Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20     PageID.17704 Page 1 of 620




                             EXHIBIT A




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 5
Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20     PageID.17705 Page 2 of 620




                             Expert Report
               Polychlorinated Biphenyls and Cancer Risk
                          Peter G. Shields, MD
                                11/15/19




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 6
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.17706 Page 3 of 620

 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 2

         I have been asked to provide opinions on the relationship between exposure to
 polychlorinated biphenyls (PCBs) and human cancer risk based on the available scientific
 evidence, and as it relates to epidemiology, carcinogenesis, metabolism and biomarkers. In
 this report, I will provide a description the methods that I use. My opinions are formulated
 based upon my general scientific and medical knowledge, my comprehensive literature review,
 my research and my clinical practice as a hematologist and oncologist. I rely upon a number of
 sources including general knowledge, textbooks, reports of regulatory and review agencies, and
 peer-reviewed scientific studies. I have performed computerized literature searches through
 the National Library of Medicine (PubMed) that included search terms such as PCBs,
 organochlorine, cancer, blood levels, body burdens, half-lives, cancer risk factors, toxicology,
 environment and others. These types of activities are not very different from my regular day-to-
 day activities as a clinician, researcher and educator. For example, my research involves the
 study of cancer risk and I regularly have to interpret data and communicate such in scientific
 journals and to the lay public. Related to the above and my expertise, I offer opinions about
 toxicology, carcinogenesis epidemiology, cancer risk and risk assessment, specific and general
 causation.
         This report details a summary of my opinions and a detailed explanation and literature
 citations supporting opinions. At the end of this report is a list of references cited herein, which
 are not necessarily all inclusive, but are representative of the studies and publications that
 support my opinions. The opinions expressed herein are my own and were not developed in
 relationship to my Ohio State University service.
        The opinions herein I hold to a reasonable degree of medical and scientific certainty. As
 additional information becomes available, I may supplement or modify my opinions.



                                                      Signed




                                                      Peter G. Shields, M.D.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 7
Case 2:15-cv-00201-SMJ                          ECF No. 388-2                   filed 01/28/20                PageID.17707 Page 4 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 3

 TABLE OF CONTENTS
 Qualifications ................................................................................................................................................ 4
 Documents Reviewed ................................................................................................................................... 5
 Summary of Opinions Regarding the Association Between PCBs and Human Cancers ............................... 6
 How cancer develops and the latency of cancer .......................................................................................... 8
 Immunology and Immunotoxicity ............................................................................................................... 14
 Methodological Approaches to Causation Inference ................................................................................. 22
    The Use of Toxicology for Causation Assessment .................................................................................. 29
    Target organ specificity .......................................................................................................................... 30
    Regulatory and Review Agency Classifications ....................................................................................... 31
       Risk Assessment Levels of Risk ........................................................................................................... 32
       Toxic Equivalency Concept ................................................................................................................. 33
       The IARC 2015 Monograph 107 for PCBs ........................................................................................... 35
 Lung cancer and Smoking Discussion ......................................................................................................... 37
 Some Major Causes of Cancer .................................................................................................................... 43
 General Discussion of non-Hodgkin’s Lymphoma ...................................................................................... 43
 PCB Metabolism and Body Burdens ........................................................................................................... 48
    PCB body burdens................................................................................................................................... 50
       Occupational Body Burdens ............................................................................................................... 56
    Effects of weight loss, cancer and cancer treatment on PCB blood levels............................................. 56
 PCB Immunology and Immunotoxicity ....................................................................................................... 58
 PCB Biomarker Studies................................................................................................................................ 61
 PCBs and Human Cancer Risk ..................................................................................................................... 64
       Melanoma .......................................................................................................................................... 69
       Non-Hodgkin lymphoma .................................................................................................................... 74
       Breast cancer ...................................................................................................................................... 87
       Prostate cancer .................................................................................................................................. 95
       Colon Cancer ...................................................................................................................................... 96
       Gastric and Esophageal Cancer .......................................................................................................... 97
       Liver, biliary tree and gall bladder cancers ........................................................................................ 97
       Pancreas ............................................................................................................................................. 98
       Lung Cancer ........................................................................................................................................ 99
       Hematological Malignancies .............................................................................................................. 99
       Sarcoma .............................................................................................................................................. 99
       Thyroid Cancer ................................................................................................................................... 99
       All Cancers Combined ...................................................................................................................... 100
       Published overviews ......................................................................................................................... 100
 Plaintiff Expert Reports ............................................................................................................................. 101
 Literature Cited ......................................................................................................................................... 103




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 8
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17708 Page 5 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 4

 QUALIFICATIONS
         I am currently a tenured Professor in the Departments of Internal Medicine in the
 College of Medicine and the Department of Epidemiology at the College of Public Health at The
 Ohio State University. At Ohio State University, I hold the endowed Julius F. Stone Chair in
 Cancer Research. I also am an adjunct Professor at Georgetown University. At The Ohio State
 University, I am the Deputy Director of the OSU Comprehensive Cancer Center, assuming this
 position as of September 1, 2011. Prior to that, for 11 years I worked at Georgetown
 University, where I was the Deputy Director of the Lombardi Comprehensive Cancer Center.
 Other positions that I have held in the past several years at Georgetown included Interim-Chair
 of the Department of Medicine, Chief of the Division of Cancer Genetics and Epidemiology in
 the Department of Oncology, Vice-Chair of the Department of Oncology and Associate Director
 for Cancer Control and Population Sciences. As such, I have been responsible for directing a
 multidisciplinary and transdisciplinary research program that focuses on identifying the
 environmental and genetic causes of cancer using epidemiology and biomarkers. Through all
 these activities, I am responsible for mentoring many junior and senior faculty, postdoctoral
 fellows, PhD, medical students, interns, residents, master’s graduate students, and
 undergraduate students. My teaching responsibilities include, or have included, leading the
 academic mission of the Department of Medicine at Georgetown University, giving lectures and
 serving as a course director in the areas of cancer risk and epidemiology. Prior to my position
 at the Lombardi Comprehensive Cancer Center, I was a tenured investigator and Chief of the
 Molecular Epidemiology Section of the Laboratory of Human Carcinogenesis at the National
 Cancer Institute.
         I have published more than 240 papers in scientific journals, many in high-impact
 journals, and I serve, or have served, on the editorial boards of important journals such as
 Carcinogenesis; Molecular Carcinogenesis; Journal of Cancer Epidemiology; and, Cancer,
 Epidemiology, Biomarkers and Prevention. I have been elected as President of the American
 Society of Preventive Oncology and was the first elected chair to lead the Molecular
 Epidemiology Group of the American Association of Cancer Research. I have also been elected
 as a Fellow of the American College of Epidemiology.
        Over the years, I have been the Program Chair or member of numerous program
 committees for national and international scientific meetings. Regularly, I am an invited
 speaker at national and international meetings, and at universities around the world. I also sit
 on various committees and panels that provide research opinions, identify funding priorities or
 review other investigators’ research proposals about the causes of cancer. For example, I have
 served on the National Institutes of Health Study Section that reviews Comprehensive Centers
 (Subcommittee B), the NCI Clinical Trials Advisory Committee, and was a standing member of
 the Epidemiology and Disease Control 2 NIH study section. In the past, I have served on the
 National Cancer Institute’s (NCI) Tobacco Research Implementation Group, NCI Lung Cancer




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 9
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.17709 Page 6 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 5

 Progress Review Group, and also on the Institute of Medicine Committee on Tobacco Harm
 Reduction.
        Throughout my career, I have conducted research into the chemical and genetic causes
 of cancer, as well as the development of tests for cancer risk and early detection of cancer. And
 in doing so, I regularly conduct epidemiological studies. Relevant to the case addressed here, I
 am an expert in the development of cancer, and have published widely in this area, and have
 served on numerous committees that have considered this particular area of science. My
 publications, which include those that relate directly to some of the chemicals at issue here,
 have appeared in highly respected peer-reviewed journals (including those that focus on the
 occupational and environmental setting). Also relevant to this evaluation is that my work is
 considered toxicological in nature, because of the consideration of how carcinogens or cancer
 therapies affect the body, I frequently use laboratory methods (including animal studies), and I
 have published toxicology studies.
         Lastly, I remain clinically active by caring for oncology patients. My clinical expertise has
 been recognized as I have been twice appointed to the District of Columbia Board of Medicine,
 which is a board that sets medical practice guidelines, grants licenses and disciplines physicians.
 And I have been provided awards for my work with charity patients, and have been cited as a
 Castle Connolly’s Top Doctors for Cancer in multiple years, as recently as 2015, and also a
 Newsweek/Castle Connnoly America’s Top Doctor in 2015. Thus, I am an expert in cancer risk,
 cancer causation, carcinogenesis, epidemiology, and hematology/oncology.

 DOCUMENTS REVIEWED

    x   Exhibits about Spokane River, including fish testing and health communications
    Expert disclosures
        x   David Carpenter (8/12/19)
        x   Kevin Coghlan (10/11/19)
        x   Richard DeGrandchamp (10/11/19)
        x   David Dilks (10/10/19)
        x   Frank Gobas (10/10/19)
        x   Gerald Markowitz and David Rosner (10/11/19)
        x   Jack Matson (8/6/19)
        x   J. Kieth Nelson (8/12/19)
        x   James Olson (10/11/19)
        x   Lisa Rodenberg (10/11/19)
        x   Daniel Schlenk (10/11/19)
        x   Michael Trapp and Joel Bowdan (10/11/19)



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 10
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17710 Page 7 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 6




 SUMMARY OF OPINIONS REGARDING THE ASSOCIATION BETWEEN PCBS
 AND HUMAN CANCERS
         The following is a summary of my opinions. Following this is a detailed explanation and
 literature citations supporting opinions


    x   Environmental PCB levels are decreasing and so too are human exposures to PCBs.
    x   PCBs can be measured in persons around the world. The method to do this is well-
        validated and PCBs can be measured in any organ. Most commonly, blood levels are
        used to assess exposure, although adipose tissue also has been used. The half-life of
        PCBs in the body can be very long, and vary by congener, continued exposure and levels
        (higher levels are associated with shorter half-lives). There is a range of levels reported
        in the general population, but the highest levels occur in workers occupationally
        exposed because they directly worked with PCBs. In the general population, the
        primary determinants of serum PCB blood levels include age, diet, body mass index
        (BMI), weight loss, smoking, number of children and breast feeding.
    x   There are numerous human epidemiology studies assessing cancer risks from PCB
        exposures. These include occupational retrospective cohort studies representing very
        high levels of exposure, general population cohort studies where exposure (e.g., blood)
        is assessed prior to diagnosis, and general population case-control studies where
        exposure (e.g., blood) is assessed after diagnosis. Each of these studies have strengths
        and limitations common to the type of study. Studies can vary in strengths and
        limitations based on the study design and implementation, analytic plan, scope, size and
        quality.
    x   The most important studies for understanding cancer risk in humans are high quality
        studies that assess human risk at the highest levels of human exposure. These are the
        occupational studies. For PCB workers discussed herein, the very high levels of
        exposure are evident through blood and fat testing, industrial hygiene testing, the use
        of validated job exposure matrixes, the development of skin-related diseases
        (chloracne) as a surrogate for high exposures, and personal accounts as published in the
        literature. These studies, in addition to mechanistic data, provide convincing
        epidemiologic evidence that PCBs do not measurably cause human cancers at the
        highest doses to which workers have been exposed.
    x   Using two weight of evidence reviews and given that there are many studies at high



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 11
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17711 Page 8 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 7

        levels of exposure in some workplaces, it is my opinion that there is insufficient human
        evidence that PCBs cause cancer of any type, a conclusion that should provide
        reassurance for a lack of effect for the general population, including individuals who
        consume fish from Spokane River.
    x   Other human studies exist for assessing cancer risk related to PCB exposure. These
        include case reports and ecological studies. These, however, provide limited evidence
        for a casual analysis.
    x   I am aware that the International Agency for Research on Cancer (IARC) convened a
        working group as recently as 2015 to consider the world’s literature for PCBs and cancer
        and concluded that there was sufficient evidence to conclude that PCBs are a known
        cause of one type of cancer, specifically malignant melanoma of the skin. However, a
        review of the Working Groups report demonstrates a lack of transparency for their
        conclusions and numerous inconsistencies. Based on my independent review of the
        literature, I conclude that the weight of the scientific evidence does not support a causal
        association between PCB exposures and malignant melanoma. There was a lack of
        transparency and inconsistencies for the IARC working group process.
    x   For all other cancers, the IARC concluded – and I agree – that the scientific evidence is
        insufficient to conclude that PCBs are causally associated with all other forms of human
        cancers. Additional studies published after the Working Group concluded its review
        further strengthens my opinions.
    x    I have also considered numerous laboratory toxicology studies. It is well-established
        that PCBs are bioactive in cell culture systems, and carcinogenic in laboratory animals.
        While these studies provide interesting mechanistic data about how PCBs might affect
        cancer in laboratory studies, the lack of epidemiology evidence for a carcinogenic effect
        in humans makes these studies of limited value for drawing a causal relationship
        between PCBs and cancers in humans. For example, in the IARC process, one line of
        evidence for inferring a causal relationship between an exposure and human cancers is
        the existence of documented carcinogenic mechanisms shared by laboratory animals
        and humans. However, the IARC Working Group did not use this mechanism to classify
        total PCBs in humans a carcinogen for non-melanoma cancers, and for melanoma, they
        did not invoke this mechanism because they believed that they had sufficient human
        evidence. I note that actually there are important differences among species that limit
        the usefulness of laboratory studies for human risk assessment for both total PCBs.
    x   IARC classified some PCB congeners as human carcinogens based only on mechanistic
        data studying individual or small numbers of congeners grouped together. Humans are
        not exposed to only individual congeners, but total PCBs. Therefore, such studies are
        used only for risk assessment and are not predictive of human risk. They represent
        mechanisms not documented in humans, or circumstances were there are wide



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 12
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17712 Page 9 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 8

        interspecies differences (e.g., humans and human cell lines are much less sensitive).
    x   There are human studies for PCB exposure and biomarkers attempting to demonstrate
        that PCBs may cause cancer in humans, for example by showing changes in blood cell
        gene expression, inflammatory cells and proteins, telomerase activity and genotoxicity.
        Typically, these are cross-sectional studies that do not demonstrate cause and effect.
        These studies are subject to confounding and bias. Importantly, to date there is no
        validated biomarker for cancer risk, and so these studies provide little weight for
        actually informing a causal opinion.
    x   Regulatory agencies such as the Environmental Protection Agency and the Occupational
        Safety and Health Administration are tasked to reduce human risk from carcinogen
        exposure. Agencies such as IARC help prioritize regulatory actions. These agencies
        follow a precautionary principle to protect public health. When these regulatory and
        review agencies make a determination that an agent such as PCBs are a known human
        carcinogen, it should not be inferred that they will cause cancer in humans.
    x   The opinions expressed by Plaintiffs’ experts, including James Olson and Richard
        DeGrandchamp, are not supported by an appropriate methodology for evaluating the
        carcinogenicity of PCB in humans or the weight of the epidemiological evidence.


 HOW CANCER DEVELOPS AND THE LATENCY OF CANCER
        Cancers are multistage processes of normal cell growth, differentiation and
 development gone awry (1-8). Cancer is driven by spontaneous (e.g., a defect that happens by
 mistake during normal replication) and carcinogen-induced genetic and epigenetic events.
 Carcinogens may be from exogenous (outside the body) or endogenous (made by the body)
 sources. Carcinogens can affect all cells, but cancer likely develops in cancer stem cells, which
 can vary in number by organ, fueled by signals from the local microenvironment. Carcinogens
 bind to DNA in our genes and cause mutations and gross chromosome changes (e.g.,
 chromosomal deletions, transfers of DNA from one chromosome to another, and chromosomal
 breaks) and/or alter gene expression (e.g., by affecting the switches for gene transcription that
 then make proteins for cell functions). However, gene damage is a necessary but not sufficient
 cause of cancer. The effect on gene expression by mutations and chromosomal damage is a
 hallmark of cancer, which is considered a genetic disease (1, 9). Carcinogens also affect gene
 regulation, a term called epigenetic effect, or induce changes in the body that secondarily cause
 genetic or epigenetic effects, e.g., via inflammation or changes in hormone levels (10).




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 13
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17713 Page 10 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 9

         Cells normally replicate, differentiate and provide basic functions that sustain life, and
 then they die naturally, which are controlled by functions within the cells and by signals from
 neighboring cells (5). However, cancer cells corrupt natural pathways for control and survival,
 and display several hallmarks of cancer such as the ability to escape growth suppression, have
 increased proliferation, have resistance to cell death, have genome instability and evade the
 immune system (1, 9, 11-16). Cancer cells (and precancerous cells) replicate at faster rates than
 normal cells, a process that increases cell stress, decreased time for DNA, and increased DNA
 damage and genomic instability (17). Tumors also can promote blood vessel growth so that
 they can feed themselves with blood (18). Stem cells, thought to be the origin of cancer cells,
 have a higher capacity to resist these mechanisms when damaged (9). The hallmarks of cancer
 cells for acquired traits making them cancer cells, as originally described by Hanahan and
 Weinberg in 2000 are shown in Figure 1 (19). To this has been added the impact and alteration
 of the immune system (20) . An illustration for the cancer process is shown in Figure 2, from
 Langie, 2015 (9). It is thought that the hallmarks of cancer develop from the accumulation of
 genetic and epigenetic damage to each of these pathways, making cancer a complex multi-step
 process (21). However, the local environment around the cancer cells acquiring genetic

   Figure 1: The Hallmarks of Cancer (from Hanahan and Weinberg, 2000)




 damage also plays a necessary and significant role in allowing the cancer to develop (22).
 Separately the contribution of the mitochondria to the hallmarks of cancer, especially under
 cell stress also is widely recognized (23).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 14
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20   PageID.17714 Page 11 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 10


    Figure 2: Principles of Carcinogenesis (from Langie, 2015)




         The genes that make proteins to carry out the functions of cells are regulated through
 epigenetic controls, namely DNA methylation, histone modification (the holder of DNA) and the
 production on small noncoding RNAs called microRNAs (24). DNA methylation itself is
 regulated by microRNAs and the converse also is true (25). Epigenetic alterations are common
 in the development of cancer, and there are drugs reversing the adverse effects in both solid
 tumors and hematological malignancies. Chemical carcinogens can affect DNA methylation and
 microRNAs, including genotoxic carcinogens (26). Separate from protein functions for the cell’s
 normal activity, there are recently discovered long non-coding RNAs that also regulate key
 biological processes, and these are increasingly recognized to promote several aspects of the
 cancer process, e.g., apoptosis, angiogenesis, and proliferation (27). The expression of these
 long non-coding RNAs also will be regulated by epigenetic mechanisms.
           The development of cancer is due to mutated genes and damaged chromosomes,
 which are necessary but not sufficient for the development of cancer (1, 4, 28-32). Cancer is
 therefore a genetic disease. The cancer process is supported by epigenetic changes (that can be
 reversible) and signals that come from other cells, e.g., senescent cells (the tumor
 microenvironment)(33). As carcinogens cause cumulative damage, the probability of "initiated"
 cells to transform into a malignancy increases, the odds of which are increased during repeated
 rounds of cell replication stimulated by a lack of control in the cancer cell and signals from the
 surrounding stroma (21). The primary genes involved in driving the cancer process are proto-



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 15
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17715 Page 12 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 11

 oncogenes and tumor suppressor genes. Proto-oncogenes are important to the regulatory
 mechanisms of growth, cell cycle and terminal differentiation. Activation of proto-oncogenes
 enhance the probability of neoplastic transformation, which can either be an early or late
 event. Tumor suppressor genes also code for proteins that regulate cell growth and terminal
 differentiation. However, they have the opposite effect by limiting growth and stimulating
 terminal differentiation. If inactivated, then the cell may grow uncontrollably or replicate
 without limits defined only by blood supply and space (11, 12). Among the most widely studied
 tumor suppressor gene is the p53 gene, which affects numerous cancer pathways (34). There
 are several mechanisms for which chemicals can cause DNA damage, including carcinogen
 metabolites binding to DNA, called DNA adducts that cause mistakes during DNA replication
 (35) and gross chromosomal breaks called aberrations. Some chemical exposures are thought
 to cause specific mutations in tumor suppressor genes or oncogenes, and some of the
 mutations or patterns of mutations might represent gene signatures for exposure (36, 37).
         There is an extensive apparatus in cells that maintain the genome in a healthy state, for
 example redundant DNA repair mechanisms, which are more effective in stem cells (9). There
 are several specific types of DNA repair mechanisms that target different types of DNA damage
 (38-41). The existence of DNA repair is one example why there are likely thresholds for
 exposure leading to cancer development (42-44). Increased replicative rates, such as occurs in
 precancerous and cancer cells due to genetic and epigenetic events, decreases time and
 efficiency for DNA repair (17). DNA repair is regulated in different ways, including by
 epigenetic effects and DNA methylation (45-47).
         If the genes in a cell are damaged and not repaired, or damaged in a critical way, the cell
 can be triggered to die, either acutely or through programmed cell death (apoptosis) or
 decreased autophagy (12, 48). The aging process in a cell also triggers cells to die through
 senescence via telomere shortening and stressors (DNA damage, hypoxia) (15, 49, 50). Dead
 cells do not go on to become cancer, obviously, so a cancer cell must develop a mechanism to
 escape cell death by affecting the hallmarks of cancer.
          There are additional mechanisms that increase tumor cell survival. Some senescent
 cells do not die and remain metabolically active and secrete various cytokines to stimulate cell-
 to-cell signaling (15, 16, 33, 49). One way they do this is to attract inflammatory cells, which
 can both to suppress tumor growth, but also to decrease their function. Thus, senescent cells
 are both a barrier to tumorigenesis and then become tumor promoters by affecting the
 microenvironment (33). Another mechanism that both inhibits tumors and later promotes
 them is autophagy, which is a mechanism that cleans up damaged proteins in a cell, such as
 when a cell is under stress, e.g., as occurs normally during starvation or for a tumor cell that is
 growing and proliferating rapidly (48). A cell deficient in autophagy is more likely to undergo
 senescence, growth arrest or cell death. However, if the cells do not die, a deficient autophagy
 allows for damaged proteins to accumulate and trigger tumor promotion. If autophagy is intact
 in a tumor cell, it will allow them to survive under stress of growth.



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 16
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17716 Page 13 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 12

          As cancer cells develop, they alter their metabolism, which allows them to survive the
 rapid growth rates in environments with less nutrients and oxygen. There is a resultant
 metabolic reprogramming that effects gene expression, cellular differentiation, and the tumor
 microenvironment (17). These changes include a deregulated uptake of glucose and amino
 acids, using different ways of acquiring nutrients, using glycolysis intermediates for biosynthesis
 and NADPH production, and increasing the demand for nitrogen. Cancer cells increase their
 utilization of glucose, a phenomena known as the Warburg effect, and allows the cells to
 survive by decreasing energy consumption, evading apoptosis, and producing lactate to fuel the
 growth of tumors (50-53).
          Most cells in the body are differentiated to carry on specific functions within an organ.
 However, within the organs are stem cells that replicate and differentiate to replace cells that
 die from senescence. Stem cells can be pluripotent, meaning that they can differentiate in
 multiple types of multipotent and then unipotent stem cells (54). Cancer stem cells may come
 from mutated normal stem cells or differentiated tumor cells. For the latter, there are data to
 indicate that differentiated cells may de-differentiate and become cancer stem cells, a process
 known as epithelial–mesenchymal transition (EMT) program which has been more recently
 recognized as a central driver of solid tumor tumorigenicity (55, 56). Cells pass through a
 transition from an epithelial phenotype to a more immature mesenchymal phenotype, which
 become cancer stem cells. This happens when a normal terminally differentiated cell in an
 organ de-differentiates into pluripotent stem cells. The cancer stem cells have normal stem cell
 properties that promote survival and replication, and so are often responsible for tumor
 recurrence.
         An important aspect of carcinogenesis is carcinogen metabolism (1, 57, 58). Most
 carcinogens when entering the body are not capable of causing DNA damage. However, as the
 body seeks to remove these foreign chemicals from the blood, cytochrome P450 and other
 enzymes metabolize these chemicals so that they can be excreted from the body. However,
 during this process, they become reactive to many molecules, including DNA and proteins. It is
 that effect that increases the risk of a cell to develop DNA adducts and mutations (35).
         The micro-environment, namely surrounding stromal cells, creates signals and
 hormones that promote the cancer cell to grow, proliferate and provide the soil for metastases
 (5, 6). Inflammation and immunity are thought to play a role both for increasing risk and
 tumor control (59, 60). Emerging research also shows the contribution of infections,
 considered as the microbiome, to the development of cancer (61).
         With the advent of new technologies, it is now recognized that cancer cells and the
 surrounding cells are perturbed in many ways affecting genes, gene expression, and
 metabolism, and that these work together to allow for a cancer cell to grow, divide and
 metastasize (62). And actually, the most recent thinking about the causes of cancer is that this
 is a multi-system problem bridging the changes in the cells and microenvironment to the effects
 of the macroenvironment such as lifestyle and health care policy (62).



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 17
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17717 Page 14 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 13

        Also with newer technologies, it is recognized that clonal mutations in blood cells and
 other organs of apparently normal people exist before the development of clinical cancer; while
 these can be commonly detected, people with these abnormalities do not necessarily develop
 cancer (most do not) (63). Examples include clonal B-cell lymphocytosis detected in persons
 before they develop chronic lymphocytic leukemia, a monoclonal gammopathy of
 underdetermined significance for multiple myeloma, and an idiopathic dysplasia of
 underdetermined significance for myelodysplastic syndrome.
          Cancer risk increases with age (although some cancers are particular childhood
 diseases). While the DNA in our cells are constantly being exposed and affected by mutagens
 from birth, and before, most cancers do not develop until adulthood, and mostly much later.
 This also is likely to be due to the redundant and protective mechanisms through DNA repair,
 immunity and apoptosis. People are exposed to carcinogens, mutagens and other toxins every
 day from many sources. Humans may ingest up to 10,000 different natural pesticides, and as
 much as 1500 mg per day (64, 65). Other sources of mutagens and carcinogens include
 radiation via sunlight, in our homes, doctors’ offices, airplanes, etc. There are numerous
 carcinogens that are ubiquitous in the environment. We are exposed to potential human
 carcinogens such as benzene, aflatoxins, pesticides, PAHs, N-nitrosamines, heterocyclic amines
 and other chemicals every day in the diet (e.g., coffee, vegetables, smoked meats, urban air)
 (66). Cooking produces 2000 mg/day mutagens, e.g., 1.8 ug of heterocyclic amines (66, 67).
 Human cells have 150,000+ DNA adducts from chemicals produced in our bodies. As aging
 happens, senescence increases (sometimes considered premalignant cells (49)), and immunity
 decreases, along with accumulated genetic and epigenetic damage, cancer rates increase (15,
 49). It is possible that hormesis contributes to our ability to survive into old age by allowing for
 adaptability at young ages, and degrades at older ages (68). It is remarkable that we do not all
 get cancer in childhood, if the presence of mutations, or single molecules were sufficient to
 cause cancer. Also, it is remarkable that persons we treat with chemotherapy or radiotherapy
 do not all get cancer.
         Given that cancer develops from multiple genetic and epigenetic defects in the cancer
 cells plus support from the surrounding microenvironment, and that humans have redundant
 repair mechanism to preserve normal cell function, there is likely a threshold level for
 carcinogenesis. (14, 42-44, 69). The construct of a no threshold effect for genotoxicity, or that
 one molecule can cause cancer is not valid. Clearly, cancer is a complex process that is not
 affected by a single molecule, as has been previously thought, contributed to by both the
 micro- and macroenvironment (70). For example, as dose increases, there is increased risk to
 overwhelm the repair mechanisms, changes in the microenvironment and accumulate pro-
 oncogenic damage in cancer cells. The origin for the concept of a linear no-threshold model in
 the regulatory arena was based on principles of radiation carcinogenesis, and not chemical
 carcinogenesis (71). The radiation concept was that cancer can develop from a single hit, and
 risk was directly related to the number of hits, which was related linearly to dose. However,
 the determination of genotoxicity and epigenetic alterations is generally determined by



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 18
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17718 Page 15 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 14

 experimental studies with unclear relevance to humans. The adoption of the linear no dose
 threshold was done for its simplicity, and although more current models incorporate a more
 complex concept of carcinogenesis, the linear concept has been retained for some regulatory
 purposes (71), notwithstanding laboratory data to demonstrate thresholds, as cited above.
 There are no equivalent human models to conclude that a human carcinogen only works by one
 mechanism or the other.
          A recently published study articulates several principles described in my report, and
 provides additional data analysis. This paper, by Tomasetti and Vogelstein, published in the
 January 2, 2015 issue of Science provides an explanation of cancer etiology based on normal
 cellular mechanisms gone awry (72). They consider different cancer rates by organ and the
 number of stem cell replications in those organs. Based on their calculations, the authors state
 that most cancer is due to “bad luck”, by acquiring DNA damage during stem cell replication.
 Increased replication increases the likelihood of errors, caused endogenously, which later lead
 to cancer. They posit that only about 35% of cancers are due to environmental factors (e.g.,
 lifestyle, diet, and environment) and inheritance, while 65% can be attributed to stem cell
 division. They note the extreme target organ specificity for developing cancer, and believe that
 this is due to the stem cell replication rate, rather than exposures, noting that the
 gastrointestinal system is exposed to many of the same mutagens and carcinogens, yet have
 very different cancer rates within that system. Although there are limitations in the analysis
 that supports the authors hypotheses (e.g., the quantitative reliability for characterizing stem
 cells and their replicative rate, not accounting for age and gender effects, and not accounting
 for other host effects), this paper highlights reasons why most cancer patients do not have
 identifiable risk factors. It also supports my opinion that simply because a given cancer patient
 does not have identifiable risk factors, it is not appropriate to arbitrarily ascribe risk to a
 work-place or other exposure based on weak or non-existing evidence.

 IMMUNOLOGY AND IMMUNOTOXICITY
          The immune system’s task is to identify, rid or isolate foreign molecules, initially
 considered as infectious pathogens (Figure 3, copied from Szabo,2009 (73)), but also targets
 foreign bodies and tumor cells. It mounts an inflammatory response in order to “kill” the agent
 that is carrying the foreign molecule. In autoimmune diseases, the immune system recognizes
 a patient’s own cells and mounts an inflammatory response against those cells, for example in
 the joints causing arthritis or in the liver causing hepatitis. The immune response to foreign
 molecules is complex. It includes different types of cells and the secretion of chemicals. One
 can think of the immune system in two categories: 1) providing general defenses, called innate,
 where the response is non-specific; and, 2) an adaptive immune system that is specific to the
 type of foreign agent and its foreign molecules and mounts a specific antibody attack, for
 example.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 19
Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20   PageID.17719 Page 16 of 620


    P. Shields
    11/15/19
    Polychlorinated Biphenyls - Spokane
    Page: 15


                     Figure 3 (copied from Szabo, 2009)




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 20
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17720 Page 17 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 16

        The cells of the immune system are many, and they differentiate to have different
 functions. For example, the many roles of B lymphocytes are shown in Figure 4 below (74).
 Most lymphomas, acute and chronic lymphocytic leukemias and multiple myeloma develop
 from B cells. Differentiated B cells, responsible for fighting foreign antigens, first develop in the
 bone marrow during postnatal life and then migrate to the spleen (75). They go through
 numerous changes noted by their cell surface markers originating from the hematopoietic stem


         Figure 4 (copied from LeBien, 2008)




 cell (HSC), which differentiates into a multipotent progenitor, which then differentiates into
 either the myeloid series (common myeloid progenitor) and the common lymphoid progenitor
 Figure 5 (75). In the bone marrow, they further develop into follicular B lymphocytes that then
 migrate to lymph nodes and are ready to leave the nodes to sites of infection or other foreign
 antigens. A small population of lymphocytes in the spleen becomes marginal zone B
 lymphocytes; they permanently reside in the spleen and fight blood borne infections when the
 blood circulates through the spleen. Differentiation is governed by various cytokines and
 growth factors (75). T cells develop in the thymus from the common lymphocyte progenitor,
 which migrated from the bone marrow. In the thymus, the T lymphocytes acquire the T-
 lymphocyte receptor, responsible for antigen recognition, and then early T cells differentiate
 through a number of steps to form CD4, CD8 and natural killer cells (76). It should be noted
 that although Figure 12 shows the differentiation of cells from early cells as the predominant




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 21
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17721 Page 18 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 17

 linear pathway, there is some evidence that it is possible for early cells to differentiate into


     Figure 5 (copied from Monroe, 2007)




 other types of blood cells (75). This is depicted as an alternate model of hematopoiesis, where
 the hematopoietic stem cell can also differentiate into an early T lineage progenitor, which can
 then develop ultimately into T cells, natural killer cells, dendritic cells and macrophages (77).
         The innate system triggers inflammation, for example experienced by redness, swelling,
 and fever. This represents increased blood flow to allow the immune system better access to
 the location of the foreign molecules. The eicosanoids and cytokines produced in
 inflammation, e.g., interleukins and interferons, increase the blood flow but also attract
 immune system cells to the site and promote local changes to cells and make them resistant to
 infection. They then also promote healing. Another part of innate immunity is the complement
 system, which consists of proteins that coat the foreign body and mark it for destruction by the
 immune system. They also have proteases that destroy the foreign agent’s protein on the
 surface making it easier to destroy them. Several types of white cells are also part of innate
 immunity. These include macrophages, neutrophils, dendritic cells, mast cells, eosinophils, basil
 cells and natural killer cells (essentially everything but B and T lymphocytes). The phagocytes
 engulf the foreign agent and its chemicals destroy it. Neutrophils are phagocytes that work
 mostly through the blood while macrophages generally reside in tissues. Both are called to
 sites of infection by the chemokines. Mast cells are in tissues, including mucous membrane,




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 22
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17722 Page 19 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 18

 and are associated with allergy and inflammation. The natural killer cells target the body’s cells
 that are infected with viruses, but also target tumor cells. The adaptive immune system
 mounts specific attacks against foreign agents (78). It consists of different types of
 lymphocytes, recognized by their cell surface markers (e.g., CD4, CD8) (see Figure 6 (74)). The
 lymphocytes are generally B and T cells, where the former makes antibodies and the latter
 attacks foreign agents directly. The T cells are further subdivided by helper and killer cells. The
 helper cell recognizes specific foreign molecules, binds to it and then this is recognizable by the
 killer cell, which then attacks the foreign agent. The B cells attack foreign cells that have

          Figure 6 (copied from LeBien, 2008)




 antibody bound to them. Helper T cells, recognized by cell surface CD4 markers, identify
 foreign agents and directs other cells, such as killer cells or B lymphocytes (or cells for innate
 immunity). Thus, they are regulatory cells. The killer T cells use the T cell receptor (TCR) to
 recognize cells that are damaged, for example with viruses in them or are cancer cells. The TCR
 binds to a specific antigen, in conjunction with CD8 lymphocytes, and then attacks the cell
 surface to make it permeable to destroy the cell with toxins that induce cell death. These T and
 B cells recognize foreign agents by having specific antigen receptors on their cell surface (79).
 There is a wide diversity of receptors with variable regions in order to recognize the multitude
 of foreign agents. They are assembled through gene rearrangements (i.e., chromosomal
 aberrations) known as V(D)J recombination (variable, diversity and joining gene segments).
 Also, mutations via nucleotide insertions and deletions occur. This mechanism occurs for both T
 and B cells (74, 78). In the lymphocyte, therefore, there are mutational mechanisms and repair
 pathways that are similar to carcinogenic pathways in general. However, here it is beneficial,
 and the lymphocyte deviates from other cellular pathways to both allow the cell to develop the



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 23
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20     PageID.17723 Page 20 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 19

 gene damage and survive (79). Upon recognizing the antigen, lymphocytes proliferate and
 mutate more in order to increase specificity. These gene alterations take place in very early
 lymphocyte development. There are different cytokines that govern lymphocyte
 differentiation, for example the most potent B cell cytokine for activation and differentiation is
 IL21 (80). Central to mounting an immune response is the germinal center reaction in nodal
 tissues (80, 81). When an antigen is identified, these centers composed of highly proliferative
 lymphocytes that work together to mount the response. Adaptive immunity has a memory, so
 that once the infection is cleared, the system remains prime for a rapid response upon re-
 infection. Thus, the second infection is blocked. It is believed that lymphomas develop when
 the above gene rearrangements go awry (79). Most lymphomas have translocations with the
 IgH locus, except the relatively rare lymphoblastic and mantle-cell lymphomas, and when this
 occurs adjacent to an oncogene, for example, and the processes are not repaired, then the cell
 may become cancerous (79, 81).
          The immune system also plays an important role in cancer control (82). While the
 ability of a cell to become cancerous is independent of the immune system (except for tumors
 arising in sites of chronic inflammation), some cancers develop antigens on the cell surface that
 make them recognizable to the immune system as foreign. This allows for killer cells,
 sometimes with helper cells, to attack the tumor. There are several steps for recognizing the
 tumor, namely production of cytokines, activation of natural killer cells and macrophages via
 the production of interferon and interleukins, induction of apoptosis, and then CD4 and CD8
 cells hon the cytolytic T cells to destroy the tumor cells. Thus, there is redundancy and
 different ways that the immune system attacks tumors. Antibody-mediated cytotoxicity also
 can occur if the body makes antibody to the tumor antigens. Tumor cells can cleverly evade the
 immune system. They can hide their surface antigens or reduce their numbers, or they can
 make cytokines like TGF-beta, which suppresses macrophage and lymphocyte activity. Thus, the
 concept that immunodeficiency may lead to cancer is a complex topic.
          There are examples of immunodeficiencies that increase the risk of developing a clinical
 cancer. However, not all types of immunodeficiency, even when severe, lead to clinical cancer.
 Also, and paradoxically, inflammation and macrophages that secrete cytokines acting as growth
 factors can promote cancers. In this latter example, immunodeficiency would theoretically
 reduce the risk of cancer. As discussed below under development of cancer, it is noted that
 there are 6 critical components that allow a cancer cell to develop into a clinically-detectable
 tumor. It should be noted that each of these have some interaction with the immune system,
 and another intrinsic characteristic of cancer cells is to foul the immune response for each of
 the cancer cell characteristics, e.g., promoting T cell death so that local cells cannot kill cancer
 cells, or tumor cytokines suppress the immune system response (83).
        While it has been long hypothesized that immune system “dysfunction” leads to the
 development of lymphoma under specific circumstances, More recently it has been
 hypothesized that increased risk for lymphoma among individuals with inherited risk for



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 24
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17724 Page 21 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 20

 autoimmune diseases might instead be associated with inherited risks for lymphoma co-exist
 with the autoimmune risk (84). Thus, immunity issues are not on the pathway to lymphoma,
 but more likely it is that the two disease risks are inherited together and have parallel tracks.
        Immunodeficiency is defined as a reduced capacity to rid foreign agents. Many people
 have some level of immunodeficiency that can be measured with laboratory tests and
 sometimes becomes clinically significant. After the age of 50, overall immune system function
 begins to decline. The most common causes of poor immune function in developed countries
 are obesity, alcohol use, diabetes and medications. Vitamin deficiencies, such as iron, copper,
 zinc and vitamin C also can lead to depressed immune system function. Only obesity and
 diabetes are associated with lymphoma, but most other causes of immunodeficiency are not.
         Hypersensitivity is another form of immune system dysfunction, such as allergies,
 asthma and urticaria. These are triggered by mast cells, IgE antibodies, basophils and
 eosinophils. Antibodies also can bind to foreign agents causing immune complexes that
 produce inflammation. These are not associated with cancers in general or lymphomas in
 particular.
         There are clinical tests to assess deficiency, and depending on the degree of
 abnormality, the clinical tests may or may not have clinical significance. Blood cell counts that
 include lymphocyte subsets and functional assays are commonly used. Antibody and
 complement levels can be measured. Other tests include measuring the levels of cytokines
 and other chemicals involved in immune system responses. Only extreme alterations are
 associated with clinical disease. For example, persons with HIV infection are not generally
 susceptible to infections until the CD4 lymphocyte count becomes low. As another example,
 low neutrophil counts for persons undergoing chemotherapy do not increase the risk of
 infections unless the count is less than 500-1000.
          Some immunological disorders may increase lymphoma risk (85). Given the spectrum of
 clinical immune system diseases, it appears that there is a dose-response effect for risk, where
 more severe diseases have clearer and higher risks (86). However, this association has not been
 extended via experimental or human studies to chemical carcinogens, including PCBs (86).
 There are two general categories of immunological disorders that can be considered - those of
 immunodeficiency and those of autoimmune diseases. The risks from any of these disorders,
 though, are not known to be increased by the chemical exposures at issue in this case.
         Acquired immunodeficiency that can lead to lymphoma includes being infected with HIV
 and being treated with immunosuppressive medications for organ transplantation (not all
 immunosuppressive drugs, though, increase lymphoma risk). Persons infected with HIV, when
 their CD4 counts drop, start developing manifestations of an altered immune system. While in
 early stage with high CD4 counts, patients are well and might have lymphadenopathy. But at
 lower levels they become susceptible to opportunistic infections. At this stage, HIV patients
 also are at increased risk for large B cell lymphomas, and about 60% have EBV. High grade




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 25
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17725 Page 22 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 21

 anaplastic and Burkitt Cell lymphomas also can occur. It should be noted that PCBs do not
 induce syndromes that resemble AIDS. There are primary immunodeficiency disorders that are
 inherited and increase lymphoma risk, but these will not be reviewed here (85).
         The well-documented association for EBV infections and Burkitt’s lymphoma is
 instructive to consider in the context of interactions with the immune system.(87, 88). EBV
 infection is highly prevalent; almost all humans have been infected and are carriers. It is a
 cause of mononucleosis. EBV infects lymphocytes and can induce a chromosomal translocation
 adjoining the c-MYC oncogene and an immunoglobulin gene, allowing for increased expression
 of c-MYC and cell proliferation. After infection, a low number of lymphocytes carry the virus,
 but the immune system suppresses these. In immunosuppressed patients, the infection can
 cause a lymphoproliferative disease that resembles lymphomas (see below for post-transplant
 lymphoproliferative diseases). The EBV genome does not restrict itself to B cell lymphomas, but
 also can be found in other types of lymphomas and gastric cancers. However, the EBV-induced
 lymphomas occur in obviously immunocompromised persons, or are restricted to some
 geographic regions. For sporadic Burkitt’s, such as occurs in the U.S., EBV usually is not present.
 PCBs do not cause the types of damage reported for EBV, and basic science review articles
 about EBV mechanisms and lymphomas do not discuss the chemicals at issue in this case (87,
 88).
        Persons who undergo solid organ or stem cell transplants and receive
 immunosuppressive drugs to suppress the graft-versus host reaction, are at up to a 30-fold
 increased risk for a particular type of lymphoma called the post-transplant lymphoproliferative
 disorders (PTLD) (85). The difference in risk depends on the age, the type of organ
 transplanted, number of transplants and infectious status with hepatitis B or EBV. About 80%
 of these tumors are positive for EBV, in contrast to diffuse large cell lymphomas that are only
 10%. The lymphomas actually have a spectrum of types ranging from benign self-limited
 disease to aggressive tumors. While the immunodeficiency states described here might
 increase lymphoma risk, it should be noted, and as described below, that persons with very
 high exposures to PCBs do not have immunodeficiency that in any way resembles these states.
 Thus, one cannot look to these disorders as analogies for opining that these chemicals can
 cause lymphoma.
         Autoimmune diseases are characterized by the immune system going awry and
 attacking a patient’s organs and cells. Some of these, but not all, are associated with an
 increased risk of lymphoma (89). Examples of positive associations include thyroiditis,
 rheumatoid arthritis, Sjogren’s syndrome, lupus erythematosis, psoriasis, sarcoidosis and
 coeliac disease (89-99). However, these are striking clinical entities that are distinguishable
 from normal people. There also appears to be a specific lymphoma type associated with
 particular types of autoimmune disease (100). Other immunological diseases, such as allergies,
 eczema, hay fever, type I diabetes are not associated with NHL risk (101). Histological analysis
 by subtype that includes mantle cell lymphomas, though, are not statistically associated various



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 26
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17726 Page 23 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 22

  autoimmune disorders (102). Importantly, PCB exposure is not associated with these
  autoimmune diseases. In review articles on autoimmune diseases and lymphomagenesis,
  chemicals in general, and PCBs in particular, are not mentioned (89, 100, 102, 103).
         Several immunosuppressive drugs are associated with an increased risk of lymphoma,
  such as methotrexate and other treatments for rheumatoid arthritis (85). These can induce
  almost any type of lymphoma. In these tumors, EBV also is frequently found. When the drugs
  are removed, the lymphoma may regress. Other highly immunosuppressive drugs, such as
  steroids, do not increase the risk of lymphoma (104-106). It should be noted that PCBs do not
  induce immunodeficiency like these drugs and so drug related immunodeficiency should not be
  analogized to a lymphoma risk for plaintiffs. Also, not all immunosuppressive drugs, e.g.,
  prednisone, increase lymphoma risk. Actually, prednisone is used as a treatment. Moreover,
  immunosuppressive drugs, such as antihistamines, and non-steroidal anti-inflammatory drugs
  (NSAIDS) are not associated with an increased NHL risk (107-111).
          I am aware of a review paper published by Kramer and co-workers (2012) concluding
  that PCBs are a cause of NHL (in contrast to IARC), which they believed was through
  immunosuppressive and pro-inflammatory effects (112). Their opinions are not congruent with
  many exposures that effect the immune system but do not increase the risk of NHL. The
  immune system is easily perturbed by many lifestyle exposures and medications, and yet none
  of these are associated with NHL. The immune system response is primarily an adaptive
  response that allows us to fight infections and be healthy. One needs only to consider the
  known immosuppressive effects such as cigarette smoking that do have clinical outcomes, e.g.,
  the promotion of infections in the lungs and elsewhere that may contribute to the increased
  cancer risk (not lymphoma) from smoking (113). Cigarette smoke activates macrophages,
  increases white blood cell counts, increases and decreases some inflammatory cytokines,
  decreases killer cell lymphocytes, decreases serum immunoglobulins, affects cytotoxic T cells,
  increases the rate of respiratory infections, and increases the risk of asthma. Yet, as indicated
  above, after numerous studies, cigarette smoking in most studies is not associated with
  lymphoma. Also, drinking alcoholic beverages can suppress the immune system, both with
  small doses and in chronic drinkers. In fact, the immunosuppression and decreased
  inflammatory response may be one reason that low to moderate alcohol drinking reduces heart
  disease risk (114). In this case, immunotoxicity has beneficial effects. It also should be noted,
  as indicated above, that while alcohol drinking has immunological effects, it is not associated
  with NHL. It is important to note that the effects on the immune system are dependent on the
  dose of an exposure, so that small exposures can yield clinically insignificant results, and in
  some cases such as alcohol drinking, opposite responses compared to larger doses (114).

  METHODOLOGICAL APPROACHES TO CAUSATION INFERENCE
         There are well-established practices for considering if a chemical and chemical mixtures
  cause cancer, under what circumstances and, if there is a causal relationship, at what dose. To



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 27
Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.17727 Page 24 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 23

  answer these questions, I apply a weight of evidence review and a causality assessment. It is
  done by reviewing scientific textbooks and articles, including systematic reviews using
  computerized literature searches and drawing upon my experience as a researcher, clinician
  and epidemiologist. I have published on such methods (1, 115-121). The method for the
  determination of cancer causality is described below. My approach adopts an “evidence-based
  causation methodology” that recognizes the importance of human data, challenges in
  extrapolating laboratory toxicology data to human risk, use of laboratory toxicology data to
  support conclusions based on mechanisms, and then integrating data ranging from the
  laboratory to epidemiology (122, 123). It is derived from the Bradford-Hill criteria published
  more than 50 years ago (124). The methodology considers all publications, no matter how
  remote or the quality, and provides predetermined weighting criteria (125). Considering
  different types of evidence leads to multiple systematic reviews. It is important to assess
  different types of scientific data, relying on the best studies, and even though a researcher
  might postulate causality (e.g., as might be done through a publication of a case report, an
  ecological study or a case series), this is different from concluding a causal relationship of
  exposure to an outcome.
           Applying a causation methodology includes scientific judgment based on a variety of
  data from the laboratory demonstrating effects and biological mechanisms to observational
  (e.g., epidemiology) and intervention studies, and includes reliance on statistical assessments.
  While scientific judgment occurs within a causation assessment, there are clear methodologies
  to make the process transparent, consistent, and valid (122-135). How causation methodology
  is applied depends somewhat on the goals and application for the conclusions, e.g., for
  regulation or concluding risks specifically for individuals, small groups of individuals or localized
  communities (123, 131, 136). Confidence in the conclusions of a causality assessment is
  heightened with concordance among a variety of data, and human studies of different design
  and populations. The goal of causation methodology is to evaluate disparate types of data to
  reduce the chances that human observations are due to chance, bias and/or confounding, and
  represent true biological relationships. Among the types of data that should be evaluated,
  human studies are considered more informative, when they exist, and are of sufficient scope
  and quality, and when they do not exist, in vitro and other experimental evidence are
  increasingly considered informative when specific pathways are studied in the context of
  outcomes and regulatory decision making (but not for a process leading to risk for individuals,
  small groups of individuals or localized communities (133, 134, 137-139). If there is sufficient
  epidemiological data to make a conclusion, then experimental animal or other studies are
  considered only in the context of understanding biological mechanisms. For the causation
  analysis herein, I substantially rely on the available epidemiological evidence, independent of
  whether or not there is a plausible biological mechanism. This is because the extrapolation of
  risk to an individual requires understanding if there is an exposure-response relationship, and
  how that applies to the individual. Without epidemiological data of sufficient scope, size and
  quality, the opinion of an individual’s risk is precluded. If there is sufficient reason to consider



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 28
Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20     PageID.17728 Page 25 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 24

 that the chemical has a potential to cause the type of cancer identified for the individual or a
 group of individuals (target organ specificity is important), then an individual risk assessment is
 made to determine the doses reported in the literature that may be associated with an
 increased cancer risk, and in what settings. The dose, i.e., how much of a carcinogen enters the
 body, and then reaches the critical organs and targets within the organ, best determines an
 individual’s cancer risk, as carcinogens clearly have a dose-response relationship.
         The distinction between dose and exposure must be noted and is important. An
 individual might be in a room that has a chemical in the air or come into skin contact with a
 workplace solvent, and so has a potential exposure, but this does necessarily translate into
 dose, which is the amount of the agent that enters the body. Thus, one must consider that
 exposure may not be a sufficient marker for dose. Importantly, there is some level below which
 we can no longer measure an increased risk, and so any conclusions of cancer causation for
 exposures below that level are speculative, unsupportable, and at best only hypothetical.
 (Herein, the concept of increased risk is accompanied by the conventional use of statistics and
 findings of statistical significance.)
           The evaluation of cancer causation, i.e., can an exposure cause cancer, requires
 examination of different types of data and studies. I generally follow the criteria set forth
 about 50 years ago by Sir Austin Bradford-Hill (124). Some criterions are absolutely required
 (e.g., consistency and not violating dose-response for the context of clinical assessments).
 Violating some of the principals will preclude the ability to support a causal relationship (e.g.,
 temporality). Actually, similar principles espoused by Sir Bradford-Hill were well-applied first in
 the first Surgeon General's Report on smoking and health, concluding in 1964 that smoking
 caused lung cancer in men, and distinctions between the original Report and the recent 2014
 Report are noted in the latter (140, 141). Other published guidelines for assessing causation
 exist, in addition to that proposed by Sir Austin Bradford-Hill (124, 126-129, 141). These and
 my experience allow me to conceptually develop an opinion about causation. It has been
 argued that the Bradford-Hill criteria may be difficult to apply or have limitations (126, 130), but
 there is an appeal for having the best possible framework to guide research agendas and study
 design (127, 128). Some believe that stating the existence of a statistical association is
 sufficient to communicate causality in the context of protecting public health, and while I agree
 that consistency of statistical significance is necessary for opining causality, it is not sufficient by
 itself, for example one must consider the level of risk and the potential for confounding and
 bias (129). In some ways, the different models reflect a purely scientific perspective, while
 others are derived to satisfy public health needs. However, the Bradford-Hill methodology
 remains highly appropriate and useful for assessing general causation. It also remains the
 citation and methodology for the International Agency for Research on Cancer
 (http://monographs.iarc.fr/ENG/Preamble/index.php), and used by the EPA and US Public
 Health Service (e.g., Surgeon General’s reports). As an example, for applying a causation
 analysis, I provide a summary of smoking and lung cancer below.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 29
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17729 Page 26 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 25

     While we remain true in many ways to the original writings of Bradford-Hill, there is a better
 understanding of how to apply the criteria after 50 years of research, and the following
 discussion includes several important concepts. As Bradford-Hill wrote, not all criteria are
 required, but today, we understand that when there is data available for any criteria, then that
 data cannot be ignored and some criteria are required to be fulfilled when data exists; there are
 some criteria that if violated would exclude the likelihood of causation, while fulfilling some
 may not lead to a definitive conclusion of causation without considering other criteria. The
 following are the elements of the Bradford-Hill Criteria:
    x   Consistency among epidemiology studies (how many good quality studies say the same
        thing?): When multiple studies are available, especially when the research questions
        are asked in different populations and with different methodologies, and with statistical
        significance, this criterion is given the greatest weight. Multiple studies that have
        consistency are required for understanding clinical risks and specific causation, as no
        single epidemiology study is definitive. Within the evaluation, different studies,
        depending on size, scope and quality, would be weighted differently. Where there is
        inconsistency, it also is considered. A lack of consistency, with considerations of
        statistical significance, argues strongly against causality. Also, a lack of consistency
        precludes an opinion of causality in an individual.
    x   Dose-response (does more exposure cause more disease?): This is a fundamental
        principle of toxicology. The greater the dose, the greater the effect, and while there
        may be different shapes of a dose response curve, it must be demonstrated.
         The lack of a demonstrated dose-response relationship weakens a causality conclusion.
        There are no known exposures that are associated with cancer at low level exposure
        that do not exist at higher levels of exposure. And actually, there is the concept of
        hormesis, which indicates that there are opposite effects at lower exposures contrasting
        with an adverse effect at higher doses, or that at very high exposures the adverse effect
        is reduced (e.g., a J shape or inverted U shape dose-response curve), and where lower
        doses are hypothesized to reduce risks (9, 142, 143). Those studies reporting dose-
        response relationships are given greater weight. They are also required to provide
        reasonable estimates of exposure and risk in a clinical setting to allow for extrapolation
        of risks to individuals or groups of individuals.
    x   Timing of exposure or temporality (does the cancer come after the exposure and a after
        believable period of time?): For experimental studies, temporality is not an issue, but
        there are some epidemiological study designs where the timing of exposure and effect
        are unclear (e.g., brief latency periods). These studies therefore are given low weight, if
        any. It mostly applies to study designs where exposure and outcome is of brief
        duration, less




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 30
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.17730 Page 27 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 26

     x   Strength of Association (is the risk estimate clinically meaningful and plausible?): This
         criteria examines whether the magnitude of effect is reasonable and consistent with
         current expectations and incidence of disease, and, if so, at what level of statistical
         significance. For example, a high risk reported in studies might be observed, but
         inconsistent with the frequency of a risk factor and disease in the population.
     x   Specificity (is the disease unique?): Following the model of causation for infectious
         disease, this criterion assesses if the outcome of interest is uniquely related to a specific
         causal agent, and if so, is strong evidence of causality. For cancer, there are only a few
         examples of this, such as asbestos and mesothelioma, and vinyl chloride and
         angiosarcoma.
     x   Biologically plausible (does it make sense?): This criterion is the most loosely applied in
         a weight of evidence causation, although there are more transparent methods that are
         now available (cited above, and discussed below). Simply having data to support a
         hypothesis is not sufficient, and there must be specificity relating laboratory findings to
         human disease pathways, e.g., simply because a chemical causes DNA damage or affects
         the immune system is not sufficient evidence of biological plausibility.
     x   Coherence (is it contradictory to laboratory data?): The causal conclusion must not run
         counter to available experimental data.
     x   Human interventions (are there reliable clinical studies to consider?): This criterion can
         provide strong evidence for causation, when a human trial or experiment can show
         reduction or reversal of a causation outcome.
     x   Analogous similarities to other toxins.
          To be informative, studies must be of sufficient size, scope and quality, and an
 assessment is made for study results to be due to chance, bias and confounding. These reflect
 the ability of a true to identify true effects. Statistical power is a critical concept reflecting the
 size of the study and the expected magnitude of effect. While some studies might be limited to
 small size for either the number of subjects or the rarity of a tumor, it is the combination of the
 size and expected magnitude effect that are equally important. The concept that rare tumors
 are hard to find and so one cannot rely on occupational studies is incorrect. such as for
 angiosarcoma and mesothelioma. Observing only one case with a particular cancer may be
 highly informative if almost none are expected and observed in multiple studies. Researchers
 use statistical significance as an important tool to assess chance findings. While some data that
 is not statistically significant may be considered important for making a causal conclusion, it
 would not be important if the consistency of the data was null, without a sufficient rationale.
 And statistical significance in one study or another may not indicate a causal relationship
 without consistency among studies.
         Commonly, studies investigating cancer can find a statistically significant positive




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 31
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17731 Page 28 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 27

 association with a particular cancer, at a rate of 5 associations per 100 examined, because so
 many cancer endpoints are studied and there is a multiple comparison issue. For this reason,
 we also need to have results of one study replicated in others, and also, we need to examine
 dose-response relationships. Even dose-response relationships can happen by chance alone.
 The lack of a dose-response relationship, when examined, makes the association much more
 likely to have occurred by chance. More important, even with a dose-response relationship, no
 single epidemiological study is definitive, and for this reason an association is not considered
 believable in the context of causality, until there are other studies that show similar findings in
 different populations and with different study designs.
         Occupational cohort studies representing the highest level of human exposure are the
 most informative for assessing general causation. Conventionally, they use broad inclusion
 criteria to establish the cohort, and then conduct analyses based on some measure of dose,
 e.g., duration of exposure, air measurements, and job classification. I note that these studies
 have limitations that can bias results toward null such as small size; studying rare tumors;
 mortality studies that do not identify risks for cancers that are treatable; and/or, healthy
 worker effect. However, these are understood by the research community as general
 limitations, but well-conducted studies with high ranges of exposure are highly useful for
 causation assessment. The concept that mortality studies do not identity risks for cancers that
 are treatable do not apply unless the cancer is easily curable in most patients; unfortunately for
 cancer this is historically not applicable. Healthy worker effects are considered one way that a
 study could be biased. However, this is not a universal application, and so is particular only to
 specific worker groups, e.g., one that requires workers to be in better shape or be non-smokers.
 Unfortunately, for many worker groups, while that might be an entrance criterion into the
 workforce, it does not extend to the workers after employment. Further, the healthy worker
 effect is widely accepted not to apply to cancer, since it is generally a disease of older age and
 does not affect employability. Also, one can infer a healthy worker effect by considering the all-
 cause mortality risks, e.g., if the risk is <90% and statistically significant.
         While epidemiology studies cannot exclude a risk at any level of exposure above what is
 known for the human experience, the converse cannot be opined where studies of lower
 exposure may be positive when higher levels of exposure are not. For example, if humans are
 exposed in the workplace at much higher levels than the general population, and there is no
 measurable increased risk for a particular cancer, then one can conclude that if higher levels of
 exposure are not causing cancer, using acceptable epidemiology methods, there is reasonable
 reassurance for no measurable risk at lower levels of exposure. There are no known human
 precedents for low level exposures causing cancer that do not cause more cancer at higher
 levels of exposure, e.g., a dose response applies.
       When considering epidemiology studies in the context of causation analysis, an
 important distinction is the difference between a risk factor and a cause. A risk factor is
 something that can be established from consistent epidemiology studies with statistical



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 32
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17732 Page 29 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 28

 significance and dose-response relationships, but a confounding factor cannot be ruled out, as
 well as chance and bias. A cause is decided after considering multiple types of data and the
 application of the Bradford-Hill criteria that substantially reduces the chances of confounding in
 epidemiology studies. Importantly, one should not opine a cause without sufficient human
 evidence. (In some cases, following the precautionary principle, organizations such as the
 International Agency for Research on Cancer makes causal conclusions based on limited
 (inadequate) human evidence and the presence of mechanistic evidence.)
         Given that more than 50 years of cancer research has found the continued usefulness of
 the Bradford-Hill criteria, the application of this has evolved. Specifically, I also use an approach
 termed a mode of action (MOA) and human relevance weight of evidence approach, which has
 directly evolved from the concepts of Bradford-Hill (124), where more recent considerations
 now are applied in the context of modern scientific principles and specific defining questions
 (133, 139). It is somewhat complementary to applying the Bradford-Hill Guidelines, because it
 better incorporates experimental data and different types of data, while Bradford-Hill heavily
 relies on epidemiology. Importantly, it also is useful as a complement to the Bradford-Hill
 criteria because the method dictates for greater transparency and to determine if similar
 conclusions result using different approaches. Thus, it is a clear framework for understanding
 biological plausibility. The MOA links the exposure of a cell to a substance that reflects the
 outcome of interest, e.g., increasing cancer risk, and does this in the context of human
 relevance. This framework explicitly considers the consistency of the data from disparate types
 of studies, outcomes based on a sequence of events, biological evidence of pathways which can
 be interrupted so that risk is not considered inevitable, and necessitates the consideration of
 dose-response relationship. A template for weighting the evidence has been proposed,
 assessing the following questions:
            x   Does the hypothesized MOA conflict with broader biological knowledge?
            x   How well established is the MOA?
            x   Is the sequence of events reversible if dosing is stopped or a key event
                prevented?
            x   Dose–response: Are the key events observed at doses below or similar to those
                associated with end (adverse) effect?
            x   Temporality: Are the key events observed in hypothesized order?
            x   Incidence: Is the occurrence of the end (adverse) effect less than that for the
                preceding key events?
            x   Is the pattern of observations across species/strains/organs/test systems
                What would be expected based on the hypothesized MOA?
            x   Would the MOA be anticipated based on broader chemical specific knowledge
                (e.g., the chemical is a member of a category for which related chemicals have
                known or strongly suspected MOA)?




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 33
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17733 Page 30 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 29

 The Use of Toxicology for Causation Assessment
          It is the practice today that Industries, academics and regulatory agencies use laboratory
 and human testing to screen for unknown carcinogenic risks when there is insufficient human
 study and to gain insights for mechanisms for how an agent might affect cancer risk. The best
 direct evidence for increased cancer risk, or other disease risk in humans are human studies
 with disease outcomes. This would be done in the naturalistic environment with epidemiology
 studies. However, cancer is a disease of long latency, e.g., more than 40 years for most
 carcinogens, and so it is problematic to rely on such studies because large numbers of people
 would have to be using the potentially dangerous product over a long period of time and would
 develop disease unwittingly. Given that epidemiology studies in a naturalistic environment for
 cancer outcomes and other long-latency disease outcomes are problematic, chemical, in vitro
 (cell culture) and in vivo (experimental animal studies) methods have been used. The reliance
 on such studies provides corroborative evidence for human studies and mechanistic
 information, as indicated above for weight of evidence reviews. They are also used as
 screening tests to predict potential adverse effects of a particular experimental condition, such
 as for changes in cigarette smoke condensate due to cigarette design change.
         In vitro cell culture may use bacterial, mammalian and human cell lines or primary
 cultures. The latter is most appealing conceptually, but may not provide more relevant data for
 understanding human cancer risk. The major problem with cell culture studies is that the cells
 are grown in artificial environments void of the interactions with human organisms. Some in
 vitro studies are validated in that they are reproducible in the laboratory, but none are
 validated for predicting risk in humans, or for predicting mechanistic effects in humans. Cell
 culture studies used for screening of carcinogenic potential use endpoints of mutagenicity,
 cytotoxicity, changes in gene expression or other physiological changes. The dosing levels for
 most studies are somewhat arbitrary. To avoid false negatives, dose levels of exposure are
 chosen based on cytotoxicity or other endpoints. However, these typically represent much
 higher levels than would be in humans. When lower doses are used at physiological levels in
 humans, they still represent proportionately large exposures compared to living organisms,
 including humans.
         In vivo animal studies have appeal because they can be used for tumor endpoints under
 experimental conditions, but their predictive ability to human cancer risk also has not been
 validated. Most human chemical carcinogens can induce tumors in experimental animals,
 although the tumors may not be in the same organ, the exposure pathways may differ from
 human exposure, and the causative mechanisms may not exist in humans. A critical
 consideration for assessing carcinogenic potential and carcinogenicity mechanisms is dose level.
 Most studies use levels based on the maximally tolerated doses where there is not overt
 toxicity. Yet, at these high levels, there still may be acute toxic affects making any results less
 applicable to humans. Even when levels are chosen to replicate human exposure, the use in
 small rodents and larger animals still do not account for specifies differences, especially when



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 34
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20    PageID.17734 Page 31 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 30

 body size is very different. In some cases, though, the cell of origin, morphogenesis, phenotypic
 markers, and genetic alterations are qualitatively identical to corresponding human cancers.
 Furthermore, animal models have revealed the constancy of carcinogen-host interaction among
 mammalian species by reproducing organ-specific cancers in animals with chemicals identified
 as human carcinogens, such as coal tar and squamous cell carcinomas, vinyl chloride and
 hepatic angiosarcomas, aflatoxin and hepatocarcinomatous, and aromatic amines and bladder
 cancer, but not for PCBs and the cancers associated with exposure. The introduction of
 genetically-modified mice designed to reproduce specific human cancer syndromes, and
 precancer models, has accelerated both the understanding of the contributions of chemicals to
 cancer causation and the identification of potential exogenous carcinogens (144, 145).
 Furthermore, construction of mouse strains genetically altered to express human drug-
 metabolizing enzymes has added both to the relevance of mouse studies for understanding
 human carcinogen metabolism and the prediction of genotoxicity from suspected human
 carcinogens and other chemical exposures (146). Together, these studies have indicated that
 carcinogenic agents can directly activate oncogenes, inactivate tumor suppressor genes, and
 cause the genomic changes that are associated with autonomous growth, enhanced survival,
 and modified gene expression profiles that are required for the malignant phenotype (147).

 Target organ specificity
         With only a few possible exceptions, chemicals exert their carcinogenic effect
 specifically to only one or a few organs, and this applies to subtypes of cells that lead to
 different subtypes of cancer within an organ (e.g., lymphomas and leukemias). Target organ
 specificity is common and biologically plausible given that cancer arises from the combination
 of the abnormal clonal cells and the microenvironment around those cells. Among the best
 examples of this is tobacco smoking and cancer, and where smokers are bathing their lungs
 with 1000’s of chemicals, cigarette smoking is only a known cause of 18 cancers, sparing many
 organs (see below). Some organs are resistant to chemically induced cancers such as the heart.
 Another example are viruses causing only some types of lymphomas and solid tumors (see
 below). Just as our organs are not interchangeable, the types of cancers that arise from them
 are different. Exposure routes allow for greater or lesser exposure at the cellular level in the
 target organ (i.e., different blood flow or blockage of exposure by the blood-brain barrier).
 Different tissues express different metabolizing proteins such as cytochrome P450s, which are
 "intended" by evolution to be protective and aid excretion. Different tissues have different
 DNA damage, repair and programmed cell death capacities. The microenvironment from
 adjacent cells provides signaling molecules and other hormones. Organs have different
 clearance mechanisms. There are some chemicals that one would predict would be multiorgan
 carcinogens in humans, as repeatedly identified from animal and cell culture studies, but are
 not. These include phenobarbital and caffeine. There are some carcinogens in the laboratory
 that may cause multiple tumors in an experimental animal model, but the exposure
 circumstances are different, and perturbations of cell function occur that do not occur in



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 35
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17735 Page 32 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 31

 humans. If a particular chemical exposure were a multi-organ carcinogen, then these
 exposures would still have a consistent effect within a species. For humans, we would find
 consistent effects across studies, namely that all cancer-combined incidence should be
 increased, and we should see replication of at least some individual cancer types across studies.



 Regulatory and Review Agency Classifications
         Several review and regulatory agencies have considered the carcinogenic potential for
 chemicals cited in the complaint for this case. It is important to realize that regulatory and
 review processes, and the conclusions derived therein, are not applicable to the process of
 directly assessing past and future risk for individuals or groups of individuals. These agencies
 are classifying agents in order to prioritize which potential exposures should be considered for
 risk assessments and regulatory control. It also is important to understand that these agencies
 consider population cancer risks (e.g., in thousands and millions of people) and do not provide
 conclusions regarding individual cancer risks (or for small groups of individuals). Their
 conclusions are focused on protecting public health, i.e., to acknowledge that there are
 limitations in the scientific data and some risks might not be measurable. Their methods lead
 to an interpretation of data in ways that err on the side of caution and assume worse risk than
 can exist. While this is an important process to protect humans before we learn whether a
 chemical causes cancer in people, these agency methods and findings are not appropriate to
 support a conclusion of cancer causation in a particular individual, or to predict risk in particular
 individuals, or to conclude whether the chemical is carcinogenic in humans at all. Moreover, a
 conclusion of possible or probable carcinogenic potential for one type of cancer in a target
 organ does not imply that the chemical can cause cancer in other organs. It should be noted
 that a classification of an exposure or occupation as a chemical carcinogen does not provide
 any indication of the actual hazard to the public health, the degree of risk or the number of
 people who might be affected (148).
         An example of the application of the precautionary principle is the use of linear no-
 threshold models for carcinogens that may act through regulatory pathways. Actually, as
 explained in the section on how cancer develops, given the redundant protective mechanisms
 that exist within our bodies, it is likely that a threshold does exist. There are other approaches
 that have been advocated, such as the use of J shape curves, or the application of hormesis (J
 shape or inverted U shape curves) (68, 71, 142, 143, 149-151).
          When reviewing the preambles or methodologies for all the regulatory and review
 agencies, it is clear that they instruct the reader to not infer individual causation from the
 classification assessments. In fact, they also make it clear that their classification scheme, for
 example labeling a chemical exposure as probable or possible human carcinogen, should not be
 equated with the conclusion that the exposure actually is a human carcinogen. For example,
 ATSDR indicates that their minimal risk levels serve as a “screening tool to help public health



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 36
Case 2:15-cv-00201-SMJ           ECF No. 388-2        filed 01/28/20      PageID.17736 Page 33 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 32

 professionals decide where to look more closely” (http://www.atsdr.cdc.gov/mrls/index.asp).
 The International Agency for Research on Cancer writes: “The Monographs are used by national
 and international authorities to make risk assessments, formulate decisions concerning
 preventive measures, provide effective cancer control programmes and decide among
 alternative options for public health decisions.”
 (http://monographs.iarc.fr/ENG/Preamble/index.php). The EPA, in its IRIS assessment writes:
 “In general IRIS values cannot be validly used to accurately predict the incidence of human
 disease or the type of effects that chemical exposures have on humans. This is due to the
 numerous uncertainties involved in risk assessment, including those associated with
 extrapolations from animal data to humans and from high experimental doses to lower
 environmental exposures. The organs affected and the type of adverse effect resulting from
 chemical exposure may differ between study animals and humans. In addition, many factors
 besides exposure to a chemical influence the occurrence and extent of human disease.” The
 National Toxicology Program adopts the same language
 (http://ntp.niehs.nih.gov/index.cfm?objectid=03CA6383-9766-1F64-6637241FE0114FE9).
         As an example, for how the scientific community uses carcinogen classifications, the
 American Cancer Society writes about classification lists: “The lists describe the level of
 evidence that something can cause cancer, not how likely it is that something will cause cancer
 in any particular person. For example, IARC considers there to be strong evidence that both
 tobacco smoking and eating processed meat can cause cancer, so both are listed as
 “carcinogenic to humans.” But smoking is much more likely to cause cancer than eating
 processed meat, even though both are in the same category.”
 (https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-
 carcinogens.html).
        PCBS overall are classified as a known carcinogen in humans for malignant melanoma,
 but there is insufficient evidence for other cancers to also classify it that way (see below) (152).
 Other organizations, such as the National Toxicology Program, however, only lists is at
 “reasonable anticipated to be human carcinogens”, a lower classification than a “known”
 carcinogen (153). Based on mechanisms, and not human data, IARC also stated: “Dioxin-like”
 PCBs, with a toxicity equivalency factor (TEF) according to WHO (PCB-77, PCB-81, PCB-105, PCB-
 114, PCB-118, PCB-123, PCB-126, PCB-169, PCB-156, PCB-157, PCB-167, PCB-189), are
 carcinogenic to humans (Group 1).”

 Risk Assessment Levels of Risk
          Given the precautionary principle, risk assessment defines increased risk at levels of 1 additional
 cancer in 1000 to 1,000,000 people. There are many papers that use risk assessment methodology to
 model cancer risks. The processes used by government agencies include safety factors to intentionally
 overestimate risk. These also are done both by Aroclor mixtures and individual congeners, and often
 based on toxic equivalent factors of unclear relevance to actual human risk. Importantly, the models
 result in a magnitude of the risk in the general population is almost imperceptible, cannot be validated



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 37
Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20     PageID.17737 Page 34 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 33

 with human studies and not measurable for individuals, groups of individuals and even large
 communities. For example, studies model risks of about 10 per million excess cancer risks from food
 and beverages (154). Others report similar extremely low-level risk (155). Risk based on congener 153 in
 Inuit women at the 50% is at the level of 10-6 or lower, depending slope factors used (156). These levels
 of risk are so low to not predict actual risk in humans and it should not be inferred that such risk
 estimate should be used to infer any impact on the community or use of community resources.
          A 2019 publication by Persson, et al., reported a model for recommendations for fish
 consumption that considered health benefits and contaminants including PCBS (157). Using dietary data
 from Denmark, they concluded that most of the population should increase their fish consumption.
          It is important to place into context a risk assessment for environmental exposures and the
 regulatory context versus actual risks in people. As discussed above, the risk assessment process is a
 modeled approach based on precautionary principles. The data it relies upon generally, and specifically
 for PCBs are experimental animal and cell culture models, and not data for human risk. Although the
 data is insufficient to consider PCBs as an actual human carcinogen, given the existence of experimental
 data, the risk assessment process proceeds using data that cannot be extrapolated to human risk. As a
 policy perspective, only modeled very low risks are considered acceptable, and below that which can be
 measured in humans. To place this in context, one can consider lung cancer risks from environmental
 tobacco smoke (ETS), which has been estimated to cause 2,600 to 7,400 lung cancer deaths per year
 among non-smokers in the U.S (158, 159). In another paper, the estimate for lung cancer incidence
 from ETS is 4.8 to 15.8 (160) per 100,000 years (161). Another exposure, air pollution, has an
 incidence rate of 116 per 100,000 persons (162). It should be noted that these incidence are
 derived from actual human data, and not experimental data as done for PCBs.


         Toxic Equivalency Concept
          One research methodology that has been used for assessing dioxin, furans and coplanar PCBs in
 risk assessment is based on the toxic equivalency factor (TEF) approach. The approach was originally
 developed for dioxin and furan congeners as a way of estimating risk given that most experimental
 studies only examined 2,3,7,8-TCDD, and some method was desired that could inform studies that
 include multiple congeners (163). The use of TEF values was a way to facilitate the risk assessment
 process and address considerations that risks were not underestimated in mixed exposure scenarios for
 dioxins, furans and PCBs (164). TEFs are calculated based on different types of experimental studies,
 and not a measure of carcinogenicity (although some TEFs are calculated based on tumor promotion
 studies) (163). More generally, the TEFs are derived from experimental studies for enzymatic activity
 and induction for the aryl hydrocarbon receptor and aryl hydrocarbon hydroxylase (AHH) activity, which
 is considered a surrogate for "toxic effects". For a mixture of TEF compounds, a total toxic equivalency
 (TEQ) value is calculated from the sum of the TEF times the concentration of the components. This has
 been considered an interim research method (165), and remains in use as such. Today, it is recognized
 that there are substantial limitations, as described below, and the methodology has not been validated
 for actual human cancer risk (163). There are different ways to calculate TEFs and TEQs (165). Separate
 from the scientific issues regarding the validity of this method, it is not appropriate here in the
 consideration of causality, because basic premises and the overestimation of risk make it not applicable.
         In 2005, the World Health Organization convened a panel to harmonize TEF values for PCBs and




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 38
Case 2:15-cv-00201-SMJ           ECF No. 388-2        filed 01/28/20     PageID.17738 Page 35 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 34

 other compounds to be used for human risk assessment (166). Their criteria for data to be included
 was: 1) show a structural relationship to the PCDDs and PCDFs; 2) bind to the Ah receptor (AhR); 3) elicit
 AhR mediated biochemical and toxic responses; and, 4) be persistent and accumulate in the food chain.
 Preference was given to in vivo studies over in vitro studies. It was explicitly stated that the TEFs were
 developed for oral ingestion (e.g., by dietary intake) and not for other matrices such as soil, industrial
 wastes, soot, fly ash from municipal incinerators, waste water and sediment, because the TEFs were
 determined largely by oral in vivo studies, and other matrices have reduced bioavailability. Figure
 below, reproduced from Van den Berg, 2007, showed the assigned TEFs.
          The TEF calculations are based on numerous uncertain and unproven assumptions (167, 168).
 (See below for significant limitations.) For example, the risk is derived from a non-cancer endpoint,
 specifically a pathway that relates to the metabolism of some xenobiotics by aryl hydrocarbon
 hydroxylase and associated enzymes. It assumes an additive effect, where for PCBs this is known not to



               TEF values (copied from Van den Berg, 2007)




 be the case, especially when the mixtures contain PCBs that are thought not to contribute to the TEF,
 and weaker than additive effects are found (165, 169-171), and antagonists can block the effects of
 agonists (170, 172-175). The 2005 WHO panel specifically noted the limitations for using TEFs in the
 context of additivity but that synergy and inhibition exists (166). For example, in a study three different
 congeners (congeners 126, 105, and 153) in a rat tumor promotion assay using N-nitrosodiethylamine as
 the initiator, a weak antagonistic effect was seen (170). In another study, using a cell culture model for
 malignant transformation, congener 153 almost completely antagonized the effects of TCDD and the
 addition of congener 126 had no additive effect with TCDD (173). In yet other liver tumor promotion
 study using altered hepatic foci as the endpoint following diethylnitrosamine exposure, there was less
 than an additive effect for different combinations of congeners 126 and 153, although the authors
 showed increasing levels of these congeners in the adipose and liver tissues (174, 176). In some cases, a



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 39
Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20     PageID.17739 Page 36 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 35

  tumor promotion assay is used. There is some published data where there is a relative incidence of
  tumors for comparing TCDD and congener 126 in study without initiation (e.g., the test compounds are
  used by themselves) (177). However, one analysis based on body burdens indicates that the TEFs
  overestimate risk using the same data (178). The authors distinguished assessment based on delivered
  dose versus body burdens, noting differences in metabolism. There also is data to show that the
  mixture of organochlorine compounds with high TEF particularly overestimates the promoting effects
  (165, 173, 179). Also, studies that a priori predicted responses on breast cell proliferation were not
  consistent with TEF predictions, and the positive effects were small (180). The TEF approach assumes
  that dose-response curves are parallel, and that toxicity is additive (and is likely not, see above about
  congener mixtures). It also assumes that there is no inter-species difference in toxicity, but there are
  large ones (181-183), and some data show that humans are less sensitive than rodents (184, 185). Also,
  enzymatic induction can vary depending on the organ under study and the dose [341](183, 185). There
  is much data to show that AHH induction is neither necessary or sufficient to induce cell proliferation
  and carcinogenic pathways, and the TEF approach ignores important cell to cell interactions, e.g.,
  epithelia and stroma (186). Whether the mechanistic relationship of PCBs to tumorigenesis in animals
  is due solely to aryl hydrocarbon hydroxylase (AHH) pathways also remains speculative, and non-AHH-
  inducing congeners also behave as tumor promoters (reviewed in van der Plas, et al., 1999 [(179). Thus,
  one can question the whole appropriateness of the actual TEF rankings. The net effect of the TEF
  research method is to overstate the PCB toxicity (179).
          A significant limitation for the use of PCB TEFs for human risk assessment is that human cell
  models are much more resistant to PCBs than animal or other cell culture models, for example, see
  Larrson and coworkers (2015) (187). The IARC working group wrote “Noteworthy is that the relative
  contributions of different PCB congeners to the carcinogenicity of PCB mixtures are not known (188).
  Larsson and coworkers conducted series of studies noting cell culture and animal studies comparing rat
  and human WHO TEFs to actual results, calculating relative effect potency (REP) for animal to human
  response (187). They found that PCB congeners induce only weak responses in the human cells, and the
  exception was PCB126 that as still 30 times less responsive in human cells than rodent cells or live
  rodents (187). Separately, Harris and coworkers assessed the actual versus calculated AHH induction
  capabilities based on rodent studies and estimated TEQs, respectively (189). The two were poorly
  related (calculated values overestimated the tumor inducing effect), and actually the Aroclors with the
  greatest tumorigenicity potential (Aroclor 1254 and 1260) had the lower TEQs. A relationship with
  phenobarbital inducing potential, however, was better demonstrated with tumorigenicity potential. The
  overestimation for PCBs using TEF methods can be directly seen in humans when considering the Yusho
  and YuCheng data for informational purposes (even though there is no evidence that plaintiffs were
  exposed to furans), where clinical disease is evident in these cooking oil-exposed persons, but not in
  noncooking oil-exposed persons with similar PCB levels. For these Yusho/YuCheng persons, furans,
  rather than PCBs are considered to have caused the clinical disease.

  The IARC 2015 Monograph 107 for PCBs
         The IARC working group concluded that PCBs are a known human carcinogen for
  melanoma; the latest review was in 2013, with a publication in 2014, and other ancillary
  publications (152, 188, 190). The Working Group considered that both occupational studies
  and population-based case-control studies provided important information, and one was not



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 40
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17740 Page 37 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 36

 considered more important than the other. The working group wrote that they concluded that
 there were positive associations for breast cancer and NHL, which means that the consensus
 was that the data was insufficient for classifying PCBs causally related to these cancers, rather
 that they found that there were only credible associations. However, these associations could
 not be reconciled by consistency and an incongruity with the occupational studies in which
 workers were more heavily exposed than exposures that occur from environmental levels.
         For all other cancers excerpt melanoma, the Working Group did not conclude the
 presence of credible associations. They wrote: “Several other cancer sites were considered in
 one or more cohort or case–control studies. There were positive findings for cancer of the
 prostate and brain in several studies, but null findings in others. Other cancers with sporadic
 positive findings were those of the liver and biliary tract, extrahepatic biliary tract, lung and
 respiratory tract, thyroid, stomach, pancreas, colon and rectum, urothelial organs, breast,
 uterus and ovary combined, as well as childhood acute lymphatic leukaemia, and multiple
 myeloma.” Thus, as of 2015, other than for melanoma (see below), the Working Group
 concluded that there was insufficient human evidence to conclude that PCBs were causally
 related to cancer at any site, or all cancers combined.
         A discussion about the conclusions for melanoma are discussed below. In this case, the
 process for IARC was not transparent, and a weight of evidence would not lead to a causal
 conclusion. They stated that all but one of the occupational studies were positive for
 melanoma, but in doing so they deviated from their usual practice relying on statistical
 significance and meta-analyses. They also claimed that there were exposure-response
 relationships, but again they failed to identify any studies reporting such with statistical
 significance. They claimed that there was statistical significance in large studies to rule out
 chance, but they cited none. Finally, they claimed that sunlight was unlikely to confound
 associations because PCB workers are indoors, but this is true for most workers, and does not
 rule out community trends for outdoor recreation.
         Based on mechanistic studies and toxic equivalency factors, IARC also considered some
 “dioxin-like” PCB congeners to be carcinogenic to humans (188). Because there was insufficient
 human evidence about this, IARC does not name particular at-risk cancer types. They call out to
 congeners (PCB-77, PCB-81, PCB-105, PCB-114, PCB-118, PCB-123, PCB-126, PCB-169, PCB-156,
 PCB-157, PCB-167, and PCB-189. Most of these are measurable in human blood, but at levels
 <1% of all detectable congers (191). A review of their mechanistic summary, however, indicates
 very limited evidence for the testing of each congener, and apparently the Working Group
 defaulted to considering any congener that was “dioxin-like”. As indicated below, the
 categorization for “dioxin-like” are based on laboratory studies of questionable relevance to
 humans, based on the lack of concordance for inter-species comparisons. In the published
 summary, IARC wrote: “Noteworthy is that the relative contributions of different PCB
 congeners to the carcinogenicity of PCB mixtures are not known.” (188).
        IARC establishes working groups with the intent of diversifying expertise and lack of



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 41
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17741 Page 38 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 37

  conflicts. However, for the PCB monograph, I note that few members had PCB expertise, most
  were toxicologists rather than experts in human studies, and the group included David
  Carpenter as an “invited specialist”, a well-known PCB plaintiff’s expert. (I have been involved in
  cases where Dr. Carpenter was an expert around the time of the IARC working group meetings.
  e.g., he provided list of prior testimony in the Spirer and Walker cases against Monsanto.) The
  IARC process specifically includes members with no PCB experience, but the members with
  some type of PCB research experience mostly have limited experience and only a few with
  experience in human studies. The preamble to IARC indicates that “The procedures through
  which a Working Group implements these principles are not specified in detail. They usually
  involve operations that have been established as being effective during previous Monograph
  meetings but remain, predominantly, the prerogative of each individual Working Group.” Thus,
  the lack of transparency is apparently sanctioned and, as stated above, is problematic for this
  particular PCB monograph.

  LUNG CANCER AND SMOKING DISCUSSION
           Tobacco smoking is among the best examples of a human carcinogen, and is very well-
  documented to cause lung cancer (192, 193). In 1950, Doll and Hill (194), and Wynder and
  Graham (195) both reported the extremely high incidence of smoking in lung cancer patients.
  In fact, lung cancer was a rare disease before smoking (194), and it is the cause of many cancers
  and diseases in addition to lung cancer (Figure 8, copied from the 2014 Surgeon General Report
  (196). If one is to use almost any method to assess causality, such as that proposed in the first
  Surgeon General’s Report (197), and later articulated in more detail by Sir Austin Bradford Hill
  (124), that clearly the use of tobacco products causes cancer. This conclusion comes from
  substantial epidemiology, laboratory animal and in vitro studies. It accounts for about 90% of
  lung cancer cases (198). Even low levels of cigarette smoking increases lung cancer risk (199).
  A summary of selected studies is shown in Table 1. Tobacco smoke contains more than 100
  carcinogens and mutagens, many of which are classified as carcinogens based upon human and
  animal studies, the latter of which include target organ specificity. It is estimated that 20% of
  all cancers worldwide are attributed to smoking (200). Smoke constituents include PAHs,
  arsenic, benzene, dioxins, nitrosamines, aromatic amines, vinyl chloride, and chromium (201-
  204). A dose-response relationship for cigarette smoking and lung cancer has been established
  in cohort studies of both men and women (Table 1). These studies show remarkable
  consistency. Both daily smoking amounts and duration of smoking are important contributors
  to risk in various models, although there are some disagreements about whether smoking per
  day or duration is more important (205, 206). An earlier age at initiation is a separate lung
  cancer risk factor (207-209). Zang and Wynder had proposed an estimate of cumulative “tar”
  exposure by determining all brands used for different periods of life, the quantity per day and
  the milligram yields were calculated per the FTC method (210). The reported effect of how
  deeply someone inhales also has been associated with an increased risk (208, 209). In a cohort




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 42
Case 2:15-cv-00201-SMJ              ECF No. 388-2             filed 01/28/20        PageID.17742 Page 39 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 38

 of smokers with lung disease (chronic airway obstruction), about 33% of middle-aged smokers
 developed lung cancer after 14.5 years (211).

         There is data to show that smoking unfiltered cigarettes had higher risks compared with
 smoking other types of cigarettes. Analyses of large cohort studies support this conclusion
 (212) . In studies of filtered versus nonfiltered cigarettes, smokers of filtered cigarettes had a
 decreased lung cancer risk by 30% in a French study of 1,057 lung cancer cases and 1,503




   Table 1: Selected Lung Cancer and Smoking Studies – Consistency of Association

   Cohort                                Number of subjects      Positive lung cancer   Dose-Response
                                                                 association?           (risk estimate)

   British Doctors (213)                 34439                   Yes                    Yes (15)




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 43
Case 2:15-cv-00201-SMJ                 ECF No. 388-2     filed 01/28/20   PageID.17743 Page 40 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 39

   ACS-25 State Study (214, 215)          120000 men       Yes               Yes (11)
                                          619925 women     Yes

   U.S. Veterans (216)                    293,958          Yes               Yes (11)

   Japanese Study (217)                  265000            Yes               Yes (5)

   ACS – 9 State Study (218)              187,783          Yes               Yes (11)

   Canadian Veterans (158)                78000            Yes               Yes (NA)


   Swedish Study (158)                   25,444            Yes               Yes (NA)

   California Study (219)                 68,153           Yes               Yes (8)

   MRFIT (220)                            12,866           Yes               Yes (7)

   Iowa Women's Health Study (221)        41,843           Yes               Yes (10)

   Norwegian Study (222)                  68,825           Yes               Yes (16)

   ACS CPSI and CPSII, Nurses, AARP,      183,060          Yes               Yes (25)
   Physicians (223)                       335,922          Yes               Yes (26)



 controls (224), a 2-fold lower risk in a Philadelphia study (225) and a 4-fold decrease for women
 in a Spanish study (226). Wynder and Stellman (227) reported that in 684 cases and 9,547
 controls, there was a reduced risk for smokers of nonfilters cigarettes for ten years or more,
 although the results were not statistically significant. However, when they later reported data
 for 1,242 lung cancer cases compared to 2,300 controls, and accounted for increasing smoking
 per day after switching to lower “tar” cigarettes, they found that lung cancer risk was not
 reduced, and even increased in the highest levels of compensation (228). Other studies also
 have reported a reduced risk for filtered cigarettes (229, 230), but dose-response relationships
 for persons mixing their brands was harder to demonstrate (230, 231). There are some studies,
 however, which do not support a decreased risk for filtered cigarettes. In a population-based
 case-control study, when amount of smoking was considered, there was no benefit to the
 filtered cigarettes (232). Data pooled from four cohorts failed to show a statistically significant
 benefit for filtered cigarettes and lung cancer risk, even among different levels of smoking
 (233), as did another large cohort of 79,946 members of Kaiser Permanente (RR=1.03 for men
 and 0.65 for women, neither statistically significant), although women who used filtered
 cigarettes for more than 20 years had a risk of 0.36 (95%CI=0.18, 0.75) (234). Thus, while there
 are a significant number of studies to indicate that smoking unfiltered cigarettes is more risky
 for lung cancer, this conclusion is tempered by contrasting studies. Filtered cigarettes
 compared to nonfiltered cigarettes are more closely associated with adenocarcinomas rather
 than squamous cell cancers (235), although this observation is more strongly related to women
 smokers (236).



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 44
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20     PageID.17744 Page 41 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 40

           Corroborating the increased risk of smoking for lung cancer are clinical trials that show
  that quitting reduces the incidence of lung cancer (211) Large cohort and case-control studies
  also report the benefits of quitting (212). Figure 9 (copied from Halperin, 1993 (237)) shows
  that quitting smoking at any age has benefits, but the risk of lung cancer is never reduced back
  to that of a never smoker. Men greater than the age of 80 remain with a significant increased
  risk of lung cancer, which is likely rising with increasing age (data only shows age up to 80 with
  an increasing slope). Reducing how much someone smokes per day short of quitting, may


        Figure 9: Lung Cancer in Former Smokers
        (males) (Copied from Halpern, 1993)




                                 Never-Smokers




  reduce the risk of lung cancer and smoking-related mortality, although the evidence is
  contradictory (238-240).
         The reasons why cigarette smoke causes lung cancer are well-understood. A summary
  of pathways leading to lung cancer are indicated in Figure 10 (Copied from the 2014 Surgeon
  General Report (196). Burning of tobacco during smoking of cigarettes results in combustion,
  pyrolysis and other chemical reactions that cause the smoker to be exposed to thousands of
  chemicals (158, 203, 241, 242). The mechanisms by which tobacco smoke cause cancer and
  other tobacco-related diseases have been studied intensively during the past decades. Much
  has been learned through the use of toxicology methods, particularly experimental in vitro (cell
  culture) and in vivo (animal) studies. The use of tobacco products, as they are intended to be
  used, results in the exposure to more than 100 mutagens and carcinogens (243, 244) that have




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 45
Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20   PageID.17745 Page 42 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 41

 different potencies and effects. Mainstream smoke

       Figure 10: Lung Cancer Development (copied
       from SGR, 2014)




 consists of particulate and vapor phases. While carcinogens have been identified in both the
 vapor and particulate phases, the latter shows more overall carcinogenic activity. The
 particulate phase contains over 3500 compounds, of which at least 55 have been identified as
 possible human carcinogens(243). The vapor phase contains more than 500 compounds (243).
 It is commonly considered that among the tobacco toxicants, tobacco-specific nitrosamines
 (TSNs) and polycyclic aromatic hydrocarbons (PAHs) are classes of compounds that most affect
 human cancer risk (245). Fowles and Dybing, using analogies to environmental pollutants have
 ranked what they considered the most potent tobacco carcinogens (203). Tobacco and tobacco
 products have changed over time, with resultant differences in predicted exposure using the
 FTC method for the measurement of “tar” and “nicotine”(243). It is known that the FTC
 method for estimating tar exposure provides substantial underestimates of actual human
 exposure because it does not sufficiently mimic human smoking behavior (246). Cigarette
 smoke condensate is mutagenic in bacterial and human cell lines, and can cause a malignant
 transformation in human bronchial epithelial cells (247). Tobacco smoke constituents and
 tobacco smoke tar are carcinogenic in experimental animal models (248-251). In the human
 lung, the large variety of smoke carcinogens induces a large variety of genetic and epigenetic
 effects that create a “field effect” that allows for cumulative damage that leads to the
 development of cancer cells (252). Before the development of cancer, even normal appearing
 cells have evidence of genetic damage and gene regulation changes (e.g., changes in microRNA
 and messenger RNA) in smokers compared to non-smokers. There are specific genetic
 mutations identified in lung cancer that are believed to be part of the carcinogenic process



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 46
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17746 Page 43 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 42

 (253). One pathway that has been particular implicated that links smoking to lung cancer is
 inflammation. Inflammatory cells and cytokines are increased with smoking, and these are
 considered part of the carcinogenic pathway (252).
         The substantial impact of smoking on numerous disease and worse overall mortality is
 well-known (196, 254-259). Among persons who survive to the age of 70, less than 10% are
 current smokers (Figure 9, copied from Jha, 2013) (258). Overall, independent of age, smokers
 live about 3 years less than non-smokers (260). However, Figure 10 (copied from Jha, 2013)
 shows that an 80 year old never smoker would be living 12 years more than a current smoker
 (258). Figure 11 shows that for men at the age of 60, that while 65% of smokers are still alive at
 age 80, this is true for only 32% (copied from Doll, 2004)(257).


           Figure 9: Percentage of Smokers By
                  Age (From Jha, 2013)




 This is a study of men who have a high socioeconomic status and were doctors and so likely
 underestimates the survival difference because of the types of cigarettes that they would have
 smoked (filtered “light” cigarettes)(196, 261). Consistent with the data showing that smokers
 live less long, there also are numerous studies demonstrating that persons who quit at any age
 have a longer life expectancy, although the impact is less when quitting at later ages (255, 258,
 262, 263).
          Life Tables are provided by the Centers for Disease Control (CDC) for life expectancy and
 the likelihood that someone will live until a specific age, e.g., for 2012 and released in 2016
 (264). These clearly vary by age and race/ethnicity; data for vulnerable subgroups such as
 persons who smoke are not provided by the CDC. Thus, these tables would overestimate the
 survival of subpopulations such as smokers (265). There are methodologies, however, that can
 be used to adjust life tables based on co-morbidities (e.g., heart disease, stroke, hypertension
 and high cholesterol) and for smoking (266-268). This has been done by researchers


  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 47
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17747 Page 44 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 43

  considering smoking and all causes of death, and with lung cancer removed to estimate the
  burden of lung cancer (259, 269).
          Given the high burden of smoking on disease, it also follows that smokers have less
  productive working years (141). This is due overall to premature mortality as well as increased
  disability (270). Across all ages, the mean loss of working years for smokers is 3.3 less due to
  disability (260).
    Figure 12: Survival by Age and Smoking      Figure 13: Percent of Smokers
    Status (From Jha, 2013)                     Surviving By Age (From Doll, 2004)




         In summary, if one assesses the causation criteria by Bradford-Hill to smoking and lung
  cancer, every criterion is fulfilled.

  SOME MAJOR CAUSES OF CANCER
          While there are well established known causes and risk factors for cancer, the cause of
  cancer in most people is unknown. Such cancers are termed “idiopathic”. Some patients might
  have one or a few identifiable risk factors, bust most risk factors convey only small risks and so
  the attributable risk would be small. The known causes of cancer can be generally lumped into
  groups as chemicals (e.g., benzene and diesel exhaust), physical agents (e.g., asbestos and
  radiation), and infectious (e.g., virus and bacteria). It is important to note, as indicated below,
  that a carcinogen might be identified as a cause of a particular cancer, and in some cases
  several cancers, but carcinogens are not known to be established causes of many cancers. As
  such, carcinogens have target organ specificity, and it cannot be opined that if a carcinogen is a
  known cause of a cancer type, then it is a cause of any type of cancer.


  GENERAL DISCUSSION OF NON-HODGKIN’S LYMPHOMA
         Lymphomas are a group of hematologic cancers that have distinct characteristics,




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 48
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17748 Page 45 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 44

 clinical courses and treatments. It is presumed that they also have different etiologies as well
 (271, 272). Lymphomas are the largest category of hematological malignancies. Lymphomas
 arise from lymphocytes, which are cells that are part of the immune system. These cells reside
 mostly in the lymph nodes, spleen and bone marrow, but also in all other organs of the body in
 smaller amounts. Lymphocytes can circulate through the body via the blood and lymphatic
 systems. Most lymphomas arise in the lymph nodes. Chromosomal abnormalities are seen in
 virtually all lymphomas, with some specificity for the type of lymphoma. For the purposes of
 this report, I will consider specifically mantle cell, marginal zone and follicular lymphomas for
 diagnosis, treatment and prognosis. However, for etiology, each of these types will be
 specifically considered when possible, but in actuality, most studies only report data for all non-
 Hodgkin’s lymphomas combined, and so the latter applies unless otherwise indicated.
        Non-Hodgkin’s lymphoma can be classified in several different ways. There are currently
 more than 30 classified histological subtypes. Classification schemes have changed over time
 in order to specifically classify study subjects to enhance research and identify types of
 lymphomas for clinicians to provide treatments to similarly identified subjects in research
 studies.
          Lymphomas are generally classified by the type of lymphocyte involved (e.g., B or T cell),
 prognostic categories, their appearance under the microscope (91, 273). The diagnosis is made
 by microscopy, immunohistochemistry staining and chromosome analysis (273-275). The
 correct diagnosis is important because the prognosis, course and treatments can vary. For
 example, we classify lymphomas as high, intermediate or low grade, where the former can be
 much more aggressive, and paradoxically the easiest to cure. Conversely, low grade
 lymphomas tend to be chronic, affecting people for years because they are slow growing, and
 are more difficult to treat. A formal method for classification that had been widely used that
 was proposed by the International Lymphoma Study Group in 1994 (276), for which the clinical
 utility has been demonstrated (277). However, other classification schemes have been
 developed since then, and in 2008, a new classification by the World Health Organization was
 adopted (273, 275, 278). The most common type of non-Hodgkin’s lymphoma are diffuse large
 B cell lymphomas (DLBCL), comprising 30-50% of B-cell lymphoma cases (279-281). These
 types of lymphoma are frequently fatal if not treated, but in the last 10-20 years, the
 treatments have substantially improved. As a combined group with chronic lymphocytic
 leukemia (CLL) and small lymphocytic leukemia (SLL), these are the next most common among
 B-cell malignancies, about 30% as well. The cancer incidence rate for diffuse large cell
 lymphomas is about 7.14 and for CLL/SLL is 5.17 per 100,000 person-years. The next most
 common form of NHL are follicular lymphomas, with a rate of 3.18.
        According to the American Cancer Society for 2009, non-Hodgkin’s lymphoma overall is
 the 6th most common cancer in men and fifth in women, excluding skin cancer, and is the ninth
 most common cause of death due to cancer among men and sixth among women (282). In
 2010, about 475000 Americans are living with non-Hodgkin’s lymphoma, 150,000 Hodgkin’s



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 49
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17749 Page 46 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 45

 disease, 43,000 leukemia, and 70,000 multiple myeloma. It is estimated that about 65,980
 new cases are diagnosed each year in the United States, and 19,500 die from this disease. The
 incidence overall in some ways has been slowly increasing from 1975 to 2000, but some of this
 is attributable to better diagnostic methods and HIV infection (a major risk factor for
 lymphomas) (93, 283). Other reasons might be the increasing rates of obesity and diabetes (see
 below). Also, rates since 1990 have apparently stabilized and may be decreasing, or at least the
 increase has slowed for some histological types (279, 282, 284-286). Specifically, diffuse large
 cell B cell lymphomas and follicular cell lymphomas are relatively stable, small lymphocytic
 lymphomas have decreased and marginal zone and marginal zone and mantle cell lymphomas
 have increased (281). It has not been possible to attribute changing incidences of non-
 Hodgkin’s lymphoma to a particular exposure; it apparently is occurring worldwide in both
 urban and rural areas (285). The lifetime chance of getting a non-Hodgkin’s lymphoma is 1 in
 45 for men (282). The overall 5-year survival is 57%, but this varies considerably by type of
 lymphoma. Men are affected more than women (279, 281, 282, 284, 287). For diffuse
 lymphomas, the age incidence increases steadily from the age of 20 to 80; at age 60, it is about
 10 per 100,000 people (279, 281). For CLL/SLL, the incidence rates increase steadily from
 about the age of 25 (281). It also is more common in men than women, and less common in
 African Americans (287). For some lymphomas, such as follicular and mantle cell, the rates are
 almost double for Whites, and 50% increased for DLBCL (281).
         The development of B-cell lymphomas mimic normal B-cell differentiation, and there
 are many types of B cell malignancies, e.g., lymphomas, multiple myeloma and leukemias; most
 hematological malignancies are of B-cell origin (74, 288). B cell differentiation is relatively well
 described and the transformation to lymphoma is thought to occur during genotoxic events
 that develop during what is known as the germinal center reaction (75, 80, 288). Germinal
 centers form naturally generally within nodal tissues like lymph nodes, spleen and tonsils, when
 a foreign antigen is encountered and B or T cells become activated to attack the antigen (81).
 They are composed of highly proliferated cells. The genetic defects lead to a change in
 transcription factors that normally regulate B-cell differentiation, but then promote
 lymphomagenesis (80, 288). These generally lead to a specific type of lymphoma, supporting
 the understanding that it is not a single stem cell that leads to any type of lymphoma or
 hematological malignancy (80, 288, 289). The gene defects are usually chromosomal
 translocations that involve the Ig locus and associated with somatic hypermutation or class
 switch recombination, or they occur during V(D)J recombination of immature B cells (80, 288).
 These gene defects are actually a normal process that the immune system depends upon to
 promote gene diversity to fight antigens. However, this normal process can go awry, and when
 the translocations erroneously happen adjacent to critical cancer genes, e.g., oncogenes, then a
 lymphoma can develop (79). These abnormal translocations affect gene expression and
 cytokine production that upsets the balance among cell survival, proliferation and programmed
 death, leading to clonal expansion of the early lymphoma cell. Examples include the t(8:14)
 translocation of Burkitt lymphoma, t(11:14) for mantle cell and t(14:18) translocation of



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 50
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17750 Page 47 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 46

 follicular lymphomas. BCL6 translocations are found in a subtype of diffuse large B cell
 lymphomas. NHL and its subtypes are no different than other cancers and typically have
 observable cytogenetic abnormalities via a variety of techniques. And many of these are
 characteristic and diagnostic for specific NHL subtypes. However, it should be noted that
 specific chemical exposures are not known to cause an increase in DNA damage in lymphomas
 in general or in specific NHL subtypes. There is one study from 1989 that reported that patients
 exposed to solvents (not defined) more frequently had chromosomal aberrations, with a
 tendency for these to be at 14q32 (290). However, the study results were not replicated and
 were done at a time when NHL classification was crude. Thus, it is unclear what the
 investigators were measuring for both exposure and outcome.
         There is some consideration that immunodeficiency leads to lymphoma, and this
 depends on the degree of immunodeficiency, but as explained below, the exposures at issue in
 this case do not cause immunodeficiency syndromes, and have not been demonstrated to be
 immunotoxic in humans (86).
         It is unclear what triggers the development of one type of hematological malignancy
 versus another, and for specific lymphomas. Clearly, there are substantial morphological,
 molecular and clinical differences among the hematological diseases. There is a complex
 lineage development with numerous markers that become expressed or unexpressed as cells
 differentiate (74). Genetic events that promote cancer happen within each cell type so that a
 particular lymphoma type develops, e.g., a pre-B lymphocytic, follicular, mantle cell and
 marginal zone lymphoma, or multiple myeloma. (In some cases, like EBV-induced Burkitt’s, the
 effect is in a defined window of differentiation (88).) This is thought to happen to stem cells,
 but there are more and less differentiated stem cells that lead to different leukemias,
 lymphomas and myelomas (289). In fact, there are decision points that occur that lead to the
 development of one type of lymphoma or another, and although we do not know the triggers
 of these for most lymphomas, it is likely that according to the principles of chemical
 carcinogenesis, there are different cellular susceptibilities for the triggers (289, 291, 292). (This
 assumes that chemicals trigger this decision point; given that common carcinogens such as
 cigarette smoke and alcohol drinking do not cause lymphomas, it may be that hematological
 stem cells that lead to different lymphomas are relatively resistant to chemical carcinogens.) As
 an example of particular more mature stem cells being affected to cause different lymphoid
 cancers, it is known that multiple myeloma and the associated gene rearrangements occurs in
 the maturing B cell that is undergoing normal mutation and rearrangement to make antibodies,
 which is why the paraproteinemias are precursors to multiple myeloma (293). The decisions
 about differentiation are governed, in part, by transcription factors and cytokine receptors (74,
 75, 77, 81, 294, 295).
        Hematopoietic differentiation decreases with aging (75). This implies that the effects of
 gene damage in lymphomagenesis happens via more differentiated lymphocytes given that
 lymphoma risk increases with aging.



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 51
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20   PageID.17751 Page 48 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 47

          There are a few examples of chronic antigenic stimulation leading to the formation of
 lymphomas, although there are none known for mantle cell lymphomas. The best example is
 the development of gastric mucosa-associated lymphoid tissue (MALT), which occurs as a result
 of chronic helicobacter infection and regresses with treatment for the infection (See Figure)
 (288, 296). MALT lymphomas are a common low-grade B cell lymphoma, with unique
 chromosomal defects and which can be triggered by other infections as well (288). (A very small
 subset of gastric MALT lymphomas can transform into high grade lymphomas.) Figure 4 shows
 the development of MALT relating to helicobacter, and associated genetic changes (288). It
 also is known that chronic hepatitis C infection also can produce a MALT lymphoma in a similar




 way as helicobacter (288). However, hepatitis C virus is not known to increase the risk of
 mantle cell lymphomas (297). It should be noted that PCBs do not cause clinical symptoms
 related to helicobacter or chronic hepatitis C infections, do not have similar immunological
 reactions, and are not known to cause the genotoxic effects noted to occur in the Figure. As
 another example of chronic antigenic stimulation, some autoimmune disorders, where the
 patient’s cells act as the foreign antigen, also can cause lymphoma (102, 288). These very
 clinically apparent disorders are manifested by significant immunological alterations. The
 cytokines that trigger autoimmune disease-related lymphomas are different than for other



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 52
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17752 Page 49 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 48

 types of lymphomas. Again, PCBs do not cause autoimmune diseases or the alterations seen in
 those diseases that are associated with lymphoma development.



 PCB METABOLISM AND BODY BURDENS
          A detailed description of PCB pharmacokinetics in animals and humans must take into
 consideration the complexity of various Aroclor compositions, and also genetically determined
 differences across species; however, certain general properties of PCBs can be described. PCBs
 can be absorbed through the skin, lungs and gastrointestinal tract (298) . Dermal absorption is
 the major route in occupational groups (299), while ingestion is generally the major route in
 reported environmental exposures (300-303). In adults non-occupationally exposed, most
 PCBs come from dairy products, meat and fish (298, 304-313), and levels vary depending on
 types of diet (e.g. Mediterranean-like)(314-316). PCBs are transported by the blood stream for
 redistribution mostly to adipose tissue. Increased BMI is associated with higher PCB levels, but
 varies by congener (310, 317, 318) (319, 320), although the opposite for lower levels may be
 the case for children (321). An equilibrium is established under which partitioning among
 tissues remains relatively constant for a given species (see below for human discussion).
 Elimination of PCBs is slow, and even low levels of absorption can lead to bioaccumulation. In
 the general population, PCB levels are declining, although this varies by congener (315, 322-
 328), and older age populations have higher levels (313, 315, 316, 318, 321, 325-327, 329-331)
 (319, 320). Non-occupational levels of persons in the general population at the highest levels
 are still correlated with BMI and age (332). Levels of PCBs can vary greatly by regions (333).
        PCBs are highly lipophilic, and so the highest concentrations occur in adipose tissue of
 any species (298). .
         The input-output equation for ingestion and excretion for feces demonstrates the
 potential for bioaccumulation in humans, and this is dependent on higher body fat, where low
 body fat actually has a net excretion for some congeners (334). Thus, as people typically gain
 weight in later life, their input-output equation for different congeners will change, where some
 will bioaccumulate and some will be excreted (303, 335). Other determinants of the input-
 output equation were the individual congener (lower chlorinated congeners are absorbed more
 efficiently), BMI and weight changes (decreasing BMI increases levels)(see below) (334, 336).
 Other studies report the relationship of net absorption to increased blood lipid PCB levels and
 net excretion in older people (337). At low dietary exposures, excretion will be greater, while
 higher dietary exposures will result in bioaccumulation (298).
        PCBs are metabolized in the liver to form hydroxylated compounds (338-343). They can
 be excreted as such, or as methylsulfonyl or glucuronide metabolites formed via other
 metabolic pathways (342-344). Lower chlorinated PCBs are metabolized faster than higher
 chlorinated PCBs (341). PCBs with chlorines in the meta- and para-positions increases the



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 53
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20    PageID.17753 Page 50 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 49

 chances of cytochrome P450 (CYP) mediated transformation (341). The rate of formation of
 metabolic products varies depending on the congener and animal species. Dogs and rodents
 metabolize PCBs relatively quickly compared with primates (339). People metabolize PCBs
 differently, and so experimental animal studies have little relevance to human assessments.
 Most information about PBC metabolism comes from laboratory studies; there is insufficient
 study in humans to understand which metabolic enzymes affect PCBs, but cytochrome P4501A1
 is involved (298, 341). Indirect evidence also indicates a potential role for CYP2B6, and its
 genetic variants (345). Metabolism results in the formation of hydroxylated metabolites, which
 are further metabolized to glucuronic acid or sulfate conjugates, and there are reactive epoxide
 and semiquinone intermediates (298, 341). Excretion is via the biliary tract to feces or via the
 urine. PCBs may affect the metabolism of other compounds. PCBs have been found to induce
 cytochrome P450 enzymes in various organs of laboratory animals, including liver, lung, and
 small intestine (346, 347). This induction may alter the metabolism of other chemicals, but may
 only have minor effects on the metabolism of PCBs. Different P450 enzymes are induced
 depending upon the number and position of chlorine atoms within the PCB congener, e.g.,
 meta- and para- versus ortho substitution. Induction varies widely across species (338, 346,
 348, 349). The coplanar congeners tend to cause the greatest induction of aryl hydrocarbon
 hydroxylase, compared with mono-ortho-substituted compounds, and then other congeners
 (see above) (346, 350). However, other PCBs primarily induce other P450s.
          The half-life of PCBs in the body varies by congener, but is shorter in experimental
 animals than humans, and in general is less for lower chlorinated congeners, and range from 1
 to 90+ years depending on the congener and the study. (PCB levels in the environment have
 been decreasing since the 1970s, with half-lives in fish and air about 9-17 years (351).) Half-
 lives in different studies have been reviewed, and given the wide range of half-lives depending
 on the congener, it is clear that there are numerous factors that affect half-lives, and
 uncertainties (329, 336, 352-355). Half-lives will vary depending on the current level, where
 PCBs half-lives are shorter with higher levels (328, 356-358). Older persons have longer half-
 lives due to slower metabolism (329), although in one study congener half-life for PCB105 and
 PCB 156 were independent of age (half-life 5.79 and 15.1 years, respectively) (329). In a
 publication by Seegal and coworkers, 45 heavily exposed capacitor manufacturing workers
 were studied over a 28-year period (359). They reported a range of half-lives in men ranging
 from 4.2 to 33.3 years and for women ranging from 6.6 to 90.1 years; the half-lives were
 greater for higher chlorinated congeners, women, and low initial exposure. The sum of all PCBs
 was 9 years for men and 19.8 years for women. There was a ten-fold decrease in levels over
 the 28-year period, estimated to be twice that for the general population. The coplanar and
 mono-ortho coplanar congeners are the least readily metabolized (298). In a small group of
 occupationally exposed persons, the serum half-life was reported to be 6 to 7 months for
 Aroclor 1242 and 33 to 34 months for Aroclor 1260 (360). In other studies, the half-life in
 workers was about 2.6 and 4.6 years for lower chlorinated congeners and higher chlorinated
 congeners, and 1.8, 3.3 and 4.1 years for Aroclors 1242, 1254 and 1260, respectively (361,



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 54
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17754 Page 51 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 50

 362). An overview of studies (352) concluded that there was substantial variation in reported
 half-lives among all studies published. (The wide values reported in the literature limit the
 confidence for speculating what a person’s levels would be earlier in their life.) The elimination
 rate of PCBs in the body also is related to the body burden, where higher levels are cleared
 faster, likely due to the induction of metabolizing enzymes by PCBs (357, 363). Higher percent
 body-fat increases half-lives (336, 353). Weight loss affects congeners differently for men and
 women (see below) (364). Thus, workers with higher levels will have shorter half-lives, and
 persons at background and with environmental exposures will have substantially longer half-
 lives. This can be seen, for example, in YuCheng and Yusho patients, with levels determined as
 much as 30 years from exposure (365). For example, the average initial half-lives were 4.6
 years, but 14-29 years later when the levels were much lower the average half-life was 14.6
 years. An additional hypothesis for long half-lives for persons with low blood levels is that
 continued exposure impacts the input-output equation (352). Also, the biological half-life
 increases with aging, so that as time goes on, an individual’s half-life would increase (365). For
 the non-occupational setting, the half-life of total PCBs has been estimated to be 25 years, and
 factors such as pregnancy and lactation affect this, as well as the initial PCB level (336, 366). In a
 study of tetrachlorophenol workers not occupationally exposed to PCBs, but with high levels of
 other organochlorines, the reported half-lives of approximately 5 years for PCBs 105 and 118,
 11 years for PCB 138, 14.4 years for PCB 153, and 20 years or more for PCB 180 (354).
         Serial blood testing was done for Akwesasne Mohawk adolescents (collected between
 1995–2000) and again in young adulthood (collected between 2000–2005) and reported half-
 lives (age mean age at baseline was 13, and 18 at follow-up; n=151) (336). This is a significant
 study because the community reported a significant change in locally caught fish consumption,
 and represents a time of rapid body size and metabolic changes. Overall levels decreased over
 time. The study demonstrates the long half-lives (5 to 27 years depending on the congener),
 and some subjects increased levels over time. Other studies from that cohort indicate that even
 low-level fish exposure can still affect body burdens, and inhalational pathways may contribute
 as well (although not replicated in other studies) (312).
          There is some evidence that Olestra consumption may reduce PCB levels, as reported
 for a pilot trial of Anniston residents over 1 year (367).


 PCB body burdens
        The measurement of PCB levels in the blood is a well-accepted method for determining
 exposure to PCBs and actual body burdens. It is the most frequent biomarker used. Historically,
 PCB levels were reported on a wet weight, but now they are reported on a lipid-adjusted basis.
 There is no data, however, that the latter is better predictive for the risk of disease, but it does
 recognize that levels vary among individuals based on their lipid concentrations (368, 369). The
 conversion for wet-weight to lipids is simple math based on the lipid blood levels. Most PCBs in



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 55
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20    PageID.17755 Page 52 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 51

  the body are PCB 138, PCB 153 and PCB 180, and using just these 3, or with the addition of
  PCBs 28, 52 and 101, there is a good correlation with measurements of all 209 theoretical
  congeners; levels of these 3 or 6 congeners can be formulaically used to estimate total levels
  (191). Generally, individual congeners are correlated with each other and other
  organochlorines (321, 370). A summary of the detectable PCBs in the body are shown in the
  Figure below (copied from Kraft, 2017) (191). It should be noted that many of the high TEF
  congeners that IARC considers to be carcinogenic in humans are not detectable or only present
  at less than 1%.
          Body burdens in humans depend on many factors, including route and length of
  exposure, gender, age, higher body fat, and possibly extent of alcohol consumption (301, 353,
  369, 371-378). The correlations are reported similarly for African American women, including
  higher levels with age and smoking and lower levels with higher BMI (378).

    Relative Contribution of PCB Congeners in Blood
    (copied from Kraft, 2017)




          Among the many datasets available for documenting the level of PCBs in the general US
  population is the National Health and Nutrition Examination Survey (NHANES) by the Centers
  for Disease Control. They provide data for PCBS and many other organochlorines; the NHANES
  study is not a PCB study but a descriptive cross-sectional study of numerous environmental
  exposures (including smoking) and clinical parameters in the blood and physical examination.
  The subjects are considered representative of the general population and they report weighted
  percentage of subjects by age and quartile. The latest report is the Fourth Report on Human
  Exposure to Environmental Chemicals (379), but there are updates on-line and the data can be
  obtained for analysis, with the most recent sampling for organochlorines (and PCBs) dated




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 56
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17756 Page 53 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 52

 January, 2019 (https://www.cdc.gov/exposurereport/index.html). The data provided by the
 CDC is presented in a way that is typically used by physicians and scientists for interpreting
 clinical tests, such as blood cholesterol, hemoglobin, and glucose. In medical practice, the 95th
 percentile is routinely used for determining the upper level of the reference range for clinical
 laboratory tests. The 95th percentile reference range is provided by clinical laboratories for
 virtually every quantitative value, and this range is routinely used by physicians to determine
 what laboratory tests might have clinical relevance. This range is so commonly used as an aid
 to physicians, clinical laboratories place an asterisk or otherwise flag values that are outside the
 95% reference range. (Typically, the mean values are not provided to clinicians.) If the levels
 are not above values determined by population studies, then there is no particular attention
 called to them, even if they are close to reference range limits. It is important to realize that
 while some physicians may refer to the reference range as “normal”, the reference range
 actually does not define “normal”, clinical or subclinical effects. Further, physicians recognize
 that results falling outside the reference range, especially those that are close to the reference
 range, may still represent normal values for the patient and/or may not be clinically significant.
 As stated by the CDC in the 2009 report, the intended purpose of the data is (page 8): “The
 higher percentiles (75th, 90th, 95th) provided for each chemical convey useful information
 about the upper distribution and range of levels in the population. The 95th percentile is
 helpful for determining whether levels observed in separate public health investigations or
 other studies are unusual.”
        Needham and coworkers (2005) used the data from the CDC Second National Report
 and summed the levels among individuals for 11 PCB congeners that they considered
 representative for total PCB blood levels, and they reported levels at the 95th percentile as 3.04
 ppb wet weight and 463.6 ng/g lipid levels (380). The also considered that congeners 138, 153
 and 180 represented about 65% of congener profile levels, so that the sum of these three times
 1.54 would also provide an estimate of the total level. Using this method, they stated that the
 95th percentiles were 2.77 ppb and 418 ng/g lipid. They also stated that the median age of
 those with the highest whole weight levels was 65 years, with a 95th percentile upper bound of
 83 years. A publication by Jain and coworkers (2010) indicated that in the NHANES dataset that
 they could estimate total PCB levels with a regression coefficient of 86.6% if the regression
 equation included age, gender, race/ethnicity and only congener 153 (381). However, the
 authors cautioned that this equation might not be applicable to special populations, such as for
 persons who consume high amounts of fatty fish.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 57
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20   PageID.17757 Page 54 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 53

         Several publications have provided additional information from the NHANES data.
 Patterson and coworkers published TEQ data based on age, gender and race/ethnicity, and
 used age groups of 20-39, 30-59 and >60 (370). Nichols and coworkers published data age in 10
 year intervals (382). Patterson and coworkers also provided 2003-2004 by age, race/ethnicity
 and gender categories of 20-39, 40-59 and >60, and provided confidence intervals for each
 percentile (383). Also, there is wide differences by racial and ethnic groups, and changes over
 time with decreasing levels are greater for younger adults compared to older adults (384).
         In the NHANES dataset for the U.S. population, age, race/ethnicity and gender explained
 54.8% of the variance in total PCBs (381). Higher body mass is associated with increased PCB
 body burdens, although measurements in blood and fat vary by congener and may not vary by
 BMI in some studies (377, 385-390). This indicates that there may be a dilutional effect that
 when there is a larger compartment to distribute into, the measurable levels can be lower. The
 associations, however, may vary by predictor and congener (391, 392). The number of children
 and more breast-feeding decreases levels (310, 320, 353, 377, 393). The calendar year at birth
 reflects the potential for exposure to times when there were higher food exposures (320, 335).
 Smoking has been associated with higher and lower levels, depending on the PCB congener
 (353, 394).
          Although PCB levels have been decreasing overall in the general population (303) (315,
 322-327), PCBs bioaccumulate in the body, so that persons exposed to background levels in the
 diet have an increasing or decreasing levels of PCBs in their body as they age, depending on
 their input-output equations (335) (315, 321, 325-327, 329, 330). For example, over a five-year
 period, about 70-75% of women decreased levels, while 25-30% increased levels (395). This
 depends in part on body mass index, weight change, lactation, age and higher blood level (335,
 366). As another example, while congener 153 decreases over a 10-year period, the rate of
 decrease is less in persons who have higher consumption of fish (396). It is difficult to predict
 prior levels of PCBs by measuring current PCB blood levels, e.g., among persons consuming fish
 contaminated with PCBs, or in persons with high exposures to PBBs, prior body burdens can be
 higher or lower. This is supported by an analysis by Verner and coworkers (397). An another
 example, Vo and coworkers conducted PCB testing in 126 pregnant women at baseline and
 again measured PCB blood levels after 22 years, from 1978-1982 to 2003-2004 (366). The
 study indicates that higher levels of PCBs at baseline predicted lower levels at follow-up,
 indicating that back-extrapolation to estimate earlier PCB levels is problematic. Other findings
 of this study indicate that weight loss over 20-25 years exerts a positive effect, and that a
 higher BMI at baseline predicted lower rates of excretion. However, for the latter effect the




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 58
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17758 Page 55 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 54

 BMI would reflect the pregnancy BMI and so this data is not generalizable to non-pregnant
 people. While somewhat informative, there are two major limitations to this study. The first is
 that the baseline blood draw occurred while women were at the end of their term pregnancy
 and the second was that lipid levels were not available for the baseline assessment and so the
 results were not lipid adjusted. (The authors adjusted baseline data for lipid content using
 levels estimated from another study.) The comparison for baseline and follow-up levels
 yielded a correlation coefficient of 0.43, based on wet-weights, and an estimated 0.5 based on
 lipid-adjusted estimates.
         The 2000 ATSDR Toxicological Profile for PCBs provides data from different studies for
 nonoccupationally exposed persons who are not fish eaters over a 20-year period. The
 arithmetic means have generally been decreasing for the most recent studies. Generally,
 background levels are less than 10 ppb (for example, see the summary table in the 2000 ATSDR
 Profile, Table 6-21) (398). In contrast, occupationally exposed persons can have PCB blood
 levels up to 3,300 ppb (399). PCBs levels vary depending on whether the person is fasting, but
 lipid adjustment corrects for this variation, which can be as much as 29% (400). As evidence of
 the high levels of exposure among occupational studies, many of the workers have a history of
 chloracne.
          The 2000 ATSDR report on pages 557 and 560 states “Currently, mean serum PCB levels
 range from 0.9 to 1.5 ng/mL in individuals who do not have a diet high in fish, especially fish
 from the Great Lakes (Anderson et al., 1998; Hanrahan et al., 1999)” (401, 402). The statement
 is directed toward the Hanrahan, et al., paper (401). Although the reported mean was 0.9 to
 1.5 ng/ml, depending on the gender, that study has a PCB blood level range up to 9.7.
 Specifically, in women, the mean was 0.9 with a reference range of 0.5 - 3.3, and in males the
 mean was 1.5, and the range was 0.5-9.7. There are reasons to believe that this paper is not
 broadly applicable and may be biased. There were 1664 referents approached, but only 99
 agreed to provide blood. It is unknown how these individuals actually represent the general
 population. The level was determined in systematically collected persons who did not consume
 Great Lakes fish. They were not sport fisherman and ate less than 6 Great Lake fish meals per
 year. In fact, these referents were infrequent fish eaters; an important exposure to PCBs in the
 general population is through fish consumption. Thus, their levels might be lower than the
 general population. Also, levels are known to vary across the United States, for example being
 higher in some cities. And the low participation rate of subjects increases the likelihood of bias
 in this study. Participants were more educated and had a higher socioeconomic status so it is
 unknown what bias might have been introduced through the low participation rate. The study




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 59
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17759 Page 56 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 55

 suggests a difference in levels for men and women, however, the range of results for each
 gender were very different for unclear reasons.
        Several studies are available for blood levels among residents of Anniston, Alabama, the
 location of a Monsanto plant and where levels of PCBs in the environment are elevated (403).
 These studies have reported that PCB levels vary by race and are correlated with blood lipids,
 but vary by congener type (389, 404).
         Inhalation is not considered a significant source of PCB body burdens, but there is some
 evidence that volatilized very low chlorinated PCBs have some correlation with blood levels,
 with correlation coefficients of about 0.50(405, 406). As with the general population, higher
 levels were observed with age, race, smoking and fish consumption; eating clay also had a
 strong effect among African Americans (407, 408).
         PCBs can be detected in many organs of the body, and levels will vary depending upon
 fat content; on a lipid basis, levels in different organs are similar, and increase with age (409,
 410). Historically adipose levels are generally less than 3 ppm in the general population, but
 levels up to 33 ppm have been reported in the occupational setting (369, 399, 411). In 1985, it
 was reported in the National Human Adipose Tissue Survey that levels above 3 ppm in the
 general population have been decreasing over a 10-year period ending in 1983; however, the
 prevalence of any detectable level has been increasing (374). There are recent studies around
 the world, including in areas with high environmental exposure, where a wide range of Aroclor
 and congeners can be observed (376). The factors that affect levels in adipose tissue are similar
 to those of blood, described above, e.g., levels are higher in older people, increased with fish
 consumption (376). The partitioning coefficient between adipose tissue and blood varies from
 100 -190:1, depending upon PCB body burdens (369, 411-413). There is an intercorrelation for
 PCB congeners so it is not clear that the study of congener patterns or total PCBs is better than
 studying only a single congener, or the converse (414, 415). Blood levels can be dependent on
 a number of factors, which differ depending on age (i.e., newborns, adolescents and adults)
 (376, 388). For example, body fat has a higher correlation coefficient in adults, compared to
 adolescents and newborns. Age has a greater effect in newborns than adults. Gender affects
 levels in adolescents. There also is a seasonal variation in blood levels, as much as 14% (388). A
 recent study by Cho and coworkers indicated that both lean mass and fat mass were correlated
 with PCBs in persons over the age of 50, but under 50 the congener correlations were different
 (positive and negative) depending on the mass compartment and PCB concenter (416).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 60
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17760 Page 57 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 56

         Some studies use carpet dust PCB levels as surrogates for body burdens. This is a poor
  marker, however (417, 418). The determinants of indoor dust levels have some correlation
  with outdoor PCB sources, which is not the principle source of PCBs for the body (419).

  Occupational Body Burdens
           The highest levels of PCBs found in people are from those exposed occupationally to
  PCBs. This is well documented through blood and adipose tissue testing of representative
  groups of workers reflecting the work-place as a whole. Actually, they likely underestimate life-
  time exposures because levels in the plants were historically much higher (see below for air
  levels) (359, 420). Levels are well-correlated with duration of exposure (369). For example,
  train workers who were regularly exposed to PCB-containing transformer fluids had an average,
  non-lipid adjusted, level of 33.4 ppb, with a range from 10 - 312 ppb (369). Capacitor
  manufacturers have been reported to have a geometric mean of 26 ppb for Aroclor 1254, with
  a range of 1-546 and a mean of 161 with a range of 18 - 2530 for Aroclor 1248 (371). Other
  data is available for capacitor manufacturers from General Electric (399, 421-423). Workers
  exposed to PCBs as electrical public utility company employees had a lower chlorinated PCB
  geometric mean of 14, with a range of 5 - 52, while private utility company workers had a mean
  of 22 and a range of 9 - 48 ppb (399). Similar levels were found separately for higher
  chlorinated PCB levels. General population PCB studies indicate that occupation is a higher
  predictor of higher PCB levels than diet (424).
          The available occupational studies do not assess cancer risk based on cohort blood
  levels. Rather, they classify subjects based on retrospective exposure assessments. There are
  PCB studies that validate this method, for example correlating exposure assessments with
  blood levels (356, 359, 424-426).



  Effects of weight loss, cancer and cancer treatment on PCB blood levels
          Some studies, such as the ones discussed above for lymphoma risk, are case-control
  studies where patients are assessed at time of diagnosis for PCB levels. However, this
  introduces a bias because these subjects are sick and have weight loss and other metabolic
  effects related to cancer. Weight loss is known to increase blood PCB levels, presumably due to
  transfer of PCBs from fat to the blood during lipolysis (364, 366, 388, 395, 427, 428). While
  many studies show this occurs over the short-term, other studies indicate the effect is
  persistent over 20-25 years (366). While levels in individuals may decline over time, losing
  weight makes this decline less while gaining weight increases the decline (395, 396). In a 15
  week clinical trial for weight loss, all measured congeners increased for men, although the



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 61
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17761 Page 58 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 57

 increase for women was less and not for all congeners (364). Among the best evidence to show
 that blood levels increase are studies of subjects undergoing bariatric surgery or diets (428-
 430). A study by He and coworkers (2017) studied 40 subjects undergoing weight loss after 64
 weeks through protein packing and caloric restriction showed that PCB levels increase with
 weight loss (431). However, some specific congeners went up, while others were more stable.
 None were reported to decrease. As a corollary, Glynn and coworkers measured the changes
 for lipids, weight and PCBs during pregnancy (387). The results showed that blood lipids
 increased while lipid adjusted PCBs decreased, indicating a dilutional effect.
         An important study from Spain measured PCB levels in both breast adipose tissue and
 serum for breast cancer patients (319). They reported that weight loss increased serum PCBs,
 but decreased breast PCBs, indicating a mobilization effect. Other studies show that after 5
 years, there may be a re-equilibrium established because levels are similar for subjects who did
 and did not lose weight (430).
         There is very limited data to indicate the effects of cancer and cancer treatments on PCB
 body burdens. There are only two studies that assess this, which give conflicting data (432,
 433). The studies provide a confusing picture of whether the observed changes are due to
 cancer, chemotherapy or both. Clearly, the effects of weight loss, and perhaps cachexins or
 other proteins secreted by cancers without significant weight loss, immune responses, changes
 in diet or lifestyle, effects of cancer on metabolic pathways, changes in partitioning coefficients,
 and effects of therapies on metabolic pathways makes the assessment of PCB body burdens
 complex. This is even more true if one were to consider individual congeners. The limited
 studies preclude conclusions about PCB body burdens prior to the development of cancer, and
 do not address the usefulness of case-control studies for understanding PCB and lymphoma
 causation due to case bias.
         Porta and coworkers studied the effects of symptoms in pancreatic cancer patients
 (434). They showed that symptoms such as jaundice, diarrhea and vomiting could increase
 levels. They assessed a history of weight loss in the context of a constitutional syndrome and
 did not find any relation to PCB levels. There was a relation, though with time from onset of
 symptoms to blood draw/ The longer the duration, the higher the level, indicating that feeling
 unwell, a possible surrogate for weight loss, increases levels. It should be noted that this study
 was cross-sectional, did not adjust for body weight and did not do serial measures.
        A recent study by DeRoos and colleagues was a cross-sectional study of body
 composition and weight change in relation to PCB blood levels (392). As with other studies,
 higher BMI and several measures of fat mass was associated with lower total PCB blood levels,
 however the results for individual congeners varied. Weight gain had both positive and
 negative associations with individual PCB congeners.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 62
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17762 Page 59 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 58

  PCB IMMUNOLOGY AND IMMUNOTOXICITY
           Associations for PCBs and the immune system has been extensively studied, with
  consistent results for minimal impact without clinical significance. While some positive studies
  exist, the effects are minimal and subclinical, and the studies are frequently confounded and/or
  biased.
          Among the best groups to assess associations for PCB exposures and effects on the
  immune system is to assess PCB-exposed workers. As above, these workers have had very high
  levels of exposure, some 100-fold more than background and the plaintiffs in this case. Maroni
  studied 80 electrical workers exposed to PCBs with 42% chlorine and had non-lipid adjusted
  levels as high as 1319 ppb (435, 436). The levels exposures were so great that 4 workers had
  chloracne. Although the investigators conducted in depth clinical histories, illnesses related to
  infections or autoimmunity were not identified. The white blood cell counts and serum protein
  electrophoresis were normal. Chase and colleagues studied workers exposed to Aroclor 1242
  and had blood levels as high as 312 ppb and fat levels as high as 21 ppm (369). Chloracne was
  identified, but no unusual medical histories relating to the immune system. PCBs were not
  associated with altered white blood cell counts. Smith and coworkers studied capacitor
  manufacturers and electrical workers who underwent a clinical assessment and blood testing
  for white blood cells and a differential white blood cell count. There were no observed
  abnormalities relating to the immune system. Lawton and coworkers studied the same
  electrical workers twice over years, which was during and after PCB use was stopped (423). The
  were no clinical complaints relating to the immune system. Multiple white cell parameters
  revealed only an increase in the number of people with high percentages of lymphocytes and
  eosinophils while working with PCBs. However, 3 years later this resolved and the percent
  monocytes were increased. Globulins were not affected at either time point. There were no
  symptomatic effects observed. Emmett and coworkers published several papers about
  transformer workers. In the first publication, although the workers underwent a detailed
  questionnaire and were hospitalized for 24 hours, no immunological issues were reported and
  the total protein levels were not related to exposure (437). In a subsequent publication, the
  group reported that PCBs were not associated with changes in skin testing for delayed
  cutaneous hypersensitivity (411). There was no difference for white blood cells or a differential
  for white blood cells (438). Acquavella studied 205 capacitor manufacturers with levels up to
  424 ppb, and while clinical symptoms were assessed, there were no reports related to immune
  system abnormalities (439). In yet another study with three publications, Fischbein and
  coworkers studied 326 capacitor manufacturers and did not report any infection or immune




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 63
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17763 Page 60 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 59

 system problems in relation to PCB exposure (440-442), and one in Japan also had no other
 illness except for skin problems (443). One study reported only a eczematous rash on hands,
 arguably an immunological reaction, but either way the relationship to PCB levels was weak
 (444). Other studies also document the lack of human evidence for clinically significant immune
 system effects (399, 411, 437, 438, 445, 446). In summary, there have been many studies of
 highly exposed PCB workers that would have allowed the discovery of immune system
 problems easily. If PCB exposure were to affect the immune system in ways similar to patients
 with autoimmune disease, then this would have been observed, at least, by the scientists in the
 above studies. Further, as indicated above, the consistency among the scientific literature is
 that occupational exposure to PCBs is not associated with NHL.
         Melino and coworkers reported an investigation of 12 workers who were exposed to a
 PCB fire in an electrical station; blood was drawn 14 days after exposure (447). Although small
 numbers, there was no pattern to levels of immunoglobulins or lymphocyte subsets; a few
 workers had values outside of the reference range. The reasons for this, though, could be many
 and unrelated to exposure. In this study, actual PCB levels were not reported, and it was
 unknown what the exposure would have been for PCDFs and PCDDs.
          Daniel, et al studied various immune system parameters in 146 workers
 ”occupationally” exposed to PCBs via (448). Actually, the authors classified occupational
 exposure as: “Most of them were teachers, construction workers, or telecommunication
 technicians who were exposed to PCBs in schools, building sites, or factories.” They wrote: “ In
 conclusion, exposure to PCBs, HCB, or HCHs is associated with weak immunologic
 abnormalities. These results contrast with those obtained in earlier studies of blood levels of
 PCP, which showed a strong dose-dependent relationship with immunologic impairments.”
 Importantly, the subjects were patients with a variety of medical symptoms such as fatigue,
 memory problems, allergy type symptoms, bronchitis and other non-specific complaints, but
 severe enough to warrant medical evaluation. The actual results were comparing assay results
 only within cases, as they did not assess PCB levels in the controls. Given the selection of cases
 based on illness, it is not surprising that there would be some differences in immune assay
 results. For correlations of the various parameters, there were a few that were reported to be
 statistically significant; all but one was not significant when corrected for multiple comparisons.
        There are some studies of immune system testing in adults, children and infants who
 are exposed to PCBs only through the environment, i.e., at background (449). One example are
 adults who consumed great lake fish, and the studies are summarized by Tryphonas in 1995
 (450). The author noted some early studies in consumers of Great Lakes fish in which multiple




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 64
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17764 Page 61 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 60

  chemicals and metals were present that reported increase in bacterial infections in both
  mothers and children. There were no specific comments about these studies toward a casual
  conclusion, and the author wrote that future studies need to assess other exposures and
  consider antagonistic effects. In a later review (1998), Tryphonas discussed other studies of
  children reporting various associations for PCBs and immune system testing (451). Again, no
  causal conclusions were noted and it was stated that the clinical significance of such changes is
  unclear. In contrast to the 1995 review, the 1998 review noted that there were no associations
  with infections. Serder and coworkers (2014) used the NHANES dataset to report associations
  with white blood cells counts, but the authors noted that the subjects’ levels were within
  reference ranges (452). Spector and coworkers (2014) used an exercise study in
  postmenopausal women and found no relation for PCBs to immune cell subtypes (453).
          Van den Hovel and coworkers measured blood counts, CD counts, immunoglobulin
  levels and various symptomatology in 200 adolescents (454). Remarkably, among all the
  assays, there was only a correlation with IgG levels and no other assays. There also was an
  association only with bronchial wheezing and hay fever, but not any other types of wheezing.
  Allergy testing and other symptoms also were null. When they conducted an assessment of all
  dioxin-like compounds they measured, they found that allergic diseases were decreased with
  higher levels.
         Wiesglas-Kuperus studied 167 school-age children and assessed parental complaints of
  symptoms related to immune system dysfunction and infection (455). They reported that
  while postnatal PCB exposure was associated with increased middle ear infections, prenatal
  PCB levels were associated with decreased shortness of breath and wheezing. This
  contradiction indicates a chance finding, and it should be noted that most of the
  symptomatology that was assessed was not increased.
            Weber and Roy studied infant cord blood of mothers who had primary fish-based rural
  consumption and urban diets (456). PCBs, namely congeners 138, 153 and 180 in the former
  were 2-3 time higher than the latter. DDE and mercury levels also were significantly higher.
  According to the authors, only subtle differences were identified of unclear significance
  between the two groups, as was true for the mercury and DDE. Actually, nothing was
  statistically significant except for three markers - IgM, IgG and conA-5 CD54+CD4+. Given the
  broad screen of assays, it is remarkable that more results were not different by chance alone,
  as it is likely for these results. Also, when examined in relation to blood PCB levels, there was
  no correlation for the IgG and IgM, while these remained for mercury, lead and DDE.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 65
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20    PageID.17765 Page 62 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 61

         Schoenroth and coworkers assessed PCB levels in a population living near a hazardous
  waste treatment facility and used an assay for assessing autoantibodies (non-specific that
  would include lupus, rheumatoid arthritis and others commonly found in the general
  population) (457). They found no correlation for PCB levels and antibody titers, and no
  association with an increased prevalence for autoimmune illness.
          Kumar and coworkers (2014) studied various markers of inflammation in a large
  population-based cross-sectional study of elderly Swedes providing mixed results with both
  positive and negative correlations (458, 459).
          It also is important to note that in the laboratory there are many examples of
  antagonistic effects by different PCB congeners and other chlorinated hydrocarbons such as
  dioxin congeners (460, 461). This antagonism is thought to be clinically relevant (450).
         The 2014 IARC report wrote: “No studies defining an association between exposure to
  PCBs and the development of inflammation in relation to cancer in humans were available to
  the Working Group.” (152)
          In summary, there are different types of studies that can be assessed for an effect of
  PCBs on the immune system in humans. These include occupational studies, rice oil poisoning
  and environmental exposures. Together, they clearly do not indicate a clinical effect on the
  immune system. While some studies indicate that there may be subtle subclinical effects, most
  of the assessed parameters are null or are inconsistent. For the scattered statistically
  significant results, assuming that they are not chance findings, it is unclear if the results
  represent a toxic or a protective effective, because clinical symptoms are both increased and
  decreased in different studies.



  PCB Biomarker Studies
         Numerous studies assess correlations and associations for PCB levels and some
  biomarker intended to represent some type of disease risk. These studies are intended to infer
  disease mechanisms that may exist in humans. They are often considered as surrogates for
  disease outcomes, and useful for assessing risk for diseases with long latency, such as cancer.
  However, today, there are no validated biomarkers of cancer risk, so any relationship of PCBs to
  some type of biomarker can only be speculative for its inference for cancer risk.
          Telomere length and activity have been extensively studied, but the relationship to
  predicting cancer risk remains a hypothesis (462). Shorter telomeres and decreased activity are
  considered part of the cancer process, and has been reported to shorten following PCB
  exposure in cell culture (see above). For PCBs, several cross-sectional studies provide the


  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 66
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17766 Page 63 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 62

 converse result, which is that PCBs are associated with longer telomeres or increased activities
 (463-465). And, there are conflicting studies (464). A study by Ziegler and coworkers (2017) also
 found shorter telomere length in workers with some occupational exposure to PCBS from their
 work in transformer recycling company (466). To date, the relationship to cancer, however,
 remains a hypothesis (462).
         Several studies have considered the relationship for PCBs with the immune system.
 There also is some evidence for increased inflammation correlated with PCB levels, including in
 pregnant women (467). Serial measurements over several years indicates correlation with
 immune cell subtypes, but levels remain within the general population reference range even for
 subjects with the highest PCB levels (468). A study by He and coworkers (2017) studied 40
 subjects undergoing weight loss after 64 weeks through protein packing and caloric restriction
 showed that PCB levels increase with weight loss, along with a reduction in oxidative stress
 (e.g., TBARS) (431). Spector and coworkers (2014) studied postmenopausal women and not
 associations were found (453). Other studies report positive results, also of unclear clinical
 significance (459).
         Some studies assess gene regulation and transcription in blood cells in relation to PCBs.
 The relationship of changes in gene regulation and transcription are of unclear human
 significance as it cannot be determined if any differences among subjects reflects normal and
 protective responses or adverse effects (469-471). If the latter, how they translate to actual
 human risk is unknown. Also, these studies are frequently and easily confounded by other
 factors, as they are sensitive to many lifestyle exposures and behavior (e.g., sleep, depression).
 Some studies consider DNA methylation in blood cells, although the relationship of this in blood
 cells that are heterogeneous and differentiated to cancer is unclear (472-476). Also, there are
 studies that attempt to explain changes in gene expression associated with PCB levels based on
 genetic susceptibilities, but the genetic polymorphism assays are not predictive of human
 cancer risk (477).
        Oxidative stress and some hormonal markers also has been assessed for associations
 with PCBs with reported mixed results (458, 478). Such markers, however, are not known to
 predict future cancer risk.
 Genotoxicity: There are a few cross-sectional studies that have considered PCB blood levels or
 PCB exposure in relation to genotoxic biomarkers in the blood. A relationship to human studies
 for genotoxicity to cancer risk has not been established. In these studies, as is typical for cross-
 sectional studies, it is impossible to rule out confounding variables or to establish causality.
 Kalina and coworkers published a small study of Czechoslovakian PCB production unit (479).
 Chromosome aberrations and sister chromatid exchanges were measured in relation to PCB
 exposure. The exposed group was much older than the controls, and their PCB blood levels
 ranged up to a mean of 420 ppb. The authors reported that both the percent of aberrant cells
 (but not mean aberrations per cell) and SCE were increased with duration of exposure; whether
 this was due to duration or higher PCB levels was not studied. The increase in frequency did



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 67
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17767 Page 64 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 63

 not occur until after 10 years of exposure and mean blood levels greater than 487 ppb. It
 should be noted that while the magnitude of PCB blood levels is much greater in exposed
 compared to controls, the increase in aberrations and SCEs were not. It should be noted that
 these people also were exposed to benzene and formaldehyde, which are known genotoxins,
 although it was stated that these exposures were below permissible limits at that time.
         Melino and coworkers reported an investigation of 12 workers who were exposed to a
 PCB fire in an electrical station; blood was drawn 14 days after exposure (447). Overall, there
 was no difference for SCE and chromosomal aberrations in exposed versus controls, although
 the investigators reported that some workers had elevated levels. The reasons for this, though,
 could be many and unrelated to exposure. In this study, actual PCB levels were not reported,
 and it was unknown what the exposure would have been for PCDFs and PCDDs.
          De Coster and coworkers conducted a cross-sectional study in Belgium of 1583 residents
 aged 50-65 (480, 481). They measured cadmium, lead, DDE, hexachlorobenzene, PCBs,
 benzene metabolites and 1-hydroxypyrene. They also measured micronuclei, prostate specific
 antigen, p53 serum protein levels, comet formation in cultured lymphocytes and 8-
 hydroxyguanosine in urine. Several markers were higher in urban areas and residents living
 near incinerators. They also reported that congener 118 was associated with increased
 micronuclei and DNA damage, but neither the other congeners (99, 170, 138, 153 and 180) nor
 total PCBs were. Several confounding factors were reported, which included age, gender,
 smoking and BMI. The regression coefficients, however, were quite low. The authors also
 reported an association with consumption of fish fat, and vegetables for micronuclei, and meat
 fat, indoor burning, exposure to solvents, consumption of fish, and noise for the Comet assay.
 There are many things known to affect micronuclei and Comet levels not considered in this
 study, including other confounders, such as quality of life, exercise, sleep, and overtime
 working (482). Thus, a conclusion for a relationship to PCBs is problematic. P53 protein levels
 were higher for congeners 138, 153 and 180, but not 118. It should be noted that the authors
 conducted a dichotomous analysis for persons above and below the 90th percentile for p53.
 Why this cutoff was used and not some other percentile was not apparent, although the
 rationale was presented that there was evidence for a bivariate regression plot. Oxidative
 damage was not related to PCBs. Unfortunately, correlations with levels, rather than
 dichotomous analyses were not presented, but it can be inferred that these were not
 statistically significant.
 IARC Summary: IARC considered some of the above biomarker studies in their evaluation
 (152). Overall, they were noting the existence of such studies but noted their limitations and it
 can be they that they did not give these studies great weight. For example:
     x For genotoxicity, they wrote that data: “was available on cytogenetic effects in
        peripheral lymphocytes (chromosomal aberration, sister-chromatid exchange,
        micronucleus formation) and urinary concentrations of 8-hydroxy-2 -deoxyguanosine
        (8-OHdG) in populations with possible exposure to PCBs. Although all these studies



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 68
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17768 Page 65 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 64

          provided valuable information on genetic and related effects in humans exposed
          occupationally and environmentally to PCBs, the interpretation and generalization of
          the results was hindered by lack of information about PCB exposure, analysis, and
          levels, the lack of a real unexposed control population, the small number of individuals
          examined, confounding exposure to other chemicals, and lifestyle factors.”
      x For effects on the immune system they wrote that there was only limited data that was
         insufficient evidence for human health effects: “The limited data available for human
         exposure suggested that PCBs may cause immunosuppression. PCBs can affect an
         impressive number of immune parameters that include changes in bone-marrow
         cellularity; shifts in T-lymphocyte subsets and function; thymus and spleen atrophy,
         which correlate strongly with humoral and cell-mediated immunosuppression; reduced
         resistance to microbial infection; and a compromised immune-surveillance mechanism.
         Alterations in the immune system and immunotoxicity were also reported after PCB
         exposure during prenatal or early life.”


  PCBS AND HUMAN CANCER RISK
          There are more than 70 studies of persons exposed to PCBs, including persons with high
  occupational exposures over long periods of time (i.e., capacitor and transformer workers),
  evidenced by the very high blood levels and also histories of chloracne. Multiple follow-ups of
  some cohorts have been undertaken. Taken together, these reports fail to consistently
  demonstrate increased death rates either for all causes of death, cancer deaths, or any
  individual cause of death, when compared to the expected number for the general population.
  The most important evidence to assess for understanding PCB risks are those of occupationally
  exposed cohorts who have more than 100-fold higher levels of PCBs than the general
  population. If occupational cohorts do not demonstrate an increased cancer risk, then this
  provides reasonable assurance for the lack of measurable risk in the general population. Any
  positive general population study for whatever type of cancer, as some exist, are more likely to
  be positive due to chance, bias and/or confounding. There are more than 6 separate
  occupational groups where the cancer mortality is reported and is not increased, and in some
  cases decreased for individual cancers (421, 483-489). These studies preclude the opinion that
  overall cancer risk is increased.
         The IARC working group concluded that PCBs are a known human carcinogen for
  melanoma; the latest review was in 2013, with a publication in 2014, and other ancillary
  publications(190) (152, 188). The Working Group considered that both occupational studies
  and population-based case-control studies provided important information, and one was not
  considered more important than the other. As indicated above, the working group wrote that
  they concluded that there were positive associations for breast cancer and NHL, which means
  the data was insufficient for classifying PCBs causally related to these cancers, rather that they



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 69
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17769 Page 66 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 65

 found that there were only credible associations. However, these associations could not be
 reconciled by consistency and an incongruity with the occupational studies. For other cancers,
 they did not even conclude there were credible associations. They wrote: “Several other cancer
 sites were considered in one or more cohort or case–control studies. There were positive
 findings for cancer of the prostate and brain in several studies, but null findings in others. Other
 cancers with sporadic positive findings were those of the liver and biliary tract, extrahepatic
 biliary tract, lung and respiratory tract, thyroid, stomach, pancreas, colon and rectum,
 urothelial organs, breast, uterus and ovary combined, as well as childhood acute lymphatic
 leukaemia, and multiple myeloma.” Thus, as of 2015, other than for melanoma (see below),
 the Working Group concluded that there was insufficient human evidence to conclude that
 PCBs were causally related to cancer at any site, or all cancers combined.
        PCB workers, e.g., capacitor and transformer workers, had substantial exposures to
 PCBs compared to the general population, which are documented by blood testing as indicated
 above, and blood testing tends to under-represent historical levels because of the time when
 the blood testing was done. Many of these work sites had reported cases of chloracne (411,
 435, 441, 490). The Figure below shows air levels by year (152). Several publications describe




 the excessive exposure circumstances (399, 491).(411, 421, 441, 492). There are a sufficient
 number of PCB studies of highly exposed workers that should have identified an increased
 cancer risk, if it were measurable. Studies of similar scope and size for other exposures and
 cancer have been able to this. The largest occupational studies are summarized in Tables 7 and
 8. These exposures a reflect a time when PCB exposures in manufacturing plants were
 substantial.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 70
Case 2:15-cv-00201-SMJ             ECF No. 388-2        filed 01/28/20       PageID.17770 Page 67 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 66




                                                      Table 7
                                      Summary of Selected Occupational Studies

                          Loomis        Mallin        Prince (493)1,2     Pesatori      Kimbroug     Ruder (495)
                          (485)         (489)                             (494)         h (491)**

   Date                   1997          2004          2006                2013          2015         2017

   No. Subjects

     Males                153,868       1376          1247 (6497)         917           4053         9891

      Females             0             1894          1325 (7961)         1648          3055         11426

   Minimal                6 month       1 day         3 months                          3 months     1 day
   Employment

   Mean Years Traced      38            56            58                                41           46

   Person-years           2,660,000     nr            93,623              103,258       287,712      427,511.2

   No. of deaths

    Males                 20733         478           355 (1674)          408 male +    1623         3069
                                                                          female

    Females               0             721           443 (1743)                        114          3365
   1
     Prince and Kimbrough studies have some overlap for workers; note that this table reports data for both Prince
   2006 publications (488, 493), where the data presented is for the group considered highly exposed and the data
   in parenthesis is for the entire cohort.
   2
     Prince study used a job exposure matrix as later reported (426).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 71
 Case 2:15-cv-00201-SMJ                ECF No. 388-2         filed 01/28/20         PageID.17771 Page 68 of 620


     P. Shields
     11/15/19
     Polychlorinated Biphenyls - Spokane
     Page: 67



                                                          Table 8
                                             PCB Worker Studies – Risk Estimates1

                                        Mallin       Prince (2006)2       Pesatori
                      Loomis (1997)                                                        Kimbrough   Ruder (2017)
                                        (2004)                            (2013)
                                                                                           (2015)
                                        (male/fe
                                                                                           2
                                        male)

                                        2885         2572 (14458)         2565
No. of subjects       153,868                                                              7061        21,317

                                        1199         798 (3417)           408
No. of deaths         20733                                                                2767        6,434

Risk Estimates

                                        107/93       99                   98
All cause death       77*                                                                  92*         Nr

                                        114/108      101 (93**)           98
All cancers           86                                                                   103         93*
combined

                                        260/227*     211** (89)           57/170
Liver, gall bladder   73**                                                                 85          Nr
                                        *
and BT

                                        83/111       34 (126)             50
Skin (melanoma)       104                                                                  134         Nr

                                        57/113       109 (105)            128
Hematological         82**                                                                 92          88

                                                     110 (100)            157
Bladder               85 (urinary                                                          70          Nr
                      organs)

                                        nr           nr                   Nr
Sarcoma               nr (grouped                                                          128         Nr
                      with lymph 77)

                                        84/144       132 (116)            117
Colon                 93                                                                   111         88

                                        -/124        59** (95)            79
Breast                80                                                                   94          181




     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 72
    Case 2:15-cv-00201-SMJ            ECF No. 388-2            filed 01/28/20     PageID.17772 Page 69 of 620


       P. Shields
       11/15/19
       Polychlorinated Biphenyls - Spokane
       Page: 68

                                       none/153      131 (98)              165
non-Hodgkin’s        77**                                                                    64*            Nr
lymphoma

                                       93/76         113 (91)              109
Pancreas             84                                                                      106            Nr

                                       1522**/n      nr                    Nr
Thyroid              nr                                                                      No deaths      56
                                       one

                                       225**/15      84(118)               103
Gastric              67                                                                      90             123
                                       9

                                       65/82         50 (79)               182
Brain                95                                                                      78             82

                                       131/81        98 (93)               92
Lung                 91**                                                                    101            116

                                       107/-         114 (104)             166
Prostate             89                                                                      118            83

1
 Risk estimates revised for consistency using 100 to indicate no increased risk.
2
 Prince and Kimbrough studies have some overlap for workers; note that this table reports data for both Prince 2006
publications (488, 493), where the data presented is for the group considered highly exposed and the data in parenthesis is
for the entire cohort. Data provided for hourly workers (all-cause mortality statistically decreased for salary workers)
*nr=not reported
**statistically significantly different than 100




       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 73
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17773 Page 70 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 69

 Melanoma
         The hypothesis that melanoma might be related to PCB exposure was first raised in a
 letter by Bahn et al. (1976) (496), but in fact, this was not reported as an epidemiological study.
 (The original report of this preliminary study indicates substantial limitations typical for small
 studies including incompletely collecting retrospective data. (497)). Subsequently, Sinks, et al.,
 (1992) (484), reported an SMR of 4.1 (95% CI=1.8-8.0) (8 observed and 2 expected), with no
 dose response. There were 8 cases of melanoma reported versus 2 expected. The 4.1-fold
 effect is actually a huge magnitude of risk and so not believable. If this were a true measure of
 association and risk, then we would easily have seen an increased risk in most of the other PCB
 studies. Also, three cases likely should not have been included in analysis due to limited
 opportunity for exposure (ATSDR Toxicological Profile for PCBs, 2000). There was no dose,
 duration or latency relationship, and so the failure of such argues against PCB exposure as the
 probable cause of the observed elevation. It also is unclear to what extent Sinks et al. (1992)
 accounted for exposure to sunlight. The Sinks study has recently been updated by Ruder (421).
 While the risk for melanoma was still increased, the risk estimate has decreased to 2.43 (95%
 CI=1.1, 4.6). Importantly, there was no dose-response relationship and the highest risk was in
 the lowest exposed. This was based on a total of 9 cases, so that only 1 additional case was
 reported in 14 years of additional follow-up (versus 8 in the first 29 years). Even more
 important, this cohort has again recently been updated by Ruder in 2017, and melanoma
 incidence was analyzed but not mentioned in the text (495).
          Loomis, et al., 1997 (485) reported an increased relative risk for melanoma in a
 subgroup of workers with the greatest years of exposure and a lag period greater than 10
 years, but a dose-response relationship was not clear and the overall SMR=1.04 was not
 statistically significant. A significant association was found for mechanics with 0-5 years of
 work, but not for longer work time or for workers with greater exposure. There also was no
 association for total career exposure. Thus, the data are not internally consistent. Also, the
 sunlight exposure assessment was poor. The remainder of the literature fails to support a
 melanoma risk. There are many null studies and studies that must surely have examined the
 cancer risk for this category that were likely null, even though they did not list the risk estimate
 in the paper (483, 486, 488, 489, 498, 499).
       Melanoma was not increased in the latest updates for the Prince. Pesatori and
 Kimbrough cohorts (488, 491, 493, 494).
        There are a few general population studies for melanoma. A “preliminary report by
 Gallagher and coworkers reported an associated for non-dioxin-like PCBS and several individual
 congeners ((500). Cao and coworkers (2019) recently reported a case-control study of 450
 cases and 500 controls that had an increased risk of 1.44 (95% CI=1.02, 2.03) for total PCBs (p
 trend 0.03) (501). They used hospital-based controls and also reported positive results for only
 PCBs 52, 170, and 180, but not others. Danat-Vargas and coworkers (2017 and 2019) assessed



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 74
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.17774 Page 71 of 620

  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 70

  two large Swedish cohorts, initially reporting a statistically increased risk with dietary exposure,
  but with additional follow-up the results were null (502, 503). In 2019, these authors wrote:
  “No association was discerned between PCB exposure and cancer mortality, while some
  indication of a u-shaped association was observed for the EPA-DHA intake. . . There is scarce
  evidence on PCB-carcinogenicity among nonoccupationally exposed populations. Although
  biologically plausible, the PCB classification into group 1 by the IARC was based on the risk of
  melanoma mainly in workers highly exposed to PCBs, as the evidence on both non-Hodgkin
  lymphoma and breast cancers is limited and for other cancers sites inconclusive [49]. While we
  previously observed association between dietary PCB exposure and incidence of malignant
  melanoma and high-grade and fatal prostate cancer in our cohort [50], there were mainly null
  associations in relation to the development of female hormone-related cancers [51, 52]. Thus,
  the null association between dietary PCB exposure and cancer mortality it is not surprising.”
  Magoni and coworkers (2018) conducted a hospital-based case-control study assessing 33
  congeners and found no statistical increases (504). A 2019 paper by Cao and coworkers
  reported a Chinese case-control study of 450 cases and 500 controls indicating an increased risk
  for total congeners (33) and for congeners 52, 170 and 180 (501). The authors stated that
  theybadjusted for sunlight exposure. They considered the risk of PCBS and melanoma, as of
  2019, to be a hypothesis, although consistent with studies from North American and Europe.
  Thus, the population studies are contradictory and few. They contrast overall with the results
  of the consistency among the occupational studies.
          An article was published by Longnecker, Korrick and Moysich (2003) (505), where they
  reviewed various cancer studies and provided summary statistics. They provide a table that
  includes 8 different studies and report a summary risk estimate of 1.7 (95% CI = 1.1, 2.6). There
  are several methodological flaws that makes this risk estimate unreliable. The footnote of the
  table includes several important qualifiers to their data leading to much uncertainty. In their
  Table, they are including unpublished studies, but have not conducted a systematic search to
  reduce the effects of publication bias. Clearly, the data is driven by the Sinks, et al., paper
  (484), with 8 skin cancers and 2 expected, while all of the other studies except Yassi are null.
  They should not have included the Yassi paper, because there are more recent data and Yassi
  and coworkers note that this was a transformer plant that predominantly used mineral oil,
  rather than PCBs (506). Nonetheless, based on the analysis, the authors concluded that the
  data for melanoma remained inconclusive. The authors did comment that there was
  consistency among studies, but qualified this in their conclusions that this was based on a small
  number of cases.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 75
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17775 Page 72 of 620

    P. Shields
    11/15/19
    Polychlorinated Biphenyls - Spokane
    Page: 71

            Paolo Bofetta and coworkers (2018) conducted a meta-analysis for melanoma (507).
    They used a systematic method to identify all published studies and reported an overall risk
    estimate for 12 populations using two models reporting a fixed-effect summary relative risk
    (RR) for MM of 0.91 (95% CI= 0.82–1.00] and a random effects summary RR of 1.05 (95% CI=
    0.78–1.32).. The Figure below indicates their results.




             Zani and coworkers (2013 and 2017) also conducted a meta-analysis for melanoma
    initially reporting null results (508), and then updating the analysis and reporting positive
    results (509). This meta-analysis, however, did not include the more recent Kimbrough and
    other studies that were in the published literature at the time. The Figure below shows their
    results, where most the prior Ruder paper (2014) paper was positive. The authors, overall,
    concluded that their results did not provide strong evidence for increasing risk in humans.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 76
Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20      PageID.17776 Page 73 of 620

   P. Shields
   11/15/19
   Polychlorinated Biphenyls - Spokane
   Page: 72

           In 2014, the IARC working group concluded that PCBS caused malignant melanoma
   (152). Their summary evaluation, however, was clearly inconsistent with the studies reviewed
   and data reported. They wrote: “’The association between malignant melanoma and exposure
   to PCBs was consistently observed across studies of occupational exposure in different
   industries in several countries, in the general population, and with both cohort and case–
   control designs. These findings were unlikely to be a result of chance, since statistically
   significant associations were observed in large studies.’” However, the Table below for the
   studies they reviewed demonstrates the clear lack of consistency and dose-response relations.
   While they claimed consistency, among 20 studies that they cited, only 4 were statistically
   significant, only one had biological plausibility due to a reported dose-response relationship and positive
   results were only in 2 countries. For the general population, they only reviewed 2 studies, one of which
   was considered preliminary and the other was about ocular melanomas (which is different from skin
   melanomas) (500, 510).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 77
Case 2:15-cv-00201-SMJ                ECF No. 388-2               filed 01/28/20     PageID.17777 Page 74 of 620

   P. Shields
   11/15/19
   Polychlorinated Biphenyls - Spokane
   Page: 73



   IARC Melanoma Evaluation

   Occupational Study         Result cited by the IARC Working Group        Statistically significant   Biologically Plausible
                                                                            for any analysis?           (Dose-response)

   Tironi, 1996 (499)         No Melanoma                                   No                          No

   Pesatori, 2013 (494)       No Melanoma                                   No                          No

   Gustavsson, 1997 (483)     No Melanoma                                   No                          No

   Mallin, 2004 (489)         No Melanoma                                   No                          No

   Ruder, 2006 (421)          Lowest SMR, 3.7 (1.2–8.7)                     Yes (2017 results not       No
   Ruder, 2017 (495)          Middle SMR, 1.5 (0.2–5.4)                     reported)
                              Highest SMR, 2.4 (1.1–4.6)
                              P trend = 0.72

   Prince, 2006b (493)        No Melanoma                                   No                          No

   Kimbrough, 2003 (486)      Hourly workers SMR, 1.2 (0.6–2.4)             No                          No
                              Salaried workers [SMR, 2.1 (0.8–4.7)]

   Greenland, 1994 (511)      No Melanoma                                   No                          No

   Yassi, 2003 (506)          > 1 mo SIR, 2.2 (1.1–4.0)                     Yes                         No
                              > 6 mo SMR, 1.8 (0.2–6.4)

   Caironi, 2005 (512)        No Melanoma                                   No                          No

   De Guire, 1992 (513)       Men SMR, 3.0 (0.6–8.8)                        Yes                         No
                              Women SMR, 4.8 (0.1–27)
                              Men, < 20 yr latency SMR, 9.4 (1.1–34)
                              Men, 20 yr latency SMR, 1.3 (0.0–7.1)
                              Women, < 20 yr latency SMR, 12.1 (0.0–67)

   Tynes, 1994 (514)          SIR, 1.1 (0.7–1.8)                            No                          No

   Loomis, 1997 (485)         Cumulative PCB exposure (h),                  Yes                         Yes
                              20-yr lag:
                              > 0 to 2000 42 RR, 1.3 (0.8–2.2)
                              > 2000–10 000 8 RR, 2.6 (1.1–6.0)
                              > 10 000 1 RR, 4.8 (1.5–15)

   Hay, 1997 (515)            No Melanoma                                   No                          No

   Cammarano, 1986            No Melanoma                                   No                          No

   Yusho/YuCheg (5            No Melanoma                                   No                          No
   studies)




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 78
Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20     PageID.17778 Page 75 of 620

   P. Shields
   11/15/19
   Polychlorinated Biphenyls - Spokane
   Page: 74

   Non-Hodgkin lymphoma
           The IARC working group concluded that there was insufficient evidence to conclude a
   causal relationship for PCBs and NHL, and stated only that there were associations (152).
   Several reviews by academics and government agencies do not even mention PCBs as a cause
   of NHL (516-526).
          The largest studies examining this association of heavily exposed workers have been null
   or showed a decreased risk (Table 8 above).
           In contrast to the occupational studies, there are some general population studies that
   have found positive associations, although the consistency among the studies is that there is no
   increased risk, especially among the better designed studies. There are some studies that
   report associations for specific congeners, but these also are not consistent among studies. An
   important aspect of these studies to evaluate is which statistical methods are used, specially
   assessing potential bias and confounding. For example, studies report positive associations for
   PCB congeners and NHL that are statistically significant, but when adjusted for levels of other
   organochlorines, the statistical significance for the congener is no longer positive. Also, as
   indicated below, there is great importance for study design, which assesses blood levels years
   before diagnosis (e.g., in the cohort studies) or after diagnosis (in the case-control studies), and
   how they select control populations. A summary of studies is shown in the Figure below.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 79
Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.17779 Page 76 of 620

  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 75



           Two cohort studies have been published for lymphoma risk in background exposed
  persons from the same research group at Harvard University (527, 528). They provide
  contradictory results based on gender; there is no clear a priori hypothesis to have different
  results by gender given that estrogens and related hormones are not related to lymphoma risk.
  The study by Laden and coworkers used the Nurses’ Health Study and did not find an
  association for any PCB congener with lymphoma risk (527). They studied 145 cases with 2
  controls per case using a nested case-control study design. The results were null for the sum of
  53 congeners, and those labeled as immunotoxic (PCBs 66, 74, 105, 118, 156, and 167), the sum
  of PCBs 118, 138, 153, 180 or individually when considered by quartiles. Subtype analysis by
  histological types (large cell, follicular and CLL/SLL) also yielded null results. It should be noted
  that all the PCB risk estimates for the highest quartiles had reduced risk estimates, and so it is
  unlikely that statistical power accounts for the null results. The DDE estimates were positive,
  however. From the same research group using the Physician’s Health Study, a positive
  association was found for the sum of 53 congeners and also 138, 153, and 180, but not 118
  (528). The authors stated that they studied these latter congeners because they are found in
  the population at higher levels. A subset analysis showed a positive association for large cell
  lymphoma, while the result just missed statistical significance for follicular lymphoma and not
  at all for CLL/SLL. The authors used the same laboratory and analysis methods. The median
  time to follow-up was 12 years. The authors considered that their results support a
  hypothesis, rather than concluding a causal relationship for PCBs and lymphoma.
         Fritschi and coworkers conducted a case-control study in Australia of 694 cases with
  non-Hodgkin lymphoma and 694 controls (529). This questionnaire study for occupational
  exposure to PCBs was a null study. Cocco and coworkers conducted a case control study of 174
  cases and 203 controls and measured 9 PCB congeners (530). None were associated with
  increased lymphoma risk.
          A report by Quinanta and coworkers studied total adipose PCB levels in 175 non-
  Hodgkin lymphoma cases compared with 481 controls (531). They reported results as Aroclor
  1254 and 1260, and only the categorical data available for the National Tissue Adipose Survey
  were available. These cases and controls were mostly autopsy subjects, matched on gender,
  race and residence, although some surgical cases were included. There was no relationship to
  PCB levels in the fat and NHL risk. The limitations of this study include grouping all types of
  lymphomas together, the reporting of PCB results because raw data was not available, and this
  was an autopsy study where circumstances before death could affect partitioning and PCB
  levels in adipose tissues.
         Rothman and coworkers published a nested case-control study examining 74 persons
  with non-Hodgkin lymphomas (“non-Hodgkin’s lymphoma”) from a prospective cohort of
  25,802 adults with a mean duration of follow-up of 12.1 years (532). In examining the data, a
  dose-response relationship was found between non-Hodgkin’s lymphoma and lipid-corrected
  serum PCB concentration. The risk, in the highest quartile was 4.1 (95% CI=1.4-11.9). This is a




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 80
Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17780 Page 77 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 76

 very large risk and implausible given the rarity of this tumor in the general population. Also, the
 grouping of all lymphomas together is generally considered inappropriate because of the
 largely different types of non-Hodgkin’s lymphoma that exist. This is done in the literature
 because of convenience to increase statistical power, and not because of a biological
 hypothesis. Further, the authors noted: “These results should be regarded as hypothesis-
 generating. Before causal inferences can be made about exposure to PCBs and increased risk of
 non-Hodgkin lymphoma, our findings require replication and the biological plausibility of the
 association needs further investigation.” The authors also noted that past studies had
 documented serum levels in occupational studies of at least one order of magnitude greater
 than those found in his cases -- yet no association was found between non-Hodgkin’s
 lymphoma and PCBs. Thus, the study concluded that: (1) “it is possible that confounding was
 present in our studies -- i.e., that an unrecognized risk factor was associated with PCB
 concentrations and, more strongly, with risk of non-Hodgkin lymphoma”; (2) “the inconsistency
 between our findings and those from studies of PCB-exposed occupational cohorts needs to be
 explained”; and (3) “the biological plausibility of this association requires further investigation.”
         DeRoos and coworkers conducted a case-control study of 100 non-Hodgkin’s lymphoma
 cases and 100 controls (533). The risk for total PCBs was not reported, but among 40 different
 PCB congener assays, there were positive associations for congeners 180 and 194 at the highest
 quartiles of exposure. There also were some associations for some furan congeners, but not
 dioxins (including 2,3,7,8-TCDD, which had a large number of non-detects). It should be noted
 that such studies can be subjected to case-bias, and that the results of this congener-specific
 study are novel and need to be replicated. It is possible that the results here are chance
 findings due to multiple comparisons. Also, humans are exposed to congeners within PCB
 mixtures, so the best assessment of cancer risk from PCB exposure comes from the assessment
 of total PCBs. It also should be noted that the study by Engel and coworkers, discussed below,
 had contradictory findings (534). The results were adjusted for “other organochlorines” that
 they limited to furans and dioxins, but not for pesticides, which did not have statistical
 associations.
        Engel and coworkers reported the results for non-Hodgkin’s lymphoma from three
 separate cohorts (534). They used a Norwegian cohort study of 190 cases and 190 controls, a
 cohort from Maryland of 74 cases and 147 controls, and a U.S. study of nurses with 30 cases
 and 78 controls. It should be noted that the Maryland study is the same as that reported by
 Rothman, et al., and that the Nurses study was updated by Laden above. In this study,
 congener 118 had an increasing risk with blood levels in the Norwegian and Maryland cohorts
 (the only 2 that were examined by stratification), congener 138 had an increasing risk in only
 the Maryland study, and congener 153 was increased in both. Total PCBs were statistically
 increased in risk for the highest quartile only in the Maryland cohort. In contrast to the DeRoos
 publication, however, congener 118 was studied and the risk in the highest quartile was only
 0.73 (95% CI=0.29, 1.84) (533). This study also had results contradictory to DeRoos, because
 congeners 180 and 194 were studied and the results were not reported; it can be inferred that



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 81
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17781 Page 78 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 77

 the results were null. When they examined risk in the persons with the shortest time to follow-
 up (5-16 years), they relationships had more statistical consistency among all 3 cohorts. For 13-
 25 years later, there was no association. The supplementary material breaks this down by
 cohort, and for most analyses that were statistically significant for recent periods lost
 significance for greater time since diagnosis (which would indicate a longer duration of
 exposure). This implies some effect due to early diagnosis, e.g., the presence of cancer affected
 the blood levels. It should be noted that the authors wrote: “The discrepancy between the
 health effects observed among workers with occupational exposure to industrial-grade PCB
 mixtures (i.e., Aroclor) and the association between environmental exposure to PCBs as
 measured in blood and risk of non-Hodgkin’s lymphoma in the general population needs
 further exploration before conclusions can be made about the carcinogenicity of PCBs.” The
 supplementary material provides data for covariance of various congeners and congener
 groupings, which shows high levels of correlations.
         Colt and coworkers studied non-Hodgkin’s lymphoma cases and controls in Iowa, Los
 Angeles and Detroit (535). PCB blood levels were not available, but they studied levels in
 carpet dust and conducted a congener analysis. They had 603 cases and 443 controls. The
 group reported an overall association for PCBs in the carpet dust, but there was no dose
 response relationship. There were some positive associations within dose levels for the
 individual congeners they studied (PCBs 105, 138, 153, 170 and 180), although not with dose
 response trends. PCB 180 had a positive trend test and the highest OR was 1.7 (95% CI 1.1,
 2.6). Analysis by histology revealed that there was an association for follicular but not large cell
 diffuse lymphomas, indicating some specificity for the type of lymphoma. They also found an
 increased risk for DDE, which suggests that the PCB relationship might be confounded. One
 limitation of this study might have been survival bias. They also had a high rate of refusal and
 unlocatability. The authors note that the assessment of carpet dust leads to some uncertainty,
 because carpet dust is not likely to be an important source for exposure and may only reflect
 the potential for recent exposure. A subsequent publication by Morton and coworkers reported
 similar data by histology, although the study added an analysis for marginal zone lymphomas
 and CLL/SLL that was and was not statistically associated with congener 180, respectively (272).
          Hardell and coworkers reported an analysis of PCB congeners in adipose tissue using a
 very small study set of 28 non-Hodgkin cases and 17 controls (536); the study set was increased
 in size (see below) (537). Among 42 congeners, there was a statistically significant increase in
 levels among cases for about 16 congeners, and the difference for the sum of PCBs was
 borderline statistically significant. The mean sum PCB for controls was 1614 ng/g lipid adjusted,
 while the mean sum PCB for cases was 1213. Very few epidemiological details are provided to
 evaluate this study, and no information to indicate the representativeness of the study
 population. One of their findings, however, exemplifies the importance of case bias in case-
 control studies. They reported that the PCB levels were higher in patients with higher stages of
 disease. Thus, the metabolic effects associated with cancer, such as rapid weight loss, might be




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 82
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17782 Page 79 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 78

 affecting PCB body burdens, resulting in a bioconcentration in remaining fat. This study also
 grouped all non-Hodgkin lymphoma cases together.
          In 2001, Hardell and coworkers reported an expanded analysis of the above study (536)
 with 82 cases and 83 controls (537). Still there was an association with the sum of PCBs, and
 also a subset of “immunotoxic” PCBs. However, several organochlorines were associated with
 increased risk, and some varied with each other. When the authors adjusted their multivariate
 analysis to include the different organochlorines, the statistical significance was lost, and the
 risks were 1.1. The “immunotoxic” PCB group dropped to 2.1 (95% CI= 0.56, 9.0). The
 designation of “immunotoxic” PCBs is a contrived grouping without foundation for human
 analysis. Actually, the authors cited our paper (538) for justification. However, our paper was
 not intended to justify such an approach, but we were demonstrating that various groupings
 can be used for statistical analysis, clearly not to validate the hypothesis for the grouping. In
 this case, this category was actually proposed by Wolff, et al in a letter, and not in a scientific
 study (539). In this study, a study of EBV titers in a subset of the subjects (n=67 cases and 78
 controls) were reported to be significant for NHL risk (see below). The analyses were not
 adjusted for other organochlorines.
          In 2009, Hardell and coworkers reported a study of 99 cases and 99 controls (540). They
 conducted 36 congener specific analyses, but only reported results for groups of congeners.
 For all congeners combined, there was a statistically significant increase at p=0.02, although the
 odds ratio missed statistical significance. Subset analysis indicated that the association was for
 moderately and higher chlorinated PCBs, but not lower chlorinated or “immunotoxic” PCBs.
 There also was an association for hexachlorobenzene and chlordanes. The study also showed
 that the risks differed for follicular and diffuse large cell lymphomas, where the risks were
 statistically elevated for follicular lymphomas. The risk estimates were higher for the
 chlordanes than the PCBs. There was no adjustment in the analyses for other organochlorines.
 The authors also reported an interaction with Epstein Barr Virus antibodies (see below).
         Spinelli and coworkers conducted a case-control study of 422 cases and 422 controls
 (2007) (541). They examined 15 different congeners, and virtually all of them were positively
 associated with non-Hodgkin’s lymphoma risk, which is in contrast to the other studies.
 Naturally, when PCBs were examined as a total or according to dioxin-like and non-dioxin-like,
 both classifications were statistically significantly positive. This would not have been predicted
 a priori. Further, the congeners were reported for almost all histological types. It is important
 to note that when the PCB association was adjusted for chlordane exposure, the PCB
 association was null. In a separate study, Cocco and colleagues examined many of the same
 congeners and did not find any relationship (530). While the latter report is a smaller study, the
 difference was not due to sample size alone.
       Tomasallo and coworkers published a study of persons who compared PCB
 contaminated Great Lake fish, and although a small cohort study, there was no increase in
 lymphoid/hematopoietic malignancies, and so by inference there was no increase in NHL (542).



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 83
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17783 Page 80 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 79

 Helmfrid and coworkers (2012) reported an ecological study from a heavily contaminated river
 community in Sweden and there was a borderline association for lymphoma among men and
 not women and a positive association with fish consumption (543). Confounding variables
 were not assessed, other types of contamination were noted and the type of lymphomas were
 not specified.
         Viel and coworkers (2011) published the results of a case-control study for a region
 surrounding an incinerator (544). They reported that PCB levels increased the risk of NHL.
 However, there numerous limitations and flaws to this study that temper any conclusions.
 Specifically, this is a very small study that sampled subjects without regard to time and
 treatment. Importantly, the control population were blood donors.
         Colt and coworkers provided genetic analyses for the study from the SEER registry (545),
 using the subjects previously reported in the DeRoos (533) and Colt studies (535). In this study,
 they reported that the positive associations for congener 180 and a TEQ calculation was
 modified by genetic variants in some immune genes. They also studied chlordane exposure and
 found similar results, namely an association with the IFNG and IL4 genes. Examining the plasma
 and dust levels, they reported an association for variants with IL16, IL8, and IL10. However,
 they studied 61 polymorphisms in 36 genes, and so their results could be chance findings. The
 authors point out a number of limitations, and also note that their results were exploratory and
 need replication.
         Brauner and coworkers (2012) reported a prospective study of NHL by assessing PCB
 levels in adipose tissues, and using a Danish registry (546). The use of adipose tissues has
 advantages over blood studies, and this was a prospective cohort. No association with PCB
 congeners were found.
        Czarnota and coworkers (2015) conducted a population-based case-control study using
 SEER registries in Detroit, Iowa, Los Angeles and Seattle (547). Exposure was assessed by house
 dust. Controls were found by random digit dialing or Medicare and Medicaid roles. They
 reported a positive association for a composite index of blood testing that included PCBs. Their
 supplemental materials indicate that there were no statistical increases in risk for PCBs 105,
 138, 153, and 170. For PCB 180, there as a positive result in Detroit, but not the other sites.
       Kelly and coworkers (2017) used two cohort studies in Europe, measuring 6 PCB
 congeners and reported inverse associations for risk (548).
        Klil-Drori and coworkers (2018) conducted a small case-control study in Israel for Israeli
 Jews and Palestinians (549). Positive associations with NHL were reported. Blood samples
 were taken after diagnosis and within 30 days of starting chemotherapy. Controls were friends
 and family of the cases. Thus, there are substantial limitations to this study.
        Magoni and coworkers in a 2019 publication that “…present findings on the association
 of PCB exposure and NHL are still controversial” (550). They conducted a case-control study in




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 84
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20    PageID.17784 Page 81 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 80

  Italy oaf 215 cases and 215 controls, and measured serum PCB levels. While reporting an
  association for HCV, there was no relationship for total PCBs or specific congeners.
          Bassig and coworkers (2019) conducted a nested case-control study of 3 cohorts in
  China and Singapore (551). There was no association with NHL for total PCBs or individual
  congeners. In this publication, the authors summarized the relative levels of PCB congeners in
  different cohorts (see Figure below).
         A meta-analysis was conducted by Catalani and coworkers (2018) for 30 populations
  ((10 occupational exposure, seven high environmental exposure, 13 without special exposure)
  (552). Overall, the results were null. The Figure below summarizes their findings. Zani and
  coworkers also conducted a meta-analysis (2017), also concluding that their results do not
  provide strong evidence for an association (509).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 85
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20   PageID.17785 Page 82 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 81




          It should be noted that IARC classified congener 126 as a known human carcinogen.
  However, congener 126 is not one of the congeners associated with NHL in the published
  studies. In addition, there is absolutely no evidence associating PCB 126 with human cancer.
  The IARC classification was based on a single animal study and a hypothesized mechanistic
  relationship to TCDD. IARC wrote: “PCB-126 was tested for carcinogenicity in one study in
  female rats treated by gavage. PCB-126 caused significant increases in the incidences of benign
  and malignant tumours of the liver (hepatocellular adenoma, hepatocholangioma, and
  cholangiocarcinoma), lung (cystic keratinizing epithelioma), and oral mucosa (gingival
  squamous cell carcinoma). In two studies of transplacental/perinatal exposure in female rats
  treated by gavage, PCB-126 had an inhibitory effect on the development of tumours of the




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 86
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17786 Page 83 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 82

 mammary gland induced by 7,12-dimethylbenz[a]anthracene(DMBA) in the offspring.” In the
 document in section 4.4.2, the single study referred to NTP reports (553-555). Thus, they noted
 both the pro- and anti-tumor effects of PCBS as noted herein.
         Some of the above studies report risks specifically for different histological types of
 lymphomas. Given the diversity of lymphomas, and the known etiologies, it is critical for PCB
 studies address this issue. A review of those studies indicate PCBs are not associated with any
 particular type of NHL.
          I have reviewed a publication by Freeman and Kohles (2012) purportedly conducting a
 Bradford-Hill analysis for PCB lymphomas, as well as a meta-analysis (556). They concluded a
 causal relationship, in contrast to IARC in both 2012 and 2015. The paper was flawed in many
 ways, cherry picked the literature, had methodological flaws in their methodology, and does
 not include the most-recent studies. I note that this work was actually funded by a law firm for
 litigation, but this was not disclosed.
         The 2015 IARC Working Group concluded: “In summary, the balance of evidence, taking
 into account study size and quality, suggested increased risk of non-Hodgkin lymphoma in
 relation to PCB exposure, and this is biologically plausible. However, since heterogeneous
 results were observed in high-quality studies, the Working Group could not exclude chance as a
 potential explanation for the associations observed. It is noteworthy that bias and confounding
 were excluded.” (152). While it is unclear how they excluded bias (particularly with reference
 to the inflated PCB levels within the post-diagnosis case control studies) and confounding
 among the various studies (e.g.., when adjusted for other organochlorines), the lack of
 heterogeneity, especially comparing worker to general population studies, is a critical
 conclusion for the Working Group.
         In summary, many studies have examined a relationship between PCB exposure and
 non-Hodgkin’s lymphoma. Clearly there is no consistency among the literature to conclude a
 causal relationship (509, 552). There has been sufficient number of studies to have established
 consistency. Occupational studies do not support a causal relationship. While some general
 population studies have found associations, these report a positive association for other
 organochlorines in post-diagnostic studies, suggesting a case bias. If one considers only cohort
 studies, virtually all of the results are null. There also are some data implicating changes in risk
 by exposure to Epstein Barr Virus and genetic polymorphisms, however these are small studies
 that are exploratory and need replication. There is insufficient evidence to conclude that PCB
 exposure leads to a measurable increase in non-Hodgkin’s lymphoma risk.
 NHL, PCBs and Epstein Barr Virus: It has been hypothesized that there might be an interaction
 for PCBs and Epstein-Barr virus infection for NHL risk. The Epstein Barr virus (EBV) is a human
 herpes virus that is ubiquitous, infecting over 90% of people worldwide (557). Most people are
 infected during childhood, and the virus can stay in the body throughout life, which is retained
 in a small fraction of B lymphocytes (557). The virus can cause a wide spectrum of diseases




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 87
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20   PageID.17787 Page 84 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 83

  from acute mono-like illness and chronic fatigue syndrome to unique types of lymphomas, e.g.,
  Burkitt’s lymphoma.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 88
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17788 Page 85 of 620


  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 84

          The mechanism for EBV infection is shown in the Figure below. The primary EBV
  infection happens through the mouth (558). Oral mucosa lymphoid tissue is the major site of
  virus replication and shedding. The initial EBV infection usually causes only mild symptoms
  during childhood, but the infection in adolescents commonly causes mononucleosis-like
  symptoms of prolonged fever, fatigue, sore throat, enlarged nodes, increased liver and spleen,
  and other symptoms (559). Acute infection is associated with the ability to detect the EBV
  virus in the blood for about 20 days (559). The virus remains in the body, specifically memory
  B lymphocytes, throughout life and kept under control by cytotoxic T lymphocytes (558).


      Mechanisms of EBV Infections In Humans (copied from
      Kimura, 2008)




  Under specific immunosuppressive conditions, the virus can be reactivated. The genes
  expressed during primary infection are different than when the virus is expressed later in life,
  where the latter is more restrictive including two EBV-encoded RNAs (EBER-1 and EBER-2), six
  EBV nuclear antigens (EBNA-2, EBNA-2,EBNA-3A, -3B and -3C, leader protein (EBNA-LP)), and
  three integral membrane proteins (LMP-1, LMP-2A and -2B) (560). Along with a 90% infection
  rate in the general population, the virus is detectable in as much as 20% in plasma of
  asymptomatic persons (viremia), 84% of persons in the lymphocytes (viral road), and following
  patients over about 15 months indicated that about 40% can have reactivation and detectable
  viral loads (557, 561, 562). The life-course for EBV infections is shown in Figure below (558).



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 89
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17789 Page 86 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 85

 There is a spectrum of antibody response to EBV infection as indicated in the Figure below
 (557). The IgM and the IgA against the viral capsid antigen is the most useful for diagnosis. The
 early antigen is sometimes useful. The EBV nuclear antigen, or EBNA, is a marker of prior
 exposure. While all of these antibodies have specificity, this is reduced at lower titers. Cross-
 reactivity can happen with other viruses such as CMV and herpes.
        The hypothesis for a PCB and EBV interaction increasing NHL risk was started by the
 1997 nested case-control study described above by Rothman and colleagues who found an
 interaction for NHL risk in the CLUE cohort when considering EBV status and PCB levels (532).
 For persons who were “seropositive”, defined as EBV-EA >20, the odds ratio was inexplicably


    Timing of EBV Viral Antigens (copied from Gulley, 2008)




 increased at 22.3 (95% CI = 4.3, 115.0). Actually, a titer <20 is not considered to be positive
 clinically, and may not represent a true history of infection due to the nonspecificity of the titer.
 The Rothman et al study was very small, as is the CLUE cohort, and only 12 cases and 3 controls
 fell into this category. One issue of this study is that about 10% of subjects were EBV positive,
 substantially lower than what is known for the general population. Regarding consistency in
 the literature, it should be noted that the Hardell 2001 paper, as discussed below, used a much
 higher titer (>80) to investigate the association. Thus, it is unknown if these papers replicate
 each other, if they used the same cut-off, and if they used the same cut-off, would one or the


  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 90
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17790 Page 87 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 86

 other have been null. In the Rothman study, having PCBs less than 810 ng/g lipid and elevated
 EBV was not increased. The age of the cases is not reported.
         Another paper that reports an association for PCBs, EBV and lymphoma risk is the 2001
 Hardell paper, which is a small case-control study (563). They reported that EBV exposure was
 associated with increased non-Hodgkin’s lymphoma, and that the risk estimate increased in
 persons with higher PCB levels to 4.0 (95% CI=1.2 - 14), although analysis by histological type
 shows the association only held for low grade and not high-grade lymphomas. This risk
 estimate was based only on 22 cases and 12 controls and is not believable, more so because of
 the limitations noted above. The “immunotoxic” congeners and EBV exposure yielded an OR of
 6.4 (95% CI = 1.9, 2.4). Given the high prevalence of EBV exposure in the general population
 and the low frequency of non-Hodgkin’s lymphoma, if the OR of 4.0 was a true estimate then
 these lymphomas would be more common. There are major flaws in this paper, such as using
 subjects collected at two different times, with different methods, and combining blood and
 adipose analyses. Also, in this paper, it is impossible to attribute an increased non-Hodgkin’s
 lymphoma risk to PCBs separately from the other organochlorines. Thus, the confounding by
 other organochlorines, which they did not assess, cannot be excluded and so these papers are
 not useful for a causality assessment. For the high-grade lymphomas, the subgroup for higher
 PCB and EBV titers was positive for hexachlorobenzene, but PCBs were null.
         In second small case-control study by Hardell and coworkers, published in 2009, they
 reported that the sum of PCBs above the median with EBV EA >40 was 5.2 (95% CI = 1.9-14)
 (540). Why they used a different cut-off for seropositivity in this study than their earlier study
 is unclear. There is some inference that this was chosen because of a median in the control
 population, but if so, this would be a gross misapplication of titers to infer seropositivity.
 Similar high estimates were given for hexaclorobenzene, higher estimates for chlordane and
 almost as high for DDE. All the limitations discussed above apply in this study as well, including
 a case bias. Also, overall, the authors did not replicate their earlier studies for a main affect
 association for PCBs and lymphoma risk. Relevant to plaintiffs, follicular lymphomas were
 studied as a subset and the results were null, including for the “immunotoxic” congeners.
 (Diffuse large cell lymphomas were positive, directly contradicting the earlier Hardell paper.)
          A subsequent study, which is a cohort study and the largest to date, considered the EBV
 and the risk of NHL in both the Nurse’s Health Study and the Physician’s Health Study (564).
 While this study did not specifically report the PCB levels and an analysis for EBV and lymphoma
 risk, the paper stated that PCBs were assess for confounding, but was not found. For an EBV
 risk related to lymphomas, this was a null study for 340 cases and 662 controls, and they
 conducted a more comprehensive analysis of EBV exposure, namely the viral capsid antigen,
 early antigen, and the nuclear antigens. The only exception was that they reported a borderline
 association for the combined category of the chronic lymphocytic leukemia and small
 lymphocytic lymphoma for the VCA and EBNA antibodies, but not the early antigens that were
 studied in earlier publications.



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 91
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17791 Page 88 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 87

         Bertand and coworkers published the results of a prospective study showing that EBV
 antibody responses were not related to lymphoma risk, and specifically looked at histological
 subtypes (564). Relevant to plaintiffs, there was no association of EBV titers and follicular
 lymphomas, as well as DLBCL. (Another study, a case control study, also reported decreased risk
 for an abnormal EBV titer pattern in patients with follicular lymphoma (565)). It should be
 noted that all of these studies classify prior history of EBV infection as positive or negative
 seropositivity based on a titer cut-off, but there was no analysis by the level of titer.
         It should be noted that in all the above studies, the use of the EBV titers was to signify
 seropositivity and not used as a quantitative estimate of infection, severity of past infection or a
 quantitative risk for lymphoma. Also, it is odd that in the above studies it was the early antigen,
 a marker of recent exposure, and not the viral capsid or EBNA antibodies that was associated
 with risk. This makes it unclear what the studies were actually measuring for risk, as it is
 unlikely that many of the subjects in the studies had a recent infection.
        There are some circumstances in which EBV has been associated with lymphomas,
 namely Hodgkin’s disease and a subset of unusual types of NHL (87, 96, 557, 566-568).
 Hodgkin’s disease, a type of lymphoma that obviously is not a non-Hodgkin’s lymphoma,
 includes a subset of cases thought to be a result of EBV infection (566, 569).
         EBV infection is associated with a subset of non-Hodgkin’s lymphomas as well, but these
 are unusual types of lymphoma and not the more common types of NHL (557, 567). The 1997
 IARC monograph on EBV and human carcinogenesis makes the same conclusion (568). Thus,
 using the example of Hodgkin’s disease and for these subtypes of NHL, it cannot not be opined
 that this can be extrapolated to all lymphomas. In a review of viral associations with NHL using
 the Bradford Hill Criteria, Hjalgrim provided analyses for HIV and HCV, but not EBV (566). The
 types of NHL associated with EBV infection are post-transplant lymphoproliferative disorders,
 Burkitt’s lymphoma, AIDS-associated NHL and Extranodal NK. T-cell NHL (566). For each of
 these, the evidence is strong and the virus can be found in the tumors. For some, such at the
 PTLD, the infection with EBV is primary and not from an earlier infection (560)
        In summary, while there was early interest in the relationship for PCBs with EBV for
 causing NHL, this is a dated finding and there are no governmental or review agencies that
 conclude a positive interaction.

 Breast cancer
         The IARC working group concluded that there was insufficient evidence to conclude a
 causal relationship for PCBs and breast cancer, and stated only that there were associations
 (152). The largest studies examining this association of heavily exposed workers, which include
 women, have been null or showed a decreased risk (Table 8). There have been numerous
 studies on this topic, and at this point the broad epidemiological community considers this a
 nonissue for some time (for example, see paper by Calle, et al (570) and others (571-574)).



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 92
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.17792 Page 89 of 620

  P. Shields
  11/15/19
  Polychlorinated Biphenyls - Spokane
  Page: 88


  Specifically, the epidemiological literature has substantially failed to demonstrate a relationship
  of PCB exposure to breast cancer, even for a congener specific analysis. The initial interest
  began when Wolff and coworkers published the report of a nested case-control study of
  women enrolled in the New York University Women’s Health Cohort Study (575). They found
  that in 68 cases compared to 171 matched controls from 14,290 women in a screening project,
  serum PCBs were borderline elevated in cases (mean difference 1.0 ng/mL), but the paired
  difference was not statistically significantly different. There are several methodological
  limitations to this study and almost all subsequent cohort and case-control studies have been
  null (see below). These newer studies were large enough to have had sufficient statistical
  power to replicate the findings. In fact, an analysis from this same cohort using samples
  collected at a different time point, and for more women, failed to show the positive
  relationship (576). Separately, Krieger et al. (577), of which Wolff also was a coauthor,
  conducted a nested case-control study of serum DDE and PCB levels in a prospective study from
  which there were 150 subjects with breast cancer. This study controlled for most known risk
  factors for breast cancer including age at menarche, body mass index, number of pregnancies
  at exam, and menopausal status at diagnosis. Serum DDE and PCB levels were not significantly
  different between the case and matched control groups, and the authors concluded that their
  work “did not support the hypothesis that exposure to DDE and PCBs increases the risk of
  breast cancer.”
           In a large prospective study, Hunter et al (578) reported the results for the Nurses’
  Health Study with 121,700 women from 11 states. Among these women, 240 developed breast
  cancer. Lipid-adjusted levels of PCBs (230 matched pairs to controls without breast cancer)
  were determined. Known breast cancer risk factors including age at menarche, body mass
  index, number of children, age at birth of the first child, lactation history, and family history of
  breast cancer were also considered. There were no differences between cases and controls in
  mean PCB levels (5.08 ng/ml in 230 women with breast cancer and 5.16 ng/ml in matched
  controls). Gammon, et al, also did not find an association (579). In our paper, with Kirsten
  Moysich as the lead author (580), we examined the effects of PCBs on postmenopausal breast
  cancer risk. The study consisted of 154 breast cancer cases and 192 controls and sought to
  correlate breast cancer incidence with PCB serum levels. In this study, there was no association
  for total PCBs, moderately chlorinated PCBs, more highly chlorinated PCBs, or individual PCB
  congeners. However, there was some indication of a modest increase in risk for women with
  detectable levels of less chlorinated PCBs. This was not postulated a priori. We wrote that the
  “results suggest that an increase in risk of postmenopausal breast cancer associated with
  environmental exposure to PCBs . . . , if at all present, is restricted to parous women who had
  never breast-fed an infant.” Importantly, we were careful not to overvalue the results until
  other data replicates our findings, because it was quite possible that the results were due to a
  chance effect from a multiple comparison analysis. Subsequently, the issue of breast cancer
  risk in general, and for parous women who never lactated in particular, was addressed in a
  large pooled analysis of five studies that included ours (581). There was no increased risk for




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 93
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17793 Page 90 of 620

 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 89


 either. Other single studies also examined parity and lactation with null results (579, 581-583).
 Thus, the consistency in the literature is that PCBs do not cause a measurable increase for
 breast cancer risk in women overall, or by menopausal status, parity, etc. A study of African
 American women also failed to identify and association for PCBs and breast cancer risk (584).
         Fish consumption has been considered a surrogate marker for PCBs exposure. In a large
 study of women consuming fish from the Great Lakes, no association with PCBs were found,
 although in the subgroup of women less than 40, sport fish but not Great Lake fish consumption
 had a borderline association (585). I note, however, that there is a publication by Rubin and
 coworkers who studied 63 banked sera from 63 women and then subsequently developed
 breast cancer and 63 age-matched controls who were Alaskan natives and fish eaters, and
 found no overall association with PCBs (586). Also, Helmfrid and coworkers (2012) reported an
 ecological study from a heavily contaminated river community in Sweden and there was a
 positive association for breast cancer with fish consumption (543). Confounding variables were
 not assessed and other types of contamination were noted.
         There also has been extensive study of breast cancer risk by individual congeners.
 However, while congener-specific analysis increases the likelihood of false-positive findings,
 there are more than enough congener-specific studies that allow for the conclusion that the
 consistent finding in the epidemiological literature is that individual congeners are not
 associated with breast cancer. Other epidemiologists agree with this conclusion (570). Aside
 from the finding of consistency in the literature, having myself directly participated in these
 types of studies (580), it becomes clear that the analysis by congeners is difficult in that people
 are exposed to PCB mixtures, not individual congeners. It is a particularly difficult way to study
 PCB risks because there are intercorrelations of congeners and also other organochlorines (414,
 415). Because most congeners are highly correlated (587), it is not likely that a congener-
 specific analysis will yield more information than total PCB levels, and more likely to provide for
 false positives due to multiple comparison analyses. For breast cancer, even if there is some
 biological plausibility that individual congeners might increase risk through a hypothesized
 estrogenic effect, there are other congeners that act antagonistically and would negate this
 effect. In fact, this probably happens more often (reviewed in Tharappel, et al, and others (588-
 591)). (And TCDD actually is anti-estrogenic (592, 593)) Synergistic effects have been studied
 and have not been demonstrable (588, 594). Nonetheless, there are a sufficient number of
 congener-specific studies that can be considered. A representative summary of the literature, if
 not all published studies, is shown in Table 11. This table demonstrates that congener-specific
 analyses (blood or adipose tissue) for breast cancer risk was not any more informative than
 total PCB analysis. In both approaches, PCB exposure, measured by blood or fat levels, have
 not been shown to be breast cancer risk factors.
        Hoyer et al. (595) reported a large and well-conducted nested case-control study within
 a prospective cohort of 7,712 women from the Copenhagen City Heart Study, whose blood
 serum was sampled 17 years earlier. There were 268 women with breast cancer. This study



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 94
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17794 Page 91 of 620

 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 90


 found no relation between total PCBs and breast cancer, or for 28 PCB individual congeners.
 There was clearly no dose response relationship (p trend = 0.77). Other cohort studies also
 failed to find an association with breast cancer risk and specific congeners (596, 597). This also
 is true for case-control studies (415). In fact, for PCB 156, a protective effect was reported
 (415).
        An exception to the bulk of the literature is a study reported by Demers, et al (598).
 They conducted a case-control study in Canada with 314 cases and 523 controls. Three of the
 14 congeners that they measured reached a statistically significant difference between cases
 and controls (PCB 99, 118 and 156, but not 105). Importantly, these were only for
 premenopausal and not postmenopausal women. Notably, these were not chosen a priori as
 those more likely to have an effect. A posteriori, they grouped those three together and
 reported the results in TEQ, and of course they found a statistically significant result, which is a
 flawed way to approach the data. In a separate study, Stellman (599) reported an increase for
 congener 183 in postmenopausal women with the highest levels of PCBs, but as Table 11
 demonstrates, no other study had similar results.
         There are some studies of congener-specific analysis in adipose tissue, sometimes from
 the breast directly. Aronson, et. al., reported in 217 cases compared to 213 controls with
 benign breast disease, that there was no increased risk for Aroclor 1260 in premenopausal or
 postmenopausal women, but an increased risk for congeners 105 (OR=3.91; 95%CI = 1.73, 8.86)
 and 118 (OR=2.85; 95% CI = 1.24, 6.52) in premenopausal women in the highest percentiles
 (>13 ppm and > 50 ppm, respectively), while congeners 170 and 180 were positive for the
 bottom half of the exposure levels, but not the top half in postmenopausal women (600). Thus,
 for the latter, the data does not support the assumption of risk. It should be noted that most of
 the 10 congeners studied were null for either pre- or postmenopausal women. As there is a
 strong correlation with blood and adipose tissue levels in the chronic exposure setting (such as
 these environmental analyses), the adipose studies should provide similar results to the large
 epidemiological studies using blood, except that these adipose tissue studies are generally
 more difficult to conduct, and so are less representative of the general population. For
 example, they are not prospective and so are subject to case-bias. The authors noted that only
 one other adipose tissue study agreed with theirs, one had the opposite finding, and others
 were null. Other studies that are well designed with as much power as the above study are
 negative (601). As would be expected from multiple comparison analyses at least, it also has
 been reported that some congeners are protective of breast cancer risk (415).




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 95
    Case 2:15-cv-00201-SMJ                      ECF No. 388-2               filed 01/28/20            PageID.17795 Page 92 of 620


        P. Shields
        11/15/19
        Polychlorinated Biphenyls - Spokane
        Page: 91



Table 11: Selected Examples of PCB Congener-Specific Analysis and Breast Cancer Risk


Paper                   Study design (n)    Tissue      Congener (p value "ns" if null and p value not reported) (Mean   Comments
                                                        in controls)


                                                        99          105           118         156          126


Demers (2002)(598)      Case-control;       Serum       0.02        ns            0.03        0.006        Not
                        Canada                                                                             reported
                        (314/523)


Ward (2000) (602)       Cohort; Norway      Serum       0.12        0.96          0.46        0.23        0.70
                        (150/25,431)


Moysich (1998) (580)    Case-control        Serum       ns          not           ns          ns           Not
                        (154/192)                                   reported                               reported


Hoyer (1998) (595)      Cohort;             Serum       ns          ns            ns          ns           Not
                        Denmark                                                                            reported
                        (240/7712)


Gammon (2002)           Case-control        Serum       not         not           ns          not          Not           Other congeners determined but
(579)                   (646/429)                       reporte     reported                  reporte      reported      not reported likely are not
                                                        d                                     d                          significant.


Dorgan (1999) (596)     Cohort; Missouri    Serum       0.99        .99           0.25        0.74         Not           118 examined by quartiles and all
                        (105/7224)                                                                         reported      ns.


Laden (2001)(597)       Prospective,        Serum       not         not           0.66        Not          Not
                        Nurses Health                   reporte     reported                  reporte      reported
                        (372/121,700)                   d                                     d


Stellman (2000)         Case-control        Serum       0.2         not           0.9         0.8          Not
(599)                   (232/323)                                   reported                               reported


Zheng (2000) (582)      Case-control        Serum       not         not           ns          ns           Not           Grouped by estrogenic activity
                        (475/502)                       reporte     reported                               reported      and all were ns.
                                                        d


Holford (2000) (415)    Case-control        Serum       ns          ns            ns          ns           Not           PCB 156 had a protective effect
                        (304/186)                                                                          reported




        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 96
    Case 2:15-cv-00201-SMJ                ECF No. 388-2           filed 01/28/20        PageID.17796 Page 93 of 620


       P. Shields
       11/15/19
       Polychlorinated Biphenyls - Spokane
       Page: 92



Charlier (2004) (603)   Case-control   Serum     not       not        not        not       Not        Reported positives for 138 and
                        (60/60)                  reporte   reported   reported   reporte   reported   153
                                                 d                               d


Rancho-Nielsen 2005     Cohort         Serum     ns        ns         ns         ns        not        Postmenopausal women; 118
(604)                                                                                      reported   statistically decreased in ER-
                        (409/409)                                                                     women. Adipose results reported
                                                                                                      below.


Aronson (2000)          Case-control   Adipose   ns        ns -see    ns - see   ns        Not        PCB 105 for postmenopausal (OR
(600)                   (217/213)                          comment    comment              reported   3.91 for premenopausal) and 118
                                                                                                      (OR 2.85)


Zheng (2000) (601)      Case-control   Adipose   ns        ns         ns         ns        Not
                        (304/186)                                                          reported


Lilegren 1998 (605)     Case-control   Adipose   Not       Not        Not        Not       ns
                        (43/35)                  reporte   reported   reported   reporte
                                                 d                               d


Raasschou 2005          Cohort         Adipose   0.85      Not        0.99       0.26      Not        Serum results reported above.
(604)                   (409/409)                          reported                        reported


Lucena 2001 (606)       Case-control   Adipose   Not       Not        ns         Not       Not
                        (65/69)                  reporte   reported              reporte   reported
                                                 d                               d


Guttes 1998 (607)       Case/control   Adipose   Not       Not        0.04       ns        Not
                        (45/20)                  reporte   reported                        reported
                                                 d


               Consistent with the Aronson study, a 2019 study by Li and coworkers reported PCB
       levels in breast tissues with breast cancer and controls with benign breast disease from upstate
       New York (410). No significant differences were reported. Another study by Huang, et al.,
       (2019) examining breast adipose in China with 109 cases and 165 controls reported some
       positive increases in PCB congeners, but the authors noted numerous inverse results, making
       the results likely to be due to chance findings (608).
               An effect by genetics on breast cancer risk in relation to PCB exposure has been
       extensively studied. In a study for which I was a key author, where Kirsten Moysich was the
       first author (609), we reported that among postmenopausal women with higher PCB blood
       levels, a variant in the cytochrome P4501A1 gene (valine) was associated with an increased
       breast cancer risk. Only about 12% of women carry this particular genetic variant. We
       considered the results preliminary and awaited replication. Subsequent to this, the Nurses'


        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 97
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17797 Page 94 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 93


 Health Study (610), the North Carolina Breast Cancer Study (611) and a study at Yale University
 (612) seemingly replicated our results. In the paper by Laden, et al (610), which is of a
 prospective study in the Nurse’s Health cohort, with 267 postmenopausal breast cancer case-
 control pairs, they reported a statistically significant interaction (p=0.05) for postmenopausal
 women, where the highest tertile of exposure with the CYP1A1 variant had a borderline
 statistically significant relative risk of 2.78 (95% CI = 0.99, 7.82). In that study, 17% of women
 carried one or two variant alleles. The North Carolina Breast study seemingly reported similar
 risk estimates to the above (611). But actually, it was only consistent in finding interactions, and
 it was only in premenopausal women, while postmenopausal women were null. Also, there was
 no dose-response trend and null results were found for all levels of exposure. In their recent
 report, they stated a need for further study, noting that all the prior publications were small
 with imprecise risk estimates. Another study has been published by Zhang and coworkers,
 examining 374 cases and 406 controls (612). They reported that the variant allele and the
 higher PCB blood level OR in postmenopausal women was 4.3 (95% CI=1.6, 12), but they also
 reported a statistically significant positive main effect for the CYP1A1 genotype by itself, which
 the other studies did not find. There is a significant difference among these 3 studies that
 investigate the same CYP1A1 genotype. The frequency of women with the variant allele is 12,
 18 and 6%, and I note that the NCI database
 (http://snp500cancer.nci.nih.gov/snp.cfm?ethnic=true&snp_id=CYP1A1-01), albeit with a
 smaller sample size, has 22% for Caucasian women (each study was almost all Caucasian). This
 wide range of genotypes is not biologically plausible as the populations are not substantially
 different. This suggests some bias to the laboratory or epidemiological methods. Importantly,
 all three studies are very small because of the subset analyses (low frequency genotype,
 postmenopausal women, and subset analysis by PCB levels). For example, in the Zhang study,
 the risk estimate for the highest tertile was based only on 19 cases and 7 controls. It should be
 noted that this polymorphic variant has been studied for numerous other cancers, including
 those where there is clear biological justification such as lung cancer, and it is not considered a
 risk factor for any other cancer. Authors in all studies have noted the limitations of their small
 sizes and the need for larger studies, although it does not seem that scientists consider this
 area a high priority for study. Thus, for all the above reasons, one cannot claim that the CYP1A1
 genetic polymorphism is a risk factor for breast cancer in persons exposed to PCBs.
         Some studies have examined breast cancer risk in relationship to tumor markers such as
 estrogen receptor status, and no increased risks within these categories have been found (599,
 613-615), although one study reported a positive relationship for some congeners and
 metastases (616). Only limited studies consider breast cancer prognostic markers, which are
 small and have numerous limitations (617). This undermines the concept that PCBs could be
 acting as estrogenic agents in the environment.
        Several occupational studies had women included so that we can consider breast cancer
 risk among highly exposed women (Table 8). These women have had substantially higher



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 98
Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20      PageID.17798 Page 95 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 94


 exposures than the women of the studies described above. These also found that PCB
 exposures were not associated with breast cancer risk. The Loomis, et. al., study reported an
 SMR of 0.80 (95% CI = 0.29, 1.74) (485). The Kimbrough, Ruder and other studies are also null
 and/or trend to a protective effect (486, 487, 491, 495). The Mallin study also is null (489).
 Some had significant numbers of women, and the methods suggest that breast cancer was
 considered, but the data was not reported and so can be inferred as nul (499). In addition to
 the studies in Table 11, Silver and coworkers have recently published a large study of 5,752
 women employed in one of three capacitor manufacturing plants (618). These women were
 identified as the same cohorts for Prince (488, 493) and Ruder (421). The result was null.
        Recent studies also have been null, including for populations in Tunisia, Alaskan natives
 Inuit women (using both blood and dietary data) (619-622). However, a contrasting Inuit study
 was positive (623). One study assessed stored serum for PCBs collected post-partum for an
 average of 17 years before breast cancer diagnosis, and reported lower risks for PCBs 167 and
 187, but increased risk for PCB 203 (624). These likely represent chance findings. A small
 prospective study using NHANES blood levels reported an association for PCB 138, but not
 other congeners, likely representing a chance finding (625).
         Leng and coworkers (2016) conducted a meta-analysis for breast cancer risk by
 congener and reported statistically significant summary statistics for PCBs 187, 99 and 183
 (626). However, each were only borderline statistically significant, based on small numbers and
 usually post-diagnosis sample collections.
          The 2015 IARC Working Group concluded: “On the balance of evidence, when taking into
 account study size, quality, and magnitude of risk, an increased risk of cancer of the breast was seen in
 relation to PCBs, with higher risks among some subgroups, and these associations are biologically
 plausible. Bias and confounding are unlikely to explain these results. However, as the results across high-
 quality studies were heterogeneous, the Working Group could not exclude chance as a possible
 explanation for positive associations.” (152). While it is unclear how they excluded bias and confounding
 among the various studies, the lack of heterogeneity, especially comparing worker to general population
 studies, is a critical conclusion for the Working Group.
         In summary, many studies have examined a relationship between PCB exposure and
 non-Hodgkin’s lymphoma. Clearly there is no consistency among the literature to conclude a
 causal relationship (509, 552). There has been sufficient number of studies to have established
 consistency. Occupational studies do not support a causal relationship. While a few general
 population studies have found associations, these report a positive association for other
 organochlorines in post-diagnostic studies, suggesting a case bias. If one considers only cohort
 studies, virtually all of the results are null. Thus, the weight of the epidemiological evidence
 demonstrates that PCBs are not a cause of breast cancer.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 99
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17799 Page 96 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 95


 Prostate cancer
        The occupational studies cited above do not support a causal conclusion for PCBs and
 prostate cancer. Other occupational studies also are null (627). While prostate cancer mortality
 studies, and incidence studies, have limitations due to the long survival time, high cure rates,
 and recent increased incidence due to increased detection of prostate tumors that would not
 otherwise affect mortality, the combination of the incidence and mortality studies from the
 occupation setting were sufficient to have identified a relationship.
        There also are general population studies that do not support a causal conclusion for
 PCBs and prostate cancer.
         Ritchie and coworkers published the results of a pilot study in two papers (628, 629).
 This small study of 58 cases and 99 controls conducted a congener specific analysis. Overall,
 there was no association for the sum of PCBs and case status. Individual congener analyses also
 were null. However, the authors in their abstract concluded an association for the 2003
 publication (628). In their 2005 publication (629), they conducted analyses by grouping PCBs.
 They cautiously reported that “that these results suggest that a higher burden of PCBs that are
 [phenobarbital-like] agonists may be positively associated with an increased risk of prostate
 cancer and they encourage further research in this area.” A review of the data indicates a trend
 with less non-significant risk estimates when using lipid-adjusted PCBs. The potential of case-
 bias due to case status would make the lipid-adjusted data more informative.
          Hardell and coworkers conducted a case-control study of 58 cases and 20 controls, and
 PCB congeners were measured in adipose tissue (630). Other organochlorines were measured
 and similar associations were found, making it less likely that the PCB associations reflected an
 etiology. Controls were hospital cases and both cases and controls had adipose tissue removed
 from the abdominal wall during surgery. The controls were never described. PCBs, including
 the individual congeners, were not associated with prostate cancer risk unless subjects were
 stratified by PSA levels. In this case, those with higher levels (>16.5) had an association with
 congener 153, but not others, or total PCBs. Examining PSA by tertiles showed the middle
 tertile to have a decreased risk, although not statistically significant. The authors classified the
 PCBs in 10 different ways and none of the results were positive, except for persons with PSA
 >16.5 and only for congeners thought to induce enzymes generally, phenobarbital-like and
 lower chlorinated congeners. This arbitrary grouping likely represents chance findings.
          Charles and coworkers studied electrical utility workers and conducted a nested case-
 control study with 387 prostate cancer cases and 5 controls for each case (631). The odds ratio
 for PCB exposure and prostate cancer mortality was 1.47 (95% CI=0.97, 2.24). PCB exposure
 was not directly assessed, but estimated by occupational category, presumably for persons
 working with transformers and capacitors. However, high exposure has not been documented
 for this industry, and many of these capacitors and transformers are mineral oil. By their




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 100
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17800 Page 97 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 96


 assessment, 293 cases of the total 387 had exposure to PCBs, although a review of the job
 descriptions makes this seem unlikely. Importantly, there was no dose-response relationship
 and the borderline association was after adjustment for factors such as electromagnetic
 radiation and an interaction term for EMF and PCBs. A study by Robinson and coworkers
 indicated a modest increase in prostate cancer risk for electrical workers, but it was unclear if
 these workers were exposed to PCBs (632).
       An ecological study comparing a PCB contaminated region to surrounding areas without
 contamination in the Slovak republic found no difference in prostate cancer rates (633).
          A hospital-based case control study from Singapore found statistically significant
 associations for some congeners with early stage prostate cancer (using hospital-based
 controls) (634). A second study from Korea also reported positive results, but they provided no
 information about stage of disease or how the controls were selected (635). In a prospective
 Swedish study using a dietary assessment of PCBs, Ali and coworkers (2016) reported an
 association for non-dioxin like congener PCB 153 (assessed by questionnaire) as associated with
 fatal prostate cancer (636). However, Koutrous and coworkers (2015) used the Norwegian
 Janus Cohort for metastatic prostate cancer risk and reported a statistically significant decrease
 in risk for some of the congeners, and congener groups (637). Most of the results were null.
 Thus, this is among the largest studies to date and is of high quality, and they reported that the
 most clinically significant prostate cancer diagnosis was not associated with an increase risk.
 Another publication by Emeville and coworkers (2015) reported reduced risk in a French West
 Indies case-control study (638). Most subjects were early stage.
        In summary, there is a lack of consistency for PCB exposure and prostate cancer risk
 among many studies. The absence of consistency precludes any finding that PCBs are a cause
 of prostate cancer.


 Colon Cancer
         Some studies report risks for colon cancers alone, or within the group of intestinal
 cancers. This latter category would include small and large bowel tumors, but given that small
 intestinal tumors are rare, we can infer that reported intestinal risks are mostly colon cancer
 risks. The occupational studies above indicate that PCBS are not a measurable cause of colon
 cancer in humans.
         A small case-control study by Howsam and coworkers found that the risk of congener
 118, but not 6 other congeners, was associated with colorectal cancer risk (639). This was a
 hospital-based case-control study from Spain of 132 cases and 76 controls, and epidemiological
 details are cited back to an earlier study (640). Controls were identified from departments
 across the hospital who were coming for their first diagnosis of a disease. They studied 7
 congeners selected from a list of the ICES 7 (from the International Council for the Exploration



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 101
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20     PageID.17801 Page 98 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 97


 of the Sea). Thus, there is not a representative profile of congeners, and results cannot be
 placed into the context of exposure to Aroclors. In this study, alcohol drinking also was
 associated with risk, which could confound the results. The congener 118 median was almost
 twice for cases compared to controls, while the other congeners were more similar. When
 logistic regression was used, they divided the subjects into less than the limit of detection and
 then for those above this limit, by the median. They reported that in those above the median
 (92 ng/g) had a risk of 2.02 (1.00 - 4.00), which was borderline statistically significant. The trend
 had a p value of 0.045, adjusted for age, gender, energy intake and body mass index.
 Importantly, smoking was not in the statistical model (the data indicated a nonstatistically
 significant decreased risk of colon cancer, opposite to what would be predicted). For congener
 28, persons with levels above 3.5 ng/g had a risk estimate of 2.75 (1.29 - 5.83), with a trend test
 of 0.006. The finding for only 2 congeners of 7 as positive is not plausible as the congeners
 should covary, and suggests a laboratory error in quantitation, or an unidentified contaminant
 co-eluting with the 118 peak. There are several limitations to this study, including its case-
 control study design. This could lead to a case bias due to the presence of cancer. Also, the use
 of hospital-based controls is considered suboptimal, as it is not clear if the cases and controls
 really come from the same population, or represent the general population. Clearly, this study
 is not consistent with numerous studies of highly exposed workers, and the authors report their
 findings as hypothesis generating. This is the first report of associations with specific PCB
 congeners, and prior to using this data to opine causality, it must be replicated in other studies.
        One hospital-based case control study reported an association of some PCB congeners
 with the risk of colorectal polyps, but not cancer (641). Callahan and coworkers (2017) studied
 Lake Ontario Sport Fish consumption that were contaminated with PCBS and other
 organochlorines, and did not find an association with colorectal cancer, but did report a
 decreased risk for colon cancer (642). The implication of this study is that any theoretical
 adverse colon cancer effects for PCBs are outweighed by fish consumption.
        In summary, the risk of increased colon or intestinal cancer has been extensively studied
 in worker studies, which are null. The general population studies are also generally null.


 Gastric and Esophageal Cancer
        There is no evidence that PCBS are a cause of gastric or esophageal cancer, based on the
 above occupational studies. I am not aware of any general population studies.


 Liver, biliary tree and gall bladder cancers
       Because an initial report by Brown in 1987 (487) suggested an increased risk of the
 combined tumors of the liver, biliary tree and gall bladder, subsequent other studies have



  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 102
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20     PageID.17802 Page 99 of 620


 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 98


 examined this. The initial Brown report (487) indicated a standardized mortality ratio of 280
 based on 5 observed cases and 1.9 expected. However, it was statistically significant only with
 a1-sided p value, and an examination of the cancers by pathology showed that 1 case was a
 metastatic cancer to the liver from a different organ and 1 was not pathologically confirmed.
 Also, 4 of the 5 cases were exposed to PCBs for less than 1.5 years, and 3 of them were exposed
 for less than 1 year. None were liver cancer. Thus, it is highly improbable that these cases were
 caused by the PCB exposure. Finally, the rationale for grouping these cancers was based on
 convenience of coding and not for biological reasons. In fact, the known risk factors for these
 tumors are quite distinct, where many causes of liver cancer are known, and do not apply to
 biliary tract and gall bladder cancers. Thus, there are many reasons to discount the Brown
 study (487) as supportive of a causal relationship for PCBs and cancer. The recent update of
 the Brown study was published last year (488). The SMR was now reported as 2.11 (95% CI =
 1.05, 3.77), thus only borderline statistically significant. This was based only on 11 deaths.
 While there was some relation with duration of employment categories, there was no dose-
 response relationship with overall duration of employment. In an unexplained manner, risks
 for Plant 1 increased with later years of follow-up, while it decreased for Plant 2. This suggests
 the presence of a confounding factor.
        As shown above, today, with many worker studies, there is no indication that PCBs are
 causing liver or biliary tree cancer in highly exposed occupational cohorts.


 Pancreas
        The worker studies are consistently null for pancreatic cancer.
         Hoppin, et. al., conducted a case-control study of pancreatic cancer (643). They
 reported an increase risk with PCB exposure, specifically for persons with levels higher than 360
 ng/g lipid (odds ratio = 4.2; 95% CI = 1.8, 9.4). There are significant limitations to this study. In
 addition to the possible case-bias, acknowledged by the authors, the participation rate was only
 18%, which is extremely low and so precludes the use of this study for understanding how this
 might represent the general population. Regarding case-bias, 55% of cases reported
 unintended weight loss, and cholesterol was 26% lower in cases compared with controls. Also,
 among these individuals, who were survivors at the time of contact (more than 55% of the
 identified cases were dead by the time of contact), the number of people receiving therapies
 was not reported. This would likely be a high number and could affect PCB levels.
        A meta-analysis published in 2001 did not find an increased risk for PCBs and pancreatic
 cancer (644), and this did not include data from many of the recent major cohort publications.




  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 103
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20     PageID.17803 Page 100 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 99


Lung Cancer
       There is no study that I am aware of that reports a statistical increase in lung cancer risk
for PCB exposure among workers. Given that about 90% of human lung cancer is tobacco-
related, the presence of lung cancer in these cohorts demonstrate that these were smoking
populations. Thus, if PCBs were a human tumor promoter, then lung cancer would have been
increased. A small general population study from Mexico reported that congener 18 was
associated with lung cancer risk, but not the other 19 congeners tested, likely a chance finding
(645).


Hematological Malignancies
       Most worker studies have specifically examined this association for all hematological
malignancies or by individual hematological malignancies and found null results. Bassig and
coworkers (2019) recently studied the risk for PCBs using the Norwegian Janus cohort and
reported null results for AML (646). Tomasallo and coworkers published a small cohort study of
persons who consumed PCB contaminated Great Lake fish and there was no increase in
lymphoid/hematopoietic malignancies (542). There is one case-control study for multiple
myeloma that reported a positive association for serum PCBs (647) However, this single study
does not overcome the occupational studies of highly exposed workers that demonstrate the
absence of causation. Bassig and coworkers (2019) assessed the Janus cohort for the risk of
acute myelogenous leukemia and no increased risk was found for any PCB congener or total
PCBs (646).
Sarcoma
       No studies that I am aware of associate sarcoma with PCB exposure in worker studies. A
report by Guercio, et al (2019) indicated that for 52 cases and 99 hospital-based controls, there
were some small increases in risk depending on how the authors grouped the congeners, and
for congeners 170 and 138 (648).

Thyroid Cancer
        Worker studies are null for thyroid cancer. The Janus cohort was studied with no
overall associations with thyroid cancer, although when studied for interactions with birth
cohort, some positive associations were reported (649). Studies of sport fisherman with an
estimated PCB intake are null for thyroid cancer (650, 651). Recent reviews cite negative data
(652, 653). Thus, PCBs are not a known cause of thyroid cancer.




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 104
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.17804 Page 101 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 100


All Cancers Combined
         No study that I am aware of reports that the risk for all cancers combined is increased in
workers highly exposed to PCBs. The lack of such findings undermines an opinion that PCBs are
tumor promoters, because then all cause cancer mortality would have to be increased. None of
the major cohorts, as shown in Table 7 and 8, identify an increase in all cancers combined. This
is true for other types of studies. While carcinogens have target organ specificity, as described
above, these studies demonstrate that it cannot be concluded that PCBs can cause any type of
cancer, because human studies would have to show that the sum of all cancers is increased
compared with reference populations.
        A small study by Lin and coworkers (2012) reported an overall increase in all-cause
mortality with dioxin and dioxin-like PCBs using the NHANES study, but all cancer combined was
not increased (654). Another NHANES analysis for subjects 60 years and older did not have an
increase in all-cause mortality or all cancers combined (655). A publication by Ki and coworkers
(2015) was null for overall all cancers among elderly NHANES subjects, but there was an inverse
association for subjects with high fat mass (656).
        A 2019 publication by Lind and coworkers examined all cause mortality in a population-
based study of 900 elderly subjects with blood testing reported an all-cause mortality increase
associated with PCBs, but the association was found for cardiovascular disease (657). Cancer
deaths were not increased. A second study by Donat-Vargas, et al (2019) from Sweden
assessing fish consumption in a very large cohort of men and women also did not find an
increase in risk for all cancers combined (503). The intent of the authors was to specifically
assess the beneficial effects of fish consumption in the context of hypothesized cancer risk for
PCBS.


Published overviews
        Some authors have reviewed studies and attempted meta-analysis-like processes.
There are many limitations to the use of meta-analysis, and its applicability to making public
health recommendations. But, methodology exists that reduces some of these limitations, for
example the process needs to consider publication bias (typically null papers are not published
so the literature is skewed with positive findings), assesses the studies for heterogeneity, and
unlike studies should not be grouped together. Recently published overviews generally do not
indicate that there is sufficient evidence to conclude that PCBs are a human cancer risk factor
(96, 119, 507-509, 552, 570, 572, 574, 658). Among the most striking inconsistencies is the
positive results in some environmental exposure studies and the consistent null results in the
occupational studies. There are no precedents for human cancer risk where lower dose
exposures yield higher risks than higher dose studies. A recent weight of evidence review
indicated that there was insufficient evidence to link PCB exposure with any cancer (574).



Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 105
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17805 Page 102 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 101


         An article published by Longnecker, Korrick and Moysich (505) reviewed various cancer
studies and provided summary statistics. For all cancers combined, and any individual cancer,
they did not conclude a causal relationship. In some cases they provide overall summary
statistics, and while they use an incomplete meta-analysis-like process, and include some
studies of limited or no value, their summary tables clearly show that for 8 different cancers,
the results were null. (They did report an elevated summary statistic for melanoma, which is
discussed above). The risk estimate for all cancers combined was 0.9. The authors also
concluded that there was no relation of PCB exposure to breast cancer, and that data for
pancreas cancer and non-Hodgkin’s lymphoma was limited. While the authors do not appear to
incorporate usual methods for meta-analysis, the individual data is consistent with the
conclusion that there is no measurable relationship for PCBs and cancer.

PLAINTIFF EXPERT REPORTS
  I have reviewed the plaintiff reports as cited above in the documents I reviewed. Across the
experts, I note:
   x   They claim that there is an increased risk for cancer based on fish levels and risk
       assessment methods that have not been validated for actual risk. There are no human
       studies that indicate that consumption of fish at PCB levels in Spokane river water at any
       frequency or duration are known causes of any cancer.
   x   The risks of cancer proposed by plaintiffs using models not validated for actual human
       cancer risk are trivial, and need to be taken into context that eating fish is healthy.
   x   Plaintiff’s experts cite to IARC and other sources claiming that Spokane residents are at
       risk of all cancers. No study that I am aware of reports an association of PCB exposure
       and increased all cancers combined in humans. Even for specific cancers, as they rely
       upon the flawed IARC classification for melanoma, they fail to note that this is based on
       worker studies at the highest levels of human exposures. They also fail to note that
       while IARC reported that they found positive associations for NHL and breast cancer,
       that the IARC working group found that the studies were insufficient to classify PCBs as
       a cause of these cancers.
   x   None of the plaintiff’s admit to the uncertainty of their methods, and the limitations for
       reliance on risk estimates, e.g., by using TEFs.
   x   Plaintiff’s expert, Richard DeGrandchamp estimates a reduction of risk by remediation.
       This is a fundamentally flawed methodology. He bases his assessment on predicted
       decreases in PCB fish levels by Frank Gobas. The assumption of actual risk based on the
       lack of human data is discussed above. But, now Dr. DeGrandchamp is using risk
       assessment methodology to predict reductions in risk based on predicted decrease in
       levels. The risk assessment methodology was never intended for such a use, and has no



Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 106
Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20     PageID.17806 Page 103 of
                                                620

 P. Shields
 11/15/19
 Polychlorinated Biphenyls - Spokane
 Page: 102


        scientific validity. Given the trivial levels of risk predicted through the risk assessment
        process, an impact on reduction would unlikely have a measurable effect in the
        population. I note that he does not provide examples or authoritative sources
        supporting this use.
    x   Plaintiff’s expert James Olson provides his opinions about the history, toxicology and
        epidemiology for PCB research. His opinions contrast with numerous authors and
        regulatory and review agencies, such as IARC.




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 107
Case 2:15-cv-00201-SMJ        ECF No. 388-2     filed 01/28/20      PageID.17807 Page 104 of
                                              620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 103



LITERATURE CITED
1. Yuspa S, Shields PG. Principles of Carcinogenesis: Chemical. In: In DeVita VT, Hellman S,
        Rosenberg SA, editors. Cancer: Principles and Practice of Oncology, Eighth ed.
        Philadelphia, PA.: J.B. Lippincott Co.; 2015.
2. Sell S. On the stem cell origin of cancer. Am J Pathol 2010; 176: 2584-2494.
3. Vineis P, Schatzkin A, Potter JD. Models of carcinogenesis: an overview. Carcinogenesis
        2010; 31: 1703-1709.
4. Kulawiec M, Salk JJ, Ericson NG, Wanagat J, Bielas JH. Generation, function, and prognostic
        utility of somatic mitochondrial DNA mutations in cancer. Environ Mol Mutagen 2010;
        51: 427-439.
5. Cabarcas SM, Mathews LA, Farrar WL. The cancer stem cell niche--there goes the
        neighborhood? Int J Cancer 2011; 129: 2315-2327.
6. Boral D, Nie D. Cancer stem cells and niche mircoenvironments. Front Biosci (Elite Ed)
        2012; 4: 2502-2514.
7. Chaffer CL, Weinberg RA. How does multistep tumorigenesis really proceed? Cancer Discov
        2015; 5: 22-24.
8. Hyndman IJ. Review: the Contribution of both Nature and Nurture to Carcinogenesis and
        Progression in Solid Tumours. Cancer Microenviron 2016; 9: 63-69.
9. Langie SA, Koppen G, Desaulniers D, Al-Mulla F, Al-Temaimi R, Amedei A, Azqueta A,
        Bisson WH, Brown DG, Brunborg G, Charles AK, Chen T, Colacci A, Darroudi F, Forte
        S, Gonzalez L, Hamid RA, Knudsen LE, Leyns L, Lopez de Cerain Salsamendi A,
        Memeo L, Mondello C, Mothersill C, Olsen AK, Pavanello S, Raju J, Rojas E, Roy R,
        Ryan EP, Ostrosky-Wegman P, Salem HK, Scovassi AI, Singh N, Vaccari M, Van
        Schooten FJ, Valverde M, Woodrick J, Zhang L, van Larebeke N, Kirsch-Volders M,
        Collins AR. Causes of genome instability: the effect of low dose chemical exposures in
        modern society. Carcinogenesis 2015; 36 Suppl 1: S61-88.
10. Cui Y, Gao D, Linghu E, Zhan Q, Chen R, Brock MV, Herman JG, Guo M. Epigenetic
        changes and functional study of HOXA11 in human gastric cancer. Epigenomics 2015; 7:
        201-213.
11. Nahta R, Al-Mulla F, Al-Temaimi R, Amedei A, Andrade-Vieira R, Bay SN, Brown DG,
        Calaf GM, Castellino RC, Cohen-Solal KA, Colacci A, Cruickshanks N, Dent P, Di Fiore
        R, Forte S, Goldberg GS, Hamid RA, Krishnan H, Laird DW, Lasfar A, Marignani PA,
        Memeo L, Mondello C, Naus CC, Ponce-Cusi R, Raju J, Roy D, Roy R, Ryan EP, Salem
        HK, Scovassi AI, Singh N, Vaccari M, Vento R, Vondracek J, Wade M, Woodrick J,
        Bisson WH. Mechanisms of environmental chemicals that enable the cancer hallmark of
        evasion of growth suppression. Carcinogenesis 2015; 36 Suppl 1: S2-18.
12. Narayanan KB, Ali M, Barclay BJ, Cheng QS, D'Abronzo L, Dornetshuber-Fleiss R, Ghosh
        PM, Gonzalez Guzman MJ, Lee TJ, Leung PS, Li L, Luanpitpong S, Ratovitski E,
        Rojanasakul Y, Romano MF, Romano S, Sinha RK, Yedjou C, Al-Mulla F, Al-Temaimi
        R, Amedei A, Brown DG, Ryan EP, Colacci A, Hamid RA, Mondello C, Raju J, Salem
        HK, Woodrick J, Scovassi AI, Singh N, Vaccari M, Roy R, Forte S, Memeo L, Kim SY,



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 108
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17808 Page 105 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 104


       Bisson WH, Lowe L, Park HH. Disruptive environmental chemicals and cellular
       mechanisms that confer resistance to cell death. Carcinogenesis 2015; 36 Suppl 1: S89-
       110.
13. Engstrom W, Darbre P, Eriksson S, Gulliver L, Hultman T, Karamouzis MV, Klaunig JE,
       Mehta R, Moorwood K, Sanderson T, Sone H, Vadgama P, Wagemaker G, Ward A,
       Singh N, Al-Mulla F, Al-Temaimi R, Amedei A, Colacci AM, Vaccari M, Mondello C,
       Scovassi AI, Raju J, Hamid RA, Memeo L, Forte S, Roy R, Woodrick J, Salem HK,
       Ryan EP, Brown DG, Bisson WH. The potential for chemical mixtures from the
       environment to enable the cancer hallmark of sustained proliferative signalling.
       Carcinogenesis 2015; 36 Suppl 1: S38-60.
14. Goodson WH, 3rd, Lowe L, Carpenter DO, Gilbertson M, Manaf Ali A, Lopez de Cerain
       Salsamendi A, Lasfar A, Carnero A, Azqueta A, Amedei A, Charles AK, Collins AR,
       Ward A, Salzberg AC, Colacci A, Olsen AK, Berg A, Barclay BJ, Zhou BP, Blanco-
       Aparicio C, Baglole CJ, Dong C, Mondello C, Hsu CW, Naus CC, Yedjou C, Curran CS,
       Laird DW, Koch DC, Carlin DJ, Felsher DW, Roy D, Brown DG, Ratovitski E, Ryan EP,
       Corsini E, Rojas E, Moon EY, Laconi E, Marongiu F, Al-Mulla F, Chiaradonna F,
       Darroudi F, Martin FL, Van Schooten FJ, Goldberg GS, Wagemaker G, Nangami GN,
       Calaf GM, Williams G, Wolf GT, Koppen G, Brunborg G, Lyerly HK, Krishnan H, Ab
       Hamid H, Yasaei H, Sone H, Kondoh H, Salem HK, Hsu HY, Park HH, Koturbash I,
       Miousse IR, Scovassi AI, Klaunig JE, Vondracek J, Raju J, Roman J, Wise JP, Sr.,
       Whitfield JR, Woodrick J, Christopher JA, Ochieng J, Martinez-Leal JF, Weisz J,
       Kravchenko J, Sun J, Prudhomme KR, Narayanan KB, Cohen-Solal KA, Moorwood K,
       Gonzalez L, Soucek L, Jian L, D'Abronzo LS, Lin LT, Li L, Gulliver L, McCawley LJ,
       Memeo L, Vermeulen L, Leyns L, Zhang L, Valverde M, Khatami M, Romano MF,
       Chapellier M, Williams MA, Wade M, Manjili MH, Lleonart ME, Xia M, Gonzalez MJ,
       Karamouzis MV, Kirsch-Volders M, Vaccari M, Kuemmerle NB, Singh N, Cruickshanks
       N, Kleinstreuer N, van Larebeke N, Ahmed N, Ogunkua O, Krishnakumar PK, Vadgama
       P, Marignani PA, Ghosh PM, Ostrosky-Wegman P, Thompson PA, Dent P, Heneberg P,
       Darbre P, Sing Leung P, Nangia-Makker P, Cheng QS, Robey RB, Al-Temaimi R, Roy
       R, Andrade-Vieira R, Sinha RK, Mehta R, Vento R, Di Fiore R, Ponce-Cusi R,
       Dornetshuber-Fleiss R, Nahta R, Castellino RC, Palorini R, Abd Hamid R, Langie SA,
       Eltom SE, Brooks SA, Ryeom S, Wise SS, Bay SN, Harris SA, Papagerakis S, Romano
       S, Pavanello S, Eriksson S, Forte S, Casey SC, Luanpitpong S, Lee TJ, Otsuki T, Chen T,
       Massfelder T, Sanderson T, Guarnieri T, Hultman T, Dormoy V, Odero-Marah V,
       Sabbisetti V, Maguer-Satta V, Rathmell WK, Engstrom W, Decker WK, Bisson WH,
       Rojanasakul Y, Luqmani Y, Chen Z, Hu Z. Assessing the carcinogenic potential of low-
       dose exposures to chemical mixtures in the environment: the challenge ahead.
       Carcinogenesis 2015; 36 Suppl 1: S254-296.
15. Lasry A, Ben-Neriah Y. Senescence-associated inflammatory responses: aging and cancer
       perspectives. Trends Immunol 2015; 36: 217-228.
16. Ruhland MK, Coussens LM, Stewart SA. Senescence and cancer: An evolving inflammatory
       paradox. Biochim Biophys Acta 2016; 1865: 14-22.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 109
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17809 Page 106 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 105


17. Taylor EM, Lindsay HD. DNA replication stress and cancer: cause or cure? Future Oncol
       2016; 12: 221-237.
18. Hu Z, Brooks SA, Dormoy V, Hsu CW, Hsu HY, Lin LT, Massfelder T, Rathmell WK, Xia
       M, Al-Mulla F, Al-Temaimi R, Amedei A, Brown DG, Prudhomme KR, Colacci A,
       Hamid RA, Mondello C, Raju J, Ryan EP, Woodrick J, Scovassi AI, Singh N, Vaccari M,
       Roy R, Forte S, Memeo L, Salem HK, Lowe L, Jensen L, Bisson WH, Kleinstreuer N.
       Assessing the carcinogenic potential of low-dose exposures to chemical mixtures in the
       environment: focus on the cancer hallmark of tumor angiogenesis. Carcinogenesis 2015;
       36 Suppl 1: S184-202.
19. Hanahan D, Weinberg RA. The hallmarks of cancer. Cell 2000; 100: 57-70.
20. Berraondo P, Minute L, Ajona D, Corrales L, Melero I, Pio R. Innate immune mediators in
       cancer: between defense and resistance. Immunol Rev 2016; 274: 290-306.
21. Horne SD, Pollick SA, Heng HH. Evolutionary mechanism unifies the hallmarks of cancer.
       International journal of cancer Journal international du cancer 2015; 136: 2012-2021.
22. Pickup MW, Mouw JK, Weaver VM. The extracellular matrix modulates the hallmarks of
       cancer. EMBO Rep 2014; 15: 1243-1253.
23. Giampazolias E, Tait SW. Mitochondria and the hallmarks of cancer. FEBS J 2016; 283:
       803-814.
24. Paluch BE, Naqash AR, Brumberger Z, Nemeth MJ, Griffiths EA. Epigenetics: A primer for
       clinicians. Blood Rev 2016; 30: 285-295.
25. Tu J, Liao J, Luk AC, Tang NL, Chan WY, Lee TL. MicroRNAs mediated targeting on the
       Yin-yang dynamics of DNA methylation in disease and development. Int J Biochem Cell
       Biol 2015; 67: 115-120.
26. Chappell G, Pogribny IP, Guyton KZ, Rusyn I. Epigenetic alterations induced by genotoxic
       occupational and environmental human chemical carcinogens: A systematic literature
       review. Mutat Res Rev Mutat Res 2016; 768: 27-45.
27. Bartonicek N, Maag JL, Dinger ME. Long noncoding RNAs in cancer: mechanisms of action
       and technological advancements. Mol Cancer 2016; 15: 43.
28. Taby R, Issa JP. Cancer epigenetics. CA Cancer J Clin 2010; 60: 376-392.
29. Chen T. The role of MicroRNA in chemical carcinogenesis. J Environ Sci Health C Environ
       Carcinog Ecotoxicol Rev 2010; 28: 89-124.
30. Molchadsky A, Rivlin N, Brosh R, Rotter V, Sarig R. p53 is balancing development,
       differentiation and de-differentiation to assure cancer prevention. Carcinogenesis 2010;
       31: 1501-1508.
31. Ushijima T, Asada K. Aberrant DNA methylation in contrast with mutations. Cancer Sci
       2010; 101: 300-305.
32. Bianchi NO. Mitochondrial genome instability in cancer. Cytogenet Genome Res 2010; 128:
       66-76.
33. Di Mitri D, Alimonti A. Non-Cell-Autonomous Regulation of Cellular Senescence in Cancer.
       Trends Cell Biol 2016; 26: 215-226.
34. Charni M, Aloni-Grinstein R, Molchadsky A, Rotter V. p53 on the crossroad between
       regeneration and cancer. Cell Death Differ 2016.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 110
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17810 Page 107 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 106


35. Poirier MC. Linking DNA adduct formation and human cancer risk in chemical
        carcinogenesis. Environ Mol Mutagen 2016; 57: 499-507.
36. Petljak M, Alexandrov LB. Understanding mutagenesis through delineation of mutational
        signatures in human cancer. Carcinogenesis 2016; 37: 531-540.
37. Hollstein M, Alexandrov LB, Wild CP, Ardin M, Zavadil J. Base changes in tumour DNA
        have the power to reveal the causes and evolution of cancer. Oncogene 2016.
38. Roos WP, Thomas AD, Kaina B. DNA damage and the balance between survival and death
        in cancer biology. Nat Rev Cancer 2016; 16: 20-33.
39. Hsieh HJ, Peng G. Cellular responses to replication stress: Implications in cancer biology and
        therapy. DNA Repair (Amst) 2016.
40. Fontes FL, Pinheiro DM, Oliveira AH, Oliveira RK, Lajus TB, Agnez-Lima LF. Role of
        DNA repair in host immune response and inflammation. Mutat Res Rev Mutat Res 2015;
        763: 246-257.
41. Dizdaroglu M. Oxidatively induced DNA damage and its repair in cancer. Mutat Res Rev
        Mutat Res 2015; 763: 212-245.
42. Klapacz J, Pottenger LH, Engelward BP, Heinen CD, Johnson GE, Clewell RA, Carmichael
        PL, Adeleye Y, Andersen ME. Contributions of DNA repair and damage response
        pathways to the non-linear genotoxic responses of alkylating agents. Mutat Res Rev
        Mutat Res 2016; 767: 77-91.
43. Guerard M, Baum M, Bitsch A, Eisenbrand G, Elhajouji A, Epe B, Habermeyer M, Kaina B,
        Martus HJ, Pfuhler S, Schmitz C, Sutter A, Thomas AD, Ziemann C, Froetschl R.
        Assessment of mechanisms driving non-linear dose-response relationships in
        genotoxicity testing. Mutat Res Rev Mutat Res 2015; 763: 181-201.
44. Jenkins GJ, Zair Z, Johnson GE, Doak SH. Genotoxic thresholds, DNA repair, and
        susceptibility in human populations. Toxicology 2010; 278: 305-310.
45. Gao D, Herman JG, Guo M. The clinical value of aberrant epigenetic changes of DNA
        damage repair genes in human cancer. Oncotarget 2016; 7: 37331-37346.
46. Zhang C, Peng G. Non-coding RNAs: an emerging player in DNA damage response. Mutat
        Res Rev Mutat Res 2015; 763: 202-211.
47. Christmann M, Kaina B. Transcriptional regulation of human DNA repair genes following
        genotoxic stress: trigger mechanisms, inducible responses and genotoxic adaptation.
        Nucleic Acids Res 2013; 41: 8403-8420.
48. White E, Mehnert JM, Chan CS. Autophagy, Metabolism, and Cancer. Clinical cancer
        research : an official journal of the American Association for Cancer Research 2015; 21:
        5037-5046.
49. Loaiza N, Demaria M. Cellular senescence and tumor promotion: Is aging the key? Biochim
        Biophys Acta 2016; 1865: 155-167.
50. Lopez-Otin C, Galluzzi L, Freije JM, Madeo F, Kroemer G. Metabolic Control of Longevity.
        Cell 2016; 166: 802-821.
51. Ngo DC, Ververis K, Tortorella SM, Karagiannis TC. Introduction to the molecular basis of
        cancer metabolism and the Warburg effect. Mol Biol Rep 2015; 42: 819-823.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 111
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17811 Page 108 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 107


52. Xu XD, Shao SX, Jiang HP, Cao YW, Wang YH, Yang XC, Wang YL, Wang XS, Niu HT.
        Warburg effect or reverse Warburg effect? A review of cancer metabolism. Oncol Res
        Treat 2015; 38: 117-122.
53. Devic S. Warburg Effect - a Consequence or the Cause of Carcinogenesis? J Cancer 2016; 7:
        817-822.
54. De Los Angeles A, Ferrari F, Xi R, Fujiwara Y, Benvenisty N, Deng H, Hochedlinger K,
        Jaenisch R, Lee S, Leitch HG, Lensch MW, Lujan E, Pei D, Rossant J, Wernig M, Park
        PJ, Daley GQ. Hallmarks of pluripotency. Nature 2015; 525: 469-478.
55. Ye X, Weinberg RA. Epithelial-Mesenchymal Plasticity: A Central Regulator of Cancer
        Progression. Trends Cell Biol 2015; 25: 675-686.
56. Liu X, Fan D. The epithelial-mesenchymal transition and cancer stem cells: functional and
        mechanistic links. Curr Pharm Des 2015; 21: 1279-1291.
57. Rendic S, Guengerich FP. Contributions of human enzymes in carcinogen metabolism. Chem
        Res Toxicol 2012; 25: 1316-1383.
58. Wahlang B, Falkner KC, Cave MC, Prough RA. Role of Cytochrome P450 Monooxygenase
        in Carcinogen and Chemotherapeutic Drug Metabolism. Adv Pharmacol 2015; 74: 1-33.
59. Muller-Hubenthal B, Azemar M, Lorenzen D, Huber M, Freudenberg MA, Galanos C, Unger
        C, Hildenbrand B. Tumour Biology: tumour-associated inflammation versus antitumor
        immunity. Anticancer Res 2009; 29: 4795-4805.
60. Schetter AJ, Heegaard NH, Harris CC. Inflammation and cancer: interweaving microRNA,
        free radical, cytokine and p53 pathways. Carcinogenesis 2010; 31: 37-49.
61. Compare D, Nardone G. Contribution of gut microbiota to colonic and extracolonic cancer
        development. Dig Dis 2011; 29: 554-561.
62. Chen R, Snyder M. Promise of personalized omics to precision medicine. Wiley Interdiscip
        Rev Syst Biol Med 2013; 5: 73-82.
63. Genovese G, Kahler AK, Handsaker RE, Lindberg J, Rose SA, Bakhoum SF, Chambert K,
        Mick E, Neale BM, Fromer M, Purcell SM, Svantesson O, Landen M, Hoglund M,
        Lehmann S, Gabriel SB, Moran JL, Lander ES, Sullivan PF, Sklar P, Gronberg H,
        Hultman CM, McCarroll SA. Clonal hematopoiesis and blood-cancer risk inferred from
        blood DNA sequence. N Engl J Med 2014; 371: 2477-2487.
64. Ames BN, Gold LS. Paracelsus to parascience: the environmental cancer distraction. Mutat
        Res 2000; 447: 3-13.
65. Ames BN, Shigenaga MK, Gold LS. DNA lesions, inducible DNA repair, and cell division:
        three key factors in mutagenesis and carcinogenesis. Environ Health Perspect 1993; 101
        Suppl 5: 35-44.
66. Goldman R, Shields PG. Food mutagens. J Nutr 2003; 133 Suppl 3: 965S-973S.
67. Felton JS, Knize MG. A meat and potato war: implications for cancer etiology.
        Carcinogenesis 2006; 27: 2367-2370.
68. Calabrese EJ, Dhawan G, Kapoor R, Iavicoli I, Calabrese V. What is hormesis and its
        relevance to healthy aging and longevity? Biogerontology 2015; 16: 693-707.
69. Thomas AD, Fahrer J, Johnson GE, Kaina B. Theoretical considerations for thresholds in
        chemical carcinogenesis. Mutat Res Rev Mutat Res 2015; 765: 56-67.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 112
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17812 Page 109 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 108


70. Lynch S, Rebbeck TR. Bridging the Gap between Biological, Individual and Macro-
        Environmental Factors in Cancer: A Multi-Level Approach. Cancer Epidemiol
        Biomarkers Prev 2013.
71. Calabrese EJ. Origin of the linearity no threshold (LNT) dose-response concept. Arch Toxicol
        2013; 87: 1621-1633.
72. Tomasetti C, Vogelstein B. Cancer etiology. Variation in cancer risk among tissues can be
        explained by the number of stem cell divisions. Science 2015; 347: 78-81.
73. Szabo G, Mandrekar P. A recent perspective on alcohol, immunity, and host defense. Alcohol
        Clin Exp Res 2009; 33: 220-232.
74. LeBien TW, Tedder TF. B lymphocytes: how they develop and function. Blood 2008; 112:
        1570-1580.
75. Monroe JG, Dorshkind K. Fate decisions regulating bone marrow and peripheral B
        lymphocyte development. Adv Immunol 2007; 95: 1-50.
76. Carpenter AC, Bosselut R. Decision checkpoints in the thymus. Nat Immunol 2010; 11: 666-
        673.
77. Laiosa CV, Stadtfeld M, Graf T. Determinants of lymphoid-myeloid lineage diversification.
        Annu Rev Immunol 2006; 24: 705-738.
78. Bonilla FA, Oettgen HC. Adaptive immunity. J Allergy Clin Immunol 2010; 125: S33-S40.
79. Puebla-Osorio N, Zhu C. DNA damage and repair during lymphoid development: antigen
        receptor diversity, genomic integrity and lymphomagenesis. Immunol Res 2008; 41: 103-
        122.
80. Schmidlin H, Diehl SA, Blom B. New insights into the regulation of human B-cell
        differentiation. Trends Immunol 2009; 30: 277-285.
81. Klein U, la-Favera R. Germinal centres: role in B-cell physiology and malignancy. Nat Rev
        Immunol 2008; 8: 22-33.
82. Disis ML. Immune regulation of cancer. J Clin Oncol 2010; 28: 4531-4538.
83. Zitvogel L, Tesniere A, Kroemer G. Cancer despite immunosurveillance: immunoselection
        and immunosubversion. Nat Rev Immunol 2006; 6: 715-727.
84. Conde L, Bracci PM, Halperin E, Skibola CF. A search for overlapping susceptibility loci
        between non-Hodgkin lymphoma and autoimmune diseases. Genomics 2011.
85. Tran H, Nourse J, Hall S, Green M, Griffiths L, Gandhi MK. Immunodeficiency-associated
        lymphomas. Blood Rev 2008; 22: 261-281.
86. Grulich AE, Vajdic CM, Cozen W. Altered immunity as a risk factor for non-Hodgkin
        lymphoma. Cancer Epidemiol Biomarkers Prev 2007; 16: 405-408.
87. Klein E, Kis LL, Klein G. Epstein-Barr virus infection in humans: from harmless to life
        endangering virus-lymphocyte interactions. Oncogene 2007; 26: 1297-1305.
88. Klein G, Klein E, Kashuba E. Interaction of Epstein-Barr virus (EBV) with human B-
        lymphocytes. Biochem Biophys Res Commun 2010; 396: 67-73.
89. Smedby KE, Askling J, Mariette X, Baecklund E. Autoimmune and inflammatory disorders
        and risk of malignant lymphomas--an update. J Intern Med 2008; 264: 514-527.




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 113
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17813 Page 110 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 109


90. Kristinsson SY, Goldin LR, Bjorkholm M, Koshiol J, Turesson I, Landgren O. Genetic and
         immune-related factors in the pathogenesis of lymphoproliferative and plasma cell
         malignancies. Haematologica 2009.
91. Hennessy BT, Hanrahan EO, Daly PA. Non-Hodgkin lymphoma: an update. Lancet Oncol
         2004; 5: 341-353.
92. Vineis P, Crosignani P, Sacerdote C, Fontana A, Masala G, Miligi L, Nanni O, Ramazzotti
         V, Rodella S, Stagnaro E, Tumino R, Vigano C, Vindigni C, Costantini AS.
         Haematopoietic cancer and medical history: a multicentre case control study. J Epidemiol
         Community Health 2000; 54: 431-436.
93. Fisher SG, Fisher RI. The epidemiology of non-Hodgkin's lymphoma. Oncogene 2004; 23:
         6524-6534.
94. Ekstrom K, Hjalgrim H, Brandt L, Baecklund E, Klareskog L, Ekbom A, Askling J. Risk of
         malignant lymphomas in patients with rheumatoid arthritis and in their first-degree
         relatives. Arthritis Rheum 2003; 48: 963-970.
95. Kassan SS, Thomas TL, Moutsopoulos HM, Hoover R, Kimberly RP, Budman DR, Costa J,
         Decker JL, Chused TM. Increased risk of lymphoma in sicca syndrome. Ann Intern Med
         1978; 89: 888-892.
96. Alexander DD, Mink PJ, Adami HO, Chang ET, Cole P, Mandel JS, Trichopoulos D. The
         non-Hodgkin lymphomas: a review of the epidemiologic literature. International journal
         of cancer Journal international du cancer 2007; 120 Suppl 12: 1-39.
97. Soderberg KC, Jonsson F, Winqvist O, Hagmar L, Feychting M. Autoimmune diseases,
         asthma and risk of haematological malignancies: a nationwide case-control study in
         Sweden. Eur J Cancer 2006; 42: 3028-3033.
98. Ji J, Shu X, Li X, Sundquist K, Sundquist J, Hemminki K. Cancer risk in hospitalized
         sarcoidosis patients: a follow-up study in Sweden. Ann Oncol 2009; 20: 1121-1126.
99. Ji J, Shu X, Sundquist K, Sundquist J, Hemminki K. Cancer risk in hospitalised psoriasis
         patients: a follow-up study in Sweden. Br J Cancer 2009; 100: 1499-1502.
100. Goldin LR, Landgren O. Autoimmunity and lymphomagenesis. Int J Cancer 2009; 124:
         1497-1502.
101. Doody MM, Linet MS, Glass AG, Friedman GD, Pottern LM, Boice JD, Jr., Fraumeni JF,
         Jr. Leukemia, lymphoma, and multiple myeloma following selected medical conditions.
         Cancer Causes Control 1992; 3: 449-456.
102. Ekstrom SK, Vajdic CM, Falster M, Engels EA, Martinez-Maza O, Turner J, Hjalgrim H,
         Vineis P, Seniori CA, Bracci PM, Holly EA, Willett E, Spinelli JJ, La VC, Zheng T,
         Becker N, de SS, Chiu BC, Dal ML, Cocco P, Maynadie M, Foretova L, Staines A,
         Brennan P, Davis S, Severson R, Cerhan JR, Breen EC, Birmann B, Grulich AE, Cozen
         W. Autoimmune disorders and risk of non-Hodgkin lymphoma subtypes: a pooled
         analysis within the InterLymph Consortium. Blood 2008; 111: 4029-4038.
103. Martin DN, Mikhail IS, Landgren O. Autoimmunity and hematologic malignancies:
         associations and mechanisms. Leuk Lymphoma 2009; 50: 541-550.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 114
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17814 Page 111 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 110


104. Doody MM, Linet MS, Glass AG, Curtis RE, Pottern LM, Rush BB, Boice JD, Jr.,
       Fraumeni JF, Jr., Friedman GD. Risks of non-Hodgkin's lymphoma, multiple myeloma,
       and leukemia associated with common medications. Epidemiology 1996; 7: 131-139.
105. Engels EA, Cerhan JR, Linet MS, Cozen W, Colt JS, Davis S, Gridley G, Severson RK,
       Hartge P. Immune-related conditions and immune-modulating medications as risk factors
       for non-Hodgkin's lymphoma: a case-control study. Am J Epidemiol 2005; 162: 1153-
       1161.
106. Hellgren K, Iliadou A, Rosenquist R, Feltelius N, Backlin C, Enblad G, Askling J,
       Baecklund E. Rheumatoid arthritis, treatment with corticosteroids, and risk of malignant
       lymphomas - results from a case-control study. Ann Rheum Dis 2009.
107. Bernatsky S, Lee JL, Rahme E. Non-Hodgkin's lymphoma--meta-analyses of the effects of
       corticosteroids and non-steroidal anti-inflammatories. Rheumatology (Oxford) 2007; 46:
       690-694.
108. Chang ET, Smedby KE, Hjalgrim H, Schollkopf C, Porwit-MacDonald A, Sundstrom C,
       Tani E, d'Amore F, Melbye M, Adami HO, Glimelius B. Medication use and risk of non-
       Hodgkin's lymphoma. Am J Epidemiol 2005; 162: 965-974.
109. Holly EA, Lele C, Bracci PM, McGrath MS. Case-control study of non-Hodgkin's
       lymphoma among women and heterosexual men in the San Francisco Bay Area,
       California. Am J Epidemiol 1999; 150: 375-389.
110. Cerhan JR, Wallace RB, Folsom AR, Potter JD, Sellers TA, Zheng W, Lutz CT. Medical
       history risk factors for non-Hodgkin's lymphoma in older women. J Natl Cancer Inst
       1997; 89: 314-318.
111. Cartwright RA, McKinney PA, O'Brien C, Richards ID, Roberts B, Lauder I, Darwin CM,
       Bernard SM, Bird CC. Non-Hodgkin's lymphoma: case control epidemiological study in
       Yorkshire. Leuk Res 1988; 12: 81-88.
112. Kramer S, Hikel SM, Adams K, Hinds D, Moon K. Current status of the epidemiologic
       evidence linking polychlorinated biphenyls and non-hodgkin lymphoma, and the role of
       immune dysregulation. Environ Health Perspect 2012; 120: 1067-1075.
113. Stampfli MR, Anderson GP. How cigarette smoke skews immune responses to promote
       infection, lung disease and cancer. Nat Rev Immunol 2009; 9: 377-384.
114. Szabo G, Mandrekar P. A recent perspective on alcohol, immunity, and host defense.
       Alcohol Clin Exp Res 2009; 33: 220-232.
115. Shields PG. Inherited factors and environmental exposures in cancer risk. J Occup Med
       1993; 35: 34-41.
116. Shields PG. Molecular epidemiology of lung cancer. Ann Oncol 1999; 10 Suppl 5: S7-11.
117. Shields PG. Methods for determining cancer etiology in the human assessing risks in
       individuals. Biomarkers and Epidemiology. New York: Marcel Dekker publisher; 2005.
118. Shields PG. Publication bias is a scientific problem with adverse ethical outcomes: the case
       for a section for null results. Cancer Epidemiol Biomarkers Prev 2000; 9: 771-772.
119. Shields PG. Understanding population and individual risk assessment: the case of
       polychlorinated biphenyls. Cancer Epidemiol Biomarkers Prev 2006; 15: 830-839.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 115
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17815 Page 112 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 111


120. Shields PG, Harris CC. Environmental causes of cancer. Med Clin North Am 1990; 74: 263-
       277.
121. Shields PG, Weston A, Sugimura H, Bowman ED, Caporaso NE, Manchester DK, Trivers
       GE, Tamai S, Resau JH, Trump BF, Harris CC. Molecular epidemiology: dosimetry,
       susceptibility and cancer risk. In: Vanderlaan M, Stanker LH, Watkins BE, Roberts DW,
       editors. Immunoassays for Trace Chemical Analysis Monitoring Toxic Chemicals in
       Humans, Food, and the Environment. Washington, D.C.: Americal Chemical Society;
       1991. p. 186-206.
122. Hoffmann S, Hartung T, Stephens M. Evidence-Based Toxicology. Adv Exp Med Biol 2016;
       856: 231-241.
123. Borgert CJ, Wise K, Becker RA. Modernizing problem formulation for risk assessment
       necessitates articulation of mode of action. Regul Toxicol Pharmacol 2015; 72: 538-551.
124. Hill AB. The environment and disease: association or causation. Proc Royal Soc Med 1965;
       58: 295-300.
125. Rhomberg LR, Goodman JE, Bailey LA, Prueitt RL, Beck NB, Bevan C, Honeycutt M,
       Kaminski NE, Paoli G, Pottenger LH, Scherer RW, Wise KC, Becker RA. A survey of
       frameworks for best practices in weight-of-evidence analyses. Crit Rev Toxicol 2013; 43:
       753-784.
126. Rothman KJ, Greenland S. Causation and causal inference in epidemiology. Am J Public
       Health 2005; 95 Suppl 1: S144-S150.
127. Olsen J. What characterises a useful concept of causation in epidemiology? J Epidemiol
       Community Health 2003; 57: 86-88.
128. Parascandola M, Weed DL. Causation in epidemiology. J Epidemiol Community Health
       2001; 55: 905-912.
129. Lipton R, Odegaard T. Causal thinking and causal language in epidemiology: it's in the
       details. Epidemiol Perspect Innov 2005; 2: 8.
130. Thygesen LC, Andersen GS, Andersen H. A philosophical analysis of the Hill criteria. J
       Epidemiol Community Health 2005; 59: 512-516.
131. James RC, Britt JK, Halmes NC, Guzelian PS. Evidence-based causation in toxicology: A
       10-year retrospective. Hum Exp Toxicol 2015; 34: 1245-1252.
132. Klimisch HJ, Andreae M, Tillmann U. A systematic approach for evaluating the quality of
       experimental toxicological and ecotoxicological data. Regul Toxicol Pharmacol 1997; 25:
       1-5.
133. Becker RA, Ankley GT, Edwards SW, Kennedy SW, Linkov I, Meek B, Sachana M,
       Segner H, Van Der Burg B, Villeneuve DL, Watanabe H, Barton-Maclaren TS.
       Increasing Scientific Confidence in Adverse Outcome Pathways: Application of Tailored
       Bradford-Hill Considerations for Evaluating Weight of Evidence. Regul Toxicol
       Pharmacol 2015; 72: 514-537.
134. Lavelle KS, Robert Schnatter A, Travis KZ, Swaen GM, Pallapies D, Money C, Priem P,
       Vrijhof H. Framework for integrating human and animal data in chemical risk
       assessment. Regul Toxicol Pharmacol 2012; 62: 302-312.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 116
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17816 Page 113 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 112


135. McCarthy WJ, Mistry R, Lu Y, Patel M, Zheng H, Dietsch B. Density of tobacco retailers
       near schools: effects on tobacco use among students. Am J Public Health 2009; 99: 2006-
       2013.
136. Weed DL. Methodologic implications of the Precautionary Principle: causal criteria. Int J
       Occup Med Environ Health 2004; 17: 77-81.
137. Berman ML, Connolly G, Cummings KM, Djordjevic MV, Hatsukami DK, Henningfield
       JE, Myers M, O'Connor RJ, Parascandola M, Rees V, Rice JM, Shields PG. Providing a
       Science Base for the Evaluation of Tobacco Products. Tob Regul Sci 2015; 1: 76-93.
138. Patlewicz G, Simon TW, Rowlands JC, Budinsky RA, Becker RA. Proposing a scientific
       confidence framework to help support the application of adverse outcome pathways for
       regulatory purposes. Regul Toxicol Pharmacol 2015; 71: 463-477.
139. Meek ME, Palermo CM, Bachman AN, North CM, Jeffrey Lewis R. Mode of action human
       relevance (species concordance) framework: Evolution of the Bradford Hill
       considerations and comparative analysis of weight of evidence. J Appl Toxicol 2014; 34:
       595-606.
140. Advisory Committee to the Surgeon General of the Public Health Service W, DC. U.S.
       Public Health Service, Smoking and health. Washington, DC; 1964 No. Publication
       no.1103.
141. U.S.Department of Health and Human Services CfDCaP, National Center for Chronic
       Disease Prevention and Health Promotion, Office on Smoking and Health. The Health
       Consequences of Smoking: 50 Years of Progress. A Report of the Surgeon General. U S
       Department of Health and Human Services 2014; Atlanta, Georgia.
142. Calabrese EJ. Hormetic mechanisms. Crit Rev Toxicol 2013; 43: 580-606.
143. Calabrese EJ, Shamoun DY, Hanekamp JC. Cancer risk assessment: Optimizing human
       health through linear dose-response models. Food and chemical toxicology : an
       international journal published for the British Industrial Biological Research Association
       2015; 81: 137-140.
144. Eastmond DA, Vulimiri SV, French JE, Sonawane B. The use of genetically modified mice
       in cancer risk assessment: challenges and limitations. Crit Rev Toxicol 2013; 43: 611-
       631.
145. Boverhof DR, Chamberlain MP, Elcombe CR, Gonzalez FJ, Heflich RH, Hernandez LG,
       Jacobs AC, Jacobson-Kram D, Luijten M, Maggi A, Manjanatha MG, Benthem J,
       Gollapudi BB. Transgenic animal models in toxicology: historical perspectives and future
       outlook. Toxicol Sci 2011; 121: 207-233.
146. Cheung C, Gonzalez FJ. Humanized mouse lines and their application for prediction of
       human drug metabolism and toxicological risk assessment. J Pharmacol Exp Ther 2008;
       327: 288-299.
147. Hanahan D, Weinberg RA. Hallmarks of cancer: the next generation. Cell 2011; 144: 646-
       674.
148. Boobis AR, Cohen SM, Dellarco VL, Doe JE, Fenner-Crisp PA, Moretto A, Pastoor TP,
       Schoeny RS, Seed JG, Wolf DC. Classification schemes for carcinogenicity based on




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 117
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17817 Page 114 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 113


       hazard-identification have become outmoded and serve neither science nor society. Regul
       Toxicol Pharmacol 2016; 82: 158-166.
149. Calabrese E. Hormesis, non-linearity, and risk communication. Hum Exp Toxicol 2009; 28:
       5-6.
150. Calabrese EJ. The road to linearity: why linearity at low doses became the basis for
       carcinogen risk assessment. Arch Toxicol 2009; 83: 203-225.
151. Calabrese EJ, Baldwin LA. Can the concept of hormesis Be generalized to carcinogenesis?
       Regul Toxicol Pharmacol 1998; 28: 230-241.
152. Cancer IAfRO. Polychlorinated Biphenyls and Polybrominated Biphenyls. World Health
       Organization 2014; 107.
153. Program NT. 14th Edition Report on Carcinogens.
       https://ntpniehsnihgov/pubhealth/roc/index-1html#toc1 2016.
154. Cheasley R, Keller CP, Setton E. Lifetime excess cancer risk due to carcinogens in food and
       beverages: Urban versus rural differences in Canada. Can J Public Health 2017; 108:
       e288-e295.
155. Goel A, Upadhyay K, Chakraborty M. Investigation of levels in ambient air near sources of
       Polychlorinated Biphenyls (PCBs) in Kanpur, India, and risk assessment due to
       inhalation. Environ Monit Assess 2016; 188: 278.
156. Abass K, Huusko A, Nieminen P, Myllynen P, Pelkonen O, Vahakangas K, Rautio A.
       Estimation of health risk by using toxicokinetic modelling: a case study of
       polychlorinated biphenyl PCB153. J Hazard Mater 2013; 261: 1-10.
157. Persson M, Fagt S, Nauta MJ. Optimising healthy and safe fish intake recommendations: a
       trade-off between personal preference and cost. Br J Nutr 2019; 122: 206-219.
158. Cancer IAfRo. Tobacco smoke and involuntary smoking. IARC Monographs on the
       Evaluation of Carcinogenic Risks to Humans, 83 ed. Lyon, France: IARC; 2004.
159. Kim AS, Ko HJ, Kwon JH, Lee JM. Exposure to Secondhand Smoke and Risk of Cancer in
       Never Smokers: A Meta-Analysis of Epidemiologic Studies. Int J Environ Res Public
       Health 2018; 15.
160. Brownson RC, Alavanja MC, Caporaso N, Simoes EJ, Chang JC. Epidemiology and
       prevention of lung cancer in nonsmokers. Epidemiol Rev 1998; 20: 218-236.
161. Wakelee HA, Chang ET, Gomez SL, Keegan TH, Feskanich D, Clarke CA, Holmberg L,
       Yong LC, Kolonel LN, Gould MK, West DW. Lung cancer incidence in never smokers. J
       Clin Oncol 2007; 25: 472-478.
162. Raaschou-Nielsen O, Andersen ZJ, Hvidberg M, Jensen SS, Ketzel M, Sorensen M, Loft S,
       Overvad K, Tjonneland A. Lung cancer incidence and long-term exposure to air pollution
       from traffic. Environ Health Perspect 2011; 119: 860-865.
163. van Ede KI, van Duursen MB, van den Berg M. Evaluation of relative effect potencies
       (REPs) for dioxin-like compounds to derive systemic or human-specific TEFs to improve
       human risk assessment. Arch Toxicol 2016; 90: 1293-1305.
164. van den BM, Peterson RE, Schrenk D. Human risk assessment and TEFs. Food Addit
       Contam 2000; 17: 347-358.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 118
Case 2:15-cv-00201-SMJ          ECF No. 388-2      filed 01/28/20     PageID.17818 Page 115 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 114


165. Birnbaum LS, DeVito MJ. Use of toxic equivalency factors for risk assessment for dioxins
       and related compounds. Toxicology 1995; 105: 391-401.
166. Van den Berg M, Birnbaum LS, Denison M, De Vito M, Farland W, Feeley M, Fiedler H,
       Hakansson H, Hanberg A, Haws L, Rose M, Safe S, Schrenk D, Tohyama C, Tritscher A,
       Tuomisto J, Tysklind M, Walker N, Peterson RE. The 2005 World Health Organization
       reevaluation of human and Mammalian toxic equivalency factors for dioxins and dioxin-
       like compounds. Toxicol Sci 2006; 93: 223-241.
167. Safe SH. Development validation and problems with the toxic equivalency factor approach
       for risk assessment of dioxins and related compounds. J Anim Sci 1998; 76: 134-141.
168. Safe S. Limitations of the toxic equivalency factor approach for risk assessment of TCDD
       and related compounds. Teratog Carcinog Mutagen 1997; 17: 285-304.
169. van den BM, Birnbaum L, Bosveld AT, Brunstrom B, Cook P, Feeley M, Giesy JP,
       Hanberg A, Hasegawa R, Kennedy SW, Kubiak T, Larsen JC, van Leeuwen FX, Liem
       AK, Nolt C, Peterson RE, Poellinger L, Safe S, Schrenk D, Tillitt D, Tysklind M, Younes
       M, Waern F, Zacharewski T. Toxic equivalency factors (TEFs) for PCBs, PCDDs,
       PCDFs for humans and wildlife. Environ Health Perspect 1998; 106: 775-792.
170. Haag-Gronlund M, Johansson N, Fransson-Steen R, Hakansson H, Scheu G, Warngard L.
       Interactive effects of three structurally different polychlorinated biphenyls in a rat liver
       tumor promotion bioassay. Toxicol Appl Pharmacol 1998; 152: 153-165.
171. Rignall B, Grote K, Gavrilov A, Weimer M, Kopp-Schneider A, Krause E, Appel KE,
       Buchmann A, Robertson LW, Lehmler HJ, Kania-Korwel I, Chahoud I, Schwarz M.
       Biological and tumor-promoting effects of dioxin-like and non-dioxin-like
       polychlorinated biphenyls in mouse liver after single or combined treatment. Toxicol Sci
       2013; 133: 29-41.
172. Anderson LM, Beebe LE, Fox SD, Issaq HJ, Kovatch RM. Promotion of mouse lung
       tumors by bioaccumulated polychlorinated aromatic hydrocarbons [published erratum
       appears in Exp Lung Res 1992 May-Jun;18(3):433]. Exp Lung Res 1991; 17: 455-471.
173. Wolfle D. Interactions between 2,3,7,8-TCDD and PCBs as tumor promoters: limitations of
       TEFs. Teratog Carcinog Mutagen 1997; 17: 217-224.
174. Dean CE, Jr., Benjamin SA, Chubb LS, Tessari JD, Keefe TJ. Nonadditive hepatic tumor
       promoting effects by a mixture of two structurally different polychlorinated biphenyls in
       female rat livers. Toxicol Sci 2002; 66: 54-61.
175. Wahlang B, Falkner KC, Clair HB, Al-Eryani L, Prough RA, States JC, Coslo DM,
       Omiecinski CJ, Cave MC. Human receptor activation by aroclor 1260, a polychlorinated
       biphenyl mixture. Toxicol Sci 2014; 140: 283-297.
176. Bager Y, Hemming H, Flodstrom S, Ahlborg UG, Warngard L. Interaction of 3,4,5,3',4'-
       pentachlorobiphenyl and 2,4,5,2',4',5'-hexachlorobiphenyl in promotion of altered hepatic
       foci in rats. Pharmacol Toxicol 1995; 77: 149-154.
177. Walker NJ, Crockett PW, Nyska A, Brix AE, Jokinen MP, Sells DM, Hailey JR, Easterling
       M, Haseman JK, Yin M, Wyde ME, Bucher JR, Portier CJ. Dose-additive carcinogenicity
       of a defined mixture of "dioxin-like compounds". Environ Health Perspect 2005; 113:
       43-48.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 119
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17819 Page 116 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 115


178. Gray MN, Aylward LL, Keenan RE. Relative cancer potencies of selected dioxin-like
        compounds on a body-burden basis: comparison to current toxic equivalency factors
        (TEFs). J Toxicol Environ Health A 2006; 69: 907-917.
179. van der Plas SA, Haag-Gronlund M, Scheu G, Warngard L, van den BM, Wester P,
        Koeman JH, Brouwer A. Induction of altered hepatic foci by a mixture of dioxin-like
        compounds with and without 2,2',4,4',5,5'-hexachlorobiphenyl in female Sprague-Dawley
        rats. Toxicol Appl Pharmacol 1999; 156: 30-39.
180. Oenga GN, Spink DC, Carpenter DO. TCDD and PCBs inhibit breast cancer cell
        proliferation in vitro. Toxicol In Vitro 2004; 18: 811-819.
181. Zeiger M, Haag R, Hockel J, Schrenk D, Schmitz HJ. Inducing effects of dioxin-like
        polychlorinated biphenyls on CYP1A in the human hepatoblastoma cell line HepG2, the
        rat hepatoma cell line H4IIE, and rat primary hepatocytes: comparison of relative
        potencies. Toxicol Sci 2001; 63: 65-73.
182. Huang S, Gibson GG. Species and congener specific induction of hepatic cytochrome
        P4504A by polychlorinated biphenyls. Biochem Pharmacol 1992; 43: 637-639.
183. van Ede KI, Gaisch KP, van den Berg M, van Duursen MB. Differential relative effect
        potencies of some dioxin-like compounds in human peripheral blood lymphocytes and
        murine splenic cells. Toxicology letters 2014; 226: 43-52.
184. Silkworth JB, Koganti A, Illouz K, Possolo A, Zhao M, Hamilton SB. Comparison of
        TCDD and PCB CYP1A Induction Sensitivities in Fresh Hepatocytes from Human
        Donors, Sprague-Dawley Rats, and Rhesus Monkeys and HepG2 Cells. Toxicol Sci 2005;
        87: 508-519.
185. Strapacova S, Brenerova P, Krcmar P, Andersson P, van Ede KI, van Duursen MBM, van
        den Berg M, Vondracek J, Machala M. Relative effective potencies of dioxin-like
        compounds in rodent and human lung cell models. Toxicology 2018; 404-405: 33-41.
186. Cunha GR, Cooke PS, Kurita T. Role of stromal-epithelial interactions in hormonal
        responses. Arch Histol Cytol 2004; 67: 417-434.
187. Larsson M, van den Berg M, Brenerova P, van Duursen MB, van Ede KI, Lohr C, Luecke-
        Johansson S, Machala M, Neser S, Pencikova K, Poellinger L, Schrenk D, Strapacova S,
        Vondracek J, Andersson PL. Consensus toxicity factors for polychlorinated dibenzo-p-
        dioxins, dibenzofurans, and biphenyls combining in silico models and extensive in vitro
        screening of AhR-mediated effects in human and rodent cells. Chem Res Toxicol 2015;
        28: 641-650.
188. Lauby-Secretan B, Loomis D, Baan R, El Ghissassi F, Bouvard V, Benbrahim-Tallaa L,
        Guha N, Grosse Y, Straif K. Use of mechanistic data in the IARC evaluations of the
        carcinogenicity of polychlorinated biphenyls and related compounds. Environ Sci Pollut
        Res Int 2016; 23: 2220-2229.
189. Harris M, Zacharewski T, Safe S. Comparative potencies of Aroclors 1232, 1242, 1248,
        1254, and 1260 in male Wistar rats--assessment of the toxic equivalency factor (TEF)
        approach for polychlorinated biphenyls (PCBs). Fundam Appl Toxicol 1993; 20: 456-
        463.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 120
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17820 Page 117 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 116


190. Lauby-Secretan B, Loomis D, Grosse Y, El GF, Bouvard V, brahim-Tallaa L, Guha N,
       Baan R, Mattock H, Straif K. Carcinogenicity of polychlorinated biphenyls and
       polybrominated biphenyls. Lancet Oncol 2013; 14: 287-288.
191. Kraft M, Rauchfuss K, Sievering S, Wockner M, Neugebauer F, Fromme H. Quantification
       of all 209 PCB congeners in blood-Can indicators be used to calculate the total PCB
       blood load? Int J Hyg Environ Health 2017; 220: 201-208.
192. Alberg AJ, Brock MV, Samet JM. Epidemiology of lung cancer: looking to the future. J
       Clin Oncol 2005; 23: 3175-3185.
193. Proctor RN. The global smoking epidemic: a history and status report. Clin Lung Cancer
       2004; 5: 371-376.
194. Doll R, Hill AB. Smoking and carcinoma of the lung: Preliminary report. Br Med J 1950;
       2: 739-748.
195. Wynder EL, Graham EA. Tobacco smoking as a possible etiologic factor in bronchogenic
       carcinoma. J A M A 1950; 143: 329-336.
196. U.S. Department of Health and Human Services CfDCaP, National Center for Chronic
       Disease Prevention and Health Promotion, Office on Smoking and Health,. The Health
       Consequences of Smoking: 50 Years of Progress. A Report of the Surgeon General. U S
       Department of Health and Human Services 2014; Atlanta, Georgia.
197. Service PH. Smoking and Health. Report of the Advisory Committee to the Surgeon
       General of the Public Health Service; 1964 No. PHS publication No. 1103.
198. Barbone F, Bovenzi M, Cavallieri F, Stanta G. Cigarette smoking and histologic type of
       lung cancer in men. Chest 1997; 112: 1474-1479.
199. Bjartveit K, Tverdal A. Health consequences of smoking 1-4 cigarettes per day. Tob
       Control 2005; 14: 315-320.
200. Parkin DM, Pisani P, Ferlay J. Global cancer statistics. CA Cancer J Clin 1999; 49: 33-64,
       32.
201. Lofroth G, Zebuhr Y. Polychlorinated dibenzo-p-dioxins (PCDDs) and dibenzofurans
       (PCDFs) in mainstream and sidestream cigarette smoke. Bull Environ Contam Toxicol
       1992; 48: 789-794.
202. Kasai A, Hiramatsu N, Hayakawa K, Yao J, Maeda S, Kitamura M. High levels of dioxin-
       like potential in cigarette smoke evidenced by in vitro and in vivo biosensing. Cancer Res
       2006; 66: 7143-7150.
203. Fowles J, Dybing E. Application of toxicological risk assessment principles to the chemical
       constituents of cigarette smoke. Tob Control 2003; 12: 424-430.
204. Muto H, Takizawa Y. Dioxins in cigarette smoke. Arch Environ Health 1989; 44: 171-174.
205. Flanders WD, Lally CA, Zhu BP, Henley SJ, Thun MJ. Lung cancer mortality in relation to
       age, duration of smoking, and daily cigarette consumption: results from Cancer
       Prevention Study II. Cancer Res 2003; 63: 6556-6562.
206. Knoke JD, Shanks TG, Vaughn JW, Thun MJ, Burns DM. Lung cancer mortality is related
       to age in addition to duration and intensity of cigarette smoking: an analysis of CPS-I
       data. Cancer Epidemiol Biomarkers Prev 2004; 13: 949-957.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 121
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17821 Page 118 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 117


207. Hegmann KT, Fraser AM, Keaney RP, Moser SE, Nilasena DS, Sedlars M, Higham-Gren
       L, Lyon JL. The effect of age at smoking initiation on lung cancer risk [see comments].
       Epidemiology 1993; 4: 444-448.
208. Benhamou S, Benhamou E, Auquier A, Flamant R. Differential effects of tar content, type
       of tobacco and use of a filter on lung cancer risk in male cigarette smokers. Int J
       Epidemiol 1994; 23: 437-443.
209. Khuder SA, Dayal HH, Mutgi AB, Willey JC, Dayal G. Effect of cigarette smoking on
       major histological types of lung cancer in men [see comments]. Lung Cancer 1998; 22:
       15-21.
210. Zang EA, Wynder EL. Cumulative tar exposure. A new index for estimating lung cancer
       risk among cigarette smokers. Cancer 1992; 70: 69-76.
211. Anthonisen NR, Skeans MA, Wise RA, Manfreda J, Kanner RE, Connett JE. The effects of
       a smoking cessation intervention on 14.5-year mortality: a randomized clinical trial. Ann
       Intern Med 2005; 142: 233-239.
212. Harris JE, Thun MJ, Mondul AM, Calle EE. Cigarette tar yields in relation to mortality
       from lung cancer in the cancer prevention study II prospective cohort, 1982-8. BMJ 2004;
       328: 72-76.
213. Doll R, Peto R, Wheatley K, Gray R, Sutherland I. Mortality in relation to smoking: 40
       years' observations on male British doctors. BMJ 1994; 309: 901-911.
214. Stellman SD, Garfinkel L. Lung cancer risk is proportional to cigarette tar yield: evidence
       from a prospective study. Prev Med 1989; 18: 518-525.
215. Garfinkel L, Stellman SD. Smoking and lung cancer in women: findings in a prospective
       study. Cancer Res 1988; 48: 6951-6955.
216. McLaughlin JK, Hrubec Z, Blot WJ, Fraumeni JF, Jr. Smoking and cancer mortality among
       U.S. veterans: a 26-year follow-up. Int J Cancer 1995; 60: 190-193.
217. Akiba S, Hirayama T. Cigarette smoking and cancer mortality risk in Japanese men and
       women--results from reanalysis of the six-prefecture cohort study data. Environ Health
       Perspect 1990; 87: 19-26.
218. Hammond EC, Horn D. Smoking and death rates--report on forty-four months of follow-up
       of 187,783 men. By E. Cuyler Hammond and Daniel Horn, 1958 [classical article]. CA
       Cancer J Clin 1988; 38: 28-58.
219. Weir JM, Dunn JE, Jr. Smoking and mortality: a prospective study. Cancer 1970; 25: 105-
       112.
220. Shaten BJ, Kuller LH, Kjelsberg MO, Stamler J, Ockene JK, Cutler JA, Cohen JD. Lung
       cancer mortality after 16 years in MRFIT participants in intervention and usual-care
       groups. Multiple Risk Factor Intervention Trial. Ann Epidemiol 1997; 7: 125-136.
221. Potter JD, Sellers TA, Folsom AR, McGovern PG. Alcohol, beer, and lung cancer in
       postmenopausal women. The Iowa Women's Health Study. Ann Epidemiol 1992; 2: 587-
       595.
222. Tverdal A, Thelle D, Stensvold I, Leren P, Bjartveit K. Mortality in relation to smoking
       history: 13 years' follow-up of 68,000 Norwegian men and women 35-49 years. J Clin
       Epidemiol 1993; 46: 475-487.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 122
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17822 Page 119 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 118


223. Thun MJ, Carter BD, Feskanich D, Freedman ND, Prentice R, Lopez AD, Hartge P,
       Gapstur SM. 50-year trends in smoking-related mortality in the United States. N Engl J
       Med 2013; 368: 351-364.
224. Benhamou E, Benhamou S, Auquier A, Flamant R. Changes in patterns of cigarette
       smoking and lung cancer risk: results of a case-control study. Br J Cancer 1989; 60: 601-
       604.
225. Khuder SA, Dayal HH, Mutgi AB, Willey JC, Dayal G. Effect of cigarette smoking on
       major histological types of lung cancer in men. Lung Cancer 1998; 22: 15-21.
226. Agudo A, Barnadas A, Pallares C, Martinez I, Fabregat X, Rosello J, Estape J, Planas J,
       Gonzalez CA. Lung cancer and cigarette smoking in women: a case-control study in
       Barcelona (Spain). Int J Cancer 1994; 59: 165-169.
227. Wynder EL, Stellman SD. Impact of long-term filter cigarette usage on lung and larynx
       cancer risk: a case-control study. J Natl Cancer Inst 1979; 62: 471-477.
228. Augustine A, Harris RE, Wynder EL. Compensation as a risk factor for lung cancer in
       smokers who switch from nonfilter to filter cigarettes. Am J Public Health 1989; 79: 188-
       191.
229. Friedman GD, Dales LG, Ury HK. Mortality in middle-aged smokers and nonsmokers. N
       Engl J Med 1979; 300: 213-217.
230. Pathak DR, Samet JM, Humble CG, Skipper BJ. Determinants of lung cancer risk in
       cigarette smokers in New Mexico. J Natl Cancer Inst 1986; 76: 597-604.
231. Lubin JH, Blot WJ, Berrino F, Flamant R, Gillis CR, Kunze M, Schmahl D, Visco G.
       Patterns of lung cancer risk according to type of cigarette smoked. Int J Cancer 1984; 33:
       569-576.
232. Wilcox HB, Schoenberg JB, Mason TJ, Bill JS, Stemhagen A. Smoking and lung cancer:
       risk as a function of cigarette tar content. Prev Med 1988; 17: 263-272.
233. Tang JL, Morris JK, Wald NJ, Hole D, Shipley M, Tunstall-Pedoe H. Mortality in relation
       to tar yield of cigarettes: a prospective study of four cohorts. BMJ 1995; 311: 1530-1533.
234. Sidney S, Tekawa IS, Friedman GD. A prospective study of cigarette tar yield and lung
       cancer. Cancer Causes Control 1993; 4: 3-10.
235. Stellman SD, Muscat JE, Hoffmann D, Wynder EL. Impact of filter cigarette smoking on
       lung cancer histology. Prev Med 1997; 26: 451-456.
236. Lubin JH, Blot WJ. Assessment of lung cancer risk factors by histologic category. J Natl
       Cancer Inst 1984; 73: 383-389.
237. Halpern MT, Gillespie BW, Warner KE. Patterns of absolute risk of lung cancer mortality
       in former smokers. J Natl Cancer Inst 1993; 85: 457-464.
238. Godtfredsen N, Prescott E, Osler M. Effect of smoking reduction on lung cancer risk. JAMA
       2005; 294: 1505-1510.
239. Hart C, Gruer L, Bauld L. Does smoking reduction in midlife reduce mortality risk? Results
       of 2 long-term prospective cohort studies of men and women in Scotland. Am J
       Epidemiol 2013; 178: 770-779.
240. Gerber Y, Myers V, Goldbourt U. Smoking reduction at midlife and lifetime mortality risk
       in men: a prospective cohort study. Am J Epidemiol 2012; 175: 1006-1012.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 123
Case 2:15-cv-00201-SMJ         ECF No. 388-2     filed 01/28/20     PageID.17823 Page 120 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 119


241. Hoffmann D, Djordjevic MV, Hoffmann I. The changing cigarette. Prev Med 1997; 26:
        427-434.
242. la Cruz CS, Tanoue LT, Matthay RA. Lung cancer: epidemiology, etiology, and prevention.
        Clin Chest Med 2011; 32: 605-644.
243. Hoffmann D, Hoffmann I. The changing cigarette, 1950-1995. J Toxicol Environ Health
        1997; 50: 307-364.
244. Zaridze DG, Safaev RD, Belitsky GA, Brunnemann KD, Hoffmann D. Carcinogenic
        substances in Soviet tobacco products. IARC Sci Publ 1991: 485-488.
245. Hecht SS. Tobacco smoke carcinogens and lung cancer. J Natl Cancer Inst 1999; 91: 1194-
        1210.
246. Marian C, O'Connor RJ, Djordjevic MV, Rees VW, Hatsukami DK, Shields PG.
        Reconciling human smoking behavior and machine smoking patterns: implications for
        understanding smoking behavior and the impact on laboratory studies. Cancer Epidemiol
        Biomarkers Prev 2009; 18: 3305-3320.
247. Johnson MD, Schilz J, Djordjevic MV, Rice JR, Shields PG. Evaluation of in vitro assays
        for assessing the toxicity of cigarette smoke and smokeless tobacco. Cancer Epidemiol
        Biomarkers Prev 2009; 18: 3263-3304.
248. Hecht SS. Progress and Challenges in Selected Areas of Tobacco Carcinogenesis. Chem Res
        Toxicol 2007.
249. Hecht SS. Carcinogenicity studies of inhaled cigarette smoke in laboratory animals: old and
        new. Carcinogenesis 2005; 26: 1488-1492.
250. Roemer E, Ottmueller TH, Zenzen V, Wittke S, Radtke F, Blanco I, Carchman RA.
        Cytotoxicity, mutagenicity, and tumorigenicity of mainstream smoke from three
        reference cigarettes machine-smoked to the same yields of total particulate matter per
        cigarette. Food and chemical toxicology : an international journal published for the
        British Industrial Biological Research Association 2009; 47: 1810-1818.
251. Walaszek Z, Hanausek M, Slaga TJ. The role of skin painting in predicting lung cancer. Int
        J Toxicol 2007; 26: 345-351.
252. Gomperts BN, Spira A, Massion PP, Walser TC, Wistuba II, Minna JD, Dubinett SM.
        Evolving concepts in lung carcinogenesis. Semin Respir Crit Care Med 2011; 32: 32-43.
253. Wen J, Fu J, Zhang W, Guo M. Genetic and epigenetic changes in lung carcinoma and their
        clinical implications. Mod Pathol 2011; 24: 932-943.
254. Stenholm S, Head J, Kivimaki M, Kawachi I, Aalto V, Zins M, Goldberg M, Zaninotto P,
        Magnuson Hanson L, Westerlund H, Vahtera J. Smoking, physical inactivity and obesity
        as predictors of healthy and disease-free life expectancy between ages 50 and 75: a
        multicohort study. Int J Epidemiol 2016; 45: 1260-1270.
255. Nash SH, Liao LM, Harris TB, Freedman ND. Cigarette Smoking and Mortality in Adults
        Aged 70 Years and Older: Results From the NIH-AARP Cohort. Am J Prev Med 2017;
        52: 276-283.
256. Murphy M, Di Cesare M. Use of an age-period-cohort model to reveal the impact of
        cigarette smoking on trends in twentieth-century adult cohort mortality in England and
        Wales. Popul Stud (Camb) 2012; 66: 259-277.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 124
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17824 Page 121 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 120


257. Doll R, Peto R, Boreham J, Sutherland I. Mortality in relation to smoking: 50 years'
       observations on male British doctors. BMJ 2004; 328: 1519.
258. Jha P, Ramasundarahettige C, Landsman V, Rostron B, Thun M, Anderson RN, McAfee T,
       Peto R. 21st-century hazards of smoking and benefits of cessation in the United States. N
       Engl J Med 2013; 368: 341-350.
259. Rosenberg MA, Feuer EJ, Yu B, Sun J, Henley SJ, Shanks TG, Anderson CM, McMahon
       PM, Thun MJ, Burns DM. Chapter 3: Cohort life tables by smoking status, removing
       lung cancer as a cause of death. Risk Anal 2012; 32 Suppl 1: S25-38.
260. Kiiskinen U, Vartiainen E, Puska P, Pekurinen M. Smoking-related costs among 25 to 59
       year-old males in a 19-year individual follow-up. Eur J Public Health 2002; 12: 145-151.
261. Song MA, Benowitz NL, Berman M, Brasky TM, Cummings KM, Hatsukami DK, Marian
       C, O'Connor R, Rees VW, Woroszylo C, Shields PG. Cigarette Filter Ventilation and its
       Relationship to Increasing Rates of Lung Adenocarcinoma. J Natl Cancer Inst 2017; 109.
262. van Domburg RT, op Reimer WS, Hoeks SE, Kappetein AP, Bogers AJ. Three life-years
       gained from smoking cessation after coronary artery bypass surgery: a 30-year follow-up
       study. Am Heart J 2008; 156: 473-476.
263. Carrozzi L, Falcone F, Carreras G, Pistelli F, Gorini G, Martini A, Viegi G. Life gain in
       Italian smokers who quit. Int J Environ Res Public Health 2014; 11: 2395-2406.
264. Prevention CfDCa. National Vital Statistics Reports United States Life Tables, 2012; 2016.
265. Blakely T, Soeberg M, Carter K, Costilla R, Atkinson J, Sarfati D. Bias in relative survival
       methods when using incorrect life-tables: lung and bladder cancer by smoking status and
       ethnicity in New Zealand. International journal of cancer Journal international du
       cancer 2012; 131: E974-982.
266. Day SM, Reynolds RJ, Kush SJ. The relationship of life expectancy to the development and
       valuation of life care plans. NeuroRehabilitation 2015; 36: 253-266.
267. Vachon PJ, Sestier F. Life expectancy determination. Phys Med Rehabil Clin N Am 2013;
       24: 539-551.
268. Strauss DJ, Vachon PJ, Shavelle RM. Estimation of future mortality rates and life
       expectancy in chronic medical conditions. J Insur Med 2005; 37: 20-34.
269. Ellis L, Coleman MP, Rachet B. The impact of life tables adjusted for smoking on the
       socio-economic difference in net survival for laryngeal and lung cancer. Br J Cancer
       2014; 111: 195-202.
270. Menzin J, Marton JP, Menzin JA, Willke RJ, Woodward RM, Federico V. Lost productivity
       due to premature mortality in developed and emerging countries: an application to
       smoking cessation. BMC Med Res Methodol 2012; 12: 87.
271. Evens AM, Chiu BC. The challenges of epidemiologic research in non-Hodgkin lymphoma.
       JAMA 2008; 300: 2059-2061.
272. Morton LM, Wang SS, Cozen W, Linet MS, Chatterjee N, Davis S, Severson RK, Colt JS,
       Vasef MA, Rothman N, Blair A, Bernstein L, Cross AJ, De Roos AJ, Engels EA, Hein
       DW, Hill DA, Kelemen LE, Lim U, Lynch CF, Schenk M, Wacholder S, Ward MH,
       Hoar ZS, Chanock SJ, Cerhan JR, Hartge P. Etiologic heterogeneity among non-Hodgkin
       lymphoma subtypes. Blood 2008; 112: 5150-5160.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 125
Case 2:15-cv-00201-SMJ        ECF No. 388-2     filed 01/28/20      PageID.17825 Page 122 of
                                              620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 121


273. Jaffe ES, Harris NL, Stein H, Isaacson PG. Classification of lymphoid neoplasms: the
       microscope as a tool for disease discovery. Blood 2008; 112: 4384-4399.
274. Higgins RA, Blankenship JE, Kinney MC. Application of immunohistochemistry in the
       diagnosis of non-Hodgkin and Hodgkin lymphoma. Arch Pathol Lab Med 2008; 132:
       441-461.
275. Network NCC. NCCN Clinical Practice Guidelines in Oncology - Non-Hodgkin's
       Lymphoma; 2014.
276. Harris NL, Jaffe ES, Stein H, Banks PM, Chan JK, Cleary ML, Delsol G, Wolf-Peeters C,
       Falini B, Gatter KC. A revised European-American classification of lymphoid
       neoplasms: a proposal from the International Lymphoma Study Group [see comments].
       Blood 1994; 84: 1361-1392.
277. A clinical evaluation of the International Lymphoma Study Group classification of non-
       Hodgkin's lymphoma. The Non-Hodgkin's Lymphoma Classification Project. Blood
       1997; 89: 3909-3918.
278. SH S, E C, NL H, ES J, SA P, H S, J T, JW V. WHO Classification of Tumors of
       Haematopoietic and Lymphoid Tissue. Lyon, France: International Agency for Research
       On Cancer, WHO; 2008.
279. Groves FD, Linet MS, Travis LB, Devesa SS. Cancer surveillance series: non-Hodgkin's
       lymphoma incidence by histologic subtype in the United States from 1978 through 1995.
       J Natl Cancer Inst 2000; 92: 1240-1251.
280. Project N-HsLPC. National Cancer Institute sponsored study of classifications of non-
       Hodgkin's lymphomas: summary and description of a working formulation for clinical
       usage. Cancer 1982; 49: 2112-2135.
281. Morton LM, Wang SS, Devesa SS, Hartge P, Weisenburger DD, Linet MS. Lymphoma
       incidence patterns by WHO subtype in the United States, 1992-2001. Blood 2006; 107:
       265-276.
282. Jemal A, Siegel R, Ward E, Hao Y, Xu J, Thun MJ. Cancer statistics, 2009. CA Cancer J
       Clin 2009; 59: 225-249.
283. Clarke CA, Glaser SL, Dorfman RF, Bracci PM, Eberle E, Holly EA. Expert review of non-
       Hodgkin's lymphomas in a population-based cancer registry: reliability of diagnosis and
       subtype classifications. Cancer Epidemiol Biomarkers Prev 2004; 13: 138-143.
284. Chiu BC, Weisenburger DD. An update of the epidemiology of non-Hodgkin's lymphoma.
       Clin Lymphoma 2003; 4: 161-168.
285. Broccia G, Cocco P, Casula P. Incidence of non-Hodgkin's lymphoma and Hodgkin's
       disease in Sardinia, Italy: 1974-1993. Haematologica 2001; 86: 58-63.
286. Clarke CA, Glaser SL. Changing incidence of non-Hodgkin lymphomas in the United
       States. Cancer 2002; 94: 2015-2023.
287. Dores GM, Anderson WF, Curtis RE, Landgren O, Ostroumova E, Bluhm EC, Rabkin CS,
       Devesa SS, Linet MS. Chronic lymphocytic leukaemia and small lymphocytic
       lymphoma: overview of the descriptive epidemiology. Br J Haematol 2007; 139: 809-
       819.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 126
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17826 Page 123 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 122


288. Illes A, Varoczy L, Papp G, Wilson PC, Alex P, Jonsson R, Kovacs T, Konttinen YT, Zeher
        M, Nakken B, Szodoray P. Aspects of B-cell non-Hodgkin's lymphoma development: a
        transition from immune-reactivity to malignancy. Scand J Immunol 2009; 69: 387-400.
289. Johnsen HE, Kjeldsen MK, Urup T, Fogd K, Pilgaard L, Boegsted M, Nyegaard M,
        Christiansen I, Bukh A, Dybkaer K. Cancer stem cells and the cellular hierarchy in
        haematological malignancies. Eur J Cancer 2009; 45 Suppl 1: 194-201.
290. Brandt L, Kristoffersson U, Olsson H, Mitelman F. Relation between occupational exposure
        to organic solvents and chromosome aberrations in non-Hodgkin's lymphoma. Eur J
        Haematol 1989; 42: 298-302.
291. Singer A, Adoro S, Park JH. Lineage fate and intense debate: myths, models and
        mechanisms of CD4- versus CD8-lineage choice. Nat Rev Immunol 2008; 8: 788-801.
292. Pillai S, Cariappa A. The follicular versus marginal zone B lymphocyte cell fate decision.
        Nat Rev Immunol 2009; 9: 767-777.
293. Gonzalez D, van der BM, Garcia-Sanz R, Fenton JA, Langerak AW, Gonzalez M, van
        Dongen JJ, San Miguel JF, Morgan GJ. Immunoglobulin gene rearrangements and the
        pathogenesis of multiple myeloma. Blood 2007; 110: 3112-3121.
294. Rosenbauer F, Tenen DG. Transcription factors in myeloid development: balancing
        differentiation with transformation. Nat Rev Immunol 2007; 7: 105-117.
295. Ye M, Graf T. Early decisions in lymphoid development. Curr Opin Immunol 2007; 19:
        123-128.
296. Sagaert X, Van CE, De HG, Geboes K, Tousseyn T. Gastric MALT lymphoma: a model of
        chronic inflammation-induced tumor development. Nat Rev Gastroenterol Hepatol 2010;
        7: 336-346.
297. Goldman L, Ezzat S, Mokhtar N, bdel-Hamid A, Fowler N, Gouda I, Eissa SA, bdel-Hamid
        M, Loffredo CA. Viral and non-viral risk factors for non-Hodgkin's lymphoma in Egypt:
        heterogeneity by histological and immunological subtypes. Cancer Causes Control 2009;
        20: 981-987.
298. Lotti M. Pharmacokinetics and blood levels of polychlorinated biphenyls. Toxicol Rev
        2003; 22: 203-215.
299. Lees PS, Corn M, Breysse PN. Evidence for dermal absorption as the major route of body
        entry during exposure of transformer maintenance and repairmen to PCBs. Am Ind Hyg
        Assoc J 1987; 48: 257-264.
300. Humphrey HEB. Population Studies of PCB's in Michigan Residents. Human and
        Environmental Hazards 1983; 21: 299-311.
301. Mussalo-Rauhamaa H, Pyysalo H, Moilanen R. Influence of diet and other factors on the
        levels of organochlorine compounds in human adipose tissue in Finland. J Toxicol
        Environ Health 1984; 13: 689-704.
302. Fiore BJ, Anderson HA, Hanrahan LP, Olson LJ, Sonzogni WC. Sport fish consumption
        and body burden levels of chlorinated hydrocarbons: a study of Wisconsin anglers. Arch
        Environ Health 1989; 44: 82-88.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 127
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17827 Page 124 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 123


303. Alcock RE, Sweetman AJ, Juan CY, Jones KC. A generic model of human lifetime
       exposure to persistent organic contaminants: development and application to PCB-101.
       Environ Pollut 2000; 110: 253-265.
304. Lorber M, Patterson D, Huwe J, Kahn H. Evaluation of background exposures of
       Americans to dioxin-like compounds in the 1990s and the 2000s. Chemosphere 2009; 77:
       640-651.
305. Arrebola JP, Castano A, Esteban M, Bartolome M, Perez-Gomez B, Ramos JJ. Differential
       contribution of animal and vegetable food items on persistent organic pollutant serum
       concentrations in Spanish adults. Data from BIOAMBIENT.ES project. Sci Total
       Environ 2018; 634: 235-242.
306. Boada LD, Sangil M, Alvarez-Leon EE, Hernandez-Rodriguez G, Henriquez-Hernandez
       LA, Camacho M, Zumbado M, Serra-Majem L, Luzardo OP. Consumption of foods of
       animal origin as determinant of contamination by organochlorine pesticides and
       polychlorobiphenyls: results from a population-based study in Spain. Chemosphere 2014;
       114: 121-128.
307. Christensen KY, Thompson BA, Werner M, Malecki K, Imm P, Anderson HA. Levels of
       persistent contaminants in relation to fish consumption among older male anglers in
       Wisconsin. Int J Hyg Environ Health 2016; 219: 184-194.
308. Chung SWC, Lau JSY, Chu JYK. Dietary exposure to non-dioxin-like PCBs of the Hong
       Kong adult population from a total diet study. Food Addit Contam Part A Chem Anal
       Control Expo Risk Assess 2018; 35: 519-528.
309. Desvignes V, Volatier JL, de Bels F, Zeghnoun A, Favrot MC, Marchand P, Le Bizec B,
       Riviere G, Leblanc JC, Merlo M. Study on polychlorobiphenyl serum levels in French
       consumers of freshwater fish. Sci Total Environ 2015; 505: 623-632.
310. Fernandez-Rodriguez M, Arrebola JP, Artacho-Cordon F, Amaya E, Aragones N, Llorca J,
       Perez-Gomez B, Ardanaz E, Kogevinas M, Castano-Vinyals G, Pollan M, Olea N. Levels
       and predictors of persistent organic pollutants in an adult population from four Spanish
       regions. Sci Total Environ 2015; 538: 152-161.
311. Morales-Suarez-Varela M, Lopez Santana N, Marti Requena P, Beser Santos MI, Peraita-
       Costa I, Llopis-Gonzalez A. Estimation of daily intake of polychlorinated biphenyls not
       similar to dioxins (NDL-PCB) from fish consumption in Spain in different population
       groups. Public Health Nutr 2018; 21: 2959-2968.
312. Ravenscroft J, Schell LM. Patterns of PCB exposure among Akwesasne adolescents: The
       role of dietary and inhalation pathways. Environ Int 2018; 121: 963-972.
313. Xue J, Liu SV, Zartarian VG, Geller AM, Schultz BD. Analysis of NHANES measured
       blood PCBs in the general US population and application of SHEDS model to identify
       key exposure factors. J Expo Sci Environ Epidemiol 2014; 24: 615-621.
314. Ax E, Lampa E, Lind L, Salihovic S, van Bavel B, Cederholm T, Sjogren P, Lind PM.
       Circulating levels of environmental contaminants are associated with dietary patterns in
       older adults. Environ Int 2015; 75: 93-102.
315. Huetos O, Bartolome M, Aragones N, Cervantes-Amat M, Esteban M, Ruiz-Moraga M,
       Perez-Gomez B, Calvo E, Vila M, Castano A. Serum PCB levels in a representative



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 128
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17828 Page 125 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 124


       sample of the Spanish adult population: the BIOAMBIENT.ES project. Sci Total Environ
       2014; 493: 834-844.
316. Singh K, Karthikeyan S, Vladisavljevic D, St-Amand A, Chan HM. Factors associated with
       plasma concentrations of polychlorinated biphenyls (PCBs) and
       dichlorodiphenyldichloroethylene (p,p'-DDE) in the Canadian population. Int J Environ
       Health Res 2019; 29: 326-347.
317. Gasull M, Castell C, Pallares N, Miret C, Pumarega J, Te Llez-Plaza M, Lopez T, Salas-
       Salvado J, Lee DH, Goday A, Porta M. Blood Concentrations of Persistent Organic
       Pollutants and Unhealthy Metabolic Phenotypes in Normal-Weight, Overweight, and
       Obese Individuals. Am J Epidemiol 2018; 187: 494-506.
318. Zubero MB, Aurrekoetxea JJ, Murcia M, Ibarluzea JM, Goni F, Jimenez C, Ballester F.
       Time trends in serum organochlorine pesticides and polychlorinated biphenyls in the
       general population of Biscay, Spain. Arch Environ Contam Toxicol 2015; 68: 476-488.
319. Artacho-Cordon F, Fernandez-Rodriguez M, Garde C, Salamanca E, Iribarne-Duran LM,
       Torne P, Exposito J, Papay-Ramirez L, Fernandez MF, Olea N, Arrebola JP. Serum and
       adipose tissue as matrices for assessment of exposure to persistent organic pollutants in
       breast cancer patients. Environ Res 2015; 142: 633-643.
320. Berg V, Nost TH, Sandanger TM, Rylander C. Predicting human plasma concentrations of
       persistent organic pollutants from dietary intake and socio-demographic information in
       the Norwegian Women and Cancer study. Environ Int 2018; 121: 1311-1318.
321. Morck TA, Erdmann SE, Long M, Mathiesen L, Nielsen F, Siersma VD, Bonefeld-
       Jorgensen EC, Knudsen LE. PCB concentrations and dioxin-like activity in blood
       samples from Danish school children and their mothers living in urban and rural areas.
       Basic Clin Pharmacol Toxicol 2014; 115: 134-144.
322. Hopf NB, Ruder AM, Succop P. Background levels of polychlorinated biphenyls in the U.S.
       population. Sci Total Environ 2009; 407: 6109-6119.
323. Consonni D, Sindaco R, Bertazzi PA. Blood levels of dioxins, furans, dioxin-like PCBs, and
       TEQs in general populations: A review, 1989-2010. Environ Int 2012.
324. Goen T, Lermen D, Hildebrand J, Bartel-Steinbach M, Weber T, Kolossa-Gehring M.
       Discovering time-trends of the German populations exposure to contaminants by analysis
       of human samples of the German Environmental Specimen Bank (ESB). Toxicology
       letters 2018.
325. Ingelido AM, Abate V, Abballe A, Albano FL, Battista T, Carraro V, Conversano M,
       Corvetti R, De Luca S, Franchini S, Fulgenzi AR, Giambanco L, Iacovella N, Iamiceli
       AL, Maiorana A, Maneschi F, Marra V, Pirola F, Porpora MG, Procopio E, Suma N,
       Valentini S, Valsenti L, Vecchie V, De Felip E. Concentrations of polychlorinated
       dibenzodioxins, polychlorodibenzofurans, and polychlorobiphenyls in women of
       reproductive age in Italy: A human biomonitoring study. Int J Hyg Environ Health 2017;
       220: 378-386.
326. Magoni M, Donato F, Speziani F, Leonardi L, Orizio G, Scarcella C, Gaia A, Apostoli P.
       Substantial decline of polychlorinated biphenyls serum levels 10years after public health




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 129
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17829 Page 126 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 125


       interventions in a population living near a contaminated site in Northern Italy. Environ
       Int 2016; 95: 69-78.
327. Nost TH, Breivik K, Fuskevag OM, Nieboer E, Odland JO, Sandanger TM. Persistent
       organic pollutants in Norwegian men from 1979 to 2007: intraindividual changes, age-
       period-cohort effects, and model predictions. Environ Health Perspect 2013; 121: 1292-
       1298.
328. Raffetti E, Speziani F, Donato F, Leonardi L, Orizio G, Scarcella C, Apostoli P, Magoni M.
       Temporal trends of polychlorinated biphenyls serum levels in subjects living in a highly
       polluted area from 2003 to 2015: a follow-up study. Int J Hyg Environ Health 2017; 220:
       461-467.
329. Gao Q, Ben Y, Dong Z, Hu J. Age-dependent human elimination half-lives of dioxin-like
       polychlorinated biphenyls derived from biomonitoring data in the general population.
       Chemosphere 2019; 222: 541-548.
330. Hansen S, Nieboer E, Bravo N, Okland I, Matiocevich S, Alvarez MV, Nilsen ST, Grimalt
       JO, Odland JO. Variations in serum concentrations of selected organochlorines among
       delivering women in Argentina. The EMASAR study. Environ Sci Process Impacts 2017;
       19: 1542-1553.
331. Wong LY, Uddin MS, Turner W, Ragin AD, Dearwent S. Serum PCB concentrations in
       residents of Calcasieu and Lafayette Parishes, Louisiana with comparison to the U.S.
       population. Chemosphere 2015; 118: 156-162.
332. Pumarega J, Gasull M, Lee DH, Lopez T, Porta M. Number of Persistent Organic Pollutants
       Detected at High Concentrations in Blood Samples of the United States Population. PLoS
       One 2016; 11: e0160432.
333. Wattigney WA, Irvin-Barnwell E, Pavuk M, Ragin-Wilson A. Regional Variation in Human
       Exposure to Persistent Organic Pollutants in the United States, NHANES. J Environ
       Public Health 2015; 2015: 571839.
334. Juan CY, Thomas GO, Sweetman AJ, Jones KC. An input-output balance study for PCBs in
       humans. Environ Int 2002; 28: 203-214.
335. Sweeney AM, Symanski E, Burau KD, Kim YJ, Humphrey HE, Smithci MA. Changes in
       serum PBB and PCB levels over time among women of varying ages at exposure.
       Environ Res 2001; 86: 128-139.
336. Gallo MV, Deane GD, DeCaprio AP, Schell LM. Changes in persistent organic pollutant
       levels from adolescence to young adulthood. Environ Res 2015; 140: 214-224.
337. Schlummer M, Moser GA, McLachlan MS. Digestive tract absorption of PCDD/Fs, PCBs,
       and HCB in humans: mass balances and mechanistic considerations. Toxicol Appl
       Pharmacol 1998; 152: 128-137.
338. Safe S. Polychlorinated biphenyls (PCBs): mutagenicity and carcinogenicity. Mutat Res
       1989; 220: 31-47.
339. Sipes IG, Slocumb ML, Perry DF, Carter DE. 4,4'-Dichlorobiphenyl: distribution,
       metabolism, and excretion in the dog and the monkey. Toxicol Appl Pharmacol 1980; 55:
       554-563.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 130
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17830 Page 127 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 126


340. Safe S. Toxicology, structure-function relationship, and human and environmental health
       impacts of polychlorinated biphenyls: progress and problems. Environ Health Perspect
       1993; 100: 259-268.
341. Grimm FA, Hu D, Kania-Korwel I, Lehmler HJ, Ludewig G, Hornbuckle KC, Duffel MW,
       Bergman A, Robertson LW. Metabolism and metabolites of polychlorinated biphenyls.
       Crit Rev Toxicol 2015; 45: 245-272.
342. Quinete N, Schettgen T, Bertram J, Kraus T. Occurrence and distribution of PCB
       metabolites in blood and their potential health effects in humans: a review. Environ Sci
       Pollut Res Int 2014; 21: 11951-11972.
343. Quinete N, Schettgen T, Bertram J, Kraus T. Analytical approaches for the determination of
       PCB metabolites in blood: a review. Anal Bioanal Chem 2014; 406: 6151-6164.
344. Sipes IG, Schnellmann RG. Biotransformation of PCB's: Metabolic Pathways and
       Mechanisms. Environ Toxin Series 1987; 1: 110.
345. Ng E, Salihovic S, Lind PM, Mahajan A, Syvanen AC, Axelsson T, Ingelsson E, Lindgren
       CM, van Bavel B, Morris AP, Lind L. Genome-wide association study of plasma levels
       of polychlorinated biphenyls disclose an association with the CYP2B6 gene in a
       population-based sample. Environ Res 2015; 140: 95-101.
346. Safe SH. Polychlorinated biphenyls (PCBs): environmental impact, biochemical and toxic
       responses, and implications for risk assessment. Crit Rev Toxicol 1994; 24: 87-149.
347. Ueng TH, Alvares AP. Selective induction and inhibition of liver and lung cytochrome P-
       450-dependent monooxygenases by the PCBs mixture, Aroclor 1016. Toxicology 1985;
       35: 83-94.
348. Abdel-Hamid FM, Moore JA, Matthews HB. Comparative study of 3,4,3',4'-
       tetrachlorobiphenyl in male and female rats and female monkeys. J Toxicol Environ
       Health 1981; 7: 181-191.
349. McConnell EE. Comparative toxicity of PCBs and related compounds in various species of
       animals. Environ Health Perspect 1985; 60: 29-33.
350. Chu I, Villeneuve DC, Yagminas A, Lecavalier P, Hakansson H, Ahlborg UG, Valli VE,
       Kennedy SW, Bergman A, Seegal RF, . Toxicity of PCB 77 (3,3',4,4'-
       tetrachlorobiphenyl) and PCB 118 (2,3',4,4'5-pentachlorobiphenyl) in the rat following
       subchronic dietary exposure. Fundam Appl Toxicol 1995; 26: 282-292.
351. Hites RA, Holsen TM. Temporal trends of PCBs and DDTs in Great Lakes fish compared
       to those in air. Sci Total Environ 2019; 646: 1413-1418.
352. Shirai JH, Kissel JC. Uncertainty in estimated half-lives of PCBS in humans: impact on
       exposure assessment. Sci Total Environ 1996; 187: 199-210.
353. Milbrath MO, Wenger Y, Chang CW, Emond C, Garabrant D, Gillespie BW, Jolliet O.
       Apparent half-lives of dioxins, furans, and polychlorinated biphenyls as a function of age,
       body fat, smoking status, and breast-feeding. Environ Health Perspect 2009; 117: 417-
       425.
354. Aylward LL, Collins JJ, Bodner KM, Wilken M, Bodnar CM. "Intrinsic" elimination rate
       and dietary intake estimates for selected indicator PCBs: toxicokinetic modeling using
       serial sampling data in US subjects, 2005-2010. Chemosphere 2014; 110: 48-52.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 131
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17831 Page 128 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 127


355. Bu Q, MacLeod M, Wong F, Toms LM, Mueller JF, Yu G. Historical intake and
       elimination of polychlorinated biphenyls and organochlorine pesticides by the Australian
       population reconstructed from biomonitoring data. Environ Int 2015; 74: 82-88.
356. Hopf NB, Ruder AM, Waters MA, Succop P. Concentration-dependent half-lives of
       polychlorinated biphenyl in sera from an occupational cohort. Chemosphere 2013.
357. Wolff MS, Fischbein A, Selikoff IJ. Changes in PCB serum concentrations among capacitor
       manufacturing workers. Environ Res 1992; 59: 202-216.
358. Knobeloch L, Turyk M, Imm P, Schrank C, Anderson H. Temporal changes in PCB and
       DDE levels among a cohort of frequent and infrequent consumers of Great Lakes
       sportfish. Environ Res 2009; 109: 66-72.
359. Seegal RF, Fitzgerald EF, Hills EA, Wolff MS, Haase RF, Todd AC, Parsons P, Molho ES,
       Higgins DS, Factor SA, Marek KL, Seibyl JP, Jennings DL, McCaffrey RJ. Estimating
       the half-lives of PCB congeners in former capacitor workers measured over a 28-year
       interval. J Expo Sci Environ Epidemiol 2010.
360. Steele G, Stehr-Green P, Welty E. Estimates of the biologic half-life of polychlorinated
       biphenyls in human serum. N Engl J Med 1986; 314: 926-927.
361. Phillips DL, Smith AB, Burse VW, Steele GK, Needham LL, Hannon WH. Half-life of
       polychlorinated biphenyls in occupationally exposed workers. Arch Environ Health 1989;
       44: 351-354.
362. Taylor PR, Lawrence CE. Polychlorinated biphenyls: estimated serum half lives. Br J Ind
       Med 1992; 49: 527-528.
363. Ryan JJ, Levesque D, Panopio LG, Sun WF, Masuda Y, Kuroki H. Elimination of
       polychlorinated dibenzofurans (PCDFs) and polychlorinated biphenyls (PCBs) from
       human blood in the Yusho and Yu-Cheng rice oil poisonings. Arch Environ Contam
       Toxicol 1993; 24: 504-512.
364. Imbeault P, Chevrier J, Dewailly E, Ayotte P, Despres JP, Tremblay A, Mauriege P.
       Increase in plasma pollutant levels in response to weight loss in humans is related to in
       vitro subcutaneous adipocyte basal lipolysis. Int J Obes Relat Metab Disord 2001; 25:
       1585-1591.
365. Masuda Y. Fate of PCDF/PCB congeners and change of clinical symptoms in patients with
       Yusho PCB poisoning for 30 years. Chemosphere 2001; 43: 925-930.
366. Vo TT, Gladen BC, Cooper GS, Baird DD, Daniels JL, Gammon MD, Richardson DB.
       Dichlorodiphenyldichloroethane and polychlorinated biphenyls: intraindividual changes,
       correlations, and predictors in healthy women from the southeastern United States.
       Cancer Epidemiol Biomarkers Prev 2008; 17: 2729-2736.
367. Jandacek RJ, Heubi JE, Buckley DD, Khoury JC, Turner WE, Sjodin A, Olson JR, Shelton
       C, Helms K, Bailey TD, Carter S, Tso P, Pavuk M. Reduction of the body burden of
       PCBs and DDE by dietary intervention in a randomized trial. J Nutr Biochem 2014; 25:
       483-488.
368. Penell J, Lind L, Salihovic S, van Bavel B, Lind PM. Persistent organic pollutants are
       related to the change in circulating lipid levels during a 5 year follow-up. Environ Res
       2014; 134: 190-197.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 132
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17832 Page 129 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 128


369. Chase KH, Wong O, Thomas D, Berney BW, Simon RK. Clinical and metabolic
        abnormalities associated with occupational exposure to polychlorinated biphenyls
        (PCBs). J Occup Med 1982; 24: 109-114.
370. Patterson D, WE T, SP C, LL- N. Total TEQ reference range (PCDDs, PCDFs, cPCBs,
        mono-PCBs) for the US population 2001–2002. Chemosphere 2008; 73: S261-S277.
371. Wolff MS, Fischbein A, Thornton J, Rice C, Lilis R, Selikoff IJ. Body burden of
        polychlorinated biphenyls among persons employed in capacitor manufacturing. Int Arch
        Occup Environ Health 1982; 49: 199-208.
372. Kreiss K, Roberts C, Humphrey HE. Serial PBB levels, PCB levels, and clinical chemistries
        in Michigan's PBB cohort. Arch Environ Health 1982; 37: 141-147.
373. Kreiss K. Studies on populations exposed to polychlorinated biphenyls. Environ Health
        Perspect 1985; 60: 193-199.
374. Mack GA, Mohadjer L. Baseline Estimates and Time Trends for Beta-benzene
        hexachloride, hexachlorobenzene, and Polychlorinated Biphenyls in Human Adipose
        Tissue 1970-1983. Washington, D.C.: United States Environmental Protectiona Agency,
        Office of Toxic Substances, Exposure Evaluation Division; 1985.
375. Lordo RA, Dinh KT, Schwemberger JG. Semivolatile organic compounds in adipose tissue:
        estimated averages for the US population and selected subpopulations. Am J Public
        Health 1996; 86: 1253-1259.
376. Achour A, Derouiche A, Barhoumi B, Kort B, Cherif D, Bouabdallah S, Sakly M, Rhouma
        KB, Touil S, Driss MR, Tebourbi O. Organochlorine pesticides and polychlorinated
        biphenyls in human adipose tissue from northern Tunisia: Current extent of
        contamination and contributions of socio-demographic characteristics and dietary habits.
        Environ Res 2017; 156: 635-643.
377. Bravo N, Hansen S, Okland I, Gari M, Alvarez MV, Matiocevich S, Odland JO, Grimalt
        JO. Influence of maternal and sociodemographic characteristics on the accumulation of
        organohalogen compounds in Argentinian women. The EMASAR study. Environ Res
        2017; 158: 759-767.
378. Wesselink AK, Bethea TN, McClean M, Weuve J, Williams PL, Hauser R, Sjodin A,
        Brasky TM, Baird DD, Wise LA. Predictors of plasma polychlorinated biphenyl
        concentrations among reproductive-aged black women. Int J Hyg Environ Health 2019;
        222: 1001-1010.
379. Prevention CfDCa. Fourth National Report on Human Exposure to Environmental
        Chemicals. https://wwwcdcgov/exposurereport/indexhtml 2009.
380. Needham LL, Barr DB, Caudill SP, Pirkle JL, Turner WE, Osterloh J, Jones RL, Sampson
        EJ. Concentrations of environmental chemicals associated with neurodevelopmental
        effects in U.S. population. Neurotoxicology 2005; 26: 531-545.
381. Jain RB, Wang RY. Regression models to estimate total polychlorinated biphenyls in the
        general US population: 2001-2002 and 2003-2004. Chemosphere 2010; 79: 243-252.
382. Nichols BR, Hentz KL, Aylward L, Hays SM, Lamb JC. Age-specific reference ranges for
        polychlorinated biphenyls (PCB) based on the NHANES 2001-2002 survey. J Toxicol
        Environ Health A 2007; 70: 1873-1877.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 133
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17833 Page 130 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 129


383. Patterson DG, Jr., Wong LY, Turner WE, Caudill SP, DiPietro ES, McClure PC, Cash TP,
       Osterloh JD, Pirkle JL, Sampson EJ, Needham LL. Levels in the U.S. population of those
       persistent organic pollutants (2003-2004) included in the Stockholm Convention or in
       other long range transboundary air pollution agreements. Environ Sci Technol 2009; 43:
       1211-1218.
384. Bichteler A, Wikoff DS, Loko F, Harris MA. Estimating serum concentrations of dioxin-
       like compounds in the U.S. population effective 2005-2006 and 2007-2008: A multiple
       imputation and trending approach incorporating NHANES pooled sample data. Environ
       Int 2017; 105: 112-125.
385. Dhooge W, Den HE, Koppen G, Bruckers L, Nelen V, Van De ME, Bilau M, Croes K,
       Baeyens W, Schoeters G, Van LN. Internal exposure to pollutants and body size in
       Flemish adolescents and adults: associations and dose-response relationships. Environ Int
       2010; 36: 330-337.
386. Kim MJ, Marchand P, Henegar C, Antignac JP, Alili R, Poitou C, Bouillot JL, Basdevant
       A, Le Bizec B, Barouki R, Clement K. Fate and complex pathogenic effects of dioxins
       and polychlorinated biphenyls in obese subjects before and after drastic weight loss.
       Environ Health Perspect 2011; 119: 377-383.
387. Glynn A, Larsdotter M, Aune M, Darnerud PO, Bjerselius R, Bergman A. Changes in
       serum concentrations of polychlorinated biphenyls (PCBs), hydroxylated PCB
       metabolites and pentachlorophenol during pregnancy. Chemosphere 2011; 83: 144-151.
388. Den HE, Govarts E, Bruckers L, Schoeters G. Determinants of polychlorinated aromatic
       hydrocarbons in serum in three age classes--Methodological implications for human
       biomonitoring. Environ Res 2009; 109: 495-502.
389. Aminov Z, Haase RF, Pavuk M, Carpenter DO. Analysis of the effects of exposure to
       polychlorinated biphenyls and chlorinated pesticides on serum lipid levels in residents of
       Anniston, Alabama. Environ Health 2013; 12: 108.
390. Arrebola JP, Ocana-Riola R, Arrebola-Moreno AL, Fernandez-Rodriguez M, Martin-
       Olmedo P, Fernandez MF, Olea N. Associations of accumulated exposure to persistent
       organic pollutants with serum lipids and obesity in an adult cohort from Southern Spain.
       Environ Pollut 2014; 195: 9-15.
391. Brauner EV, Raaschou-Nielsen O, Gaudreau E, Leblanc A, Tjonneland A, Overvad K,
       Sorensen M. Predictors of adipose tissue concentrations of organochlorine pesticides in a
       general Danish population. J Expo Sci Environ Epidemiol 2011.
392. De Roos AJ, Ulrich CM, Sjodin A, McTiernan A. Adiposity, body composition, and weight
       change in relation to organochlorine pollutant plasma concentrations. J Expo Sci Environ
       Epidemiol 2012; 22: 617-624.
393. Alcala CS, Phillips LJ. PCB concentrations in women based on breastfeeding history:
       NHANES 2001-2004. Environ Res 2017; 154: 35-41.
394. Moon HJ, Lim JE, Jee SH. Association between serum concentrations of persistent organic
       pollutants and smoking in Koreans: A cross-sectional study. J Epidemiol 2017; 27: 63-68.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 134
Case 2:15-cv-00201-SMJ          ECF No. 388-2       filed 01/28/20     PageID.17834 Page 131 of
                                                  620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 130


395. Hoyer AP, Jorgensen T, Grandjean P, Hartvig HB. Repeated measurements of
       organochlorine exposure and breast cancer risk (Denmark). Cancer Causes Control 2000;
       11: 177-184.
396. Hagmar L, Wallin E, Vessby B, Jonsson BA, Bergman A, Rylander L. Intra-individual
       variations and time trends 1991-2001 in human serum levels of PCB, DDE and
       hexachlorobenzene. Chemosphere 2006; 64: 1507-1513.
397. Verner MA, Bachelet D, McDougall R, Charbonneau M, Guenel P, Haddad S. A case study
       addressing the reliability of polychlorinated biphenyl levels measured at the time of
       breast cancer diagnosis in representing early-life exposure. Cancer Epidemiol Biomarkers
       Prev 2011; 20: 281-286.
398. Orloff KG, Dearwent S, Metcalf S, Kathman S, Turner W. Human exposure to
       polychlorinated biphenyls in a residential community. Arch Environ Contam Toxicol
       2003; 44: 125-131.
399. Smith AB, Schloemer J, Lowry LK, Smallwood AW, Ligo RN, Tanaka S, Stringer W,
       Jones M, Hervin R, Glueck CJ. Metabolic and health consequences of occupational
       exposure to polychlorinated biphenyls. Br J Ind Med 1982; 39: 361-369.
400. Phillips DL, Pirkle JL, Burse VW, Bernert JT, Jr., Henderson LO, Needham LL.
       Chlorinated hydrocarbon levels in human serum: effects of fasting and feeding. Arch
       Environ Contam Toxicol 1989; 18: 495-500.
401. Hanrahan LP, Falk C, Anderson HA, Draheim L, Kanarek MS, Olson J. Serum PCB and
       DDE levels of frequent Great Lakes sport fish consumers-a first look. The Great Lakes
       Consortium. Environ Res 1999; 80: S26-S37.
402. Anderson HA, Falk C, Hanrahan L, Olson J, Burse VW, Needham L, Paschal D, Patterson
       D, Jr., Hill RH, Jr. Profiles of Great Lakes critical pollutants: a sentinel analysis of human
       blood and urine. The Great Lakes Consortium. Environ Health Perspect 1998; 106: 279-
       289.
403. Birnbaum LS, Dutton ND, Cusack C, Mennemeyer ST, Pavuk M. Anniston community
       health survey: Follow-up and dioxin analyses (ACHS-II)--methods. Environ Sci Pollut
       Res Int 2016; 23: 2014-2021.
404. Aminov Z, Haase R, Olson JR, Pavuk M, Carpenter DO. Racial differences in levels of
       serum lipids and effects of exposure to persistent organic pollutants on lipid levels in
       residents of Anniston, Alabama. Environ Int 2014; 73: 216-223.
405. Kraft M, Sievering S, Grun L, Rauchfuss K. Mono-, di-, and trichlorinated biphenyls (PCB
       1-PCB 39) in the indoor air of office rooms and their relevance on human blood burden.
       Indoor Air 2018; 28: 441-449.
406. Pedersen EB, Ebbehoj NE, Goen T, Meyer HW, Jacobsen P. Exposure to 27
       polychlorinated biphenyls in the indoor environment of a workplace: a controlled bio-
       monitoring study. Int Arch Occup Environ Health 2016; 89: 43-47.
407. Pavuk M, Olson JR, Wattigney WA, Dutton ND, Sjodin A, Shelton C, Turner WE, Bartell
       SM. Predictors of serum polychlorinated biphenyl concentrations in Anniston residents.
       Sci Total Environ 2014; 496: 624-634.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 135
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17835 Page 132 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 131


408. Pavuk M, Olson JR, Sjodin A, Wolff P, Turner WE, Shelton C, Dutton ND, Bartell S.
       Serum concentrations of polychlorinated biphenyls (PCBs) in participants of the
       Anniston Community Health Survey. Sci Total Environ 2014; 473-474: 286-297.
409. Zani C, Gelatti U, Donato F, Capelli M, Portolani N, Bergonzi R, Apostoli P.
       Polychlorinated biphenyls in serum, liver and adipose tissue of subjects with
       hepatocellular carcinoma living in a highly polluted area. Chemosphere 2013; 91: 194-
       199.
410. Li AJ, Feldman SM, McNally RK, Kannan K. Distribution of Organohalogen and Synthetic
       Musk Compounds in Breast Adipose Tissue of Breast Cancer Patients in Ulster County,
       New York, USA. Arch Environ Contam Toxicol 2019; 77: 68-78.
411. Emmett EA, Maroni M, Schmith JM, Levin BK, Jefferys J. Studies of transformer repair
       workers exposed to PCBs: I. Study design, PCB concentrations, questionnaire, and
       clinical examination results. Am J Ind Med 1988; 13: 415-427.
412. Wolff MS, Thornton J, Fischbein A, Lilis R, Selikoff IJ. Disposition of polychlorinated
       biphenyl congeners in occupationally exposed persons. Toxicol Appl Pharmacol 1982;
       62: 294-306.
413. Brown JF, Jr., Lawton RW. Polychlorinated biphenyl (PCB) partitioning between adipose
       tissue and serum. Bull Environ Contam Toxicol 1984; 33: 277-280.
414. Gladen BC, Doucet J, Hansen LG. Assessing human polychlorinated biphenyl
       contamination for epidemiologic studies: lessons from patterns of congener
       concentrations in canadians in 1992. Environ Health Perspect 2003; 111: 437-443.
415. Holford TR, Zheng T, Mayne ST, Zahm SH, Tessari JD, Boyle P. Joint effects of nine
       polychlorinated biphenyl (PCB) congeners on breast cancer risk. Int J Epidemiol 2000;
       29: 975-982.
416. Cho MR, Shin JY, Hwang JH, Jacobs DR, Jr., Kim SY, Lee DH. Associations of fat mass
       and lean mass with bone mineral density differ by levels of persistent organic pollutants:
       National Health and Nutrition Examination Survey 1999-2004. Chemosphere 2011; 82:
       1268-1276.
417. Whitehead TP, Brown FR, Metayer C, Park JS, Does M, Dhaliwal J, Petreas MX, Buffler
       PA, Rappaport SM. Polychlorinated biphenyls in residential dust: sources of variability.
       Environ Sci Technol 2014; 48: 157-164.
418. Whitehead TP, Crispo Smith S, Park JS, Petreas MX, Rappaport SM, Metayer C.
       Concentrations of Persistent Organic Pollutants in California Children's Whole Blood and
       Residential Dust. Environ Sci Technol 2015; 49: 9331-9340.
419. DellaValle CT, Wheeler DC, Deziel NC, De Roos AJ, Cerhan JR, Cozen W, Severson RK,
       Flory AR, Locke SJ, Colt JS, Hartge P, Ward MH. Environmental determinants of
       polychlorinated biphenyl concentrations in residential carpet dust. Environ Sci Technol
       2013; 47: 10405-10414.
420. Kimbrough RD, Krouskas CA, Xu W, Shields PG. Mortality among capacitor workers
       exposed to polychlorinated biphenyls (PCBs), a long-term update. Int Arch Occup
       Environ Health 2014.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 136
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17836 Page 133 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 132


421. Ruder AM, Hein MJ, Nilsen N, Waters MA, Laber P, Davis-King K, Prince MM, Whelan
       E. Mortality among workers exposed to polychlorinated biphenyls (PCBs) in an electrical
       capacitor manufacturing plant in Indiana: an update. Environ Health Perspect 2006; 114:
       18-23.
422. Lawton RW, Brown JF, Jr., Ross MR, Feingold J. Comparability and precision of serum
       PCB measurements. Arch Environ Health 1985; 40: 29-37.
423. Lawton RW, Ross MR, Feingold J, Brown JF, Jr. Effects of PCB exposure on biochemical
       and hematological findings in capacitor workers. Environ Health Perspect 1985; 60: 165-
       184.
424. DellaValle CT, Purdue MP, Ward MH, Locke SJ, Stewart PA, De Roos AJ, Hartge P,
       Rothman N, Friesen MC. Validity of expert assigned retrospective estimates of
       occupational polychlorinated biphenyl exposure. Ann Occup Hyg 2015; 59: 609-615.
425. Hopf NB, Ruder AM, Succop P, Waters MA. Evaluation of cumulative PCB exposure
       estimated by a job exposure matrix versus PCB serum concentrations. Environ Sci Pollut
       Res Int 2014; 21: 6314-6323.
426. Hopf NB, Waters MA, Ruder AM, Prince MM. Development of a Retrospective Job
       Exposure Matrix for PCB-exposed Workers in Capacitor Manufacturing. J Occup Health
       2010.
427. Pelletier C, Imbeault P, Tremblay A. Energy balance and pollution by organochlorines and
       polychlorinated biphenyls. Obes Rev 2003; 4: 17-24.
428. Dirtu AC, Dirinck E, Malarvannan G, Neels H, Van GL, Jorens PG, Covaci A. Dynamics of
       organohalogenated contaminants in human serum from obese individuals during one year
       of weight loss treatment. Environ Sci Technol 2013.
429. Jansen A, Polder A, Muller MHB, Skjerve E, Aaseth J, Lyche JL. Increased levels of
       persistent organic pollutants in serum one year after a great weight loss in humans: Are
       the levels exceeding health based guideline values? Sci Total Environ 2018; 622-623:
       1317-1326.
430. Mullerova D, Matejkova D, Dvorakova J, Muller L, Rosmus J, Kovarova K. PERSISTENT
       ORGANOCHLORINE POLLUTANTS IN OBESE WOMEN AFTER DIET INDUCED
       WEIGHT LOSS: FIVE YEARS FOLLOW UP STUDY. Cent Eur J Public Health 2015;
       23: 214-217.
431. He F, Zuo L, Ward E, Arciero PJ. Serum Polychlorinated Biphenyls Increase and Oxidative
       Stress Decreases with a Protein-Pacing Caloric Restriction Diet in Obese Men and
       Women. Int J Environ Res Public Health 2017; 14.
432. Baris D, Kwak LW, Rothman N, Wilson W, Manns A, Tarone RE, Hartge P. Blood levels
       of organochlorines before and after chemotherapy among non-Hodgkin's lymphoma
       patients. Cancer Epidemiol Biomarkers Prev 2000; 9: 193-197.
433. Gammon MD, Wolff MS, Neugut AI, Terry MB, Britton JA, Greenebaum E, Hibshoosh H,
       Levin B, Wang Q, Santella RM. Treatment for breast cancer and blood levels of
       chlorinated hydrocarbons. Cancer Epidemiol Biomarkers Prev 1996; 5: 467-471.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 137
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17837 Page 134 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 133


434. Porta M, Pumarega J, Lopez T, Jariod M, Marco E, Grimalt JO. Influence of tumor stage,
       symptoms, and time of blood draw on serum concentrations of organochlorine
       compounds in exocrine pancreatic cancer. Cancer Causes Control 2009.
435. Maroni M, Colombi A, Arbosti G, Cantoni S, Foa V. Occupational exposure to
       polychlorinated biphenyls in electrical workers. II. Health effects. Br J Ind Med 1981; 38:
       55-60.
436. Maroni M, Colombi A, Cantoni S, Ferioli E, Foa V. Occupational exposure to
       polychlorinated biphenyls in electrical workers. I. Environmental and blood
       polychlorinated biphenyls concentrations. Br J Ind Med 1981; 38: 49-54.
437. Emmett EA. Polychlorinated biphenyl exposure and effects in transformer repair workers.
       Environ Health Perspect 1985; 60: 185-192.
438. Emmett EA, Maroni M, Jefferys J, Schmith J, Levin BK, Alvares A. Studies of transformer
       repair workers exposed to PCBs: II. Results of clinical laboratory investigations. Am J
       Ind Med 1988; 14: 47-62.
439. Acquavella JF, Hanis NM, Nicolich MJ, Phillips SC. Assessment of clinical, metabolic,
       dietary, and occupational correlations with serum polychlorinated biphenyl levels among
       employees at an electrical capacitor manufacturing plant. J Occup Med 1986; 28: 1177-
       1180.
440. Fischbein A, Rizzo JN, Solomon SJ, Wolff MS. Oculodermatological findings in workers
       with occupational exposure to polychlorinated biphenyls (PCBs). Br J Ind Med 1985; 42:
       426-430.
441. Fischbein A, Thornton J, Wolff MS, Bernstein J, Selifoff IJ. Dermatological findings in
       capacitor manufacturing workers exposed to dielectric fluids containing polychlorinated
       biphenyls (PCBs). Arch Environ Health 1982; 37: 69-74.
442. Fischbein A. Liver function tests in workers with occupational exposure to polychlorinated
       biphenyls (PCBs): comparison with yusho and yu-cheng. Environ Health Perspect 1985;
       60: 145-150.
443. Hara I. Health status and PCBs in blood of workers exposed to PCBs and of their children.
       Environ Health Perspect 1985; 59: 85-90.
444. Ouw HK, Simpson GR, Siyali DS. Use and health effects of Aroclor 1242, a
       polychlorinated biphenyl, in an electrical industry. Arch Environ Health 1976; 31: 189-
       194.
445. Baker EL, Jr., Landrigan PJ, Glueck CJ, Zack MM, Jr., Liddle JA, Burse VW, Housworth
       WJ, Needham LL. Metabolic consequences of exposure to polychlorinated biphenyls
       (PCB) in sewage sludge. Am J Epidemiol 1980; 112: 553-563.
446. Ouw HK, Simpson GR, Siyali DS. Use and health effects of Aroclor 1242, a
       polychlorinated biphenyl, in an electrical industry. Arch Environ Health 1976; 31: 189-
       194.
447. G M, P V, M A, B N, C C, A F-a. Immunological and Cytogenetic Damage In Workers
       Accidentally Exposed to Polyhlorinated Biphenyls (PCB). Clin Chem Enzyme Comms
       1992; 4: 341-353.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 138
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17838 Page 135 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 134


448. Daniel V, Huber W, Bauer K, Suesal C, Conradt C, Opelz G. Associations of blood levels
       of PCB, HCHS, and HCB with numbers of lymphocyte subpopulations, in vitro
       lymphocyte response, plasma cytokine levels, and immunoglobulin autoantibodies.
       Environ Health Perspect 2001; 109: 173-178.
449. Gascon M, Morales E, Sunyer J, Vrijheid M. Effects of persistent organic pollutants on the
       developing respiratory and immune systems: a systematic review. Environ Int 2013; 52:
       51-65.
450. Tryphonas H. Immunotoxicity of PCBs (Aroclors) in relation to Great Lakes. Environ
       Health Perspect 1995; 103 Suppl 9: 35-46.
451. Tryphonas H. The impact of PCBs and dioxins on children's health: immunological
       considerations. Can J Public Health 1998; 89 Suppl 1: S49-47.
452. Serdar B, LeBlanc WG, Norris JM, Dickinson LM. Potential effects of polychlorinated
       biphenyls (PCBs) and selected organochlorine pesticides (OCPs) on immune cells and
       blood biochemistry measures: a cross-sectional assessment of the NHANES 2003-2004
       data. Environ Health 2014; 13: 114.
453. Spector JT, De Roos AJ, Ulrich CM, Sheppard L, Sjodin A, Wener MH, Wood B,
       McTiernan A. Plasma polychlorinated biphenyl concentrations and immune function in
       postmenopausal women. Environ Res 2014; 131: 174-180.
454. Van Den Heuvel RL, Koppen G, Staessen JA, Hond ED, Verheyen G, Nawrot TS, Roels
       HA, Vlietinck R, Schoeters GE. Immunologic biomarkers in relation to exposure markers
       of PCBs and dioxins in Flemish adolescents (Belgium). Environ Health Perspect 2002;
       110: 595-600.
455. Weisglas-Kuperus N, Vreugdenhil HJ, Mulder PG. Immunological effects of environmental
       exposure to polychlorinated biphenyls and dioxins in Dutch school children. Toxicology
       letters 2004; 149: 281-285.
456. Belles-Isles M, Ayotte P, Dewailly E, Weber JP, Roy R. Cord blood lymphocyte functions
       in newborns from a remote maritime population exposed to organochlorines and
       methylmercury. J Toxicol Environ Health A 2002; 65: 165-182.
457. Schoenroth L, Chan S, Fritzler M. Autoantibodies and levels of polychlorinated biphenyls
       in persons living near a hazardous waste treatment facility. J Investig Med 2004; 52: 170-
       176.
458. Kumar J, Monica Lind P, Salihovic S, van Bavel B, Lind L, Ingelsson E. Influence of
       persistent organic pollutants on oxidative stress in population-based samples.
       Chemosphere 2014; 114: 303-309.
459. Kumar J, Lind PM, Salihovic S, van Bavel B, Ingelsson E, Lind L. Persistent organic
       pollutants and inflammatory markers in a cross-sectional study of elderly Swedish
       people: the PIVUS cohort. Environ Health Perspect 2014; 122: 977-983.
460. Harper N, Connor K, Steinberg M, Safe S. Immunosuppressive activity of polychlorinated
       biphenyl mixtures and congeners: nonadditive (antagonistic) interactions. Fundam Appl
       Toxicol 1995; 27: 131-139.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 139
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17839 Page 136 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 135


461. N H, N S, K C, S S. Antagonism of 2,3,7,8-TCDD and 3,3',4,4',5-pentaCB Induced
        Immunotoxicity by 2,2',4,4',5,5'-HexaCB in B6C3F1 Mice. Organohalogen Compounds
        1994; 21: 25-28.
462. Gadalla SM, Andreotti G. Polychlorinated Biphenyls and Cancer: Are Telomeres to Blame?
        EBioMedicine 2015; 2: 1856-1857.
463. Scinicariello F, Buser MC. Polychlorinated Biphenyls and Leukocyte Telomere Length: An
        Analysis of NHANES 1999-2002. EBioMedicine 2015; 2: 1974-1979.
464. Mitro SD, Birnbaum LS, Needham BL, Zota AR. Cross-sectional Associations between
        Exposure to Persistent Organic Pollutants and Leukocyte Telomere Length among U.S.
        Adults in NHANES, 2001-2002. Environ Health Perspect 2016; 124: 651-658.
465. Callahan CL, Pavuk M, Birnbaum LS, Ren X, Olson JR, Bonner MR. Serum
        polychlorinated biphenyls and leukocyte telomere length in a highly-exposed population:
        The Anniston Community Health Survey. Environ Int 2017; 108: 212-220.
466. Ziegler S, Schettgen T, Beier F, Wilop S, Quinete N, Esser A, Masouleh BK, Ferreira MS,
        Vankann L, Uciechowski P, Rink L, Kraus T, Brummendorf TH, Ziegler P. Accelerated
        telomere shortening in peripheral blood lymphocytes after occupational polychlorinated
        biphenyls exposure. Arch Toxicol 2017; 91: 289-300.
467. Zota AR, Linderholm L, Park JS, Petreas M, Guo T, Privalsky ML, Zoeller RT, Woodruff
        TJ. Temporal comparison of PBDEs, OH-PBDEs, PCBs, and OH-PCBs in the serum of
        second trimester pregnant women recruited from San Francisco General Hospital,
        California. Environ Sci Technol 2013; 47: 11776-11784.
468. Haase H, Fahlenkamp A, Schettgen T, Esser A, Gube M, Ziegler P, Kraus T, Rink L.
        Immunotoxicity Monitoring in a Population Exposed to Polychlorinated Biphenyls. Int J
        Environ Res Public Health 2016; 13.
469. Ghosh S, Loffredo CA, Mitra PS, Trnovec T, Palkovicova Murinova L, Sovcikova E,
        Hoffman EP, Makambi KH, Dutta SK. PCB exposure and potential future cancer
        incidence in Slovak children: an assessment from molecular finger printing by Ingenuity
        Pathway Analysis (IPA(R)) derived from experimental and epidemiological
        investigations. Environ Sci Pollut Res Int 2017.
470. Guida M, Marra ML, Zullo F, Guida M, Trifuoggi M, Biffali E, Borra M, De Mieri G,
        D'Alessandro R, De Felice B. Association between exposure to dioxin-like
        polychlorinated biphenyls and miR-191 expression in human peripheral blood
        mononuclear cells. Mutat Res 2013; 753: 36-41.
471. Krauskopf J, de Kok TM, Hebels DG, Bergdahl IA, Johansson A, Spaeth F, Kiviranta H,
        Rantakokko P, Kyrtopoulos SA, Kleinjans JC. MicroRNA profile for health risk
        assessment: Environmental exposure to persistent organic pollutants strongly affects the
        human blood microRNA machinery. Sci Rep 2017; 7: 9262.
472. Lee JY, Lee KM, Lee DH, Kim DS. Association of low-dose exposure to persistent organic
        pollutants with E-cadherin promoter methylation in healthy Koreans. Biomarkers 2018;
        23: 293-298.
473. Itoh H, Iwasaki M, Kasuga Y, Yokoyama S, Onuma H, Nishimura H, Kusama R, Yoshida
        T, Yokoyama K, Tsugane S. Association between serum organochlorines and global



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 140
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17840 Page 137 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 136


       methylation level of leukocyte DNA among Japanese women: a cross-sectional study. Sci
       Total Environ 2014; 490: 603-609.
474. Lee MH, Cho ER, Lim JE, Jee SH. Association between serum persistent organic pollutants
       and DNA methylation in Korean adults. Environ Res 2017; 158: 333-341.
475. Lind L, Penell J, Luttropp K, Nordfors L, Syvanen AC, Axelsson T, Salihovic S, van Bavel
       B, Fall T, Ingelsson E, Lind PM. Global DNA hypermethylation is associated with high
       serum levels of persistent organic pollutants in an elderly population. Environ Int 2013;
       59: 456-461.
476. Park SY, Kim KS, Lee YM, Kim MJ, Jacobs DR, Jr., Porta M, Kim DS, Lee DH. Persistent
       organic pollutants and promoter hypermethylation of the O(6)-methylguanine-DNA
       methyltransferase gene. Biomarkers 2015; 20: 136-142.
477. Espin-Perez A, de Kok TM, Jennen DG, Hendrickx DM, De Coster S, Schoeters G,
       Baeyens W, van Larebeke N, Kleinjans JC. Distinct genotype-dependent differences in
       transcriptome responses in humans exposed to environmental carcinogens.
       Carcinogenesis 2015; 36: 1154-1161.
478. Luzardo OP, Henriquez-Hernandez LA, Valeron PF, Lara PC, Almeida-Gonzalez M,
       Losada A, Zumbado M, Serra-Majem L, Alvarez-Leon EE, Boada LD. The relationship
       between dioxin-like polychlorobiphenyls and IGF-I serum levels in healthy adults:
       evidence from a cross-sectional study. PLoS One 2012; 7: e38213.
479. Kalina I, Sram RJ, Konecna H, Ondrussekova A. Cytogenetic analysis of peripheral blood
       lymphocytes in workers occupationally exposed to polychlorinated biphenyls. Teratog
       Carcinog Mutagen 1991; 11: 77-82.
480. Program NT. NTP technical report on the toxicology and carcinogenesis studies of
       2,2',4,4',5,5'-hexachlorobiphenyl (PCB 153) (CAS No. 35065-27-1) in female Harlan
       Sprague-Dawley rats (Gavage studies). Natl Toxicol Program Tech Rep Ser 2006: 4-168.
481. De CS, Koppen G, Bracke M, Schroijen C, Den HE, Nelen V, Van De ME, Bruckers L,
       Bilau M, Baeyens W, Schoeters G, Van LN. Pollutant effects on genotoxic parameters
       and tumor-associated protein levels in adults: a cross sectional study. Environ Health
       2008; 7: 26.
482. Huang P, Huang B, Weng H, Nakayama K, Morimoto K. Effects of lifestyle on micronuclei
       frequency in human lymphocytes in Japanese hard-metal workers. Prev Med 2009; 48:
       383-388.
483. Gustavsson P, Hogstedt C, Rappe C. Short-term mortality and cancer incidence in capacitor
       manufacturing workers exposed to polychlorinated biphenyls (PCBs). Am J Ind Med
       1986; 10: 341-344.
484. Sinks T, Steele G, Smith AB, Watkins K, Shults RA. Mortality among workers exposed to
       polychlorinated biphenyls. Am J Epidemiol 1992; 136: 389-398.
485. Loomis D, Browning SR, Schenck AP, Gregory E, Savitz DA. Cancer mortality among
       electric utility workers exposed to polychlorinated biphenyls. Occup Environ Med 1997;
       54: 720-728.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 141
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17841 Page 138 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 137


486. Kimbrough RD, Doemland ML, Mandel JS. A mortality update of male and female
       capacitor workers exposed to polychlorinated biphenyls. J Occup Environ Med 2003; 45:
       271-282.
487. Brown DP. Mortality of workers exposed to polychlorinated biphenyls- -an update. Arch
       Environ Health 1987; 42: 333-339.
488. Prince MM, Ruder AM, Hein MJ, Waters MA, Whelan EA, Nilsen N, Ward EM, Schnorr
       TM, Laber PA, vis-King KE. Mortality and exposure response among 14,458 electrical
       capacitor manufacturing workers exposed to polychlorinated biphenyls (PCBs). Environ
       Health Perspect 2006; 114: 1508-1514.
489. Mallin K, McCann K, D'Aloisio A, Freels S, Piorkowski J, Dimos J, Persky V. Cohort
       mortality study of capacitor manufacturing workers, 1944-2000. JOEM 2004; 46: 565-
       576.
490. Leijs MM, Esser A, Amann PM, Schettgen T, Gube M, Merk HF, Kraus T, Baron JM.
       Hyperpigmentation and higher incidence of cutaneous malignancies in moderate-high
       PCB- and dioxin exposed individuals. Environ Res 2018; 164: 221-228.
491. Kimbrough RD, Krouskas CA, Xu W, Shields PG. Mortality among capacitor workers
       exposed to polychlorinated biphenyls (PCBs), a long-term update. Int Arch Occup
       Environ Health 2015; 88: 85-101.
492. Brown DP, Jones M. Mortality and industrial hygiene study of workers exposed to
       polychlorinated biphenyls. Arch Environ Health 1981; 36: 120-129.
493. Prince MM, Hein MJ, Ruder AM, Waters MA, Laber PA, Whelan EA. Update: cohort
       mortality study of workers highly exposed to polychlorinated biphenyls (PCBs) during
       the manufacture of electrical capacitors, 1940-1998. Environ Health 2006; 5: 13.
494. Pesatori AC, Grillo P, Consonni D, Caironi M, Sampietro G, Olivari L, Ghisleni S, Bertazzi
       PA. Update of the mortality study of workers exposed to polychlorinated biphenyls
       (Pcbs) in two Italian capacitor manufacturing plants. Med Lav 2013; 104: 107-114.
495. Ruder AM, Hein MJ, Hopf NB, Waters MA. Cancer incidence among capacitor
       manufacturing workers exposed to polychlorinated biphenyls. Am J Ind Med 2017; 60:
       198-207.
496. Bahn AK, Rosenwaike I, Hermann N, Grover P, Stellman J, O'Leary K. Letter: Melanoma
       after exposure to PCB's. N Engl J Med 1976; 295: 450.
497. Bahn AK, Rosenwaike I, Hermann N, Grover P, Stellman J. Title (In press).
498. Bertazzi PA, Riboldi L, Pesatori A, Radice L, Zocchetti C. Cancer mortality of capacitor
       manufacturing workers. Am J Ind Med 1987; 11: 165-176.
499. Tironi A, Pesatori A, Consonni D, Zocchetti C, Bertazzi PA. [The mortality of female
       workers exposed to PCBs]. Epidemiol Prev 1996; 20: 200-202.
500. Gallagher RP, Macarthur AC, Lee TK, Weber JP, Leblanc A, Mark EJ, Borugian M,
       Abanto Z, Spinelli JJ. Plasma levels of polychlorinated biphenyls and risk of cutaneous
       malignant melanoma: a preliminary study. Int J Cancer 2011; 128: 1872-1880.
501. Cao J, Fan T, Li W, Xiao S. Association study between plasma levels of polychlorinated
       biphenyls and risk of cutaneous malignant melanoma. Environ Int 2019; 126: 298-301.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 142
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17842 Page 139 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 138


502. Donat-Vargas C, Berglund M, Glynn A, Wolk A, Akesson A. Dietary polychlorinated
       biphenyls, long-chain n-3 polyunsaturated fatty acids and incidence of malignant
       melanoma. Eur J Cancer 2017; 72: 137-143.
503. Donat-Vargas C, Bellavia A, Berglund M, Glynn A, Wolk A, Akesson A. Cardiovascular
       and cancer mortality in relation to dietary polychlorinated biphenyls and marine
       polyunsaturated fatty acids: a nutritional-toxicological aspect of fish consumption. J
       Intern Med 2019.
504. Magoni M, Apostoli P, Donato F, Manganoni A, Comba P, Fazzo L, Speziani F, Leonardi
       L, Orizio G, Scarcella C, Calzavara Pinton P. Plasma levels of polychlorinated biphenyls
       and risk of cutaneous malignant melanoma: A hospital-based case-control study. Environ
       Int 2018; 113: 20-25.
505. Longnecker M, Korick S, Moysich K. Human Health Effects of Polychlorinated Biphenyls.
       In: A S, TA G, editors. Dioxins and Health, Second ed. Hoboken, NJ: John Wiley &
       Sons; 2003. p. 679-728.
506. Yassi A, Tate RB, Routledge M. Cancer incidence and mortality in workers employed at a
       transformer manufacturing plant: update to a cohort study. Am J Ind Med 2003; 44: 58-
       62.
507. Boffetta P, Catalani S, Tomasi C, Pira E, Apostoli P. Occupational exposure to
       polychlorinated biphenyls and risk of cutaneous melanoma: a meta-analysis. Eur J
       Cancer Prev 2018; 27: 62-69.
508. Zani C, Toninelli G, Filisetti B, Donato F. Polychlorinated biphenyls and cancer: an
       epidemiological assessment. J Environ Sci Health C Environ Carcinog Ecotoxicol Rev
       2013; 31: 99-144.
509. Zani C, Ceretti E, Covolo L, Donato F. Do polychlorinated biphenyls cause cancer? A
       systematic review and meta-analysis of epidemiological studies on risk of cutaneous
       melanoma and non-Hodgkin lymphoma. Chemosphere 2017; 183: 97-106.
510. Behrens T, Kaerlev L, Cree I, Lutz JM, Afonso N, Eriksson M, Guenel P, Merletti F,
       Morales-Suarez-Varela M, Stengrevics A, Sabroe S, Cyr D, Llopis-Gonzalez A, Gorini
       G, Sharkova G, Hardell L, Ahrens W. Hormonal exposures and the risk of uveal
       melanoma. Cancer Causes Control 2010; 21: 1625-1634.
511. Greenland S, Salvan A, Wegman DH, Hallock MF, Smith TJ. A case-control study of
       cancer mortality at a transformer-assembly facility. Int Arch Occup Environ Health 1994;
       66: 49-54.
512. Caironi M, Olivari L, Sampietro G, Mandelli G, Mosconi G. [Introductional results of a
       mortality study in 471 ex-exposed workers to PCBs]. G Ital Med Lav Ergon 2005; 27:
       279-281.
513. DeGuire L, Cyr D, Theriault G, Provencher S, Iturra H, Case BW. Malignant melanoma of
       the skin among workers in a telecommunications industry: mortality study 1976-83. Br J
       Ind Med 1992; 49: 728-731.
514. Tynes T, Jynge H, Vistnes AI. Leukemia and brain tumors in Norwegian railway workers, a
       nested case- control study. Am J Epidemiol 1994; 139: 645-653.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 143
Case 2:15-cv-00201-SMJ          ECF No. 388-2      filed 01/28/20     PageID.17843 Page 140 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 139


515. Hay A, Tarrel J. Mortality of power workers exposed to phenoxy herbicides and
       polychlorinated biphenyls in waste transformer oil. Ann N Y Acad Sci 1997; 837: 138-
       156.
516. Linet MS, Vajdic CM, Morton LM, de Roos AJ, Skibola CF, Boffetta P, Cerhan JR,
       Flowers CR, de Sanjose S, Monnereau A, Cocco P, Kelly JL, Smith AG, Weisenburger
       DD, Clarke CA, Blair A, Bernstein L, Zheng T, Miligi L, Clavel J, Benavente Y, Chiu
       BC. Medical history, lifestyle, family history, and occupational risk factors for follicular
       lymphoma: the InterLymph Non-Hodgkin Lymphoma Subtypes Project. J Natl Cancer
       Inst Monogr 2014; 2014: 26-40.
517. Slager SL, Benavente Y, Blair A, Vermeulen R, Cerhan JR, Costantini AS, Monnereau A,
       Nieters A, Clavel J, Call TG, Maynadie M, Lan Q, Clarke CA, Lightfoot T, Norman AD,
       Sampson JN, Casabonne D, Cocco P, de Sanjose S. Medical history, lifestyle, family
       history, and occupational risk factors for chronic lymphocytic leukemia/small
       lymphocytic lymphoma: the InterLymph Non-Hodgkin Lymphoma Subtypes Project. J
       Natl Cancer Inst Monogr 2014; 2014: 41-51.
518. Smedby KE, Sampson JN, Turner JJ, Slager SL, Maynadie M, Roman E, Habermann TM,
       Flowers CR, Berndt SI, Bracci PM, Hjalgrim H, Weisenburger DD, Morton LM. Medical
       history, lifestyle, family history, and occupational risk factors for mantle cell lymphoma:
       the InterLymph Non-Hodgkin Lymphoma Subtypes Project. J Natl Cancer Inst Monogr
       2014; 2014: 76-86.
519. Vajdic CM, Landgren O, McMaster ML, Slager SL, Brooks-Wilson A, Smith A, Staines A,
       Dogan A, Ansell SM, Sampson JN, Morton LM, Linet MS. Medical history, lifestyle,
       family history, and occupational risk factors for lymphoplasmacytic
       lymphoma/Waldenstrom's macroglobulinemia: the InterLymph Non-Hodgkin Lymphoma
       Subtypes Project. J Natl Cancer Inst Monogr 2014; 2014: 87-97.
520. Wang SS, Flowers CR, Kadin ME, Chang ET, Hughes AM, Ansell SM, Feldman AL,
       Lightfoot T, Boffetta P, Melbye M, Lan Q, Sampson JN, Morton LM, Zhang Y,
       Weisenburger DD. Medical history, lifestyle, family history, and occupational risk factors
       for peripheral T-cell lymphomas: the InterLymph Non-Hodgkin Lymphoma Subtypes
       Project. J Natl Cancer Inst Monogr 2014; 2014: 66-75.
521. Cerhan JR, Kricker A, Paltiel O, Flowers CR, Wang SS, Monnereau A, Blair A, Dal ML,
       Kane EV, Nieters A, Foran JM, Miligi L, Clavel J, Bernstein L, Rothman N, Slager SL,
       Sampson JN, Morton LM, Skibola CF. Medical history, lifestyle, family history, and
       occupational risk factors for diffuse large B-cell lymphoma: the InterLymph Non-
       Hodgkin Lymphoma Subtypes Project. J Natl Cancer Inst Monogr 2014; 2014: 15-25.
522. Lam CJ, Curtis RE, Dores GM, Engels EA, Caporaso NE, Polliack A, Warren JL, Young
       HA, Levine PH, Elmi AF, Fraumeni JF, Jr., Tucker MA, Morton LM. Risk Factors for
       Melanoma Among Survivors of Non-Hodgkin Lymphoma. J Clin Oncol 2015; 33: 3096-
       3104.
523. Morton LM, Sampson JN, Cerhan JR, Turner JJ, Vajdic CM, Wang SS, Smedby KE, de SS,
       Monnereau A, Benavente Y, Bracci PM, Chiu BC, Skibola CF, Zhang Y, Mbulaiteye
       SM, Spriggs M, Robinson D, Norman AD, Kane EV, Spinelli JJ, Kelly JL, La VC, Dal



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 144
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17844 Page 141 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 140


       ML, Maynadie M, Kadin ME, Cocco P, Costantini AS, Clarke CA, Roman E, Miligi L,
       Colt JS, Berndt SI, Mannetje A, De Roos AJ, Kricker A, Nieters A, Franceschi S, Melbye
       M, Boffetta P, Clavel J, Linet MS, Weisenburger DD, Slager SL. Rationale and Design of
       the International Lymphoma Epidemiology Consortium (InterLymph) Non-Hodgkin
       Lymphoma Subtypes Project. J Natl Cancer Inst Monogr 2014; 2014: 1-14.
524. Wang SS, Nieters A. Unraveling the interactions between environmental factors and genetic
       polymorphisms in non-Hodgkin lymphoma risk. Expert Rev Anticancer Ther 2010; 10:
       403-413.
525. Agency USEP. Lymphohematopoietic Cancers Induced by Chemicals and Other Agents:
       Overview and Implications for Risk Assessment. EPA/600/R-10/095F 2012.
526. Bassig BA, Zheng T, Zhang Y, Berndt SI, Holford TR, Hosgood HD, 3rd, Hu W, Leaderer
       B, Yeager M, Menashe I, Boyle P, Xu J, Zou K, Zhu Y, Chanock S, Rothman N, Lan Q.
       Polymorphisms in complement system genes and risk of non-Hodgkin lymphoma.
       Environ Mol Mutagen 2012; 53: 145-151.
527. Laden F, Bertrand KA, Altshul L, Aster JC, Korrick SA, Sagiv SK. Plasma organochlorine
       levels and risk of non-Hodgkin lymphoma in the Nurses' Health Study. Cancer Epidemiol
       Biomarkers Prev 2010; 19: 1381-1384.
528. Bertrand KA, Spiegelman D, Aster JC, Altshul LM, Korrick SA, Rodig SJ, Zhang SM,
       Kurth T, Laden F. Plasma organochlorine levels and risk of non-Hodgkin lymphoma in a
       cohort of men. Epidemiology 2010; 21: 172-180.
529. Fritschi L, Benke G, Hughes AM, Kricker A, Vajdic CM, Grulich A, Turner J, Milliken S,
       Kaldor J, Armstrong BK. Risk of non-Hodgkin lymphoma associated with occupational
       exposure to solvents, metals, organic dusts and PCBs (Australia). Cancer Causes Control
       2005; 16: 599-607.
530. Cocco P, Brennan P, Ibba A, de Sanjose LS, Maynadie M, Nieters A, Becker N, Ennas MG,
       Tocco MG, Boffetta P. Plasma polychlorobiphenyl and organochlorine pesticide level
       and risk of major lymphoma subtypes. Occup Environ Med 2008; 65: 132-140.
531. Quintana PJ, Delfino RJ, Korrick S, Ziogas A, Kutz FW, Jones EL, Laden F, Garshick E.
       Adipose tissue levels of organochlorine pesticides and polychlorinated biphenyls and risk
       of non-Hodgkin's lymphoma. Environ Health Perspect 2004; 112: 854-861.
532. Rothman N, Cantor KP, Blair A, Bush D, Brock JW, Helzlsouer K, Zahm SH, Needham
       LL, Pearson GR, Hoover RN, Comstock GW, Strickland PT. A nested case-control study
       of non-Hodgkin lymphoma and serum organochlorine residues. Lancet 1997; 350: 240-
       244.
533. De Roos AJ, Hartge P, Lubin JH, Colt JS, Davis S, Cerhan JR, Severson RK, Cozen W,
       Patterson DG, Jr., Needham LL, Rothman N. Persistent organochlorine chemicals in
       plasma and risk of non-Hodgkin's lymphoma. Cancer Res 2005; 65: 11214-11226.
534. Engel LS, Laden F, Andersen A, Strickland PT, Blair A, Needham LL, Barr DB, Wolff MS,
       Helzlsouer K, Hunter DJ, Lan Q, Cantor KP, Comstock GW, Brock JW, Bush D, Hoover
       RN, Rothman N. Polychlorinated biphenyl levels in peripheral blood and non-Hodgkin's
       lymphoma: a report from three cohorts. Cancer Res 2007; 67: 5545-5552.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 145
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17845 Page 142 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 141


535. Colt JS, Severson RK, Lubin J, Rothman N, Camann D, Davis S, Cerhan JR, Cozen W,
       Hartge P. Organochlorines in carpet dust and non-Hodgkin lymphoma. Epidemiology
       2005; 16: 516-525.
536. Hardell L, Van Havel B, Lindsrom G, Fredrikson M, Hagberg H, Liljegren G, Nordstrom
       M, Johansson B. Higher concentrations of specific polychlorinated biphenyl congeners in
       adipose tissue from non-Hodgkin's lymphoma patients compared with controls without a
       malignant disease. International Journal of Oncology 1996; 9: 603-608.
537. Hardell E, Eriksson M, Lindstrom G, van Bavel B, Linde A, Carlberg M, Liljegren G. Case-
       control study on concentrations of organohalogen compounds and titers of antibodies to
       Epstein-Barr virus antigens in the etiology of non-Hodgkin lymphoma
1. Leuk Lymphoma 2001; 42: 619-629.
538. Moysich KB, Mendola P, Schisterman EF, Freudenheim JL, Ambrosone CB, Vena JE,
       Shields PG, Kostyniak P, Greizerstein H, Graham S, Marshall JR. An evaluation of
       proposed frameworks for grouping polychlorinated biphenyl (PCB) congener data into
       meaningful analytic units. Am J Ind Med 1999; 35: 223-231.
539. Wolff MS, Camann D, Gammon M, Stellman SD. Proposed PCB congener groupings for
       epidemiological studies. Environ Health Perspect 1997; 105: 13-14.
540. Hardell K, Carlberg M, Hardell L, Bjornfoth H, Ericson J, I, Eriksson M, van BB,
       Lindstrom G. Concentrations of organohalogen compounds and titres of antibodies to
       Epstein-Barr virus antigens and the risk for non-Hodgkin lymphoma. Oncol Rep 2009;
       21: 1567-1576.
541. Spinelli JJ, Ng CH, Weber JP, Connors JM, Gascoyne RD, Lai AS, Brooks-Wilson AR, Le
       ND, Berry BR, Gallagher RP. Organochlorines and risk of non-Hodgkin lymphoma.
       International journal of cancer Journal international du cancer 2007; 121: 2767-2775.
542. Tomasallo C, Anderson H, Haughwout M, Imm P, Knobeloch L. Mortality among frequent
       consumers of Great Lakes sport fish. Environ Res 2010; 110: 62-69.
543. Helmfrid I, Berglund M, Lofman O, Wingren G. Health effects and exposure to
       polychlorinated biphenyls (PCBs) and metals in a contaminated community. Environ Int
       2012.
544. Viel JF, Floret N, Deconinck E, Focant JF, De Pauw E, Cahn JY. Increased risk of non-
       Hodgkin lymphoma and serum organochlorine concentrations among neighbors of a
       municipal solid waste incinerator. Environ Int 2011; 37: 449-453.
545. Colt JS, Rothman N, Severson RK, Hartge P, Cerhan JR, Chatterjee N, Cozen W, Morton
       LM, De Roos AJ, Davis S, Chanock S, Wang SS. Organochlorine exposure, immune
       gene variation, and risk of non-Hodgkin lymphoma. Blood 2009; 113: 1899-1905.
546. Brauner EV, Sorensen M, Gaudreau E, Leblanc A, Eriksen KT, Tjonneland A, Overvad K,
       Raaschou-Nielsen O. A prospective study of organochlorines in adipose tissue and risk of
       nonHodgkin lymphoma. Environ Health Perspect 2012; 120: 105-111.
547. Czarnota J, Gennings C, Colt JS, De Roos AJ, Cerhan JR, Severson RK, Hartge P, Ward
       MH, Wheeler DC. Analysis of Environmental Chemical Mixtures and Non-Hodgkin
       Lymphoma Risk in the NCI-SEER NHL Study. Environ Health Perspect 2015; 123: 965-
       970.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 146
Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20      PageID.17846 Page 143 of
                                              620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 142


548. Kelly RS, Kiviranta H, Bergdahl IA, Palli D, Johansson AS, Botsivali M, Vineis P,
       Vermeulen R, Kyrtopoulos SA, Chadeau-Hyam M. Prediagnostic plasma concentrations
       of organochlorines and risk of B-cell non-Hodgkin lymphoma in envirogenomarkers: a
       nested case-control study. Environ Health 2017; 16: 9.
549. Klil-Drori AJ, Kleinstern G, Seir RA, Choshen-Cohen L, Abdeen Z, Hussein E, Aqel M,
       Goen T, Perlman R, Ben-Yehuda D, Paltiel O. Serum organochlorines and non-Hodgkin
       lymphoma: A case-control study in Israeli Jews and Palestinians. Chemosphere 2018;
       213: 395-402.
550. Magoni M, Donato F, Apostoli P, Rossi G, Comba P, Fazzo L, Speziani F, Leonardi L,
       Orizio G, Scarcella C, Anastasia A, Tucci A. Serum levels of polychlorinated biphenyls
       and risk of non-Hodgkin lymphoma: A hospital-based case-control study. Chemosphere
       2019; 235: 969-975.
551. Bassig BA, Shu XO, Sjodin A, Koh WP, Gao YT, Adams-Haduch J, Davis M, Wang R,
       Xiang YB, Engel LS, Purdue MP, Ji BT, Yang G, Jones RS, Langseth H, Hosgood HD,
       Grimsrud TK, Seow WJ, Wong JYY, Hu W, Chen D, Zheng W, Yuan JM, Lan Q,
       Rothman N. Pre-diagnostic blood levels of organochlorines and risk of non-Hodgkin
       lymphoma in three prospective cohorts in China and Singapore. International journal of
       cancer Journal international du cancer 2019.
552. Catalani S, Donato F, Tomasi C, Pira E, Apostoli P, Boffetta P. Occupational and
       environmental exposure to polychlorinated biphenyls and risk of non-Hodgkin
       lymphoma: a systematic review and meta-analysis of epidemiology studies. Eur J Cancer
       Prev 2018.
553. Program N. NTP toxicology and carcinogenesis studies of 3,3',4,4',5-pentachlorobiphenyl
       (PCB 126) (CAS No. 57465-28-8) in female Harlan Sprague-Dawley rats (Gavage
       Studies). Natl Toxicol Program Tech Rep Ser 2006: 4-246.
554. Program NT. NTP Toxicology and Carcinogenesis Studies of a Binary Mixture of
       3,3',4,4',5-Pentachlorobiphenyl (PCB 126) (CAS No. 57465-28-8) and 2,2',4,4',5,5'-
       Hexachlorobiphenyl (PCB 153) (CAS No. 35065-27-1) in Female Harlan Sprague-
       Dawley Rats (Gavage Studies). Natl Toxicol Program Tech Rep Ser 2006: 1-258.
555. Program NT. NTP Toxicology and Carcinogenesis Studies of a Binary Mixture of
       3,3',4,4',5-Pentachlorobiphenyl (PCB 126) (CAS No. 57465-28-8) and 2,3',4,4',5-
       Pentachlorobiphenyl (PCB 118) (CAS No. 31508-00-6) in Female Harlan Sprague-
       Dawley Rats (Gavage Studies). Natl Toxicol Program Tech Rep Ser 2006: 1-218.
556. Freeman M, Kohles S. Plasma Levels of Polychlorinated Biphenyls, Non-Hodgkin
       Lymphoma, and Causation. Journal of Environmental and Public Health 2012; 2012: 1-
       15.
557. Gulley ML, Tang W. Laboratory assays for Epstein-Barr virus-related disease. J Mol Diagn
       2008; 10: 279-292.
558. Kimura H, Ito Y, Suzuki R, Nishiyama Y. Measuring Epstein-Barr virus (EBV) load: the
       significance and application for each EBV-associated disease. Rev Med Virol 2008; 18:
       305-319.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 147
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17847 Page 144 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 143


559. Bauer CC, Aberle SW, Popow-Kraupp T, Kapitan M, Hofmann H, Puchhammer-Stockl E.
       Serum Epstein-Barr virus DNA load in primary Epstein-Barr virus infection. J Med Virol
       2005; 75: 54-58.
560. Chang CM, Yu KJ, Mbulaiteye SM, Hildesheim A, Bhatia K. The extent of genetic
       diversity of Epstein-Barr virus and its geographic and disease patterns: a need for
       reappraisal. Virus Res 2009; 143: 209-221.
561. Cavallo R, Elia M, Gruosso V, Curtoni A, Costa C, Bergallo M. Molecular epidemiology of
       Epstein-Barr virus in adult kidney transplant recipients. Transplant Proc 2010; 42: 2527-
       2530.
562. Maurmann S, Fricke L, Wagner HJ, Schlenke P, Hennig H, Steinhoff J, Jabs WJ. Molecular
       parameters for precise diagnosis of asymptomatic Epstein-Barr virus reactivation in
       healthy carriers. J Clin Microbiol 2003; 41: 5419-5428.
563. Hardell L, Lindstrom G, van BB, Hardell K, Linde A, Carlberg M, Liljegren G. Adipose
       tissue concentrations of dioxins and dibenzofurans, titers of antibodies to Epstein-Barr
       virus early antigen and the risk for non-Hodgkin lymphoma. Environ Res 2001; 87: 99-
       107.
564. Bertrand KA, Birmann BM, Chang ET, Spiegelman D, Aster JC, Zhang SM, Laden F. A
       prospective study of Epstein-Barr virus antibodies and risk of non-Hodgkin lymphoma.
       Blood 2010.
565. de SS, Bosch R, Schouten T, Verkuijlen S, Nieters A, Foretova L, Maynadie M, Cocco PL,
       Staines A, Becker N, Brennan P, Benavente Y, Boffetta P, Meijer CJ, Middeldorp JM.
       Epstein-Barr virus infection and risk of lymphoma: immunoblot analysis of antibody
       responses against EBV-related proteins in a large series of lymphoma subjects and
       matched controls. Int J Cancer 2007; 121: 1806-1812.
566. Hjalgrim H, Engels EA. Infectious aetiology of Hodgkin and non-Hodgkin lymphomas: a
       review of the epidemiological evidence. J Intern Med 2008; 264: 537-548.
567. Engels EA. Infectious agents as causes of non-Hodgkin lymphoma. Cancer Epidemiol
       Biomarkers Prev 2007; 16: 401-404.
568. Hsu JL, Glaser SL. Epstein-barr virus-associated malignancies: epidemiologic patterns and
       etiologic implications. Crit Rev Oncol Hematol 2000; 34: 27-53.
569. Kapatai G, Murray P. Contribution of the Epstein Barr virus to the molecular pathogenesis
       of Hodgkin lymphoma. J Clin Pathol 2007; 60: 1342-1349.
570. Calle EE, Frumkin H, Henley SJ, Savitz DA, Thun MJ. Organochlorines and breast cancer
       risk. CA Cancer J Clin 2002; 52: 301-309.
571. Safe S. Endocrine disruptors and human health: is there a problem. Toxicology 2004; 205:
       3-10.
572. Negri E, Bosetti C, Fattore E, La Vecchia C. Environmental exposure to polychlorinated
       biphenyls (PCBs) and breast cancer: a systematic review of the epidemiological evidence.
       Eur J Cancer Prev 2003; 12: 509-516.
573. Auerbach O, Brewster G, Forman JB, Petrick TG, Smolin HJ, Meuhsam GE, Kassouny DY,
       Stout AP. Changes in the Bronchial Epithelium in Relation to Smoking and Cancer of the
       Lung. The New England Jounal of Medicine 1957; : -.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 148
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17848 Page 145 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 144


574. Golden R, Kimbrough R. Weight of evidence evaluation of potential human cancer risks
       from exposure to polychlorinated biphenyls: an update based on studies published since
       2003. Crit Rev Toxicol 2009; 39: 299-331.
575. Wolff MS, Toniolo PG, Lee EW, Rivera M, Dubin N. Blood levels of organochlorine
       residues and risk of breast cancer [see comments]. J Natl Cancer Inst 1993; 85: 648-652.
576. Wolff MS, Zeleniuch-Jacquotte A, Dubin N, Toniolo P. Risk of breast cancer and
       organochlorine exposure. Cancer Epidemiol Biomarkers Prev 2000; 9: 271-277.
577. Krieger N, Wolff MS, Hiatt RA, Rivera M, Vogelman J, Orentreich N. Breast cancer and
       serum organochlorines: a prospective study among white, black, and Asian women [see
       comments]. J Natl Cancer Inst 1994; 86: 589-599.
578. Hunter DJ, Hankinson SE, Laden F, Colditz GA, Manson JE, Willett WC, Speizer FE,
       Wolff MS. Plasma organochlorine levels and the risk of breast cancer. N Engl J Med
       1997; 337: 1253-1258.
579. Gammon MD, Wolff MS, Neugut AI, Eng SM, Teitelbaum SL, Britton JA, Terry MB,
       Levin B, Stellman SD, Kabat GC, Hatch M, Senie R, Berkowitz G, Bradlow HL,
       Garbowski G, Maffeo C, Montalvan P, Kemeny M, Citron M, Schnabel F, Schuss A,
       Hajdu S, Vinceguerra V, Niguidula N, Ireland K, Santella RM. Environmental toxins and
       breast cancer on Long Island. II. Organochlorine compound levels in blood. Cancer
       Epidemiol Biomarkers Prev 2002; 11: 686-697.
580. Moysich KB, Ambrosone CB, Vena JE, Shields PG, Mendola P, Kostyniak P, Greizerstein
       H, Graham S, Marshall JR, Schisterman EF, Freudenheim JL. Environmental
       organochlorine exposure and postmenopausal breast cancer risk. Cancer Epidemiol
       Biomarkers Prev 1998; 7: 181-188.
581. Laden F, Collman G, Iwamoto K, Alberg AJ, Berkowitz GS, Freudenheim JL, Hankinson
       SE, Helzlsouer KJ, Holford TR, Huang HY, Moysich KB, Tessari JD, Wolff MS, Zheng
       T, Hunter DJ. 1,1-Dichloro-2,2-bis(p-chlorophenyl)ethylene and polychlorinated
       biphenyls and breast cancer: combined analysis of five U.S. studies. J Natl Cancer Inst
       2001; 93: 768-776.
582. Zheng T, Holford TR, Mayne ST, Tessari J, Ward B, Carter D, Owens PH, Boyle P,
       Dubrow R, Archibeque-Engle S, Dawood O, Zahm SH. Risk of female breast cancer
       associated with serum polychlorinated biphenyls and 1,1-dichloro-2,2'-bis(p-
       chlorophenyl)ethylene. Cancer Epidemiol Biomarkers Prev 2000; 9: 167-174.
583. Millikan R, DeVoto E, Duell EJ, Tse CK, Savitz DA, Beach J, Edmiston S, Jackson S,
       Newman B. Dichlorodiphenyldichloroethene, polychlorinated biphenyls, and breast
       cancer among African-American and white women in North Carolina. Cancer Epidemiol
       Biomarkers Prev 2000; 9: 1233-1240.
584. Gatto NM, Longnecker MP, Press MF, Sullivan-Halley J, Kean-Cowdin R, Bernstein L.
       Serum organochlorines and breast cancer: a case-control study among African-American
       women. Cancer Causes Control 2007; 18: 29-39.
585. McElroy JA, Kanarek MS, Trentham-Dietz A, Robert SA, Hampton JM, Newcomb PA,
       Anderson HA, Remington PL. Potential exposure to PCBs, DDT, and PBDEs from sport-




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 149
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17849 Page 146 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 145


       caught fish consumption in relation to breast cancer risk in Wisconsin. Environ Health
       Perspect 2004; 112: 156-162.
586. Rubin CH, Lanier A, Kieszak S, Brock JW, Koller KR, Strosnider H, Needham L, Zahm S,
       Harpster A. Breast cancer among Alaska Native women potentially exposed to
       environmental organochlorine chemicals. Int J Circumpolar Health 2006; 65: 18-27.
587. DeVoto E, Fiore BJ, Millikan R, Anderson HA, Sheldon L, Sonzogni WC, Longnecker MP.
       Correlations among human blood levels of specific PCB congeners and implications for
       epidemiologic studies. Am J Ind Med 1997; 32: 606-613.
588. Tharappel JC, Lee EY, Robertson LW, Spear BT, Glauert HP. Regulation of cell
       proliferation, apoptosis, and transcription factor activities during the promotion of liver
       carcinogenesis by polychlorinated biphenyls. Toxicol Appl Pharmacol 2002; 179: 172-
       184.
589. Ramamoorthy K, Gupta MS, Sun G, McDougal A, Safe SH. 3,3'4,4'-Tetrachlorobiphenyl
       exhibits antiestrogenic and antitumorigenic activity in the rodent uterus and mammary
       cells and in human breast cancer cells. Carcinogenesis 1999; 20: 115-123.
590. Kramer VJ, Helferich WG, Bergman A, Klasson-Wehler E, Giesy JP. Hydroxylated
       polychlorinated biphenyl metabolites are anti-estrogenic in a stably transfected human
       breast adenocarcinoma (MCF7) cell line. Toxicol Appl Pharmacol 1997; 144: 363-376.
591. Moore M, Mustain M, Daniel K, Chen I, Safe S, Zacharewski T, Gillesby B, Joyeux A,
       Balaguer P. Antiestrogenic activity of hydroxylated polychlorinated biphenyl congeners
       identified in human serum. Toxicol Appl Pharmacol 1997; 142: 160-168.
592. Safe S, Astroff B, Harris M, Zacharewski T, Dickerson R, Romkes M, Biegel L. 2,3,7,8-
       Tetrachlorodibenzo-p-dioxin (TCDD) and related compounds as antioestrogens:
       characterization and mechanism of action. Pharmacol Toxicol 1991; 69: 400-409.
593. DeVito MJ, Thomas T, Martin E, Umbreit TH, Gallo MA. Antiestrogenic action of 2,3,7,8-
       tetrachlorodibenzo-p-dioxin: tissue-specific regulation of estrogen receptor in CD1 mice.
       Toxicol Appl Pharmacol 1992; 113: 284-292.
594. Fadhel Z, Lu Z, Robertson LW, Glauert HP. Effect of 3,3',4,4'-tetrachlorobiphenyl and
       2,2',4,4',5,5'-hexachlorobiphenyl on the induction of hepatic lipid peroxidation and
       cytochrome P-450 associated enzyme activities in rats. Toxicology 2002; 175: 15-25.
595. Hoyer AP, Grandjean P, Jorgensen T, Brock JW, Hartvig HB. Organochlorine exposure and
       risk of breast cancer. Lancet 1998; 352: 1816-1820.
596. Dorgan JF, Brock JW, Rothman N, Needham LL, Miller R, Stephenson HE, Jr., Schussler
       N, Taylor PR. Serum organochlorine pesticides and PCBs and breast cancer risk: results
       from a prospective analysis (USA). Cancer Causes Control 1999; 10: 1-11.
597. Laden F, Hankinson SE, Wolff MS, Colditz GA, Willett WC, Speizer FE, Hunter DJ.
       Plasma organochlorine levels and the risk of breast cancer: an extended follow-up in the
       Nurses' Health Study. Int J Cancer 2001; 91: 568-574.
598. Demers A, Ayotte P, Brisson J, Dodin S, Robert J, Dewailly E. Plasma concentrations of
       polychlorinated biphenyls and the risk of breast cancer: a congener-specific analysis. Am
       J Epidemiol 2002; 155: 629-635.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 150
Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17850 Page 147 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 146


599. Stellman SD, Djordjevic MV, Britton JA, Muscat JE, Citron ML, Kemeny M, Busch E,
       Gong L. Breast cancer risk in relation to adipose concentrations of organochlorine
       pesticides and polychlorinated biphenyls in Long Island, New York. Cancer Epidemiol
       Biomarkers Prev 2000; 9: 1241-1249.
600. Aronson KJ, Miller AB, Woolcott CG, Sterns EE, McCready DR, Lickley LA, Fish EB,
       Hiraki GY, Holloway C, Ross T, Hanna WM, SenGupta SK, Weber JP. Breast adipose
       tissue concentrations of polychlorinated biphenyls and other organochlorines and breast
       cancer risk. Cancer Epidemiol Biomarkers Prev 2000; 9: 55-63.
601. Zheng T, Holford TR, Tessari J, Mayne ST, Owens PH, Ward B, Carter D, Boyle P,
       Dubrow R, Archibeque-Engle S, Zahm SH. Breast cancer risk associated with congeners
       of polychlorinated biphenyls. Am J Epidemiol 2000; 152: 50-58.
602. Ward EM, Schulte P, Grajewski B, Andersen A, Patterson DG, Jr., Turner W, Jellum E,
       Deddens JA, Friedland J, Roeleveld N, Waters M, Butler MA, DiPietro E, Needham LL.
       Serum organochlorine levels and breast cancer: a nested case-control study of Norwegian
       women. Cancer Epidemiol Biomarkers Prev 2000; 9: 1357-1367.
603. Charlier CJ, Albert AI, Zhang L, Dubois NG, Plomteux GJ. Polychlorinated biphenyls
       contamination in women with breast cancer. Clin Chim Acta 2004; 347: 177-181.
604. Raaschou-Nielsen O, Pavuk M, Leblanc A, Dumas P, Philippe WJ, Olsen A, Tjonneland A,
       Overvad K, Olsen JH. Adipose organochlorine concentrations and risk of breast cancer
       among postmenopausal Danish women. Cancer Epidemiol Biomarkers Prev 2005; 14:
       67-74.
605. Liljegren G, Hardell L, Lindstrom G, Dahl P, Magnuson A. Case-control study on breast
       cancer and adipose tissue concentrations of congener specific polychlorinated biphenyls,
       DDE and hexachlorobenzene. Eur J Cancer Prev 1998; 7: 135-140.
606. Lucena RA, Allam MF, Costabeber IH, Villarejo ML, Navajas RF. Breast cancer risk
       factors: PCB congeners. Eur J Cancer Prev 2001; 10: 117-119.
607. Guttes S, Failing K, Neumann K, Kleinstein J, Georgii S, Brunn H. Chlororganic pesticides
       and polychlorinated biphenyls in breast tissue of women with benign and malignant
       breast disease. Arch Environ Contam Toxicol 1998; 35: 140-147.
608. Huang W, He Y, Xiao J, Huang Y, Li A, He M, Wu K. Risk of breast cancer and adipose
       tissue concentrations of polychlorinated biphenyls and organochlorine pesticides: a
       hospital-based case-control study in Chinese women. Environ Sci Pollut Res Int 2019.
609. Moysich KB, Shields PG, Freudenheim JL, Schisterman EF, Vena JE, Kostyniak P,
       Greizerstein H, Marshall JR, Graham S, Ambrosone CB. Polychlorinated biphenyls,
       cytochrome P4501A1 polymorphism, and postmenopausal breast cancer risk. Cancer
       Epidemiol Biomarkers Prev 1999; 8: 41-44.
610. Laden F, Ishibe N, Hankinson SE, Wolff MS, Gertig DM, Hunter DJ, Kelsey KT.
       Polychlorinated biphenyls, cytochrome P450 1A1, and breast cancer risk in the Nurses'
       Health Study. Cancer Epidemiol Biomarkers Prev 2002; 11: 1560-1565.
611. Li Y, Millikan RC, Bell DA, Cui L, Tse CK, Newman B, Conway K. Polychlorinated
       biphenyls, cytochrome P450 1A1 (CYP1A1) polymorphisms, and breast cancer risk




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 151
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17851 Page 148 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 147


        among African American women and white women in North Carolina: a population-
        based case-control study. Breast Cancer Res 2005; 7: R12-R18.
612. Zhang Y, Wise JP, Holford TR, Xie H, Boyle P, Zahm SH, Rusiecki J, Zou K, Zhang B,
        Zhu Y, Owens PH, Zheng T. Serum polychlorinated biphenyls, cytochrome P-450 1A1
        polymorphisms, and risk of breast cancer in Connecticut women. Am J Epidemiol 2004;
        160: 1177-1183.
613. Rusiecki JA, Holford TR, Zahm SH, Zheng T. Polychlorinated biphenyls and breast cancer
        risk by combined estrogen and progesterone receptor status. Eur J Epidemiol 2004; 19:
        793-801.
614. Woolcott CG, Aronson KJ, Hanna WM, SenGupta SK, McCready DR, Sterns EE, Miller
        AB. Organochlorines and breast cancer risk by receptor status, tumor size, and grade
        (Canada). Cancer Causes Control 2001; 12: 395-404.
615. He TT, Zuo AJ, Wang JG, Zhao P. Organochlorine pesticides accumulation and breast
        cancer: A hospital-based case-control study. Tumour Biol 2017; 39: 1010428317699114.
616. Koual M, Cano-Sancho G, Bats AS, Tomkiewicz C, Kaddouch-Amar Y, Douay-Hauser N,
        Ngo C, Bonsang H, Delomenie M, Lecuru F, Le Bizec B, Marchand P, Botton J, Barouki
        R, Antignac JP, Coumoul X. Associations between persistent organic pollutants and risk
        of breast cancer metastasis. Environ Int 2019; 132: 105028.
617. Arrebola JP, Fernandez-Rodriguez M, Artacho-Cordon F, Garde C, Perez-Carrascosa F,
        Linares I, Tovar I, Gonzalez-Alzaga B, Exposito J, Torne P, Fernandez MF, Olea N.
        Associations of persistent organic pollutants in serum and adipose tissue with breast
        cancer prognostic markers. Sci Total Environ 2016; 566-567: 41-49.
618. Silver SR, Whelan EA, Deddens JA, Steenland NK, Hopf NB, Waters MA, Ruder AM,
        Prince MM, Yong LC, Hein MJ, Ward EM. Occupational exposure to polychlorinated
        biphenyls and risk of breast cancer. Environ Health Perspect 2009; 117: 276-282.
619. Ghisari M, Eiberg H, Long M, Bonefeld-Jorgensen EC. Polymorphisms in phase I and
        phase II genes and breast cancer risk and relations to persistent organic pollutant
        exposure: a case-control study in Inuit women. Environ Health 2014; 13: 19.
620. Donat-Vargas C, Akesson A, Berglund M, Glynn A, Wolk A, Kippler M. Dietary exposure
        to polychlorinated biphenyls and risk of breast, endometrial and ovarian cancer in a
        prospective cohort. Br J Cancer 2016; 115: 1113-1121.
621. Arrebola JP, Belhassen H, Artacho-Cordon F, Ghali R, Ghorbel H, Boussen H, Perez-
        Carrascosa FM, Exposito J, Hedhili A, Olea N. Risk of female breast cancer and serum
        concentrations of organochlorine pesticides and polychlorinated biphenyls: a case-control
        study in Tunisia. Sci Total Environ 2015; 520: 106-113.
622. Holmes AK, Koller KR, Kieszak SM, Sjodin A, Calafat AM, Sacco FD, Varner DW, Lanier
        AP, Rubin CH. Case-control study of breast cancer and exposure to synthetic
        environmental chemicals among Alaska Native women. Int J Circumpolar Health 2014;
        73: 25760.
623. Wielsoe M, Kern P, Bonefeld-Jorgensen EC. Serum levels of environmental pollutants is a
        risk factor for breast cancer in Inuit: a case control study. Environ Health 2017; 16: 56.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 152
Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17852 Page 149 of
                                                 620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 148


624. Cohn BA, Terry MB, Plumb M, Cirillo PM. Exposure to polychlorinated biphenyl (PCB)
        congeners measured shortly after giving birth and subsequent risk of maternal breast
        cancer before age 50. Breast Cancer Res Treat 2012; 136: 267-275.
625. Morgan M, Deoraj A, Felty Q, Roy D. Environmental estrogen-like endocrine disrupting
        chemicals and breast cancer. Mol Cell Endocrinol 2017; 457: 89-102.
626. Leng L, Li J, Luo XM, Kim JY, Li YM, Guo XM, Chen X, Yang QY, Li G, Tang NJ.
        Polychlorinated biphenyls and breast cancer: A congener-specific meta-analysis. Environ
        Int 2016; 88: 133-141.
627. Seidler A, Heiskel H, Bickeboller R, Elsner G. Association between diesel exposure at work
        and prostate cancer. Scand J Work Environ Health 1998; 24: 486-494.
628. Ritchie JM, Vial SL, Fuortes LJ, Guo H, Reedy VE, Smith EM. Organochlorines and risk of
        prostate cancer. J Occup Environ Med 2003; 45: 692-702.
629. Ritchie JM, Vial SL, Fuortes LJ, Robertson LW, Guo H, Reedy VE, Smith EM.
        Comparison of proposed frameworks for grouping polychlorinated biphenyl congener
        data applied to a case–control pilot study of prostate cancer. Environmental Research
        2005; 98: 104-113.
630. Hardell L, Andersson SO, Carlberg M, Bohr L, van BB, Lindstrom G, Bjornfoth H, Ginman
        C. Adipose tissue concentrations of persistent organic pollutants and the risk of prostate
        cancer. J Occup Environ Med 2006; 48: 700-707.
631. Charles LE, Loomis D, Shy CM, Newman B, Millikan R, Nylander-French LA, Couper D.
        Electromagnetic fields, polychlorinated biphenyls, and prostate cancer mortality in
        electric utility workers. Am J Epidemiol 2003; 157: 683-691.
632. Robinson CF, Petersen M, Palu S. Mortality patterns among electrical workers employed in
        the U.S. construction industry, 1982-1987. Am J Ind Med 1999; 36: 630-637.
633. Bencko V, Rames J, Ondrusova M, Plesko I, Jurickova L, Trnovec T. Human exposure to
        polyhalogenated hydrocarbons and incidence of selected malignancies -central European
        experience. Neoplasma 2009; 56: 353-357.
634. Pi N, Chia SE, Ong CN, Kelly BC. Associations of serum organohalogen levels and
        prostate cancer risk: Results from a case-control study in Singapore. Chemosphere 2016;
        144: 1505-1512.
635. Lim JE, Nam C, Yang J, Rha KH, Lim KM, Jee SH. Serum persistent organic pollutants
        (POPs) and prostate cancer risk: A case-cohort study. Int J Hyg Environ Health 2017;
        220: 849-856.
636. Ali I, Julin B, Glynn A, Hogberg J, Berglund M, Johansson JE, Andersson SO, Andren O,
        Giovannucci E, Wolk A, Stenius U, Akesson A. Exposure to polychlorinated biphenyls
        and prostate cancer: population-based prospective cohort and experimental studies.
        Carcinogenesis 2016; 37: 1144-1151.
637. Koutros S, Langseth H, Grimsrud TK, Barr DB, Vermeulen R, Portengen L, Wacholder S,
        Freeman LE, Blair A, Hayes RB, Rothman N, Engel LS. Prediagnostic Serum
        Organochlorine Concentrations and Metastatic Prostate Cancer: A Nested Case-Control
        Study in the Norwegian Janus Serum Bank Cohort. Environ Health Perspect 2015; 123:
        867-872.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 153
Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.17853 Page 150 of
                                                620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 149


638. Emeville E, Giusti A, Coumoul X, Thome JP, Blanchet P, Multigner L. Associations of
       plasma concentrations of dichlorodiphenyldichloroethylene and polychlorinated
       biphenyls with prostate cancer: a case-control study in Guadeloupe (French West Indies).
       Environ Health Perspect 2015; 123: 317-323.
639. Howsam M, Grimalt JO, Guino E, Navarro M, Marti-Rague J, Peinado MA, Capella G,
       Moreno V. Organochlorine exposure and colorectal cancer risk. Environ Health Perspect
       2004; 112: 1460-1466.
640. Landi S, Moreno V, Gioia-Patricola L, Guino E, Navarro M, de OJ, Capella G, Canzian F.
       Association of common polymorphisms in inflammatory genes interleukin (IL)6, IL8,
       tumor necrosis factor alpha, NFKB1, and peroxisome proliferator-activated receptor
       gamma with colorectal cancer. Cancer Res 2003; 63: 3560-3566.
641. Lee YM, Kim SA, Choi GS, Park SY, Jeon SW, Lee HS, Lee SJ, Heo S, Lee DH.
       Association of colorectal polyps and cancer with low-dose persistent organic pollutants:
       A case-control study. PLoS One 2018; 13: e0208546.
642. Callahan CL, Vena JE, Green J, Swanson M, Mu L, Bonner MR. Consumption of Lake
       Ontario sport fish and the incidence of colorectal cancer in the New York State Angler
       Cohort Study (NYSACS). Environ Res 2017; 154: 86-92.
643. Hoppin JA, Tolbert PE, Holly EA, Brock JW, Korrick SA, Altshul LM, Zhang RH, Bracci
       PM, Burse VW, Needham LL. Pancreatic cancer and serum organochlorine levels.
       Cancer Epidemiol Biomarkers Prev 2000; 9: 199-205.
644. Ojajarvi A, Partanen T, Ahlbom A, Boffetta P, Hakulinen T, Jourenkova N, Kauppinen T,
       Kogevinas M, Vainio H, Weiderpass E, Wesseling C. Risk of pancreatic cancer in
       workers exposed to chlorinated hydrocarbon solvents and related compounds: a meta-
       analysis. Am J Epidemiol 2001; 153: 841-850.
645. Recio-Vega R, Mendez-Henandez A, Gabriel AP, Jacobo-Avila A, Portales-Castanedo A,
       Hernandez-Gonzalez S, Gallegos-Arreola MP, Ocampo-Gomez G. Potentially estrogenic
       polychlorinated biphenyls congeners serum levels and its relation with lung cancer. J
       Appl Toxicol 2013; 33: 906-914.
646. Bassig BA, Engel LS, Langseth H, Grimsrud TK, Cantor KP, Vermeulen R, Purdue MP,
       Barr DB, Wong JYY, Blair A, Rothman N, Lan Q. Pre-diagnostic serum concentrations
       of organochlorines and risk of acute myeloid leukemia: A nested case-control study in the
       Norwegian Janus Serum Bank Cohort. Environ Int 2019; 125: 229-235.
647. Weber L, Song K, Boyle T, Gaudreau E, Lai A, Sutherland HJ, LeBlanc A, Spinelli JJ.
       Organochlorine Levels in Plasma and Risk of Multiple Myeloma. J Occup Environ Med
       2018; 60: 911-916.
648. Guercio V, Donato F, Pelucchi C, Verga F, Passini V, Galeone C, Negri E, Garzaro G,
       Boffetta P, La Vecchia C, Tavani A, Pira E. Plasma levels of polychlorinated biphenyls
       (PCB) and the risk of soft tissue sarcoma. Med Lav 2019; 110: 342-352.
649. Lerro CC, Jones RR, Langseth H, Grimsrud TK, Engel LS, Sjodin A, Choo-Wosoba H,
       Albert P, Ward MH. A nested case-control study of polychlorinated biphenyls,
       organochlorine pesticides, and thyroid cancer in the Janus Serum Bank cohort. Environ
       Res 2018; 165: 125-132.



 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 154
Case 2:15-cv-00201-SMJ         ECF No. 388-2     filed 01/28/20     PageID.17854 Page 151 of
                                               620

P. Shields
11/15/19
Polychlorinated Biphenyls - Spokane
Page: 150


650. Haslam A, Robb SW, Bonner MR, Lindblad W, Allegra J, Shen Y, Vena JE.
       Polychlorinated biphenyls and omega-3 fatty acid exposure from fish consumption, and
       thyroid cancer among New York anglers. J Environ Sci (China) 2016; 41: 270-277.
651. Paliwoda RE, Newbigging AM, Wang Z, Le XC. Benefits and risks associated with
       consumption of Great Lakes fish containing omega-3 fatty acids and polychlorinated
       biphenyls (PCBs). J Environ Sci (China) 2016; 41: 1-5.
652. Han MA, Kim JH, Song HS. Persistent organic pollutants, pesticides, and the risk of thyroid
       cancer: systematic review and meta-analysis. Eur J Cancer Prev 2018.
653. Fiore M, Oliveri Conti G, Caltabiano R, Buffone A, Zuccarello P, Cormaci L, Cannizzaro
       MA, Ferrante M. Role of Emerging Environmental Risk Factors in Thyroid Cancer: A
       Brief Review. Int J Environ Res Public Health 2019; 16.
654. Lin YS, Caffrey JL, Hsu PC, Chang MH, Faramawi MF, Lin JW. Environmental exposure
       to dioxin-like compounds and the mortality risk in the U.S. population. Int J Hyg Environ
       Health 2012.
655. Fry K, Power MC. Persistent organic pollutants and mortality in the United States,
       NHANES 1999-2011. Environ Health 2017; 16: 105.
656. Kim SA, Kim KS, Lee YM, Jacobs DR, Lee DH. Associations of organochlorine pesticides
       and polychlorinated biphenyls with total, cardiovascular, and cancer mortality in elders
       with differing fat mass. Environ Res 2015; 138: 1-7.
657. Lind PM, Salihovic S, Stubleski J, Karrman A, Lind L. Association of Exposure to
       Persistent Organic Pollutants With Mortality Risk: An Analysis of Data From the
       Prospective Investigation of Vasculature in Uppsala Seniors (PIVUS) Study. JAMA Netw
       Open 2019; 2: e193070.
658. Bosetti C, Negri E, Fattore E, Vecchia CL. Occupational exposure to polychlorinated
       biphenyls and cancer risk. Eur J Cancer Prev 2003; 12: 251-255.




 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 155
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17855 Page 152 of
                                            620




                              EXHIBIT %




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 156
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17856 Page 153 of
                                            620




                                             POLYCHLORINATED
                                                BIPHENYLS AND
                                              POLYBROMINATED
                                                    BIPHENYLS
                                                                           VOLUME 107




                                                        IARC MONOGRAPHS
                                                        ON THE EVALUATION
                                                    OF CARCINOGENIC RISKS
                                                               TO HUMANS



Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 157
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17857 Page 154 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 158
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17858 Page 155 of
                                            620




                                             POLYCHLORINATED
                                                BIPHENYLS AND
                                              POLYBROMINATED
                                                    BIPHENYLS
                                                                            VOLUME 107

                                              This publication represents the views and expert
                                                    opinions of an IARC Working Group on the
                                                 Evaluation of Carcinogenic Risks to Humans,
                                                      which met in Lyon, 12–19 February 2013

                                                                            Lyon, France - 2016



                                                        IARC MONOGRAPHS
                                                        ON THE EVALUATION
                                                    OF CARCINOGENIC RISKS
                                                               TO HUMANS



Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 159
   Case 2:15-cv-00201-SMJ                 ECF No. 388-2          filed 01/28/20         PageID.17859 Page 156 of
                                                               620



                                                   IARC MONOGRAPHS
       In 1969, the International Agency for Research on Cancer (IARC) initiated a programme on the evaluation of the
carcinogenic risk of chemicals to humans involving the production of critically evaluated monographs on individual chemicals.
The programme was subsequently expanded to include evaluations of carcinogenic risks associated with exposures to complex
mixtures, lifestyle factors and biological and physical agents, as well as those in specific occupations. The objective of the
programme is to elaborate and publish in the form of monographs critical reviews of data on carcinogenicity for agents to
which humans are known to be exposed and on specific exposure situations; to evaluate these data in terms of human risk
with the help of international working groups of experts in carcinogenesis and related fields; and to indicate where additional
research efforts are needed. The lists of IARC evaluations are regularly updated and are available on the Internet at http://
monographs.iarc.fr/.
       This programme has been supported since 1982 by Cooperative Agreement U01 CA33193 with the United States
National Cancer Institute, Department of Health and Human Services. Additional support has been provided since 1986 by
the European Commission Directorate-General for Employment, Social Affairs, and Inclusion, initially by the Unit of Health,
Safety and Hygiene at Work, and since 2014 by the European Union Programme for Employment and Social Innovation “EaSI”
(2014–2020) (for further information please consult: http://ec.europa.eu/social/easi). Support has also been provided since
1992 by the United States National Institute of Environmental Health Sciences, Department of Health and Human Services.
The contents of this volume are solely the responsibility of the Working Group and do not necessarily represent the official
views of the United States National Cancer Institute, the United States National Institute of Environmental Health Sciences, the
United States Department of Health and Human Services, or the European Commission.
                                Published by the International Agency for Research on Cancer,
                                   150 cours Albert Thomas, 69372 Lyon Cedex 08, France
                                     ©
                                      International Agency for Research on Cancer, 2016
                                      On-line publication, 29 June 2015 (see Corrigenda)
          Distributed by WHO Press, World Health Organization, 20 Avenue Appia, 1211 Geneva 27, Switzerland
                         (tel.: +41 22 791 3264; fax: +41 22 791 4857; email: bookorders@who.int).
       Publications of the World Health Organization enjoy copyright protection in accordance with the provisions
                         of Protocol 2 of the Universal Copyright Convention. All rights reserved.
 Corrigenda to the IARC Monographs are published online at http://monographs.iarc.fr/ENG/Publications/corrigenda.php
                                     To report an error, please contact: editimo@iarc.fr



                           Co-funded by the European Union

       The International Agency for Research on Cancer welcomes requests for permission to reproduce or translate its
publications, in part or in full. Requests for permission to reproduce or translate IARC publications – whether for sale or for
non-commercial distribution – should be addressed to the IARC Communications Group at: publications@iarc.fr.
       The designations employed and the presentation of the material in this publication do not imply the expression of any
opinion whatsoever on the part of the Secretariat of the World Health Organization concerning the legal status of any country,
territory, city, or area or of its authorities, or concerning the delimitation of its frontiers or boundaries.
       The mention of specific companies or of certain manufacturers’ products does not imply that they are endorsed or
recommended by the World Health Organization in preference to others of a similar nature that are not mentioned. Errors and
omissions excepted, the names of proprietary products are distinguished by initial capital letters.
       The IARC Monographs Working Group alone is responsible for the views expressed in this publication.
IARC Library Cataloguing in Publication Data
      Polychlorinated biphenyls and polybrominated biphenyls / IARC Working Group on the Evaluation of
      Carcinogenic Risks to Humans (2013: Lyon, France)
      (IARC monographs on the evaluation of carcinogenic risks to humans ; volume 107)
      1. Polychlorinated Biphenyls – adverse effects 2. Polychlorinated Biphenyls – metabolism 3. Polychlorinated Biphenyls
      – toxicity 4. Polybrominated Biphenyls – adverse effects 5. Polybrominated Biphenyls – metabolism
      6. Polybrominated Biphenyls – toxicity 7. Carcinogens 8. Neoplasms – chemically induced
      I. IARC Working Group on the Evaluation of Carcinogenic Risks to Humans
      II. Series

      ISBN 978 92 832 0173 1                                                                    (NLM Classification: W1)
      ISSN 1017-1606




     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 160
    Case 2:15-cv-00201-SMJ                                     ECF No. 388-2                     filed 01/28/20                     PageID.17860 Page 157 of
                                                                                               620




                                                                                                                                                CONTENTS

NOTE TO THE READER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

LIST OF PARTICIPANTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

PREAMBLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  A. GENERAL PRINCIPLES AND PROCEDURES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
     1. Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
     2. Objective and scope . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
     3. Selection of agents for review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
     4. Data for the Monographs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
     5. Meeting participants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
     6. Working procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
  B. SCIENTIFIC REVIEW AND EVALUATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
     1. Exposure data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
     2. Studies of cancer in humans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
     3. Studies of cancer in experimental animals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
     4. Mechanistic and other relevant data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
     5. Summary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
     6. Evaluation and rationale . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
  References. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

GENERAL REMARKS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33



POLYCHLORINATED BIPHENYLS

1. EXPOSURE DATA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
       ,GHQWL¿FDWLRQRIWKHDJHQW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
      1.2 Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
      1.3 Production and uses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
      1.4 Environmental occurrence and exposure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 74
      1.5 Occupational exposure to PCBs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 117




                                                                                                                                                                                            III




       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 161
     Case 2:15-cv-00201-SMJ                                 ECF No. 388-2                    filed 01/28/20                    PageID.17861 Page 158 of
                                                                                           620
IARC MONOGRAPHS - 107




            1.6 Exposure assessment of epidemiological studies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 128
            1.7 Regulations and guidelines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 130

2. CANCER IN HUMANS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 165
      2.1 Cohort studies of occupational exposure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 165
      2.2 Cohort studies of environmental exposure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 182
      2.3 Case–control studies of occupational and environmental exposure . . . . . . . . . . . . . . . . . . . . . . . . . . 216

3. CANCER IN EXPERIMENTAL ANIMALS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
      3.1 Oral administration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
      3.2 Transplacental and perinatal exposure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281
      3.3 Initiation–promotion and co-carcinogenicity studies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 293

4. MECHANISTIC AND OTHER RELEVANT DATA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 313
     4.1 Absorption, distribution, metabolism, and excretion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 313
     4.2 Genetic and related effects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 328
     4.3 Biochemical and cellular effects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 354
     4.4 Organ toxicity relevant to carcinogenicity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 379
     4.5 Susceptibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 386
     4.6 Mechanistic considerations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 390

5. SUMMARY OF DATA REPORTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 423
      5.1 Exposure data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 423
      5.2 Human carcinogenicity data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 425
      5.3 Animal carcinogenicity data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 427
      5.4 Mechanistic and other relevant data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 430

6. EVALUATION AND RATIONALE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 439
      6.1 Cancer in humans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 439
      6.2 Cancer in experimental animals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 439
      6.3 Overall evaluation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 439
      6.4 Rationale . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 439



POLYBROMINATED BIPHENYLS

POLYBROMINATED BIPHENYLS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 443
  1. Exposure Data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 443
      ,GHQWL¿FDWLRQRIWKHDJHQWV . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 443
     1.2 Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 451
     1.3 Production and uses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 453




IV

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 162
    Case 2:15-cv-00201-SMJ                                    ECF No. 388-2                      filed 01/28/20                       PageID.17862 Page 159 of
                                                                                               620
                                                                                                                                                                                 Contents




           1.4 Environmental occurrence and human exposure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 454
           1.5 Occupational exposure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 464
           1.6 Regulations and guidelines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 468
      2.   Cancer in Humans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 468
      3.   Cancer in Experimental Animals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 469
           3.1 Mouse . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 469
           3.2 Rat . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 476
           3.3 Hamster . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 484
      4.   Mechanistic and Other Relevant Data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 485
           4.1 Absorption, distribution, metabolism, and excretion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 485
           4.2 Genetic and related effects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 486
           4.3 Biochemical and cellular effects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 486
           4.4 Organ toxicity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 488
           4.5 Mechanistic considerations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 489
      5.   Summary of Data Reported . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 490
           5.1 Exposure data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 490
           5.2 Human carcinogenicity data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 490
           5.3 Animal carcinogenicity data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 490
           5.4 Mechanistic and other relevant data . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 491
      6.   Evaluation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 492
           6.1 Cancer in humans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 492
           6.2 Cancer in experimental animals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 492
           6.3 Overall evaluation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 492

LIST OF ABBREVIATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 501




                                                                                                                                                                                                 V

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 163
   Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20     PageID.17863 Page 160 of
                                                  620




                                                  NOTE TO THE READER

    The term ‘carcinogenic
                        g      risk’ in the IARC Monographs series is taken to mean that an agent is
capable of causing cancer. The Monographs evaluate cancer hazards, despite the historical presence
of the word ‘risks’ in the title.
    Inclusion of an agent in the Monographs does not imply that it is a carcinogen, only that the
published data have been examined. Equally, the fact that an agent has not yyet been evaluated in a
Monograph                                         g
       g p does not mean that it is not carcinogenic.           y identification of cancer sites with
                                                        Similarly,
  ffi
sufficient evidence or limited evidence in humans should not be viewed as precluding the possibility
that an agent may cause cancer at other sites.
    The evaluations of carcinogenic risk are made by international working groups of independent
scientists and are qualitative in nature. No recommendation is given for regulation or legislation.
    Anyone who is aware of published data that may alter the evaluation of the carcinogenic risk
of an agent to humans is encouraged to make this information available to the Section of IARC
Monographs, International Agency for Research on Cancer, 150 cours Albert Thomas, 69372 Lyon
Cedex 08, France, in order that the agent may be considered for re-evaluation by a future Working
Group.
    Although every effort is made to prepare the Monographs as accurately as possible, mistakes may
occur. Readers are requested to communicate any errors to the Section of IARC Monographs, so that
corrections can be reported in future volumes.




                                                                                                   1




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 164
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17864 Page 161 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 165
    Case 2:15-cv-00201-SMJ               ECF No. 388-2         filed 01/28/20        PageID.17865 Page 162 of
                                                             620




                                                           LIST OF PARTICIPANTS
Members1
Antonio Agudo                                                  Pierluigi Cocco (Subgroup Chair, Cancer in
    Cancer Epidemiology Research Program                             Humans)
    Catalan Institute of Oncology                                  Department of Public Health
    Barcelona                                                      University of Cagliari
    Spain                                                          Monserrato
                                                                   Italy
Kristan J. Aronson
    Department of Community Health and                         Vincent Cogliano (Overall Chair)
      Epidemiology                                                 Integrated Risk Information System (IRIS)
    Queen’s University                                             US Environmental Protection Agency
    Kingston, Ontario                                              Washington DC
    Canada                                                         USA

Eva Cecilie Bonefeld-Jørgensen                                 Jean-Pierre Cravedi
    Centre of Arctic Health, Cellular and                          French National Institute for Agricultural
      Molecular Toxicology                                           Research
    University of Aarhus                                           Toulouse
    Roskilde                                                       France
    Denmark

1
  Working Group Members and Invited Specialists serve in their individual capacities as scientists and not as
representatives of their government or any organization with which they are affiliated. Affiliations are provided for iden-
tification purposes only. Invited Specialists do not serve as Meeting Chair or Subgroup Chair, draft text that pertains to
the description or interpretation of cancer data, or participate in the evaluations.
  Each participant was asked to disclose pertinent research, employment, and financial interests. Current financial
interests and research and employment interests during the past 4 years or anticipated in the future are identified here.
Minor pertinent interests are not listed and include stock valued at no more than US $1000 overall, grants that provide
no more than 5% of the research budget of the expert’s organization and that do not support the expert’s research or
position, and consulting or speaking on matters not before a court or government agency that does not exceed 2% of
total professional time or compensation. All grants that support the expert’s research or position and all consulting
or speaking on behalf of an interested party on matters before a court or government agency are listed as significant
pertinent interests.


                                                                                                                         3




     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 166
    Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.17866 Page 163 of
                                                  620
IARC MONOGRAPHS – 107




Harald Esch                                          Nancy B. Hopf
     Institute of Pharmacy and Food Chemistry           Institute for Work and Health
     University of Würzburg                             Epalinges, Lausanne
     Bavaria                                            Switzerland
     Germany
                                                     Margaret O. James
Heidelore Fiedler (Subgroup Chair, Exposure
                                                        Department of Medicinal Chemistry
     Data)                                              University of Florida
     United Nations Environment Programme               Gainesville, FL
     Geneve                                             USA
     Switzerland
                                                     Niklas Johansson
Howard Perry Glauert                                    Institute of Environmental Medicine
     Graduate Center for Nutritional Sciences           Karolinska Institute
     University of Kentucky                             Stockholm
     Lexington, KY                                      Sweden
     USA
                                                     Bruno Le Bizec
Yue-Liang Leon Guo                                      Laboratory for the Study of Residues and
     Department of Environmental and                      Contaminants in Food (LABERCA)
       Occupational Medicine                            Nantes Atlantic National College of
     Taiwan University                                    Veterinary Medicine, Food Science and
     Taiwan                                               Engineering (ONIRIS)
     China                                              Nantes
                                                        France
Ronald A. Herbert (Subgroup Chair, Cancer in
    Experimental Animals)                            Gabriele Ludewig
     Pathology Support Group                            Department of Occupational and
     National Institute of Environmental Health           Environmental Health
       Sciences                                         University of Iowa
     Research Triangle Park, NC                         Iowa City, IA
     USA                                                USA




4

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 167
     Case 2:15-cv-00201-SMJ               ECF No. 388-2         filed 01/28/20    PageID.17867 Page 164 of
                                                              620
                                                                                                    Participants




Miroslav Machala                                                Helen Tryphonas
      Veterinary Research Institute                                 C.P.T. Consultants in Pathology and
      Brno                                                            Toxicology
      Czech Republic                                                Ottawa, Ontario
                                                                    Canada
Franco Merletti
                                                                Roel Vermeulen [unable to attend]
      Cancer Epidemiology Unit and Center for
         Cancer Prevention                                          Institute for Risk Assessment Sciences
      University of Turin                                           University of Utrecht
      Turin                                                         Utrecht
      Italy                                                         The Netherlands

Jean-François Narbonne                                          Katrin Vorkamp
      Laboratory of Physico- and Toxico- Chemistry                  Department of Environmental Science
        of the Environment                                          University of Aarhus
      University of Bordeaux                                        Roskilde
      Talence                                                       Denmark
      France
                                                                Nigel Walker
Larry W. Robertson (Subgroup Chair,
                                                                    National Toxicology Program
      Mechanistic and Other Relevant Data)                          National Institute of Environmental Health
      Department of Occupational and                                  Sciences
        Environmental Health                                        Research Triangle Park, NC
      University of Iowa                                            USA
      Iowa City, IA
      USA
                                                                Invited specialist
Avima Ruder
      Centers for Disease Control and Prevention
      National Institute for Occupational Safety                David O. Carpenter 2
        and Health                                                  Institute for Health and the Environment
      Cincinnati, OH                                                University of Albany
      USA                                                           Rensselaer, NY
                                                                    USA



2
    David Carpenter has served as an expert witness in PCB-related legal cases.


                                                                                                                 5

       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 168
    Case 2:15-cv-00201-SMJ             ECF No. 388-2        filed 01/28/20        PageID.17868 Page 165 of
                                                          620
IARC MONOGRAPHS – 107




Representatives                                             Observers4


Julien Jean [unable to attend]                              Erik A. Carlson 5
    French Agency for Food, Environment and                      General Electric Company
      Occupational Health and Safety (ANSES)                     Niskayuna, NY
    Maisons-Alfort                                               USA
    France
                                                            Nicole Falette
Ron Johnson
                                                                 Department of Cancer and the Environment
    Division of Cancer Biology                                   Léon Bérard Centre
    US National Cancer Institute                                 Lyon
    Rockville, MD                                                France
    USA
                                                            John D. Schell 6
                        3
Bernard W. Stewart
                                                                 Center for Toxicology and Mechanistic
    Cancer Control Program                                         Biology
    South Eastern Sydney Public Health Unit                      Exponent
    Randwick                                                     Houston, TX
    Australia                                                    USA

Dadan Wardhana Hasanuddin [unable to
    attend]
    United Nations Environment Programme
    Geneva
    Switzerland



3
  Bernard W. Stewart attended as a Representative of Cancer Australia.
4
  Each Observer agreed to respect the Guidelines for Observers at IARC Monographs meetings. Observers did not serve
as Meeting Chair or Subgroup Chair, draft any part of a Monograph, or participate in the evaluations. They also agreed
not to contact participants before the meeting, not to lobby them at any time, not to send them written materials, and
not to offer them meals or other favours. IARC asked and reminded Working Group Members to report any contact or
attempt to influence that they may have encountered, either before or during the meeting.
5
  Erik Carlson is employed by General Electric Company as a toxicologist and works on PCB-related issues. He has pro-
vided expert opinion and testimony in the context of regulatory and legislative process and he holds stocks and bonds
from stakeholders.
6
  John Schell has consulted for several companies on PCB-related issues and provided expert opinions on regulatory
issues related to PCBs.

6

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 169
 Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20   PageID.17869 Page 166 of
                                                  620
                                                                                   Participants




IARC Secretariat

  Robert Baan, Senior Visiting Scientist
  Lamia Benbrahim-Tallaa (Rapporteur,
      Mechanisic and Other Relevant Data)
  Véronique Bouvard (Rapporteur, Mechanisic
      and Other Relevant Data)
  Rafael Carel, Visiting Scientist
  Fatiha El Ghissassi (Rapporteur, Mechanisic
      and Other Relevant Data)
  Yann Grosse (Rapporteur, Cancer in
      Experimental Animals)
  Neela Guha (Rapporteur, Cancer in Humans)
  Béatrice Lauby-Secretan (Responsible Officer)
  Dana Loomis (Rapporteur, Cancer in
      Humans)
  Heidi Mattock (Scientific Editor)
  Sabina Rinaldi
  Augustin Scalbert
  Leah Schinasi
  Kurt Straif (Head of Programme)


Administrative Assistance

  Sandrine Egraz
  Brigitte Kajo
  Michel Javin
  Annick Leroux
  Helene Lorenzen-Augros
  Karine Racinoux


Production Team

  Elisabeth Elbers
  Solène Quennehen
  Dorothy Russell




                                                                                             7

  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 170
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17870 Page 167 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 171
   Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17871 Page 168 of
                                                    620




                                                                             PREAMBLE
The Preamble to the IARC Monographs describes the objective and scope of the programme,
the scientific principles and procedures used in developing a Monograph, the types of
evidence considered and the scientific criteria that guide the evaluations. The Preamble
should be consulted when reading a Monograph or list of evaluations.



A. GENERAL PRINCIPLES AND                            risk of chemicals to man, which became the ini-
   PROCEDURES                                        tial title of the series.
                                                         In the succeeding years, the scope of the pro-
                                                     gramme broadened as Monographs were devel-
1. Background                                        oped for groups of related chemicals, complex
    Soon after IARC was established in 1965, it      mixtures, occupational exposures, physical and
received frequent requests for advice on the car-    biological agents and lifestyle factors. In 1988,
cinogenic risk of chemicals, including requests      the phrase ‘of chemicals’ was dropped from
for lists of known and suspected human carcino-      the title, which assumed its present form, IARC
gens. It was clear that it would not be a simple     Monographs on the Evaluation of Carcinogenic
task to summarize adequately the complexity of       Risks to Humans.
the information that was available, and IARC             Through g the Monographs
                                                                               g p programme,
                                                                                     p g          IARC
began to consider means of obtaining interna-        seeks to identify the causes of human cancer. This
                                                                                                    Th
tional expert opinion on this topic. In 1970, the    is the first step in cancer prevention, which is
IARC Advisory Committee on Environmental             needed as much today as when IARC was estab-
Carcinogenesis recommended ‘...that a com-           lished. The global burden of cancer is high and
pendium on carcinogenic chemicals be pre-            continues to increase: the annual number of new
pared by experts. The biological activity and        cases was estimated at 10.1 million in 2000 and
evaluation of practical importance to public         is expected to reach 15 million by 2020 (Stewart
health should be referenced and documented.’         & Kleihues, 2003). With current trends in demo-
The IARC Governing Council adopted a resolu-         graphics and exposure, the cancer burden has
tion concerning the role of IARC in providing        been shifting from high-resource countries to
government authorities with expert, independ-        low- and medium-resource countries. As a result
ent, scientific opinion on environmental carcino-    of Monographs evaluations, national health agen-
genesis. As one means to that end, the Governing     cies have been able, on scientific grounds, to take
Council recommended that IARC should prepare         measures to reduce human exposure to carcino-
monographs on the evaluation of carcinogenic         gens in the workplace and in the environment.



                                                                                                      9




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 172
     Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20    PageID.17872 Page 169 of
                                                       620
IARC MONOGRAPHS – 107


    The criteria established in 1971 to evaluate        causation of, and susceptibility to, malignant
carcinogenic risks to humans were adopted by the        disease become more fullyy understood.
Working Groups whose deliberations resulted in               A cancer ‘hazard’ is an agent
                                                                                       g     that is capable
                                                                                                         p
the first 16 volumes of the Monographs series.          of causingg cancer under some circumstances,
Those criteria were subsequently updated by fur-        while a cancer ‘risk’ is an estimate of the carci-
ther ad hoc Advisory Groups (IARC, 1977, 1978,          nogenic
                                                           g      effects expected
                                                                            p      from exposure
                                                                                           p        to a can-
1979, 1982, 1983, 1987, 1988, 1991; Vainio et al.,      cer hazard. The Monographs
                                                                                 g p are an exercise in
1992; IARC, 2005, 2006).                                evaluatingg cancer hazards, despite
                                                                                         p the historical
    The Preamble is primarily a statement of sci-       presence of the word ‘risks’ in the title. The dis-
                                                        p
entific principles, rather than a specification of      tinction between hazard and risk is important,
                                                                                                     p
working procedures. The procedures through              and the Monographsg p identifyy cancer hazards
which a Working Group implements these prin-            even when risks are veryy low at current exposure
                                                                                                       p
ciples are not specified in detail. They usually        levels, because new uses or unforeseen exposures
                                                                                                     p
involve operations that have been established           could engender risks that are significantly higher.
as being effective during previous Monograph                 In the Monographs, an agent is termed ‘car-
meetings but remain, predominantly, the pre-            cinogenic’ if it is capable of increasing the inci-
rogative of each individual Working Group.              dence of malignant neoplasms, reducing their
                                                        latency, or increasing their severity or multiplic-
                                                        ity. The induction of benign neoplasms may in
2. Objective and scope                                  some circumstances (see Part B, Section 3a) con-
    The objective of the programme is to pre-           tribute to the judgement that the agent is carci-
pare, with the help of international Working            nogenic. The terms ‘neoplasm’ and ‘tumour’ are
Groups of experts,
               p     and to publish
                             p       in the form of     used interchangeably.
      g p critical reviews and evaluations of
Monographs,                                                  The Preamble continues the previous usage
evidence on the carcinogenicity of a wide range         of the phrase ‘strength of evidence’ as a matter
of human exposures. The Monographs repre-               of historical continuity, although it should be
sent the first step
                  p in carcinogen
                               g risk assessment,       understood that Monographs evaluations con-
which involvess examination of all relevant infor-      sider studies that support a finding of a cancer
mation to assess the strength
                            g of the available evi-     hazard as well as studies that do not.
dence that an agent
                  g    could alter the age-specific          Some epidemiological and experimental
incidence of cancer in humans. The Monographs           studies indicate that different agents may act at
may also indicate where additional research             different stages in the carcinogenic process, and
efforts are needed, specifically when data imme-        several different mechanisms may be involved.
diately relevant to an evaluation are not available.    The aim of the Monographs has been, from their
    In this Preamble, the term ‘agent’ refers to        inception, to evaluate evidence of carcinogenic-
any entity or circumstance that is subject to           ity at any stage in the carcinogenesis process,
evaluation in a Monograph. As the scope of the          independently of the underlying mechanisms.
programme has broadened, categories of agents           Information on mechanisms may, however, be
now include specific chemicals, groups of related       used in making the overall evaluation (IARC,
chemicals, complex mixtures, occupational or            1991; Vainio et al., 1992; IARC, 2005, 2006; see
environmental exposures, cultural or behav-             also Part B, Sections 4 and 6). As mechanisms
ioural practices, biological organisms and physi-       of carcinogenesis are elucidated, IARC convenes
cal agents. This list of categories may expand as       international scientific conferences to determine
                                                        whether a broad-based consensus has emerged

10

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 173
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.17873 Page 170 of
                                                        620
                                                                                                 Preamble


on how specific mechanistic data can be used             exposure and (b) there is some evidence or sus-
in an evaluation of human carcinogenicity. The           picion of carcinogenicity. Mixed exposures may
results of such conferences are reported in IARC         occur in occupational and environmental set-
Scientific Publications, which, as long as they still    tings and as a result of individual and cultural
reflect the current state of scientific knowledge,       habits (such as tobacco smoking and dietary
may guide subsequent Working Groups.                     practices). Chemical analogues and compounds
    Although the Monographs have emphasized              with biological or physical characteristics simi-
hazard identification, important issues may also         lar to those of suspected carcinogens may also
involve dose–response assessment. In many                be considered, even in the absence of data on a
cases, the same epidemiological and experimen-           possible carcinogenic effect in humans or experi-
tal studies used to evaluate a cancer hazard can         mental animals.
also be used to estimate a dose–response relation-           The scientific literature is surveyed for pub-
ship. A Monograph may undertake to estimate              lished data relevant to an assessment of carci-
dose–response relationships within the range             nogenicity. Ad hoc Advisory Groups convened
of the available epidemiological data, or it may         by IARC in 1984, 1989, 1991, 1993, 1998 and
compare the dose–response information from               2003 made recommendations as to which
experimental and epidemiological studies. In             agents should be evaluated in the Monographs
some cases, a subsequent publication may be pre-         series. Recent recommendations are avail-
pared by a separate Working Group with exper-            able on the Monographs programme web site
tise in quantitative dose–response assessment.           (http://monographs.iarc.fr). IARC may schedule
    The Monographs are used by national and              other agents for review as it becomes aware of
international authorities to make risk assess-           new scientific information or as national health
ments, formulate decisions concerning preventive         agencies identify an urgent public health need
measures, provide effective cancer control pro-          related to cancer.
grammes and decide among alternative options  p              As significant new data become available
for ppublic health decisions. The evaluations of         on an agent for which a Monograph exists, a re-
IARC Workingg Groups    p are scientific, qualita-
                                            q            evaluation may be made at a subsequent meeting,
tive jjudgements
         g         on the evidence for or against
                                              g          and a new Monograph published. In some cases it
carcinogenicity provided by the available data.          may be appropriate to review only the data pub-
These evaluations represent only one part of the         lished since a prior evaluation. This can be useful
body of information on which public health deci-         for updating a database, reviewing new data to
sions may be based. Public health options vary           resolve a previously open question or identifying
from one situation to another and from country           new tumour sites associated with a carcinogenic
to country and relate to many factors, including         agent. Major changes in an evaluation (e.g. a new
different socioeconomic and national priorities.         classification in Group 1 or a determination that a
Therefore, no recommendation is given with               mechanism does not operate in humans, see Part
regard to regulation or legislation, which are           B, Section 6) are more appropriately addressed by
the responsibility of individual governments or          a full review.
other international organizations.
                                                         4. Data for the Monographs
3. Selection of agents for review
                                                            Each Monograph reviews all pertinent epi-
   Agents are selected for review on the basis of        demiological studies and cancer bioassays in
two main criteria: (a) there is evidence of human        experimental animals. Those judged inadequate

                                                                                                         11

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 174
     Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17874 Page 171 of
                                                      620
IARC MONOGRAPHS – 107


or irrelevant to the evaluation may be cited but       (a)   The Working Group
not summarized. If a group of similar studies is
not reviewed, the reasons are indicated.                   The Working Group is responsible for the crit-
    Mechanistic and other relevant data are also       ical reviews and evaluations that are developed
reviewed. A Monograph does not necessarily             during the meeting. The tasks of Working Group
cite all the mechanistic literature concerning         Members are: (i) to ascertain that all appropriate
the agent being evaluated (see Part B, Section         data have been collected; (ii) to select the data rel-
4). Only those data considered by the Working          evant for the evaluation on the basis of scientific
Group to be relevant to making the evaluation          merit; (iii) to prepare accurate summaries of the
are included.                                          data to enable the reader to follow the reasoning
    With regard to epidemiological studies, can-       of the Working Group; (iv) to evaluate the results
cer bioassays, and mechanistic and other relevant      of epidemiological and experimental studies on
data, only reports that have been published or         cancer; (v) to evaluate data relevant to the under-
accepted for publication in the openly available       standing of mechanisms of carcinogenesis; and
scientific literature are reviewed. The same publi-    (vi) to make an overall evaluation of the carci-
cation requirement applies to studies originating      nogenicity of the exposure to humans. Working
from IARC, including meta-analyses or pooled           Group Members generally have published sig-
analyses commissioned by IARC in advance of a          nificant research related to the carcinogenicity of
meeting (see Part B, Section 2c). Data from gov-       the agents being reviewed, and IARC uses litera-
ernment agency reports that are publicly avail-        ture searches to identify most experts. Working
able are also considered. Exceptionally, doctoral      Group Members are selected on the basis of (a)
theses and other material that are in their final      knowledge and experience and (b) absence of real
form and publicly available may be reviewed.           or apparent conflicts of interests. Consideration
    Exposure data and other information on an          is also given to demographic diversity and bal-
agent under consideration are also reviewed. In        ance of scientific findings and views.
the sections on chemical and physical proper-
ties, on analysis, on production and use and on        (b)   Invited Specialists
occurrence, published and unpublished sources              Invited Specialists
                                                                     p          are experts
                                                                                      p     who also have
of information may be considered.                      critical knowledge g and experience
                                                                                       p          but have
    Inclusion of a study does not imply accept-        a real or apparent
                                                                    pp       conflict of interests. These
ance of the adequacy of the study design or of           p
                                                       experts  are invited when necessaryy to assist in
the analysis and interpretation of the results, and    the Workingg Group  p byy contributingg their unique
                                                                                                        q
limitations are clearly outlined in square brack-      knowledgeg and experience
                                                                           p         duringg subgroup
                                                                                                 g p and
ets at the end of each study description (see Part     p
                                                       plenaryy discussions. Theyy mayy also contribute
B). The reasons for not giving further considera-      text on non-influential issues in the section on
tion to an individual study also are indicated in        p
                                                       exposure,   such as a ggeneral description
                                                                                              p      of data
the square brackets.                                       p
                                                       on production     and use (see Part B, Section 1).
                                                                 p
                                                       Invited Specialists  do not serve as meetingg chair
5. Meeting participants                                       g p chair, draft text that pertains
                                                       or subgroup                          p         to the
                                                              p
                                                       description           p
                                                                     or interpretation  of cancer data, or
    Five categories of participant can be present      participate in the evaluations.
at Monograph meetings.



12

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 175
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.17875 Page 172 of
                                                      620
                                                                                                Preamble


(c)     Representatives of national and                whether there is a conflict that warrants some
        international health agencies                  limitation on participation. The declarations are
                                                       updated and reviewed again at the opening of
    Representatives of national and interna-           the meeting. Interests related to the subject of
tional health agencies often attend meetings           the meeting are disclosed to the meeting par-
because their agencies sponsor the programme           ticipants and in the published volume (Cogliano
or are interested in the subject of a meeting.         et al., 2004).
Representatives do not serve as meeting chair or            The names and principal affiliations of par-
subgroup chair, draft any part of a Monograph,         ticipants are available on the Monographs pro-
or participate in the evaluations.                     gramme web site (http://monographs.iarc.fr)
                                                       approximately two months before each meeting.
(d)     Observers with relevant scientific
                                                       It is not acceptable for Observers or third parties
        credentials                                    to contact other participants before a meeting or
    Observers with relevant scientific credentials     to lobby them at any time. Meeting participants
may be admitted to a meeting by IARC in limited        are asked to report all such contacts to IARC
numbers. Attention will be given to achieving a        (Cogliano et al., 2005).
balance of Observers from constituencies with               All participants are listed, with their princi-
differing perspectives. They are invited to observe    pal affiliations, at the beginning of each volume.
the meeting and should not attempt to influence        Each participant who is a Member of a Working
it. Observers do not serve as meeting chair or         Group serves as an individual scientist and not as
subgroup chair, draft any part of a Monograph,         a representative of any organization, government
or participate in the evaluations. At the meeting,     or industry.
the meeting chair and subgroup chairs may grant
Observers an opportunity to speak, generally           6. Working procedures
after they have observed a discussion. Observers
agree to respect the Guidelines for Observers              A separate Working Group is responsible for
at IARC Monographs meetings (available at              developing each volume of Monographs. A vol-
http://monographs.iarc.fr).                            ume contains one or more Monographs, which
                                                       can cover either a single agent or several related
(e)     The IARC Secretariat                           agents. Approximately one year in advance of the
    The IARC Secretariat consists of scientists        meeting of a Working Group, the agents to be
who are designated by IARC and who have rel-           reviewed are announced on the Monographs pro-
evant expertise. They serve as rapporteurs and         gramme web site (http://monographs.iarc.fr) and
participate in all discussions. When requested by      participants are selected by IARC staff in consul-
the meeting chair or subgroup chair, they may          tation with other experts. Subsequently, relevant
also draft text or prepare tables and analyses.        biological and epidemiological data are collected
    Before an invitation is extended, each poten-      by IARC from recognized sources of information
tial participant, including the IARC Secretariat,      on carcinogenesis, including data storage and
completes the WHO Declaration of Interests to          retrieval systems such as PubMed. Meeting par-
report financial interests, employment and con-        ticipants who are asked to prepare preliminary
sulting, and individual and institutional research     working papers for specific sections are expected
support related to the subject of the meeting.         to supplement the IARC literature searches with
IARC assesses these interests to determine             their own searches.


                                                                                                        13

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 176
     Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.17876 Page 173 of
                                                      620
IARC MONOGRAPHS – 107


     Industrial associations, labour unions and        not necessarily unanimity. The chair may elect
other knowledgeable organizations may be               to poll Working Group Members to determine
asked to provide input to the sections on produc-      the diversity of scientific opinion on issues where
tion and use, although this involvement is not         consensus is not readily apparent.
required as a general rule. Information on pro-            After the meeting, the master copy is verified
duction and trade is obtained from governmen-          by consulting the original literature, edited and
tal, trade and market research publications and,       prepared for publication. The aim is to publish
in some cases, by direct contact with industries.      the volume within six months of the Working
Separate production data on some agents may            Group meeting. A summary of the outcome is
not be available for a variety of reasons (e.g. not    available on the Monographs programme web
collected or made public in all producing coun-        site soon after the meeting.
tries, production is small). Information on uses
may be obtained from published sources but is
often complemented by direct contact with man-         B. SCIENTIFIC REVIEW AND
ufacturers. Efforts are made to supplement this           EVALUATION
information with data from other national and
international sources.                                     The available studies are summarized by the
     Six months before the meeting, the mate-          Working Group, with particular regard to the
rial obtained is sent to meeting participants to       qualitative aspects discussed below. In general,
prepare preliminary working papers. The work-          numerical findings are indicated as they appear
ing papers are compiled by IARC staff and sent,        in the original report; units are converted when
before the meeting, to Working Group Members           necessary for easier comparison. The Working
and Invited Specialists for review.                    Group may conduct additional analyses of the
     The Working Group meets at IARC for seven         published data and use them in their assessment
to eight days to discuss and finalize the texts        of the evidence; the results of such supplemen-
and to formulate the evaluations. The objectives       tary analyses are given in square brackets. When
of the meeting are peer review and consensus.          an important aspect of a study that directly
During the first few days, four subgroups (cov-        impinges on its interpretation should be brought
ering exposure data, cancer in humans, cancer          to the attention of the reader, a Working Group
in experimental animals, and mechanistic and           comment is given in square brackets.
other relevant data) review the working papers,            The scope of the IARC Monographs pro-
develop a joint subgroup draft and write sum-          gramme has expanded beyond chemicals to
maries. Care is taken to ensure that each study        include complex mixtures, occupational expo-
summary is written or reviewed by someone              sures, physical and biological agents, lifestyle
not associated with the study being considered.        factors and other potentially carcinogenic expo-
During the last few days, the Working Group            sures. Over time, the structure of a Monograph
meets in plenary session to review the subgroup        has evolved to include the following sections:
drafts and develop the evaluations. As a result,            Exposure data
the entire volume is the joint product of the               Studies of cancer in humans
Working Group, and there are no individually                Studies of cancer in experimental animals
authored sections.                                          Mechanistic and other relevant data
     IARC Working Groups strive to achieve a                Summary
consensus evaluation. Consensus reflects broad              Evaluation and rationale
agreement among Working Group Members, but

14

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 177
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17877 Page 174 of
                                                       620
                                                                                                 Preamble


    In addition, a section of General Remarks at        response and clinical disease other than cancer
the front of the volume discusses the reasons the       are also presented.
agents were scheduled for evaluation and some               For physical agents that are forms of radia-
key issues the Working Group encountered dur-           tion, energy and range of the radiation are
ing the meeting.                                        included. For foreign bodies, fibres and respir-
    This part of the Preamble discusses the types       able particles, size range and relative dimensions
of evidence considered and summarized in each           are indicated.
section of a Monograph, followed by the scientific          For agents such as mixtures, drugs or lifestyle
criteria that guide the evaluations.                    factors, a description of the agent, including its
                                                        composition, is given.
                                                            Whenever appropriate, other information,
1. Exposure data                                        such as historical perspectives or the description
    Each Monograph includes general informa-            of an industry or habit, may be included.
tion on the agent: this information may vary sub-
stantially between agents and must be adapted           (b)   Analysis and detection
accordingly. Also included is information on
                                                            An overview of methods of analysis and
production and use (when appropriate), meth-
                                                        detection of the agent is presented, including
ods of analysis and detection, occurrence, and
                                                        their sensitivity, specificity and reproducibility.
sources and routes of human occupational and
                                                        Methods widely used for regulatory purposes
environmental exposures. Depending on the
                                                        are emphasized. Methods for monitoring human
agent, regulations and guidelines for use may be
                                                        exposure are also given. No critical evaluation
presented.
                                                        or recommendation of any method is meant or
                                                        implied.
(a)     General information on the agent
    For chemical agents, sections on chemical           (c)   Production and use
and physical data are included: the Chemical
                                                            The dates of first synthesis and of first com-
Abstracts Service Registry Number, the latest pri-
                                                        mercial production of a chemical, mixture or
mary name and the IUPAC systematic name are
                                                        other agent are provided when available; for
recorded; other synonyms are given, but the list
                                                        agents that do not occur naturally, this informa-
is not necessarily comprehensive. Information
                                                        tion may allow a reasonable estimate to be made
on chemical and physical properties that are rel-
                                                        of the date before which no human exposure to
evant to identification, occurrence and biologi-
                                                        the agent could have occurred. The dates of first
cal activity is included. A description of technical
                                                        reported occurrence of an exposure are also pro-
products of chemicals includes trade names, rel-
                                                        vided when available. In addition, methods of
evant specifications and available information
                                                        synthesis used in past and present commercial
on composition and impurities. Some of the
                                                        production and different methods of production,
trade names given may be those of mixtures in
                                                        which may give rise to different impurities, are
which the agent being evaluated is only one of
                                                        described.
the ingredients.
                                                            The countries where companies report pro-
    For biological agents, taxonomy, struc-
                                                        duction of the agent, and the number of compa-
ture and biology are described, and the degree
                                                        nies in each country, are identified. Available data
of variability is indicated. Mode of replication,
                                                        on production, international trade and uses are
life cycle, target cells, persistence, latency, host

                                                                                                         15

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 178
     Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.17878 Page 175 of
                                                      620
IARC MONOGRAPHS – 107


obtained for representative regions. It should not,    (e)   Regulations and guidelines
however, be inferred that those areas or nations
are necessarily the sole or major sources or users         Statements concerning regulations and
of the agent. Some identified uses may not be          guidelines (e.g. occupational exposure limits,
current or major applications, and the coverage        maximal levels permitted in foods and water,
is not necessarily comprehensive. In the case of       pesticide registrations) are included, but they
drugs, mention of their therapeutic uses does not      may not reflect the most recent situation, since
necessarily represent current practice nor does it     such limits are continuously reviewed and modi-
imply judgement as to their therapeutic efficacy.      fied. The absence of information on regulatory
                                                       status for a country should not be taken to imply
                                                       that that country does not have regulations with
(d)    Occurrence and exposure                         regard to the exposure. For biological agents, leg-
    Information on the occurrence of an agent in       islation and control, including vaccination and
the environment is obtained from data derived          therapy, are described.
from the monitoring and surveillance of levels
in occupational environments, air, water, soil,
                                                       2. Studies of cancer in humans
plants, foods and animal and human tissues.
When available, data on the generation, per-               This section includes all pertinent epidemio-
sistence and bioaccumulation of the agent are          logical studies (see Part A, Section 4). Studies of
also included. Such data may be available from         biomarkers are included when they are relevant
national databases.                                    to an evaluation of carcinogenicity to humans.
    Data that indicate the extent of past and pre-
sent human exposure, the sources of exposure,          (a)   Types of study considered
the people most likely to be exposed and the fac-
tors that contribute to the exposure are reported.         Several types of epidemiological study con-
Information is presented on the range of human         tribute to the assessment of carcinogenicity in
exposure, including occupational and environ-          humans — cohort studies, case–control studies,
mental exposures. This includes relevant findings      correlation (or ecological) studies and interven-
from both developed and developing countries.          tion studies. Rarely, results from randomized tri-
Some of these data are not distributed widely and      als may be available. Case reports and case series
may be available from government reports and           of cancer in humans may also be reviewed.
other sources. In the case of mixtures, indus-             Cohort and case–control studies relate indi-
tries, occupations or processes, information is        vidual exposures under study to the occurrence of
given about all agents known to be present. For        cancer in individuals and provide an estimate of
processes, industries and occupations, a histori-      effect (such as relative risk) as the main measure
cal description is also given, noting variations in    of association. Intervention studies may provide
chemical composition, physical properties and          strong evidence for making causal inferences, as
levels of occupational exposure with date and          exemplified by cessation of smoking and the sub-
place. For biological agents, the epidemiology of      sequent decrease in risk for lung cancer.
infection is described.                                    In correlation studies, the units of inves-
                                                       tigation are usually whole populations (e.g. in
                                                       particular geographical areas or at particular
                                                       times), and cancer frequency is related to a sum-
                                                       mary measure of the exposure of the population


16

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 179
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17879 Page 176 of
                                                       620
                                                                                                 Preamble


to the agent under study. In correlation studies,       agent and disease. Confounding is a form of bias
individual exposure is not documented, which            that occurs when the relationship with disease is
renders this kind of study more prone to con-           made to appear stronger or weaker than it truly is
founding. In some circumstances, however, cor-          as a result of an association between the apparent
relation studies may be more informative than           causal factor and another factor that is associated
analytical study designs (see, for example, the         with either an increase or decrease in the inci-
Monograph on arsenic in drinking-water; IARC,           dence of the disease. The role of chance is related
2004).                                                  to biological variability and the influence of sam-
    In some instances, case reports and case series     ple size on the precision of estimates of effect.
have provided important information about the               In evaluating the extent to which these fac-
carcinogenicity of an agent. These types of study       tors have been minimized in an individual study,
generally arise from a suspicion, based on clinical     consideration is given to several aspects of design
experience, that the concurrence of two events —        and analysis as described in the report of the
that is, a particular exposure and occurrence of        study. For example, when suspicion of carcino-
a cancer — has happened rather more frequently          genicity arises largely from a single small study,
than would be expected by chance. Case reports          careful consideration is given when interpreting
and case series usually lack complete ascertain-        subsequent studies that included these data in an
ment of cases in any population, definition or          enlarged population. Most of these considera-
enumeration of the population at risk and esti-         tions apply equally to case–control, cohort and
mation of the expected number of cases in the           correlation studies. Lack of clarity of any of these
absence of exposure.                                    aspects in the reporting of a study can decrease
    The uncertainties that surround the inter-          its credibility and the weight given to it in the
pretation of case reports, case series and corre-       final evaluation of the exposure.
lation studies make them inadequate, except in              First, the study population, disease (or dis-
rare instances, to form the sole basis for inferring    eases) and exposure should have been well
a causal relationship. When taken together with         defined by the authors. Cases of disease in the
case–control and cohort studies, however, these         study population should have been identified in
types of study may add materially to the judge-         a way that was independent of the exposure of
ment that a causal relationship exists.                 interest, and exposure should have been assessed
    Epidemiological studies of benign neo-              in a way that was not related to disease status.
plasms, presumed preneoplastic lesions and                  Second, the authors should have taken into
other end-points thought to be relevant to cancer       account — in the study design and analysis —
are also reviewed. They may, in some instances,         other variables that can influence the risk of dis-
strengthen inferences drawn from studies of             ease and may have been related to the exposure
cancer itself.                                          of interest. Potential confounding by such vari-
                                                        ables should have been dealt with either in the
(b)     Quality of studies considered                   design of the study, such as by matching, or in
                                                        the analysis, by statistical adjustment. In cohort
    It is necessary to take into account the pos-       studies, comparisons with local rates of disease
sible roles of bias, confounding and chance in          may or may not be more appropriate than those
the interpretation of epidemiological studies.          with national rates. Internal comparisons of fre-
Bias is the effect of factors in study design or        quency of disease among individuals at different
execution that lead erroneously to a stronger or        levels of exposure are also desirable in cohort
weaker association than in fact exists between an       studies, since they minimize the potential for

                                                                                                         17

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 180
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17880 Page 177 of
                                                       620
IARC MONOGRAPHS – 107


confounding related to the difference in risk fac-      that may explain heterogeneity among studies in
tors between an external reference group and the        more detail. A disadvantage of combined analy-
study population.                                       ses is the possible lack of compatibility of data
    Third, the authors should have reported the         from various studies due to differences in sub-
basic data on which the conclusions are founded,        ject recruitment, procedures of data collection,
even if sophisticated statistical analyses were         methods of measurement and effects of unmeas-
employed. At the very least, they should have           ured co-variates that may differ among studies.
given the numbers of exposed and unexposed              Despite these limitations, well conducted com-
cases and controls in a case–control study and          bined analyses may provide a firmer basis than
the numbers of cases observed and expected in           individual studies for drawing conclusions about
a cohort study. Further tabulations by time since       the potential carcinogenicity of agents.
exposure began and other temporal factors are               IARC may commission a meta-analysis or
also important. In a cohort study, data on all          pooled analysis that is pertinent to a particular
cancer sites and all causes of death should have        Monograph (see Part A, Section 4). Additionally,
been given, to reveal the possibility of reporting      as a means of gaining insight from the results of
bias. In a case–control study, the effects of inves-    multiple individual studies, ad hoc calculations
tigated factors other than the exposure of interest     that combine data from different studies may
should have been reported.                              be conducted by the Working Group during
    Finally, the statistical methods used to obtain     the course of a Monograph meeting. The results
estimates of relative risk, absolute rates of can-      of such original calculations, which would be
cer, confidence intervals and significance tests,       specified in the text by presentation in square
and to adjust for confounding should have been          brackets, might involve updates of previously
clearly stated by the authors. These methods have       conducted analyses that incorporate the results
been reviewed for case–control studies (Breslow         of more recent studies or de-novo analyses.
& Day, 1980) and for cohort studies (Breslow &          Irrespective of the source of data for the meta-
Day, 1987).                                             analyses and pooled analyses, it is important that
                                                        the same criteria for data quality be applied as
(c)     Meta-analyses and pooled analyses               those that would be applied to individual studies
                                                        and to ensure also that sources of heterogeneity
    Independent epidemiological studies of the          between studies be taken into account.
same agent may lead to results that are difficult
to interpret. Combined analyses of data from
                                                        (d)   Temporal effects
multiple studies are a means of resolving this
ambiguity, and well conducted analyses can be               Detailed analyses of both relative and abso-
considered. There are two types of combined             lute risks in relation to temporal variables, such
analysis. The first involves combining summary          as age at first exposure, time since first exposure,
statistics such as relative risks from individual       duration of exposure, cumulative exposure, peak
studies (meta-analysis) and the second involves a       exposure (when appropriate) and time since
pooled analysis of the raw data from the individ-       cessation of exposure, are reviewed and sum-
ual studies (pooled analysis) (Greenland, 1998).        marized when available. Analyses of temporal
    The advantages of combined analyses are             relationships may be useful in making causal
increased precision due to increased sample size        inferences. In addition, such analyses may sug-
and the opportunity to explore potential con-           gest whether a carcinogen acts early or late in the
founders, interactions and modifying effects            process of carcinogenesis, although, at best, they

18

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 181
      Case 2:15-cv-00201-SMJ           ECF No. 388-2          filed 01/28/20     PageID.17881 Page 178 of
                                                            620
                                                                                                        Preamble


allow only indirect inferences about mechanisms              (f)   Criteria for causality
of carcinogenesis.
                                                                 After the quality of individual epidemiologi-
                                                             cal studies of cancer has been summarized and
(e)     Use of biomarkers in epidemiological                 assessed, a judgement is made concerning the
        studies                                              strength of evidence that the agent in question
    Biomarkers indicate molecular, cellular or               is carcinogenic to humans. In making its judge-
other biological changes and are increasingly                ment, the Working Group considers several crite-
used in epidemiological studies for various pur-             ria for causality (Hill, 1965). A strong association
poses (IARC, 1991; Vainio et al., 1992; Toniolo              (e.g. a large relative risk) is more likely to indicate
et al., 1997; Vineis et al., 1999; Buffler et al., 2004).    causality than a weak association, although it is
These may include evidence of exposure, of early             recognized that estimates of effect of small mag-
effects, of cellular, tissue or organism responses,          nitude do not imply lack of causality and may be
of individual susceptibility or host responses,              important if the disease or exposure is common.
and inference of a mechanism (see Part B, Section            Associations that are replicated in several studies
4b). This is a rapidly evolving field that encom-            of the same design or that use different epidemi-
passes developments in genomics, epigenomics                 ological approaches or under different circum-
and other emerging technologies.                             stances of exposure are more likely to represent
    Molecular epidemiological data that identify             a causal relationship than isolated observations
associations between genetic polymorphisms                   from single studies. If there are inconsistent
and interindividual differences in susceptibility            results among investigations, possible reasons
to the agent(s) being evaluated may contribute               are sought (such as differences in exposure), and
to the identification of carcinogenic hazards to             results of studies that are judged to be of high
humans. If the polymorphism has been demon-                  quality are given more weight than those of stud-
strated experimentally to modify the functional              ies that are judged to be methodologically less
activity of the gene product in a manner that is             sound.
consistent with increased susceptibility, these                  If the risk increases with the exposure, this is
data may be useful in making causal inferences.              considered to be a strong indication of causality,
Similarly, molecular epidemiological studies that            although the absence of a graded response is not
measure cell functions, enzymes or metabolites               necessarily evidence against a causal relation-
that are thought to be the basis of susceptibil-             ship. The demonstration of a decline in risk after
ity may provide evidence that reinforces biologi-            cessation of or reduction in exposure in indi-
cal plausibility. It should be noted, however, that          viduals or in whole populations also supports a
when data on genetic susceptibility originate                causal interpretation of the findings.
from multiple comparisons that arise from sub-                   Several scenarios may increase confidence in
group analyses, this can generate false-positive             a causal relationship. On the one hand, an agent
results and inconsistencies across studies, and              may be specific in causing tumours at one site or
such data therefore require careful evaluation.              of one morphological type. On the other, carci-
If the known phenotype of a genetic polymor-                 nogenicity may be evident through the causation
phism can explain the carcinogenic mechanism                 of multiple tumour types. Temporality, precision
of the agent being evaluated, data on this pheno-            of estimates of effect, biological plausibility and
type may be useful in making causal inferences.              coherence of the overall database are consid-
                                                             ered. Data on biomarkers may be employed in



                                                                                                                 19

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 182
     Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20    PageID.17882 Page 179 of
                                                        620
IARC MONOGRAPHS – 107


an assessment of the biological plausibility of epi-     3. Studies of cancer in experimental
demiological observations.                                  animals
     Although rarely available, results from rand-
omized trials that show different rates of cancer             All known human carcinogens that have been
among exposed and unexposed individuals pro-             studied adequately for carcinogenicity in experi-
vide particularly strong evidence for causality.         mental animals have produced positive results
     When several epidemiological studies show           in one or more animal species (Wilbourn et al.,
little or no indication of an association between        1986; Tomatis et al., 1989). For several agents
an exposure and cancer, a judgement may be made          (e.g. aflatoxins, diethylstilbestrol, solar radiation,
that, in the aggregate, they show evidence of lack       vinyl chloride), carcinogenicity in experimen-
of carcinogenicity. Such a judgement requires            tal animals was established or highly suspected
first that the studies meet, to a sufficient degree,     before epidemiological studies confirmed their
the standards of design and analysis described           carcinogenicity in humans (Vainio et al., 1995).
above. Specifically, the possibility that bias, con-     Although this association cannot establish that
founding or misclassification of exposure or out-        all agents that cause cancer in experimental ani-
come could explain the observed results should           mals also cause cancer in humans, it is biologically
be considered and excluded with reasonable cer-          plausible that agents for which there is sufficient
tainty. In addition, all studies that are judged to      evidence of carcinogenicity in experimental ani-
be methodologically sound should (a) be con-             mals (see Part B, Section 6b) also present a car-
sistent with an estimate of effect of unity for any      cinogenic hazard to humans. Accordingly, in
observed level of exposure, (b) when considered          the absence of additional scientific information,
together, provide a pooled estimate of relative          these agents are considered to pose a carcinogenic
risk that is at or near to unity, and (c) have a nar-    hazard to humans. Examples of additional scien-
row confidence interval, due to sufficient popula-       tific information are data that demonstrate that
tion size. Moreover, no individual study nor the         a given agent causes cancer in animals through
pooled results of all the studies should show any        a species-specific mechanism that does not oper-
consistent tendency that the relative risk of can-       ate in humans or data that demonstrate that the
cer increases with increasing level of exposure.         mechanism in experimental animals also oper-
It is important to note that evidence of lack of         ates in humans (see Part B, Section 6).
carcinogenicity obtained from several epidemio-               Consideration is given to all available long-
logical studies can apply only to the type(s) of         term studies of cancer in experimental animals
cancer studied, to the dose levels reported, and to      with the agent under review (see Part A, Section
the intervals between first exposure and disease         4). In all experimental settings, the nature and
onset observed in these studies. Experience with         extent of impurities or contaminants present in
human cancer indicates that the period from first        the agent being evaluated are given when avail-
exposure to the development of clinical cancer is        able. Animal species, strain (including genetic
sometimes longer than 20 years; latent periods           background where applicable), sex, numbers per
substantially shorter than 30 years cannot pro-          group, age at start of treatment, route of expo-
vide evidence for lack of carcinogenicity.               sure, dose levels, duration of exposure, survival
                                                         and information on tumours (incidence, latency,
                                                         severity or multiplicity of neoplasms or prene-
                                                         oplastic lesions) are reported. Those studies in
                                                         experimental animals that are judged to be irrel-
                                                         evant to the evaluation or judged to be inadequate

20

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 183
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17883 Page 180 of
                                                       620
                                                                                                 Preamble


(e.g. too short a duration, too few animals, poor       (a)   Qualitative aspects
survival; see below) may be omitted. Guidelines
for conducting long-term carcinogenicity exper-              An assessment of carcinogenicity involves
iments have been published (e.g. OECD, 2002).           several considerations of qualitative impor-
    Other studies considered may include: exper-        tance, including (i) the experimental conditions
iments in which the agent was administered in           under which the test was performed, including
the presence of factors that modify carcinogenic        route, schedule and duration of exposure, spe-
effects (e.g. initiation–promotion studies, co-         cies, strain (including genetic background where
carcinogenicity studies and studies in geneti-          applicable), sex, age and duration of follow-up;
cally modified animals); studies in which the           (ii) the consistency of the results, for example,
end-point was not cancer but a defined precan-          across species and target organ(s); (iii) the spec-
cerous lesion; experiments on the carcinogenic-         trum of neoplastic response, from preneoplastic
ity of known metabolites and derivatives; and           lesions and benign tumours to malignant neo-
studies of cancer in non-laboratory animals (e.g.       plasms; and (iv) the possible role of modifying
livestock and companion animals) exposed to             factors.
the agent.                                                   Considerations of importance in the inter-
    For studies of mixtures, consideration is           pretation and evaluation of a particular study
given to the possibility that changes in the phys-      include: (i) how clearly the agent was defined and,
icochemical properties of the individual sub-           in the case of mixtures, how adequately the sam-
stances may occur during collection, storage,           ple characterization was reported; (ii) whether
extraction, concentration and delivery. Another         the dose was monitored adequately, particu-
consideration is that chemical and toxicological        larly in inhalation experiments; (iii) whether the
interactions of components in a mixture may             doses, duration of treatment and route of expo-
alter dose–response relationships. The relevance        sure were appropriate; (iv) whether the survival
to human exposure of the test mixture adminis-          of treated animals was similar to that of con-
tered in the animal experiment is also assessed.        trols; (v) whether there were adequate numbers
This may involve consideration of the following         of animals per group; (vi) whether both male and
aspects of the mixture tested: (i) physical and         female animals were used; (vii) whether animals
chemical characteristics, (ii) identified constitu-     were allocated randomly to groups; (viii) whether
ents that may indicate the presence of a class of       the duration of observation was adequate; and
substances and (iii) the results of genetic toxicity    (ix) whether the data were reported and analysed
and related tests.                                      adequately.
    The relevance of results obtained with an                When benign tumours (a) occur together
agent that is analogous (e.g. similar in structure      with and originate from the same cell type as
or of a similar virus genus) to that being evalu-       malignant tumours in an organ or tissue in a
ated is also considered. Such results may provide       particular study and (b) appear to represent a
biological and mechanistic information that is          stage in the progression to malignancy, they are
relevant to the understanding of the process of         usually combined in the assessment of tumour
carcinogenesis in humans and may strengthen             incidence (Huff et al., 1989). The occurrence of
                                                        lesions presumed to be preneoplastic may in cer-
the biological plausibility that the agent being
                                                        tain instances aid in assessing the biological plau-
evaluated is carcinogenic to humans (see Part B,
                                                        sibility of any neoplastic response observed. If an
Section 2f).
                                                        agent induces only benign neoplasms that appear
                                                        to be end-points that do not readily undergo


                                                                                                         21

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 184
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17884 Page 181 of
                                                       620
IARC MONOGRAPHS – 107


transition to malignancy, the agent should nev-         Gart et al., 1986; Portier & Bailer, 1989; Bieler &
ertheless be suspected of being carcinogenic and        Williams, 1993). The choice of the most appro-
requires further investigation.                         priate statistical method requires consideration
                                                        of whether or not there are differences in sur-
(b)     Quantitative aspects                            vival among the treatment groups; for example,
    The probability that tumours will occur may         reduced survival because of non-tumour-related
depend on the species, sex, strain, genetic back-       mortality can preclude the occurrence of
ground and age of the animal, and on the dose,          tumours later in life. When detailed informa-
route, timing and duration of the exposure.             tion on survival is not available, comparisons
Evidence of an increased incidence of neoplasms         of the proportions of tumour-bearing animals
with increasing levels of exposure strengthens          among the effective number of animals (alive at
the inference of a causal association between the       the time the first tumour was discovered) can
exposure and the development of neoplasms.              be useful when significant differences in sur-
    The form of the dose–response relation-             vival occur before tumours appear. The lethal-
ship can vary widely, depending on the par-             ity of the tumour also requires consideration: for
ticular agent under study and the target organ.         rapidly fatal tumours, the time of death provides
Mechanisms such as induction of DNA dam-                an indication of the time of tumour onset and
age or inhibition of repair, altered cell division      can be assessed using life-table methods; non-
and cell death rates and changes in intercellular       fatal or incidental tumours that do not affect
communication are important determinants of             survival can be assessed using methods such as
dose–response relationships for some carcino-           the Mantel-Haenzel test for changes in tumour
gens. Since many chemicals require metabolic            prevalence. Because tumour lethality is often dif-
activation before being converted to their reac-        ficult to determine, methods such as the Poly-K
tive intermediates, both metabolic and toxicoki-        test that do not require such information can
netic aspects are important in determining the          also be used. When results are available on the
dose–response pattern. Saturation of steps such         number and size of tumours seen in experimen-
as absorption, activation, inactivation and elim-       tal animals (e.g. papillomas on mouse skin, liver
ination may produce nonlinearity in the dose–           tumours observed through nuclear magnetic
response relationship (Hoel et al., 1983; Gart          resonance tomography), other more complicated
et al., 1986), as could saturation of processes such    statistical procedures may be needed (Sherman
as DNA repair. The dose–response relationship           et al., 1994; Dunson et al., 2003).
can also be affected by differences in survival             Formal statistical methods have been devel-
among the treatment groups.                             oped to incorporate historical control data into
                                                        the analysis of data from a given experiment.
                                                        These methods assign an appropriate weight to
(c)     Statistical analyses
                                                        historical and concurrent controls on the basis
     Factors considered include the adequacy of         of the extent of between-study and within-study
the information given for each treatment group:         variability: less weight is given to historical con-
(i) number of animals studied and number exam-          trols when they show a high degree of variability,
ined histologically, (ii) number of animals with a      and greater weight when they show little varia-
given tumour type and (iii) length of survival.         bility. It is generally not appropriate to discount
The statistical methods used should be clearly          a tumour response that is significantly increased
stated and should be the generally accepted tech-       compared with concurrent controls by arguing
niques refined for this purpose (Peto et al., 1980;     that it falls within the range of historical controls,

22

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 185
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.17885 Page 182 of
                                                      620
                                                                                               Preamble


particularly when historical controls show high        one subsection. For example, a mutation in a
between-study variability and are, thus, of little     gene that codes for an enzyme that metabolizes
relevance to the current experiment. In analys-        the agent under study could be discussed in the
ing results for uncommon tumours, however, the         subsections on toxicokinetics, mechanisms and
analysis may be improved by considering histori-       individual susceptibility if it also exists as an
cal control data, particularly when between-study      inherited polymorphism.
variability is low. Historical controls should be
selected to resemble the concurrent controls as        (a)   Toxicokinetic data
closely as possible with respect to species, gen-
der and strain, as well as other factors such as           Toxicokinetics refers to the absorption, dis-
basal diet and general laboratory environment,         tribution, metabolism and elimination of agents
which may affect tumour-response rates in con-         in humans, experimental animals and, where
trol animals (Haseman et al., 1984; Fung et al.,       relevant, cellular systems. Examples of kinetic
1996; Greim et al., 2003).                             factors that may affect dose–response relation-
    Although meta-analyses and combined anal-          ships include uptake, deposition, biopersis-
yses are conducted less frequently for animal          tence and half-life in tissues, protein binding,
experiments than for epidemiological studies           metabolic activation and detoxification. Studies
due to differences in animal strains, they can be      that indicate the metabolic fate of the agent in
useful aids in interpreting animal data when the       humans and in experimental animals are sum-
experimental protocols are sufficiently similar.       marized briefly, and comparisons of data from
                                                       humans and animals are made when possible.
                                                       Comparative information on the relationship
4. Mechanistic and other relevant                      between exposure and the dose that reaches the
   data                                                target site may be important for the extrapola-
                                                       tion of hazards between species and in clarifying
    Mechanistic and other relevant data may pro-       the role of in-vitro findings.
vide evidence of carcinogenicity and also help in
assessing the relevance and importance of find-        (b)   Data on mechanisms of carcinogenesis
ings of cancer in animals and in humans. The
nature of the mechanistic and other relevant data          To provide focus, the Working Group
depends on the biological activity of the agent        attempts to identify the possible mechanisms by
being considered. The Working Group considers          which the agent may increase the risk of cancer.
representative studies to give a concise descrip-      For each possible mechanism, a representative
tion of the relevant data and issues that they con-    selection of key data from humans and experi-
sider to be important; thus, not every available       mental systems is summarized. Attention is
study is cited. Relevant topics may include toxi-      given to gaps in the data and to data that suggests
cokinetics, mechanisms of carcinogenesis, sus-         that more than one mechanism may be operat-
ceptible individuals, populations and life-stages,     ing. The relevance of the mechanism to humans
other relevant data and other adverse effects.         is discussed, in particular, when mechanistic
When data on biomarkers are informative about          data are derived from experimental model sys-
the mechanisms of carcinogenesis, they are             tems. Changes in the affected organs, tissues or
included in this section.                              cells can be divided into three non-exclusive lev-
    These topics are not mutually exclusive; thus,     els as described below.
the same studies may be discussed in more than


                                                                                                       23

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 186
     Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.17886 Page 183 of
                                                      620
IARC MONOGRAPHS – 107


(i) Changes in physiology                              described for every possible level and mechanism
    Physiological changes refer to exposure-           discussed above.
related modifications to the physiology and/or             Genotoxicity data are discussed here to illus-
response of cells, tissues and organs. Examples        trate the key issues involved in the evaluation of
of potentially adverse physiological changes           mechanistic data.
include mitogenesis, compensatory cell division,           Tests for genetic and related effects are
escape from apoptosis and/or senescence, pres-         described in view of the relevance of gene muta-
ence of inflammation, hyperplasia, metaplasia          tion and chromosomal aberration/aneuploidy
and/or preneoplasia, angiogenesis, alterations in      to carcinogenesis (Vainio et al., 1992; McGregor
cellular adhesion, changes in steroidal hormones       et al., 1999). The adequacy of the reporting of
and changes in immune surveillance.                    sample characterization is considered and, when
                                                       necessary, commented upon; with regard to
(ii) Functional changes at the cellular level          complex mixtures, such comments are similar
                                                       to those described for animal carcinogenicity
    Functional changes refer to exposure-related
                                                       tests. The available data are interpreted critically
alterations in the signalling pathways used by
                                                       according to the end-points detected, which
cells to manage critical processes that are related
                                                       may include DNA damage, gene mutation, sister
to increased risk for cancer. Examples of func-
                                                       chromatid exchange, micronucleus formation,
tional changes include modified activities of
                                                       chromosomal aberrations and aneuploidy. The
enzymes involved in the metabolism of xenobi-
                                                       concentrations employed are given, and men-
otics, alterations in the expression of key genes
                                                       tion is made of whether the use of an exogenous
that regulate DNA repair, alterations in cyclin-
                                                       metabolic system in vitro affected the test result.
dependent kinases that govern cell cycle progres-
                                                       These data are listed in tabular form by phyloge-
sion, changes in the patterns of post-translational
                                                       netic classification.
modifications of proteins, changes in regula-
                                                           Positive results in tests using prokary-
tory factors that alter apoptotic rates, changes
                                                       otes, lower eukaryotes, insects, plants and cul-
in the secretion of factors related to the stimula-
                                                       tured mammalian cells suggest that genetic and
tion of DNA replication and transcription and
                                                       related effects could occur in mammals. Results
changes in gap–junction-mediated intercellular
                                                       from such tests may also give information on
communication.
                                                       the types of genetic effect produced and on the
(iii) Changes at the molecular level                   involvement of metabolic activation. Some end-
                                                       points described are clearly genetic in nature
    Molecular changes refer to exposure-related
                                                       (e.g. gene mutations), while others are associated
changes in key cellular structures at the molec-
                                                       with genetic effects (e.g. unscheduled DNA syn-
ular level, including, in particular, genotoxicity.
                                                       thesis). In-vitro tests for tumour promotion, cell
Examples of molecular changes include forma-
                                                       transformation and gap–junction intercellular
tion of DNA adducts and DNA strand breaks,
                                                       communication may be sensitive to changes that
mutations in genes, chromosomal aberrations,
                                                       are not necessarily the result of genetic altera-
aneuploidy and changes in DNA methylation
                                                       tions but that may have specific relevance to the
patterns. Greater emphasis is given to irrevers-
                                                       process of carcinogenesis. Critical appraisals
ible effects.
                                                       of these tests have been published (Montesano
    The use of mechanistic data in the identifica-
                                                       et al., 1986; McGregor et al., 1999).
tion of a carcinogenic hazard is specific to the
                                                           Genetic or other activity manifest in humans
mechanism being addressed and is not readily
                                                       and experimental mammals is regarded to be of

24

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 187
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.17887 Page 184 of
                                                        620
                                                                                                 Preamble


greater relevance than that in other organisms.          surgical implants of various kinds, and poorly
The demonstration that an agent can induce               soluble fibres, dusts and particles of various
gene and chromosomal mutations in mammals                sizes, the pathogenic effects of which are a result
in vivo indicates that it may have carcinogenic          of their physical presence in tissues or body
activity. Negative results in tests for mutagenicity     cavities. Other relevant data for such materials
in selected tissues from animals treated in vivo         may include characterization of cellular, tissue
provide less weight, partly because they do not          and physiological reactions to these materi-
exclude the possibility of an effect in tissues other    als and descriptions of pathological conditions
than those examined. Moreover, negative results          other than neoplasia with which they may be
in short-term tests with genetic end-points can-         associated.
not be considered to provide evidence that rules
out the carcinogenicity of agents that act through       (c)   Other data relevant to mechanisms
other mechanisms (e.g. receptor-mediated
effects, cellular toxicity with regenerative cell            A description is provided of any structure–
division, peroxisome proliferation) (Vainio et al.,      activity relationships that may be relevant to an
1992). Factors that may give misleading results          evaluation of the carcinogenicity of an agent, the
in short-term tests have been discussed in detail        toxicological implications of the physical and
elsewhere (Montesano et al., 1986; McGregor              chemical properties, and any other data relevant
et al., 1999).                                           to the evaluation that are not included elsewhere.
    When there is evidence that an agent acts by             High-output data, such as those derived from
a specific mechanism that does not involve gen-          gene expression microarrays, and high-through-
otoxicity (e.g. hormonal dysregulation, immune           put data, such as those that result from testing
suppression, and formation of calculi and other          hundreds of agents for a single end-point, pose a
deposits that cause chronic irritation), that evi-       unique problem for the use of mechanistic data
dence is presented and reviewed critically in the        in the evaluation of a carcinogenic hazard. In
context of rigorous criteria for the operation of        the case of high-output data, there is the possi-
that mechanism in carcinogenesis (e.g. Capen             bility to overinterpret changes in individual end-
et al., 1999).                                           points (e.g. changes in expression in one gene)
    For biological agents such as viruses, bacteria      without considering the consistency of that find-
and parasites, other data relevant to carcinogenic-      ing in the broader context of the other end-points
ity may include descriptions of the pathology of         (e.g. other genes with linked transcriptional con-
infection, integration and expression of viruses,        trol). High-output data can be used in assessing
and genetic alterations seen in human tumours.           mechanisms, but all end-points measured in a
Other observations that might comprise cellu-            single experiment need to be considered in the
lar and tissue responses to infection, immune            proper context. For high-throughput data, where
response and the presence of tumour markers              the number of observations far exceeds the num-
are also considered.                                     ber of end-points measured, their utility for iden-
    For physical agents that are forms of radia-         tifying common mechanisms across multiple
tion, other data relevant to carcinogenicity may         agents is enhanced. These data can be used to
include descriptions of damaging effects at the          identify mechanisms that not only seem plausi-
physiological, cellular and molecular level, as          ble, but also have a consistent pattern of carci-
for chemical agents, and descriptions of how             nogenic response across entire classes of related
these effects occur. ‘Physical agents’ may also be       compounds.
considered to comprise foreign bodies, such as

                                                                                                         25

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 188
      Case 2:15-cv-00201-SMJ      ECF No. 388-2         filed 01/28/20   PageID.17888 Page 185 of
                                                      620
IARC MONOGRAPHS – 107


(d)     Susceptibility data                            found on the Monographs programme web site
                                                       (http://monographs.iarc.fr).
    Individuals, populations and life-stages may
have greater or lesser susceptibility to an agent,     (a)   Exposure data
based on toxicokinetics, mechanisms of carcino-
genesis and other factors. Examples of host and            Data are summarized, as appropriate, on the
genetic factors that affect individual susceptibil-    basis of elements such as production, use, occur-
ity include sex, genetic polymorphisms of genes        rence and exposure levels in the workplace and
involved in the metabolism of the agent under          environment and measurements in human tis-
evaluation, differences in metabolic capacity due      sues and body fluids. Quantitative data and time
to life-stage or the presence of disease, differ-      trends are given to compare exposures in dif-
ences in DNA repair capacity, competition for          ferent occupations and environmental settings.
or alteration of metabolic capacity by medica-         Exposure to biological agents is described in
tions or other chemical exposures, pre-existing        terms of transmission, prevalence and persis-
hormonal imbalance that is exacerbated by a            tence of infection.
chemical exposure, a suppressed immune sys-            (b)   Cancer in humans
tem, periods of higher-than-usual tissue growth
or regeneration and genetic polymorphisms that             Results of epidemiological studies pertinent
lead to differences in behaviour (e.g. addiction).     to an assessment of human carcinogenicity are
Such data can substantially increase the strength      summarized. When relevant, case reports and
of the evidence from epidemiological data and          correlation studies are also summarized. The tar-
enhance the linkage of in-vivo and in-vitro labo-      get organ(s) or tissue(s) in which an increase in
ratory studies to humans.                              cancer was observed is identified. Dose–response
                                                       and other quantitative data may be summarized
                                                       when available.
(e)     Data on other adverse effects
    Data on acute, subchronic and chronic              (c)   Cancer in experimental animals
adverse effects relevant to the cancer evaluation
are summarized. Adverse effects that confirm               Data relevant to an evaluation of carcino-
distribution and biological effects at the sites of    genicity in animals are summarized. For each
tumour development, or alterations in physiol-         animal species, study design and route of admin-
ogy that could lead to tumour development, are         istration, it is stated whether an increased inci-
emphasized. Effects on reproduction, embryonic         dence, reduced latency, or increased severity
and fetal survival and development are summa-          or multiplicity of neoplasms or preneoplastic
rized briefly. The adequacy of epidemiological         lesions were observed, and the tumour sites are
studies of reproductive outcome and genetic and        indicated. If the agent produced tumours after
related effects in humans is judged by the same        prenatal exposure or in single-dose experiments,
criteria as those applied to epidemiological stud-     this is also mentioned. Negative findings, inverse
ies of cancer, but fewer details are given.            relationships, dose–response and other quantita-
                                                       tive data are also summarized.

5. Summary                                             (d)   Mechanistic and other relevant data
   This section is a summary of data presented             Data relevant to the toxicokinetics (absorp-
in the preceding sections. Summaries can be            tion, distribution, metabolism, elimination) and


26

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 189
      Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20    PageID.17889 Page 186 of
                                                        620
                                                                                                  Preamble


the possible mechanism(s) of carcinogenesis (e.g.        relationship has been established between expo-
genetic toxicity, epigenetic effects) are summa-         sure to the agent and human cancer. That is, a
rized. In addition, information on susceptible           positive relationship has been observed between
individuals, populations and life-stages is sum-         the exposure and cancer in studies in which
marized. This section also reports on other toxic        chance, bias and confounding could be ruled
effects, including reproductive and developmen-          out with reasonable confidence.. A statement that
tal effects, as well as additional relevant data that                ffi
                                                         there is sufficient evidence is followed byy a sepa-
                                                                                                          p
are considered to be important.                                                               g organ(s)
                                                         rate sentence that identifies the target   g      or
                                                         tissue(s) where an increased risk of cancer was
                                                                                                       p
                                                         observed in humans. Identification of a specific
6. Evaluation and rationale                                  g organ
                                                         target    g or tissue does not preclude
                                                                                           p             p
                                                                                                     the pos-
     Evaluations of the strength of the evidence for     sibility that the agent may cause cancer at other
carcinogenicity arising from human and experi-           sites.
mental animal data are made, using standard                   Limited evidence of carcinogenicity:
terms. The strength of the mechanistic evidence          A positive association has been observed
is also characterized.                                   between exposure to the agent and cancer for
     It is recognized that the criteria for these        which a causal interpretation is considered by
evaluations, described below, cannot encompass           the Working Group to be credible, but chance,
all of the factors that may be relevant to an eval-      bias or confounding could not be ruled out with
uation of carcinogenicity. In considering all of         reasonable confidence.
the relevant scientific data, the Working Group               Inadequate evidence of carcinogenicity: The
may assign the agent to a higher or lower cat-           available studies are of insufficient quality, con-
egory than a strict interpretation of these criteria     sistency or statistical power to permit a conclu-
would indicate.                                          sion regarding the presence or absence of a causal
     These categories refer only to the strength of      association between exposure and cancer, or no
the evidence that an exposure is carcinogenic            data on cancer in humans are available.
and not to the extent of its carcinogenic activ-              Evidence suggesting lack of carcinogenicity:
ity (potency). A classification may change as new        There are several adequate studies covering the
information becomes available.                           full range of levels of exposure that humans are
     An evaluation of the degree of evidence is lim-     known to encounter, which are mutually consist-
ited to the materials tested, as defined physically,     ent in not showing a positive association between
chemically or biologically. When the agents eval-        exposure to the agent and any studied cancer
uated are considered by the Working Group to be          at any observed level of exposure. The results
sufficiently closely related, they may be grouped        from these studies alone or combined should
together for the purpose of a single evaluation of       have narrow confidence intervals with an upper
the degree of evidence.                                  limit close to the null value (e.g. a relative risk
                                                         of 1.0). Bias and confounding should be ruled
(a)     Carcinogenicity in humans                        out with reasonable confidence, and the studies
                                                         should have an adequate length of follow-up. A
   The evidence relevant to carcinogenicity from         conclusion of evidence suggesting lack of carcino-
studies in humans is classified into one of the fol-     genicity is inevitably limited to the cancer sites,
lowing categories:                                       conditions and levels of exposure, and length of
   Sufficient evidence of carcinogenicity:               observation covered by the available studies. In
The Working Group considers that a causal

                                                                                                          27

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 190
     Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20   PageID.17890 Page 187 of
                                                        620
IARC MONOGRAPHS – 107


addition, the possibility of a very small risk at the        A single study in one species and sex might be
levels of exposure studied can never be excluded.        considered to provide sufficient evidence of carci-
    In some instances, the above categories may          nogenicity when malignant neoplasms occur to
be used to classify the degree of evidence related       an unusual degree with regard to incidence, site,
to carcinogenicity in specific organs or tissues.        type of tumour or age at onset, or when there are
    When the available epidemiological stud-             strong findings of tumours at multiple sites.
ies pertain to a mixture, process, occupation or             Limited evidence of carcinogenicity:
industry, the Working Group seeks to identify            The data suggest a carcinogenic effect but are
the specific agent considered most likely to be          limited for making a definitive evaluation
responsible for any excess risk. The evaluation          because, e.g. (a) the evidence of carcinogenicity
is focused as narrowly as the available data on          is restricted to a single experiment; (b) there are
exposure and other aspects permit.                       unresolved questions regarding the adequacy of
                                                         the design, conduct or interpretation of the stud-
(b)    Carcinogenicity in experimental                   ies; (c) the agent increases the incidence only of
       animals                                           benign neoplasms or lesions of uncertain neo-
                                                         plastic potential; or (d) the evidence of carcino-
    Carcinogenicity in experimental animals can          genicity is restricted to studies that demonstrate
be evaluated using conventional bioassays, bioas-        only promoting activity in a narrow range of tis-
says that employ genetically modified animals,           sues or organs.
and other in-vivo bioassays that focus on one or             Inadequate evidence of carcinogenicity:
more of the critical stages of carcinogenesis. In        The studies cannot be interpreted as showing
the absence of data from conventional long-term          either the presence or absence of a carcinogenic
bioassays or from assays with neoplasia as the           effect because of major qualitative or quantitative
end-point, consistently positive results in several      limitations, or no data on cancer in experimental
models that address several stages in the multi-         animals are available.
stage process of carcinogenesis should be con-               Evidence suggesting lack of carcinogenicity:
sidered in evaluating the degree of evidence of          Adequate studies involving at least two species
carcinogenicity in experimental animals.                 are available which show that, within the limits
    The evidence relevant to carcinogenicity in          of the tests used, the agent is not carcinogenic.
experimental animals is classified into one of the       A conclusion of evidence suggesting lack of car-
following categories:                                    cinogenicity is inevitably limited to the species,
    Sufficient evidence of carcinogenicity: The          tumour sites, age at exposure, and conditions
Working Group considers that a causal relation-          and levels of exposure studied.
ship has been established between the agent and
an increased incidence of malignant neoplasms            (c)   Mechanistic and other relevant data
or of an appropriate combination of benign and
malignant neoplasms in (a) two or more species               Mechanistic and other evidence judged to
of animals or (b) two or more independent stud-          be relevant to an evaluation of carcinogenicity
ies in one species carried out at different times        and of sufficient importance to affect the over-
or in different laboratories or under different          all evaluation is highlighted. This may include
protocols. An increased incidence of tumours in          data on preneoplastic lesions, tumour pathol-
both sexes of a single species in a well conducted       ogy, genetic and related effects, structure–activ-
study, ideally conducted under Good Laboratory           ity relationships, metabolism and toxicokinetics,
Practices, can also provide sufficient evidence.

28

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 191
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17891 Page 188 of
                                                       620
                                                                                                 Preamble


physicochemical parameters and analogous bio-           have been focused on investigating a favoured
logical agents.                                         mechanism.
    The strength of the evidence that any carcino-          For complex exposures, including occupa-
genic effect observed is due to a particular mech-      tional and industrial exposures, the chemical
anism is evaluated, using terms such as ‘weak’,         composition and the potential contribution of
‘moderate’ or ‘strong’. The Working Group then          carcinogens known to be present are considered
assesses whether that particular mechanism is           by the Working Group in its overall evaluation
likely to be operative in humans. The strongest         of human carcinogenicity. The Working Group
indications that a particular mechanism oper-           also determines the extent to which the materi-
ates in humans derive from data on humans               als tested in experimental systems are related to
or biological specimens obtained from exposed           those to which humans are exposed.
humans. The data may be considered to be espe-
cially relevant if they show that the agent in ques-    (d)   Overall evaluation
tion has caused changes in exposed humans that
are on the causal pathway to carcinogenesis.                Finally, the body of evidence is considered as
Such data may, however, never become available,         a whole, to reach an overall evaluation of the car-
because it is at least conceivable that certain com-    cinogenicity of the agent to humans.
pounds may be kept from human use solely on                 An evaluation may be made for a group of
the basis of evidence of their toxicity and/or car-     agents that have been evaluated by the Working
cinogenicity in experimental systems.                   Group. In addition, when supporting data indi-
    The conclusion that a mechanism operates in         cate that other related agents, for which there is
experimental animals is strengthened by find-           no direct evidence of their capacity to induce
ings of consistent results in different experimen-      cancer in humans or in animals, may also be
tal systems, by the demonstration of biological         carcinogenic, a statement describing the ration-
plausibility and by coherence of the overall data-      ale for this conclusion is added to the evaluation
base. Strong support can be obtained from stud-         narrative; an additional evaluation may be made
ies that challenge the hypothesized mechanism           for this broader group of agents if the strength of
experimentally, by demonstrating that the sup-          the evidence warrants it.
pression of key mechanistic processes leads to              The agent is described according to the word-
the suppression of tumour development. The              ing of one of the followingg categories,
                                                                                             g      and the
Working Group considers whether multiple                     g
                                                        designated    ggroup
                                                                           p is given.
                                                                                g              g
                                                                                       The categorization of
mechanisms might contribute to tumour devel-                 g
                                                        an agent                             j g
                                                                   is a matter of scientific judgement  that
opment, whether different mechanisms might              reflects the strength
                                                                           g of the evidence derived from
operate in different dose ranges, whether sepa-         studies in humans and in experimental
                                                                                        p           animals
rate mechanisms might operate in humans and             and from mechanistic and other relevant data.
experimental animals and whether a unique               Group 1: The agent is carcinogenic to
mechanism might operate in a susceptible group.              humans.
The possible contribution of alternative mecha-             This category is used when there is suffi-
nisms must be considered before concluding              cient evidence of carcinogenicity in humans.
that tumours observed in experimental animals           Exceptionally, an agent may be placed in this
are not relevant to humans. An uneven level of          category when evidence of carcinogenicity in
experimental support for different mechanisms           humans is less than sufficient but there is suffi-
may reflect that disproportionate resources             cient evidence of carcinogenicity in experimental


                                                                                                         29

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 192
     Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20    PageID.17892 Page 189 of
                                                       620
IARC MONOGRAPHS – 107


animals and strong evidence in exposed humans           Group 2B: The agent is possibly carcinogenic
that the agent acts through a relevant mechanism             to humans.
of carcinogenicity.                                         This category is used for agents for which
Group 2.                                                there is limited evidence of carcinogenicity in
    This category includes agents for which, at         humans and less than sufficient evidence of car-
one extreme, the degree of evidence of carcino-         cinogenicity in experimental animals. It may
genicity in humans is almost sufficient, as well as     also be used when there is inadequate evidence
those for which, at the other extreme, there are        of carcinogenicity in humans but there is suffi-
no human data but for which there is evidence of        cient evidence of carcinogenicity in experimental
carcinogenicity in experimental animals. Agents         animals. In some instances, an agent for which
are assigned to either Group 2A (probably car-          there is inadequate evidence of carcinogenicity in
cinogenic to humans) or Group 2B (possibly              humans and less than sufficient evidence of car-
carcinogenic to humans) on the basis of epide-          cinogenicity in experimental animals together
miological and experimental evidence of carci-          with supporting evidence from mechanistic and
nogenicity and mechanistic and other relevant           other relevant data may be placed in this group.
data. The terms probably carcinogenic and possi-        An agent may be classified in this category solely
bly carcinogenic have no quantitative significance      on the basis of strong evidence from mechanistic
and are used simply as descriptors of different         and other relevant data.
levels of evidence of human carcinogenicity, with       Group 3: The agent is not classifiable as to its
probably carcinogenic signifying a higher level of           carcinogenicity to humans.
evidence than possibly carcinogenic.                        This category is used most commonly for
Group 2A: The agent is probably                         agents for which the evidence of carcinogenicity
      carcinogenic to humans.                           is inadequate in humans and inadequate or lim-
     This category is used when there is limited        ited in experimental animals.
evidence of carcinogenicity in humans and suffi-            Exceptionally, agents for which the evidence
cient evidence of carcinogenicity in experimental       of carcinogenicity is inadequate in humans but
animals. In some cases, an agent may be classi-         sufficient in experimental animals may be placed
fied in this category when there is inadequate evi-     in this category when there is strong evidence
dence of carcinogenicity in humans and sufficient       that the mechanism of carcinogenicity in experi-
evidence of carcinogenicity in experimental ani-        mental animals does not operate in humans.
mals and strong evidence that the carcinogenesis            Agents that do not fall into any other group
is mediated by a mechanism that also operates           are also placed in this category.
in humans. Exceptionally, an agent may be clas-             An evaluation in Group 3 is not a determi-
sified in this category solely on the basis of lim-     nation of non-carcinogenicity or overall safety.
ited evidence of carcinogenicity in humans. An          It often means that further research is needed,
agent may be assigned to this category if it clearly    especially when exposures are widespread or
belongs, based on mechanistic considerations, to        the cancer data are consistent with differing
a class of agents for which one or more members         interpretations.
have been classified in Group 1 or Group 2A.            Group 4: The agent is probably not
                                                            carcinogenic to humans.
                                                           This category is used for agents for which
                                                        there is evidence suggesting lack of carcinogenicity


30

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 193
      Case 2:15-cv-00201-SMJ          ECF No. 388-2           filed 01/28/20       PageID.17893 Page 190 of
                                                            620
                                                                                                             Preamble


in humans and in experimental animals. In                      2001. Workshop report. IARC Sci Publ, 157: 1–27.
some instances, agents for which there is inad-                PMID:15055286
                                                             Capen CC, Dybing E, Rice JM, Wilbourn JD (1999).
equate evidence of carcinogenicity in humans                   Species Differences in Thyroid, Kidney and Urinary
but evidence suggesting lack of carcinogenicity in             Bladder Carcinogenesis. Proceedings of a consensus
experimental animals, consistently and strongly                conference. Lyon, France, 3–7 November 1997. IARC
                                                               Sci Publ, 147: 1–225.
supported by a broad range of mechanistic and                Cogliano V, Baan R, Straif K et al. (2005). Transparency in
other relevant data, may be classified in this                 IARC Monographs. Lancet Oncol, 6: 747. doi:10.1016/
group.                                                         S1470-2045(05)70380-6
                                                             Cogliano VJ, Baan RA, Straif K et al. (2004). The sci-
                                                               ence and practice of carcinogen identification and
(e)     Rationale                                              evaluation. Environ Health Perspect, 112: 1269–1274.
                                                               doi:10.1289/ehp.6950 PMID:15345338
    The reasoning that the Working Group used                Dunson DB, Chen Z, Harry J (2003). A Bayesian approach
to reach its evaluation is presented and discussed.            for joint modeling of cluster size and subunit-specific
This section integrates the major findings from                outcomes. Biometrics, 59: 521–530. doi:10.1111/1541-
                                                               0420.00062 PMID:14601753
studies of cancer in humans, studies of cancer               Fung KY, Krewski D, Smythe RT (1996). A comparison
in experimental animals, and mechanistic and                   of tests for trend with historical controls in carcinogen
other relevant data. It includes concise state-                bioassay. Can J Stat, 24: 431–454. doi:10.2307/3315326
ments of the principal line(s) of argument that              Gart JJ, Krewski D, Lee PN et al. (1986). Statistical meth-
                                                               ods in cancer research. Volume III–The design and
emerged, the conclusions of the Working Group                  analysis of long-term animal experiments. IARC Sci
on the strength of the evidence for each group of              Publ, 79: 1–219. PMID:3301661
studies, citations to indicate which studies were            Greenland S (1998). Meta-analysis. In: Modern
pivotal to these conclusions, and an explanation               Epidemiology. Rothman KJ, Greenland S, editors.
                                                               Philadelphia: Lippincott Williams & Wilkins, pp.
of the reasoning of the Working Group in weigh-                643–673
ing data and making evaluations. When there                  Greim H, Gelbke H-P, Reuter U et al. (2003).
are significant differences of scientific interpre-            Evaluation of historical control data in carcino-
                                                               genicity studies. Hum Exp Toxicol, 22: 541–549.
tation among Working Group Members, a brief                    doi:10.1191/0960327103ht394oa PMID:14655720
summary of the alternative interpretations is                Haseman JK, Huff J, Boorman GA (1984). Use of historical
provided, together with their scientific rationale             control data in carcinogenicity studies in rodents. Toxicol
and an indication of the relative degree of sup-               Pathol, 12: 126–135. doi:10.1177/019262338401200203
                                                               PMID:11478313
port for each alternative.                                   Hill AB (1965). The environment and disease: Association
                                                               or causation? Proc R Soc Med, 58: 295–300.
                                                               PMID:14283879
                                                             Hoel DG, Kaplan NL, Anderson MW (1983). Implication
References                                                     of nonlinear kinetics on risk estimation in carcino-
                                                               genesis. Science, 219: 1032–1037. doi:10.1126/sci-
Bieler GS & Williams RL (1993). Ratio estimates,               ence.6823565 PMID:6823565
   the delta method, and quantal response tests for          Huff JE, Eustis SL, Haseman JK (1989). Occurrence and
   increased carcinogenicity. Biometrics, 49: 793–801.         relevance of chemically induced benign neoplasms in
   doi:10.2307/2532200 PMID:8241374                            long-term carcinogenicity studies. Cancer Metastasis
Breslow NE & Day NE (1980). Statistical methods in can-        Rev, 8: 1–22. doi:10.1007/BF00047055 PMID:2667783
   cer research. Volume I - The analysis of case-control     IARC (1977). IARC Monographs Programme on the
   studies. IARC Sci Publ, 32: 5–338. PMID:7216345             Evaluation of the Carcinogenic Risk of Chemicals to
Breslow NE & Day NE (1987). Statistical methods in cancer      Humans. Preamble (IARC Intern Tech Rep No. 77/002)
   research. Volume II–The design and analysis of cohort     IARC (1978). Chemicals with Sufficient Evidence of
   studies. IARC Sci Publ, 82: 1–406. PMID:3329634             Carcinogenicity in Experimental Animals – IARC
Buffler P, Rice J, Baan R et al. (2004). Workshop on           Monographs Volumes 1–17 (IARC Intern Tech Rep No.
   Mechanisms of Carcinogenesis: Contributions of              78/003)
   Molecular Epidemiology. Lyon, 14–17 November

                                                                                                                       31

      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 194
  Case 2:15-cv-00201-SMJ                 ECF No. 388-2            filed 01/28/20       PageID.17894 Page 191 of
                                                                620
IARC MONOGRAPHS – 107


IARC (1979). Criteria to Select Chemicals for IARC                Tomatis L, Aitio A, Wilbourn J, Shuker L (1989). Human
   Monographs (IARC Intern Tech Rep No. 79/003)                     carcinogens so far identified. Jpn J Cancer Res, 80: 795–
IARC (1982). Chemicals, industrial processes and                    807. PMID:2513295
   industries associated with cancer in humans (IARC              Toniolo P, Boffetta P, Shuker DEG et al., editors (1997).
   Monographs, Volumes 1 to 29). IARC Monogr Eval                   Proceedings of the workshop on application of bio-
   Carcinog Risk Chem Hum Suppl, 4: 1–292.                          markers to cancer epidemiology. Lyon, France, 20–23
IARC (1983). Approaches to Classifying Chemical                     February 1996. IARC Sci Publ, 142: 1–318.
   Carcinogens According to Mechanism of Action (IARC             Vainio H, Magee P, McGregor D, McMichael A, editors
   Intern Tech Rep No. 83/001)                                      (1992). Mechanisms of carcinogenesis in risk identi-
IARC (1987). Overall evaluations of carcinogenicity: an             fication. IARC Working Group Meeting. Lyon, 11–18
   updating of IARC Monographs volumes 1 to 42. IARC                June 1991. IARC Sci Publ, 116: 1–608.
   Monogr Eval Carcinog Risks Hum Suppl, 7: 1–440.                Vainio H, Wilbourn JD, Sasco AJ et al. (1995).
   PMID:3482203                                                     [Identification of human carcinogenic risks in IARC
IARC (1988). Report of an IARC Working Group to Review              monographs.] Bull Cancer, 82: 339–348. PMID:7626841
   the Approaches and Processes Used to Evaluate the              Vineis P, Malats N, Lang M et al., editors (1999). Metabolic
   Carcinogenicity of Mixtures and Groups of Chemicals              Polymorphisms and Susceptibility to Cancer. IARC Sci
   (IARC Intern Tech Rep No. 88/002)                                Publ, 148: 1–510. PMID:10493243
IARC (1991). A Consensus Report of an IARC Monographs             Wilbourn J, Haroun L, Heseltine E et al. (1986). Response
   Working Group on the Use of Mechanisms of                        of experimental animals to human carcinogens: an
   Carcinogenesis in Risk Identification (IARC Intern               analysis based upon the IARC Monographs pro-
   Tech Rep No. 91/002)                                             gramme. Carcinogenesis, 7: 1853–1863. doi:10.1093/
IARC (2005). Report of the Advisory Group to Recommend              carcin/7.11.1853 PMID:3769134
   Updates to the Preamble to the IARC Monographs
   (IARC Intern Rep No. 05/001)
IARC (2006). Report of the Advisory Group to Review the
   Amended Preamble to the IARC Monographs (IARC
   Intern Rep No. 06/001)
IARC (2004). Some drinking-water disinfectants and
   contaminants, including arsenic. IARC Monogr Eval
   Carcinog Risks Hum, 84: 1–477. PMID:15645577
McGregor DB, Rice JM, Venitt S, editors (1999). The use
   of short- and medium-term tests for carcinogens and
   data on genetic effects in carcinogenic hazard evalua-
   tion. Consensus report. IARC Sci Publ, 146: 1–536.
Montesano R, Bartsch H, Vainio H et al., editors (1986).
   Long-term and short-term assays for carcinogenesis—
   a critical appraisal. IARC Sci Publ, 83: 1–564.
OECD (2002). Guidance Notes for Analysis and Evaluation
   of Chronic Toxicity and Carcinogenicity Studies (Series
   on Testing and Assessment No. 35), Paris: OECD
Peto R, Pike MC, Day NE et al. (1980). Guidelines for
   simple, sensitive significance tests for carcinogenic
   effects in long-term animal experiments. IARC Monogr
   Eval Carcinog Risk Chem Hum Suppl, 2: 311–426.
   PMID:6935185
Portier CJ & Bailer AJ (1989). Testing for increased
   carcinogenicity using a survival-adjusted quan-
   tal response test. Fundam Appl Toxicol, 12: 731–737.
   doi:10.1016/0272-0590(89)90004-3 PMID:2744275
Sherman CD, Portier CJ, Kopp-Schneider A (1994).
   Multistage models of carcinogenesis: an approximation
   for the size and number distribution of late-stage clones.
   Risk Anal, 14: 1039–1048. doi:10.1111/j.1539-6924.1994.
   tb00074.x PMID:7846311
Stewart BW, Kleihues P, editors (2003). World Cancer
   Report, Lyon: IARC

32

     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 195
     Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20   PageID.17895 Page 192 of
                                                       620




                                                           GENERAL REMARKS
This one-hundred-and-seventh volume of the IARC Monographs contains evaluations of the
carcinogenic hazard to humans of exposure to polychlorinated biphenyls (PCBs) and poly-
brominated biphenyls (PBBs). The IARC Monographs programme has conducted several
evaluations of the carcinogenicity of these agents (IARC, 1978, 1979, 1987; Table 1). At the
meeting of the Advisory Group to Recommend Priorities for the IARC Monographs in 2008,
PCBs were identified as an agent with high priority for re-evaluation (IARC, 2009). In the
framework of the re-evaluation of 2,3,7,8-tetrachlorodibenzo-para-dioxin (TCDD) in October
2009 (IARC, 2012), the congener PCB-126 was upgraded to Group 1, and the Working Group
recommended that there be an in-depth re-evaluation of agents with properties similar
to TCDD (IARC, 2012). In February 2013, the IARC Monographs Working Group undertook a
re-evaluation of PCBs and PBBs. A summary of the findings of this meeting appears in The
Lancet Oncology (Lauby-Secretan et al., 2013).



1.     Considerations for definitions                   exposed today. Indeed, most human exposure
       and nomenclature of PCBs and                     today is to complex mixtures originating from
                                                        commercial products that have been altered by
       PBBs                                             environmental processes (i.e. weathering, trans-
                                                        port, and bioaccumulation).
    Four decades after national governments                 The reason that PCB and PBB mixtures in
began to ban their production and use, PCBs and         the environment today differ from the original
PBBs remain a major concern to human health             commercial products is that after release into
and the natural environment. Epidemiological            the environment, the congener composition
studies in occupational settings generally              changes through partitioning, chemical trans-
studied workers exposed to the “fresh” product,         formation, and bioaccumulation. Partitioning
by inhalation or dermal contact, while studies          refers to processes by which different conge-
in the general population assessed individuals          ners separate into air, water, sediment, and soil.
exposed primarily through intake of contami-            Some congeners tend to volatilize or disperse as
nated food, for which the exposure profile is diffi-    aerosols, providing an effective vehicle for long-
cult to assess. In contrast, experimental studies       range transport. Congeners with low chlorine or
assessed individual congeners, combinations             bromine content tend to be more volatile, and
of a few congeners, or “fresh” commercial PCB           also somewhat soluble in water. Many congeners
products; however, none of these are identical          adsorb to organic materials in sediments and
to the PCB or PBB profiles to which people are

                                                                                                       33




     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 196
     Case 2:15-cv-00201-SMJ                     ECF No. 388-2             filed 01/28/20     PageID.17896 Page 193 of
                                                                        620
IARC MONOGRAPHS – 107



Table 1 Historical overview of the IARC Monographs evaluations of PCBs and PBBs

Agent       Volume      Reference         Evidence in humans         Evidence in             Mechanistic considerations     Group
                                                                     experimental animals
PCBs    7               IARC (1974)       No formal evaluation No formal evaluation          –                              –
        18              IARC (1978)       No formal evaluation No formal evaluation          –                              –
        Suppl. 1        IARC (1979)       Inadequate           Sufficient                    –                              2Ba
        Suppl. 4        IARC (1982)       Inadequate           Sufficient                    –                              2B
        Suppl. 7        IARC (1987)       Limited              Sufficient                    –                              2A
PCB-126 100F            IARC (2012)       –                    Sufficient                    Mechanistic upgrade            1
PBBs    18              IARC (1978)       No formal evaluation No formal evaluation          –
        41              IARC (1986)       Inadequate           Sufficient                    No evidence for genotoxicity   –
        Suppl. 7        IARC (1987)       Inadequate           Sufficient                    No evidence for genotoxicity   2B
a Possible target organs in humans identified as “skin (melanoma)” and “all sites”

PBB, polybrominated biphenyl; PCB, polychlorinated biphenyl


soils; adsorption tends to increase with chlorine                         •    Estrogenic and non-estrogenic
or bromine content of the congener and with the                           •    Immunotoxic and non-immunotoxic.
organic content of the other material. Chemical
transformation refers to the dechlorination or                                The Working Group considered how to char-
debromination of congeners. This can occur                                acterize the agents to be evaluated. The possibil-
through photolysis, especially for some PBB                               ities included:
congeners, or through interactions with bacteria.                         •    Specific congeners (e.g. PCB-126, PBB-153);
Chemical transformation is not synonymous                                 •    Groupings of a small number of congeners
with detoxication, as congeners having carcino-                                (e.g. PCB-126 plus PCB-153);
genic activity can be formed through dechlo-
                                                                          •    Commercial products (e.g. Aroclor 1242,
rination. Bioaccumulation occurs because PCBs
                                                                               Firemaster FF1);
and PBBs are absorbed by fish and other animals,
and are highly soluble in lipids, while metabo-                           •    Large subsets of congeners (e.g. dioxin-like
lism and elimination are relatively slower than                                PCB congeners);
absorption. Bioaccumulation through the food-                             •    PCBs or PBBs as a class.
chain tends to concentrate congeners of higher                                Since human exposure always occurs to
chlorine and bromine content.                                             mixtures, the Working Group considered that it
    The nomenclature of PCBs is complex.                                  was appropriate to evaluate PCBs and PBBs each
Publications often attempt to find dichotomies in                         as a group.
these mixtures, or refer to PCBs in loose terms,
such as:
•    Higher and lower chlorinated                                         2.         Analysis of PCBs and PBBs
•    Non-ortho, di-ortho, and similar terms
•    Planar and non-planar                                                    There are some difficulties in assessing and
                                                                          comparing PCB or PBB concentrations in any
•    Dioxin-like and non-dioxin-like
                                                                          medium because of differences in analytical
•    Aryl hydrocarbon receptor-activating and                             methods between laboratories, and differences
     non-activating                                                       in the numbers and types of congeners reported.
•    High and low toxic equivalency (TEQ)                                 Since there are 209 congeners, values reported

34
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 197
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.17897 Page 194 of
                                                      620
                                                                                        General remarks


are rarely for true total PCB or PBB concentra-        eggs, other dairy products, beef, pork, sheep,
tions, but rather for a few selected congeners,        and chickens in Michigan, USA. Each incident
or a “total” PCB or PBB concentration reported         involved relatively small amounts of PCBs or
on the basis of analysis of a certain number of        PBBs, but soon affected thousands of people. It
congeners only. Thus both the number and the           should be noted that the effects of these incidents
specific congeners analysed must be considered         are not limited to cancer. The Yusho and Yucheng
when comparing results among studies. Another          incidents also involved major effects on skin,
complication is that some authors present results      such as severe chloracne, and recent studies have
for concentrations in total serum (usually called      linked PBB exposure in Michigan to increased
“wet weight”), while others report concentration       risks of spontaneous abortion, genitourinary
in the lipid fraction of serum or other media          conditions in male offspring, and suggestions of
(called “lipid adjusted”). The rationale for lipid     altered ovarian function.
adjustment is that these compounds are lipo-
philic, although there is some evidence that lipid
adjustment poses risk of bias. Some investigators      3.    Assessment of exposure to
now report results as wet weight concentrations              PCBs in epidemiological studies
with serum lipids considered as a covariate. A
further complication is that concentrations are            Epidemiological studies investigating the
reported in different units in different studies,      potential carcinogenic effects of PCBs are basi-
and cannot always be directly compared.                cally of three types: occupational cohorts, envi-
    Several biomarkers of exposure have been           ronmental cohorts, and case–control studies.
used as indicators of the internal dose or the body    Most cohort studies were unable to quantify
burden of PCBs or PBBs. These include meas-            PCB exposures, although in some studies poten-
urement in blood (serum or plasma), adipose            tial PCB exposure was estimated, or a qualita-
tissue, maternal or cord blood, breast milk and        tive scale was used. Within some cohort studies,
hair. In principle, blood lipid concentrations         more detailed analyses were achieved through
reflect recent exposures and the full spectrum         nested case–control studies that collected
of congeners to which a person is exposed,             additional information, sometimes including
while the profile in adipose tissue reflects long-     biomarkers, for specific subgroups of cancer
term intakes. However, recent exposure to less         cases and controls. Studies (nested case–control,
chlorinated congeners could result in higher           and case–control) with biomarkers of exposure
non-equilibrium levels in the circulation. Levels      allow quantification of PCBs in serum or adipose
in breast milk largely reflect the concentrations      tissue.
in adipose tissue.                                         In this last group of studies, PCB exposure has
    A common theme with PCBs and PBBs is               been evaluated in a variety of ways: as to a group
that major industrial accidents have resulted in       of congeners; as more or less specific commercial
unforeseeable human dietary exposure. In the           products; as specific PCB functional groupings;
1968 Yusho incident in Japan, leaking Kanechlor        as specific combinations, such as PCB-118 +
400 contaminated rice oil destined for human           PCB-126; or as specific congeners.
consumption. The 1979 Yucheng incident in                  There are several challenges in the interpre-
Taiwan, China, also involved contamination of          tation and evaluation of the evidence for PCBs
rice oil, this time by Kanechlor 500. And during       and cancer:
1973–1974, PBBs were unintentionally shipped as
an animal feed supplement, contaminating milk,

                                                                                                       35
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 198
     Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.17898 Page 195 of
                                                       620
IARC MONOGRAPHS – 107


•    In studies of workers and consumers of                  potentially increasing the number of
     food items allegedly or known to have been              false-positive associations.
     “contaminated” with PCBs, it is usually not        •    Sampling may be problematic when adjusting
     possible to determine the actual level of               plasma or serum measurements by lipid
     exposure.                                               content, because of lipid degradation in
•    PCB exposure usually occurs to mixtures,                samples. Most cohort studies could not take
     and while these are often analysed as indi-             into account relevant confounders, while
     vidual congeners in studies using biomarkers,           some of these were considered in the nested
     many congeners are highly correlated and                case–control and case–control studies.
     disentangling results for specific congeners is    •    Very few studies have addressed interaction
     difficult.                                              or effect modification with other environ-
•    Several specific congeners are rarely or                mental exposures such as tobacco smoke and
     never included in epidemiological studies,              other chemicals.
     primarily because they are excluded from
     “batch” gas chromatography analyses in
     many laboratories. Different studies focus         4.     Genotoxicity of PCBs
     on different PCBs; sometimes congeners
     are grouped and these groupings may differ             Many early tests for genotoxicity with PCBs,
     across studies. Analytical results for specific    performed 10 years ago or more, reported nega-
     congeners are best interpreted as markers for      tive results. However, almost all of these studies
     exposure to PCBs in general.                       are not suited for hazard assessment, primarily
                                                        due to the low doses tested and, in case of studies
•    In the occupational cohorts, the exposure
                                                        in vitro, the lack of an exogenous metabolic
     route is usually dermal and inhalation, while
                                                        system. If retested with metabolic activation,
     in the environmental cohorts and case–
                                                        many PCB congeners would show genotoxicity.
     control studies, the exposure route is usually
                                                        Most PCB mixtures and the few congeners that
     ingestion (PCB exposure through diet).
                                                        were tested gave negative results in the Ames test
•    A few environmental studies refer to acute         with and without metabolic activation [reviewed
     exposures (accidents), while most studies          in (Silberhorn et al., 1990; Ludewig, 2001)]. A
     refer to long-term exposures (occupational         negative result in the Ames test is not uncommon
     exposure, and contamination of diet) and           for compounds with complicated and multistep
     long-term consequences of accidents.               activation pathways such as that proposed for
•    Latency considerations are usually not             less chlorinated PCBs, i.e. metabolic activation to
     possible when using biomarker samples              quinones. Thus a bacterial test for mutagenicity
     collected long after exposure. This may be a       is probably not an appropriate assay for evalu-
     cause for concern in interpreting findings on      ating the genotoxicity of PCBs.
     less persistent lower-chlorinated PCBs, but
     it would be less so for the persistent highly
     chlorinated PCBs.                                  5.     The pleiotropic carcinogenicity
•    In principle, the use of biomarkers should                of PCBs
     reduce exposure-measurement error; studies
     evaluating biomarkers for many PCB conge-             In experimental animals, commercial PCB
     ners tend to generate multiple comparisons,        mixtures and some individual congeners are
                                                        complete carcinogens, producing neoplastic

36
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 199
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20    PageID.17899 Page 196 of
                                                         620
                                                                                           General remarks


lesions primarily in the liver (hepatocytes and           which were reported to be strongly associated
biliary tract); however, benign and malignant             with high PCB concentrations measured in the
tumours have also been observed in many other             animals (Ylitalo et al., 2005).
organs of the treated animals (lung, oral mucosa,
thyroid gland, uterus, skin, and the mammary
gland in the offspring of treated mothers).               6.    Toxicity and carcinogenicity of
    Accidental release of PCBs into food in                     PBBs
Taiwan, China, and in Japan, has led to acute
and chronic PCB toxicity in thousands of people.              The Working Group also considered the
Examination of the mortality rate of the Yusho            evidence on carcinogenicity of PBBs. The chem-
victims in Japan 40 years after the event revealed        ical structure of PBBs resembles that of PCBs,
an increased risk of all types of cancer combined,        with substitution by bromine rather than chlo-
cancers of the liver and lung in men, and cancer          rine atoms. PBBs were used primarily as flame
of the liver in women (Onozuka et al., 2009).             retardants in the 1970s, but production has
A similar 24-year follow-up study of Yucheng
                                                          been discontinued in most countries for many
victims in Taiwan, China, found increased
                                                          years. Following the accidental release of PBBs
mortality from liver disease, but no increase in
                                                          in Michigan, USA, the one study that investi-
risk of cancer of the liver (Tsai et al., 2007). After
                                                          gated cancer reported adjusted odds ratios of
reviewing all epidemiological studies on occu-
                                                          up to 23-fold for cancer of the digestive system
pational and environmental exposure to PCBs,
                                                          and up to 33-fold for lymphoma, with an expo-
the Working Group concluded that there was
                                                          sure–response trend across exposure groups.
sufficient evidence of carcinogenicity in humans,
                                                          This study included cancer results until 1993;
on the basis of an increased risk of malig-
                                                          the study has not yet been updated to include
nant melanoma; one study found a significant
                                                          cancers that have occurred during the subse-
association with uveal melanoma in exposed
                                                          quent 20 years. Concerning experimental and
workers. In addition, increased risks were seen
                                                          mechanistic studies, while there is an extensive
in some studies between exposure to PCBs and
                                                          body of literature on the carcinogenicity of PCBs,
non-Hodgkin lymphoma, and for cancer of the
                                                          their brominated analogues have received much
breast in some subgroups of women. Positive
                                                          less attention and study. PBBs will likely be found
findings were observed in individual studies
                                                          to exhibit their toxicity and disease potential via
for cancers of the brain, prostate, stomach, and
                                                          many of the same pathways as their chlorinated
pancreas.
                                                          counterparts, with equivalent or greater toxicity.
    PCBs bioaccumulate in fatty tissue, so higher
marine mammals are particularly exposed.
                                                              The information contained in this volume has
Reports of cancers in marine wildlife living in
                                                          contributed to the report “Health risks of PCB
areas with high measured PCB concentrations
                                                          in the indoor climate in Denmark,” published
provide another source of cancer data. For
                                                          by the Sundhedsstyrelsen (Danish Health and
example, a large cell immunoblastic lymphoma
                                                          Medicines Authority, 2013) and was considered
in a bottlenose dolphin (Tursiops truncates) with         during the evaluation of non-dioxin like PCBs by
high blood PCB concentrations (Jaber et al.,              the Joint FAO/WHO Expert Committee on Food
2005); uterine leiomyomas in 257 female Baltic
                                                          Additives (June 2015).
grey seals (Halichoerus grypus) (Bredhult et al.,
2008); and undefined carcinomas in 38 stranded
wild California sea lions (Zalophus californianus),

                                                                                                          37
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 200
     Case 2:15-cv-00201-SMJ                    ECF No. 388-2               filed 01/28/20      PageID.17900 Page 197 of
                                                                         620
IARC MONOGRAPHS – 107


References                                                                Jaber JR, Pérez J, Carballo M, Arbelo M, Espinosa de los
                                                                             Monteros A, Herráez P et al. (2005). Hepatosplenic large
                                                                             cell immunoblastic lymphoma in a bottlenose dolphin
Bredhult C, Bäcklin BM, Bignert A, Olovsson M (2008).                        (Tursiops truncatus) with high levels of polychlorinated
  Study of the relation between the incidence of uterine                     biphenyl congeners. J Comp Pathol, 132(2–3):242–7.
  leiomyomas and the concentrations of PCB and DDT                           doi:10.1016/j.jcpa.2004.09.009 PMID:15737353
  in Baltic gray seals. Reprod Toxicol, 25(2):247–55.                     Lauby-Secretan B, Loomis D, Grosse Y, El Ghissassi F,
  doi:10.1016/j.reprotox.2007.11.008 PMID:18187284                           Bouvard V, Benbrahim-Tallaa L et al. ; International
Danish Health and Medicines Authority (2013). Health                         Agency for Research on Cancer Monograph Working
  risks of PCB in the indoor climate in Denmark.                             Group IARC, Lyon, France (2013). Carcinogenicity of
  Background for setting recommended action levels.                          polychlorinated biphenyls and polybrominated biphe-
  Copenhagen, Denkmark. Available from: http://                              nyls. Lancet Oncol, 14(4):287–8. doi:10.1016/S1470-
  s u nd he d s s t y re l s e n .d k /pu bl / P u bl 2 013/12 d e c /       2045(13)70104-9 PMID:23499544
  HAofPCBindoorDK_en.pdf                                                  Ludewig G (2001). Cancer Initiation by PCBs. In: Robertson
IARC (1974). Some anti-thyroid and related substances,                       LW, Hansen LG editors. PCBs: recent advances in envi-
  nitrofurans and industrial chemical. IARC Monogr                           ronmental toxicology and health effects. Lexington (Ky):
  Eval Carcinog Risk Chem Man, 7:1–326. Available from:                      The University Press of Kentucky; pp. 337–54.
  http://monographs.iarc.fr/ENG/Monographs/vol1-42/                       Onozuka D, Yoshimura T, Kaneko S, Furue M (2009).
  mono7.pdf                                                                  Mortality after exposure to polychlorinated biphe-
IARC (1978). Polychlorinated biphenyls and polybro-                          nyls and polychlorinated dibenzofurans: a 40-year
  minated biphenyls. IARC Monogr Eval Carcinog                               follow-up study of Yusho patients. Am J Epidemiol,
  Risk Chem Hum, 18:1–124. Available from: http://                           169(1):86–95. doi:10.1093/aje/kwn295 PMID:18974082
  monographs.iarc.fr/ENG/Monographs/vol1-42/                              Silberhorn EM, Glauert HP, Robertson LW (1990).
  mono18.pdf PMID:215509                                                     Carcinogenicity of polyhalogenated biphenyls:
IARC (1979). Chemicals and industrial processes asso-                        PCBs and PBBs. Crit Rev Toxicol, 20(6):440–96.
  ciated with cancer in humans. IARC Monographs,                             doi:10.3109/10408449009029331 PMID:2165409
  volumes 1 to 20. IARC Monogr Eval Carcinog Risk                         Tsai PC, Ko YC, Huang W, Liu HS, Guo YL (2007). Increased
  Chem Hum Suppl, 1:1–71. Available from: http://                            liver and lupus mortalities in 24-year follow-up of
  monographs.iarc.fr/ENG/Monographs/suppl1/index.                            the Taiwanese people highly exposed to polychlorin-
  php PMID:296141                                                            ated biphenyls and dibenzofurans. Sci Total Environ,
IARC (1982). Chemicals, industrial processes and                             374(2–3):216–22. doi:10.1016/j.scitotenv.2006.12.024
  industries associated with cancer in humans (IARC                          PMID:17257654
  Monographs, volumes 1 to 29). IARC Monogr Eval                          Ylitalo GM, Stein JE, Hom T, Johnson LL, Tilbury KL,
  Carcinog Risk Chem Hum Suppl, 4:1–292. Available                           Hall AJ et al. (2005). The role of organochlorines in
  from: http://monographs.iarc.fr/ENG/Monographs/                            cancer-associated mortality in California sea lions
  suppl4/index.php                                                           (Zalophus californianus). Mar Pollut Bull, 50(1):30–9.
IARC (1986). Some halogenated hydrocarbons and pesti-                        doi:10.1016/j.marpolbul.2004.08.005 PMID:15664031
  cide exposures. IARC Monogr Eval Carcinog Risk Chem
  Hum, 41:1–407. Available from: http://monographs.
  ia rc.f r/ENG/Monog raphs/vol1- 42/mono 41.pd f
  PMID:3473020
IARC (1987). Overall evaluations of carcinogenicity: an
  updating of IARC Monographs volumes 1 to 42. IARC
  Monogr Eval Carcinog Risks Hum Suppl, 7:1–440.
  Available       from:         http://monographs.iarc.fr/ENG/
  Monographs/suppl7/index.php PMID:3482203
IARC (2009). Identification of research needs to resolve
  the carcinogenicity of high-priority IARC carcinogens.
  Views and Expert opinions of an IARC/NORA expert
  group meeting. Technical Publication No. 42. Lyon,
  France. Available from: http://monographs.iarc.fr/
  ENG/Publications/techrep42/TR42-Full.pdf
IARC (2012). Chemical agents and related occupations.
  IARC Monogr Eval Carcinog Risks Hum, 100F:1–599.
  Available       from:         http://monographs.iarc.fr/ENG/
  Monographs/vol100F/index.php PMID:23189753


38
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 201
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17901 Page 198 of
                                            620




       POLYCHLORINATED BIPHENYLS




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 202
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17902 Page 199 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 203
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20   PageID.17903 Page 200 of
                                                        620




                                                              1. EXPOSURE DATA

1.1 Identification of the agent                          lists the unprimed and primed chlorinated ring
                                                         positions separately, sometimes eliminating the
1.1.1 Nomenclature                                       prime symbols and the commas for clarity and
    Polychlorinated biphenyls (PCBs) are a class         ease of typing (e.g. 245–3ƍ4ƍ5ƍ or 245–345).
of aromatic chemical compounds in which some                  In an additional strategy proposed by
or all hydrogen atoms attached to the biphenyl           Ballschmiter & Zell (1980), a number (called
ring are substituted by chlorine atoms (m +              “BZ number”) is attributed to each individual
n = 1–10) (Fig. 1.1). Synonyms for PCBs include          congener. This number correlates the structural
chlorinated biphenyls, chlorinated diphenyls,            arrangement of the PCB congener and ascending
chlorobiphenyls, or polychlorobiphenyls.                 order of number of chlorine substitutions within
    The general chemical formula is C12H(10-m-n)         each sequential homologue (Ballschmiter &
Cl(m+n), where (m + n) is the number of chlorine         Zell, 1980). This results in the congeners being
atoms on the two rings. Depending on the posi-           numbered from PCB-1 to PCB-209. This short-
tion and number of the chlorine atoms, there are         hand nomenclature has become quite popular
theoretically 209 individual PCB compounds               and is convenient for many uses, although it is
(congeners). The carbon positions are numbered           important to note that it obscures the chemical
1 to 6 on one ring, and 1ƍ to 6ƍ on the other. While     identity of the congener and does not strictly
positions 2,2ƍ,6, and 6ƍ are called “ortho,” posi-       follow the IUPAC rules.
tions 3,3ƍ,5 and 5ƍ are named “meta” and posi-                Slight changes in the original BZ conge-
tions 4 and 4ƍ are called “para.”                        ner-numbering system were later recommended
    Two different but correlated nomencla-               to correct some errors (Schulte & Malisch, 1983;
ture systems are currently used. According to            Ballschmiter et al., 1992), and this resulted
the International Union of Pure and Applied              in the renumbering of BZ numbers 199–201.
Chemistry (IUPAC) and in particular rule A-52.3          Guitart et al. (1993) used a computer program to
related to hydrocarbon systems, an unprimed              systematically renumber the PCBs according to
number is considered lower (higher priority)             the strict IUPAC rules. As a result, they recom-
than the same number when primed. Assemblies             mended that the congeners previously numbered
of unprimed and primed numbers are arranged              107, 108, 109, 199, 200, and 201 be renumbered
in ascending numerical order. For a given PCB            109, 107, 108, 200, 201, and 199, respectively
congener, the name lists the numbers sequen-             (reviewed in Mills et al., 2007). The nomencla-
tially [e.g. the PCB congener with chlorines on          ture for PCB congeners based on this report is
carbons 2,4,5, and 3ƍ,4ƍ is identified as 2,3ƍ,4,4ƍ,5    shown in Table 1.1 and will be preferred in this
(and not 2ƍ,3,4,4ƍ,5ƍ)]. A deviation in that system      Monograph. However, in the scientific literature,



                                                                                                       41




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 204
                                                                   42
                                                                        Table 1.1 Correspondance between BZ numbera and position of chlorine atoms on each phenyl ring of the PCBsb

                                                                        Position of       2     3     4    2,3    2,4    2,5    2,6    3,4    3,5    2,3,4    2,3,5    2,3,6     2,4,5    2,4,6    3,4,5    2,3,4,5     2,3,4,6    2,3,5,6    2,3,4,5,6
                                                                        chlorine
                                                                        atom on each
                                                                        ring
                                                                        None              1    2     3      5     7       9     10     12     14       21       23       24       29        30       38        61          62         65         116
                                                                        2ƍ                4    6     8      16    17     18     19     33     34       41       43       45       48        50       76        86          88         93         142
                                                                        3ƍ                     11    13     20    25     26     27     35     36       55       57       59       67        69       78       106         108        112         160
                                                                        4ƍ                           15     22    28     31     32     37     39       60       63      64        74        75       81       114         115        117         166
                                                                                                                                                                                                                                                          IARC MONOGRAPHS – 107




                                                                        2ƍ,3ƍ                               40    42     44     46     56     58       82       83      84        97        98      122       129         131        134         173
                                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                        2ƍ,4ƍ                                     47     49     51     66     68       85      90        91       99       100      123       137         139        147         181
                                                                        2ƍ,5ƍ                                            52     53     70     72       87       92       95      101       103      124       141         144        151         185
                                                                        2ƍ,6ƍ                                                   54     71     73       89       94       96      102       104      125       143         145        152         186
                                                                        3ƍ,4ƍ                                                          77     79      105      109      110      118       119      126       156         158        163         190
                                                                        3ƍ,5ƍ                                                                 80      107      111      113      120       121      127       159         161        165         192
                                                                        2ƍ,3ƍ,4ƍ                                                                      128      130      132      138       140      157       170         171        177         195
                                                                        2ƍ,3ƍ,5ƍ                                                                               133      135      146       148      162       172         175        178         198
                                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                        2ƍ,3ƍ,6ƍ                                                                                        136      149       150      164       174         176        179         200
                                                                        2ƍ,4ƍ,5ƍ                                                                                                 153       154      167       180         183        187         203
                                                                                                                                                                                                                                                                                  620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        2ƍ,4ƍ,6ƍ                                                                                                           155      168       182         184        188         204
                                                                        3ƍ,4ƍ,5ƍ                                                                                                                    169       189         191        193         205
                                                                        2ƍ,3ƍ,4ƍ,5ƍ                                                                                                                           194         196        199         206
                                                                        2ƍ,3ƍ,4ƍ,6ƍ                                                                                                                                       197        201         207
                                                                        2ƍ,3ƍ,5ƍ,6ƍ                                                                                                                                                  202         208
                                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                        2ƍ,3ƍ,4ƍ,5ƍ,6ƍ                                                                                                                                                           209




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 205
                                                                        a Revised PCB numbering system, including the revised numbering of congeners 107–109 and 199–201. For several PCB congeners, the indicated (truncated) structural names do not

                                                                        strictly adhere to the IUPAC rules (primed and unprimed numbers are interchanged). A comprehensive review of PCB nomenclature, including IUPAC names, is given in Mills et al.
                                                                        (2007).
                                                                        b Dioxin-like PCBs are indicated in bold type

                                                                        BZ, Ballschmiter and Zell; IUPAC, International Union of Pure and Applied Chemistry; PCB, polychlorinated biphenyl
                                                                                                                                                                                                                                                                                          PageID.17904 Page 201 of
    Case 2:15-cv-00201-SMJ                       ECF No. 388-2           filed 01/28/20   PageID.17905 Page 202 of
                                                                       620
                                                                                              Polychlorinated biphenyls


Fig. 1.1 Chemical structure of PCBs and the                             PCBs can assume a planar configuration and are
IUPAC numbering system                                                  referred to as “planar” or “coplanar” congeners
                                 RUWKR                                  (Erickson, 1997). The replacement of hydrogen
          P HWD                                      P HWD              atoms in the ortho positions with larger chlorine
                                                                        atoms forces the aromatic rings to rotate out of
                                                                    the planar configuration (Fig. 1.2); such struc-
                                                                      tures are referred to as “non-planar” or “non-co-
  SDUD                                                      SDUD      planar” congeners. [The Working Group does not
                                                                        recommend the use of this terminology, which is
                                              
                                                                        not technically appropriate since these PCBs do
    &OP                                                      &OQ        not easily assume a planar conformation.]
                                                                            The relationship between PCB congener
                                                                        number and the Chemical Abstracts Service
Hydrogen atoms in positions 2,2ƍ,6,6ƍ (ortho), 3,3ƍ,5,5ƍ (meta) and/
or 4,4ƍ (para) may be substituted by chlorine atoms; (m + n) is the     (CAS) registry number is given in Table 1.3.
number of chlorine atoms on the two rings                               The congener numbering presented in this
IUPAC, International Union of Pure and Applied Chemistry; PCB,
polychlorinated biphenyl                                                table follows that in Table 1.1, with the revised
                                                                        numbering of congeners 107–109. The congener
the revised numbering of congeners 107–109 has                          lipophilicity is given in the same table, and was
not been adopted systematically; the numbering                          expressed against capacity to partition in octanol
system commonly used has been that proposed                             and water (Kow) (see Section 1.1.2). Congeners can
by Ballschmiter et al. (1992) where only the orig-                      also be characterized by descriptors (CP0, CP1,
inal BZ numbers 199–201 are changed.                                    4Cl, PP, 2M) that give rapid access to geometry
    PCBs can be categorized by degree of chlo-                          and substituent positions. The first descriptor,
rination (number of chlorine atoms) in 10                               CP0, characterizes 20 congeners that are referred
homologue groups (Table 1.2) from monochloro-                           to as non-ortho congeners, consisting of those
biphenyls to decachlorobiphenyls. More than                             with chlorine substitution at none of the ortho
60% of the PCBs are tetra- to hexachlorophenyls.                        positions on the biphenyl backbone. The second
    In the biphenyl molecule, the two aromatic                          descriptor, CP1, comprises 48 congeners that are
rings can rotate about the connecting single 1,1ƍ-                      referred to as mono-ortho congeners and include
bond (Fig. 1.1). As with all molecules, there is a                      those with chlorine substitution at only one of
low-energy preferred conformation. With PCBs,                           the ortho positions; CP0 and CP1 congeners can
this conformation is dependent on the degree of                         adopt a planar configuration. The 4Cl descriptor
chlorine substitution, since chlorine is larger than                    designates 169 congeners that have a total of
hydrogen and creates more steric hindrance to the                       four or more chlorine substituents, regardless
rotation (Erickson, 2001). The two extreme theo-                        of position. There are 54 PP congeners that have
retical configurations are “planar” or “coplanar,”                      both para positions chlorinated. The 2M group
in which the two benzene rings are in the same                          contains 140 congeners that have two or more
plane, and “non-planar” in which the benzene                            of the meta positions chlorinated. A total of 11
rings are at a 90° angle to each other (Faroon                          congeners have no descriptor.
et al., 2000). The probability of attaining a planar                        The twelve congeners that display all descrip-
configuration is essentially determined by the                          tors are referred to as “dioxin-like” (Table 1.4).
number of substitutions in the ortho positions                          These twelve PCBs, namely PCB-77, PCB-81,
(2,2ƍ,6,6ƍ): the benzene rings of non-ortho substi-                     PCB-105, PCB-114, PCB-118, PCB-123, PCB-126,
tuted PCBs as well as mono-ortho substituted                            PCB-156, PCB-157, PCB-167, PCB-169, and

                                                                                                                       43
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 206
                                                                   44
                                                                        Table 1.2 Physical and chemical properties of PCBs according to homologue group

                                                                        Homologue group          CAS No.           Formula        No. of        BZ No.         Relative       Chlorine         Vapour pressure   Melting point   Boiling
                                                                                                                                  isomers                      molecular      (% w/w)          (Pa at 25 °C)a    (°C)b           point (°C)c
                                                                                                                                                               mass
                                                                        Monochlorobiphenyl       27323-18-8        C12H9Cl        3             1–3            188.66         18.79            1.1               25–77.9         285
                                                                        Dichlorobiphenyl         25512-42-9        C12H8Cl 2      12            4–15           223.10         31.77            0.24              24.4–149        312
                                                                        Trichlorobiphenyl        25323-68-6        C12H7Cl3       24            16–39          257.55         41.30            0.054             28–87           337
                                                                        Tetrachlorobiphenyl      26914-33-0        C12H6Cl4       42            40–81          291.99         48.65            0.012             47–180          360
                                                                        Pentachlorobiphenyl      25429-29-2        C12H5Cl5       46            82–127         326.44         54.30            2.6.10−3          76.5–124        381
                                                                                                                                                                                                                                               IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                        Hexachlorobiphenyl       26601-64-9        C12H4Cl6       42            128–169        360.88         58.93            5.8.10−4          77–200          400
                                                                        Heptachlorobiphenyl      28655-71-2        C12H3Cl7       24            170–193        395.33         62.77            1.3.10−4          83–149          417
                                                                        Octachlorobiphenyl       55722-26-4        C12H2Cl8       12            194–205        429.77         65.98            2.8.10−5          159–162         432
                                                                        Nonachlorobiphenyl       53742-07-7        C12HCl9        3             206–208        464.22         68.73            6.3.10−6          182.8–206       445
                                                                        Decachlorobiphenyl       2051-24-3         C12Cl10        1             209            498.66         71.10            1.4.10−6          305.9           456
                                                                        a Mean value for liquid.
                                                                        b Values are approximations of the range across the isomers.
                                                                        c Average value of all isomers in the group.
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                        [The Working Group noted that the CAS No. for octachlorobiphenyl homologue group differs between ATSDR (2000) and Lindell (2012).]
                                                                        BZ, Ballschmiter and Zell; CAS, Chemical Abstracts Service
                                                                                                                                                                                                                                                                       620




                                                                        From Shiu & Mackay (1986), ATSDR (2000), Erickson (2001), and Lindell (2012)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                         filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 207
                                                                                                                                                                                                                                                                               PageID.17906 Page 203 of
    Case 2:15-cv-00201-SMJ                      ECF No. 388-2             filed 01/28/20            PageID.17907 Page 204 of
                                                                        620
                                                                                                         Polychlorinated biphenyls


Fig. 1.2 Tridimensional chemical structures of selected PCBs




                                                                                                                                                
Upper panel: Spatial configuration of two dioxin-like PCBs: PCB-77 (3,3ƍ,4,4ƍ-tetrachlorobiphenyl), a non-ortho congener (left), and PCB-105
(2,3,3ƍ,4,4ƍ-pentachlorobiphenyl), a mono-ortho congener (right)
Lower panel: Spatial configuration of two di-ortho PCBs: PCB-153 (2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl; left) and PCB-180
(2,2ƍ,3,4,4ƍ,5,5ƍ-heptachlorobiphenyl; right)
Courtesy of Professor B. LeBizec


PCB-189, have been assigned toxicity equiva-                              they are found at higher concentrations in the
lency factors (TEFs, assigned by WHO in 1998                              environment, in food, or in human fluids/tissues.
and revised in 2005) (Van den Berg et al., 2006).                         Depending on country and context, different lists
[The Working Group stressed that the activities of                        of varying numbers of congeners may be used, e.g.
these PCB congeners are not solely dioxin-like.]                          36 congeners for the Centers for Disease Control
    Depending on the context of the study or                              and Prevention, USA, or only PCB-138, PCB-153,
investigation, specific congeners may be moni-                            and PCB-180 most frequently in epidemiological
tored. For instance, the Stockholm Convention                             studies with human blood (see Section 2).
on Persistent Organic Pollutants (POPS) recom-                                Of the 209 PCB congeners, 78 display axial
mends measurement of six indicator PCBs                                   chirality. Only 19 of these congeners, those with
(PCB-28, PCB-52, PCB-101, PCB-138, PCB-153,                               three or more chlorine atoms in the ortho posi-
and PCB-180) to characterize contamination                                tion, exist as two mirror-image atropisomers, i.e.
by PCBs. These congeners were chosen because                              two chiral atropisomers (Lehmler & Robertson,


                                                                                                                                               45
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 208
     Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.17908 Page 205 of
                                                 620
IARC MONOGRAPHS – 107



Table 1.3 Relationship between BZ number, CAS number, IUPAC name,a congener descriptor, and
log Kow for individual PCBs

BZ No.    IUPAC name              CAS No.        Descriptorb        Log Kow     Vapour pressure
                                                                                (atm at 25 °C)c
1         2-CB                    2051-60-7      CP1                4.46
2         3-CB                    2051-61-8      CP0                4.69
3         4-CB                    2051-62-9      CP0                4.69
4         2,2ƍ-DiCB               13029-08-8                        4.65        1.5 to 4.2 × 10−6
5         2,3-DiCB                16605-91-7     CP1                4.97
6         2,3ƍ-DiCB               25569-80-6     CP1                5.06
7         2,4-DiCB                33284-50-3     CP1                5.07        9.9 × 10−7 to 2.1 × 10−6
8         2,4ƍ-DiCB               34883-43-7     CP1                5.07
9         2,5-DiCB                34883-39-1     CP1                5.06        2.0 to 2.3 × 10−6
10        2,6-DiCB                33146-45-1                        4.84
11        3,3ƍ-DiCB               2050-67-1      CP0, 2M            5.28        4.1 to 9.1 × 10−7
12        3,4-DiCB                2974-92-7      CP0                5.22        1.3 × 10−8 to 7.8 × 10−7
13        3,4ƍ-DiCB               2974-90-5      CP0                5.29
14        3,5-DiCB                34883-41-5     CP0, 2M            5.28
15        4,4ƍ-DiCB               2050-68-2      CP0, PP            5.30        5.0 to 7.4 × 10−7
16        2,2ƍ,3-TriCB            38444-78-9                        5.16
17        2,2ƍ,4-TriCB            37680-66-3                        5.25
18        2,2ƍ,5-TriCB            37680-65-2                        5.24        3.5 × 10−7 to 1.2 × 10−6
19        2,2ƍ,6-TriCB            38444-73-4                        5.02
20        2,3,3ƍ-TriCB            38444-84-7     CP1, 2M            5.57
21        2,3,4-TriCB             55702-46-0     CP1                5.51
22        2,3,4ƍ-TriCB            38444-85-8     CP1                5.58
23        2,3,5-TriCB             55720-44-0     CP1, 2M            5.57
24        2,3,6-TriCB             55702-45-9                        5.35
25        2,3ƍ,4-TriCB            55712-37-3     CP1                5.67
26        2,3ƍ,5-TriCB            38444-81-4     CP1, 2M            5.66        1.8 to 4.5 × 10−7
27        2,3ƍ,6-TriCB            38444-76-7                        5.44
28        2,4,4ƍ-TriCB            7012-37-5      CP1, PP            5.67        1.5 to 3.3 × 10 −7
29        2,4,5-TriCB             15862-07-4     CP1                5.60
30        2,4,6-TriCB             35693-92-6                        5.44        9.3 × 10−7 to 1.5 × 10−6
31        2,4ƍ,5-TriCB            16606-02-3     CP1                5.67
32        2,4ƍ,6-TriCB            38444-77-8                        5.44
33        2,3ƍ,4ƍ-TriCB           38444-86-9     CP1                5.60
34        2,3ƍ,5ƍ-TriCB           37680-68-5     CP1, 2M            5.66
35        3,3ƍ,4-TriCB            37680-69-6     CP0, 2M            5.82
36        3,3ƍ,5-TriCB            38444-87-0     CP0, 2M            5.88
37        3,4,4ƍ-TriCB            38444-90-5     CP0, PP            5.83
38        3,4,5-TriCB             53555-66-1     CP0, 2M            5.76
39        3,4ƍ,5-TriCB            38444-88-1     CP0, 2M            5.89
40        2,2ƍ,3,3ƍ-TetraCB       38444-93-8     4CL, 2M            5.66        4.5 × 10−8 to 1.1 × 10−7
41        2,2ƍ,3,4-TetraCB        52663-59-9     4CL                5.69
42        2,2ƍ,3,4ƍ-TetraCB       36559-22-5     4CL                5.76
43        2,2ƍ,3,5-TetraCB        70362-46-8     4CL, 2M            5.75
44        2,2ƍ,3,5ƍ-TetraCB       41464-39-5     4CL, 2M            5.75



46
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 209
 Case 2:15-cv-00201-SMJ          ECF No. 388-2     filed 01/28/20       PageID.17909 Page 206 of
                                                 620
                                                                           Polychlorinated biphenyls



Table 1.3 (continued)

BZ No.     IUPAC name             CAS No.        Descriptorb        Log Kow     Vapour pressure
                                                                                (atm at 25 °C)c
45         2,2ƍ,3,6-TetraCB       70362-45-7     4CL                5.53
46         2,2ƍ,3,6ƍ-TetraCB      41464-47-5     4CL                5.53
47         2,2ƍ,4,4ƍ-TetraCB      2437-79-8      4CL, PP            5.85
48         2,2ƍ,4,5-TetraCB       70362-47-9     4CL                5.78
49         2,2ƍ,4,5ƍ-TetraCB      41464-40-8     4CL                5.85
50         2,2ƍ,4,6-TetraCB       62796-65-0     4CL                5.63
51         2,2ƍ,4,6ƍ-TetraCB      68194-04-7     4CL                5.63
52         2,2ƍ,5,5ƍ-TetraCB      35693-99-3     4CL, 2M            5.84        1.8 to 8.9 × 10−7
53         2,2ƍ,5,6ƍ-TetraCB      41464-41-9     4CL                5.62        1.1 to 4.0 × 10−7
54         2,2ƍ,6,6ƍ-TetraCB      15968-05-5     4CL                5.21        1.2 × 10−6 to 6.5 × 10−7
55         2,3,3ƍ,4-TetraCB       74338-24-2     CP1, 4CL, 2M       6.11
56         2,3,3ƍ,4ƍ-TetraCB      41464-43-1     CP1, 4CL, 2M       6.11
57         2,3,3ƍ,5-TetraCB       70424-67-8     CP1, 4CL, 2M       6.17
58         2,3,3ƍ,5ƍ-TetraCB      41464-49-7     CP1, 4CL, 2M       6.17
59         2,3,3ƍ,6-TetraCB       74472-33-6     4CL, 2M            5.95
60         2,3,4,4ƍ-TetraCB       33025-41-1     CP1, 4CL, PP       6.11
61         2,3,4,5-TetraCB        33284-53-6     CP1, 4CL, 2M       6.04
62         2,3,4,6-TetraCB        54230-22-7     4CL                5.89
63         2,3,4ƍ,5-TetraCB       74472-34-7     CP1, 4CL, 2M       6.17
64         2,3,4ƍ,6-TetraCB       52663-58-8     4CL                5.95
65         2,3,5,6-TetraCB        33284-54-7     4CL, 2M            5.86
66         2,3ƍ,4,4ƍ-TetraCB      32598-10-0     CP1, 4CL, PP       6.20
67         2,3ƍ,4,5-TetraCB       73575-53-8     CP1, 4CL, 2M       6.20
68         2,3ƍ,4,5ƍ-TetraCB      73575-52-7     CP1, 4CL, 2M       6.26
69         2,3ƍ,4,6-TetraCB       60233-24-1     4CL                6.04
70         2,3ƍ,4ƍ,5-TetraCB      32598-11-1     CP1, 4CL, 2M       6.20
71         2,3ƍ,4ƍ,6-TetraCB      41464-46-4     4CL                5.98
72         2,3ƍ,5,5ƍ-TetraCB      41464-42-0     CP1, 4CL, 2M       6.26
73         2,3ƍ,5ƍ,6-TetraCB      74338-23-1     4CL, 2M            6.04
74         2,4,4ƍ,5-TetraCB       32690-93-0     CP1, 4CL, PP       6.20
75         2,4,4ƍ,6-TetraCB       32598-12-2     4CL, PP            6.05
76         2,3ƍ,4ƍ,5ƍ-TetraCB     70362-48-0     CP1, 4CL, 2M       6.13
77         3,3ƍ,4,4ƍ-TetraCB      32598-13-3     CP0, 4CL, PP, 2M   6.36        5.2 × 10−9 to 2.1 × 10−8
78         3,3ƍ,4,5-TetraCB       70362-49-1     CP0, 4CL, 2M       6.35
79         3,3ƍ,4,5ƍ-TetraCB      41464-48-6     CP0, 4CL, 2M       6.42
80         3,3ƍ,5,5ƍ-TetraCB      33284-52-5     CP0, 4CL, 2M       6.48
81         3,4,4ƍ,5-TetraCB       70362-50-4     CP0, 4CL, PP, 2M   6.36
82         2,2ƍ,3,3ƍ,4-PentaCB    52663-62-4     4CL, 2M            6.20
83         2,2ƍ,3,3ƍ,5-PentaCB    60145-20-2     4CL, 2M            6.26
84         2,2ƍ,3,3ƍ,6-PentaCB    52663-60-2     4CL, 2M            6.04
85         2,2ƍ,3,4,4ƍ-PentaCB    65510-45-4     4CL, PP            6.30
86         2,2ƍ,3,4,5-PentaCB     55312-69-1     4CL, 2M            6.23
87         2,2ƍ,3,4,5ƍ-PentaCB    38380-02-8     4CL, 2M            6.29
88         2,2ƍ,3,4,6-PentaCB     55215-17-3     4CL                6.07
89         2,2ƍ,3,4,6ƍ-PentaCB    73575-57-2     4CL                6.07



                                                                                                           47
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 210
 Case 2:15-cv-00201-SMJ            ECF No. 388-2     filed 01/28/20     PageID.17910 Page 207 of
                                                   620
IARC MONOGRAPHS – 107



Table 1.3 (continued)

BZ No.     IUPAC name               CAS No.        Descriptorb        Log Kow    Vapour pressure
                                                                                 (atm at 25 °C)c
90         2,2ƍ,3,4ƍ,5-PentaCB      68194-07-0     4CL, 2M            6.36
91         2,2ƍ,3,4ƍ,6-PentaCB      68194-05-8     4CL                6.13
92         2,2ƍ,3,5,5ƍ-PentaCB      52663-61-3     4CL, 2M            6.35
93         2,2ƍ,3,5,6-PentaCB       73575-56-1     4CL, 2M            6.04
94         2,2ƍ,3,5,6ƍ-PentaCB      73575-55-0     4CL, 2M            6.13
95         2,2ƍ,3,5ƍ,6-PentaCB      38379-99-6     4CL, 2M            6.13
96         2,2ƍ,3,6,6ƍ-PentaCB      73575-54-9     4CL                5.71
97         2,2ƍ,3,4ƍ,5ƍ-PentaCB     41464-51-1     4CL, 2M            6.29
98         2,2ƍ,3,4ƍ,6ƍ-PentaCB     60233-25-2     4CL                6.13
99         2,2ƍ,4,4ƍ,5-PentaCB      38380-01-7     4CL, PP            6.39
100        2,2ƍ,4,4ƍ,6-PentaCB      39485-83-1     4CL, PP            6.23
101        2,2ƍ,4,5,5ƍ-PentaCB      37680-73-2     4CL, 2M            6.38      1.4 to 3.5 × 10−8
102        2,2ƍ,4,5,6ƍ-PentaCB      68194-06-9     4CL                6.16
103        2,2ƍ,4,5ƍ,6-PentaCB      60145-21-3     4CL                6.22
104        2,2ƍ,4,6,6ƍ-PentaCB      56558-16-8     4CL                5.81       4.3 × 10−8 to 1.7 × 10−7
105        2,3,3ƍ,4,4ƍ-PentaCB      32598-14-4     CP1, 4CL, PP, 2M   6.65       8.6 × 10−9
106        2,3,3ƍ,4,5-PentaCB       70424-69-0     CP1, 4CL, 2M       6.64
107        2,3,3ƍ,4,5ƍ-PentaCB      70424-68-9     CP1, 4CL, 2M       6.71
108        2,3,3ƍ,4,6-PentaCB       70362-41-3     4CL, 2M            6.72
109        2,3,3ƍ,4ƍ,5-PentaCB      74472-35-8     CP1, 4CL, 2M       6.48
110        2,3,3ƍ,4ƍ,6-PentaCB      38380-03-9     4CL, 2M            6.48
111        2,3,3ƍ,5,5ƍ-PentaCB      39635-32-0     CP1, 4CL, 2M       6.76
112        2,3,3ƍ,5,6-PentaCB       74472-36-9     4CL, 2M            6.45
113        2,3,3ƍ,5ƍ,6-PentaCB      68194-10-5     4CL, 2M            6.54
114        2,3,4,4ƍ,5-PentaCB       74472-37-0     CP1, 4CL, PP, 2M   6.65
115        2,3,4,4ƍ,6-PentaCB       74472-38-1     4CL, PP            6.49
116        2,3,4,5,6-PentaCB        18259-05-7     4CL, 2M            6.33
117        2,3,4ƍ,5,6-PentaCB       68194-11-6     4CL, 2M            6.46
118        2,3ƍ,4,4ƍ,5-PentaCB      31508-00-6     CP1, 4CL, PP, 2M   6.74      1.2 × 10 −8
119        2,3ƍ,4,4ƍ,6-PentaCB      56558-17-9     4CL, PP            6.58
120        2,3ƍ,4,5,5ƍ-PentaCB      68194-12-7     CP1, 4CL, 2M       6.79
121        2,3ƍ,4,5ƍ,6-PentaCB      56558-18-0     4CL, 2M            6.64
122        2,3,3ƍ,4ƍ,5ƍ-PentaCB     76842-07-4     CP1, 4CL, 2M       6.64
123        2,3ƍ,4,4ƍ,5ƍ-PentaCB     65510-44-3     CP1, 4CL, PP, 2M   6.74
124        2,3ƍ,4ƍ,5,5ƍ-PentaCB     70424-70-3     CP1, 4CL, 2M       6.73
125        2,3ƍ,4ƍ,5ƍ,6-PentaCB     74472-39-2     4CL, 2M            6.51
126        3,3ƍ,4,4ƍ,5-PentaCB      57465-28-8     CP0, 4CL, PP, 2M   6.89
127        3,3ƍ,4,5,5ƍ-PentaCB      39635-33-1     CP0, 4CL, 2M       6.95
128        2,2ƍ,3,3ƍ,4,4ƍ-HexaCB    38380-07-3     4CL, PP, 2M        6.74      1.0 to 3.6 × 10−9
129        2,2ƍ,3,3ƍ,4,5-HexaCB     55215-18-4     4CL, 2M            6.73
130        2,2ƍ,3,3ƍ,4,5ƍ-HexaCB    52663-66-8     4CL, 2M            6.80
131        2,2ƍ,3,3ƍ,4,6-HexaCB     61798-70-7     4CL, 2M            6.58
132        2,2ƍ,3,3ƍ,4,6ƍ-HexaCB    38380-05-1     4CL, 2M            6.58
133        2,2ƍ,3,3ƍ,5,5ƍ-HexaCB    35694-04-3     4CL, 2M            6.86
134        2,2ƍ,3,3ƍ,5,6-HexaCB     52704-70-8     4CL, 2M            6.55



48
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 211
 Case 2:15-cv-00201-SMJ              ECF No. 388-2     filed 01/28/20   PageID.17911 Page 208 of
                                                     620
                                                                               Polychlorinated biphenyls



Table 1.3 (continued)

BZ No.   IUPAC name                  CAS No.         Descriptorb        Log Kow     Vapour pressure
                                                                                    (atm at 25 °C)c
135      2,2ƍ,3,3ƍ,5,6ƍ-HexaCB       52744-13-5      4CL, 2M            6.64
136      2,2ƍ,3,3ƍ,6,6ƍ-HexaCB       38411-22-2      4CL, 2M            6.22
137      2,2ƍ3,4,4ƍ,5-HexaCB         35694-06-5      4CL, PP, 2M        6.83
138      2,2ƍ,3,4,4ƍ,5ƍ-HexaCB       35065-28-2      4CL, PP, 2M        6.83        5.2 × 10−9
139      2,2ƍ,3,4,4ƍ,6-HexaCB        56030-56-9      4CL, PP            6.67
140      2,2ƍ,3,4,4ƍ,6ƍ-HexaCB       59291-64-4      4CL, PP            6.67
141      2,2ƍ,3,4,5,5ƍ-HexaCB        52712-04-6      4CL, 2M            6.82
142      2,2ƍ,3,4,5,6-HexaCB         41411-61-4      4CL, 2M            6.51
143      2,2ƍ,3,4,5,6ƍ-HexaCB        68194-15-0      4CL, 2M            6.60
144      2,2ƍ,3,4,5ƍ,6-HexaCB        68194-14-9      4CL, 2M            6.67
145      2,2ƍ,3,4,6,6ƍ-HexaCB        74472-40-5      4CL                6.25
146      2,2ƍ,3,4ƍ,5,5ƍ-HexaCB       51908-16-8      4CL, 2M            6.89
147      2,2ƍ,3,4ƍ,5,6-HexaCB        68194-13-8      4CL, 2M            6.64
148      2,2ƍ,3,4ƍ,5,6ƍ-HexaCB       74472-41-6      4CL, 2M            6.73
149      2,2ƍ,3,4ƍ,5ƍ,6-HexaCB       38380-04-0      4CL, 2M            6.67
150      2,2ƍ,3,4ƍ,6,6ƍ-HexaCB       68194-08-1      4CL                6.32
151      2,2ƍ,3,5,5ƍ,6-HexaCB        52663-63-5      4CL, 2M            6.64
152      2,2ƍ,3,5,6,6ƍ-HexaCB        68194-09-2      4CL, 2M            6.22
153      2,2ƍ,4,4ƍ,5,5ƍ-HexaCB       35065-27-1      4CL, PP, 2M        6.92        1.9 × 10−9 to 6.9 × 10−8
154      2,2ƍ,4,4ƍ,5,6ƍ-HexaCB       60145-22-4      4CL, PP            6.76
155      2,2ƍ,4,4ƍ,6,6ƍ-HexaCB       33979-03-2      4CL, PP            6.41        3.5 × 10−9 to 4.4 × 10−8
156      2,3,3ƍ,4,4ƍ,5-HexaCB        38380-08-4      CP1, 4CL, PP, 2M   7.18        2.1 × 10−9
157      2,3,3ƍ,4,4ƍ,5ƍ-HexaCB       69782-90-7      CP1, 4CL, PP, 2M   7.18
158      2,3,3ƍ,4,4ƍ,6-HexaCB        74472-42-7      4CL, PP, 2M        7.02
159      2,3,3ƍ,4,5,5ƍ-HexaCB        39635-35-3      CP1, 4CL, 2M       7.24
160      2,3,3ƍ,4,5,6-HexaCB         41411-62-5      4CL, 2M            6.93
161      2,3,3ƍ,4,5ƍ,6-HexaCB        74472-43-8      4CL, 2M            7.08
162      2,3,3ƍ,4ƍ,5,5ƍ-HexaCB       39635-34-2      CP1, 4CL, 2M       7.24
163      2,3,3ƍ,4ƍ,5,6-HexaCB        74472-44-9      4CL, 2M            6.99        7.9 × 10−10
164      2,3,3ƍ,4ƍ,5ƍ,6-HexaCB       74472-45-0      4CL, 2M            7.02
165      2,3,3ƍ,5,5ƍ,6-HexaCB        74472-46-1      4CL, 2M            7.05
166      2,3,4,4ƍ,5,6-HexaCB         41411-63-6      4CL, PP, 2M        6.93
167      2,3ƍ,4,4ƍ,5,5ƍ-HexaCB       52663-72-6      CP1, 4CL, PP, 2M   7.27
168      2,3ƍ,4,4ƍ,5ƍ,6-HexaCB       59291-65-5      4CL, PP, 2M        7.11
169      3,3ƍ,4,4ƍ,5,5ƍ-HexaCB       32774-16-6      CP0, 4CL, PP, 2M   7.42        7.9 × 10−10
170      2,2ƍ,3,3ƍ,4,4ƍ,5-HeptaCB    35065-30-6      4CL, PP, 2M        7.27
171      2,2ƍ,3,3ƍ,4,4ƍ,6-HeptaCB    52663-71-5      4CL, PP, 2M        7.11
172      2,2ƍ,3,3ƍ,4,5,5ƍ-HeptaCB    52663-74-8      4CL, 2M            7.33
173      2,2ƍ,3,3ƍ,4,5,6-HeptaCB     68194-16-1      4CL, 2M            7.02
174      2,2ƍ,3,3ƍ,4,5,6ƍ-HeptaCB    38411-25-5      4CL, 2M            7.11
175      2,2ƍ,3,3ƍ,4,5ƍ,6-HeptaCB    40186-70-7      4CL, 2M            7.17
176      2,2ƍ,3,3ƍ,4,6,6ƍ-HeptaCB    52663-65-7      4CL, 2M            6.76
177      2,2ƍ,3,3ƍ,4,5ƍ,6ƍ-HeptaCB   52663-70-4      4CL, 2M            7.08
178      2,2ƍ,3,3ƍ,5,5ƍ,6-HeptaCB    52663-67-9      4CL, 2M            7.14
179      2,2ƍ,3,3ƍ,5,6,6ƍ-HeptaCB    52663-64-6      4CL, 2M            6.73



                                                                                                               49
  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 212
  Case 2:15-cv-00201-SMJ                       ECF No. 388-2             filed 01/28/20             PageID.17912 Page 209 of
                                                                       620
IARC MONOGRAPHS – 107



Table 1.3 (continued)

BZ No.      IUPAC name                          CAS No.               Descriptorb                 Log Kow          Vapour pressure
                                                                                                                   (atm at 25 °C)c
180         2,2ƍ,3,4,4ƍ,5,5ƍ-HeptaCB            35065-29-3            4CL, PP, 2M                 7.36             1.3 × 10−9
181         2,2ƍ,3,4,4ƍ,5,6-HeptaCB             74472-47-2            4CL, PP, 2M                 7.11
182         2,2ƍ,3,4,4ƍ,5,6ƍ-HeptaCB            60145-23-5            4CL, PP, 2M                 7.20
183         2,2ƍ,3,4,4ƍ,5ƍ,6-HeptaCB            52663-69-1            4CL, PP, 2M                 7.20
184         2,2ƍ,3,4,4ƍ,6,6ƍ-HeptaCB            74472-48-3            4CL, PP                     6.85
185         2,2ƍ,3,4,5,5ƍ,6-HeptaCB             52712-05-7            4CL, 2M                     7.11
186         2,2ƍ,3,4,5,6,6ƍ-HeptaCB             74472-49-4            4CL, 2M                     6.69
187         2,2ƍ,3,4ƍ,5,5ƍ,6-HeptaCB            52663-68-0            4CL, 2M                     7.17
188         2,2ƍ,3,4ƍ,5,6,6ƍ-HeptaCB            74487-85-7            4CL, 2M                     6.82
189         2,3,3ƍ,4,4ƍ,5,5ƍ-HeptaCB            39635-31-9            CP1, 4CL, PP, 2M            7.71
190         2,3,3ƍ,4,4ƍ,5,6-HeptaCB             41411-64-7            4CL, PP, 2M                 7.46
191         2,3,3ƍ,4,4ƍ,5ƍ,6-HeptaCB            74472-50-7            4CL, PP, 2M                 7.55
192         2,3,3ƍ,4,5,5ƍ,6-HeptaCB             74472-51-8            4CL, 2M                     7.52
193         2,3,3ƍ,4ƍ,5,5ƍ,6-HeptaCB            69782-91-8            4CL, 2M                     7.52
194         2,2ƍ,3,3ƍ,4,4ƍ,5,5ƍ-OctaCB          35694-08-7            4CL, PP, 2M                 7.80
195         2,2ƍ,3,3ƍ,4,4ƍ,5,6-OctaCB           52663-78-2            4CL, PP, 2M                 7.56
196         2,2ƍ,3,3ƍ,4,4ƍ,5,6ƍ-OctaCB          42740-50-1            4CL, PP, 2M                 7.65
197         2,2ƍ,3,3ƍ,4,4ƍ,6,6ƍ-OctaCB          33091-17-7            4CL, PP, 2M                 7.30
198         2,2ƍ,3,3ƍ,4,5,5ƍ,6-OctaCB           68194-17-2            4CL, 2M                     7.62
199         2,2ƍ,3,3ƍ,4,5,5ƍ,6ƍ-OctaCB          52663-75-9            4CL, 2M                     7.62
200         2,2ƍ,3,3ƍ,4,5,6,6ƍ-OctaCB           52663-73-7            4CL, 2M                     7.20
201         2,2ƍ,3,3ƍ,4,5ƍ,6,6ƍ-OctaCB          40186-71-8            4CL, 2M                     7.27
202         2,2ƍ,3,3ƍ,5,5ƍ,6,6ƍ-OctaCB          2136-99-4             4CL, 2M                     7.24
203         2,2ƍ,3,4,4ƍ,5,5ƍ,6-OctaCB           52663-76-0            4CL, PP, 2M                 7.65
204         2,2ƍ,3,4,4ƍ,5,6,6ƍ-OctaCB           74472-52-9            4CL, PP, 2M                 7.30
205         2,3,3ƍ,4,4ƍ,5,5ƍ,6-OctaCB           74472-53-0            4CL, PP, 2M                 8.00
206         2,2ƍ,3,3ƍ,4,4ƍ,5,5ƍ,6-NonaCB        40186-72-9            4CL, PP, 2M                 8.09
207         2,2ƍ,3,3ƍ,4,4ƍ,5,6,6ƍ-NonaCB        52663-79-3            4CL, PP, 2M                 7.74
208         2,2ƍ,3,3ƍ,4,5,5ƍ,6,6ƍ-NonaCB        52663-77-1            4CL, 2M                     7.71
209         2,2ƍ,3,3ƍ,4,4ƍ,5,5ƍ,6,6ƍ-DecaCB     2051-24-3             4CL, PP, 2M                 8.18
a The nomenclature in this table adheres to the IUPAC rules and thus primed and unprimed numbers may be interchanged compared with

Table 1.1. Please see text for more details.
b Congener descriptors (CP0, CP1, 4Cl, PP, 2M) have been given where relevant; they give rapid access to geometry and substituent positions. 68

coplanar congeners fall into one of two groups CP0 or CP1.
The first group of 20 congeners consists of those without chlorine substitution at any of the “ortho” positions on the biphenyl backbone and
are referred to as CP0 or non-“ortho” congeners. The second group of 48 congeners includes those with chlorine substitution at only one of
the “ortho” positions and are referred to as CP1 or mono-“ortho” congeners. 175 congeners have a total of four or more chlorine substituents,
regardless of position (4Cl). 54 congeners have both “para” positions chlorinated (PP). 146 congeners have two or more of the “meta” positions
chlorinated (2M). The twelve congeners that have all four of the congener descriptors are referred to as being “dioxin-like,” and are indicated in
bold type.
In ATSDR (2000), PCB-63 was mistakenly attributed the CAS number of a pentachlorobiphenyl; for Henry’s law constants, vapour pressure and
solubility of most individual congeners, the reader is referred to Dunnivant & Elzerman (1988) and references within.
c Vapour pressures have been indicated for a selection of individual congeners.

BZ, Ballschmiter and Zell; CAS, Chemical Abstracts Service; CB, chlorinated biphenyl; IUPAC, International Union of Pure and Applied
Chemistry
From Dunnivant & Elzerman (1988), ATSDR (2000), Mills et al. (2007), and Lindell (2012)




50
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 213
   Case 2:15-cv-00201-SMJ                    ECF No. 388-2            filed 01/28/20           PageID.17913 Page 210 of
                                                                    620
                                                                                                    Polychlorinated biphenyls



Table 1.4 The 12 dioxin-like PCBs, with corresponding CAS number, IUPAC name, and individual
WHO1998-TEF and WHO2005-TEF values

PCB                    IUPAC name                              CAS No.                    WHO1998-TEF            WHO2005-TEF
PCB-77                 3,3ƍ,4,4ƍ-TetraCB                       32598-13-3                 0.0001                 0.0001
PCB-81                 3,4,4ƍ,5-TetraCB                        70362-50-4                 0.0001                 0.0003
PCB-105                2,3,3ƍ,4,4ƍ-PentaCB                     32598-14-4                 0.0001                 0.00003
PCB-114                2,3,4,4ƍ,5-PentaCB                      74472-37-0                 0.0005                 0.00003
PCB-118                2,3ƍ,4,4ƍ,5-PentaCB                     31508-00-6                 0.0001                 0.00003
PCB-123                2,3ƍ,4,4ƍ,5-PentaCB                     65510-44-3                 0.0001                 0.00003
PCB-126                3,3ƍ,4,4ƍ,5-PentaCB                     57465-28-8                 0.1                    0.1
PCB-156                2,3,3ƍ,4,4ƍ,5-HexaCB                    38380-08-4                 0.0005                 0.00003
PCB-157                2,3,3ƍ,4,4ƍ,5ƍ-HexaCB                   68782-90-7                 0.0005                 0.00003
PCB-167                2,3ƍ,4,4ƍ,5,5ƍ-HexaCB                   52663-72-6                 0.00001                0.00003
PCB-169                3,3ƍ,4,4ƍ,5,5ƍ-HexaCB                   32774-16-6                 0.01                   0.03
PCB-189                2,3,3ƍ,4,4ƍ,5,5ƍ-HeptaCB                39635-31-9                 0.0001                 0.00003
CAS, Chemical Abstracts Service; CB, chlorinated biphenyl; IUPAC, International Union of Pure and Applied Chemistry; PCB, polychlorinated
biphenyl; TEF, toxicity equivalency factor
From Van den Berg et al. (1998, 2006)


2001; Kania-Korwel & Lehmler, 2013). The                              Aroclor 1242 is a “mobile liquid” and Aroclor
IUPAC nomenclature and BZ number for the 19                           1260 is a “sticky resin” (Erickson, 2001). These
atropisomeric PCBs are listed in Table 1.5. They                      products do not crystallize at low temperatures,
are stereoisomers resulting from hindered rota-                       but turn into solid resins. An important prop-
tion around single bonds where the steric-strain                      erty of PCBs is their general inertness; they resist
barrier to rotation is high enough to allow for the                   acids, alkalis and oxidants and are fire-resistant
isolation of the enantiomers (Haglund & Wiberg,                       because of their high flash-points (IPCS, 2003).
1996; Harju & Haglund, 1999). Both atropisomers                       However, under certain conditions, they may be
have the same chemical and physical behaviour,                        destroyed by chemical, thermal and biochemical
except for optical rotation (Lehmler et al., 2010).                   processes. PCBs show excellent dielectric (insu-
They are stable at 25 °C, but at elevated tempera-                    lating) properties. This has made them useful
tures it is necessary to separate the enantiomers                     in a wide variety of applications, including as
via high-resolution chiral gas chromatography                         dielectric fluids in transformers and capacitors,
(GC) (Schurig & Reich, 1998; Harju & Haglund,                         heat-transfer fluids, and lubricants.
1999).                                                                    The physical properties of PCBs are impor-
                                                                      tant in understanding their analytical, physio-
1.1.2 Chemical and physical properties of                             logical, and environmental properties. However,
      PCBs                                                            the interactions of the various physical proper-
                                                                      ties can be extremely complex (Erickson, 2001).
    Pure single PCB congeners are mostly                              Chemical and physical properties such as solu-
colourless or slightly yellowish, often odour-                        bility, vapour pressure, and Henry’s law constant
less, crystalline compounds. Commercial prod-                         have been reported for individual congeners (Shiu
ucts, however, are viscous liquid mixtures of                         & Mackay, 1986; Murphy et al., 1987; Sabljić &
these compounds, with viscosity increasing                            Güsten, 1989; Dunnivant et al., 1992; Falconer &
with degree of chlorination, and colour ranging                       Bidleman, 1994). Data for homologue groups and
from light yellow to a dark colour. For example,                      for a selection of PCBs are presented in Table 1.2,

                                                                                                                                      51
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 214
     Case 2:15-cv-00201-SMJ                  ECF No. 388-2           filed 01/28/20    PageID.17914 Page 211 of
                                                                   620
IARC MONOGRAPHS – 107


                                                                    to lipid solubility is linked to the degree of chlo-
Table 1.5 PCB congeners that exist as chiral                        rination (Hutzinger et al., 1974; Shiu & Mackay,
atropisomers
                                                                    1986; ATSDR, 2000; IPCS, 2003).
PCB                     IUPAC name                                      The octanol/water partition coefficient (Kow)
PCB-45                  2,2ƍ,3,6-TetraCB                            is defined as the ratio of a chemical’s concentra-
PCB-84                  2,2ƍ,3,3ƍ,6-PentaCB                         tion in the octanol phase to its concentration in
PCB-88                  2,2ƍ,3,4,6-PentaCB                          the aqueous phase of a two-phase octanol/water
PCB-91                  2,2ƍ,3,4ƍ,6-PentaCB                         system; values of Kow are thus unitless (Table 1.3
PCB-95                  2,2ƍ,3,5ƍ,6-PentaCB                         and Table 1.6). The reported log Kow values have
PCB-131                 2,2ƍ,3,3ƍ,4,6-HexaCB
                                                                    been reviewed by Shiu & Mackay (1986). Fig. 1.3
PCB-132                 2,2ƍ,3,3ƍ,4,6ƍ-HexaCB
PCB-135                 2,2ƍ,3,3ƍ,5,6ƍ-HexaCB
                                                                    shows the remarkable correlation between log
PCB-136                 2,2ƍ,3,3ƍ,6,6ƍ-HexaCB                       Kow (lipophilicity) and number of chlorine atoms
PCB-139                 2,2ƍ,3,4,4ƍ,6-HexaCB                        (BZ numbers); log Kow values ranged from 4.5 to
PCB-144                 2,2ƍ,3,4,5ƍ,6-HexaCB                        8.3. This partitioning plays a key role in environ-
PCB-149                 2,2ƍ,3,4ƍ,5ƍ,6-HexaCB                       mental fate and transport. PCBs tend to favour
PCB-171                 2,2ƍ,3,3ƍ,4,4ƍ,6-HeptaCB                    the non-polar phase and will partition away from
PCB-174                 2,2ƍ,3,3ƍ,4,5,6ƍ-HeptaCB
                                                                    water to most solids, the organic portion being
PCB-175                 2,2ƍ,3,3ƍ,4,5ƍ,6-HeptaCB
PCB-176                 2,2ƍ,3,3ƍ,4,6,6ƍ-HeptaCB
                                                                    the preferred site (Erickson, 2001).
PCB-183                 2,2ƍ,3,4,4ƍ,5ƍ,6-HeptaCB                        PCBs are characterized by Henry’s law
PCB-196                 2,2ƍ,3,3ƍ,4,4ƍ,5,6ƍ-OctaCB                  constants [a measure of the equilibrium distri-
PCB-197                 2,2ƍ,3,3ƍ,4,4ƍ,6,6ƍ-OctaCB                  bution coefficient between air and water] that
CB, chlorinated biphenyl; IUPAC, International Union of Pure and    tend to decrease with a higher degree of chlo-
Applied Chemistry; PCB, polychlorinated biphenyl                    rination. Less chlorinated PCB congeners have
                                                                    a considerably higher vapour pressure (1–2 Pa
Table 1.3, and Table 1.6. Melting points range
                                                                    at 25 °C for monochlorobiphenyls) than the
from 25 °C (PCB-2, PCB-7 and PCB-9) to 306 °C
                                                                    more highly chlorinated congeners (1.4 × 10−6
(PCB-209). Boiling points increase from low
                                                                    Pa for decachlorobiphenyl) (Shiu & Mackay,
(monochlorobiphenyl, 285 °C) to highly (deca-
                                                                    1986). Therefore, the composition in air is domi-
chlorobiphenyl, 456 °C) chlorinated congeners
                                                                    nated by the less chlorinated congeners and
(Hutzinger et al., 1974; Shiu & Mackay, 1986).
                                                                    atropoisomers.
    The solubility of PCBs in water is extremely
                                                                        At high temperatures, PCBs are combus-
low, ranging from an average of 0.0012 to
                                                                    tible, and the products of combustion include
4830 μg/L for the chlorobiphenyl congeners
                                                                    polychlorinated dibenzofurans (PCDFs) and
that occur commonly. The high solubility of
                                                                    hydrogen chloride, and polychlorinated diben-
the ortho-chlorinated congeners (4.8 mg/L
                                                                    zodioxins (PCDDs) (IPCS, 1993; ATSDR, 2000).
for PCB-1) may be due to hydrogen bonding
                                                                        Photochemical degradation may be one route
associated with the more polar character of
                                                                    for the breakdown of PCBs in the environment:
these molecules. Solubility decreases rapidly in
                                                                    photochemical experiments conducted under
ortho-vacant congeners, especially as the para
                                                                    simulated natural conditions on several pure
positions are filled, which may result in greater
                                                                    chlorobiphenyls and on commercial PCB prod-
and more uniform perimeter electronegativity
                                                                    ucts have indicated several degradative reac-
and interference with hydrogen bonding. PCBs
                                                                    tions, such as dechlorination, polymerization
are freely soluble in non-polar organic solvents,
                                                                    and solvolysis.
oils and biological lipids, and the shift from water


52
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 215
    Case 2:15-cv-00201-SMJ                      ECF No. 388-2              filed 01/28/20        PageID.17915 Page 212 of
                                                                         620
                                                                                                      Polychlorinated biphenyls



Table 1.6 Physical and chemical data for a selection of PCB congeners

PCB          No. of chlorine       Melting point (°C)       Boiling point (°C)      Vapour pressure        Log Kow    Water solubility
             atoms                                                                  (10 −6 kPa at 25 °C)              (μg/L)
PCB-1a       1                     34                       274                     184                    4.5        4830 (25 °C)
PCB-105      5                     –                        –                       0.87                   7.0        3.4 (25 °C)
PCB-118      5                     –                        –                       1.20                   7.1        13.4 (20 °C)
PCB-138      6                     78.5–80                  400b                    0.53                   6.5–7.4b   15.9b
PCB-153      6                     103–104                  –                       0.05                   6.7        0.9 (25 °C)
PCB-156      6                     –                        –                       0.21                   7.6        5.3 (20 °C)
PCB-163      6                     –                        –                       0.08                   7.2        1.2 (25 °C)
PCB-169      6                     201–202                  –                       0.05                   7.4        0.04–12.3b
PCB-180      7                     109–110                  240–280 (at 2.66 kPa)   0.13                   6.7–7.2b   0.2 (25 °C)
PCB-183      7                     83                       –                       –                      8.3        4.9 (20 °C)
a Included based on its significantly different solubility and vapour pressure
b Calculated
Kow, octanol/water partition coefficient; PCB, polychlorinated biphenyl
From Lindell (2012)


1.1.3 Trade names and composition of                                           Table 1.8 indicates equivalencies between
      commercial products                                                  main commercial formulations of PCBs. [The
                                                                           Working Group noted that these should be consid-
     PCBs have never been used as single
                                                                           ered as approximate.] Since different production
compounds, but rather as complex mixtures.
                                                                           yield slight differences in the congener mixture,
The commercial products were manufactured
                                                                           mixtures with comparable chlorine content but
to yield a certain degree of chlorination to fulfil
                                                                           from different manufacturers (e.g. Aroclor 1260
technical requirements, generally between 21%
                                                                           and Clophen A60) show varying compositions,
and 68% chlorine.
                                                                           although with strong similarities (Johnson et al.,
     Trade names for commercial products are
                                                                           2000).
given in Table 1.7. The most well known are
                                                                               The homologue composition of the commer-
Aroclor, Clophen, Phenochlor, Kanechlor,
                                                                           cial PCB products varies greatly according to
Pyralene, Fenclor, and Delor. The Aroclors,
                                                                           chlorination degree achieved (Table 1.9). For
which were manufactured in the USA, are iden-
                                                                           example, Aroclor 1242 is a mixture of mono-
tified by a four-digit numbering code in which
                                                                           to heptachlorobiphenyls, while Aroclor 1260
the first two digits indicate the type of mixture
                                                                           contains penta- to octachlorinated homologues.
and the last two digits indicate the approximate
                                                                           The concentrations of single congeners within
chlorine content by percentage weight. Thus
                                                                           each homologue group also differ between
Aroclor 1242 is a chlorinated biphenyl mixture
                                                                           different products and batches (Fig. 1.4). About
with an average chlorine content of 42%. The
                                                                           130 of the 209 congeners have been identified
exception to this code is Aroclor 1016, which has
                                                                           in commercial formulations at concentrations
an average chlorine content of 41% (Hutzinger
                                                                           above 0.05%. Generally, commercial PCB prod-
et al., 1974). Similarly, the Kanechlors are identi-
                                                                           ucts consist of about 100–140 PCB congeners,
fied by a three-digit value indicating the average
                                                                           with mono- and non-ortho substituted PCBs as
chlorine content (300 for 30%). Other products of
                                                                           minor or trace constituents (Frame et al., 1996a,
similar chlorination content have been produced
                                                                           b; Johnson et al., 2000).
by different companies in Europe, Japan, and
China.

                                                                                                                                     53
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 216
     Case 2:15-cv-00201-SMJ                    ECF No. 388-2     filed 01/28/20   PageID.17916 Page 213 of
                                                               620
IARC MONOGRAPHS – 107


Fig. 1.3 Octanol/water partition coefficient (Kow) of PCB congeners according to the degree of
chlorination (BZ number)




BZ, Ballschmiter and Zell; PCB, polychlorinated biphenyl
Compiled by the Working Group


    An archetypal distribution of PCB conge-                    chiral PCB congeners in the commercial mixtures
ners was detected in Aroclor 1254, lot 124–191                  Aroclor 1242 and Aroclor 1260 is 6% and 30% by
(corresponding to the historical G4 production                  weight, respectively (Kania-Korwel et al., 2007).
process), while lot 6024 showed a profile charac-               Chiral enantiomers may have different biological
teristic of the A4 production process used between              and toxicological properties (Püttmann et al.,
1974 and 1976 (Kodavanti et al., 2001). Indeed,                 1989; Rodman et al., 1991). There is evidence
Aroclor 1254 was produced by two different                      that PCB atropisomers differ in their biological
chlorination procedures (two-step versus single-                activities (Kania-Korwel et al., 2006, 2008). They
step chlorination) (Frame et al., 1996a, b). The                have been found in non-racemic proportions
differences in composition of the two lots are                  in many species (Lehmler et al., 2010; Wong &
given in Table 1.10. Although Aroclor 1254 A4                   Warner, 2009). While physical and chemical
probably represented less than 1% of the total                  processes in the environment generally affect the
production of Aroclor 1254, this PCB product                    two enantiomers of a known compound at the
was extensively used by standard suppliers and                  same rate, biological processes may result in the
thus by researchers (Frame, 1999).                              enrichment of one of the enantiomers, because
    Chiral PCB congeners are important constitu-                of enantio-selective interactions with biological
ents of both technical and environmental mixtures               macromolecules (Buser & Mueller, 1993).
of PCBs. For example, the total concentration of

54
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 217
    Case 2:15-cv-00201-SMJ                     ECF No. 388-2            filed 01/28/20             PageID.17917 Page 214 of
                                                                      620
                                                                                                        Polychlorinated biphenyls



Table 1.7 Trade names for commercial PCB productsa, b
Asbestol (trans, cap)                                                 Hydol (trans, cap)
Askarel                                                               Montar
Bakola 131 (trans, cap)                                               Nepolin
Biclor (cap)                                                          No-Flamol (trans, cap)
Chlorextol (trans)                                                    Phenoclor (trans, cap)
Chlorinol                                                             Pydraul
Clophen (trans, cap)                                                  Pyralene (trans, cap)
Clorphen (trans)                                                      Pyranol (trans, cap)
Delor                                                                 Pyroclor (trans)
Duconol (cap)                                                         Saf-T-Kuhl (trans, cap)
Dykanol (trans, cap)                                                  Santotherm FR
EEC-18                                                                Santovac 1 and 2
Elemex (trans, cap)                                                   Siclonyl (cap)
Eucarel                                                               Solvol (trans, cap)
Fenchlor (trans, cap)                                                 Sovol
Elemex (trans, cap)                                                   Therminol FR
Hivar (cap)
a Each trade name may correspond to one or several products with varying chlorine content (see Table 1.8).
b Products may be used in transformers (trans) or capacitors (cap).
PCB, polychlorinated biphenyl
From IPCS (1993)


1.1.4 Contaminants and impurities of                                    have been reported in different amounts under
      commercial products                                               various manufacturing conditions in Aroclor
                                                                        1248, Aroclor 1254, Clophen A-60, Phenoclor
    Commercial PCB products have been                                   DP-6, and Kanechlor 400 (de Voogt & Brinkman,
reported to be contaminated with other chlo-                            1989). Rappe & Gara (1977) confirmed by capil-
rinated aromatic compounds, such as polychlo-                           lary gas chromatography–mass spectrometry
rinated naphthalenes and PCDFs (IARC, 1978).                            (GC–MS) that 2,3,7,8-tetrachlorodibenzofuran
Vos & Koeman (1970) were able to identify tetra-                        was one of the main PCDFs in “Yusho oil,” as
chlorodibenzofurans, pentachlorodibenzofu-                              reported by Nagayama et al. (1976).
rans, and chlorinated naphthalenes in samples                               The proportion of impurities may vary
of Phenoclor DP-6 and Clophen A60. Bowes                                between batches. For example, Aroclor 1254
et al. (1975) examined samples of Aroclor 1248,                         with lot numbers 6024 and 124–191, which
1254 and 1260 produced in 1969, samples of                              were produced by the same company by two
Aroclor 1254 from 1970 and Aroclor 1016 from                            different production processes, showed a 3.4-fold
1972, and samples of Aroclor 1260, Phenoclor                            difference in the total concentration of PCDFs
DP-6 and Clophen A60. They found PCDFs in all                           (Table 1.10).
Aroclor preparations except Aroclor 1016, and in                            It is important to note that PCDDs are
Clophen A60 and Phenoclor DP-6 (Table 1.11).                            not found in commercial PCB preparations
The levels of PCDFs were in the low microgram                           (Erickson, 2001).
per gram range (Erickson, 2001), but additional                             Overall, differences in composition as well
PCDFs may be formed from PCBs on heating.                               as the presence of toxicologically relevant impu-
Impurities such as 2,3,7,8-tetrachlorodibenzo-                          rities may have had a significant impact on the
furan and 2,3,4,7,8-pentachlorodibenzofuran                             results of toxicological studies with commercial

                                                                                                                              55
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 218
                                                                   56
                                                                        Table 1.8 Comparison of commercial PCB products based on percentage chlorination

                                                                        Average number         Range of           Aroclor            Clophen          Phenoclor   Pyralene   Kanechlor   Fenoclor   Delor (former     PCB
                                                                        of chlorine atoms/     chlorination       (USA)              (Germany)        (France)    (France)   (Japan)     (Italy)    Czechoslovakia)   (China)
                                                                        molecule               (%)
                                                                        1.15                   21                 1221
                                                                        2                      32–33              1232                                            2000       200
                                                                        2.5                    38                                                                 1500
                                                                        3                      40–42              1242, 1016         A30              CP3         3000       300         42         2; 103            PCB3
                                                                        4                      48                 1248               A40              DP4                    400                    3; 104
                                                                                                                                                                                                                                IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                        5                      52–54              1254               A50              DP5                    500         54         4 and 5; 105      PCB5
                                                                        6–6.8                  60–62              1260, 1262         A60              DP6                    600         64         106
                                                                        8.7                    68                 1268                                                                   70
                                                                        10                     71                 1270                                                                   DK

                                                                        PCB, polychlorinated biphenyl
                                                                        Adapted from de Voogt & Brinkman (1989), Erickson (1997), and Johnson et al. (2000)
                                                                                                                                                                                                                                                                ECF No. 388-2
                                                                                                                                                                                                                                                        620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                          filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 219
                                                                                                                                                                                                                                                                PageID.17918 Page 215 of
                                                                        Table 1.9 Homologue composition and physical properties of selected commercial PCB products

                                                                                                      Aroclor                                                                                                           Kanechlor
                                                                                                      1221          1232          1016         1242          1248             1254                 1260                 300          400         500
                                                                        Composition (%)
                                                                        Biphenyl                      11            6             < 0.01       -             -                -                    -                    -            -           -
                                                                        Monochlorobiphenyl            51            26            1            1             -                -                    -                    -            -           -
                                                                        Dichlorobiphenyl              32            29            20           17            1                -                    -                    17           3           -
                                                                        Trichlorobiphenyl             4             24            57           40            23               -                    -                    60           33          5
                                                                        Tetrachlorobiphenyl           2             15            21           32            50               16                   -                    23           44          27
                                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                        Pentachlorobiphenyl           0.5           0.5           1            10            20               60                   12                   0.6          16          55
                                                                        Hexachlorobiphenyl            -             -             < 0.01       0.5           1                23                   46                   -            -           13
                                                                        Heptachlorobiphenyl           -             -             -            -             -                1                    36                   -            -           -
                                                                        Octachlorobiphenyl            -             -             -            -             -                -                    6                    -            -           -
                                                                        Nonachlorobiphenyl            -             -             -            -             -                -                    -                    -            -           -
                                                                        Properties
                                                                        Relative molecular mass       200.7         232.2         257.9        266.5                          328.0                357.7
                                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                        Colour                        Clear         Clear         Clear        Clear                          Light yellow         Light yellow
                                                                        Density (g/cm3 at 25 °C)      1.18          1.26          1.37         1.38          1.41             1.50                 1.56
                                                                                                                                                                                                                                                                                    620




                                                                                                                    1.27                                     1.44             1.54                 1.62




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        Viscosity (cP at 38 °C)       5             8             20           24            70               700                  Resin
                                                                        Physical state                Oil           Oil           Oil          Oil                            Viscous liquid       Viscous liquid
                                                                        Boiling point (°C)            275–320       290–325       325–356      325–366                        365–390              385–420
                                                                        Water solubility              200           1450a         240          240           52               12                   3
                                                                                                                                                                                                                                                                                      filed 01/28/20




                                                                        (μg/L at 25 °C)               15 000a                     420                        54




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 220
                                                                        Vapour pressure               893           613           53           53            53               11                   5.3
                                                                        (10−6 kPa at 25 °C)
                                                                        Henry’s law K                 3.5 × 10−3                  2.9 × 10−4   5.2 × 10−4                     2.0 × 10−3           4.6 × 10−3
                                                                        (atm.m3/mol, 25 °C)
                                                                        Log Kowb                      2.8           3.2           4.4          4.1           6.1              6.5                  6.9
                                                                        Flashpoint (°C)               141–150       152–154       170          176–180       193–196          None to boiling      None to boiling
                                                                        a Estimated value
                                                                        b Log Kow represents an average value for the major components of the Arochlor mixture. The Henry’s law constants were estimated by dividing the vapour pressure by the water
                                                                        solubility (Cohen & Mercer, 1993; Erickson, 1997).
                                                                        PCB, polychlorinated biphenyl
                                                                        From Hutzinger et al. (1974), Pellet et al. (1993), and Lindell (2012).
                                                                                                                                                                                                                                                                                            PageID.17919 Page 216 of




                                                                   57
                                                                                                                                                                                                                                                        Polychlorinated biphenyls
 Case 2:15-cv-00201-SMJ                      ECF No. 388-2            filed 01/28/20    PageID.17920 Page 217 of
                                                                    620
IARC MONOGRAPHS – 107


Fig. 1.4 Congener-specific composition of Aroclor formulations




Only the 100 most abundant congeners are shown in this figure.
Reprinted from Johnson et al. (2000). Copyright (2000), with permission from Elsevier



58
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 221
  Case 2:15-cv-00201-SMJ                   ECF No. 388-2            filed 01/28/20           PageID.17921 Page 218 of
                                                                  620
                                                                                                   Polychlorinated biphenyls



Table 1.10 Chemical profile and impurities (polychlorodibenzodioxins, polychlorodibenzofurans
and polychlorinated naphthalenes) in lots 124–191 and 6024 of Aroclor 1254

PCBs and impurities                                             Aroclor 1254
                                                                Lots 124–191                         Lot 6024
                                                                (G4 process)                         (A4 process)
Non-ortho congeners
PCB-77                                                          0.01 mg/g                            27.2 mg/g
PCB-81                                                          0.01 mg/g                            0.28 mg/g
PCB-126                                                         0.17 mg/g                            3.24 mg/g
PCB-169                                                         0.01 mg/g                            0.02 mg/g
Mono-ortho congeners
PCB-105                                                         51.00 mg/g                           130.00 mg/g
PCB-114                                                         0.05 mg/g                            0.78 mg/g
PCB-118                                                         127.00 mg/g                          124.00 mg/g
PCB-123                                                         0.57 mg/g                            2.14 mg/g
PCB-156                                                         4.80 mg/g                            51.00 mg/g
PCB-157                                                         0.36 mg/g                            26.30 mg/g
PCB-167                                                         ND                                   ND
PCB-189                                                         ND                                   ND
PCDFs
2,3,7,8-TetraCDF                                                129.9 ng/g                           350.1 ng/g
1,2,3,7,8-PentaCDF                                              295 ng/g                             1920.2 ng/g
2,3,4,7,8-PentaCDF                                              821 ng/g                             4049.2 ng/g
1,2,3,4,7,8-HexaCDF                                             1638.1 ng/g                          4571.4 ng/g
1,2,3,6,7,8-HexaCDF                                             733.7 ng/g                           3190.5 ng/g
1,2,3,7,8,9-HexaCDF                                             ND                                   ND
2,3,4,6,7,8-HexaCDF                                             213.3 ng/g                           1333.3 ng/g
1,2,3,4,6,7,8-HeptaCDF                                          581.8 ng/g                           1506.5 ng/g
1,2,3,4,7,8,9-HeptaCDF                                          533.3 ng/g                           1459.4 ng/g
1,2,3,4,6,7,8,9-OctaCDF                                         356 ng/g                             945.6 ng/g
‫ گ‬polychlorinated dibenzofurans (PCDF)                          11.3 μg/g                            38.7 μg/g
‫گ‬polychlorinated dibenzo-p-dioxins (PCDD)                      < 2 ng/g                             < 2 ng/g
‫ گ‬polychlorinated naphtalenes                                   155 μg/g                             171 μg/g
‫ گ‬non-ortho congeners-TEQ                                       17.3 μg WHO-TEQ/g                    353 μg WHO-TEQ/g
‫گ‬mono-ortho congeners-TEQ                                      5.51 μg WHO-TEQ/g                    10 μg WHO-TEQ/g
‫ گ‬PCDF-TEQ                                                      0.54 μg WHO-TEQ/g                    2.25 μg WHO-TEQ/g
Total PCDD+PCDF+PCB-TEQ                                         23.4 μg WHO-TEQ/g                    365.3 μg WHO-TEQ/g
CDF, chlorodibenzofuran; ND, not detected; PCB, polychlorinated biphenyl; PCDFs, polychlorodibenzofurans; TEQ, toxic equivalent
Adapted from Kodavanti et al. (2001) and EFSA (2005)




                                                                                                                                  59
   Declaration of Alicia Butler In Support Of Plaintiff’s
   Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 222
     Case 2:15-cv-00201-SMJ            ECF No. 388-2        filed 01/28/20        PageID.17922 Page 219 of
                                                          620
IARC MONOGRAPHS – 107



Table 1.11 Concentrations of chlorodibenzofurans in Aroclor, Clophen, and Phenoclor

Commercial PCB mixture (date       Polychlorodibenzofurans (concentrations in mg/g)
of production)
                                   Tetra-CDF            Penta-CDF          Hexa-CDF         Total
Aroclor 1248 (1969)                0.5                  1.2                0.3              2.0
Aroclor 1254 (1969)                0.1                  0.2                1.4              1.7
Aroclor 1254 (1970)                0.2                  0.4                0.9              1.5
Aroclor 1260 (1969)                0.1                  0.4                0.5              1.0
Aroclor 1260 (lot AK3)             0.2                  0.3                0.3              0.8
Aroclor 1016 (1972)                < 0.001              < 0.001            < 0.001          -
Clophen A60                        1.4                  5.0                2.2              8.6
Phenoclor DP6                      0.7                  10.0               2.9              13.6
CDF, chlorodibenzofuran
Adapted from Bowes et al. (1975)


PCB products and mixtures (EFSA, 2005).                     congener-specific analysis is a common prac-
Consistent interpretation of the results of such            tice. These methodological changes, including
studies, especially differentiation of the effects          differences in the basis of quantification, are an
caused by respective PCBs, may only be achieved             obstacle when comparing older with more recent
if the congener composition of these mixtures               studies.
is known. The determination of the content in                    Even when comparing studies from the
specific congeners was not feasible in most cases           same period, it can be difficult to compare PCB
due to the lower sensitivity of analytical tech-            concentrations reported by different laboratories,
niques available in the past.                               if information on data quality is not available and
                                                            if the results for different numbers of congeners
                                                            are summarized. Often “total” PCB concentra-
1.2 Analysis                                                tions are reported, summing up all the conge-
1.2.1 General considerations                                ners included in the laboratory’s method and
                                                            assumed to approach the true total PCB concen-
    Past and current methods for the chemical               tration. Operational sum parameters have been
analysis of PCBs have been reviewed recently                defined to harmonize congener lists and improve
(Le Bizec et al., 2015). Since the 1960s, PCBs              comparability, for example, the six indicator PCB
have been determined using GC techniques with               congeners (PCB-28, PCB-52, PCB-101, PCB-138,
electron capture detection (ECD), initially using           PCB-153, and PCB-180), expressed as PCB6. The
packed columns. Today the separation has been               six congeners were not selected from a toxicolog-
improved by the use of capillary columns and the            ical point of view, but were considered as indi-
selectivity by the use of MS detectors. Increase            cators for the different PCB patterns in various
in sensitivity, expressed as decreasing detection           sample types and are most suitable for evalu-
limits, has been achieved as analytical techniques          ating non-dioxin-like PCBs (NDL-PCBs) (EFSA,
have improved.                                              2005). This parameter is used, for example, in the
    Originally, PCB concentrations were deter-              European food and feed regulation (EC, 2011a).
mined on the basis of commercial products, e.g.                  Some agencies, such as the International
various Aroclor products with different chlorina-           Council for the Exploration of the Sea (ICES),
tion levels. Later, PCB concentrations were deter-          recommend reporting PCB7, which includes the
mined based on homologue groups, while today

60
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 223
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.17923 Page 220 of
                                                        620
                                                                               Polychlorinated biphenyls


mono-ortho congener PCB-118 in addition to the               The transport and storage of samples can be a
PCB6 (ICES, 2012; Webster et al., 2013). In the          source of error through PCB loss or contamina-
Arctic Monitoring and Assessment Programme               tion. Studying the effects of storage conditions on
(AMAP), the sum of 10 PCB congeners is often             PCBs in biological material, De Boer & Smedes
reported (PCB-28, PCB-31, PCB-52, PCB-101,               (1997) generally did not find temperature effects
PCB-105, PCB-118, PCB-138, PCB-153, PCB-156,             as long as the temperature was < 5 °C, or down-
PCB-180), which includes the six indicator PCBs.         ward trends in PCB contents. Practical guidance
However, reports of individual concentrations in         on the storage and transport of marine samples
scientific studies have the advantage of allowing        intended for PCB analysis is given by OSPAR
sum calculations as required. In food analyses,          (1999, 2002) and Webster et al. (2013).
PCB concentrations are preferred to compliance/              [The Working Group stressed the importance
non-compliance reports (EFSA, 2005).                     of how the “non-detects” were reported and
    Depending on the sample type and the                 treated in the data analysis. There are a variety
purpose of the study, PCB concentrations may             of methods used and there is currently no global
be reported in different units. Concentrations           consensus.]
in solid samples are generally reported in mass
per mass. Normalizations to dry weight or lipid          1.2.2 Analytical tools
weight are common for abiotic matrices (e.g.
soil and sediment) and those with a high lipid               Instrumental analysis is essentially identical
content (e.g. fatty food products), respectively.        for all matrices. Dioxin-like PCBs (DL-PCBs) are
For liquid and air samples, the concentrations           often analysed together with dioxins and furans
are often given in mass per volume. However, as          by gas chromatography-high resolution mass
liquid volumes are susceptible to small changes          spectrometry (GC-HRMS). For this purpose,
during sample storage and cannot be determined           DL-PCBs are separated from other PCB conge-
as precisely as masses, concentrations in small          ners as part of the clean-up and fractionation
liquid volume samples (e.g. blood) are increas-          process, for example using activated carbon,
ingly related to mass instead of volume.                 porous graphite columns, or 2-(1-pyrenyl)
    Apart from the adjustment of mass for fresh          ethyldimethylsilyated (PYE) silica (Hess et al.,
weight (also referred to as raw weight, wet weight),     1995).
lipid normalization of PCB concentrations in                 Gas chromatography-electron capture detec-
blood samples is also common. (Schisterman               tion (GC-ECD) provides low detection limits
et al., 2005; Phillips et al., 1989; Grimvall et al.,    and high precision, but is less specific than MS,
1997). [The Working Group has acknowledged               as it separates PCB congeners only by retention
that a variety of lipid determination methods for        time. MS adds a second dimension in terms of
blood are used and that there is no consensus on         different mass spectra. Therefore, 13C-labelled
how to determine lipid concentrations.]                  PCB congeners can be separated from the native
    Given the low concentrations of PCBs in some         molecule on a mass basis. In contrast, as reten-
matrices, reliable quality assurance and quality         tion times are identical to the native analogues,
                                                         13C-labelled PCB congeners cannot be used in
control are particularly important, including for
example monitoring of recovery rates and proce-          GC-ECD analyses.
dural blanks, duplicate analyses, analyses of                Due to lower selectivity and the risk of inter-
in-house reference material and external quality         ference, GC-ECD is often based on two GC
control in proficiency testing schemes.                  capillary columns of different polarity (dual
                                                         column GC) (Covaci & Schepens, 2001). Webster


                                                                                                         61
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 224
     Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20      PageID.17924 Page 221 of
                                                    620
IARC MONOGRAPHS – 107


et al. (2013) recommend that retention times             Enzyme-linked immunosorbent assays
be checked for shifts between analytical runs,       (ELISA) have been successfully applied to PCB
usually with the help of characteristic peaks,       analyses in environmental samples, showing
for example those added as injection standards.      reasonable agreement with conventional GC
Coelution of PCB-138 and PCB-163 occurs on           analyses, but with a high dependence on sample
many common capillary columns.                       pretreatment (Johnson & Van Emon, 1996; Deng
    Among the MS techniques, electron capture        et al., 2002). Recent developments include, for
negative ionization (ECNI) is very sensitive for     example, immunosensors for applications in situ
detection of penta- to decachlorinated PCBs          (Lin et al., 2008) and immunoaffinity chroma-
(Webster et al., 2013). However, electron impact     tography for sample purification (Van Emon &
(EI) has better selectivity than ECNI and            Chuang, 2013).
comparable sensitivity when combined with
large-volume injection, which requires rigorous      1.2.3 Analysis of environmental samples
sample clean-up (Covaci et al., 2002a). Suitable
target and qualifier ions for PCBs are listed by         Selected methods for analysis of PCBs in envi-
Webster et al. (2013).                               ronmental matrices are presented in Table 1.12.
    Some studies have applied gas chromatogra-           Supplementary material on analysis of PCBs
phy-ion trap mass spectrometry (GC-ITMS), for        in soil and sediment is available online at: http://
example for the analysis of PCBs in human milk       monographs.iarc.fr/ENG/Monographs/vol107/
(Gómara et al., 2011). GC-ITMS with its MS/MS        suppl_S1.pdf.
option offers increased selectivity while being      (a)   Air and dust
less expensive than HRMS (Webster et al., 2013).
Triple quadrupole mass spectrometry (LRMS/               Both active and passive sampling are used
MS) operated in the selected reaction monitoring     for PCB analysis in air. Passive sampling has
mode has also been shown to provide selectivity      been applied to the analysis of outdoor air using
and sensitivity comparable to that of HRMS in        semi-permeable membrane devices (Ockenden
food analyses (Ingelido et al., 2012).               et al., 2001) and polyurethane foam (Mari et al.,
    Bioassays are an alternative method of deter-    2008). Vegetation is used as a natural passive
mining PCB concentrations and have been              sampler, for example tree bark integrating
suggested as screening tools for monitoring PCDD/    atmospheric PCB concentrations over the life
Fs and DL-PCBs in foodstuffs by the European         time of the tree (Hermanson and Hites, 1990) or
Commission Directive 2002/69 (EC, 2002). The         pine needles reflecting up to several years of PCB
dioxin-responsive chemically activated luciferase    exposure (Kylin et al., 1994).
(CALUX or lux) assay is mechanism-specific and           Polyurethane foam has also been used for
uses the interaction with the aryl hydrocarbon       indoor air collection (Hazrati & Harrad, 2006),
(Ah) receptor. Differences between results of the    but active sampling is often the preferred method
bioassay and of the conventional targeted high       (EPA, 1999; Kohler et al., 2005). To account
resolution gas chromatography-high-resolution        for concentration differences and the limited
mass spectrometry (HRGC-HRMS) analysis of            air volume in an indoor setting, outdoor air is
PCDD/Fs and DL-PCBs have been shown (van             usually sampled by high-volume sampling, while
Leeuwen et al., 2007), possibly caused by other      low-volume sampling is used for indoor air.
compounds capable of interactions with the AhR           Once retained on a solid matrix (filter,
(Vorkamp et al., 2012).                              sorbent), PCBs are solvent-extracted using the
                                                     same techniques as commonly applied for soil,

62
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 225
                                                                        Table 1.12 Selected methods of analysis of PCBs in environmental matrices

                                                                        Sample matrix       Sample preparation                                                      Assay method       Detection limita                Reference
                                                                        Air                 Collection on sorbent/filter, solvent extraction, evaporation, acid     GC-ECD; GC-                       3
                                                                                                                                                                                       0.03–10 pg/m ; 10 pg/m   3      McConnell et al. (1998), Mari
                                                                                            treatment and/or other clean-up (if necessary), separation of           HRMS                                               et al. (2008)
                                                                                            dioxin-like and non-dioxin-like PCBs if required.
                                                                        Dust                Sieving of samples (during sampling or afterwards), solvent             GC-MS              NA                              Harrad et al. (2009)
                                                                                            extraction, evaporation, acid treatment, back extraction, clean-
                                                                                            up, evaporation.
                                                                        Water               Liquid-liquid extraction or SPE of unfiltered or filtered water,        GC-ECD; GC-        0.22–3 ng/L;                    Hope et al. (1997), EPA
                                                                                            evaporation, clean-up if necessary. Alternative technique:              HRMS               0.004–0.5 ng/L                  (2008a)
                                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                            Passive sampling
                                                                        Soil                (Water removal), extraction, evaporation, clean-up, including           GC-HRMS            1.5 ng/kg;                      Wang et al. (2010), EPA
                                                                                            sulfur removal, separation of dioxin-like and non-dioxin-like                              0.4–46 ng/kg                    (2008a)
                                                                                            PCBs if required.
                                                                        Sediment            (Water removal), extraction, possibly in combination with               GC-ECD;            NA;                             Webster et al. (2013), EPA
                                                                                            sulfur removal, evaporation, clean-up, including sulfur removal,        GC-MS; GC-         0.4–46 ng/kg                    (2008a)
                                                                                            separation of dioxin-like and non-dioxin-like PCBs if required.         HRMS
                                                                        a Detection limits are given for individual PCB congeners
                                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                        PCB, polychlorinated biphenyl; ECD, electron capture detection; EI, electron impact; GC, gas chromatography; HRMS, high-resolution mass spectrometry; MS, mass spectrometry; NA,
                                                                        not available; SPE, solid-phase extraction
                                                                                                                                                                                                                                                                                       620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                                         filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 226
                                                                                                                                                                                                                                                                                               PageID.17925 Page 222 of




                                                                   63
                                                                                                                                                                                                                                                           Polychlorinated biphenyls
     Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20     PageID.17926 Page 223 of
                                                        620
IARC MONOGRAPHS – 107


sediment or biota. Before extraction, recovery/          gel (Dirtu & Covaci, 2010), and combinations of
internal standards are added, e.g. PCB conge-            both (Knobeloch et al., 2012). As described for
ners that are not present in the environment, or         air samples, acid treatment has also been applied
13C-labelled PCB congeners. Extraction is often          (Harrad et al., 2009).
performed by Soxhlet (EPA, 1999; Menichini
et al., 2007). Ultrasonic extraction and pres-           (b)     Water
surized liquid extraction (PLE) have also been               The PCB content in a water sample is strongly
described (Aydin et al., 2007; Mari et al., 2008).       influenced by the amount of suspended particu-
Barro et al. (2005) applied headspace-solid              late matter (SPM) that adsorbs PCBs. Depending
phase micro extraction, which does not involve           on the objectives of the analysis, different
solvents.                                                approaches can be chosen, resulting in different
    Whether or not clean-up steps are required           fractions to be analysed:
depends on potential interferences from the matrix
                                                         •     Unfiltered water includes dissolved compo-
(e.g. particles) and co-extracted compounds as
                                                               nents and those bound to colloids and SPM.
well as on expected concentrations. Adsorption
chromatography can be applied, for example               •     Filtered water gives PCB concentration on
using alumina (Zhang et al., 2011a) or silica. As              SPM (residue on the filter) and dissolved or
all PCB congeners are acid stable, acid treatment              bound to colloids (filtrate).
is possible.                                             •     Passive sampling targets the dissolved
    Dust for PCB analysis has been collected in                fraction.
several ways, for example from the residents’                Passive sampling devices integrate PCB
vacuum cleaner bags (Franzblau et al., 2009;             concentrations over time, which reduces
Knobeloch et al., 2012), by vacuuming (Wilson            temporal variability. Common formats for water
et al., 2001; Harrad et al., 2009) and from air          sampling include semipermeable membrane
conditioning units (Tan et al., 2007). Dust samples      devices, low density polyethylene, and silicone
originating from vacuum bags might be sieved,            rubber (Lohmann et al., 2012). Passive sampling
but cut-off sizes differ, e.g. 150 μm (Wilson et al.,    techniques have been applied for analysis of PCBs
2001) and 1 mm (Knobeloch et al., 2012) have             in river water (Grabic et al., 2010) and seawater
been described.                                          (Granmo et al., 2000; Fernandez et al., 2012).
    Extraction techniques are basically the same             In water bodies with a low SPM content,
as described for sorbents, including Soxhlet             e.g. seawater, PCB concentrations will likely be
extraction (Dirtu & Covaci, 2010), PLE (Harrad           low, and large amounts of water will have to be
et al., 2009) and ultrasonic extraction (Wilson          sampled and processed, while avoiding contam-
et al., 2001). Before extraction, internal/recovery      ination. Guidelines for seawater sampling and
standards should be added, as described for air          the subsequent analysis of organic contaminants
samples. Due to interferences from the matrix            have been established by OSPAR (OSPAR, 2013).
and co-extraction of other compounds, clean-up           Studies have shown that the critical part of such
of dust samples will be required. PLE can be             analysis occurs outside the laboratory, i.e. during
combined with simultaneous clean-up by adding            sampling, transport, and storage (Wolska et al.,
adsorption materials to the cells; however, addi-        2005). As described for air and dust, recovery/
tional clean-up steps may be necessary (Harrad           internal standards should be added before
et al., 2009). Various sorbents have been used           extraction.
for clean-up of dust samples, including Florisil
(Wilson et al., 2001; Harrad et al., 2009), silica

64
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 227
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20     PageID.17927 Page 224 of
                                                         620
                                                                                  Polychlorinated biphenyls


    PCBs from water samples are typically                 1.2.4 Analysis of biological samples
extracted by either liquid–liquid extraction
                                                              Several matrices have been analysed to deter-
(LLE), i.e. the direct extraction of PCBs with a
                                                          mine internal exposure to PCBs, or body burden,
non-polar solvent (Hope et al., 1997), or solid-
                                                          including adipose tissue, meconium, placenta,
phase extraction (SPE), where PCBs are retained
                                                          blood, umbilical cord blood, human milk, and
on a solid phase and subsequently eluted with a
                                                          hair (Table 1.13).
non-polar solvent (Russo et al., 1999). The United
States Environmental Protection Agency (EPA)              (a)   Tissues (adipose tissue and placenta)
method 1668B for determination of PCBs in
several matrices describes SPE, continuous LLE,               The analytical methods applied to the anal-
and separatory funnel extraction as suitable              ysis of PCBs in tissues such as adipose and
extraction methods for aqueous samples (EPA,              placenta are similar to those used for environ-
2008a).                                                   mental samples. The characteristically high lipid
    The amount of SPM in the sample is a crit-            content of adipose and other tissues, however,
ical factor, as LLE might be insufficient and SPE         requires rigorous lipid removal before instru-
cartridges might become blocked by samples                mental analysis.
with a high SPM content (Erger et al., 2012).                 Different ways of sample pretreatment have
Alternatively, SPM might be removed by filtra-            been applied after or as part of the homogeniza-
tion and analysed separately, for example by              tion procedure, for example sample drying with
Soxhlet or ultrasonic extraction. This could be the       Na2SO4 or hydromatrix (Covaci et al., 2002a;
method of choice for water samples with a high            Saito et al., 2004), melting of fat (De Saeger et al.,
SPM content, for example wastewater samples or            2005), mixing with base (Kim & Fisher, 2008)
landfall leachate (Zorita & Mathiasson, 2005).            and addition of ethanol for protein precipitation
    To what extent purification is necessary              (Whitcomb et al., 2005).
depends on the nature of the sample, its SPM                  Extraction is generally carried out with a
content, PCB concentration and that of inter-             non-polar solvent such as toluene or hexane, in
fering compounds. Although sampling only                  some cases in a mixture with acetone, dichlo-
freely dissolved PCBs, some passive sampling              romethane or propanol (Guvenius et al., 2002;
approaches add a clean-up step after extraction,          Saito et al., 2004; Fernandez et al., 2008). The
for example using acid silica or aluminium (Grabic        extraction could often proceed by shaking or
et al., 2010). Surface-water samples, however,            rotating, for example in an Ultra Turrex or Vortex
have often been analysed without clean-up (Hope           (Guvenius et al., 2002). Other extraction tech-
et al., 1997; Erger et al., 2012), while other studies    niques are the same as those applied in environ-
have included adsorption chromatographic steps            mental analyses, including ultrasonic extraction
(Khim et al., 2001). Gel permeation chroma-               (Suzuki et al., 2005), Soxhlet (Fernandez et al.,
tography (GPC) may be used for water extracts             2008), PLE (Saito et al., 2004), and MAE (Li et al.,
that contain organic compounds of high relative           2006). Supercritical fluid extraction with carbon
molecular mass (EPA, 2008a).                              dioxide (sometimes modified with dichlo-
    PCB exposure from snow can be considered              romethane) has also been applied (Stellman et al.,
insignificant, with the exception of polar regions        1998). For the extraction of placenta, Gómara et al.
where snow may be a source of drinking-water.             (2012) additionally described the preparation of
Analytical methods are similar to those for water         a suspension that was liquid–liquid extracted. As
(Carrera et al., 1998).                                   for other matrices, recovery/internal standards
                                                          are generally added before extraction.


                                                                                                             65
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 228
                                                                   66
                                                                        Table 1.13 Selected methods for analysis of PCBs in biological matrices

                                                                        Sample matrix             Sample preparation                                                Assay method                 Detection limita         Reference
                                                                        Adipose tissue            Pre-treatment (drying and/or protein denaturation),               GC-ECD; GC-HRMS              0.009–1.1 ng/g lipid;    Whitcomb et al. (2005),
                                                                                                  extraction, evaporation, lipid removal, further clean-up,                                      0.002–0.2 ng/g lipid     Fernandez et al. (2008)
                                                                                                  separation of dioxin-like and non-dioxin-like PCBs if
                                                                                                  required.
                                                                        Placenta                  Pretreatment (drying and/or protein denaturation),                GC-ECD; GC-MS                NA                       Gómara et al. (2012), Ma
                                                                                                  extraction, evaporation, lipid removal, further clean-up,         (ECNI)                                                et al. (2012)
                                                                                                  separation of dioxin-like and non-dioxin-like PCBs if
                                                                                                  required.
                                                                                                                                                                                                                                                          IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                        Blood                     Protein denaturation, extraction, evaporation, lipid              GC-ECD; GC-MS; GC-           10–100 pg/mL;            Covaci & Schepens (2001), Lu
                                                                                                  removal, further clean-up, separation of dioxin-like and          HRMS                         2–5 pg/mL                et al. (2012)
                                                                                                  non-dioxin-like PCBs if required.
                                                                        Urine                     Acidification, extraction, evaporation, derivatization.           GC-MS (EI)                   0.02–0.04 ng/mL          Hong et al. (2005a, b)
                                                                        (hydroxylated PCBs)
                                                                        Human milk                Drying or protein denaturation + fat globules dispersion,         GC-ECD;                      NA;                      Duarte-Davidson et al.
                                                                                                  extraction, evaporation, lipid removal, further clean-up,         GC-MS;                       0.01–0.03 ng/mL;         (1991), Covaci et al. (2001),
                                                                                                  separation of dioxin-like and non-dioxin-like PCBs if             GC-HRMS                      NA                       Fürst (2006)
                                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                                  required.
                                                                        Hair                      Washing, incubation with HCl, extraction, evaporation,            GC-ECD; GC-MS (EI)           0.3–2 ng/g               Covaci et al. (2002b)
                                                                                                                                                                                                                                                                                  620




                                                                                                  lipid removal, further clean-up.




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        a Detection limits are given for individual PCB congeners

                                                                        ECD, electron capture detection; ECNI, electron capture negative ionization; EI, electron impact; GC, gas chromatography; HCl, hydrochloric acid; HRMS, high-resolution mass
                                                                        spectrometry; MS, mass spectrometry; NA, not available
                                                                                                                                                                                                                                                                                    filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 229
                                                                                                                                                                                                                                                                                          PageID.17928 Page 225 of
      Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.17929 Page 226 of
                                                     620
                                                                             Polychlorinated biphenyls


    A common method for lipid removal is treat-           Umbilical cord blood has often been analysed
ment of the sample with acid, usually sulfuric        in combination with maternal blood, using the
acid (Whitcomb et al., 2005). GPC is another          same methods. Given the lower lipid content
suitable method (Ma et al., 2012), but may not        and usually lower PCB concentrations in cord
achieve complete removal of lipids. The use of        blood, adjustments of the sample intake might
partially deactivated neutral aluminium for lipid     be useful; however, sample availability is usually
removal has also been described (Stellman et al.,     the limiting factor.
1998).                                                    Apart from the addition of internal standards,
    For further clean-up of the extracts, the same    the first step in PCB analysis of serum, plasma
techniques are applied as in the environmental        or cord blood is generally the denaturation of
analyses, either individually or in combinations.     protein, e.g. by addition of formic acid (Kang
These include silica gel (Suzuki et al., 2005;        et al., 2008), methanol (Korrick et al., 2000), or
Fernandez et al., 2008), alumina (Covaci et al.,      acetonitrile (Agudo et al., 2009). Different extrac-
2002a), Florisil (Whitcomb et al., 2005) and GPC      tion techniques have been described, among
(Saito et al., 2004). Impregnating the silica gel     which the simple mixing of the sample with
with acid is a common way of combining adsorp-        solvent (Apostoli et al., 2005; Schettgen et al.,
tion chromatography with lipid removal (Covaci        2011). LLE has also been used (Kawashiro et al.,
et al., 2002a; Fernandez et al., 2008).               2008; Bachelet et al., 2011) as well as SPE on C18 or
    Some studies have analysed PCB metabo-            hydrophilic–lipophilic balanced reversed phase
lites in adipose tissue and placenta, e.g. hydrox-    sorbent (Covaci & Schepens, 2001; Lee et al.,
ylated PCBs and methylsulfonyl-PCBs. These            2011). Guvenius et al. (2003) used Lipidex 5000,
methods usually included a fractionation by           a lipophilic gel, for extraction of PCBs from cord
adsorption chromatography and elution with            blood.
different solvents (Guvenius et al., 2002; Saito          Since they are present at low concentration,
et al., 2004). In the method by Gómara et al.         lipids are not always removed from the extract
(2012), hydroxylated PCBs were separated from         (Lu et al., 2012). Lipids can be removed by direct
the parent compounds during liquid-liquid             addition of acid to the extracts (Atuma & Aune,
extraction (LLE). After derivatization, the frac-     1999) or by clean-up methods on acidified silica
tion containing hydroxylated PCBs was cleaned         (Covaci & Schepens, 2001). Further clean-up
up in the same way as described for the parent        sorbents include Florisil (Whitcomb et al., 2005),
compounds.                                            alumina (Stellman et al., 1998), neutral silica gel
                                                      (Atuma & Aune, 1999), or combinations of these
(b)     Blood (including umbilical cord blood)        (Guvenius et al., 2003; Apostoli et al., 2005).
    Numerous studies have analysed PCBs in                To account for the low concentrations of
blood, mostly in serum, but also in plasma            PCBs in blood, extracts are often reduced to very
(Schettgen et al., 2011). The analytical methods      small volumes, e.g. 50 μL (Covaci & Schepens,
used generally do not differ for serum and            2001). This is achieved by addition of non-vol-
plasma. Given the low lipid content of blood,         atile keepers (Covaci & Schepens, 2001), or by
PCB concentrations are generally low and the          evaporation to dryness (Apostoli et al., 2005) and
sample amount available for analysis may be a         reconstitution in the desired solvent or a solution
challenge. Most studies work with volumes of          of syringe standards in this solvent. Evaporation
0.5–2 mL. Methods have recently been developed        to dryness carries the risk of loss of volatile PCB
to extract PCBs from only 50 μL of plasma and         congeners.
from dried blood spots (Lu et al., 2012).

                                                                                                        67
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 230
      Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20      PageID.17930 Page 227 of
                                                     620
IARC MONOGRAPHS – 107


    Hydroxylated PCB metabolites have been            been established in several countries or regions
analysed in blood and umbilical cord blood.           (Wilhelm et al., 2007; Krauthacker et al., 2009;
Guvenius et al. (2003) used the same extrac-          Cerná et al., 2012). Analytical methods are very
tion method as for parent PCBs, but obtained          diverse: the milk samples may be treated as
hydroxylated PCBs in an isolated fraction, based      liquid, or the lipid phase may be isolated, or the
on different elution solvents. Park et al. (2009)     sample may be freeze-dried and treated as solid.
treated the sample with hydrochloric acid and             When the whole milk sample is treated as
2-propanol, and extracted hydroxylated PCBs by        a liquid, the first steps usually include protein
LLE. Hydroxylated PCBs require derivatization         denaturation and dispersion of fat globules by
to non-polar molecules before separation by GC        addition of sodium oxalate, or acetic acid and
(Sandau et al., 2000).                                methanol, sometimes in combination with
                                                      ultrasound treatment (Dmitrovic & Chan, 2002;
(c)     Urine                                         Fürst, 2006). Before or after this step, internal
    A few studies have assessed PCB metab-            standards are usually added, and the sample is
olites (hydroxylated PCBs) in urine samples.          extracted by LLE (Chovancová et al., 2011), or SPE
Hydroxylated PCBs are more polar than their           (Covaci et al., 2001; Dmitrovic & Chan, 2002).
parent compounds and act as weak acids, which         Hexane is a commonly used solvent, although a
has to be taken into account in extraction,           large variety of solvent combinations and solvent
clean-up, and separation by GC.                       sequences have been described in the literature.
    Hong et al. (2005a, b) presented two methods          In some studies, the lipid phase of the milk
for the extraction of hydroxylated PCBs from          sample is separated or extracted and a defined
urine. The first method combined SPE testing          amount of fat used for further analysis (Fürst,
of four different phases, with five derivatization    2006; Pérez et al., 2012).
methods. Best recoveries and GC separations               In the third approach, milk samples are freeze-
were found for hydroxylated PCBs extracted on a       dried and a defined amount is extracted with
C2 phase and derivatized with iodopropane under       techniques commonly applied to solid samples,
basic conditions (Hong et al., 2005a). The second     e.g. Soxhlet extraction (Duarte-Davidson
method used headspace solid-phase microex-            et al., 1991) and PLE (She et al., 2007). Matrix
traction and on-fibre derivatization, achieved by     solid-phase dispersion has also been described
placing the needle in the headspace of a solution     (Gómara et al., 2011). However, freeze-drying
of bis(trimethylsilyl)trifluoroacetamide (BSTFA)      always runs the risk of loss of volatile PCBs and
(Hong et al., 2005b). The derivatized hydroxy-        cross-contamination.
lated PCBs were transferred to the GC injector by         As described for other human matrices, lipids
thermic desorption. Several fibre materials were      in the extract are removed before instrumental
tested, of which polydimethylsiloxane-divinylb-       analysis. Furthermore, the extracts usually
enzene (PDMS-DVB) gave the highest signal in          contain co-extracted compounds that are likely
the analysis.                                         to interfere with PCBs in the instrumental anal-
                                                      ysis. The clean-up techniques therefore gener-
(d)     Human milk                                    ally include lipid destruction by acid treatment,
   Breast milk is the most extensively analysed       either directly in the extract (Duarte-Davidson
matrix for the estimation of PCB body burden          et al., 1991), or by acidified silica gel (Covaci et al.,
in humans. The first studies date back to the         2001). Alternatively, GPC has been used, but
1970s (Musial et al., 1974), and programmes           usually in combination with acid treatment (She
for the biomonitoring of human milk have              et al., 2007). Further clean-up techniques include

68
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 231
      Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20    PageID.17931 Page 228 of
                                                         620
                                                                                Polychlorinated biphenyls


adsorption chromatography on neutral or basic             1.2.5 Analysis of food samples
silica (She et al., 2007), alumina (Chovancová
et al., 2011), and Florisil (Pérez et al., 2012), also        Food items are regularly analysed for
in combinations (Fürst, 2006). Ingelido et al.            PCBs in various national and international
(2007) described clean-up by supercritical fluid          food-monitoring programmes (Fromberg et al.,
extraction.                                               2011; EFSA, 2005), and market-basket or dupli-
                                                          cate-diet studies have been performed to identify
(e)     Human hair                                        PCB intake from food (Voorspoels et al., 2008;
                                                          Fromme et al., 2009).
    With a lipid content of about 2% (Altshul et al.,
                                                              These studies have often applied methods
2004), hair accumulates lipophilic compounds
                                                          that are sufficiently versatile to allow analysis
such as PCBs and has the advantage of being
                                                          of different kinds of food item with varying
sampled non-invasively. However, to what extent
                                                          lipid content and consistency. The first step is
hair PCB content reflects internal exposure to
                                                          often a drying of the food material with sodium
PCBs is difficult to determine, even if the hair is
                                                          sulfate (Voorspoels et al., 2008; Schecter et al.,
washed before analysis to avoid co-extraction of
                                                          2010), followed by the addition of recovery or
dust particles. Comparisons of serum and hair
                                                          internal standards, and Soxhlet extraction
samples showed weak correlations for most PCB
                                                          using hexane:acetone (Voorspoels et al., 2008),
congeners and considerably higher PCB concen-
                                                          or toluene (Kiviranta et al., 2004). The clean-up
trations in hair, also on a lipid-normalized
                                                          usually includes lipid removal by acid treatment,
basis (Altshul et al., 2004). Effects of hair colour
                                                          either as direct addition to the extracts (Fromme
(natural or dyed) cannot be ruled out (Covaci
                                                          et al., 2009), or via acid-impregnated silica gel
et al., 2002b).
                                                          (Voorspoels et al., 2008). Further clean-up steps
    Sample amounts of less than 1 g are suffi-
                                                          can include neutral and basic silica gel (Son
cient for detection of PCBs. The hair samples are
                                                          et al., 2012), alumina (Kiviranta et al., 2004),
washed, and cut or pulverized, and then spiked
                                                          and Florisil (Schecter et al., 2010); however, the
with internal or recovery standards and incubated
                                                          extent of purification and fractionation is highly
with hydrochloric acid (Covaci et al., 2002b).
                                                          dependent on the target analytes.
Extraction techniques applied in hair anal-
                                                              Food monitoring sometimes focuses on
yses include LLE (Covaci et al., 2002b), Soxhlet
                                                          DL-PCBs, which are analysed together with
(Zhang et al., 2007), and ultrasonic extraction
                                                          dioxins and furans. These are separated from
(Barbounis et al., 2012). The same methods for
                                                          other PCB congeners by fractionation on a
lipid removal and extraction clean-up as for
                                                          carbon column, which separates the molecules
other biological matrices have been used, e.g.
                                                          by planarity (Fernandes et al., 2004). Given the
adsorption chromatography on acidified silica
                                                          low concentrations of DL-PCBs, the fractions are
gel, alumina (Covaci et al., 2002b), and Florisil
                                                          sometimes further purified before instrumental
(Zhang et al., 2007). A comparison between three
                                                          analysis (Fromme et al., 2009).
laboratories analysing the same hair sample but
                                                              Some studies have used more specific methods
using different internal standards, extraction
                                                          for different food items, for example, protein
techniques and analytical instruments (GC-ECD,
                                                          denaturation and dispersion of fat globules in
GC-LRMS and GC-HRMS) showed good agree-
                                                          dairy products, by the addition of sodium oxalate,
ment, with a relative standard deviation of 15%
                                                          or potassium oxalate and ethanol (Fromberg
(Gill et al., 2004).
                                                          et al., 2011; Sirot et al., 2012), followed by LLE.
                                                          In other studies using cows’ milk, the samples


                                                                                                          69
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 232
     Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20   PageID.17932 Page 229 of
                                                        620
IARC MONOGRAPHS – 107


are freeze-dried before extraction (Lake et al.,         Soxhlet or PLE, and acid treatment were applied,
2013), or the fat is separated using a detergent         in a manner very similar to that used for analyses
(Pérez et al., 2012). The clean-up steps may be the      of other food items.
same as for other lipid-containing matrices. For
the analysis of butter and vegetable oil, Roszko
et al. (2012) described a dialysis method based
                                                         1.3 Production and uses
on low-density polyethylene semi-permeable               1.3.1 Production processes
membranes, followed by GPC and common
column clean-up.                                             PCBs have commonly been synthesized
     Numerous studies have dealt with analysis           commercially by catalytic chlorination of
of PCBs in fish, as summarized by Domingo &              biphenyl. The catalysts used include iron, iodine,
Bocio (2007). Analyses of meat and fish basi-            and chlorides of aluminium, tin, and antimony.
cally follow the same methods (Su et al., 2012).         The synthesis is performed as a one-step chlo-
Samples are often dried as the first step, e.g. by       rination process, or in two steps with further
freeze-drying (Abalos et al., 2010; Liu et al., 2011)    chlorination of residues from the first step. The
or addition of anhydrous sodium sulfate (de Boer         crude products are purified by alkali wash to
et al., 2010). After addition of internal standards,     remove hydrogen chloride and ferric chloride,
the samples are extracted on a Soxhlet appa-             blown with air, and sometimes also by distilla-
ratus (Su et al., 2012), by PLE (Pérez-Fuentetaja        tion (IARC, 1978). The degree of chlorination is
et al., 2010), or ultrasonic extraction (Son et al.,     controlled by the time (range, 12–36 hours) in
2012). The clean-up techniques are the same as           the reactor.
described for other food matrices, including                 The manufacturing process for Aroclors
acid treatment (Su et al., 2012), acid and neutral       involved the chlorination of biphenyl with
silica gel, and alumina (Liu et al., 2011), and          anhydrous chlorine in the presence of a cata-
Florisil (Villa et al., 2011), sometimes in an auto-     lyst, such as iron filings or ferric chloride. In
mated PowerPrep system (Abalos et al., 2010). A          1974–1977, “late production” Aroclor 1254 was
rapid extraction and purification method was             made by a two-stage chlorination procedure. In
presented by Kalachova et al. (2011), combining          the first stage, biphenyl was chlorinated to 42%
PCB partitioning into ethyl acetate and lipid            chlorine content by weight as for Aroclor 1242.
removal on a silica gel microcolumn.                     This was then fractionated to give a distillate
     Eggs are commonly analysed for PCBs, with           (Aroclor 1016). The residue (mostly mono-ortho
a focus on the egg yolk (Kiviranta et al., 2004;         tetrachlorobiphenyls and higher homologues)
Voorspoels et al., 2008). While the same methods         was further chlorinated to 54% chlorine by
could be applied as for other food samples, recent       weight, resulting in a lot (Monsanto lot KI-02–
publications have only equilibrated the sample           6024) with markedly higher levels of the high
with solvents (Fromberg et al., 2011; Rawn et al.,       non-ortho and mono-ortho PCB congeners
2012). The clean-up steps include lipid removal          than the Aroclor 1254 lots produced earlier. The
by direct acid treatment and adsorption chroma-          differences between the early and late lots of
tography on acid silica and Florisil (Rawn et al.,       Aroclor 1254 are discussed in more detail above
2012).                                                   (see Section 1.1.3 and Table 1.10).
     Fruit and vegetables are analysed less
frequently than lipid-rich food items. In the
methods described by Grassi et al. (2010) and
Sirot et al. (2012), freeze-drying, extraction using

70
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 233
   Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20   PageID.17933 Page 230 of
                                                    620
                                                                           Polychlorinated biphenyls


1.3.2 Production volumes and trends                  volume in 2001–2006 was 411.6 tonnes. The
                                                     total amount produced up to 2006 could be
    Although the commercial production of PCBs       estimated at around 30 000 tonnes. According
began in the 1920s, it was not until after 1945      to this report, the Democratic People’s Republic
that production reached substantial volumes.         of Korea planned to reconsider its production of
Production peaked in the 1960s and 1970s, and        PCBs in 2012.
had ceased in most countries by the end of the           The commercial products were marketed
1970s or early 1980s.                                under more than one hundred different trade
    Estimates of the total cumulative worldwide      names, depending on place of manufacture,
production of PCBs indicate that 1 to 1.5 million    production process, and chlorine content.
tonnes (or more) of commercial PCB products          Aroclors comprised at least 10 different commer-
were manufactured. Production volumes from           cial PCB products, under the names Aroclor 1016,
former Czechoslovakia, France, Germany, Italy,       1221, 1232, 1242, 1248, 1254, 1260, 1262, 1268,
Japan, China, Poland, the Russian Federation         and 1270. It should be noted that Aroclor 5460
and the former Soviet Union, Spain, the United       was not a PCB product, but consisted of poly-
Kingdom, and the USA, as reported by Tatsukawa       chlorinated terphenyls. Other commercial
(1976), de Voogt & Brinkman (1989), Jiang et al.     PCB products include Clophen (four products),
(1997), AMAP (2000), Holoubek et al. (2001a),
                                                     Delor (three products), Fenclor (five products),
and Sułkowski et al. (2003), add up to around
                                                     Kanechlor (five products), Phenochlor (four
1 325 000 tonnes for 1930–1993 (Table 1.14).
                                                     products), Pyralene (three products), Sovol, and
    In the USA, annual production peaked in
                                                     Therminol (see Section 1.1.3).
1970 with a total volume of 39 000 tonnes. From
1957 to 1971, 12 different types of Aroclor with
chlorine contents ranging from 21% to 68% were
                                                     1.3.3 Uses
produced in the USA by Monsanto Chemicals Co.            Due to the physical and chemical properties
(see Section 1.1). In addition, Geneva Industries    of PCBs, such as non-flammability, chemical
produced a smaller amount of PCBs from 1972 to       stability, high boiling point, and high dielectric
1974 (EPA, 2008b).                                   constants, PCBs were widely used in several
    In China, the production of PCBs began in        industrial and commercial open and closed
1965 and was gradually stopped between 1974          applications (Table 1.15). PCBs have also been
and the 1980s. According to preliminary investi-     used in corresponding military applications, but
gation and analysis, 7000–10 000 tonnes of PCBs      detailed information on military use is typically
were produced in China from 1965 to 1974, with       very scarce.
9000 tonnes as PCB3 [similar to Aroclor 1242] and        As a result of the production process, PCBs
1000 tonnes as PCB5 [similar to Aroclor 1254]        were never used as individual congeners, but
(Xing et al., 2005; NIP China, 2007).                as technical products composed of multiple
    Information from the Democratic People’s         congeners. The commercial PCB products were
Republic of Korea (NIP Korea DPR, 2008)              generally used as such, but mixtures with other
indicated that production of PCBs has been           compounds were also produced to obtain specific
ongoing at two sites since the 1960s. The initial    properties. For example, the PCB product Sovol
production capacity for PCBs was 1200 tonnes         may have been mixed with α-nitronaphtalene to
per year, with a tendency to increase until the      increase volatility, and sold as Nitrosovol (UNEP,
1980s; however, capacity has decreased since the     1988). Similarly, Galbestos was a mixture of
early 1990s, and the average annual production       PCBs and asbestos used on galvanized steel and


                                                                                                    71
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 234
      Case 2:15-cv-00201-SMJ                  ECF No. 388-2             filed 01/28/20             PageID.17934 Page 231 of
                                                                      620
IARC MONOGRAPHS – 107



 Table 1.14 Volume and duration of PCB production in countries with known production (by
 production volume)

 Producer                           Country                           Duration           Volume        Reference
                                                                                         (tonnes)
                                                                      Start    Stop
 Monsanto                           USA                               1930     1977      641 246       de Voogt & Brinkman (1989)
 Bayer AG                           Germany, western                  1930     1983      159 062       de Voogt & Brinkman (1989)
 Orgsteklo                          Russian Federation                1939     1990      141 800       AMAP (2000)
 Prodelec                           France                            1930     1984      134 654       de Voogt & Brinkman (1989)
 Monsanto                           United Kingdom                    1954     1977      66 542        de Voogt & Brinkman (1989)
 Kanegafuchi                        Japan                             1954     1972      56 326        Tatsukawa (1976)
 Orgsintez                          Russian Federation                1972     1993      32 000        AMAP (2000)
 Caffaro                            Italy                             1958     1983      31 092        de Voogt & Brinkman (1989)
 2.8 Vinalon and the Sunchon        Democratic Republic of            1960a    2012b     30 000c       NIP Korea DPR (2008)
 Vinalon Complex                    Korea
 SA Cros                            Spain                             1955     1984      29 012        de Voogt & Brinkman (1989)
 Chemko                             Former Czechoslovakia             1959     1984      21 482        Schlosserová (1994)
 Xi’an                              China                             1965     1980      10 000        Jiang et al. (1997), NIP China
                                                                                                       (2007)
 Mitsubishi                         Japan                             1969     1972      2 461         Tatsukawa (1976)
 Electrochemical Co.                Poland                            1966     1970      1 000         Sułkowski et al. (2003)
 Zaklady Azotowe Tarnow-            Poland                            1974     1977      679           Sułkowski et al. (2003)
 Moscice
 Geneva Industries                  USA                               1972     1974      454           EPA (2008b)
 Total                                                                1930     2012      1 355 810
a During the 1960s
b “The Ministry of Chemical Industry will, by 2012, take measures to dismantle the PCBs production process and establish a new process of
producing an alternative.”
c Estimated from Republic of Korea 2008, National Implementation Plan for the Stockholm Convention on Persistent Organic Pollutants.

PCB, polychlorinated biphenyl
Adapted from Breivik et al. (2007)


galvanized corrugated sliding panels in various                         systems, and thus these applications are often
industrial and military applications.                                   referred to as “normally closed.”
                                                                            During the 1960s, dielectric fluid in capaci-
(a)     Closed applications                                             tors and transformers represented 50–60% of the
    The predominant applications for PCBs                               sales of PCBs in the USA (IARC, 1978). In 1972,
were in dielectric fluids in capacitors and trans-                      Monsanto restricted its sale of PCBs to capac-
formers. These applications are considered to be                        itor and transformer applications (Erickson,
closed applications, since PCBs are not expected                        2001); after this date, these applications repre-
to leak out of the system. However, transformers                        sented some 99% of the total use of PCBs in
had occasionally to be topped up with PCBs so                           the USA (Durfee et al., 1976). In China, PCB3
that these systems were not completely closed.                          [similar to Aroclor 1242] was used primarily in
    While applications in hydraulic and heat                            power capacitors applied in electricity produc-
transfer, and cooling systems are also usually                          tion, distribution and transmission, while PCB5
considered to be closed applications, there                             [similar to Aroclor 1254] was used mainly as a
have been reports of accidental leaks from such                         paint additive (see Table 1.8).


72
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 235
                                                                        Table 1.15 Industrial uses of PCBs

                                                                        System/category            Aroclor                                                                         DecaCB
                                                                                                   1221            1232           1016   1242   1248   1254   1260   1262   1268
                                                                        Dielectric fluids
                                                                        Capacitors               ✓                                ✓+     ✓+            ✓
                                                                        Transformers                                              ✓      ✓             ✓+     ✓+
                                                                        Hydraulic/lubricants/heat-transfer fluids
                                                                        Heat transfer                                                    ✓      ✓      ✓
                                                                        Hydraulic fluids                        ✓                        ✓      ✓      ✓      ✓
                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                        Vacuum pumps                                                            ✓      ✓      ✓
                                                                        Gas transmission         ✓                                       ✓
                                                                        turbines
                                                                        Immersion oil for                                                                     ✓                    ✓
                                                                        microscopes
                                                                        PCBs incorporated into products and materials
                                                                        Rubber                   ✓              ✓                        ✓+     ✓      ✓                    ✓
                                                                        Synthetic resins                                                        ✓      ✓      ✓      ✓      ✓
                                                                                                                                                                                                                                ECF No. 388-2




                                                                        Carbonless copy paper                                            ✓+
                                                                                                                                                                                                                        620




                                                                        Pipeline valve grease                                                                               ✓




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        Adhesives                ✓              ✓                        ✓+     ✓      ✓
                                                                        Wax extenders                                                    ✓+            ✓                    ✓
                                                                        Caulk and joint                                                                ✓a
                                                                        sealants
                                                                        Insulation and other                                                           ✓                    ✓
                                                                                                                                                                                                                          filed 01/28/20




                                                                        building materials




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 236
                                                                        De-dusting agents                                                              ✓      ✓
                                                                        Inks                                                                           ✓
                                                                        Cutting oils                                                                   ✓
                                                                        Wire and cable                                                                 ✓      ✓
                                                                        coatings
                                                                        Die or investment                                                                                          ✓
                                                                        casting
                                                                        Pesticide extenders                                                            ✓
                                                                        aAlso others
                                                                        ✓ Denotes use of given Aroclor in a specific end-use
                                                                        ✓+ Denotes principal use
                                                                        PCB, polychlorinated biphenyl
                                                                        Adapted from Johnson et al. (2000) and Erickson & Kaley (2011)
                                                                                                                                                                                                                                PageID.17935 Page 232 of




                                                                   73
                                                                                                                                                                                            Polychlorinated biphenyls
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.17936 Page 233 of
                                                       620
IARC MONOGRAPHS – 107


   As production and use of PCBs became                 polyolefin catalyst carriers, immersion oil for
banned, outdated PCB-containing equipment               microscopes, cutting and lubricating oils, surface
(equipment filled with PCBs as dielectric fluid)        coatings, wire insulators, and metal coatings
was generally removed from use and stored for           (ATSDR, 2000; Erickson, 2001; Erickson & Kaley,
disposal (Xing et al. 2005). In this equipment,         2011). Also, use in small ballasts for fluorescent
about 6000 tonnes of PCBs came from capacitors          lights could be regarded as an open application,
(NIP China, 2007).                                      especially after long-lasting usage.
(b)     Open applications                               (c)   Disposal of equipment containing PCBs
    PCBs were also used in several open appli-              Improper handling of electronic waste
cations as a major constituent of permanent             (e-waste) has been identified as a source of
elastic sealants and as flame-retardant coatings        environmental contamination with PCBs, espe-
(Heinzow et al., 2007).                                 cially for old equipment (Leung et al., 2006).
    The use as plasticizer in sealants (caulking        Dismantling of ships has also been identified as
material) and flooring material was common in           a potentially important source of occupational
many countries, representing up to 15–20% of            exposure to and environmental contamination
the total use of PCBs in Sweden (Jansson et al.         with PCBs (Basel Convention, 2003).
1997). The sealants were mainly used in outdoor             With the complete ban on the use of PCBs,
applications, but indoor use was not uncommon.          stockpiles awaiting elimination have successively
Use in flooring material was limited to indoor          appeared in many countries.
use.                                                        In 2000, 23 companies worldwide had facil-
    Sealants that were mixed with PCBs were             ities for the disposal of equipment containing
mainly of the polysulfide type. The mixing              PCBs, of which 11 were in Europe. The use of
was often performed on site. Information on             solvent for decontamination represents the
concentrations to be used were not available to         most common procedure of disposal, followed
the Working Group; however, from a technical            by destruction by incineration, dechlorination
point of view, PCB concentrations were likely to        with sodium, retrofilling and vitrification. The
be above 5%. Sealants analysed some 40 years            most common technology used for destruction
after application often contained concentrations        of PCBs is by incineration, with an efficiency
of PCBs of 5–15%, with concentrations of up to          of between 99% and 99.99999% (IOMC, 1998).
35% being reported. The concentration may vary          For exemple, France has an installed capacity
not only between sites, but also within a building.     for incineration of PCB residues amounting to
These variations may be the result of use of seal-      around 20 000 tonnes per year (INERIS, 2013).
ants with different PCB content, or of secondary
processes, such as migration out of the matrix.
There are reports indicating that inner parts of
                                                        1.4 Environmental occurrence and
sealants could contain higher concentrations                exposure
than the superficial parts (Johansson et al., 2003).        PCBs are found worldwide at measurable
    In addition to the use as sealants and flame-re-    levels in all environmental media (soils and
tardant coatings, PCBs have also been used in           sediments, water, air), in wildlife, and also
other open applications, such as in inks, adhe-         probably in the body of every human. Human
sives, microencapsulation of dyes for carbon-           exposure to PCBs occurs mostly via ingestion of
less duplicating paper, conveyor belts, rubber
products, paints, pesticide fillers, plasticizers,

74
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 237
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.17937 Page 234 of
                                                        620
                                                                               Polychlorinated biphenyls


contaminated food (see Section 1.4.7), but also          more highly chlorinated ones (Totten et al., 2006).
via inhalation and dermal absorption.                    There is extensive evidence that PCBs in aquatic
    Soils are natural sinks for persistent and           systems exchange with PCBs in air (Bamford
lipophilic compounds such as PCBs; PCBs are              et al., 2002). Air transport of PCBs can occur in
absorbed by the organic carbon of the soil, and          either the vapour phase or particulate-bound,
once absorbed they are relatively persistent             thus contributing to global pollution and PCB
(Buckley-Golder, 1999) (see Section 1.4.5). PCBs         contamination of remote regions of the earth.
enter the soil via different pathways: industrial        PCBs in air come from several direct or indirect
releases from manufacture, use and disposal,             sources, including industrial facilities, military
accidental releases, atmospheric deposition,             sites, contaminated bodies of water, landfills
application of sewage sludge, and erosion and            and hazardous waste sites, electric arc furnaces,
leachate from nearby contaminated areas. PCBs            incineration and other forms of combustion,
in organic liquids may be dissolved by soils and         sewage sludge applied to agricultural lands, and
then migrate with the solvent.                           construction materials, including in paints (Hu
    The congener patterns of PCBs in soils and           & Hornbuckle, 2010), caulking, light ballasts,
sediments change over time as a result of the            floor sealants, and adhesives and plasticizers in
activity of aerobic bacteria (that degrade less chlo-    older buildings (Wallace et al., 1996).
rinated congeners) and anaerobic bacteria (that              PCBs from soil, sediment, air and water enter
can cause partial dechlorination of more highly          the food-chain by uptake and bioaccumulation
chlorinated congeners) (Hardell et al., 2010). The       in plants and animal fats. There is significant
patterns found in environmental biota are often          biological magnification of PCB concentration as
referred to as “weathered,” since they result from       PCBs move up the food-chain. PCB concentra-
alterations in the composition of a mixture (e.g.        tions vary depending on the degree of bioaccu-
resulting from bio accumulative and metabolic            mulation, and are usually highest in carnivorous
processes in higher biological organisms and             fish coming from contaminated waters. PCBs are
through bacterial action, exposure to ultraviolet        found in the fat of all meat animals, in all dairy
radiation, etc.). “Weathering” processes result in       products containing fat, and in eggs (ATSDR,
PCB patterns with either a higher chlorinated            2000; IOM, 2003), sometimes at high concen-
fraction or congeners with higher bioaccumu-             trations due to local contamination of grasses,
lative properties compared with the commer-              and feeding practices in some countries (see
cial products. “Weathering” must be considered           Section 1.4.2). Also, it is not uncommon to feed
when assessing PCB-associated risks based on             domestic animals with fish meal or oil, or waste
studies with experimental animals exposed to             animal fats, which results in recycling of PCBs
commercial PCB products.                                 (IOM, 2003). For example, farmed salmon fed
    Water is a major pathway for migration of            with concentrated fish meal or fish oil containing
PCBs, both in solution and particulate-bound,            significant amounts of PCBs showed elevated
although PCBs are lipophilic and generally not           concentrations of PCBs (Hites et al., 2004). PCBs
very soluble in water (see Section 1.4.6). Less          found in food are typically of higher chlorina-
chlorinated PCB congeners have greater solu-             tion, since they are less volatile and more biolog-
bility than more highly chlorinated congeners.           ically persistent in plants and animals than the
    Air is another major pathway for PCB migra-          lower congeners.
tion (see Sections 1.4.3 and 1.4.4). PCBs are semi-          Another important route of exposure to
volatile compounds and, as with water solubility,        PCBs is inhalation; however, it is difficult to
less chlorinated congeners are more volatile than        determine the relative contribution of inhalation

                                                                                                         75
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 238
     Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20     PageID.17938 Page 235 of
                                                        620
IARC MONOGRAPHS – 107


compared with ingestion. Harrad et al. (2006)            •     PCBs ingested by fish and animals will be
have suggested that inhalation may account                     metabolized (to less chlorinated and hydrox-
for 4–63% (median, 15%) of overall exposure                    ylated congeners) to different degrees. Thus
in humans. PCBs may be attached to indoor                      most food stuffs will demonstrate a shift
dust, which can be either ingested or inhaled.                 in the congener profile compared to the
Individuals who spend significant periods of                   commercial product.
time in the presence of either outdoor or indoor         •     When inhalation is the major route of expo-
vapour-phase PCBs will have continuous expo-                   sure, there is selective exposure to the more
sure that is not reflected in measurements of                  volatile, less chlorinated and less persistent
“total” PCBs, because the less chlorinated conge-              congeners.
ners are more rapidly metabolized and excreted           •     Genetic differences among individuals may
by the human body (Fig. 1.5; Johansson et al.,                 confer differences in metabolic activity and
2003). Concentrations of different PCB conge-                  selective metabolism of different congeners.
ners were measured in blood from individuals
living in houses where PCB-containing sealant
was used. Concentrations of most congeners               1.4.1 Diffuse sources of PCBs worldwide
were only slightly elevated (1.2 to 3.2 times), but      (a)     North America
the two congeners with a low level of chlorination
(PCB-28 and PCB-66) were detected at much                     The two Monsanto facilities that manufac-
higher concentrations (30 and 9 times, respec-           tured PCBs in the USA were located in Anniston,
tively) in contaminated flats than in control flats.     Alabama, and Sauget, Illinois. In Anniston, more
    Dermal absorption of PCBs may occur                  than 400 000 tonnes of PCBs were produced, at
primarily in the occupational setting, but               least 4550 tonnes were discarded in two land-
also through contact with contaminated sedi-             fills, and at least 20.5 tonnes were released into
ments or other applications to the skin (Wester          the atmosphere (Hermanson & Johnson, 2007).
et al., 1987, 1993). Less chlorinated congeners are      Many of the large industries using PCBs manu-
more rapidly absorbed through the skin than              factured by Monsanto were located near major
more highly chlorinated congeners (Garner &              bodies of water, and PCBs were released into the
Matthews, 1998).                                         environment as a result of unintentional leaks,
    Congener patterns in the general human               volatilization during the production process, and
population are always different from any pattern         migration from associated landfills and waste
found in commercial PCB products (Patterson              products. There was also production, at lower
et al., 2009). The factors that may explain this are:    quantities, by Geneva Industries in Houston,
•    The general public is exposed to multiple           Texas (de Voogt & Brinkman, 1989). As a result,
     sources of PCBs, only rarely to a single            contamination has occurred in many rivers
     commercial product.                                 and streams near these sites of production (see
                                                         Section 1.4.6(a)).
•    There may be more than one route of expo-
     sure for almost all matrices/animals/humans.        (b)     Europe
•    Dechlorination occurs to varying degrees in             In western Europe, many chemical plants are
     sediments, soils, water and air. Commercial
                                                         located along major rivers (i.e. Rhine, Rhone,
     PCB products will volatize to some degree,
                                                         and Seine) and there have been several isolated
     and in doing so, will lose less chlorinated
                                                         incidents of organic chemical pollution. The
     congeners.
                                                         Seine estuary remains one of the most polluted


76
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 239
    Case 2:15-cv-00201-SMJ                      ECF No. 388-2     filed 01/28/20   PageID.17939 Page 236 of
                                                                620
                                                                                      Polychlorinated biphenyls


Fig. 1.5 Blood PCB concentrations in individuals living in PCB-contaminated flats relative to
individuals living in control flats


                         
    5DWLR3&%FRQWURO




                         
                         
                         
                         
                         
                          
                          




                                                                                                   &%
                                                        
                                                 
                                                       



                                                       
                                                       
                                                       
                                                       
                                                       




                                                                                              0 
                                                                                              
                                                      
                                 
                                      
                                           




                                                     
                                                    



                                                    
                                                    
                                                    
                                                    
                                                    




                                                                                            68 
                                                    




                                                                                                3
                                                      3&%FRQJHQHU
PCB, polychlorinated biphenyl
From Johansson et al. (2003)


in Europe (RNO, 2012). Also, the Venice lagoon                   bombardment of Kragujevac, Serbia, 2500 kg
in Italy is particularly polluted owing to the                   of PCB-based oil from the transformers of the
proximity of an important industrial district (the               Zastava automobile industry were spilled.
Marghera Harbour) (see Section 1.4.6(b)).                           A French inventory reported that the number
    In the Slovak Republic, the Chemko Chemical                  of installed transformers containing at least
Co. (based in the Michalovce district) produced                  100 kg of PCBs was 100 000 units in 1987, corre-
21 000 tonnes of commercial PCB mixtures                         sponding to 50 000 tonnes of fluids containing
between 1959 and 1984 (Delor 103, 104, 105, 106,                 60% PCBs (Pyralene), and to 50 000 tonnes
Delotherm DK and DH, Hydelor 137). Improper                      of carcasses with 5% of PCB residues. The
disposal from the Chemko plant via release of                    250 000 medium-voltage capacitors represented
effluent directly into the Laborec river resulted in             about 3000–5000 tonnes of pure PCBs, while
long-term environmental contamination.                           the low-voltage capacitors represented 1500–
    During the conflict of the former state                      2000 tonnes of hardly extractable PCBs.
union of Serbia and Montenegro throughout                           In Spain, an inventory in 1997 reported some
the 1990s, the burning or damaging of indus-                     6000 tonnes of PCBs, although the amount of
trial and military targets resulted in the release               material containing or contaminated with PCBs
of large amounts of PCBs into the environment:                   could reach 200 000 tonnes.
more than 1000 electro-transformer stations
that contained PCB oil were damaged. After the

                                                                                                              77
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 240
      Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17940 Page 237 of
                                                       620
IARC MONOGRAPHS – 107


(c)     Asia                                            appliances and around 4000 tonnes of oil to
    Contamination of soil and sediments has             remove. The deposit of transformers, capacitors
been reported in the Russian Federation, China,         and various equipment containing PCBs was
Viet Nam, and Japan. Such contamination may             estimated at 1700 tonnes in Tunisia and 1150
originate from PCB producing plants (e.g. China,        tonnes in Morocco (Business Med, 2010).
Japan, Democratic People’s Republic of Korea),
or from e-waste recycling facilities (e.g. China).      1.4.2 Accidental releases into the food-chain
In addition, two major accidents of food contam-        (a)   Asia
ination occurred in Taiwan, China and Japan
(see Section 1.4.2(a)).                                      Cooking oil contaminated by Kanechlor has
                                                        been the source of two accidental mass poison-
(d)     South and Central America                       ings in western Japan (later called “Yusho,”
                                                        oil disease in Japanese) and in Taiwan, China
   There has been no manufacture of PCBs in
                                                        (later called “Yucheng,” oil disease in Chinese).
South and Central America, but there has been
                                                        Commercial PCB mixtures were used as heat-
widespread use of PCB-containing transformers
                                                        transfer media in oil tanks; leakage of the pipes
and other PCB-containing devices.
                                                        caused exposure to the PCB mixture and PCB
(e)     Africa                                          pyrolytic products, mainly PCDFs and polychlo-
                                                        rinated quaterphenyls (PCQs) (Masuda et al.,
    There has been no manufacture of PCBs
                                                        1986). Patients from both countries have been
in Africa, but there has been widespread use
                                                        exposed to comparable quantities of PCBs and
of PCB-containing transformers and other
                                                        PCDFs. The PCB/PCDF concentrations in the
PCB-containing devices. In Africa, several
                                                        Yusho oil were higher (several hundred ppm to
studies showed an increase in the number of
                                                        3000 ppm) than those in the Yucheng oil (53 to
sources of PCBs, due to leakage and wrongly
                                                        100 ppm) (Guo et al., 2003); however, on average,
disposed transformers, shipwrecks, and biomass
                                                        Yucheng patients consumed the contaminated
burning.
                                                        oil for a longer duration than the Yusho patients.
    Another major source of exposure is the
importing of e-waste and increase of e-waste            (i)     Yusho incident, Japan
recycling facilities, usually illegal, but common in        In 1968, the Yusho incident involved approxi-
Ghana, Senegal, Nigeria, Kenya, and the United          mately 1800 people who ingested rice oil contami-
Republic of Tanzania. A report by the United            nated by Kanechlor 400 and its pyrolytic products,
Nations Environment Programme (UNEP)                    mainly in Fukuoka and Nagasaki prefectures
documented issues concerning e-waste in South           (Masuda, 1994a, b; Kuratsune, 1996; Matsueda
Africa, Kenya, Uganda, Morocco, and Senegal             et al., 1993; Todaka et al., 2007a; Nagayama et al.,
(UNEP, 2009).                                           1977; Tanabe et al., 1989; Masuda et al., 1998;
    In spite of the lack of homogenous data, an         Ohta et al., 2008a). Affected people developed a
attempt has been made to compare the main               “strange skin disease,” including acne-form erup-
PCB stocks that reside in the various countries         tion, follicular accentuation, and pigmentation,
of the region. [These data should only be seen on       as well as eye discharge and swelling of eyelids.
the relative scale since lacking the accuracy to        The mean concentrations of seven PCB conge-
make them valuable in the absolute sense.]              ners (PCB-105, PCB-118, PCB-138, PCB-153,
    In Algeria, the national inventory of elec-         PCB-157, PCB-170, and PCB-180) detected in
trical equipment and PCB wastes identified 6770         blood were 6.7 ppb and 3.84 ppb (95% confidence


78
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 241
       Case 2:15-cv-00201-SMJ        ECF No. 388-2          filed 01/28/20    PageID.17941 Page 238 of
                                                          620
                                                                                  Polychlorinated biphenyls


interval, 3.54–4.17), 5 and 20 years after being           of 500 tonnes of animal feed. In May 1999, it
exposed, respectively (Masuda & Yoshimura,                 appeared that more than 2500 poultry and pig
1982). Mortality data among registered Yusho               farms could have been contaminated. Chickens
patients were identified by follow-up studies to           showed the classical signs of oedema disease.
1990 and 2007. The first of these two reports                  In Ireland in 2008, a tank for storage of pork
(Ikeda & Yoshimura, 1996) reported serum                   fat was contaminated with heat-transfer fluid
PCB concentrations in the range of 0 to 35 ppb             containing PCBs (Hovander et al., 2006). [The
in 1972, and a decrease to about 5 ppb in 1984             Working Group noted that the label of “dioxin
(Iida et al., 1999) (see Sections 1.4.9(b)(iii) and (c)    crisis” attributed to these episodes of PCB feed
(iv) for additional data on PCB concentrations in          contamination was inappropriate.]
blood and adipose tissue, respectively).
(ii)   Yucheng incident, Taiwan, China                     1.4.3 Outdoor air
     In 1978–9, the Yucheng incident involved                  PCBs in outdoor air may be a significant
approximately 2000 people who ingested rice                source of exposure. Concentrations of PCBs
oil contaminated with Kanechlor 500 and its                in air depend on a variety of factors, including
pyrolytic products (Hsu et al., 1985). After a few         temperature and proximity to local sources.
months, these people developed chloracne, hyper-           Temperature is particularly important in
pigmentation, severe fatigue, peripheral neurop-           controlling the cycle of volatilization and precip-
athy, and other signs and symptoms similar to              itation. Proximity to local sources, such as indus-
Yusho disease. On the basis of a dietary question-         trial facilities, landfills, or contaminated bodies
naire, it was estimated that Yucheng patients had          of water, results in elevated air concentrations of
consumed on average about 1 g (range, 0.7–1.4)             both vapour phase and particulate-bound PCBs
of PCBs and 3.8 mg (range, 1.8–5.6) of PCDFs               that dissipate with distance at different rates,
(Lan et al., 1981). Another study estimated the            resulting in both local and distant contamina-
intakes of PCBs, PCDFs, and PCQs by Yucheng                tion. Combustion and other high-temperature
patients at 673, 3.8, and 490 mg, respectively             processes generate PCBs, in particular during
(Masuda et al., 1986). DL-PCBs contributed to              combustion of highly chlorinated compounds;
approximately 30% and 20% of the total TEQ                 however, this route of unintentional formation is
(toxic equivalent) in Yucheng men and women,               considered to contribute little to total airborne
respectively. Compared with the general popu-              PCBs. Migration to the outdoor environment has
lation in Taiwan, China, the mean total serum              also been shown to occur as a result of erosion of
PCB concentrations in the Yucheng victims were             exposed sealants.
still nine times higher 15 years after exposure
(see Sections 1.4.9(b)(iii) and (c)(iv) for additional     (a)   North America
data on PCB concentrations in blood and adipose                PCB concentrations in outdoor air vary greatly
tissue, respectively).                                     between urban and rural sites in North America,
                                                           and may be very high near industrial facilities
(b)      Europe                                            and other contaminated sites (Table 1.16). These
    In Europe, the “Belgian dioxin crisis” was             differences reflect primarily the impact of local
caused by the accidental release of 50 kg of a             sources and dilution in air, but also the deposi-
commercial PCB mixture contaminated with                   tion of PCBs at lower temperatures.
1 g of dioxins commonly found in transformers,                 The major sources in Chicago are from
to a stock of recycled fat used for the production         landfills, sewage sludge drying beds, and trans-
                                                           former storage yards (Hsu et al., 2003). Shen et al.

                                                                                                            79
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 242
                                                                   80
                                                                        Table 1.16 PCB concentrations in outdoor air in North America

                                                                        Reference       Location, sources                                        PCBs measured          PCB concentration in pg/m3         Comments
                                                                                                                                                                        as mean and/or range
                                                                        Vorhees         Near a PCB-contaminated site, New Bedford Harbor,        “PCB concentrations”   400–61 000
                                                                        et al. (1997)   Massachusetts
                                                                                        Comparison neighbourhood                                                        100–8200
                                                                        Hung et al.     Canadian Arctic                                          Sum of 102 congeners   28 in 1993; 23 in 1997             PCB-28, PCB-52, and PCB-118
                                                                        (2001)                                                                                                                             showed little or no decline over time
                                                                        Hermanson       Near the former Monsanto PCB-manufacturing               Sum of 120 congeners   8700–82 000 [annual
                                                                                                                                                                                                                                                   IARC MONOGRAPHS – 107




                                                                        et al. (2003)   facility in Anniston, Alabama                                                   average, 27 000]
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                        Totten et al.   Urban sites (Camden and Jersey City, New Jersey)         Sum of 116 congeners   Average, 3250 and 1260,
                                                                        (2004)                                                                                          respectively
                                                                                        Remote and suburban areas at various sites near the                             Averages of 150–220
                                                                                        New York City metropolitan region
                                                                        Sun et al.      Six sites near near USA–Canadian Great Lakes (Lake       Sum of 84 congeners    ± 100–1400
                                                                        (2006)          Michigan near Chicago)
                                                                        Hermanson       Near the former Monsanto PCB-manufacturing               PCBs in tree bark      171 927 ng/g (ppb) lipid near      Tree bark serves as passive vapour-
                                                                        & Johnson       facility in Anniston, Alabama                                                   the site, to 35 ng/g (ppb) lipid   phase air sampler
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                        (2007)                                                                                          at a distance of 7 km
                                                                        Sun et al.      Six sites distant from urban areas near USA–             Sum of 84 congeners    60–86
                                                                                                                                                                                                                                                                           620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        (2007)          Canadian Great Lakes (Lakes Superior and Huron)
                                                                                        Six sites near near USA–Canadian Great Lakes (Lake                              ± 1.1–230
                                                                                        Erie)
                                                                        Palmer          Near the contaminated Hudson River, downstream           Sum of 84 congeners    Median, 711                        Concentrations were higher closer
                                                                        et al. (2008)   communities                                                                                                        to the river than further away,
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                        City upstream of the industrial sites that caused the                           Median, 431                        and higher in warmer than cooler




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 243
                                                                                        contamination                                                                                                      months of the year. The congener
                                                                                                                                                                                                           pattern in air was primarily PCBs
                                                                                                                                                                                                           with three or four chlorines
                                                                        Palmer          Contaminated portion of the Hudson River                 Sum of 84 congeners    102–4011 (median, 711)
                                                                        et al. (2008)   Community upstream of the contamination                                         80–2366
                                                                        Harrad          Toronto, Canada                                          Sum of 8 congeners     100–1400 (mean, 350)
                                                                        et al. (2009)
                                                                        Li et al.       North America                                            Sum of PCBs            79 (49–120)
                                                                        (2010)          Remote sites in Alaska and rural sites in the lower 48                          1–50
                                                                                        states of the USA
                                                                                        Large urban areas like Chicago                                                  1000 and 150 000
                                                                        Persoon         Cleveland, Ohio                                          Sum of 151 congeners   1730–4240
                                                                        et al. (2010)   Chicago, Illinois                                                               1130–2690
                                                                                                                                                                                                                                                                                   PageID.17942 Page 239 of




                                                                        PCB, polychlorinated biphenyl
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.17943 Page 240 of
                                                      620
                                                                              Polychlorinated biphenyls


(2006) found large relative differences in air PCB         Air concentrations of the seven indicator PCBs
concentrations between urban, rural and remote         28, 52, 101, 118, 153, 138 and 180 were measured
sites, with the highest concentrations in Toronto,     at four locations in the Czech Republic, Finland,
Canada, and the Eastern third of the USA [abso-        Sweden, and the Netherlands, from 1996 to 2001.
lute concentrations could not be quantified] using     Measured values did not vary noticeably during
results from passive air samplers in 31 stations in    this period at any location (Fig. 1.6). This suggests
Canada and the USA.                                    that a steady-state has been reached between
                                                       degradation and environmental cycling, with an
(b)     Europe                                         ongoing low-level input from existing equipment
    In Europe, the reported PCB concentrations         and contaminated material (Holoubek et al.,
in outdoor air range from ~10 up to ~1000 pg/m3        2003).
in western European countries and from ~50 up
to ~9000 pg/m3 in eastern European contries.           (c)   Asia
    Measurement in the Baltic region showed               Limited information on the concentrations of
PCB concentrations in southern Norway to be            PCBs in air and dust has been reported in Asian
rather high and similar to those in urban areas        countries (Table 1.17). One of the most extensive
(Backe et al., 2000; Agrell et al., 2001). Results     studies reported results for outdoor air samples
from the Czech national monitoring system              from 55 sites in Japan, 20 in China, 30 in the
and European Monitoring and Evaluation                 Republic of Korea, and 1 in Taiwan, China. The
Programme (EMEP) background monitoring                 range of concentrations was 100–1000 pg/m3.
stations also showed relatively high PCB concen-
trations in this country (EC, 2004). Typical           (d)   South and Central America
values for background sites usually range up               Shen et al. (2006) found large relative differ-
to ~100 pg/m3 and up to several 100s pg/m3 for         ences in air PCB concentrations between urban,
contaminated areas (Kocan, 2000, 2001).                rural and remote sites using passive air samplers
    PCB concentrations in outdoor air may also         in 4 stations in Mexico, Belize, and Costa Rica.
be measured in precipitation as total deposi-          One site in Mexico had higher concentrations
tion rates (ng/m2 per day). In southern Sweden         than sites in Central America and in Canada.
(Backe et al., 2002), PCB concentrations ranged            Li et al. (2010) reviewed information from
from 1.18 to 81.4 ng/L, with no seasonal trends.       various research groups around the world
In Paris, France, average PCB concentrations           and reported the average concentration of
(sum of seven congeners) in rain during 1986–          the sum of PCBs in air to be 66 pg/m3 (range,
2001 remained approximately constant at about          9–670 pg/m3) for South America, and 59 pg/m3
40 ng/L (Chevreuil et al., 2001).                      (range, 17–150 pg/m3) for Central America.
    Declining concentrations of PCBs have
been observed since the early 1960s and 1970s,         (e)   Africa
decreasing by 67% in France (EC, 2004) and by             Only recently have data from passive air
78% in the United Kingdom (CITEPA, 2013) over          samplers deployed on the African continent
20 years. The difference observed between the          become available. PCB concentrations have been
steady concentrations in rain and the decrease         reported as very high in Senegal (500 pg/m3)
in general atmospheric emissions may be partly         (Klánová et al., 2009), Côte d’Ivoire, and the
explained by water solubility limits and differ-       Gambia (up to 300 pg/m3) (Gioia et al., 2011).
ences between point sources and global emissions.      Concentrations in some areas in South Africa,
                                                       Kenya, Egypt, the Democratic Republic of the

                                                                                                         81
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 244
      Case 2:15-cv-00201-SMJ                        ECF No. 388-2     filed 01/28/20         PageID.17944 Page 241 of
                                                                    620
IARC MONOGRAPHS – 107


Fig. 1.6 Annual average atmospheric concentrations of seven indicator PCBs (PCB7) from four
European Monitoring and Evaluation Programme stations in Europe, 1996–2001

                                                                                                /FUIFSMBOET
                                                                                                ,PTFUJDF $[FDI3FQVCMJD
                                       200                                                      3ÚSWJL 4XFEFO
                                       180                                                      1BMMBT 'JOMBOE
       4VN1$#DPODFOUSBUJPO QHN




                                       160
                                       140
                                       120
                                       100
                                       80
                                       60
                                       40
                                       20
                                        0
                                             1996   1997     1998            1999             2000            2001

                                                                    :FBS


PCB7, sum concentration of PCB-28, PCB-52, PCB-101, PCB-118, PCB-153, PCB-138, and PCB-180
From Holoubek et al. (2003)


Congo, Ghana, Mali, and the Sudan were also                          (Larsen et al., 1985; Reischl et al., 1989; Kylin,
high, and comparable to those in urban areas                         1994; Simonich & Hites, 1995). This method has
in more developed countries. These levels could                      been employed in high-mountain ecosystems
not be explained by biomass burning or primary                       (Daly & Wania, 2005), and in several coun-
emissions, and were probably due to e-waste                          tries, including the Czech Republic (Holoubek
dumps. Lower concentrations have been meas-                          et al., 1994), Poland (Migaszewski, 1999), western
ured in the Congo, Ethiopia, Mauritius, Nigeria,                     Finland (Sinkkonen et al., 1995), Germany
the Togolese Republic, Tunisia, and Zambia.                          (Reischl et al., 1987), Italy (Gaggi et al., 1985),
                                                                     and France (Granier & Chevreuil, 1992).
(f)             Vegetation used for monitoring studies
    Plant foliage is a reliable proxy for monitoring                 1.4.4 Indoor air
levels of vapour-phase compounds in outdoor
                                                                        PCBs have been shown to migrate into
air since it bioaccumulates organic pollutants.
                                                                     surrounding materials, such as concrete or
Several researchers have used vegetation, grass,
                                                                     wood, and to indoor air. The major sources are
conifer needles, mosses, pollen, and leafy vege-
                                                                     PCB-containing caulk, paint (where PCB-11 is
table species (cabbage and lettuce) as biomoni-
                                                                     the main marker), floor sealants, and ballasts
tors to evaluate patterns of PCB contamination

82
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 245
                                                                        Table 1.17 PCB concentrations in outdoor air and dust in Asian countries

                                                                        Reference                    Country, region              Sources                                       PCBs measured          Concentrations
                                                                                                     Date of study                                                              Comments
                                                                        Iwata et al. (1995)          Russian Federation, Lake     Six outdoor air samples from research vessel Kanechlors 300, 400,    Range, 8.7–23 pg/L
                                                                                                     Baikal                                                                    500, 600 as standards
                                                                                                     May 1992
                                                                        McConnell et al. (1996)      Russian Federation, Lake     A total of 19 outdoor air samples             Aroclors 1242 and      Mean, 196 ± 65 pg/m3
                                                                                                     Baikal                                                                     1254 as standards
                                                                                                     June 1991
                                                                        Hogarh et al. (2012)         Taiwan, China; China;        Outdoor air samples from 55 sites in Japan    Sum of 202 congeners   Japan, 40–760 pg/m3
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                                     Japan; Republic of Korea     (37 rural, 4 suburban and 14 urban), 20                              China, 300–2500 pg/m3
                                                                                                     March–May, 2008              in China (3 rural and 17 urban), 30 in the                           Taiwan, China, about 317 pg/m3
                                                                                                                                  Republic of Korea (12 rural, 2 suburban and                          Republic of Korea, 36–600 pg/m3
                                                                                                                                  16 urban), and 1 in Taiwan, China
                                                                        Thacker et al. (2013)        India, central and western   Outdoor air samples from various cities       Sum of dioxin-like     Range, 0.0001 × 10−1 to 0.0295 ng
                                                                                                     regions                                                                    PCBs                   TEQ/Nm3
                                                                                                     2009–2010
                                                                        PCB, polychlorinated biphenyl; TEQ, toxic equivalent
                                                                                                                                                                                                                                                                               ECF No. 388-2
                                                                                                                                                                                                                                                                       620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                         filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 246
                                                                                                                                                                                                                                                                               PageID.17945 Page 242 of




                                                                   83
                                                                                                                                                                                                                                           Polychlorinated biphenyls
      Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20    PageID.17946 Page 243 of
                                                         620
IARC MONOGRAPHS – 107


in lighting devices. Outgassing from contam-              PCB concentrations were 10 times lower than
inated dust may also contribute. Joint sealants           those reported in house dust in Singapore (Tan
are increasingly recognized as important diffuse          et al., 2007).
sources of indoor air contamination by PCBs.
                                                          1.4.5 Soil and sediments
(a)     North America
                                                              PCBs can enter soil and sediments through
    PCBs have been measured in indoor air in
                                                          various routes. Sediments constitute an impor-
several studies (Vorhees et al., 1997; Vorhees
et al., 1999; Herrick et al., 2004; Colt et al., 2005;    tant sink for PCBs entering the marine environ-
Franzblau et al., 2009; Harrad et al., 2009). In          ment. Sewage sludges are monitored for PCBs in
the USA it was reported that indoor air concen-           countries where they are largely used (60%) in
trations of PCBs were 5–300 times greater than            agriculture. The dumping of incinerator-related
those in outdoor air (Wallace et al., 1996), and          materials and/or the inadequate management of
that concentrations were higher in older build-           commercial PCBs have resulted in significantly
ings. The concentrations of PCBs in indoor air            elevated PCB concentrations.
in North America are summarized in Table 1.18.
                                                          1.4.6 Water
(b)     Europe
                                                              Inputs of PCBs to the hydrological cycle are
    The highest indoor concentrations (up to              principally via discharges of sewage and indus-
7500 ng/m3) have been reported in buildings               trial effluents, urban run-off, leachates from solid
constructed between 1960 and 1975 from prefab-            waste landfill sites, atmospheric deposition and,
ricated concrete elements sealed with elastic             of increasing concern, via agricultural run-off
materials containing PCBs (Balfanz et al., 1993).         (Scrimshaw et al., 1996).
Joint sealants containing PCB were discovered in              Water can contain PCBs either in solution or
various public buildings in Europe (Kohler et al.,        bound to particulates. While PCBs are not very
2005; Wilkins et al., 2002). Estimated indoor PCB         water-soluble, water can be a significant source of
concentrations in contaminated sections were              exposure to less chlorinated congeners that have
the lowest in microenvironments such as cars              a greater solubility than more highly chlorinated
(8.92 ng/m3), and were inversely related to the           congeners. PCB concentrations in sea and fresh-
degree of chlorination of the PCB mixtures used           water are summarized in Table 1.20.
(Hammar 1992; Harrad et al., 2006; Kuusisto
et al., 2006, 2007; Frederiksen et al., 2012). The        (a)   North America
concentrations of PCBs in indoor air in Europe            (i)   Drinking-water
are summarized in Table 1.19.                                 In the USA, the EPA has set a goal for PCBs in
(c)     Asia                                              drinking-water of zero, and a maximum contam-
                                                          inant concentration of 500 ng/L (500 ppt), with
    Indoor floor dust samples (n = 43) collected          sources being primarily landfills, and discharge
from rural homes and mosques in Gujarat,                  of waste chemicals (EPA, 2014). While conven-
Pakistan, showed median total PCB concen-                 tional treatment of drinking-water will remove
trations of 0.67 ng/g (range, 0.3–6.1 ng/g) (Ali          particulate-bound PCBs, those that are soluble
et al., 2012). The PCB profile was dominated              are often not completely removed. Solubilities
by PCB-153 (> 60% of the sum of PCBs), with               of individual PCB congeners vary from about 4
concentrations between < 0.2 and 2.4 ng/g. These          ppm for monochlorobiphenyl to as low as 0.0007


84
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 247
                                                                        Table 1.18 PCB concentrations in indoor air in North America

                                                                        Reference        Location            Source                                    PCBs measured      Concentration             Comments
                                                                        Vorhees          New Bedford         18 homes                                  Sum of 65          Geometric mean
                                                                        et al. (1997)    Harbor,                                                       congeners          concentration,
                                                                                         Massachusetts,                                                                   18 ng/m3 (range,
                                                                                         USA                                                                              7.9–61 ng/m3)
                                                                                                             Comparison neighbourhood                                     Geometric mean
                                                                                                                                                                          concentration,
                                                                                                                                                                          10 ng/m3 (range,
                                                                                                                                                                          5.2–51 ng/m3)
                                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                        Vorhees          New Bedford         House dust in homes surrounding           Sum of 65          1400 (range, 320–
                                                                        et al. (1999)    Harbor,             the Superfund site                        congeners          23 000) ng/g dry
                                                                                         Massachusetts,                                                                   weight
                                                                                         USA                 Comparison neighbourhood                                     60 (15–290) ng/g
                                                                        Herrick et al.   Greater Boston,     24 university buildings                                      > 36 200 ppm              One third of the 24 buildings investigated
                                                                        (2004)           USA                                                                              111–395 ng/m3             contained caulk at concentrations
                                                                                                                                                                                                    > 50 ppm (the EPA limit)
                                                                        Colt et al.      Four                PCBs in carpet dust, 443 homes of                            Specific                  PCB concentration in dust was
                                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                        (2005)           geographical        Caucasian Americans who served as                            concentrations not        significantly related to age of the house,
                                                                                         regions in the      controls in a case–control study on                          reported                  being greatest in homes built before 1940,
                                                                                                                                                                                                                                                                             620




                                                                                         USA                 non-Hodgkin lymphoma                                                                   and significantly greater in homes built




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                    in 1960–1979 (when PCBs were being
                                                                                                                                                                                                    manufactured in the USA) than in homes
                                                                                                                                                                                                    constructed after 1980
                                                                        Franzblau        Five counties in    House dust                                PCB-123            439 000 ppt               Dioxin-like PCBs contributed 66.2% of
                                                                        et al. (2009)    Michigan, USA       House dust                                PCB-118            33 600 000 ppt            the total WHO TEQ found in dust
                                                                                                                                                                                                                                                                               filed 01/28/20




                                                                        Harrad et al.    Texas, USA          20 homes                                  Sum of 9 tri- to   200 ng/g (ppb); (range,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 248
                                                                        (2009)                                                                         heptachlorinated   0.71–620 ng/g)
                                                                                                                                                       congeners
                                                                                         Toronto,            10 homes                                  Sum of 9 tri- to   260 ng/g (ppb) (range,    Levels were more than four times higher
                                                                                         Ontario, Canada                                               heptachlorinated   51–820 ng/g)              than those measured in cities in the
                                                                                                                                                       congeners                                    United Kingdom and New Zealand
                                                                        EPA, United States Environmental Protection Agency; PCB, polychlorinated biphenyl
                                                                                                                                                                                                                                                                                     PageID.17947 Page 244 of




                                                                   85
                                                                                                                                                                                                                                                 Polychlorinated biphenyls
                                                                   86
                                                                        Table 1.19 PCB concentrations in indoor air in Europe

                                                                        Reference             Country                      Source                               PCB concentration        Comments
                                                                                                                                                                (mean or range)
                                                                        Hammar (1992)         Sweden                       Joint sealants                       80 ng/m3                 Outside the building, mean concentrations
                                                                                                                                                                                         were 0.5–4.6 ng/m3
                                                                        Balfanz et al.        Germany                      Air from contaminated buildings      Range,                   Indoor PCB concentrations were inversely
                                                                        (1993)                                                                                  > 300–7500 ng/m3         related to the degree of chlorination of the
                                                                                                                                                                                         PCB mixtures used
                                                                        Wilkins et al.        Denmark                      Dust from public and residential     Estimated inventory of   Concentration in polluted buildings was
                                                                                                                                                                                                                                          IARC MONOGRAPHS – 107




                                                                        (2002)                (Organization of Sealant     buildings with excessive microbial   75 tonnes in caulking    10–20 times higher than the amount found in
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                              Branch’s Manufacturers and   growth                               materials                samples from other buildings
                                                                                              Distributors)
                                                                        Kohler et al.         Switzerland                  Joint sealants in public buildings   > 10 g/kg in 48% of      70% of samples contained PCB mixtures such
                                                                        (2005)                                                                                  samples                  as Clophen A50, Aroclor 1248, and Aroclor
                                                                                                                                                                                         1254
                                                                        Harrad et al.         United Kingdom               Homes, offices, cars, public         8.92 ng/m3               The least contaminated microenvironment
                                                                        (2006)                                             microenvironments                                             was the car (average, 1391 pg/m3)
                                                                        Kuusisto et al.       Finland                      Walls/floor                          110–540 μg/m2            Detected PCBs were highly chlorinated
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                        (2007)
                                                                        Frederiksen, et al.   Denmark                      Air from uncontaminated              168–3843 ng/m3           Significant correlations were observed between
                                                                                                                                                                                                                                                                  620




                                                                        (2012)                                             apartments                                                    the lower chlorinated congeners in air and




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                           Elastic sealants from                187–221 680 mg/kg        sealant
                                                                                                                           contaminated apartments
                                                                        PCB, polychlorinated biphenyl
                                                                                                                                                                                                                                                                    filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 249
                                                                                                                                                                                                                                                                          PageID.17948 Page 245 of
                                                                        Table 1.20 PCB concentrations in various types of water around the world

                                                                        Reference         Type of   Location                   PCB measured       Concentration           Comments
                                                                                          water
                                                                        North America
                                                                        Jeremiason        Lake      Lake Superior, USA                            2.4 ng/L in 1980;
                                                                        et al. (1994)                                                             0.18 ng/L in 1992
                                                                        Connolly et al.   River     Hudson River                                  Sometimes > 1300 ng/L   Varied greatly with season and water flow
                                                                        (2000)
                                                                        Rowe et al.       River     Delaware River             Sum of 116         420–1650 pg/L
                                                                        (2007)                                                 congeners
                                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                        Wang et al.       River     Mississippi River          Sum of 27          86 and 254 ng/L
                                                                        (2012)                                                 congeners
                                                                                          Lake      Lake Pontchartrain                            134–728 ng/L            In some months the PCBs in river water were primarily in
                                                                                                                                                                          the liquid phase, whereas in other months primarily in the
                                                                                                                                                                          sediment
                                                                        South and Central America
                                                                        Rissato et al.  River       Sao Paulo State,           Sum of seven       0.02–0.5 ng/L           Predominantly lower chlorinated congeners
                                                                        (2006)                      Brazil                     congeners
                                                                                                                                                                                                                                                                              ECF No. 388-2




                                                                        Africa
                                                                        Scarpato et al. Sea         Tunisia                    Sum of 10          10–12 ng/g              PCB contamination evaluated by mussel-caging technique
                                                                                                                                                                                                                                                                      620




                                                                        (2010)                                                 congeners                                  (exposure, 12 weeks)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                    Moro c c o –A l ge r i a                      7–8 ng/g
                                                                                                    coastal sites
                                                                        Jayed et al.      Ocean     Thirteen sites             Sum of PCB-28,     Wet season: 11 ng/g     Concentrations in mussels during wet and dry seasons
                                                                        (2010)                      along the Atlantic         PCB-153, PCB-138   Dry season: 8.2 ng/g    not significantly different, but values in the northern sites
                                                                                                    Moroccan coast                                                        exceeded 2–3 times the medians registered for the other
                                                                                                                                                                                                                                                                        filed 01/28/20




                                                                                                                                                                          sampling sites




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 250
                                                                        Vorkamp et al.    Ocean     Cape Town harbour          Sum of congeners   81 ng/g dw              Bivalve samples
                                                                        (2010)                      Cape Town sea                                 15 ng/g dw
                                                                                                    shore
                                                                                                    Ghana coast                                   5 ng/g dw
                                                                        Europe
                                                                        Nondek &          Lake      Sumava lakes, Czech                           1900 ng/g               Contamination due to atmospheric transport to non-
                                                                        Frolikova                   Republic                                                              industrialized areas
                                                                        (1991)
                                                                        Winkels et al.    River     River Danube,                                 < 5 ng/g dw             Contamination due to flood disaster in the Moravian part of
                                                                        (1998)                      Czech Republic                                                        the Czech Republic in July 1997
                                                                                                                                                                                                                                                                              PageID.17949 Page 246 of




                                                                   87
                                                                                                                                                                                                                                          Polychlorinated biphenyls
                                                                   88
                                                                        Table 1.20 (continued)

                                                                        Reference          Type of        Location                 PCB measured            Concentration              Comments
                                                                                           water
                                                                        Fillmann et al.                                            Sum of seven            ≤ 700 ng/g dw
                                                                        (2002)                                                     congeners               (2–196 μg/kg ww in
                                                                                                                                                           fish)
                                                                        UNEP (2002)        River          Krupa, Sana and                                  380 ng/L (in 1988)         The factory in Semič was storing 5–6 tonnes of waste oil
                                                                                                          Lepenica rivers,                                 100 ng/L (in 1997)         containing PCBs
                                                                                                          Balkan area,
                                                                                                                                                                                                                                                    IARC MONOGRAPHS – 107




                                                                                                          Slovenia
                                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                        Desmet et al.      River          Rhone river, France      Sum of PCB7             1–40 ng/g dw               Concentrations consistently lower than those found during
                                                                        (2012)                                                                                                        the previous decade (Burns & Villeneuve, 1987). Maximum
                                                                                                                                                                                      PCB concentration was identified in 1960–75. The downward
                                                                                                                                                                                      trends in concentration followed emission reductions,
                                                                                                                                                                                      although soil concentrations decreased at much slower rates
                                                                                                                                                                                      (Tolosa et al., 1995)
                                                                        ADEME              Wastewater     Wastewater               Sum of seven            Input water,               In 1999, average concentration was 15–26 ng/L. High levels
                                                                        (1998),                           treatment plants,        congeners               100–300 ng/L               of DL-PCBs in eel from Dutch freshwater were reported in
                                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                        Blanchard                         France                                           Output water,              a screening of Dutch fishery products (Van Leeuwen et al.,
                                                                        et al. (2001)                                                                      15–54 ng/L                 2002)
                                                                                                                                                                                                                                                                            620




                                                                        Asia




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        Kucklick et al.    Lake           Lake Baikal,             61 PCB congeners        Mean, 560 ± 180 pg/L
                                                                        (1994)                            Siberia, the Russian     using standards         for dissolved phase,
                                                                                                          Federation, June         of Aroclor 1242,        and 420 ± 400 pg/L for
                                                                                                          1991                     1254, and 1260          particulate phase
                                                                        Iwata et al.       Lake           Lake Baikal, the         Kanechlors 300,         Range, 8.7–23 pg/m3
                                                                                                                                                                                                                                                                              filed 01/28/20




                                                                        (1995)                            Russian Federation,      400, 500, 600 as




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 251
                                                                        May 1992                          June 1991                standards
                                                                        McConnell          Lake           Lake Baikal, the         Aroclors 1242,          Mean, 1 324 ± 96 pg/m3
                                                                        et al. (1996)                     Russian Federation,      1254 as standards
                                                                        June 1991                         June 1991
                                                                        DL-PCB, dioxin-like polychlorinated biphenyl; dw, dry weight; PCB, polychlorinated biphenyl; ww, wet weight
                                                                                                                                                                                                                                                                                    PageID.17950 Page 247 of
       Case 2:15-cv-00201-SMJ      ECF No. 388-2         filed 01/28/20   PageID.17951 Page 248 of
                                                       620
                                                                             Polychlorinated biphenyls


ppm for the decachlorobiphenyl (Erickson,               magnitude as those reported in other regions,
1997). Thus under certain circumstances, drink-         e.g. North Sea and North Atlantic. A more
ing-water can still be a source of exposure to less     recent study covering the whole Western basin
chlorinated congeners.                                  also shows a spatial gradient from the conti-
(ii)    Sea and freshwater                              nental shelf (3.5–26.6 pg/L) towards the open sea
                                                        (1.7–6.6 pg/L); a relatively important enrichment
    The USA–Canadian Great Lakes are contam-            (8.4 pg/L) in open sea stations located in higher
inated by multiple sources of PCBs (Bhavsar             productivity frontal zones was observed (Dachs
et al., 2007; Turyk et al., 2012). It has been shown    et al., 1997). The dissolved PCBs (Σ12 congeners)
that industrial sites on rivers feeding Lake Erie       amounted to 28–63 pg/L. Total concentrations of
received the largest quantities of PCBs, with 26%       PCBs in estuarine and coastal sediment samples
derived from atmospheric deposition (Kelly et al.,      of the Mediterranean Sea ranged from 0.04
1991). The Hudson River in New York is highly           to 1684 ng/g dw (Koci, 1998; Vale et al., 2002;
contaminated with PCBs because of releases              Vojinovic-Miloradov et al., 2002; Cardellicchio
from two large capacitor plants (Carpenter              et al., 2007).
& Welfinger-Smith, 2011), the Fox River in                  During 1974–82, PCB concentrations
Wisconsin is highly contaminated because of             decreased by a factor of 3 in offshore Monaco
releases from a manufacturer of carbonless copy         (Burns & Villeneuve, 1987), while the surface
paper, and a paper mill (Imamoglu et al., 2004),        sediments of the Adriatic coast did not show a
and the St Lawrence River and several of its trib-      temporal trend (Picer & Picer, 1991).
utaries have been contaminated by releases from             Concentrations of PCBs in ocean water are
aluminium foundries operated by companies               usually in the low picogram per litre range. The
that discarded hydraulic fluids containing PCBs         general trend for concentrations in the Baltic
in drains (Fitzgerald et al., 1996). The Hudson         Proper suggests an increase in PCB concentra-
and Fox Rivers are being dredged to remove              tions from the early 1970s onwards (ICES, 2000).
these contaminants.                                     This is an opposing trend to the decreasing
(b)      Europe                                         concentration trends for PCBs in biota from the
                                                        Baltic Proper (HELCOM, 1996; Roots, 1996).
(i)    Sea                                                  The monitoring of PCBs in coastal areas may
    An extensive review of data obtained during         be based on measurements in mussels. Trends in
the 1980s has been published (Tolosa et al., 1995).     PCB concentrations in the Seine estuary in France
In general, the concentrations of PCBs for all          are reported in Fig. 1.7 (RNO, 2012). The rate of
the investigated areas in the Mediterranean Sea         decrease was 3.5% per year. As reported by the
were similar except in the Ligurian Sea where           Arctic Monitoring and Assessment Programme
concentrations were higher. Predictably, the            (AMAP), several time-series of PCB-153 concen-
highest concentrations were reported in urban           trations in blue mussels from around Iceland
and industrial wastewaters (e.g. from Marseille         showed significant decreasing trends; however,
and Barcelona) as well as in river discharges           one time-series from a fjord system showed a
(e.g. from the Rhone), and decreasing concen-           significant increase (Rigét et al., 2010). Active
tration gradients have been found in transects          mussel watching (mussel transplantation) has
offshore from these sources. PCB concentra-             also been applied in monitoring programmes in
tions in the suspended particulate matter from          Africa (see Table 1.20).
coastal and open Western Mediterranean waters
were of 5–35 pg/L in 1990, of the same order of

                                                                                                      89
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 252
       Case 2:15-cv-00201-SMJ                   ECF No. 388-2             filed 01/28/20            PageID.17952 Page 249 of
                                                                        620
IARC MONOGRAPHS – 107


Fig. 1.7 PCB contamination along the coast of France




Concentrations of PCB-153 in mussels or oysters (used as “sentinel species”) sampled from coastal areas of France. The Seine estuary and bay are
heavily exposed to manmade chemicals of terrestrial origin derived from the urbanized and industrialized river Seine.
Data from The French pollution monitoring programme (Réseau National d’Observation de la qualité du milieu marin)
Reproduced from Abarnou et al. (2002), with permission from the publisher


(ii)    Freshwater                                                        in the Balkan area, in the cities of Pancevo, Novi
    The major source of freshwater contamina-                             Sad, Belgrade, Kragujevac, in Serbia, after mili-
tion in Europe comes from diffuse leaching of                             tary intervention by NATO in spring 1999.
products from users, households, and industries
into wastewater streams (UNEP, 2002). The areas                           1.4.7 Food products
most polluted by flood disasters are in Poland (the                            Since the early 1990s, food has been iden-
River Odra) (Wolska et al., 1999; Protasowicki                            tified as the major route of human exposure to
et al., 1999) and in the Czech Republic. The River                        lipophilic and persistent organochlorines such as
Danube is a major source of contamination to                              PCBs, PCDDs, and PCDFs. In populations that
the Black Sea; however, many chlorinated hydro-                           are not exposed to other known sources, dietary
carbons have been banned by several European                              intake contributes to about 90% of the total daily
and other countries in the past 10 years (Winkels                         intake of dioxin-like compounds including diox-
et al., 1998; Covaci et al., 2002c; Fillmann et al.,                      in-like PCBs, and of this, food of animal origin
2002; see Table 1.20).                                                    contributes about 90% in various regions of the
    Industrial contamination is known to have                             world (Schecter et al., 1997; Büchert et al., 2001;
occurred in Germany (the Rivers Elbe and Rhine                            Llobet et al., 2003a, b; Päpke & Fürst, 2003;
and their tributaries) (Brauch, 1993), in former                          Schecter et al., 2003a, b; Charnley & Doull, 2005;
Czechoslovakia (the Sumava Lakes) (Nondek &                               Huwe & Larsen, 2005).
Frolikova, 1991), in England and Ireland (where                                Similarly, it is generally accepted that the
however approximately a 50% decline in concen-                            major route of exposure to non-dioxin-like PCBs,
trations between 1970 and 1990, was recorded)                             namely to PCB6, is dietary intake, by consump-
(Sanders et al., 1992; Harrad et al., 1994) and in                        tion of fatty foodstuffs (IARC, 1978; IPCS, 1993;
Slovenia through the dumping of industrial waste                          EFSA, 2005; Lindell, 2012). However, inhalation
in the Krupa river during the manufacture of                              can also be a significant source of exposure (see
transformers. PCB contamination also occurred                             Section 1.4.4).

90
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 253
      Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.17953 Page 250 of
                                                       620
                                                                              Polychlorinated biphenyls


  Human food can become contaminated by                 of high trophic-level animals. After long-range
PCBs via three main routes:                             transport and biomagnification of PCBs in the
•     uptake from the environment, by fish, birds,      Arctic marine food-chain, PCBs accumulate in
      livestock (via food-chains), and crops;           edible animals like fish, seals and whales (AMAP,
                                                        2004). This dietary exposure led to PCB concen-
•     contamination of animal feed, by regular          trations in Arctic inhabitants that exceeded
      practices or accidentally;                        those of individuals living at temperate latitudes
•     direct contamination of food, accidentally.       (Dewailly et al., 1993), but levels have been shown
    Data on PCB concentrations in food are              to decrease (AMAP, 2009). Likewise, PCBs in
reported in many different ways, making compar-         traditional food items have generally decreased
isons difficult. The number of congeners analysed       (Rigét et al., 2010).
differs between studies and often congeners are         (ii)   Africa
summed according to groups, such as indi-                   Loutfy et al. (2006) investigated levels of
cator PCBs, DL-PCBs, or some other number of            WHO-TEQs from diet in Egypt, and deter-
congeners. When using TEQs, the scheme used             mined a range of 6.59–9.98 pg TEQ/kg per day,
should be noted; also some studies report TEQ           with about 40% of this value due to DL-PCBs.
on the basis of bioassays such as the CALUX             This value exceeds the maximum WHO tolerable
system as biological equivalents (BEQ). Results         daily intake (TDI) of 4 pg TEQ/kg per day. The
have been reported with different reference units       primary source was found to be dairy products,
(wet weight, dry weight, or lipid weight). Further      in which PCB concentrations were several times
difficulties in interpretation arise since different    higher than in such products in more developed
parts of fish or seafood are analysed (muscle,          countries. Loutfy et al. (2007) determined the
liver, skin, etc.) and PCB concentrations are also      concentrations of PCDD/PCDF and dioxin-like
sometimes reported on the basis of prepared food        PCBs in samples of fish and seafood (mullet fish,
(to account for changes by cooking or frying).          bolti fish, bivalves and crab) randomly acquired
Finally, the objectives of a study may bias the         in local markets in Egypt. The upper-bound
sampling strategy, often resulting in reporting of      concentrations of dioxin-like PCBs ranged from
higher concentrations.                                  0.14 (bivalves) to 0.76 (mullet) pg WHO-TEQ/g
(a)     PCB concentrations in food                      wet weight, respectively.
                                                            Adu-Kumi et al. (2010) reported an average
    Concentrations of DL-PCBs in various meats          TEQ for dioxin-like PCBs in fish from two lakes
and dairy products from selected countries and          in Ghana to be 0.7 pg WHO-TEQ/g.
regions are presented in Table 1.21.
                                                        (iii) Australia and New Zealand
(i)   Polar regions and North America
                                                            In 2000–2001, 168 samples of 22 foods
    PCB concentrations in food for polar                collected for the Australian Total Diet Survey
regions and North America are summarized in             were analysed for DL-PCBs and compared with
Table 1.22. Domingo & Bocio (2007) reviewed             those from other areas of the world (Table 1.21;
the concentrations of PCB and PCDD/PCDF                 Food Standards Australia New Zealand, 2004).
in marine species and human intake through                  A more recent study reported PCB concen-
fish and seafood consumption by different               trations from composite samples of Australian
region-specific sections.                               farmed yellowtail kingfish (mean, 21 μg/kg; range,
    The traditional food items for indigenous           8.6–29 μg/kg), mulloway (mean, 5.4 μg/kg; range,
peoples in the Arctic include lipid-rich tissue

                                                                                                        91
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 254
       Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20           PageID.17954 Page 251 of
                                                                    620
IARC MONOGRAPHS – 107



 Table 1.21 Concentrations of dioxin-like PCBs in selected foods from various countries and
 regions

 Food        PCB concentration (range of means), pg TEQ/g lipid
             Australia           Europea              New Zealanda,b        North Americaa      Netherlandsc   United
                                                                                                               Kingdom
 Beef        0.03–0.11           –                    0.0036–0.092          0.5                 1.24           0.25–0.31f
 Pork        0.04–0.07d          0.8                  0.15–0.43e            0.02–1.7            0.23           –
 Lamb        0.02–0.06           –                    0.01–0.045            –                   –              –
 Poultry     0.18–0.24           0.7                  0.018–0.14            0.3                 1.72           0.47–0.53
 Fish        9.46–9.5            0.03–9h              0.77                  0.11–0.28h          0.412g,h       3.57–3.57
 Eggs        0.04–0.11           0.2–0.6              0.05–0.11             0.029h              0.87           0.11–0.20
 Milk        0.04–0.11           0.2–1.8              0.027–0.15            0.5                 0.69           0.34–0.43
 Bread       0.0003–0.005        –                    0.00099–0.004         –                   –              0.06–0.15
 Butter      0.021–0.086         –                    0.15–0.15             –                   0.96           –
a Results reported in international toxic equivalents (I-TEQ), which are 10–20% lower than WHO-TEQs
b Results reported in the range of lower to middle bound
c Results reported as lower bound only

d Assumes bacon is representative of all pork products

e Pork meat

f Carcass meat

g Lean fish

h Reported on a fresh-weight basis

From Food Standards Australia New Zealand (2004)
PCB, polychlorinated biphenyl; TEQ, toxic equivalent


4.7–6 μg/kg) and manufactured feed (Padula                            and 398 ng/g wet weight, respectively (Table 1.23).
et al., 2012). The mean concentration of DL-PCBs                      The average concentrations and contributions of
was 2.1 pg TEQ/g (range, 1.2–2.8 pg TEQ/g) in                         the seven specific congeners at four different sites
kingfish, and 0.51 pg TEQ/g (range, 0.41–0.61 pg                      are presented in Table 1.24. [It was noted that the
TEQ/g) in mulloway.                                                   concentrations found in this study were higher
                                                                      than in other parts of the world.]
(iv)  Asia
   Concentrations of specific PCB congeners in                        (v)     Europe
samples of food from Asia are summarized in                               The major contributors to total exposure in
Table 1.23. In Japan, a study sponsored by the                        Europe appeared to be milk and dairy products
Ministry of Health and Welfare showed a more                          for almost all groups of infants and toddlers
than 50% decrease in concentrations of three                          (Barr et al., 2006; Becker et al., 2009), and fish
non-ortho substituted PCBs in human milk                              and seafood products for most of the adolescents,
samples between 1973 and 1996 (Environment                            adults, elderly and very elderly groups (Langer
Agency of Japan, 1999). A report from the                             et al., 2007; Fréry et al., 2009; ANSES, 2011).
Republic of Korea demonstrated regular dietary                            The most comprehensive assessment of PCB
exposure (Son et al., 2012; Table 1.23). In China,                    concentrations in food was undertaken by the
Liu et al. (2011) determined concentrations of                        European Food Safety Agency (EFSA) (EFSA,
seven indicator PCBs in marine fish. The sum of                       2005, 2010, 2012). For the 27 European Union
PCB7 ranged from 0.3 to 3.1 μg/g wet weight, with                     Member States, and Switzerland and Norway, in
median and mean values of 6.4 ng/g wet weight                         a report that took all food groups together, the


92
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 255
                                                                        Table 1.22 PCB concentrations in marine foods and estimated dietary intake in polar regions and North America

                                                                        Country                      Food analysed                PCB concentration           Estimated dietary         Comments                    References
                                                                                                                                                              intake
                                                                        Polar regions
                                                                        Inuit of Quebec, Canada      ΣPCB10 in:                                                                         Female consumers of         Dewailly et al. (1993)
                                                                                                     Polar bear fat               7 μg/g lipid                                          these foods had higher
                                                                                                     Seal blubber                 1 μg/g lipid                                          PCB concentrations in
                                                                                                     Arctic char muscle           150 ng/g lipid                                        milk than a group in
                                                                                                                                                                                        Southern Quebec
                                                                        West Greenland               ΣPCB10 in:                                               23 μg/day per person      Compared with the           Johansen et al. (2004)
                                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                                                     Minke whale, beluga and      > 500 ng/g                  (3 μg/day per person if   marine animals,
                                                                                                     narwhal blubber                                          blubber food items are    concentrations in
                                                                                                     Halibut liver, kittiwake     50–500 ng/g                 excluded from the diet)   food sources from the
                                                                                                     liver and muscle, minke                                                            terrestrial environment
                                                                                                     whale skin, and seal                                                               were characterized as low
                                                                                                     blubber
                                                                        North-western Territory,     Food including cooked        Foodstuffs in the        Mean, 23 ng/kg bw per        Provisional tolerable daily Johansen et al. (2004)
                                                                        Canada                       sucker flesh, raw beluga     50–500 ng/g group (Berti day                          intake was 300 ng/kg bw
                                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                                                     mattak (skin/blubber)        et al., 1998)            Median, 11 ng/kg bw          per day, based on Health
                                                                                                     and boiled Canada goose                               per day                      Canada
                                                                                                                                                                                                                                                                         620




                                                                                                     meat




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        Canada                       Fish products from retail    Geometric mean WHO-                                   No information on           Rawn et al. (2006)
                                                                                                     market                       TEQ (pg/g wet weight):                                human exposure
                                                                                                                                  0.06 (shrimp), 0.08
                                                                                                                                  (tilapia), 0.92 (salmon)
                                                                        North America
                                                                                                                                                                                                                                                                           filed 01/28/20




                                                                        USA (California coast)       Samples of a variety of      Mean I-TEQ:                                           No information on           Brown et al. (2006)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 256
                                                                                                     fish                         109 pg/g lipid (non-ortho                             human exposure
                                                                                                                                  PCBs 77, 126, 169)
                                                                        USA, Maryland,               Commercially wild            Bluefish, 800 ng/g ww                                                             Hayward et al. (2007)
                                                                        Washington, DC, and          caught and farm-raised       (highest)
                                                                        North Carolina               fish                         Coho salmon, 0.35 ng/g
                                                                                                                                  ww (lowest)
                                                                        USA                          Salmon and canned            Salmon: PCB-153,                                      Six of seven NDL-PCBs       Schecter et al. (2010)
                                                                                                     sardines                     1.2 ng/g ww; PCB-138,                                 congeners were detected,
                                                                                                                                  0.93 ng/g ww                                          with PCB-153 and PCB-
                                                                                                                                  Canned sardines:                                      138 at highest levels
                                                                                                                                  PCB-153 and PCB-138,
                                                                                                                                  1.8 ng/g ww
                                                                        NDL-PCB, non-dioxin-like polychlorinated biphenyls; ww, wet weight
                                                                                                                                                                                                                                                                                 PageID.17955 Page 252 of




                                                                   93
                                                                                                                                                                                                                                             Polychlorinated biphenyls
                                                                   94
                                                                        Table 1.23 PCB concentrations in food in Asia

                                                                        Country, region    Date            Source                            PCBs measured                           Concentration                                Reference
                                                                        Russian Federation
                                                                        Lake Baikal,       June 1991       Pelagic sculpin, omul, Baikal     61 PCB congeners using standards        Ranges, 2.7–2.8 mg/kg of lipid for pelagic   Kucklick
                                                                        Siberia                            seal                              of Aroclor 1242, 1254, and 1260         sculpin, and 0.73–1.6 mg/kg of lipid for     et al. (1994)
                                                                                                                                                                                     omul
                                                                        Lake Baikal,       May–June 1992   Five species of 35 fresh fish     Total PCBs using an equivalent          Mean, 1.7 ± 0.96 μg/g lipid                  Nakata et al.
                                                                        Siberia                            samples collected from Lake       mixture of Kanechlors 300, 400,                                                      (1995)
                                                                                                           Baikal in 1993                    500, and 600 as standards
                                                                                                                                                                                                                                                  IARC MONOGRAPHS – 107




                                                                        Lake Baikal,       1993            Three species of fish collected   Total PCBs using an equivalent          350 ± 350 ng/g ww                            Nakata et al.
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                        Siberia                            from Lake Baikal in 1993          mixture of Kanechlors 300, 400,                                                      (1997)
                                                                                                                                             500, and 600 as standards
                                                                        China
                                                                        Shanghai and its   2000–1          Various fish and seafood          Kanechlor-300, 400, 500, 600 as         Range, 0.20 (shrimp and mussel) to 2.5       Nakata et al.
                                                                        vicinity                                                             standards                               (mackerel) ng/g ww                           (2002b)
                                                                        North-eastern,     Early 2000s     Bivalves and gastropods           PCB mixture (EPA 68A-LCS)               Range, 62.3–344.9 ng/g lipid, for bivalves   Zhao et al.
                                                                        Bohai Sea                                                                                                    Range, 81.6–583.6 ng/g lipid, for            (2005)
                                                                        coastline                                                                                                    gastropods
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                        Dalian, Tianjin,                   Fish and shellfish collected      PCB-138 and PCB-153 were                3.60 (0.83–8.04) ng/g ww                     Yang et al.
                                                                        and Shanghai                       from local supermarkets           dominant, followed by PCB-101           Estimated daily intake: 1.83 ng/kg bw        (2006)
                                                                                                                                                                                                                                                                          620




                                                                                                                                             and PCB-180




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                        Guangzhou and      2003–4          Seafood (mainly harvested         PCBs 81, 77, 123, 118, 114, 105,        Range, 1510–10 200 pg/g lipid                Jiang et al.
                                                                        Zhoushan                           locally) purchased from local     126, 167, 156, 157, 169, 189                                                         (2007)
                                                                                                           markets in Guangzhou and
                                                                                                           Zhoushan
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                        South China Sea,   2006–9          Marine fish                       7 PCB congeners (28, 52, 101, 118,      Mean, 398 ng/g ww                            Liu et al.
                                                                        Bohai Sea, East                                                      138, 153, and 180); details in Table    Median, 6.4 ng/g ww                          (2011)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 257
                                                                        China Sea, and                                                       1.24                                    Range, 0.3–3100 ng/g ww
                                                                        Yellow Sea
                                                                        South, Daya Bay    July 2007,      Fish                              PCBs 31/28, 52, 44, 99, 149/118,        Range, 1.5–4.0 ng/g ww                       Yu et al.
                                                                        and Hailing Bay    December 2007                                     153, 138, 180, 170, 194, 101, 110,                                                   (2011a, b)
                                                                                                                                             147, 146, 187
                                                                        Nanjing            July, 2006      Fish and meat from 10             PCBs 8, 18, 28, 52, 44, 66, 101, 81,    Range, 0.87–15 ng/g ww for different         Su et al.
                                                                                                           markets                           77, 123, 118, 114, 105, 153, 126,       fishery product; 5.1–20 ng/g ww for meat     (2012)
                                                                                                                                             138, 128, 187, 167, 156, 157, 170,      product
                                                                                                                                             180, 189, 169, 195, 206, 209
                                                                        Fengjiang town     2005–9          Rice hulls from a waste           PCBs 77, 81, 105, 114, 118, 123,        44.1 ng/g (range, 12.8–124 ng/g) in 2005,    Fu et al.
                                                                        (Taizhou)                          electrical and electronic-        126, 156, 157, 167, 169, 28, 52, 101,   16.3 ng/g (range, 5.44–24.9 ng/g) in 2006,   (2012)
                                                                                                           equipment dismantling area        138, 153, 180, 3, 15, 19, 202, 205,     9.01 ng/g (range, 2.57–22.8 ng/g) in 2007,
                                                                                                                                             208, 209 (dry weight basis)             7.90 ng/g (range, 3.08–16.5 ng/g) in 2008,
                                                                                                                                                                                                                                                                                  PageID.17956 Page 253 of




                                                                                                                                                                                     7.39 ng/g (range, 3.80–10.7 ng/g) in 2009
                                                                        Table 1.23 (continued)

                                                                        Country, region      Date                Source                         PCBs measured                           Concentration                            Reference
                                                                        Japan
                                                                        Ariake Sea                               Shrimp, mussel, and                                                    Range, 0.20–2.5 ng/g ww                  Nakata et al.
                                                                                                                 mackerel                                                                                                        (2002a)
                                                                        Japan                                    Fish and shellfish             PCB-126 and PCB-118 were the            In 1999: 0.98 × 10−3 WHO-TEQPCDD/PCDF/   Sasamoto
                                                                                                                                                highest contributing congeners          PCB                                      et al. (2006)
                                                                                                                                                                                        In 2004: 0.91 × 10−3 WHO-TEQPCDD/PCDF/
                                                                                                                                                                                        PCB
                                                                        Hirakata city,       Unspecified         Domestic and imported          PCBs 81, 77, 123, 118, 114. 105,        Range, 13–40 182 pg/g ww                 Ohta et al.
                                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                        Osaka Prefecture                         seafood purchased from         126, 167, 156, 157, 169, 180, 170,                                               (2008b)
                                                                                                                 three food markets             189
                                                                        Lao People’s Democratic Republic
                                                                        Vientiane (Agent 2001                    Meat, fish, and dairy          PCBs 37, 77, 126, 169, 81, 28, 33,     Range, 0.004–0.186 pg TEQ/g in fish       Schecter
                                                                        Orange-non-                              products from food markets     55, 60, 66, 74, 105, 114, 118, 122,    samples; 0.011– 0.063 pg TEQ/g in meat    et al. (2003a)
                                                                        sprayed capital)                                                        123, 124, 156, 157, 167, 189, 52, 101, and dairy products
                                                                                                                                                128, 138, 153, 170, 180, 187, 194,
                                                                                                                                                206, 209
                                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                        Republic of Korea
                                                                                                                 Muscle of sport and market     22 PCB congeners                        23.0 (4.48–95.6) ng/g ww (sport fish)    Yim et al.
                                                                                                                                                                                                                                                                              620




                                                                                                                 fish                                                                   8.91 (2.96–68.2) ng/g ww (market fish)   (2005)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                 40 species of marine           DL-PCBs                                 0.4 × 10−3 (0.008–0.6) × 10−3 WHO-TEQ    Moon & Ok
                                                                                                                 organism                                                               ww                                       (2006)
                                                                                             2005 to 2007        26 marine species (n = 78)     PCBs 8, 18, 28, 29, 44, 52, 87, 101,    Range, 0.2–41 ng/g ww                    Moon et al.
                                                                                                                 collected annually during      105, 110, 118, 128, 138, 153, 170,                                               (2009)
                                                                                                                                                                                                                                                                                filed 01/28/20




                                                                                                                 2005–2007 from a large fish    180, 187, 194, 195, 200, 205, 206
                                                                                                                 market in Busan




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 258
                                                                        Singapore
                                                                        Singapore            June 2002 to        Twenty types of seafood from   PCBs 17, 18, 28/31, 33, 44, 49, 52,     Mean, 3.72 ng/g ww (range,               Bayen et al.
                                                                        (cont.)              June 2003           local supermarkets             70, 74, 82, 87, 90, 101, 95, 99, 105,   0.61–28.47 ng/g ww)                      (2005)
                                                                                                                                                110, 118, 128, 132, 138, 149, 151,
                                                                                                                                                153, 156, 169, 170, 171, 177, 180,
                                                                                                                                                183, 187, 194, 199, 201, 205, 206,
                                                                                                                                                208, 209
                                                                        DL-PCBs, dioxin-like polychlorinated biphenyl; ww, wet weight
                                                                                                                                                                                                                                                                                      PageID.17957 Page 254 of




                                                                   95
                                                                                                                                                                                                                                                  Polychlorinated biphenyls
                                                                   96
                                                                        Table 1.24 PCB concentrations in marine fish from China

                                                                        PCB            PCB concentration (n/g ww)
                                                                                      South China Sea                     Boahi Sea                        East China Sea                    Yellow Sea
                                                                                      Average            Contribution (%) Average         Contribution (%) Average          Contribution (%) Average         Contribution (%)
                                                                                      concentration                       concentration                    concentration                     concentration
                                                                                      (n/g ww)                            (n/g ww)                         (n/g ww)                          (n/g ww)
                                                                        PCB-25        0.10               5.0              6.7             10.7             38.8             7.5              111.9           11.1
                                                                        PCB-52        0.13               6.4              4.6             7.3              40.8             7.8              64.2            6.4
                                                                                                                                                                                                                                IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                        PCB-101       0.35               17.3             8.6             13.7             48.3             9.3              88.1            8.7
                                                                        PCB-118       0.22               10.7             12.1            19.3             43.9             8.4              106.2           10.5
                                                                        PCB-138       0.66               32.4             11.2            17.8             167.1            32.1             336.5           33.4
                                                                        PCB-153       0.39               18.8             16.3            26.0             136              26.2             248.8           24.7
                                                                        PCB-180       0.19               9.4              3.3             5.3              45.0             8.7              52.4            5.2
                                                                        Σ 7 PCBs      2.0                –                62.8            –                520              –                1008            –
                                                                        PCB, polychlorinated biphenyl; ww, wet weight
                                                                        Data from Liu et al. (2011)
                                                                                                                                                                                                                                                                ECF No. 388-2
                                                                                                                                                                                                                                                        620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                          filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 259
                                                                                                                                                                                                                                                                PageID.17958 Page 255 of
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20   PageID.17959 Page 256 of
                                                     620
                                                                            Polychlorinated biphenyls


upper bound (lower bound) for the 50th, 90th          (b)   Estimated daily dietary intake
and 95th percentiles were < 0.005 (< 0.005),              In Europe, more than 90% of PCB exposure
0.02 (0.01) and 0.03 (0.01) pg WHO2005-TEQ/g          in the general population is via food consump-
wet weight for PCDD/PCDF, respectively. For           tion (EFSA, 2005; Table 1.25). Average daily
the total TEQ, the upper bound (lower bound)          dietary intakes of the sum of PCB6 are in the
concentrations were 0.01 (< 0.005), 0.04 (0.02)       range of 10–45 ng/kg bw for adults, and two and
and 0.07 (0.04) pg WHO2005-TEQ/g wet weight,          a half times higher in children. Limited exposure
respectively (EFSA CONTAM, 2012). Infant              data for young children indicate that the average
formulae showed upper bound concentrations            daily intake (breastfeeding excluded) of the sum
below the current maximum levels (0.2 pg              of PCB6 is about 27–50 ng/kg bw. Overall, the
WHO2005-TEQ/g wet weight), with highest               non-ortho PCBs represented 21.0–74.9% of the
concentrations found in ready-to-eat meals            WHO2005-TEQtotal of PCDD/PCDF and DL-PCBs
containing fish or meat. Overall, a decrease in       combined in food (EFSA, 2012), and the mono-
concentrations of DL-PCBs was observed for            ortho PCBs represented no more than 12% of
the three food groups available: “raw milk and        the WHO2005-TEQtotal. In the most contaminated
dairy products,” “hen eggs and egg products”          samples, such as products from aquatic animals
and “muscle meat from fishes other than eels.”        and from ruminants, the relative contribution of
Feed and food of animal origin contained higher       the non-ortho PCBs ranged from 34.2% to 86.1%.
concentrations of PCDD/PCDF and DL-PCBs               Most likely due to an effect of the European risk
combined (the non-ortho PCBs were the main            management measures, a decrease in exposure
contributors to the total TEQs) than foods from       to the sum of PCB6 was observed between 2002–
plant origin. PCB-153, PCB-138, and PCB-180           2004 and 2008–2010 in most but not all popula-
represented altogether 36.9–97.8% of the sum of       tion groups, and it was estimated between 2.0%
PCB6. The maximum levels were exceeded in 9.7%        and 75.6%.
of the food samples and 2.3% of the feed samples          In the USA, the daily dietary intake of PCBs
for PCDD/PCDF and DL-PCBs combined, and               for adults decreased from 1978 (0.027 μg/kg bw)
in 3.0% of the food samples and 2.4% of the feed      until 1986–1991 (< 1 ng/kg bw) (IPCS, 2003).
samples for the PCB6. With respect to food cate-      Mean daily intakes for infants during the same
gories, lower PCB concentrations were found           period decreased from 11 to < 1 ng/kg bw.
in meat from sheep, eggs from battery rearing,        However, trends during 1991–1997 did not appear
farmed salmon and trout, and farm milk (which         to decrease, and ranges of daily dietary intake
however showed higher concentrations of PCDD/         were 3–5 ng/kg bw for adults, and 2–12 ng/kg bw
PCDF and DL-PCBs combined than milk from              for children of different ages (IPCS, 2003).
bulk) (EFSA, 2012).                                       Daily dietary intake of PCBs from countries
    The Baltic Sea area is heavily contaminated       in Asia are presented in Table 1.26. In China, the
with persistent organochlorine compounds,             estimated daily intake from four food groups of
including PCBs (Kiviranta et al., 2003), as is        animal origin ranged from 0.09 to 0.59 pg TEQ/
clearly attested by samples of fatty fish from the    kg bw for DL-PCBs, which is lower than the daily
eastern coast in Sweden (Svensson et al., 1995).      intake in some developed countries (Liu et al.,
In the most contaminated feed group, the highest      2013). A survey of food items on the market and
relative contribution to the WHO2005-TEQtotal         typical consumption patterns in Japan reported a
came from non-ortho PCBs, up to twice the             daily intake for the general population of 2.60 pg
average contribution (EFSA, 2012).                    TEQ/kg bw per day (Koizumi et al., 2005). Of


                                                                                                     97
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 260
                                                                   98
                                                                        Table 1.25 Dietary exposure to PCBs for an average consumer on the European market

                                                                        Food group                            Mean ΣPCBs   Consumption (g/day)            Exposure (ng/day)
                                                                                                              (ng/g)
                                                                                                                           Italy       France    Sweden   Italy           France   Sweden
                                                                        Cereals and cereal products           0.0213       270         218       292      6               5        6
                                                                        Fruits and vegetables                 0.0495       498         313       387      25              15       19
                                                                        Eggs                                  0.73         18          17        15       13              12       11
                                                                        Fats and oils                         5.05         38          18        24       192             91       121
                                                                        Meat and meat products                1.52         134         117       143      204             178      218
                                                                                                                                                                                            IARC MONOGRAPHS – 107




                                                                        Offals                                0.74         3           3         7        2               2        5
                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                        Fish and fish products                12.50        43          32        35       538             400      438
                                                                        Milk                                  0.17         124         106       343      21              18       59
                                                                        Cheese and dairy products             0.98         87          100       45       86              98       44
                                                                        Total (ng/kg bw per day)                           –           –         –        18.1            13.7     15.4
                                                                        Total (ng/kg bw per day) for a high                –           –         –        22.0            17.6     18.9
                                                                        consumer of meat and meat products
                                                                        Total (ng/kg bw per day) for a high                –           –         –        40.4            31.8     33.3
                                                                                                                                                                                                                            ECF No. 388-2




                                                                        consumer of fish and fish products
                                                                        PCB, polychlorinated biphenyl
                                                                                                                                                                                                                    620




                                                                        Adapted from EFSA (2005)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                      filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 261
                                                                                                                                                                                                                            PageID.17960 Page 257 of
                                                                        Table 1.26 Estimated daily dietary intake of PCBs in Asia

                                                                        Country, region      Date                Source                         PCBs measured                             Mean daily intake                    Reference
                                                                        Japan, Fukuoka       1969–70             Patients                       PCBs, PCDFs, and PCQs                     Estimated total intake:              Hayabuchi et al.
                                                                        Prefecture                               Individual consumption                                                   PCBs, 633 mg                         (1979)
                                                                                                                 of oil was estimated by                                                  PCDFs, 3.4 mg
                                                                                                                 taking into account age,                                                 PCQs, 596 mg
                                                                                                                 sex and the number of
                                                                                                                 meals at home
                                                                        Japan, eight sites   1995 survey         Food duplicate study           11 PCB congeners (74, 99, 118,            165.9 ng/day                         Koizumi et al.
                                                                        from Hokkaido                            40 women (mean age, 52         138, 146, 153, 156, 163, 170, 180,                                             (2005)
                                                                                                                                                                                                                                                                                       Case 2:15-cv-00201-SMJ




                                                                        to Okinawa                               years)                         and 182)
                                                                        Japan, 75            Not reported        Food duplicate study           12 PCBs                                   Mean PCB intake, 0.59 pg/kg bw per   Arisawa et al.
                                                                        different areas of                       374 subjects, 86 men and                                                 day                                  (2008)
                                                                        25 prefectures                           288 women (mean age,                                                     Median PCB intake, 0.39 pg/kg bw
                                                                                                                 48.0 years; range, 17–72                                                 per day
                                                                                                                 years)
                                                                        Republic of          2010                Estimated dietary intake       62 PCB congeners, including 7             9.9 ng/kg bw per day                 Son et al. (2012)
                                                                        Korea                                    200 individual food            indicator PCBs and 12 DL-PCBs
                                                                                                                 samples from 40 different      (PCB-1, 3, 4, 8, 10, 15, 18, 19, 22,
                                                                                                                                                                                                                                                                                       ECF No. 388-2




                                                                                                                 foodstuffs                     33, 37, 44, 49, 54, 70, 74, 87, 95, 99,
                                                                                                                                                104, 110, 112, 128, 149, 151, 155,
                                                                                                                                                                                                                                                                               620




                                                                                                                                                158, 168, 170, 171, 177, 178, 183,




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                187, 188, 191, 194, 199, 201, 202,
                                                                                                                                                205, 206, 208, and 209)
                                                                        DL-PCBs, dioxin-like polychlorinated biphenyls; PCDFs, polychlorinated dibenzofurans; PCQs, polychlorinated quaterphenyls; ww, wet weight
                                                                                                                                                                                                                                                                                 filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 262
                                                                                                                                                                                                                                                                                       PageID.17961 Page 258 of




                                                                   99
                                                                                                                                                                                                                                                   Polychlorinated biphenyls
    Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20     PageID.17962 Page 259 of
                                                     620
IARC MONOGRAPHS – 107


these, 2.41 pg TEQ/kg bw per day was from inges-      •     Thermal insulation material including fibre-
tion of food, while inhalation and soil ingestion           glass, felt, foam and cork
contributed only to 0.19 pg TEQ/kg bw per day. A      •     Transformers, capacitors (also contained in
“typical” Japanese person receives 120.7 pg TEQ             electronic equipment)
per day through food consumption (mainly fish/        •     Voltage regulators, switches, bushings and
shellfish, followed by meat/eggs).                          electromagnets
    In specific subpopulations with high dietary
PCB exposure, such as Baltic Sea fishermen, the       •     Adhesives and tapes
daily intake from fish of the sum of PCB6 was         •     Oil, including that contained in electrical
estimated at 40 ng/kg bw, corresponding to a                equipment and motors, anchor windlasses,
total daily intake of the sum of non-dioxin-like            hydraulic systems
PCBs of 80 ng/kg bw, before taking into account       •     Surface contamination of machinery and
the rest of the diet (Lindell, 2012).                       other solid surfaces
    In breastfed infants, the most recent WHO         •     Oil-based paint
study of PCB exposure reported a mean                 •     Caulking
daily intake of about 1600 ng/kg bw (range,
230–7300 ng/kg bw per day) for total PCB6. Thus,      •     Rubber isolation mounts
exposure of infants to PCB6 (and DL-PCBs)             •     Foundations mounts
through human milk is about two orders of             •     Pipe hangers
magnitude higher than the average daily intake        •     Light ballasts
by adults.
                                                      •     Plasticizers.
1.4.8 Occurrence in manufactured
      products other than commercial PCB              1.4.9 Population biomonitoring
      preparations                                    (a)     Blood
    In addition to commercial PCB preparations,           The presence of PCBs in serum or blood may
many manufactured products contain PCBs as a          reflect exposure from any source (Dewailly et al.,
result of contact with PCB products, as contam-       1988). Results from different studies in humans
inants during manufacture, or as degradation          have indicated that measurements of PCBs in
products of other chlorinated compounds. For          serum generally reflect cumulative past expo-
example, PCBs have been found in various paint        sure. Many PCB congeners can remain in the
pigments (Hu & Hornbuckle, 2010; Kuusisto             body for years after exposure, although some of
et al., 2006). Electronic equipment contains          the less chlorinated congeners are more volatile
PCBs, which are released during dismantling.          and consequently show shorter residence times.
    Since the sampling and determination of the
                                                      (i)    North America
presence of PCBs is a difficult process, the Basel
Convention has established a so-called “grey list”        Hopf et al. (2009a) provided an extensive
of materials and equipment that are suspected to      review of reports on background levels of PCBs
contain PCBs (Basel Convention, 2003):                in the USA population. They concluded that
                                                      serum concentrations increased up to 1979 and
•     Cable insulation                                decreased after that, but that the background
•     Rubber and felt gaskets                         levels are still of concern. The NHANES survey
                                                      over the period 2002–2004 reported increasing


100
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 263
       Case 2:15-cv-00201-SMJ      ECF No. 388-2         filed 01/28/20    PageID.17963 Page 260 of
                                                       620
                                                                              Polychlorinated biphenyls


concentrations of PCBs with age, and concentra-             In Germany, Environmental Surveys (GerES)
tions were higher in men than in women, and             were carried out in 1998 (Becker et al., 2002) and
higher in African-Americans and Caucasians              during 2003–2006 (Becker et al., 2009). GerES
than in Mexican-Americans (Patterson et al.             data show mean blood concentrations for the sum
2009). Sjödin et al. (2004) showed a decline in         of PCBs of 1.3–1.7 μg/L in 1998 and of 286 ng/L
concentrations of PCB-153 between 1985 and              in the more recent survey, with strong difference
2002 in pooled samples from the NHANES study.           (factor of 5.6) between age groups 18–25 and
    Several studies have looked at specific popu-       66–69 years. In Belgium in 2007–2011 (Schoeters
lations living near specific contaminated sites or      et al., 2011), the Flemish Human Environmental
eating contaminated fish (Table 1.27).                  Survey reported average blood PCB concentra-
    Serum concentrations for the sum of 17 conge-       tions of 333 ng/g lipid. Average concentrations in
ners in Viet Nam veterans were 167.5 ng/L lipid         the United Kingdom in 2003 were 170 ng/g lipid
adjusted, of which the major portion (116.6 ng/L)       (Thomas et al., 2006). In Spain in 2004–2008,
were di-ortho congeners (Schecter et al., 1996).        concentrations of the most common PCBs were
    Jarrell et al. (2005) determined the sum of 24      in the range of 21.8 to 38.9 ng/g lipid (Ibarluzea
congeners in pregnant women in Canada, and              et al., 2011). In France, blood analysis in the
reported a mean value of 0.78 ng/L wet weight.          general adult population was first carried out in
    Because the less chlorinated PCBs are more          1986 (Dewailly et al., 1988) and then in 2006–
volatile, teachers working in a school where            2007 (French Nutrition and Health survey; Fréry
caulk containing PCBs was used showed serum             et al., 2013). The reported blood PCB concen-
congener profiles that were enriched in less chlo-      trations in populations in industrial polluted
rinated congeners (Herrick et al., 2011).               areas such as Italy (Turci et al., 2004; Apostoli
    DeCaprio et al. (2005) reported finding a           et al., 2005; Turrio-Baldassarri et al., 2008) and
pattern of PCB congeners in serum specific              Slovakia (Jursa et al., 2006) were high compared
of young native Americans living near a                 with those in non-occupationally exposed popu-
PCB-contaminated waste site. This pattern was           lations such as in Sweden (Salihovic et al., 2012).
not clearly observed in older individuals because       In the Faroe Islands (Denmark), high concentra-
it was obscured by the greater concentrations of        tions of PCBs and hydroxylated PCBs in serum
more persistent congeners, coming primarily             samples from pregnant women were attributed
from dietary exposure.                                  to the traditional diet, made of pilot whale meat,
                                                        blubber and other marine food (Fängström et al.,
(ii)   Europe
                                                        2002).
    Several European studies on human biomon-               The most frequently detected di-ortho-chlo-
itoring have reported blood PCB concentrations          rine-substituted PCBs in population studies are
in adults or children (summarized in Table 1.28).       PCB-138, PCB-153, and PCB-180 (Glynn et al.,
Past environmental contamination in industrial          2000), accounting for 65–78% of the measured
areas has polluted surrounding soils and forage,        sum of total PCBs (Needham et al., 2005). The
leading in turn to high blood PCB concentrations        seven PCB indicator congeners (118, 138, 153,
in the adult population. Age-related accumula-          156, 170, 180, and 194) contributed to 99% of the
tion of PCBs has been observed in many studies          total PCB levels, with a modest contribution from
(Patterson et al., 1994; Apostoli et al., 2005; Park    dioxin-like congeners (Apostoli et al., 2005).
et al., 2007), and may be partially explained by            In several countries in the European Union,
historical high levels of exposure in the 1970s.        a clear decrease in blood concentrations of PCBs
                                                        has been observed in the last two decades. Overall,

                                                                                                       101
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 264
        Case 2:15-cv-00201-SMJ            ECF No. 388-2           filed 01/28/20          PageID.17964 Page 261 of
                                                                620
IARC MONOGRAPHS – 107



 Table 1.27 Serum concentrations of PCBs after consumption of PCB-contaminated fish, North
 America

 Country, region            Sample             PCBs measured            Mean                                Reference
                                                                        ng/g (ppb)
 North Canada,              Inuit women,       Sum of 14 congeners      313.2 ± 2                           Muckle et al. (2001)
 Nunavik                    n = 159                                     Range, 71.3–1951.3
 USA, St Lawrence River     Native American    Sum of 101 congeners     4.39 ± 4.18                         DeCaprio et al. (2005)
                            adults, n = 753
 USA, St Lawrence River     Native American                             0.71 ± 0.668 (if not breastfed)     Schell et al. (2008)
                            adolescents                                 0.95 ± 0.806 (if breastfed)
 USA, Great Lakes           Fish consumers,    Sum of 89 congeners in   4.2 (2.7), in 1994–95               Knobeloch et al.
                            n = 293            μg/L (ppb) wet weight    2.8 (2.0), in 2001–05               (2009)
                            Fishing-ship                                6.3 (5.0), in 1994–95
                            captains, men                               1.2 (0.9) – 3.8 (3.0), in 2001–05
 USA, Anniston,             Adult residents,   Sum of 35 congeners      4.72 ± 11.05                        Goncharov et al.
 Alabama                    n = 394                                     Range, 0.09–170.42                  (2011)
PCB, polychlorinated biphenyl


mean whole blood concentrations of PCB-138,                      (iv)  South and Central America
PCB-153, and PCB-180 appear to have decreased                        Rodríguez-Dozal et al. (2012) analysed serum
by approximately 80% in 20 years (Link et al.,                   samples from pregnant women in Mexico for 19
2005; Hagmar et al., 2006; Agudo et al., 2009;                   congeners and Aroclor 1260. For Aroclor 1260
AMAP, 2009). Nevertheless, compared with                         [calculated as the sum of PCB-138 and PCB-153
North America (CDC, 2005), serum concentra-                      multiplied by 5.2], they reported regional differ-
tions of PCB-138, PCB-153, and PCB-180 were                      ences (mean concentration, 31.1 ng/g lipid) and
higher by two- to fivefold in Germany in 1998                    elevated concentrations from residents of Merida
(Heudorf et al., 2002), or Italy in 2001–2003                    (maximum, 546.2 ng/g lipid). Trejo-Acevedo
(Turci et al., 2004; Apostoli et al., 2005; Needham              et al. (2012) measured serum PCB concen-
et al., 2005). Similarly, serum concentrations of                trations (sum of 14 congeners) from children
hydroxylated PCBs and methylsulfonyl-substi-                     living in a malaria-endemic area of Mexico,
tuted metabolites of PCBs were higher by two to                  and reported a mean serum PCB concentration
threefold in a contaminated area in a study in                   of 5892 ± 3895.7 ng/g lipid. In an analysis of
Slovakia (Hovander et al., 2006).                                PCB congeners in maternal blood of women in
(iii) Asia                                                       Sao Paulo State, Brazil, PCB-118, PCB-138, and
    In Asia, PCB concentrations in several biolog-               PCB-153 were detectable in more than 70% of
ical samples (including serum or whole blood,                    samples, and their concentrations were almost
umbilical cord blood, hair, breast milk, adipose                 double in women from industrial areas compared
tissue, liver, kidney, and lung tissues) showed a                with women from rural areas (Rudge et al., 2012).
wide range (Table 1.29; Schecter et al., 2003a).                 (v)   Africa
Data specific to the Yusho and Yucheng patients                      Röllin et al. (2009) reported overall low blood
are presented in Table 1.30 and Table 1.31,                      concentrations of PCBs (99, 118, 138, 153, 170,
respectively.                                                    180 and 187) in delivering mothers from seven
                                                                 geographical regions in South Africa. Large
                                                                 regional differences were observed, with women

102
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 265
                                                                         Table 1.28 Blood concentrations of PCBs in various European countries

                                                                         Country             Reference/study                   Period     Age (years) Number              PCBs measured                  Mean                  95th percentile
                                                                         France              Dewailly et al. (1988)            1986    Men: 38           569              Σ 7 PCBi                       4020 ng/L             5000 ng/L
                                                                                             Fréry et al. (2009)               2005    30–65             1030             138, 153, 180                  347 ng/g lipid        714 ng/g lipid
                                                                                             ANSES (2011)                      2009–10 18–75             606              138, 153, 180                  305 ng/g lipid        1368 ng/g lipid
                                                                                                                                                         16                                              681 ng/g lipid        3150 ng/g lipid
                                                                                             Fréry et al. (2013)               2006–7     18–74          386              Σ 6 PCBi                       287 ng/g lipid        721 ng/g lipid
                                                                                                                                                                                                         1858 ng/L             4977 ng/L
                                                                         Germany             GerES III                         1998       18–69          2815             138, 153, 180                  1570 ng/L             5000 ng/L
                                                                                             GerES IV (2008)                   2003–6     7–14           1079                                            286 ng/L              980 ng/L
                                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                         United              Thomas et al. (2006)              2003       22–80          151              Σ 31 congeners                 170 ng/g lipid        670 ng/g lipid
                                                                         Kingdom
                                                                         Belgium             Schoeters et al. (2011)           2007–11    50–65          1530             138, 153, 180                  333 ng/g lipid
                                                                         Italy               Turci et al. (2004)               2001–3                    162              Total PCBs                     2480 ng/L             5240 ng/L
                                                                                             Apostoli et al. (2005)            2003       20–79          311              Σ 24 congeners                 897 ng/g lipid        2643 ng/g lipid
                                                                                             Turrio-Baldassarri et al.         2004       Men: 51        94               Σ 6 congeners                  866 ng/g lipid
                                                                                             (2008)
                                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                         Slovakia            Jursa et al. (2006)               2001–2     20–70          315              Σ 45 congeners                 CA:5863 ng/g lipid    Max: 55 334 ng/g
                                                                                                                                                                                                         RA:1245 ng/g lipid    lipid
                                                                                                                                                                                                                               Max: 9015 ng/g lipid
                                                                                                                                                                                                                                                                                  620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                             Park et al. (2007)                2002–4     Pregnant       CA: 762          118, 153, 105, 138, 180, 170   CA: 734 ng/g lipid    CA:2105 ng/g lipid
                                                                                                                                                         RA: 341                                         RA: 351 ng/g lipid    RA: 469 ng/g lipid
                                                                         Spain               Agudo et al. (2009)               1992–6     35–64          953              138, 153, 180                  459 ng/g lipid
                                                                                             Ibarluzea et al. (2011)           2004–8     Pregnant       1259             138, 153, 180                  88 ng/g lipid
                                                                         Sweden              Salihovic et al. (2012)           2001–4     70             Men: 495         138, 153, 180                  Men: 600 ng/g lipid   753 ng/g lipid
                                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                                                                                                         Women:                                          Women: 517 ng/g       664 ng/g lipid




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 266
                                                                                                                                                         517                                             lipid
                                                                         CA, contaminated area; PCB, polychlorinated biphenyl; RA, reference area; PCBi, indicator PCBs
                                                                                                                                                                                                                                                                                          PageID.17965 Page 262 of




                                                                   103
                                                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   104
                                                                         Table 1.29 PCB concentrations in biological samples from populations in Asia

                                                                         Country, region,   Subjects, participants            Samples           PCBs measured                            Mean concentrations                       Reference
                                                                         Year                                                                                                            (standard deviation or range)
                                                                         Taiwan, China      Pooled blood of 50 women          Blood serum       PCBs 28, 52, 74, 66, 101, 153, 138,      386 ng/g lipid                            Guo et al.
                                                                         1994                                                                   187, 183, 156, 157, 180, 170                                                       (1997)
                                                                         Central Taiwan,    30 primiparous women (mean        Breast milk       PCBs 77, 81, 126, 169, 105, 114,         4.87 (SD 8.04) pg TEQ/g lipid             Chao et al.
                                                                         China              age, 27.8 yr; range, 20–35 yr)                      118, 123, 156, 157, 167, 189                                                       (2003)
                                                                         2001
                                                                         Central Taiwan,    20 pregnant women; mean age,      Placenta, milk,   12 DL-PCBs and 6 indicator               DL-PCBs: 5292 pg/g lipid in placenta,     Wang et al.
                                                                                                                                                                                                                                                   IARC MONOGRAPHS – 107




                                                                         China              28 yr (range, 25–35 yr)           venous blood,     PCBs                                     10 170 pg/g lipid in milk, 9496 pg/g      (2004)
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                         2000–1                                               and cord blood                                             lipid in venous blood, and 3577 pg/g
                                                                                                                                                                                         lipid in cord blood
                                                                                                                                                                                         Indicator PCBs: 32 457 pg/g lipid in
                                                                                                                                                                                         placenta, 55 425 pg/g lipid in milk, 36
                                                                                                                                                                                         416 pg/g lipid in venous blood, and 37
                                                                                                                                                                                         758 pg/g lipid in cord blood
                                                                         Taiwan, China      Pooled blood plasma of 10 blood   Blood plasma      33 PCB congeners included PCB-           187 ng/g lipid                            Hsu et al.
                                                                         2004               donors                                              8, 37, 44, 49, 52, 60, 66, 70, 74, 77,                                             (2005)
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                                                                82, 87, 99, 101, 105, 110, 114, 118,
                                                                                                                                                126, 128, 138, 153, 156, 157, 158,
                                                                                                                                                                                                                                                                           620




                                                                                                                                                166, 169, 170, 179, 180, 183, 187,




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                and 189.
                                                                         East China         64 male workers, aged 18–60 yr    Hair              PCBs (1668A-LCS, 1668A-IS)               Mean 1 600 pg/g dw (55 400–               Wen et al.
                                                                         July 11–13, 2006                                                                                                7 200 000 pg/g dw)                        (2008)
                                                                         China, Zhejiang    Surgical patients newly           Kidney, liver     27 PCB congeners                         Median (range) in ng/g lipid: 382.15      Zhao et al.
                                                                         April 2007 to      diagnosed for cancer (mean age,   and lung                                                   (86.92–1403.92) (kidney); 460.00          (2009)
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         January 2008       65 yr; range, 32 to 94 yr)        tissues                                                    (89.19–1742.57) (liver); 304.64




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 267
                                                                                                                                                                                         (104.85–373.25) (lung)
                                                                         China, Shenzhen 60 samples from primiparous          Breast milk       PCBs 28, 52, 101, 138, 153, 180,         DL-PCBs: median (range): 4580             Deng et al.
                                                                         July to November women living in areas not                             77, 81, 126, 169, 105, 114, 118, 123,    (1964–13 967) pg/g fat                    (2012)
                                                                         2007             polluted by POPs (mean age, 28                        156, 157, 167, 189                       Indicator PCBs: 13.2 (3.4–39.2) pg/g
                                                                                          yr; range 20–34 yr)                                                                            fat
                                                                         China, Zhejiang 74 women in rural areas (mean        Breast milk       PCBs 77, 81, 105, 114, 118, 123,         42 774 ± 27 841 pg/g lipid (urban         Shen et al.
                                                                         Province         age, 25.0 yr; range, 19–29 yr)                        126, 156, 157, 167, 169, 189, 28, 52,    group)                                    (2012)
                                                                         2008             and in urban areas (mean age,                         101, 138, 153, 180                       26 546 ± 11 375 pg/g lipid (rural
                                                                                          26.5 yr; range, 22–29 yr)                                                                      group)
                                                                         India, six       55 mothers, reproductive age,       Breast milk       13   C12-labelled PCBs                   3.1 to 5 400 ng/g lipid weight            Devanathan
                                                                         different        ranged 21–38 yr                                                                                                                          et al. (2012)
                                                                         locations,
                                                                         2009
                                                                                                                                                                                                                                                                                   PageID.17966 Page 263 of
                                                                         Table 1.29 (continued)

                                                                         Country, region,   Subjects, participants               Samples          PCBs measured                      Mean concentrations                      Reference
                                                                         Year                                                                                                        (standard deviation or range)
                                                                         India,             25 e-waste recycling workers         Serum            62 PCB congeners                   360 pg/g ww                              Eguchi et al.
                                                                         Bangalore and                                                                                                                                        (2012)
                                                                         Chidambaram
                                                                         2007
                                                                         India,             20 residents near a coastal area     Serum            62 PCB congeners                   140 pg/g ww                              Eguchi et al.
                                                                         Bangalore and                                                                                                                                        (2012)
                                                                         Chidambaram
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                         2007
                                                                         Islamic Republic   16 pregnant women in Noushahr        Hair             PCBs 28, 52, 101, 118, 138, 143,   Median (range):                          Dahmardeh
                                                                         of Iran, Ahvaz     (mean age, 26 yr; range, 16–43                        153, 180                           9 (4–140) ng/g in Noushahr               Behrooz et al.
                                                                         and Noushahr       yr)                                                                                      8 (4–14) ng/g in Ahvaz                   (2012)
                                                                         cities, and the    21 pregnant women in Ahvaz                                                               2 (undetected −15) ng/g in Noushahr
                                                                         countryside of     (mean age, 27 yr; range, 18–36                                                           countryside
                                                                         Noushahr           yr)
                                                                         November 2007      19 pregnant women in
                                                                         to January 2008    countryside of Noushahr (mean
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                            age, 25 yr; range, 15–36 yr)
                                                                         Japan, Fukuoka     Nine normal women (mean age,         Breast milk      PCB-77, PCB-126, PCB-169           Mean coplanar PCBs, 21.3 pg TEQ/g        Matsueda
                                                                                                                                                                                                                                                                           620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Prefecture         30 yr; range, 25–32 yr)                                                                  fat                                      et al. (1993)
                                                                         April to June,                                                                                              Mean PCB-77: 12.4 pg/g fat; Mean
                                                                         1991                                                                                                        PCB-126: 183.7 pg/g fat; Mean PCB-
                                                                                                                                                                                     169: 65.7 pg/g fat
                                                                                                                                                                                     TEFs as proposed by the NATO-
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                                                                                                     CCMS (1988), and those of the
                                                                                                                                                                                     coplanar PCBs were calculated using




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 268
                                                                                                                                                                                     data reported by Safe (1990).
                                                                         Japan              31 normal volunteers (age, 20–61     Sebum, and       PCB-77, PCB-126, PCB-169           Mean PCBs, 447.3 pg/g lipid (sebum),     Iida et al.
                                                                         September 1994     yr)                                  blood                                               and 204.6 pg/g lipid (blood)             (1999)
                                                                         to November
                                                                         1996
                                                                         Japan              28 patients with various illnesses   Liver and        Non-ortho-PCBs                     Mean (range):                            Takenaka
                                                                         1998–9             (age, 19–87 yr)                      adipose tissue                                      20 (2.8–91) TEQ/g lipid (liver tissue)   et al. (2002)
                                                                                                                                                                                     17 (2.7–57) pg TEQ/g lipid (adipose
                                                                                                                                                                                     tissue)
                                                                         Japan              80 women (mean age, 36.9 yr;         Serum            36 PCBs                            Median, 0.46 (25th percentile, 0.35;     Tsukino et al.
                                                                         1999–2000          range, 26–43 yr)                                                                         75th percentile, 0.66) nmol/g lipid      (2006)
                                                                                                                                                                                                                                                                                   PageID.17967 Page 264 of




                                                                   105
                                                                                                                                                                                                                                               Polychlorinated biphenyls
                                                                   106
                                                                         Table 1.29 (continued)

                                                                         Country, region,    Subjects, participants           Samples          PCBs measured                            Mean concentrations                       Reference
                                                                         Year                                                                                                           (standard deviation or range)
                                                                         Japan, Fukuoka      127 normal controls (age, 68.0 yr; Blood/serum    PCB-77, PCB-126, PCB-169                 11.9 pg TEQ/g lipid                       Todaka et al.
                                                                         Prefecture          SD, 5.4 yr)                                                                                                                          (2007a)
                                                                         2002–3
                                                                         Japan               15 samples from 9 healthy        Preserved        Dioxin-like PCBs (81, 77, 123,           Mean (range): 2700 (250–12 000) pg/g      Aozasa et al.
                                                                         Born 1950–86        subjects                         umbilical cord   118, 114, 105, 126, 167, 156, 157,                                                 (2008)
                                                                                                                                               169, 189)
                                                                                                                                                                                                                                                  IARC MONOGRAPHS – 107




                                                                         Japan, Sapporo      101 primiparous pregnant         Blood            PCBs 28, 44, 47/48, 49, 52/69,           Mean (range):                             Todaka et al.
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                         City                women (mean age, 28.8 yr; range,                  56/60, 63, 66, 70, 71, 74, 85, 87, 92,   114.5 ± 61.0 (42.2–329.3) ng/ g lipid     (2008a)
                                                                         July 2002 to July   18–40 yr) and 94 multiparous                      93/95/98, 99, 101, 107/108, 110,         (primiparous)
                                                                         2004                pregnant women (mean age,                         117, 128, 130, 132, 134, 135, 137,       100.2 ± 48.2 ng/g lipid (31.5–258.0)
                                                                                             32.3 yr; range, 28–47 yr)                         138, 139, 141, 146, 147, 151, 153,       (multiparous)
                                                                                                                                               163/164, 165, 170, 172, 177, 178,
                                                                                                                                               179, 180, 181, 182/187, 183, 191,
                                                                                                                                               194, 195, 196/203, 198/201, 200,
                                                                                                                                               202, 205, 206, 207, 208, and 209
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                         Japan, Sapporo      60 mothers (mean age, 31 yr;     Blood and        PCBs 77, 81, 126, 169, 105, 114,         Mono-ortho PCBs, 13.4 ± 5.8 ng/g          Todaka et al.
                                                                         City, Hokkaido      range, 21–47 yr)                 breast milk      118, 123, 156, 157, 167, 189             lipid (blood) and 14.4 ± 8.2 ng/g lipid   (2008b)
                                                                                                                                                                                                                                                                          620




                                                                         Prefecture                                                                                                     (breast milk)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         July 2002 to July                                                                                              Non-ortho PCBs 97 ± 10 pg/g lipid
                                                                         2004                                                                                                           (blood); and 60 ± 28 pg/g lipid (breast
                                                                                                                                                                                        milk)
                                                                         Japan, Fukuoka      Five babies born to healthy      Preserved        DL-PCBs (77, 81, 126, 169, 105,          0.1 pg TEQ/g dw                           Nagayama
                                                                         and Nagasaki        mothers                          umbilical cord   114, 118, 123, 156, 157, 167, 189)                                                 et al. (2010)
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                         prefectures




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 269
                                                                         Born 1970–3
                                                                         Japan, Sapporo      119 primiparous mothers (mean    Blood and        Non-ortho PCBs, mono-ortho               120.2 ± 67.3 ng/g lipid (blood)           Todaka et al.
                                                                         City                age, 30 yr; range, 21–40 yr)     breast milk      PCBs, and 56 NDL-PCBs                    90.4 ± 51.6 ng/g lipid (breast milk)      (2010)
                                                                         July 2002 to
                                                                         October 2005
                                                                         Japan, Sapporo      514 pregnant women (mean age,    Blood and        Non-ortho PCBs, mono-ortho               Non-ortho PCBs, 77 ± 32 pg/g lipid        Todaka et al.
                                                                         City                32 yr; range, 22–41 yr)          breast milk      PCBs, and 56 NDL-PCBs                    (blood) and 51 ± 21 pg/g lipid (breast    (2011)
                                                                         July 2002 to                                                                                                   milk)
                                                                         October 2005                                                                                                   Mono-ortho PCBs, 11.7 ± 5.7 pg/g
                                                                                                                                                                                        lipid (blood) and 10.0 ± 5.2 ng/g lipid
                                                                                                                                                                                        (breast milk)
                                                                                                                                                                                        NDL-PCBs, 107 (16–326) ng/g lipid
                                                                                                                                                                                        (blood) and 73 (12–252) ng/g lipid
                                                                                                                                                                                        (breast milk)
                                                                                                                                                                                                                                                                                  PageID.17968 Page 265 of
                                                                         Table 1.29 (continued)

                                                                         Country, region,     Subjects, participants                 Samples             PCBs measured                          Mean concentrations                         Reference
                                                                         Year                                                                                                                   (standard deviation or range)
                                                                         Republic             53 female myoma patients (mean         Adipose tissue      PCBs 8, 18, 28, 29, 44, 52, 87, 101,   270 ± 140 ng/g lipid                        Moon et al.
                                                                         of Korea,            age, 47 yr; range, 40–68 yr)                               105, 110, 118, 128, 138, 153, 170,                                                 (2012)
                                                                         Kyungpook                                                                       180, 187, 194, 195, 200, 205, 206
                                                                         May 2007 to May
                                                                         2008
                                                                         Russian              Three groups of Siberians              Blood               PCBs 77, 126, 169                      Mean TEQ, 2.0–25.2 ppt                      Schecter et al.
                                                                         Federation,                                                                                                                                                        (2002)
                                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                         Irkutsk Region
                                                                         1992
                                                                         Viet Nam, areas      Potentially exposed persons            Blood               Coplanar PCBs, mono-ortho              Coplanar PCBs TEQ, 1.1–5.6 pg/g             Schecter et al.
                                                                         sprayed with                                                                    PCBs                                   lipid                                       (2006)
                                                                         Agent Orange                                                                                                           Mono-ortho PCBs TEQ, 1.8–7.3 pg/g
                                                                         2006                                                                                                                   lipid
                                                                         DL-PCB, dioxin-like polychlorinated biphenyl; dw, dry weight; NDL-PCB, non-dioxin-like polychlorinated biphenyl; TEQ, toxic equivalent; ww, wet weight; yr, year
                                                                                                                                                                                                                                                                                                  ECF No. 388-2
                                                                                                                                                                                                                                                                                          620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                                            filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 270
                                                                                                                                                                                                                                                                                                  PageID.17969 Page 266 of




                                                                   107
                                                                                                                                                                                                                                                              Polychlorinated biphenyls
                                                                   108
                                                                         Table 1.30 PCB, PCDF, and PCDD concentrations in biological samples from the Yusho population, Japan

                                                                         Region               Subjects/            Sample            PCB measured                                 Concentration (mean, median, range)           Reference
                                                                         Period               participants
                                                                         Fukuoka, Saga, and   n = 11 in Saga;      Adipose           Mean PCBs                                    In Saga, PCBs in adipose tissue, mean, 2.6    Masuda et
                                                                         Ishigaki cities      n = 19 in            tissue, and                                                    (range, 0.5–5.3) ppm fat basis                al. (1974)
                                                                         1970 in Saga; 1972   Fukuoka; and         breast milk                                                    In Fukuoka, PCBs in breast milk, mean, 1.2
                                                                         in Fukuoka; and      n = 12 in Ishigaki                                                                  (range, 0.3–5.6) ppm fat basis
                                                                         1972 in Ishigaki                                                                                         In Ishigaki, PCBs in breast milk, mean, 0.4
                                                                                                                                                                                  (0.1–0.7) ppm fat basis
                                                                         Japan                                     Blood (n = 41),   PCB-118, 105, 153, 132, 156, 170, 180        Mean, 6.7 ppb in blood                        Masuda &
                                                                                                                                                                                                                                                IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                         1973                                      adipose tissue                                                 Mean, 2.5 ppm in adipose tissue               Yoshimura
                                                                                                                   (n = 6), liver                                                 Mean, 0.1 ppm in the liver                    (1982)
                                                                                                                   (n = 5)
                                                                         Fukuoka Prefecture   59 Yusho patients    Blood/serum       Total PCBs                                   5.1 ± 2.3 ppb for men                         Akagi &
                                                                         1981                 aged > 40 years                                                                     6.4 ± 5.3 ppb for women                       Okumura
                                                                                              not receiving                                                                                                                     (1985)
                                                                                              antihypertensive
                                                                                              treatment
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                         Japan                259 patients (136    Blood/serum       Specific congeners not mentioned             Geometric means of PCBs and triglyceride:     Hirota et
                                                                         1988                 men and 123                                                                         3.84 (95% CI, 3.54–4.17) ppb and 114.3        al. (1993)
                                                                                                                                                                                                                                                                        620




                                                                                              women)                                                                              (95% CI, 106.6–122.6) mg/dL, respectively




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                  Arithmetic mean of PCBs: 4.8 ppb (range,
                                                                                                                                                                                  0.6–320 ppb)
                                                                         Japan                39 Yusho patients    Sebum, blood      PCB-77, PCB-126, PCB-169                     428.1 pg/g lipid in sebum, and 390.7 pg/g     Iida et al.
                                                                         September 1994 to                         serum                                                          lipid in blood                                (1999)
                                                                         November 1996
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                         Japan                279 Yusho            Blood/serum       PCB-77, PCB-81, PCB-126, PCB-169             3.383 ± 2.765 (range 0.25–25.1) ppb           Uenotsuchi




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 271
                                                                         2002                 patients                                                                                                                          et al. (2005)
                                                                         Japan                279 Yusho            Blood/serum       PCB-77, PCB-81, PCB-126, PCB-169             125.0 pg-TEQ/g lipid                          Todaka et
                                                                         2002–3               patients in 2002                                                                                                                  al. (2005)
                                                                                              and 269 Yusho
                                                                                              patients in 2003.
                                                                         Fukuoka Prefecture   279 Yusho            Blood/serum       PCBs 81, 77, 126, 169, 105, 114, 118, 123,   Yusho patients:                               Todaka et
                                                                         2002                 patients and 92                        156, 157, 167, 189                           Non-ortho PCBs, 12.3 pg TEQ/g lipid;          al. (2007a)
                                                                                              Yusho-suspected                                                                     mono-ortho PCBs, 25.0 pg TEQ/g lipid
                                                                                              persons                                                                             Yusho-suspected persons:
                                                                                                                                                                                  Non-ortho PCBs, 10.0 pg TEQ/g lipid;
                                                                                                                                                                                  mono-ortho PCBs, 8.8 pg TEQ/g lipid
                                                                                                                                                                                                                                                                                PageID.17970 Page 267 of
                                                                         Table 1.30 (continued)

                                                                         Region                 Subjects/             Sample        PCB measured                                   Concentration (mean, median, range)             Reference
                                                                         Period                 participants
                                                                         Fukuoka Prefecture     242 Yusho             Blood/serum   PCB-77, PCB-81, PCB-126, PCB-169               Yusho patients: 12.3, 11.7, 10.6, and 11.0 pg   Todaka et
                                                                         2002–5                 patients, 74                                                                       TEQ/g lipid in 2002, 2003, 2004, and 2005,      al. (2007b)
                                                                                                Yusho-suspected                                                                    respectively
                                                                                                persons in 2004,                                                                   Yusho-suspected persons: 10.0, 8.3, 8.3, and
                                                                                                and 237 Yusho                                                                      10.5 pg TEQ/g lipid in 2002, 2003, 2004,
                                                                                                patients and 114                                                                   and 2005, respectively
                                                                                                Yusho-suspected
                                                                                                                                                                                                                                                                                       Case 2:15-cv-00201-SMJ




                                                                                                persons in 2005
                                                                         Japan                  359 Yusho             Blood/serum   PCBs 81, 77, 126, 169, 105, 114, 118, 123,     3.14 ng/g blood                                 Imamura
                                                                         2001–3                 patients                            156, 157, 167, 189                                                                             et al. (2007)
                                                                         Fukuoka Prefecture     242, 237, 300, and    Blood/serum   Concentrations of 64 PCB congeners:            Yusho patients: 2004, 645 (40–3032) ng/g        Todaka et
                                                                         2004–7                 96 Yusho patients                   TriCB-(28, 29), TetraCB-(44, 47/48,            lipid; 2005, 760 (40–4723) ng/g lipid; 2006,    al. (2009a,
                                                                                                from 2004 to                        49, 52/69, 56/60, 63, 66, 70, 71, 74),         667 (74–2432) ng/g lipid; and 2007, 510         b)
                                                                                                2007, respectively,                 PentaCB-(85, 87, 92, 93/95/98, 99, 101,        (51–2252) ng/g lipid
                                                                                                and 74, 113,                        105, 107/108, 110, 114, 117, 118, 123),        Yusho-suspected persons: 2004, 355
                                                                                                125, and 148                        HexaCB-(128, 130, 132, 134, 135, 137, 138,     (20–1418) ng/g lipid; 2005, 490 (64–4055)
                                                                                                                                                                                                                                                                                       ECF No. 388-2




                                                                                                Yusho-suspected                     139, 141, 146, 151, 153, 156, 157, 163/164,    ng/g lipid; 2006, 397 (18–1850) ng/g lipid;
                                                                                                persons,                            167), HeptaCB-(170, 172, 177, 178, 179, 180,   and 440 (19–2183) ng/g lipid
                                                                                                                                                                                                                                                                               620




                                                                                                respectively                        181, 182/187, 183, 189, 191), OctaCB-(194,




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                    195, 196/203, 198/201, 200, 202, 205),
                                                                                                                                    NonaCB-(206, 207, 208), DecaCB-209
                                                                         Fukuoka Prefecture     26 pairs of Yusho     Blood/serum   PCB-77, PCB-81, PCB-126, PCB-169               In the formula-fed group: 12.65 pg TEQ/g        Tsukimori
                                                                         2002–8                 mothers and                                                                        lipid for the mothers, and 3.85 pg TEQ/g        et al. (2011)
                                                                                                                                                                                                                                                                                 filed 01/28/20




                                                                                                their children                                                                     lipid for the children
                                                                                                (19 mothers, 26                                                                    In the breast-fed group: 10.64 pg TEQ/g




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 272
                                                                                                children)                                                                          lipid for the mothers; and 3.27 pg TEQ/g
                                                                                                                                                                                   lipid for the children
                                                                         Japan                  27 Yusho patients     Blood/serum   Hydroxylated PCBs (4-OH-CB109, 4-OH-           Total mean (range), 687 (95–1740) pg/g ww       Tobiishi et
                                                                         [Period not                                                CB146 + 3-OH-CB153, 4-OH-CB187,                Range of the major hydroxylated PCB             al. (2011)
                                                                         specified]                                                 4’-OH-CB172)                                   metabolites: 4-OH-CB187 (54–906 pg/g
                                                                                                                                                                                   ww), 4-OH-CB146 +3-OH-CB153 (32–527
                                                                                                                                                                                   pg/g ww), 4-OH-CB109 (ND–229 pg/g ww)
                                                                                                                                                                                   and 4’-OH-CB172 (ND–143 pg/g ww).
                                                                         Japan                  64 Yusho              Maternal      DL-PCBs (77, 81, 126, 169)                     Black baby group, 57.6 pg TEQ/g lipid           Tsukimori
                                                                         1968–2006 (the time    mothers and 117       blood/serum                                                  Non-black baby group, 31.8 pg TEQ/g lipid       et al. (2012)
                                                                         of delivery of Yusho   descendants (10
                                                                         descendants)           with FYD and
                                                                                                107 without FYD)
                                                                                                                                                                                                                                                                                       PageID.17971 Page 268 of




                                                                   109
                                                                                                                                                                                                                                                   Polychlorinated biphenyls
                                                                   110
                                                                         Table 1.30 (continued)

                                                                         Region                   Subjects/             Sample            PCB measured                                     Concentration (mean, median, range)               Reference
                                                                         Period                   participants
                                                                         Umbilical cord
                                                                         Japan                    11 samples from 6     Preserved         DL-PCBs (77, 81, 105, 114, 118, 123, 126,        6500 (130–11 000) pg/g in three designated        Aozasa et
                                                                         Yusho victims            Yusho babies          umbilical cord    156, 157, 167, 169, 189)                         patients                                          al. (2008)
                                                                         (1968–2000)                                                                                                       580 (130–1400) pg/g in eight suspected
                                                                                                                                                                                           patients
                                                                         Fukuoka and              7 babies born to      Preserved         DL-PCBs (77, 81, 105, 114, 118, 123, 126,        0.3 pg TEQ/g dw                                   Nagayama
                                                                                                                                                                                                                                                              IARC MONOGRAPHS – 107




                                                                         Nagasaki                 Yusho mothers         umbilical cord    156, 157, 167, 169, 189)                                                                           et al. (2010)
                                                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                         prefectures
                                                                         Born 1970–3
                                                                         dw, dry weight; FYD, fetal Yusho disease; PCB, polychlorinated biphenyl; PCDD, polychlorinated dibenzodioxins; PCDF, polychlorinated dibenzofurans; TEQ, toxic equivalent; ww, wet
                                                                         weight
                                                                                                                                                                                                                                                                                              ECF No. 388-2
                                                                                                                                                                                                                                                                                      620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                                        filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 273
                                                                                                                                                                                                                                                                                              PageID.17972 Page 269 of
      Case 2:15-cv-00201-SMJ                  ECF No. 388-2             filed 01/28/20          PageID.17973 Page 270 of
                                                                      620
                                                                                                    Polychlorinated biphenyls



 Table 1.31 PCB concentrations in biological samples from Yucheng patients, Taichung County,
 Taiwan, China

 Date of     Patients             Sample       PCB measured                       Concentration (mean, median,      Reference
 study                                                                            range)
 1979–81     Children             Blood        PCBs                               39 000 pg/g                       Kashimoto et al.
             (n = 113)                                                                                              (1985)
 1992        Mothers              Adipose                                         2820 ± 300 (SE) ng/g              Guo et al. (1997)
             (n = 56)             tissue
 1994–6      Adults (n = 42)      Sebum        Dioxin-like PCBs                   868.6 pg/g                        Iida et al. (1999)
                                  Blood                                           714.4 pg/g
 1994        Adults (n = 414)     Serum        NR                                 1500 ng/g lipid (PCB-138          Lung et al. (2005)
                                                                                  represented 29% of all measured
                                                                                  PCBs)
 1994–5      Adults (n = 41)      Blood        NR                                 2468 ng/g lipid (13.3 ng/g        Hsu et al. (2005)
                                                                                  sample)
                                                                                  133 pg/g (PCB TEQ in men)         Lambert et al.
                                                                                  127 pg/g (PCB TEQ in women)       (2006)
NR, not reported; PCB, polychlorinated biphenyl; SE, standard error; TEQ, toxic equivalent


from rural areas having the lowest levels of                            techniques. In addition, human milk represents
PCBs. PCB-138 and PCB-153 were found in the                             a good indicator of the body burden of lipophilic
blood of mothers from all of the 61 sites studied                       non-metabolized PCBs, since fat is mobilized for
at geometric mean concentrations of 3.56 and                            the production of milk during lactation. Animal
3.2 ng/g lipid, respectively. Ahmed et al. (2002)                       studies and mass balance studies for humans
reported the sum concentration of 29 congeners                          have revealed that large amounts of PCBs can
in blood from Egyptian women to be 61.9 ng/g.                           be eliminated through lactation (Lindell, 2012).
Weiss et al. (2006) reported concentrations                             Data are summarized in Table 1.32.
of PCB-153 in infertile women in the United
                                                                        (i)    Global assessment
Republic of Tanzania to be 0.17 μg/kg. Sum PCB
concentrations in serum samples from Bizerte,                               The transfer of PCBs from mother to infants
Tunisia, ranged from 37.5 to 284.6 ng/g lipid,                          via breast milk is an important source of expo-
with mean and median value of 136.1 ng/g lipid                          sure, and several factors (including maternal
and 123.2 ng/g lipid, respectively. The PCB profile                     residence, age, and parity) can potentially affect
consisted mainly of persistent congeners such as                        levels of contaminants in breast milk. Because
PCB-138, PCB-153, and PCB-180 (82.7% of the                             of the importance of breastfeeding for infants,
sum of PCBs). PCB concentrations were signifi-                          contamination of human milk is of specific
cantly higher in men (P < 0.05) than in women                           public concern.
(Ben Hassine et al., 2014).                                                 The Stockholm Convention on Persistent
                                                                        Organic Pollutants (POPs) is a guidance docu-
(b)     Human milk                                                      ment, the objective of which is to document the
     Due to its high fat content, human milk can                        effectiveness of the implementation of the obli-
accumulate large amounts of PCBs, thus making                           gations under the Convention. The World Health
it an ideal matrix for the determination of concen-                     Organization (WHO) introduced worldwide
trations of PCBs and other lipophilic compounds,                        measurement campaigns to determine the expo-
and can be sampled using non-invasive                                   sure of infants to dioxin-like PCBs (UNEP, 2012).


                                                                                                                                     111
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 274
                                                                   112
                                                                         Table 1.32 PCB concentrations in human milk, by country

                                                                         Country, population           PCBs (WHO-TEQ pg/g fat)                          Sum indicator PCBs (ng/g              Reference
                                                                                                                                                        fat)a
                                                                                                       Mean               Median        Range           Mean   Median              Range
                                                                         Europe, 1992–2003
                                                                         Czech Republic                –                  15.24         14.32–28.5      –      502                 496–1009   Van Leeuwen & Malisch (2002)
                                                                         Germany                       –                  13.67         12.8–14.3       –      220                 188–238    Ulaszewska et al. (2011)
                                                                                                       DL-PCBs:           –             –               –      –                   –
                                                                                                       12.60 (in
                                                                                                                                                                                                                                     IARC MONOGRAPHS – 107
                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                                                       Duisburg)
                                                                                                       6.31 (in Munich)
                                                                         Greece                        –                  6.56 DL-      –               –      –                   –          Costopoulou et al. (2006)
                                                                                                                          PCBs
                                                                         Italy (Milan, Rome, Venice)   –                  16.29         11.02–19.33     –      253                 195–323    Weiss et al. (2003), Ingelido et al.
                                                                                                       –                  –             DL-PCBs,        –      –                   –          (2007), Abballe et al. (2008)
                                                                                                                                        6.02–19.21 pg
                                                                                                                                        WHO2005-TEQ/g
                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                                                                                        lipid
                                                                         Norway                        –                  8.9           6.56–9.61       –      119                 106–132    Polder et al. (2008)
                                                                                                                                                                                                                                                             620




                                                                         Spain                         –                  –             –                      (Sum of PCB-138,    –          Cerná et al. (2008)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                               PCB-153, PCB-
                                                                                                                                                               180) × 1.7:
                                                                                                                                                               1355 (in 1994)
                                                                                                                                                               653 (in 2000)
                                                                         Spain                         –                  –             –               –      241                 162–467    Schuhmacher et al. (2009)
                                                                                                                                                                                                                                                               filed 01/28/20




                                                                                                       DL-PCBs, 4.8 pg    –             –               –      –                   –




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 275
                                                                                                       WHO2005 TEQ/g
                                                                                                       lipid
                                                                         Sweden                        –                  9.71          –               –      146                 –          Norén & Meironyté (2000)
                                                                         North America
                                                                         Canada, n = 86 women          –                  –             153 (50th       –      –                   –          Stewart et al. (2003)
                                                                         eating fish from Lake                                          percentile)
                                                                         Ontario
                                                                         Western Canada, n = 47        –                  38.20         –               –      –                   –          Jarrell et al. (2005)
                                                                         women
                                                                         Canada, Northern Quebec,      –                  385.0 ± 1.9   75.7–1915.8     –      –                   –          Muckle et al. (2001)
                                                                         Inuit women from Nunavik                         SD
                                                                         USA, North Carolina,          –                  77            9–708           –      –                   –          Pan et al. (2010)
                                                                         n = 331 women
                                                                                                                                                                                                                                                                     PageID.17974 Page 271 of
                                                                         Table 1.32 (continued)

                                                                         Country, population               PCBs (WHO-TEQ pg/g fat)                                    Sum indicator PCBs (ng/g           Reference
                                                                                                                                                                      fat)a
                                                                                                           Mean                   Median        Range                 Mean    Median             Range
                                                                         South and Central America
                                                                         Brazil, Rio de Janeiro, n = 40    9.7                    –             150                   –       –                  –       Paumgartten et al. (2000)
                                                                         mothers
                                                                         Africa
                                                                         Ghana, n = 67 mothers             62                     –             15–160                –       –                  –       Asante et al. (2011)
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         South Africa, Limpopo             10                     –             –                     –       –                  –       Darnerud et al. (2011)
                                                                         Provence
                                                                         Tunisia                           180                    –             –                     –       –                  –       Ennaceur et al. (2008)
                                                                         Zimbabwe                          26                     –             –                     –       –                  –       Chikuni et al. (1997)
                                                                         Asia
                                                                         Japan                             1.30 × 103 (in 1972)                                                                          Environment Agency of Japan
                                                                                                           1.51 × 103 (in 1974)                                                                          (1999)
                                                                                                           0.20 × 103 (in
                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                                                           1998)
                                                                         China, n = 1237                                                                              –       –                  –       Li et al. (2009)
                                                                                                                                                                                                                                                                   620




                                                                         Total TEQ                         5.42                   5.11          Upper bound,          –       –                  –




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                2.59–9.92
                                                                         Estimated dietary intake of       28.0 pg TEQ/kg         –             14.2–48.6 pg          –       –                  –
                                                                         PCDD/PCDF + DL-PCBs in            bw per day                           TEQ/kg bw per
                                                                         infants                                                                day
                                                                                                                                                                                                                                                                     filed 01/28/20




                                                                         a Indicator PCBs are PCBs 28, 52, 101, 138, 153 and 180




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 276
                                                                         DL-PCB, dioxin-like polychlorinated biphenyl; PCB, polychlorinated biphenyl; TEQ, toxic equivalent
                                                                                                                                                                                                                                                                           PageID.17975 Page 272 of




                                                                   113
                                                                                                                                                                                                                                       Polychlorinated biphenyls
        Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20      PageID.17976 Page 273 of
                                                     620
IARC MONOGRAPHS – 107


The evaluation of the Stockholm Convention has        other regions of the world, and maximum concen-
been applied (with slight changes) for five rounds    trations are up to 14.9 times higher (IPCS, 2003).
of the UNEP/WHO survey. Often, human milk             However, a WHO survey identified a decrease in
from primiparae mothers (for detail, see UNEP,        WHO-TEQ PCDD/PCDF and PCB concentra-
2012) is preferred to human blood, since sampling     tions in human milk over the last decade (Van
is non-invasive and PCBs are easier to detect (due    Leeuwen et al., 2002). It was assumed that this
to the higher lipid content of milk). It should be    decrease was the result of the ban of PCB use
noted that for global assessment, the concentra-      in open systems, and the strict regulations on
tions of dioxin-like PCBs (DL-PCBs) on a TEQ          the use of PCBs and on their disposal in closed
basis for the last three rounds of the UNEP/WHO       systems.
survey on mothers’ milk may be lower by 30%               Norén & Meironyté (referenced in IPCS,
(range, 2–60%) if WHO toxic equivalency factors       2003) reported a steady decrease (from 910 to
(TEFs) for 2005 (WHO2005-TEF) are applied,            324 ng/g lipid) in total PCB concentrations in
rather than those for 1998 (WHO1998-TEF).             the breast milk of Swedish women between 1967
International chemical assessments report that        and 1997. A declining trend could be observed
the average concentration of PCBs in human            for the sum of the PCB6 in Germany, and mean
milk fat ranges from 0.5 to 4 μg/g (IPCS, 2003).      values for the congeners PCB-138, PCB-153 and
For the sum of PCB6, the median is between            PCB-180 were approximately 60–70% lower in
10.8–30.7 ng/g lipid, and maxima are between          2000 than in 1984 (Fürst, 2001; Fig. 1.8). An
37.1–65.8 ng/g lipid. Overall, the UNEP/WHO           approximately 74% decrease in DL-PCB concen-
survey showed a correlation between maternal          trations during the last decade was reported in
age and concentrations of DL-PCBs in breast           Italy (Di Domenico & Turrio Baldassarri, 1990;
milk, and lower concentrations of PCBs in breast      Weiss et al., 2003; Abballe et al., 2008). Analyses
milk of multiparous women when compared               of milk samples from the Czech Republic also
with primiparous women.                               revealed a decline in median concentrations
                                                      between 1994 and 2000, the strongest decrease
(ii)  Americas
                                                      being observed between 1994 and 1997 (Cerná
    The mean concentration of PCBs in whole           et al., 2008). Nevertheless, it should be noted that
breast milk in Canadian women steadily                concentrations in areas with heavy contamina-
increased from 6 μg/kg in 1970 to 12 μg/kg in         tion did not show a significant decline in expo-
1975, and to 26 μg/kg in 1982, before declining       sure over the past 10 years.
to 6 μg/kg in 1986 (IPCS, 2003).
    Recent data on concentrations of PCDD/            (iv)  Asia
PCDFs and DL-PCBs in human milk from                      In Japan, a time-trend study showed that
South America were reported only for Brazil           average PCB concentrations in human milk
(Paumgartten et al., 2000).                           increased from 1.3 ng/g in 1972 to a peak of
(iii) Europe                                          1.5 ng/g in 1974, and then decreased by about 13%
                                                      in 1998 (Environment Agency of Japan, 1999).
    In Europe, concentrations of DL-PCBs (on a        In contrast, daily intake of PCBs from breast
TEQ basis) and PCB indicators in human milk           milk was estimated to decrease from 22.3 μg/g
are considerably higher than in other regions of      to 0.31 μg/g during this same period. [This trend
the world, a legacy from past exposures. For the      reflects a change in PCB concentrations in food,
sum of PCB6, the median of 115.3 ng/g lipid is        due to both a decrease in contamination and more
between 3.8 times and 10.7 times higher than in       dependence on imported foods, which were less


114
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 277
    Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20    PageID.17977 Page 274 of
                                                       620
                                                                               Polychlorinated biphenyls


Fig. 1.8 PCB concentrations in human milk in Germany, 1984–2000




From Fürst (2001)
PCB, polychlorinated biphenyl


contaminated than domestic foods (IPCS, 2003),          (c)   Adipose tissue
and is consistent with the observed decline in          (i)   North America
PCB concentrations in the environment and in
human tissues.]                                             Lordo et al. (1996) reported PCB concen-
   In China, a national investigation of individ-       trations (sum of tetra- to octochlorobiphenyls)
uals in 12 provinces representing approximately         in pooled adipose tissue to be 672 ng/g in 1986,
50% of the total Chinese population reported            compared with 407 ng/g in 1982, and 508 ng/g in
PCDD/PCDF-TEQ and total-TEQ in human                    1984. Stellman et al. (1998) reported a total PCB
milk from rural areas to be lower than those from       concentration of 267 ng/g in breast adipose tissue
urban areas (Li et al., 2009). Positive correlations    of healthy women from Long Island, New York.
were found between total-TEQ in human milk              An approximation of Aroclor 1260 [summed
and the consumption of aquatic food and meat.           concentrations of PCB-138 and PCB-153 multi-
   PCB levels in breast milk samples from               plied by 5.2] measured in breast adipose tissue,
women in Asia are summarized in Table 1.29 and          was reported to be 870 ng/g (Aronson et al., 2000).
Table 1.30.                                             Muscat et al. (2003) measured PCB concentra-
                                                        tions (sum of 14 congeners) in breast adipose


                                                                                                       115
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 278
        Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20      PageID.17978 Page 275 of
                                                     620
IARC MONOGRAPHS – 107


tissue in women without metastatic breast cancer      (v)    Adipose versus serum measurements
to be 361 ± 235.9 ng/g and 395.4 ± 279.3 ng/g, in         Arrebola et al. (2012a, b) measured concen-
women who did not have recurrence and women           trations of three PCB congeners in serum and
who did have recurrence, respectively.                adipose tissue in adults from Bolivia. PCB-138
(ii)   Europe                                         had median concentrations of 0.2 ng/mL in
     The results of a study conducted in 1993–94      serum [33.7 ng/g lipid] and 84 ng/g in adipose
suggested that concentrations of PCBs in adipose      tissue [105 ng/g lipid]. The median values for
tissue are the best indicator of long-term expo-      PCB-153 was 0.3 ng/mL in serum [59.0 ng/g
sure or of total body burden of PCBs, compared        lipid], and 52.7 ng/g in adipose tissue [65.8 ng/g
with human milk or blood (Kocan et al., 1994).        lipid]. PCB-180 had median values of 0.1 ng/mL
     PCB concentrations in adipose tissue of          in serum [26.7 ng/g lipid] and 32.8 ng/g in adipose
the general population in industrialized coun-        tissue [41.0 ng/g lipid].
tries vary very widely, ranging from < 1000 to        (d)   Umbilical cord blood, placenta, and fetal
5000 ng/g fat (Falandysz et al., 1994; Holoubek             tissue
et al., 1995, 2001b). In a comparative study in
Europe (Van Bavel et al., 2003), PCB concentra-       (i)    North America
tions in the population in Sweden were one third          Stewart et al. (2000) reported cord blood
(mean, 661.9 ng/g fat; range, 247.2–1651.2 ng/g       PCB concentrations from women living along
fat; Σ37 PCBs) of those in the Hungarian samples.     Lake Ontario and eating contaminated fish.
                                                      The average cord blood PCB concentration was
(iii) South and Central America
                                                      0.525 ng/g wet weight [25th percentile, 0.174 ng/g
    Breast adipose tissue in 76 women from an         wet weight; 75th percentile, 1.11 ng/g wet weight].
agricultural region of north-eastern Argentina        In plasma from umbilical cord in Inuit women
contained eight PCBs at very low levels (only         from northern Canada, the geometric mean for
1.3% above detection limits), but high levels of      the sum of 14 PCB congeners was 279.9 ng/g lipid
p,p-dichlorodiphenyldichloroethane (DDE) and          (range, 70.8–1420.1 ng/g lipid) (Muckle et al.
other pesticides (Muñoz-de-Toro et al., 2006).        2001). Dallaire et al. (2003) reported changes in
    The sum of four PCB congeners in chil-            concentrations in umbilical cord blood in this
dren from Nicaragua was 530 ng/g lipid weight         population over time, and found a 7.9% annual
(2.0 ng/g wet weight) in those living and working     decrease between 1994 and 2000. Choi et al.
near a waste-disposal site and eating fish from       (2006) measured 51 congeners in cord blood
contaminated Lake Managua, 230 ng/g lipid             from women living near a PCB-contaminated
weight (0.9 ng/g wet weight) in those living          site in Massachusetts, and reported a geometric
nearby but not working at the waste site and not      mean of 0.40 ng/g (range, 0.068–18.14), with no
eating fish, and 160 ng/g lipid weight (0.6 ng/g      consistent relationship with residential distance
wet weight) in those living at a distance from        from the waste site. Consumption of meat and
the waste site and not eating fish (Cuadra et al.,    local dairy products (but not fish) were associ-
2006).                                                ated with higher cord blood PCB concentrations.
(iv)  Asia                                                In women from New York state, Schecter
   PCB concentrations in adipose tissue were          et al. (1998) reported the concentration of three
reported from Yusho and Yucheng patients (see         dioxin-like PCBs to be 18.2 pg/g lipid in placenta,
Table 1.30 and Table 1.31).                           giving a TEQ of 1.05. The concentrations of 14
                                                      single PCB congeners in plasma from Inuit


116
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 279
       Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.17979 Page 276 of
                                                     620
                                                                            Polychlorinated biphenyls


women from Nunavik and southern Quebec                for less chlorinated congeners. [The Working
were highly correlated with those in placenta         Group considered that the analytical method
(Pearson’s r = 0.77–0.97; P < 0.001), and concen-     was reliable and reproducible.] The concentra-
trations in Inuit women were on average four          tions of PCBs in hair were higher than in serum.
times higher than in women from southern              Correlation between concentrations in hair and
Quebec (Pereg et al., 2002). Doucet et al. (2009)     blood was moderate for the more persistent PCB
analysed placenta from Canadian women having          congeners, with no or little correlation for the
elective abortions in 1998–2006 and reported          other congeners.
annual average total PCB concentrations ranging
                                                      (ii) Europe
from 7 to 70 ng/g lipid, with no clear time trend.
                                                         Covaci et al. (2002b) assessed PCB expo-
(ii)  Europe                                          sure in hair samples from Greece, Romania,
    Koopman-Esseboom et al. (1994) used the           and Belgium. Mean PCB concentrations in
concentrations of four congeners (PCB-118,            samples from Belgium were up to 14 ng/g hair,
PCB-138, PCB-153, and PCB-180), as measured           while concentrations in samples from Greece
in umbilical cord blood and in breast milk, as        were about three times lower. Similar ratios of
indicators of exposure of the developing fetus and    PCB-153 over total PCBs were found for all three
breastfed infant. For these congeners, the corre-     countries.
lation coefficients between maternal plasma, cord
                                                      (iii) Asia
plasma and human milk were highly significant.
    Soechitram et al. (2004) analysed PCBs (PCB-          One study measured PCB concentrations in
118, PCB-138, PCB-146, PCB-153, PCB-156,              the hair of pregnant women in various cities in
PCB-180) and hydroxylated metabolites of PCBs         the Islamic Republic of Iran (see Table 1.29).
(PCB-107, PCB-136, PCB-146, PCB-153, PCB-172,
PCB-187) in samples of maternal plasma and            1.5 Occupational exposure to PCBs
corresponding cord blood in the Netherlands.
The calculated ratio for cord versus maternal             In 1978, an estimated 12 000 persons in the
blood was 1.28 ± 0.56 for PCBs and 2.11 ± 1.33 for    USA were exposed occupationally to PCBs (Lloyd
hydroxylated PCBs, expressed per gram of lipid.       et al., 1976; NIOSH, 1977). Since the previous
A significant correlation between the respective      IARC evaluations of PCBs (IARC, 1978, 1987),
maternal and cord concentrations for both PCBs        occupational exposures to PCBs have changed,
and hydroxylated PCBs was found. The results          since most industrial countries have banned or
indicated that approximately 50% and 30% of           partially banned their use. Nevertheless, the
hydroxylated PCBs and PCBs, respectively, was         earlier references cited previously have been
transferred across the placenta to the fetus.         incorporated in the present monograph.
                                                          Earlier occupational exposures to PCBs
(e)      Hair                                         occurred during PCB manufacture, capacitor and
(i)   North America                                   transformer manufacture and repair, production
                                                      of carbonless copy paper, and accidental releases
    Altshul et al. (2004) reported median PCB
                                                      from these processes. More recent occupational
concentrations (sum of 57 congeners) in hair of
                                                      exposures to PCB usually occur through PCB
2640 ng/g fat (range, 1180–3620 ng/g fat) in a
                                                      emissions via waste incineration, fires, and waste
population of students in Boston, USA. Washing
                                                      recycling.
hair with shampoo decreased concentrations
of PCBs by 25–33% on average, and up to 62%

                                                                                                    117
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 280
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17980 Page 277 of
                                                       620
IARC MONOGRAPHS – 107


1.5.1 PCB manufacture                                   time explode [due to the physical stress of metal
                                                        ageing], thus further exposing workers.
    The few available studies of occupational                Fig. 1.9 shows ranges of air PCB concentra-
exposure among PCB-manufacturing workers                tions in capacitor-manufacturing sites (Ouw
have been performed in France, Italy, Japan,            et al., 1976; Brown & Jones, 1981; Bertazzi et al.,
Poland and the USA. Workers’ exposures during           1982; Fischbein et al., 1982; Lawton et al., 1985;
PCB manufacture have been mentioned since               Gustavsson et al., 1986). The earlier concen-
1936 (Jones & Alden, 1936); air PCB concen-             trations (measured in the 1950s–1960s) were
trations ranged from 26 to 163 μg/m3. Evidence          highest (Bertazzi et al., 1982), and decreased in
of extensive exposures was available from two           later years.
larger clinical studies in Slovakia in which                 In the 1950s, maximum PCB concentra-
workers’ blood concentrations were measured             tions in workroom air in several plants in
at 1160–9600 ng/g lipid (n = 242) (Langer et al.,       the USA (Massachusetts) were reported to be
1997), and 4905–6540 ng/g lipid (n = 240) (Langer       200–10 500 μg/m3 (Elkins, 1959). No details on
et al., 2002). These workers had been employed at       the number of plants surveyed, nor the number
the plant for at least 5 years, but no information      of samples collected, or the work performed in
was given regarding the type of activities that         the plants were given, but four different jobs
they had performed.                                     were surveyed: for impregnating with PCBs,
                                                        average air concentrations ranged from 200 to
1.5.2 Capacitor manufacture                             5800 μg/m3; for soldering, 800 μg/m3; mixing oil,
    Before PCBs were banned, capacitor manu-            600 μg/m3, and regulator filling, 100 μg/m3. No
facturers filled (impregnated) casings with wound       toxic effects were noted at these concentrations;
paper and foil/plastic with the PCB-containing          however, it was noted that air PCB concentra-
oil before the top was fastened (crimped, sealed,       tions of > 10 000 μg/m3 were “unbearably irri-
soldered). PCB exposure (probably via the dermal        tating.” This is contrary to a report in a Japanese
route) occurred during filling: the capacitors were     capacitor-manufacturing plant where a derma-
either flood-filled or manually filled, resulting in    titis outbreak occurred when air PCB concen-
spills and worker exposures. The brand of PCB oil       trations reached 100 μg/m3 (Meigs et al., 1954).
used differed geographically (Aroclors were used        Air PCB concentrations between 1953 and 1957
in the USA, Pyralene/Phenochlor in Sweden and           in a Japanese capacitor-manufacturing factory
Italy) and temporally (the percentage chlorin-          ranged from 400 to 6700 μg/m3 (NIEHS, 1976).
ation was reduced, e.g there was a switch from               Ouw et al. (1976) reported that workers
Aroclor 1254, with 54% chlorination, to Aroclor         in the electrical industry in Australia were
1242, with 42% chlorination.                            exposed to Aroclor 1242 at air concentrations of
    Other chemical exposures in capacitor               320–2220 μg/m3, with a mean of 1270 μg/m3; and
manufacturing were possible, such as from other         were found to have PCB blood concentrations of
impregnation oils (e.g. mineral oils), degreasing       approximately 0.4 g/kg bw. Contact with PCBs
agents such as trichloroethylene (Brown &               was primarily via the skin.
Jones, 1981; Bertazzi et al., 1987), dibenzo-                Brown & Jones (1981) measured air concen-
furans (Gustavsson et al., 1986), chlorinated           trations of Aroclor 1016 in two plants in the USA
naphthalenes, lead solder, epoxies, and methyl          (New York and Massachusetts) plants in 1977. The
ethyl ketone (MEK) (Mallin et al., 2004; Persky         time-weighted averages (TWA) were different for
et al., 2012). Ageing capacitors can from time to       the two plants, with air concentrations at the New
                                                        York plant being lower than at the Massachusetts

118
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 281
     Case 2:15-cv-00201-SMJ                        ECF No. 388-2          filed 01/28/20            PageID.17981 Page 278 of
                                                                        620
                                                                                                         Polychlorinated biphenyls


Fig. 1.9 Air PCB concentrations in capacitor manufacturing plants (μg/m3) by year

                                ϭϮϬϬϬ


                                ϭϬϬϬϬ
    WĐŽŶĐĞŶƚƌĂƚŝŽŶ;ђŐͬŵϯͿ




                                ϴϬϬϬ


                                ϲϬϬϬ


                                ϰϬϬϬ


                                ϮϬϬϬ


                                   Ϭ
                                    ϭϵϱϬ   ϭϵϱϱ   ϭϵϲϬ      ϭϵϲϱ           ϭϵϳϬ           ϭϵϳϱ          ϭϵϴϬ           ϭϵϴϱ           ϭϵϵϬ
                                                                           zĞĂƌ



Compiled by the Working Group using data from Ouw et al. (1976), Brown & Jones (1981), Bertazzi et al. (1982), Fischbein et al. (1982), Lawton
et al.(1985) and Gustavsson et al.(1986)
PCB, polychlorinated biphenyl


plant. For the New York plant, PCB concentra-                                 Eight studies have reported PCB concentra-
tions in personal air samples ranged from 24 to                           tions in workers’ blood in Australia, Finland,
393 μg/m3 (n = 28), and in area air samples from                          Italy, Germany, and the USA (Karppanen &
3 to 476 μg/m3 (n = 19). For the Massachusetts                            Kolho, 1972; Ouw et al., 1976; Maroni et al., 1981a;
plant, PCB concentrations in personal air samples                         Bertazzi et al., 1982; Acquavella et al., 1986; Wolff
ranged from 170 to 1260 μg/m3 (n = 29), and in                            et al., 1992; Kannan et al., 1994; Seegal et al., 2011;
area air samples from 50 to 810 μg/m3 (n = 25).                           Persky et al., 2012). The reporting of PCB blood
Air PCB concentrations (TWA) were extremely                               concentrations was not uniform, which hindered
high during capacitor impregnation (New York:                             comparison across studies.
160 μg/m3, Massachusetts: 850 μg/m3), degreasing                              Karppanen & Kolho (1972) compared blood
(Massachusetts; 1260 μg/m3), and sealing/                                 PCB concentrations in workers in a capacitor
soldering (New York: 393 μg/m3, Massachusetts:                            factory in Finland where Aroclor 1242 had
720 and 1060 μg/m3). Capacitors that failed were                          been used as the impregnating fluid: the groups
sent for repair where they were re-opened and                             comprised laboratory workers handling PCBs
manually drained. Repair workers’ PCB expo-                               (n = 6), impregnation workers (n = 11) employed
sures were measured as 298 μg/m3 (recovery), and                          for 4 years, and a control group (n = 9) that had
50 μg/m3 (repair) in the New York plant. [These                           never been professionally exposed to PCBs. Blood
workers would also have had extensive dermal                              PCB concentrations were approximately 50 times
exposures, which were not assessed.]                                      greater in impregnation workers (0.07–1.9 μg/g)


                                                                                                                                           119
                 Declaration of Alicia Butler In Support Of Plaintiff’s
                 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 282
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20   PageID.17982 Page 279 of
                                                         620
IARC MONOGRAPHS – 107


than in the control group (0.003–0.012 μg/g),             concentration of the less chlorinated PCBs (di-,
and were also higher in laboratory workers                tri-, and tetrachlorobiphenyls) was 55 ng/mL
(0.036–0.062 μg/g) than in the controls. The              (range, 6–2257 ng/mL), and for the latter year
pattern of PCB congeners in the exposed workers           was 41 ng/mL (range, 6–350 ng/mL). Mean
differed markedly from that of the PCBs actually          concentrations of highly chlorinated PCBs were
used. More highly chlorinated PCBs persisted              10 ng/mL (range, 1–308 ng/mL) in 1976, and
in the blood, while the less chlorinated PCBs             13 ng/mL (range, 2–350 ng/mL) in 1979. These
contained in Aroclor 1242 had been eliminated             capacitor workers (n = 60) were also surveyed
from the body. [Consequently, the total PCB               by the National Institute for Occupational
intake must have been higher than that reflected          Health and Safety in 1977 (NIOSH, 1977), when
by the levels detected in blood.]                         the following blood PCB concentrations were
    Total serum PCB concentrations have been              reported as follows: less chlorinated PCBs (quan-
reported to be 18.2 ppb (Acquavella et al., 1986)         tified as Aroclor 1242), 2–3300 ppb (ng/mL), and
in a clinical survey among 205 workers at a capac-        more highly chlorinated PCBs (quantified as
itor-manufacturing plant in the USA. This mean            Aroclor 1254), 5–250 ng/mL.
value represented workers (n = 205) with (39%)                 About 30 years later (in 2003–2006), Seegal
and without (61%) potential for PCB exposure in           et al. (2011) measured blood concentrations
their jobs. [The Working Group noted that PCB             of individual PCB congeners in some of these
concentrations were not reported separately for           former capacitor workers, and found that concen-
workers with and without occupational PCB                 trations had dropped statistically significantly:
exposure.] Log serum PCB concentrations were              mean concentration of less chlorinated PCBs
found to be significantly correlated with dura-           (PCBs 28, 56, 66, 74, 99, 101) was 2.84 ng/g or
tion of employment, age, cumulative occupa-               0.45 μg/g lipid in men, and 2.29 ng/g or 0.34 μg/g
tional exposure, and fish and wine consumption,           in women; mean concentration of highly chlo-
as confirmed by multiple linear regression.               rinated PCBs (PCBs 105, 118, 138, 146, 153, 156,
    In a study of mortality in Italy (Bertazzi et al.,    167, 170, 172, 174, 177, 178, 180, 183, 187, 199,
1982), workers in the autoclave room were exposed         203) was 4.09 ng/g or 0.65 μg/g lipid in men, and
to air PCB concentrations of 5200–6800 μg/m3 in           3.21 ng/g or 0.47 μg/g lipid in women; and total
1954 (n = 3), and 48–275 μg/m3 in 1977 (n = 9).           PCB concentration was 7.47 ng/g or 1.19 μg/g
Eighteen workplace surface-wipe samples showed            lipid in men, and 5.81 ng/g or 0.86 μg/g lipid in
extensive PCB contamination (0.2–159 μg/cm2),             women.
as did nine hand-wipe samples (0.3–9.2 μg/cm2).                Maroni et al. (1981a) carried out a study in
Workers’ serum PCB concentrations were                    two Italian electrical-capacitor manufacturing
reported by type of PCBs: for highly chlorinated          plants using PCBs as a dielectric fluid. Plant A
PCBs (54% chlorination) (n = 67), the mean was            produced electric capacitors filled with a mixture
230.5 ppb (SD, 174.5), while for less chlorinated         of mineral oils and PCBs. PCBs with 54% chlo-
PCBs (42% chlorination) (n = 67) the mean was             rination were used from 1949 to 1965, and subse-
114.1 ppb (SD, 79.6). In a later study (Bertazzi          quently replaced with Pyralene 3010 with 42%
et al., 1987), the corresponding values were 202.8        chlorination. The power-capacitor casings were
ppb (SD, 111.7; n = 37) and 42.9 ppb (SD, 34.7;           filled with PCBs in autoclaves, and were manu-
n = 37), respectively.                                    ally removed when cooled from 70 °C to 40 °C
    Wolff et al. (1992) studied PCB blood concen-         before they were welded, tested, and finished
trations in capacitor workers in 1976 and 1979 in         externally. Electric “filters” (small capacitor
the USA. For the first sampling year, the mean            systems used in electrical household appliances)

120
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 283
   Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17983 Page 280 of
                                                    620
                                                                            Polychlorinated biphenyls


were impregnated with PCBs. Plant B performed        the PCB mixture used in both plants had a
short-circuit testing of high-power capacitors       chlorine content of 42%, the workers differed in
filled with Apirolio, a PCB mixture with 42%         their ratio of penta- to trichlorobiphenyls; plant
chlorination. Stress-testing the capacitors often    A workers had higher concentrations of penta-
included explosions. Airborne PCBs were mainly       chlorobiphenyls than of trichlorobiphenyls,
trichlorobiphenyls and concentrations ranged         while the reverse was true in plant B workers.
from 48 μg/m3 (filter operations) to 275 μg/m3       This difference was attributed to the heavy past
(power-capacitor manufacturing). Surface-wipe        exposure to highly chlorinated PCBs used until
samples showed both tri- and pentachlorobi-          1965 in plant A. Workers with abnormal liver
phenyl mixtures, with the highest amounts being      findings (n = 16) had twice the concentrations
found on the capacitor basket rolling carrier:       of tri- (215 ± 95 μg/kg) and pentachlorobiphe-
trichlorobiphenyls, 127 mg; and pentachlorobi-       nyls (308 ± 306 μg/kg) compared with workers
phenyls, 15 mg. Plant A employed 67 workers (40      (n = 64) without abnormal liver findings (tri- and
women and 27 men): 48 were currently employed        pentachlorobiphenyl concentrations were 92 ± 64
in the capacitor-manufacturing departments, 16       and 176 ± 108 μg/kg, respectively) (Maroni et al.,
had been employed there for at least 6 months        1981b). Duration of exposure did not explain this
before the beginning of the study, and 3 had         observed difference.
always been employed in other non-manufac-               One German capacitor-manufacturing
turing departments without direct exposure to        worker was reported to have a blood PCB-169
PCBs. PCB recovery from the palms of the hands       concentration of 11 ng/g (Kannan et al., 1994).
of power-capacitor workers (plant A) showed              After a capacitor explosion at a Finnish paper
total PCB (tri- and pentachlorinated biphenyls)      mill, workers’ (n = 15) blood PCB concentrations
skin-surface concentrations to be 4–28 μg/cm2.       were 3.5–48.3 μg/L (Luotamo et al., 1984). [These
Mean (± SD) blood PCB concentrations differed        levels were much lower than during capacitor
between current (377 ± 190 μg/kg) and past           manufacturing itself.]
exposed workers (292 ± 161 μg/kg); workers               In a recent cross-sectional study, Persky et al.
with occasional exposure had the lowest mean         (2012) reported blood PCB concentrations sepa-
total PCB exposures (110 ± 31 μg/kg). Blood PCB      rately for diseased (having diabetes) and non-dis-
concentrations by job performed were highest for     eased (without diabetes) workers. In diseased
welders (1259 μg/kg), followed by impregnation       workers, the concentrations were: DL-PCBs,
workers (556 ± 337 μg/kg), assembly of capaci-       2.5 ng/g; NDL-PCBs, 17.0 ng/g; estrogenic PCBs
tors (406 ± 173 μg/kg), and finally assembly of      [PCB-52, 99, 101, 110, 153], 3.6 ng/g; anti-es-
filters (246 ± 130 μg/kg). The blood PCB concen-     trogenic PCBs [PCB-105, PCB-156], 3.6 ng/g;
trations were not correlated with duration of        and PCB-74, 4.9; PCB-99, 1.0 ng/g; PCB-118,
exposure, but with the percentage ratio of hours     1.4 ng/g; PCB-138, 2.5 ng/g; PCB-146, 0.4 ng/g;
per year spent with direct exposure to PCBs.         PCB-153, 2.8 ng/g; PCB-156, 0.6 ng/g; PCB-170,
Plant B included 13 workers (all men) exposed to     0.7 ng/g; PCB-180, 1.1 ng/g; PCB-187, 0.3 ng/g;
PCBs during handling of the capacitors contam-       PCB-194, 0.2 ng/g; PCB-201, 0.2 ng/g; PCB-203,
inated with Apirolio, dispersed from explosions      0.2 ng/g; and PCB-206, 0.1 ng/g. In non-diseased
sometimes caused by stress-testing. Blood PCB        workers, the concentrations were: DL-PCBs,
concentrations in currently exposed workers in       0.4 ng/g; NDL-PCBs, 4.3 ng/g; estrogenic PCBs,
plant B (200 ± 146 μg/kg) were between occasion-     1.0 ng/g; anti-estrogenic PCBs, 0.1 ng/g; PCB-74,
ally exposed (110 ± 31 μg/kg) and past exposed       ng/g; 0.8, PCB-99; 0.3 ng/g; PCB-118, 0.2 ng/g;
workers (292 ± 161 μg/kg) in plant A. Although       PCB-138, 0.6 ng/g; PCB-146, 0.1 ng/g; PCB-153,

                                                                                                     121
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 284
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17984 Page 281 of
                                                       620
IARC MONOGRAPHS – 107


0.8 ng/g; PCB-156, 0.1 ng/g; PCB-170, 0.2 ng/g;         activities included handling transformer parts
PCB-180, 0.4 ng/g; PCB-187, 0.1 ng/g; PCB-194,          that were wet with transformer fluid without
0.1 ng/g; PCB-201, 0.1 ng/g; PCB-203, 0.1 ng/g;         protective gloves, resulting in extensive dermal
and PCB-206, 0.04 ng/g.                                 exposure. In one case, a maintenance transformer
                                                        worker involved in cleaning up transformer fluid
1.5.3 Transformer manufacture and repair                spills daily had a plasma PCB concentration of
                                                        250 μg/L (Tröster et al., 1991). [This value is
     Transformer manufacture was very similar           comparable to highly exposed capacitor-manu-
to capacitor manufacture. Transformers were             facturing workers.]
filled with PCBs, but the impregnation fluid was
usually diluted with other chlorinated solvents
                                                        1.5.4 Waste incineration of PCB materials
(e.g. trichlorobenzene; Greenland et al., 1994),
and sold under different names such as Askarel               Ten studies from seven countries (USA,
(Inerteen), Pyranol, Chlophen, Apirolio, and            Germany, Spain, Japan, the Republic of Korea,
Derol (Kerns, 1975; Lees et al., 1987; Emmett           Belgium, and Poland) reported PCB exposures
et al., 1988; Kalina et al., 1991; Greenland et al.,    during waste incineration of PCB materials
1994; Yassi et al., 1994; Altenkirch et al., 1996;      (Colucci et al., 1973; Angerer et al., 1992; Wrbitzky
Loomis et al., 1997; Caironi et al., 2005).             et al., 1995; Gonzalez et al., 2000; Kitamura
     Although air concentrations from trans-            et al., 2000; Domingo et al., 2001; Raemdonck
former manufacture were not available, two              et al., 2006; Mari et al., 2009; Park et al., 2009).
studies reported air PCB concentrations during          The PCB congeners frequently reported in this
transformer repair in two different USA plants          industry were PCB-28, PCB-138, PCB-153, and
(Lees et al., 1987; Emmett et al., 1988). Work          PCB-180. The distribution of PCB congeners in
activities were sampling and testing transformer        plasma depended on the type of waste material,
fluids for dielectric properties, topping up trans-     the furnace (age and type), and the workers’
formers when oil levels were low, clean-up of any       activities. During burning of waste in a waste-in-
spills or leaks, repair of transformers by drainage     cinerating plant, heat from combustion gases is
of transformer oil to replace parts, and periodic       recuperated in a cauldron to produce electricity.
filtering of the transformer oil to upgrade its         PCBs are, together with dioxins, produced by
dielectric properties. Ranges of air PCB concen-        synthesis from organic substances and chorine
trations for several job tasks were reported: repair    during this and subsequent cooling-down
and clean-up (n = 3), 43.1–60.0 μg/m3 and TWA,          processes. PCBs (with dioxins) precipitate onto
16.7–24.0 μg/m3; clean-up of PCB leakage (n = 3),       particulate matter (fly ash) and are trapped in the
0.1–3.1 μg/m3 and TWA, 0.01–0.4 μg/m3; and              filter (Raemdonck et al., 2006).
secondary oil leak repair and clean-up (n = 15),             Exposed refuse workers (n = 37) in the USA
2.1–17.1 and TWA, 0.7–12.4 μg/m3 (Emmett                had a median plasma PCB concentration of
et al., 1988). Other job tasks for which concentra-     2.6 ppb (maximum, 14.1 ppb) (Colucci et al.,
tions were reported were draining and pumping           1973). [No methods were reported.] Hazardous-
transformer oil (n = 9), 1.1 μg/m3; transformer         waste workers (n = 53) in Germany had a mean
repair (n = 15), 1.2 μg/m3; network repair (n = 6),     plasma PCB concentration of 6.33 μg/L calcu-
0.5 μg/m3; topping-up transformer oil (n = 3),          lated as the sum of PCB congeners PCB-138
0.5 μg/m3; explosion spill clean-up (n = 16),           (1.86 μg/L) + PCB-153 (2.83 μg/L) + PCB-180
1.7 μg/m3; and filtering transformer oil (n = 6),       (1.65 μg/L), which was not significantly different
6.1 μg/m3 (Lees et al., 1987). Transformer-repair


122
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 285
   Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.17985 Page 282 of
                                                    620
                                                                            Polychlorinated biphenyls


from controls (6.22 μg/L) in the same study          were reported as means (and geometric means):
(Angerer et al., 1992).                              PCB-28, 18.5 (12.9) μg/kg lipid; PCB-52, 10.4
    Another study in Germany (Wrbitzky et al.,       (7.5) μg/kg lipid; PCB-101, 9.0 (7.1) μg/kg lipid;
1995) reported mean plasma PCB concentra-            PCB-138, 151 (129) μg/kg lipid; PCB-153, 213
tions in waste-incineration workers (total           (182) μg/kg lipid; and PCB-180, 209 (158) μg/
PCBs, 3.10 μg/L; range, 1.59–6.89 μg/L) that         kg lipid (Domingo et al., 2001). [Although the
were approximately half those in the previously      distribution of congeners differed between the
described study (Angerer et al., 1992). The total    two studies, the PCB concentrations could not
PCBs were the sum of the same PCB congeners as       be directly compared as the latter values were
previously reported: PCB-138, 0.95 μg/L (range,      lipid-adjusted.]
0.49–2.60 μg/L); PCB-153, 1.38 μg/L (range,              Kitamura et al. (2000) reported blood PCB
0.97–3.10 μg/L); PCB-180, 0.79 μg/L (range,          concentrations in Japanese waste workers
0.32–1.63 μg/L). Concentrations of PCB-28,           (n = 94) for other PCB congeners: mean (median)
PCB-52, and PCB-101 were below the limit of          PCB-77, 148.59 (149.07) pg/g lipid; PCB-126,
detection (< 0.2 μg/L). These workers operated       131.81 (98.60) pg/g lipid; and PCB-169, 104.55
the incinerator, control panels, electronics,        (90.45) pg/g lipid. [None of these congeners were
waste gas and transfer stations, and maintained      measured in the other studies.]
and cleaned boilers and furnaces. Workers                Workers (n = 15) employed as operators
employed in the central laboratory, incoming         for incinerators, boiler-maintenance, furnace
control and sampling, chemical-sorting station,      maintenance, control panel, and waste-gas
waste-water purification, and mechanical             washing had a mean concentration of total PCBs
workshop among other periphery jobs had              of 115.7 μg/kg lipid (PCB-28, 0.7 μg/kg lipid;
blood PCB concentrations similar to those of         PCB-138, 17.5 μg/kg lipid; PCB-153, 45.5 μg/kg
workers in management. Concentrations in             lipid; PCB-180, 52 μg/kg lipid) (Mari et al., 2009).
exposed workers were: total PCBs, 2.82 μg/L;         The sum of congeners PCB-138 + PCB-153 +
range, 1.21–7.03 μg/L, and this was the sum of       PCB-180 in this study resulted in a total concen-
PCB-138 (0.87 μg/L; range, 0.24–2.35 μg/L),          tration of 115 μg/kg lipid, which was five times
PCB-153 (1.22 μg/L; range, 0.27–2.83 μg/L), and      lower than that reported in the workers in Spain
PCB-180 (0.72 μg/L; range, 0.32–3.48 μg/L).          (573 μg/kg lipid) (Domingo et al., 2001).
Concentrations in workers in management                  In 26 waste-incineration workers from the
were: total PCBs, 3.19 μg/L (1.59–7.53 μg/L);        Republic of Korea, Park et al. (2009) found a
PCB-138, 0.98 μg/L (0.49–1.98 μg/L); PCB-153,        mean concentration of total PCBs of 214.93 ng/g
1.42 μg/L (0.67–3.37 μg/L); PCB-180, 0.80 μg/L       lipid (median, 161.13 ng/g lipid), of which hexa-
(0.43–2.18 μg/L). [Of the six PCB congeners          chloro- and heptachloro-congeners accounted
analysed, only these three were detected.]           for 70% (congeners measured, PCB-77, PCB-81,
    Waste-incinerator workers in a plant in Spain    PCB-105, PCB-114, PCB-118, PCB-123, PCB-126,
were reported to have mean total PCB concentra-      PCB-156, PCB-157, PCB-167, PCB-169, and
tions of 1.47 μg/L: as in the German study, this     PCB-189). [Co-exposures to dioxins, furans, and
was the sum of congeners PCB-138 (0.36 μg/L)         other combustible products found in fly-ash are
+ PCB-153 (0.49 μg/L) + PCB-180 (0.57 μg/L)          common for waste-incineration workers.] The
(Gonzalez et al., 2000). Congeners PCB-28 and        waste-incinerator workers did not have statis-
PCB-52 were not detected, and the concentration      tically significantly higher PCB concentrations
of PCB-101 was very low (0.02 μg/L). In another      than control subjects (n = 7) (mean PCB concen-
study in Spain, congener-specific concentrations     tration, 19.13 ng/g lipid; median, 94.63 ng/g lipid).

                                                                                                      123
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 286
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.17986 Page 283 of
                                                     620
IARC MONOGRAPHS – 107


1.5.5 Electronic-waste recycling and scrap-           burnout (IARC, 1978) and air concentrations
      metal dealers                                   depend on the distance from the source. Since
                                                      the previous IARC Monograph on PCBs (IARC,
    One study reported PCB exposures of workers       1978), no new studies regarding PCB exposures
in e-waste recycling in China (Wen et al., 2008).     during work with carbonless copy paper, micro-
However, they did not report air or serum PCB         scopic immersion oil, or after a fluorescent light
concentrations, but PCB concentrations in hair        ballast burnout have been published.
samples collected from 94 workers. The PCB                One study reported a PCB air measurement
concentration range was 55.4–7200 ng/g.               from a carbonless copy paper stockroom of
    In 17 scrap-metal dealers in two plants in the    0.07 mg/m3 (Tatsukawa, 1976). Hasegawa et al.
USA, mean serum PCB concentrations were 7.5           (1973) reported that blood PCB concentrations
ppb (range, 1–65.3 ppb) (Malkin, 1995). Serum         in workers in carbonless paper producing plants
PCB concentrations were significantly related to      (0.01–0.02 μg/g) 2 years after exposure were 10%
eating lunch outside the lunchroom [suggesting        those found during the period when the PCBs
hand-to-mouth contact as a source of exposure].       were used. No air or biological monitoring data
The gas-chromatography peak pattern resembled         have been published to assess the extent of PCB
that of Aroclor 1260. [Both waste recycling and       exposures during the use of microscope oil
scrap handling result in coexposures to dioxins       (Bennett & Albro, 1973). Four and a half hours
and metals.]                                          after burn-out of a ballast, the concentration of
                                                      PCBs was the highest (166 μg/m3) 1 m below the
1.5.6 Locomotive-repair workers                       burned-out ballast, while the lowest concentra-
    Locomotive-repair workers (n = 120) in the        tion (12 μg/m3) was found at a distance of 4.5 m
USA were found to have elevated serum concen-         from the fixture (Staiff et al., 1974).
trations of PCBs, which was attributable to expo-         In 1958–1978 in Canada, areas around trans-
sure to transformer fluids (Pyranol, Inerteen,        formers mounted outdoors were treated with
Aroclor) (Chase et al., 1982). Workers were           phenoxy herbicides (2,4-D and 2,4,5-D) to reduce
divided into three exposure groups: “exposed”         foliage (Hay & Tarrel, 1997). To increase adher-
workers who had frequent opportunity for direct       ence of the herbicides to the plant leaves, herbi-
contact with PCB-containing transformer fluids;       cide sprayers (n = 225) would mix 4 pounds [1.8
“nominally exposed” workers in the facility did       kg] of phenoxy herbicide with 10 gallons [37.9 L]
not have opportunity for contact with PCBs; and       of used transformer fluid and 90 gallons [340.7
“non-exposed” workers whose work environment          L] of water before spraying. PCB exposures were
did not involve any PCB fluids. Workers’ plasma       not measured during this operation.
PCB concentrations were: exposed workers, 33.4            Use of Aroclor 1254 was reported in a petro-
ppm (10–312 ppm); nominally exposed workers,          chemical plant in the USA during the 1950s,
14.2 ppm (10–30 ppm); and non-exposed workers,        where 31 men had been “heavily exposed” (Bahn
12.0 ppm (10–27 ppm).                                 et al., 1976). No information regarding how PCB
                                                      was used was given [but could have been PCBs
                                                      used as fluids for hydraulic and heat-transfer
1.5.7 Miscellaneous use of PCB oil
                                                      systems]. No air or blood concentrations of PCBs
   PCBs can be emitted by several other               were reported.
sources, including light ballasts and microscopic         United States navy vessels built between 1946
immersion oil, which contains 30–45% PCBs.            and 1977 commonly contained PCBs in insula-
Fluorescent light ballasts emit PCBs during           tion material, electrical cable, and ventilation

124
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 287
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17987 Page 284 of
                                                       620
                                                                               Polychlorinated biphenyls


gaskets (Still et al., 2003). In nuclear submarines,    lifetime occupational exposure to PCBs for each
PCBs were also used in soundproofing material,          man. [The Working Group noted that this popu-
missile-launch tubes, electrical cables, banding        lation was also exposed environmentally (see
and sheet rubber, heat-resistant paints, hull coat-     Section 1.4.1(a)).]
ings, and electrical transformers. Activities asso-         A qualitative PCB exposure assessment among
ciated with PCB exposure during dismantling             welders in Sri Lanka was performed recently
of these vessels were transformer clean-up and          (Lankatilake et al., 2012). PCB oil extracted
removal; cutting/crushing of PCB-contaminated           from discarded transformers was widely used as
steel, steel-shot blasting of PCB-contaminated          coolant oil in small-scale welding facilities in Sri
surfaces,        chiselling/hand-chipping         of    Lanka to facilitate heat transmission and thereby
PCB-contaminated surfaces, and shove-                   assist in the cooling process. Exposure to coolant
ling/sweeping of PCB-contaminated debris.               oil occurs during replacement of the coolant
Surface-wipe sampling showed PCB amounts                and while repairing machinery. The amount of
ranging from non-detects to 11 000 μg/100 cm2.          coolant oil used in a welding machine depends
[Information for PCB exposure in the military           on the type of machine, but on average is about
is scarce.]                                             5 L. During repairs, there is a high risk of expo-
    Cumulative lifetime exposure to PCBs among          sure to PCBs in the transformer oil.
Mohawk men at Akwesasne (a Native American
community of more than 10 000 persons located           1.5.8 Occupations with exposure to PCB
along the St Lawrence River in New York,                      by-products
Ontario, and Quebec) who had been occupation-
ally exposed to PCBs was positively associated              PCBs have also been reported as a by-product
with serum total PCB concentration (P = 0.03)           in an electric arc furnace steelmaking plant in
(other non-occupational sources such as fish            the United Kingdom (Aries et al., 2008). Air PCB
consumption and living close to hazardous waste         concentrations in decreasing order by depart-
sites discussed in the article are not referenced       ment were: melting shop, 586 pg/m3 (range,
here). The congener profile was most similar to         144–1313 pg/m3); casting area, 187 pg/m3 (range,
that of Aroclor 1248, the commercial mixture            73–272 pg/m3); control cabin, 99 pg/m3 (range,
used at local industrial facilities (Fitzgerald         57–129 pg/m3). The most prominent conge-
et al., 2007) as a hydraulic fluid in a foundry’s       ners were PCB-118 (100–500 pg/m3), PCB-105
                                                        (10–80 pg/m3), and PCB-77 (5–35 pg/m3).
die-casting machines from 1959 to 1974, and
                                                            Using static high-volume samplers (0.2 m3/
as a component in aluminium-processing heat-
                                                        min for 12 hours or 24 hours) in a basic oxygen
transfer equipment. The occupational exposure
                                                        steelmaking (BOS) and iron ore sintering plant,
of Mohawk men was independently assessed by
                                                        Jackson et al. (2012) calculated mean TEQ pg/m3
two occupational hygienists as the probability
                                                        for the by-products PCDD/F and PCBs. The BOS
of exposure to PCBs for all jobs of more than
                                                        process involves the transfer, desulfurization,
6 months duration with the following qualitative
                                                        and refining of hot metal in a steel converter, and
ratings: (1) definitely not exposed; (2) possibly
                                                        secondary steelmaking treatments. Sintering is a
exposed; (3) probably exposed; and (4) definitely
                                                        process for blending and fusing iron-ore fines,
exposed. These ratings were assigned weights of         fluxes, coke, and recycled materials (grit and dusts
zero, 0.25, 0.5, and 1.0, respectively. The weights     from other processes). Air concentration ranges
for each job were then multiplied by duration           were: sinter plant, 0.19–3.72 TEQ pg/m3 (n = 12);
of employment in that job, and the results were         and BOS plant, 0.08–0.71 TEQ pg/m3 (n = 24). In
summed over all jobs to estimate cumulative

                                                                                                        125
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 288
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.17988 Page 285 of
                                                      620
IARC MONOGRAPHS – 107


all instances, concentrations of PCBs were much            During sealant removal in Finland, total PCB
higher than of PCDD/Fs. PCB-126 contributed            concentration in dust samples was 0.026 mg/m3
significantly to the total TEQ (5–20%).                (Priha et al., 2005). Congeners determined in
     PCBs have been reported as a by-product in        the sealant were: PCB-28, 82 mg/kg; PCB-52,
penta- and trichlorophenol wood-preservation           3030 mg/kg; PCB-77, 37 mg/kg; PCB-101,
pesticide manufacturing with PCDFs and PCDDs           10 325 mg/kg; PCB-118, 6145 mg/kg; PCB-126,
(Hryhorczuk et al., 1998; Collins et al., 2008).       42 mg/kg; PCB-138, 11 765 mg/kg; PCB-153,
Serum PCB concentrations (sum of PCB-77,               11 185 mg/kg; PCB-169, 32 mg/kg; and PCB-180,
PCB-81, PCB-126, and PCB-169) were meas-               7254 mg/kg (Priha et al., 2005).
ured by the company in these workers (Collins              Swedish construction workers removing
et al., 2008): for pentachlorophenol workers only      PCB-containing sealants had serum PCB
(n = 26; period exposed, 1944–1980) 73.6 pg/g          concentrations (sum of 19 congeners) of 575 mg/g
lipid; trichlorophenol workers only (n = 12;           lipid, while controls (construction workers not
period exposed, 1954–1979): 75.9 pg/g lipid;           involved in PCB abatement work) had levels of
pentachlorophenol and trichlorophenol workers          267 mg/g lipid (Seldén et al., 2008; Wingfors
(n = 14; period exposed, 1961–1980): 86.3 pg/g         et al., 2006). Concentrations of PCB-180 were
lipid; tradesmen (n = 10): 121.1 pg/g lipid. These     not significantly different between groups, while
PCB concentrations were not much different             concentrations of many less chlorinated PCBs
from those of a selected reference population          (especially PCB-66 and PCB-56/PCB-60, but
(n = 36; 75.0 pg/g lipid).                             also PCB-28, PCB-44, PCB-52, PCB-74, PCB-101,
                                                       and PCB-105) were much higher in the exposed
1.5.9 Removal of PCB-containing sealants               workers than in the controls.
    PCB-containing sealants were used in building
construction before PCBs were banned in that           1.5.10 People working in contaminated
country. For example, sealant used in Sweden                 buildings
contained 4.7–8.1% Clophen A40 (Sundahl et al.,            People working in contaminated buildings
1999). Air PCB concentrations of 10–120 μg/m3          (office workers, teachers) are exposed to PCBs
were reported after removal of the sealant by a
                                                       (Wiesner et al., 2000); PCB concentrations have
variety of methods: cutting the elastic sealant
                                                       been surveyed in workers’ air (Gabrio et al.,
with an oscillating knife; grinding the concrete
                                                       2000; Schwenk et al., 2002; Peper et al., 2005;
with a mechanical machine; sawing the concrete
                                                       Schettgen et al., 2012) and blood (Gabrio et al.,
with a mechanical saw; or cutting the concrete
                                                       2000; Schwenk et al., 2002; Peper et al., 2005;
with a mechanical chisel. The removal methods
                                                       Herrick et al., 2011; Schettgen et al., 2012).
were changed by equipping the tool with suction,
                                                           Mean indoor air concentrations of PCBs in
which reduced air PCB concentrations to non-de-
                                                       three contaminated schools in Germany were
tects to 3.1 μg/m3 (Kontsas et al., 2004). Serum
                                                       reported to be between 77 and 10 125 ng/m3; 90%
PCB concentrations in sealant-remover workers
were 0.6–17.8 μg/L (mean, 3.9 μg/L; and median,        of the total PCBs were either PCB-28 or PCB-52
1.9 μg/L). For highly chlorinated PCBs, the mean       (Gabrio et al., 2000). These congeners were also
was 3.5 μg/L (median, 1.6 μg/L), and for less chlo-    reported to be found at high concentrations
rinated PCBs, the mean was 0.4 μg/L (median,           (> 4000 ng/m3) in other studies in Germany
0.2 μg/L). Correlation between concentrations in       (Schwenk et al., 2002; Peper et al., 2005; Schettgen
air and serum was only noted for PCB-28 and            et al., 2012). The teachers (n = 96) working in
PCB-52.                                                the three contaminated buildings had mean

126
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 289
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.17989 Page 286 of
                                                       620
                                                                               Polychlorinated biphenyls


blood PCB-28 concentrations that differed by            PCB concentrations were determined in 2002 for
school (0.045 μg/L, 0.057 μg/L, and 0.098 μg/L,         583 persons who had worked between 1 and 40
respectively), and that were significantly elevated     years in the contaminated commercial building.
compared with teachers (n = 55) not working in          The median serum total PCB concentration was
contaminated schools (range, not detected to            2.32 μg/L (PCB-28, 0.09 μg/L; PCB-52, 0.01 μg/L;
0.035 μg/L) (Gabrio et al., 2000).                      PCB-138, 0.55 μg/L; PCB-153, 0.9 μg/L; and
    Median indoor air concentrations were               PCB-180, 0.7 μg/L). People not working in the
measured over 2 years in schools in Germany             contaminated building (n = 205) had signifi-
for congeners PCB-28 (33 ng/m3), PCB-52                 cantly lower serum concentrations of PCB-28
(293 ng/m3), and PCB-101 (66 ng/m3) (Liebl et al.,      and PCB-52 (0.023 μg/L and 0.004 μg/L, respec-
2004). Concentrations of more highly chlorinated        tively) (Broding et al., 2008).
indicator congeners (PCB-153, PCB-138, and
PCB-180) were all below 80 ng/m3. The median            1.5.11 Clean-up of hazardous waste
sum of indicator congeners was 2.04 μg/m3.
Biomonitoring of teachers (n = 9) and cleaning              Occupational exposure to PCBs has also been
personnel (n = 1) in schools in Germany showed          measured in workers who perform clean-up of
that median blood PCB concentrations exceeded           hazardous waste. After an explosion and fire
the German reference values after adjusting for         of unlabelled chemical waste drums at the
age in 8 out of 10 workers for PCB-138, 7 out of 10     former site of Chemical Control Corporation in
for PCB-153, and 8 out of 10 for PCB-180 (Neisel        Elizabeth, New Jersey, USA, the mean air PCB
et al., 1999).                                          concentration was 0.11 μg/m3 (n = 3) (Costello
    In teachers in the USA, the relative contribu-      & King, 1982). In workers (n = 32) removing
tion of lighter congeners (PCBs 6–74) (mean total       hazardous waste, including transformers, in
serum PCB concentration, 1.86 ng/g; n = 18) was         the USA, plasma PCB mean concentration
higher than in controls (Herrick et al., 2011). This    was 205 ng/g lipid (range, limit of detection to
was also observed in other studies: mean concen-        527 ng/g lipid) (Horii et al., 2010). Hexa and
tration of PCB-28, 0.28 μg/L; PCB-101, 0.07 μg/L;       heptachlorinated biphenyls accounted for 60%
PCB-138, 1.29 μg/L; PCB-153, 1.68 μg/L; and             of the PCB concentrations.
PCB-180, 1.14 μg/L in Peper et al., (2005); median
concentration of PCB-28, 0.087 μg/L; PCB-52,            1.5.12 Firefighters and rescue workers
0.024 μg/L; and PCB-101, 0.012 μg/L in Schettgen            Firefighters and rescue workers have also
et al., (2012); and mean concentration of PCB-28,       been surveyed for PCB exposure in several
0.24 μg/L; PCB-52, 0.07 μg/L; PCB-101, 0.02 μg/L;       recent studies, demonstrating a wide variability
PCB-153, 0.96 μg/L; PCB-138, 0.70 μg/L; and             in serum PCB concentrations (Table 1.33; Kelly
PCB-180, 0.62 μg/L in Schwenk et al., (2002).           et al., 2002; Schecter et al., 2002; Dahlgren et al.,
    People working inside contaminated buildings        2007; Chernyak et al., 2009, 2012).
other than schools may also be exposed to PCBs.
In Germany, air PCB concentrations in contam-
inated commercial buildings were 1280 ng/m3
(PCB-28, 110 ng/m3; PCB-52, 125 ng/m3; PCB-101,
11 ng/m3; PCB-138, < 2 ng/m3; PCB-153, < 2 ng/m3;
PCB-180, < 2 ng/m3) (Broding et al., 2007). The
PCB contamination originated from insulation
material and elastic sealing compounds. Serum

                                                                                                         127
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 290
   Case 2:15-cv-00201-SMJ            ECF No. 388-2          filed 01/28/20   PageID.17990 Page 287 of
                                                          620
IARC MONOGRAPHS – 107


1.6 Exposure assessment of                                 Former employees and experienced industrial
    epidemiological studies                                hygienists rated each entry. For pyranol, benzene,
                                                           and solvents, the analysis categories were: 0, no
1.6.1 Studies of occupational exposure                     exposure; 1, indirect exposure, meaning that the
                                                           chemical was found in the work area, but the
    Many epidemiological studies of occupa-                worker did not perform tasks using it; 2, direct
tional PCB exposure and cancer have been                   exposure. Cumulative exposures were calculated
performed; the majority are among workers in               using these scores and individual job histories.
capacitor-manufacture and transformer manu-                    A cancer mortality study among elec-
facture and repair. Duration of employment was             tric-utility workers in five companies exposed
used to assess exposure in most of these studies           to PCBs used job categories to estimate weekly
(Brown & Jones, 1981; Bertazzi et al., 1982, 1987;         exposures in hours for each job (Loomis et al.,
Cammarano et al., 1984; Brown, 1987; Nicholson             1997). PCBs were used in capacitors, transformers
& Selikoff, 1987; De Guire et al., 1988; Taylor et al.,    and switches. Capacitor fluids were 100% PCBs,
1988; Liss, 1989; Petruska & Engelhard, 1991;              while transformer fluids contained 70% PCBs
Greenland et al., 1994; Tynes et al., 1994; Yassi          and 30% chlorinated benzene solvents. Exposure
et al., 1994, 2003; Gustavsson et al., 1986; Savitz        assessments were performed by expert panels for
& Loomis, 1995; Tironi et al., 1996; Gustavsson &          each company. The panel members (industrial
Hogstedt, 1997; Hay & Tarrel, 1997; Kimbrough              hygienists, safety personnel, managers, and long-
et al., 1999, 2003; Loomis et al., 1997; Charles           term workers) recorded their individual expo-
et al., 2003; Mallin et al., 2004; Caironi et al.,         sure assessments for PCBs, and other exposures,
2005; Prince et al., 2006a, b; Ruder et al., 2006;         which were later discussed to resolve differences.
Ahrens et al., 2007; Hopf et al., 2009b, 2010,             For each occupational category and decade, the
2014; Silver et al., 2009; Pesatori et al., 2013). In      frequency in times per week and duration in
the remaining studies, exposure to PCBs was                hours of exposure to insulating fluids during
assessed using a variety of approaches, including          the average working week was indicated. This
job-exposure matrices (JEM), development of                was used to construct company and calendar
worker’s exposure zones, and measurement of                time-specific JEMs Industrial hygiene surveys
serum PCB concentrations.                                  of the plants were used to interpret the panel’s
    JEMs were used in several studies (Greenland           exposure assessment. Each occupational cate-
et al., 1994; Loomis et al., 1997; Prince et al.,          gory (in total, 28) was classified according to
2006a, b; Ruder et al., 2006; Silver et al., 2009).        workers’ potential exposure to PCBs.
    Greenland et al. (1994) developed a JEM in a               Three plant-specific semiquantitative JEMs
case–control study of cancer mortality at a trans-         were used in a study of cancer of the breast
former-assembly facility. Pyranol was used as the          in former capacitor-manufacturing workers
transformer oil from 1936 to 1976. Pyranol was             (women) in Indiana, Massachusetts, and New
composed of 50% PCBs (mainly hexachlorobi-                 York, USA (Silver et al., 2009). Two of these
phenyls) and 50% trichlorobenzene, but the PCB             JEMs had been used previously in a mortality
content could vary from 45% to 80%. A combi-               study (Prince et al., 2006a, b) of former workers
nation of 1000 job titles in 50 departments in 100         at the Indiana and Massachusetts plants, and
buildings resulted in more than 5500 entries in            one in a mortality study of former workers at
the JEM. Each entry was rated for seven selected           the Indiana plant (Ruder et al., 2006). Two of
exposures from 1901 to 1984. A four-point cate-            the three JEMs have been described in detail
gorical rating scale was used to rate the jobs.            in separate publications (Hopf et al., 2009b,

128
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 291
   Case 2:15-cv-00201-SMJ                       ECF No. 388-2              filed 01/28/20               PageID.17991 Page 288 of
                                                                         620
                                                                                                             Polychlorinated biphenyls



Table 1.33 Serum PCB concentrations in firefighters

Country         Population         Activity                             PCB congeners             Mean serum PCB      Reference
                                                                        measured                  concentration
USA             Firefighters       Extinguishing a transformer          NA                        2.96 ppb (range,    Kelly et al. (2002)
                (n = 58)           fire                                                           1.9–9.6 ppb)
                Rescue             Working during the collapse          Non-ortho PCBs            43–328 pg/g lipid   Dahlgren et al. (2007)
                workers            of the World Trade Center,           Mono-ortho                19–404 ng/g lipid
                (n = 7)            New York, September 2001             PCBs
                                                                        ΣDL-PCBsa                 19–405 ng/g lipid
Russian         Firefighters,      Participated in extinguishing        ΣDL-PCBsa                 198.6 pg/g lipid    Chernyak et al. (2009,
Federation      symptomatic        a fire at a cable-                                                                 2012), Schecter et al.
                (n = 8)            manufacturing plant (no                                                            (2002)
                                   SCBA)
                Firefighters,      Participated in extinguishing        ΣDL-PCBsa                 198.9 pg/g lipid
                asymptomatic       a fire at a cable-
                (n = 5)            manufacturing plant (no
                                   SCBA)
                Firefighters       Other fires                          ΣDL-PCBsa         231.7 pg/g lipid
                (n = 7)                                                 Congener 77, 126, Symptomatic                 Schecter et al. (2002)
                                                                        169               firefighters > than
                                                                                          the other groups
a DL-PCBs, dioxin-like PCBs, i.e. PCBs 77, 81, 105, 114, 118, 123, 126, 156, 157, 167, 169, 189

NA, not available; PCB, polychlorinated biphenyl; SCBA, self-contained breathing apparatus


2010). Exposure determinants or factors that                               distinguish between jobs with higher or lower
influenced PCB exposures for each plant were                               potential for PCB exposure. Most of these retro-
assessed for all jobs listed in the work histories.                        spective studies involved manufacturing plants
Jobs with similar rating of the exposure deter-                            that used limited amounts of other chemicals, or
minants were grouped into exposure categories.                             at least when other chemicals were used, these
Each job-exposure category, exposure intensity                             jobs were often indicated and could be excluded
(high, medium, low, background) and frequency                              from the epidemiological analysis. Creating
(continuous, intermittent) were qualitatively                              cohorts of today’s working environment would
rated separately for inhalation and dermal expo-                           include a very diverse industry with multitude
sure. The plant-specific JEMs used available air                           of job activities, including an array of different
PCB concentrations (the same as in Sinks et al.                            chemicals. Therefore it would be difficult to
(1992) for the Bloomington plant) to assign inha-                          draw definitive statements on the causations of a
lation weightings. The product of intensity and                            possible observed mortality excesses.]
frequency (fraction of day exposed) was calcu-                                 In their retrospective study of mortality, Sinks
lated for each job-exposure category. Finally,                             et al. (1992) developed workplace exposure zones
the JEM was modified for eras with different                               to classify worker exposure. The capacitor-man-
conditions of PCB exposure (change in Aroclor                              ufacturing plant studied was divided into five
use, ventilation-system improvements, lay-out                              zones of exposure by drawing consecutive circles
changes etc).                                                              (radius, approximately 69 m) centred upon the
    [These historical reconstructions are better                           heaviest source of PCB exposure. The produc-
than using duration of employment alone in the                             tion area was thus divided into three zones by
epidemiological studies, since duration does not                           proximity to PCB source. Two other zones were


                                                                                                                                            129
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 292
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.17992 Page 289 of
                                                     620
IARC MONOGRAPHS – 107


defined: maintenance and office workers. Air          or contaminated with PCBs at a concentration
sampling was conducted in these five zones, and       greater than 50 mg/kg. The Basel Convention is
means were assigned as the weight (1–5) of PCB        legally binding for 179 countries (status in 2013).
exposure for the zone.                                     The Codex Alimentarius Commission, recog-
    Serum PCB concentrations were used in one         nizing the importance of prevention of human
case–control study (Laden et al., 2001b), and in a    exposure through source-directed measures
recent cross-sectional study (Persky et al., 2012)    (i.e. strict control of industrial and agricultural
(see Section 1.5.2).                                  processes that may generate and release PCDDs,
                                                      PCDFs, and PCBs), adopted the Code of Practice
1.6.2 Studies of environmental exposure               Concerning Source Directed Measures to
                                                      Reduce Contamination of Food with Chemicals
    Cohort studies of environmental exposure          (CAC/RCP 49–2001) (Codex Alimentarius, 2001)
have used many approaches to assess exposure          and the Code of Practice for the Prevention
to PCBs. Exposure approaches include inter-           and Reduction of Dioxin and Dioxin-like PCB
view, questionnaires, cumulative PCB exposure,        Contamination in Foods and Feeds (CAC/RCP
dietary intake of fatty fish, PCB concentrations      62–2006) (Codex Alimentarius, 2006). No limits
in biological media such as blood, adipose tissue,    in foodstuffs were included, but management
and breast milk, and in the environment such          options were recommended.
as carpet dust, or any combinations of these.
Biological measures of body burden have been          (a)   Provisional tolerable monthly intake
used extensively (see Table 1.34).                        In 2002, the Joint Food and Agriculture
                                                      Organization of the United Nations (FAO)/WHO
1.7 Regulations and guidelines                        Expert Committee on Food Additives (JECFA)
                                                      established a provisional tolerable intake of
1.7.1 Global                                          70 pg/kg bw per month for PCDDs, PCDFs, and
    For Parties to the Stockholm Convention on        DL-PCBs expressed as TEFs, based on reproduc-
Persistent Organic Pollutants (POPs) (UNEP,           tive end-points (JEFCA, 2002). The value was
2001), presently 179 Member States, the produc-       expressed “per month” to reflect that exposure is
tion of PCBs is totally prohibited, although the      cumulative and chronic rather than acute.
presence of PCBs in equipment is allowed to           (b)   Drinking-water
continue until 2025. The environmentally sound
management of waste containing or contami-                No water quality guidelines have been set for
nated with PCBs at a content above 0.005% must        these substances because of their low solubility
be achieved by 2028.                                  in water.
    Annex I of the Basel Convention on the
                                                      (c)   Air
Transboundary Movements of Hazardous
Wastes and Their Disposal (UNEP, 2011) defines            Air quality guidelines for PCBs have not been
a category of hazardous waste specific to PCBs:       established, because exposure by direct inhala-
“Y10 waste substances and articles containing or      tion generally constitutes only a small proportion
contaminated with PCBs and/or polychlorinated         of total exposure, in the order of 1–2% of the daily
terphenyls (PCTs) and/or polybrominated biphe-        intake from food. Although this air concentra-
nyls (PBBs).” Additionally, Annex VIII defines        tion is only a minor contributor to direct human
as “hazardous” any electrical waste containing        exposure, it is a major contributor to contamina-
                                                      tion of the food-chain (WHO, 2000).

130
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 293
  Case 2:15-cv-00201-SMJ                   ECF No. 388-2            filed 01/28/20           PageID.17993 Page 290 of
                                                                  620
                                                                                                  Polychlorinated biphenyls



Table 1.34 Common measures of exposure to PCBs and design of the exposure assessment in
epidemiological studies in non-occupational settings

Exposure measure             Exposure assessment              Examples of exposure categories reported
Cumulative PCB               Regular jobs held                • Job-exposure schemes
exposure                                                      • Industry classifications
                                                              • Potential exposure to PCBs as assessed by an occupational
                                                              hygienist
Dietary intake of fatty      Standardized questionnaires      • Number of fish meals per day
fish containing PCBs         or interviews
High-level dietary           Admission to hospital            • Area of residence
intake of contaminated
rice oil (mass poisoning)
Environmental PCB            PCB concentrations in            • Amount of PCBs in dust
concentrations               carpet dust                      • Amount of PCBs in soil
                             PCBs in soil
PCB concentrations in        Serum PCB concentration,         • Sum of PCB congeners
biological samples           non-lipid adjusted               • High or low PCB body burden: ‘high’ exposure (higher than the
                                                              median based on the control group) vs. ‘low’ exposure (lower than
                                                              the median based on the control group)
                             Serum PCB concentration,         • Sum of PCB congeners measured
                             lipid adjusted                   • Single PCB congeners
                                                              • Potentially estrogenic PCBs (PCB-44, PCB-54) and PCB-101, PCB-
                                                              187
                                                              • Potentially anti-estrogenic, immunologic, dioxin-like, non-ortho
                                                              substitution, mono-ortho substitution, moderately persistent (PCB-
                                                              66, PCB-77, PCB-105, PCB-118, PCB-126)
                                                              • Immunotoxic PCBs (PCB-66, PCB-74, PCB-105, PCB-118, PCB-
                                                              138, PCB-153, PCB-156, PCB-167, PCB-180)
                                                              • Di-ortho substitution, limited DL-PCBs and persistent PCBs (PCB-
                                                              128, PCB-138, PCB-170)
                                                              • Biologically persistent inducers of CYP1A and CYP2B
                                                              • Environmentally relevant PCBs (PCB-195, PCB-206, PCB-209)
                                                              • Neurotoxic PCBs (PCB-18, PCB-28)
                                                              • Non-dioxin-like PCBs (PCB-74, PCB-99, PCB-118, PCBs 138–158,
                                                              PCB-146)
                                                              • Sum of DL-PCBs (PCB-105, PCB-118, PCB-156)
                                                              • Sum of NDL-PCBs (PCB-28, PCB-99, PCB-138, PCB-153, PCB-170,
                                                              PCB-183, PCB-187)
                                                              • BRCA1 inhibiting PCBs (PCB-101, PCB-138)
                                                              • Pseudo-estrogen PCBs (PCB-28, PCB-52, PCB-153)
                                                              • Phenobarbital inducers (PCB-101, PCB-153, PCB-180, PCB-194)
                                                              • Most-represented congeners (PCB-118, PCB-138, PCB-153, PCB-
                                                              180)
                             Plasma PCB concentration         Sum of the four most prevalent PCB congeners (PCB-118, PCB-153,
                                                              PCB-138, PCB-180)
                             Adipose tissue PCB               Sum of 18 PCBs
                             concentrations                   Sum of dioxin-like PCBs (PCB-77, PCB-126, PCB-169)
PCB concentrations in        Tumour tissue PCB                Sum of PCB congeners (PCB-28, PCB-31, PCB-49, PCB-52, PCB-
biological samples           concentrations                   101, PCB-105, PCB-118, PCB-138, PCB-153, PCB-170, PCB-180),
(cont.)                                                       measured at the time of diagnosis
DL-PCB, dioxin-like polychlorinated biphenyl; NDL-PCB, non-dioxin-like polychlorinated biphenyl



                                                                                                                            131
   Declaration of Alicia Butler In Support Of Plaintiff’s
   Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 294
      Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20     PageID.17994 Page 291 of
                                                       620
IARC MONOGRAPHS – 107


1.7.2 Environmental regulations                         (b)     North America
(a)     European Union and Member States                (i)    USA
    The Member States of the European Union                 The United States Food and Drug
have taken actions to eliminate the production,         Administration has established tolerance levels
use, and release of PCBs since 1985. In 2004, to        in various foods in an attempt to reduce human
implement the Stockholm Convention on POPs,             exposure to PCBs (FDA, 2013). [These limit values
by regulation EC/850/2004 (EU 850/2004), the            were set in 1971 and 1977, before any epidemi-
production, placing on the market, and use of           ological and most experimental studies were
PCBs were prohibited. Low POPs concentration            conducted, and have not been revised since.] The
limits were adopted through Council Regulation          temporary tolerance levels for PCB residues are
(EC) No. 1195/2006 (EU 1195/2006) amending              as follows:
Annex IV to Regulation (EC) No 850/2004.                •     1.5 ppm in milk (fat basis);
Within the European Union of 26 Member                  •     1.5 ppm in manufactured dairy products (fat
States, several measures have been adopted to                 basis);
reduce the presence of PCDDs, PCDDs, PCDFs,
                                                        •     3 ppm in poultry (fat basis);
and PCBs in the environment, in food and in
feed. These include:                                    •     0.3 ppm in eggs;
                                                        •     0.2 ppm in finished animal feed for food-pro-
•     Commission Regulation (EC) No. 1883/2006
                                                              ducing animals (except the following finished
      of 19 December 2006 laid down methods of
                                                              animal feeds: feed concentrates, feed supple-
      sampling and analysis for the official control
                                                              ments, and feed premixes);
      of levels of dioxins and DL-PCBs in certain
      foodstuffs;                                       •     2 ppm in animal feed components of animal
                                                              origin, including fishmeal and other by-prod-
•     Commission Recommendation 2006/88/EC
                                                              ucts of marine origin and in finished animal
      of 6 February 2006 concerning the reduction
                                                              feed concentrates, supplements, and premixes
      of the presence of dioxins, furans and PCBs
                                                              intended for food-producing animals.
      in feedingstuffs and foodstuffs;
                                                        •     2 ppm in fish and shellfish (edible portion).
•     Commission Recommendation 2006/794/EC
                                                              The edible portion of fish excludes head,
      of 16 November 2006 on the monitoring of
                                                              scales, viscera, and inedible bones;
      background levels of dioxins, DL-PCBs and
      NDL-PCBs in foodstuffs.                           •     0.2 ppm in infant and junior foods;
•     The most recent Commission Regulation             •     10 ppm in paper food-packaging mate-
      (EU) No. 1259/2011 amended Regulation EU                rial intended for or used with human food,
      1881/2006 as regards maximum levels for                 finished animal feed and any components
      DL-PCBs and NDL-PCBs (EC, 2011a); it also               intended for animal feeds. The tolerance does
      changed the formerly used 1998 WHO TEFs                 not apply to paper food-packaging material
      to the scheme adopted in 2005 (referred to as           separated from the food therein by a func-
      WHO2005-TEFs) (Van den Berg et al., 2006)               tional barrier that is impermeable to migra-
      and includes maximum levels for NDL-PCBs                tion of PCB.
      in food.                                             The United States Environmental Protection
      See Table 1.35                                    Agency (EPA) has set a maximum contami-
                                                        nant level for PCBs of 0.0005 mg/L (500 ppt)
                                                        in drinking-water. The EPA requires that spills

132
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 295
                                                                         Table 1.35 Maximum permitted levels for dioxin-like compounds and indicator PCBs in the European Food and Feed
                                                                         regulation
                                                                         Foodstuffs                                                                             Maximum permitted levelsa
                                                                                                                                                                Sum of PCDDs, PCDFs, DL-         DL-PCBsb                                     Sum of PCB6c
                                                                                                                                                                PCBsb (pg WHO2005-TEQ per g fat) (pg WHO2005-TEQ per g fat)                   (ng/g fat)
                                                                         Meat and meat products (excluding edible offal) of the following animals):
                                                                         Bovine animals and sheep                                                               4.0                                       1.75                                40
                                                                         Poultry                                                                                3.0                                       0.75                                40
                                                                         Pigs                                                                                   1.25                                      0.5                                 40
                                                                         Liver of terrestrial animals and derived products thereof                              10.0                                                                          40
                                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                         Muscle meat of fish and fishery products and products thereof (with the                6.5 pg/g ww                               2.5 pg/g ww                         75 ng/g ww
                                                                         exemption of wild caught eel and wild-caught fresh water fish, with the
                                                                         exception of diadromous fish species caught in fresh water, fish liver and
                                                                         derived products, and marine oils)a
                                                                         Muscle meat of wild caught fresh water fish, with the exception of                     6.5 pg/g ww                                                                   125 ng/g ww
                                                                         diadromous fish species caught in fresh water, and products thereofd
                                                                         Muscle meat of wild caught eel (Anguilla anguilla) and products thereof                10.0 pg/g ww                                                                  300 ng/g ww
                                                                         Fish liver and derived products thereof with the exception of marine oils              20.0 pg/g ww                                                                  200 ng/g ww
                                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                         referred to above
                                                                         Marine oils (fish body oil, fish liver oil and oils of other marine organisms          6.0                                                                           200
                                                                                                                                                                                                                                                                                           620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         intended for human consumption)
                                                                         Raw milk and dairy products, including butter fat                                      5.5                                       2.0                                 40
                                                                         Hen eggs and egg products                                                              5.0                                       1.75                                40
                                                                         Fat of the following animals:
                                                                         Bovine animals and sheep                                                               4.0                                                                           40
                                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         Poultry                                                                                3.0                                                                           40




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 296
                                                                         Pigs                                                                                   1.25                                                                          40
                                                                         Mixed animal fats                                                                      2.5                                       0.75                                40
                                                                         Vegetable oils and fats                                                                1.25                                                                          40
                                                                         Foods for infants and young children                                                   0.2 pg/g ww                                                                   1.0 ng/g ww
                                                                         Fruits, vegetables and cereals                                                                                                   0.1 pg/g ww
                                                                         a The maximum level expressed on fat is not applicable for foods containing < 2% fat (the maximum level expressed on product basis for foods containing < 2% fat = maximum level
                                                                         expressed on fat for that food × 0.02).
                                                                         b The Commission Recommendation 2011/516/EU (EC, 2011b) replaces regulation 2006/88/EC and sets separate action levels for PCDD/PCDF (expressed as WHO
                                                                                                                                                                                                                                          2005 -TEQ) and DL-
                                                                         PCB (expressed as WHO2005-TEQ).
                                                                         c PCB comprises PCB-28, PCB-52, PCB-101, PCB-138, PCB-153, and PCB-180
                                                                               6
                                                                         d The maximum level for crustaceans applies to muscle meat from appendages and abdomen. In the case of crabs and crab-like crustaceans (Brachyura and Anomura) it applies to

                                                                         muscle meat from appendages.
                                                                         DL-PCB, dioxin-like polychlorinated biphenyl; PCDD, polychlorinated dibenzodioxins; PCDF, polychlorinated dibenzofurans; TEQ, toxic equivalent; ww, wet weight
                                                                                                                                                                                                                                                                                                   PageID.17995 Page 292 of




                                                                   133
                                                                                                                                                                                                                                                               Polychlorinated biphenyls




                                                                         Adapted from EC (2011a) and EC (2011b)
       Case 2:15-cv-00201-SMJ        ECF No. 388-2      filed 01/28/20    PageID.17996 Page 293 of
                                                      620
IARC MONOGRAPHS – 107


or accidental releases into the environment of         and import of the chemicals listed in Annex A of
1 pound (0.45 kg) or more of PCBs be reported          the Convention, including PCBs. Exempted use
to the EPA (ATSDR, 1996).                              of PCBs as per the Toxic Substances Regulations
                                                       1983 is permitted, but subject to phase-out no
(ii)   Canada
                                                       later than December 2016. The HSNO Act 1996 is
     The import, manufacture, and sale (for re-use)    administered by The New Zealand Environment
of PCBs were made illegal in Canada in 1977.           Risk Management Authority (ERMA) by:
Release of PCBs to the environment was made            assessing new chemicals, pesticides or indus-
illegal in 1985. However, use of PCB-containing        trial chemicals currently in use that exhibit POP
equipment is allowed until the end of its service      characteristics (Articles 3.3 and 3.4); permitting
life. The storage of PCBs has been regulated since     the appropriate use of POPs for laboratory-scale
1988. Export has been regulated since 1997. These      research or as a reference standard (Article 3.5);
provisions are maintained in the Chlorobiphenyls       managing the existing exempted use and storage
Regulations, under the Canadian Environmental          of PCBs (Article 3.6); prohibiting import, manu-
Protection Act, 1999 (CEPA, 2011).                     facture, or use of POPs (Article 3.1 and 3.2). The
     The regulation of waste is consistent with the    Imports and Exports (Restrictions) Act 1988,
Basel Convention’s “Technical guidelines for the       via the Imports and Exports (Restrictions)
environmentally sound management of wastes             Prohibition Order (No. 2) 2004, prohibits export
consisting of, containing, or contaminated with        of POPs (except as conditionally provided under
persistent organic pollutants” (Basel Convention,      Article 3.2). Import and export are regulated
2007, 2015).                                           under The Imports and Exports (Restrictions)
(c)      Australia and New Zealand                     Act 1988.
(i)   Australia                                        (d)   Asia
    The Industrial Chemicals (Notification and         (i)   China
Assessment) Act 1989 was amended to give effect            China implements an import and export
to the Stockholm Convention (NICNAS, 1989).            registration system, included under its
    The National Strategy for The Management           Regulations on Environmental Management of
of Scheduled Waste was endorsed by the                 Chemicals and the Import and Export of Toxic
Australian and New Zealand Environment                 Chemicals of 1994. In 2005, PCBs were included
and Conservation Council in 2003 (ANZECC,              in the List of Toxic Chemicals Strictly Prohibited
2003) and provides for the safe management             from Import and Export, by No. 116 Notice on
and disposal of organochlorine pesticides, PCBs        the List of Goods Prohibited from Import (the
and hexachlorobenzene. The PCB Management              Sixth Group). The National Implementation Plan
Plan provides treatment provisions for different       under the Stockholm Convention entered into
types of PCB waste including liquid residues and       force for China in 2004, and also applied to the
discharges, gaseous emissions, solid residues and      Special Administrative Regions of Hong Kong
disposal (Australian Government, 2006, 2007).          and Macao (NIP China, 2007). This plan aims to
(ii) New Zealand                                       prohibit and prevent the production and import
   The Hazardous Substances and New                    of PCBs, and to achieve the environmentally
Organisms (HSNO) Act 1996 (as amended                  sound management of currently used equipment
by the HSNO [Stockholm Convention] Act                 containing PCBs. China used to produce PCBs,
Amendment 2003), prohibits the production, use         but production was stopped in the 1970s. The


134
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 297
       Case 2:15-cv-00201-SMJ      ECF No. 388-2         filed 01/28/20   PageID.17997 Page 294 of
                                                       620
                                                                             Polychlorinated biphenyls


plan called for establishing a system for the decla-    capacitors and transformers containing PCBs
ration, registration, and environmentally sound         (Environmental Protection Administration,
management of equipment in use containing               1988). Furthermore, PCBs may not be detectable
PCBs by 2010. Identification of high-risk equip-        in effluents from business, sewage systems and
ment currently in use across the country is to be       building sewage-treatment facilities.
achieved by 2015, with uses of PCBs eliminated          (iii) India
by 2025.
    Furthermore, China has also stipulated                 According to Schedule VI of the
special administrative regulations and standards        Hazardous Waste (Management, Handling
with regard to PCBs. The Notice on the Issues           and Transboundary Movement) Rules 2008,
Concerning Prevention of Pollution Caused               the import and export of hazardous wastes,
by Hazardous Polychlorinated Biphenyls was              substances and articles containing or consisting
promulgated in 1979 to ban future imports of            of or contaminated with PCBs are prohibited
power equipment containing PCBs. The Notice             (Ministry of Environment and Forests, 2008).
on Enhancement of the Management over Waste             (e)     Africa
Polychlorinated Biphenyl Power Capacitors was
issued in 1990 to forbid trading and disman-            United Republic of Tanzania
tling downstream capacitors containing PCBs.                The Industrial and Consumer Chemicals
The Provisions on the Pollution Caused by               (Management and Control) Act of 2003 provides
Power Installations Containing Polychlorinated          for the management and control of PCBs under
Biphenyls and Related Wastes of 1991 addresses          the list of severely restricted/banned/elimi-
the declaration, transfer, transport, import, treat-    nated chemicals in Schedule 8. The government
ment, disposal, sealing-up and storage of PCB           of the United Republic of Tanzania issued an
wastes and other sources. The Control Standard          Environmental Management Act (Government
on Polychlorinated Biphenyls for Wastes                 of the United Republic of Tanzania, 2004)
(GB13015–91) was implemented in 1991, in which          that specifically provides for the control and
the value of the control standard on PCBs wastes        management of current and future POPs,
and the treatment methods for wastes containing         requiring submission of an annual report on
PCBs are stipulated (NIP China, 2007).                  implementation.
(ii)   Taiwan, China
                                                        1.7.3 Occupational exposure limits
    Importation of PCBs was prohibited in 1980.
The Environmental Protection Administration             (a)     USA
of Taiwan, China, banned the manufacture, sale,             The manufacture of PCBs ended in the USA
and use of PCBs in 1988. An extensive investi-          in 1977. Standards for occupational exposures
gation of electrical devices in 1990–1991 indi-         (permissible exposure limits; PELs) in the USA
cated that more than 80 000 PCB-containing              are set by the Occupational Safety and Health
electrical devices were still in use, mainly capac-     Administration (OSHA) (29CFR1910.1000 Table
itors and transformers. A full-scale ban on the         Z-1 Limits for air contaminants). The PELs are
use of PCBs, with the exception of experimental,        8-hour TWAs unless otherwise noted, and are
research, and educational purposes, took effect         determined from breathing-zone air samples.
in January 2001. This prohibited use of any elec-       The PELs established by OSHA are 1000 μg/m3
trical devices containing PCBs by the end of 2000,      for PCB mixtures containing 42% chlorine, and
mandating immediate disposal at end of use of           500 μg/m3 for PCB mixtures containing 54%

                                                                                                    135
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 298
      Case 2:15-cv-00201-SMJ          ECF No. 388-2           filed 01/28/20      PageID.17998 Page 295 of
                                                            620
IARC MONOGRAPHS – 107


chlorine (set in 1971 and not revised after this                l’Energie, Fonds National pour le Développement des
time). Both standards encompass all physical                    Adductions d’Eau, Angers, France.
                                                             Adu-Kumi S, Kawano M, Shiki Y, Yeboah PO, Carboo
forms of these compounds: aerosols, vapour,                     D, Pwamang J et al. (2010). Organochlorine pesti-
mist, sprays, and PCB-laden dust particles.                     cides (OCPs), dioxin-like polychlorinated biphenyls
OSHA recognizes that PCBs are absorbed                          (dl-PCBs), polychlorinated dibenzo-p-dioxins and
                                                                polychlorinated dibenzo furans (PCDD/Fs) in edible
through intact skin; therefore, routes for dermal               fish from Lake Volta, Lake Bosumtwi and Weija Lake
and inhalation exposure should be evaluated by                  in Ghana. Chemosphere, 81(6):675–84. doi:10.1016/j.
an industrial hygienist. The National Institute                 chemosphere.2010.08.018 PMID:20843537
for Occupational Safety and Health (NIOSH)                   Agrell C, Larsson P, Okla L et al. (2001). Atmospheric
                                                                and river input of PCBs, DDTs and HCHs to the Baltic
recommends a 10-hour TWA of 1 μg/m3 based on                    Sea. A Systems analysis of the Baltic Sea. In: Wulff F,
minimum reliable detectable concentration and                   Rahm L, Larsson P, editors. Ecological studies, Vol.
the potential carcinogenicity of PCBs. NIOSH                    148. Springer Verlag, pp. 149–175.
also recommends that all workplace exposures                 Agudo A, Goñi F, Etxeandia A, Vives A, Millán E, López
                                                                R et al. (2009). Polychlorinated biphenyls in Spanish
be reduced to the lowest feasible level.                        adults: determinants of serum concentrations. Environ
                                                                Res, 109(5):620–8. doi:10.1016/j.envres.2009.03.009
(b)     Europe                                                  PMID:19403125
                                                             Ahmed MT, Loutfy N, El Shiekh E (2002). Residue levels
    The maximum allowable airborne concen-                      of DDE and PCBs in the blood serum of women in the
trations for PCBs containing 42% and 54% chlo-                  Port Said region of Egypt. J Hazard Mater, 89(1):41–8.
rine in the Federal Republic of Germany [before                 doi:10.1016/S0304-3894(01)00283-7 PMID:11734345
reunification] were 1.0 and 0.5 mg/m3, respec-               Ahrens W, Mambetova C, Bourdon-Raverdy N, Llopis-
                                                                González A, Guénel P, Hardell L et al. (2007).
tively; and in Sweden, 0.5 mg/m3 (IARC, 1978).                  Occupational exposure to endocrine-disrupting
                                                                compounds and biliary tract cancer among men. Scand
                                                                J Work Environ Health, 33(5):387–96. doi:10.5271/
                                                                sjweh.1158 PMID:17973065
References                                                   Akagi K, Okumura M (1985). Association of blood pres-
                                                                sure and PCB level in yusho patients. Environ Health
Abalos M, Parera J, Rivera J, Abad E (2010). PCDD/F             Perspect, 59:37–9. doi:10.2307/3429871 PMID:3921361
  and DL-PCB levels in meat from broilers and rabbits        Ali N, Van den Eede N, Dirtu AC, Neels H, Covaci A (2012).
  fed with fish-oil enriched feeds. Chemosphere,                Assessment of human exposure to indoor organic
  78(2):175–84. doi:10.1016/j.chemosphere.2009.09.060           contaminants via dust ingestion in Pakistan. Indoor
  PMID:19879628                                                 Air, 22(3):200–11. doi:10.1111/j.1600-0668.2011.00757.x
Abarnou A, Loizeau V, Le Guellec AM, Jaouen-Madoulet            PMID:22092870
  A (2002). Contaminants in marine foodwebs Revue            Altenkirch H, Stoltenburg G, Haller D, Hopmann D,
  Méd. Vét., 153(6):425–32. Available from: http://www.         Walter G (1996). Clinical data on three cases of occu-
  revmedvet.com/2002/RMV153_425_432.pdf                         pationally induced PCB-intoxication. Neurotoxicology,
Abballe A, Ballard TJ, Dellatte E, di Domenico A, Ferri         17(3–4):639–43. PMID:9086484
  F, Fulgenzi AR et al. (2008). Persistent environ-          Altshul L, Covaci A, Hauser R (2004). The relationship
  mental contaminants in human milk: concentrations             between levels of PCBs and pesticides in human hair
  and time trends in Italy. Chemosphere, 73(1):Suppl:           and blood: preliminary result. Environ Health Perspect,
  S220–7.          doi:10.1016/j.chemosphere.2007.12.036        112(11):1193–9. doi:10.1289/ehp.6916 PMID:15289166
  PMID:18462773                                              AMAP (2000). PCB in the Russian Federation: Inventory
Acquavella JF, Hanis NM, Nicolich MJ, Phillips SC (1986).       and proposals for priority remedial actions. Oslo,
  Assessment of clinical, metabolic, dietary, and occu-         Norway: Arctic Monitoring and Assessment
  pational correlations with serum polychlorinated              Programme. Report 2000:3, ISBN 82–7971–008–6.
  biphenyl levels among employees at an electrical capac-    AMAP (2004). Persistent Organic Pollutants in the Arctic.
  itor manufacturing plant. J Occup Med, 28(11):1177–80.        Oslo, Norway: Arctic Monitoring and Assessment
  PMID:3097280                                                  Programme.
ADEME (1998). [Health regulations knowledge of               AMAP (2009). AMAP Assessment 2009: Human Health
  domestic sewage sludge.] Technical Document n°20,             in the Arctic. Oslo, Norway: Arctic Monitoring and
  Agence de l’Environnement et de la Maîtrise de                Assessment Programme XIV, 256 pp.


136
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 299
    Case 2:15-cv-00201-SMJ                               ECF No. 388-2                   filed 01/28/20       PageID.17999 Page 296 of
                                                                                       620
                                                                                                                  Polychlorinated biphenyls


Angerer J, Heinzow B, Reimann DO, Knorz W, Lehnert                                      Asante KA, Adu-Kumi S, Nakahiro K, Takahashi S, Isobe
  G (1992). Internal exposure to organic substances                                       T, Sudaryanto A et al. (2011). Human exposure to PCBs,
  in a municipal waste incinerator. Int Arch Occup                                        PBDEs and HBCDs in Ghana: Temporal variation,
  Environ Health, 64(4):265–73. doi:10.1007/BF00378285                                    sources of exposure and estimation of daily intakes
  PMID:1468796                                                                            by infants. Environ Int, 37(5):921–8. doi:10.1016/j.
ANSES (2011). National study on ingestion of polychlo-                                    envint.2011.03.011 PMID:21470682
  rinated biphenyls by consumers of fresh-water fish.                                   ATSDR (1996). Toxicological Profile for Polychlorinated
  Rapport d’étude scientifique. Agence nationale de sécu-                                 Biphenyls (update). Atlanta (GA): US Department of
  rité sanitaire, alimentation, environnement, travail.                                   Health and Human Services, Public Health Service,
ANZECC (2003). Polychlorinated biphenyls management                                       Agency for Toxic Substances and Disease Registry.
  plan. Revised edition April 2003. Australian and New                                    Available        from:      http://www.egr.msu.edu/tosc/
  Zealand Environment and Conservation Council.                                           meridian/factsheets/fs_pcbs.pdf, accessed 24 June
  Available from: http://www.scew.gov.au/system/files/                                    2014.
  resources/378b7018-8f2a-8174-3928-2056b44bf9b0/                                       ATSDR (2000). Toxicological Profile for Polychlorinated
  f i l e s /a n z e c c - g l - p o l y c h l o r i n a t e d - b i p h e n y l s -      Biphenyls (Update). Atlanta (GA): US Department of
  management-plan-revised-200304.pdf, accessed 11                                         Health and Human Services, Public Health Service,
  May 2015.                                                                               Agency for Toxic Substances and Disease Registry.
Aozasa O, Ohta S, Nakao T, Miyata H, Ishizawa H,                                          Available from: http://www.atsdr.cdc.gov/ToxProfiles/
  Sakashita S et al. (2008). PCB contamination assessment                                 tp17.pdf, accessed 10 June 2014.
  of yusho patients by using preserved human umbil-                                     Atuma SS, Aune M (1999). Method for the determination
  ical cord. Bull Environ Contam Toxicol, 81(6):578–82.                                   of PCB congeners and chlorinated pesticides in human
  doi:10.1007/s00128-008-9546-y PMID:18815719                                             blood serum. Bull Environ Contam Toxicol, 62(1):8–15.
Apostoli P, Magoni M, Bergonzi R, Carasi S, Indelicato A,                                 doi:10.1007/s001289900834 PMID:9870983
  Scarcella C et al. (2005). Assessment of reference values                             Australian Government (2006). Stockholm Convention
  for polychlorinated biphenyl concentration in human                                     on Persistent Organic Pollutants. Australia’s National
  blood. Chemosphere, 61(3):413–21. doi:10.1016/j.                                        Implementation Plan. Available from: http://chm.pops.
  chemosphere.2005.02.034 PMID:16182859                                                   int/Implementation/NIPs/NIPSubmissions/tabid/253/
Aries E, Anderson DR, Fisher R (2008). Exposure assess-                                   Default.aspx, accessed on 24 June 2014.
  ment of workers to airborne PCDD/Fs, PCBs and PAHs                                    Australian Government (2007). Stockholm Convention
  at an electric arc furnace steelmaking plant in the UK.                                 on Persistent Organic Pollutants National Report
  Ann Occup Hyg, 52(4):213–25. doi:10.1093/annhyg/                                        pursuant to Article 15. Available from: http://chm.
  men011 PMID:18400768                                                                    pops.int/LinkClick.aspx?link=254&tabid=751&langua
Arisawa K, Uemura H, Hiyoshi M, Satoh H, Sumiyoshi                                        ge=en-US, accessed 24 June 2014.
  Y, Morinaga K et al. (2008). Dietary intake of PCDDs/                                 Aydin ME, Ozcan S, Tor A (2007). Ultrasonic solvent
  PCDFs and coplanar PCBs among the Japanese                                              extraction of persistent organic pollutants from
  population estimated by duplicate portion anal-                                         airborne particles. Clean – Soil, Air, Water, 35(6):660–8.
  ysis: a low proportion of adults exceed the tolerable                                   doi:10.1002/clen.200700049
  daily intake. Environ Res, 108(2):252–9. doi:10.1016/j.                               Bachelet D, Truong T, Verner M-A, Arveux P, Kerbrat P,
  envres.2008.06.011 PMID:18692182                                                        Charlier C et al. (2011). Determinants of serum concen-
Aronson KJ, Miller AB, Woolcott CG, Sterns EE,                                            trations     of      1,1-dichloro-2,2-bis(p-chlorophenyl)
  McCready DR, Lickley LA et al. (2000). Breast adipose                                   ethylene and polychlorinated biphenyls among French
  tissue concentrations of polychlorinated biphenyls and                                  women in the CECILE study. Environ Res, 111(6):861–
  other organochlorines and breast cancer risk. Cancer                                    70. doi:10.1016/j.envres.2011.06.001 PMID:21684540
  Epidemiol Biomarkers Prev, 9(1):55–63. PMID:10667464                                  Backe C, Larsson P, Agrell C (2002). Spatial and temporal
Arrebola JP, Cuellar M, Claure E, Quevedo M, Antelo                                       variation of polychlorinated biphenyl (PCB) in
  SR, Mutch E et al. (2012a). Concentrations of organo-                                   precipitation in southern Sweden. Sci Total Environ,
  chlorine pesticides and polychlorinated biphenyls                                       285(1–3):117–32. doi:10.1016/S0048-9697(01)00901-9
  in human serum and adipose tissue from Bolivia.                                         PMID:11874035
  Environ Res, 112:40–7. doi:10.1016/j.envres.2011.10.006                               Backe C, Larsson P, Okla L (2000). Polychlorinated biphe-
  PMID:22078547                                                                           nyls in the air of southern Sweden - spatial and temporal
Arrebola JP, Mutch E, Cuellar M, Quevedo M, Claure E,                                     variation. Atmos Environ, 34(9):1481–6. doi:10.1016/
  Mejía LM et al. (2012b). Factors influencing combined                                   S1352-2310(99)00367-2
  exposure to three indicator polychlorinated biphenyls                                 Bahn AK, Rosenwaike I, Hermann N, Grover P, Stellman
  in an adult cohort from Bolivia. Environ Res, 116:17–25.                                J, O’Leary K (1976). Letter: Melanoma after expo-
  doi:10.1016/j.envres.2012.04.009 PMID:22578811                                          sure to PCB’s. N Engl J Med, 295(8):450 doi:10.1056/
                                                                                          NEJM197608192950820 PMID:819831


                                                                                                                                               137
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 300
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18000 Page 297 of
                                                              620
IARC MONOGRAPHS – 107


Balfanz E, Fuchs J, Kieper H (1993). Sampling and analysis        contaminated with persistent organic pollutants.
  of polychlorinated biphenyls (PCB) in indoor air due to         Conference of the Parties to the Basel Convention on the
  permanently elastic sealants. Chemosphere, 26(5):871–           Control of Transboundary Movements of Hazardous
  80. doi:10.1016/0045-6535(93)90362-9                            Wastes and Their Disposal. Twelfth meeting. Geneva.
Ballschmiter K, Bacher R, Mennel A, Fischer R, Riehle             Available from: http://synergies.pops.int/2015COPs/
  U, Swerev M (1992). The determination of chlorinated            MeetingDocuments/tabid/4243/language/en-US/
  biphenyls, chlorinated dibenzodioxins, and chlorinated          Default.aspx, accessed 11 May 2015.
  dibenzofurans by GC-MS. J High Resolut Chromatogr,           Bayen S, Wurl O, Karuppiah S, Sivasothi N, Lee HK,
  15(4):260–70. doi:10.1002/jhrc.1240150411                       Obbard JP (2005). Persistent organic pollutants in
Ballschmiter K, Zell M (1980). Analysis of polychlorinated        mangrove food webs in Singapore. Chemosphere,
  biphenyls (PCB) by glass capillary gas chromatography:          61(3):303–13. doi:10.1016/j.chemosphere.2005.02.097
  composition of technical Arochlor- and Clophen-PCB              PMID:16182847
  mixtures. Fresenius Z Anal Chem, 302(1):20–31.               Becker K, Göen T, Seiwert M, Conrad A, Pick-Fuss H,
  doi:10.1007/BF00469758                                          Müller J et al. (2009). GerES IV: phthalate metabo-
Bamford HA, Ko FC, Baker JE (2002). Seasonal and annual           lites and bisphenol A in urine of German children.
  air-water exchange of polychlorinated biphenyls across          Int J Hyg Environ Health, 212(6):685–92. doi:10.1016/j.
  Baltimore Harbor and the northern Chesapeake Bay.               ijheh.2009.08.002 PMID:19729343
  Environ Sci Technol, 36(20):4245–52. doi:10.1021/            Becker K, Kaus S, Krause C, Lepom P, Schulz C, Seiwert
  es0206893 PMID:12387394                                         M et al. (2002). German Environmental Survey 1998
Barbounis EG, Tzatzarakis MN, Alegakis AK, Kokkinaki              (GerES III): environmental pollutants in blood of
  A, Karamanos N, Tsakalof A et al. (2012). Assessment            the German population. Int J Hyg Environ Health,
  of PCBs exposure in human hair using double focusing            205(4):297–308.            doi:10.1078/1438-4639-00155
  high resolution mass spectrometry and single quadru-            PMID:12068749
  pole mass spectrometry. Toxicol Lett, 210(2):225–31.         Ben Hassine S, Hammami B, Ben Ameur W, El Megdiche
  doi:10.1016/j.toxlet.2011.07.031 PMID:21875657                  Y, Barhoumi B, El Abidi R et al. (2014). Concentrations
Barr DB, Weihe P, Davis MD, Needham LL, Grandjean P               of organochlorine pesticides and polychlorinated
  (2006). Serum polychlorinated biphenyl and organo-              biphenyls in human serum and their relation with age,
  chlorine insecticide concentrations in a Faroese birth          gender, and BMI for the general population of Bizerte,
  cohort. Chemosphere, 62(7):1167–82. doi:10.1016/j.              Tunisia. Environ Sci Pollut Res Int, 21(10):6303–13.
  chemosphere.2005.06.063 PMID:16169054                           doi:10.1007/s11356-013-1480-9 PMID:23338993
Barro R, Ares S, Garcia-Jares C, Llompart M, Cela R (2005).    Bennett HS, Albro PW (1973). PCB’s in microscope
  Sampling and analysis of polychlorinated biphenyls in           immersion oil. Science, 181(4104):990 doi:10.1126/
  indoor air by sorbent enrichment followed by head-              science.181.4104.990 PMID:17731250
  space solid-phase microextraction and gas chroma-            Bertazzi PA, Riboldi L, Pesatori A, Radice L, Zocchetti
  tography-tandem mass spectrometry. J Chromatogr                 C (1987). Cancer mortality of capacitor manufacturing
  A, 1072(1):99–106. doi:10.1016/j.chroma.2004.12.062             workers. Am J Ind Med, 11(2):165–76. doi:10.1002/
  PMID:15881464                                                   ajim.4700110206 PMID:3103429
Basel Convention (2003). Technical guideline for the envi-     Bertazzi PA, Zocchetti C, Guercilena S, Della Foglia M,
  ronmentally sound management of the full and partial            Pesatori AC, Riboldi I (1982). Mortality study of male
  dismantling of ships. United Nations Environment                and female workers exposed to PCBs. In: Prevention
  Program. Available from: http://www.basel.int/                  of Occupational Cancer—International Symposium.
  Portals/4/Basel%20Convention/docs/meetings/sbc/                 Office GIL, editor. pp. 242–248.
  workdoc/techgships-e.pdf, accessed 23 June 2014.             Berti PR, Receveur O, Chan HM, Kuhnlein HV (1998).
Basel Convention (2007). Updated technical guide-                 Dietary exposure to chemical contaminants from tradi-
  lines for the environmentally sound management                  tional food among adult Dene/Métis in the western
  of wastes consisting of, containing or contaminated             Northwest Territories, Canada. Environ Res, 76(2):131–
  with polychlorinated biphenyls (PCBs), polychlorin-             42. doi:10.1006/enrs.1997.3797 PMID:9515068
  ated terphenyls (PCTs) or polybrominated biphenyls           Bhavsar SP, Jackson DA, Hayton A, Reiner EJ, Chen T,
  (PBBs). Secretariat of the Basel Convention. UNEP/              Bodnar J (2007). Are PCB levels in fish from Canadian
  CHW.12/5/Add.5. Available from: http://www.basel.               Great Lakes still declining? J Great Lakes Res, 33(3):592–
  int/Implementation/TechnicalMatters/Development                 605.     doi:10.3394/0380-1330(2007)33[592:APLIFF]2.
  ofTechnicalGuidelines/AdoptedTechnicalGuidelines/               0.CO;2
  tabid/2376/Default.aspx, accessed 11 May 2015.               Blanchard M, Teil MJ, Ollivon D, Garban B, Chestérikoff
Basel Convention (2015). Technical guidelines. I.                 C, Chevreuil M (2001). Origin and distribution of
  Technical guidelines for the environmentally sound              polyaromatic hydrocarbons and polychlorobiphenyls
  management of wastes consisting of, containing, or              in urban effluents to wastewater treatment plants of


138
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 301
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18001 Page 298 of
                                                              620
                                                                                         Polychlorinated biphenyls


  the Paris area (France). Water Res, 35(15):3679–87.            using chiral high-resolution gas chromatography and
  doi:10.1016/S0043-1354(01)00078-1 PMID:11561630                mass spectrometry. Environ Sci Technol, 27(6):1211–20.
Bowes CW, Mulvihill MJ, Simoneit BR, Burlingame AL,              [American Chemical Society] doi:10.1021/es00043a023
  Risebrough RW (1975). Identification of chlorinated          Business Med (2010). Investment opportunities in the
  dibenzofurans in American polychlorinated biphe-               sector of hazardous waste management in the Maghreb
  nyls. Nature, 256(5515):305–7. doi:10.1038/256305b0            region. Report Study No. 13, June 2010, pp. 1–39.
  PMID:806811                                                    Available from: www.Invest-in-med.eu, accessed 23
Brauch HJ (1993). Pesticides in the River Rhine. Acta            June 2014.
  Hydrochim Hydrobiol, 21(3):137–44. doi:10.1002/              Caironi M, Olivari L, Sampietro G, Mandelli G, Mosconi
  aheh.19930210302                                               G (2005). [Introductional results of a mortality study in
Breivik K, Sweetman A, Pacyna JM, Jones KC (2007).               471 ex-exposed workers to PCBs] G Ital Med Lav Ergon,
  Towards a global historical emission inventory for             27(3):279–81. PMID:16240573
  selected PCB congeners–a mass balance approach               Cammarano G, Crosignani P, Berrino F, Berra G (1984).
  3. An update. Sci Total Environ, 377(2–3):296–307.             Cancer mortality among workers in a thermoelectric
  doi:10.1016/j.scitotenv.2007.02.026 PMID:17395248              power plant. Scand J Work Environ Health, 10(4):259–
Broding HC, Schettgen T, Göen T, Angerer J, Drexler              61. doi:10.5271/sjweh.2333 PMID:6494846
  H (2007). Development and verification of a toxi-            Cardellicchio N, Buccolieri A, Giandomenico S, Lopez
  cokinetic model of polychlorinated biphenyl elim-              L, Pizzulli F, Spada L (2007). Organic pollutants
  ination in persons working in a contaminated                   (PAHs, PCBs) in sediments from the Mar Piccolo in
  building. Chemosphere, 68(8):1427–34. doi:10.1016/j.           Taranto (Ionian Sea, Southern Italy). Mar Pollut Bull,
  chemosphere.2007.04.014 PMID:17509643                          55(10–12):451–8. doi:10.1016/j.marpolbul.2007.09.007
Broding HC, Schettgen T, Hillert A, Angerer J, Göen T,           PMID:17936311
  Drexler H (2008). Subjective complaints in persons           Carpenter DO, Welfinger-Smith G (2011). The Hudson
  under chronic low-dose exposure to lower polychlo-             River: A case study of PCB contamination. In: Selendy
  rinated biphenyls (PCBs). Int J Hyg Environ Health,            JMH, editor. Water and Sanitation-Related Diseases
  211(5–6):648–57.          doi:10.1016/j.ijheh.2008.02.001      and the Environment. Hoboken, NJ: Wiley-Blackwell,
  PMID:18396099                                                  pp. 303–27.
Brown DP (1987). Mortality of workers exposed to               Carrera G, Fernandez P, Vilanova R, Grimalt JO (1998).
  polychlorinated biphenyls–an update. Arch Environ              Analysis of trace polycyclic aromatic hydrocarbons
  Health, 42(6):333–9. doi:10.1080/00039896.1987.9934            and organochlorine compounds in atmospheric resi-
  355 PMID:3125795                                               dues by solid-phase disk extraction. J Chromatogr A,
Brown DP, Jones M (1981). Mortality and industrial               823(1–2):189–96. doi:10.1016/S0021-9673(98)00519-6
  hygiene study of workers exposed to polychlorinated            PMID:9634279
  biphenyls. Arch Environ Health, 36(3):120–9. doi:10.10       CDC (2005). Third National Report on Human Exposure
  80/00039896.1981.10667615 PMID:6787990                         to Environmental Chemicals. NCEH Pub. No.
Brown FR, Winkler J, Visita P, Dhaliwal J, Petreas               05–0570. Department of Health and Human Services,
  M (2006). Levels of PBDEs, PCDDs, PCDFs, and                   Centers for Disease Control and Prevention, Atlanta
  coplanar PCBs in edible fish from California coastal           (GA). Available from: http://www.jhsph.edu/research/
  waters. Chemosphere, 64(2):276–86. doi:10.1016/j.              centers-and-institutes/center-for-excellence-in-
  chemosphere.2005.12.012 PMID:16455130                          environmental-health-tracking/Third_Report.pdf,
Büchert A, Cederberg T, Dyke P et al. (2001). ESF                accessed 23 June 2014.
  Workshop on Dioxin Contamination in Food. ESPR –             CEPA (2011). PCB Regulations. Canadian Environment
  Environ. Sci. & Pollut. Res. 8:84–88.                          Protection Act, Government of Canada. Available from:
Buckley-Golder D. (1999). Compilation of EU Dioxins              https://www.ec.gc.ca/bpc-pcb/663E7488-F70B-485B-
  Exposure and Health Data. Summary Report for                   BA02-1EFA3A398734/SOR-2008-273.pdf, accessed 24
  European Commission DG Environment and the UK                  June 2014.
  Department of the Environmental Transport and the            Cerná M, Krsková A, Cejchanová M, Spěváčková V
  Regions. Available from: http://www.greenpeace.se/             (2012). Human biomonitoring in the Czech Republic:
  files/file_72.pdf, accessed 23 June 2014.                      an overview. Int J Hyg Environ Health, 215(2):109–19.
Burns K, Villeneuve JP (1987). Chlorinated hydrocarbons          doi:10.1016/j.ijheh.2011.09.007 PMID:22014893
  in the open Mediterranean ecosystem and mplications          Cerná M, Malý M, Grabic R, Batáriová A, Smíd J, Benes B
  for mass balance calculations. Mar Chem, 20(4):337–59.         (2008). Serum concentrations of indicator PCB conge-
  doi:10.1016/0304-4203(87)90067-3                               ners in the Czech adult population. Chemosphere,
Buser HR, Mueller MD (1993). Enantioselective deter-             72(8):1124–31. doi:10.1016/j.chemosphere.2008.04.019
  mination of chlordane components, metabolites, and             PMID:18547604
  photoconversion products in environmental samples


                                                                                                                     139
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 302
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18002 Page 299 of
                                                                620
IARC MONOGRAPHS – 107


Chao HR, Wang SL, Lin LY, Yu HY, Lu YK, Chou WL                  Codex Alimentarius (2001). Code of Practice Concerning
  et al. (2003). Polychlorinated biphenyls in taiwanese            Source Directed Measures to Reduce Contamination
  primipara human milk and associated factors. Bull                of Foods with Chemicals. No. CAC/RCP 49–2001, 1–3.
  Environ Contam Toxicol, 70(6):1097–103. doi:10.1007/             Available from: http://www.codexalimentarius.org/
  s00128-003-0095-0 PMID:12756446                                  download/standards/373/CXP_049e.pdf, accessed 24
Charles LE, Loomis D, Shy CM, Newman B, Millikan                   June 2014.
  R, Nylander-French LA et al. (2003). Electromagnetic           Codex Alimentarius (2006). Code of Practice for the
  fields, polychlorinated biphenyls, and prostate cancer           Prevention and Reduction of Dioxin and Dioxin-like
  mortality in electric utility workers. Am J Epidemiol,           PCB Contamination in Food and Feeds. No. CAC/
  157(8):683–91. doi:10.1093/aje/kwg044 PMID:12697572              RCP 62–2006, 1–17. Available from: http://www.
Charnley G, Doull J (2005). Human exposure to dioxins              codexalimentarius.org/download/standards/10693/
  from food, 1999–2002. Food Chem Toxicol, 43(5):671–9.            CXP_062e.pdf, accessed 24 June 2014.
  doi:10.1016/j.fct.2005.01.006 PMID:15778006                    Cohen RM, Mercer JW (1993). DNAPL site evaluation.
Chase KH, Wong O, Thomas D, Berney BW, Simon RK                    No. EPA 600-R-93–022. Boca Raton (FL): CRC Press.
  (1982). Clinical and metabolic abnormalities associated        Collins JJ, Bodner K, Haidar S, Wilken M, Burns CJ,
  with occupational exposure to polychlorinated biphe-             Lamparski LL et al. (2008). Chlorinated dibenzo-p-di-
  nyls (PCBs). J Occup Med, 24(2):109–14. PMID:6799628             oxins, dibenzofurans, and biphenyl profiles of workers
Chernyak YI, Shelepchikov AA, Brodsky ES, Grassman                 with trichlorophenol and pentachlorophenol expo-
  JA (2012). PCDD, PCDF, and PCB exposure in current               sures. Chemosphere, 73(1):Suppl: S284–9. doi:10.1016/j.
  and former firefighters from Eastern Siberia. Toxicol            chemosphere.2007.12.034 PMID:18442847
  Lett,      213(1):9–14.   doi:10.1016/j.toxlet.2011.09.021     Colt JS, Severson RK, Lubin J, Rothman N, Camann
  PMID:21979175                                                    D, Davis S et al. (2005). Organochlorines in carpet
Chernyak YI, Shelepchikov AA, Feshin DB, Brodsky ES,               dust and non-Hodgkin lymphoma. Epidemiology,
  Grassman JA (2009). Polychlorinated dibenzo-p-di-                16(4):516–25. doi:10.1097/01.ede.0000164811.25760.f1
  oxins, dibenzofurans, and biphenyls in the serum of              PMID:15951670
  firefighters who participated in extinguishing the 1992        Colucci AV, Hammer DI, Williams ME, Hinners TA,
  fire at a cable manufacturing plant in Irkutsk oblast. Dokl      Pinkerton C, Kent JL et al. (1973). Pollutant burdens and
  Biol Sci, 429(1):562–6. doi:10.1134/S0012496609060234            biological response. Arch Environ Health, 27(3):151–4.
  PMID:20170074                                                    doi:10.1080/00039896.1973.10666344 PMID:4198685
Chevreuil M, Ollivon D, Teil M-J, Le Genti L (2001).             Connolly JP, Zahakos HA, Benaman J, Ziegler CK, Rhea
  Polluants organiques persistants (POP): du compar-               JR, Russell K (2000). A model of PCB fate in the upper
  timent atmosphérique aux stations d’épuration.                   Hudson River. Environ Sci Technol, 34(19):4076–87.
  Conférence internationale Lyon Fleuves 2001; Lyon                doi:10.1021/es001046v
  6–8 June 2001.                                                 Costello RJ, King MV (1982). Protecting workers who clean
Chikuni O, Nhachi CF, Nyazema NZ, Polder A, Nafstad I,             up hazardous waste sites. Am Ind Hyg Assoc J, 43(1):12–7.
  Skaare JU (1997). Assessment of environmental pollu-             doi:10.1080/15298668291409299 PMID:7055081
  tion by PCBs, DDT and its metabolites using human              Costopoulou D, Vassiliadou I, Papadopoulos A,
  milk of mothers in Zimbabwe. Sci Total Environ,                  Makropoulos V, Leondiadis L (2006). Levels of
  199(1–2):183–90. doi:10.1016/S0048-9697(97)05494-6               dioxins, furans and PCBs in human serum and
  PMID:9200862                                                     milk of people living in Greece. Chemosphere,
Choi AL, Levy JI, Dockery DW, Ryan LM, Tolbert PE,                 65(9):1462–9. doi:10.1016/j.chemosphere.2006.04.034
  Altshul LM et al. (2006). Does living near a Superfund           PMID:16765419
  site contribute to higher polychlorinated biphenyl (PCB)       Covaci A, de BJ, Ryan JJ, Voorspoels S, Schepens P (2002a).
  exposure? Environ Health Perspect, 114(7):1092–8.                Determination of polybrominated diphenyl ethers and
  PMID:16835064                                                    polychlorinated biphenyls in human adipose tissue
Chovancová J, Čonka K, Kočan A, Sejáková ZS (2011).                by large-volume injection-narrow-bore capillary gas
  PCDD, PCDF, PCB and PBDE concentrations in                       chromatography/electron impact low-resolution mass
  breast milk of mothers residing in selected areas of             spectrometry. Anal Chem, 74(4):790–8. doi:10.1021/
  Slovakia. Chemosphere, 83(10):1383–90. doi:10.1016/j.            ac010784e PMID:11866059
  chemosphere.2011.02.070 PMID:21474162                          Covaci A, Gheorghe A, Hulea O, Schepens P (2002c).
CITEPA (2013). Polychlorinated biphenyls – PCB. Paris,             Levels of organochlorinated pollutants (PCBs, OCPs
  France: Centre Interprofessionnel Technique d’Etudes             and PBDEs) in biota from the Danube Delta, Romania.
  de la Pollution Atmosphérique. Available from: http://           Organohalogen Compd, 59:9–12.
  www.citepa.org/fr/air-et-climat/polluants/polluant-            Covaci A, Hura C, Schepens P (2001). Determination of
  organiques-persistants/polychlorobiphenyls, accessed             selected persistent organochlorine pollutants in human
  24 June 2014.                                                    milk using solid phase disk extraction and narrow bore


140
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 303
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18003 Page 300 of
                                                               620
                                                                                          Polychlorinated biphenyls


  capillary GC-MS. Chromatographia, 54(3–4):247–52.                compounds and mercury. Mar Pollut Bull, 35(1–6):93–
  doi:10.1007/BF02492253                                           108. doi:10.1016/S0025-326X(97)00198-7
Covaci A, Schepens P (2001). Solid phase disk extraction        De Guire L, Theriault G, Iturra H, Provencher S, Cyr D,
  method for the determination of persistent organo-               Case BW (1988). Increased incidence of malignant mela-
  chlorine pollutants in human body fluids. Anal Lett,             noma of the skin in workers in a telecommunications
  34(9):1449–60. doi:10.1081/AL-100104919                          industry. Br J Ind Med, 45(12):824–8. PMID:3265335
Covaci A, Tutudaki M, Tsatsakis AM, Schepens P (2002b).         De Saeger S, Sergeant H, Piette M, Bruneel N, Van de
  Hair analysis: another approach for the assessment of            Voorde W, Van Peteghem C (2005). Monitoring of poly-
  human exposure to selected persistent organochlorine             chlorinated biphenyls in Belgian human adipose tissue
  pollutants. Chemosphere, 46(3):413–8. doi:10.1016/               samples. Chemosphere, 58(7):953–60. doi:10.1016/j.
  S0045-6535(01)00065-0 PMID:11829397                              chemosphere.2004.09.069 PMID:15639267
Cuadra SN, Linderholm L, Athanasiadou M, Jakobsson K            de Voogt P, Brinkman UAT (1989). Production, properties
  (2006). Persistent organochlorine pollutants in children         and usage of polychlorinatedbiphenyls. In: Kimbrough
  working at a waste-disposal site and in young females            J editors. Halogenated biphenyls, terphenyls, naphtha-
  with high fish consumption in Managua, Nicaragua.                lenes, dibenzodioxins and related products. Amsterdam,
  Ambio, 35(3):109–16. doi:10.1579/0044-7447(2006)35[1             the Netherlands: Elsevier Science Publishers; pp. 3–43.
  09:POPICW]2.0.CO;2 PMID:16846198                              DeCaprio AP, Johnson GW, Tarbell AM, Carpenter DO,
Dachs J, Bayona JM, Albaigés J (1997). Spatial distri-             Chiarenzelli JR, Morse GS et al. ; Akwesasne Task Force
  bution, vertical profiles and budget of organo-                  on the Environment(2005). Polychlorinated biphenyl
  chlorine compounds in Western Mediterranean                      (PCB) exposure assessment by multivariate statistical
  seawater. Mar Chem, 57(3–4):313–24. doi:10.1016/                 analysis of serum congener profiles in an adult Native
  S0304-4203(97)00016-9                                            American population. Environ Res, 98(3):284–302.
Dahlgren J, Cecchini M, Takhar H, Paepke O (2007).                 doi:10.1016/j.envres.2004.09.004 PMID:15910784
  Persistent organic pollutants in 9/11 world trade             Deng A-P, Kolár V, Ulrich R, Fránek M (2002). Direct
  center rescue workers: reduction following detoxi-               competitive ELISA for the determination of poly-
  fication. Chemosphere, 69(8):1320–5. doi:10.1016/j.              chlorinated biphenyls in soil samples. Anal Bioanal
  chemosphere.2006.05.127 PMID:17234251                            Chem, 373(8):685–90. doi:10.1007/s00216-002-1311-1
Dahmardeh Behrooz R, Barghi M, Bahramifar N,                       PMID:12194024
  Esmaili-Sari A (2012). Organochlorine contaminants            Deng B, Zhang J, Zhang L, Jiang Y, Zhou J, Fang D
  in the hair of Iranian pregnant women. Chemosphere,              et al. (2012). Levels and profiles of PCDD/Fs, PCBs
  86(3):235–41. doi:10.1016/j.chemosphere.2011.09.031              in mothers’ milk in Shenzhen of China: estimation
  PMID:22047617                                                    of breast-fed infants’ intakes. Environ Int, 42:47–52.
Dallaire F, Dewailly E, Muckle G, Ayotte P (2003). Time            doi:10.1016/j.envint.2011.03.022 PMID:21531025
  trends of persistent organic pollutants and heavy             Desmet M, Mourier B, Mahler BJ, Van Metre PC, Roux
  metals in umbilical cord blood of Inuit infants born             G, Persat H et al. (2012). Spatial and temporal trends
  in Nunavik (Québec, Canada) between 1994 and 2001.               in PCBs in sediment along the lower Rhône River,
  Environ Health Perspect, 111(13):1660–4. doi:10.1289/            France. Sci Total Environ, 433:189–97. doi:10.1016/j.
  ehp.6269 PMID:14527847                                           scitotenv.2012.06.044 PMID:22789819
Daly GL, Wania F (2005). Organic contaminants in moun-          Devanathan G, Subramanian A, Sudaryanto A, Takahashi
  tains. Environ Sci Technol, 39(2):385–98. doi:10.1021/           S, Isobe T, Tanabe S (2012). Brominated flame retard-
  es048859u PMID:15707037                                          ants and polychlorinated biphenyls in human breast
Darnerud PO, Aune M, Larsson L, Lignell S, Mutshatshi              milk from several locations in India: potential contam-
  T, Okonkwo J et al. (2011). Levels of brominated                 inant sources in a municipal dumping site. Environ
  flame retardants and other persistant organic pollut-            Int,    39(1):87–95.    doi:10.1016/j.envint.2011.10.005
  ants in breast milk samples from Limpopo Province,               PMID:22208746
  South Africa. Sci Total Environ, 409(19):4048–53.             Dewailly E, Ayotte P, Bruneau S, Laliberté C, Muir DC,
  doi:10.1016/j.scitotenv.2011.05.054 PMID:21708397                Norstrom RJ (1993). Inuit exposure to organochlo-
de Boer J, Dao QT, van Leeuwen SP, Kotterman MJ,                   rines through the aquatic food chain in arctic québec.
  Schobben JH (2010). Thirty year monitoring of PCBs,              Environ Health Perspect, 101(7):618–20. PMID:8143594
  organochlorine pesticides and tetrabromodipheny-              Dewailly E, Flaugnatti R, Haguenoer JM et al. (1988).
  lether in eel from The Netherlands. Environ Pollut,              National study of polychlorinated biphenyls (PCBs)
  158(5):1228–36.         doi:10.1016/j.envpol.2010.01.026         residues in human plasma, France. In: Abbou R editor.
  PMID:20185213                                                    Hazardous Waste: Detection, Control, Treatment.
De Boer J, Smedes F (1997). Effects of storage conditions of       Amsterdam, the Netherlands: Elsevier Science
  biological materials on the contents of organochlorine           Publishers; pp. 1133–1142.



                                                                                                                      141
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 304
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18004 Page 301 of
                                                             620
IARC MONOGRAPHS – 107


Di Domenico A, Turrio Baldassarri L (1990). Levels of           dioxin-like PCBs in foodstuffs. Official Journal: L 209,
  polychlorobiphenyls (PCBs), polychlorodibenzodi-              5–14, 06.08.2002. Brussels, Belgium: Off J Eur Comm.
  oxins (PCDDs) and polychlorodibenzofurans (PCDFs)           EC (2004). Dioxins & PCBs: Environmental Levels and
  in human milk. Ann Ist Super Sanita, 26(2):141–54.            Human Exposure in Candidate Countries: European
  PMID:2124430                                                  Commission Final Report ENV.C.2/SER/2002/0085.
Dirtu AC, Covaci A (2010). Estimation of daily intake of      EC (2011a). Commission Regulation (EU) No 1259/2011
  organohalogenated contaminants from food consump-             of 2 December 2011 amending Regulation (EC) No
  tion and indoor dust ingestion in Romania. Environ            1881/2006 as regards maximum levels for dioxins,
  Sci Technol, 44(16):6297–304. doi:10.1021/es101233z           dioxin-like PCBs and non dioxin-like PCBs in food-
  PMID:20704229                                                 stuffs. European Commission. Available from: http://
Dmitrovic J, Chan SC (2002). Determination of poly-             eur-lex.europa.eu/LexUriServ/LexUriServ.do?uri=OJ
  chlorinated biphenyl congeners in human milk by               :L:2011:320:0018:0023:EN:PDF, accessed 10 June 2014
  gas chromatography-negative chemical ionization             EC (2011b). Commission Recommendation (2011/516/
  mass spectrometry after sample clean-up by solid-             EU) of 23 August 2011 on the reduction of the pres-
  phase extraction. J Chromatogr B Analyt Technol               ence of dioxins, furans and PCBs in feed and food.
  Biomed Life Sci, 778(1–2):147–55. doi:10.1016/S0378-          Official Journal L 218/23–25, 24.8.2011. European
  4347(01)00447-9 PMID:12376122                                 Commission. Available from: http://eur-lex.europa.eu/
Domingo JL, Bocio A (2007). Levels of PCDD/PCDFs and            LexUriServ/LexUriServ.do?uri=OJ:L:2011:218:0023:00
  PCBs in edible marine species and human intake: a liter-      25:EN:PDF, accessed 24 June 2014.
  ature review. Environ Int, 33(3):397–405. doi:10.1016/j.    EFSA (2005). Opinion of the scientific panel on contam-
  envint.2006.12.004 PMID:17270272                              inants in the food chain on a request from the
Domingo JL, Schuhmacher M, Agramunt MC, Müller                  Commission related to the presence of non-dioxin-like
  L, Neugebauer F (2001). Levels of metals and organic          polychlorinated biphenyls (PCB) in feed and food. The
  substances in blood and urine of workers at a new             EFSA Journal, 284:1–137. Available from: http://www.
  hazardous waste incinerator. Int Arch Occup Environ           efsa.europa.eu/en/efsajournal/doc/284.pdf, accessed
  Health,      74(4):263–9.    doi:10.1007/s004200000217        10 June 2014.
  PMID:11401018                                               EFSA (2010). Results of the monitoring of dioxin levels
Doucet J, Tague B, Arnold DL, Cooke GM, Hayward S,              in food and feed. The EFSA Journal; 8(3):1385 [36 pp.].
  Goodyer CG (2009). Persistent organic pollutant resi-         doi:10.2903/j.efsa.2010.1385. Available from: www.
  dues in human fetal liver and placenta from Greater           efsa.europa.eu, accessed 23 June 2014. doi:10.2903/j.
  Montreal, Quebec: a longitudinal study from 1998              efsa.2010.1385
  through 2006. Environ Health Perspect, 117(4):605–10.       EFSA (2012). Update of the monitoring of dioxins and PCBs
  doi:10.1289/ehp.0800205 PMID:19440500                         levels in food and feed. The EFSA Journal; 10(7):2832
Duarte-Davidson R, Burnett V, Waterhouse KS,                    [82 pp.]. doi:10.2903/j.efsa.2012.2832. Available
  Jones KC (1991). A congener specific method for               from: www.efsa.europa.eu/efsajournal/doc/2832.pdf,
  the analysis of polychlorinated biphenyls (PCBs)              accessed 23 June 2014. doi:10.2903/j.efsa.2012.2832
  in human milk. Chemosphere, 23(2):119–31.                   EFSA CONTAM (2012). Scientific Opinion on the presence
  doi:10.1016/0045-6535(91)90101-I                              of dioxins (PCDD/Fs) and dioxin-like PCBs (DL-PCBs)
Dunnivant FM, Elzerman AW (1988). Aqueous solu-                 in commercially available foods for infants and young
  bility and Henry’s law constant data for PCB conge-           children. The EFSA Journal; 10(12):2983 [29 pp.].
  ners for evaluation of quantitative structure-property        doi:10.2903/j.efsa.2012.2983. Available from: http://
  relationships (QSPRs). Chemosphere, 17(3):525–41.             www.efsa.europa.eu/en/efsajournal/pub/2983.htm,
  doi:10.1016/0045-6535(88)90028-8                              accessed 24 June 2014. doi:10.2903/j.efsa.2012.2983
Dunnivant FM, Elzerman AW, Jurs PC, Hasan MN                  Eguchi A, Nomiyama K, Devanathan G, Subramanian
  (1992). Quantitative structure-property relationships         A, Bulbule KA, Parthasarathy P et al. (2012). Different
  for aqueous solubilities and Henry’s law constants            profiles of anthropogenic and naturally produced
  of polychlorinated biphenyls. Environ Sci Technol,            organohalogen compounds in serum from resi-
  26(8):1567–73. doi:10.1021/es00032a012                        dents living near a coastal area and e-waste recycling
Durfee RL, Contos G, Whitmore FC et al. (1976). PCBs in         workers in India. Environ Int, 47:8–16. doi:10.1016/j.
  the United States – Industrial Use and Environmental          envint.2012.05.003 PMID:22717641
  Distribution. Report No. EPA 56016–76–005.                  Elkins HB (1959). The chemistry of industrial toxicology.
  Springfield (VA): Versar Inc.                                 2nd ed. New York: John Wiley & Sons, Inc.
EC (2002). Directive 2002/69/EC of 26 July laying down        Emmett EA, Maroni M, Schmith JM, Levin BK, Jefferys J
  the sampling methods and the methods of analysis for          (1988). Studies of transformer repair workers exposed
  the official control of dioxins and the determination of      to PCBs: I. Study design, PCB concentrations, ques-
                                                                tionnaire, and clinical examination results. Am J


142
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 305
   Case 2:15-cv-00201-SMJ             ECF No. 388-2           filed 01/28/20          PageID.18005 Page 302 of
                                                            620
                                                                                           Polychlorinated biphenyls


  Ind Med, 13(4):415–27. doi:10.1002/ajim.4700130402            spectrometry. J Chromatogr A, 1249:181–9. doi:10.1016/j.
  PMID:3129934                                                  chroma.2012.06.018 PMID:22749454
Ennaceur S, Gandoura N, Driss MR (2008). Distribution        Erickson MD (1997). Analytical Chemistry of PCBs. 2nd
  of polychlorinated biphenyls and organochlorine pesti-        ed. Boca Raton: Lewis Publishers.
  cides in human breast milk from various locations in       Erickson MD (2001). Introduction to PCB Properties, Uses,
  Tunisia: levels of contamination, influencing factors,        Occurrence and Regulatory History. In: Robertson
  and infant risk assessment. Environ Res, 108(1):86–93.        LW, Hansen LG, editors. PCBs, Recent Advances in
  doi:10.1016/j.envres.2008.05.005 PMID:18614165                Environmental Toxicology and Health Effects. The
Environment Agency of Japan; Ministry of Health and             University Press of Kentucky, ISBN 0–8131–2226–0.
  Welfare (1999). Report on Tolerable Daily Intake           Erickson MD, Kaley RG 2nd (2011). Applications of
  (TDI) of Dioxins and Related Compounds (Japan).               polychlorinated biphenyls. Environ Sci Pollut Res
  Environmental Health Committee of the Central                 Int,    18(2):135–51.       doi:10.1007/s11356-010-0392-1
  Environment Council; Living Environment Council               PMID:20848233
  and Food Sanitation Investigation Council. Available       Falandysz J, Yamashita N, Tanabe S, Tatsukawa R
  from:      http://www.env.go.jp/en/chemi/dioxins/tdi_         (1994). Congener-specific data of polychlorinated
  report.pdf, accessed 23 June 2014.                            biphenyl residues in human adipose tissue in Poland.
Environmental Protection Administration (1988). The             Sci Total Environ, 149(1–2):113–9. doi:10.1016/0048-
  National Implementation Plan of Republic of China             9697(94)90009-4 PMID:8029709
  (R.O.C., Taiwan) under the Stockholm Convention            Falconer RL, Bidleman TF (1994). Vapor pressures and
  on Persistent Organic Pollutants. Available from:             predicted particle/gas distributions of polychlorinated
  http://www.epa.gov.tw/en/index.aspx. Full text: http://       biphenyl congeners as functions of temperature and
  ivy1.epa.gov.tw/Dioxin_Toxic/DXN_Instruction/                 ortho-chlorine substitution. Atmos Environ, 28(3):547–
  ap2/990507%E4%BF%AE%E8%A8%82%E7%89%88-                        54. doi:10.1016/1352-2310(94)90130-9
  %E8%8B%B1%E6%96%87%E7%89%88.pdf, accessed                  Fängström B, Athanasiadou M, Grandjean P, Weihe P,
  24 June 2014.                                                 Bergman A (2002). Hydroxylated PCB metabolites
EPA (2008a). Method 1668B: Chlorinated biphenyl conge-          and PCBs in serum from pregnant Faroese women.
  ners in water, soil, sediment, biosolids, and tissue by       Environ Health Perspect, 110(9):895–9. doi:10.1289/
  HRGC/HRMS. EPA-821-R-08–020. Washington (DC):                 ehp.02110895 PMID:12204824
  Office of Water, Office of Science and Technology,         Faroon O, Jones D, de Rosa C (2000). Effects of polychlorin-
  Engineering and Analysis Division. United States              ated biphenyls on the nervous system. Toxicol Ind Health,
  Environmental Protection Agency.                              16(7–8):305–33.           doi:10.1177/074823370001600708
EPA (2008b). Third Five-Year Review Report for the Geneva       PMID:11693948
  Industries Superfund Site, Houston, Harris County,         FDA (2013). Code of Federal Regulations Title 21 – Food
  Texas. United States Environmental Protection Agency.         and Drugs. Available from: http://www.accessdata.
  Available from: http://www.epa.gov/region6/6sf/texas/         fd a .gov/s c r ipt s/c d rh /c fdo c s/c fc f r/CF R S e a rch .
  geneva/tx_geneva_3rd-5yr_review_09-23-2008.pdf,               cfm?fr=109.30, accessed 24 June 2014.
  accessed 24 June 2014.                                     Fernandes A, White S, D’Silva K, Rose M (2004).
EPA (2014). Basic information about polychlorin-                Simultaneous determination of PCDDs, PCDFs,
  ated biphenyls (PCBs) in drinking water. United               PCBs and PBDEs in food. Talanta, 63(5):1147–55.
  States Environmental Protection Agency. Available             doi:10.1016/j.talanta.2004.05.039 PMID:18969544
  from:         http://water.epa.gov/drink/contaminants/     Fernandez LA, Lao W, Maruya KA, White C, Burgess RM
  basicinformation/polychlorinated-biphenyls.cfm,               (2012). Passive sampling to measure baseline dissolved
  accessed 11 May 2015.                                         persistent organic pollutant concentrations in the
EPA (1999). Compendium Method TO-10A: Determination             water column of the Palos Verdes Shelf Superfund
  of pesticides and polychlorinated biphenyls in ambient        site. Environ Sci Technol, 46(21):11937–47. doi:10.1021/
  air using low volume polyurethane foam (PUF)                  es302139y PMID:23062073
  sampling followed by gas chromatographic/multi-de-         Fernandez MF, Kiviranta H, Molina-Molina JM, Laine
  tector detection (GC/MD). Compendium of Methods               O, Lopez-Espinosa MJ, Vartiainen T et al. (2008).
  for the Determination of Toxic Organic Compounds in           Polychlorinated biphenyls (PCBs) and hydroxy-
  Ambient Air, 2nd Ed. EPA/625/R-96/010b. Cincinnati            PCBs in adipose tissue of women in Southeast
  (OH): Center for Environmental Research Information,          Spain. Chemosphere, 71(6):1196–205. doi:10.1016/j.
  Office of Research and Development.                           chemosphere.2007.09.064 PMID:18045642
Erger C, Balsaa P, Werres F, Schmidt TC (2012). Multi-       Fillmann G, Readman JW, Tolosa I, Bartocci J, Villeneuve
  component trace analysis of organic xenobiotics in            JP, Cattini C et al. (2002). Persistent organochlorine
  surface water containing suspended particular matter          residues in sediments from the Black Sea. Mar Pollut
  by solid phase extraction/gas chromatography-mass


                                                                                                                            143
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 306
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18006 Page 303 of
                                                              620
IARC MONOGRAPHS – 107


   Bull, 44(2):122–33. doi:10.1016/S0025-326X(01)00188-6          estate. Chemosphere, 89(4):473–9. doi:10.1016/j.
   PMID:11980446                                                  chemosphere.2012.05.103 PMID:22763332
Fischbein A, Thornton J, Wolff MS, Bernstein J, Selifoff IJ    Fréry N, Guldner L, Saoudi A, Garnier R, Zeghnoun
   (1982). Dermatological findings in capacitor manufac-          A, Bidondo ML (2013). Exposition de la population
   turing workers exposed to dielectric fluids containing         française aux substances chimiques de l’environne-
   polychlorinated biphenyls (PCBs). Arch Environ                 ment. Tome 2: Polychlorobiphényles (PCB-NDL) /
   Health, 37(2):69–74. doi:10.1080/00039896.1982.10667           Pesticides. Edited by the Environmental Section of the
   538 PMID:6462115                                               French National Nutrition and Health Survey (ENNS).
Fitzgerald EF, Brix KA, Deres DA, Hwang SA, Bush B,               Paris, France: Institut de Veille Sanitaire.
   Lambert G et al. (1996). Polychlorinated biphenyl           Fréry N, Volatier JL, Zeghnoun A et al. (2009). [National
   (PCB) and dichlorodiphenyl dichloroethylene (DDE)              study on serum dioxins and PCB levels in the popula-
   exposure among Native American men from contami-               tion living around municipal solid waste incinerators
   nated Great Lakes fish and wildlife. Toxicol Ind Health,       (MSWI).] Rapport d’étude. Saint-Maurice, France:
   12(3–4):361–8.        doi:10.1177/074823379601200308           French Institute for Public Health Surveillance.
   PMID:8843553                                                   Available       from:     http://opac.invs.sante.fr/index.
Fitzgerald EF, Hwang SA, Gomez M, Bush B, Yang BZ,                php?lvl=notice_display&id=1031, accessed 24 June
   Tarbell A (2007). Environmental and occupational               2014.
   exposures and serum PCB concentrations and patterns         Fromberg A, Granby K, Højgård A, Fagt S, Larsen JC et al.
   among Mohawk men at Akwesasne. J Expo Sci Environ              (2011). Estimation of dietary intake of PCB and organo-
   Epidemiol, 17(3):269–78. doi:10.1038/sj.jes.7500500            chlorine pesticides for children and adults. Food Chem,
   PMID:16736058                                                  125(4):1179–87. doi:10.1016/j.foodchem.2010.10.025
Food Standards Australia New Zealand (2004) Dioxins            Fromme H, Albrecht M, Boehmer S, Büchner K, Mayer
   in Food: Dietary Exposure Assessment and Risk                  R, Liebl B et al. (2009). Intake and body burden
   Characterization. Technical Report Series No. 27.              of dioxin-like compounds in Germany: the INES
   Available from: http://www.foodstandards.gov.au/               study. Chemosphere, 76(11):1457–63. doi:10.1016/j.
   publications/documents/FINAL%20DEA-RC%20                       chemosphere.2009.07.010 PMID:19665752
   Report%20Dioxin%2024May04final.pdf, accessed 24             Fu J, Wang T, Wang P, Qu G, Wang Y, Zhang Q et al. (2012).
   June 2014.                                                     Temporal trends (2005–2009) of PCDD/Fs, PCBs,
Frame GM (1999). Improved Procedure for Single DB-XLB             PBDEs in rice hulls from an e-waste dismantling area
   Column GC-MS-SIM Quantitation of PCB Congener                  after stricter environmental regulations. Chemosphere,
   Distributions and Characterization of Two Different            88(3):330–5. doi:10.1016/j.chemosphere.2012.03.006
   Preparations Sold as “Aroclor 1254”. J High Resolut            PMID:22472101
   Chromatogr, 22(10):533–40. doi:10.1002/(SICI)1521-          Fürst P (2001). Organochlorine pesticides, dioxins, PCB
   4168(19991001)22:10<533::AID-JHRC533>3.0.CO;2-M                and polybrominated biphenyl ethers in human milk
Frame GM, Cochran JW, Bøwadt SS (1996a). Complete                 from Germany in the course of time. Organohalogen
   PCB congener distributions for 17 Aroclor mixtures             Compd, 52:185–188.
   determined by 3 HRGC systems optimized for compre-          Fürst P (2006). Dioxins, polychlorinated biphenyls and
   hensive, quantitative, congener-specific analysis. J           other organohalogen compounds in human milk.
   High Resolut Chromatogr, 19(12):657–68. doi:10.1002/           Levels, correlations, trends and exposure through
   jhrc.1240191202                                                breastfeeding. Mol Nutr Food Res, 50(10):922–33.
Frame GM, Wagner RE, Carnahan JC, Brown JF Jr, May                doi:10.1002/mnfr.200600008 PMID:17009213
   RJ, Smullen LA et al. (1996b). Comprehensive, quan-         Gabrio T, Piechotowski I, Wallenhorst T, Klett M, Cott
   titative, congener-specific analyses of eight aroclors         L, Friebel P et al. (2000). PCB-blood levels in teachers,
   and complete PCB congener assignments on DB-1                  working in PCB-contaminated schools. Chemosphere,
   capillary GC columns. Chemosphere, 33(4):603–23.               40(9–11):1055–62. doi:10.1016/S0045-6535(99)00353-7
   doi:10.1016/0045-6535(96)00214-7                               PMID:10739046
Franzblau A, Zwica L, Knutson K, Chen Q, Lee SY, Hong          Gaggi C, Bacci E, Calamari D, Fanelli R (1985). Chlorinated
   B et al. (2009). An investigation of homes with high           hydrocarbons in plant foliage: an indication of the
   concentrations of PCDDs, PCDFs, and/or dioxin-like             tropospheric contamination level. Chemosphere,
   PCBs in house dust. J Occup Environ Hyg, 6(3):188–99.          14(11–12):1673–86. doi:10.1016/0045-6535(85)90108-0
   doi:10.1080/15459620802694975 PMID:19152164                 Garner CE, Matthews HB (1998). The effect of chlorine
Frederiksen M, Meyer HW, Ebbehøj NE, Gunnarsen L                  substitution on the dermal absorption of polychlorin-
   (2012). Polychlorinated biphenyls (PCBs) in indoor             ated biphenyls. Toxicol Appl Pharmacol, 149(2):150–8.
   air originating from sealants in contaminated and              doi:10.1006/taap.1998.8370 PMID:9571983
   uncontaminated apartments within the same housing           Gill U, Covaci A, Ryan JJ, Emond A (2004). Determination
                                                                  of persistent organohalogenated pollutants in human


144
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 307
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18007 Page 304 of
                                                              620
                                                                                        Polychlorinated biphenyls


  hair reference material (BCR 397): an interlaboratory          polychlorinated dibenzo-p-dioxins (PCDDs) and
  study. Anal Bioanal Chem, 380(7–8):924–9. doi:10.1007/         dibenzofurans (PCDFs) in fruit and vegetables from
  s00216-004-2855-z PMID:15700170                                an industrial area in northern Italy. Chemosphere,
Gioia R, Eckhardt S, Breivik K, Jaward FM, Prieto A,             79(3):292–8.      doi:10.1016/j.chemosphere.2010.01.028
  Nizzetto L et al. (2011). Evidence for major emissions of      PMID:20153014
  PCBs in the west African region. Environ Sci Technol,        Greenland S, Salvan A, Wegman DH, Hallock MF, Smith
  45(4):1349–55. doi:10.1021/es1025239 PMID:21226526             TJ (1994). A case-control study of cancer mortality
Glynn AW, Wolk A, Aune M, Atuma S, Zettermark S,                 at a transformer-assembly facility. Int Arch Occup
  Maehle-Schmid M et al. (2000). Serum concentra-                Environ Health, 66(1):49–54. doi:10.1007/BF00386579
  tions of organochlorines in men: a search for markers          PMID:7927843
  of exposure. Sci Total Environ, 263(1–3):197–208.            Grimvall E, Rylander L, Nilsson-Ehle P, Nilsson U,
  doi:10.1016/S0048-9697(00)00703-8 PMID:11194153                Strömberg U, Hagmar L et al. (1997). Monitoring of
Gómara B, Athanasiadou M, Quintanilla-López JE,                  polychlorinated biphenyls in human blood plasma:
  González MJ, Bergman A (2012). Polychlorinated                 methodological developments and influence of age,
  biphenyls and their hydroxylated metabolites in                lactation, and fish consumption. Arch Environ Contam
  placenta from Madrid mothers. Environ Sci Pollut               Toxicol, 32(3):329–36. doi:10.1007/s002449900193
  Res Int, 19(1):139–47. doi:10.1007/s11356-011-0545-x           PMID:9096084
  PMID:21698361                                                Guitart R, Puig P, Gómez-Catalán J (1993). Requirement
Gómara B, Herrero L, Pacepavicius G, Ohta S, Alaee               for a standardized nomenclature criterium for PCBs:
  M, González MJ (2011). Occurrence of co-planar                 Computer-assisted assignment of correct congener
  polybrominated/chlorinated biphenyls (PXBs), poly-             denomination and numbering. Chemosphere,
  brominated diphenyl ethers (PBDEs) and polychlorin-            27(8):1451–9. doi:10.1016/0045-6535(93)90239-2
  ated biphenyls (PCBs) in breast milk of women from           Guo YL, Ryan JJ, Lau BPY, Yu ML, Hsu CC (1997).
  Spain. Chemosphere, 83(6):799–805. doi:10.1016/j.              Blood serum levels of PCBs and PCDFs in Yucheng
  chemosphere.2011.02.080 PMID:21435683                          women 14 years after exposure to a toxic rice oil. Arch
Goncharov A, Pavuk M, Foushee HR, Carpenter DO                   Environ Contam Toxicol, 33(1):104–8. doi:10.1007/
  (2011). Blood pressure in relation to concentra-               s002449900230 PMID:9216878
  tions of PCB congeners and chlorinated pesticides.           Guo YL, Yu ML, Hsu CC (2003). The Yucheng Rice Oil
  Environ Health Perspect, 119(3):319–25. doi:10.1289/           Poisoning Incident. In: Schecter A, Gasiewicz TA
  ehp.1002830 PMID:21362590                                      editors. Dioxins and Health. Hoboken, New Jersey,
Gonzalez CA, Kogevinas M, Gadea E, Huici A, Bosch                USA: John Wiley and Sons, Inc.; pp. 1-952
  A, Bleda MJ et al. (2000). Biomonitoring study               Gustavsson P, Hogstedt C (1997). A cohort study of Swedish
  of people living near or working at a municipal                capacitor manufacturing workers exposed to polychlo-
  solid-waste incinerator before and after two years             rinated biphenyls (PCBs). Am J Ind Med, 32(3):234–9.
  of operation. Arch Environ Health, 55(4):259–67.               doi:10.1002/(SICI)1097-0274(199709)32:3<234::AID-
  doi:10.1080/00039890009603416 PMID:11005431                    AJIM8>3.0.CO;2-X PMID:9219652
Government of the United Republic of Tanzania (2004).          Gustavsson P, Hogstedt C, Rappe C (1986). Short-term
  The Environmental Management Act, 2004. Act No.                mortality and cancer incidence in capacitor manu-
  20.                                                            facturing workers exposed to polychlorinated biphe-
Grabic R, Jurcikova J, Tomsejova S, Ocelka T, Halirova           nyls (PCBs). Am J Ind Med, 10(4):341–4. doi:10.1002/
  J, Hypr D et al. (2010). Passive sampling methods for          ajim.4700100402 PMID:3098097
  monitoring endocrine disruptors in the Svratka and           Guvenius DM, Aronsson A, Ekman-Ordeberg G, Bergman
  Svitava rivers in the Czech Republic. Environ Toxicol          A, Norén K (2003). Human prenatal and postnatal
  Chem, 29(3):550–5. doi:10.1002/etc.85 PMID:20821477            exposure to polybrominated diphenyl ethers, polychlo-
Granier L, Chevreuil M (1992). Tree leaves as bioindica-         rinated biphenyls, polychlorobiphenylols, and penta-
  tors of the contamination of air by organochlorines.           chlorophenol. Environ Health Perspect, 111(9):1235–41.
  Water Air Soil Pollut, 64(3–4):575–84. doi:10.1007/            doi:10.1289/ehp.5946 PMID:12842779
  BF00483367                                                   Guvenius DM, Hassanzadeh P, Bergman A, Norén K
Granmo Å, Ekelund R, Berggren M, Brorström-Lundén E,             (2002). Metabolites of polychlorinated biphenyls
  Bergqvist P-A (2000). Temporal trend of organochlo-            in human liver and adipose tissue. Environ Toxicol
  rine marine pollution indicated by concentrations in           Chem, 21(11):2264–9. doi:10.1002/etc.5620211102
  mussels, semipermeable membrane devices, and sedi-             PMID:12389902
  ment. Environ Sci Technol, 34(16):3323–9. doi:10.1021/       Haglund P, Wiberg K (1996). Determination of the gas
  es991107t                                                      chromatographic elution sequences of the (+) and
Grassi P, Fattore E, Generoso C, Fanelli R, Arvati               (-) enantiomers of stable atropisomeric PCBs on
  M, Zuccato E (2010). Polychlorobiphenyls (PCBs),


                                                                                                                    145
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 308
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18008 Page 305 of
                                                             620
IARC MONOGRAPHS – 107


  Chirasil-Dex. J High Resolut Chromatogr, 19(7):373–6.         in the United States. Environ Res, 103(1):46–54.
  doi:10.1002/jhrc.1240190703                                   doi:10.1016/j.envres.2006.05.002 PMID:16769049
Hagmar L, Wallin E, Vessby B, Jönsson BA, Bergman             Hazrati S, Harrad S (2006). Causes of variability in
  A, Rylander L (2006). Intra-individual variations             concentrations of polychlorinated biphenyls and poly-
  and time trends 1991–2001 in human serum levels               brominated diphenyl ethers in indoor air. Environ
  of PCB, DDE and hexachlorobenzene. Chemosphere,               Sci Technol, 40(24):7584–9. doi:10.1021/es0617082
  64(9):1507–13. doi:10.1016/j.chemosphere.2005.12.054          PMID:17256498
  PMID:16466768                                               Heinzow B, Mohr S, Ostendorp G, Kerst M, Körner W
Hammar T (1992). PCB i fogmassor. Meddelande,                   (2007). PCB and dioxin-like PCB in indoor air of
  1992:10[Kalmar, Sweden:Länstyrelsen i Kalmar Län.]            public buildings contaminated with different PCB
Hardell S, Tilander H, Welfinger-Smith G, Burger J,             sources–deriving toxicity equivalent concentra-
  Carpenter DO (2010). Levels of polychlorinated                tions from standard PCB congeners. Chemosphere,
  biphenyls (PCBs) and three organochlorine pesti-              67(9):1746–53. doi:10.1016/j.chemosphere.2006.05.120
  cides in fish from the Aleutian Islands of Alaska. PLoS       PMID:17258273
  ONE, 5(8):e12396 doi:10.1371/journal.pone.0012396           HELCOM (1996). Third Periodic Assessment of the State
  PMID:20811633                                                 of the Marine Environmnet of the Baltic Sea, 1989–93;
Harju MT, Haglund P (1999). Determination of the rota-          Background document. Balt. Sea Environ. Proc. No.
  tional energy barriers of atropisomeric polychlorin-          64B.
  ated biphenyls. Fresenius J Anal Chem, 364(3):219–23.       Hermanson MH, Hites RA (1990). Polychlorinated biphe-
  doi:10.1007/s002160051327                                     nyls in tree bark. Environ Sci Technol, 24(5):666–71.
Harrad S, Hazrati S, Ibarra C (2006). Concentrations            doi:10.1021/es00075a008
  of polychlorinated biphenyls in indoor air and poly-        Hermanson MH, Johnson GW (2007). Polychlorinated
  brominated diphenyl ethers in indoor air and dust             biphenyls in tree bark near a former manufac-
  in Birmingham, United Kingdom: implications for               turing plant in Anniston, Alabama. Chemosphere,
  human exposure. Environ Sci Technol, 40(15):4633–8.           68(1):191–8.     doi:10.1016/j.chemosphere.2006.11.068
  doi:10.1021/es0609147 PMID:16913117                           PMID:17307226
Harrad S, Ibarra C, Robson M, Melymuk L, Zhang X,             Hermanson MH, Scholten CA, Compher K (2003).
  Diamond M et al. (2009). Polychlorinated biphenyls            Variable air temperature response of gas-phase atmos-
  in domestic dust from Canada, New Zealand, United             pheric polychlorinated biphenyls near a former manu-
  Kingdom and United States: implications for human             facturing facility. Environ Sci Technol, 37(18):4038–42.
  exposure. Chemosphere, 76(2):232–8. doi:10.1016/j.            doi:10.1021/es030332e PMID:14524433
  chemosphere.2009.03.020 PMID:19356786                       Herrick RF, McClean MD, Meeker JD, Baxter LK,
Harrad SJ, Sewart AP, Alcock R, Boumphrey R, Burnett            Weymouth GA (2004). An unrecognized source of
  V, Duarte-Davidson R et al. (1994). Polychlorinated           PCB contamination in schools and other buildings.
  biphenyls (PCBs) in the British environment: sinks,           Environ Health Perspect, 112(10):1051–3. doi:10.1289/
  sources and temporal trends. Environ Pollut, 85(2):131–       ehp.6912 PMID:15238275
  46. doi:10.1016/0269-7491(94)90079-5 PMID:15091669          Herrick RF, Meeker JD, Altshul L (2011). Serum PCB
Hasegawa H, Sato M, Tsuruta H (1973). An investigation          levels and congener profiles among teachers in
  on the toxicity of some new substances used as PCB            PCB-containing schools: a pilot study. Environ Health,
  replacement, concentrations in air of SAS, KMC-oil            10(1):56 doi:10.1186/1476-069X-10-56 PMID:21668970
  and PCBs in carbonless paper producing plants and           Hess P, de Boer J, Cofino WP, Leonards PEG, Wells DE
  health examination of workers. Special Research               (1995). Critical review of the analysis of non- and
  Report 141–211. Tokyo, Japan: Research Coordination           mono-ortho-chlorobiphenyls. J Chromatogr A, 703(1–
  Bureau, Science and Technology Agency.                        2):417–65. doi:10.1016/0021-9673(95)00298-2
Hay A, Tarrel J (1997). Mortality of power workers exposed    Heudorf U, Angerer J, Drexler H (2002). Polychlorinated
  to phenoxy herbicides and polychlorinated biphenyls in        biphenyls in the blood plasma: current exposure of the
  waste transformer oil. Ann N Y Acad Sci, 837(1):138–56.       population in Germany. Rev Environ Health, 17(2):123–
  doi:10.1111/j.1749-6632.1997.tb56871.x PMID:9472337           34. doi:10.1515/REVEH.2002.17.2.123 PMID:12222738
Hayabuchi H, Yoshimura T, Kuratsune M (1979).                 Hirota Y, Kataoka K, Tokunaga S, Hirohata T, Shinohara S,
  Consumption of toxic rice oil by ‘yusho’ patients and         Tokiwa H (1993). Association between blood polychlo-
  its relation to the clinical response and latent period.      rinated biphenyl concentration and serum triglyceride
  Food Cosmet Toxicol, 17(5):455–61. doi:10.1016/0015-          level in chronic “Yusho” (polychlorinated biphenyl
  6264(79)90004-X PMID:118100                                   poisoning) patients. Int Arch Occup Environ Health,
Hayward D, Wong J, Krynitsky AJ (2007). Polybrominated          65(4):221–5. doi:10.1007/BF00381194 PMID:8144231
  diphenyl ethers and polychlorinated biphenyls in            Hites RA, Foran JA, Carpenter DO, Hamilton MC,
  commercially wild caught and farm-raised fish fillets         Knuth BA, Schwager SJ (2004). Global assessment


146
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 309
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18009 Page 306 of
                                                              620
                                                                                        Polychlorinated biphenyls


  of organic contaminants in farmed salmon. Science,             Sci Total Environ, 407(24):6109–19. doi:10.1016/j.
  303(5655):226–9.            doi:10.1126/science.1091447        scitotenv.2009.08.035 PMID:19773016
  PMID:14716013                                                Hopf NB, Ruder AM, Waters MA (2014). Historical recon-
Hogarh JN, Seike N, Kobara Y, Habib A, Nam JJ, Lee               struction of polychlorinated biphenyl (PCB) expo-
  JS et al. (2012). Passive air monitoring of PCBs and           sures for workers in a capacitor manufacturing plant.
  PCNs across East Asia: a comprehensive congener                Environ Sci Pollut Res Int, 21(10):6419–33. doi:10.1007/
  evaluation for source characterization. Chemosphere,           s11356-013-1590-4 PMID:23475444
  86(7):718–26. doi:10.1016/j.chemosphere.2011.10.046          Hopf NB, Waters MA, Ruder AM (2009b). Cumulative
  PMID:22113058                                                  exposure estimates for polychlorinated biphe-
Holoubek I, Brörström-Lundén E, Duyzer J, Shatalov V,            nyls using a job-exposure matrix. Chemosphere,
  Klánová J (2003). Regional trends of POPs in European          76(2):185–93. doi:10.1016/j.chemosphere.2009.03.058
  ambient air. Available from: http://www.recetox.               PMID:19394668
  muni.cz/coe/sources/workshop_1_rba_pts/VI08-                 Hopf NB, Waters MA, Ruder AM, Prince MM (2010).
  Holoubek2.pdf, accessed 24 June 2014.                          Development of a retrospective job exposure matrix
Holoubek I, Čáslavský J, Vančura R, Kočan A, Chovancová          for PCB-exposed workers in capacitor manufacturing.
  J, Petrík J et al. (1994). Project TOCOEN. The fate            J Occup Health, 52(4):199–208. doi:10.1539/joh.L9151
  of selected organic pollutants in the environment.             PMID:20467200
  Part XXIV. The content of PCBs and PCDDs/Fs in               Horii Y, Jiang Q, Hanari N, Lam PK, Yamashita N,
  high-mountain soils. Toxicol Environ Chem, 45(3–               Jansing R et al. (2010). Polychlorinated dibenzo-p-di-
  4):189–97. doi:10.1080/02772249409358083                       oxins, dibenzofurans, biphenyls, and naphthalenes in
Holoubek I, Dusek L, Matlova L, Caslavsky J, Patterson           plasma of workers deployed at the World Trade Center
  DG Jr, Turner WE (1995). Project Tocoen. The fate of           after the collapse. Environ Sci Technol, 44(13):5188–94.
  selected organic compounds in the environment. Part            doi:10.1021/es100282d PMID:20455569
  XXVI. The contents of PCBs and PCDDs/Fs in human             Hovander L, Linderholm L, Athanasiadou M,
  fat in Czech and Slovak Republics. Organohalogen               Athanassiadis I, Bignert A, Fängström B et al. (2006).
  Compd, 26:257–60.                                              Levels of PCBs and their metabolites in the serum
Holoubek I, Kocan A, Holoubková I, Hilscherová K,                of residents of a highly contaminated area in eastern
  Kohoutek J, Falandysz J et al. (2001a). Persistent,            Slovakia. Environ Sci Technol, 40(12):3696–703.
  bioaccumulative, and toxic compounds in central and            doi:10.1021/es0525657 PMID:16830529
  eastern Europe–hot spots. Arh Hig Rada Toksikol,             Hryhorczuk DO, Wallace WH, Persky V, Furner S,
  52(2):239–51. PMID:11370309                                    Webster JR Jr, Oleske D et al. (1998). A morbidity study
Holoubek I, Kocan A, Holoubkova I, Kohoutek J, Falandysz         of former pentachlorophenol-production workers.
  J, Roots O et al. (2001b). Polychlorinated biphenyls           Environ Health Perspect, 106(7):401–8. doi:10.1289/
  (PCBs) contaminated sites world-wide: the case of the          ehp.98106401 PMID:9637797
  central and eastern European countries. In: Robertson        Hsu JF, Guo YL, Yang SY, Liao PC (2005). Congener profiles
  LW, Hansen LG editors. PCBs: Recent Advances in                of PCBs and PCDD/Fs in Yucheng victims fifteen
  Environmental Toxicology and Health Effects. Lexington         years after exposure to toxic rice-bran oils and their
  (Ky): The University Press of Kentucky; pp. 81–3.              implications for epidemiologic studies. Chemosphere,
Hong JE, Pyo H, Park S-J, Lee W (2005a). Determination of        61(9):1231–43. doi:10.1016/j.chemosphere.2005.03.081
  hydroxyl-PCBs in urine by gas chromatography/mass              PMID:15893794
  spectrometry with solid-phase extraction and derivat-        Hsu ST, Ma CI, Hsu SK, Wu SS, Hsu NH, Yeh CC et al.
  ization. Anal Chim Acta, 531(2):249–56. doi:10.1016/j.         (1985). Discovery and epidemiology of PCB poisoning
  aca.2004.10.030                                                in Taiwan: a four-year followup. Environ Health
Hong JE, Pyo H, Park S-J, Lee W (2005b). Solid-phase             Perspect, 59:5–10. doi:10.2307/3429867 PMID:3921364
  microextraction with on-fiber derivatization for the         Hsu YK, Holsen TM, Hopke PK (2003). Locating and
  determination of hydroxyl-polychlorinated biphenyl             quantifying PCB sources in Chicago: receptor mode-
  compounds in urine. Anal Chim Acta, 539(1–2):55–60.            ling and field sampling. Environ Sci Technol, 37(4):681–
  doi:10.1016/j.aca.2005.02.065                                  90. doi:10.1021/es025531x PMID:12636265
Hope B, Scatolini S, Titus E, Cotter J (1997). Distribution    Hu D, Hornbuckle KC (2010). Inadvertent polychlorin-
  patterns of polychlorinated biphenyl congeners in water,       ated biphenyls in commercial paint pigments. Environ
  sediment and biota from Midway Atoll (North Pacific            Sci Technol, 44(8):2822–7. doi:10.1021/es902413k
  Ocean). Mar Pollut Bull, 34(7):548–63. doi:10.1016/            PMID:19957996
  S0025-326X(96)00180-4                                        Hung H, Halsall CJ, Blanchard P, Li HH, Fellin P, Stern G
Hopf NB, Ruder AM, Succop P (2009a). Background levels           et al. (2001). Are PCBs in the Canadian Arctic atmos-
  of polychlorinated biphenyls in the U.S. population.           phere declining? Evidence from 5 years of monitoring.



                                                                                                                    147
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 310
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18010 Page 307 of
                                                              620
IARC MONOGRAPHS – 107


   Environ Sci Technol, 35(7):1303–11. doi:10.1021/               Energy – General Office of Risk Prevention - Bureau of
   es001704b PMID:11348061                                        Prospective, Evaluation and Data, pp. 1–75.
Hutzinger O, Safe S, Zitko V (1974). The Chemistry of          Ingelido AM, Ballard T, Dellatte E, di Domenico A, Ferri
   PCB’s. Cleveland (OH): Chemical Rubber Co.                     F, Fulgenzi AR et al. (2007). Polychlorinated biphe-
Huwe JK, Larsen GL (2005). Polychlorinated dioxins,               nyls (PCBs) and polybrominated diphenyl ethers
   furans, and biphenyls, and polybrominated diphenyl             (PBDEs) in milk from Italian women living in Rome
   ethers in a U.S. meat market basket and estimates of           and Venice. Chemosphere, 67(9):S301–6. doi:10.1016/j.
   dietary intake. Environ Sci Technol, 39(15):5606–11.           chemosphere.2006.05.111 PMID:17257648
   doi:10.1021/es050638g PMID:16124293                         Ingelido AM, Brambilla G, Abballe A, di Domenico A,
IARC (1978). Polychlorinated biphenyls and polybro-               Fulgenzi AR, Iacovella N et al. (2012). PCDD, PCDF,
   minated biphenyls. IARC Monogr Eval Carcinog Risk              and DL-PCB analysis in food: performance evalu-
   Chem Hum, 18:1–124. PMID:215509                                ation of the high-resolution gas chromatography/
IARC (1987). Overall evaluations of carcinogenicity: an           low-resolution tandem mass spectrometry technique
   updating of IARC Monographs volumes 1 to 42. IARC              using consensus-based samples. Rapid Commun
   Monogr Eval Carcinog Risks Hum Suppl, 7:1–440.                 Mass Spectrom, 26(3):236–42. doi:10.1002/rcm.5324
   PMID:3482203                                                   PMID:22223308
Ibarluzea J, Alvarez-Pedrerol M, Guxens M, Marina              IOM; Institute of Medicine (2003). Dioxins and diox-
   LS, Basterrechea M, Lertxundi A et al.; INMA                   in-like compounds in the food supply. Washington
   Project (2011). Sociodemographic, reproductive and             (DC): The National Academies Press
   dietary predictors of organochlorine compounds              IOMC (1998). Inventory of worldwide capacities for
   levels in pregnant women in Spain. Chemosphere,                destruction of PCBs. Inter-organization programme
   82(1):114–20. doi:10.1016/j.chemosphere.2010.09.051            for the sound management of chemicals (IOMC): pp.
   PMID:20965545                                                  1–59.
ICES (2000). Report of the Baltic Fisheries Assessment         IPCS (1993). Polychlorinated biphenyls and terphe-
   Working Group CM 2000/ ACFM: 14. International                 nyls. 2nd ed. Geneva, Switzerland: World Health
   Council for the Exploration of the Sea                         Organization, International Programme on Chemical
ICES (2012). Integrated marine environmental monitoring           Safety (Environmental Health Criteria 140). Available
   of chemicals and their effects. Davies IM, Vethaak D,          from:      http://www.inchem.org/documents/ehc/ehc/
   editors. Report No. 315. Denmark: ICES Cooperative             ehc140.htm, accessed 10 June 2014
   Research. International Council for the Exploration of      IPCS (2003). Concise International Chemical Assessment
   the Sea; pp. 1–277.                                            Document 55. Polychlorinated Biphenyls: Human
Iida T, Hirakawa H, Matsueda T, Takenaka S, Yu ML,                Health Aspects. Geneva, Switzerland: World Health
   Guo YL (1999). Recent trend of polychlorinated diben-          Organisation; pp. 1–60. Available from: http://
   zo-p-dioxins and their related compounds in the                whqlibdoc.who.int/publications/2003/9241530553.pdf,
   blood and sebum of Yusho and Yu Cheng patients.                accessed 10 June 2014.
   Chemosphere,       38(5):981–93.     doi:10.1016/S0045-     Iwata H, Tanabe S, Ueda K, Tatsukawa R (1995). Persistent
   6535(98)00360-9 PMID:10028655                                  organochlorine residues in air, water, sediments, and
Ikeda M, Yoshimura T (1996). Survival of patients. In:            soils from the lake Baikal region, Russia. Environ
   Kuratsune M, Yoshimura H, Hori Y, Okumura Yusho                Sci Technol, 29(3):792–801. doi:10.1021/es00003a030
   M editors. A Human Disaster Caused by PCBs and                 PMID:22200290
   Related Compounds. Fukuoka, Kyushu: University              Jackson K, Aries E, Fisher R, Anderson DR, Parris A (2012).
   Press; pp. 316–23.                                             Assessment of exposure to PCDD/F, PCB, and PAH
Imamoglu I, Li K, Christensen ER, McMullin JK (2004).             at a basic oxygen Steelmaking (BOS) and an iron ore
   Sources and dechlorination of polychlorinated biphenyl         sintering plant in the UK. Ann Occup Hyg, 56(1):37–48.
   congeners in the sediments of Fox River, Wisconsin.            doi:10.1093/annhyg/mer071 PMID:21989166
   Environ Sci Technol, 38(9):2574–83. doi:10.1021/            Jansson B, Sandberg J, Johansson N, Åstebro A (1997).
   es035165x PMID:15180053                                        PCB in elastic sealants — a major or minor problem?
Imamura T, Kanagawa Y, Matsumoto S, Tajima B,                     Swedish Environmental Agency Report 4697. [In
   Uenotsuchi T, Shibata S et al. (2007). Relationship            Swedish with English summary].
   between clinical features and blood levels of pentachlo-    Jarrell J, Chan S, Hauser R, Hu H (2005). Longitudinal
   rodibenzofuran in patients with Yusho. Environ Toxicol,        assessment of PCBs and chlorinated pesticides in preg-
   22(2):124–31. doi:10.1002/tox.20251 PMID:17366567              nant women from Western Canada. Environ Health,
INERIS (2013). State of the art of the contamination              4(1):10 doi:10.1186/1476-069X-4-10 PMID:15927085
   processes of equipment containing PCBs, and tech-           Jayed M, Chafik A, Benbrahim S et al. (2010).
   niques used to control emissions thereof. No. DRC-13–          Polychlorinated biphenyls and chlorinated pesticides
   133121–03381A. Ministry of Ecology, Development and            in the mussel Mytilus galloprovincialis sampled along


148
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 311
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18011 Page 308 of
                                                               620
                                                                                          Polychlorinated biphenyls


   the Moroccan Atlantic Coast. Journal of Oceanography         Kalina I, Srám RJ, Konecná H, Ondrusseková A (1991).
   and Marine Science, 1:93–98.                                   Cytogenetic analysis of peripheral blood lymphocytes
JEFCA (2002). Evaluation of certain food additives and            in workers occupationally exposed to polychlorinated
   contaminants. 57th report of the Joint FAO/WHO                 biphenyls. Teratog Carcinog Mutagen, 11(2):77–82.
   Expert Committee on Food additives (JEFCA). Geneva,            doi:10.1002/tcm.1770110203 PMID:1686676
   Switzerland: World Health Organization. Available            Kang J-H, Park H, Chang Y-S, Choi J-W (2008).
   from: http://whqlibdoc.who.int/trs/WHO_TRS_909.                Distribution of organochlorine pesticides (OCPs)
   pdf, accessed 24 June 2014                                     and polychlorinated biphenyls (PCBs) in human
Jeremiason JD, Hornbuckle KC, Eisenreich SJ (1994).               serum from urban areas in Korea. Chemosphere,
   PCBs in Lake Superior, 1978–1992: Decreases in Water           73(10):1625–31. doi:10.1016/j.chemosphere.2008.07.087
   Concentrations Reflect Loss by Volatilization. Environ         PMID:18829066
   Sci Technol, 28(5):903–14. doi:10.1021/es00054a023           Kania-Korwel I, Garrison AW, Avants JK, Hornbuckle
   PMID:22191833                                                  KC, Robertson LW, Sulkowski WW et al. (2006).
Jiang K, Li L, Chen Y, Jin J (1997). Determination                Distribution of chiral PCBs in selected tissues in the
   of PCDD/Fs and Dioxin-Like PCBs in Chinese                     laboratory rat. Environ Sci Technol, 40(12):3704–10.
   Commercial PCBs and Emissions from a Testing PCB               doi:10.1021/es0602086 PMID:16830530
   Incinerator. Chemosphere, 34(5–7):941–50. doi:10.1016/       Kania-Korwel I, Hornbuckle KC, Robertson LW, Lehmler
   S0045-6535(97)00397-4                                          H-J (2008). Dose-dependent enantiomeric enrichment
Jiang Q, Hanari N, Miyake Y, Okazawa T, Lau RK, Chen              of 2,2ƍ,3,3ƍ,6,6ƍ-hexachlorobiphenyl in female mice.
   K et al. (2007). Health risk assessment for polychlorin-       Environ Toxicol Chem, 27(2):299–305. doi:10.1897/07-
   ated biphenyls, polychlorinated dibenzo-p-dioxins and          359R.1 PMID:18348647
   dibenzofurans, and polychlorinated naphthalenes in           Kania-Korwel I, Lehmler HJ (2013). Assigning atropi-
   seafood from Guangzhou and Zhoushan, China. Environ            somer elution orders using atropisomerically enriched
   Pollut, 148(1):31–9. doi:10.1016/j.envpol.2006.11.002          polychlorinated biphenyl fractions generated by micro-
   PMID:17254684                                                  somal metabolism. J Chromatogr A, 1278:133–44.
Johansen P, Muir D, Asmund G, Riget F (2004). Human               doi:10.1016/j.chroma.2012.12.041 PMID:23347976
   exposure to contaminants in the traditional Greenland        Kania-Korwel I, Shaikh NS, Hornbuckle KC, Robertson
   diet. Sci Total Environ, 331(1–3):189–206. doi:10.1016/j.      LW, Lehmler HJ (2007). Enantioselective disposi-
   scitotenv.2004.03.029 PMID:15325149                            tion of PCB 136 (2,2ƍ,3,3ƍ,6,6ƍ-hexachlorobiphenyl) in
Johansson N, Hanberg A, Wingfors H et al. (2003). PCB             C57BL/6 mice after oral and intraperitoneal adminis-
   in building sealant is influencing PCB levels in blood of      tration. Chirality, 19(1):56–66. doi:10.1002/chir.20342
   residents. Organohalogen Compd, 63:381–4.                      PMID:17089340
Johnson GW, Quensen JF 3rd, Chiarenzelli JR et al. (2000).      Kannan N, Schulz-Bull DE, Petrick G, Duinker JC,
   Polychlorinated Biphenyls. In: Morrison RD, Murphy             Macht-Hausmann M, Wasserman O (1994). Toxic
   BL editors. Environmental Forensics: Contaminant               chlorobiphenyls in adipose tissue and whole blood of
   Specific Guide. Academic Press; pp. 187–214.                   an occupationally/accidentally exposed man and the
Johnson JC, Van Emon JM (1996). Quantitative enzyme-              general population. Arch Environ Health, 49(5):375–83.
   linked immunosorbent assay for determination of                doi:10.1080/00039896.1994.9954990 PMID:7944570
   polychlorinated biphenyls in environmental soil and          Karppanen E, Kolho L (1972). The concentration of PCB
   sediment samples. Anal Chem, 68(1):162–9. doi:10.1021/         in human blood and adipose tissue in three different
   ac950410j PMID:21619232                                        research groups. In: PCB Conference II, Stockholm.
Jones JW, Alden HS (1936). An acneform dermater-                Kashimoto T, Miyata H, Fukushima S, Kunita N, Ohi G,
   gosis. Arch Derm Syphilol, 33(6):1022–34. doi:10.1001/         Tung TC (1985). PCBs, PCQs and PCDFs in blood of
   archderm.1936.01470120073010                                   yusho and yu-cheng patients. Environ Health Perspect,
Jursa S, Chovancová J, Petrík J, Loksa J (2006). Dioxin-like      59:73–8. doi:10.2307/3429877 PMID:3921368
   and non-dioxin-like PCBs in human serum of Slovak            Kawashiro Y, Fukata H, Omori-Inoue M, Kubonoya K,
   population. Chemosphere, 64(4):686–91. doi:10.1016/j.          Jotaki T, Takigami H et al. (2008). Perinatal exposure
   chemosphere.2005.10.048 PMID:16337987                          to brominated flame retardants and polychlorinated
Kalachova K, Pulkrabova J, Drabova L, Cajka T, Kocourek           biphenyls in Japan. Endocr J, 55(6):1071–84. doi:10.1507/
   V, Hajslova J (2011). Simplified and rapid determina-          endocrj.K08E-155 PMID:18719292
   tion of polychlorinated biphenyls, polybrominated            Kelly KJ, Connelly E, Reinhold GA, Byrne M, Prezant
   diphenyl ethers, and polycyclic aromatic hydrocar-             DJ (2002). Assessment of health effects in New York
   bons in fish and shrimps integrated into a single              City firefighters after exposure to polychlorinated
   method. Anal Chim Acta, 707(1–2):84–91. doi:10.1016/j.         biphenyls (PCBs) and polychlorinated dibenzofurans
   aca.2011.09.016 PMID:22027123                                  (PCDFs): the Staten Island Transformer Fire Health



                                                                                                                      149
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 312
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18012 Page 309 of
                                                               620
IARC MONOGRAPHS – 107


   Surveillance Project. Arch Environ Health, 57(4):282–        Knobeloch L, Turyk M, Imm P, Schrank C, Anderson
   93. doi:10.1080/00039890209601411 PMID:12530594                H (2009). Temporal changes in PCB and DDE levels
Kelly TH, Czuczwa JM, Sticksel PR, Sverdrup GM, Koval             among a cohort of frequent and infrequent consumers
   PJ, Hodanbosi RF (1991). Atmospheric and tributary             of Great Lakes sportfish. Environ Res, 109(1):66–72.
   inputs of toxic substances to Lake Erie. J Great Lakes         doi:10.1016/j.envres.2008.08.010 PMID:18950754
   Res, 17(4):504–16. doi:10.1016/S0380-1330(91)71386-5         Kocan A (2000). PCBs and dioxins in Slovakia. In:
Kerns BA (1975). Comments on behalf of Westinghouse.              Proceedings of the Subregional Workshop on
   In: National Conference on polychlorinated biphenyls.          Identification and Management of PCBs and Dioxins/
   Chicago (IL): Environmental Pollution Agency; pp.              Furans. Geneva: UNEP Chemicals; pp. 149–154.
   361–362.                                                     Kocan A (2001). Country report on POPs: current situ-
Khim JS, Lee KT, Kannan K, Villeneuve DL, Giesy JP, Koh           ation in the Slovak Republic and problems to be
   CH (2001). Trace organic contaminants in sediment              solved. In: ICS proceedings of POPs and Pesticides
   and water from Ulsan Bay and its vicinity, Korea. Arch         Contamination Remediation Technologies and Clean
   Environ Contam Toxicol, 40(2):141–50. doi:10.1007/             Technologies for the Reduction and Elimination of
   s002440010157 PMID:11243315                                    POPs. Trieste, Italy: ICS-UNIDO; pp. 291–302.
Kim H, Fisher JW (2008). Determination of polychlo-             Kocan A, Petrik J, Drobna B, Chovancova J (1994). Levels
   rinated biphenyl 126 in liver and adipose tissues by           of PCBs and some organochlorine pesticides in the
   GC-μECD with liquid extraction and SPE clean-up.               human population from selected areas of the Slovak
   Chromatographia,        68(3–4):307–9.       doi:10.1365/      Republic. Part II. Adipose tissue. Organohalogen
   s10337-008-0694-3                                              Compd, 21:147–151.
Kimbrough RD, Doemland ML, LeVois ME (1999).                    Koci K (1998). The trend of POP pollution in the Albanian
   Mortality in male and female capacitor workers                 Adriatic Coast. Case study: PCBs (1992–1996). United
   exposed to polychlorinated biphenyls. J Occup Environ          Nations Environment Program/Intergovernmental
   Med, 41(3):161–71. doi:10.1097/00043764-199903000-             Forum on Chemical Safety, pp. 101–106. Available
   00005 PMID:10091139                                            from:       http://www.chem.unep.ch/pops/POPs_Inc/
Kimbrough RD, Doemland ML, Mandel JS (2003).                      proceedings/slovenia/koci.html, accessed 11 May 2015.
   A mortality update of male and female capacitor              Kodavanti PR, Kannan N, Yamashita N, Derr-Yellin EC,
   workers exposed to polychlorinated biphenyls. J                Ward TR, Burgin DE et al. (2001). Differential effects
   Occup Environ Med, 45(3):271–82. doi:10.1097/01.               of two lots of aroclor 1254: congener-specific anal-
   jom.0000052959.59271.59 PMID:12661184                          ysis and neurochemical end points. Environ Health
Kitamura K, Kikuchi Y, Watanabe S, Waechter G, Sakurai            Perspect, 109(11):1153–61. doi:10.1289/ehp.011091153
   H, Takada T (2000). Health effects of chronic expo-            PMID:11713001
   sure to polychlorinated dibenzo-P-dioxins (PCDD),            Kohler M, Tremp J, Zennegg M, Seiler C, Minder-Kohler
   dibenzofurans (PCDF) and coplanar PCB (Co-PCB)                 S, Beck M et al. (2005). Joint sealants: an overlooked
   of municipal waste incinerator workers. [Erratum               diffuse source of polychlorinated biphenyls in build-
   appears in J Epidemiol 2000 Sep;10(5):361]J Epidemiol,         ings. Environ Sci Technol, 39(7):1967–73. doi:10.1021/
   10(4):262–70. doi:10.2188/jea.10.262 PMID:10959609             es048632z PMID:15871225
Kiviranta H, Ovaskainen ML, Vartiainen T (2004).                Koizumi A, Yoshinaga T, Harada K, Inoue K, Morikawa
   Market basket study on dietary intake of PCDD/Fs,              A, Muroi J et al. (2005). Assessment of human expo-
   PCBs, and PBDEs in Finland. Environ Int, 30(7):923–            sure to polychlorinated biphenyls and polybrominated
   32. doi:10.1016/j.envint.2004.03.002 PMID:15196840             diphenyl ethers in Japan using archived samples from
Kiviranta H, Vartiainen T, Parmanne R, Hallikainen                the early 1980s and mid-1990s. Environ Res, 99(1):31–9.
   A, Koistinen J (2003). PCDD/Fs and PCBs in Baltic              doi:10.1016/j.envres.2004.12.002 PMID:16053925
   herring during the 1990s. Chemosphere, 50(9):1201–16.        Kontsas H, Pekari K, Riala R, Bäck B, Rantio T, Priha E
   doi:10.1016/S0045-6535(02)00481-2 PMID:12547334                (2004). Worker exposure to polychlorinated biphe-
Klánová J, Cupr P, Holoubek I, Borůvková J, Pribylová P,          nyls in elastic polysulphide sealant renovation. Ann
   Kares R et al. (2009). Monitoring of persistent organic        Occup Hyg, 48(1):51–5. doi:10.1093/annhyg/meg092
   pollutants in Africa. Part 1: passive air sampling across      PMID:14718345
   the continent in 2008. J Environ Monit, 11(11):1952–63.      Koopman-Esseboom C, Morse DC, Weisglas-Kuperus
   doi:10.1039/b913415h PMID:19890552                             N, Lutkeschipholt IJ, Van der Paauw CG, Tuinstra
Knobeloch L, Turyk M, Imm P, Anderson H (2012).                   LG et al. (1994). Effects of dioxins and polychlo-
   Polychlorinated biphenyls in vacuum dust and blood             rinated biphenyls on thyroid hormone status of
   of residents in 20 Wisconsin households. Chemosphere,          pregnant women and their infants. Pediatr Res,
   86(7):735–40. doi:10.1016/j.chemosphere.2011.10.048            36(4):468–73. doi:10.1203/00006450-199410000-00009
   PMID:22104335                                                  PMID:7816522



150
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 313
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18013 Page 310 of
                                                                620
                                                                                          Polychlorinated biphenyls


Korrick SA, Altshul LM, Tolbert PE, Burse VW, Needham              certain PCBs/PCDFs. Environ Sci Technol, 40(19):6176–
  LL, Monson RR (2000). Measurement of PCBs, DDE,                  80. doi:10.1021/es0608646 PMID:17051818
  and hexachlorobenzene in cord blood from infants               Lan CF, Chen PH, Shieh LL, Chen YH (1981). An epidemi-
  born in towns adjacent to a PCB-contaminated waste               ological study on polychlorinated biphenyls poisoning
  site. J Expo Anal Environ Epidemiol, 10(6 Pt 2):743–54.          in Taichung area. [In Chinese]Clin.Med.(Taipei),
  doi:10.1038/sj.jea.7500120 PMID:11138666                         7:96–100.
Krauthacker B, Votava-Raić A, Herceg Romanić S, Tjesić-          Langer P, Kausitz J, Tajtáková M, Kocan A, Bohov
  Drinković D, Tjesić-Drinković D, Reiner E (2009).                P, Hanzen E (1997). Decreased blood level of beta
  Persistent organochlorine compounds in human milk                2-microglobulin in the employees of a factory which
  collected in Croatia over two decades. Arch Environ              produced polychlorinated biphenyls. Chemosphere,
  Contam Toxicol, 57(3):616–22. doi:10.1007/s00244-                34(12):2595–600. doi:10.1016/S0045-6535(97)00102-1
  009-9301-3 PMID:19247566                                         PMID:9204542
Kucklick JR, Bidleman TF, McConnell LL, Walla MD,                Langer P, Kocan A, Tajtaková M, Petrík J, Chovancová
  Ivanov GP (1994). Organochlorines in the water and               J, Drobná B et al. (2007). Fish from industrially
  biota of Lake Baikal, Siberia. Environ Sci Technol,              polluted freshwater as the main source of organo-
  28(1):31–7. doi:10.1021/es00050a006 PMID:22175830                chlorinated pollutants and increased frequency of
Kuratsune M (1996). Investigation of the Cause of the              thyroid disorders and dysglycemia. Chemosphere,
  “Strange Disease”. In: Kuratsune M, Yoshimura H, Hori            67(9):S379–85. doi:10.1016/j.chemosphere.2006.05.132
  Y, Okumura M, Masuda Y editors. Yusho: A Human                   PMID:17222442
  Disaster Caused by PCBs and Related Compounds.                 Langer P, Tajtáková M, Guretzki HJ, Kocan A, Petrík
  Fukuoka: Kyushu University Press; pp. 15-46.                     J, Chovancová J et al. (2002). High prevalence of
Kuusisto S, Lindroos O, Rantio T et al. (2006). Occurrence         anti-glutamic acid decarboxylase (anti-GAD) anti-
  of PCB-containing indoor paints in Finland –                     bodies in employees at a polychlorinated biphenyl
  Preliminary Inventory. In: de Oliveira Fernandes E,              production factory. Arch Environ Health, 57(5):412–5.
  Gameiro da Silva M, Rosado Pinto J, editors. HB 2006             doi:10.1080/00039890209601429 PMID:12641181
  Healthy buildings Lisboa, 4–8 June 2006. Proceedings           Lankatilake K, Samaranayake D, Piyathunga K (2012).
  vol. IV Materials, Systems and Technologies for Healthy          Exposure to polychlorinated biphenyls (PCBs) among
  Buildings: pp. 121–124.                                          welders in Sri Lanka. Int J Occup Environ Health,
Kuusisto S, Lindroos O, Rantio T, Priha E, Tuhkanen T              18(2):110–5. doi:10.1179/1077352512Z.00000000012
  (2007). PCB contaminated dust on indoor surfaces–                PMID:22762490
  health risks and acceptable surface concentrations in          Larsen BR, Lokke H, Rasmussen L, Lokke H (1985).
  residential and occupational settings. Chemosphere,              Accumulation of chlorinated hydrocarbons in
  67(6):1194–201. doi:10.1016/j.chemosphere.2006.10.060            moss from artificial rainwater. Oikos, 44(3):423–9.
  PMID:17166563                                                    doi:10.2307/3565783
Kylin H (1994). Airborne Lipophilic Pollutants in Pine           Lawton RW, Ross MR, Feingold J, Brown JF Jr (1985).
  Needles. Doctoral Dissertation. Environmental                    Effects of PCB exposure on biochemical and hema-
  Chemistry. Stockholm, Sweden: Wallenberg Laboratory              tological findings in capacitor workers. Environ
  Stockholm University.                                            Health Perspect, 60:165–84. doi:10.1289/ehp.8560165
Kylin H, Grimvall E, Oestman C (1994). Environmental               PMID:2863133
  monitoring of polychlorinated biphenyls using pine             Le Bizec B, Vorkamp K, Marchand P, Vaccher V (2015).
  needles as passive samplers. Environ Sci Technol,                Analyse chimique des polychlorobiphényles. Passé,
  28(7):1320–4. doi:10.1021/es00056a021 PMID:22176325              présent, future. In: Amiard J-C, Meunier T, Babut M
Laden F, Hankinson SE, Wolff MS, Colditz GA, Willett WC,           editors. PCB, santé et environnement. Un cas d’école.
  Speizer FE et al. (2001b). Plasma organochlorine levels          Lavoisier, Technique & Doc.
  and the risk of breast cancer: an extended follow-up           Lee D-H, Lind PM, Jacobs DR Jr, Salihovic S, van Bavel B,
  in the Nurses’ Health Study. Int J Cancer, 91(4):568–74.         Lind L (2011). Polychlorinated biphenyls and organo-
  doi:10.1002/1097-0215(200002)9999:9999<::AID-                    chlorine pesticides in plasma predict development of
  IJC1081>3.0.CO;2-W PMID:11251983                                 type 2 diabetes in the elderly: the prospective investi-
Lake IR, Foxall CD, Fernandes A, Lewis M, Rose M, White            gation of the vasculature in Uppsala Seniors (PIVUS)
  O et al. (2013). Seasonal variations in the levels of PCDD/      study. Diabetes Care, 34(8):1778–84. doi:10.2337/dc10-
  Fs, PCBs and PBDEs in cows’ milk. Chemosphere,                   2116 PMID:21700918
  90(1):72–9.        doi:10.1016/j.chemosphere.2012.07.038       Lees PS, Corn M, Breysse PN (1987). Evidence for
  PMID:22921437                                                    dermal absorption as the major route of body entry
Lambert GH, Needham LL, Turner W, Lai TJ, Patterson                during exposure of transformer maintenance and
  DG Jr, Guo YL (2006). Induced CYP1A2 activity as a               repairmen to PCBs. Am Ind Hyg Assoc J, 48(3):257–64.
  phenotypic biomarker in humans highly exposed to                 doi:10.1080/15298668791384715 PMID:3107363


                                                                                                                      151
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 314
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18014 Page 311 of
                                                                620
IARC MONOGRAPHS – 107


Lehmler HJ, Harrad SJ, Hühnerfuss H, Kania-Korwel                   Ministry of Labour Policy and Regulations Branch
   I, Lee CM, Lu Z et al. (2010). Chiral polychlorinated            Health Studies Service.
   biphenyl transport, metabolism, and distribution: a           Liu G, Zheng M, Jiang G, Cai Z, Wu Y (2013). Dioxin
   review. Environ Sci Technol, 44(8):2757–66. doi:10.1021/         Analysis in China. Trends Analyt Chem, 46:178–88.
   es902208u PMID:20384371                                          doi:10.1016/j.trac.2012.05.012
Lehmler HJ, Robertson LW (2001). Atropisomers of PCBs.           Liu YP, Li JG, Zhao YF, Wen S, Huang FF, Wu YN
   In: Robertson LW, Hansen LG editors. PCBs: Recent                (2011). Polybrominated diphenyl ethers (PBDEs)
   Advances in Environmental Toxicology and Health                  and indicator polychlorinated biphenyls (PCBs) in
   Effects. Lexington (KY): University Press of Kentucky;           marine fish from four areas of China. Chemosphere,
   pp 61–65.                                                        83(2):168–74. doi:10.1016/j.chemosphere.2010.12.045
Leung A, Cai ZW, Wong MH (2006). Environmental                      PMID:21220147
   contamination from electronic waste recycling at              Llobet JM, Bocio A, Domingo JL, Teixidó A, Casas C,
   Guiyu, southeast China. J. Mater. Cycles Waste Manag.,           Müller L (2003b). Levels of polychlorinated biphenyls
   8(1):21–33. doi:10.1007/s10163-005-0141-6                        in foods from Catalonia, Spain: estimated dietary
Li J, Zhang L, Wu Y, Liu Y, Zhou P, Wen S et al. (2009).            intake. J Food Prot, 66(3):479–84. PMID:12636304
   A national survey of polychlorinated dioxins, furans          Llobet JM, Domingo JL, Bocio A, Casas C, Teixidó
   (PCDD/Fs) and dioxin-like polychlorinated biphenyls              A, Müller L (2003a). Human exposure to dioxins
   (dl-PCBs) in human milk in China. Chemosphere,                   through the diet in Catalonia, Spain: carcinogenic and
   75(9):1236–42. doi:10.1016/j.chemosphere.2009.01.073             non-carcinogenic risk. Chemosphere, 50(9):1193–200.
   PMID:19251302                                                    doi:10.1016/S0045-6535(02)00630-6 PMID:12547333
Li QQ, Loganath A, Chong YS, Tan J, Obbard JP                    Lloyd JW, Moore RMJ Jr, Woolf BS, Stein HP (1976).
   (2006). Levels of persistent organic pollutant resi-             Polychlorinated biphenyls. J Occup Med, 18(2):109–13.
   dues in human adipose and muscle tissues in                      PMID:814212
   Singapore. J Toxicol Environ Health A, 69(21):1927–37.        Lohmann R, Booij K, Smedes F, Vrana B (2012). Use of
   doi:10.1080/15287390600751306 PMID:16982531                      passive sampling devices for monitoring and compli-
Li YF, Harner T, Liu L, Zhang Z, Ren NQ, Jia H et al. (2010).       ance checking of POP concentrations in water. Environ
   Polychlorinated biphenyls in global air and surface              Sci Pollut Res Int, 19(6):1885–95. doi:10.1007/s11356-
   soil: distributions, air-soil exchange, and fractionation        012-0748-9 PMID:22767286
   effect. Environ Sci Technol, 44(8):2784–90. doi:10.1021/      Loomis D, Browning SR, Schenck AP, Gregory E, Savitz
   es901871e PMID:20384373                                          DA (1997). Cancer mortality among electric utility
Liebl B, Schettgen T, Kerscher G, Broding HC, Otto                  workers exposed to polychlorinated biphenyls. Occup
   A, Angerer J et al. (2004). Evidence for increased               Environ Med, 54(10):720–8. doi:10.1136/oem.54.10.720
   internal exposure to lower chlorinated polychlorin-              PMID:9404319
   ated biphenyls (PCB) in pupils attending a contami-           Lordo RA, Dinh KT, Schwemberger JG (1996). Semivolatile
   nated school. Int J Hyg Environ Health, 207(4):315–24.           organic compounds in adipose tissue: estimated aver-
   doi:10.1078/1438-4639-00296 PMID:15471095                        ages for the US population and selected subpopula-
Lin Y-Y, Liu G, Wai CM, Lin Y (2008). Bioelectrochemical            tions. Am J Public Health, 86(9):1253–9. doi:10.2105/
   immunoassay of polychlorinated biphenyl. Anal                    AJPH.86.9.1253 PMID:8806377
   Chim Acta, 612(1):23–8. doi:10.1016/j.aca.2008.01.080         Loutfy N, Fuerhacker M, Tundo P, Raccanelli S, Ahmed
   PMID:18331854                                                    MT (2007). Monitoring of polychlorinated diben-
Lindell B (2012). Lindell B; The Nordic Expert Group                zo-p-dioxins and dibenzofurans, dioxin-like PCBs
   for Criteria Documentation of Health Risks from                  and polycyclic aromatic hydrocarbons in food and
   Chemicals. 146. Polychlorinated biphenyls (PCBs).                feed samples from Ismailia city, Egypt. Chemosphere,
   Gothenburg, Sweden: University of Gothenburg. ISBN               66(10):1962–70. doi:10.1016/j.chemosphere.2006.07.081
   978–91–85971–35–0, ISSN 0346–7821. Available from:               PMID:17023023
   http://www.av.se/arkiv/neg/publications/, accessed 10         Loutfy N, Fuerhacker M, Tundo P, Raccanelli S, El Dien
   June 2014.                                                       AG, Ahmed MT (2006). Dietary intake of dioxins and
Link B, Gabrio T, Zoellner I, Piechotowski I, Paepke O,             dioxin-like PCBs, due to the consumption of dairy
   Herrmann T et al. (2005). Biomonitoring of persis-               products, fish/seafood and meat from Ismailia city,
   tent organochlorine pesticides, PCDD/PCDFs and                   Egypt. Sci Total Environ, 370(1):1–8. doi:10.1016/j.
   dioxin-like PCBs in blood of children from South                 scitotenv.2006.05.012 PMID:16806402
   West Germany (Baden-Wuerttemberg) from 1993                   Lu D, Wang D, Ip HSS, Barley F, Ramage R, She J (2012).
   to 2003. Chemosphere, 58(9):1185–201. doi:10.1016/j.             Measurements of polybrominated diphenyl ethers
   chemosphere.2004.09.061 PMID:15667840                            and polychlorinated biphenyls in a single drop of
Liss GM (1989). Mortality and Cancer Morbidity Among                blood. J Chromatogr B Analyt Technol Biomed Life
   Transformer Manufacturing Workers. Toronto: Ontario


152
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 315
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20        PageID.18015 Page 312 of
                                                              620
                                                                                           Polychlorinated biphenyls


  Sci, 891–892:36–43. doi:10.1016/j.jchromb.2012.02.016          Yusho and Yu-Cheng incidents. Chemosphere, 15(9–
  PMID:22406104                                                  12):1621–8. doi:10.1016/0045-6535(86)90446-7
Lung SC, Guo YL, Chang HY (2005). Serum concen-                Masuda Y, Schecter A, Päpke O (1998). Concentrations of
  trations and profiles of polychlorinated biphenyls             PCBs, PCDFs and PCDDs in the blood of Yusho patients
  in Taiwan Yu-cheng victims twenty years after the              and their toxic equivalent contribution. Chemosphere,
  incident. Environ Pollut, 136(1):71–9. doi:10.1016/j.          37(9–12):1773–80. doi:10.1016/S0045-6535(98)00242-2
  envpol.2004.12.001 PMID:15809109                               PMID:9828305
Luotamo M, Järvisalo J, Aitio A, Elo O, Vuojolahti P           Masuda Y, Yoshimura H (1982). Chemical analysis and
  (1984). Biological monitoring of workers exposed to            toxicity of polychlorinated biphenyls and dibenzo-
  polychlorinated biphenyl compounds in capacitor acci-          furans in relation to Yusho. J Toxicol Sci, 7(3):161–75.
  dents. IARC Sci Publ, 59(59):307–11. PMID:6443610              doi:10.2131/jts.7.161 PMID:6818356
Ma J, Qiu X, Ren A, Jin L, Zhu T (2012). Using placenta        Matsueda T, Iida T, Hirakawa H, Fukamachi K, Tokiwa H,
  to evaluate the polychlorinated biphenyls (PCBs) and           Nagayama J (1993). Toxic evaluation of PCDDs, PCDFs
  polybrominated diphenyl ethers (PBDEs) exposure of             and coplanar PCBs in breast-fed babies of Yusho
  fetus in a region with high prevalence of neural tube          and healthy mothers. Chemosphere, 27(1–3):Nos.l-3:
  defects. Ecotoxicol Environ Saf, 86:141–6. doi:10.1016/j.      187–94. doi:10.1016/0045-6535(93)90292-D
  ecoenv.2012.09.005 PMID:23022394                             McConnell LL, Bidleman TF, Cotham WE et al. (1998).
Malkin R (1995). Occupational and environmental lead             Air concentrations of organochlorine insecticides and
  and PCB exposure at a scrap metal dealer. Environ Res,         polychlorinated biphenyls over Green Bay, WI, and the
  70(1):20–3. doi:10.1006/enrs.1995.1041 PMID:8603654            four lower Great Lakes. Environ Pollut, 101(3):391–9.
Mallin K, McCann K, D’Aloisio A, Freels S, Piorkowski            doi:10.1016/S0269-7491(98)00030-X
  J, Dimos J et al. (2004). Cohort mortality study of          McConnell LL, Kucklick JR, Bidleman TF, Ivanov GP,
  capacitor manufacturing workers, 1944–2000. J                  Chernyak SM (1996). Air-water gas exchange of organo-
  Occup Environ Med, 46(6):565–76. doi:10.1097/01.               chlorine compounds in Lake Baikal, Russia. Environ
  jom.0000128156.24767.12 PMID:15213519                          Sci Technol, 30(10):2975–83. doi:10.1021/es9509487
Mari M, Schuhmacher M, Domingo JL (2009). Levels               Meigs JW, Albom JJ, Kartin BL (1954). Chloracne from
  of metals and organic substances in workers at a               an unusual exposure to Arochlor. J Am Med Assoc,
  hazardous waste incinerator: a follow-up study. Int            154(17):1417–8. doi:10.1001/jama.1954.02940510017007
  Arch Occup Environ Health, 82(4):519–28. doi:10.1007/          PMID:13151867
  s00420-008-0350-0 PMID:18712406                              Menichini E, Iacovella N, Monfredini F, Turrio-Baldassarri
Mari M, Schuhmacher M, Feliubadaló J, Domingo JL                 L (2007). Atmospheric pollution by PAHs, PCDD/
  (2008). Air concentrations of PCDD/Fs, PCBs and PCNs           Fs and PCBs simultaneously collected at a regional
  using active and passive air samplers. Chemosphere,            background site in central Italy and at an urban site
  70(9):1637–43. doi:10.1016/j.chemosphere.2007.07.076           in Rome. Chemosphere, 69(3):422–34. doi:10.1016/j.
  PMID:17850842                                                  chemosphere.2007.04.078 PMID:17604079
Maroni M, Colombi A, Arbosti G, Cantoni S, Foa V               Migaszewski ZM (1999). Determining organic compound
  (1981b). Occupational exposure to polychlorinated              ratios in soils and vegetation of the Holy Cross
  biphenyls in electrical workers. II. Health effects. Br J      Mts., Poland. Water Air Soil Pollut, 111(1/4):123–38.
  Ind Med, 38(1):55–60. PMID:6451237                             doi:10.1023/A:1005052731693
Maroni M, Colombi A, Cantoni S, Ferioli E, Foa V (1981a).      Mills SA 3rd, Thal DI, Barney J (2007). A summary of
  Occupational exposure to polychlorinated biphenyls in          the 209 PCB congener nomenclature. Chemosphere,
  electrical workers. I. Environmental and blood poly-           68(9):1603–12. doi:10.1016/j.chemosphere.2007.03.052
  chlorinated biphenyls concentrations. Br J Ind Med,            PMID:17499337
  38(1):49–54. PMID:6781529                                    Ministry of Environment and Forests (2008). Hazardous
Masuda Y (1994a). The Yusho rice oil poisoning incident.         Wastes (Management, Handling and Transboundary
  In: Schecter A editor. Dioxins and Health. New York            Movement) Rules. Available from: http://wtert.in/
  (NY): Plenum Press; pp. 633–59.                                wp-content/uploads/2013/02/Hazardous-Wastes-
Masuda Y (1994b). Approach to risk assessment of                 M a n a ge me nt-H a nd l i n g- a nd-Tr a n s b ou nd a r y-
  chlorinated dioxins from Yusho PCB poisoning.                  Movement-Rules-2008.pdf, accessed 23 June 2014
  Organohalogen Compd, 21:1–10.                                Moon HB, Kim HS, Choi M, Yu J, Choi HG (2009).
Masuda Y, Kagawa R, Kurantsune M (1974). Comparison              Human health risk of polychlorinated biphenyls and
  of polychlorinated biphenyls in Yusho patients and             organochlorine pesticides resulting from seafood
  ordinary persons. Bull Environ Contam Toxicol,                 consumption in South Korea, 2005–2007. Food Chem
  11(3):213–6. doi:10.1007/BF01685094 PMID:4215494               Toxicol, 47(8):1819–25. doi:10.1016/j.fct.2009.04.028
Masuda Y, Kuroki H, Haraguchi K, Nagayama J (1986).              PMID:19406197
  PCDFs and related compounds in humans from


                                                                                                                         153
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 316
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18016 Page 313 of
                                                              620
IARC MONOGRAPHS – 107


Moon HB, Lee DH, Lee YS, Choi M, Choi HG, Kannan               Nakata H, Sakai Y, Miyawaki T (2002a). Growth-
  K (2012). Polybrominated diphenyl ethers, polychlo-            dependent and species-specific accumulation of poly-
  rinated biphenyls, and organochlorine pesticides               chlorinated biphenyls (PCBs) in tidal flat organisms
  in adipose tissues of Korean women. Arch Environ               collected from the Ariake Sea, Japan. Arch Environ
  Contam Toxicol, 62(1):176–84. doi:10.1007/s00244-011-          Contam Toxicol, 42(2):222–8. doi:10.1007/s00244-001-
  9679-6 PMID:21594673                                           0002-9 PMID:11815814
Moon HB, Ok G (2006). Dietary intake of PCDDs, PCDFs           Nakata H, Tanabe S, Tatsukawa R, Amano M, Miyazaki
  and dioxin-like PCBs, due to the consumption of                N, Petrov EA (1995). Persistent organochlorine resi-
  various marine organisms from Korea. Chemosphere,              dues and their accumulation kinetics in Baikal seal
  62(7):1142–52. doi:10.1016/j.chemosphere.2005.06.019           (Phoca sibirica) from Lake Baikal, Russia. Environ
  PMID:16083945                                                  Sci Technol, 29(11):2877–85. doi:10.1021/es00011a026
Muckle G, Ayotte P, Dewailly E E, Jacobson SW, Jacobson          PMID:22206538
  JL (2001). Prenatal exposure of the northern Québec          Nakata H, Tanabe S, Tatsukawa R, Amano M, Miyazaki
  Inuit infants to environmental contaminants. Environ           N, Petrov EA (1997). Bioaccumulation profiles of
  Health Perspect, 109(12):1291–9. PMID:11748038                 polychlorinated biphenyls including coplanar conge-
Muñoz-de-Toro M, Beldoménico HR, García SR,                      ners and possible toxicological implications in Baikal
  Stoker C, De Jesús JJ, Beldoménico PM et al. (2006).           seal (Phoca sibirica). Environ Pollut, 95(1):57–65.
  Organochlorine levels in adipose tissue of women from          doi:10.1016/S0269-7491(96)00092-9 PMID:15093474
  a littoral region of Argentina. Environ Res, 102(1):107–     NATO-CCMS; Committee on the Challenges to Modern
  12. doi:10.1016/j.envres.2005.12.017 PMID:16480710             Society (1988). Scientific basis for the development
Murphy TJ, Mullin MD, Meyer JA (1987). Equilibration             of international toxicity equivalency (I-TEF) factor
  of polychlorinated biphenyls and toxaphene with air            method of risk assessment for complex mixtures
  and water. [American Chemical Society.]Environ Sci             of dioxins and related compounds. Report No. 178.
  Technol, 21(2):155–62. doi:10.1021/es00156a005                 Pilot study on international information exchange on
Muscat JE, Britton JA, Djordjevic MV, Citron ML,                 dioxins and related compounds. Available from: http://
  Kemeny M, Busch-Devereaux E et al. (2003). Adipose             daccess-ods.un.org/access.nsf/Get?Open&DS=ECE/
  concentrations of organochlorine compounds and                 EB.AIR/WG.5/2009/6&Lang=E, accessed 24 June 2014.
  breast cancer recurrence in Long Island, New York.           Needham LL, Barr DB, Caudill SP, Pirkle JL, Turner WE,
  Cancer Epidemiol Biomarkers Prev, 12(12):1474–8.               Osterloh J et al. (2005). Concentrations of environ-
  PMID:14693740                                                  mental chemicals associated with neurodevelopmental
Musial CJ, Hutzinger O, Zitko V, Crocker J (1974). Presence      effects in U.S. population. Neurotoxicology, 26(4):531–
  of PCB, DDE and DDT in human milk in the provinces             45. doi:10.1016/j.neuro.2004.09.005 PMID:16112319
  of New Brunswick and NOVA Scotia, Canada. Bull               Neisel F, von Manikowsky S, Schümann M, Feindt W,
  Environ Contam Toxicol, 12(3):258–67. doi:10.1007/             Hoppe HW, Melchiors U (1999). [Human biomoni-
  BF01709117 PMID:4215516                                        toring of polychlorinated biphenyls in 130 exposed
Nagayama J, Kuratsune M, Masuda Y (1976). Determination          elementary school children] Gesundheitswesen,
  of chlorinated dibenzofurans in Kanechlors and                 61(3):137–49. PMID:10226386
  “Yusho oil”. Bull Environ Contam Toxicol, 15(1):9–13.        Nicholson WJSH, Selikoff IJ (1987). Mortality experi-
  doi:10.1007/BF01686189 PMID:819071                             ence of workers exposed to polychlorinated biphenyls
Nagayama J, Masuda Y, Kuratsune M (1977). Determination          during manufacture of electrical capacitors. Report
  of polychlorinated dibenzofurans in tissues of patients        to the Industrial Disease Standards Panel, Ontario
  with ‘Yusho’. Food Cosmet Toxicol, 15(3):195–8.                Ministry of Labor. Ontario, Canada: Ontario Ministry
  doi:10.1016/S0015-6264(77)80389-1 PMID:408249                  of Labor.
Nagayama J, Todaka T, Hirakawa H, Hori T, Kajiwara J,          NICNAS (1989). Industrial Chemicals (Notification and
  Yoshimura T et al. (2010). Polychlorinated dibenzo-            Assessment) Act 1989. Sydney, Australia: National
  furans as a causal agent of fetal Yusho. Chemosphere,          Industrial Chemicals Notification and Assessment
  80(5):513–8. doi:10.1016/j.chemosphere.2010.04.062             Scheme (NICNAS). Available from: http://www.
  PMID:20494401                                                  comlaw.gov.au/Details/C2015C00209, accessed 24
Nakata H, Kawazoe M, Arizono K, Abe S, Kitano T,                 June 2014.
  Shimada H et al. (2002b). Organochlorine pesticides          NIEHS (1976). Final Report of the Subcommittee on
  and polychlorinated biphenyl residues in foodstuffs and        the Health Effects of Polychlorinated Biphenyls
  human tissues from China: status of contamination,             and Polybrominated Biphenyls. Washington, DC:
  historical trend, and human dietary exposure. Arch             Department of Health, Education and Welfare,
  Environ Contam Toxicol, 43(4):473–80. doi:10.1007/             National Institute of Environmental Health Sciences.
  s00244-002-1254-8 PMID:12399919                                pp. 1–193.



154
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 317
   Case 2:15-cv-00201-SMJ             ECF No. 388-2           filed 01/28/20       PageID.18017 Page 314 of
                                                            620
                                                                                       Polychlorinated biphenyls


NIOSH (1977). Criteria for a recommended standard:             an electrical industry. Arch Environ Health, 31(4):189–
  occupational exposure to polychlorinated biphenyls           94. doi:10.1080/00039896.1976.10667218 PMID:821401
  (PCBs). National Institute for Occupational Safety and     Padula DJ, Madigan TL, Nowak BF (2012). Australian
  Health. Available from: http://www.cdc.gov/niosh/            farmed Yellowtail Kingfish (Seriola lalandi) and
  docs/1970/77-225.html, accessed 24 June 2014.                Mulloway (Argyrosomus hololepidotus): residues
NIP China (2007). The People’s Republic of China               of metallic, agricultural and veterinary chemicals,
  National Implementation Plan for the Stockholm               dioxins and polychlorinated biphenyls. Chemosphere,
  Convention on Persistent Organic Pollutants. Available       86(7):709–17. doi:10.1016/j.chemosphere.2011.10.044
  from:       http://chm.pops.int/Implementation/NIPs/         PMID:22142628
  NIPSubmissions/tabid/253/Default.aspx, accessed 10         Palmer PM, Belanger EE, Wilson LR, Hwang SA,
  June 2014.                                                   Narang RS, Gomez MI et al. (2008). Outdoor air
NIP Korea DPR (2008). The Democratic People’s                  PCB concentrations in three communities along the
  Republic of Korea National Implementation Plan for           Upper Hudson River, New York. Arch Environ Contam
  the Stockholm Convention on Persistent Organic               Toxicol, 54(3):363–71. doi:10.1007/s00244-007-9035-z
  Pollutants. Available from: http://chm.pops.int/             PMID:17879110
  Implementation/NIPs/NIPSubmissions/tabid/253/              Pan I-J, Daniels JL, Herring AH, Rogan WJ, Siega-Riz
  Default.aspx, accessed 10 June 2014.                         AM, Goldman BD et al. (2010). Lactational exposure
Nondek L, Frolikova N (1991). Polychlorinated biphenyls        to polychlorinated biphenyls, dichlorodiphenyltrichlo-
  in the hydrosphere of Czechoslovakia. Chemosphere,           roethane, and dichlorodiphenyldichloroethylene and
  23(3):269–80. doi:10.1016/0045-6535(91)90183-E               infant growth: an analysis of the Pregnancy, Infection,
Norén K, Meironyté D (2000). Certain organochlorine            and Nutrition Babies Study. Paediatr Perinat Epidemiol,
  and organobromine contaminants in Swedish human              24(3):262–71.        doi:10.1111/j.1365-3016.2010.01114.x
  milk in perspective of past 20–30 years. Chemosphere,        PMID:20415756
  40(9–11):1111–23. doi:10.1016/S0045-6535(99)00360-4        Päpke O, Fürst P (2003). Background contamination of
  PMID:10739053                                                humans with dioxins, dioxin-like PCBs and other
Ockenden WA, Corrigan BP, Howsam M, Jones KC                   POPs. Chapter 10. In: Fiedler H editor. The Handbook
  (2001). Further developments in the use of semiperme-        of Environmental Chemistry Vol. 3, Part O, Persistent
  able membrane devices as passive air samplers: appli-        Organic Pollutants. Berlin Heidelberg: Springer-Verlag;
  cation to PCBs. Environ Sci Technol, 35(22):4536–43.         pp. 271–95.
  doi:10.1021/es0101126 PMID:11757613                        Park H, Ikonomou MG, Kim H-S, Choi JW, Chang YS
Ohta S, Nakao T, Aozasa O et al. (2008a). Determination        (2009). Dioxin and dioxin-like PCB profiles in the
  of co-planar PXBs in human breast milk from 20               serum of industrial and municipal waste incinerator
  women in Japan. Organohalogen Compd, 70:2207–10.             workers in Korea. Environ Int, 35(3):580–7. doi:10.1016/j.
Ohta S, Tokusawa H, Nakao T, Aozasa O, Miyata H, Alaee         envint.2008.10.006 PMID:19058852
  M (2008b). Global contamination of coplanar poly-          Park H, Lee SJ, Kang JH, Chang YS (2007). Congener-specific
  brominated/chlorinated biphenyls (Co-PXBs) in the            approach to human PCB concentrations by serum
  market fishes from Japan. Chemosphere, 73(1):Suppl:          analysis. Chemosphere, 68(9):1699–706. doi:10.1016/j.
  S31–8.           doi:10.1016/j.chemosphere.2008.01.080       chemosphere.2007.03.058 PMID:17509640
  PMID:18514257                                              Patterson DG Jr, Todd GD, Turner WE, Maggio V,
OSPAR (1999). JAMP Guidelines for Monitoring                   Alexander LR, Needham LL (1994). Levels of non-or-
  Contaminants in Biota. Convention for the Protection         tho-substituted (coplanar), mono- and di-ortho-sub-
  of the Marine Environment of the North-East Atlantic         stituted polychlorinated biphenyls, dibenzo-p-dioxins,
  (OSPAR) Commission Monitoring Guidelines. Ref.               and dibenzofurans in human serum and adipose
  No. 1999–2. Available from: www.ospar.org, accessed          tissue. Environ Health Perspect, 102:Suppl 1: 195–204.
  1 July 2014.                                                 doi:10.1289/ehp.94102s1195 PMID:8187709
OSPAR (2002). JAMP Guidelines for Monitoring                 Patterson DG Jr, Wong LY, Turner WE, Caudill SP,
  Contaminants in Sediment. Convention for the                 Dipietro ES, McClure PC et al. (2009). Levels in the
  Protection of the Marine Environment of the North-           U.S. population of those persistent organic pollutants
  East Atlantic (OSPAR) Commission Monitoring                  (2003–2004) included in the Stockholm Convention or
  Guidelines. Ref.No. 2002–16. Available from: www.            in other long range transboundary air pollution agree-
  ospar.org, accessed 1 July 2014.                             ments. Environ Sci Technol, 43(4):1211–8. doi:10.1021/
OSPAR (2013). JAMP Guidelines for Monitoring of                es801966w PMID:19320182
  Contaminants in Seawater. OSPAR Commission                 Paumgartten FJ, Cruz CM, Chahoud I, Palavinskas R,
  Monitoring Guidelines. Agreement no. 2013-03.                Mathar W (2000). PCDDs, PCDFs, PCBs, and other
Ouw HK, Simpson GR, Siyali DS (1976). Use and health           organochlorine compounds in human milk from Rio
  effects of Aroclor 1242, a polychlorinated biphenyl, in


                                                                                                                    155
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 318
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18018 Page 315 of
                                                                620
IARC MONOGRAPHS – 107


   de Janeiro, Brazil. Environ Res, 83(3):293–7. doi:10.1006/       Adriatic coastal waters. Bull Environ Contam Toxicol,
   enrs.2000.4062 PMID:10944073                                     47(6):864–73. doi:10.1007/BF01689517 PMID:1786458
Pellet M, Baranger P, Mouvet C (1993). Contamination             Polder A, Thomsen C, Lindström G, Løken KB, Skaare JU
   du milieu naturel par les polychlorobiphényles (PCB):            (2008). Levels and temporal trends of chlorinated pesti-
   connaissance du polluant et technique de dépollution.            cides, polychlorinated biphenyls and brominated flame
   No. Rapport BRGM 37798. Orléans, France: BRGM -                  retardants in individual human breast milk samples
   Ministère de l’Environnement, Direction de l’Eau,                from Northern and Southern Norway. Chemosphere,
   Service Géologique National; pp. 1–102.                          73(1):14–23.    doi:10.1016/j.chemosphere.2008.06.002
Peper M, Klett M, Morgenstern R (2005).                             PMID:18653208
   Neuropsychological effects of chronic low-dose                Priha E, Rantio T, Riala R, Bäck B, Oksa P (2005).
   exposure to polychlorinated biphenyls (PCBs):                    Quantitative risk assessment in relation to occupa-
   a cross-sectional study. Environ Health, 4(1):22                 tional exposure to polychlorinated biphenyls in the
   doi:10.1186/1476-069X-4-22 PMID:16236166                         removal of old sealants from buildings. Scand J Work
Pereg D, Dewailly E, Poirier GG, Ayotte P (2002).                   Environ Health, 31:Suppl 2: 43–8. PMID:16363446
   Environmental exposure to polychlorinated biphenyls           Prince MM, Hein MJ, Ruder AM, Waters MA, Laber PA,
   and placental CYP1A1 activity in Inuit women from                Whelan EA (2006b). Update: cohort mortality study of
   northern Québec. Environ Health Perspect, 110(6):607–            workers highly exposed to polychlorinated biphenyls
   12. doi:10.1289/ehp.02110607 PMID:12055053                       (PCBs) during the manufacture of electrical capacitors,
Pérez JJ, León SV, Gutiérrez R, López Y, Faure R, Escobar           1940–1998. Environ Health, 5(1):13 doi:10.1186/1476-
   A (2012). Polychlorinated biphenyls (PCBs) residues in           069X-5-13 PMID:16716225
   milk from an agroindustrial zone of Tuxpan, Veracruz,         Prince MM, Ruder AM, Hein MJ, Waters MA, Whelan
   Mexico. Chemosphere, 89(4):404–8. doi:10.1016/j.                 EA, Nilsen N et al. (2006a). Mortality and exposure
   chemosphere.2012.05.055 PMID:22739542                            response among 14,458 electrical capacitor manufac-
Pérez-Fuentetaja A, Lupton S, Clapsadl M, Samara F, Gatto           turing workers exposed to polychlorinated biphenyls
   L, Biniakewitz R et al. (2010). PCB and PBDE levels              (PCBs). Environ Health Perspect, 114(10):1508–14.
   in wild common carp (Cyprinus carpio) from eastern               doi:10.1289/ehp.9175 PMID:17035134
   Lake Erie. Chemosphere, 81(4):541–7. doi:10.1016/j.           Protasowicki M, Niedźwiecki E, Ciereszko W et al. (1999).
   chemosphere.2010.06.033 PMID:20609460                            The Comparison of Sediment Contamination in the
Persky V, Piorkowski J, Turyk M, Freels S, Chatterton               Area of Estuary and the Lower Course of the Odra Before
   R Jr, Dimos J et al. (2012). Polychlorinated biphenyl            and After the Flood of Summer 1997. Acta Hydrochim
   exposure, diabetes and endogenous hormones: a                    Hydrobiol,      27:338–42.       doi:10.1002/(SICI)1521-
   cross-sectional study in men previously employed                 401X(199911)27:5<338::AID-AHEH338>3.0.CO;2-V
   at a capacitor manufacturing plant. Environ Health,           Püttmann M, Mannschreck A, Oesch F, Robertson L
   11(1):57 doi:10.1186/1476-069X-11-57 PMID:22931295               (1989). Chiral effects in the induction of drug-metab-
Persoon C, Peters TM, Kumar N, Hornbuckle KC (2010).                olizing enzymes using synthetic atropisomers of poly-
   Spatial distribution of airborne polychlorinated biphe-          chlorinated biphenyls (PCBs). Biochem Pharmacol,
   nyls in Cleveland, Ohio and Chicago, Illinois. Environ           38(8):1345–52.       doi:10.1016/0006-2952(89)90342-0
   Sci Technol, 44(8):2797–802. doi:10.1021/es901691s               PMID:2495802
   PMID:20384374                                                 Raemdonck A, Koppen G, Bilau M, Willems JL (2006).
Pesatori AC, Grillo P, Consonni D, Caironi M, Sampietro             Exposure of maintenance workers to dioxin-like
   G, Olivari L et al. (2013). Update of the mortality study        contaminants during the temporary shutdown of a
   of workers exposed to polychlorinated biphenyls (Pcbs)           municipal domestic solid waste incinerator: a case
   in two Italian capacitor manufacturing plants. Med               series. Arch Environ Occup Health, 61(3):115–21.
   Lav, 104(2):107–14. PMID:23789517                                doi:10.3200/AEOH.61.3.115-121 PMID:17672353
Petruska DA, Engelhard HH (1991). Glioblastoma multi-            Rappe C, Gara A (1977). Analysis of polychlorinated
   forme occurring in a patient following exposure to poly-         dibenzofurans in Yusho oil using high resolution gas
   chlorinated biphenyls. J Ky Med Assoc, 89(10):496–9.             chromatography − Mass spectrometry. Chemosphere,
   PMID:1660512                                                     6(5):231–6. doi:10.1016/0045-6535(77)90006-6
Phillips DL, Pirkle JL, Burse VW, Bernert JT Jr, Henderson       Rawn DF, Sadler AR, Quade SC, Sun WF, Kosarac I,
   LO, Needham LL (1989). Chlorinated hydrocarbon                   Hayward S et al. (2012). The impact of production
   levels in human serum: effects of fasting and feeding.           type and region on polychlorinated biphenyl (PCB),
   Arch Environ Contam Toxicol, 18(4):495–500.                      polychlorinated dibenzo-p-dioxin and dibenzofuran
   doi:10.1007/BF01055015 PMID:2505694                              (PCDD/F) concentrations in Canadian chicken egg
Picer M, Picer N (1991). Long-term trends of DDTs and               yolks. Chemosphere, 89(8):929–35. doi:10.1016/j.
   PCBs in sediment samples collected from the eastern              chemosphere.2012.05.111 PMID:22819943



156
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 319
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18019 Page 316 of
                                                              620
                                                                                         Polychlorinated biphenyls


Rawn DFK, Forsyth DS, Ryan JJ, Breakell K, Verigin V,             biphenyls in the Delaware River. Environ Sci Technol,
   Nicolidakis H et al. (2006). PCB, PCDD and PCDF resi-          41(4):1152–8. doi:10.1021/es061797i PMID:17593713
   dues in fin and non-fin fish products from the Canadian     Ruder AM, Hein MJ, Nilsen N, Waters MA, Laber P,
   retail market 2002. Sci Total Environ, 359(1–3):101–10.        Davis-King K et al. (2006). Mortality among workers
   doi:10.1016/j.scitotenv.2005.04.021 PMID:15913708              exposed to polychlorinated biphenyls (PCBs) in an
Reischl A, Reissinger M, Hutzinger O (1987). Occurrence           electrical capacitor manufacturing plant in Indiana:
   and distribution of atmospheric organic micropollut-           an update. Environ Health Perspect, 114(1):18–23.
   ants in conifer needles. Chemosphere, 16(10–12):2647–          doi:10.1289/ehp.8253 PMID:16393652
   52. doi:10.1016/0045-6535(87)90323-7                        Rudge CV, Sandanger T, Röllin HB, Calderon IM, Volpato
Reischl A, Reissinger M, Hutzinger O (1989). Organic              G, Silva JL et al. (2012). Levels of selected persistent
   Micropollutants and Plants. Ecological Studies. Vol. 77,       organic pollutants in blood from delivering women
   Ch.3-B. Schultze ED, Lange OL, Oren E, editors. Berlin         in seven selected areas of São Paulo State, Brazil.
   Heidelberg: Springer-Verlag.                                   Environ Int, 40:162–9. doi:10.1016/j.envint.2011.07.006
Rigét F, Bignert A, Braune B, Stow J, Wilson S (2010).            PMID:21820740
   Temporal trends of legacy POPs in Arctic biota,             Russo MV, Goretti G, Nevigato T (1999). Sequential solid-
   an update. Sci Total Environ, 408(15):2874–84.                 phase extraction with cyanopropyl bonded-phase
   doi:10.1016/j.scitotenv.2009.07.036 PMID:19686961              cartridges for trace enrichment of PCBs and chlorin-
Rissato SR, Galhiane MS, Ximenes VF, de Andrade RM,               ated pesticides from water samples. Chromatographia,
   Talamoni JL, Libânio M et al. (2006). Organochlorine           50(7–8):446–52. doi:10.1007/BF02490740
   pesticides and polychlorinated biphenyls in soil            Sabljić A, Güsten H (1989). Predicting Henry’s law
   and water samples in the Northeastern part of São              constants for polychlorinated biphenyls. Chemosphere,
   Paulo State, Brazil. Chemosphere, 65(11):1949–58.              19(10–11):1503–11. doi:10.1016/0045-6535(89)90495-5
   doi:10.1016/j.chemosphere.2006.07.011 PMID:16919310         Safe S (1990). Polychlorinated biphenyls (PCBs), diben-
RNO (2012). Surveillance du Milieu Marin Travaux du               zo-p-dioxins (PCDDs), dibenzofurans (PCDFs), and
   Réseau National d’Observation de la qualité du milieu          related compounds: environmental and mechanistic
   marin. IFREMER Edition. Available from: http://                considerations which support the development of toxic
   envlit.ifremer.fr/documents/publications, accessed 26          equivalency factors (TEFs). Crit Rev Toxicol, 21(1):51–
   March 2015.                                                    88. doi:10.3109/10408449009089873 PMID:2124811
Rodman LE, Shedlofsky SI, Mannschreck A, Püttmann              Saito K, Sjödin A, Sandau CD, Davis MD, Nakazawa H,
   M, Swim AT, Robertson LW (1991). Differential                  Matsuki Y et al. (2004). Development of a accelerated
   potency of atropisomers of polychlorinated biphenyls           solvent extraction and gel permeation chromatog-
   on cytochrome P450 induction and uroporphyrin                  raphy analytical method for measuring persistent
   accumulation in the chick embryo hepatocyte culture.           organohalogen compounds in adipose and organ tissue
   Biochem Pharmacol, 41(6–7):915–22. doi:10.1016/0006-           analysis. Chemosphere, 57(5):373–81. doi:10.1016/j.
   2952(91)90196-C PMID:1901208                                   chemosphere.2004.04.050 PMID:15331264
Rodríguez-Dozal S, Riojas Rodríguez H, Hernández-              Salihovic S, Lampa E, Lindström G, Lind L, Lind PM, van
   Ávila M, Van Oostdam J, Weber JP, Needham LL                   Bavel B (2012). Circulating levels of persistent organic
   et al. (2012). Persistent organic pollutant concentra-         pollutants (POPs) among elderly men and women from
   tions in first birth mothers across Mexico. J Expo Sci         Sweden: results from the Prospective Investigation
   Environ Epidemiol, 22(1):60–9. doi:10.1038/jes.2011.31         of the Vasculature in Uppsala Seniors (PIVUS).
   PMID:21971379                                                  Environ Int, 44:59–67. doi:10.1016/j.envint.2012.01.011
Röllin HB, Sandanger TM, Hansen L, Channa K, Odland               PMID:22361238
   JØ (2009). Concentration of selected persistent organic     Sandau CD, Ayotte P, Dewailly E, Duffe J, Norstrom RJ
   pollutants in blood from delivering women in South             (2000). Analysis of hydroxylated metabolites of PCBs
   Africa. Sci Total Environ, 408(1):146–52. doi:10.1016/j.       (OH-PCBs) and other chlorinated phenolic compounds
   scitotenv.2009.08.049 PMID:19800104                            in whole blood from Canadian inuit. Environ Health
Roots O (1996). Toxic chloroorganic compounds in                  Perspect, 108(7):611–6. doi:10.1289/ehp.00108611
   the ecosystem of the Baltic Sea. Tallinn, Estonia:             PMID:10903613
   Ministry of the Environment of Estonia, Environment         Sanders G, Jones J, Hamilton-Taylor J, Doerr H (1992).
   Information Centre (EEIC); pp. 144.                            Historical inputs of polychlorinated biphenyls and
Roszko M, Szterk A, Szymczyk K, Waszkiewicz-Robak                 other organochlorines to a dated lacustrine sediment
   B (2012). PAHs, PCBs, PBDEs and Pesticides in Cold-            core in rural England Environ Sci Technol, 26(9):1815–
   Pressed Vegetable Oils. J Am Oil Chem Soc, 89(3):389–          21. doi:10.1021/es00033a016
   400. doi:10.1007/s11746-011-1926-5 PMID:22389518            Sasamoto T, Ushio F, Kikutani N, Saitoh Y, Yamaki Y,
Rowe AA, Totten LA, Xie M, Fikslin TJ, Eisenreich                 Hashimoto T et al. (2006). Estimation of 1999–2004
   SJ (2007). Air-water exchange of polychlorinated               dietary daily intake of PCDDs, PCDFs and dioxin-like


                                                                                                                     157
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 320
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18020 Page 317 of
                                                             620
IARC MONOGRAPHS – 107


  PCBs by a total diet study in metropolitan Tokyo,             48(4):408–13. doi:10.1097/01.jom.0000194153.77646.7d
  Japan. Chemosphere, 64(4):634–41. doi:10.1016/j.              PMID:16607196
  chemosphere.2005.10.057 PMID:16376969                       Schell LM, Gallo MV, Denham M, Ravenscroft J, DeCaprio
Savitz DA, Loomis DP (1995). Magnetic field exposure in         AP, Carpenter DO (2008). Relationship of thyroid
  relation to leukemia and brain cancer mortality among         hormone levels to levels of polychlorinated biphenyls,
  electric utility workers. Am J Epidemiol, 141(2):123–34.      lead, p,p’- DDE, and other toxicants in Akwesasne
  PMID:7817968                                                  Mohawk youth. Environ Health Perspect, 116(6):806–
Scarpato A, Romanelli G, Galgani F, Andral B, Amici M,          13. doi:10.1289/ehp.10490 PMID:18560538
  Giordano P et al. (2010). Western Mediterranean coastal     Schettgen T, Gube M, Alt A, Fromme H, Kraus T (2011).
  waters–monitoring PCBs and pesticides accumulation            Pilot study on the exposure of the German general
  in Mytilus galloprovincialis by active mussel watching:       population to non-dioxin-like and dioxin-like PCBs.
  the Mytilos project. J Environ Monit, 12(4):924–35.           Int J Hyg Environ Health, 214(4):319–25. doi:10.1016/j.
  doi:10.1039/b920455e PMID:20383374                            ijheh.2011.04.002 PMID:21616713
Schecter A, Colacino J, Haffner D, Patel K, Opel M,           Schettgen T, Gube M, Esser A, Alt A, Kraus T (2012). Plasma
  Päpke O et al. (2010). Perfluorinated compounds, poly-        polychlorinated biphenyls (PCB) levels of workers in a
  chlorinated biphenyls, and organochlorine pesticide           transformer recycling company, their family members,
  contamination in composite food samples from Dallas,          and employees of surrounding companies. J Toxicol
  Texas, USA. Environ Health Perspect, 118(6):796–802.          Environ Health A, 75(8–10):414–22. doi:10.1080/15287
  doi:10.1289/ehp.0901347 PMID:20146964                         394.2012.674905 PMID:22686300
Schecter A, Cramer P, Boggess K, Stanley J, Olson JR          Schisterman EF, Whitcomb BW, Louis GM, Louis TA
  (1997). Levels of dioxins, dibenzofurans, PCB and DDE         (2005). Lipid adjustment in the analysis of environ-
  congeners in pooled food samples collected in 1995 at         mental contaminants and human health risks. Environ
  supermarkets across the United States. Chemosphere,           Health Perspect, 113(7):853–7. doi:10.1289/ehp.7640
  34(5–7):1437–47. doi:10.1016/S0045-6535(97)00440-2            PMID:16002372
  PMID:9134677                                                Schlosserová J (1994). Control of selected floors in the
Schecter A, Kassis I, Päpke O (1998). Partitioning of           Czech and Slovac Republics on the contamination
  dioxins, dibenzofurans, and coplanar PCBS in blood,           with chlorinated carbon compounds. [In German]. In:
  milk, adipose tissue, placenta and cord blood from five       Heinisch E, Kettrup A, Wenzel-Klein S, editors. Atlas
  American women. Chemosphere, 37(9–12):1817–23.                of pollutants in Eastern Europe. Germany: AG & Co.;
  doi:10.1016/S0045-6535(98)00247-1 PMID:9828310                pp. 54–59.
Schecter A, McGee H, Stanley JS, Boggess K, Brandt-           Schoeters G, Colles A, Den Hond E et al. (2011). The
  Rauf P (1996). Dioxins and dioxin-like chemicals in           Flemish Environment and Health Study (FLEHS)
  blood and semen of American Vietnam veterans from             – second survey (2007–2011): establishing reference
  the state of Michigan. Am J Ind Med, 30(6):647–54.            values for biomarkers of exposure in the Flemish popu-
  doi:10.1002/(SICI)1097-0274(199612)30:6<647::AID-             lation. Belgium: Flemish Institute for Technological
  AJIM1>3.0.CO;2-O PMID:8914711                                 Research (VITO).
Schecter A, Pavuk M, Amirova DA, Grosheva EI, Päpke O,        Schuhmacher M, Kiviranta H, Ruokojärvi P, Nadal M,
  Ryan JJ et al. (2002). Characterization of dioxin expo-       Domingo JL (2009). Concentrations of PCDD/Fs, PCBs
  sure in firefighters, residents, and chemical workers in      and PBDEs in breast milk of women from Catalonia,
  the Irkutsk Region of Russian Siberia. Chemosphere,           Spain: a follow-up study. Environ Int, 35(3):607–13.
  47(2):147–56.         doi:10.1016/S0045-6535(01)00197-7       doi:10.1016/j.envint.2008.12.003 PMID:19162323
  PMID:11993630                                               Schulte E, Malisch R (1983). Calculation of the real PCB
Schecter A, Pavuk M, Malisch R, Ryan JJ (2003a).                content in environmental samples. Fresenius Z Anal
  Dioxin, dibenzofuran, and polychlorinated biphenyl            Chem, 314(6):545–51. doi:10.1007/BF00474844
  (PCB) levels in food from Agent Orange-sprayed and          Schurig V, Reich S (1998). Determination of the rotational
  nonsprayed areas of Laos. J Toxicol Environ Health            barriers of atropisomeric polychlorinated biphenyls
  A, 66(22):2165–86. doi:10.1080/15287390390227570              (PCBs) by a novel stopped-flow multidimensional gas
  PMID:14710598                                                 chromatographic technique. Chirality, 10(4):316–20.
Schecter A, Pavuk M, Päpke O, Ryan JJ (2003b). Dioxin,          doi:10.1002/(SICI)1520-636X(1998)10:4<316::AID-
  dibenzofuran, and coplanar PCB levels in Laotian blood        CHIR5>3.0.CO;2-5
  and milk from agent orange-sprayed and nonsprayed           Schwenk M, Gabrio T, Päpke O, Wallenhorst T (2002).
  areas, 2001. J Toxicol Environ Health A, 66(21):2067–75.      Human biomonitoring of polychlorinated biphenyls
  doi:10.1080/713853984 PMID:14555402                           and polychlorinated dibenzodioxins and dibenzo-
Schecter A, Quynh HT, Päpke O, Tung KC, Constable JD            furanes in teachers working in a PCB-contaminated
  (2006). Agent Orange, dioxins, and other chemicals of         school. Chemosphere, 47(2):229–33. doi:10.1016/S0045-
  concern in Vietnam: update 2006. J Occup Environ Med,         6535(01)00307-1 PMID:11993638


158
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 321
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18021 Page 318 of
                                                             620
                                                                                        Polychlorinated biphenyls


Scrimshaw MD, Bubb JM, Lester JN (1996).                         population: Results of the second French Total Diet
   Organochlorine Contamination of UK Essex Coast                Study. Chemosphere, 88(4):492–500. doi:10.1016/j.
   Salt Marsh Sediments J Coast Res, 12:246–255.                 chemosphere.2012.03.004 PMID:22487562
Seegal RF, Fitzgerald EF, Hills EA, Wolff MS, Haase RF,       Sjödin A, Jones RS, Focant JF, Lapeza C, Wang RY,
   Todd AC et al. (2011). Estimating the half-lives of           McGahee EE 3rd et al. (2004). Retrospective time-trend
   PCB congeners in former capacitor workers measured            study of polybrominated diphenyl ether and polybro-
   over a 28-year interval. J Expo Sci Environ Epidemiol,        minated and polychlorinated biphenyl levels in human
   21(3):234–46. doi:10.1038/jes.2010.3 PMID:20216575            serum from the United States. Environ Health Perspect,
Seldén AI, Lundholm C, Johansson N, Wingfors H (2008).           112(6):654–8. doi:10.1289/ehp.6826 PMID:15121506
   Polychlorinated biphenyls (PCB), thyroid hormones and      Soechitram SD, Athanasiadou M, Hovander L, Bergman
   cytokines in construction workers removing old elastic        A, Sauer PJ (2004). Fetal exposure to PCBs and their
   sealants. Int Arch Occup Environ Health, 82(1):99–106.        hydroxylated metabolites in a Dutch cohort. Environ
   doi:10.1007/s00420-008-0313-5 PMID:18350309                   Health Perspect, 112(11):1208–12. doi:10.1289/ehp.6424
She J, Holden A, Sharp M, Tanner M, Williams-Derry               PMID:15289169
   C, Hooper K (2007). Polybrominated diphenyl ethers         Son MH, Kim JT, Park H, Kim M, Paek OJ, Chang YS
   (PBDEs) and polychlorinated biphenyls (PCBs) in               (2012). Assessment of the daily intake of 62 polychlo-
   breast milk from the Pacific Northwest. Chemosphere,          rinated biphenyls from dietary exposure in South
   67(9):S307–17. doi:10.1016/j.chemosphere.2006.05.154          Korea. Chemosphere, 89(8):957–63. doi:10.1016/j.
   PMID:17280703                                                 chemosphere.2012.06.051 PMID:22874429
Shen H, Ding G, Wu Y, Pan G, Zhou X, Han J et al. (2012).     Staiff DC, Quinby GE, Spencer DL, Starr HG Jr (1974).
   Polychlorinated dibenzo-p-dioxins/furans (PCDD/               Polychlorinated biphenyl emission from fluorescent
   Fs), polychlorinated biphenyls (PCBs), and polybro-           lamp ballasts. Bull Environ Contam Toxicol, 12(4):455–
   minated diphenyl ethers (PBDEs) in breast milk from           63. doi:10.1007/BF01684982 PMID:4215522
   Zhejiang, China. Environ Int, 42:84–90. doi:10.1016/j.     Stellman SD, Djordjevic MV, Muscat JE, Gong L, Bernstein
   envint.2011.04.004 PMID:21575990                              D, Citron ML et al. (1998). Relative abundance of
Shen L, Wania F, Lei YD, Teixeira C, Muir DC, Xiao H             organochlorine pesticides and polychlorinated biphe-
   (2006). Polychlorinated biphenyls and polybromi-              nyls in adipose tissue and serum of women in Long
   nated diphenyl ethers in the North American atmos-            Island, New York. Cancer Epidemiol Biomarkers Prev,
   phere. Environ Pollut, 144(2):434–44. doi:10.1016/j.          7(6):489–96. PMID:9641493
   envpol.2005.12.054 PMID:16603288                           Stewart P, Reihman J, Lonky E, Darvill T, Pagano J (2000).
Shiu WY, Mackay D (1986). A critical review of aqueous           Prenatal PCB exposure and neonatal behavioral assess-
   solubilities, vapor pressures, Henry’s Law constants,         ment scale (NBAS) performance. Neurotoxicol Teratol,
   and octanol–water partition coefficients of the poly-         22(1):21–9.         doi:10.1016/S0892-0362(99)00056-2
   chlorinated biphenyls. J Phys Chem Ref Data, 15(2):911–       PMID:10642111
   29. doi:10.1063/1.555755                                   Stewart PW, Reihman J, Lonky EI, Darvill TJ, Pagano
Silver SR, Whelan EA, Deddens JA, Steenland NK, Hopf             J (2003). Cognitive development in preschool
   NB, Waters MA et al. (2009). Occupational exposure            children prenatally exposed to PCBs and MeHg.
   to polychlorinated biphenyls and risk of breast cancer.       Neurotoxicol Teratol, 25(1):11–22. doi:10.1016/S0892-
   Environ Health Perspect, 117(2):276–82. doi:10.1289/          0362(02)00320-3 PMID:12633733
   ehp.11774 PMID:19270799                                    Still KR, Arfsten DP, Jederberg WW, Kane LV, Larcom BJ
Simonich SL, Hites RA (1995). Organic pollutant accumu-          (2003). Estimation of the health risks associated with
   lation in vegetation. Environ Sci Technol, 29(12):2905–       polychlorinated biphenyl (PCB) concentrations found
   14. doi:10.1021/es00012a004 PMID:22148195                     onboard older U.S. Navy vessels. Appl Occup Environ
Sinkkonen S, Raitio H, Paasivirta J, Rantio T, Lahtiperä         Hyg, 18(10):737–58. doi:10.1080/10473220301444
   M, Mäkelä R (1995). Concentrations of persistent              PMID:12959885
   organochlorine compounds in spruce needles from            Su G, Liu X, Gao Z, Xian Q, Feng J, Zhang X et al. (2012).
   Western Finland. Chemosphere, 30(8):1415–22.                  Dietary intake of polybrominated diphenyl ethers
   doi:10.1016/0045-6535(95)00034-6                              (PBDEs) and polychlorinated biphenyls (PCBs) from
Sinks T, Steele G, Smith AB, Watkins K, Shults RA                fish and meat by residents of Nanjing, China. Environ
   (1992). Mortality among workers exposed to poly-              Int,     42:138–43.     doi:10.1016/j.envint.2011.05.015
   chlorinated biphenyls. Am J Epidemiol, 136(4):389–98.         PMID:21764134
   PMID:1415158                                               Sułkowski WW, Kania-Korwel I, Robertson LW (2003).
Sirot V, Tard A, Venisseau A, Brosseaud A, Marchand P,           Polychlorinated Biphenyls Production in Poland.
   Le Bizec B et al. (2012). Dietary exposure to polychlo-       Fresenius Environmental Bulletin, 12:152–157.
   rinated dibenzo-p-dioxins, polychlorinated dibenzo-        Sun P, Basu I, Blanchard P, Brice KA, Hites RA
   furans and polychlorinated biphenyls of the French            (2007). Temporal and spatial trends of atmospheric


                                                                                                                    159
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 322
   Case 2:15-cv-00201-SMJ             ECF No. 388-2           filed 01/28/20       PageID.18022 Page 319 of
                                                            620
IARC MONOGRAPHS – 107


  polychlorinated biphenyl concentrations near the Great        India. Environ Monit Assess, 185(1):425–9. doi:10.1007/
  Lakes. Environ Sci Technol, 41(4):1131–6. doi:10.1021/        s10661-012-2564-6 PMID:22382379
  es061116j PMID:17593710                                    Thomas GO, Wilkinson M, Hodson S, Jones KC (2006).
Sun P, Basu I, Hites RA (2006). Temporal trends of              Organohalogen chemicals in human blood from
  polychlorinated biphenyls in precipitation and                the United Kingdom. Environ Pollut, 141(1):30–41.
  air at chicago. Environ Sci Technol, 40(4):1178–83.           doi:10.1016/j.envpol.2005.08.027 PMID:16236409
  doi:10.1021/es051725b PMID:16572772                        Tironi A, Pesatori A, Consonni D, Zocchetti C, Bertazzi
Sundahl M, Sikander E, Ek-Olausson B, Hjorthage A,              PA (1996). [The mortality of female workers exposed to
  Rosell L, Tornevall M (1999). Determinations of PCB           PCBs]. Epidemiol Prev, 20(2–3):200–2. PMID:8766323
  within a project to develop cleanup methods for            Tobiishi K, Todaka T, Hirakawa H, Hori T, Kajiwara
  PCB-containing elastic sealant used in outdoor joints         J, Hirata T et al. (2011). Measurement method for
  between concrete blocks in buildings. J Environ Monit,        hydroxylated polychlorinated biphenyls in the blood of
  1(4):383–7. doi:10.1039/a902528f PMID:11529141                Yusho patients by liquid chromatography-electrospray
Suzuki G, Nakano M, Nakano S (2005). Distribution of            tandem mass spectrometry. Fukuoka Igaku Zasshi,
  PCDDs/PCDFs and Co-PCBs in human maternal blood,              102(4):153–8. PMID:21702340
  cord blood, placenta, milk, and adipose tissue: dioxins    Todaka T, Hirakawa H, Hori T, Tobiishi K, Iida T (2005).
  showing high toxic equivalency factor accumulate in           Improvement in dioxin analysis of human blood
  the placenta. Biosci Biotechnol Biochem, 69(10):1836–         and their concentrations in blood of Yusho patients.
  47. doi:10.1271/bbb.69.1836 PMID:16244432                     J Dermatol Science Suppl, 1(1):21 doi:10.1016/j.
Svensson BG, Nilsson A, Jonsson E, Schütz A, Akesson            descs.2005.03.004
  B, Hagmar L (1995). Fish consumption and exposure          Todaka T, Hirakawa H, Hori T, Tobiishi K, Iida T,
  to persistent organochlorine compounds, mercury,              Furue M (2007a). Concentrations of polychlorinated
  selenium and methylamines among Swedish fish-                 dibenzo-p-dioxins, polychlorinated dibenzofurans,
  ermen. Scand J Work Environ Health, 21(2):96–105.             and non-ortho and mono-ortho polychlorinated
  doi:10.5271/sjweh.16 PMID:7618064                             biphenyls in blood of Yusho patients. Chemosphere,
Takenaka S, Todaka T, Nakamura M, Hori T, Iida T,               66(10):1983–9. doi:10.1016/j.chemosphere.2006.07.069
  Yamada T et al. (2002). Polychlorinated dibenzo-p-di-         PMID:16987543
  oxins, polychlorinated dibenzofurans and non-ortho,        Todaka T, Hirakawa H, Kajiwara J, Hori T, Tobiishi K,
  mono-ortho chlorine substituted biphenyls in Japanese         Onozuka D et al. (2007b). Dioxin concentration in the
  human liver and adipose tissue. Chemosphere,                  blood of patients collected during medical check-up for
  49(2):161–72.       doi:10.1016/S0045-6535(02)00288-6         Yusho in 2004–2005. Fukuoka Igaku Zasshi, 98(5):222–
  PMID:12375863                                                 31. PMID:17642301
Tan J, Cheng SM, Loganath A, Chong YS, Obbard                Todaka T, Hirakawa H, Kajiwara J, Hori T, Tobiishi K,
  JP (2007). Selected organochlorine pesticide and              Onozuka D et al. (2008b). Concentrations of poly-
  polychlorinated biphenyl residues in house dust in            chlorinated     dibenzo-p-dioxins,     polychlorinated
  Singapore. Chemosphere, 68(9):1675–82. doi:10.1016/j.         dibenzofurans, and dioxin-like polychlorinated
  chemosphere.2007.03.051 PMID:17490710                         biphenyls in blood and breast milk collected from
Tanabe S, Kannan N, Wakimoto T, Tatsukawa R,                    60 mothers in Sapporo City, Japan. Chemosphere,
  Okamoto T, Masuda Y (1989). Isomer-specific deter-            72(8):1152–8. doi:10.1016/j.chemosphere.2008.03.050
  mination and toxic evaluation of potentially hazardous        PMID:18474391
  coplanar PCBs, dibenzofurans and dioxins in the            Todaka T, Hirakawa H, Kajiwara J, Hori T, Tobiishi K,
  tissues of “Yusho” and PCB poisoning victim and in            Yasutake D et al. (2010). Relationship between the
  the causal oil. Toxicol Environ Chem, 24(4):215–31.           concentrations of polychlorinated dibenzo-p-di-
  doi:10.1080/02772248909357494                                 oxins, polychlorinated dibenzofurans, and polychlo-
Tatsukawa R (1976). PCB pollution of the Japanese envi-         rinated biphenyls in maternal blood and those in
  ronment. In: Higuchi K editor. PCB poisoning and              breast milk. Chemosphere, 78(2):185–92. doi:10.1016/j.
  pollution. Tokyo, Japan: Kodensha Ltd; pp. 147–79.            chemosphere.2009.09.047 PMID:19850319
Taylor PR, Stelma JM, Auger I, Lawrence CE (1988). The       Todaka T, Hirakawa H, Kajiwara J, Onozuka D, Sasaki S,
  Relation of Occupational Polychlorinated Biphenyl             Miyashita C et al. (2011). Concentrations of polychlo-
  Exposure to Cancer and Total Mortality. Harvard               rinated dibenzo-p-dioxins, polychlorinated dibenzo-
  School of Public Health.                                      furans, and polychlorinated biphenyls in blood and
Thacker N, Sheikh J, Tamane SM, Bhanarkar A, Majumdar           breast milk collected from pregnant women in Sapporo
  D, Singh K et al. (2013). Emissions of polychlorinated        City, Japan. Chemosphere, 85(11):1694–700. doi:10.1016/j.
  dibenzo-p-dioxins (PCDDs), dibenzofurans (PCDFs),             chemosphere.2011.09.014 PMID:22004731
  and dioxin-like polychlorinated biphenyls (PCBs) to air    Todaka T, Hori T, Hirakawa H, Kajiwara J, Yasutake D,
  from waste incinerators and high thermal processes in         Onozuka D et al. (2008a). Congener-specific analysis


160
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 323
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20       PageID.18023 Page 320 of
                                                               620
                                                                                          Polychlorinated biphenyls


  of non-dioxin-like polychlorinated biphenyls in blood         Tsukino H, Hanaoka T, Sasaki H, Motoyama H, Hiroshima
  collected from 195 pregnant women in Sapporo City,              M, Tanaka T et al. (2006). Fish intake and serum
  Japan. Chemosphere, 73(6):923–31. doi:10.1016/j.                levels of organochlorines among Japanese women.
  chemosphere.2008.06.071 PMID:18718631                           Sci Total Environ, 359(1–3):90–100. doi:10.1016/j.
Todaka T, Hori T, Hirakawa H, Kajiwara J, Yasutake D,             scitotenv.2005.04.014 PMID:16546516
  Onozuka D et al. (2009a). Concentrations of poly-             Turci R, Mariani G, Marinaccio A, Balducci C, Bettinelli
  chlorinated biphenyls in blood of Yusho patients                M, Fanelli R et al. (2004). Critical evaluation of a high-
  over 35 years after the incident. Chemosphere,                  throughput analytical method for polychlorinated
  74(7):902–9. doi:10.1016/j.chemosphere.2008.10.042              biphenyls in human serum: which detector for the
  PMID:19070886                                                   establishment of the reference values? Rapid Commun
Todaka T, Hori T, Yasutake D, Yoshitomi H, Hirakawa               Mass Spectrom, 18(4):421–34. doi:10.1002/rcm.1347
  H, Onozuka D et al. (2009b). Concentrations of poly-            PMID:14966849
  chlorinated biphenyls in blood collected from Yusho           Turrio-Baldassarri L, Abate V, Battistelli CL, Carasi S,
  patients during medical check-ups performed from                Casella M, Iacovella N et al. (2008). PCDD/F and PCB
  2004 to 2007. Fukuoka Igaku Zasshi, 100(5):156–65.              in human serum of differently exposed population
  PMID:19588844                                                   groups of an Italian city. Chemosphere, 73(1):Suppl:
Tolosa I, Bayona JM, Albaigés J (1995). Spatial and temporal      S228–34.          doi:10.1016/j.chemosphere.2008.01.081
  distribution, fluxes, and budgets of organochlorinated          PMID:18514762
  compounds in Northwest Mediterranean sediments.               Turyk ME, Bhavsar SP, Bowerman W, Boysen E, Clark M,
  Environ Sci Technol, 29(10):2519–27. doi:10.1021/               Diamond M et al. (2012). Risks and benefits of consump-
  es00010a010 PMID:22191950                                       tion of Great Lakes fish. Environ Health Perspect,
Totten LA, Gigliotti CL, VanRy DA, Offenberg JH,                  120(1):11–8. doi:10.1289/ehp.1003396 PMID:21947562
  Nelson ED, Dachs J et al. (2004). Atmospheric concen-         Tynes T, Reitan JB, Andersen A (1994). Incidence of cancer
  trations and deposition of polychorinated biphenyls             among workers in Norwegian hydroelectric power
  to the Hudson River Estuary. Environ Sci Technol,               companies. Scand J Work Environ Health, 20(5):339–
  38(9):2568–73. doi:10.1021/es034878c PMID:15180052              44. doi:10.5271/sjweh.1388 PMID:7863297
Totten LA, Stenchikov G, Gigliotti , Lahoti N, Eisenreich       Uenotsuchi T, Nakayama J, Asahi M, Kohro O, Akimoto
  SJ (2006). Measurement and modelling of urban atmos-            T, Muto M et al. (2005). Dermatological manifesta-
  pheric PCB concentrations on a small (8 km) spatial             tions in Yusho: correlation between skin symptoms
  scale. Atmos Environ, 40(40):7940–52. doi:10.1016/j.            and blood levels of dioxins, such as polychlorinated
  atmosenv.2006.07.019                                            dibenzofurans (PCDFs) and polychlorinated biphenyls
Trejo-Acevedo A, Rivero-Pérez NE, Flores-Ramírez R,               (PCBs). J Dermatol Science Suppl, 1(1):73 doi:10.1016/j.
  Orta-García ST, Varela-Silva JA, Pérez-Maldonado                descs.2005.03.015
  IN (2012). Assessment of the levels of persistent             Ulaszewska MM, Zuccato E, Capri E, Iovine R, Colombo
  organic pollutants and 1-hydroxypyrene in blood and             A, Rotella G et al. (2011). The effect of waste combus-
  urine samples from Mexican children living in an                tion on the occurrence of polychlorinated diben-
  endemic malaria area in Mexico. Bull Environ Contam             zo-p-dioxins (PCDDs), polychlorinated dibenzofurans
  Toxicol, 88(6):828–32. doi:10.1007/s00128-012-0593-z            (PCDFs) and polychlorinated biphenyls (PCBs) in breast
  PMID:22415648                                                   milk in Italy. Chemosphere, 82(1):1–8. doi:10.1016/j.
Tröster AI, Ruff RM, Watson DP (1991). Dementia as a              chemosphere.2010.10.044 PMID:21074246
  neuropsychological consequence of chronic occupa-             UNEP (1988). Polychlorinated biphenyls. International
  tional exposure to polychlorinated biphenyls (PCBs).            Register of Potentially Toxic Chemicals (IRPTC).
  Arch Clin Neuropsychol, 6(4):301–18. doi:10.1093/               Scientific Reviews of Soviet Literature on Toxicity
  arclin/6.4.301 PMID:14589522                                    and Hazards of Chemicals No. 107. Moscow, Russian
Tsukimori K, Uchi H, Mitoma C, Yasukawa F, Chiba                  Federation: United Nations Environment Program; pp.
  T, Todaka T et al. (2012). Maternal exposure to high            56.
  levels of dioxins in relation to birth weight in women        UNEP (2001). Text of the Stockholm Convention on
  affected by Yusho disease. Environ Int, 38(1):79–86.            Persistent Organic Pollutants and implementation
  doi:10.1016/j.envint.2011.08.010 PMID:21982037                  activities; amended 2009. United Nations Environment
Tsukimori K, Uchi H, Mitoma C, Yasukawa F, Fukushima              Programme Available from: http://chm.pops.int/
  K, Todaka T et al. (2011). Comparison of the concen-            TheConvention/Overview/TextoftheConvention/
  trations of polychlorinated biphenyls and dioxins               tabid/2232, accessed 24 June 2014.
  in mothers affected by the Yusho incident and their           UNEP (2002). Mediterranean regional report: regionally
  children. Chemosphere, 84(7):928–35. doi:10.1016/j.             based assessment of persistent toxic substances. Global
  chemosphere.2011.06.009 PMID:21723585                           Environment Facility, United Nations Environment



                                                                                                                       161
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 324
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18024 Page 321 of
                                                              620
IARC MONOGRAPHS – 107


  Programme Chemicals. Available from: http://www.             van Leeuwen SPJ, Leonards PEG, Traag WA, Hoogenboom
  unep.org/chemicalsandwaste/, accessed 24 June 2014.            LA, de Boer J (2007). Polychlorinated dibenzo-p-di-
UNEP (2009). Sustainable Innovation and Technology               oxins, dibenzofurans and biphenyls in fish from the
  Transfer Industrial Sector Studies: Recycling – From           Netherlands: concentrations, profiles and compar-
  E-waste to Resources. United Nations Environment               ison with DR CALUX bioassay results. Anal Bioanal
  Programme. Available from: http://www.unep.org/                Chem, 389(1):321–33. doi:10.1007/s00216-007-1352-6
  pdf/Recycling _From_e-waste_to_resources.pdf,                  PMID:17565487
  accessed 24 June 2014.                                       Villa S, Bizzotto EC, Vighi M (2011). Persistent organic
UNEP (2011). The Basel Convention on the Control of              pollutant in a fish community of a sub-alpine
  Transboundary Movements of Hazardous Wastes                    lake. Environ Pollut, 159(4):932–9. doi:10.1016/j.
  and Their Disposal. United Nations Environment                 envpol.2010.12.013 PMID:21255890
  Programme. Available from: http://www.basel.                 Vojinovic-Miloradov M, Adamov J, Sekulic P et al. (2002).
  i nt /Por t a ls/4 /Ba sel%20 C onvent ion /doc s/tex t /      Levels of POPs in Yugoslavia – Case study. Paper
  BaselConventionText-e.pdf, accessed 24 June 2014.              presented at the 1st UNEP Regional Workshop on
UNEP (2012). UNEP-coordinated Survey of Mothers’                 Assessment of PTS sources and concentrations in the
  Milk for Persistent Organic Pollutants. Guidelines             environment. 4–6 February 2002, Athens, Greece.
  for Organization, Sampling and Analysis. K. Malisch          Voorspoels S, Covaci A, Neels H (2008). Dietary PCB intake
  and H. Fiedler. Chemicals Branch, United Nations               in Belgium. Environ Toxicol Pharmacol, 25(2):179–82.
  Environment Programme; pp. 1–24. Available from:               doi:10.1016/j.etap.2007.10.013 PMID:21783856
  http://www.chem.unep.ch/Pops/GMP/Mothers%20                  Vorhees DJ, Cullen AC, Altshul LM (1997). Exposure to
  milk%20guide%20POPs.pdf, accessed 24 June 2014.                polychlorinated biphenyls in residential indoor air and
Vale C, Ferreira AM, Caetano M, Brito P (2002). Elemental        outdoor air near a superfund site. Environ Sci Technol,
  composition and contaminants in surface sediments of           31(12):3612–8. doi:10.1021/es970371o
  the Mondego River estuary. In: Pardal MA, Marques C,         Vorhees DJ, Cullen AC, Altshul LM (1999). Polychlorinated
  Graça MA, editors. Aquatic Ecology of the Mondego              biphenyls in house dust and yard soil near a superfund
  River Basin: Global Importance of Local Experience.            site. Environ Sci Technol, 33(13):2151–6. doi:10.1021/
  Universidade de Coimbra; pp. 541–50.                           es9812709
Van Bavel B, Smeds A, Saukko P et al. (2003). Levels of        Vorkamp K, Roose P, Bersuder P et al. (2012). Determination
  PCBs, Chlordane, DDE, HxCB and PBDE in human                   of polychlorinated dibenzo-p-dioxins, polychlorinated
  adipose tissue from Hungary compared to levels in              dibenzofurans and dioxin-like polychlorinated biphe-
  Sweden Organohalogen Compd, 64:112–115.                        nyls in biota and sediment. ICES Techniques in Marine
Van den Berg M, Birnbaum L, Bosveld AT, Brunström                Environmental Sciences No. 50; 24 pp.
  B, Cook P, Feeley M et al. (1998). Toxic equivalency         Vorkamp K, Strand J, Christensen JH, Svendsen TC,
  factors (TEFs) for PCBs, PCDDs, PCDFs for humans               Lassen P, Hansen AB et al. (2010). Polychlorinated
  and wildlife. Environ Health Perspect, 106(12):775–92.         biphenyls, organochlorine pesticides and polycyclic
  doi:10.1289/ehp.98106775 PMID:9831538                          aromatic hydrocarbons in a one-off global survey of
Van den Berg M, Birnbaum LS, Denison M, De Vito M,               bivalves. J Environ Monit, 12(5):1141–52. doi:10.1039/
  Farland W, Feeley M et al. (2006). The 2005 World              b918998j PMID:21491681
  Health Organization reevaluation of human and                Vos JG, Koeman JH (1970). Comparative toxicologic
  Mammalian toxic equivalency factors for dioxins and            study with polychlorinated biphenyls in chickens with
  dioxin-like compounds. Toxicol Sci, 93(2):223–41.              special reference to porphyria, edema formation, liver
  doi:10.1093/toxsci/kfl055 PMID:16829543                        necrosis, and tissue residues. Toxicol Appl Pharmacol,
Van Emon JM, Chuang JC (2013). Development and                   17(3):656–68.        doi:10.1016/0041-008X(70)90040-2
  application of immunoaffinity chromatography for               PMID:5495989
  coplanar PCBs in soil and sediment. Chemosphere,             Wallace JC, Basu I, Hites RA (1996). Sampling and anal-
  90(1):1–6.         doi:10.1016/j.chemosphere.2012.06.053       ysis artifacts caused by elevated indoor air polychlo-
  PMID:22906485                                                  rinated biphenyl concentrations. Environ Sci Technol,
Van Leeuwen FXR, Malisch R (2002). Results of the third          30(9):2730–4. doi:10.1021/es950862d
  round of the WHO coordinated exposure study on the           Wang G, Ma P, Zhang Q, Lewis J, Lacey M, Furukawa Y
  level of PCBs, PCDDs, and PCFDs in human milk.                 et al. (2012). Endocrine disrupting chemicals in New
  Organohalogen Compd, 56:311–316.                               Orleans surface waters and Mississippi Sound sedi-
Van Leeuwen FXR, Traag WA, Hoogenboom AP et al.                  ments. J Environ Monit, 14(5):1353–64. doi:10.1039/
  (2002). Dioxins, furans and PCBs in eels. Research             c2em30095h PMID:22438038
  on wild eel, farmed eel, imported and smoked eel             Wang P, Zhang Q, Wang Y, Wang T, Li X, Ding L et al.
  [in Dutch]. RIO, Report No. C034/02. Ijmuiden, The             (2010). Evaluation of Soxhlet extraction, accelerated
  Netherlands.                                                   solvent extraction and microwave-assisted extraction


162
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 325
   Case 2:15-cv-00201-SMJ             ECF No. 388-2           filed 01/28/20      PageID.18025 Page 322 of
                                                            620
                                                                                      Polychlorinated biphenyls


  for the determination of polychlorinated biphenyls         WHO (2000). Polychlorinated biphenyls (PCBs). In: Air
  and polybrominated diphenyl ethers in soil and fish          quality guidelines for Europe. Copenhagen: World
  samples. Anal Chim Acta, 663(1):43–8. doi:10.1016/j.         Health Organization Regional Office for Europe; pp.
  aca.2010.01.035 PMID:20172095                                1–273. Available from: http://www.euro.who.int/__
Wang SL, Lin CY, Guo YL, Lin LY, Chou WL, Chang                data/assets/pdf_file/0005/74732/E71922.pdf, accessed
  LW (2004). Infant exposure to polychlorinated diben-         24 June 2014.
  zo-p-dioxins, dibenzofurans and biphenyls (PCDD/           Wiesner G, Wild KJ, Gruber M, Lindner R, Taeger K
  Fs, PCBs)–correlation between prenatal and postnatal         (2000). A cytogenetic study on the teaching staff of a
  exposure. Chemosphere, 54(10):1459–73. doi:10.1016/j.        polluted school with a questionable increased incidence
  chemosphere.2003.08.012 PMID:14659948                        of malignancies. Int J Hyg Environ Health, 203(2):141–6.
Webster L, Roose P, Bersuder P, Kotterman M, Haarich           doi:10.1078/S1438-4639(04)70019-X PMID:11109566
  M, Vorkamp K (2013). Determination of polychlo-            Wilhelm M, Ewers U, Wittsiepe J, Fürst P, Hölzer J,
  rinated biphenyls (PCBs) in sediment and biota.              Eberwein G et al. (2007). Human biomonitoring
  ICES Techniques in Marine Environmental Sciences             studies in North Rhine-Westphalia, Germany. Int J
  (TIMES) No. 53, pp. 18. Available from: www.ices.dk,         Hyg Environ Health, 210(3–4):307–18. doi:10.1016/j.
  accessed 1 July 2014.                                        ijheh.2007.01.039 PMID:17347044
Weiss J, Päpke O, Bignert A, Jensen S, Greyerz E,            Wilkins K, Bøwadt S, Larsen K, Sporring S (2002).
  Agostoni C et al. (2003). Concentrations of dioxins          Detection of indoor PCB contamination by thermal
  and other organochlorines (PCBs, DDTs, HCHs) in              desorption of dust. A rapid screening method? Environ
  human milk from Seveso, Milan and a Lombardian               Sci Pollut Res Int, 9(3):166–8. doi:10.1007/BF02987483
  rural area in Italy: a study performed 25 years after        PMID:12094528
  the heavy dioxin exposure in Seveso. Acta Paediatr,        Wilson NK, Chuang JC, Lyu C (2001). Levels of persis-
  92(4):467–72. doi:10.1111/j.1651-2227.2003.tb00580.x         tent organic pollutants in several child day care
  PMID:12801115                                                centers. J Expo Anal Environ Epidemiol, 11(6):449–58.
Weiss JM, Bauer O, Blüthgen A, Ludwig AK, Vollersen            doi:10.1038/sj.jea.7500190 PMID:11791162
  E, Kaisi M et al. (2006). Distribution of persistent       Wingfors H, Seldén AI, Nilsson C, Haglund P (2006).
  organochlorine contaminants in infertile patients            Identification of markers for PCB exposure in plasma
  from Tanzania and Germany. J Assist Reprod Genet,            from Swedish construction workers removing
  23(9–10):393–9.         doi:10.1007/s10815-006-9069-6        old elastic sealants. Ann Occup Hyg, 50(1):65–73.
  PMID:17019632                                                doi:10.1093/annhyg/mei063 PMID:16371417
Wen S, Yang FX, Gong Y, Zhang XL, Hui Y, Li JG et al.        Winkels HJ, Kroonenberg SB, Lychagin MY, Marin G,
  (2008). Elevated levels of urinary 8-hydroxy-2ƍ-deoxy-       Rusakov GV, Kasimov NS (1998). Geochronology
  guanosine in male electrical and electronic equipment        of priority pollutants in sedimentation zones of the
  dismantling workers exposed to high concentrations           Volga and Danube delta in comparison with the
  of polychlorinated dibenzo-p-dioxins and dibenzo-            Rhine delta. Appl Geochem, 13(5):581–91. doi:10.1016/
  furans, polybrominated diphenyl ethers, and polychlo-        S0883-2927(98)00002-X
  rinated biphenyls. Environ Sci Technol, 42(11):4202–7.     Wolff MS, Fischbein A, Selikoff IJ (1992). Changes in PCB
  doi:10.1021/es800044m PMID:18589988                          serum concentrations among capacitor manufacturing
Wester RC, Maibach HI, Sedik L, Melendres J, Wade M            workers. Environ Res, 59(1):202–16. doi:10.1016/S0013-
  (1993). Percutaneous absorption of PCBs from soil: in        9351(05)80240-3 PMID:1425510
  vivo rhesus monkey, in vitro human skin, and binding       Wolska L, Rawa-Adkonis M, Namieśnik J (2005).
  to powdered human stratum corneum. J Toxicol Environ         Determining PAHs and PCBs in aqueous samples:
  Health, 39(3):375–82. doi:10.1080/15287399309531758          finding and evaluating sources of error. Anal Bioanal
  PMID:8350383                                                 Chem, 382(6):1389–97. doi:10.1007/s00216-005-3280-7
Wester RC, Mobayen M, Maibach HI (1987). In vivo and           PMID:15959770
  in vitro absorption and binding to powered stratum         Wolska L, Wardencki W, Wiergowski M, Zygmunt B,
  corneum as methods to evaluate skin absorption of            Zabiegała B, Konieczka P et al. (1999). Evaluation of
  environmental chemical contaminants from ground              Pollution Degree of the Odra River Basin with Organic
  and surface water. J Toxicol Environ Health, 21(3):367–      Compounds after the 1997 summer Flood – General
  74. doi:10.1080/15287398709531025 PMID:3108517               Comments. Acta Hydrochim Hydrobiol, 27(5):343–9.
Whitcomb BW, Schisterman EF, Buck GM, Weiner                   doi:10.1002/(SICI)1521-401X(199911)27:5<343::AID-
  JM, Greizerstein H, Kostyniak PJ (2005). Relative            AHEH343>3.0.CO;2-A
  concentrations of organochlorines in adipose tissue        Wong CS, Warner NA (2009). Chirality as an
  and serum among reproductive age women. Environ              Environmental Forensics Tool. In: Harrad S editor.
  Toxicol Pharmacol, 19(2):203–13. doi:10.1016/j.              Persistent Organic Pollutants. Chichester, UK: John
  etap.2004.04.009 PMID:21783478                               Wiley & Sons Ltd.; pp. 71–135.


                                                                                                                  163
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 326
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18026 Page 323 of
                                                              620
IARC MONOGRAPHS – 107


Wrbitzky R, Göen T, Letzel S, Frank F, Angerer J (1995).         bioindicators. Arch Environ Contam Toxicol, 49(2):178–
  Internal exposure of waste incineration workers to             85. doi:10.1007/s00244-004-0130-0 PMID:16001155
  organic and inorganic substances. Int Arch Occup             Zorita S, Mathiasson L (2005). Determination of dissolved
  Environ Health, 68(1):13–21. doi:10.1007/BF01831628            and particle-bound PCB congeners at ultra-trace
  PMID:8847108                                                   concentrations in water. Int J Environ Anal Chem,
Xing Y, Lu Y, Dawson RW, Shi Y, Zhang H, Wang T et al.           85(8):531–41. doi:10.1080/03067310500139024
  (2005). A spatial temporal assessment of pollution from
  PCBs in China. Chemosphere, 60(6):731–9. doi:10.1016/j.
  chemosphere.2005.05.001 PMID:15964056
Yang ZY, Zeng EY, Xia H, Wang JZ, Mai BX, Maruya KA
  (2006). Application of a static solid-phase microextrac-
  tion procedure combined with liquid-liquid extraction
  to determine poly(dimethyl)siloxane-water parti-
  tion coefficients for selected polychlorinated biphe-
  nyls. J Chromatogr A, 1116(1–2):240–7. doi:10.1016/j.
  chroma.2006.03.029 PMID:16580005
Yassi A, Tate R, Fish D (1994). Cancer mortality in workers
  employed at a transformer manufacturing plant. Am
  J Ind Med, 25(3):425–37. doi:10.1002/ajim.4700250310
  PMID:8160660
Yassi A, Tate RB, Routledge M (2003). Cancer incidence
  and mortality in workers employed at a transformer
  manufacturing plant: update to a cohort study.
  Am J Ind Med, 44(1):58–62. doi:10.1002/ajim.10237
  PMID:12822136
Yim UH, Hong SH, Shim WJ, Oh JR (2005). Levels of
  persistent organochlorine contaminants in fish from
  Korea and their potential health risk. Arch Environ
  Contam Toxicol, 48(3):358–66. doi:10.1007/s00244-
  004-0085-1 PMID:15719194
Yu GW, Laseter J, Mylander C (2011a). Persistent organic
  pollutants in serum and several different fat compart-
  ments in humans. J Environ Public Health, 2011:417980
  doi:10.1155/2011/417980 PMID:21647350
Yu HY, Guo Y, Bao LJ, Qiu YW, Zeng EY (2011b). Persistent
  halogenated compounds in two typical marine
  aquaculture zones of South China. Mar Pollut Bull,
  63(5–12):572–7. doi:10.1016/j.marpolbul.2010.12.006
  PMID:21215976
Zhang H, Chai Z, Sun H (2007). Human hair as a
  potential biomonitor for assessing persistent organic
  pollutants. Environ Int, 33(5):685–93. doi:10.1016/j.
  envint.2007.02.003 PMID:17367859
Zhang X, Diamond ML, Robson M, Harrad S (2011a).
  Sources, emissions, and fate of polybrominated
  diphenyl ethers and polychlorinated biphenyls indoors
  in Toronto, Canada. Environ Sci Technol, 45(8):3268–
  74. doi:10.1021/es102767g PMID:21413794
Zhao G, Wang Z, Zhou H, Zhao Q (2009). Burdens
  of PBBs, PBDEs, and PCBs in tissues of the cancer
  patients in the e-waste disassembly sites in Zhejiang,
  China. Sci Total Environ, 407(17):4831–7. doi:10.1016/j.
  scitotenv.2009.05.031 PMID:19539352
Zhao X, Zheng M, Liang L, Zhang Q, Wang Y, Jiang G
  (2005). Assessment of PCBs and PCDD/Fs along
  the Chinese Bohai Sea coastline using mollusks as


164
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 327
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18027 Page 324 of
                                                      620




                                                  2. CANCER IN HUMANS

2.1 Cohort studies of occupational                     19 deaths) (Tironi et al., 1996). The most recent
    exposure                                           update also included 373 male and 97 female
                                                       workers at a second plant that operated from 1950
    Commercial mixtures of congeners of poly-          to 1982 (Pesatori et al., 2013). There was no excess
chlorinated biphenyls (PCBs) were manufac-             overall cancer mortality; however, mortality due
tured starting in the 1920s in Austria, France,        to cancers of the digestive tract, not otherwise
Germany, Italy, Japan, Spain, Poland, the Russian      specified, was statistically significantly increased
Federation, the United Kingdom, and the USA.           (SMR, 2.5; 95% CI, 1.2–5.3; seven deaths). Deaths
No published epidemiological studies of cancer         due to cancer of the brain (SMR, 1.8; 95% CI,
among PCB-production workers were available            0.9–3.6; eight deaths) and lymphoma (SMR, 1.9;
to the Working Group.                                  95% CI, 1.0–3.3; twelve deaths) were in excess,
                                                       especially for Hodgkin disease (SMR, 4.0; 95%
2.1.1 Capacitor manufacture                            CI, 1.3–12; three deaths) among women. Men
                                                       were at increased risk of mortality from cancer
    Studies of cancer mortality and incidence          of the biliary tract (SMR, 3.9; 95% CI, 1.5–10.4;
among workers exposed to PCBs in the manu-             four deaths) and cancer of the prostate (SMR, 1.7;
facture of capacitors have been conducted in           [95% CI, 0.8–3.5]; seven deaths). [This cohort was
Italy (Bertazzi et al., 1982, 1987; Tironi et al.,     notable for the high proportion of women.]
1996; Pesatori et al., 2013), Sweden (Gustavsson            Gustavsson & Hogstedt (1997) studied cancer
et al., 1986; Gustavsson & Hogstedt, 1997), and        incidence and mortality until 1991 among
the USA (Brown & Jones, 1981; Brown, 1987;             242 male capacitor-manufacturing workers
Sinks et al., 1992; Kimbrough et al., 1999, 2003;      employed for at least 6 months between 1965 and
Mallin et al., 2004; Prince et al., 2006a, b; Ruder    1978 at a plant in Sweden. Individuals were clas-
et al., 2006; Silver et al., 2009). The details of     sified as “high-exposed” if they had ever worked
cohort studies among capacitor-manufacturing           in the impregnation or repair departments.
workers are presented in Table 2.1.                    Cancer mortality was not significantly elevated
    Bertazzi et al. (1982, 1987) studied 544 male      among highly exposed workers (SMR, 1.9; 95%
and 1556 female former capacitor-production            CI, 0.8–3.9; seven deaths). Two cases of cancer
workers exposed between 1946 and 1980 at one           of the liver and bile duct were diagnosed (SMR,
capacitor-manufacturing plant in Monza, Italy.         6.7; 95% CI, 0.0–37 for highly exposed workers).
Cancer mortality until 1991 was non-statistically      Mortality from non-Hodgkin lymphoma (NHL)
significantly increased among men (standard-           was increased among highly exposed workers
ized mortality ratio, SMR, 1.1; 95% CI, 0.7–1.7; 20    based on one case (SMR, 9.1; 95% CI, 0.2–51).
deaths) and women (SMR, 1.2; 95% CI, 0.7–1.8;


                                                                                                       165




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 328
                                                                   166
                                                                         Table 2.1 Cohort studies in capacitor-manufacturing workers

                                                                         Reference,        Total No.       Exposure              Organ site       Exposure categories   Exposed Relative risk         Covariates
                                                                         location,         of subjects     assessment            (ICD code)                             cases   (95% CI)              Comments
                                                                         follow-up
                                                                         period
                                                                         Tironi et al.     1556       Employment, 1 wk, All cancers               All women             19       SMR, 1.2 (0.7–1.8)   Update of cohort studied by
                                                                         (1996),           women, 544 1946–82           (140–209)                 All men               20       SMR, 1.1 (0.7–1.7)   Bertazzi et al. (1982, 1987)
                                                                         Italy,            men                          Digestive organs          All women             2        SMR, 0.9 (0.1–3.3)
                                                                         1954–1982                                      (150–159)                 All men               10       SMR, 2.0 (0.9–3.6)
                                                                                                                                                                                                                                     IARC MONOGRAPH – 107




                                                                                                                                 Lymphatic &      All women             5        SMR, 1.4 (0.5–3.3)
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                                                                                 haematopoietic   All men               3        SMR, 2.0 (0.4–5.9)
                                                                                                                                 (200–209)
                                                                                                                                 Lymphoma         Women                 4        SMR, 1.8 (0.5–4.5)
                                                                                                                                 (200–202)
                                                                         Pesatori et al.   1551            Employment >          All cancers      All workers           183      SMR, 1.0 (0.9–1.0)
                                                                         (2013),           women and       1 wk 1946–1978        Lymphoma                               12       SMR, 1.9 (1.1–1.3)
                                                                         Italy,            544 men         (plant 1), all        (200–202)
                                                                         1946–1978         (plant 1); 97   workers employed      Digestive NOS                          7        SMR, 2.5 (1.2–5.3)
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                         (plant 1)         women and       1950–1982 (plant      (159)
                                                                                           373 men         2); PCBs used until
                                                                                                                                                                                                                                                            620




                                                                                                                                 Brain                                  8        SMR, 1.8 (0.9–3.6)
                                                                                           (plant 2)       1980




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                 Breast           All women             16       SMR, 0.8 (0.5–1.3)
                                                                                                                                 Prostate         All men               7        SMR, 1.7 (0.8–3.5)
                                                                         Gustavsson        242 men         Employed > 6 mo,      All cancers      High-exposed          7        SMR, 1.9 (0.8–3.9)   Age, calendar period,
                                                                         & Hogstedt                        1965–1978; low,       (140–209)                                                            country of origin
                                                                         (1997);                           medium, or high       Liver (155)      High-exposed          1        SMR, 6.7 (0.02–37)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                         Gustavsson                        exposure to PCBs      Lung (162)       High-exposed          2        SMR, 2.2 (0.3–8.0)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 329
                                                                         et al. (1986),
                                                                                                                                 Prostate (185)   High-exposed          1        SMR, 2.2 (0.1–12)
                                                                         Sweden,
                                                                         1965–1991                                               Lymphatic &      High-exposed          1        SMR, 3.3 (0.1–19)
                                                                                                                                 haematopoietic
                                                                                                                                 (200–209)
                                                                                                                                 Lymphoma         High-exposed          1        SMR, 9.1 (0.2–51)
                                                                                                                                 (200–202)
                                                                                                                                                                                                                                                                    PageID.18028 Page 325 of
                                                                         Table 2.1 (continued)

                                                                         Reference,       Total No.     Exposure            Organ site             Exposure categories        Exposed Relative risk           Covariates
                                                                         location,        of subjects   assessment          (ICD code)                                        cases   (95% CI)                Comments
                                                                         follow-up
                                                                         period
                                                                         Mallin et al.    2885                              All cancers            All                        347      [SMR, 1.1 (1.0–1.2)]   Sex, age, race, calendar
                                                                         (2004),          white (25                         (140–208)                                                                         period
                                                                         Illinois, USA,   non-white                         Stomach (151)          All                        17       [SMR, 1.9 (1.1–3.1)]   Workers also exposed
                                                                         1944–2000        workers                           Intestine excluding    All                        39       [SMR, 1.3 (0.9–1.7)]   to trichloroethylene,
                                                                                          excluded)                         rectum (152–153)                                                                  1,1,1-trichloroethane, lead
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                                                                                                                                                              solder, mineral oil, lacquer,
                                                                                                                            Biliary passages,      All                        14       [SMR, 2.4 (1.3–4.1)]
                                                                                                                                                                                                              paint thinner, epoxies,
                                                                                                                            liver, & gallbladder
                                                                                                                                                                                                              methyl ethyl ketone
                                                                                                                            (155–156)
                                                                                                                            Thyroid (193)          Men                        3        SMR, 15.2 (3.1–45)     No deaths from thyroid
                                                                                                                            Rectum (154)           All                        7        [SMR, 1.1 (0.5–2.4)]   cancer among women
                                                                                                                            Prostate (185)         Men                        9        SMR, 1.1 (0.5–2.0)
                                                                                                                            Breast (174–175)       Men                        49       SMR, 1.2 (0.9–1.6)
                                                                                                                            NHL (200, 202)         Women:                                                     No NHL deaths among
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                                                                                                   Worked < 1 yr              7        SMR, 2.1 (0.8–4.3)     those who worked
                                                                                                                                                                                                              5–9 years. Data not
                                                                                                                                                                                                                                                                          620




                                                                                                                                                   Worked 1–4 yr              4        SMR, 1.6 (0.4–4.1)
                                                                                                                                                                                                              reported for men




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                   Worked ≥ 10 yr             2        SMR, 1.9 (0.2–6.8)
                                                                                                                            Oral cavity &          Men only                   3        SMR, 1.1 (0.2–3.3)     No deaths among women
                                                                                                                            pharyn (140–149)
                                                                         Ruder et al.     3569          JEM based on                               Cumulative exposure                                        Sex, age, race, calendar
                                                                         (2006),                        department, job,    All cancers            Lowest tertile (< 11 000   56       SMR, 0.9 (0.7–1.2)     period
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                         Indiana, USA,                  tasks, monitored                           unit-days)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 330
                                                                         1957–1998                      exposure levels,                           Middle tertile (11 000–    62       SMR, 0.9 (0.7–1.2)
                                                                                                        estimated                                  89 999 unit days)
                                                                                                        cumulative
                                                                                                                                                   Highest tertile            52       SMR, 0.8 (0.6–1.1)     P for trend = 0.48
                                                                                                        exposure for each
                                                                                                                                                   (≥ 90 000 unit-days)
                                                                                                        worker
                                                                                                                            Melanoma               Lowest tertile             5        SMR, 3.7 (1.2–8.7)
                                                                                                                                                   Middle tertile             2        SMR, 1.5 (0.2–5.4)
                                                                                                                                                   Highest tertile            9        SMR, 2.4 (1.1–4.6)     P for trend = 0.72
                                                                                                                            Brain                  Lowest tertile             3        SMR, 1.4 (0.3–4.0)
                                                                                                                                                   Middle tertile             4        SMR, 1.8 (0.5–4.6)
                                                                                                                                                   Highest tertile            5        SMR, 2.7 (0.9–6.3)     P for trend = 0.016
                                                                                                                                                                                                                                                                                  PageID.18029 Page 326 of




                                                                   167
                                                                                                                                                                                                                                              Polychlorinated biphenyls
                                                                   168
                                                                         Table 2.1 (continued)

                                                                         Reference,       Total No.     Exposure            Organ site          Exposure categories       Exposed Relative risk         Covariates
                                                                         location,        of subjects   assessment          (ICD code)                                    cases   (95% CI)              Comments
                                                                         follow-up
                                                                         period
                                                                         Ruder et al.                                       Breast              Lowest tertile            4        SMR, 1.0 (0.3–2.7)
                                                                         (2006),                                                                Middle tertile            3        SMR, 0.9 (0.2–2.7)
                                                                         Indiana, USA,                                                          Highest tertile           0        –
                                                                         1957–1998
                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                                                                            Prostate            Lowest tertile            1        SMR, 0.5 (0.0–2.7)
                                                                         (cont.)
                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                                                                                                Middle tertile            2        SMR, 0.8 (0.1–2.7)
                                                                                                                                                Highest tertile           1        SMR, 0.3 (0.0–1.8)
                                                                                                                            NHL (200, 202)      Lowest tertile            1        SMR, 0.4 (0.0–2.3)
                                                                                                                                                Middle tertile            5        SMR, 1.9 (0.6–4.5)
                                                                                                                                                Highest tertile           3        SMR, 1.3 (0.3–3.8)
                                                                                                                            Oral cavity &       Lowest tertile            2        SMR, 2.0 (0.2–7.1)
                                                                                                                            pharyn              Middle tertile            0        –
                                                                                                                                                Highest tertile           1        SMR, 0.9 (0.0–4.9)
                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                         Prince et al.    14 458        JEM for each                            Cumulative exposure:                                    Sex, age, race, calendar
                                                                         (2006b), Hopf                  plant based on                          referent category < 150                                 period
                                                                                                                                                                                                                                                              620




                                                                         et al. (2010),                 department, job,                        unit-yr                                                 The New York plant was




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Massachusetts                  tasks, monitored                                                                                also studied by Kimbrough
                                                                         & New York,                    exposure levels,                                                                                et al. (1999, 2003). Results
                                                                         USA,                           estimated                                                                                       for 0-yr lag
                                                                         1939–1998                      cumulative          All cancers         150 to < 620 unit-yr      229      RR, 1.1 (0.9–1.3)    P for trend = 0.03
                                                                                                        exposure for each
                                                                                                                                                                                                                                                                filed 01/28/20




                                                                                                                                                620 to < 2300 unit-yr     238      RR, 1.3 (1.1–1.5)
                                                                                                        worker




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 331
                                                                                                                                                ≥ 2300 unit-yr            240      RR, 1.3 (1.1–1.5)
                                                                                                                            Melanoma            150 to < 620 unit-yr      2        RR, 0.3 (0.1–1.3)    P for trend = 0.83
                                                                                                                                                ≥ 620 unit-yr             6        RR, 0.7 (0.2–1.9)
                                                                                                                            Brain               150 to < 620 unit-yr      5        RR, 0.6 (0.2–1.8)    P for trend = 0.32
                                                                                                                                                620 to < 2300 unit-yr     3        RR, 0.4 (0.1–1.6)
                                                                                                                                                ≥ 2300 unit-yr            3        RR, 0.5 (0.1–1.7)
                                                                                                                            Stomach             150 to < 620 unit-yr      6        RR, 1.5 (0.5–4.9)
                                                                                                                                                620 to < 2300 unit-yr     10       RR, 3.2 (1.1–9.3)
                                                                                                                                                ≥ 2300 unit-yr            8        RR, 2.9 (0.9–9.2)    P for trend = 0.12
                                                                                                                            Intestine excluding 150 to < 620 unit-yr      26       RR, 1.5 (0.8–2.6)    P for trend = 0.55
                                                                                                                            rectum              620 to < 2300 unit-yr     26       RR, 1.5 (0.8–2.6)
                                                                                                                                                ≥ 2300 unit-yr            27       RR, 1.4 (0.8–2.6)
                                                                                                                                                                                                                                                                      PageID.18030 Page 327 of
                                                                         Table 2.1 (continued)

                                                                         Reference,       Total No.     Exposure            Organ site             Exposure categories     Exposed Relative risk            Covariates
                                                                         location,        of subjects   assessment          (ICD code)                                     cases   (95% CI)                 Comments
                                                                         follow-up
                                                                         period
                                                                         Prince et al.                                      Rectum                 150 to < 620 unit-yr    5        RR, 1.1 (0.3–3.9)
                                                                         (2006b), Hopf                                                             620 to < 2300 unit-yr   1        RR, 0.2 (0.0–1.8)
                                                                         et al. (2010),                                                            ≥ 2300 unit-yr          8        RR, 1,4 (0.4–4.3)       P for trend = 0.36
                                                                         Massachusetts
                                                                                                                            Biliary passages,      150 to < 620 unit-yr    3        RR, 1.7 (0.3–10.0)
                                                                         & New York,
                                                                                                                            liver, & gallbladder   620 to < 2300 unit-yr   6        RR, 3.1 (0.6–15)
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                         USA,
                                                                         1939–1998                                                                 ≥ 2300 unit-yr          9        RR, 4.2 (0.9–20)        P for trend = 0.07
                                                                         (cont.)                                            Breast                 150 to < 620 unit-yr    26       RR, 1.1 (0.6–1.9)
                                                                                                                                                   620 to < 2300 unit-yr   19       RR, 0.8 (0.4–1.4)
                                                                                                                                                   ≥ 2300 unit-yr          27       RR, 1.3 (0.8–2.3)       P for trend = 0.26
                                                                                                                            Prostate               150 to < 620 unit-yr    5        RR, 1.5 (0.4–5.6)
                                                                                                                                                   620 to < 2300 unit-yr   7        RR, 2.8 (0.8–9.6)
                                                                                                                                                   ≥ 2300 unit-yr          18       RR, 6.1 (2.0–18)        P for trend < 0.01
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                            NHL (200, 202)         150 to < 620 unit-yr    13       RR, 1.6 (0.7–3.6)
                                                                                                                                                   620 to < 2300 unit-yr   3        RR, 0.5 (0.1–1.7)
                                                                                                                                                                                                                                                                       620




                                                                                                                                                   ≥ 2300 unit-yr          7        RR, 1.2 (0.4–3.3)       P for trend = 0.99




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                            Myeloma (203)          150 to < 620 unit-yr    6        RR, 1.5 (0.5–4.9)
                                                                                                                                                   620 to < 2300 unit-yr   9        RR, 2.4 (0.8–7.3)
                                                                                                                                                   ≥ 2300 unit-yr          8        RR, 1.9 (0.6–5.9)       P for trend = 0.48
                                                                         Kimbrough        7075          Duration of         All cancers            Hourly workers          381      [SMR, 1.0 (0.9–1.2)]    Sex, age, race, calendar
                                                                                                                                                                                                                                                                         filed 01/28/20




                                                                         et al. (2003),                 employment,         (140–208)              Salaried workers        111      [SMR, 0.8 (0.7–1.0)]    period




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 332
                                                                         New York,                      whether hourly or   Prostate               Hourly workers          17       SMR, 1.3 (0.7–1.8)      The plant was also studied
                                                                         USA,                           salaried                                                                                            by Prince et al. (2006b) and
                                                                                                                                                   Salaried workers        4        SMR, 0.5 (0.1–1.4)
                                                                         1946–1998                                                                                                                          Silver et al. (2009)
                                                                                                                            Brain                  Hourly workers          5        [SMR, 0.5 (0.2–1.2)]
                                                                                                                                                   Salaried workers        6        [SMR, 1.5 (0.6–3.4)]
                                                                                                                            Breast                 Hourly workers          32       SMR, 0.9 (0.6–1.3)
                                                                                                                                                   Salaried workers        6        SMR, 0.9 (0.3–1.9)
                                                                                                                            Skin, including        Hourly workers          9        [SMR, 1.2 (0.6–2.4)]
                                                                                                                            melanoma               Salaried workers        6        [SMR, 2.1 (0.8–4.7)]
                                                                                                                            Biliary passages,      Hourly workers          6        [SMR, 0.97 (0.4–2.1)]
                                                                                                                            liver, & gallbladder   Salaried workers        1        [SMR, 0.3 (0.0–2.6)]
                                                                                                                                                                                                                                                                               PageID.18031 Page 328 of




                                                                   169
                                                                                                                                                                                                                                           Polychlorinated biphenyls
                                                                   170
                                                                         Table 2.1 (continued)

                                                                         Reference,         Total No.      Exposure               Organ site             Exposure categories         Exposed Relative risk                Covariates
                                                                         location,          of subjects    assessment             (ICD code)                                         cases   (95% CI)                     Comments
                                                                         follow-up
                                                                         period
                                                                         Kimbrough et                                             Intestine excluding Hourly workers                 41          [SMR, 1.3 (0.9–1.7)]
                                                                         al. (2003),                                              rectum              Salaried workers               11          [SMR, 0.9 (0.5–1.7)]
                                                                         New York,                                                Rectum              Hourly workers                 8           [SMR, 1.2 (0.5–2.4)]
                                                                         USA,
                                                                                                                                                                                                                                                            IARC MONOGRAPH – 107




                                                                                                                                                      Salaried workers               4           [SMR, 1.6 (0.4–4.5)]
                                                                         1946–1998
                                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         (cont.)                                                  Oral cavity         Hourly workers                 4           [SMR, 2.0 (0.6–5.2)]
                                                                                                                                                      Salaried workers               1           [SMR, 1.1 (2.9–6.4)]
                                                                         Silver et al.      5752           JEMs (see Ruder        Breast              All                            257         SIR, 0.8 (0.7–0.9)       Sex, age, race, calendar
                                                                         (2009),            women          et al., 2006 and                                                                                               period. Results for
                                                                         Indiana,                          Prince et al., 2006b                                                                                           subcohort with
                                                                         Massachusetts                     for description)                                                                                               questionnaire data
                                                                         &                                 Questionnaire for                                                                                              (n = 3141). Exposure lagged
                                                                         New York,                         non-occupational                                                                                               10 yr
                                                                         USA,                              risk factors                                  Cumulative exposure                                              Age, race, calendar period,
                                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                         1940–1998                                                                       per 1000 unit-yr:                                                ever smoking, parity, age at
                                                                                                                                                                                                                          first live birth, breast cancer
                                                                                                                                                                                                                                                                                   620




                                                                                                                                                         All women                   145         HR, 1.0 (1.0–1.1)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                         White women                 131         HR, 1.0 (1.0–1.0)        in first-degree female
                                                                                                                                                                                                                          relative, age began hormone
                                                                                                                                                         Non-white women             14          HR, 1.3 (1.1–1.6)
                                                                                                                                                                                                                          use
                                                                         HR, hazard ratio; JEM, job-exposure matrix; mo, month; NHL, non-Hodgkin lymphoma; NOS, not otherwise specified; RR, rate ratio; SIR, standardized incidence ratio; SMR,
                                                                         standardized mortality ratio; SRR, standardized rate ratio; wk, week; yr, year
                                                                                                                                                                                                                                                                                     filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 333
                                                                                                                                                                                                                                                                                           PageID.18032 Page 329 of
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.18033 Page 330 of
                                                        620
                                                                               Polychlorinated biphenyls


[Findings based on this small cohort were diffi-         outcomes could be analysed by level of relative
cult to interpret because of limited precision.]         exposure.
    A cohort of 2885 white workers employed                  Updating vital status until 1998 for the
between 1944 and 1977 at a capacitor-manufac-            Indiana subcohort (which comprised 3569
turing facility in Illinois, USA, who were exposed       workers exposed to PCBs between 1957 and
to PCBs (1952–1977), chlorinated naphthalenes            1977) confirmed the earlier findings of excess
(1944–1981), and other chemicals, was followed           melanoma and cancer of the brain (Sinks et al.,
until 2000 (Mallin et al., 2004). Plant records          1992). Melanoma remained in excess (SMR,
were incomplete and short-term workers (less             2.4; 95% CI, 1.1–4.6), particularly in the lowest
than 1 year employment) were least likely (83%)          tertile of estimated cumulative exposure (SMR,
to have been traced. There was excess mortality          3.7; 95% CI, 1.2–8.7; five deaths). Mortality from
from cancers of the stomach [SMR, 1.9; 95% CI,           cancer of the brain (SMR, 1.9; 95% CI, 1.0–3.3)
1.1–3.1], liver and biliary tract [SMR, 2.4; 95% CI,     increased with exposure, with a standardized
1.3–4.1] and breast [SMR, 1.2; 95% CI, 0.9–1.6].         mortality ratio of 2.7 (95% CI, 0.9–6.3; five
Women with 5 or more years employment during             deaths) in the highest quartile and a significant
the period of PCB use had significantly elevated         exposure–response trend in the standardized
mortality from cancers of the liver and biliary          rate ratio (SRR) (P = 0.02). Among those having
tract (SMR, 5.6; 95% CI, 1.5–14; four deaths)            worked ≥ 90 days, both melanoma (SMR, 2.7;
and intestine (SMR, 2.3; 95% CI, 1.0–4.3; nine           95% CI, 1.1–5.2) and cancer of the brain (SMR,
deaths). Men had excess mortality from cancer            2.1; 95% CI, 1.1–3.8) were elevated, especially for
of the thyroid (SMR, 15.2; 95% CI, 3.1–45; three         women (melanoma: SMR, 6.0; 95% CI, 1.2–17.5;
deaths), while women had excess mortality from           three deaths; cancer of the brain: SMR, 2.9; 95%
NHL, which was not related to the duration of            CI, 0.6–8.4; three deaths). The standardized
employment (SMRs, 1.6–2.1). Data on NHL were             mortality ratio for mortality from NHL was 1.2
not reported for men. [Exposure assessment was           (95% CI, 0.6–2.3) (Ruder et al., 2006).
limited and workers were exposed to multiple                 The original studies in the Massachusetts-New
chemicals, which hampered attribution of cancer          York subcohorts (Brown & Jones, 1981; Brown,
outcomes to PCB exposure.]                               1987) included only 2567 workers considered to
    The United States National Institute for             be highly exposed to PCBs during 1938–1977
Occupational Safety and Health (NIOSH) cohort            (Massachusetts) or 1946–1977 (New York). The
(Ruder et al., 2014) included 25 000 workers at          update until 1998 expanded the study population
facilities in three states, originally studied sepa-     to include 14 458 workers with at least 90 days of
rately, in Indiana (Sinks et al., 1992; Ruder et al.,    potential exposure to PCBs (Prince et al., 2006b).
2006) and Massachusetts and New York (Brown              Cancer of the liver, leukaemia and aleukaemia
& Jones, 1981; Brown, 1987; Prince et al., 2006a,        [aplastic anaemia], and NHL were not in excess
b), and combined for an analysis of cancer of the        overall, but mortality from multiple myeloma
breast (Silver et al., 2009). Separate job-exposure      was (SMR, 1.85; 95% CI, 1.23–2.67). In the New
matrices were developed for each of the plants,          York subcohort, mortality from melanoma was
based on department, job title, era, company             elevated (SMR, 1.79; 95% CI, 0.98–3.0). Mortality
records, information about job tasks, and                from cancer of the stomach was elevated among
sampling data (Nilsen et al., 2004; Hopf et al.,         men (SMR, 1.53; 95% CI, 0.98–2.28) and increased
2009, 2010), with each worker receiving an esti-         with cumulative exposure (trend, P = 0.039).
mated cumulative exposure score, so that cancer          Mortality from cancer of the prostate was not
                                                         elevated overall (SMR, 1.0; 95% CI, 0.72–1.45),

                                                                                                        171
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 334
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20     PageID.18034 Page 331 of
                                                         620
IARC MONOGRAPH – 107


but increased with cumulative exposure (trend,            registries and death certificates up to 1998 were
P < 0.001). Mortality from intestinal cancer was          used to identify 281 incident cases. The overall
elevated among women (SMR, 1.31; 95% CI,                  standardized incidence ratio (SIR) for cancer of
1.02–1.66), especially in categories with higher          the breast was 0.8 (95% CI, 0.7–0.9), with little
cumulative exposure, but did not show a clear             effect of employment duration or cumulative
trend.                                                    exposure. However, for the 282 women of race
    [The NIOSH studies were originally reported           identified by questionnaire as “other than white,”
in multiple, overlapping publications based on            there was a positive, statistically significant asso-
several plants, but were subsequently merged into         ciation with cumulative exposure, with a hazard
a single cohort. The Working Group regarded               ratio for cancer of the breast of 1.3 (95% CI,
the quality of the NIOSH studies as high, and             1.1–1.6) per 1000 unit-years of estimated cumula-
noted that they represented considerable effort to        tive exposure, while no association was observed
enumerate, expand and update the cohorts and              in “white” women.
assess exposure using objective job-exposure
matrices.]                                                2.1.2 Transformer manufacture and repair
    In addition to the NIOSH studies, separate
analyses were conducted independently for                     Studies of cancer mortality and inci-
the New York plant (Kimbrough et al., 1999,               dence among workers exposed to PCBs in the
2003). These studies, which used duration of              manufacture or repair of transformers have
employment and whether hourly or salaried as              been conducted in Canada (Yassi et al., 1994,
surrogates for exposure, reported on virtually            2003), Italy (Caironi et al., 2005), and the USA
the same workers as in the NIOSH New York                 (Greenland et al., 1994; Table 2.2).
subcohort (mortality until 1998, employed at                  Cancer mortality among a subset of deceased
least 90 days, 7075 workers versus the 6941               former workers at a transformer-manufacturing
studied by NIOSH), but found no significant               plant in Massachusetts, USA, was evaluated for
excess mortality for any cancers (Kimbrough               (ever having had) exposure to PCBs (Pyranol)
et al., 1999, 2003). [The Working Group noted             (Greenland et al., 1994). There were positive
that the analyses by Kimbrough included 134               associations with cancer of the liver and biliary
more workers than did Prince et al. but was not           tract (odds ratio, OR, 2.4; 95% CI, 0.6–9.7) and
able to determine the reason for the discrepancy.         lymphoma (OR, 3.3; 95% CI, 1.1–9.3). In an anal-
In addition, Kimbrough et al. presented results           ysis adjusted for age at death, year of death, and
only in subgroups defined by sex and pay grade,           year of hire, the adjusted odds ratio was 2.2 (95%
limiting the power of the analyses.]                      CI, 0.8–6.5) for cancer of the liver and biliary tract
    The NIOSH study of cancer of the breast               and 1.5 (95% CI, 0.55–4.3) for lymphoma. [The
(Silver et al., 2009) included 5752 women                 Working Group noted that numbers of deaths by
employed for at least 1 year in any one of the            site associated with exposure to PCBs were not
three capacitor-manufacturing facilities studied          reported, and job histories were unavailable for
previously by NIOSH. Exposure to PCBs was                 34% of the study population.]
estimated semiquantitatively using job-exposure               Cancer incidence and mortality until 1995
matrices and information about incident cancer            were studied in a cohort of 2222 men working
of the breast, parity, age at first live birth, breast    between 1946 and 1975 at a transformer-man-
cancer in a first-degree female relative, hormone         ufacturing plant in Manitoba, Canada, where
use, and smoking was used in analyses for 3952            PCBs (Askarels) were used from 1956 to fill large
women who completed questionnaires. Cancer                transformers (mineral oils were used in other


172
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 335
                                                                         Table 2.2 Cohort studies in transformer-manufacturing and transformer-repair workers

                                                                         Reference,       Total subjects     Exposure     Organ site        Exposure categories      Exposed   Relative risk       Covariates
                                                                         location,                           assessment   (ICD code)                                 cases     (95% CI)            Comments
                                                                         follow-up
                                                                         period
                                                                         Greenland        1821 deceased      Expert       Oral cavity,      Pyranol exposure, ever   NR        OR, 1.1 (0.4–3.4)   Age at death, yr of hire, yr of death.
                                                                         et al. (1994),   white male         assessment   larynx, pharynx                                                          Job history unavailable for 34% of
                                                                         Massachusetts,   workers, aged                   Oesophagus                                 NR        OR, 0.9 (0.2–4.1)   deceased former workers; non-white
                                                                         USA,             21–90 yr, vested                Stomach                                    NR        OR, 0.9 (0.3–3.1)   men and women excluded; workers
                                                                         1969–1984        in company                                                                                               with > 50% work history unrated for
                                                                                                                          Colon excluding                            NR        OR, 0.6 (0.3–1.4)
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                                          pension plan                                                                                             PCBs excluded; deceased < 1969 or
                                                                                                                          rectum
                                                                                                                                                                                                   not vested (10–15 yr work) excluded.
                                                                                                                          Rectum                                     NR        OR, 0.9 (0.3–2.3)   No. of exposed deaths, NR. Pyranol
                                                                                                                          Pancreas                                   NR        OR, 1.1 (0.4–2.6)   contained about 50% PCB. Other
                                                                                                                          Biliary passages,                          NR        OR, 2.4 (0.6–9.7)   exposures included solvents,
                                                                                                                          liver, and                                                               machining fluids, asbestos, resins
                                                                                                                          gallbladder       Pyranol exposure         NR        OR, 2.2 (0.8–6.5)
                                                                                                                                            at 97th percentile of
                                                                                                                                            control exposure
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                                                          Trachea,          Pyranol exposure, ever   NR        OR, 1.0 (0.6–1.6)
                                                                                                                          bronchus, &
                                                                                                                                                                                                                                                                        620




                                                                                                                          lung




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                          Prostate                                   NR        OR, 0.8 (0.4–1.7)
                                                                                                                          Bladder                                    NR        OR, 0.5 (0.1–2.3)
                                                                                                                          Kidney                                     NR        OR, 0.4 (0.1–3.4)
                                                                                                                          Lymphoma          Pyranol exposure         NR        OR, 3.3 (1.1–9.3)
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                                                          (200–203)         at 97th percentile of    NR        OR, 1.5 (0.6–4.3)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 336
                                                                                                                                            control exposure
                                                                                                                          Leukaemia         Pyranol exposure, ever   NR        OR, 0.5 (0.1–2.1)
                                                                                                                          (204–208)
                                                                                                                          Brain                                      NR        OR, 1.1 (0.3–3.9)
                                                                                                                                                                                                                                                                                PageID.18035 Page 332 of




                                                                   173
                                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   174
                                                                         Table 2.2 (continued)

                                                                         Reference,     Total subjects   Exposure     Organ site      Exposure categories     Exposed   Relative risk        Covariates
                                                                         location,                       assessment   (ICD code)                              cases     (95% CI)             Comments
                                                                         follow-up
                                                                         period
                                                                         Yassi          2222 men                                      Employment:
                                                                         et al.(1994,                                 All cancers     > 1 mo                  NR        SMR, 1.2 (1.0–1.5)   13% excluded from original
                                                                         2003),                                                                                                              mortality study because of missing
                                                                         Manitoba,                                                                                                           identifiers. Total of 261 deaths in
                                                                                                                                                                                                                                   IARC MONOGRAPH – 107




                                                                         Canada,                                                                                                             cohort until 1995
                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                         1946–1995;                                                   > 6 mo                  NR        SMR, 1.2 (0.9–1.6)   Total of 104 deaths in subcohort
                                                                         1950–1995                                                                                                           until 1995
                                                                         (mortality);
                                                                                                                                      Transformer assembly    NR        SMR, 1.6 (0.9–2.8)   Total of 31 deaths in transformer-
                                                                         1969–1995
                                                                                                                                                                                             assembly department until 1995
                                                                         (cancer
                                                                         incidence)                                   Digestive organs > 1 mo                 NR        SMR, 1.3 (0.9–1.9)
                                                                                                                      (150–159)        > 6 mo                 NR        SMR, 1.3 (0.6–2.3)
                                                                                                                                       Transformer assembly   NR        SMR, 2.7 (1.0–5.9)
                                                                                                                      Stomach          > 1 mo                 NR        SMR, 0.8 (0.2–2.3)
                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                                                                                       > 6 mo                 NR        SMR, 1.8 (0.4–5.2)
                                                                                                                                                                                                                                                          620




                                                                                                                                       Transformer assembly   NR        SMR, 5.1 (9.6–18)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                      Pancreas         > 1 mo                 NR        SMR, 3.6 (1.9–6.1)
                                                                                                                                       > 6 mo                 NR        SMR, 4.8 (2.1–9.5)
                                                                                                                                       Transformer assembly   NR        SMR, 7.5 (1.5–2.2)
                                                                                                                      Melanoma         > 6 mo                 8         SMR, 1.8 (0.2–6.4)
                                                                                                                                                                                                                                                            filed 01/28/20




                                                                                                                      All cancers      > 1 mo                 NR        SIR, 1.2 (1.0–1.4)   Total diagnoses, 168




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 337
                                                                                                                                       > 6 mo                 NR        SIR, 1.0 (0.8–1.3)   Total diagnoses, 65
                                                                                                                                       Transformer assembly   NR        SIR, 1.1 (0.6–1.7)   Total diagnoses, 18
                                                                                                                      Digestive organs > 1 mo                 NR        SIR, 1.4 (1.1–1.9)
                                                                                                                      (150–159)        > 6 mo                 NR        SIR, 1.1 (0.6–1.8)
                                                                                                                                       Transformer assembly   NR        SIR, 1.6 (0.6–3.4)
                                                                                                                      Stomach          > 1 mo                 NR        SIR, 1.3 (0.5–2.7)
                                                                                                                                       > 6 mo                 NR        SIR, 0.4 (0.0–2.4)
                                                                                                                                       Transformer assembly   NR        SIR, 1.7 (0.0–9.5)
                                                                                                                                                                                                                                                                  PageID.18036 Page 333 of
                                                                         Table 2.2 (continued)

                                                                         Reference,         Total subjects     Exposure       Organ site          Exposure categories         Exposed    Relative risk          Covariates
                                                                         location,                             assessment     (ICD code)                                      cases      (95% CI)               Comments
                                                                         follow-up
                                                                         period
                                                                         Yassi et                                             Pancreas            > 1 mo                      NR         SIR, 2.7 (1.3–4.9)
                                                                         al.(1994, 2003),                                                         > 6 mo                      NR         SIR, 4.3 (1.7–8.8)
                                                                         (cont.)                                                                  Transformer assembly        NR         SIR, 7.2 (1.5–21.1)
                                                                                                                              Gall bladder        > 1 mo                      NR         SIR, 5.1 (1.4–13)
                                                                                                                                                  > 6 mo                      NR         SIR, 2.9 (0.0–16)
                                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                                                                  Transformer assembly        NR         0
                                                                                                                              Melanoma            > 1 mo                      10         SIR, 2.2 (1.1–4.0)
                                                                         Caironi et al.     471 (372 men,                     Stomach             All exposed                 7          SMR, 1.6 (0.6–2.5)     No. of deaths, but not SMRs
                                                                         (2005),            99 women)                         Intestine           All exposed                 11         SMR, 2.6 (1.6–3.5)     reported for other cancers (oral
                                                                         Bergamo, Italy,                                      excluding                                                                         cavity, 4; oesophagus, 1; pancreas,
                                                                         1950–early                                           rectum                                                                            1; larynx, 2; lung, 18; breast, 3;
                                                                         1990s;                                               (153–4, 159)                                                                      prostate, 3; bladder, 2; lymphoma, 3;
                                                                         1950–2002                                                                                                                              other cancers, 4)
                                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                              Liver               All exposed                 3          SMR, 0.3 (0.0–1.1)
                                                                                                                              Leukaemia           All exposed                 2          SMR, 1.8 (0.0–3.6)
                                                                                                                                                                                                                                                                                    620




                                                                                                                              (204–208)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         HR, hazard ratio; JEM, job-exposure matrix; mo, month; NHL, non-Hodgkin lymphoma; NR, not reported; RR, rate ratio; SIR, standardized incidence ratio; SMR, standardized
                                                                         mortality ratio
                                                                                                                                                                                                                                                                                      filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 338
                                                                                                                                                                                                                                                                                            PageID.18037 Page 334 of




                                                                   175
                                                                                                                                                                                                                                                        Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20   PageID.18038 Page 335 of
                                                      620
IARC MONOGRAPH – 107


transformers) (Yassi et al., 2003). The mortality      1976 and 1983 (De Guire et al., 1988, 1992). Three
study showed an increased risk of mortality            deaths were identified among men (SMR, 3.0;
for cancer of the digestive tract, particularly        95% CI, 0.6–8.8), with a stronger association for
cancers of the stomach and pancreas, among             those with < 20 years latency (SMR, 9.4; 95% CI,
workers in the transformer-assembly depart-            1.1–34; two deaths) than for those with ≥ 20 years
ment. The incidence study included ten cases           latency (one death; SMR, 1.3; 95% CI, 0.0–7.1).
of malignant melanoma in the full cohort (SIR,         Only one case occurred among women (SMR,
2.2; 95% CI, 1.1–4.0). Increased risk of cancers of    4.8; 95% CI, 0.1–27). [This was a reasonably large
the gall bladder and pancreas was also observed        cohort, but the number of incident cases was
among all workers, and an excess of cancer of          small. Exposure to PCBs may have occurred, but
the pancreas was reported among workers in the         was not assessed.]
transformer-assembly department (SIR, 7.2; 95%             Cancer incidence among 5088 workers in
CI, 1.5–21.1) (Yassi et al., 2003). [The Working       the hydroelectric-power industry in Norway
Group noted that the authors did not assess indi-      employed for at least 1 year between 1920 and
vidual exposure to PCBs, which makes it difficult      1991 was examined in relation to magnetic fields
to attribute effects specifically to PCBs.]            or electric sparks, and to exposure to PCBs
    In a study in Bergamo, Italy, among 471            (Tynes et al., 1994). Workers were classified as
workers who built transformers between 1950            ever or never exposed to PCBs, based on work
and 1988, using PCBs until 1980 and mineral            histories. The incidence of malignant melanoma
oils thereafter, and who repaired transformers         was increased in the full cohort (SIR, 1.1; 95%
from 1988 until the early 1990s, mortality from        CI, 0.7–1.8) and among power-supply electri-
cancer of the intestine was significantly elevated     cians (SIR, 2.1; [95% CI, 1.0–3.7]). Significantly
(SMR, 2.6; 95% CI, 1.6–3.5; 11 deaths), but            increased incidence was also reported among
mortality from cancer of the stomach or liver, or      workers ever exposed to PCBs and to > 15 μT-years
leukaemia, was not (Caironi et al., 2005). [This       of magnetic fields (SIR, 2.7; [95% CI, 1.2–5.2]).
was a small study, but it focused on transform-        [This study investigated exposure to PCBs and to
er-repair workers who would have had substan-          electric and magnetic fields. Exposures to PCBs
tial dermal exposure to PCBs.]                         and to electric and magnetic fields may be corre-
                                                       lated through associations with certain jobs, but
2.1.3 Electric power and telecommunications            exposure is unlikely to confound the association
                                                       with PCBs, as such exposure is not known to be
    Studies of cancer mortality and incidence          associated with melanoma.]
among workers exposed to PCBs in the elec-                 Loomis and colleagues assessed risk of cancer
tric-power and telecommunications industries           in relation to PCB exposure among 138 905 male
have been conducted in Canada (De Guire et al.,        employees of five utility companies in California,
1988; Hay & Tarrel, 1997), Italy (Cammarano            North Carolina, Pennsylvania, Tennessee, and
et al., 1984, 1986), Norway (Tynes et al., 1994),      Virginia, USA, who were employed for at least 6
and the USA (Savitz & Loomis, 1995; Loomis             months between 1950 and 1986 (Savitz & Loomis,
et al., 1997; Charles et al., 2003; Table 2.3).        1995; Loomis et al., 1997). Exposures were
    De Guire and coworkers found increased             assessed jointly by representatives of employees
incidence of and mortality from malignant mela-        and management and by industrial hygien-
noma among 9590 employees of a telecommuni-            ists. Mortality from melanoma increased with
cations company in Montreal, Canada, who had           increasing exposure to PCBs, from 1.2 (95% CI,
been employed for 6 months or more between             0.6–2.5) for those with < 2000 hours cumulative

176
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 339
                                                                         Table 2.3 Cohort studies in electric-power and telecommunications workers

                                                                         Reference,        Total      Exposure assessment       Organ site       Exposure categories               Exposed Relative risk (95%    Covariates
                                                                         location,         subjects                             (ICD code)                                         cases   CI)                   Comments
                                                                         follow-up
                                                                         period
                                                                         De Guire et al.   9590       Working on 1              All cancers     Men                                67       SMR, 0.6 (0.5–0.7)
                                                                         (1988, 1992),                January 1976 or up        Oral cavity,    Men                                1        SMR, 0.2 (0.0–1.0)
                                                                         Montreal,                    to 31 December 1963,      larynx, pharynx Women                              17       SMR, 0.9 (0.5–1.4)
                                                                         Canada,                      ≥ 6 mo employment.
                                                                                                                                Digestive       Men                                22       SMR, 0.7 (0.4–1-1)
                                                                         1976–1983                    Exposed to polyvinyl
                                                                                                                                organs          Women                              5        SMR, 1.2 (0.4–2.9)
                                                                                                                                                                                                                                                                        Case 2:15-cv-00201-SMJ




                                                                                                      chloride, soldering
                                                                                                                                (150–159)
                                                                                                      fumes, and PCBs
                                                                                                                                Trachea,        Men                                26       SMR, 0.6 (0.4–0.8)
                                                                                                                                bronchus, lung Women                               4        SMR, 1.5 (0.4–4.0)
                                                                                                                                Melanoma        Men                                3        SMR, 3.0 (0.6–8.8)
                                                                                                                                                Women                              1        SMR, 4.8 (0.1–27)
                                                                                                                                                Men, < 20 yr latency               2        SMR, 9.4 (1.1–34)
                                                                                                                                                Men, ≥ 20 yr latency               1        SMR, 1.3 (0.0–7.1)
                                                                                                                                                                                                                                                                        ECF No. 388-2




                                                                                                                                                Women, < 20 yr latency             1        SMR, 12.1 (0.0–67)
                                                                                                                                Eye, brain      Men                                2        SMR, 0.5 (0.1–1.7)
                                                                                                                                                                                                                                                                620




                                                                                                                                Lymphatic and Men                                  7        SMR, 0.7 (0.3–1.5)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                haematopoietic
                                                                                                                                (200–208)
                                                                                                                                Bone, breast    Women                              5        SMR, 0.9 (0.3–2.0)
                                                                                                                                (170–171,
                                                                                                                                173–178)
                                                                                                                                                                                                                                                                  filed 01/28/20




                                                                         Tynes et al.      5088 men   Worked ≥ 1 yr at any      Rectum          Employment ≥ 1 yr                  27       SIR, 1.1 (0.7–1.6)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 340
                                                                         (1994),                      of eight hydroelectric-   Lung                                               68       SIR, 1.1 (0.9–1.4)
                                                                         Norway,                      power companies           Breast                                             1        SIR, 1.1 (0.0–76)
                                                                         1920–1991;
                                                                                                                                Prostate                                           90       SIR, 1.1 (0.9–1.3)
                                                                         1953–1991
                                                                                                                                Bladder                                            27       SIR, 0.8 (0.5–1.2)
                                                                                                                                Melanoma                                           19       SIR, 1.1 (0.7–1.8)
                                                                                                                                Brain                                              13       SIR, 0.9 (0.5–1.5)
                                                                                                                                Lymphoma                                           12       SIR, 0.7 (0.4–1.2)
                                                                                                                                Leukaemia                                          11       SIR, 0.9 (0.5–1.6)
                                                                                                                                Melanoma        Ever exposed to PCBs               9        SIR, 1.8 [0.8–3.4]   Incidence of
                                                                                                                                                Ever exposed to PCBs, 0–15 μT-yr   0                             other cancers
                                                                                                                                                Ever exposed to PCBs, > 15 μT-yr   9        SIR, 2.7 [1.2–5.2]   not analysed in
                                                                                                                                                                                                                 association with
                                                                                                                                                                                                                 PCB exposure
                                                                                                                                                                                                                                                                        PageID.18039 Page 336 of




                                                                   177
                                                                                                                                                                                                                                    Polychlorinated biphenyls
                                                                   178
                                                                         Table 2.3 (continued)

                                                                         Reference,     Total      Exposure assessment     Organ site    Exposure categories            Exposed Relative risk (95%   Covariates
                                                                         location,      subjects                           (ICD code)                                   cases   CI)                  Comments
                                                                         follow-up
                                                                         period
                                                                         Loomis et al.  138 905    Employed > 6 mo,        All cancers   Potential PCB exposure:                                     Age, calendar
                                                                         (1997),        men        1950–1986, exposures                  > 0 to < 5 year                916      RR, 2.2 (0.9–1.2)   time, race, social
                                                                         California,               assessed by panels of                 5 to < 10 year                 454      RR, 1.0 (0.9–1.2)   class, active work
                                                                         North                     workers, hygienists,                                                                              status.
                                                                                                                                                                                                                          IARC MONOGRAPH – 107




                                                                                                                                         10 to < 20 year                601      RR, 1.1 (1.0–1.2)
                                                                         Carolina,                 managers; calculated
                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         Pennsylvania,             cumulative exposure                   ≥ 20 year                      656      RR, 1.1 (1.0–1.2)
                                                                         Tennessee,                to insulating fluids                  Cumulative PCB exposure (h),
                                                                         Virginia, USA,            containing PCBs                       20-yr lag:
                                                                         1950–1988
                                                                                                                                         > 0–2000                       2605     RR, 1.0 (1.0–1.1)
                                                                                                                                         > 2000–10 000                  331      RR, 1.2 (1.1–1.3)
                                                                                                                                         > 10 000                       81       RR, 1.0 (0.8–1.3)
                                                                                                                           Brain         Potential PCB exposure:                                     Age, calendar
                                                                                                                                                                                                     time, race, social
                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                                                                                         0 to < 5 yr                    32       RR, 1.3 (0.8–2.2)
                                                                                                                                         5 to < 10 yr                   15       RR, 1.4 (0.7–2.6)   class, active work
                                                                                                                                                                                                     status, magnetic
                                                                                                                                                                                                                                                 620




                                                                                                                                         10 to < 20 yr                  17       RR, 1.3 (0.7–2.4)
                                                                                                                                                                                                     fields, solvents




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                         ≥ 20 yr                        12       RR, 1.1 (0.6–2.2)
                                                                                                                                         Cumulative PCB exposure (h),
                                                                                                                                         20-yr lag:
                                                                                                                                         > 0–2000                       66       RR, 1.0 (0.7–1.6)
                                                                                                                                                                                                                                                   filed 01/28/20




                                                                                                                                         > 2000–10 000                  5        RR, 0.7 (0.3–1.9)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 341
                                                                                                                                         > 10 000                       0        RR, 0.0 (0.0–2.6)
                                                                                                                           Liver (155)   Potential PCB exposure:                                     Age, calendar
                                                                                                                                         0 to < 5 yr                    13       RR, 1.1 (0.5–2.3)   time, race, social
                                                                                                                                         5 to < 10 yr                   5        RR, 0.8 (0.3–2.2)   class, active work
                                                                                                                                                                                                     status, solvents
                                                                                                                                         10 to < 20 yr                  13       RR, 1.8 (0.9–3.6)
                                                                                                                                         ≥ 20 yr                        5        RR, 0.7 (0.3–1.9)
                                                                                                                                         Cumulative PCB exposure (h),
                                                                                                                                         20-yr lag:
                                                                                                                                         > 0 to 2000                    29       RR, 0.5 (0.3–0.5)
                                                                                                                                         > 2000–10 000                  3        RR, 0.4 (0.1–1.4)
                                                                                                                                         > 10 000                       1        RR, 0.4 (0.1–3.0)
                                                                                                                                                                                                                                                         PageID.18040 Page 337 of
                                                                         Table 2.3 (continued)

                                                                         Reference,       Total         Exposure assessment   Organ site       Exposure categories               Exposed Relative risk (95%      Covariates
                                                                         location,        subjects                            (ICD code)                                         cases   CI)                     Comments
                                                                         follow-up
                                                                         period
                                                                         Loomis et al.                                        Melanoma         Potential PCB exposure:                                           Age, calendar
                                                                         (1997),                                                               0 to < 5 yr                       25       RR, 1.3 (0.6–2.6)      time, race, social
                                                                         (cont.)                                                               5 to < 10 yr                      9        RR, 1.1 (0.5–2.7)      class, active
                                                                                                                                                                                                                 work status,
                                                                                                                                               10 to < 20 yr                     11       RR, 1.4 (0.6–3.3)
                                                                                                                                                                                                                 occupational
                                                                                                                                               ≥ 20 yr                           8        RR, 1.6 (0.6–4.2)
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                                                                                                                                                 sunlight, wood
                                                                                                                                               Cumulative PCB exposure (h),                                      preservatives
                                                                                                                                               0-yr lag:
                                                                                                                                               > 0–2000                          73       RR, 1.2 (0.6–2.5)
                                                                                                                                               > 2000–10 000                     12       RR, 1.7 (0.7–7.1)
                                                                                                                                               > 10 000                          3        RR, 1.9 (0.5–7.1)
                                                                                                                                               Cumulative PCB exposure (h),
                                                                                                                                               20-yr lag:
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                                                                               > 0 to 2000                       42       RR, 1.3 (0.8–2.2)
                                                                                                                                               > 2000–10 000                     8        RR, 2.6 (1.1–6.0)
                                                                                                                                                                                                                                                                  620




                                                                                                                                               > 10 000                          1        RR, 4.8 (1.5–15)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                               RR per 2000 h cumulative PCB
                                                                                                                                               exposure (continuous variable):
                                                                                                                                               0-yr lag                          -        RR, 1.02 (0.99–1.05)
                                                                                                                                               20-yr lag                         -        RR, 1.05 (1.01–1.09)
                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                         Charles          387 cases     See Loomis et al.     Prostate (185)   Cumulative PCB exposure (h):                                      Age-matched and




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 342
                                                                         et al. (2003),   of prostate   (1997)                                 < 1.9                             94       OR, 1.0                adjusted for race
                                                                         California,      cancer                                                                                                                 Same cohort
                                                                                                                                               1.9 to < 12.6                     85       OR, 0.9 (0.6–1.2)
                                                                         North            and 1935                                                                                                               studied by Loomis
                                                                         Carolina,        controls                                             12.6 to < 620.1                   105      OR, 1.1 (0.8–1.5)      et al. (1997)
                                                                         Pennsylvania,    matched                                              620.1 to < 2821.4                 55       OR, 0.8 (0.6–1.2)
                                                                         Tennessee,       on age at                                            ≥ 2821.4                          48       OR, 1.2 (0.8–1.7)
                                                                         Virginia, USA,   risk
                                                                         1950–1988
                                                                                                                                                                                                                                                                          PageID.18041 Page 338 of




                                                                   179
                                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   180
                                                                         Table 2.3 (continued)

                                                                         Reference,         Total          Exposure assessment         Organ site          Exposure categories                     Exposed Relative risk (95%           Covariates
                                                                         location,          subjects                                   (ICD code)                                                  cases   CI)                          Comments
                                                                         follow-up
                                                                         period
                                                                         Charles et al.                                                                    Cumulative PCB exposure (h),
                                                                         (2003)                                                                            5-yr lag:
                                                                         (cont.)                                                                           < 1.6                                   91          OR, 1.0
                                                                                                                                                           1.6 to < 12.1                           87          OR, 0.9 (0.6–1.2)
                                                                                                                                                                                                                                                                IARC MONOGRAPH – 107




                                                                                                                                                           12.1 to < 597.9                         104         OR, 1.1 (0.8–1.5)
                                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                                                                                           597.9 to < 2763.2                       58          OR, 0.9 (0.6–1.3)
                                                                                                                                                           ≥ 2763.2                                47          OR, 1.1 (0.8–1.7)
                                                                                                                                                           Cumulative PCB exposure                 35          OR, 1.5 (1.0–2.2)        Equivalent
                                                                                                                                                           ≥ 2763.2 h and EMF ≥ 4.4 μT-yr                                               results for total
                                                                                                                                                                                                                                        cumulative
                                                                                                                                                                                                                                        exposure
                                                                         Hay & Tarrel       225 men                                    All cancers         First sprayed 1950–1958                 18          SMR, 1.5 (0.9–2.3)       Sprayed
                                                                         (1997), New                                                                                                                                                    vegetation under
                                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                                                           First sprayed 1959–1966                 3           SMR, 1.1 (0.2–3.2)
                                                                         Brunswick,                                                                                                                                                     power lines with
                                                                         Canada,                                                                                                                                                        2,4-D and 2,4,5-T;
                                                                                                                                                                                                                                                                                       620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         1950–1966;                                                                                                                                                     1958–66, waste
                                                                         1950–1992                                                                                                                                                      transformer oil
                                                                                                                                                                                                                                        with PCBs added
                                                                                                                                                                                                                                        to herbicides
                                                                         Cammarano          270 men        Working on 1                                    Exposure:                                                                    Exposed to
                                                                                                                                                                                                                                                                                         filed 01/28/20




                                                                         et al. (1984,                     January 1960 or up          All cancers         ≥ 10 yr                                 18          [SMR, 2.2 (1.3–3.4)]     PAHs, asbestos,
                                                                         1986),                            to 31 December 1969,                                                                                                         hydrazine,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 343
                                                                                                                                       Stomach             ≥ 10 yr                                 3           [SMR, 3.0 (0.6–8.7)]
                                                                         Milano, Italy,                    ≥ 6 mo employment                                                                                                            chromium, nickel,
                                                                                                                                       Trachea,            ≥ 10 yr                                 5           [SMR, 1.8 (0.6–4.1)]
                                                                         1960–1969;                                                                                                                                                     beryllium, and
                                                                                                                                       bronchus, lung
                                                                         1969–1985                                                                                                                                                      PCBs
                                                                                                                                       Bladder             ≥ 10 yr                                 2           [SMR, 7.4 (0.9–26)]      SMRs from
                                                                                                                                                                                                                                        Cammarano et al.
                                                                                                                                                                                                                                        (1986)
                                                                                                                                                                                                                                        All other cancer
                                                                                                                                                                                                                                        sites had one or
                                                                                                                                                                                                                                        zero death
                                                                         EMF, electromagnetic fields; mo, month; OR, odds ratio; PAH, polycyclic aromatic hydrocarbon; PCB, polychlorinated biphenyl; RR, rate ratio; SIR, standardized incidence ratio; SMR,
                                                                         standardized mortality ratio; wk, week; yr, year
                                                                                                                                                                                                                                                                                               PageID.18042 Page 339 of
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.18043 Page 340 of
                                                        620
                                                                               Polychlorinated biphenyls


exposure to PCBs, to 1.7 (95% CI, 0.7–7.1) among         (1997) investigated mortality in 1958–1991 among
those with 2000–10 000 hours cumulative expo-            power-company workers in Canada who applied
sure, to 1.9 (95% CI, 0.5–7.1) for those with            mixtures of the pesticides 2,4-D (2,4-dichloro-
> 10 000 hours of cumulative exposure over their         phenoxyacetic acid) and 2,4,5-T (2,4,5-trichlo-
career. When exposure was lagged by 20 years, the        rophenoxyacetic acid) and waste transformer
respective relative risks were 1.3 (95% CI, 0.8–2.2),    oil that contained up to 10% PCBs. All-cancer
2.6 (95% CI, 1.1–6.0), and 4.8 (95% CI, 1.5–15.0).       mortality was increased among workers who
When the risk of melanoma was modelled with              first sprayed in 1958 or earlier (SMR, 1.5; 95%
a continuous variable for cumulative exposure to         CI, 0.9–2.3; 18 deaths), but not among those first
PCBs, the relative risk per 2000 hours of expo-          exposed in 1959 or later, when used transformer
sure was 1.05 (95% CI, 1.01–1.09) with a 20-year         oil was added to the pesticide mix (SMR, 1.1;
lag. There was no association with cancer of the         95% CI, 0.2–3.2; three deaths). [The Working
liver, and the association with cancer of the brain      Group noted that the results were not presented
was less strong: the relative risk was 1.6 (95% CI,      by cancer site and concluded that exposures to
0.9–3.0) among those with < 2000 hours cumu-             PCBs were likely to have been negligible.]
lative exposure and 1.8 (95% CI, 0.8–4.0) among              Mortality until 1985 was investigated among
those with 2000–10 000 hours cumulative expo-            270 men who had worked for at least 6 months
sure, but there were no deaths from cancer of the        in a thermoelectric power plant in Italy and
brain among those with > 10 000 hours cumula-            who were exposed to PCBs, chromium, nickel,
tive exposure (Loomis et al., 1997).                     beryllium, polycyclic aromatic hydrocarbons
    A nested case–control study within this util-        (PAHs), asbestos, and hydrazine (Cammarano
ity-worker cohort investigated mortality from            et al., 1984, 1986). Among workers with > 10
cancer of the prostate relative to exposure to           years exposure, 18 cancer deaths occurred [SMR,
electromagnetic fields and PCBs (Charles et al.,         2.2; 95% CI, 1.3–3.4] (Cammarano et al., 1986).
2003). Cases were 387 prostate-cancer dece-              [The Working Group noted that workers were
dents; 1935 controls (5 per case) were randomly          exposed to several human carcinogens and that
selected from the risk sets of the cases. The            the study was very small, with only one death for
odds ratio for cumulative exposure to PCBs for           most cancer sites, making it difficult to interpret
≥ 2821.4 hours and mortality from cancer of the          site-specific mortality.]
prostate, adjusted for age and race, was 1.2 (95%
CI, 0.8–1.7). For workers with ≥ 2763.2 hours of         2.1.4 Miscellaneous industries
exposure to PCBs and ≥ 4.4 μT years of exposure
to magnetic fields, the adjusted odds ratio was 1.5          As PCBs have been used in many applications,
(95% CI, 1.0–2.2).                                       workers in many industries have been exposed,
    [The Working Group considered that,                  and as structures and equipment that contain
because of the size of the cohort and the efforts        PCBs are repaired, demolished, or replaced,
to assess exposure, the Loomis–Charles studies           workers involved in these operations and/or in
were the strongest in this group, especially the         waste recycling and disposal may be exposed.
results showing an exposure–response effect.             There have been many reports of PCB exposure
The lagged analysis of melanoma mortality was            levels and existing or potential health effects
informative about exposure-time windows.]                associated with exposure to materials containing
    Some information about cancer risk among             PCBs, but studies of cancer are very limited.
electrical workers with exposure to PCBs was                 Robinson et al. (1999) conducted a propor-
reported in two smaller studies. Hay & Tarrel            tionate mortality study of 31 068 deceased,


                                                                                                        181
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 344
      Case 2:15-cv-00201-SMJ       ECF No. 388-2      filed 01/28/20     PageID.18044 Page 341 of
                                                    620
IARC MONOGRAPH – 107


unionized, electrical workers employed in the        2.13; 95% CI, 1.5–3.0), and particularly cancer
construction industry, who might have been           of the liver (SMR, 5.6; 95% CI, 2.6–10.7), and
exposed to PCBs (and other agents) during their      lung (SMR, 3.2; 95% CI, 1.4–6.3). No statistically
working lives. Excess mortality occurred for         significant increase in tumours was reported
melanoma (proportionate mortality ratio, PMR,        among the women.
1.23; 95% CI, 1.02–1.47) and cancer of the pros-         After these early reports, two other mortality
tate (PMR, 1.07; 95% CI, 1.00–1.14). [Although       analyses of this cohort have been published with
this very large death-certificate study found an     follow-up periods up to 1990 and up to 2007
excess risk for cancers that have been associated    respectively (see Table 2.4). The first report (Ikeda
with exposure to PCBs in other PCB-exposed           & Yoshimura, 1996) analysed the mortality of
cohorts, exposure in this cohort could not be        1815 patients (916 men and 899 women), with
confirmed.]                                          an average follow-up of 17 years. In the 40-year
    Unspecified industrial uses of PCBs have been    follow-up of the total of 1918 patients registered
associated with an increased risk of cancer. Bahn    as of 31 December 2007 (Onozuka et al., 2009),
and colleagues reported two cases of malignant       254 cases who had not been diagnosed as Yusho
melanoma among 31 workers in research and            from the beginning of the incident were excluded,
development and refinery industries in New           leaving 1664 cases for analysis (860 men and 804
Jersey, USA, who were exposed to PCB mixtures,       women). Of the 269 deaths among men, there was
where 0.04 cases would be expected [SIR, 50.0;       a significant excess mortality from all cancers
95% CI, 5.6–217] (Bahn et al., 1976).                (SMR, 1.37; 95% CI, 1.11–1.66), and from cancers
                                                     of the lung (SMR, 1.75; 95% CI, 1.14–2.57) and
                                                     liver (SMR, 1.82; 95% CI, 1.06–2.91). For women,
2.2 Cohort studies of environmental                  mortality for cancer of the liver was in excess,
    exposure                                         although not significantly so (SMR, 1.95; 95%
2.2.1 Accidental exposure to PCBs                    CI, 0.78–4.01). Analysis of different periods since
                                                     the incident showed that the increased risk for
(a)     Cancer mortality in Yusho patients, Japan    all malignancies, and for cancers of the lung and
    The first evaluation by IARC of the possible     liver tended to decrease over time.
carcinogenic risk of human exposure to PCBs              A more recent analysis that did not exclude the
reported the accidental exposure to PCBs through     254 patients diagnosed after 1977 (Yoshimura,
ingestion of rice oil contaminated by Kanechlor      2012) reported essentially the same pattern of
400 in 1968 in western Japan (see Section 1).        mortality, with slightly weaker standardized
In an early analysis of deaths occurring up to       mortality ratios for cancers of the lung and liver
5.5 years after exposure among 1200 Yusho            (Table 2.4).
patients, nine deaths from malignant neoplasms           Finally, another analysis of mortality of
were reported, including three tumours of the        Yusho patients followed up until 2007 was
stomach, two tumours of the lung, one cancer of      restricted to the area of Tamamoura in the Goto
the liver, one of the breast, and two lymphomas      Archipelago (Nagasaki prefecture), because it was
(Urabe, 1974; Kuratsune, 1976). A first update       the most severely affected (Kashima et al., 2011).
considered mortality among 1761 Yusho patients       Standardized mortality ratios for all cancers,
followed up until 1983 (Kuratsune et al., 1988).     lung cancer, and liver cancer were estimated
Among men, there was a statistically significant     using the rates of Nagasaki prefecture as the
increase in mortality from all neoplasms (SMR,       reference and compared for the years 1968–77
                                                     and 1978–2002. A slight excess cancer of the

182
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 345
                                                                         Table 2.4 Cohort studies of cancer associated with poisoning from rice oil contaminated with PCBs in Japan and Taiwan,
                                                                         China

                                                                         Reference,    Total subjects   Exposure          Organ site (ICD code)   Exposure         Exposed       SMR              Covariates
                                                                         location                       assessment                                categories       cases/        (95% CI)         Comments
                                                                         follow-up                                                                                 deaths
                                                                         period
                                                                         Yusho patients
                                                                         Onozuka        1664 Yusho      Mass poisoning                            Overall,         100 men, 33                    Age, sex
                                                                         et al. (2009)  patients        by contaminated                           compared with    women                          Total number of Yusho
                                                                         Fukuoka and                    rice oil                                  national death                                  patients was 1918, but
                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                         Nagasaki,                      Men               All cancers             rates            100           1.37 (1.11–1.66) 254 subjects registered
                                                                         Japan                                            Liver                                    17            1.82 (1.06–2.91) after 1977 (not diagnosed
                                                                         1968–2007                                                                                                                as Yusho from the
                                                                                                                          Lung                                     26            1.75 (1.14–2.57)
                                                                                                                                                                                                  beginning of the incident)
                                                                                                                          Stomach                                  20            1.17 (0.72–1.81) were excluded in this
                                                                                                                          Rectum                                   2             0.65 (0.08–2.36) analysis
                                                                                                                          Pancreas                                 6             1.49 (0.55–3.24)
                                                                                                                          Leukaemia                                2             1.19 (0.14–4.29)
                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                        Women             All cancers                              33            0.75 (0.51–1.05)
                                                                                                                          Liver                                    7             1.95 (0.78–4.01)
                                                                                                                                                                                                                                                           620




                                                                                                                          Lung                                     4             0.82 (0.22–2.11)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                          Stomach                                  2             0.22 (0.03–0.81)
                                                                                                                          Rectum                                   1             0.56 (0.01–3.10)
                                                                                                                          Pancreas                                 3             1.02 (0.21–2.98)
                                                                                                                          Leukaemia (204–206)                      0             0.00 (0.00–3.25)
                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                                          Breast                                   3             0.93 (0.19–2.72)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 346
                                                                                                                          Uterus                                   3             1.14 (0.24–3.33)
                                                                         Yoshimura     1918 Yusho       Mass poisoning                            Overall,                                        Age, sex
                                                                         (2012)        patients         by contaminated                           compared with                                   As for Onozuka et al.
                                                                         Fukuoka and                    rice oil                                  national death                                  (2009), including the 254
                                                                         Nagasaki,                      Men               All cancers             rates            106           1.26 (1.03–1.53) subjects registered after
                                                                         Japan                                            Liver                                    18            1.67 (0.99–2.63) 1977
                                                                         1968–2007
                                                                                                                          Lung                                     27            1.56 (1.03–2.27)
                                                                                                                          Stomach                                  21            1.09 (0.68–1.67)
                                                                                                        Women             All cancers                              46            0.89 (0.65–1.17)
                                                                                                                          Liver                                    8             1.87 (0.81–3.69)
                                                                                                                          Lung                                     5             0.86 (0.28–2.01)
                                                                                                                          Stomach                                  4             0.39 (0.11–0.99)
                                                                                                                                                                                                                                                                   PageID.18045 Page 342 of




                                                                   183
                                                                                                                                                                                                                               Polychlorinated biphenyls
                                                                   184
                                                                         Table 2.4 (continued)

                                                                         Reference,      Total subjects   Exposure          Organ site (ICD code)       Exposure         Exposed       SMR                Covariates
                                                                         location                         assessment                                    categories       cases/        (95% CI)           Comments
                                                                         follow-up                                                                                       deaths
                                                                         period
                                                                         Kashima         533 Yusho        Mass poisoning                                Rates from       329 (total)                      Age, sex
                                                                         et al. (2011)   patients from    by contaminated                               Tamamoura,                                        As for Onozuka et al.
                                                                         Fukuoka and     Tamamoura        rice oil                                      compared                                          (2009) for both sexes
                                                                         Nagasaki,       area             1968–77           All cancers                 with Nagasaki    86            1.13 (0.92–1.40)   combined, using different
                                                                                                                                                                                                                                        IARC MONOGRAPH – 107




                                                                         Japan                                              Lung                        prefecture       11            1.37 (0.76–2.48)   reference population;
                                                                                                                                                                                                                                                                       Case 2:15-cv-00201-SMJ




                                                                         1968–2002                                                                                                                        Tamanoura was the most
                                                                                                          1978–2002         All cancers                                  243           1.03 (0.91–1.17)
                                                                                                                                                                                                          affected area
                                                                                                                            Liver                                        21            0.77 (0.50–1.18)   Liver cancer was not
                                                                                                                            Lung                                         37            0.87 (0.63–1.20)   mentioned in the analysis
                                                                                                                                                                                                          of the period 1968–77
                                                                         Yucheng patients
                                                                         Tsai et al.    1823 Yucheng      Mass poisoning                                Overall,         215 deaths                       Age, sex
                                                                         (2007)         patients          by contaminated                               compared with    (129 men,                        There was also a
                                                                                                                                                                                                                                                                       ECF No. 388-2




                                                                         Three                            rice oil                                      national death   86 women)                        significant association
                                                                         counties                         Men               All cancers                 rates            29            0.9 (0.6–1.3)      for mortality by chronic
                                                                                                                                                                                                                                                               620




                                                                         in central                       (n = 841)         Nasopharynx                                  3             2.3 (0.5–6.8)      liver disease and cirrhosis




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Taiwan,                                                                                                                          (ICD-9 571)
                                                                                                                            Liver & intrahepatic bile                    4             0.5 (0.1–1.2)
                                                                         China
                                                                                                                            ducts
                                                                         1980–2003
                                                                                                                            Lung                                         7             1.1 (0.4–2.2)
                                                                                                                            Lymphatic &                                  4             2.3 (0.6–6.0)
                                                                                                                                                                                                                                                                 filed 01/28/20




                                                                                                                            haematopoietic (200–208)
                                                                                                          Women             All cancers                                  12            0.7 (0.3–1.1)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 347
                                                                                                          (n = 987)         Nasopharynx                                  0             –
                                                                                                                            Liver & intrahepatic bile                    4             1.6 (0.4–4.1)
                                                                                                                            ducts
                                                                                                                            Lung                                         1             0.3 (0.0–1.9)
                                                                                                                            Lymphatic &                                  0             –
                                                                                                                            haematopoietic
                                                                                                          Both sexes        All cancers                                  41            0.8 (0.6–1.1)
                                                                                                                            Nasopharynx                                  3             1.6 (0.3–4.7)
                                                                                                                            Liver & intrahepatic bile                    8             0.7 (0.3–1.4)
                                                                                                                            ducts
                                                                                                                            Lung                                         8             0.8 (0.4–1.6)
                                                                                                                            Lymphatic &                                  4             1.3 (0.4–3.4)
                                                                                                                                                                                                                                                                       PageID.18046 Page 343 of




                                                                                                                            haematopoietic (200–208)
                                                                         Table 2.4 (continued)

                                                                         Reference,       Total subjects     Exposure              Organ site (ICD code)       Exposure        Exposed      SMR             Covariates
                                                                         location                            assessment                                        categories      cases/       (95% CI)        Comments
                                                                         follow-up                                                                                             deaths
                                                                         period
                                                                         Li et al.        1803               Mass poisoning                                    Overall,        295 deaths                   Age, sex, community
                                                                         (2013)           Yucheng            by contaminated                                   compared with   (178 men,                    Significant association for
                                                                         Three            patients and       rice oil                                          neighbourhood   117 women)                   mortality from chronic
                                                                         counties         5170 referents     Men                   All neoplasms (148–239)     referents       46           1.3 (0.9–1.7)   liver disease and cirrhosis
                                                                         in central       (neighbours)       (n = 830)             Liver & intrahepatic bile                   4            0.4 (0.1–1.1)   (ICD-9 571)
                                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                         Taiwan,                                                   ducts (155)
                                                                         China
                                                                                                                                   Trachea, bronchus & lung                    10           1.5 (0.8–2.7)
                                                                         1980–2008
                                                                                                                                   (162)
                                                                                                                                   Stomach (151)                               7            3.5 (1.5–7.0)
                                                                                                                                   Lymphatic &                                 5            3.0 (1.1–6.6)
                                                                                                                                   haematopoietic (200–208)
                                                                                                                                   Thyroid gland (193)                         0            –
                                                                                                             Women                 All neoplasms (148–239)                     21           0.8 (0.5–1.2)
                                                                                                                                                                                                                                                                              ECF No. 388-2




                                                                                                             (n = 973)             Liver & intrahepatic bile                   6            2.1 (0.9–4.5)
                                                                                                                                   ducts (155)
                                                                                                                                                                                                                                                                      620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                   Trachea, bronchus & lung                    1            0.4 (0.0–1.7)
                                                                                                                                   (162)
                                                                                                                                   Stomach (151)                               1            0.5 (0.0–2.5)
                                                                                                                                   Lymphatic &                                 0            –
                                                                                                                                   haematopoietic (200–208)
                                                                                                                                                                                                                                                                        filed 01/28/20




                                                                                                                                   Thyroid gland (193)                         2            2.0 (0.3–6.7)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 348
                                                                                                                                   Breast, female (174)                        4            1.1 (0.4–2.7)
                                                                                                             Both sexes            All neoplasms                               67           1.1 (0.8–1.4)
                                                                                                                                   (148–239)
                                                                                                                                   Liver & intrahepatic bile                   10           0.9 (0.4–1.5)
                                                                                                                                   ducts (155)
                                                                                                                                   Trachea, bronchus & lung                    11           1.1 (0.6–1.9)
                                                                                                                                   (162)
                                                                                                                                   Stomach (151)                               8            2.0 (0.9–3.8)
                                                                                                                                   Lymphatic &                                 5            1.5 (0.6–3.4)
                                                                                                                                   haematopoietic (200–208)
                                                                                                                                   Thyroid gland (193)                         2            2.2 (0.4–7.2)
                                                                         PCB, polychlorinated biphenyl; SMR, standardized mortality ratio
                                                                                                                                                                                                                                                                              PageID.18047 Page 344 of




                                                                   185
                                                                                                                                                                                                                                          Polychlorinated biphenyls
      Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.18048 Page 345 of
                                                     620
IARC MONOGRAPH – 107


lung was observed in Tamamoura in 1968–77             Table 2.4. The first study cohort was based upon
(SMR, 1.37; 95% CI, 0.76–2.48) [data for cancer       2038 cases registered until 1979; after excluding
of the liver not reported for that period] and no     99 cases for which vital status could not be
increase in mortality was seen during the later       assessed, 1940 [sic] Yucheng patients (929 men,
period (Table 2.4). However, significant excess       1011 women) remained for analysis of mortality
mortality for all cancers, and for cancers of the     (Hsieh et al., 1996). During 1980–91, 11 deaths
lung or liver, were observed for the rest of the      from malignancies were observed (8 men, 3
Goto Archipelago (excluding Tamamoura) in             women); overall and sex-specific mortality was
1978–2002.                                            non-significantly lower than among the general
    [The Working Group noted that excess              population, using either local or national refer-
cancer mortality was largely restricted to men.       ence rates. Data for specific tumour sites were
In addition the excesses of cancers of the lung       sparse, and included one death from Hodgkin
and liver were observed in the full population        lymphoma and two deaths from cancer of the
of Yusho patients in analyses using national          liver (one man and one woman). Another anal-
references rates, but not in the subset from the      ysis of the same study population was conducted
Tamamoura area analysed using local reference         with the same follow-up (1980–91), but further
rates. Important confounders such as tobacco          exclusions, leaving 1837 patients for analysis and
smoking for cancer of the lung, or viral hepatitis    10 observed deaths from cancer (Yu et al., 1997).
for cancer of the liver could not be taken into       Although the standardized mortality ratio for
account directly, although they may have been         all cancers differed substantially from that in the
partially controlled for by using local reference     previous analysis, it was not significantly different
rates, if the distribution of such confounders        from that expected based on national rates (SMR,
in the local reference population were similar        1.2; 95% CI, 0.6–2.3). Data for specific cancer sites
to that of the study population. Yusho patients       were not reported. [The Working Group noticed
were also exposed to PCDFs. The possibility of        the discrepancy between estimates of standard-
confounding by other exposures therefore could        ized mortality ratio based upon apparently very
not be completely ruled out.]                         similar data sets.]
                                                           Data for updated analyses of Yucheng patients
(b)     Cancer mortality in Yucheng patients,         are shown in Table 2.4. Tsai et al. (2007) extended
        Taiwan, China                                 the follow-up to 2003. From a list of 2061 regis-
    In 1979, about 10 years after the incident in     tered patients, 70 exposed in utero and 168
western Japan, a similar food poisoning inci-         who could not be traced were excluded, leaving
dent occurred in three counties (Taichung,            1823 patients. Forty-one deaths by cancer were
Changhua, and Miaoli) of central Taiwan, China        observed between 1980 and 2003. Mortality from
(see Section 1). About 2000 residents from these      all neoplasms was not statistically different from
counties had ingested rice oil contaminated           that in the population in Taiwan, China, overall
with PCBs, and showed clinical manifestations         or by sex; mortality from cancers at several sites,
similar to those described for Yusho (skin erup-      including liver, lung, and the lymphatic and
tions and pigmentation, ocular hypersecretion,        haematopoietic system, was also similar to that of
and peripheral neuropathy); the syndrome was          the national population. As in a previous study,
named ‘Yucheng’ (‘oil disease’ in Chinese) (see       mortality from chronic liver disease and cirrhosis
Section 4). Two mortality analyses have been          was significantly increased. [The Working Group
carried out on this exposed cohort, after 12 and      noted that chronic liver disease and cirrhosis are
24 years of follow-up, and are summarized in          important risk factors for cancer of the liver,

186
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 349
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18049 Page 346 of
                                                      620
                                                                              Polychlorinated biphenyls


together with infection with hepatitis B and C         residual confounding, or chance due to multiple
viruses, and tobacco smoking.]                         comparison made in these analyses could not be
    A second updated analysis of Yucheng               discounted.]
patients extended the follow-up to 2008 (Li et al.,
2013). As referents for comparison, the authors        2.2.2 Dietary exposure to PCBs
used subjects from the registry set up in 1979,
residents of the same community, of the same               See Table 2.5
sex and age (within 3 years) as the Yucheng                Apart from incidental contamination,
patients, but who did not meet the criteria to be      chronic exposure to PCBs may occur through a
considered as Yucheng patients. After exclusions       diet rich in foods with a high content of PCBs;
because of missing or inconsistent data, a total of    such exposure has been observed in northern
1803 Yucheng subjects and 5170 neighbourhood           Europe in populations with a high consumption
referents were considered for analysis; a total of     of fish.
67 Yucheng patients died from cancer during                Cohorts of fishermen from the east coast and
1980–2008. No significant association with all         west coasts of Sweden were established in 1968
cancer mortality was found overall or among            and 1965 respectively (Rylander & Hagmar,
women. Among men, increased mortality was              1995; Svensson et al., 1995). Women who were,
reported for cancer of the stomach (SMR, 3.5;          or had been, married to these fishermen were
95% CI, 1.5–7.0, seven deaths) and neoplasms           identified from national and local population
of lymphatic and haematopoietic tissue (SMR,           registries. After exclusion because of death,
3.0; 95% CI, 1.1–6.6, five deaths). Mortality from     divorce, or emigration, the respective cohorts of
cancer of the liver was elevated among women           fishermen’s wives included 1986 women on the
(SMR, 2.1; 95% CI, 0.9–4.5, six deaths), but not       east coast and 6605 women on the west coast
among men (SMR, 0.4; 95% CI, 0.1–1.1, four             (Rylander & Hagmar, 1995). Information on
deaths). [The neighbourhood referent population        vital status and cancer incidence up to 1989 was
used in this study may also have been exposed,         gathered from Swedish statistics and the Swedish
which would lead to underestimation of relative        cancer registry. Cancer incidence was compared
risks.]                                                directly between the cohorts on the east coast
    [The Working Group noted that the excess           (contaminated) and west coast (control), with
mortality from all cancers and tumours of              adjustment for age and calendar year. The inci-
the liver observed in Yusho patients was not           dence rate ratio (IRR) for all cancers was 1.19
present in Yucheng patients. The composition           (95% CI, 1.00–1.41). Among specific cancer sites,
of PCDF isomers differed markedly between              risk was increased for cancer of the breast (IRR,
the two incidents: the main PCDF isomer in             1.35; 95% CI, 0.98–1.86), cervix (IRR, 1.93; 95%
Yusho patients was 2,3,4,7,8-pentachlorinated          CI, 0.83–4.50) and corpus uteri (IRR, 1.16; 95%
dibenzofuran, which has a higher toxic equiv-          CI, 0.61–2.20). All cancer mortality was also
alency factor than the main isomer affecting           significantly more elevated in the east-coast
Yucheng patients, 1,2,3,4,7,8-hexachlorinated          cohort when compared with the regional rates
dibenzofuran (Onozuka et al., 2009). On the            (SIR, 1.17; 95% CI, 1.00–1.36). Dietary informa-
other hand, no excess mortality for cancers            tion showed modest differences in consumption
of the stomach or lymphatic and haematopoi-            of fatty fish between the east and west coasts. In a
etic tissue was observed in the Yusho patients.        recent update extending the follow-up until 2002
The same other limitations mentioned for the           (Mikoczy & Rylander, 2009) expected mortality
Yusho cohort applied to the Yucheng studies:           and cancer incidence were based on national


                                                                                                       187
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 350
                                                                   188
                                                                         Table 2.5 Cohort studies of risk of cancer associated with high dietary intake of PCBs

                                                                         Reference,     Total subjects       Exposure                 Organ site                       Exposure        Exposed   Relative risk      Covariates
                                                                         location,                           assessment/              (ICD code)                       categories      cases     (95% CI)           Comments
                                                                         follow-up                           population
                                                                         period
                                                                         Mikoczy &      2042 (east coast)    Dietary intake of                                         Comparison                SIR (95% CI)       Age
                                                                         Rylander       and 6674 (west       fatty fish from Baltic                                    with national                                Possible
                                                                         (2009)         coast) fishermen’s   Sea (east coast)                                          rates                                        coexposure
                                                                         Sweden         wives                West coast               All sites                                        1201      0.92 (0.87–0.98)   to PCDDs
                                                                                                                                                                                                                                 IARC MONOGRAPH – 107




                                                                         1968–2002                                                    Stomach                                          39        0.86 (0.61–1.18)   and PCDFs
                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                         (east coast)
                                                                                                                                      Colon                                            103       0.97 (0.79–1.18)
                                                                         1965–2002
                                                                         (west coast)                                                 Rectum                                           52        1.00 (0.75–1.31)
                                                                                                                                      Liver, bile ducts                                39        0.99 (0.70–1.36)
                                                                                                                                      Lung                                             33        0.61 (0.42–0.86)
                                                                                                                                      Breast                                           305       0.90 (0.81–1.01)
                                                                                                                                      Melanoma                                         38        1.03 (0.73–1.41)
                                                                                                                                      Skin                                             60        1.43 (1.09–1.84)
                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                                                                      Brain                                            41        1.05 (0.75–1.42)
                                                                                                                                      Soft tissue sarcoma                              3         0.38 (0.08–1.10)
                                                                                                                                                                                                                                                        620




                                                                                                                                      Lymphohaematopoietic (200–207)                   75        0.92 (0.73–1.16)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                      Hodgkin lymphoma (201)                           3         0.63 (0.13–1.83)
                                                                                                                                      Multiple myeloma (203)                           19        1.12 (0.68–1.76)
                                                                                                                                      NHL (200, 202)                                   35        1.03 (0.71–1.43)
                                                                                                             East coast               All sites (140–209)                              345       1.09 (0.98–1.21)
                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                                                                      Stomach                                          12        1.39 (0.72–2.43)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 351
                                                                                                                                      Colon                                            38        1.61 (1.14–2.21)
                                                                                                                                      Rectum                                           13        1.09 (0.58–1.86)
                                                                                                                                      Liver, bile ducts                                11        1.35 (0.67–2.42)
                                                                                                                                      Lung                                             12        0.83 (0.43–1.46)
                                                                                                                                      Breast                                           92        1.03 (0.83–1.27)
                                                                                                                                      Melanoma                                         8         0.76 (0.33–1.49)
                                                                                                                                      Skin                                             9         0.95 (0.43–1.80)
                                                                                                                                      Brain                                            14        1.37 (0.75–2.30)
                                                                                                                                      Soft tissue sarcoma                              1         0.51 (0.01–2.84)
                                                                                                                                      Lymphohaematopoietic (200–207)                   18        0.94 (0.56–1.48)
                                                                                                                                      Hodgkin lymphoma (201)                           1         0.93 (0.02–5.19)
                                                                                                                                      Multiple myeloma (203)                           6         1.58 (0.58–3.43)
                                                                                                                                                                                                                                                                PageID.18050 Page 347 of




                                                                                                                                      NHL (200, 202)                                   6         0.71 (0.26–1.55)
                                                                         Table 2.5 (continued)

                                                                         Reference,        Total subjects     Exposure                 Organ site                    Exposure         Exposed   Relative risk      Covariates
                                                                         location,                            assessment/              (ICD code)                    categories       cases     (95% CI)           Comments
                                                                         follow-up                            population
                                                                         period
                                                                         Turunen et al.    4260 fishermen’s   Dietary intake of                                      Overall,                   SMR (95% CI)       Age
                                                                         (2008)            wives              fatty fish from Baltic   All malignant neoplasms       compared with    115       0.97 (0.80–1.15)
                                                                         Finland                              Sea                      Colon                         national death   10        1.30 (0.62–2.39)
                                                                         1980–2005                                                                                   rates
                                                                                                                                       Rectum & anus                                  8         2.13 (0.92–4.19)
                                                                                                                                       Stomach                                        2         0.30 (0.04–1.08)
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                                                                                       Breast                                         18        0.80 (0.47–1.25)
                                                                                                                                       Larynx, trachea & lung                         8         0.70 (0.30–1.38)
                                                                                                                                       Lymphoid, haematopoietic, &                    10        0.83 (0.40–1.53)
                                                                                                                                       related tissue
                                                                         Helmfrid et al.   Residents in       Consumption of           (ICD-7)                       Overall,                   SIR (95% CI)       Age, time
                                                                         (2012)            contaminated       foods with high                                        compared with                                 period
                                                                         Gusum,            area (number not   PCB content from                                       national death                                Possible
                                                                         Sweden            given)             contaminated local                                     rates                                         coexposure
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                         1960–2003                            river                                                                                                to metals
                                                                                                              Men                      All sites                                      346       0.91 (0.78–1.05)   because of
                                                                                                                                                                                                                                                            620




                                                                                                                                                                                                                   industrial




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                       Stomach                                        25        1.00 (0.65–1.83)
                                                                                                                                                                                                                   activities
                                                                                                                                       Colon                                          21        0.76 (0.46–1.16)
                                                                                                                                       Rectum                                         10        0.54 (0.25–0.99)
                                                                                                                                       Liver/bile ducts                               8         0.88 (0.37–1.73)
                                                                                                                                       Pancreas                                       14        1.17 (0.63–1.97)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                                                                                       Bronchus & lung                                22        0.64 (0.40–0.97)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 352
                                                                                                                                       Breast                                         1         NR
                                                                                                                                       Prostate                                       100       1.06 (0.86–1.29)
                                                                                                                                       Testis                                         7         2.46 (0.99–5.08)
                                                                                                                                       Malignant melanoma of skin                     15        1.56 (0.87–3.94)
                                                                                                                                       Other skin                                     15        0.81 (0.45–1.34)
                                                                                                                                       Brain                                          3         0.31 (0.06–0.91)
                                                                                                                                       Lymphoma (200–202)                             22        1.60 (1.00–2.42)
                                                                                                                                       Multiple myeloma (203)                         7         1.25 (0.50–2.42)
                                                                                                                                       Leukaemia (204)                                5         0.88 (0.28–3.57)
                                                                                                                                       Lymphatic & haematopoietic                     38        1.20 (0.84–1.65)
                                                                                                                                       tissues (200–207)
                                                                                                                                                                                                                                                                    PageID.18051 Page 348 of




                                                                   189
                                                                                                                                                                                                                                Polychlorinated biphenyls
                                                                   190
                                                                         Table 2.5 (continued)

                                                                         Reference,         Total subjects        Exposure                Organ site                             Exposure           Exposed        Relative risk       Covariates
                                                                         location,                                assessment/             (ICD code)                             categories         cases          (95% CI)            Comments
                                                                         follow-up                                population
                                                                         period
                                                                         Helmfrid et al.                          Women                   All sites                                                 295            0.91 (0.77–1.07)
                                                                         (2012)                                                           Stomach                                                   15             1.11 (0.62–1.88)
                                                                         Gusum,                                                           Colon                                                     17             0.65 (0.37–1.04)
                                                                         Sweden
                                                                                                                                                                                                                                                        IARC MONOGRAPH – 107




                                                                                                                                          Rectum                                                    12             0.95 (0.49–1.66)
                                                                         1960–2003
                                                                                                                                                                                                                                                                                       Case 2:15-cv-00201-SMJ




                                                                         (cont.)                                                          Liver/bile ducts                                          9              0.91 (0.41–1.73)
                                                                                                                                          Pancreas                                                  6              0.62 (0.22–1.34)
                                                                                                                                          Bronchus & lung                                           6              0.49 (0.18–1.08)
                                                                                                                                          Breast                                                    80             0.97 (0.77–1.21)
                                                                                                                                          Malignant melanoma of skin                                11             1.22 (0.60–2.19)
                                                                                                                                          Other skin                                                7              0.70 (0.28–1.44)
                                                                                                                                          Brain                                                     13             1.37 (0.72–2.34)
                                                                                                                                          Lymphoma (200–202)                                        8              0.82 (0.35–1.63)
                                                                                                                                                                                                                                                                                       ECF No. 388-2




                                                                                                                                          Multiple myeloma (203)                                    2              0.49 (0.05–1.77)
                                                                                                                                          Leukaemia (204)                                           4              1.25 (0.34–3.21)
                                                                                                                                                                                                                                                                               620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                          Lymphatic & haematopoietic
                                                                                                                                          tissues (200–207)
                                                                         Tomasallo et al.   3757 subjects         Dietary intake of                                                                                SMR (95% CI)
                                                                         (2010)             (2275 fish            Great Lakes sport       All cancers                            Fish               83             0.92 (0.74–1.13)
                                                                         Great Lakes        consumers, 1482       fish                    Pancreas                               consumers          6              1.24 (0.45–2.44)
                                                                                                                                                                                                                                                                                 filed 01/28/20




                                                                         area, USA          non-consumers)
                                                                                                                                          Brain                                                     5              1.91 (0.60–3.96)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 353
                                                                         1995–2006
                                                                                                                                          Breast, ovary, & uterus                                   6              1.47 (0.46–3.04)
                                                                                                                                          All cancers                            Non-               47             0.87 (0.64–1.13)
                                                                                                                                          Pancreas                               consumers          2              0.72 (0.07–2.07)
                                                                                                                                          Brain                                                     1              0.70 (0.0–2.76)
                                                                                                                                          Breast, ovary, & uterus                                   1              0.44 (0.0–1.73)
                                                                         NHL, non-Hodgkin lymphoma; NR, not reported; OR, odds ratio; PCDDs, polychlorinated dibenzodioxins; PCDFs, polychlorinated dibenzofurans; SIR, standardized incidence ratio;
                                                                         SMR, standardized mortality ratio
                                                                                                                                                                                                                                                                                       PageID.18052 Page 349 of
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18053 Page 350 of
                                                     620
                                                                            Polychlorinated biphenyls


rates, and no direct comparison between east- and     testis (SIR, 2.46; 95% CI, 0.99–5.08; seven cases)
west-coast cohorts were reported. Standardized        and malignant melanoma of the skin (SIR, 1.56;
mortality ratios for all cancers combined were        95% CI, 0.87–3.94) in the contaminated area
0.98 (0.91–1.06) for the west-coast cohort and        when compared with the general population,
1.15 (95% CI, 0.98–1.34) for the east-coast           while the risk for cancer of the prostate was near
cohort. Statistically significant excess incidence    unity (SIR, 1.06; 95% CI, 0.86–1.29). In addition
was reported for cancer of the colon in the east-     to the cohort analysis, a case–control study based
coast cohort (SIR, 1.61; 95% CI, 1.14–2.21) and       upon a dietary questionnaire was carried out
non-melanoma cancer of the skin in the west-          on 67 cases of cancer, including cancers of the
coast cohort (SIR, 1.43; 95% CI, 1.09–1.84). [The     colorectum, skin (including melanoma), cervix,
Working Group noted that the excess of cancer         breast, prostate, and lymphoma, and 326 controls
incidence observed using regional rates as refer-     resident in the same area. The case–control anal-
ence became nonsignificant when national rates        ysis reported an increased risk of cancer of the
were used. Because of the lack of specific expo-      female breast associated with consumption of
sure information, the possibility of confounding      fish more than twice per month, but with only
cannot be ruled out.]                                 two cases. Excess risks of lymphoma (five cases,
    In Finland, a cohort of Baltic Sea fishermen      including men and women) were also observed
was identified from the Professional Fishermen        with consumption of fish more than twice per
Register, and their wives were identified from        month. Consumption of locally produced foods
the Population Register (Turunen et al., 2008). A     was also analysed, but no other statistically
cohort of 4260 women was linked with Statistics       significant increased risks associated with poten-
Finland’s national cause-of-death data from           tial sources of exposure to PCBs were reported in
1980 to 2005, and expected deaths were calcu-         the case–control analysis. [The Working Group
lated according to national rates. Furthermore, a     noted that subjects from this area could have
cross-sectional substudy was conducted among          also been exposed to other contaminants, such
94 cohort participants who undertook a health         as metals. The case–control analysis was based
examination in 2004–2005, including a food-fre-       upon a very small number of subjects, and there
quency questionnaire and fasting-blood collec-        was poor assessment of dietary exposure and
tion; data from a population-based survey were        control for potential confounders.]
used for comparison. No statistically significant          Regular consumption of predatory fish consti-
standardized mortality ratios were found for all      tutes a large source of exposure to several persis-
cancers, or for any specific tumour site.             tent pollutants, including PCBs, for residents of
    After an accidental spill of oil contaminated     the Great Lakes Basin (Falk et al., 1999). A cohort
with PCBs from the brass works industry in            of regular consumers of sport fish from the Great
Gusum, Sweden, in 1972, elevated levels of PCBs       Lakes, and residents in the same communities
were measured in local fish in 2006. Among the        who consumed no sport fish from the Great
population of the contaminated area, 641 cases of     Lakes (referents), were recruited in 1993–94
cancer were identified in 1960–2003, which was        (Tomasallo et al., 2010). A total of 3757 subjects
not above the expected number based on national       (2275 fish consumers and 1482 referents) were
rates for the same period (Helmfrid et al., 2012).    followed from 1995 to 2006, and mortality was
Among men, 22 lymphomas were observed, with           compared with national death rates. Information
a statistically significant increased standardized    about fish consumption and other lifestyle char-
incidence ratio (SIR) of 1.60 (95% CI, 1.00–2.42).    acteristics was obtained by telephone interview,
There was also an increased risk of cancer of the     and a blood sample for measurement of PCBs

                                                                                                     191
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 354
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20       PageID.18054 Page 351 of
                                                     620
IARC MONOGRAPH – 107


was collected for a subgroup of 610 individuals.      marker of past exposure to PCBs is the serum
During the 12-year follow-up period, 342 deaths       or plasma concentration of a set of PCB conge-
were recorded, including 134 deaths from cancer.      ners, although a few studies have measured PCB
Cancer mortality rates did not differ from those      concentrations in adipose tissue. Most studies
of the general population for fish consumers or       used a case–control design nested within a cohort
referents: SMRs for all cancers were 0.92 (95% CI,    as an efficient method for analysis: PCB concen-
0.74–1.13) and 0.87 (95% CI, 0.64–1.13), respec-      trations were measured in all incident cases diag-
tively. However, fish consumers had non-sta-          nosed within a defined follow-up period, and in
tistically significant excesses of cancers of the     a sample of at-risk subjects (controls) selected
pancreas, brain and combined breast, uterus and       within the same cohort. A few studies have used
ovary. Although blood PCB levels were positively      a case–cohort approach, in which the referent
associated with fish consumption among fish           group is formed by a random sample of the whole
consumers (P < 0.001 for comparison of mean           cohort selected at baseline. Various sets of PCB
PCB concentrations according to three levels          congeners were measured; PCB-118, PCB-138,
of fish consumption), there was no association        PCB-153, and PCB-180 were reported more often
between fish consumption and cancer mortality.        because they were frequently analysed and prev-
[The Working Group regarded this study as             alent in human biological samples (see Section
informative because it included information           1.2 for more information on analytical methods).
about PCB exposures, as well as fish consump-         In some instances results for individual conge-
tion. However, the possibility of confounding         ners were provided but, unless otherwise speci-
from concurrent exposure to other contaminants        fied, the summary estimate refers to the sum of
could not be ruled out.]                              all measured PCBs.
    [Compared with cohorts of Yusho or Yucheng
patients, who consumed food contaminated with         (a)     Cancer of the breast
a high level of PCBs for a short period, potential          See Table 2.6
exposure to PCBs through diet is a long-term,
                                                      (i)   USA
low-level exposure. Fish or local vegetables
contaminated by PCBs are often also contami-              The New York University Women’s Health
nated by other compounds such as DDT, PCDFs,          Study (NYUWHS) enrolled 14 290 women
PCDDs, or heavy metals. Furthermore, as               from New York City between 1985 and 1991;
detailed information on other risk factors for the    these women donated a 30 mL blood sample
tumours analysed (i.e. lymphoma, breast, colon,       while attending a mammography screening
skin) was lacking, residual confounding could         clinic (Wolff et al., 1993). During this period,
not be ruled out as a potential explanation for       women who were diagnosed with cancer of the
the associations found in these studies.]             breast 1–6 months after entry into the study
                                                      were defined as cases. Controls were selected at
2.2.3 Nested case–control studies of PCB              random from all cohort members who were alive
                                                      and free of cancer at the time of the cancer diag-
      concentrations in blood or adipose
                                                      nosis in a case patient, matched on menopausal
      tissue                                          status, age at entry and day of menstrual cycle
    Since the 1980s, several cohort studies have      at the time of blood collection. Concentrations
addressed the potential relationship between          of PCBs were measured without correction for
risk of cancer and internal measurements of           serum lipids. [Since cases were diagnosed only
exposure to PCBs. The most commonly used              1–6 months subsequent to entry, the disease

192
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 355
                                                                         Table 2.6 Nested case-control studies on risk of cancer of the breast and measured serum or adipose concentrations of PCBs

                                                                         Reference,       Total           Exposure          Subgroup analysis   Exposure          Exposed   Relative risk      Covariates
                                                                         location,        subjects        assessment                            categories        cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         USA
                                                                         Wolff et al.     14 275          Serum, GC,                            Quartiles                                      Age, menopausal status, date of blood
                                                                         (2000a)          women;          lipid-corrected                       of PCB                                         collection (matching), age at menarche,
                                                                         New York,        148 cases and   concentrations                        concentration                                  number of pregnancies, age at first
                                                                         USA              295 controls    (Akins                                (ng/g lipid)                                   pregnancy, family history of breast cancer,
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                         1985–1991                        method)                               478–638           30        1.55 (0.59–4.12)   lactation, height, BMI
                                                                         until 1994                                                             639–876           26        1.23 (0.49–5.08)   No. and list of PCB congeners not
                                                                                                                                                                                               provided; LOD, < 1 ng/mL
                                                                                                                                                > 876             33        2.02 (0.76–5.37)
                                                                                                                                                                            P for
                                                                                                                                                                            trend = 0.23
                                                                         Krieger et al.   57 040          Serum, GC/                            Tertiles of PCB                                Race, age, date of entry, duration of follow-
                                                                         (1994)           women;          ECD, no lipid                         concentration                                  up (matching), BMI, age at menarche,
                                                                         Northern         150 case–       adjustment                            (ng/mL)                                        menopausal status, ever pregnant
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                         California,      control pairs                     All women           3.5–5.0                     1.17 (0.66–2.10)   No. and list of PCB congeners not
                                                                         USA              (50 each                                                                                             provided; LOD, 2 ng/mL
                                                                                                                                                                                                                                                                           620




                                                                         1964–1969        white, black,                                         5.1–20.6                    0.94 (0.48–1.84)   P for trend = 0.88




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         until 1990       Asian)                            White               2.94–3.96                   0 21 (0.05–0.88)
                                                                                                                                                3.97–10.01                  0 17 (0.03–0.89)   P for trend = 0.039
                                                                                                                            Black               3.51–4.98                   1.74 (0.56–5.43)
                                                                                                                                                4.99–20.55                  2 13 (0.70–6.50)   P for trend = 0.18
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                                            Asian               4.16–5.76                   1.56 (0.47–5.17)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 356
                                                                                                                                                5.77–14.62                  1.06 (0.32–3.52)   P for trend = 0.93
                                                                         Hunter et al.    32 826          Serum                                 Quintiles                                      Age, menopausal status, month of blood
                                                                         (1997), Laden    women;          PCB levels                            of PCB                                         collection, fasting status at blood sampling
                                                                         et al. (2001a)   370 case–       measured                              concentration                                  (matching), BMI, breast cancer in first-
                                                                         11 states,       control pairs   by GC/ECD,                            (μg/g lipid)                                   degree relatives, history of benign breast
                                                                         USA                              no lipid                                                                             disease, age at menarche, first full term
                                                                         (Nurses’                         adjustment                                                                           pregnancy, parity, lactation
                                                                         Health Study                                                                                                          LOD, < 1 ng/mL; sum of 16 penta-, hexa-,
                                                                         cohort)                                                                                                               and heptachlorobiphenyls; congeners 118,
                                                                         1989–1994                                                                                                             138, 153 and 180 accounted for 64% of total
                                                                                                                            Sum of PCBs         0.406–0.491       65        0.73 (0.44–1.21)   Continuous (log-concentration) P = 0.56
                                                                                                                                                0.491–0.596       65        0.75 (0.44–1.28)
                                                                                                                                                0.602–0.763       80        0.85 (0.49–1.47)
                                                                                                                                                                                                                                                                                   PageID.18055 Page 352 of




                                                                                                                                                0.766–1.986       74        0.84 (0.47–1.52)




                                                                   193
                                                                                                                                                                                                                                               Polychlorinated biphenyls
                                                                   194
                                                                         Table 2.6 (continued)

                                                                         Reference,       Total       Exposure     Subgroup analysis   Exposure         Exposed   Relative risk      Covariates
                                                                         location,        subjects    assessment                       categories       cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Hunter et al.                             PCB-118            0.045–0.060       62        0.68 (0.39–1.17)   Continuous (log-concentration) P = 0.67
                                                                         (1997), Laden                                                0.061–0.074       61        0.62 (0.36–1.06)
                                                                         et al. (2001a)                                               0.074–0.101       90        1.02 (0.59–1.77)
                                                                         (cont.)
                                                                                                                                                                                                                               IARC MONOGRAPH – 107




                                                                                                                                      0.101–0.313       69        0.69 (0.39–1.22)
                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                                                                   PCB-138            0.066–0.087       69        0.82 (0.49–1.37)   Continuous (log-concentration) P = 0.21
                                                                                                                                      0.087–0.108       75        0.90 (0.53–1.50)
                                                                                                                                      0.109–0.142       65        0.71 (0.41–1.20)
                                                                                                                                      0.143–0.402       78        0.87 (0.50–1.50)
                                                                                                                   PCB-153            0.078–0.094       58        0.67 (0.39–1.14)   Continuous (log-concentration) P = 0.26
                                                                                                                                      0.095–0.121       75        0.69 (0.41–1.15)
                                                                                                                                      0.121–0.159       69        0.77 (0.45–1.31)
                                                                                                                                      0.159–0.447       79        0.83 (0.47–1.48)
                                                                                                                                                                                                                                                              ECF No. 388-2




                                                                                                                   PCB-180            0.055–0.068       65        0.70 (0.41–1.20)   Continuous (log-concentration) P = 0.67
                                                                                                                                      0.069–0.082       62        0.65 (0.37–1.11)
                                                                                                                                                                                                                                                      620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                      0.082–0.103       63        0.70 (0.41–1.19)
                                                                                                                                      0.103–0.467       91        0.98 (0.55–1.75)
                                                                                                                                      Tertiles of PCB
                                                                                                                                      concentration
                                                                                                                   BMI ≥ 30           Tertile 2         19/21     0.40 (0.15–1.05)   Continuous (log-concentration) P = 0.02
                                                                                                                                                                                                                                                        filed 01/28/20




                                                                                                                                      Tertile 3         11/19     0.26 (0.09–0.76)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 357
                                                                                                                   Nulliparous        Tertile 2         5/14      0.81 (0.18–3.68)   Continuous (log-concentration) P = 0.02
                                                                                                                                      Tertile 3         12/6      5.30 (1.06–26.6)
                                                                         Laden et al.     367 pairs   Serum        CYP1A1 exon 7      Tertiles of PCB                                Same data set as study by Hunter et al.
                                                                         (2002)                       PCB levels   genotype           concentration                                  (1997), Laden et al. (2001a)
                                                                         1989–1994                    measured     Wildtype           0.13–0.46         113       1.00
                                                                                                      by GC/ECD,   Variant            0.13–0.46         12        0.54 (0.24–1.22)
                                                                                                      no lipid
                                                                                                                                      0.46–0.65         18        0.76 (0.35–1.63)
                                                                                                      adjustment
                                                                                                                                      0.65–1.99         21        1.36 (0.60–3.12)   Interaction (P = 0.19)
                                                                                                                   Post menopausal women
                                                                                                                   Wildtype           0.13–0.47         84        1.00
                                                                                                                   Variant            0.13–0.47         16        0.52 (0.20–1.36)
                                                                                                                                      0.47–0.67         12        1.29 (0.51–3.21)
                                                                                                                                                                                                                                                              PageID.18056 Page 353 of




                                                                                                                                      0.67–1.99         7         2.78 (0.99–7.82)   Interaction (P = 0.05)
                                                                         Table 2.6 (continued)

                                                                         Reference,      Total           Exposure         Subgroup analysis   Exposure         Exposed   Relative risk      Covariates
                                                                         location,       subjects        assessment                           categories       cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Dorgan et al.   7224 women;     Serum, GC/                           Quartiles                                     Age, benign breast disease, mo/year blood
                                                                         (1999)          105 cases and   ECD, lipid-                          of PCB                                        collection (matching), height, weight,
                                                                         Missouri,       208 matched     corrected                            concentration                                 BMI, parity, age at menarche, menopause,
                                                                         USA             controls        concentrations                       (ng/g lipid)                                  estrogen use, history of breast cancer in
                                                                         1977–1987                                                                                                          first-degree relatives, smoking, education
                                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                         until 1989                                                                                                         70% lost to follow-up after 1983; LOD,
                                                                                                                                                                                            0.25–0.97ng/g; 27 PCB congeners
                                                                                                                                                                                            measureda
                                                                                                                          Sum of PCBs         258–369          21        0.7 (0.3–1.4)      Continuous (log-concentration) P = 0.79
                                                                                                                                              370–563          33        1.1 (0.6–2.2)
                                                                                                                                              564–2682         21        0.7 (0.3–1.5)
                                                                                                                          PCB-118             50–74            25        1.1 (0.6–2.3)      Continuous (log-concentration) P = 0.77
                                                                                                                                              75–109           34        1.6 (0.8–3.2)
                                                                                                                                                                                                                                                                              ECF No. 388-2




                                                                                                                                              110–533          23        1.0 (0.5–2.2)
                                                                                                                          PCB-138             70–93            29        1.3 (0.6–2.5)      Continuous (log-concentration) P = 0.82
                                                                                                                                                                                                                                                                      620




                                                                                                                                              94–124           26        1.2 (0.6–2.3)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              125–359          26        1.2 (0.6–2.4
                                                                         Helzlsouer      20 305          Serum, GC/                           Sum of PCBs                                   Age, race, menopausal status, date of blood
                                                                         et al. (1999)   recruited in    ECD, lipid-                          (ng/g lipid)                                  collection
                                                                         Maryland,       1974; 25 080    corrected      Recruited in 1974     < 394.47         42        1.00               Approx. 70% participation; no association
                                                                                                                                                                                                                                                                        filed 01/28/20




                                                                         USA             recruited in    concentrations                       394.48–558.72    59        1.41 (0.79–2.50)   for specific congeners (data not reported);




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 358
                                                                         1974–1994 or    1989; 340                                                                                          no effect modification by menopausal
                                                                                                                                              558.73–669.46    41        0.94 (0.49–1.77)
                                                                         1989–1994       cases and                                                                                          status, ER status, polymorphisms in
                                                                                         matched                                              669.47–852.22    45        1.08 (0.59–2.01)   GSTM1, GSTT1, GSTP1, COMT and CYP17;
                                                                                         controls                                                                                           LOD, NR; 27 PCB congeners measured
                                                                                                                                              852.23–6460.04   48        1.12 (0.59–2.15)   P for trend = 0.44
                                                                                                                          Recruited in 1989   13.6–191.8       40        1.00
                                                                                                                                              191.9–333.5      32        0.78 (0.41–1.47)
                                                                                                                                              333.6–2007.9     33        0.76 (0.38–1.51)   P for trend = 0.60
                                                                                                                                                                                                                                                                              PageID.18057 Page 354 of




                                                                   195
                                                                                                                                                                                                                                          Polychlorinated biphenyls
                                                                   196
                                                                         Table 2.6 (continued)

                                                                         Reference,      Total           Exposure         Subgroup analysis   Exposure           Exposed   Relative risk      Covariates
                                                                         location,       subjects        assessment                           categories         cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Cohn et al.     Women in        Serum                                Quartiles                                       Age (matching), blood lipids (total
                                                                         (2012)          the CHDS        samples                              of PCB                                          cholesterol, total triglycerides), parity, year
                                                                         Oakland,        who gave        collected                            concentration                                   of blood draw, BMI, breast-feeding after
                                                                         California,     birth in        during early                         (mmol/L)                                        current pregnancy
                                                                                                                                                                                                                                                IARC MONOGRAPH – 107




                                                                         USA             1959–1967       post-partum,                                                                         10 congeners measuredb
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                         1959–1967       [number of      GC/ECD                                                                               No associations with total PCBs or with
                                                                         until 1998      participants                                                                                         Wolff’s groups (data not shown)
                                                                         (average        not given];                      PCB-167             Quartile 2         NR        1.09 (0.48–2.47)   P for trend < 0.04
                                                                         follow-up, 17   112 case–                                            Quartile 3         NR        0.70 (0.27–1.78)
                                                                         years)          control pairs
                                                                                                                                              Quartile 4         NR        0.24 (0.07–0.79)
                                                                                         (cases all
                                                                                         aged < 50 yr)                    PCB-187             Quartile 2         NR        0.94 (0.41–2.17)   P for trend < 0.02
                                                                                                                                              Quartile 3         NR        0.92 (0.36–2.38)
                                                                                                                                              Quartile 4         NR        0.35 (0.11–1.14)
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                          PCB-203             Quartile 2         NR        1.21 (0.46–3.18)   P for trend < 0.001
                                                                                                                                                                                                                                                                       620




                                                                                                                                              Quartile 3         NR        2.89 (0.98–8.55)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              Quartile 4         NR        6.34 (1.85–21.7)
                                                                                                                                                                                                                                                                         filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 359
                                                                         Northern Europe
                                                                         Høyer et al.  5838 women        Serum, GC/                           Quartiles                                       Age, date of examination, weight changes
                                                                         (1998, 2000) with two           ECD, lipid-                          of PCB                                          between two examinations, parity, HRT
                                                                         Copenhagen, examinations        corrected                            concentration                                   Response rate 75% (first exam), 78%
                                                                         Denmark       (1976–78 and      concentrations                       [unit not given]                                (second exam); LOD, 0.66–0.20 ng/mL;
                                                                         (CCHS         1981–83);                                                                                              No. and list of PCB congeners not provided
                                                                         cohort)       155 cases, 274                     Sum of PCBs         Quartile 2         NR        0.8 (0.4–1.9)
                                                                         1979–1993     controls                                               Quartile 3         NR        0.8 (0.4–1.7)
                                                                                                                                              Quartile 4         NR        1.6 (0.8–3.3)      P for trend = 0.17
                                                                                                                          PCB-118             Quartile 2         NR        0.8 (0.4–1.9)
                                                                                                                                              Quartile 3         NR        1.1 (0.5–2.4)
                                                                                                                                              Quartile 4         NR        1.9 (0.9–3.9)      P for trend = 0.07
                                                                                                                                                                                                                                                                               PageID.18058 Page 355 of
                                                                         Table 2.6 (continued)

                                                                         Reference,     Total            Exposure     Subgroup analysis   Exposure           Exposed   Relative risk      Covariates
                                                                         location,      subjects         assessment                       categories         cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Høyer et al.                                 PCB-138             Quartile 2         NR        0.9 (0.4–1.9)
                                                                         (1998, 2000)                                                     Quartile 3         NR        1.0 (0.5–2.1)
                                                                         (cont.)                                                          Quartile 4         NR        2.1 (1.0–4.4)      P for trend = 0.04
                                                                                                                      PCB-153             Quartile 2         NR        0.7 (0.3–1.4)
                                                                                                                                          Quartile 3         NR        0.8 (0.4–1.8)
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                                                                                          Quartile 4         NR        1.3 (0.2–2.6)
                                                                                                                      PCB-180             Quartile 2         NR        1.2 (0.6–2.5)
                                                                                                                                          Quartile 3         NR        1.1 (0.5–2.2)
                                                                                                                                          Quartile 4         NR        0.9 (0.4–2.2)
                                                                         Høyer et al.   161 cases, 318                ER status           Quartiles                                       Age, weight, parity, HRT
                                                                         (2001)         controls                                          of PCB                                          See Høyer et al. (2000) for details
                                                                                                                                          concentration
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                                                                                          [unit not given]
                                                                                                                      ER+                 811–1076.04        24/56     1.1 (0.6–1.7)
                                                                                                                                                                                                                                                            620




                                                                                                                                          1076.04–1405.73    20/57     0.7 (0.4–1.2)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                          < 1405.73          36/56     1.3 (0.8–2.2)
                                                                                                                      ER–                 811–1076.04        11/23     1.0 (0.4–2.7)
                                                                                                                                          1076.04–1405.73    11/23     1.3 (0.4–3.9)
                                                                                                                                          < 1405.73          8/23      0.8 (0.3–2.6)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                         Høyer et al.   162 cases, 316                p53 mutations in    Quartiles                                       Age, weight, parity, HRT




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 360
                                                                         (2002)         controls                      tumour              of PCB                                          See Høyer et al. (2000) for details
                                                                                                                                          concentration
                                                                                                                                          [unit not given]
                                                                                                                      Wildtype            Quartile 2         24        0.53 (0.28–1.04)
                                                                                                                                          Quartile 3         20        0.52 (0.26–1.05)
                                                                                                                                          Quartile 4         34        0.96 (0.50–1.83)
                                                                                                                      ≥ 1 p53 mutations   Quartile 2         9         1.78 (0.43–7.41)
                                                                                                                                          Quartile 3         11        3.82 (0.85–17.4)
                                                                                                                                          Quartile 4         10        3.00 (0.66–13.6)
                                                                                                                                                                                                                                                                    PageID.18059 Page 356 of




                                                                   197
                                                                                                                                                                                                                                Polychlorinated biphenyls
                                                                   198
                                                                         Table 2.6 (continued)

                                                                         Reference,       Total           Exposure          Subgroup analysis   Exposure          Exposed   Relative risk   Covariates
                                                                         location,        subjects        assessment                            categories        cases     (95% CI)        Comments
                                                                         follow-up
                                                                         period
                                                                         Ward et al.      25 431          Serum,                                Quartiles                   [95% CI not     Age (matching), occupation, age at first
                                                                         (2000)           women           HRGC/                                 of PCB                      given]          birth, parity, residence
                                                                         Norway           working         ID-HRMS,                              concentration                               All cases ≥ 2 years from blood collection
                                                                         (Janus           outside home    lipid-corrected                       (ng/g lipid)                                to diagnosis; sum of 36 congeners: 26 with
                                                                                                                                                                                                                                          IARC MONOGRAPH – 107




                                                                         cohort)          and resident    concentrations                                                                    > 90% samples > LOD
                                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         1973–1991        on a farm;                                                                                        Groups according to Wolff’s classification
                                                                                          150 case–                                                                                         (Wolff et al., 1997)
                                                                                          control pairs                     Sum of PCBs         Quartile 2                  0.6             P = 0.47 (paired t-test)
                                                                                                                                                Quartile 3                  0.8
                                                                                                                                                Quartile 4                  0.5
                                                                                                                            Group 1B            Quartile 2                  0.6             P = 0.56 (paired t-test)
                                                                                                                                                Quartile 3                  0.6
                                                                                                                                                Quartile 4                  0.5
                                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                                                                            Group 2A            Quartile 2                  0.8             P = 0.50 (paired t-test)
                                                                                                                                                                                                                                                                 620




                                                                                                                                                Quartile 3                  0.6




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                Quartile 4                  0.6
                                                                                                                            Group 2B            Quartile 2                  0.4             P = 0.32 (paired t-test)
                                                                                                                                                Quartile 3                  1.0
                                                                                                                                                Quartile 4                  0.5
                                                                                                                                                                                                                                                                   filed 01/28/20




                                                                                                                            Group 3             Quartile 2                  0.7
                                                                                                                                                Quartile 3                  0.8




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 361
                                                                                                                                                Quartile 4                  0.6             P = 0.18 (paired t-test)
                                                                         Raaschou-        29 875          Adipose                               Quartiles                                   Age, use of HRT (matching), benign
                                                                         Nielsen et al.   women;          tissue, GC/                           of PCB                                      breast tumour, BMI, alcohol, parity, age at
                                                                         (2005)           220–365         MS, lipid-                            concentration                               delivery, years of HRT, lactation
                                                                         Copenhagen       pairs,          corrected                             (ng/g lipid)                                Response rate, 37%; all cases were
                                                                         and Aarhus,      depending on    concentrations All cases              671–852           NR        0.9 (0.6–1.4)   postmenopausal women; LOD,
                                                                         Denmark          congener                       (n = 365)              852–1.024         NR        0.7 (0.5–1.1)   2.8–28.4 ng/g lipids; 18 PCB congenersc
                                                                         (DCH                                                                                                               measured
                                                                                                                                                1024–4357         NR        1.1 (0.7–1.7)
                                                                         cohort)
                                                                         1993–1997                                                              Continuous (log   NR        P = 0.44
                                                                         until 2000                                                             ng/g lipid)
                                                                                                                                                                                                                                                                         PageID.18060 Page 357 of
                                                                         Table 2.6 (continued)

                                                                         Reference,       Total           Exposure          Subgroup analysis      Exposure            Exposed    Relative risk      Covariates
                                                                         location,        subjects        assessment                               categories          cases      (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Raaschou-                                          ER+                    671–852             NR         1.1 (0.6–1.8)
                                                                         Nielsen et al.                                     (n = 261)              852–1.024           NR         0.8–0.5–1.4)
                                                                         (2005)                                                                    1024–4357           NR         1.4 (0.8–2.5)
                                                                         (cont.)
                                                                                                                                                   Continuous (log     NR         P = 0.50
                                                                                                                                                   ng/g lipid)
                                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                                                                            ER–                    671–852             NR         0.4 (0.1–1.3)
                                                                                                                            (n = 75)               852–1.024           NR         0.3 (0.1–0.9)
                                                                                                                                                   1024–4357           NR         0.3 (0.1–0.9)
                                                                                                                                                   Continuous (log     NR         P = 0.007
                                                                                                                                                   ng/g lipid)
                                                                         a Congeners measured: 28, 52, 56, 66, 74, 90, 101, 105, 110, 118, 138, 146, 153, 156, 170, 172, 178, 180, 183, 187, 189, 193, 194, 195, 201, 203, 206
                                                                         b Congeners measured: 101, 187, 201, 138, 170, 99, 153, 180, 183, 203
                                                                         c Congeners measured: 28, 52, 54, 99, 101, 104, 105, 118, 128, 138, 153, 155, 156, 170, 180, 183, 187, 201
                                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                         BMI, body mass index; CHDS, Child Health and Development Studies; DCH, Diet, Cancer, and Health; ECD, electron capture detection; ER, estrogen receptor; FTP, full-term
                                                                         pregnancy; GC, gas chromatography; HRGC, high-resolution gas chromatography; HRT, hormone-replacement therapy; ID-HRMS, isotope dilution high-resolution mass spectrometry;
                                                                                                                                                                                                                                                                                   620




                                                                         LOD, limit of detection; mo, month; NR, not reported; PCB, polychlorinated biphenyl




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                                     filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 362
                                                                                                                                                                                                                                                                                           PageID.18061 Page 358 of




                                                                   199
                                                                                                                                                                                                                                                       Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18062 Page 359 of
                                                       620
IARC MONOGRAPH – 107


could have been present when the blood sample           was a well-designed study with adjustment for
was collected, despite negative mammography             relevant confounders, with more than 2000
findings, and could therefore have affected the         cases of cancer of the breast identified during
measured concentration of PCBs.] Additional             the follow-up; however, only 150 were selected
cases and controls were included in an extended         for measurement of PCBs and thus power was
follow-up of this cohort to 1994, giving totals of      limited, especially for subgroup analyses.]
148 cases and 295 controls (Wolff et al., 2000a). In        The Nurses’ Health Study was established
this update, only incident cases were considered        in 1976 and included more than 120 000 regis-
(thus excluding those with a lag time of 6 months       tered nurses in the USA, who were subsequently
or less). Serum lipids were measured and PCB            followed by questionnaire every 2 years and
concentrations were calculated on a lipid basis.        32 826 women from the cohort provided a blood
The risk estimates were further adjusted for            sample between 1989 to 1990. Results were
family history of cancer of the breast, reproduc-       reported from follow-ups until 1992 (Hunter
tive risk factors, height, and body mass index          et al., 1997) and 1994 (Laden et al., 2001a). In
(BMI). Odds ratios increased across quartiles of        the first follow-up, no association was found
serum PCB concentrations, reaching 2.02 (95%            between cancer of the breast and PCB concen-
CI, 0.76–5.37) in the highest quartile; the trend       trations after adjustment for family history
was not statistically significant. [The Working         of cancer of the breast, reproductive factors,
Group noted that this was a well-designed study;        BMI, and cholesterol (Hunter et al., 1997). The
however, the follow-up was relatively short and         extended follow-up to 1994 included 370 case–
the analysis thus had limited power.]                   control pairs, and provided results for individual
    Krieger et al. (1994) performed a nested            congeners (Laden et al., 2001a). The pattern of
case–control study among women in Northern              risk by quintile did not change and no associa-
California, USA, who were members of the                tion was found for PCB-118, PCB-138, PCB-153,
Kaiser Permanente Medical Care Program and              or PCB-180. In subgroup analyses, a significant
who underwent a health examination, including           increase in risk was reported for exposure to the
giving a sample of blood, between 1964 and 1969,        sum of 16 PCBs in nulliparous women (OR, 5.30;
and were followed up until 1990. Among the              95% CI, 1.06–26.6 for the third tertile of PCB
2072 patients identified with cancer of the breast,     serum concentrations when compared with the
150 cases were randomly selected (50 white, 50          first tertile, but the overall trend was not signifi-
black, and 50 Asian) and matched to 150 controls        cant; P = 0.11). An inverse association was found
by race, age, date of entry, and date of follow-up.     for women with BMI ≥ 30; the odds ratio for
After adjustment for reproductive factors, meno-        the highest versus lowest tertile was 0.26 (95%
pausal status and BMI, no association was seen          CI, 0.09–0.76; P for trend = 0.01), while elevated
between risk of cancer of the breast and serum          odds ratios were found for women in the highest
PCB concentrations for all subjects (OR, 0.93;          tertile of PCB exposure with BMI of 25–29.9
95% CI, 0.83–1.05 per ppb). In subgroup analyses        and < 25. Since PCB exposure induces activity
by ethnic group, there was an inverse association       of cytochrome P450 1A1 (CYP1A1), and PCBs
for white women (OR, 0.21; 95% CI, 0.05–0.88;           themselves can be metabolized to carcinogenic
and OR, 0.17; 95% CI, 0.03–0.89 for the second          intermediates by this enzyme, it was explored
and third tertiles respectively, P for trend = 0.04)    whether the potential effect of PCBs was modified
and a positive association for black women (OR,         by the CYP1A1 polymorphism using the same
1.74; 95% CI, 0.56–5.43 and OR, 2.13; 95% CI,           data set (Laden et al., 2002). In 367 case–control
0.70–6.50, respectively, P for trend = 0.18). [This     pairs, CYP1A1 exon 7 and MspI polymorphisms

200
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 363
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18063 Page 360 of
                                                      620
                                                                              Polychlorinated biphenyls


were determined. The relative risk increased           by linkage with the Washington County Cancer
across tertiles of PCB exposure among those with       Registry. Of the 346 cases of cancer of the breast
the variant exon 7 genotype, but not among those       diagnosed, valid measurements of PCBs were
with the wild-type genotype. When the analysis         available for 340 cases, which were matched to
was restricted to postmenopausal women, the            340 participating women without cancer of the
odds ratio was 2.78 (95% CI, 0.99–7.82) for the        breast by age, menopausal status and date of
highest tertile of PCB exposure, with a P value for    blood collection. Taking into account relevant
interaction of 0.05. No gene–environment inter-        confounders including family history of cancer
action was seen for MspI polymorphism. [The            of the breast, reproductive history and BMI, no
Working Group noted that this was a well-de-           association was found with total PCB serum
signed study with good controls for most rele-         concentration or with specific congeners. There
vant confounders, including reproductive factors       were no statistically significant associations after
and family history of cancer of the breast. The        stratifying for menopausal status, estrogen-re-
sample size was reasonable when compared with          ceptor (ER) status or polymorphism in GSTM1,
previous studies, and estimates for specific PCB       GSTT1, GSTP1, COMT, or CYP17. [The Working
congeners were reported. The only statistically        Group noted that this study, with an analysis
significant associations were limited to specific      adjusting for most relevant confounders, inves-
subgroups after several subgroup analyses and          tigated the hormone-receptor status of tumours,
multiple comparisons.]                                 and also considered possible effect modification
    In another study in the USA, 7224 female           by polymorphisms in several genes with a role
volunteers were identified through the Breast          in metabolism. Although the sample size was
Cancer Detection and Demonstration Project             adequate for the main analysis, it was limited for
(BCDDP) and donated blood to the Columbia              subgroup analyses.]
Missouri Breast Cancer Serum Bank; active                   A nested case–control study compared
follow-up continued until 1989 (Dorgan et al.,         serum concentrations of 16 PCBs in archived
1999). Among these women, 105 were diagnosed           early-postpartum serum samples collected
with histologically confirmed cancer of the            between 1959 and 1967 from 112 cases of cancer
breast, and two controls for each were selected,       of the breast and 112 age-matched controls (Cohn
matched on year of age, date of blood sampling,        et al. 2012). Subjects were residents of Oakland,
and history of benign breast disease at the time of    California, participating in the Child Health
enrolment. No association was reported between         and Development Studies. Cases of cancer of the
risk of cancer of the breast and lipid-corrected       breast were identified by linkage to the California
concentrations of total PCBs (sum of 27 PCB            Cancer Registry, and the California Vital Status
congeners measured), or serum concentrations           Records. The median time from blood draw to
of PCB-118 and PCB-138, after adjustment for the       diagnosis was 17 years, and mean age of cases
main risk factors for cancer of the breast. [This      at diagnosis was 43 years. No associations were
study had a relatively small number of cases and       reported between risk of cancer of the breast and
was therefore of limited power].                       sum of total PCBs, or with PCB groups (Wolff
    A case–control study was conducted among           et al., 1997). [No odds ratios were reported for
residents of Washington County, Maryland,              these analyses]. PCB-167 was associated with a
USA, who had participated in one of two studies        lower risk (OR for highest versus lowest quar-
conducted in 1974 and 1989 to obtain blood             tile, 0.2; 95% CI, 0.1–0.8), as was PCB-187 (OR
samples for a serum bank (Helzlsouer et al.,           for highest versus lowest quartile, 0.4; 95% CI,
1999). Participants were followed up until 1994        0.1–1.1). In contrast, PCB-203 was associated

                                                                                                       201
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 364
       Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18064 Page 361 of
                                                      620
IARC MONOGRAPH – 107


with an increased risk (OR for highest versus          (Høyer et al., 2001). No association was found
lowest quartile, 6.3; 95% CI, 1.9–21.7). [This was     between incidence of cancer of the breast and
the only nested case–control study to include          PCB concentrations regardless of ER status.
mostly premenopausal women. The study had              Finally, paraffin embedded tumour-tissue
limited power.]                                        specimens were retrieved for 162 cases and 316
(ii)   Northern Europe                                 controls and found to be suitable for p53 analysis
                                                       (Høyer et al., 2002). A non-significant increased
    Serum samples were obtained in 1976 from           risk of cancer of the breast (OR, 3.00; 95% CI,
a cohort of 7712 women aged 20 years or older          0.66–13.62) was observed in the highest level of
who participated in the Copenhagen City Heart          exposure to PCBs among women with mutant
Study (Denmark) and provided information and           p53. [Several analyses were carried out using data
a non-fasting blood sample (Høyer et al., 1998).       from this Danish study, but power was limited,
Case ascertainment was achieved by linkage to          particularly for subgroups.]
the Danish Cancer Registry up to 1993. For each            The JANUS Serum Bank contains serum
case, two women free of breast cancer and alive        samples collected between 1973 and 1991 from
at the time of diagnosis and matched for age and       almost 300 000 individuals undergoing routine
date of examination were selected from the rest        health examinations in Norway. Cases of cancer
of the cohort. After excluding subjects without a      of the breast were identified among 25 431 women
valid serum sample, 240 cases and 447 controls         working outside home and resident on a farm who
were included in the study. Concentrations of          were followed until 1993 through linkage with the
28 PCB congeners were measured in serum. No            Norwegian Cancer Registry (Ward et al., 2000).
association was reported between risk of cancer        From the 272 cases diagnosed during this period,
of the breast and lipid-adjusted concentrations of     150 women with a blood sample taken 2 or more
the sum of PCBs or specific congeners.                 years before diagnosis were randomly selected;
    Participants in the same cohort study were         an equal number of controls were matched to
invited for a second examination 5 years after         cases by date of sample collection and date of
recruitment; 155 cases and 274 controls from the       birth. The mean lipid-corrected concentration of
previous study had a second serum sample avail-        serum PCBs (sum of 36 congeners) was similar
able (Høyer et al., 2000). Analyses were carried       for cases and controls (P value, 0.47 for paired
out in this group for four common PCB conge-           t-test). No association was found for specific PCB
ners. A statistically significant increased risk       congeners or for PCB groups as defined by Wolff
and trend was found for subjects in the highest        et al. (1997). [The Working Group noted that this
quartile of PCB-138 concentration (average of          study was well designed and considered most
two measurements; OR, 2.1; 95% CI, 1.0–4.4;            relevant confounders for cancer of the breast but,
P for trend = 0.04). Elevated odds ratios were         similar to other nested case–control studies with
reported for the highest quartile of exposure to       serum PCB measurements, had limited power.]
total PCBs and congeners PCB-118 and PCB-153               Between 1993 and 1997, 29 875 Danish women
(OR, 1.6, 1.9 and 1.3, respectively), but the asso-    aged 50 to 64 years were enrolled in a prospec-
ciation was not significant for these congeners or     tive study of diet and cancer and followed until
for PCB-180.                                           December 2000 through linkage with Danish
    Within the same cohort, a total of 161 cases       Cancer Registry (Raaschou-Nielsen et al., 2005).
with ER status information and 318 matched             During this period, 409 women were diagnosed
controls who were free of breast cancer were           with postmenopausal cancer of the breast;
included in an analysis according to ER status         each case was matched to one control by age,

202
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 365
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18065 Page 362 of
                                                      620
                                                                              Polychlorinated biphenyls


postmenopausal status (known/probable), and            (EBV-EA) potentiated the effects of serum PCBs,
use of hormone replacement therapy, and meas-          with a statistically significant interaction (P value
urements of 18 PCBs in adipose-tissue biopsies         = 0.025).
were obtained. No association was found between            An analysis of the same data set focusing on
concentrations of PCBs and risk of cancer of the       the effect of specific congeners reported a signif-
breast in the whole data set. However, an inverse      icant exposure–response relationship between
association was observed when the analysis was         risk of NHL and increasing concentrations of
restricted to the 75 ER-negative (ER–) cases (OR,      PCB-118, PCB-138, and PCB-153 (P for trend
0.3; 95% CI, 0.1–0.9). This inverse association for    < 0.05) (Engel et al., 2007). [The Working Group
ER– cases was also observed for the congeners          noted that this was the only nested case–control
PCB-138, PCB-153, PCB-170, PCB-180, PCB-183            study on PCB concentrations and NHL that
and PCB-187. [The Working Group noted that             adjusted for occupational exposure to potential
this was the largest nested case–control study         risk factors.]
of cancer of the breast with PCB measurements,             An analysis of the association between
and the only one to measure PCBs in adipose            NHL and exposure to PCBs conducted within
tissue rather than serum. The inverse association      the Nurses’ Health Study cohort (described in
of concentrations of total PCB and some PCB            the previous section) was reported in the same
congeners among women with ER– tumours                 publication (Engel et al., 2007). Thirty women
does not have a clear interpretation.]                 with incident NHL diagnosed between the
                                                       date of blood collection and May 1994 (median
(b)     NHL                                            follow-up, 1 year) were included as cases and
      See Table 2.7                                    78 cohort members selected previously as
                                                       controls for a study of cancer of the breast served
(i)    USA
                                                       as controls. Plasma samples were analysed for
     Seventy-four cases of NHL (ICD-8 200 or 202)      PCB concentrations for cases and for controls
identified during follow-up from 1975 to 1994 of       at the same time. A statistically significant
the cohort from Washington County, Maryland,           exposure–response relationship was observed
USA (described in the previous section) and            between risk of NHL and increasing concentra-
147 controls matched by race, sex, and age were        tions of lipid-corrected PCBs (sum of 21 conge-
included in a case–control study (Rothman et al.,      ners), with an odds ratio of 4.7 (95% CI, 1.2–18.9)
1997). PCB concentrations were measured in             for the third tertile, adjusted for age, BMI, and
serum collected before diagnosis and corrected         smoking status. A significant exposure–response
for lipids. There was a significant dose–response      relationship was also observed for PCB-118 and
relationship between risk of NHL and quartiles         PCB-138 (P for trend < 0.05), but not for PCB-153.
of lipid-corrected serum concentrations of PCBs            An extended follow-up of the Nurses’
(sum of 28 measured congeners). The odds ratios        Health Study cohort (median time to diagnosis,
for the third and fourth quartiles when compared       5.8 years) included 145 cases of NHL and selected
with the first quartile were 2.8 (95% CI, 1.1–7.6)     two controls for each case (n = 290) matched on
and 4.5 (95% CI, 1.7–12.0) respectively; these         age, race, month of blood draw, and fasting status
estimates were adjusted, in addition to matching       (Laden et al., 2010). Women with NHL were
variables, for education, cigarette smoking and        identified by annual follow-up questionnaires
occupational exposure to suspected risk factors        and confirmed by review of medical records and
for NHL. There was also an indication that sero-       pathology reports. No association was observed
positivity for the Epstein-Barr virus early antigen    between total serum concentrations of PCBs

                                                                                                        203
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 366
                                                                   204
                                                                         Table 2.7 Nested case-control studies on risk of non-Hodgkin lymphoma and measured serum or adipose concentrations of
                                                                         PCBs

                                                                         Reference,      Total       Exposure         Subgroup      Exposure categories       Exposed Relative risk     Covariates
                                                                         location        subjects    assessment       analysis                                cases   (95% CI)          Comments
                                                                         follow-up
                                                                         period
                                                                         USA
                                                                         Rothman         25 802      Serum, GC/                     Quartiles of PCB                                    Race, sex, age (matching), education,
                                                                         et al. (1997)   adults;     ECD, lipid-                    concentration (ng/g                                 cigarette smoking, potential for
                                                                                                                                                                                                                                     IARC MONOGRAPH – 107




                                                                         Maryland,       74 cases,   corrected                      lipid)                                              occupational exposure
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                         USA             147         concentrations   Sum of PCBs   648–806                   13       1.3 (0.5–3.3)    28 congeners measureda
                                                                         1972–1990       controls                                   814–1060                  21       2.7 (0.9–7.8)
                                                                         until 1994
                                                                                                                                    1070–2070                 30       4.1 (1.7–11.9)   P for trend = 0.0008
                                                                         Engel et al.                                               Median of quartiles of                              Same population studied by Rothman
                                                                         (2007)                                                     PCB concentration (ng/g                             et al. (1997) and Helzlsouer et al. (1999)
                                                                         Maryland,                                                  lipid)
                                                                         USA                                          Total PCBs    726.0                     13       1.6 (0.6–4.3)
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                                                                                    911.5                     21       3.0 (1.1–8.3)
                                                                                                                                    1337.5                    30       4.6 (1.7–12.7)
                                                                                                                                                                                                                                                            620




                                                                                                                      PCB-118       124.6                     23       4.9 (1.6–15.3)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                    164.9                     17       3.5 (1.0–11.8)
                                                                                                                                    214.7                     29       5.4 (1.7–17.1)   P for trend < 0.05
                                                                                                                      PCB-138       129.1                     20       2.5 (0.9–6.5)
                                                                                                                                    164.5                     19       2.7 (1.0–7.5)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                                                                                    242.4                     27       4.4 (1.5–12.6)   P for trend < 0.05




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 367
                                                                                                                      PCB-153       122.4                     14       1.0 (0.4–2.3)
                                                                                                                                    163.2                     17       1.4 (0.5–3.5)
                                                                                                                                    246.9                     27       2.2 (0.9–5.2)    P for trend < 0.05
                                                                                                                                                                                                                                                                    PageID.18066 Page 363 of
                                                                         Table 2.7 (continued)

                                                                         Reference,     Total      Exposure         Subgroup      Exposure categories       Exposed Relative risk     Covariates
                                                                         location       subjects   assessment       analysis                                cases   (95% CI)          Comments
                                                                         follow-up
                                                                         period
                                                                         Laden et al.   145        Serum, GC/                     Median of quartiles of                              Race, age, date of and fasting status at
                                                                         (2010)         cases      ECD, lipid-                    PCB concentration (ng/g                             blood draw (matching), region, BMI,
                                                                         11 states,     and 290    corrected                      lipid)                                              smoking, height, parity, breastfeeding
                                                                         USA            controls   concentrations                                                                     51 congeners measureda
                                                                         (Nurses’                                   Total PCB     547.8                     41/73    1.25 (0.68–2.28) Continuous (log-concentration) P = 0.76
                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                         Health Study                                             678.0                     41/73    1.32 (0.71–2.43)
                                                                         cohort)
                                                                                                                                  945.4                     30/72    1.02 (0.53–1.95)
                                                                                                                    PCB-118       42.9                      49       1.39 (0.78–2.47) Continuous (log-concentration) P = 0.42
                                                                                                                                  61.0                      31       0.89 (0.48–1.64)
                                                                                                                                  104.7                     27       0.81 (0.42–1.56)
                                                                                                                    PCB-138       53.2                      39       1.33 (0.73–2.40) Continuous (log-concentration) P = 0.59
                                                                                                                                  75.7                      48       1.61 (0.89–2.92)
                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                                                                                  113.3                     27       0.95 (0.49–1.83)
                                                                                                                    PCB-153       91.2                      33       0.85 (0.47–1.54) Continuous (log-concentration) P = 0.55
                                                                                                                                                                                                                                                             620




                                                                                                                                  120.3                     45       1.38 (0.76–2.51)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                  170.0                     30       0.82 (0.43–1.56)
                                                                                                                    PCB-180       63.4                      33       1.02 (0.54–1.93) Continuous (log-concentration) P = 0.82
                                                                                                                                  80.5                      44       1.24 (0.66–2.31)
                                                                                                                                  109.4                     32       1.03 (0.52–2.02)
                                                                                                                                                                                                                                                               filed 01/28/20




                                                                                                                    Immunotoxic   111.5                     56       1.83 (1.01–3.31) Continuous (log-concentration) P = 0.48




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 368
                                                                                                                    congenersb    149.6                     30       0.94 (0.51–1.76)
                                                                                                                                  228.7                     25       0.89 (0.45–1.77)
                                                                                                                                                                                                                                                                     PageID.18067 Page 364 of




                                                                   205
                                                                                                                                                                                                                                 Polychlorinated biphenyls
                                                                   206
                                                                         Table 2.7 (continued)

                                                                         Reference,      Total      Exposure         Subgroup      Exposure categories   Exposed Relative risk      Covariates
                                                                         location        subjects   assessment       analysis                            cases   (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         Bertrand        14 916     Serum, GC/                     Quintiles of PCB                                 Age, race, time and fasting status at
                                                                         et al. (2010)   men;       ECD, lipid-                    concentration (ng/g                              blood draw (matching), region, height,
                                                                         USA             205        corrected                      lipid)                                           BMI, alcohol, smoking
                                                                         (Physicians’    cases      concentrations                                                                  51 congeners measuredc
                                                                                                                                                                                                                              IARC MONOGRAPH – 107




                                                                         Health Study    and 409                     Total PCB     163–617               33       1.0               Continuous (log-concentration) P < 0.01
                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                         cohort)         controls                                  > 617–742             31       0.86 (0.47–1.6)
                                                                         1982–2003
                                                                                                                                   > 742–894             34       0.99 (0.55–1.8)
                                                                                                                                   > 894–1121            46       1.3 (0.71–2.3)
                                                                                                                                   > 1121–5322           61       1.6 (0.91–2.9)
                                                                                                                     PCB-118       > 42–56               29       0.80 (0.42–1.5)   Continuous (log-concentration) P = 0.15
                                                                                                                                   > 56–77               40       1.1 (0.59–2.0)
                                                                                                                                   > 77–105              46       1.2 (0.63–2.2)
                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                                                                   > 105–734             57       1.4 (0.76–2.5)
                                                                                                                     PCB-138       > 59–76               38       1.3 (0.68–2.3)    Continuous (log-concentration) P = 0.02
                                                                                                                                                                                                                                                     620




                                                                                                                                   > 76–97               38       1.2 (0.64–2.1)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                   > 97–122              37       1.2 (0.64–2.2)
                                                                                                                                   > 122–541             63       1.8 (0.98–3.2)
                                                                                                                     PCB-153       > 95–122              37       1.2 (0.67–2.3)    Continuous (log-concentration) P < 0.01
                                                                                                                                   > 121–148             36       1.3 (0.68–2.4)
                                                                                                                                                                                                                                                       filed 01/28/20




                                                                                                                                   > 148–188             37       1.2 (0.62–2.2)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 369
                                                                                                                                   > 188–761             67       2.1 (1.1–3.8)
                                                                                                                     PCB-180       > 68–84               40       1.5 (0.82–2.7)    Continuous (log-concentration) P < 0.01
                                                                                                                                   > 84–102              35       1.4 (0.75–2.7)
                                                                                                                                   > 102–126             44       1.8 (0.96–3.3)
                                                                                                                                   > 126–528             61       2.4 (1.3–4.5)
                                                                                                                     Immunotoxic   > 113–145             35       0.98 (0.54–1.8)   Continuous (log-concentration) P = 0.09
                                                                                                                     congenersb    > 145–189             36       0.99 (0.55–1.8)
                                                                                                                                   > 189–245             45       1.2 (0.64–2.1)
                                                                                                                                   > 245–1813            57       1.4 (0.80–2.6)
                                                                                                                                                                                                                                                             PageID.18068 Page 365 of
                                                                         Table 2.7 (continued)

                                                                         Reference,      Total      Exposure          Subgroup    Exposure categories       Exposed Relative risk       Covariates
                                                                         location        subjects   assessment        analysis                              cases   (95% CI)            Comments
                                                                         follow-up
                                                                         period
                                                                         Northern Europe (Norway, Denmark)
                                                                         Engel         87 600;   Serum, HRGC/                     Median of quartiles of                                Age, sex, county, date of examination
                                                                         et al. (2007) 190       ID-HRMS,                         PCB concentration (ng/g                               (matching), BMI, smoking status
                                                                         Norway        case–     lipid-corrected                  lipid)                                                All cases ≥ 2 years from blood collection
                                                                         (JANUS        control   concentrations                                                                         to diagnosis; 36 congeners measuredd
                                                                                                                                                                                                                                                                        Case 2:15-cv-00201-SMJ




                                                                         cohort)       pairs                          Total PCB   1398.3                    48       1.1 (0.7–2.0)
                                                                         1972–1978                                                1674.9                    38       1.0 (0.5–1.9)
                                                                         until 1999
                                                                                                                                  2148.2                    60       1.7 (0.8–3.4)      P for trend < 0.05
                                                                                                                      PCB-118     80.6                      43       1.0 (0.5–2.0)
                                                                                                                                  100.0                     47       1.2 (0.6–2.3)
                                                                                                                                  138.7                     58       1.7 (0.9–3.5)      P for trend < 0.05
                                                                                                                      PCB-138     122.8                     29       0.6 (0.3–1.2)
                                                                                                                                                                                                                                                                        ECF No. 388-2




                                                                                                                                  153.4                     42       0.9 (0.5–1.7)
                                                                                                                                  190.0                     68       1.7 (0.8–3.2)      P for trend < 0.05
                                                                                                                                                                                                                                                                620




                                                                                                                      PCB-153     268.1                     44       1.2 (0.6–2.3)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                  330.2                     43       1.2 (0.7–2.2)
                                                                                                                                  417.3                     63       2.0 (1.0–3.9)      P for trend < 0.05
                                                                         Bräuner         57 053;    Adipose tissue,               Quintiles of PCB                   IRR (95% CI)       Age, sex (stratified), adjusted for BMI
                                                                         et al. (2012)   239        GC/MS,                        concentration (ng/g                                   Lipid content by gravimetric method; 10
                                                                         Copenhagen      cases      lipid-corrected               lipid)                                                PCB congeners measured.e Participants
                                                                                                                                                                                                                                                                  filed 01/28/20




                                                                         and Aarhus,     and 245    concentrations                                                                      with PCB concentrations < LOD were




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 370
                                                                         Denmark         controls                                                                                       excluded from the analysis
                                                                         (DCH                                                                                                           Case-content analysis
                                                                         cohort)                                      Total PCB   770–939                   55       0.74 (0.44–1.24)
                                                                         1994–97                                                  939–1143                  57       0.81 (0.48–1.35)
                                                                         until 2008
                                                                                                                                  1143–1351                 42       1.15 (0.63–2.11)
                                                                                                                                  1351–2157                 23       0.71 (0.34–1.45)
                                                                                                                                  Linear estimate per IQR   239      0.99 (0.79–1.25)
                                                                                                                      PCB-118     25–34                     63       0.88 (0.50–1.56)
                                                                                                                                  34–48                     58       0.96 (0.55–1.65)
                                                                                                                                  48–62                     34       0.67 (0.34–1.31)
                                                                                                                                  62–150                    25       0.72 (0.36–1.44)
                                                                                                                                  Linear estimate per IQR   233      0.88 (0.68–1.14
                                                                                                                                                                                                                                                                        PageID.18069 Page 366 of




                                                                   207
                                                                                                                                                                                                                                    Polychlorinated biphenyls
                                                                   208
                                                                         Table 2.7 (continued)

                                                                         Reference,    Total      Exposure     Subgroup   Exposure categories       Exposed Relative risk       Covariates
                                                                         location      subjects   assessment   analysis                             cases   (95% CI)            Comments
                                                                         follow-up
                                                                         period
                                                                         Bräuner et                            PCB-156    28–34                     51       0.59 (0.34–1.02)
                                                                         al. (2012)                                       34–41                     54       0.68 (0.40–1.16)
                                                                         Copenhagen                                       41–50                     45       0.94 (0.51–1.75)
                                                                         and Aarhus,
                                                                                                                                                                                             IARC MONOGRAPH – 107




                                                                                                                          50–88                     23       0.66 (0.31–1.37)
                                                                         Denmark
                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                         (DCH                                             Linear estimate per IQR   171      1.01 (0.79–1.29)
                                                                         cohort)                               PCB-99     20–27                     42       1.60 (0.85–3.01)
                                                                         1994–97                                          27–37                     53       1.56 (0.84–2.89)
                                                                         until 2008                                       37–47                     24       1.20 (0.58–2.49)
                                                                         (cont.)                                          47–110                    20       1.42 (0.59–3.40)
                                                                                                                          Linear estimate per IQR   171      1.09 (0.83–1.43)
                                                                                                               PCB-138    100–140                   44       0.66 (0.38–1.14)
                                                                                                                          140–180                   74       1.04 (0.62–1.74)
                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                          180–230                   41       1.25 (0.67–2.33)
                                                                                                                          230–380                   26       0.68 (0.34–1.36)
                                                                                                                                                                                                                    620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                          Linear estimate per IQR   238      0.99 (0.78–1.26)
                                                                                                               PCB-153    240–300                   57       0.88 (0.52–1.50)
                                                                                                                          300–370                   56       0.67 (0.40–1.12)
                                                                                                                          370–430                   42       1.50 (0.81–2.78)
                                                                                                                          430–730                   28       0.85 (0.42–1.73)
                                                                                                                                                                                                                      filed 01/28/20




                                                                                                                          Linear estimate per IQR   239      0.97 (0.77–1.23)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 371
                                                                                                               PCB-170    87–100                    47       1.19 (0.68–2.09)
                                                                                                                          100–130                   69       0.93 (0.54–1.59)
                                                                                                                          130–150                   42       1.46 (0.75–2.83)
                                                                                                                          150–230                   23       0.80 (0.38–1.69)
                                                                                                                          Linear estimate per IQR   238      0.98 (0.72–1.33)
                                                                                                               PCB-180    170–200                   55       1.03 (0.60–1.77)
                                                                                                                          200–240                   61       1.19 (0.69–2.05)
                                                                                                                          240–290                   49       1.09 (0.59–2.01)
                                                                                                                          290–480                   21       0.69 (0.32–1.46)
                                                                                                                          Linear estimate per IQR   239      0.99 (0.77–1.27)
                                                                                                                                                                                                                            PageID.18070 Page 367 of
                                                                         Table 2.7 (continued)

                                                                         Reference,        Total       Exposure              Subgroup                Exposure categories             Exposed Relative risk            Covariates
                                                                         location          subjects    assessment            analysis                                                cases   (95% CI)                 Comments
                                                                         follow-up
                                                                         period
                                                                         Bräuner et                                          PCB-183                 19–24                           35          0.58 (0.32–1.03)
                                                                         al. (2012)                                                                  24–31                           69          0.91 (0.54–1.51)
                                                                         Copenhagen                                                                  31–39                           40          1.03 (0.56–1.90)
                                                                         and Aarhus,
                                                                                                                                                     39–65                           23          0.68 (0.34–1.37)
                                                                         Denmark
                                                                                                                                                     Linear estimate per IQR         226         0.88 (0.70–1.10)
                                                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                         (DCH
                                                                         cohort)                                             PCB-187                 17–46                           61          1.00
                                                                         1994–97                                                                     46–56                           49          0.69 (0.40–1.17)
                                                                         until 2008                                                                  56–68                           62          0.97 (0.57–1.64)
                                                                         (cont.)                                                                     68–84                           44          1.30 (0.68–2.47)
                                                                                                                                                     84–140                          22          0.69 (0.33–1.44)
                                                                                                                                                     Linear estimate per IQR         238         0.92 (0.73–1.15)
                                                                                                                             PCB-201                 6–15                            43          1.00
                                                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                                                                                     15–19                           62          0.98 (0.56–1.73)
                                                                                                                                                     19–23                           58          1.20 (0.66–2.21)
                                                                                                                                                                                                                                                                                                  620




                                                                                                                                                     23–28                           36          0.82 (0.41–1.67)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                     28–45                           25          0.88 (0.38–2.03)
                                                                                                                                                     Linear estimate per IQR         224         0.93 (0.68–1.28)
                                                                         a Congeners measured: PCBs 28, 52, 56, 74, 99, 101, 105, 110, 118, 138, 146, 153, 156, 170, 172, 177, 178, 180, 183, 187, 189, 193, 194, 195, 201, 203, and 206
                                                                         b Immunotoxic congeners: PCB-66, PCB-74, PCB-105, PCB-118, PCB-156, and PCB-167
                                                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                         c Ninety-nine percent of samples had concentrations greater than the limit of detection for PCB congeners 74, 118, 138, 146, 153, 156, 170, 180, 187, 194, 196, 199, 203, 206, and 209




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 372
                                                                         d Congeners measured: PCBs 126, 169, 74, 99, 118, 105, 146, 153, 138, 158, 167, 156, 157, 178, 187, 183, 177, 172, 180, 170, 189, 201, 196, 203, 195, 194, 206, 209; 26 with > 90% samples

                                                                         having concentrations greater than the limit of detection
                                                                         e Congeners measured: PCBs 99, 118, 138, 153, 156, 170, 180, 183, 187, and 201. LOD, 0.10–1.00 ng/g lipid; proportion of subjects with values greater than the limit of detection ranged

                                                                         from 72% (PCB-99) to 100% (PCB-153 and PCB-180)
                                                                         BMI, body mass index; ECD, electron capture detection; ER, estrogen receptor; FTP, full-term pregnancy; GC, gas chromatography; HRGC, high-resolution gas chromatography; ID-
                                                                         HRMS, isotope dilution high-resolution mass spectrometry; IRR, incidence rate ratio; IQR, interquartile range; LOD, limit of detection; mo, month; NHL, non-Hodgkin lymphoma;
                                                                         NR, not reported; OR, odds ratio; PCB, polychlorinated biphenyl
                                                                                                                                                                                                                                                                                                          PageID.18071 Page 368 of




                                                                   209
                                                                                                                                                                                                                                                                      Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18072 Page 369 of
                                                      620
IARC MONOGRAPH – 107


(sum of 51 congeners measured as lipid-corrected       status, alcohol intake, and height, in addition to
concentrations) or for specific congeners (PCB-        matching variables. However, using the natural
118, PCB-138, PCB-153, PCB-180) after adjust-          log of lipid-corrected concentrations of PCBs,
ment for several confounders. The same pattern         the association was statistically significant for
of no association was observed in the subgroup         the fully adjusted model (P value < 0.01, OR not
analysis by the main subtypes of NHL, diffuse          reported). The association was also significant
large B-cell lymphoma (DLBCL), follicular              for the log-concentrations of PCB-138, PCB-153
lymphoma, and chronic lymphocytic leukaemia/           and PCB-180, as well as for the sum of PCBs -118,
small lymphocytic lymphoma. [This was the              -138, -153 and -180. [The Working Group noted
only nested case–control study on non-Hodgkin          that this was a well-designed study with reason-
lymphoma to include women only. The Working            able sample size. The multivariable adjustment
Group noted that it was a well-designed study.         weakened the association with total PCBs, but
The positive association observed in the initial       did not substantially change the interpretation.]
study was not confirmed in the second, larger          (ii)   Northern Europe
study, after adjustment for additional relevant
confounders. However, in the second study                  Within the JANUS cohort, described in the
the time since blood draw was prolonged and            previous section, 194 histologically confirmed
different laboratories and laboratory methods          cases of NHL were ascertained with follow-up to
were used for analysis.]                               1999 (median time to diagnosis, 16.6 years) (Engel
     The Physicians’ Health Study began in 1982        et al., 2007). Information, including lipid-cor-
in the USA as a randomized trial for the primary       rected concentrations of 36 PCB congeners, was
prevention of cardiovascular disease and cancer        available for 190 case–control pairs matched by
in male physicians aged 40–84 years at enrolment.      age, sex, county, and date of examination. In
A total of 14 916 participants provided a blood        the analysis further adjustments were made for
sample in 1982–84 (before randomization) and           BMI and smoking status. The odds ratio for the
were followed until 2003 using annual question-        association of NHL with the sum of PCBs was
naires confirmed by review of medical records to       1.7 (95% CI, 0.8–3.4) when comparing the fourth
identify newly diagnosed NHL (Bertrand et al.,         quartile with the first. A statistically significant
2010). After excluding those with a diagnosis          increase in risk was reported for the highest to the
within 6 months after blood collection, prior          lowest quartile of PCB-153 concentrations (OR,
diagnosis of cancer, NHL of uncommon subtypes          2.0; 95% CI, 1.0–3.9), with a significant upward
(i.e. mantle cell lymphoma), or lacking sufficient     dose–response trend (P < 0.05). Odds ratios of
information for subtype classification, 205 cases      1.7 in the fourth exposure quartile and signifi-
with available blood samples were included. For        cant trends were also reported for PCB-118 and
each case, two subjects who were at risk of NHL        PCB-138. [The Working Group noted that the
when the case occurred were randomly selected          sample size, and therefore the power of the study,
as controls matched by race, age, and date of blood    was in the range of that of the remaining nested
collection. Lipid-corrected concentrations of 51       case–control studies. It was not clear, therefore,
PCB congeners in serum were determined for             why significant associations were found for
cases and controls. The odds ratio for the highest     three congeners, namely PCB-118, PCB-138, and
versus lowest quintile of total PCBs adjusted for      PCB-153, but not for all PCBs combined.]
matching variables was 1.9 (95% CI, 1.1–3.2),              The association between NHL and PCB
which was reduced to 1.6 (95% CI, 0.91–2.9)            concentrations in adipose tissue was also studied
after adjustment for region, BMI, smoking              among participants in the Danish diet and cancer


210
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 373
      Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.18073 Page 370 of
                                                       620
                                                                              Polychlorinated biphenyls


study (Raaschou-Nielsen et al., 2005) described         95% CI, 0.5–3.8 for the third versus the first
in section 2.2.3(a)(ii) (Bräuner et al., 2012). Up      quartile); however, there was an increased risk
to July 2008 (mean follow-up, 9.6 years), 278           of testicular germ cell tumours for the highest
initially cancer free cohort members were diag-         versus the lowest tertile of PCB-99 concentra-
nosed with NHL; a subcohort of 256 participants         tion (OR, 2.2; 95% CI, 0.8–5.9) and of PCB-167
was randomly selected for analysis using a case–        (OR, 4.4; 95% CI, 1.0–19.8). Cases of seminoma
cohort approach. Valid measurements of concen-          had significantly lower concentrations of conge-
trations of 10 PCB congeners in adipose tissue          ners PCB-44, PCB-49, and PCB-52 and signif-
were available for 239 cases and 245 subcohort          icantly higher concentrations of congeners
members. Age was used as the timescale for the          PCB-99, PCB-138, PCB-153, PCB-167, PCB-183,
analysis, stratified by sex and adjusted for BMI.       and PCB-195. Similar patterns of elevated odds
No association was observed between lipid-cor-          ratios were seen for PCB-99 and PCB-167 in this
rected concentrations of total PCBs in adipose          subgroup of cases. [The Working Group noted
tissue and risk of NHL. There was also no               that this was a well-designed study, but with
consistent association and no significant trend         small sample size and very limited power.]
with PCB congeners. However, odds ratios were               McGlynn et al. (2009) analysed concentra-
greater than 1 for all concentrations of PCB-99.        tions of 15 PCBs in pre-diagnostic serum samples
[The Working Group noted that this was the              of 736 incident cases of testicular germ cell
largest nested case–control study on NHL and            tumours and 913 controls matched to the cases
PCB concentrations measured in adipose tissue;          on age, race, and serum draw date in a cohort
estimates were adjusted only for age, sex, and          of men in the United States military. The sum
BMI. The study explored the potential effect of         of PCB concentrations was significantly associ-
all PCBs and a list of 10 specific congeners, with      ated with decreased risk of all testicular germ
a consistent pattern of no association for all of       cell tumours, and with non-seminoma and semi-
them.]                                                  noma. Statistically significantly decreased risks
                                                        of all testicular germ cell tumours were also asso-
(c)     Cancer of the male genital tract                ciated with eight specific congeners (PCB-118,
    See Table 2.8                                       PCB-138, PCB-153, PCB-156, PCB-163, PCB-170,
    A nested case–control study on the risk of          PCB-180, and PCB-187). Similar decreases in
testicular germ cell tumours was carried out            risk were observed for non-seminoma with the
within the Norwegian JANUS cohort, described            same congeners, while decreased risk of semi-
in Section 2.2.3(a)(ii) (Purdue et al., 2009). Cases    noma was associated with PCB-138, PCB-153,
and controls were selected from cohort members          PCB-156, PCB-163, and PCB-170. Other conge-
with baseline blood collection without prior            ners and groups of congeners were not associated
history of cancer. One male control was matched         with testicular germ cell tumours. In another
to each case by region, age group (2 years), and        study using data from 568 cases and 698 controls
year of blood draw. Lipid-corrected measure-            enrolled in the same cohort, Chia et al. (2010)
ments of the concentrations of 34 PCBs were             examined associations between testicular germ
available for 49 cases and 51 controls; 34 of the 49    cell tumours and 11 PCB congeners in relation to
cases were seminomas, 8 were non-seminomas, 5           polymorphisms in hormone-metabolizing genes.
were of mixed histology, and 2 were of unknown          A statistically significant reduced risk of testic-
histology. There was no statistically significant       ular germ cell tumour for PCB-118 and PCB-138
association between risk of testicular germ cell        was found only among subjects with the major
tumours and total PCB concentration (OR, 1.3;           homozygous allele for HSD17B4. [These appear

                                                                                                       211
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 374
                                                                   212
                                                                         Table 2.8 Nested case-control studies on risk of cancer of the male genital tract and measured serum concentrations of PCBs

                                                                         Reference,      Total subjects   Exposure assessment     Organ site   Exposure categories      Exposed   Relative risk    Covariates
                                                                         location,                                                (ICD code)                            cases     (95% CI)         Comments
                                                                         follow-up
                                                                         period
                                                                         Purdue et al.   87 647 men;      Serum, HRGC/ID-         TGC          Tertiles of PCB                                     Age, county, period of blood draw
                                                                         (2009)          49 cases and     HRMS, lipid-corrected   tumour       concentration                                       (matching)
                                                                         Norway          51 controls      concentrations          (186)        Tertile 1                14        1.0              34 congeners measured
                                                                         (JANUS                                                                Tertile 2                16        1.1 (0.5–2.7)
                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                         cohort)
                                                                                                                                               Tertile 3                19        1.3 (0.5–3.8)
                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                         1972–1978
                                                                         until 1999                                                            Selected PCB
                                                                                                                                               congeners: tertile 3,
                                                                                                                                               tertile 1 as referent:
                                                                                                                                               PCB-44                   18        0.6 (0.1–3.8)
                                                                                                                                               PCB-49                   20        1.2 (0.2–7.6)
                                                                                                                                               PCB-52                   20        1.0 (0.3–3.5)
                                                                                                                                               PCB-99                   21        2.2 (0.8–5.9)
                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                                                                                               PCB-138                  24        1.8 (0.6–5.1)
                                                                                                                                               PCB-153                  19        1.2 (0.4–3.4)
                                                                                                                                                                                                                                                              620




                                                                                                                                               PCB-167                  19        4.4 (1.0–20.0)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                               PCB-183                  18        1.3 (0.5–3.5)
                                                                                                                                               PCB-195                  15        1.7 (0.6–4.6)
                                                                                                                                  Seminoma     Selected PCB
                                                                                                                                  (n = 34)     congeners: tertile 3,
                                                                                                                                                                                                                                                                filed 01/28/20




                                                                                                                                               tertile 1 as referent
                                                                                                                                               PCB-44                   12        0.2 (0.01–2.0)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 375
                                                                                                                                               PCB-49                   14        0.3 (0.02–4.7)
                                                                                                                                               PCB-52                   14        0.4 (0.07–2.3)
                                                                                                                                               PCB-99                   17        4.4 (1.0–21)
                                                                                                                                               PCB-138                  17        2.1 (0.6–7.2)
                                                                                                                                               PCB-153                  13        1.2 (0.4–4.3)
                                                                                                                                               PCB-167                  15        6.7 (1.1–43)
                                                                                                                                               PCB-183                  14        2.9 (0.6–14)
                                                                                                                                               PCB-195                  13        3.0 (0.8–12)
                                                                                                                                               Total PCBs               14        1.2 (0.4–4.1)
                                                                                                                                                                                                                                                                      PageID.18074 Page 371 of
                                                                         Table 2.8 (continued)

                                                                         Reference,       Total subjects   Exposure assessment   Organ site   Exposure categories   Exposed   Relative risk       Covariates
                                                                         location,                                               (ICD code)                         cases     (95% CI)            Comments
                                                                         follow-up
                                                                         period
                                                                         McGlynn          Military men     Blood, GC-MS          TGC          Quartiles of PCB                                    Age, race/ethnicity, date of serum
                                                                         et al. (2009),   [number not      lipid-adjusted        tumours      concentration (ng/g                                 sample collection, serum DDE
                                                                         USA              reported];       concentrations;                    lipid)                                              level, age at serum draw, BMI,
                                                                         (STEED           736 cases and    questionnaire                                                                          height
                                                                         Study)           913 controls                                                                                            Quartile 1 as reference
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         2002–2005                                                            Total PCBs
                                                                                                                                 TGC          (158–250)             171       0.88 (0.67–1.16)    P for trend = 0.006
                                                                                                                                 tumours      (251–390)             175       0.73 (0.54 −0.98)
                                                                                                                                              (> 390)               162       0.61 (0.43–0.86)
                                                                                                                                 Seminoma     (158–250)             60        0.90 (0.6–1.35)     P for trend = 0.05
                                                                                                                                              (251–390)             91        0.89 (0.59–1.34)
                                                                                                                                              (> 390)               88        0.64 (0.41–1.02)
                                                                                                                                 Non-         (158–250)             111       0.84 (0.61–1.15)    P for trend = 0.007
                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                                                                                 seminoma     (251–390)             84        0.62 (0.43–0.88)
                                                                                                                                                                                                                                                                   620




                                                                                                                                              (> 390)               73        0.55 (0.37–0.83)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              PCB-118
                                                                                                                                 All TGC      (7.2–10.5)            171       0.71 (0.53–0.94)
                                                                                                                                 tumours      (10.6–15.6)           151       0.60 (0.45–0.81)
                                                                                                                                              (> 15.6)              148       0.55 (0.40–0.76)    P for trend = 0.0007
                                                                                                                                                                                                                                                                     filed 01/28/20




                                                                                                                                              PCB-138




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 376
                                                                                                                                              (15.6–24.5)           168       0.65 (0.48–0.88)
                                                                                                                                              (24.6–37.7)           162       0.54 (0.39–0.75)
                                                                                                                                              (> 37.7)              164       0.46 (0.32–0.66)    P for trend = 0.0001
                                                                                                                                              PCB-153
                                                                                                                                              (23.4–37.2)           158       0.61 (0.45–0.82)
                                                                                                                                              (37.3–56.3)           166       0.53 (0.38–0.73)
                                                                                                                                              (> 56.3)              169       0.45 (0.31–0.66)    P for trend = 0.0003
                                                                                                                                              PCB-156
                                                                                                                                              (5.3–6.9)             98        0.66 (0.48–0.90)
                                                                                                                                              (7.0–10.0)            120       0.77 (0.56–1.06)
                                                                                                                                              (> 10.0)              96        0.57 (0.40–0.81)    P for trend = 0.002
                                                                                                                                                                                                                                                                           PageID.18075 Page 372 of




                                                                   213
                                                                                                                                                                                                                                       Polychlorinated biphenyls
                                                                   214
                                                                         Table 2.8 (continued)

                                                                         Reference,    Total subjects   Exposure assessment   Organ site   Exposure categories   Exposed   Relative risk      Covariates
                                                                         location,                                            (ICD code)                         cases     (95% CI)           Comments
                                                                         follow-up
                                                                         period
                                                                         McGlynn et                                                        PCB-163
                                                                         al. (2009),                                                       (5.9–8.1)             128       0.70 (0.52–0.93)
                                                                         USA                                                               (8.2–11.5)            110       0.55 (0.40–0.76)
                                                                         (STEED
                                                                                                                                                                                                                                  IARC MONOGRAPH – 107




                                                                                                                                           (> 115)               131       0.59 (0.42–0.83)   P for trend = 0.001
                                                                         Study)
                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                         2002–2005                                                         PCB-170
                                                                         (cont.)                                                           (6.5–9.7)             145       0.73 (0.55–0.98)
                                                                                                                                           (9.8–14.5)            136       0.61 (0.44–0.84)
                                                                                                                                           (> 14.5)              144       0.56 (0.39–0.80)   P for trend = 0.002
                                                                                                                                           PCB-180
                                                                                                                                           (15.8–25.9)           177       0.83 (0.62–1.12)
                                                                                                                                           (26.0–41.8)           176       0.68 (0.49–0.95)
                                                                                                                                           (> 41.8)              161       0.56 (0.38–0.82)   P for trend = 0.003
                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                                                                                           PCB-187
                                                                                                                                           (5.8–8.0)             133       0.70 (0.52–0.94)
                                                                                                                                                                                                                                                         620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                           (8.1–11.6)            120       0.58 (0.42–0.81)
                                                                                                                                           (> 11.6)              133       0.60 (0.42–0.86)   P for trend = 0.004
                                                                         Chia et al.   568 cases and    Blood, GC-MS          TGC                                                             Age, race, date of serum sample,
                                                                         (2010)        698 controls     lipid-adjusted        tumours      PCB-118                                            cryptorchidism, family history of
                                                                         USA                            concentrations;       (186)        AA genotype                                        testicular cancer, BMI
                                                                                                                                                                                                                                                           filed 01/28/20




                                                                         2002–2005                      questionnaire                                                                         Same cohort studied by McGlynn
                                                                                                                                           (7.01–10.40)          100       0.66 (0.46–0.96)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 377
                                                                                                                                                                                              et al. (2009)
                                                                                                                                                                                              AA genotype: AA-homozygous
                                                                                                                                                                                              major allele HSD17B4; AA/
                                                                                                                                                                                              TT genotype: minor allele for
                                                                                                                                                                                              HSD17B4
                                                                                                                                                                                              Quartile 1 as reference
                                                                                                                                           (10.41–15.56)         92        0.59 (0.40–0.87)
                                                                                                                                           (> 15.57)             74        0.46 (0.31–0.70)   P for trend ≤ 0.001
                                                                                                                                           AT/TT genotype
                                                                                                                                           (7.01–10.40)          38        1.27 (0.66–2.41)
                                                                                                                                           (10.41–15.56)         31        1.06 (0.54–2.08)
                                                                                                                                           (> 15.57)             43        1.69 (0.85–3.38)   P for trend = 0.019
                                                                                                                                                                                                                                                                 PageID.18076 Page 373 of
                                                                         Table 2.8 (continued)

                                                                         Reference,        Total subjects     Exposure assessment         Organ site      Exposure categories       Exposed      Relative risk        Covariates
                                                                         location,                                                        (ICD code)                                cases        (95% CI)             Comments
                                                                         follow-up
                                                                         period
                                                                         Chia et al.                                                                      PCB-138
                                                                         (2010)                                                                           AA genotype
                                                                         USA                                                                              (15.85–25.00)             95           0.72 (0.49–1.07)
                                                                         2002–2005
                                                                                                                                                          (25.01–38.53)             96           0.57 (0.38–0.85)
                                                                         (cont.)
                                                                                                                                                          (> 38.53)                 79           0.46 (0.30–0.72)     P for trend < 0.001
                                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                                                                                                          AA/TT genotype
                                                                                                                                                          (15.85–25.00)             27           0.61 (0.31–1.20)
                                                                                                                                                          (25.01–38.53)             36           1.10 (0.54–2.25)
                                                                                                                                                          (> 38.53)                 43           1.61 (0.76–3.41)     P for trend = 0.287
                                                                         Sawada et al.     14 203 men;        Serum, HRGC/ID-             Prostate        Quartiles of PCB                                            Age, area, date, and fasting hours
                                                                         (2010)            201 cases and      HRMS; lipid-corrected                       concentration (ng/g                                         at blood draw (matching), BMI,
                                                                         10 areas of       402 controls       concentrations                              lipid)                                                      smoking, alcohol, marital status,
                                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                         Japan                                                                            319–447                   49           1.06 (0.63–1.79)     intake of green tea and miso soup
                                                                         1990–1995                                                                        448–668                   41           0.84 (0.49–1.46)     Sum of 41 congeners; LOD, 2 pg/g
                                                                         until 2005                                                                                                                                   wet weight
                                                                                                                                                                                                                                                                                          620




                                                                                                                                                          ≥ 669                     44           0.97 (0.51–1.87)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                 P for trend = 0.9
                                                                         BMI, body mass index; DDE, dichlorodiphenyldichloroethylene; ECD, electron capture detection; GC, gas chromatography; HRGC, high-resolution gas chromatography; ID-HRMS,
                                                                         isotope dilution high-resolution mass spectrometry; IRR, incidence rate ratio; LOD, limit of detection; NR, not reported; OR, odds ratio; PCB, polychlorinated biphenyl; STEED, US
                                                                         Servicemen’s Testicular Tumor Environmental and Endocrine Determinants Study; TGC, testicular germ cell
                                                                                                                                                                                                                                                                                            filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 378
                                                                                                                                                                                                                                                                                                  PageID.18077 Page 374 of




                                                                   215
                                                                                                                                                                                                                                                              Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20   PageID.18078 Page 375 of
                                                       620
IARC MONOGRAPH – 107


to have been large, well-designed and well-imple-           In a case–control study in Australia (Fritschi
mented studies, but the consistent inverse asso-        et al., 2005), including 694 histologically
ciations of cancer risk with exposure to PCBs           confirmed cases of NHL, and 694 controls,
could not be explained biologically.]                   exposure to PCBs was coded by an expert indus-
    The Japan Public Health Center-based                trial hygienist based on questionnaire informa-
Prospective Study was initiated in 1990. After          tion. After adjusting by age, sex, residence and
excluding subjects from Tokyo for whom cancer           ethnicity, ever exposure to PCBs was not notably
information was not available, the cohort               related to increased risk of NHL (OR, 1.10;
consisted of 65 657 men, of whom 14 203 (28%)           95% CI, 0.49–2.44) or to the subgroup of B-cell
donated blood between 1990 and 1995 (Sawada             NHL (OR, 1.18; 95% CI, 0.53–2.62); however,
et al., 2010). Up to December 2005, 201 newly           risk was elevated among the subjects probably
diagnosed cases of cancer of the prostate were          exposed (OR, 4.54; 95% CI, 0.97–21). Indicators
identified using several information sources            of frequency, intensity, and duration of exposure
(97% pathologically confirmed). For each case,          did not show clear trends in risk. Occupational
two controls were selected from among subjects          exposure to PCBs was very rare in this study,
with no history of cancer of the prostate when          with only 25 subjects (13 cases and 12 controls)
the case was diagnosed, matched by age (within          possibly or probably exposed. [The Working
3 years), public health-centre area, residence, date    Group noted that this general-population case–
and time of day of blood collection, and duration       control study may have been underpowered to
of fasting. Lipid-corrected plasma concentra-           detect associations with PCBs, given the low
tions of 41 PCB congeners were measured. Apart          prevalence of exposure.]
from matching variables, comparisons between                A case–control study was conducted in an
cases and controls were further adjusted for BMI,       area of northern Italy where environmental
smoking, alcohol, marital status, and intakes of        exposure had resulted from soil contamination,
green tea and miso soup. No statistically signif-       most likely generated by spills from an adja-
icant association with all cancers of the prostate      cent factory producing PCBs and organochlo-
was seen for total PCBs, for individual PCBs,           rine chemicals. PCB concentration in the soil
or for PCBs grouped according to Wolff et al.           was used to define four areas with increasing
(1997). No statistically significant differences        concentrations of exposure. Overall, 495 cases
were found for total PCBs according to stage            of NHL, including 208 prevalent cases and 287
(localized or advanced) at diagnosis of cancer          incident cases, identified in the Cancer Registry
of the prostate. [The Working Group noted that          of the Brescia Local Health Authority, and 1467
this was a well-designed and -conducted study           population controls, randomly selected from
showing null results; although the sample size          the resident population, frequency-matched to
was limited, power was reasonable for the main          cases by age and sex, participated in the study.
analysis, but limited for subgroup analyses.]           Exposure to PCBs was assigned according to
                                                        residence in one of three contaminated zones or
                                                        a control zone, using three metrics: main life-
2.3 Case–control studies of                             time residence; residence for at least 10 years in
    occupational and environmental                      a given area; and duration of residence. Risk of
    exposure                                            NHL was elevated for subjects having resided 10
                                                        or more years in any of the three contaminated
2.3.1 NHL                                               areas (OR, 1.4; 95% CI, 1.1–1.8), and particularly
      See Table 2.9                                     in the most polluted (OR, 1.9; 95% CI, 0.9–3.9).

216
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 379
                                                                         Table 2.9 Case–control studies on risk of non-Hodgkin lymphoma and exposure to PCBs

                                                                         Reference,    Total No.   Control       Organ site         Exposure assessment     Exposure categories      Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                                          cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         Fritschi       694        Population    NHL (200, 202)     Retrospective           Unexposed                681       1.0                Age, sex, state
                                                                         et al. (2005), 694                                         expert assessment of    Any exposure             13        1.10 (0.12–1.31)   of residence,
                                                                         Australia                                                  occupational exposure   Possible exposure        NR        0.40 (0.12–1.31)   ethnicity
                                                                         2000–01                                                    to PCBs
                                                                                                                                                            Probable exposure        NR        4.54 (0.97–21)
                                                                                                                                                            Low intensity level      NR        1.91 (0.75–4.85)
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                                                                                                            Medium intensity level   NR        0.78 (0.17–3.50)
                                                                                                                                                            Intensity level
                                                                                                                                                            ≤ 4 days/yr              NR        1.44 (0.49–4.22)
                                                                                                                                                            > 4 days/yr              NR        1.15 (0.35–3.81)
                                                                                                                                                            < 5 yr duration          NR        1.04 (0.26–4.19)
                                                                                                                                                            > 5 yr duration          NR        1.13 (0.43–2.97)
                                                                         Maifredi      495         Population    NHL (200, 202)     Residence in PCB        Residence 1–9 yr                                      Age, sex
                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                         et al.        1467                                         contaminated areas      Most polluted area       13        1.4 (0.7–2.8)      Subjects who
                                                                         (2011),                                                    in Brescia, Italy;      All contaminated areas   21        0.8 (0.5–1.3)      changed area
                                                                                                                                                                                                                                                                   620




                                                                         Italy                                                      median total PCB                                                              of residence
                                                                                                                                                            Residence ≥ 10 yr




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                    soil concentration,                                                           were repeatedly
                                                                                                                                    0.55 mg/kg              Most polluted area       15        1.8 (0.9–3.9)      considered in each
                                                                                                                                                            All contaminated areas   80        1.4 (1.1–1.8)      area;
                                                                                                                                                            Residence 10–19 yr                                    substantial
                                                                                                                                                            Most polluted area       10        3.8 (1.5–9.8)      overlapping in
                                                                                                                                                                                                                                                                     filed 01/28/20




                                                                                                                                                            All contaminated areas   25        1.7 (1.0–2.8)      contamination




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 380
                                                                                                                                                                                                                  among the areas;
                                                                                                                                                            Residence ≥ 20 yr
                                                                                                                                                                                                                  incident and
                                                                                                                                                            Most polluted area       5         0.8 (0.3–2.3)      deceased cases
                                                                                                                                                            All contaminated areas   55        1.3 (0.9–1.8)      were included
                                                                         Hardell       27          Hospital      NHL, B-cell type   Total PCBs in adipose   ≤ 1300 ng/g lipid                  1.0                Age, sex
                                                                         et al. (1996, 17                                           tissue                  > 1300 ng/g lipid                  1.8 (0.4–7.4)
                                                                         1997),
                                                                         Sweden
                                                                                                                                                                                                                                                                           PageID.18079 Page 376 of




                                                                   217
                                                                                                                                                                                                                                       Polychlorinated biphenyls
                                                                   218
                                                                         Table 2.9 (continued)

                                                                         Reference,   Total No.   Control       Organ site        Exposure assessment      Exposure categories   Exposed   Relative risk    Covariates
                                                                         study        cases       source        (ICD code)                                                       cases     (95% CI)         Comments
                                                                         location     Total No.   (hospital,
                                                                         and period   controls    population)
                                                                         Hardell      82          Hospital      NHL (200, 202)    PCBs in adipose tissue                                                    Age, sex, BMI,
                                                                         et al.       83                                          or lipid-adjusted                                                         sample (blood or
                                                                         (2001),                                                  serum                                                                     adipose tissue)
                                                                         Sweden                                                   Total PCBs               > 1020 ng/g lipid     51        1.8 (0.9–3.9)    Interaction
                                                                                                                                                                                                                                  IARC MONOGRAPH – 107




                                                                                                                                  Immunotoxic PCBs         > 1020 ng/g lipid     57        3.2 (1.4–7.4)    with EBV-EA
                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                                                                                  Total PCBs, EBV EA       > 1018 ng/g lipid     17        1.6 (0.5–5.1)    immunity
                                                                                                                                  ≤ 80                                                                      assessed; pooled
                                                                                                                                                                                                            analysis of studies
                                                                                                                                  Total PCBs, EBV EA       > 1018 ng/g lipid     22        4.0 (1.2–14)
                                                                                                                                                                                                            conducted at
                                                                                                                                  > 80
                                                                                                                                                                                                            different times
                                                                                                                                  Immunotoxic PCBs,        > 348 ng/g lipid      18        3.2 (1.7–11)     with different
                                                                                                                                  EBV EA ≤ 80                                                               specimens
                                                                                                                                                                                                            36 congeners
                                                                                                                                                                                                            measured
                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                                                                                  Immunotoxic PCBs,        > 348 ng/g lipid      25        6.4 (1.9–24)
                                                                                                                                                                                                                                                         620




                                                                                                                                  EBV EA > 80




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Hardell      99          Population    NHL (200, 202)    Lipid-adjusted plasma                                                     Age, sex, BMI,
                                                                         et al.       99                                          PCB concentrations                                                        time of sampling
                                                                         (2009),                                                  Total PCBs               > Median              59        2.0 (0.99–3.9)   Both sexes;
                                                                         Sweden                                                   Moderately                                     58        1.8 (0.9–3.6)    interaction
                                                                                                                                  chlorinated                                                               with EBV-EA
                                                                                                                                                                                                                                                           filed 01/28/20




                                                                                                                                  Higher-chlorinated                             63        1.7 (0.8–3.4)    immunity




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 381
                                                                                                                                                                                                            assessed.
                                                                                                                                  Immunotoxic                                    54        1.5 (0.8–3.0)
                                                                                                                Follicular        Total PCBs               > 646 ng/g lipid      15        5.9 (1.9–14)
                                                                                                                lymphoma          Immunotoxic              > 226 ng/g lipid      13        3.0 (0.9–11)
                                                                                                                Diffuse large     Total PCBs               > 646 ng/g lipid      19        1.6 (0.6–4.0)
                                                                                                                B-cell lymphoma   Immunotoxic              > 226 ng/g lipid      19        1.4 (0.6–3.3)
                                                                                                                                                                                                                                                                 PageID.18080 Page 377 of
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control       Organ site       Exposure assessment        Exposure categories       Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                                            cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         Nordström 54              Population    Hairy cell       Lipid-adjusted serum                                                              Age, BMI
                                                                         et al. (2000), 54                       leukaemia        PCB concentrations,                                                               Only men; OR
                                                                         Sweden                                                   EBV EA antibody titre                                                             for total PCB
                                                                                                                                  Total PCBs                 > 831.6 ng/g lipid; EBV   13        4.4 (1.2–18.5)     > 831.6 ng/g
                                                                                                                                                             EA > 40                                                lipid = 0.8 (0.3–1.9)
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                                                                                  Immunotoxic PCBs           > 285.4 ng/g lipid; EBV   15        11.3 (2.3–73.1)
                                                                                                                                                             EA > 40
                                                                         Spinelli      422         Population    NHL (200, 202)   Lipid-adjusted plasma      Quartiles of exposure                                  Age, sex, region,
                                                                         et al.        460                                        PCB concentration          (ng/g lipid)                                           ethnicity,
                                                                         (2007),                                                  Sum of PCBs                101–155.6                 103       1.41 (0.93–2.14)   education,
                                                                         Canada                                                                              155.7–220.0               77        1.11 (0.71–1.74)   family history of
                                                                                                                                                                                                                    NHL, BMI and
                                                                                                                                                                                                                    farming; sum of 14
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                                                                                                                                                    congeners
                                                                                                                                                             > 220.0                   142       2.14 (1.38–3.30)   P for trend < 0.001
                                                                                                                                                                                                                                                                        620




                                                                                                                                  DL-PCBs (105, 118,         10.13–15.35               96        1.41 (0.91–2.16)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                  156)                       15.36–23.72               82        1.57 (1.00–2.46)
                                                                                                                                                             > 23.72                   143       2.40 (1.53–3.77)   P for trend < 0.001
                                                                                                                                  PCB-105                    > 1.32                    132       1.06 (0.93–1.42)
                                                                                                                                  PCB-118                    4.58–7.78                 88        1.12 (0.74–1.69)
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                                                                                             7.79–12.85                95        1.23 (0.81–1.88)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 382
                                                                                                                                                             > 12.85                   129       1.77 (1.15–2.72)   P for trend = 0.004
                                                                                                                                  PCB-156                    3.66–5.51                 85        1.10 (0.72–1.68)
                                                                                                                                                             5.52–8.32                 105       1.43 (0.93–2.21)
                                                                                                                                                             > 8.32                    128       1.77 (1.14–2.74)   P for trend = 0.004
                                                                                                                                  NDL-PCBs (28, 99           88.58–136.2               96        1.30 (0.85–1.97)
                                                                                                                                  138, 153, 180, 183, 187)   136.21–196.4              93        1.19 (0.76–1.86)
                                                                                                                                                             > 196.4                   148       2.18 (1.41–3.38)   P for trend < 0.001
                                                                                                                                  PCB-28                     Undetected                348       1.0 (Ref)
                                                                                                                                                             > 1.38                    74        0.95 (0.67–1.34)
                                                                                                                                                                                                                                                                                PageID.18081 Page 378 of




                                                                   219
                                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   220
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control       Organ site   Exposure assessment   Exposure categories   Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                               cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         Spinelli et                                          PCB-99                3.07–4.83             82        0.78 (0.52–1.15)
                                                                         al. (2007),                                                                4.84–7.78             85        0.81 (0.54–1.21)
                                                                         Canada                                                                     > 7.78                130       1.27 (0.86–1.87)   P for trend = 0.045
                                                                         (cont.)
                                                                                                                                                                                                                             IARC MONOGRAPH – 107




                                                                                                                              PCB-138               11.62–19.28           90        0.93 (0.62–1.38)
                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                                                                    19.29–29.72           94        0.99 (0.66–1.50)
                                                                                                                                                    > 29.72               138       1.46 (0.98–2.18)   P for trend = 0.02
                                                                                                                              PCB-153               25.3–38.68            86        1.04 (0.68–1.57)
                                                                                                                                                    38.69–59.0            106       1.34 (0.87–2.04)
                                                                                                                                                    > 59.0                140       1.79 (1.17–2.72)   P for trend = 0.002
                                                                                                                              PCB-170               7.17–11.17            93        1.17 (0.77–1.79)
                                                                                                                                                    11.18–17.23           107       1.41 (0.91–2.18)
                                                                                                                                                    > 17.24               134       1.80 (1.16–2.79)   P for trend = 0.005
                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                              PCB-180               21.94–35.63           94        1.28 (0.82–2.00)
                                                                                                                                                    35.64–54.72           89        1.25 (0.78–2.00)
                                                                                                                                                                                                                                                    620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                    > 54.72               126       1.91 (1.19–3.07)   P for trend = 0.005
                                                                                                                              PCB-183               1.87–3.95             107       0.83 (0.59–1.18)
                                                                                                                                                    > 3.95                153       1.22 (0.87–1.71)   P for trend = 0.113
                                                                                                                              PCB-187               5.94–9.82             98        1.27 (0.83–1.95)
                                                                                                                                                    9.83–15.46            79        1.04 (0.66–1.63)
                                                                                                                                                                                                                                                      filed 01/28/20




                                                                                                                                                    > 15.46               136       1.92 (1.23–2.98)   P for trend = 0.003




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 383
                                                                                                                 Follicular   Total PCBs            Largest vs smallest             2.0 (1.1–3.7)
                                                                                                                 lymphoma     DL-PCBs               quartile                        2.5 (1.3–4.7)
                                                                                                                              PCB-105                                               0.9 (0.6–1.4)
                                                                                                                              PCB-118                                               2.0 (1.1–3.7)
                                                                                                                              PCB-156                                               2.4 (1.2–4.5)
                                                                                                                              NDL-PCBs                                              2.1 (1.1–3.9)
                                                                                                                              PCB-28                                                0.7 (0.4–1.3)
                                                                                                                              PCB-99                                                1.3 (0.8–2.3)
                                                                                                                              PCB-138                                               1.5 (0.9–2.7)
                                                                                                                              PCB-153                                               2.0 (1.1–3.7)
                                                                                                                              PCB-170                                               1.5 (0.8–2.8)
                                                                                                                              PCB-180                                               1.6 (0.8–3.1)
                                                                                                                                                                                                                                                            PageID.18082 Page 379 of
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control        Organ site        Exposure assessment     Exposure categories   Exposed   Relative risk   Covariates
                                                                         study         cases       source         (ICD code)                                                      cases     (95% CI)        Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         Spinelli et                                                PCB-183                                                 1.6 (1.0–2.7)
                                                                         al. (2007),                                                PCB-187                                                 1.8 (1.0–3.3)
                                                                         Canada                                   Diffuse large     Total PCBs              Largest vs smallest             1.8 (0.8–4.1)
                                                                         (cont.)                                  B-cell lymphoma                           quartile
                                                                                                                                    DL-PCBs                                                 2.1 (0.9–4.9)
                                                                                                                                    PCB-105                                                 0.8 (0.5–1.5)
                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                                                                                    PCB-118                                                 2.0 (0.9–4.7)
                                                                                                                                    PCB-156                                                 1.3 (0.6–3.0)
                                                                                                                                    NDL-PCBs                                                1.8 (0.8–4.1)
                                                                                                                                    PCB-28                                                  1.3 (0.7–2.4)
                                                                                                                                    PCB-99                                                  1.0 (0.5–2.0)
                                                                                                                                    PCB-138                                                 1.2 (0.6–2.6)
                                                                                                                                    PCB-153                                                 1.3 (0.6–2.7)
                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                                                                                    PCB-170                                                 1.6 (0.7–3.6)
                                                                                                                                    PCB-180                                                 1.2 (0.5–2.9)
                                                                                                                                                                                                                                                              620




                                                                                                                                    PCB-183                                                 0.8 (0.4–1.6)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                    PCB-187                                                 1.7 (0.7–4.0)
                                                                         Cocco         174         Hospital and   NHL (200, 202)    Lipid-adjusted plasma   200.43–387.79         50        1.2 (0.6–2.2)   Age, sex,
                                                                         et al.        203         population                       PCB concentration                                                       education, centre
                                                                         (2008),                                                    (ng/g lipid)                                                            Sum of 9
                                                                                                                                                                                                                                                                filed 01/28/20




                                                                         France,                                                    Total PCBs                                                              congeners LOD,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 384
                                                                         Spain,                                                                             387.8–576.36          33        0.7 (0.3–1.4)   0.20–0.50 μg/L
                                                                         Germany                                                                            > 576.36              50        1.0 (0.5–2.0)   P for trend = 0.83
                                                                                                                                    PCB-28                  10.51–31.70           25        0.9 (0.4–1.8)
                                                                                                                                                            31.71–67.94           21        0.7 (0.3–1.5)
                                                                                                                                                            > 67.94               45        1.6 (0.8–3.2)   P for trend = 0.23
                                                                                                                                    PCB-118                 12.31–38.76           41        1.0 (0.5–2.0)
                                                                                                                                                            38.77–59.17           20        0.5 (0.2–2.0)
                                                                                                                                                            > 59.18               19        0.4 (0.2–0.8)   P for trend = 0.004
                                                                                                                                    PCB-138                 45.74–72.41           37        1.1 (0.6–1.9)
                                                                                                                                                            72.42–116.12          42        1.1 (0.6–2.0)
                                                                                                                                                            > 116.12              44        1.1 (0.6–2.0)   P for trend = 0.88
                                                                                                                                                                                                                                                                      PageID.18083 Page 380 of




                                                                   221
                                                                                                                                                                                                                                  Polychlorinated biphenyls
                                                                   222
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control       Organ site        Exposure assessment     Exposure categories   Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                                      cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         Cocco et                                                  PCB-153                 62.57–100.66          51        1.5 (0.8–2.8)
                                                                         al. (2008),                                                                       100.67–142.43         28        0.8 (0.4–1.6)
                                                                         France,                                                                           > 142.43              52        1.3 (0.7–2.5)      P for trend = 0.70
                                                                         Spain,
                                                                                                                                                                                                                                   IARC MONOGRAPH – 107




                                                                                                                                   PCB-170                 0.21–21.53            40        1.1 (0.5–2.2)
                                                                         Germany
                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                         (cont.)                                                                           21.54–34.28           36        0.8 (0.4–1.7)
                                                                                                                                                           > 34.28               45        1.0 (0.5–1.8)      P for trend = 0.83
                                                                                                                                   PCB-180                 0.31–51.22            40        1.2 (0.6–2.6)
                                                                                                                                                           51.23–85.93           50        1.4 (0.6–3.0)
                                                                                                                                                           > 85.93               61        1.5 (0.7–3.2)      P for trend = 0.31
                                                                                                                 Chronic           Total PCBs              200.43–387.79         15        1.4 (0.5–4.4)
                                                                                                                 lymphocytic                               387.8–576.36          10        0.8 (0.2–2.8)
                                                                                                                 leukaemia                                 > 576.36              18        1.4 (0.4–4.5)      P for trend = 0.71
                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                                                                                   Immunotoxic PCBs        > median              NR        3.2 (0.9–12)       Subgroup analysis
                                                                                                                                                                                                              of combined
                                                                                                                                                                                                                                                          620




                                                                                                                                                                                                              French and




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                              German subjects
                                                                                                                 Diffuse large     Total PCBs              200.43–387.79         12        0.8 (0.3–2.1)
                                                                                                                 B-cell lymphoma                           387.8–576.36          7         0.5 (0.1–1.6)
                                                                                                                                                           > 576.36              13        0.9 (0.3–2.5)
                                                                                                                                                                                                                                                            filed 01/28/20




                                                                         De Roos       100         Population    NHL               Lipid-adjusted plasma   Quartiles of PCB                                   Sex, study site,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 385
                                                                         et al.        100                       (200, 202)        PCB concentration       concentration                                      birth date, and
                                                                         (2005),                                                   (ng/g lipid)                                                               date of blood draw
                                                                         USA                                                       PCB-74                  7.8–13.3              28        1.12 (0.51–2.45)
                                                                                                                                                           13.4–19.3             16        0.73 (0.30–1.75)
                                                                                                                                                           > 19.4                31        1.26 (0.52–3.03)   P for trend = 0.66
                                                                                                                                   PCB-99                  5.6–9.3               22        0.63 (0.24–1.68)
                                                                                                                                                           9.4–16.1              30        1.04 (0.45–2.39)
                                                                                                                                                           > 16.1                24        0.77 (0.28–2.10)   P for trend = 1.0
                                                                                                                                   PCB-118                 8.1–11.8              14        0.36 (0.13–0.98)
                                                                                                                                                           11.9–25.8             30        0.91 (0.42–1.98)
                                                                                                                                                           > 25.8                24        0.73 (0.29–1.84)   P for trend = 0.88
                                                                                                                                                                                                                                                                  PageID.18084 Page 381 of
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control       Organ site   Exposure assessment   Exposure categories   Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                               cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         De Roos et                                           PCB-138–158           25.2–38.3             20        0.82 (0.38–1.78)
                                                                         al. (2005),                                                                38.4–55.5             25        1.04 (0.47–2.33)
                                                                         USA                                                                        > 55.5                29        1.42 (0.49–3.05)   P for trend = 0.53
                                                                         (cont.)
                                                                                                                              PCB-146               4.4–6.0               24        1.06 (0.36–3.08)
                                                                                                                                                    6.1–8.7               24        1.37 (0.50–3.79)
                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                                                                                                    > 8.7                 32        1.81 (0.70–4.64)   P for trend = 0.17
                                                                                                                              PCB-153               37–56.2               27        1.36 (0.54–3.25)
                                                                                                                                                    56.3–71.3             16        0.80 (0.32–2.03)
                                                                                                                                                    > 71.3                34        1.59 (0.63–4.00)   P for trend = 0.40
                                                                                                                              PCB 156               5.6–7.8               27        1.70 (0.48–6.03)
                                                                                                                                                    7.9–9.8               16        1.02 (0.32–3.26)
                                                                                                                                                    > 9.8                 40        2.70 (0.97–7.50)   P for trend = 0.03
                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                                                              PCB-170               12.2–17.0             16        0.84 (0.36–1.92)
                                                                                                                                                    17.1–22.5             27        1.59 (0.63–4.02)
                                                                                                                                                                                                                                                        620




                                                                                                                                                    > 22.5                31        1.73 (0.73–4.14)   P for trend = 0.13




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                              PCB-180               28.7–41.2             21        1.72 (0.65–4.54)
                                                                                                                                                    41.3–54.4             22        1.82 (0.70–4.76)
                                                                                                                                                    > 54.4                41        3.50 (1.53–9.15)   P for trend = 0.01
                                                                                                                              PCB-183               2.8–4.4               21        0.93 (0.16–5.46)
                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                                                                                    4.5–6.3               22        0.73 (0.26–2.06)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 386
                                                                                                                                                    > 6.3                 27        1.02 (0.36–2.93)   P for trend = 0.96
                                                                                                                              PCB-187               8.9–12.0              13        0.59 (0.22–1.57)
                                                                                                                                                    12.1–18.0             33        1.34 (0.59–3.04)
                                                                                                                                                    > 18.0                30        1.22 (0.49–3.08)   P for trend = 0.18
                                                                                                                              PCB-194               8.0–11.2              24        1.59 (0.62–4.04)
                                                                                                                                                    11.3–15.6             20        1.35 (0.53–3.48)
                                                                                                                                                    > 15.6                37        2.68 (1.04–6.90)   P for trend = 0.04
                                                                                                                              PCB-126               19.0–30.3             20        0.65 (0.29–1.49)
                                                                                                                              (pg/g lipid)          30.4–52.7             21        0.73 (0.31–1.72)
                                                                                                                                                    > 52.7                30        1.09 (0.49–2.41)   P for trend = 0.54
                                                                                                                                                                                                                                                                PageID.18085 Page 382 of




                                                                   223
                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   224
                                                                         Table 2.9 (continued)

                                                                         Reference,    Total No.   Control       Organ site     Exposure assessment    Exposure categories    Exposed   Relative risk      Covariates
                                                                         study         cases       source        (ICD code)                                                   cases     (95% CI)           Comments
                                                                         location      Total No.   (hospital,
                                                                         and period    controls    population)
                                                                         De Roos et                                             PCB-169                18.6–28.4              23        1.14 (0.49–2.66)
                                                                         al. (2005),                                            (pg/g lipid)           28.5–37.7              20        1.08 (0.41–2.82)
                                                                         USA                                                                           > 37.7                 35        2.62 (0.88–7.80)   P for trend = 0.11
                                                                         (cont.)
                                                                                                                                                                                                                                IARC MONOGRAPH – 107




                                                                                                                                Lower chlorinated      0.028–0.046            28        1.12 (0.51–2.45)
                                                                                                                                PCBs (2–4)
                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                                                                                       0.047–0.066            16        0.73 (0.30–1.75)
                                                                                                                                (mmol/g lipid)         > 0.067                31        1.26 (0.52–3.03)   P for trend = 0.66
                                                                                                                                Moderately             0.386–0.599            25        1.52 (0.58–4.01)
                                                                                                                                chlorinated PCBs       0.600–0.785            20        1.43 (0.49–4.11)
                                                                                                                                (5–7)                  > 0.785                29        1.88 (0.67–5.26)   P for trend = 0.29
                                                                                                                                (mmol/g lipid)
                                                                                                                                Highly chlorinated     0.019–0.026            24        1.59 (0.62–4.04)
                                                                                                                                PCBs (8–10)            0.027–0.036            20        1.35 (0.53–3.48)
                                                                                                                                (mmol/g lipid)
                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                                                       > 0.036                37        2.68 (1.04–6.90)   P for trend = 0.04
                                                                                                                                PCB TEQ (summed        6.41–8.69              16        0.59 (0.25–1.40)
                                                                                                                                                                                                                                                       620




                                                                                                                                pg/g lipid, weighted   8.70–13.17             20        0.86 (0.38–1.98)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                by TEF)                > 13.17                33        1.51 (0.62–3.67)   P for trend = 0.06
                                                                         Colt et al.   685         Population    NHL (ICDO-3)   PCB-180 in carpet                                       Risk increase      Age, sex, race,
                                                                         (2009),       646                                      dust                                                    in % per 10%       study centre,
                                                                         USA                                                                                                            increase in        education
                                                                                                                                                                                                                                                         filed 01/28/20




                                                                                                                                                                                        concentration
                                                                                                                                                       IFNG (C–1615T) TT      243       1.2 (0.1–2.4)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 387
                                                                                                                                                       IL4 (5ƍ-UTR, Ex1-      403       1.0 (0.1–1.9)
                                                                                                                                                       168C>T) CC
                                                                                                                                                       IL16 (3ƍ-UTR, Ex22-    330       1.1 (0.1–2.1)
                                                                                                                                                       871A>G) AA
                                                                                                                                                       IL8 (T–251A) TT        172       1.4 (0.05–2.8
                                                                                                                                                       IL10 (A–1082G) AG/GG   431       0.9 (0.05–1.8)
                                                                                       100         Population                   PCB-180 in plasma      IFNG (C–1615T) TT      39        16.9 (3.7–31.6)
                                                                                       100                                                             IL4 (5ƍ-UTR, Ex1-      62        9.3 (0.9–18.3)
                                                                                                                                                       168C>T) CC
                                                                                                                                                       IL16 (3ƍ-UTR, Ex22-    46        15 (3.2–28.0)
                                                                                                                                                       871A>G) AA
                                                                                                                                                       IL8 (T–251A) TT        27        28.9 (6.4–56.1)
                                                                                                                                                                                                                                                               PageID.18086 Page 383 of




                                                                                                                                                       IL10 (A–1082G) AG/GG   59        9.9 (1.2–19.4)
                                                                         Table 2.9 (continued)

                                                                         Reference,     Total No.    Control           Organ site            Exposure assessment        Exposure categories         Exposed     Relative risk       Covariates
                                                                         study          cases        source            (ICD code)                                                                   cases       (95% CI)            Comments
                                                                         location       Total No.    (hospital,
                                                                         and period     controls     population)
                                                                         Colt et al.                                                         TEQ in plasma              IFNG (C–1615T) TT           39          19.2 (4.8–35.7)
                                                                         (2009),                                                                                        IL4 (5ƍ-UTR, Ex1-           60          12.5 (3.0–22.9)
                                                                         USA                                                                                            168C>T) CC
                                                                         (cont.)                                                                                        IL16 (3ƍ-UTR, Ex22-         44          11.2 (−0.3–24.0)
                                                                                                                                                                        871A>G) AA
                                                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                                                                                                                        IL8 (T–251A) TT             61          9.1 (0.4–18.6)
                                                                                                                                                                        IL10 (A–1082G) AG/GG        57          5.0 (−3.0–13.8)
                                                                         Wang et al. 685             Population        NHL (ICDO-3)          PCB-180 in carpet          > 20.7 ng/g                 81          1.36 (0.93–1.99)    Age, sex, race,
                                                                         (2011),     646                                                     dust                       HLA-DRB1*0101 absent                                        study centre
                                                                         USA                                                                                            > 20.7 ng/g                 17          1.25 (0.66–2.38)    No risk estimates
                                                                                                                                                                        HLA-DRB1*0101                                               presented for
                                                                                                                                                                        present                                                     AH 8.1 present
                                                                                        100          Population                              PCB-180 lipid-             > 28.7 ng/g lipid           65          3.93                genotype. In
                                                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                                        100                                                  adjusted plasma            HLA-DRB1*0101 absent                    (1.49–10.35)        analysis by
                                                                                                                                             concentration                                                                          major lymphoma
                                                                                                                                                                        > 28.7 ng/g lipid           10          0.66 (0.18–2.37)
                                                                                                                                                                                                                                                                                         620




                                                                                                                                                                                                                                    subtypes, no
                                                                                                                                                                        HLA-DRB1*0101




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                    increase in risk
                                                                                                                                                                        present
                                                                                                                                                                                                                                    for DLBCL
                                                                                                                                                                                                                                    or follicular
                                                                                                                                                                                                                                    lymphoma
                                                                         BMI, body mass index; DLBCL, diffuse large B-cell lymphoma; DL-PCB, dioxin-like PCB; EA, early antigen; EBV, Epstein–Barr virus; Ex, exon; IFNG, inferon gamma; IL, interleukin;
                                                                                                                                                                                                                                                                                           filed 01/28/20




                                                                         LOD, limit of detection; NA, not applicable; NHL, non-Hodgkin lymphoma; NR, not reported; OR, odds ratio; PCB, polychlorinated biphenyl; ref, reference; NDL-PCB, non-dioxin-like




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 388
                                                                         PCB; TEF, toxic equivalency factor; TEQ, toxic equivalent; vs, versus
                                                                                                                                                                                                                                                                                                 PageID.18087 Page 384 of




                                                                   225
                                                                                                                                                                                                                                                             Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18088 Page 385 of
                                                      620
IARC MONOGRAPH – 107


Risk was highest for those who had resided 10–19       subgroups of moderately chlorinated PCBs,
years in the most polluted area (OR, 3.8; 95%          highly chlorinated PCBs, or immunotoxic PCBs.
CI, 1.5–9.8) (Maifredi et al., 2011). [The authors     Risk was highest for follicular lymphoma for the
used the ICD-9 classification to define NHL, and       subgroup of highly chlorinated PCBs (OR, 9.6;
therefore did not include chronic lymphocytic          95% CI, 1.9–49; 18 cases); immunotoxic PCBs
leukaemia among their cases, which precluded           (OR, 3.0; 95% CI, 0.9–11); and less chlorinated
any feasible analysis of specific NHL subtypes.]       PCBs (OR, 2.8; 95% CI, 0.9–9.0). Risks were only
    Several small case–control studies in Sweden       moderately and non-significantly elevated for
used adipose tissue or serum levels of total           diffuse large B-cell lymphoma. When stratified
PCBs and individual congeners as the exposure          by EBV-EA antibody titre, risk of NHL associ-
indicator. In a first study with 27 cases and 17       ated with total PCB concentration above the
controls (Hardell et al., 1996, 1997), risk of NHL     median was 5.2 (95% CI, 1.9–14) among EBV-EA-
was elevated for total PCB concentrations [17          positive subjects, and ranged from 3.0 to 5.0 for
congeners] above the median among controls             the above-mentioned PCB subgroups; risk for
(OR, 1.8; 95% CI, 0.4–7.4), after adjusting for        diffuse large B-cell lymphoma ranged from 3.8 to
age and sex. Thirty-six PCB congeners were             7.0 by PCB subgroup (all statistically significant),
measured in a second study with 82 cases of            and was 6.2 (95% CI, 1.6–25) for immunotoxic
NHL and 83 controls. The odds ratio was signif-        PCBs (Hardell et al., 2009).
icantly increased for concentration of immu-               A case–control study focused on 54 cases of
notoxic PCBs (Moysich et al., 1999a) above             hairy cell leukaemia [a rare subtype of NHL]
the median among the controls (OR, 3.2; 95%            identified in the Swedish Cancer registry, and
1.4–7.4) (Hardell et al., 2001). An interaction was    54 controls drawn from the national popula-
observed between elevated concentrations of            tion registry, matched to cases by age, sex, and
total and immunotoxic PCBs above the median            county (Nordström et al., 2000). Concentrations
and EBV-EA antibodies: EBV-EA seropositivity           of 36 PCBs were measured in plasma. Overall,
(EBV-EA antibody titre >80) and adipose total          risk was not elevated for total PCB concentra-
PCB concentrations were associated with an             tion greater than the median value (OR, 0.8; 95%
increase in risk of NHL of two- to fourfold,           CI, 0.3–1.9). When stratifying by EBV-EA anti-
which was highest when the immunotoxic PCB             body titre, the odds ratio for exposure above the
subgroup was considered (OR, 6.4; 95% CI,              median of values was 4.4 (95% CI, 1.2–18.5; 13
1.9–24). When the low-grade B-cell NHLs were           cases) for total PCBs and 11.3 (95% CI, 2.3–73.1;
analysed separately, risk associated with elevated     15 cases) for immunotoxic PCBs among subjects
median concentrations of immunotoxic PCBs              with EBV-EA titres ≥ 40 (Nordström et al., 2000).
among subjects with EBV-EA seropositivity was          [The Working Group highlighted some method-
increased 17-fold (95% CI, 3.1–150; 16 cases)          ological concerns about this group of studies,
(Hardell et al., 2001).                                including poor precision, recruitment of cases
    Another case–control study in Sweden               and controls at different times, some with PCB
included 99 cases of NHL and 99 population             measurements in adipose tissue and others with
controls, matched to cases by age, sex, and            measurements in plasma.]
health-service region (Hardell et al., 2009).              The largest case–control study of PCB body
After adjusting by age, sex, and BMI, risk of          burden in relation to risk of NHL was conducted
NHL was elevated for values above the median           in Canada (Spinelli et al., 2007). Lipid-adjusted
among controls for the sum of PCBs (OR, 2.0;           concentrations of 14 PCB congeners were meas-
95% CI, 0.99–3.9), and to a lesser extent for the      ured in pretreatment samples of plasma from

226
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 389
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20   PageID.18089 Page 386 of
                                                      620
                                                                             Polychlorinated biphenyls


422 cases of NHL and 460 population controls,          of total PCBs, or specific congeners, or the
frequency-matched to cases by 5-year age-groups,       functional PCB congener groups as defined by
sex, and residence. Odds ratios were adjusted for      Hansen (Hansen, 1998). When exploring risk
age, sex, education, BMI, ethnicity, farming, and      by lymphoma subtype, a nonsignificant increase
family history of NHL. Risk of NHL was found           was observed for chronic lymphocytic leukaemia
to be highest in the highest quartile of the sum of    in the top quartile of concentration of immuno-
dioxin-like PCBs (OR, 2.40; 95% CI, 1.53–3.77)         toxic PCBs and BRCA1-inhibiting PCBs, with
and of non-dioxin-like congeners (OR, 2.18; 95%        no indication of an increasing trend, or of an
CI, 1.41–3.38). Individual congeners showing           association with specific PCB congeners. No
a significant excess risk in the top quartile of       association was observed with risk of diffuse
plasma concentration included PCB-118 and              large B-cell lymphoma. However, risk of chronic
PCB-156, among the dioxin-like PCBs, and               lymphocytic leukaemia associated with plasma
PCB-138, PCB-153, PCB-170, PCB-180, and                concentrations of immunotoxic PCBs above the
PCB-187, among the non-dioxin-like PCBs. The           median showed a threefold increase (OR, 3.2;
observed associations were consistent across the       95% CI, 0.9–11.5), increasing to sixfold (OR,
four NHL subtypes examined, including DLBCL,           6.1; 95% CI, 1.0–37.8) in the upper quartile, in
follicular lymphoma, T-cell lymphoma, and              subgroup analyses of the German and French
other B-cell lymphomas (Spinelli et al., 2007).        subgroups combined, but not in the Spanish
[This was one of the largest studies of NHL and        subgroup; a significant heterogeneity by country
PCBs, and accounted for relevant confounders.          was observed for risk of chronic lymphocytic
The Working Group judged it to be a high-quality       leukaemia associated with immunotoxic PCBs,
study, which was notable for providing results for     but not for the sum of total PCBs. [The Working
individual congeners and lymphoma subtypes.            Group judged this international study to be high
While the participation rate for controls was          in quality; the classification of lymphoma was
less than 50%, the Working Group noted that            particularly meticulous. Although the overall
this was typical of the available case–control         results were null, the association of immuno-
studies and that potential confounding factors,        toxic PCBs with chronic lymphocytic leukaemia
including education, were comparable between           in two of the three centres is noteworthy. The
cases and controls despite differences in partic-      heterogeneity between countries may have been
ipation. The most consistent associations were         a result of differences in PCB exposure or distri-
seen for follicular lymphoma and exposure to           bution of confounding factors.]
dioxin-like PCBs.]                                         Pretreatment plasma samples were available
    A multicentre European study of NHL                in a subset of 100 cases with a histologically
included 174 cases and 203 controls from France,       confirmed diagnosis of NHL and 100 controls
Germany, and Spain (Cocco et al., 2008). Patients      out of the 1321 cases and 1057 general popula-
admitted to the same hospital as the cases for         tion controls who participated in a case–control
non-cancer diseases not related to known risk          study on NHL conducted by the United States
factors for NHL were selected as controls in France    National Cancer Institute in 1998–2000 in four
and Spain; controls in Germany were a random           areas with population-based cancer registries
sample of the general population. Concentrations       (Iowa, Los Angeles, CA, Detroit, MI, and Seattle,
of nine PCB congeners were measured in plasma,         WA) (De Roos et al., 2005). Concentrations of 36
and risk estimates were adjusted by age (contin-       non-coplanar and 4 coplanar congeners were
uous), sex, education, and centre. Risk of NHL did     measured in plasma. Risk of NHL overall and
not increase by quartile of plasma concentration       of its major subtypes was analysed in relation

                                                                                                     227
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 390
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20        PageID.18090 Page 387 of
                                                        620
IARC MONOGRAPH – 107


to 28 PCB congeners detected in at least 30% of          Ex1-168C>T) CC, IL16 (3ƍ-UTR, Ex22-871A>G)
samples. Values below the detection limit were           AA, IL8 (T–251A) TT, and IL10 (A–1082G) AG/
estimated by multiple imputation. Odds ratios            GG genotypes (Colt et al., 2009).
were adjusted for the matching factors, age, sex,           Another analysis was conducted on the same
study site, and date of blood draw. Other potential      data set to explore the interaction between status
confounders were tested, including education,            of HLA-DRB1*01:01 class II leukocyte surface
race, BMI, and family history of NHL, but no             antigen and of the extended ancestral haplotype
confounding was observed. The results showed             (AH) 8.1 (HLA-A*01-B*08-DR*03-TNF-308A)
significant upward trends in risk of NHL with            and blood concentrations of PCB-180 above the
increasing quartiles of plasma concentration of          median in the control group. Risk of NHL overall
the subgroup of highly chlorinated PCB conge-            was elevated among study subjects lacking the
ners (test for trend, P = 0.04), which included          HLA-DRB1*01:01 allele or the AH 8.1 allele
PCB-156, PCB-180, and PCB-194. An increase               (OR, 3.93; 95% CI, 1.49–10.35). No significant
of 10 TEQ pg/g lipid was associated with a 35%           increase in risk was observed with PCB-180 in
excess risk of NHL (95% CI, 1.02–1.79). Some             carpet dust or for DLBCL or follicular lymphoma
associations were stronger among the 14 cases of         (Wang et al., 2011). [These related studies were
DLBCL than the 25 cases of follicular lymphoma,          well conducted, but the subgroup analyses were
both in men and women, and trends by expo-               based on small numbers.]
sure quartiles became significant for follicular
lymphoma for PCB-180 and PCB-187 (De Roos                2.3.2 Cancer of the breast
et al., 2005). [Despite the extensive analysis, this
was a relatively small study, with wide confidence             See Table 2.10
intervals.]                                              (a)     Smaller studies
    Colt et al. (2009) used the same data set to
explore the interaction between common vari-                 Case–control studies of cancer of the breast
ants in genes implicated in the immune and               with 100 or fewer cases, most published before
inflammatory response and PCB-180, (the                  2000, are reviewed here briefly and are not
non-dioxin like PCB that showed the strongest            presented in the table. Most of these studies
association between NHL and levels measured in           did not present risk estimates according to PCB
plasma (100 cases and 100 controls) and carpet           concentrations.
dust (682 cases and 513 controls) in the analysis            One of the earliest studies looked at PCB
by De Roos et al. (2005). Sixty-one single nucleo-       concentrations in samples of breast adipose
tide polymorphisms in 36 proinflammatory and             tissue from 14 living and 18 deceased patients
other immunoregulatory genes were analysed in            with cancer of the breast, 21 similar samples
samples of blood or buccal cells. Relative risk esti-    from non-cancer patients, and samples of adipose
mates were adjusted for sex, age, race, education,       tissue from 35 non-cancer autopsies, and found
and study centre. The concentration of PCB-180           no significant differences (Unger et al., 1984).
in plasma was associated with increased risk of              In another study, mean concentrations of
NHL (OR, 8.3%; 95% CI, 1.9–14.6% per 10% incre-          PCBs in the breast tissue of 20 women with cancer
ment), but the concentration in carpet dust was          of the breast were significantly higher (P = 0.02)
not (OR, 0.7%; 95% CI, 0.0–1.3% per 10% incre-           than in 20 women with benign breast disease,
ment). Significant increases in risk of NHL were         and the association persisted after controlling for
observed for PCB-180 in both plasma and carpet           age, smoking, and BMI (Falck et al., 1992).
dust and for IFNG (C–1615T) TT, IL4 (5ƍ-UTR,

228
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 391
                                                                         Table 2.10 Case-control studies on cancer of the breast and exposure to PCBs

                                                                         Reference,       Total No. cases     Control source Exposure            Exposure categories       Exposed   OR (95% CI)        Covariates
                                                                         study            Total No.           (hospital,     assessment                                    cases                        Comments
                                                                         location and     controls            population)
                                                                         period
                                                                         Recio-Vega       70                  Hospital-based:   Questionnaire;  Total PCBs                 NR        1.09 (1.02–1.16)   Age, age at menarche,
                                                                         et al. (2011),   70                  70 women          serum           Premenopausal              NR        1.08 (0.99–1.17)   lactation, menopausal status,
                                                                         Comarca                              with biopsies     concentrations  Postmenopausal             NR        1.13 (1.01–1.25)   BMI, family history of breast
                                                                         Lagunera,                            negative for      of 20 PCB                                                               cancer
                                                                                                                                                Group 1a                   NR        1.19 (0.81–1.7)
                                                                         Mexico                               malignancy,       congenersa                                                              [The Working Group was
                                                                                                                                                Group 1b                   NR        1.40 (0.94–2.1)
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                                                              from the same     measured by                                                             not clear on how analysis
                                                                                                              hospital          GC              Group 2a                   NR        1.22 (0.99–1.49)   was performed to obtain risk
                                                                                                                                                Group 2b                   NR        1.90 (1.25–2.88)   estimates.]
                                                                                                                                                Group 3                    NR        1.81 (1.08–3.04)   PCb groups according to
                                                                                                                                                Group 4                    NR        1.57 (1.20–2.07)   Wolff & Toniolo (1995)
                                                                                                                                                Group 5                    NR        1.30 (0.84–2.04)
                                                                         Moysich          154                 Community         Structured      Total PCBs:                                             Age, education, family history
                                                                         et al. (1998,    postmenopausal      controls          interview;      PCB low                                                 of breast cancer, parity,
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                         1999b), Erie     women with          frequency         CYP1A1          (0.75–3.72 ng/g):                                       quetelet index (BMI), duration
                                                                         and Niagara      incident            matched by age    polymorphism Ile:Ile                       62        1.00               of lactation, age at first birth,
                                                                         counties of      primary breast      and county of     was determined                                                          serum lipids, years since last
                                                                                                                                                                                                                                                                        620




                                                                                                                                                Ile:Val/Val:Val            8         0.88 (0.29–2.70)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         western New      cancer identified   residence         by PCR-RFLP;                                                            pregnancy, fruit and vegetable
                                                                         York, USA,       from hospitals                        Lipid-adjusted  PCBs > 3.72 ng/g:                                       intake, serum lipids, and
                                                                         1986–1991        192 controls                          serum PCBs (56 Ile:Ile                     65        1.08 (0.62–1.89)   smoking status
                                                                                                                                congener peaks Ile:Val/Val:Val             19        2.93 (1.18–7.45)
                                                                                                                                based on the    Total PCBs:
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                                                                concentrations All subjects:
                                                                                                                                of 73




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 392
                                                                                                                                                2.93–4.43                  45        0.70 (0.37–1.29)
                                                                                                                                congeners)
                                                                                                                                measured by     4.44–19.04                 56        1.14 (0.61–2.15)   P = 0.51
                                                                                                                                GC (ng/g lipid) Never lactated
                                                                                                                                                (n = 107):
                                                                                                                                                2.93–4.43                  15        1.71 (0.55–5.35)
                                                                                                                                                4.44–19.04                 20        2.87 (1.01–7.29)   P = 0.07
                                                                                                                                                Ever lactated (n = 191):
                                                                                                                                                2.93–4.43                  41        0.38 (0.17–1.03)
                                                                                                                                                4.44–19.04                 36        0.71 (0.31–1.61)   P = 0.72
                                                                                                                                                Less chlorinated                                        Data NR for women who
                                                                                                                                                0.01–0.31                  59        2.04 (1.09–3.83)   never lactated
                                                                                                                                                0.32–1.65                  63        1.40 (0.76–2.59)
                                                                                                                                                                                                                                                                                PageID.18091 Page 388 of




                                                                   229
                                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   230
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure         Exposure categories      Exposed   OR (95% CI)        Covariates
                                                                         study            Total No.         (hospital,     assessment                                cases                        Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Moysich et al.                                                     Moderately chlorinated
                                                                         (1998, 1999b),                                                     All subjects:
                                                                         (cont.)                                                            2.20–3.12                41        0.57 (0.03–1.07)
                                                                                                                                                                                                                                     IARC MONOGRAPH – 107




                                                                                                                                            3.13–15.07               60        1.37 (0.73–2.59)   P = 0.69
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                                                                                            Never lactated:
                                                                                                                                            2.20–3.12                12        0.73 (0.22–2.63)
                                                                                                                                            3.13–15.07               23        3.57 (1.10–8.60)   P = 0.08
                                                                                                                                            Highly chlorinated
                                                                                                                                            All subjects:
                                                                                                                                            0.26–0.44                43        0.79 (0.42–1.52)
                                                                                                                                            0.45–1.30                54        1.19 (0.60–2.36)
                                                                                                                                            Never lactated:
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                                                                                            0.26–0.44                11        0.51 (0.15–1.69)
                                                                                                                                            0.45–1.30                21        1.53 (0.47–4.95)
                                                                                                                                                                                                                                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Wolff et al.     175 cases with    Hospital       Structured       Tertiles of PCB                                       Age, age2, menopausal status,
                                                                         (2000b), New     incident breast   controls       interview in     concentration (μg/g                                   race, BMI, family history of
                                                                         York, New        cancer            matched by     person or by     lipid)                                                breast cancer, lactation, parity
                                                                         York, USA        355 controls      age, race/     telephone        Highly chlorinated                                    Tumor stage and markers
                                                                                                            ethnicity      Lipid-adjusted   0.460–0.798              46        0.88 (0.52–1.5)    (ER, PR, p53, erbB-2)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                                                                           serum PCB                                                              identified histologically and
                                                                                                                                            0.799–3.3                46        0.78 (0.45–1.3)
                                                                                                                           concentration                                                          immunohistochemically by




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 393
                                                                                                                           (μg/g lipid)     Less chlorinated                                      pathologist
                                                                                                                                            0.085–0.162              54        1.47 (0.84–2.6)    ORs not reported by tumour
                                                                                                                                            0.163–2.39               38        0.96 (0.53–1.7)    marker status
                                                                                                                                                                                                                                                                    PageID.18092 Page 389 of
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure           Exposure categories   Exposed   OR (95% CI)             Covariates
                                                                         study            Total No.         (hospital,     assessment                               cases                             Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Millikan         748 cases, aged   Population-     Structured        Tertiles of PCB                                         Age, age2, race (all
                                                                         et al. (2000),   20–74 years       based,          interview.        concentration                                           participants), menopausal
                                                                         North            659 controls      frequency-      Lipid-adjusted    Total PCBs                                              status, BMI, parity, lactation,
                                                                         Carolina,                          matched to      plasma            All women:                                              use of HRT, and income
                                                                         USA                                cases on race   concentrations                                                            Response rates: cases, 76%;
                                                                                                                                              0.283–0.468           266       1.29 (0.97–1.72)
                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                         1993–1996                          and age         of PCBs                                                                   controls, 55%. PCB and lipid
                                                                                                                            measured by       ≥ 0.469               243       1.09 (0.79–1.52)        measurements were available
                                                                                                                            GC (μg/g lipid)   African-American:                                       for 748 cases (84%) and 659
                                                                                                                                              0.312–0.53            97        1.35 (0.84–2.16)        controls (78%)
                                                                                                                                              ≥ 0.54                116       1.74 (1.00–3.01)
                                                                                                                                              White:
                                                                                                                                              0.265–0.416           172       1.32 (0.92–1.90)
                                                                                                                                              ≥ 0.417               135       1.03 (0.68–1.56)
                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                                              Low to moderately
                                                                                                                                              chlorinated
                                                                                                                                                                                                                                                                    620




                                                                                                                                              Tertile 2             NR        0.96 (0.73–1.27)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              Tertile 3             NR        0.99 (0.73–1.35)
                                                                                                                                              Highly chlorinated
                                                                                                                                              Tertile 2             NR        1.41 (1.05–1.87)
                                                                                                                                              Tertile 3             NR        1.35 (0.97–1.88)
                                                                                                                                                                                                                                                                      filed 01/28/20




                                                                         Li et al.        612 cases         Population      Lipid-adjusted    Total PCBs                      CYP1A1 M1 genotype Age, race, parity, use of HRT,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 394
                                                                         (2005), North    599 controls                      plasma PCB        African-American:                                     oral-contraceptive use, breast
                                                                         Carolina,                                          concentration     < 0.430               66        Non-M1: 1.0 (Ref)     feeding, smoking, alcohol
                                                                         USA, 1993–                                         by GC (ng/g                                                             consumption, income,
                                                                                                                                              ≥ 0.430               75        Non-M1: 1.5 (0.9–2.5)
                                                                         1996 (same                                         lipid)                                                                  education, height, waist/hip
                                                                         population                                                           < 0.430               42        Any M1: 1.0 (0.6–1.7) ratio, BMI
                                                                         as Millikan                                                                                                                See Millikan et al. (2000) for
                                                                         et al., 2000)                                                                                                              details
                                                                                                                                              ≥ 0.430               59        Any M1: 1.4 (0.8–2.5) Interaction contrast ratio: 0.0
                                                                                                                                              White:                                                (−0.9–0.9)
                                                                                                                                              < 0.349               174       Non-M1: 1.0 (Ref)
                                                                                                                                              ≥ 0.349               122       Non-M1: 0.7 (0.5–1.0)
                                                                                                                                              < 0.349               45        Any M1: 0.8 (0.5–1.2)
                                                                                                                                              ≥ 0.349               29        Any M1: 0.8 (0.4–1.4)   Interaction contrast ratio: 0.4
                                                                                                                                                                                                                                                                            PageID.18093 Page 390 of




                                                                                                                                                                                                      (−0.2–0.9)




                                                                   231
                                                                                                                                                                                                                                        Polychlorinated biphenyls
                                                                   232
                                                                         Table 2.10 (continued)

                                                                         Reference,      Total No. cases   Control source Exposure         Exposure categories    Exposed   OR (95% CI)            Covariates
                                                                         study           Total No.         (hospital,     assessment                              cases                            Comments
                                                                         location and    controls          population)
                                                                         period
                                                                         Li et al.                                                                                                                 Likelihood ratio test for
                                                                         (2005),                                                                                                                   both groups not statistically
                                                                         (cont.)                                                                                                                   significant
                                                                                                                                           White:                           CYP1A1 M2 genotype
                                                                                                                                                                                                                                    IARC MONOGRAPH – 107




                                                                                                                                           < 0.349                210       Non-M2: 1.0 (Ref)
                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                                           ≥ 0.349                138       Non-M2: 0.7 (0.5–1.0)
                                                                                                                                           < 0.349                11        Any-M2: 0.4 (0.2–0.8)
                                                                                                                                           ≥ 0.349                15        Any-M2: 0.9 (0.4–1.9) Interaction contrast ratio: 0.8
                                                                                                                                                                                                  (0.1–1.6)
                                                                                                                                                                                                  Likelihood ratio test: P = 0.02
                                                                                                                                           African-American:                CYP1A1 M3 genotype
                                                                                                                                           < 0.430                95        Non-M3: 1.0 (Ref)
                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                                                           ≥ 0.430                105       Non-M3: 1.3 (0.8–2.0)
                                                                                                                                           < 0.430                13        Any M3: 0.6 (0.3–1.2)
                                                                                                                                                                                                                                                           620




                                                                                                                                           ≥ 0.430                29        Any M3: 1.6 (0.8–3.2) Interaction contrast ratio: 0.8




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                  (−0.3–1.9)
                                                                                                                                                                                                  Likelihood ratio test: P = 0.10
                                                                         Demers et al.   315 women with    Hospital and   Telephone        Quartiles of PCB                                       Age, region of residence,
                                                                         (2000, 2002),   histologically    population,    interview.       concentration                                          BMI, history of benign
                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         Quebec City,    confirmed         523 cases      Lipid-adjusted   PCB-118                                                breast disease, breastfeeding
                                                                         Quebec,         infiltrating      frequency-     serum                                                                   duration




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 395
                                                                                                                                           9.4– < 14.3            64        0.90 (0.58–1.39)
                                                                         Canada,         primary breast    matched        concentrations                                                          Participation rate: cases, 91%;
                                                                                                                                           14.3– < 22.1           78        1.12 (0.73–1.74)
                                                                         1994–1997       cancer            by age and     for 14 PCB                                                              hospital controls, 89%; and
                                                                                         523 controls      rural/urban    congenersb       ≥ 22.1                 104       1.60 (1.01–2.53)      population controls, 47%.
                                                                                                           residence      measured by      PCB-156:                                               PCBs 28, 52, 101, 105 and
                                                                                                                          GC/ECD (μg/g     5.8–< 7.6              83        1.44 (0.91–2.26)      128 were detected in < 70%
                                                                                                                          lipid)           7.6–< 9.8              80        1.44 (0.90–2.31)      of women and were excluded
                                                                                                                                           ≥ 9.8                  101       1.80 (1.11–2.94)      from analysis. Results
                                                                                                                                                                                                  for other PCBs were not
                                                                                                                                           DL-PCBs (PCB-105,
                                                                                                                                                                                                  statistically significant
                                                                                                                                           PCB-118, and PCB-156
                                                                                                                                           in TEQ ng/kg)
                                                                                                                                           4.2 to < 5.7           85        1.63 (1.04–2.55)
                                                                                                                                           5.7 to < 7.4           78        1.45 (0.90–2.32)
                                                                                                                                           ≥ 7.4                  102       2.02 (1.24–3.28)
                                                                                                                                                                                                                                                                   PageID.18094 Page 391 of
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure           Exposure categories      Exposed   OR (95% CI)        Covariates
                                                                         study            Total No.         (hospital,     assessment                                  cases                        Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Gammon           646 cases         Population       In-person        Quintiles of PCB                                      Age, race, reproductive
                                                                         et al. (2002),   429 controls      based, matched   interview and    concentration                                         history, benign breast disease
                                                                         Long                               by age           non-fasting      (Sum of PCBs 118, 138,                                Interview response rates:
                                                                         Island, New                                         blood sample     153, and 180)                                         cases, 83.2%; controls, 68.0%.
                                                                         York, USA                                           Lipid-adjusted   262.58–325.56            112       0.76 (0.51–1.15)   No statistically significant
                                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         1996–1997                                           serum                                                                  results for other PCBs
                                                                                                                                              325.57–427.78            132       0.90 (0.60–1.35)
                                                                                                                             concentrations                                                         measured
                                                                                                                             for 24 PCB       427.79–586.74            123       0.82 (0.54–1.24)   Results reported for four
                                                                                                                             congenersc       583.74–3287.34           126       0.83 (0.54–1.29)   most common congeners.
                                                                                                                                              PCB-118                                               Numerous potential
                                                                                                                                              32.66–46.45              133       0.96 (0.64–1.42)   confounders investigated
                                                                                                                                              46.46–63.39              109       0.77 (0.52–1.16)
                                                                                                                                              63.40–94.94              114       0.82 (0.54–1.24)
                                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                                                                                              94.95–1015.88            136       0.93 (0.60–1.43)
                                                                                                                                              PCB-138
                                                                                                                                                                                                                                                                 620




                                                                                                                                              49.38–81.09              153       1.26 (0.85–1.88)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              81.10–111.15             129       1.04 (0.69–1.55)
                                                                                                                                              111.16–156.22            106       0.80 (0.52–1.21)
                                                                                                                                              156.23–936.75            120       0.96 (0.63–1.48)
                                                                                                                                              PCB-153
                                                                                                                                                                                                                                                                   filed 01/28/20




                                                                                                                                              103.75–130.02            115       0.75 (0.50–1.13)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 396
                                                                                                                                              130.03–170.81            132       0.85 (0.57–1.27)
                                                                                                                                              170.82–227.54            107       0.68 (0.45–1.03)
                                                                                                                                              227.55–1130.08           132       0.86 (0.56–1.32)
                                                                                                                                              PCB-180
                                                                                                                                              51.49–69.70              121       0.87 (0.58–1.31)
                                                                                                                                              69.71–87.41              117       0.81 (0.54–1.23)
                                                                                                                                              87.42–120.37             128       0.89 (0.58–1.34)
                                                                                                                                              120.38–721.29            134       0.95 (0.62–1.46)
                                                                                                                                                                                                                                                                         PageID.18095 Page 392 of




                                                                   233
                                                                                                                                                                                                                                     Polychlorinated biphenyls
                                                                   234
                                                                         Table 2.10 (continued)

                                                                         Reference,        Total No. cases   Control source Exposure               Exposure categories       Exposed   OR (95% CI)        Covariates
                                                                         study             Total No.         (hospital,     assessment                                       cases                        Comments
                                                                         location and      controls          population)
                                                                         period
                                                                         Gatto et al.      355 African-      Population        Interview with      Quintiles of total PCBs                                Age, BMI, breastfeeding
                                                                         (2007), Los       American          based, African-   structured          (μg/g)                                                 No statistically significant
                                                                         Angeles           women with        American          questionnaire.      ≥ 0–0.38                  61        1.06 (0.67–1.67)   results by ER+/–, p53, or HER-
                                                                         County, USA,      histologically    women             Lipid-adjusted      > 0.38–0.47               46        0.82 (0.50–1.33)   2 status
                                                                                                                                                                                                                                            IARC MONOGRAPH – 107




                                                                         1994–1998         confirmed         matched by age    serum PCB
                                                                                                                                                   > 0.47–0.60               42        0.76 (0.47–1.24)
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                                           invasive breast                     concentration
                                                                                           cancer                              (congeners NR)      > 0.60                    61        1.01 (0.63–1.63)   P for trend = 0.56
                                                                                           327 controls                        measured by
                                                                                                                               GC
                                                                         Itoh              403 women aged Hospital-based       Self-               Total PCB quartiles                                    Total lipid concentration in
                                                                         et al. (2009),    20–74 years                         administered        (median)                                               serum, BMI, reproductive
                                                                         Nagano            with newly                          questionnaire;      110                       126       1.00 (ref)         risk factors, smoking, diet,
                                                                         Prefecture,       diagnosed                           hormone             160                       96        0.79 (0.36–1.72)   medical history
                                                                         Japan,            invasive breast                     receptor status
                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                                                                                                   200                       102       0.57 (0.28–1.15)
                                                                         2001–2005         cancer                              obtained
                                                                                           403 controls                        from medical        290                       79        0.33 (0.14–0.78)   P for trend = 0.008
                                                                                                                                                                                                                                                                   620




                                                                                                                                                   Highest vs lowest




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                               records; lipid-
                                                                                                                               adjusted serum      quartiles of exposure
                                                                                                                               concentrations      PCB-153                   NR        0.40 (0.18–0.91)   P for trend = 0.04
                                                                                                                               of 41 PCB           PCB-138                   NR        0.61 (0.28–1.35)   P for trend = 0.29
                                                                                                                               congeners (ng/g     PCB-180                   NR        0.29 (0.13–0.66)   P for trend = 0.004
                                                                                                                                                                                                                                                                     filed 01/28/20




                                                                                                                               lipid)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 397
                                                                         Zheng             304 cases         Hospital-         Structured          Total PCBs                                             Age, BMI, fat consumption,
                                                                         et al. (2000a),   186 controls      based, with       interview; lipid-   396.0–562.9               79        0.6 (0.4–1.0)      income, race, family history
                                                                         Connecticut,                        benign breast     adjusted breast     ≥ 563.0                   114       0.7 (0.4–1.1)      of breast cancer, and
                                                                         USA,                                disease or        adipose tissue                                                             reproductive risk factors
                                                                         1994–1997                           normal tissue     concentrations                                                             Participation rate: cases, 79%;
                                                                                                                               of 9 PCB                                                                   controls, 74%. Stratification
                                                                                                                               congenersd                                                                 by type of breast disease,
                                                                                                                               measured by                                                                menopausal status, parity,
                                                                                                                               GC (ng/g lipid)                                                            lactation and body size
                                                                                                                                                                                                          showed no association with
                                                                                                                                                                                                          PCBs
                                                                                                                                                                                                                                                                           PageID.18096 Page 393 of
                                                                         Table 2.10 (continued)

                                                                         Reference,        Total No. cases   Control source Exposure            Exposure categories         Exposed   OR (95% CI)          Covariates
                                                                         study             Total No.         (hospital,     assessment                                      cases                          Comments
                                                                         location and      controls          population)
                                                                         period
                                                                         Zheng             475 cases         Hospital, with   Structured        Total PCBs                                                 Age, BMI, reproductive risk
                                                                         et al. (2000b),   502 controls      benign disease   interview; lipid- 604.1–800.0                 160       1.04 (0.76–1.45)     factors, HRT, dietary fat
                                                                         Connecticut,                        or population    adjusted serum > 800.0                        160       0.95 (0.68–1.32)     intake, family history of breast
                                                                         USA,                                matched by age   concentrations                                                               cancer, income, race, and
                                                                                                                                                                                      P for trend = 0.41
                                                                         1995–1997                                            of 9 PCB                                                                     study site
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                                                                              congenersd                                                                   When stratifying by parity,
                                                                                                                              measured by                                                                  lactation and menopausal and
                                                                                                                              GC (ng/g lipid)                                                              ER status, no association was
                                                                                                                                                                                                           identified between PCBs and
                                                                                                                                                                                                           risk of breast cancer
                                                                         Holford           304 cases         Hospital-based   Breast adipose    Linear logistic model                 10-ppb change in     Age, BMI, reproductive risk
                                                                         et al. (2000),    186 controls                       tissue analysed                                         exposure             factors, dietary fat intake,
                                                                         Connecticut,                                         for 9 PCB         PCB-74                                0.93 (0.84–1.04)     income, fat concentrations of
                                                                         USA, 1994–                                           congeners                                                                    DDE
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                                                                                                PCB-118                               1.04 (0.96–1.12)
                                                                         1997 (same                                           measured by                                                                  See Zheng et al. (2000a) for
                                                                                                                                                PCB-138                               1.04 (0.94–1.16)
                                                                         population as                                        GC (ng/g lipid)                                                              details
                                                                                                                                                                                                                                                                          620




                                                                         Zheng et al.,                                                          PCB-153                               0.87 (0.78–0.98)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         2000a)                                                                 PCB-156                               0.79 (0.64–0.99)
                                                                                                                                                PCB-170                               0.85 (0.65–1.11)
                                                                                                                                                PCB-180                               1.14 (1.0–1.29)
                                                                                                                                                PCB-183                               1.82 (1.12–2.98)
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                                                                                                PCB-187                               1.11 (0.90–1.37)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 398
                                                                                                                                                Logistic ridge regression
                                                                                                                                                model
                                                                                                                                                PCB-153                               0.98 (0.96–1.01)
                                                                                                                                                PCB-156                               0.87 (0.78–0.99)
                                                                                                                                                PCB-180                               1.02 (0.99–1.05)
                                                                                                                                                PCB-183                               1.23 (0.98–1.54)
                                                                                                                                                                                                                                                                                  PageID.18097 Page 394 of




                                                                   235
                                                                                                                                                                                                                                              Polychlorinated biphenyls
                                                                   236
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure              Exposure categories   Exposed   OR (95% CI)      Covariates
                                                                         study            Total No.         (hospital,     assessment                                  cases                      Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Zhang            374 Caucasian     Hospital- and    Structured          Total PCBs:                                      See Zheng et al. (2000a, b) for
                                                                         et al. (2004),   women             population-      in-person           310–610               173       1.00 (ref.)      details
                                                                         Connecticut,     406 controls      based, matched   interview; lipid-   611–2600              201       1.2 (0.9–1.6)    No significant association for
                                                                         USA,                               by age           adjusted serum                                                       CYP1A1 m1 or m4 genotype
                                                                                                                                                                                                                                    IARC MONOGRAPH – 107




                                                                                                                                                 CYP 1A1 m2 genotype
                                                                         1999–2002                                           concentrations                                                       or in premenopausal women
                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                             of 9 PCB            All women:
                                                                                                                             congenersd          Wildtype, low         157       1.00 (ref.)
                                                                                                                             measured by         Wildtype, high        177       1.2 (0.9–1.6)
                                                                                                                             GC (ng/g lipid)     Variants, low         16        1.6 (0.7–3.5)
                                                                                                                             Genotyping of       Variants, high        24        3.6 (1.5–8.2)
                                                                                                                             CYP1A1 m1,
                                                                                                                                                 Postmenopausal
                                                                                                                             m2, and m4 by
                                                                                                                                                 women:
                                                                                                                             PCR-RFLP
                                                                                                                                                 Wildtype, low         130       1.0
                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                                                                 Wildtype, high        125       1.1 (0.8–1.6)
                                                                                                                                                 Variants, low         13        1.8 (0.7–4.5)
                                                                                                                                                                                                                                                           620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                 Variants, high        21        4.3 (1.6–1.2)
                                                                         Rusiecki         266 cases         Hospital-        Interview;          Total PCBs                                       Age, reproductive risk factors,
                                                                         et al. (2004),   347 controls      based, benign    serum and           ER+PR+                                           BMI, family history of breast
                                                                         Connecticut                        breast disease   breast adipose      394.31–558.69         21        0.6 (0.3–1.2)    cancer in a first-degree
                                                                         USA, 1994–                                          tissue analysed                                                      relative
                                                                                                                                                 > 558.69              33        0.6 (0.3–1.3)
                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         97 (subgroup                                        for 9 PCB                                                            Tumours were apparent with
                                                                         from same                                           congeners           ER–PR–                                           concentrations of PCB-183




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 399
                                                                         population as                                                           394.31–558.69         20        0.5 (0.3–1.0)    (third tertile vs first: OR,
                                                                         Zheng et al.,                                                           > 558.69              24        0.5 (0.3–1.1)    2.4; 95% CI, 1.0–6.0, P for
                                                                         2000a)                                                                  ER+PR-                                           trend = 0.03, but data not
                                                                                                                                                 394.31–558.69         17        1.0 (0.4–2.5)    otherwise shown)
                                                                                                                                                                                                  Analyses for individual
                                                                                                                                                 > 558.69              16        0.6 (0.2–1.6)
                                                                                                                                                                                                  congeners did not show any
                                                                                                                                                 ER–PR+                                           association
                                                                                                                                                 394.31–558.69         4         0.2 (0.1–0.7)
                                                                                                                                                 > 558.69              12        0.5 (0.2–12.0)
                                                                                                                                                                                                                                                                   PageID.18098 Page 395 of
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure            Exposure categories   Exposed   OR (95% CI)          Covariates
                                                                         study            Total No.         (hospital,     assessment                                cases                          Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Stellman         232 cases         Hospital         Structured        Total PCBs (ng/g)                                    Age, BMI, race
                                                                         et al. (2000),   323 controls                       interviews; 14    181.82–332.24         74        1.06 (0.67–1.69)     > 95% of eligible patients
                                                                         Long                                                PCB congenerse    > 332.24              103       1.01 (0.60–1.69)     agreed to participate. Adipose
                                                                         Island, New                                         in breast                                                              tissue was obtained from 86%
                                                                                                                                               PCB-156
                                                                         York, USA,                                          adipose tissue                                                         of all subjects. ORs for other
                                                                                                                                               5.87–13.59            NR        1.9 (1.1–3.0)
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                         1994–1996                                           using GC                                                               PCB congeners, NR
                                                                                                                                               > 13.60               NR        1.5 (0.9–2.5)
                                                                                                                                               PCB-183
                                                                                                                                               3.16–5.66             NR        1.3 (0.8–2.1)
                                                                                                                                               > 5.67                NR        2.0 (1.2–3.4)
                                                                         Aronson          217 cases         Hospital-        Telephone         PCB-105                                              Age, study site, HRT,
                                                                         et al. (2000),   213 controls      based, cancer-   interview         4.2–6.1               NR        1.16 (0.62–2.14)     ethnicity, family history of
                                                                         Ontario,                           free women,      or mailed         6.2–12                NR        2.03 (1.12–3.68)     breast cancer, BMI, fat intake,
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                         Canada,                            matched by age   questionnaire;                                                         alcohol intake, smoking,
                                                                                                                                               ≥ 13                  NR        3.17 (1.51–6.68)
                                                                         1995–1997                          and study site   breast tissue                                                          reproductive history
                                                                                                                             analysed for 14                                   P for trend ≤ 0.01   Most controls were diagnosed
                                                                                                                                                                                                                                                                  620




                                                                                                                                               Premenopausal




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                             PCB congenersb                                                         with benign breast disease
                                                                                                                             expressed in      4.2–6.1               12        1.29 (0.52–3.20)     PCBs 28, 52, 101 and 128 were
                                                                                                                             μg/kg             > 6.1                 30        3.91 (1.73–8.86)     < LOD for > 30% of subjects
                                                                                                                                               Postmenopausal                                       and were not investigated
                                                                                                                                               4.2–6.1               25        0.98 (0.38–1.49)
                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                                                                                               > 6.1                 86        1.49 (0.70–3.16)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 400
                                                                                                                                               PCB-118
                                                                                                                                               17–27                 NR        1.25 (0.68–2.29)
                                                                                                                                               28–49                 NR        1.88 (1.00–3.55)
                                                                                                                                               ≥ 50                  NR        2.31 (1.11–4.78)
                                                                                                                                               Premenopausal
                                                                                                                                               17–27                 19        1.04 (0.46–2.35)
                                                                                                                                               > 27                  28        2.85 (1.24–6.52)
                                                                                                                                               Postmenopausal
                                                                                                                                               17–27                 30        1.39 (0.57–3.41)
                                                                                                                                               > 27                  91        1.58 (0.70–3.58)
                                                                                                                                                                                                                                                                          PageID.18099 Page 396 of




                                                                   237
                                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   238
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases   Control source Exposure            Exposure categories    Exposed   OR (95% CI)        Covariates
                                                                         study            Total No.         (hospital,     assessment                                 cases                        Comments
                                                                         location and     controls          population)
                                                                         period
                                                                         Aronson et                                                            PCB-170
                                                                         al. (2000),                                                           24–34                  NR        1.60 (0.92–2.78)
                                                                         (cont.)                                                               35–53                  NR        1.09 (0.61–1.96)
                                                                                                                                                                                                                                      IARC MONOGRAPH – 107




                                                                                                                                               ≥ 54                   NR        1.15 (0.60–2.22)
                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                                                                                               Premenopausal
                                                                                                                                               24–34                  24        0.83 (0.39–1.78)
                                                                                                                                               > 34                   25        0.89 (0.49–1.91)
                                                                                                                                               Postmenopausal
                                                                                                                                               24–34                  51        3.27 (1.44–7.44)
                                                                                                                                               > 34                   76        1.63 (0.77–3.45)
                                                                                                                                               PCB-180
                                                                                                                                               52–71                  NR        1.56 (0.90–2.70)
                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                                                                                               72–105                 NR        1.21 (0.68–2.14)
                                                                                                                                               ≥ 106                  NR        1.27 (0.66–2.46)
                                                                                                                                                                                                                                                             620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                               Premenopausal
                                                                                                                                               52–714                 26        1.07 (0.55–2.27)
                                                                                                                                               > 71                   23        0.89 (0.42–1.91)
                                                                                                                                               Postmenopausal
                                                                                                                                               52–714                 46        2.43 (1.09–5.43)
                                                                                                                                                                                                                                                               filed 01/28/20




                                                                                                                                               > 71                   80        1.77 (0.85–3.69)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 401
                                                                         Aschengrau       261 incident      Population,       Structured       Possible or probable   5         3.2 (0.8–12.2).    Age, vital status, family
                                                                         et al. (1998),   cases             similar age and   interview, JEM                                                       history of breast cancer, age
                                                                         Cape Cod,        753 controls      race              and expert                                                           at first birth, personal history
                                                                         Massa-                                               assessment                                                           of prior breast cancer, benign
                                                                         chusetts,                                                                                                                 breast disease, educational
                                                                         USA,                                                                                                                      level and race
                                                                         1983–1986                                                                                                                 PCB congeners to which cases
                                                                                                                                                                                                   were potentially exposed are
                                                                                                                                                                                                   not specified. Response rate:
                                                                                                                                                                                                   cases, 79%; controls, 74–81%
                                                                                                                                                                                                                                                                     PageID.18100 Page 397 of
                                                                         Table 2.10 (continued)

                                                                         Reference,       Total No. cases    Control source Exposure                Exposure categories          Exposed     OR (95% CI)               Covariates
                                                                         study            Total No.          (hospital,     assessment                                           cases                                 Comments
                                                                         location and     controls           population)
                                                                         period
                                                                         McElroy          1481 cases         Population-         Telephone          Recent consumption of                                              Age, family history of breast
                                                                         et al. (2004),   1301 controls      based, of           interview;         sport-caught fish                                                  cancer, alcohol consumption,
                                                                         Wisconsin,                          similar age         consumption        Any                          701         1.00 (0.86–1.17)          weight gain, weight at age 18
                                                                         USA,                                                    of sport-caught    Premenopausal                286         1.24 (0.96–1.59)          years, education, reproductive
                                                                         1998–2000                                               fish                                                                                  history
                                                                                                                                                    Postmenopausal               388         0.91 (0.74–1.11)
                                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                                                                    Recent consumption of
                                                                                                                                                    Great Lakes fish
                                                                                                                                                    Any                          210         1.06 (0.84–1.33)
                                                                                                                                                    Premenopausal                95          1.70 (1.16–2.50)
                                                                                                                                                    Postmenopausal               104         0.78 (0.57–1.07)

                                                                         a The 20 PCB congeners were PCBs 8, 18, 28, 44, 52, 66, 77, 101, 105, 118, 126, 138, 148, 153, 170, 180, 187, 195, 206 and 209
                                                                         b The 14 PCB congeners were PCBs 28, 52, 99, 101, 105, 118, 128, 138, 153, 156, 170, 180, 183, and 187
                                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                         c The 24 PCB congeners were PCBs 15, 28, 74, 66, 56, 101, 99, 82, 118, 146, 153, 105, 138, 178, 187, 183, 167, 174, 177, 156, 180, 170, 199, and 203

                                                                         d The 9 congeners were PCBs 74, 118, 138, 153, 156, 170, 180, 183, and 187
                                                                                                                                                                                                                                                                                    620




                                                                         e The 14 PCB congeners were PCBs 74, 99, 118, 138, 146, 153, 156, 167, 170, 172, 178, 180, 183, and 187




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         BMI, body mass index; CI, confidence interval; ER, estrogen receptor; GC, gas chromatography; HRT, hormone replacement therapy; Ile, isoleucine; JEM, job-exposure matrix;
                                                                         LOD, limit of detection; NR, not reported; OR, odds ratio; PCB, polychlorinated biphenyl; PCR-RFLP, polymerase chain reaction–restriction fragment length polymorphism; PR,
                                                                         progesterone receptor; ref., reference; TEQ, toxic equivalent; Val, valine; vs, versus
                                                                                                                                                                                                                                                                                      filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 402
                                                                                                                                                                                                                                                                                            PageID.18101 Page 398 of




                                                                   239
                                                                                                                                                                                                                                                        Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20     PageID.18102 Page 399 of
                                                     620
IARC MONOGRAPH – 107


    In a study in Quebec City, Canada, in 17          CI, 1.4–2.5) after adjusting for age and reproduc-
women with cancer of the breast and 17 controls       tive risk factors (Charlier et al., 2004). [It was not
(Dewailly et al., 1994), the concentration of         clear whether the same population was studied
PCB-99 was higher in the breast adipose tissue        in both articles.]
of women with ER-positive (ER+) infiltrating              In a case–control study in Mexico, 70 cases
adenocarcinoma than in controls, while there          of cancer of the breast were compared with 70
were no significant differences for ER– women         hospital controls, and blood samples were taken
with cancer of the breast compared with controls,     for measurement of 20 PCB congeners (Recio-
or for other PCB congeners or total PCBs.             Vega et al., 2011). An increased risk of cancer
    In a study in Sweden, PCB concentrations          of the breast was apparent for total PCBs (OR,
were measured in non-tumour breast adipose            1.09; 95% CI, 1.02–1.16) and for the exposure
tissue of 43 women with breast cancer and 35          groups 2b (OR, 1.90; 95% CI, 1.25–2.88), 3 (OR,
controls (Liljegren et al., 1998). Odds ratios        1.81; 95% CI, 1.08–3.04), and 4 (OR, 1.57; 95% CI,
adjusted for age and parity showed no associa-        1.20–2.07) defined according to Wolff & Toniolo
tion with concentrations of total PCB congeners       (1995). Elevated odds ratios were reported for
in all subjects. However, among the subgroup of       several PCB congeners (PCB-118, PCB-128,
women with ER+ tumours, increased risk was            PCB-138, PCB-170, PCB-180, PCB-187, PCB-195,
observed for PCB-77 (OR, 33; 95% CI, 1.8–588)         PCB-206 and PCB-209) and risks were generally
and PCB-126 [odds ratio not calculated as there       higher in postmenopausal women. [Although
were no unexposed cases].                             this was a small study, several increased risks
    In Hesse, Germany, concentrations of 12 PCB       were reported. However, the analytical approach
congeners in breast tissue from 45 women with         was unclear to the Working Group and the
cancer of the breast were compared with those in      age distribution was notably different in cases
breast tissue from 20 women with benign breast        and controls, suggesting potential for residual
disease: the average concentration of PCB-118         confounding by age.]
was significantly higher in the cases, with no            Using a registry of banked serum collected
statistical difference for other congeners (Güttes    between 1981 and 1987 from 63 Alaskan native
et al., 1998).                                        women who subsequently developed cancer of the
    A case–control study in eastern Slovakia          breast and 63 age-matched cancer-free women,
included 24 cases of cancer of the breast diag-       analyses adjusting for ethnicity, family history of
nosed between 1997 and 1999 and 88 popula-            cancer of the breast, and parity showed no asso-
tion controls, and measurements were made of          ciation with PCB exposure (Rubin et al., 2006).
15 PCBs in serum (Pavuk et al., 2003). Median         In a study in Greenland of 31 cases of cancer of
concentrations of total PCBs were slightly higher     the breast and 115 controls, all of Inuit descent,
among controls, and although odds ratios were         some evidence of higher serum concentrations
less than unity, no finding was statistically         of PCBs was found for patients with cancer of
significant.                                          the breast compared with controls; however, the
    In two reports of studies of 100 cases of         odds ratios for total PCBs did not demonstrate
cancer of the breast and 100 surgical controls in     any association (Bonefeld-Jørgensen et al., 2011).
Belgium (Charlier et al., 2003), concentrations of    [The populations included in these studies were
PCB-101 and PCB-153 were significantly higher         of special interest due to their documented high
for cases than controls. A second study of 60         exposures to PCBs.]
cases and controls by the same authors reported
an association only for PCB-153 (OR, 1.8; 95%

240
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 403
      Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.18103 Page 400 of
                                                      620
                                                                              Polychlorinated biphenyls


(b)     Larger studies of PCB concentrations in        of cancer of the breast was not examined with
        blood                                          respect to tumour stage or markers, but PCB
    In a case–control study in western New York        concentrations did not differ according to these
State, USA, 154 postmenopausal women with              factors. [This was a high quality study notable for
incident cancer of the breast and 192 postmeno-        the number of tumour markers investigated, but
pausal community controls were compared in             the analysis focused largely on exposure markers,
terms of serum concentrations of 73 detected           rather than exposure–disease associations.]
congeners (Moysich et al., 1998). No associa-              In a population-based case–control study
tion with total PCBs, moderately chlorinated           of cancer of the breast in African-American
PCBs or highly chlorinated PCBs was found, but         and white women in North Carolina, USA, 748
increased risk was apparent for less chlorinated       cases and 659 controls were enrolled (Millikan
PCBs above the detection limit (OR, 1.66; 95%          et al., 2000). Lipid-adjusted concentrations of 35
CI, 1.07–2.88 for the combined second and third        PCB congeners were measured in plasma, but
tertiles); among parous women who had never            detailed analyses were presented only for total
lactated the magnitude of risk was higher in           PCBs. Odds ratios were adjusted for age and age
association with total PCBs (OR, 2.87; 95% CI,         squared, and additionally for race, menopausal
1.01–7.29) and moderately chlorinated PCBs (OR,        status, BMI, parity/lactation, hormone replace-
3.57; 95% CI, 1.10–8.60). In a subsequent study        ment therapy, and income, depending on the
on PCBs and CYP1A1 polymorphism (found to              stratification factors. Results were presented in
be induced by PCBs in experimental studies, see        strata of race, parity plus lactation, BMI and
Section 4), no association with CYP1A1 genotype        history of farming. Risk of cancer of the breast
was found among women with a low PCB body              was increased with total PCB exposure among
burden; among women with a PCB burden above            African-American women (third tertile OR, 1.74;
the median for the control group, an increased         95% CI, 1.00–3.01), but not among white women
risk of cancer of the breast was observed when         (third tertile OR, 1.03; 95% CI, 0.68–1.56). This
at least one valine allele was present (OR, 2.93;      risk was particularly high for African-Americans
95% CI, 1.18–7.45) when compared with women            with BMI > 34.2 (third tertile total PCBs, OR,
who were homozygous for the isoleucine allele          4.92; 95% CI, 1.63–14.83). [This was a large, high-
(Moysich et al., 1999b). Adjustment for serum          quality study, and included African-Americans.]
lipids and BMI did not affect the magnitude of this        In the same study population as Millikan
association. [Although not large, this study was       et al. (2000), Li et al. (2005) investigated CYP1A1
rigorous in terms of design and implementation.]       polymorphisms and their interaction with PCB
    Among patients of several ethnic groups in a       exposure in relation to risk of cancer of the breast
hospital-based case–control study in New York          among the 612 cases and 599 controls who had
City, USA, 175 patients with cancer of the breast      provided blood. Results showed no evidence of
and 355 control patients were frequency-matched        joint effects between CYP1A1 M1-containing
by age and race/ethnicity (Wolff et al., 2000b).       genotypes and total PCBs for either race. Among
Highly chlorinated and less chlorinated biphe-         white women, statistically significant multi-
nyls and other chlorinated compounds were              plicative interactions were observed between
measured in serum, and the tumour markers              CYP1A1 M2-containing genotypes and total
ER, progesterone receptor (PR), p53, and erbB-2        PCBs (P = 0.02), but the association between
were assessed. Concentration of PCBs was not           PCBs and cancer of the breast was inverse. A
associated with risk of cancer of the breast. Risk     multiplicative interaction was suggested among
                                                       African-American women between CYP1A1

                                                                                                       241
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 404
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18104 Page 401 of
                                                     620
IARC MONOGRAPH – 107


M3-containing genotypes and total PCBs,               with increasing plasma concentration of PCB-153.
with an odds ratio of 1.6 (95% CI, 0.8–3.2) for       However, a higher concentration of PCB-153
women with total plasma PCB concentrations            was significantly associated with increased risk
≥ 0.430 ng/mL and any CYP1A1 M3 genotype              among those with axillary lymph-node involve-
compared with lower PCB concentration and             ment (OR, 2.12; 95% CI, 1.05–4.30, adjusted for
no M3 genotype (P for interaction = 0.10). [This      confounders) and when tumour size > 2 cm and
large study was able to assess interactions with      node involvement were considered together,
CYP1A1.]                                              (OR, 3.51; 95% CI, 1.41–8.73), with an exposure–
    In a case–control study conducted in 1994–7       response trend. [This was a well-designed and
in Quebec City, Canada, plasma concentra-             well-implemented study with two control groups
tions of 14 PCB congeners were measured in            and stratification for menopausal status.]
314 women with cancer of the breast and 523               In a large population-based case–control
controls (219 hospital controls, 304 population       study of environmental exposures and cancer
controls) (Demers et al., 2002). Analyses in rela-    of the breast conducted in 1996–7 on Long
tion to cancer of the breast excluded five conge-     Island, NY, USA, serum concentrations of 24
ners that were detected in < 70% of the women.        PCB congeners were measured for 646 cases and
The remaining PCB congeners were correlated           429 controls, with results presented for the four
(Pearson correlation coefficients, 0.29 to 0.96).     most commonly occurring congeners (PCB-118,
Risk of cancer of the breast was associated with      PCB-138, PCB-153 and PCB-180) (Gammon
the highest quartile of concentration of PCB-118      et al., 2002). There was no association between
(OR, 1.60; 95% CI, 1.01–2.53) and PCB-156 (OR,        cancer of the breast and the sum concentration of
1.80; 95% CI, 1.11–2.94). Among the subgroup          the four PCBs, or any specific congener, and there
of premenopausal women, the odds ratio for the        was no effect of lactation, menopausal status,
highest quartile of concentration of PCB-118          stage of disease, or hormone receptor status.
was 2.87 (95% CI, 1.13–7.31), and for PCB-156         [This was a large, well-designed and well-imple-
it was 2.90 (95% CI, 1.18–7.15). No significant       mented study.]
increase in risk was seen in postmenopausal               In a population-based case–control study of
women. When PCB-105, PCB-118 and PCB-156              African-American women, serum concentrations
were grouped, higher concentration was associ-        of PCBs [congeners not specified] were measured
ated with increased risk of cancer of the breast      in 355 cases and 327 controls (Gatto et al., 2007).
(OR, 2.02; 95% CI, 1.24–3.28), but the PCBs that      Risk of cancer of the breast was not associated
were the most abundant (PCB-138, PCB-153 and          with total PCBs (OR comparing highest with
PCB-180) were not associated with risk of cancer      lowest quintile, 1.01; 95% CI, 0.64–1.63), and BMI,
of the breast. An earlier publication from this       parity, breastfeeding, and menopausal status did
study investigated associations between organo-       not modify the measures of effect. PCBs were
chlorine compounds and cancer of the breast,          not associated with an increase in the risk of any
specifically in relation to axillary-lymph-node       subtype of cancer of the breast as defined by PR,
involvement and tumour size (Demers et al.,           ER, p53, or HER-2/neu status. [Statistical power
2000). PCB-153 was selected as a surrogate for        was limited for subgroup analyses.]
all PCB congeners because it was the most abun-           In a hospital-based case–control study of
dant in plasma samples and was strongly corre-        cancer of the breast in Nagano, Japan, including
lated with other prevalent congeners (r ≥ 0.72;       403 matched pairs collected from 2001 to 2005,
P < 0.0001). The relative risk of having a tumour     serum concentrations of total PCBs were asso-
size ≥ 2 cm was increased, but not significantly,     ciated with decreased risk of cancer of the

242
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 405
      Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20    PageID.18105 Page 402 of
                                                      620
                                                                              Polychlorinated biphenyls


breast for the highest versus lowest quartile of       benign breast disease at the same hospital (Zheng
concentration of total PCBs (OR, 0.33; 95% CI,         et al., 2000b). Serum concentrations of nine PCB
0.14–0.78) (Itoh et al., 2009). For the specific       congeners were determined. After adjustment
congeners PCB-153 and PCB-180, the odds ratios         for confounding factors, all odds ratios were
were 0.40 (95% CI, 0.18–0.91) and 0.29 (95% CI,        null. A related study focused on the potential
0.13–0.66), respectively. The trend in the inverse     interaction between CYP1A1 and lipid-adjusted
relationship persisted when results were stratified    serum concentrations of PCBs on risk of cancer
by hormone-receptor and menopausal status.             of the breast among Caucasian women recruited
[The Working Group was not able to explain the         in 1999–2002, with 374 cases and 406 controls
inverse associations reported in this study.]          (Zhang et al., 2004). The odds ratio for high
                                                       exposure (> 610 ng/g) to PCBs was 1.2 (95% CI,
(c)     Larger studies of PCB concentrations in        0.9–1.6). With respect to CYP1A1 genotype, the
        blood and breast adipose tissue                risks associated with higher serum concentra-
    Five publications from a research group in         tion of total PCBs was highest for carriers of the
Connecticut, USA, were informative, although           m2 variant genotype both among all women
their potential overlap was not clear. In 1994–        combined (OR, 3.6; 95% CI, 1.5–8.2), and in post-
1997, 304 cases of cancer of the breast and 186        menopausal women (OR, 4.3; 95% CI, 1.6–12.0).
controls aged 40–79 years were recruited and           No significant association was reported for
breast adipose tissue was analysed for nine            CYP1A1 m1 or m4 genotypes or among premen-
PCB congeners (PCB-74, PCB-118, PCB-138,               opausal women. Finally, in another publication
PCB-153, PCB-156, PCB-170, PCB-180, PCB-183            on a subset of 266 cases of cancer of the breast
and PCB-187) (Zheng et al., 2000a). Age- and           and 347 controls with benign breast disease, there
lipid-adjusted risk estimates were null in relation    was no association for total subjects, adjusted
to total PCBs, PCB groups, and any of the conge-       for standard risk factors, between cancer of the
ners. Stratification by type of breast disease,        breast by joint ER/PR status and serum concen-
menopausal status, parity, lactation, and body         trations of total PCBs and adipose-tissue concen-
size showed null associations with concentra-          trations of nine PCB congeners (Rusiecki et al.,
tions of PCBs. From the same study population,         2004). However, among postmenopausal women,
Holford et al. (2000) calculated risk in relation      increased risk of cancer of the breast was seen in
to both linear logistic and logistic ridge regres-     relation to increased concentrations of PCB-183
sion analyses for nine PCB congeners by incre-         among women with ER+PR+ tumours (third
mental (10 ng/g) changes in exposure: PCB-153          versus first tertile, OR, 2.4; 95% CI, 1.0–6.0; P for
and PCB-156 were associated with decreased risk        trend = 0.03). [While there appeared to be overlap
and PCB-180 and PCB-183 were associated with           between this group of studies from Connecticut,
increased risk of cancer of the breast. In analyses    the extent of the overlap was difficult to deter-
using ridge regression and adjusting for covar-        mine, therefore the independence of the findings
iates, no congeners remained associated with           was not known. Controls were drawn from a
cancer of the breast. In another case–control          mix of hospital and population sources, and the
study from this research group, subjects were          impact of this selection method was difficult to
recruited in 1995–1997 (overlap in years of study      gauge. The large number of subgroup analyses,
with Zheng et al., 2000a): 475 incident cases          particularly in the study by Rusiecki et al. (2004),
of cancer of the breast were included, and 502         which presented 80 odds ratios, increased the
controls were randomly selected from the popu-         probability of chance findings.]
lation or from patients with newly diagnosed

                                                                                                        243
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 406
      Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.18106 Page 403 of
                                                       620
IARC MONOGRAPH – 107


(d)     Larger studies of PCB concentrations in         1.77, respectively). No other PCB congener was
        adipose tissue                                  significantly associated with risk. Although
    On Long Island, New York, USA, concen-              the odds ratios did not differ significantly by
trations of 14 PCB congeners in adipose tissue          subtype of cancer, the odds ratios for total PCBs
did not differ for 232 women with cancer of the         were higher for ER– than for ER+ cancer of the
breast and 323 hospital controls with benign            breast (Woolcott et al., 2001). Investigation of
breast disease or non-breast-related conditions,        specific genotype–PCB interactions among 68
after adjustment for age, race, and BMI (Stellman       cases and 52 controls with blood samples in this
et al., 2000). No increase in risk was observed for     study showed increased risk of cancer of the
total PCBs, but congeners PCB-156 and PCB-183           breast for CYP1A1 M1 wildtype homozygotes
were associated with significantly increased risk       with high exposure to PCB-105 (OR, 3.20; 95%
(OR, 1.9; 95% CI, 1.1–3.0 for the second tertile of     CI, 1.14–8.98) (McCready et al., 2004). [This was
exposure distribution for PCB-156; and OR, 2.0;         a large, well-designed study.]
95% 1.2–3.4 for the highest tertile of PCB-183).        (e)   Exposure estimates from occupational or
No other congener was associated with risk of                 dietary histories
cancer of the breast, and no clear difference in
risk was seen for ER+ and ER– tumours. [This                A few case–control studies have estimated
was a large, well-designed study, but results were      PCB exposures from occupational or dietary
only presented for total PCBs and two congeners.]       histories.
    In a case–control study in Kingston and                 A population-based case–control study in
Toronto, Ontario, Canada, noncancerous breast           Massachusetts, USA, included 261 incident cases
adipose tissue collected before treatment from          of cancer of the breast diagnosed between 1983
217 incident cases of cancer of the breast and 213      and 1986 and 753 controls. The subjects were
controls undergoing biopsy was analysed for 14          interviewed to ascertain all full-time jobs held
PCB congeners (Aronson et al., 2000). PCB-105           since age 18 years. Probable exposure to PCBs
and PCB-118 were associated consistently with           was associated with non-significant increases
risk of cancer of the breast after adjusting for        in the risk of cancer of the breast (adjusted OR,
other factors (OR, 3.17; 95% CI, 1.51–6.68; and         3.2; 95% CI, 0.8–12.2; five exposed cases and six
OR, 2.31; 95% CI, 1.11–4.78, respectively, for the      exposed controls) (Aschengrau et al., 1998). [The
fourth versus first quartile of the exposure distri-    Working Group noted imprecise findings.]
bution) and these effects increased monotoni-               Consumption of fish from the Great Lakes as
cally. PCB-138 was also associated consistently         a source of exposure to PCBs was investigated
with increased risk, but the odds ratios were           as a potential risk factor for cancer of the breast
imprecise. Stronger associations were apparent          in a population-based case–control study in
among premenopausal women (PCB-105: OR,                 Wisconsin, USA (McElroy et al., 2004). There
3.91; 95% CI, 1.73–8.86; and PCB-118: OR, 2.85;         were 1481 cases aged 20–69 years, diagnosed in
95% CI, 1.24–6.52, for the highest exposure cate-       1998–2000 in the Wisconsin Cancer Reporting
gory). Among postmenopausal women, risks                System, and 1301 controls of similar age were
associated with PCB-170 and PCB-180 were also           randomly selected from licensed drivers and
elevated in the second of three exposure groups         Medicare lists; telephone interviews were used to
(OR, 3.27; 95% CI, 1.44–7.44; and OR, 2.43; 95%         obtain information on consumption of all sport-
CI, 1.09–5.43, respectively), but declined below        caught (Great Lakes and other lakes) fish and risk
significance in the highest group (ORs 1.63 and         factors for cancer of the breast. After adjustment
                                                        for risk factors, including age, education, weight,

244
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 407
      Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.18107 Page 404 of
                                                       620
                                                                               Polychlorinated biphenyls


alcohol consumption, reproductive history,              The Working Group noted that several inform-
and family history of cancer of the breast, no          ative studies were published after this combined
association was found between risk of cancer            analysis.]
of the breast and recent consumption of sport-
caught fish (OR, 1.00; 95% CI, 0.86–1.17), recent       2.3.3 Cancer of the prostate
consumption of fish from the Great Lakes (OR,
1.06; 95% CI, 0.84–1.33), or the number of fish             Several epidemiological studies have inves-
meals per year. Menopausal status appeared to           tigated possible associations between cancer
be an effect modifier, with recent consumption          of the prostate and exposure to PCBs. These
of fish from the Great Lakes not associated with        studies differed in study design (i.e. case–control
postmenopausal cancer of the breast (OR, 0.78;          studies, nested case–control studies) and in the
95% CI, 0.57–1.07), but with premenopausal              assessment of PCBs (i.e. job-exposure matrices,
breast cancer (OR, 1.70; 95% CI, 1.16–2.50). [This      measurement of PCB concentrations in blood or
was a large study with exposure assessment that         adipose tissue).
used consumption of sport fish as a proxy for               Seidler et al. (1998) described the results
PCB exposure, but did not use biomarkers.]              of a case-referent study including 192 patients
                                                        with cancer of the prostate and 210 controls
(f)     Combined analysis of five studies in the        from medical practices or clinic in Germany.
        USA                                             Occupational exposure to PCBs was estimated
                                                        using a British job-exposure matrix (Pannett
    The results of five case–control studies in the
                                                        et al., 1985). Most subjects had no or low expo-
north-east USA conducted before 2000 (of which
                                                        sure to PCBs and no association between expo-
three are nested in cohort studies) (Moysich et al.,
1998; Helzlsouer et al., 1999; Laden et al., 2001a,     sure and risk of cancer of the prostate was
b and Hunter et al., 1997; Zheng et al., 2000a,         reported. [Due to the relative low participation
b; Wolff et al., 2000b) and in which plasma or          rate among controls (55%), selection bias could
serum concentrations of PCBs were measured              not be excluded. Furthermore, the validity of the
have been combined into an analysis of 1400             job-exposure matrix was unknown and signif-
cases and 1642 controls using a standardized            icant exposure misclassification could not be
approach to confounder and effect-modifica-             ruled out.]
tion assessment, and a random-effects model to              Ritchie et al. (2003, 2005) conducted a hospital-
                                                        based case–control study in Iowa, USA, in
estimate associations (Laden et al., 2001b). For
women in the fifth quintile of lipid-adjusted           which 30 PCB congeners were measured in
values compared with those in the first quintile,       serum samples from 58 patients with cancer
the multivariate pooled odds ratio for cancer of        of the prostate and 99 age-matched controls.
the breast associated with the sum of PCBs (PCB-        Odds ratios were elevated for total PCBs, and for
118, PCB-138, PCB-153 and PCB-180) was 0.94             PCB-153, and PCB-180. A monotonic, not statis-
(95% CI, 0.74–1.21). No consistent increase in          tically significant, exposure–response trend was
risk was observed in subgroups defined by parity        observed for total PCBs. For PCB-180, the odds
or lactation. [This combined analysis focused on        ratio was significantly increased (OR, 3.13; 95%
the most prevalent PCBs that were analysed in all       CI, 1.33–7.34) only in the middle (but not the
five studies; while this enhanced precision for the     highest) category of exposure. [This study was
overall relationship, it did not show associations      small with multiple comparisons.]
for specific PCB congeners and PCB subgroups.               In a population-based case–control study
                                                        in Sweden, Hardell et al. (2006a) compared


                                                                                                         245
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 408
      Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20   PageID.18108 Page 405 of
                                                        620
IARC MONOGRAPH – 107


concentrations of 37 PCB congeners in samples            and dioxin-like and non-dioxin-like PCBs.
of fat tissue from 58 cases of cancer of the prostate    Statistically significant associations with malig-
and 20 controls with benign prostate hyperplasia.        nant melanoma were observed for the highest
The odds ratio for the sum of PCBs and cancer            compared with the lowest quartile for: total PCBs
of the prostate was 1.21 (95% CI, 0.42–3.50) in all      (OR, 6.02; 95% CI, 2.0–18.17); summed non-di-
men. PCB-153 was associated with an increased            oxin-like PCBs (OR, 7.02; 95% CI, 2.30 –21.43);
risk of cancer of the prostate (OR, 3.15; 95% CI,        summed dioxin-like PCBs (OR, 2.84; 1.01–7.97),
1.04–9.54). Stronger associations were observed          and all of the individual PCB congeners exam-
in men with prostate-specific antigen (PSA)              ined (PCB-118, PCB-138, PCB-153, PCB-156,
> 16.5 ng/mL; the odds ratio was 1.91 (95% CI,           PCB-170, PCB-180, PCB-183 and PCB-187). [The
0.55–6.55) for total PCBs, and risks for enzyme          Working Group considered that, in light of its
and phenobarbital-inducing PCBs (Wolff et al.,           appropriate design and control of relevant poten-
1997) and for less chlorinated PCBs (Moysich             tial confounders, this was a high-quality study,
et al., 1999a) were significantly increased in this      despite the relatively small sample size and being
subgroup of men. [This study was small and               described as “preliminary” by the authors. The
involved multiple comparisons.]                          positive associations for all the individual PCB
    Aronson et al. (2010) conducted a case–              congeners may have been a result of correla-
control study among urology patients in Ontario,         tions among congeners. Multiple comparisons
Canada. Concentrations of 14 PCB congeners               were not formally addressed, but it is likely that
were measured in serum of 79 men with inci-              adjustment for multiple comparisons would not
dent cancer of the prostate and 329 age-matched          change the interpretation of the results.]
controls. No association was observed between
concentrations of individual PCB congeners or            (b)   Uveal melanoma
the sum of PCBs, and the risk of prostate cancer.            See Table 2.11
[As both cases and controls underwent the same               In a multicentric case–control study in nine
diagnostic procedures and were screened by PSA           European countries, Behrens et al. (2010) inves-
and digital rectal examination, selection bias was       tigated the association between risk of uveal
unlikely in this study].                                 melanoma and exposure to PCBs. The 293 men
                                                         and women with uveal melanoma were frequen-
2.3.4 Melanoma                                           cy-matched to 3198 population and hospital
                                                         controls by country, age, and sex. Exposure to
(a)     Cutaneous malignant melanoma
                                                         transformer oils was assessed by questionnaire,
    See Table 2.11                                       with exposures to PCBs classified as “potential”
    Gallagher et al. (2011) conducted a case–            or “confirmed,” depending on whether subjects
control study of 80 patients with malignant              reported exposure to a named brand of oil with
melanoma of the skin and 310 controls. The               known PCB content. Analyses were adjusted
cases were part of a larger case–control study           for age, country, eye colour, and history of
and were originally recruited to evaluate the            ocular damage from ultraviolet light. Only men
effect of exposure to ultraviolet (UV) light and         reported exposure to transformer/capacitor oils.
gene variants on risk of melanoma, and the               The odds ratio for any exposure was 2.74 (99.3%
controls were recruited using population-based           CI, 1.07–7.02), and was similar in magnitude for
registries. Lipid-adjusted plasma concentrations         men with more than 10 years of exposure and for
of 14 PCB congeners were determined and data             “confirmed” exposure. For exposure to Pyralene
were reported for 8, as well as for total PCBs,          (the most frequently reported PCB-containing

246
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 409
                                                                         Table 2.11 Case–control studies on melanoma and exposure to PCBs

                                                                         Reference,       Total No.     Control       Exposure            Exposure         Exposed   Relative risk (95%   Covariates
                                                                         study location   cases         source        assessment          categories       cases     CI)                  Comments
                                                                         and period       Total No.     (hospital,
                                                                                          controls      population)
                                                                         Cutaneous malignant melanoma
                                                                         Gallagher et al. 80            Population    Lipid-adjusted                                                      Age, sex, education, skin
                                                                         (2011) British   310                         concentrations of                                                   reaction to repeated
                                                                         Columbia,                                    14 PCBsa (units                                                     sun exposure, and total
                                                                         Canada,                                      NR)                                                                 recreational sun exposure
                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                         2000–2004                                                        Total PCBs
                                                                                                                                          98.01–148.71     11        1.36 (0.45–4.09)
                                                                                                                                          148.72–213.44    12        1.27 (0.39–4.12)
                                                                                                                                          > 213.44         29        6.02 (2.00–18.17)    P for trend < 0.001
                                                                                                                                          DL-PCBs
                                                                                                                                          9.37–15.10       8         0.31 (0.10–0.98)
                                                                                                                                          15.11–22.57      16        1.16 (0.41–3.26)
                                                                                                                                          > 22.57          25        2.84 (1.01–7.97)     P for trend = 0.003
                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                                                                          NDL-PCBs
                                                                                                                                                                                                                                                  620




                                                                                                                                          86.68–133.66     12        2.05 (0.66–6.39)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                          133.67–192.39    11        1.19 (0.36–3.90)
                                                                                                                                          > 192.39         30        7.02 (2.30–21.43)    P for trend < 0.001
                                                                                                                                          PCB-118
                                                                                                                                          > 4.90–8.16      13        0.89 (0.34–2.34)
                                                                                                                                                                                                                                                    filed 01/28/20




                                                                                                                                          > 8.16–13.32     14        1.13 (0.40–3.23)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 410
                                                                                                                                          > 13.32–46.19    23        3.04 (1.05–8.74)     P for trend = 0.012
                                                                                                                                          PCB-138
                                                                                                                                          > 12.79–20.76    19        1.89 (0.68–5.28)
                                                                                                                                          > 20.76–30.65    8         1.30 (0.37–4.56)
                                                                                                                                          > 30.65–104.49   28        4.91 (1.69–14.32)
                                                                                                                                          PCB-153
                                                                                                                                          > 27.75–42.07    14        2.01 (0.70–5.77)
                                                                                                                                          > 42.07–60.43    12        1.35 (0.43–4.25)
                                                                                                                                          > 60.43–735.90   27        4.86 (1.68–14.08)    P for trend = 0.002
                                                                                                                                          PCB-156
                                                                                                                                          > 4.09–6.07      13        1.04 (0.36–2.97)
                                                                                                                                          > 6.07–8.65      13        1.48 (0.49–4.45)
                                                                                                                                          > 8.65–113.32    29        4.22 (1.51–11.78)    P for trend = 0.001
                                                                                                                                                                                                                                                          PageID.18109 Page 406 of




                                                                   247
                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   248
                                                                         Table 2.11 (continued)

                                                                         Reference,          Total No.         Control          Exposure              Exposure                Exposed         Relative risk (95%      Covariates
                                                                         study location      cases             source           assessment            categories              cases           CI)                     Comments
                                                                         and period          Total No.         (hospital,
                                                                                             controls          population)
                                                                         Gallagher et al.                                                             PCB-170
                                                                         (2011) British                                                               > 7.97–12.16            13              1.50 (0.53–4.29)
                                                                         Columbia,                                                                    > 12.16–18.51           13              1.10 (0.32–3.77)
                                                                         Canada,
                                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                                                                                                      > 18.51–901.52          29              4.60 (1.60–13.22)       P for trend = 0.001
                                                                         2000–2004
                                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                         (cont.)                                                                      PCB-180
                                                                                                                                                      > 25.20–38.16           12              1.46 (0.49–4.37)
                                                                                                                                                      > 38.16–59.40           14              1.55 (0.44–5.43)
                                                                                                                                                      > 59.40–3786.60         30              5.89 (1.87–18.50)       P for trend = 0.001
                                                                                                                                                      PCB-183
                                                                                                                                                      > 1.87–84.86            54              4.27 (1.71–10.68)
                                                                                                                                                      PCB-187
                                                                                                                                                      > 6.64–10.45            11              2.54 (0.75–8.58)
                                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                                                                                                      > 10.45–16.10           15              2.56 (0.76–8.62)
                                                                                                                                                      > 16.10–833.15          30              11.47 (3.32–39.68)      P for trend < 0.001
                                                                                                                                                                                                                                                                              620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Uveal melanoma
                                                                         Behrens et al.    293                 Hospital and     Questionnaire         Exposure to                                                     Country, age, ocular damage
                                                                         (2010),           3198                population       on occupational       oils potentially                                                due to UV, eye colour,
                                                                         Denmark,                                               exposure              containing PCBs                                                 exposure to high-voltage
                                                                         France,                                                                      Never exposed           150             1.00                    installations
                                                                                                                                                                                                                                                                                filed 01/28/20




                                                                         Germany, Italy,                                                              Ever exposed            6               2.74 (0.72–10.37)       ORs were Bonferroni-corrected




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 411
                                                                         Latvia, Portugal,                                                                                                                            for seven independent tests
                                                                                                                                                      Duration > 10 years     2               2.62 (0.29–24.06)
                                                                         Sweden, Spain,                                                                                                                               to control for multiple
                                                                         UK                                                                           “Confirmed”             4               2.61 (0.54–12.63)       comparisons, thus all CI are
                                                                         Jan 1994–Dec                                                                 exposure to PCB oil                                             99.3%. Response rates: cases,
                                                                         1997                                                                         Exposure to             4               6.43 (1.17–35.30)       84%; hospital, 84%; population
                                                                                                                                                      Pyralene                                                        controls, 61%
                                                                                                                                                                                                                      Only men were exposed to oils
                                                                         a The 14 PCB congeners were PCBs 28, 52, 99, 101, 105, 118, 128, 138, 153, 156, 170, 180, 183, and 187.

                                                                         CI, confidence intervals; DL-PCB, dioxin-like PCB; NDL-PCB, non-dioxin-like PCB; OR, odds ratio; PCB, polychlorinated biphenyl; UK, United Kingdom; UV, ultraviolet
                                                                                                                                                                                                                                                                                      PageID.18110 Page 407 of
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.18111 Page 408 of
                                                       620
                                                                               Polychlorinated biphenyls


oil), the odds ratio was 6.43 (99.3% CI, 1.17–35.30;    (c)   Cancer of the lung
four cases). [This study was notable in being               Recio-Vega et al. (2012) investigated the asso-
the only large study of a rare cancer. Multiple         ciation between PCB concentrations, CYP1A1
comparisons were addressed via adjusted 99.3%           polymorphisms and the risk of cancer of the
confidence intervals, but exposure was rare and         lung in a case–control study in northern Mexico
estimates were imprecise.]                              including 43 cases of cancer of the lung and 86
                                                        controls without cancer who were recruited from
2.3.5 Other cancers                                     two hospitals. Information including history
(a)     Urothelial cancer                               of exposure to PCBs was collected through
                                                        in-person interview and 20 PCB congeners were
    Steineck et al. (1990) carried out a popula-        measured in serum. Odds ratios were adjusted
tion-based case-referent study of urothelial cancer     for age, agricultural occupation, and tobacco
in men in Stockholm, Sweden. Occupational               smoking. There was a significant association
exposures to PCBs and several other agents were         between PCB-18 and cancer of the lung (OR,
assigned by an industrial hygienist. The adjusted       1.13; 95% CI, 1.04–1.38). Odds ratios for PCB-52,
odds ratio for estimated exposure to PCBs was           PCB-118, and PCB-170 were similar in magni-
3.3 (95% CI, 0.6–18.4). [The precision of this          tude, but did not reach statistical significance,
study was quite limited and the definition of the       while odds ratios for other congeners were close
cancer sites was broad.]                                to unity. CYP1A1 polymorphism was not asso-
(b)     Cancer of the testis                            ciated with serum concentrations of total PCBs.
                                                        [The Working Group noted that this study
    Hardell et al. (2003) analysed 38 PCB conge-        provided information about less chlorinated
ners in blood samples collected from 61 incident        PCBs, which are rarely measured; however, the
cases of cancer of the testis and 58 age-matched        etiological relevance of measurements of PCBs
controls from the Swedish population registry.          of short half-life was questionable. In addition,
No association between cancer of the testis and         the methods used for subject recruitment and
the sum of PCB concentrations in blood was              for statistical analysis were not clearly described,
found. Mothers of 44 cases and 45 controls also         and the possibility of residual confounding by
provided blood samples; significantly higher            age was noted.]
PCB concentrations were found for mothers of
cases compared with mothers of controls (OR,            (d)   Cancer of the colorectum
3.8; 95% CI, 1.4–10). A difference in the sum of            Howsam et al. (2004) assessed associations
PCBs between mothers of cases and mothers of            between cancer of the colorectum and exposure
controls was also reported in two subsequent            to PCBs and gene–environment interactions in
publications by the same authors (Hardell et al.,       132 cases and 76 controls sampled from a larger
2004, 2006b). [Due to the timing of blood collec-       hospital-based case–control study in Barcelona,
tion of the mothers, which was decades after the        Spain. Serum concentrations of PCB-28, PCB-52,
cases’ births, the interpretation of these results      PCB-101, PCB-118, PCB-138, PCB-153, and
was difficult. PCB concentrations in women may          PCB-180 were measured. Point mutations in K-ras
be affected by weight changes, child bearing,           and p53 genes and expression of p53 protein were
lactation, and subsequent exposure. Thus it             assessed in tumour tissue. PCB-28 and PCB-118
could not be assumed that the concentrations            were significantly associated with an increased
measured in women at the time of the study were         risk of cancer of the colorectum (ORs, 2.75;
representative of their sons’ exposures in utero.]

                                                                                                        249
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 412
      Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18112 Page 409 of
                                                     620
IARC MONOGRAPH – 107


95% CI, 1.29–5.83; and 2.02; 95% CI, 1.00–4.08,       (f)   Cancer of the biliary tract
respectively), for the more exposed category. A           Ahrens et al. (2007) investigated the asso-
statistically significant exposure–response trend     ciation between cancer of the extrahepatic
was observed for the mono-ortho PCB group             biliary tract and occupational exposure to endo-
that combined PCB-28 and PCB-118 (P for               crine-disrupting compounds in a European
trend = 0.004). Odds ratios for the other PCBs        multicentre case–control study of 183 men with
were not consistently or significantly increased.     histologically confirmed carcinoma of the extra-
No significant interaction of mono-ortho PCBs         hepatic biliary tract and 1938 matched controls.
with p53 or K-ras mutations was found. [The           Self-reported job descriptions were converted
use of controls representing several diagnostic       to semiquantitative indicators of occupational
groups and control for potential confounding          exposure to 14 types of suspected endocrine-dis-
factors were strengths of this study. However, the    rupting compounds, including PCBs, hormones,
case definition combining cancers of the colon        phthalates, and pesticides. Odds ratios were
and rectum may mix diseases with potentially          adjusted for age, country, and history of gall-
different etiologies.]                                stones. The adjusted odds ratio for cancer of the
(e)     Cancer of the pancreas                        extrahepatic biliary tract and ever-exposure to
                                                      PCBs was 2.8 (95% CI, 1.3–5.9). When exposure
    In a population-based case–control study          intensity was analysed, the highest odds ratio was
of cancer of the pancreas in the San Francisco        observed in the low-intensity category. [These
area, USA, Hoppin et al. (2000) analysed 11           results were based on a small number of exposed
PCB congeners in serum samples from 108               cases and trends were inconsistent.]
cases of cancer of the pancreas and 82 controls
matched by sex and age-group. Total lipid-ad-         (g)   Childhood cancer
justed PCB concentrations were estimated using            Ward et al. (2009) conducted a popula-
the sum of all congeners. A statistically signifi-    tion-based case–control in California, USA of
cant dose–response relationship (P < 0.001) was       184 children aged 0–7 years with acute lympho-
observed for total PCBs, with an odds ratio of        cytic leukaemia and 212 controls from birth
4.2 (95% CI, 1.8–9.4) for ≥ 360 versus < 185 ng/g.    certificates matched by birth date, sex, race, and
Significantly elevated odds ratios were also          ethnicity. Concentrations of six PCB congeners
observed for the highest tertiles of PCB-153 (OR,     in residential carpet dust were used as an expo-
3.0; 95% CI, 1.4–6.6) and PCB-180 (OR, 8.4; 95%       sure indicator. The odds ratio for detection of
CI, 3.4–21). Odds ratios remained elevated after      any PCB in dust was 1.97 (95% CI, 1.22–3.17)
adjusting for dichlorodiphenyldichloroethylene        and the odds ratio for the highest quartile of total
(DDE) content, and in a sensitivity analysis of       PCBs compared with the lowest was 2.78 (95%
the effects of bioconcentration. [A strength of       CI, 1.41–5.48). Significant exposure–response
the study was that the issue of confounding by        trends were reported for PCB-118, PCB-138
bioconcentration in fat due to adipose-tissue loss    and PCB-153. [The study was well-designed and
was addressed. Nevertheless, the small number         the method of exposure assessment used was
of subjects limited a clear interpretation of the     a strength. The authors were able to rule out
results.]                                             confounding by several organochlorine pesti-
                                                      cides. The Working Group was unable to repli-
                                                      cate the P values for trend tests.]



250
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 413
      Case 2:15-cv-00201-SMJ        ECF No. 388-2       filed 01/28/20       PageID.18113 Page 410 of
                                                      620
                                                                                 Polychlorinated biphenyls


(h)     Cancer of the endometrium                      interviews, and potential occupational exposures
    Sturgeon et al. (1998) conducted a multicen-       including to PCBs were assessed using expert
tric hospital-based case–control study of cancer       judgment. Results were reported for PCBs and
of the endometrium in five areas of the USA.           dioxins combined, for which the fully-adjusted
Serum concentrations of 27 PCB congeners were          odds ratio was 1.6 (95% CI, 0.7–3.7). [This study
measured for 90 individually matched case–             had limited power to detect excess risk.]
control pairs. No associations were observed
between elevated serum concentrations of
several PCB groups, including total PCBs and           References
potentially estrogenic PCBs, and risk of cancer
                                                       Ahrens W, Mambetova C, Bourdon-Raverdy N, Llopis-
of the endometrium. [The results did not appear          González A, Guénel P, Hardell L et al. (2007).
to be affected by selection bias, but precision was      Occupational exposure to endocrine-disrupting
limited.]                                                compounds and biliary tract cancer among men. Scand
    Weiderpass et al. (2000) measured serum              J Work Environ Health, 33(5):387–96. doi:10.5271/
                                                         sjweh.1158 PMID:17973065
concentrations of 10 PCB congeners in a popu-          Aronson KJ, Miller AB, Woolcott CG, Sterns EE,
lation-based case–control study of 154 cases of          McCready DR, Lickley LA et al. (2000). Breast adipose
cancer of the endometrium and 205 controls in            tissue concentrations of polychlorinated biphenyls and
Sweden. After adjustment there was no increase           other organochlorines and breast cancer risk. Cancer
                                                         Epidemiol Biomarkers Prev, 9(1):55–63. PMID:10667464
in risk associated with high concentrations of         Aronson KJ, Wilson JW, Hamel M, Diarsvitri W, Fan W,
any of the congeners evaluated, and there were           Woolcott C et al. (2010). Plasma organochlorine levels
no significant trends in risk. [The power of this        and prostate cancer risk. J Expo Sci Environ Epidemiol,
                                                         20(5):434–45. doi:10.1038/jes.2009.33 PMID:19513097
study was limited due to the small number of           Aschengrau A, Coogan PF, Quinn M, Cashins LJ (1998).
subjects. However, selection bias was unlikely,          Occupational exposure to estrogenic chemicals and the
as the main reason for non-participation was             occurrence of breast cancer: an exploratory analysis.
the failure of the hospital staff to collect blood       Am J Ind Med, 34(1):6–14. doi:10.1002/(SICI)1097-
                                                         0274 (19 9 8 07)3 4 :1<6 :: A I D -AJ I M 2>3. 0.C O ; 2-X
samples before surgery.]                                 PMID:9617382
    Hardell et al. (2004) conducted a hospi-           Bahn AK, Rosenwaike I, Hermann N, Grover P, Stellman
tal-based case–control study with 76 cases and           J, O’Leary K (1976). Letter: Melanoma after expo-
39 controls to evaluate the risk of cancer of the        sure to PCB’s. N Engl J Med, 295(8):450 doi:10.1056/
                                                         NEJM197608192950820 PMID:819831
endometrium associated with environmental              Behrens T, Kaerlev L, Cree I, Lutz JM, Afonso N, Eriksson
endocrine disruptors. Concentrations of 37 PCB           M et al. (2010). Hormonal exposures and the risk of
congeners were measured in adipose tissue. No            uveal melanoma. Cancer Causes Control, 21(10):1625–
                                                         34. doi:10.1007/s10552-010-9591-9 PMID:20524054
association was found for the sum of PCBs or for       Bertazzi PA, Riboldi L, Pesatori A, Radice L, Zocchetti
any grouping of PCBs by structure or activity.           C (1987). Cancer mortality of capacitor manufacturing
[The power of this study was limited due to the          workers. Am J Ind Med, 11(2):165–76. doi:10.1002/
small number of subjects.]                               ajim.4700110206 PMID:3103429
                                                       Bertazzi PA, Zocchetti C, Guercilena S et al. (1982).
                                                         Mortality study of male and female workers exposed
(i)     Cancer of the male breast                        to PCBs. Prevention of Occupational Cancer —
    Occupational risk factors for cancer of the          International Symposium. Geneva: International
                                                         Labour Office, pp. 242–248.
male breast were investigated in a multicentric        Bertrand KA, Spiegelman D, Aster JC, Altshul LM,
study of 104 cases and 1901 controls in eight            Korrick SA, Rodig SJ et al. (2010). Plasma organochlo-
European countries (Villeneuve et al., 2010).            rine levels and risk of non-Hodgkin lymphoma in a
Lifetime work history was obtained by in-person          cohort of men. Epidemiology, 21(2):172–80. doi:10.1097/
                                                         EDE.0b013e3181cb610b PMID:20087190


                                                                                                              251
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 414
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20       PageID.18114 Page 411 of
                                                               620
IARC MONOGRAPH – 107


Bonefeld-Jørgensen EC, Long M, Bossi R, Ayotte P, Asmund        Cohn BA, Terry MB, Plumb M, Cirillo PM (2012).
  G, Krüger T et al. (2011). Perfluorinated compounds are          Exposure to polychlorinated biphenyl (PCB) congeners
  related to breast cancer risk in Greenlandic Inuit: a case       measured shortly after giving birth and subsequent
  control study. Environ Health, 10:88 doi:10.1186/1476-           risk of maternal breast cancer before age 50. Breast
  069X-10-88 PMID:21978366                                         Cancer Res Treat, 136(1):267–75. doi:10.1007/s10549-
Bräuner EV, Sørensen M, Gaudreau E, LeBlanc A,                     012-2257-4 PMID:23053646
  Eriksen KT, Tjønneland A et al. (2012). A prospec-            Colt JS, Rothman N, Severson RK, Hartge P, Cerhan JR,
  tive study of organochlorines in adipose tissue and              Chatterjee N et al. (2009). Organochlorine exposure,
  risk of non-Hodgkin lymphoma. Environ Health                     immune gene variation, and risk of non-Hodgkin
  Perspect,     120(1):105–11.     doi:10.1289/ehp.1103573         lymphoma. Blood, 113(9):1899–905. doi:10.1182/blood-
  PMID:22328999                                                    2008-04-153858 PMID:19066394
Brown DP (1987). Mortality of workers exposed to                De Guire L, Cyr D, Thériault G, Provencher S, Iturra
  polychlorinated biphenyls–an update. Arch Environ                H, Case BW (1992). Malignant melanoma of the skin
  Health, 42(6):333–9. doi:10.1080/00039896.1987.9934              among workers in a telecommunications industry:
  355 PMID:3125795                                                 mortality study 1976–83. Br J Ind Med, 49(10):728–31.
Brown DP, Jones M (1981). Mortality and industrial hygiene         PMID:1419862
  study of workers exposed to polychlorinated biphenyls.        De Guire L, Theriault G, Iturra H, Provencher S, Cyr D,
  Arch Environ Health, 36(3):120–9. PMID:6787990                   Case BW (1988). Increased incidence of malignant mela-
Caironi M, Olivari L, Sampietro G, Mandelli G, Mosconi             noma of the skin in workers in a telecommunications
  G (2005). Preliminary results of a mortality study in            industry. Br J Ind Med, 45(12):824–8. PMID:3265335
  471 ex-exposed workers to PCBs. G Ital Med Lav Ergon,         De Roos AJ, Hartge P, Lubin JH, Colt JS, Davis S, Cerhan
  27(3):279–81. PMID:16240573 [in Italian]                         JR et al. (2005). Persistent organochlorine chemicals in
Cammarano G, Crosignani P, Berrino F, Berra G (1984).              plasma and risk of non-Hodgkin’s lymphoma. Cancer
  Cancer mortality among workers in a thermoelectric               Res, 65(23):11214–26. doi:10.1158/0008-5472.CAN-05-
  power plant. Scand J Work Environ Health, 10(4):259–             1755 PMID:16322272
  61. doi:10.5271/sjweh.2333 PMID:6494846                       Demers A, Ayotte P, Brisson J, Dodin S, Robert J, Dewailly
Cammarano G, Crosignani P, Berrino H, Berra G (1986).              E (2000). Risk and aggressiveness of breast cancer
  Additional follow-up of cancer mortality among                   in relation to plasma organochlorine concentra-
  workers in a thermoelectric power plant. Scand J Work            tions. Cancer Epidemiol Biomarkers Prev, 9(2):161–6.
  Environ Health, 12(6):631–2. doi:10.5271/sjweh.2090              PMID:10698476
  PMID:3823815                                                  Demers A, Ayotte P, Brisson J, Dodin S, Robert J, Dewailly
Charles LE, Loomis D, Shy CM, Newman B, Millikan                   E (2002). Plasma concentrations of polychlorinated
  R, Nylander-French LA et al. (2003). Electromagnetic             biphenyls and the risk of breast cancer: a conge-
  fields, polychlorinated biphenyls, and prostate cancer           ner-specific analysis. Am J Epidemiol, 155(7):629–35.
  mortality in electric utility workers. Am J Epidemiol,           doi:10.1093/aje/155.7.629 PMID:11914190
  157(8):683–91. doi:10.1093/aje/kwg044 PMID:12697572           Dewailly E, Dodin S, Verreault R, Ayotte P, Sauvé L, Morin
Charlier C, Pitance F, Plomteux G (2003). PCB residues             J et al. (1994). High organochlorine body burden in
  in a breast cancer patient population. Bull Environ              women with estrogen receptor-positive breast cancer. J
  Contam Toxicol, 71(5):887–91. doi:10.1007/s00128-003-            Natl Cancer Inst, 86(3):232–4. doi:10.1093/jnci/86.3.232
  8948-0 PMID:14705647                                             PMID:8283497
Charlier CJ, Albert AI, Zhang L, Dubois NG, Plomteux            Dorgan JF, Brock JW, Rothman N, Needham LL, Miller
  GJ (2004). Polychlorinated biphenyls contamina-                  R, Stephenson HE Jr et al. (1999). Serum organochlo-
  tion in women with breast cancer. Clin Chim Acta,                rine pesticides and PCBs and breast cancer risk: results
  347(1-2):177–81.           doi:10.1016/j.cccn.2004.04.025        from a prospective analysis (USA). Cancer Causes
  PMID:15313156                                                    Control, 10(1):1–11. doi:10.1023/A:1008824131727
Chia VM, Li Y, Quraishi SM, Graubard BI, Figueroa JD,              PMID:10334636
  Weber JP et al. (2010). Effect modification of endocrine      Engel LS, Laden F, Andersen A, Strickland PT, Blair A,
  disruptors and testicular germ cell tumour risk by               Needham LL et al. (2007). Polychlorinated biphenyl
  hormone-metabolizing genes. Int J Androl, 33(4):588–             levels in peripheral blood and non-Hodgkin’s
  96. PMID:19627379                                                lymphoma: a report from three cohorts. Cancer Res,
Cocco P, Brennan P, Ibba A, de Sanjosé Llongueras S,               67(11):5545–52. doi:10.1158/0008-5472.CAN-06-3906
  Maynadié M, Nieters A et al. (2008). Plasma poly-                PMID:17545638
  chlorobiphenyl and organochlorine pesticide level             Falck F Jr, Ricci A Jr, Wolff MS, Godbold J, Deckers P (1992).
  and risk of major lymphoma subtypes. Occup Environ               Pesticides and polychlorinated biphenyl residues in
  Med, 65(2):132–40. doi:10.1136/oem.2007.033548                   human breast lipids and their relation to breast cancer.
  PMID:17699548                                                    Arch Environ Health, 47(2):143–6. PMID:1567239


252
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 415
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18115 Page 412 of
                                                              620
                                                                                          Polychlorinated biphenyls


Falk C, Hanrahan L, Anderson HA, Kanarek MS, Draheim             non-Hodgkin lymphoma. Leuk Lymphoma, 42(4):619–
   L, Needham L et al.; The Great Lakes Consortium (1999).       29. doi:10.3109/10428190109099322 PMID:11697490
   Body burden levels of dioxin, furans, and PCBs among        Hardell K, Carlberg M, Hardell L, Björnfoth H, Ericson
   frequent consumers of Great Lakes sport fish. Environ         Jogsten I, Eriksson M et al. (2009). Concentrations
   Res, 80(2 Pt 2):S19–25. doi:10.1006/enrs.1998.3906            of organohalogen compounds and titres of anti-
   PMID:10092416                                                 bodies to Epstein-Barr virus antigens and the risk for
Fritschi L, Benke G, Hughes AM, Kricker A, Vajdic                non-Hodgkin lymphoma. Oncol Rep, 21(6):1567–76.
   CM, Grulich A et al. (2005). Risk of non-Hodgkin              doi:10.3892/or_00000389 PMID:19424638
   lymphoma associated with occupational exposure to           Hardell L, Andersson SO, Carlberg M, Bohr L, van
   solvents, metals, organic dusts and PCBs (Australia).         Bavel B, Lindström G et al. (2006a). Adipose tissue
   Cancer Causes Control, 16(5):599–607. doi:10.1007/            concentrations of persistent organic pollutants and
   s10552-004-7845-0 PMID:15986116                               the risk of prostate cancer. J Occup Environ Med,
Gallagher RP, Macarthur AC, Lee TK, Weber JP, Leblanc            48(7):700–7. doi:10.1097/01.jom.0000205989.46603.43
   A, Mark Elwood J et al. (2011). Plasma levels of poly-        PMID:16832227
   chlorinated biphenyls and risk of cutaneous malig-          Hardell L, Bavel B, Lindström G, Eriksson M, Carlberg M
   nant melanoma: a preliminary study. Int J Cancer,             (2006b). In utero exposure to persistent organic pollut-
   128(8):1872–80. doi:10.1002/ijc.25503 PMID:20533551           ants in relation to testicular cancer risk. Int J Androl,
Gammon MD, Wolff MS, Neugut AI, Eng SM, Teitelbaum               29(1):228–34.       doi:10.1111/j.1365-2605.2005.00622.x
   SL, Britton JA et al. (2002). Environmental toxins and        PMID:16371110
   breast cancer on Long Island. II. Organochlorine            Hardell L, Liljegren G, Lindström G, van Bavel B, Fredrikson
   compound levels in blood. Cancer Epidemiol                    M, Hagberg H (1997). Polychlorinated biphenyls, chlor-
   Biomarkers Prev, 11(8):686–97. PMID:12163320                  danes, and the etiology of non-Hodgkin’s lymphoma.
Gatto NM, Longnecker MP, Press MF, Sullivan-Halley J,            Epidemiology,         8(6):689      doi:10.1097/00001648-
   McKean-Cowdin R, Bernstein L (2007). Serum organ-             199711000-00023 PMID:9345674
   ochlorines and breast cancer: a case-control study          Hardell L, van Bavel B, Lindström G, Carlberg M, Dreifaldt
   among African-American women. Cancer Causes                   AC, Wijkström H et al. (2003). Increased concentrations
   Control, 18(1):29–39. doi:10.1007/s10552-006-0070-2           of polychlorinated biphenyls, hexachlorobenzene, and
   PMID:17186420                                                 chlordanes in mothers of men with testicular cancer.
Greenland S, Salvan A, Wegman DH, Hallock MF, Smith              Environ Health Perspect, 111(7):930–4. doi:10.1289/
   TJ (1994). A case-control study of cancer mortality           ehp.5816 PMID:12782494
   at a transformer-assembly facility. Int Arch Occup          Hardell L, Van Bavel B, Lindström G, Carlberg M,
   Environ Health, 66(1):49–54. doi:10.1007/BF00386579           Eriksson M, Dreifaldt AC et al. (2004). Concentrations
   PMID:7927843                                                  of polychlorinated biphenyls in blood and the risk for
Gustavsson P, Hogstedt C (1997). A cohort study of Swedish       testicular cancer. Int J Androl, 27(5):282–90. doi:10.1111/
   capacitor manufacturing workers exposed to polychlo-          j.1365-2605.2004.00489.x PMID:15379968
   rinated biphenyls (PCBs). Am J Ind Med, 32(3):234–9.        Hardell L, Vanbavel B, Lindstrom G, Fredrikson M,
   doi:10.1002/(SICI)1097-0274(199709)32:3<234::AID-             Hagberg H, Liljegren G et al. (1996). Higher concentra-
   AJIM8>3.0.CO;2-X PMID:9219652                                 tions of specific polychlorinated biphenyl congeners in
Gustavsson P, Hogstedt C, Rappe C (1986). Short-term             adipose tissue from non-Hodgkin’s lymphoma patients
   mortality and cancer incidence in capacitor manu-             compared with controls without a malignant disease.
   facturing workers exposed to polychlorinated biphe-           Int J Oncol, 9(4):603–8. PMID:21541557
   nyls (PCBs). Am J Ind Med, 10(4):341–4. doi:10.1002/        Hay A, Tarrel J (1997). Mortality of power workers exposed
   ajim.4700100402 PMID:3098097                                  to phenoxy herbicides and polychlorinated biphenyls
Güttes S, Failing K, Neumann K, Kleinstein J, Georgii S,         in waste transformer oil. Ann N Y Acad Sci, 837:138–56.
   Brunn H (1998). Chlororganic pesticides and polychlo-         doi:10.1111/j.1749-6632.1997.tb56871.x PMID:9472337
   rinated biphenyls in breast tissue of women with benign     Helmfrid I, Berglund M, Löfman O, Wingren G (2012).
   and malignant breast disease. Arch Environ Contam             Health effects and exposure to polychlorinated biphe-
   Toxicol,     35(1):140–7.    doi:10.1007/s002449900361        nyls (PCBs) and metals in a contaminated community.
   PMID:9601932                                                  Environ Int, 44:53–8. doi:10.1016/j.envint.2012.01.009
Hansen LG (1998). Stepping backward to improve assess-           PMID:22336529
   ment of PCB congener toxicities. Environ Health             Helzlsouer KJ, Alberg AJ, Huang HY, Hoffman SC,
   Perspect, 106:Suppl 1: 171–89. PMID:9539012                   Strickland PT, Brock JW et al. (1999). Serum concen-
Hardell E, Eriksson M, Lindström G, Van Bavel B, Linde A,        trations of organochlorine compounds and the subse-
   Carlberg M et al. (2001). Case-control study on concen-       quent development of breast cancer. Cancer Epidemiol
   trations of organohalogen compounds and titers of anti-       Biomarkers Prev, 8(6):525–32. PMID:10385143
   bodies to Epstein-Barr virus antigens in the etiology of


                                                                                                                       253
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 416
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18116 Page 413 of
                                                              620
IARC MONOGRAPH – 107


Holford TR, Zheng T, Mayne ST, Zahm SH, Tessari JD,               and Related Compounds. Fukuoka: Kyushu University
   Boyle P (2000). Joint effects of nine polychlorinated          Press. pp. 316–323.
   biphenyl (PCB) congeners on breast cancer risk. Int         Itoh H, Iwasaki M, Hanaoka T, Kasuga Y, Yokoyama S,
   J Epidemiol, 29(6):975–82. doi:10.1093/ije/29.6.975            Onuma H et al. (2009). Serum organochlorines and
   PMID:11101537                                                  breast cancer risk in Japanese women: a case-con-
Hopf NB, Waters MA, Ruder AM (2009). Cumulative                   trol study. Cancer Causes Control, 20(5):567–80.
   exposure estimates for polychlorinated biphe-                  doi:10.1007/s10552-008-9265-z PMID:19031103
   nyls using a job-exposure matrix. Chemosphere,              Kashima S, Yorifuji T, Tsuda T (2011). Acute non-cancer
   76(2):185–93. doi:10.1016/j.chemosphere.2009.03.058            mortality excess after polychlorinated biphenyls
   PMID:19394668                                                  and polychlorinated dibenzofurans mixed exposure
Hopf NB, Waters MA, Ruder AM, Prince MM (2010).                   from contaminated rice oil: Yusho. Sci Total Environ,
   Development of a retrospective job exposure matrix             409(18):3288–94. doi:10.1016/j.scitotenv.2011.05.038
   for PCB-exposed workers in capacitor manufacturing.            PMID:21684577
   J Occup Health, 52(4):199–208. doi:10.1539/joh.L9151        Kimbrough RD, Doemland ML, LeVois ME (1999).
   PMID:20467200                                                  Mortality in male and female capacitor workers
Hoppin JA, Tolbert PE, Holly EA, Brock JW, Korrick SA,            exposed to polychlorinated biphenyls. J Occup Environ
   Altshul LM et al. (2000). Pancreatic cancer and serum          Med, 41(3):161–71. doi:10.1097/00043764-199903000-
   organochlorine levels. Cancer Epidemiol Biomarkers             00005 PMID:10091139
   Prev, 9(2):199–205. PMID:10698482                           Kimbrough RD, Doemland ML, Mandel JS (2003).
Howsam M, Grimalt JO, Guinó E, Navarro M, Martí-                  A mortality update of male and female capacitor
   Ragué J, Peinado MA et al.; Bellvitge Colorectal Cancer        workers exposed to polychlorinated biphenyls. J
   Group (2004). Organochlorine exposure and colorectal           Occup Environ Med, 45(3):271–82. doi:10.1097/01.
   cancer risk. Environ Health Perspect, 112(15):1460–6.          jom.0000052959.59271.59 PMID:12661184
   doi:10.1289/ehp.7143 PMID:15531428                          Krieger N, Wolff MS, Hiatt RA, Rivera M, Vogelman J,
Høyer AP, Gerdes AM, Jørgensen T, Rank F, Hartvig HB              Orentreich N (1994). Breast cancer and serum organ-
   (2002). Organochlorines, p53 mutations in relation to          ochlorines: a prospective study among white, black,
   breast cancer risk and survival. A Danish cohort-nested        and Asian women. J Natl Cancer Inst, 86(8):589–99.
   case-controls study. Breast Cancer Res Treat, 71(1):59–        doi:10.1093/jnci/86.8.589 PMID:8145274
   65. doi:10.1023/A:1013340327099 PMID:11859874               Kuratsune M (1976). Epidemiologic studies on Yusho.
Høyer AP, Grandjean P, Jørgensen T, Brock JW, Hartvig             In: Higuchi K, editor. PCB Poisoning and Pollution.
   HB (1998). Organochlorine exposure and risk of breast          Tokyo: Kodansha Ltd. pp. 9–23.
   cancer. Lancet, 352(9143):1816–20. doi:10.1016/S0140-       Kuratsune M, Ikeda M, Nakamura M, Hirohata T (1988).
   6736(98)04504-8 PMID:9851382                                   A Cohort study on mortality of “Yusho” patients:
Høyer AP, Jørgensen T, Grandjean P, Hartvig HB (2000).            A preliminary report. In: Miller RW et al., editors.
   Repeated measurements of organochlorine exposure               Unusual occurrences as clues to cancer Etiology. Tokyo,
   and breast cancer risk (Denmark). Cancer Causes                Japan: Sci. Soc. Press/Taylor & Francis Ltd. pp. 61–66.
   Control, 11(2):177–84. doi:10.1023/A:1008926219539          Laden F, Bertrand KA, Altshul L, Aster JC, Korrick SA,
   PMID:10710203                                                  Sagiv SK (2010). Plasma organochlorine levels and
Høyer AP, Jørgensen T, Rank F, Grandjean P (2001).                risk of non-Hodgkin lymphoma in the Nurses’ Health
   Organochlorine exposures influence on breast cancer            Study. Cancer Epidemiol Biomarkers Prev, 19(5):1381–4.
   risk and survival according to estrogen receptor status:       doi:10.1158/1055-9965.EPI-10-0125 PMID:20406963
   a Danish cohort-nested case-control study. BMC              Laden F, Collman G, Iwamoto K, Alberg AJ, Berkowitz GS,
   Cancer, 1:8 doi:10.1186/1471-2407-1-8 PMID:11518544            Freudenheim JL et al. (2001b). 1,1-Dichloro-2,2-bis(p-
Hsieh SF, Yen YY, Lan SJ, Hsieh CC, Lee CH, Ko YC (1996).         chlorophenyl)ethylene and polychlorinated biphe-
   A cohort study on mortality and exposure to polychlo-          nyls and breast cancer: combined analysis of five U.S.
   rinated biphenyls. Arch Environ Health, 51(6):417–24.          studies. J Natl Cancer Inst, 93(10):768–76. doi:10.1093/
   doi:10.1080/00039896.1996.9936040 PMID:9012319                 jnci/93.10.768 PMID:11353787
Hunter DJ, Hankinson SE, Laden F, Colditz GA, Manson           Laden F, Hankinson SE, Wolff MS, Colditz GA, Willett WC,
   JE, Willett WC et al. (1997). Plasma organochlorine            Speizer FE et al. (2001a). Plasma organochlorine levels
   levels and the risk of breast cancer. N Engl J Med,            and the risk of breast cancer: an extended follow-up
   337(18):1253–8. doi:10.1056/NEJM199710303371801                in the Nurses’ Health Study. Int J Cancer, 91(4):568–74.
   PMID:9345073                                                   doi:10.1002/1097-0215(200002)9999:9999<::AID-
Ikeda M, Yoshimura T (1996). Survival of patients. In:            IJC1081>3.0.CO;2-W PMID:11251983
   Kuratsune M, Yoshimura H, Hori Y, Okumura M,                Laden F, Ishibe N, Hankinson SE, Wolff MS, Gertig DM,
   editors. Yusho - A Human Disaster Caused by PCRs               Hunter DJ et al. (2002). Polychlorinated biphenyls,
                                                                  cytochrome P450 1A1, and breast cancer risk in the


254
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 417
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20       PageID.18117 Page 414 of
                                                               620
                                                                                          Polychlorinated biphenyls


   Nurses’ Health Study. Cancer Epidemiol Biomarkers            Millikan R, DeVoto E, Duell EJ, Tse CK, Savitz DA,
   Prev, 11(12):1560–5. PMID:12496044                              Beach J et al. (2000). Dichlorodiphenyldichloroethene,
Li MC, Tsai PC, Chen PC, Hsieh CJ, Leon Guo YL,                    polychlorinated biphenyls, and breast cancer among
   Rogan WJ (2013). Mortality after exposure to poly-              African-American and white women in North Carolina.
   chlorinated biphenyls and dibenzofurans: 30 years               Cancer Epidemiol Biomarkers Prev, 9(11):1233–40.
   after the “Yucheng accident”. Environ Res, 120:71–5.            PMID:11097232
   doi:10.1016/j.envres.2012.09.003 PMID:23026800               Moysich KB, Ambrosone CB, Vena JE, Shields PG,
Li Y, Millikan RC, Bell DA, Cui L, Tse CK, Newman B et al.         Mendola P, Kostyniak P et al. (1998). Environmental
   (2005). Polychlorinated biphenyls, cytochrome P450              organochlorine exposure and postmenopausal breast
   1A1 (CYP1A1) polymorphisms, and breast cancer risk              cancer risk. Cancer Epidemiol Biomarkers Prev,
   among African American women and white women                    7(3):181–8. PMID:9521429
   in North Carolina: a population-based case-control           Moysich KB, Mendola P, Schisterman EF, Freudenheim
   study. Breast Cancer Res, 7(1):R12–8. doi:10.1186/              JL, Ambrosone CB, Vena JE et al. (1999a). An eval-
   bcr941 PMID:15642161                                            uation of proposed frameworks for grouping poly-
Liljegren G, Hardell L, Lindström G, Dahl P, Magnuson A            chlorinated biphenyl (PCB) congener data into
   (1998). Case-control study on breast cancer and adipose         meaningful analytic units. Am J Ind Med, 35(3):223–31.
   tissue concentrations of congener specific polychlorin-         doi:10.1002/(SICI)1097-0274(199903)35:3<223::AID-
   ated biphenyls, DDE and hexachlorobenzene. Eur J                AJIM2>3.0.CO;2-L PMID:9987555
   Cancer Prev, 7(2):135–40. PMID:9818775                       Moysich KB, Shields PG, Freudenheim JL, Schisterman
Loomis D, Browning SR, Schenck AP, Gregory E, Savitz               EF, Vena JE, Kostyniak P et al. (1999b). Polychlorinated
   DA (1997). Cancer mortality among electric utility              biphenyls, cytochrome P4501A1 polymorphism, and
   workers exposed to polychlorinated biphenyls. Occup             postmenopausal breast cancer risk. Cancer Epidemiol
   Environ Med, 54(10):720–8. doi:10.1136/oem.54.10.720            Biomarkers Prev, 8(1):41–4. PMID:9950238
   PMID:9404319                                                 Nilsen NB, Waters MA, Prince MM et al. (2004). Workers
Maifredi G, Donato F, Magoni M, Orizio G, Gelatti U,               exposed to PCBs in a capacitor manufacturing plant
   Maiolino P et al. (2011). Polychlorinated biphenyls and         (plant 1; 1948–1977) IWS-95–12. NY, Fort Edwards,
   non-Hodgkin’s lymphoma: a case-control study in                 Hudson Falls: NIOSH, Cincinnati, Ohio. Report nr
   Northern Italy. Environ Res, 111(2):254–9. doi:10.1016/j.       IWSB 95–12, pp. 1–148.
   envres.2010.12.006 PMID:21238956                             Nordström M, Hardell L, Lindström G, Wingfors H,
Mallin K, McCann K, D’Aloisio A, Freels S, Piorkowski              Hardell K, Linde A (2000). Concentrations of organ-
   J, Dimos J et al. (2004). Cohort mortality study of             ochlorines related to titers to Epstein-Barr virus early
   capacitor manufacturing workers, 1944–2000. J                   antigen IgG as risk factors for hairy cell leukemia.
   Occup Environ Med, 46(6):565–76. doi:10.1097/01.                Environ Health Perspect, 108(5):441–5. doi:10.1289/
   jom.0000128156.24767.12 PMID:15213519                           ehp.00108441 PMID:10811571
McCready D, Aronson KJ, Chu W, Fan W, Vesprini D,               Onozuka D, Yoshimura T, Kaneko S, Furue M (2009).
   Narod SA (2004). Breast tissue organochlorine levels            Mortality after exposure to polychlorinated biphe-
   and metabolic genotypes in relation to breast cancer            nyls and polychlorinated dibenzofurans: a 40-year
   risk Canada. Cancer Causes Control, 15(4):399–                  follow-up study of Yusho patients. Am J Epidemiol,
   418.         doi:10.1023/B:CACO.0000027505.32564.c2             169(1):86–95. doi:10.1093/aje/kwn295 PMID:18974082
   PMID:15141140                                                Pannett B, Coggon D, Acheson ED (1985). A job-exposure
McElroy JA, Kanarek MS, Trentham-Dietz A, Robert SA,               matrix for use in population based studies in England
   Hampton JM, Newcomb PA et al. (2004). Potential                 and Wales. Br J Ind Med, 42(11):777–83. PMID:4063222
   exposure to PCBs, DDT, and PBDEs from sport-caught           Pavuk M, Cerhan JR, Lynch CF, Kocan A, Petrik J,
   fish consumption in relation to breast cancer risk in           Chovancova J (2003). Case-control study of PCBs,
   Wisconsin. Environ Health Perspect, 112(2):156–62.              other organochlorines and breast cancer in Eastern
   doi:10.1289/ehp.6506 PMID:14754569                              Slovakia. J Expo Anal Environ Epidemiol, 13(4):267–75.
McGlynn KA, Quraishi SM, Graubard BI, Weber JP,                    doi:10.1038/sj.jea.7500277 PMID:12923553
   Rubertone MV, Erickson RL (2009). Polychlorinated            Pesatori AC, Grillo P, Consonni D, Caironi M, Sampietro
   biphenyls and risk of testicular germ cell tumors.              G, Olivari L et al. (2013). Update of the mortality study
   Cancer Res, 69(5):1901–9. doi:10.1158/0008-5472.                of workers exposed to polychlorinated biphenyls (Pcbs)
   CAN-08-3935 PMID:19223531                                       in two Italian capacitor manufacturing plants. Med
Mikoczy Z, Rylander L (2009). Mortality and cancer                 Lav, 104(2):107–14. PMID:23789517
   incidence in cohorts of Swedish fishermen and fish-          Prince MM, Hein MJ, Ruder AM, Waters MA, Laber PA,
   ermen’s wives: updated findings. Chemosphere,                   Whelan EA (2006a). Update: cohort mortality study of
   74(7):938–43. doi:10.1016/j.chemosphere.2008.10.006             workers highly exposed to polychlorinated biphenyls
   PMID:19041115                                                   (PCBs) during the manufacture of electrical capacitors,


                                                                                                                       255
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 418
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18118 Page 415 of
                                                              620
IARC MONOGRAPH – 107


   1940–1998. Environ Health, 5:13 doi:10.1186/1476-              biphenyls (PCBs) in three electrical capacitor manu-
   069X-5-13 PMID:16716225                                        facturing plants: a ten-year update. Int J Hyg Environ
Prince MM, Ruder AM, Hein MJ, Waters MA, Whelan                   Health, 217:2-3: 176–87. doi:10.1016/j.ijheh.2013.04.006
   EA, Nilsen N et al. (2006b). Mortality and exposure            PMID:23707056
   response among 14,458 electrical capacitor manufac-         Ruder AM, Hein MJ, Nilsen N, Waters MA, Laber P,
   turing workers exposed to polychlorinated biphenyls            Davis-King K et al. (2006). Mortality among workers
   (PCBs). Environ Health Perspect, 114(10):1508–14.              exposed to polychlorinated biphenyls (PCBs) in an
   doi:10.1289/ehp.9175 PMID:17035134                             electrical capacitor manufacturing plant in Indiana:
Purdue MP, Engel LS, Langseth H, Needham LL,                      an update. Environ Health Perspect, 114(1):18–23.
   Andersen A, Barr DB et al. (2009). Prediagnostic               doi:10.1289/ehp.8253 PMID:16393652
   serum concentrations of organochlorine compounds            Rusiecki JA, Holford TR, Zahm SH, Zheng T (2004).
   and risk of testicular germ cell tumors. Environ Health        Polychlorinated biphenyls and breast cancer risk
   Perspect, 117(10):1514–9. doi:10.1289/ehp.0800359              by combined estrogen and progesterone receptor
   PMID:20019899                                                  status. Eur J Epidemiol, 19(8):793–801. doi:10.1023/
Raaschou-Nielsen O, Pavuk M, Leblanc A, Dumas P,                  B:EJEP.0000036580.05471.31 PMID:15469037
   Philippe Weber J, Olsen A et al. (2005). Adipose organo-    Rylander L, Hagmar L (1995). Mortality and cancer
   chlorine concentrations and risk of breast cancer among        incidence among women with a high consumption of
   postmenopausal Danish women. Cancer Epidemiol                  fatty fish contaminated with persistent organochlorine
   Biomarkers Prev, 14(1):67–74. PMID:15668478                    compounds. Scand J Work Environ Health, 21(6):419–
Recio-Vega R, Velazco-Rodriguez V, Ocampo-Gómez G,                26. doi:10.5271/sjweh.57 PMID:8824747
   Hernandez-Gonzalez S, Ruiz-Flores P, Lopez-Marquez          Savitz DA, Loomis DP (1995). Magnetic field exposure in
   F (2011). Serum levels of polychlorinated biphenyls in         relation to leukemia and brain cancer mortality among
   Mexican women and breast cancer risk. J Appl Toxicol,          electric utility workers. Am J Epidemiol, 141(2):123–34.
   31(3):270–8. doi:10.1002/jat.1672 PMID:21480306                PMID:7817968
Recio-Vega R, Mendez-Henandez A, Gabriel AP, Jacobo-           Sawada N, Iwasaki M, Inoue M, Itoh H, Sasazuki S, Yamaji
   Avila A, Portales-Castanedo A, Hernandez-Gonzalez              T et al. (2010). Plasma organochlorines and subse-
   S et al. (2012). Potentially estrogenic polychlorinated        quent risk of prostate cancer in Japanese men: a nested
   biphenyls congeners serum levels and its relation with         case-control study. Environ Health Perspect, 118(5):659–
   lung cancer. J Appl Toxicol, PMID:22729568                     65. doi:10.1289/ehp.0901214 PMID:20435560
Ritchie JM, Vial SL, Fuortes LJ, Guo H, Reedy VE, Smith        Seidler A, Heiskel H, Bickeböller R, Elsner G (1998).
   EM (2003). Organochlorines and risk of prostate cancer.        Association between diesel exposure at work and pros-
   J Occup Environ Med, 45(7):692–702. doi:10.1097/01.            tate cancer. Scand J Work Environ Health, 24(6):486–
   jom.0000071510.96740.0b PMID:12855910                          94. doi:10.5271/sjweh.373 PMID:9988091
Ritchie JM, Vial SL, Fuortes LJ, Robertson LW, Guo H,          Silver SR, Whelan EA, Deddens JA, Steenland NK,
   Reedy VE et al. (2005). Comparison of proposed frame-          Hopf NB, Waters MA et al. (2009). Occupational
   works for grouping polychlorinated biphenyl congener           exposure to polychlorinated biphenyls and risk of
   data applied to a case-control pilot study of pros-            breast cancer. Environ Health Perspect, 117(2):276–82.
   tate cancer. Environ Res, 98(1):104–13. doi:10.1016/j.         PMID:19270799
   envres.2004.05.013 PMID:15721890                            Sinks T, Steele G, Smith AB, Watkins K, Shults RA
Robinson CF, Petersen M, Palu S (1999). Mortality patterns        (1992). Mortality among workers exposed to poly-
   among electrical workers employed in the U.S. construc-        chlorinated biphenyls. Am J Epidemiol, 136(4):389–98.
   tion industry, 1982–1987. Am J Ind Med, 36(6):630–7.           PMID:1415158
   doi:10.1002/(SICI)1097-0274(199912)36:6<630::AID-           Spinelli JJ, Ng CH, Weber JP, Connors JM, Gascoyne
   AJIM5>3.0.CO;2-6 PMID:10561683                                 RD, Lai AS et al. (2007). Organochlorines and risk of
Rothman N, Cantor KP, Blair A, Bush D, Brock JW,                  non-Hodgkin lymphoma. Int J Cancer, 121(12):2767–
   Helzlsouer K et al. (1997). A nested case-control study        75. doi:10.1002/ijc.23005 PMID:17722095
   of non-Hodgkin lymphoma and serum organochlorine            Steineck G, Plato N, Gerhardsson M, Norell SE, Hogstedt
   residues. Lancet, 350(9073):240–4. doi:10.1016/S0140-          C (1990). Increased risk of urothelial cancer in
   6736(97)02088-6 PMID:9242800                                   Stockholm during 1985–87 after exposure to benzene
Rubin CH, Lanier A, Kieszak S, Brock JW, Koller KR,               and exhausts. Int J Cancer, 45(6):1012–7. doi:10.1002/
   Strosnider H et al. (2006). Breast cancer among Alaska         ijc.2910450605 PMID:1693598
   Native women potentially exposed to environmental           Stellman SD, Djordjevic MV, Britton JA, Muscat JE,
   organochlorine chemicals. Int J Circumpolar Health,            Citron ML, Kemeny M et al. (2000). Breast cancer risk
   65(1):18–27. PMID:16544644                                     in relation to adipose concentrations of organochlo-
Ruder AM, Hein MJ, Hopf NB, Waters MA (2014). Mortality           rine pesticides and polychlorinated biphenyls in Long
   among 24,865 workers exposed to polychlorinated


256
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 419
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18119 Page 416 of
                                                                620
                                                                                           Polychlorinated biphenyls


   Island, New York. Cancer Epidemiol Biomarkers Prev,             haplotype 8.1. PLoS One, 6(11):e26949 doi:10.1371/
   9(11):1241–9. PMID:11097233                                     journal.pone.0026949 PMID:22096508
Sturgeon SR, Brock JW, Potischman N, Needham LL,                 Ward EM, Schulte P, Grajewski B, Andersen A, Patterson
   Rothman N, Brinton LA et al. (1998). Serum concen-              DG Jr, Turner W et al. (2000). Serum organochlorine
   trations of organochlorine compounds and endo-                  levels and breast cancer: a nested case-control study
   metrial cancer risk (United States). Cancer Causes              of Norwegian women. Cancer Epidemiol Biomarkers
   Control, 9(4):417–24. doi:10.1023/A:1008823802393               Prev, 9(12):1357–67. PMID:11142422
   PMID:9794174                                                  Ward MH, Colt JS, Metayer C, Gunier RB, Lubin J, Crouse
Svensson BG, Nilsson A, Jonsson E, Schütz A, Akesson               V et al. (2009). Residential exposure to polychlorin-
   B, Hagmar L (1995). Fish consumption and exposure               ated biphenyls and organochlorine pesticides and
   to persistent organochlorine compounds, mercury,                risk of childhood leukemia. Environ Health Perspect,
   selenium and methylamines among Swedish fish-                   117(6):1007–13. PMID:19590698
   ermen. Scand J Work Environ Health, 21(2):96–105.             Weiderpass E, Adami HO, Baron JA, Wicklund-Glynn A,
   doi:10.5271/sjweh.16 PMID:7618064                               Aune M, Atuma S et al. (2000). Organochlorines and
Tironi A, Pesatori A, Consonni D, Zocchetti C, Bertazzi            endometrial cancer risk. Cancer Epidemiol Biomarkers
   PA (1996). The mortality of female workers exposed              Prev, 9(5):487–93. PMID:10815693
   to PCBs Epidemiol Prev, 20(2-3):200–2.[Italian]               Wolff MS, Berkowitz GS, Brower S, Senie R, Bleiweiss
   PMID:8766323                                                    IJ, Tartter P et al. (2000b). Organochlorine exposures
Tomasallo C, Anderson H, Haughwout M, Imm P,                       and breast cancer risk in New York City women.
   Knobeloch L (2010). Mortality among frequent                    Environ Res, 84(2):151–61. doi:10.1006/enrs.2000.4075
   consumers of Great Lakes sport fish. Environ                    PMID:11068929
   Res, 110(1):62–9. doi:10.1016/j.envres.2009.09.008            Wolff MS, Camann D, Gammon M, Stellman SD (1997).
   PMID:19811780                                                   Proposed PCB congener groupings for epidemiolog-
Tsai PC, Ko YC, Huang W, Liu HS, Guo YL (2007). Increased          ical studies. Environ Health Perspect, 105(1):13–4.
   liver and lupus mortalities in 24-year follow-up of             doi:10.1289/ehp.9710513 PMID:9074863
   the Taiwanese people highly exposed to polychlorin-           Wolff MS, Toniolo PG (1995). Environmental organochlo-
   ated biphenyls and dibenzofurans. Sci Total Environ,            rine exposure as a potential etiologic factor in breast
   374(2-3):216–22.       doi:10.1016/j.scitotenv.2006.12.024      cancer. Environ Health Perspect, 103:Suppl 7: 141–5.
   PMID:17257654                                                   PMID:8593861
Turunen AW, Verkasalo PK, Kiviranta H, Pukkala E, Jula           Wolff MS, Toniolo PG, Lee EW, Rivera M, Dubin N
   A, Männistö S et al. (2008). Mortality in a cohort with         (1993). Blood levels of organochlorine residues and
   high fish consumption. Int J Epidemiol, 37(5):1008–17.          risk of breast cancer. J Natl Cancer Inst, 85(8):648–52.
   doi:10.1093/ije/dyn117 PMID:18579573                            doi:10.1093/jnci/85.8.648 PMID:8468722
Tynes T, Reitan JB, Andersen A (1994). Incidence of cancer       Wolff MS, Zeleniuch-Jacquotte A, Dubin N, Toniolo P
   among workers in Norwegian hydroelectric power                  (2000a). Risk of breast cancer and organochlorine expo-
   companies. Scand J Work Environ Health, 20(5):339–              sure. Cancer Epidemiol Biomarkers Prev, 9(3):271–7.
   44. doi:10.5271/sjweh.1388 PMID:7863297                         PMID:10750665
Unger M, Kiaer H, Blichert-Toft M, Olsen J, Clausen J            Woolcott CG, Aronson KJ, Hanna WM, SenGupta SK,
   (1984). Organochlorine compounds in human breast                McCready DR, Sterns EE et al. (2001). Organochlorines
   fat from deceased with and without breast cancer and            and breast cancer risk by receptor status, tumor size,
   in a biopsy material from newly diagnosed patients              and grade (Canada). Cancer Causes Control, 12(5):395–
   undergoing breast surgery. Environ Res, 34(1):24–8.             404. doi:10.1023/A:1011289905751 PMID:11545454
   doi:10.1016/0013-9351(84)90072-0 PMID:6426947                 Yassi A, Tate R, Fish D (1994). Cancer mortality in workers
Urabe H (1974). The fourth report of the study group on            employed at a transformer manufacturing plant. Am
   ‘Yusho’. Fukuoka Acta Med., 65:1–4.                             J Ind Med, 25(3):425–37. doi:10.1002/ajim.4700250310
Villeneuve S, Cyr D, Lynge E, Orsi L, Sabroe S, Merletti           PMID:8160660
   F et al. (2010). Occupation and occupational expo-            Yassi A, Tate RB, Routledge M (2003). Cancer incidence
   sure to endocrine disrupting chemicals in male breast           and mortality in workers employed at a transformer
   cancer: a case-control study in Europe. Occup Environ           manufacturing plant: update to a cohort study.
   Med, 67(12):837–44. doi:10.1136/oem.2009.052175                 Am J Ind Med, 44(1):58–62. doi:10.1002/ajim.10237
   PMID:20798010                                                   PMID:12822136
Wang SS, Lu Y, Rothman N, Abdou AM, Cerhan JR, De                Yoshimura T (2012). Yusho: 43 years later. Kaohsiung J Med
   Roos A et al. (2011). Variation in effects of non-Hodgkin       Sci, 28(7):Suppl: S49–52. doi:10.1016/j.kjms.2012.05.010
   lymphoma risk factors according to the human leuko-             PMID:22871602
   cyte antigen (HLA)-DRB1*01:01 allele and ancestral            Yu ML, Guo YL, Hsu CC, Rogan WJ (1997). Increased
                                                                   mortality from chronic liver disease and cirrhosis 13


                                                                                                                       257
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 420
 Case 2:15-cv-00201-SMJ                ECF No. 388-2         filed 01/28/20   PageID.18120 Page 417 of
                                                           620
IARC MONOGRAPH – 107


  years after the Taiwan “yucheng” (“oil disease”) inci-
  dent. Am J Ind Med, 31(2):172–5. doi:10.1002/(SICI)1097-
  0274(199702)31:2<172::A ID-AJIM6>3.0.CO;2-1
  PMID:9028433
Zhang Y, Wise JP, Holford TR, Xie H, Boyle P, Zahm SH et al.
  (2004). Serum polychlorinated biphenyls, cytochrome
  P-450 1A1 polymorphisms, and risk of breast cancer in
  Connecticut women. Am J Epidemiol, 160(12):1177–83.
  doi:10.1093/aje/kwh346 PMID:15583370
Zheng T, Holford TR, Mayne ST, Tessari J, Ward B, Carter
  D et al. (2000b). Risk of female breast cancer associated
  with serum polychlorinated biphenyls and 1,1-dichloro-
  2,2ƍ-bis(p-chlorophenyl)ethylene. Cancer Epidemiol
  Biomarkers Prev, 9(2):167–74. PMID:10698477
Zheng T, Holford TR, Tessari J, Mayne ST, Owens PH,
  Ward B et al. (2000a). Breast cancer risk associated
  with congeners of polychlorinated biphenyls. Am
  J Epidemiol, 152(1):50–8. doi:10.1093/aje/152.1.50
  PMID:10901329




258
   Declaration of Alicia Butler In Support Of Plaintiff’s
   Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 421
      Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20    PageID.18121 Page 418 of
                                                         620




             3. CANCER IN EXPERIMENTAL ANIMALS
In previous evaluations in 1978, 1979, 1987, and 2012 (IARC, 1978, 1979, 1987, 2012), the
Working Group concluded that there was sufficient evidence in experimental animals for
the carcinogenicity of polychlorinated biphenyls (PCBs). New data have since become avail-
able, and these have been taken into account in the present evaluation.



3.1 Oral administration                                   the study. There were treatment-related increases
                                                          in the incidences of cholangiocarcinoma and
      See Table 3.1 and Table 3.2                         hepatocellular adenoma in rats treated with
                                                          PCB-126 at doses of 300 ng/kg bw or higher,
3.1.1 Individual PCBs and binary mixtures                 and 550 ng/kg bw or higher, respectively, for up
                                                          to 104 weeks. There were three hepatocholangi-
    The United States National Toxicology
                                                          omas in the group at 1000 ng/kg bw, and single
Program (NTP) has conducted a series of
                                                          incidences of cholangioma in the groups at 550
studies to evaluate the carcinogenicity of some
                                                          and 1000 ng/kg bw. [These tumours are rare,
PCB congeners administered alone or as binary
                                                          and it was uncertain whether they were related
mixtures in female Harlan Sprague-Dawley rats
                                                          to treatment.] There were also statistically signif-
treated by gavage.
                                                          icant, dose-related increases in the incidences
(a)     PCB-126                                           of a spectrum of non-neoplastic lesions that
                                                          collectively were diagnosed as toxic hepatopathy.
Rat
                                                          Significant increases in the incidence of cystic
    Groups of 81 female Harlan Sprague-Dawley             keratinizing epithelioma of the lung occurred in
rats (age, 8 weeks) were given the dioxin-like            rats at 550 ng/kg bw or higher, and non-statisti-
congener PCB-126 at a dose of 0 (vehicle control),        cally significant low incidences of squamous cell
30, 100, 175, 300, 550, or 1000 ng/kg body weight         carcinoma of the lung were also observed at the
(bw) by gavage in corn oil : acetone (99 : 1), 5 days     highest doses in the core-study groups. Gingival
per week, for up to 104 weeks (core study) (Brix          squamous cell carcinomas were observed in
et al., 2004; Nyska et al., 2004; Walker et al., 2005;    all exposure groups, and incidence was signifi-
Yoshizawa et al., 2005, 2007, 2009; NTP, 2006a).          cantly increased in the group at 1000 ng/kg bw
Ten rats per group were evaluated at 14, 31, or           (core study). Adenomas and/or carcinomas were
53 weeks. A stop-exposure group of 50 female              present in the adrenal cortex of rats in most
rats was given PCB-126 at a dose of 1000 ng/kg            groups, including the stop-exposure group, with
bw in corn oil : acetone (99 : 1) by gavage for 30        a positive trend in the incidence of adenoma or
weeks, then the vehicle only for the remainder of         carcinoma (combined) with increasing dose.


                                                                                                          259




      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 422
                                                                   260
                                                                         Table 3.1 Studies of carcinogenicity in rats exposed to PCBs and related compounds

                                                                         Strain (sex)      Dosing regimen,                        For each target organ:                           Significance        Comments
                                                                         Duration          Animals/group at start                 Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Individual PCBs and binary mixtures
                                                                         Harlan           Core study:                             Liver                                                                Purity, 99%
                                                                         Sprague-         PCB-126 in corn oil : acetone           Cholangiocarcinoma (includes multiple):          P < 0.001           The overall incidence values are
                                                                         Dawley (F)       (99 : 1) by gavage at doses of 0, 30,   0/53, 0/55, 1/53, 0/53, 5/53, 6/51, 22/53;       (1000 ng/kg bw)     presented, but statistical analyses are
                                                                         104 wk           100, 175, 300, 550, or 1000 ng/kg       0/53, 2/50 (stop-exposure)                       P < 0.001 (trend)   based on the poly 3 test used by NTP that
                                                                                                                                                                                                                                                   IARC MONOGRAPH – 107




                                                                         NTP (2006a)      bw, 5 days/wk, for 104 wk               Multiple:                                                            takes survival differences into account
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                                          81 rats/group                           0/53, 0/55, 0/53, 0/53, 0/53, 4/51, 15/53;       P ≤ 0.001           Non-neoplastic lesions
                                                                                          Stop-exposure study:                    0/53, 0/50 (stop-exposure)                       (1000 ng/kg bw)     Liver: toxic hepatopathy that included
                                                                                          PCB-126 at 1000 ng/kg for 30                                                                                 hepatocyte hypertrophy and hyperplasia,
                                                                                                                                  Hepatocellular adenomaa (includes
                                                                                          wk followed by vehicle for the                                                                               bile duct and oval cell hyperplasia,
                                                                                                                                  multiple):                                       P = 0.033
                                                                                          remainder of the study                                                                                       nodular hyperplasia, cholangiofibrosis,
                                                                                                                                  1/53, 2/55, 1/53, 0/53, 2/53, 4/51, 7/53;        (1000 ng/kg bw)
                                                                                          50/group                                                                                                     multinucleated hepatocytes, diffuse
                                                                                                                                  1/53, 0/50 (stop-exposure)                       P < 0.001 (trend)
                                                                                          Interim evaluations:                                                                                         fatty change, bile duct cyst, necrosis,
                                                                                          10 rats per core study group were       Multiple:                                                            pigmentation, inflammation, portal
                                                                                          evaluated at wks 14, 31, and 53         0/53, 0/55, 0/53, 0/53, 0/53, 0/51, 1/53;                            fibrosis
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                                                                                  0/53, 0/50 (stop-exposure)                                           Lung: squamous metaplasia, and
                                                                                                                                  Hepatocholangiomab (includes multiple):                              bronchiolar metaplasia of the alveolar
                                                                                                                                                                                                                                                                          620




                                                                                                                                  0/53, 0/55, 0/53, 0/53, 0/53, 0/51, 3/53;        P < 0.001 (trend)   epithelium




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                  0/53, 0/50 (stop-exposure)                                           No tumours were observed at interim
                                                                                                                                  Multiple:                                                            evaluations at wk 14 and 31
                                                                                                                                  0/53, 0/55, 0/53, 0/53, 0/53, 0/51, 1/53;        NS
                                                                                                                                  0/53, 0/50 (stop-exposure)
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                                                                                  Cholangiomab:
                                                                                                                                  0/53, 0/55, 0/53, 0/53, 0/53, 1/51, 1/53;        NS




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 423
                                                                                                                                  0/53, 0/50 (stop-exposure)
                                                                                                                                  Lung
                                                                                                                                  Cystic keratinizing epithelioma (includes
                                                                                                                                  multiple):                                       *P < 0.001
                                                                                                                                  0/53, 0/55, 0/53, 0/53, 1/53, 11/51**, 35/51*;   **P = 0.002
                                                                                                                                  0/53, 0/50 (stop-exposure)                       P < 0.001 (trend)
                                                                                                                                  Multiple:
                                                                                                                                  0/53, 0/55, 0/53, 0/53, 0/53, 8/51*, 30/51*;     *P ≤ 0.001
                                                                                                                                  0/53, 0/50 (stop-exposure)
                                                                                                                                  Squamous cell carcinoma:
                                                                                                                                  0/53, 0/55, 0/53, 0/53, 0/53, 1/51, 2/51;        NS
                                                                                                                                  0/53, 0/50 (stop-exposure)
                                                                                                                                                                                                                                                                                  PageID.18122 Page 419 of
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)   Dosing regimen,                        For each target organ:                      Significance        Comments
                                                                         Duration       Animals/group at start                 Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan                                               Oral mucosa
                                                                         Sprague-                                             Gingival squamous cell carcinomac:
                                                                         Dawley (F)                                           0/53, 1/55, 1/53, 1/53, 2/53, 2/53, 7/53*;   *P = 0.010
                                                                         104 wk                                               0/53, 2/50 (stop-exposure)                   P < 0.001 (trend)
                                                                         NTP (2006a)                                          Adrenal cortex
                                                                         (cont.)
                                                                                                                              Adenoma:
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                                                              0/52, 1/55, 1/53, 0/53, 0/53, 1/52, 2/53;    NS
                                                                                                                              0/52, 2/50 (stop-exposure)
                                                                                                                              Carcinoma:
                                                                                                                              0/52, 1/55, 0/53, 0/53, 1/53, 0/52, 2/53;    NS
                                                                                                                              0/52, 1/50 (stop-exposure)
                                                                                                                              Adenoma or carcinoma (combined):
                                                                                                                              0/52, 2/55, 1/53, 0/53, 1/53, 1/52, 4/53;    P = 0.022 (trend)
                                                                                                                              0/52, 3/50 (stop-exposure)
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                         Harlan         Core study:                           Liver                                                            Purity, 99%
                                                                         Sprague-       PCB-153 in corn oil : acetone         Cholangioma:                                                     Non-neoplastic lesions
                                                                                                                                                                                                                                                                       620




                                                                         Dawley (F)     (99 : 1) by gavage at doses of 0, 10, 0/53, 0/54, 0/53, 0/53, 2/53, 0/51;          NS                  Liver: hepatocyte hypertrophy, bile duct




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         105 wk         100, 300, 1000 or 3000 μg/kg bw by 0/53, 2/50 (stop-exposure)                                          hyperplasia, oval cell hyperplasia, fatty
                                                                         NTP (2006b)    gavage, 5 days/wk for 105 wk          Hepatocellular adenoma:                                          change and pigmentation
                                                                                        80–82 rats/group                      0/53, 0/54, 0/53, 0/53, 0/53, 1/51;          NS                  Thyroid gland: folicular cell hypertrophy
                                                                                        Stop-exposure study:                  0/53, 0/50 (stop-exposure)                                       Ovary and oviduct: chronic active
                                                                                        3000 μg/kg bw for 30 wk followed                                                                       inflammation
                                                                                                                                                                                                                                                                         filed 01/28/20




                                                                                                                              Thyroid gland
                                                                                        by vehicle for the remainder of the                                                                    Uterus: suppurative inflammation




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 424
                                                                                        study                                 Follicular cell adenoma:                                         No tumours were observed at 14 and 31
                                                                                        50/group                              0/51, 0/52, 0/53, 0/53, 0/53, 0/51;          NS                  wk
                                                                                        Interim evaluations:                  0/51, 2/49 (stop-exposure)
                                                                                        10 rats per core study group were     Interim evaluation (wk 53)
                                                                                        evaluated at 14, 31, and 53 wk        Thyroid gland
                                                                                                                              Follicular cell adenoma:
                                                                                                                              0/10, 0/10, 1/10, 0/10, 0/10, 0/10           NS
                                                                                                                                                                                                                                                                               PageID.18123 Page 420 of




                                                                   261
                                                                                                                                                                                                                                           Polychlorinated biphenyls
                                                                   262
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)   Dosing regimen,                     For each target organ:                      Significance        Comments
                                                                         Duration       Animals/group at start              Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan         Core study:                         Liver                                                           Purity, > 99%
                                                                         Sprague-       PCB-118 by gavage in corn           Cholangiocarcinoma (includes multiple):     P < 0.001           PCB-118 was analysed for the presence
                                                                         Dawley (F)     oil : acetone (99 : 1) at doses     0/52, 0/51, 0/52, 0/52, 3/52, 36/49;        (4600 μg/kg and     of PCDDs, PCDFs, and PCBs; trace
                                                                         105 wk         of 0, 100, 220, 460, 1000 or        0/52, 29/49 (stop-exposure)                 stop-exposure)      amounts of TCDD (0.000005%), TCDF
                                                                         NTP (2010)     4600 μg/kg bw, by gavage 5 days/                                                P < 0.001 (trend)   (0.000005%), PCB-126 (0.0000170%),
                                                                                                                                                                                                                                      IARC MONOGRAPH – 107




                                                                                        wk for 105 wk.                      Multiple:                                                       PCB-169 (0.0000003%) and various
                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                                        80/group                            0/52, 0/51, 0/52, 0/52, 0/52, 30/49;        P ≤ 0.001           other PCB congeners were found. The
                                                                                        Stop-exposure study:                0/52, 17/49 (stop exposure)                 (4600 μg/kg)        calculated total non-PCB-118 TEQ
                                                                                        4600 μg/kg bw for 30 wk followed                                                                    contribution was 0.39 ng TEQ/1000 μg of
                                                                                                                            Hepatocellular adenoma (includes
                                                                                        by vehicle only for the remainder                                                                   PCB-118 bulk test article
                                                                                                                            multiple):                                  P < 0.001 (1000
                                                                                        of the study                                                                                        Non-neoplastic lesions
                                                                                                                            0/52, 1/51, 1/52, 4/52, 12/52, 24/49;       and 4600 μg/kg)
                                                                                        50/group                                                                                            Liver: toxic hepatopathy that included
                                                                                                                            0/52, 1/49 (stop-exposure)                  P < 0.001 (trend)
                                                                                        Interim evaluations:                                                                                hepatocyte hypertrophy and hyperplasia,
                                                                                        10 rats per core-study group were   Multiple:                                                       bile duct and oval cell hyperplasia,
                                                                                        evaluated at 14, 31, and 53 wk      0/52, 0/51, 0/52, 0/52, 4/52, 14/49;        P ≤ 0.01            nodular hyperplasia, cholangiofibrosis,
                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                                                                            0/52, 1/49 (stop-exposure)                  (4600 μg/kg)        multinucleated hepatocytes, diffuse
                                                                                                                            Hepatocellular carcinoma:                                       fatty change bile duct cyst, necrosis,
                                                                                                                                                                                                                                                             620




                                                                                                                            0/52, 0/51, 0/52, 0/52, 0/52, 1/49;         NS                  pigmentation, inflammation, portal




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                            0/52, 0/49 (stop-exposure)                                      fibrosis
                                                                                                                            Hepatocholangioma:                                              Lung: alveolar epithelium, metaplasia;
                                                                                                                            0/52, 0/51, 0/52, 0/52, 0/52, 4/49;         P < 0.001 (trend)   bronchiolar epithelium, squamous
                                                                                                                            0/52, 0/49 (stop-exposure)                                      metaplasia
                                                                                                                                                                                            Adrenal cortex: atrophy and hyperplasia
                                                                                                                                                                                                                                                               filed 01/28/20




                                                                                                                            Lung
                                                                                                                                                                                            Thyroid gland: follicular cell,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 425
                                                                                                                            Cystic keratinizing epithelioma (includes
                                                                                                                            multiple):                                  P < 0.001           hypertrophy
                                                                                                                            0/51, 0/52, 0/52, 0/52, 0/52, 20/50;        (4600 μg/kg)        Nose: respiratory epithelium,
                                                                                                                            0/51, 0/50 (stop-exposure)                  P < 0.001 (trend)   hyperplasia
                                                                                                                            Multiple:
                                                                                                                            0/51, 0/52, 0/52, 0/52, 0/52, 8/50;         P ≤ 0.05
                                                                                                                            0/51, 0/50 (stop-exposure)                  (4600 μg/kg)
                                                                                                                            Uterus
                                                                                                                            Carcinomad:
                                                                                                                            2/52, 2/52, 1/52, 3/52, 4/52, 3/52;
                                                                                                                            2/52, 11/50 (stop-exposure)                 P = 0.014 (stop-
                                                                                                                                                                        exposure)
                                                                                                                                                                                                                                                                     PageID.18124 Page 421 of
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)   Dosing regimen,                   For each target organ:                      Significance        Comments
                                                                         Duration       Animals/group at start            Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan                                             Squamous cell carcinoma:
                                                                         Sprague-                                           0/52, 0/52, 3/52, 1/52, 1/52, 0/52;       NS
                                                                         Dawley (F)                                         0/52, 1/50 (stop exposure)
                                                                         105 wk                                             Pancreas                                                      Pancreas: acinus, cytoplasmic
                                                                         NTP (2010)                                         Acinar adenoma:                                               vacuolization
                                                                         (cont.)                                            0/52, 0/52, 0/52, 2/52, 3/52, 1/47;       NS                  Nose: inflammation
                                                                                                                                                                                                                                                                        Case 2:15-cv-00201-SMJ




                                                                                                                            0/52, 0/49 (stop-exposure)                                    Kidney: pigmentation
                                                                                                                            Acinar adenoma or carcinoma (combined):                       No tumours were observed at interim
                                                                                                                            0/52, 0/52, 0/52, 2/52, 3/52, 2/47;       NS                  evaluations at wk 14 and 31.
                                                                                                                            0/52, 0/49 (stop exposure)
                                                                                                                            Interim evaluation (wk 53)
                                                                                                                            Liver
                                                                                                                            Cholangiocarcinoma (includes multiple):
                                                                                                                            0/8, 0/8, 0/10, 0/8, 0/8, 3/8
                                                                                                                                                                                                                                                                        ECF No. 388-2




                                                                                                                            Hepatocellular adenoma:
                                                                                                                            0/8, 0/8 0/10, 0/8, 0/8, 1/8
                                                                                                                                                                                                                                                                620




                                                                         Harlan         Constant-ratio study:               Constant-ratio study:                                         Purity, > 99% (PCB-126 and PCB-153)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         Sprague-       PCB-126 and PCB-153 as binary       Liver                                                         Non-neoplastic lesions
                                                                         Dawley (F)     mixture with PCB-126 at doses       Hepatocellular adenoma:                   *P < 0.001          Liver: toxic hepatopathy that included
                                                                         105 wk         of 0, 10, 100, 300, 1000 ng/kg bw   0/53, 0/53, 3/52, 5/52, 27/51*            P < 0.001 (trend)   hepatocyte hypertrophy and hyperplasia,
                                                                         NTP (2006c)    per day, and PCB-153 at 0, 10, 100, Multiple:                                                     bile duct and oval cell hyperplasia,
                                                                                        300, 1000 μg/kg bw per day in corn 0/53, 0/53, 0/52, 0/52, 16/51*             *P ≤ 0.01           nodular hyperplasia, cholangiofibrosis,
                                                                                                                                                                                                                                                                  filed 01/28/20




                                                                                        oil : acetone (99 : 1) by gavage    Hepatocellular carcinoma:                                     multinucleated hepatocytes, diffuse




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 426
                                                                                        Varying-ratio study:                0/53, 0/53, 0/52, 0/52, 2/51              NS                  fatty change bile duct cyst, necrosis,
                                                                                        PCB-126 and PCB-153 as binary                                                                     pigmentation, inflammation, portal
                                                                                                                            Cholangiocarcinoma:
                                                                                        mixture at doses of PCB-126                                                                       fibrosis
                                                                                                                            0/53, 0/53, 1/52, 9/52*, 30/51**          *P ≤ 0.05
                                                                                        at 300, 300, 300 ng/kg bw per                                                                     Lung: alveolar epithelium, metaplasia;
                                                                                                                                                                      **P ≤ 0.01
                                                                                        day, and PCB-153 at 100, 300,                                                                     bronchiolar epithelium, squamous
                                                                                        1000 μg/kg bw per day by gavage     Multiple:                                                     metaplasia
                                                                                        in corn oil : acetone               0/53, 0/53, 1/52, 5/53*, 21/52**          *P ≤ 0.05           Adrenal cortex: atrophy and hyperplasia
                                                                                        80–81/group                                                                   **P ≤ 0.01          Thyroid gland: follicular cell
                                                                                        Interim evaluations:                                                          P ≤ 0.001 (trend)   hypertrophy
                                                                                        10 rats per core-study group were   Hepatocholangioma:                                            Oral mucosa: gingival squamous
                                                                                        evaluated at wk 14, 31, and 53      0/53, 0/53, 0/52, 2/52, 6/51*             *P = 0.012          hyperplasia
                                                                                                                                                                      P ≤ 0.001 (trend)
                                                                                                                          Multiple:
                                                                                                                          0/53, 0/53, 0/52, 0/52, 16/51*              *P ≤ 0.01
                                                                                                                                                                                                                                                                        PageID.18125 Page 422 of




                                                                   263
                                                                                                                                                                                                                                    Polychlorinated biphenyls
                                                                   264
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)   Dosing regimen,          For each target organ:                     Significance        Comments
                                                                         Duration       Animals/group at start   Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan                                  Lung
                                                                         Sprague-                                Cystic keratinizing epithelioma:           *P < 0.001
                                                                         Dawley (F)                              0/53, 0/53, 0/52, 1/53, 11/52*             P < 0.001 (trend)
                                                                         105 wk                                  Multiple:
                                                                         NTP (2006c)                             0/53, 0/53, 0/52, 0/53, 8/52*              *P ≤ 0.01
                                                                                                                                                                                                                             IARC MONOGRAPH – 107




                                                                         (cont.)
                                                                                                                 Squamous cell carcinoma:
                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                                 0/53, 0/53, 0/52, 1/53, 1/52               NS
                                                                                                                 Oral mucosa
                                                                                                                 Squamous cell carcinoma:                   *P = 0.031
                                                                                                                 0/53, 0/53, 2/53*, 5/53, 9/53**            **P = 0.002
                                                                                                                                                            P < 0.001 (trend)
                                                                                                                 Pancreas, acinus
                                                                                                                 Adenoma:                                                       Pancreas acinus atrophy and cytoplasmic
                                                                                                                 0/53, 1/53, 1/52, 3/52, 1/50               NS                  vacuolization
                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                 Adenoma or carcinoma (combined):
                                                                                                                                                                                                                                                    620




                                                                                                                 0/53, 1/53, 1/52, 4/52, 2/50               NS




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                 Uterus
                                                                                                                 Squamous cell carcinomae:
                                                                                                                 1/53, 1/53, 1/53, 4/53, 0/53               NS
                                                                                                                 Adrenal cortex
                                                                                                                 Adenoma:
                                                                                                                                                                                                                                                      filed 01/28/20




                                                                                                                 0/53, 0/53, 0/52, 1/52, 1/51               NS




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 427
                                                                                                                 Varying-ratio study:                                           For the varying-ratio study, note that
                                                                                                                 Liver                                                          P values represent a trend test across
                                                                                                                 Hepatocellular adenoma:                                        the three groups of PCB-126/PCB-153
                                                                                                                 2/50, 5/52, 21/51                          P ≤ 0.001           mixtures and indicated the significance
                                                                                                                                                                                of the effect of increasing the proportion
                                                                                                                 Multiple:
                                                                                                                                                                                of PCB-153 in the mixture
                                                                                                                 2/50, 0/52, 7/51                           NR
                                                                                                                 Cholangiocarcinoma:
                                                                                                                 7/50, 9/52, 25/51                          P ≤ 0.001
                                                                                                                 Multiple:
                                                                                                                 1/50, 5/52, 13/51                          NR
                                                                                                                 Hepatocholangioma:
                                                                                                                 0/53, 0/50, 2/52, 2/51                     NR
                                                                                                                                                                                                                                                            PageID.18126 Page 423 of
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)   Dosing regimen,                     For each target organ:                     Significance          Comments
                                                                         Duration       Animals/group at start              Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan         Core study:                         Liver                                                            PCB-118, purity, > 98.5% (0.6% PCB-126;
                                                                         Sprague-       PCB-126 and PCB-118 by gavage       Cholangiocarcinoma:                        P < 0.001 (≥ 72 ng    0.2% PCB-77; 0.55% PCB-167)
                                                                         Dawley (F)     as binary mixture at doses of       0/53, 0/51, 5/53, 19/53, 28/53, 12/65;     TEQ), P < 0.001       No animals in the core-study groups
                                                                         104 wk         PCB-126 at 0, 62, 187, 622, 1866    0/53, 19/50 (stop exposure)                (trend)               receiving the two higher doses survived
                                                                         NTP (2006d)    or 3110 ng/kg bw per day, and                                                  P < 0.001 (stop-      to the end of the study, and survival
                                                                                        PCB-118 at 0, 10, 30, 100, 300 or                                              exposure)             in the stop-exposure group was
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                        500 μg/kg bw per day, in corn       Multiple:                                                        significantly lower than in the vehicle-
                                                                                        oil : acetone (99 : 1).             0/53, 0/51, 1/53, 12/53, 21/53, 72/65;     P≤ 0.05 (≥ 72 ng      control group. Mean body weights in
                                                                                        [0, 7, 22, 72, 216 or 360 ng TEQ/   0/53, 12/50 (stop-exposure)                TEQ)                  groups receiving PCB-126/PCB-118
                                                                                        kg bw]                                                                                               at 622 ng/100 μg/kg bw or more were
                                                                                                                            Hepatocellular adenoma:
                                                                                        Stop-exposure study:                                                                                 lower than in the vehicle-control groups
                                                                                                                            2/53, 1/51, 0/53, 4/53, 17/53, 5/65;       P < 0.001 (216 ng),
                                                                                        PCB-126/PCB-118 at                                                                                   throughout most of the study
                                                                                                                            2/53, 1/50 (stop exposure)                 P = 0.021 (360 ng)
                                                                                        3110 ng//500 μg/kg bw for 30                                                                         Non-neoplastic lesions
                                                                                                                                                                       P < 0.001 (trend)
                                                                                        wk and then vehicle only for the                                                                     Liver: the spectrum and severity
                                                                                        remainder of the study.             Multiple:                                                        of effects at the interim and 2-year
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                        81–86/group                         0/53, 0/51, 0/53, 2/53, 10/53, 2/65;       P ≤ 0.001 (216 ng)    time-points increased with dose and
                                                                                        Interim evaluations:                0/53, 0/50 (stop exposure)                                       duration of exposure. At the end
                                                                                                                                                                                                                                                                       620




                                                                                        10 rats per core study group were   Hepatocellular carcinoma:                                        of the study in all groups receiving




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                        evaluated at 14, 31 and 53 wk       0/53, 0/51, 0/53, 0/53, 1/53, 0/65;        NS                    PCBs, there were significantly
                                                                                                                            0/53, 0/50 (stop exposure)                                       increased incidences and severity of
                                                                                                                            Hepatocholangioma:                                               toxic hepatopathy characterized by
                                                                                                                            0/53, 0/51, 0/53, 1/53, 1/53, 1/65;        NS                    hepatocyte hypertrophy, multinucleated
                                                                                                                            0/53, 1/50 (stop exposure)                                       hepatocytes, pigmentation, diffuse
                                                                                                                                                                                                                                                                         filed 01/28/20




                                                                                                                            Cholangioma:                                                     fatty change, nodular hyperplasia,




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 428
                                                                                                                            0/53, 0/51, 0/53, 1/53, 0/53, 0/65;        NS                    centrilobular fibrosis, cholangiofibrosis,
                                                                                                                            0/53, 0/50 (stop exposure)                                       oval cell hyperplasia, bile duct cyst, bile
                                                                                                                            Lung                                                             duct hyperplasia, and portal fibrosis
                                                                                                                            Cystic keratinizing epithelioma:
                                                                                                                            0/53, 0/51, 0/53, 20/53, 49/53, 41/66;     P < 0.001 (≥72 ng
                                                                                                                            0/53, 12/50 (stop-exposure)                TEQ), P < 0.001
                                                                                                                                                                       (trend)
                                                                                                                                                                       P < 0.001 (stop-
                                                                                                                                                                       exposure)
                                                                                                                            Multiple:
                                                                                                                            0/53, 0/51, 0/53, 14/53, 48/53, 35/66;     P ≤ 0.01 (≥ 72 ng
                                                                                                                            0/53, 5/50 (stop exposure)                 TEQ)
                                                                                                                                                                       P ≤ 0.05 (stop-
                                                                                                                                                                                                                                                                               PageID.18127 Page 424 of




                                                                                                                                                                       exposure)




                                                                   265
                                                                                                                                                                                                                                           Polychlorinated biphenyls
                                                                   266
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)     Dosing regimen,                     For each target organ:                     Significance        Comments
                                                                         Duration         Animals/group at start              Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Harlan                                               Oral mucosa                                                    Lung: bronchiolar metaplasia of
                                                                         Sprague-                                             Gingival squamous cell carcinoma:                              the alveolar epithelium, squamous
                                                                         Dawley (F)                                           1/53, 1/51, 2/53, 4/53, 0/53, 1/66;        NS                  metaplasia, serosal fibrosis, and (in the
                                                                         104 wk                                               1/53, 1/50 (stop-exposure)                                     stop-exposure group) keratin cysts
                                                                         NTP (2006d)                                          Interim evaluation (at 53 wk)                                  Oral mucosa: gingival squamous
                                                                                                                                                                                                                                         IARC MONOGRAPH – 107




                                                                         (cont.)                                                                                                             hyperplasia
                                                                                                                              Lung
                                                                                                                                                                                                                                                                        Case 2:15-cv-00201-SMJ




                                                                                                                              Cystic keratinizing epithelioma:
                                                                                                                              0/8, 0/7, 0/8, 1/8, 5/8, 0/0               P ≤ 0.05 (216 ng
                                                                                                                                                                         TEQ)
                                                                         Known mixtures of PCBs
                                                                         Wistar (M)      Aroclor 1260 at 0, 50, 100 ppm in    Liver neoplastic nodules [tumours]:                            Purity, NR
                                                                         120 d           the diet                             0/32, 24/32*, 16/32*                       *P < 0.02           Non-neoplastic lesions: adenofibrosis,
                                                                         Rao & Banerji   32/group                                                                                            centrilobular hypertrophy, individual
                                                                         (1988),                                                                                                             hepatocyte necrosis, and vacuolated
                                                                                                                                                                                                                                                                        ECF No. 388-2




                                                                         Silberhorn                                                                                                          hepatocytes
                                                                         et al. (1990)
                                                                                                                                                                                                                                                                620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         F344 (M, F)     Aroclor 1254 at 0, 25, 50, 100 ppm   Hepatocellular adenoma:                                        Chlorination, 54.67%; impurities not
                                                                         105 wk          in diet                              0/24, 1/24, 2/24, 5/24* (M)                *P < 0.05           identified or quantitated
                                                                         NTP (1978),     24 M + 24 F per group                0/24, 0/24, 3/24, 2/24 (F)                                     Survival in males: controls, 92%; lowest
                                                                         Ward (1985),                                         Hepatocellular carcinoma:                                      dose, 83%; intermediate dose; 58%;
                                                                         Morgan et al.                                        0/24, 0/24, 0/24, 2/24 (M)                 NS                  highest dose, 46%. All females survived
                                                                                                                                                                                                                                                                  filed 01/28/20




                                                                         (1981)                                               0/24, 0/24, 0/24, 0/24 (F)                                     to the end of the bioassay
                                                                                                                                                                                             Non-neoplastic lesions




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 429
                                                                                                                              Hepatocellular adenoma or carcinoma
                                                                                                                              (combined):                                *P < 0.05           Liver: pigmented macrophages with
                                                                                                                              0/24, 1/24, 2/24, 7/24* (M)                                    cytoplasmic crystalline structures and
                                                                                                                              0/24, 0/24, 3/24, 2/24 (F)                                     hepatocellular degeneration
                                                                                                                                                                                             Stomach: gastric intestinal metaplasia
                                                                                                                              Adenocarcinoma of the glandular
                                                                                                                                                                                             in males and females; gastric intestinal
                                                                                                                              stomach:                                   NS
                                                                                                                                                                                             metaplasia and adenocarcinoma
                                                                                                                              0/47, 1/48, 3/48, 2/48 (M + F)
                                                                                                                                                                                             commonly coexist and may share
                                                                                                                              Lymphoma or leukaemia:                                         initiating mechanisms
                                                                                                                              3/24, 2/24, 5/24, 9/24 (M)                 P = 0.009 (trend)
                                                                                                                                                                                                                                                                        PageID.18128 Page 425 of
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)     Dosing regimen,                     For each target organ:                     Significance   Comments
                                                                         Duration         Animals/group at start              Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         CR Sprague-      In the diet:                        Liver (M)                                                 Purity, NR
                                                                         Dawley (M, F)    Aroclor 1016: 0, 50, 100, 200 ppm   Aroclor 1016:                                             Total liver tumours include
                                                                         24 mo            Aroclor 1242: 0, 50, 100 ppm        Hepatocellular adenoma:                                   hepatocellular adenoma and
                                                                         Mayes et al.     Aroclor 1254: 0, 25, 50, 100 ppm    4/100, 1/50, 1/50, 2/50                    NS             carcinoma, hepatocholangioma and
                                                                         (1998), Faroon   Aroclor 1260: 0, 25, 50, 100 ppm                                                              hepatocholangiocarcinoma
                                                                                                                              Hepatocellular carcinoma:
                                                                         et al. (2001),   Treated: 50 M + 50 F/group                                                                    Liver toxicity was distinctly more severe
                                                                                                                              3/100, 1/50, 1/50, 2/50                    NS
                                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         Brown et al.     Controls: 100 M + 100 F/group                                                                 in females than in males.
                                                                         (2007)                                               Total liver tumours:                                      Non-neoplastic lesions observed in
                                                                                                                              7/100, 2/50, 2/50, 4/50                    NS             the liver: centrilobular hypertrophy,
                                                                                                                              Aroclor 1242:                                             bile duct hyperplasia, hepatocyte
                                                                                                                              Hepatocellular adenoma:                                   vacuolization, and basophilic, clear cell,
                                                                                                                              4/100, 1/50, 3/50                          NS             eosinophilic, and mixed cell foci
                                                                                                                              Hepatocellular carcinoma:                                 In males given Aroclor 1242, 1254,
                                                                                                                              3/100, 1/50, 1/50                          NS             or 1260, there were non-statistically
                                                                                                                              Total liver tumours:                                      significant increases in the incidence of
                                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                                                                              7/100, 1/50, 4/50                          NS             follicular cell hyperplasia
                                                                                                                              Aroclor 1254:
                                                                                                                                                                                                                                                                 620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                              Hepatocellular adenoma:
                                                                                                                              4/100, 2/50, 2/50, 6/50                    NS
                                                                                                                              Hepatocellular carcinoma:
                                                                                                                              3/100, 2/50, 2/50, 0/50                    NS
                                                                                                                              Total liver tumours:
                                                                                                                                                                                                                                                                   filed 01/28/20




                                                                                                                              7/100, 4/50, 4/50, 6/50                    NS




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 430
                                                                                                                              Aroclor 1260:
                                                                                                                              Hepatocellular adenoma:
                                                                                                                              4/100, 2/50, 5/50, 7/50*                   *P ≤ 0.05
                                                                                                                              Multiple:
                                                                                                                              0/100, 0/50, 2/50, 3/50                    NS
                                                                                                                              Hepatocellular carcinoma:
                                                                                                                              3/100, 1/50, 1/50, 3/50                    NS
                                                                                                                              Multiple:
                                                                                                                              0/100, 0/50, 0/50, 1/50                    NS
                                                                                                                              Hepatocholangioma:
                                                                                                                              0/100, 0/50, 0/50, 2/50                    NS
                                                                                                                              Total liver tumours:
                                                                                                                              7/100, 3/50, 6/50, 10/50*                  *P ≤ 0.05
                                                                                                                                                                                                                                                                         PageID.18129 Page 426 of




                                                                   267
                                                                                                                                                                                                                                     Polychlorinated biphenyls
                                                                   268
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)     Dosing regimen,          For each target organ:                     Significance       Comments
                                                                         Duration         Animals/group at start   Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         CR Sprague-                               Liver (F)
                                                                         Dawley (M, F)                             Aroclor 1016:
                                                                         24 mo                                     Hepatocellular adenoma:
                                                                         Mayes et al.                              1/100, 1/50, 5/50*, 5/50*                  *P ≤ 0.05
                                                                         (1998), Faroon
                                                                                                                                                                                            IARC MONOGRAPH – 107




                                                                                                                   Multiple:
                                                                         et al. (2001),
                                                                                                                   0/100, 0/50, 1/50, 3/50                    P ≤ 0.05 (trend)
                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         Brown et al.
                                                                         (2007)                                    Hepatocellular carcinoma:
                                                                         (cont.)                                   0/100, 0/50, 1/50, 0/50                    NS
                                                                                                                   Total liver tumours:
                                                                                                                   1/100, 1/50, 6/50*, 5/50**                 *P ≤ 0.01
                                                                                                                                                              **P ≤ 0.05
                                                                                                                   Aroclor 1242:
                                                                                                                   Hepatocellular adenoma:
                                                                                                                                                                                                                           ECF No. 388-2




                                                                                                                   1/100, 10/50*, 12/50*                      *P ≤ 0.01
                                                                                                                   Multiple:
                                                                                                                                                                                                                   620




                                                                                                                   0/100, 3/50*, 7/50**                       *P ≤ 0.05




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                              **P ≤ 0.01
                                                                                                                   Hepatocellular carcinoma:
                                                                                                                   0/100, 0/50, 2/50                          NS
                                                                                                                   Hepatocholangioma:
                                                                                                                   0/100, 1/50, 2/50                          NS
                                                                                                                                                                                                                     filed 01/28/20




                                                                                                                   Hepatocholangiocarcinoma:




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 431
                                                                                                                   0/100, 1/50, 0/50                          NS
                                                                                                                   Total liver tumours:
                                                                                                                   1/100, 11/50*, 15/50*                      *P ≤ 0.01
                                                                                                                   Aroclor 1254:
                                                                                                                   Hepatocellular adenoma:
                                                                                                                   1/100, 18/50*, 26/50*, 27/50*              *P ≤ 0.01
                                                                                                                   Multiple:
                                                                                                                   0/100, 9/50*, 15/50*, 21/50*               *P ≤ 0.01
                                                                                                                   Hepatocellular carcinoma:
                                                                                                                   0/100, 0/50, 4/50*, 6/50**                 *P ≤ 0.05
                                                                                                                                                              **P < 0.01
                                                                                                                   Multiple:
                                                                                                                                                                                                                           PageID.18130 Page 427 of




                                                                                                                   0/100, 0/50, 1/50, 4/50*                   *P ≤ 0.05
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)     Dosing regimen,          For each target organ:                     Significance   Comments
                                                                         Duration         Animals/group at start   Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         CR Sprague-                               Hepatocholangioma:
                                                                         Dawley (M, F)                             0/100, 2/50, 6/50*, 1/50                   *P ≤ 0.01
                                                                         24 mo                                     Total liver tumours:
                                                                         Mayes et al.                              1/100, 19/50*, 28/50*, 28/50*              *P ≤ 0.01
                                                                         (1998), Faroon                            Aroclor 1260:
                                                                         et al. (2001),
                                                                                                                   Hepatocellular adenoma:
                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                         Brown et al.
                                                                                                                   1/100, 9/50*, 10/50*, 21/50*               *P ≤ 0.01
                                                                         (2007)
                                                                         (cont.)                                   Multiple:
                                                                                                                   0/100, 6/50*, 8/50*, 16/50*                *P ≤ 0.01
                                                                                                                   Hepatocellular carcinoma:
                                                                                                                   0/100, 1/50, 1/50, 5/50*                   *P ≤ 0.01
                                                                                                                   Multiple:
                                                                                                                   0/100, 0/50, 0/50, 1/50                    NS
                                                                                                                   Hepatocholangioma:
                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                   0/100, 0/50, 0/50, 3/50*                   *P ≤ 0.05
                                                                                                                   Total liver tumours:
                                                                                                                                                                                                                    620




                                                                                                                   1/100, 10/50*, 11/50*, 24/50*              *P ≤ 0.01




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                   Thyroid gland (M)
                                                                                                                   Aroclor 1016:
                                                                                                                   Follicular cell adenoma:
                                                                                                                   1/100, 3/50, 2/50, 0/50                    NS
                                                                                                                                                                                                                      filed 01/28/20




                                                                                                                   Follicular cell carcinoma:




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 432
                                                                                                                   1/100, 1/50, 1/50, 1/50                    NS
                                                                                                                   Total thyroid tumours:
                                                                                                                   2/100, 4/50, 3/50, 1/50                    NS
                                                                                                                   Aroclor 1242:
                                                                                                                   Follicular cell adenoma:
                                                                                                                   1/100, 5/50*, 5/50*                        *P ≤ 0.05
                                                                                                                   Follicular cell carcinoma:
                                                                                                                   1/100, 2/50, 1/50                          NS
                                                                                                                   Total thyroid tumours:
                                                                                                                   2/100, 7/50*, 6/50**                       *P ≤ 0.01
                                                                                                                                                              **P ≤ 0.05
                                                                                                                                                                                                                            PageID.18131 Page 428 of




                                                                   269
                                                                                                                                                                                        Polychlorinated biphenyls
                                                                   270
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)     Dosing regimen,                      For each target organ:                     Significance     Comments
                                                                         Duration         Animals/group at start               Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         CR Sprague-                                           Aroclor 1254:
                                                                         Dawley (M, F)                                         Follicular cell adenoma:                   *P ≤ 0.01
                                                                         24 mo                                                 1/100, 6/50*, 4/50**, 5/50**               **P ≤ 0.05
                                                                         Mayes et al.                                          Follicular cell carcinoma:                 NS
                                                                         (1998), Faroon                                        1/100, 1/50, 3/50, 1/50
                                                                                                                                                                                                                                          IARC MONOGRAPH – 107




                                                                         et al. (2001),
                                                                                                                               Total thyroid tumours:                     *P ≤ 0.01
                                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         Brown et al.
                                                                                                                               2/100, 7/50*, 7/50*, 6/50**                **P ≤ 0.05
                                                                         (2007)
                                                                         (cont.)                                               Aroclor 1260:
                                                                                                                               Follicular cell adenoma:                   *P ≤ 0.01
                                                                                                                               1/100, 6/50*, 4/50*, 3/50
                                                                                                                               Follicular cell carcinoma:                 NS
                                                                                                                               1/100, 1/50, 1/50, 1/50
                                                                                                                               Total thyroid tumours:                     *P ≤ 0.01
                                                                                                                               2/100, 7/50*, 5/50**, 4/50                 **P ≤ 0.05
                                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                                                                               Mammary gland (F)
                                                                                                                                                                                                                                                                 620




                                                                                                                               Aroclor 1254:




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                               Fibroadenoma:                              *P ≤ 0.01
                                                                                                                               34/100, 22/50, 29/50*, 10/50
                                                                         Sprague-         Feed containing Aroclor 1260         Liver                                                       Purity, NR
                                                                         Dawley (M, F)    (mixed with corn oil) at 100 ppm     Neoplastic nodule:                                          Some adenocarcinoma-bearing rats
                                                                         29 mo            for 16 mo, then at 50 ppm for an     0/32, 5/46 (M); 1/49, 2/47 (F)             NS               also had trabecular carcinoma (not
                                                                                                                                                                                                                                                                   filed 01/28/20




                                                                         Norback &        additional 8 mo, and then the        Trabecular carcinoma:                                       included in the incidence of trabecular




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 433
                                                                         Weltman          control diet for an additional 5 mo. 0/32, 2/46 (M); 0/49, 19/47 (F)            P < 0.0001 (F)   carcinoma)
                                                                         (1985)           Controls received basal diet with                                                                PCB-exposed rats developed
                                                                                                                               Adenocarcinoma:
                                                                                          added corn oil for 18 mo, then the                                                               hepatocellular lesions in the following
                                                                                                                               0/32, 0/46 (M); 0/32, 24/47 (F)            P < 0.0001 (F)
                                                                                          basal diet only for 10 mo                                                                        sequence: centrilobular cell hypertrophy
                                                                                          The medial and left lobes of         Cholangioma (simple):                                       at 1 mo, foci of cell alteration at 3 mo,
                                                                                          the liver of 10 rats (2 M and 2 F    2/32, 14/46 (M); 2/49, 21/47 (F)           P = 0.01 (M)     areas of cell alteration at 6 mo, neoplastic
                                                                                          controls, and 3 M and 3 F PCB-                                                  P < 0.0001 (F)   nodules at 12 mo, trabecular carcinoma
                                                                                          treated rats, for each period) were  Cholangioma (cystic):                                       at 15 mo, and adenocarcinoma at 24 mo
                                                                                          removed (partial hepatectomy) at     0/32, 2/46 (M); 1/49, 5/47 (F)             NS
                                                                                          1, 3, 6, 9, 12, 15, and 18 mo
                                                                                          Control: 63/group (M, F)
                                                                                          Aroclor 1260: 70/group (M, F)
                                                                                                                                                                                                                                                                         PageID.18132 Page 429 of
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)       Dosing regimen,                      For each target organ:                     Significance   Comments
                                                                         Duration           Animals/group at start               Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Wistar (M)         Basic diet for 8 wk, then:           Hepatocellular neoplastic nodules:                        Purity of Clophen A 30, 99.1%; purity of
                                                                         Up to 832 days     Group 1: basic diet; 139 rats        5/131, 38/130*, 63/126*                    *P < 0.05      Clophen A 60, 99.9%
                                                                         Schaeffer et al.   (controls)                           Hepatocellular carcinoma:                                 Over the first 800 days on study,
                                                                         (1984), Faroon     Group 2: basic diet supplemented     1/131, 4/130, 61/126*                      *P < 0.05      total mortality in groups 2 and 3 was
                                                                         et al. (2001)      with Clophen A 30 at 100 ppm;        Thymoma:                                                  significantly lower than in group 1
                                                                                            152 rats                             16/131, 4/130, 2/129                       NS             (controls)
                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                            Group 3: basic diet supplemented                                                               Hepatic foci of cellular alteration were
                                                                                                                                 Other neoplasms:
                                                                                            with Clophen A 60 at 100 ppm;                                                                  observed in all groups, but were more
                                                                                                                                 88/131, 66/138, 33/129                     NS
                                                                                            141 rats                                                                                       frequent in the treated groups. There was
                                                                                            After 801 days, randomly selected                                                              a trend from foci to neoplastic nodules
                                                                                            rats from all three groups were                                                                to hepatocellular carcinoma. Other non-
                                                                                            killed daily up to day 832                                                                     neoplastic hepatic lesions observed in
                                                                                                                                                                                           control and treated groups included bile
                                                                                                                                                                                           duct hyperplasia
                                                                                                                                                                                           The results of a re-evaluation of
                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                                                                                           the hepatocellular tumours using
                                                                                                                                                                                           contemporary diagnostic criteria and
                                                                                                                                                                                                                                                                    620




                                                                                                                                                                                           nomenclature were in general consistent




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                           with the original evaluation (Moore
                                                                                                                                                                                           et al., 1994)
                                                                                                                                                                                           Tumour data were reported in six 100-
                                                                                                                                                                                           day periods; the data reflected incidences
                                                                                                                                                                                           from day 1 until day 832
                                                                                                                                                                                                                                                                      filed 01/28/20




                                                                         Sherman (F)        Diets containing Aroclor 1260 at 0   Liver                                                     Purity, NR




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 434
                                                                         22 mo              or 100 ppm for up to 21 mo           Hepatic neoplastic nodules:                               The incidences of the hepatocellular
                                                                         Kimbrough          200/group                            0/173, 144/184                             P < 0.0001     lesions were re-evaluated by a panel
                                                                         et al. (1975),                                          Hepatocellular carcinoma:                                 of pathologists using contemporary
                                                                         Moore et al.                                            1/173, 26/184                              P < 0.0001     diagnostic criteria and nomenclature
                                                                         (1994)                                                                                                            (Moore et al., 1994). Lesions that
                                                                                                                                                                                           had been previously diagnosed as
                                                                                                                                                                                           neoplastic nodules were now classified
                                                                                                                                                                                           as either hepatocellular hyperplasia or
                                                                                                                                                                                           hepatocellular adenoma. In general,
                                                                                                                                                                                           the results were consistent between the
                                                                                                                                                                                           original evaluation and the re-evaluation
                                                                                                                                                                                                                                                                            PageID.18133 Page 430 of




                                                                   271
                                                                                                                                                                                                                                        Polychlorinated biphenyls
                                                                   272
                                                                         Table 3.1 (continued)

                                                                         Strain (sex)        Dosing regimen,                           For each target organ:                            Significance               Comments
                                                                         Duration            Animals/group at start                    Incidence and/or multiplicity of tumours
                                                                         Reference
                                                                         Donryu (M, F)       Diets containing Kanechlor 400            Liver adenomatous nodules:                                                   Purity, NR
                                                                         ≤ 560 days          (in olive oil) at 38.5 ppm for 4 wk,      0/5, 0/10 (M); 0/5, 6/10 (F)                      P = 0.044 (F)              Multiple small nodules observed in the
                                                                         Kimura &            then, based on bw-gain, the initial       Adrenal gland adenoma:                                                       livers of females, but not males
                                                                         Baba (1973),        concentration was sequentially            0/5, 0/10 (M); 0/5, 1/10 (F)                      NS                         Fatty degeneration observed in the liver
                                                                         Silberhorn          increased:                                                                                                             of all dosed groups, but only in two
                                                                                                                                                                                                                                                               IARC MONOGRAPH – 107




                                                                         et al. (1990)       2× for 8 wk                                                                                                            females in the control groups
                                                                                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                                                                             4× for 3 wk                                                                                                            Study may have been limited by short
                                                                                             8× for 3 wk                                                                                                            duration, small number of rats/group,
                                                                                             16× for 8 wk, decreased to 12×                                                                                         and may have exceeded the maximum
                                                                                             for 32 wk because bw decreased                                                                                         tolerated dose
                                                                                             markedly; two 4-wk periods with                                                                                        The Working Group noted that current
                                                                                             no treatment during this time                                                                                          terminology for adenomatous nodules is
                                                                                             Controls were fed powdered diet                                                                                        hepatocellular adenoma
                                                                                             mixed with pure olive oil
                                                                                             Controls: 5 M + 5 F/group
                                                                                                                                                                                                                                                                                              ECF No. 388-2




                                                                                             Treated: 10 M + 10 F/group
                                                                         a
                                                                                                                                                                                                                                                                                      620




                                                                           Historical controls: 4/371 (1.1% ± 1.5%); range, 0–4%
                                                                         b




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                           Historical controls: 0/371
                                                                         c Historical controls: 4/371 (1.1% ± 1.0%); range, 0–2%

                                                                         d Historical controls: 6/473 (1.3% ± 1.4%); range, 0–4%

                                                                         e Historical controls: 1/371 (0.3% ± 0.7%); range, 0–2%

                                                                         bw, body weight; F, female; M, male; mo, month; NR, not reported; NS, not significant; PCB, polychlorinated biphenyl; wk, week; yr, year
                                                                                                                                                                                                                                                                                        filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 435
                                                                                                                                                                                                                                                                                              PageID.18134 Page 431 of
                                                                         Table 3.2 Studies of carcinogenicity in mice exposed to PCBs and related compounds

                                                                         Species,        Dosing regimen,                            For each target organ: incidence of tumours   Significance   Comments
                                                                         strain (sex)    Animals/group at start
                                                                         Duration
                                                                         Reference
                                                                         C57BL/6,        Initiation with a single intraperitoneal
                                                                                                                               Tricaprylin only, or tricaprylin + Aroclor 1254:                  Purity, NR
                                                                         B6D2F1 or       dose of NDEA, 90 mg/kg bw, in         C57BL/6 mice:                                      NS
                                                                         DBA/2 (M)       tricaprylin, or tricaprylin only, and Liver tumours (all types): 0/27, 0/27
                                                                         44 wk           promoted 3 wk later ± Aroclor 1254    Lung tumours: 1/27, 1/27
                                                                         Beebe et al.    (100 ppm) in the diet for 20 wk       B6D2F1 mice:                                       NS
                                                                                                                                                                                                                                                                                  Case 2:15-cv-00201-SMJ




                                                                         (1995)          18–39/group                           Liver tumours (all types): 0/31, 2/34
                                                                                                                               Lung tumours: 0/31, 2/34
                                                                                                                               DBA/2 mice:                                        NS
                                                                                                                               Liver tumours (all types): 0/23, 0/24
                                                                                                                               Lung tumours: 3/31, 1/24
                                                                         dd (M, F)       Diet containing Kanechlor 300, 400 or Hepatocellular carcinoma, 24 wk study:                            Purity, NR
                                                                         24 or 32 wk     500 for 24 or 32 wk                   Kanechlor 400: 0/20, 0/20, 0/20 (M)                NS             Other proliferative lesions observed
                                                                         Nagasaki        24-wk study:                          Kanechlor 500: 0/20, 0/20, 0/20 (M)                NS             in the liver of mice treated with
                                                                                                                                                                                                                                                                                  ECF No. 388-2




                                                                         et al. (1975)   Kanechlor 400 (0, 100, 250 ppm) or                                                                      Kanechlor 400 or 500 included oval
                                                                                                                               Hepatocellular carcinoma, 32-wk study:
                                                                                         Kanechlor 500 (0, 100, 250 ppm)                                                                         cell hyperplasia, bile duct proliferation,
                                                                                                                               Kanechlor 300: 0/20, 0/19, 0/19, 0/20 (M); 0/12,   NS
                                                                                                                                                                                                                                                                          620




                                                                                         32-wk study:                                                                                            cellular hypertrophy and nodular




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                         Kanechlor 300 (0, 100, 250, 500 ppm) 0/19, 0/20, 0/20 (F)                                               hyperplasia
                                                                                         Kanechlor 400 (0, 100, 250, 500 ppm) Kanechlor 400: 0/20, 0/17, 0/19, 0/20 (M); 0/12,    NS
                                                                                         Kanechlor 500 (0, 100, 250, 500 ppm) 0/20, 0/20, 0/17 (F)
                                                                                         20/group                              Kanechlor 500: 0/20, 0/18, 0/20, 9/17*(M); 0/12,   *P < 0.05
                                                                                                                               0/19, 0/20, 4/17*(F)
                                                                                                                                                                                                                                                                            filed 01/28/20




                                                                         BALB/cJ (M)     Diets containing Aroclor 1254 (mixed       Hepatoma                                                     Purity, NR




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 436
                                                                         11 mo           with corn starch) at 0 or 300 ppm for      6 mo: 0/24, 1/24,                             NS             The Working Group noted that
                                                                         Kimbrough       6 mo, followed by basal diet for 5 mo,     11 mo: 0/34, 10/22                            P < 0.001      “hepatoma” is not a nomenclature
                                                                         & Linder        or Aroclor 1254 at 0 or 300 ppm for                                                                     currently used in toxicological
                                                                         (1974),         11 mo                                                                                                   pathology. In studies before 1978, the
                                                                         Faroon et al.   Group 1: control diet for 6 mo                                                                          term “hepatoma” may have been used
                                                                         (2001)          Group 2: Aroclor 1254 for 6 mo                                                                          to denote benign or malignant liver
                                                                                         Group 3: control diet for 11 mo                                                                         tumours. In this study it was not clear
                                                                                         Group 4: Aroclor 1254 for 11 mo                                                                         whether hepatoma referred to a benign
                                                                                         50/group                                                                                                or malignant hepatic tumour
                                                                                                                                                                                                                                                                                  PageID.18135 Page 432 of




                                                                   273
                                                                                                                                                                                                                                              Polychlorinated biphenyls
                                                                   274
                                                                         Table 3.2 (continued)

                                                                         Species,         Dosing regimen,                             For each target organ: incidence of tumours              Significance    Comments
                                                                         strain (sex)     Animals/group at start
                                                                         Duration
                                                                         Reference
                                                                         dd (M)           Basal diet supplemented with                Liver                                                                    Purity:
                                                                         32 wk            Kanechlor for 32 wk:                        Kanechlor 300                                                            Kanechlor 300:
                                                                         Ito              Kanechlor 300 at 0, 100, 250 or             Nodular hyperplasia: 0/6, 0/12, 0/12, 0/12               NS              59.8% trichlorobiphenyl,
                                                                         et al. (1973),   500 ppm                                                                                                              23.0% tetrachlorobiphenyl,
                                                                                                                                                                                                                                                             IARC MONOGRAPH – 107




                                                                                                                                      Hepatocellular carcinoma: 0/6, 0/12, 0/12, 0/12          NS
                                                                         Silberhorn       Kanechlor 400 at 0, 100, 250 or                                                                                      16.6% dichlorobiphenyl,
                                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                         et al. (1990),   500 ppm                                     Kanechlor 400                                                            0.6% pentachlorobiphenyl
                                                                         Faroon et al.    Kanechlor 500 at 0, 100, 250 or             Nodular hyperplasia: 0/6, 0/12, 0/12, 0/12               NS              Kanechlor 400:
                                                                         (2001)           500 ppm                                     Hepatocellular carcinoma: 0/6, 0/12, 0/12, 0/12          NS              43.8% tetrachlorobiphenyl,
                                                                                          12 mice/treated group; 6 controls           Kanechlor 500                                                            32.8% trichlorobiphenyl,
                                                                                                                                      Nodular hyperplasia: 0/6, 0/12, 0/12, 7/12*             *[P<0.05]        5.8% pentachlorobiphenyl,
                                                                                                                                                                                                               4.6% hexachlorobiphenyl,
                                                                                                                                      Hepatocellular carcinoma: 0/6, 0/12, 0/12, 5/12*        *[NS]
                                                                                                                                                                                                               3.0% dichlorobiphenyl
                                                                                                                                                                                                               Kanechlor 500:
                                                                                                                                                                                                               55.0% pentachlorobiphenyl,
                                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                                                                                                                                                               26.5% tetrachlorobiphenyl,
                                                                                                                                                                                                               12.8% hexachlorobiphenyl,
                                                                                                                                                                                                                                                                                    620




                                                                                                                                                                                                               5.0% trichlorobiphenyl




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                               The description of nodular hyperplasias
                                                                                                                                                                                                               provided was not sufficiently detailed to
                                                                                                                                                                                                               determine whether these hyperplastic
                                                                                                                                                                                                               nodules were benign hepatocellur
                                                                                                                                                                                                               adenomas according to current
                                                                                                                                                                                                                                                                                      filed 01/28/20




                                                                                                                                                                                                               nomenclature




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 437
                                                                                                                                                                                                               Other histopathological changes in
                                                                                                                                                                                                               mice treated with PCBs included oval
                                                                                                                                                                                                               cell proliferation, bile duct proliferation
                                                                                                                                                                                                               and hepatocyte hypertrophy. Amyloid
                                                                                                                                                                                                               deposition was also observed in the
                                                                                                                                                                                                               livers of mice fed diets containing
                                                                                                                                                                                                               various commercial PCB mixtures at
                                                                                                                                                                                                               100 or 250 ppm
                                                                         d, day; mo, month; NDEA, N-nitrosodiethylamine; NR, not reported; NS, not significant; PCB, polychlorinated biphenyl; wk, week; yr, year
                                                                                                                                                                                                                                                                                            PageID.18136 Page 433 of
      Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20     PageID.18137 Page 434 of
                                                         620
                                                                                  Polychlorinated biphenyls


(b)     PCB-153                                           (99 : 1) by gavage, 5 days per week, for up to 105
Rat                                                       weeks (core study) (Yoshizawa et al., 2009; NTP,
                                                          2010). Ten rats per group were evaluated at 14, 31,
    Groups of 80–82 female Harlan Sprague-                or 53 weeks. A stop-exposure group of 50 female
Dawley rats (age, 8 weeks) were given the                 rats was given PCB-118 at a dose of 4600 μg/kg bw
di-ortho-substituted non-dioxin-like congener             in corn oil : acetone (99 : 1) by gavage for 30 weeks,
PCB-153 (purity, 99%) at a dose of 0 (81 rats;            then the vehicle for the remainder of the study.
vehicle control), 10, 100, 300, 1000, or 3000 μg/kg       At the 53-week interim evaluation, three cholan-
bw, in corn oil:acetone (99 : 1) by gavage, 5 days per    giocarcinomas and one hepatocellular adenoma
week, for up to 105 weeks (core study) (Yoshizawa         were observed in the group at 4600 μg/kg bw.
et al., 2005, 2007, 2009; NTP, 2006b). Ten rats per       At 2 years, the incidences of multiple cholangio-
group were evaluated at 14, 31, or 53 weeks. A            carcinoma, and single or multiple cholangiocar-
stop-exposure group of 50 female rats was given           cinoma (combined) in the group at 4600 μg/kg
PCB-153 at 3000 μg/kg bw corn oil : acetone               bw and the stop-exposure group were signifi-
(99 : 1) by gavage for 30 weeks, and then the vehicle     cantly greater than those in the vehicle-control
only for the remainder of the study. At 2 years,          group. The incidences of multiple hepatocellular
cholangiomas occurred in two rats at 1000 μg/kg           adenoma in the group at 4600 μg/kg bw, and single
bw and in two rats in the stop-exposure group.            or multiple hepatocellular adenoma (combined)
A single hepatocellular adenoma was observed              in the groups at 1000 μg/kg bw or 4600 μg/kg
in the group at 3000 μg/kg bw. Cholangioma did            bw were significantly greater than those in the
not occur in the historical vehicle controls (0 out       vehicle-control group. Four rats developed hepa-
of 371) of the NTP studies. [One factor limiting          tocholangioma and one rat developed hepatocel-
interpretation of effects in this bioassay was that       lular carcinoma in the group at 4600 μg/kg bw.
the highest dose of PCB-153 used (3000 μg/kg              Significantly increased incidences of multiple
bw) was chosen to match the highest dose used             cystic keratinizing epithelioma of the lung and of
in an NTP bioassay with a mixture of PCB-126              single or multiple cystic keratinizing epithelioma
and PCB-153 (NTP, 2006c), rather than on the              (combined) occurred in the group at 4600 μg/kg
basis of the results of a previous short-term study       bw compared with the vehicle-control group. The
of toxicity. There was no effect of PCB-153 at            incidence of uterine carcinoma in the stop-ex-
3000 μg/kg bw on survival or body weight in this          posure group was significantly greater than that
2-year study, suggesting that higher doses would          in the vehicle-control group; a slight increase
probably have been tolerated. In a tumour-pro-            in the incidence of squamous cell carcinoma of
motion study in F344 female rats, Dean et al.             the uterus occurred in the group at 220 μg/kg
(2002) gave PCB-153 at a dose of 10 000 μg/kg             bw, and single incidences occurred at 460 μg/kg
bw by gavage, three times per week, for 8 weeks,          bw, 1000 μg/kg bw, and in the stop-exposure
and observed only a significant increase in liver         group. There were slightly increased incidences
weight.]                                                  of exocrine pancreatic adenoma in core-study
(c)     PCB-118                                           groups receiving PCB-118 at doses of 460 μg/kg
                                                          bw or higher.
Rat
    Groups of 80 female Harlan Sprague-Dawley
rats (age, 8 weeks) were given PCB-118 (purity,
> 99%) at a dose of 0 (vehicle control), 100, 220,
460, 1000, or 4600 μg/kg bw in corn oil : acetone

                                                                                                            275
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 438
      Case 2:15-cv-00201-SMJ                  ECF No. 388-2     filed 01/28/20    PageID.18138 Page 435 of
                                                              620
IARC MONOGRAPH – 107



 Table 3.3 Description of binary mixtures of PCB-126 and PCB-153 given to rats in a study of
 carcinogenicity by the NTP (2006c)

 Group                                 Total TEQ         Mass
                                       (ng TEQ/kg bw)
                                                         PCB-126 (ng/kg bw)      PCB-153 (μg/kg bw)
 Constant ratio mixture
      1                                Vehicle control   0                       0
      2                                1                 10                      10
      3                                10                100                     100
      5                                30                300                     300
      7                                100               1000                    1000
 Varying ratio mixture
      1                                Vehicle control   0                       0
      4                                30                300                     100
      5                                30                300                     300
      6                                30                300                     1000
PCB, polychlorinated biphenyl; TEQ, toxic equivalent


(d)     PCB-126 and PCB-153                                     rats in group 7 had hepatocellular carcinoma; no
Rat                                                             hepatocellular carcinoma was reported in the
                                                                historical vehicle controls. In the varying-ratio
    The NTP conducted a 2-year study that                       study, increasing the proportion of PCB-153
was designed to assess the carcinogenicity of a                 significantly increased the incidences of hepato-
mixture of PCB-126 and PCB-153 in a constant                    cellular adenoma and cholangiocarcinoma. In
ratio, and a mixture of PCB-126 and PCB-153 in                  the constant-ratio study, the incidence of cystic
varying ratios to assess the effect of increasing               keratinizing epithelioma of the lung was signif-
PCB-153 (NTP, 2006c; Yoshizawa et al., 2009).                   icantly increased in group 7. In addition, one
Groups of 81 or 80 female Harlan Sprague-                       squamous cell carcinoma was reported in group
Dawley rats (age, 8 weeks) received a mixture                   5 and one in group 7. Significantly increased
of PCB-126 and PCB-153 in corn oil : acetone                    incidences of gingival squamous cell carcinoma
(99 : 1) by gavage, 5 days per week, for up to                  of the oral mucosa occurred in groups 5 and 7.
105 weeks. Dose groups were referred to by the                  There was also a slight increase in the incidence
total concentrations of toxic equivalents (TEQ)                 of uterine squamous cell carcinoma in group 5.
provided by the PCBs in the mixture per kg bw
in each group (see Table 3.3); a control group                  (e)   PCB-118 and PCB-126
of 81 female rats received the corn oil : acetone
                                                                Rat
vehicle only (group 1). Ten rats per group were
evaluated at 14, 31, and 53 weeks. At 2 years, the                  Groups of 81 female Harlan Sprague-Dawley
incidences of hepatocellular adenoma (single                    rats (age, 9 weeks) were given a binary mixture
or multiple) in group 7 (constant ratio; TEQ,                   of PCB-118 and PCB-126 (see Table 3.4) at a dose
100 ng/kg bw), and of cholangiocarcinoma                        of 0 (vehicle control), 7, 22, 72, 216 ng TEQ/
(single or multiple) in group 5 (constant ratio;                kg bw, by gavage in corn oil : acetone (99 : 1),
TEQ, 30 ng/kg bw) or group 7 were significantly                 5 days per week, for up to 104 weeks; a group of
increased. The incidence of hepatocholangioma                   86 female rats received the mixture at a dose of
was also significantly increased in group 7. Two                360 ng TEQ/kg bw (Yoshizawa et al., 2005, 2007,


276
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 439
    Case 2:15-cv-00201-SMJ                    ECF No. 388-2            filed 01/28/20           PageID.18139 Page 436 of
                                                                     620
                                                                                                      Polychlorinated biphenyls



Table 3.4 Composition of a mixture of PCB-118 and PCB-126 given to rats in a study of
carcinogenicity by the NTP (2006d)

                                                  PCB-118               PCB-126                PCB-77a              PCB-167a
Percentage of bulk massb                          98.5                  0.6                    0.2                  0.5
Percentage of total TEQc                          13.7                  86.3                   0.03                 0.007
a Present as contaminants that were not considered to contribute to the dioxin-like activity of the bulk synthesized test article
b Based on the level of each compound present in the bulk synthesized test article
c Assuming WHO toxic equivalency factor (TEF) values of 0.1 (PCB-126), 0.0001 (PCB-118), 0.0001 (PCB-77) and 0.00001 (PCB-167)

PCB, polychlorinated biphenyl; TEQ, toxic equivalent

2009; NTP, 2006d). Ten rats per group were eval-                       epithelioma (single or multiple, combined) and
uated at 14, 31, or 53 weeks. In the stop-exposure                     of cystic keratinizing epithelioma (multiple) were
group, 50 female rats received the mixture at a                        reported in groups receiving 72 ng TEQ/kg bw
dose of 360 ng TEQ/kg bw for 30 weeks, and then                        or more. Non-statistically significant increased
the vehicle only for the remainder of the study.                       incidences of gingival squamous cell carcinoma
The dose groups are described in Table 3.5. The                        of the oral mucosa were observed at the end of
mixture contained predominantly PCB-118 (by                            the 2-year study.
mass) and PCB-126 (by TEQ), but also contained
PCB-77 and PCB-167 as contaminants that were                           3.1.2 Commercial mixtures of PCBs
not considered to contribute to the dioxin-like
activity of the bulk synthesized material (see                         (a)     Aroclor 1254
Table 3.4).                                                            (i)    Mouse
    No rats at 216 or 360 ng TEQ/kg bw survived                            In a study on the activity of Aroclor 1254 in
to the end of the study; survival in the stop-expo-                    mice with different aryl hydrocarbon receptor
sure group was also significantly lower than in the                    (AhR) phenotypes, groups of 23–34 male
vehicle-control group, with only 10 rats surviving                     C57BL/6, DBA/2, or B6D2F1 mice (age, 5 weeks)
to the end of the study. Mean body weights of                          were initiated with a single intraperitoneal dose of
rats receiving 72 ng TEQ/kg bw or more were                            N-nitrosodiethylamine (NDEA) at 0 or 90 mg/kg
lower than those of rats in the vehicle-control                        bw, in tricaprylin. Three weeks later, the mice
group throughout most of the study. At 2 years,                        were placed on a diet containing Aroclor 1254 at
the incidences of cholangiocarcinoma (single or                        a concentration of 100 ppm or the control diet for
multiple, combined) and cholangiocarcinoma                             20 weeks. After the promotion phase, the mice
(multiple) were significantly increased in groups                      were left untreated until the terminal kill at age
receiving 72 ng TEQ/kg bw or more. The inci-                           52 weeks. Aroclor 1254 alone did not increase the
dence of hepatocellular adenoma was also signif-                       incidence of tumours of the lung or liver in any of
icantly increased in the groups at 216 and 360 ng                      the three strains compared with their respective
TEQ/kg bw. In addition, single occurrences of                          controls (Beebe et al., 1995).
hepatocholangioma, cholangioma, or hepatocel-                              Four groups of 50 male BALB/cJ inbred
lular carcinoma were observed in some groups                           mice (age, 5–6 weeks) were fed diets containing
receiving 72 ng TEQ/kg bw or more. At 53 weeks,                        Aroclor 1254 (mixed with corn starch) at a
the incidence of cystic keratinizing epithelioma                       concentration of 0 (control) or 300 ppm for up to
of the lung was significantly increased in the                         11 months (Kimbrough & Linder, 1974; Faroon
group at 216 ng TEQ/kg bw. At 2 years, signifi-                        et al., 2001). After 6 months of exposure, one
cantly increased incidences of cystic keratinizing                     group of treated mice was fed the standard diet,

                                                                                                                                    277
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 440
       Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20           PageID.18140 Page 437 of
                                                                   620
IARC MONOGRAPH – 107



 Table 3.5 Doses of PCB-118 and PCB-126 given to rats in a study of carcinogenicity by the NTP
 (2006d)

 Dose         Contribution to dose by massb                              Contribution to dose by TEQc             Total nominal
 (ng TEQ/                                                                (ng TEQ/kg bw)                           dose by TEQc
 kg bw)                                                                                                           (ng TEQ/kg bw)
              PCB-118        PCB-126       PCB-77a        PCB-167a       PCB-     PCB-      PCB-      PCB-
              (μg/kg bw)     (ng/kg bw)    (ng/kg bw)     (ng/kg bw)     118      126       77a       167a
 7            10d            62            20             50             1.0      6.2       0.002     0.0005      7.2
 22           30d            187           60             150            3.0      18.7      0.006     0.0015      21.6
 72           100d           622           200            500            9.9      62.2      0.02      0.005       72.1
 216          300d           1866          600            1500           29.6     186.6     0.06      0.015       216.2
 360          500d           3110          1000           2500           49.3     311.0     0.1       0.025       360.4
a Present as contaminants that were not considered to contribute to the dioxin-like activity of the bulk synthesized test article
b Based on the level of each compound present in the bulk synthesized test article
c Assuming WHO TEF (toxic equivalency factor) values of 0.1 (PCB-126), 0.0001 (PCB-118), 0.0001 (PCB-77) and 0.00001 (PCB-167). TEQ

value for PCB-118 was calculated assuming 98.5% of bulk material is PCB-118
d Nominal dose (μg/kg bw) of bulk synthesized material

PCB, polychlorinated biphenyl; TEQ, toxic equivalent


while the other treated group was fed the exper-                     not observed in controls. Non-statistically signif-
imental diet for an additional 5 months; the two                     icant low incidences of rare adenocarcinomas of
control groups were fed plain chow for an addi-                      the glandular stomach were observed in both
tional 5 months. Only one of 24 surviving mice                       sexes. Adenocarcinoma of the glandular stomach
given Aroclor 1254 for 6 months had a hepatoma                       was not observed in controls. The historical
[histopathology not further specified], while the                    incidence of adenocarcinoma of the glandular
incidence of hepatoma in the 22 surviving mice                       stomach at the study laboratory (6 out of 600
fed Aroclor 1254 for 11 months was significantly                     males [1%], 2 out of 600 females [0.3%]) suggested
increased (10 out of 22; P < 0.001). Hepatomas                       that the occurrence of these tumours, although
were not found in any of the mice in the control                     not statistically significant, may have been
groups.                                                              related to the administration of Aroclor 1254.
                                                                     There was a statistically significant dose-related
(ii)   Rat
                                                                     trend in the combined incidences of lymphoma
    Groups of 24 male and 24 female F344 rats                        and leukaemia in male rats, but incidence in
(age, 7 weeks) were fed diets containing Aroclor                     each dose group was not statistically significantly
1254 at a concentration of 0, 25, 50, or 100 ppm                     different from that in matched controls. Morgan
in corn oil for up to 105 weeks (NTP, 1978; Ward,                    et al. (1981) and Ward (1985) re-examined the
1985; Safe, 1989; Silberhorn et al., 1990; Faroon                    gastrointestinal lesions observed in the study by
et al., 2001). In males, hepatocellular adenoma                      the NTP (1978) and found a dose-related increase
was observed in one, two, and five of the rats                       in the incidence of metaplasia of the glandular
at the lowest, intermediate, and highest dose,                       stomach, and also found adenocarcinoma of
respectively, and hepatocellular carcinoma was                       the glandular stomach in six treated rats. When
observed in two rats at the highest dose; the inci-                  compared with the incidence of adenocarcinoma
dences of hepatocellular adenoma and of hepa-                        of the glandular stomach in historical controls
tocellular adenoma or carcinoma (combined) in                        (1 out of 3548), the total incidence (6 out of 144
males at the highest dose were statistically signif-                 male and female rats treated with Aroclor 1254)
icantly increased. Hepatocellular tumours were                       was statistically significant.

278
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 441
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18141 Page 438 of
                                                      620
                                                                              Polychlorinated biphenyls


(b)     Aroclor 1260                                   and left lobes of the liver of 10 rats (two male
Rat                                                    controls, two female controls, three PCB-treated
                                                       males and three PCB-treated females, for each
    Groups of 200 female Sherman rats (age,            time-point) were removed at 1, 3, 6, 9, 12, 15,
21–26 days) were fed diets containing Aroclor          and 18 months. In treated rats that survived 18
1260 at a concentration of 0 (control) or 100 ppm      months or longer, malignant hepatic tumours
for approximately 21 months (Kimbrough et al.,         (adenocarcinoma and/or trabecular carcinoma)
1975). The rats were killed at age 23 months.          were found in 43 out of 47 females, but only in
There were statistically significant increases in      2 out of 46 males. The individual incidences of
the incidences of “hepatic neoplastic nodules”         adenocarcinoma and of trabecular carcinoma in
and of hepatocellular carcinoma in rats                PCB-treated females were significantly greater
receiving Aroclor 1260 compared with controls.         than in controls. Hepatic neoplastic nodules
The hepatocellular tumours were re-evaluated           [benign hepatocellular tumours] occurred in
histologically by a panel of pathologists using        5 out of 46 males, and 2 out of 47 females. A
contemporary diagnostic criteria and nomencla-         single hepatic neoplastic nodule occurred in a
ture (Moore et al., 1994). Lesions that had been       female control rat. PCB-exposed rats developed
previously diagnosed as “neoplastic nodules”           cystic cholangioma in 2 out of 46 males, and 5
were reclassified as either hepatocellular hyper-      out of 47 females [non-significant], versus 0 out
plasia or hepatocellular adenoma. In general, the      of 32 males and 1 out of 49 females among the
results of the re-evaluation were consistent with      controls. Preneoplastic lesions of the biliary tract,
those of the original evaluation.                      referred to as simple and cystic cholangioma, also
    Groups of 32 male Wistar rats (age, 5 weeks)       occurred at a higher incidence in treated males
were fed a 10% protein diet containing Aroclor         and females (30% and 45%, respectively).
1260 (dissolved in coconut oil) at a concentra-
tion of 0 (control), 50, or 100 ppm for 120 days       (c)   Aroclor 1016, 1242, 1254, and 1260
(Rao & Banerji, 1988; Silberhorn et al., 1990).
                                                       Rat
Controls were fed diet mixed with coconut oil.
The incidences of “liver neoplastic nodules” [liver        A comprehensive comparative long-term
tumours] were significantly increased in both          study of toxicity and carcinogenicity was
groups of treated rats; however, the incidence of      conducted with four of the most widely used
tumours in rats fed the higher dose was lower          commercial Aroclor mixtures: Aroclor 1016,
than that in rats fed the lower dose.                  1242, 1254, and 1260 (Mayes et al., 1998; Faroon
    Groups of 70 male and 70 female Sprague-           et al., 2001; Brown et al., 2007). Groups of 50
Dawley rats were fed a diet containing Aroclor         male and 50 female Sprague–Dawley rats (age,
1260 at a concentration of 100 ppm for 16 months,      6–8 weeks) were fed diets containing Aroclor
followed by diet containing Aroclor 1260 at            1016, 1242, 1254, or 1260 at doses ranging from
50 ppm for an additional 8 months, and then            25 to 200 ppm (three dose levels for Aroclor 1016,
basal diet for 5 months (Norback & Weltman,            1254 and 1260, and two dose levels for Aroclor
1985; Safe, 1989; Silberhorn et al., 1990; Moore       1242) for 24 months. Groups of 100 males and
et al., 1994; Faroon et al., 2001). Groups of 63       100 females served as controls. Aroclor 1016,
males and 63 females served as controls and            1242, 1254, and 1260 contained polychlorinated
received the basal diet supplemented with corn         dibenzodioxins (PCDDs) at concentrations of
oil for 18 months, and then the basal diet only        0.6, 0, 20, and 0 ppb, respectively, and polychlo-
for the remainder of the study. The medial             rinated dibenzofurans (PCDFs) at concentrations


                                                                                                        279
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 442
      Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.18142 Page 439 of
                                                    620
IARC MONOGRAPH – 107


of 0.035, 2.9, 23, and 4.9 ppm, respectively. The    concentrations of 100 or 250 ppm, or the lesser
basal diet contained PCBs at less than 0.15 ppm      chlorinated commercial mixtures Kanechlor
(estimated dose, < 0.01 mg/kg bw per day).           400 or Kanechlor 300 at any of the three dietary
Aroclor 1254 was treated to remove > 99% of the      concentrations at 24 or 32 weeks.
PCDFs. Feeding with diets containing Aroclor             Groups of 12 male dd strain albino mice (age,
led to increased incidences of hepatic neoplasms     8 weeks) were fed basal diets supplemented with
(primarily hepatocellular adenoma) that were         one of three PCB mixtures (Kanechlor 300, 400,
highly sex-dependent (females > males) and that      or 500) at a concentration of 100, 250, or 500 ppm
differed between Aroclor mixtures. For females,      for 32 weeks; a control group of six mice was fed
the incidences of hepatocellular adenoma and         basal diet alone (Ito et al., 1973; Silberhorn et al.,
of hepatocellular carcinoma increased with           1990; Faroon et al., 2001). The incidences of hepato-
dose, with the following pattern: Aroclor 1254       cellular carcinoma (5 out of 12 [not significant])
> Aroclor 1260 > Aroclor 1242 > Aroclor 1016.        and liver hyperplastic nodules [some of which
The number of females bearing multiple hepato-       may have been hepatocellular adenomas] (7 out
cellular tumours also increased in a dose-           of 12 [P < 0.05]) were increased in mice fed diets
related manner for all Aroclor mixtures, and the     containing Kanechlor 500 at 500 ppm compared
highest numbers were in the groups receiving         with controls (0 out of 6). Hepatic lesions were
the intermediate and highest dose of Aroclor         not found in mice fed Kanechlor 500 at lower
1254, and the highest dose of Aroclor 1260. In       doses, or in mice exposed to the less chlorinated
addition, in females receiving Aroclor 1260,         mixtures Kanechlor 400 or Kanechlor 300 for 32
there was an increase in the incidence of chol-      weeks. Other histopathological changes in mice
angioma. In males, an increased incidence of         treated with PCBs included oval-cell prolifera-
hepatocellular adenoma was observed only in          tion, bile duct proliferation, hepatocyte hyper-
the group receiving Aroclor 1260 at the highest      trophy, and amyloidosis. [The Working Group
dose. The incidence of follicular cell adenoma of    noted that the study may have been limited by
the thyroid gland was significantly increased in     the small number of mice, the relatively short
males in a non-dose-dependent manner; these          treatment period, and the absence of an obser-
increases were induced by Aroclor 1242 (both         vation period after treatment.]
doses), Aroclor 1254 (all doses), and Aroclor        (ii)  Rat
1260 (lowest and intermediate doses).
                                                         A group of 10 male and 10 female Donryu
(d)     Kanechlor 300, 400, and 500                  rats (age, 10 weeks) were fed diet containing
                                                     Kaneclor 400 at a concentration of 38.5 ppm
(i)   Mouse
                                                     for 4 weeks, then the initial concentration was
    Groups of 20 male and 20 female dd strain        increased (based on body weights) twice for
albino mice [age not reported] were given            8 weeks, 4 times for 3 weeks, 8 times for 3 weeks,
diets containing one of three PCB mixtures           and 16 times for 8 weeks (Kimura & Baba, 1973;
(Kanechlor 300, 400, or 500) at a concentration      Silberhorn et al., 1990). The latter concentration
of 0, 100, 250, or 500 ppm for 24 or 32 weeks        was decreased to 12 times for 32 weeks because
(Nagasaki et al., 1975). The incidence of hepato-    body weights were decreasing markedly. Rats
cellular carcinoma was significantly increased       were then fed basal diet until moribund, up to
in male and female mice given Kanechlor 500 at       560 days. A group of five males and five females
500 ppm for 32 weeks. No tumours of the liver        fed basal diets served as controls. Treatment
were found in mice fed Kanechlor 500 at dietary      with Kanechlor 400 (duration, 400 days) caused


280
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 443
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20       PageID.18143 Page 440 of
                                                      620
                                                                               Polychlorinated biphenyls


a significant increase in the incidence of multiple    weaning on postnatal day 21, although it should
adenomatous nodules [hepatocellular adenoma]           be noted that weaning can occur at up to age 28
in females. None of the treated males developed        days.
adenomatous nodules. [The Working Group
noted that the study may have been limited by          3.2.1 Individual PCBs and binary mixtures
the small numbers of animals, and may have
exceeded the maximum tolerated dose.]                  (a)     PCB-126
                                                             See Table 3.6
(e)     Clophen A 30 and Clophen A 60
                                                       Rat
Rat
                                                           Five groups of pregnant Sprague-Dawley
    Male weanling Wistar rats were fed a diet          rats were given PCB-126 at a dose of 0 (corn oil),
supplemented with Clophen A 30 (42% chlo-              0.025, 2.5, 250, or 7500 ng/kg bw by gavage on
rine by weight) or Clophen A 60 (60% chlorine          days 13 to 19 of gestation. Female pups from the
by weight) at a concentration of 100 ppm, or           exposed dams were weaned on postnatal day
an estimated dose of 5 mg/kg bw per day, for           21, and subsequently exposed at age 50 days to
up to 832 days; controls were fed the basal diet       7,12-dimethylbenz[a]anthracene (DMBA) at a
(Schaeffer et al., 1984; Young, 1985; Safe, 1989).     dose of 20 mg/kg bw in corn oil by gavage, and
Tumour incidence was investigated at intervals         followed until age 170 days (Muto et al., 2001).
of 100 days. After 800 days, the overall incidence     There was no specific perinatal oral exposure to
of hepatocellular neoplastic nodules, irrespective     PCB-126. There was a significant reduction in
of time period, was significantly increased in rats    body weight in the groups of pups at 250 ng/kg
fed Clophen A 30 (38 out of 130) or Clophen A 60       bw and 7500 ng/kg bw at postnatal day 21, and
(63 out of 126) compared with controls (5 out of       at 7500 ng/kg bw at age 30 days. There was a
131). The incidence of hepatocellular carcinoma        significant reduction in the incidence of DMBA-
was significantly increased in rats fed Clophen        induced tumours of the mammary gland in
A 60 (61 out of 126 compared with 1 out of 131         the group at 7500 ng/kg bw. In the group at
controls). The incidences of hepatocellular lesions    7500 ng/kg bw, 41% of tumours were adenomas,
were re-evaluated by a panel of pathologists using     while tumours in all other groups were mainly
contemporary diagnostic criteria and nomencla-         adenocarcinomas. [The study design was not a
ture (Moore et al., 1994). Lesions that had been       full carcinogenesis bioassay of PCBs.]
previously diagnosed as neoplastic nodules were            In a similar study by Wakui et al. (2005), four
now classified as either hepatocellular hyper-         groups of pregnant Sprague-Dawley rats were
plasia or hepatocellular adenoma. The results of       given PCB-126 at a dose of 0 (corn oil vehicle),
the re-evaluation were generally consistent with       2.5, 250, or 7500 ng/kg bw by gavage on days 13
those of the original evaluation.                      to 19 of gestation. Female pups from the exposed
                                                       dams were weaned at postnatal day 21, and
                                                       subsequently exposed at age 50 days to DMBA at
3.2 Transplacental and perinatal                       a dose of 100 mg/kg bw in corn oil by gavage, and
    exposure                                           followed until age 150 days. As in the study by
                                                       Muto et al. (2001), there was a significant reduc-
    This section covers those studies for which
                                                       tion in the incidence of adenocarcinoma of the
exposure to PCBs occurred either transplacen-
                                                       mammary gland in the group at 7500 ng/kg bw.
tally and/or perinatally. This period generally
                                                       [The study design was not a full carcinogenesis
covers exposure from day 1 of gestation until
                                                       bioassay of PCBs.]

                                                                                                      281
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 444
                                                                   282
                                                                         Table 3.6 Studies of carcinogenicity in rats exposed perinatally or transplacentally to PCB-126

                                                                         Strain (sex)       Dosing regimen,                                                      For each target organ: incidence   Significance      Comments
                                                                         Duration           Animals/group at start                                               (%), multiplicity of tumours
                                                                         Reference
                                                                         Sprague-           Dams were treated with PCB-126 at 0 (corn oil vehicle), 0.025,       Tumours of the mammary gland:      *P < 0.05, χ2     Not a full
                                                                         Dawley (Japan      2.5, 250, or 7500 ng/kg bw (0.5 mL/rat) by gavage on days 13–19      Group 1: 42/45, 3.12 ± 0.74        test (decrease)   carcinogenesis
                                                                         SLC) (F)           of gestation. Pups were weaned at PND 21                             Group 2: 44/45, 2.77 ± 1.89                          bioassay
                                                                         170 day            Female pups (age 50 days) received DMBA at 20 mg/kg bw in            Group 3: 42/45, 3.98 ± 2.82                          In the group at
                                                                         Muto et al.        corn oil by gavage and observed until age 170 days, or until         Group 4: 43/45, 5.09 ± 2.42                          7500 ng/kg bw, 41%
                                                                                                                                                                                                                                             IARC MONOGRAPH – 107




                                                                         (2001)             tumours reached 20 mm in size                                        Group 5: 35/45*, 2.25 ± 1.55                         of tumours were
                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                            Group 1: corn oil vehicle                                                                                                 adenomas, whereas in
                                                                                            Group 2: 0.025 ng/kg bw                                                                                                   all other groups the
                                                                                            Group 3: 2.5 ng/kg bw                                                                                                     tumours were mainly
                                                                                            Group 4: 250 ng/kg bw                                                                                                     adenocarcinomas
                                                                                            Group 5: 7500 ng/kg bw
                                                                                            45/group
                                                                         Sprague-           Dams were treated with PCB-126 at 0 (corn oil vehicle), 2.5, 250,    Mammary gland,                     *P < 0.05, χ2     Not a full
                                                                         Dawley (Japan      7500 ng/kg bw (0.5 mL/rat) by gavage on days 13–19 of gestation.     adenocarcinoma:                    test (decrease)   carcinogenicity
                                                                         SLC) (F)           Pups were weaned at PND 21                                           Group 1: 22/25 (88%)                                 bioassay
                                                                                                                                                                                                                                                                            ECF No. 388-2




                                                                         150 day            Females (age 50 days) received DMBA at 100 mg/kg bw in corn          Group 2: 21/25 (84%)
                                                                         Wakui et al.       oil by gavage, and were observed until age 150 days                  Group 3: 23/25 (92%)
                                                                                                                                                                                                                                                                    620




                                                                         (2005)             Group 1: corn oil vehicle                                            Group 4: 16/25 (64%)*




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                            Group 2: 2.5 ng/kg bw
                                                                                            Group 3: 250 ng/kg bw
                                                                                            Group 4: 7500 ng/kg bw
                                                                                            25/group
                                                                                                                                                                                                                                                                      filed 01/28/20




                                                                         DMBA, 7,12-dimethylbenz[a]anthracene; F, female; M, male; NDMA, N-nitrosodimethylamine; PND, postnatal day; wk, week




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 445
                                                                                                                                                                                                                                                                            PageID.18144 Page 441 of
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20   PageID.18145 Page 442 of
                                                      620
                                                                             Polychlorinated biphenyls


(b)     PCB-153 and PCB-138                            at approximately 28 weeks and 18 months. No
      See Table 3.7                                    tumours of the liver were found at 28 weeks in
                                                       male or female mice exposed in utero to the
Mouse                                                  vehicle or Aroclor 1254 alone without exposure
    Eight groups of male Swiss Cr:NIH(s) mice          to NDMA. At 18 months, there was no increase
were given an intraperitoneal injection of             in the incidence of tumours of the liver in mice
N-nitrosodimethylamine (NDMA) at 0 (saline             treated with Aroclor 1254 without NDMA
vehicle) or 5 mg/kg bw on postnatal day 4. On          exposure. In the groups that were exposed to
postnatal day 8, the mice were treated by gavage       NDMA on postnatal day 4 or 14, there was no
with PCB-153 or PCB-138, or a mixture of the           effect of maternal exposure to Aroclor 1254 on
two PCBs, each at a single dose of 20 mg/kg bw,        the incidence or multiplicity of tumours of the
or with the vehicle, olive oil (Anderson et al.,       liver in male or female mice. Nevertheless, at 18
1991). The concentration selected, 20 mg/kg bw,        months, there was a significant increase in the
is approximately equivalent to the concentration       incidence of “coalescing” tumours of the liver
of each PCB congener in a dose of 500 mg/kg            in females exposed on postnatal day 4 and in
bw of Aroclor 1254. The mice were killed at age        males exposed on postnatal day 14. There was no
16 weeks. There was no effect of either PCB            effect of maternal exposure to Aroclor 1254 on
congener alone or in combination on the inci-          the incidence or multiplicity of tumours of the
dence of bronchioloalveolar adenoma in the             liver in male or female pups treated with NDMA
absence of treatment with NDMA. In NDMA-               between postnatal days 1 and 22. [This study
initiated mice, there was a significant increase in    design was not a full carcinogenesis bioassay
the multiplicity of bronchioloalveolar adenoma         of PCBs. Although mice were exposed to PCBs
in mice also exposed to PCB-138. There was no          before being exposed to NDMA, NDMA acts
effect of PCB-153, or of PCB-153 plus PCB-138,         as an initiator. Thus results from the groups
when compared with controls treated with               exposed to NDMA plus PCBs are more likely to
NDMA only. [This study was not a full carcino-         reflect an effect of the exposure to PCBs in utero
genesis bioassay. It was limited regarding the         on NDMA carcinogenesis.]
effect of the PCBs alone without initiation, due           Groups of male neonatal Swiss Cr:NIH(s)
to the short duration of observation.]                 mice were injected intraperitoneally with NDMA
                                                       at a dose of 5 mg/kg bw in saline on postnatal
3.2.2 Commercial mixtures of PCBs                      day 4 (Anderson et al., 1986). On postnatal day
                                                       8, mice were exposed to Aroclor 1254 at a dose
(a)     Aroclor 1254                                   of 0 (control), 50, 250, or 500 mg/kg bw in olive
      See Table 3.8                                    oil by gavage, for 16 or 28 weeks. The study also
                                                       included two non-initiated groups exposed to
Mouse
                                                       Aroclor 1254 at a dose of 0 or 500 mg/kg bw.
    Pregnant CD-1 mice were given a single intra-      A significant increase in the average number of
peritoneal injection of Aroclor 1254 at a dose of      bronchioloalveolar adenomas was observed in
0 (corn oil) or 500 mg/kg bw on day 19 of gesta-       mice exposed to both NDMA and Aroclor 1254
tion (Anderson et al., 1983). Suckling mice were       compared with mice exposed to NDMA only,
given NDMA at 0 (saline vehicle) or 5 mg/kg bw         but not in mice exposed to Aroclor 1254 without
by intraperitoneal injection on postnatal day 4        NDMA initiation compared with mice exposed
or 14, or every 3 days on postnatal days 1–22.         to vehicle only.
Mice were weaned at age 4 weeks and examined


                                                                                                     283
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 446
                                                                   284
                                                                         Table 3.7 Study of carcinogenicity in mice exposed perinatally to PCB-153 and PCB-138

                                                                         Strain (sex) Dosing regimen,                                        For each target organ: incidence (%),   Significance    Comments
                                                                         Duration     Animals/group at start                                 multiplicity of tumours
                                                                         Reference
                                                                         Swiss           Intraperitoneal injection on PND 4 with NDMA        Bronchioloalveolar adenoma:             *P = 0.014 vs   Purity, NR
                                                                         Cr:NIH(s)       at 5 mg/kg bw or saline vehicle                     Group 1: 15/55 (27%), 0.42 ± 0.11       group 1         Not a full carcinogenicity bioassay
                                                                         (M)             Exposure on PND 8 to PCBs (in olive oil) at         Group 5: 13/53 (24%), 0.3 ± 0.08                        Concentration of PCBs (20 mg/kg bw)
                                                                         16 wk           20 mg/kg bw by gavage until age 16 wk               Group 6: 21/50 (42%), 1.0 ± 0.3*                        is approximately equivalent to that of
                                                                         Anderson        Group 1: NDMA                                       Group 7: 14/46 (30%), 0.52 ± 0.13                       each PCB congener in Aroclor 1254 at
                                                                                                                                                                                                                                              IARC MONOGRAPH – 107




                                                                         et al. (1991)   Group 5: NDMA + PCB-153                             Group 8: 0/26                                           500 mg/kg bw
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                         Group 6: NDMA + PCB-138                             Group 2: 0/32
                                                                                         Group 7: NDMA + PCB-153 + PCB-138                   Group 3: 0/31
                                                                                         Group 8: saline/olive oil                           Group 4: 0/34
                                                                                         Group 2: PCB-153
                                                                                         Group 3: PCB-138
                                                                                         Group 4: PCB-153 + PCB-138
                                                                                         Number/group, NR
                                                                         M, male; NDMA, N-nitrosodimethylamine; PCB, polychlorinated biphenyl; PND, postnatal day; vs, versus
                                                                                                                                                                                                                                                                             ECF No. 388-2
                                                                                                                                                                                                                                                                     620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                       filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 447
                                                                                                                                                                                                                                                                             PageID.18146 Page 443 of
                                                                         Table 3.8 Studies of carcinogenicity in mice exposed perinatally or transplacentally to Aroclor 1254

                                                                         Strain      Dosing regimen,                         For each target organ: incidence (%), multiplicity of     Significance         Comments
                                                                         (sex)       Animals/group at start                  tumours
                                                                         Duration
                                                                         Reference
                                                                         CD-1        Pregnant dams given a single            Experiment 1 (no NDMA):                                                        Purity, NR
                                                                         (M, F)      intraperitoneal injection of            Liver tumours:                                            NS                   Tumour incidence and
                                                                         28 wk and   Aroclor 1254 at 0 (olive oil vehicle)   0/23, 0/21, 1/31, 1/23, 0/21, 0/23, 12/23, 8/25                                multiplicity in progeny (from
                                                                         18 mo       or 500 mg/kg bw on day 19 of            Experiment 2 (NDMA on PND 4):                                                  dams treated with Aroclor
                                                                         Anderson    gestation. Progeny then injected                                                                                       1254) exposed to NDMA every
                                                                                                                             Liver tumours:                                            NS
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                         et al.      intraperitoneally with saline                                                                                          3 days from PND 1 to PND
                                                                                                                             3/17, 3/21, 21/29, 17/20, 17/23, 14/24, 27/28, 17/17
                                                                         (1983)      (experiment 1) or NDMA at                                                                                              22 (experiment 4) were not
                                                                                     5 mg/kg bw on PND 4 (experiment         Liver (coalescing) tumours:                               *P < 0.01 (Fisher    increased and are not shown
                                                                                     2), PND 14 (experiment 3), or           0/17, 0/21, 7/29, 13/20*, 17/23, 14/24, 27/28, 17/17      exact test)
                                                                                     every 3 days from PND 1 to 22           Experiment 3 (NDMA on PND 14):
                                                                                     (experiment 4)
                                                                                                                             Liver tumours:                                            **P < 0.04 (Fisher
                                                                                     Group 1: olive oil (F, 28 wk)
                                                                                                                             2/18, 0/19, 16/24, 9/19, 9/26, 1/19**, 18/19, 18/19       exact test),
                                                                                     Group 2: Aroclor 1254 (F, 28 wk)
                                                                                                                                                                                       decrease
                                                                                     Group 3: olive oil (F, 18 mo)
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                     Group 4: Aroclor 1254 (F, 18 mo)        Liver (coalescing) tumours:                               ***P < 0.035
                                                                                     Group 5: olive oil (M, 28 wk)           0/18, 0/19, 3/24, 1/19, 0/26, 0/19, 8/19, 14/19***        (Fisher exact
                                                                                                                                                                                                                                                                        620




                                                                                     Group 6: Aroclor 1254 (M, 28 wk)                                                                  test)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                     Group 7: olive oil (M, 18 mo)
                                                                                     Group 8: Aroclor 1254 (M, 18 mo)
                                                                                     Number of mice/group, NR
                                                                         Swiss       Intraperitoneal injection of NDMA       Bronchioloalveolar adenoma (average no. of tumours/no.    *P < 0.05            Purity, NR
                                                                         Cr:NIH(s)   (0 or 5 mg/kg bw) in saline on PND      of examined animals):                                     **P < 0.01           Not a full carcinogenicity
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                         (M)         4 followed on PND 8 by exposure to      16 wk: 5.7/16, 5.1/12, 11.8/14*, 6.1/17, 0/13, 0.2/6                           bioassay. Short duration




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 448
                                                                         16 or 28    Aroclor 1254 in olive oil by gavage     28 wk: 7.9/15, 8.6/14, 11.9/16**, 6.6/16, 0.2/19, 0.1/7
                                                                         wk          Groups were exposed for 16 or 28
                                                                         Anderson    wk to:
                                                                         et al.      NDMA + Aroclor 1254
                                                                         (1986)      (50 mg/kg bw); NDMA + Aroclor
                                                                                     1254 (250 mg/kg bw); NDMA +
                                                                                     Aroclor 1254 (500 mg/kg bw);
                                                                                     NDMA + olive oil; saline + Aroclor
                                                                                     1254 (500 mg/kg bw); saline + olive
                                                                                     oil
                                                                                     Number/group, NR
                                                                                                                                                                                                                                                                                PageID.18147 Page 444 of




                                                                   285
                                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   286
                                                                         Table 3.8 (continued)

                                                                         Strain       Dosing regimen,                          For each target organ: incidence (%), multiplicity of           Significance        Comments
                                                                         (sex)        Animals/group at start                   tumours
                                                                         Duration
                                                                         Reference
                                                                         Swiss        Intraperitoneal injection on PND         Bronchioloalveolar adenoma:                                     Matched letters     Purity, NR
                                                                         Cr:NIH(s)    4 with NDMA at 5 mg/kg bw or             Age 28 wk:                                                      are significantly   Not a full carcinogenicity
                                                                         (M)          saline vehicle. At age 8 days, mice      7/23a (30%), 0.5 ± 1.1b; 19/27a (70%), 1.9 ± 2.9b; 0/13; 0/16   different from      bioassay
                                                                         up to 72     received Aroclor 1254 at 250 mg/kg       Age 52 wk:                                                      each other
                                                                                                                                                                                                                                                IARC MONOGRAPH – 107




                                                                         wk           bw by gavage in olive oil or vehicle                                                                     a P = 0.01
                                                                                                                               12/25 (48%), 0.6 ± 0.8c; 15/23 (65%), 2.7 ± 3.8c; 4/24 (17%),
                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                         Anderson     only. Mice were killed when                                                                              bP = 0.0033
                                                                                                                               0.17 ± 0.38; 6/27 (22%), 0.26 ± 0.4
                                                                         et al.       moribund or at age 16, 28, 52, or                                                                        c P = 0.0496
                                                                                                                               Age 72 wk:
                                                                         (1994)       72 wk                                                                                                    d P = 0.004
                                                                                                                               21/23 (91%), 5.1 ± 4.5; 17/23 (74%), 3.9 ± 4.3; 17/25 (68%),
                                                                                      Groups were exposed to: NDMA;
                                                                                                                               0.9 ± 0.8; 17/39 (44%), 0.6 ± 0.7
                                                                                      NDMA + Aroclor 1254; Aroclor
                                                                                      1254; saline/oil                         Liver adenoma:
                                                                                      Number/group, NR                         Age 52 wk:
                                                                                                                               1/25d (4%), 0.04 ± 0.2; 9/23d (39%), 0.6 ± 0.8; 0/24; 0/27
                                                                                                                               Age 72 wk:
                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                               16/23 (70%), 1.8 ± 2.2; 14/25 (56%), 1.5 ± 2.0; 0/25; 0/39
                                                                                                                                                                                                                                                                       620




                                                                         mo, month; NDMA, N-nitrosodimethylamine; NR, not reported; NS, not significant; PND, postnatal day; wk, week




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                         filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 449
                                                                                                                                                                                                                                                                               PageID.18148 Page 445 of
      Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20        PageID.18149 Page 446 of
                                                    620
                                                                              Polychlorinated biphenyls


    In a subsequent experiment, groups of            3.2.3 Mixtures of PCBs and other chlorinated
neonatal male Swiss Cr:NIH(s) mice were given              agents found in human milk fat
an intraperitoneal injection of NDMA at a dose
of 0 (saline vehicle) or 5 mg/kg bw on postnatal     (a)     Mixture of non-ortho PCBs, PCDFs, and
day 4, then given Aroclor 1254 at a dose of 0 or             PCDDs
250 mg/kg bw in olive oil on day 8 by gavage, and          See Table 3.10
killed at age 16, 28, 52, or 72 weeks (Anderson
                                                     Rat
et al., 1994). At age 28 weeks, the incidence of
bronchioloalveolar adenoma in mice initiated              Female Sprague-Dawley rats were exposed by
with NDMA was increased 2.5-fold by treatment        gavage at age 1, 5, 10, 15, and 20 days to a mixture
with Aroclor 1254. The multiplicity of bronchi-      of three non-ortho PCBs [PCB-77, PCB-126, and
oloalveolar adenoma was enhanced fourfold by         PCB-169], six PCDDs, and seven PCDFs, or were
treatment with Aroclor 1254 for 28 or 52 weeks.      exposed to the vehicle (corn oil) only (Desaulniers
By 72 weeks, tumour numbers, although high,          et al., 2004). The concentrations of these agents
were similar in the groups receiving NDMA            in the mixture were based on the concentrations
only, and NDMA plus Aroclor 1254. There was          of dioxin-like congeners found in human milk
an increased incidence of liver adenoma at 52        fat, and the doses administered were equal to 10
weeks in mice receiving NDMA plus Aroclor            times, 100 times, or 1000 times the quantities
1254 compared with mice receiving NDMA               found in milk fat. At age 50 days, groups of rats
only. By 72 weeks, the incidences in the groups      were injected intraperitoneally with N-methyl-
receiving NDMA or NDMA plus Arochlor 1254            N-nitrosourea (MNU) at a dose of 0 or 30 mg/kg
were similar. [This study was not a full carcino-    bw to induce the development of tumours of the
genesis bioassay of PCBs.]                           mammary gland. At age 32 weeks, in those groups
                                                     not treated with MNU, there was a significant
(b)     Kanechlor 500                                increase in the incidence of benign lesions of the
      See Table 3.9                                  mammary gland (adenoma, fibroadenoma, and
                                                     hyperplasia) after exposure to the 1000-times
Rat                                                  mixture. In the MNU-treated groups, there was
    Pregnant Wistar rats were exposed to             no effect of exposure to the mixture on the inci-
Kanechlor 500 at a dose of 0 (olive oil vehicle),    dences of benign lesions or malignant tumours
40, or 200 mg/kg bw by gavage on days 5, 10,         of the mammary gland. [This study was not a full
and 15 of gestation (Nishizumi, 1980). Male          carcinogenesis bioassay. Given the presence of
and female pups were subsequently weaned and         PCDDs and PCDFs in the mixture, conclusions
given drinking-water containing NDEA at 50           regarding the effect of PCBs alone could not be
ppm for 5 weeks to induce liver tumours [mainly      drawn from this study.]
hepatocellular carcinomas] that were evaluated
after 20 and 24 weeks. The average concentration     (b)     Mixture of PCBs, DDT, and DDE
of total PCBs in the liver at 4 weeks was 1 ppm,           See Table 3.11
18 ppm and 360 ppm in the groups at 0 (vehicle),
40 mg/kg bw and 200 mg/kg bw, respectively,          Rat
indicating clear transfer from the dam to the            Neonatal female Sprague Dawley rats were
offspring. In both males and females, there was      exposed to a mixture of 19 PCB-congeners,
a decrease in the multiplicity of NDEA-initiated     p,p´-dichlorodiphenyltrichloroethane (DDT),
tumours of the liver. [This study was not a full     and p,p´-dichlorodiphenyldichloroethene (DDE)
carcinogenesis bioassay.]

                                                                                                     287
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 450
                                                                   288
                                                                         Table 3.9 Study of carcinogenicity in rats exposed transplacentally and perinatally to Kanechlor 500

                                                                         Strain        Dosing regimen,                                           For each target organ: incidence (%),   Significance   Comments
                                                                         (sex)         Animals/group at start                                    multiplicity of tumours
                                                                         Duration
                                                                         Reference
                                                                         Wistar        Dams were given Kanechlor 500 at 0 (olive oil vehicle),   Liver tumours (≥ 5 mm)                  *P < 0.05      Not a full carcinogenesis
                                                                         (M, F)        40, or 200 mg/kg bw by gavage on days 5, 10 and 15        M (20 wk):                              (decrease)     bioassay
                                                                         up to 29      of gestation. Male and female offspring were given        Group 1: 6/7 (86%), 3.0 ± 0.7                          Liver tumours were mainly
                                                                         wk            drinking-water containing NDEA at 50 ppm for 5 wk,        Group 2: 6/8 (75%), 1.3 ± 0.4*                         hepatocellular carcinomas,
                                                                                                                                                                                                                                     IARC MONOGRAPH – 107




                                                                         Nishizumi     and were evaluated 20 and 24 wk after NDEA exposure       Group 3: 4/6 (50%), 1.0 ± 0.4*                         with some neoplastic
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                         (1980)        Group 1: vehicle (olive oil)                              F (20 wk):                                             nodules
                                                                                       Group 2: Kanechlor 500 at 40 mg/kg bw                     Group 1: 5/8 (62.5%), 1.1 ± 0.4
                                                                                       Group 3: Kanechlor 500 at 200 mg/kg bw                    Group 2: 4/8 (50%), 0.6 ± 0.3
                                                                                       6–8 M and 6–8 F/group                                     Group 3: 0/8, 0*
                                                                                                                                                 M (24 wk):
                                                                                                                                                 Group 1: 8/8 (100%), 4.6 ± 0.7
                                                                                                                                                 Group 2: 6/6 (100%), 2.8 ± 0.7
                                                                                                                                                 Group 3: 5/7 (71%), 2.0 ± 0.7*
                                                                                                                                                 F (24 wk):
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                                                                                                 Group 1: 4/7 (57%), 1.4 ± 0.5
                                                                                                                                                 Group 2: 3/7 (43%), 0.7 ± 0.4
                                                                                                                                                                                                                                                            620




                                                                                                                                                 Group 3: 2/8 (25%), 0.4 ± 0.3




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         F, female; M, male; NDEA, N-nitrosodiethylamine; wk, week
                                                                                                                                                                                                                                                              filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 451
                                                                                                                                                                                                                                                                    PageID.18150 Page 447 of
                                                                         Table 3.10 Studies of carcinogenicity in rats exposed perinatally to a mixture of non-ortho PCBs, PCDDs, and PCDFs

                                                                         Strain (sex)      Dosing regimen,                                                      For each target       Significance Comments
                                                                         Duration          Animals/group at start                                               organ: Incidence
                                                                         Reference                                                                              of tumours
                                                                         Sprague-          Mixture (5 mL/kg bw) in corn oil given to neonates at age 1, 5,      Mammary gland:                        Purity, NR
                                                                         Dawley            10, 15, and 20 days, by gavage. Mixture contained 0 (vehicle),                                             Short duration; not a full carcinogenicity
                                                                         Charles River,    1, 10, 100, or 1000 times the amount a human baby would                                                    bioassay
                                                                         St-Constant,      consume. MNU was injected intraperitoneally (30 mg/kg bw                                                   The concentrations of each chemical
                                                                         QC (F)            in saline) at age 50 days. The rats were killed at age 32 wk                                               included in the mixture (three non-ortho
                                                                         32 wk             Without MNU: vehicle (controls), 1000× mixture                       Benign lesions        * P < 0.05      PCBs [PCB-77, PCB-126, and PCB-169], six
                                                                                                                                                                                                                                                                                        Case 2:15-cv-00201-SMJ




                                                                         Desaulniers                                                                            (adenoma,                             PCDDs and seven PCDFs) were based on the
                                                                         et al. (2004)                                                                          fibroadenoma,                         concentrations found in human milk fat
                                                                                                                                                                hyperplasia):                         Description of benign lesions of the
                                                                                                                                                                4/37, 11/37*                          mammary gland did not differentiate
                                                                                                                                                                Malignant                             between non-neoplastic (hyperplasia) and
                                                                                                                                                                (carcinoma                            neoplastic (adenoma, fibroadenoma) lesions
                                                                                                                                                                in situ and                           Mixture included PCDDs and PCDFs, so
                                                                                                                                                                adenocarcinoma):                      conclusions could not be made regarding the
                                                                                                                                                                1/37, 4/37                            effect of PCBs alone
                                                                                                                                                                                                                                                                                        ECF No. 388-2




                                                                                           With MNU: vehicle (controls), 1 × mixture, 10 × mixture,             Benign lesions:       NS
                                                                                           100 × mixture, 1000 × mixture                                        11/35, 8/32, 14/32,
                                                                                                                                                                                                                                                                                620




                                                                                           31–40/group                                                          12/31, 10/40




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                Malignant
                                                                                                                                                                tumours:
                                                                                                                                                                24/35, 18/32,
                                                                                                                                                                19/32, 21/31, 25/40
                                                                                                                                                                                                                                                                                  filed 01/28/20




                                                                         F, female; M, male; MNU, N-methyl-N-nitrosourea; PCBs, polychlorinated biphenyls; PCDDs, polychlorinated dibenzodioxins; PCDFs, polychlorinated dibenzofurans; wk, week




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 452
                                                                                                                                                                                                                                                                                        PageID.18151 Page 448 of




                                                                   289
                                                                                                                                                                                                                                                    Polychlorinated biphenyls
                                                                   290
                                                                         Table 3.11 Study of carcinogenicity in rats exposed perinatally to a mixture of PCBs, DDT, and DDE found in breast milk

                                                                         Strain (sex)    Dosing regimen,                                      For each target organ: incidence (%) of tumours                Significance             Comments
                                                                         Duration        Animals/group at start
                                                                         Reference
                                                                         Sprague-        Neonates treated by gavage at age 1, 5, 10,          Mammary gland                                                                           Purity, NR
                                                                         Dawley (F)      15, and 20 days with a mixturea containing           Groups 1 and 2:                                               Group 2 vs                Mixture included DDT
                                                                         308 days        0 (vehicle), 10, 100 or 1000 times the               Fibroadenoma: 1/30, 0/33                                      group 1: NS               and DDE, so conclusions
                                                                         or when         amount of PCBs, DDT, DDE that a human                Adenoma: 0/30, 0/33                                                                     could not be made
                                                                         tumour size     baby would consume.                                  Papilloma: 0/30, 0/33                                                                   regarding the effect of
                                                                                                                                                                                                                                                                      IARC MONOGRAPH – 107




                                                                         reached         A separate group received TCDD at                    Carcinoma in situ: 0/30, 1/33                                                           PCBs alone
                                                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                         1 cm            2.5 μg/kg bw by gavage on day 18.                    Adenocarcinoma: 0/30, 0/33                                                              Not a full carcinogenesis
                                                                         Desaulniers     On day 21, groups 3–7 received a single              Benign or malignant lesions (combined): 1/30, 2/33                                      bioassay
                                                                         et al. (2001)   intraperitoneal injection of MNU at                  Groups 3–7:                                                   Groups 4–7 vs
                                                                                         30 mg/kg bw in saline                                Fibroadenoma: 12/41, 13/28, 6/31, 9/34, 10/32                 group 3:
                                                                                         Group 1: corn oil vehicle controls                   Adenoma: 5/41, 4/28, 4/31, 8/34, 6/32                         NS for incidence
                                                                                         Group 2: 1000 × mixture                              Papilloma: 3/41, 1/28, 3/31, 1/34, 5/32                       *P = 0.05
                                                                                         Group 3: MNU + corn oil vehicle                      Carcinoma in situ: 5/41, 5/28, 8/31, 7/34, 4/32
                                                                                         Group 4: MNU + 10 × mixture                          Adenocarcinoma: 11/41, 12/28, 10/31, 12/34, 13/32
                                                                                         Group 5: MNU + 100 × mixture                         Benign or malignant lesions (combined): 28/41,
                                                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                                         Group 6: MNU + 1000 × mixture                        24/28, 22/31, 25/34, 25/34
                                                                                         Group 7: MNU + TCDD                                  Benign or malignant lesions (median number of
                                                                                                                                                                                                                                                                                             620




                                                                                         33–41/group




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                              lesions): 2, 2, 1, 4.5*, 5.5
                                                                         a Mixture consists of p,p´-dichlorodiphenyltrichloroethane (DDT), p,p´-dichlorodiphenyldichloroethene (DDE) and PCBs mixture comprised of non-ortho (PCB-77, -126, -169), mono-

                                                                         ortho (PCB-28, -66, -74, -118, -156) and di-ortho (PCB-99, -128, -138, -153, -170, -180, -183, -187, -194, -201, -203) substituted congeners detected in > 75% of breast milk samples from
                                                                         Canadian women. DDT, DDE and PCBs were included in the mixture according to the median concentrations in milk fat
                                                                         MNU, N-methyl-N-nitrosourea; NS, not significant; PCB, polychlorinated biphenyl; TCDD, 2,3,7,8-tetrachlorodibenzo-para-dioxin; vs, versus
                                                                                                                                                                                                                                                                                               filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 453
                                                                                                                                                                                                                                                                                                     PageID.18152 Page 449 of
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20     PageID.18153 Page 450 of
                                                     620
                                                                            Polychlorinated biphenyls


(Desaulniers et al., 2001). The PCB-congeners in      benign and malignant neoplasms. [Given that
the mixture were those detected in more than          the mixture contained DDT and DDE, in addi-
75% of samples of breast milk from Canadian           tion to PCBs, the Working Group considered this
women and were included in proportions deter-         study as a co-carcinogenicity study, and conclu-
mined by their median concentrations measured         sions regarding the effect of PCBs alone could
in milk fat. The PCBs were: non-ortho (PCB-           not be made.]
77, PCB-126, PCB-169), mono-ortho (PCB-28,
PCB-66, PCB-74, PCB-118, PCB-156), and                3.2.7 PCB metabolites: 4ƍ-OH-PCB-30 and
di-ortho (PCB-99, PCB-128, PCB-138, PCB-153,                4ƍ-OH-PCB-61
PCB-170, PCB-180, PCB-183, PCB-187, PCB-194,
PCB-201, PCB-203) substituted congeners. In this         See Table 3.12
study, five groups of neonatal rats were exposed      Mouse
to the mixture composed of DDT, its major
metabolite DDE, and PCBs at 0 (corn oil), 10,             Neonatal female BALB/cCrg1 mice were
100, or 1000 times their concentrations in breast     exposed 16 hours after birth onwards to: 20
milk, by gavage, starting at age 1, 5, 10, 15, or     or 200 μg of 2ƍ,4ƍ,6ƍ-trichloro-4-biphenylol
20 days. For comparison purposes, an additional       [4ƍ-OH-PCB-30]; 40 or 400 μg of 2ƍ,3ƍ,4ƍ,5ƍ-tetra-
group was exposed by gavage at age 18 days to         chloro-4-biphenylol [4ƍ-OH-PCB-61]; 10 μg of
2,3,7,8-tetrachlorodibenzo-para-dioxin (TCDD)         4ƍ-OH-PCB-30 plus 10 μg of 4ƍ-OH-PCB-61, or
at a concentration of 2.5 μg/kg bw. On day 21, all    100 μg of 4ƍ-OH-PCB-30 plus 100 μg of 4ƍ-OH-
treatment groups (except for a control group that     PCB-61 (Martinez et al., 2005). Exposure
received corn oil only, and a group that received     occurred via daily subcutaneous injections for
the 1000-times mixture) received a single intra-      5 days and the mice were held for 20 months.
peritoneal injection of MNU (30 mg/kg bw) in          [The neonatal mouse model has previously been
saline. Animals were observed up to 308 days.         used as a model for diethylstilbestrol-induced
Seven to nine rats from the groups not exposed        carcinogenesis after exposure in utero. The
to MNU were killed between ages 55 and 62             BALB/c mouse is known to be sensitive to the
days; the remaining rats were killed at 224 days.     induction of cervicovaginal tumours by estro-
MNU-treated rats were killed when palpable            gens.] Significant treatment-related increases in
tumours reached 1 cm, or by day 308 if no palpable    the incidence of cervicovaginal tumours were
tumour was detected. Sporadic incidences of           observed for the groups treated with 4ƍ-OH-PCB-
lesions of the mammary gland were observed in         30. Modest but statistically significant increases
the groups not treated with MNU (0 and 1000-          in the incidence of cervicovaginal tumours were
times mixture). On the contrary, a large number       also seen in both groups exposed to 4ƍ-OH-PCB-
of lesions of the mammary gland (including            61, and to the combination of 4ƍ-OH-PCB-30
hyperplasia, the most common lesion observed)         + 4ƍ-OH-PCB-61 at the higher dose. There was
were seen in MNU-treated rats, and there was          also a significant effect of 4ƍ-OH-PCB-61 at the
a significant effect of the 1000-times mixture        lower dose on the incidence of carcinoma of the
(P = 0.05) on the median number of combined           mammary gland.
benign and malignant lesions of the mammary
gland when compared to the MNU-only treated
rats. There was no significant effect on the inci-
dence of any specific tumour type, either benign
or malignant, or the combined incidence of

                                                                                                    291
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 454
                                                                   292
                                                                         Table 3.12 Study of carcinogenicity in mice exposed perinatally to 2ƍ,4ƍ,6ƍ-trichloro-4-biphenylol (OH-PCB-30) and/or
                                                                         2ƍ,3ƍ,4ƍ,5ƍ-tetrachloro-4-biphenylol (4ƍ-OH-PCB-61)

                                                                         Strain        Dosing regimen,                                                   For each target        Significance    Comments
                                                                         (sex)         Animals/group at start                                            organ: incidence of
                                                                         Duration                                                                        tumours
                                                                         Reference
                                                                         BALB/         Daily subcutaneous injections of 20 μL for 5 days starting        Cervicovaginal tract   *P < 0.05       Purity, NR
                                                                         cCrgl (F)     16 hours after birth. Mice were weaned at age 21 days.            carcinoma:             (Fisher exact   The BALB/c mouse is sensitive to the
                                                                         Up to 20      Examination daily for premature vaginal opening for the           0/33, 2/33, 10/22**,   test)           induction of cervicovaginal tumours by
                                                                                                                                                                                                                                            IARC MONOGRAPH – 107




                                                                         mo            first 35 days of life and checks monthly to detect concretions.   4/30*, 5/24*, 3/36,    **P < 0.01      estrogens. The inbred BALB/cCrgl strain
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         Martinez      When concretions were found, the mice were removed from           8/21*                  (Fisher exact   has a low incidence of tumours of the
                                                                         et al.        the study. All mice that survived to age 20 mo were killed        Mammary gland          test)           mammary gland. The neonatal mouse model
                                                                         (2005)        Groups were injected with: sesame oil vehicle (control);          carcinoma:                             has previously been used as a model for
                                                                                       20 μg OH-PCB-30; 200 μg OH-PCB-30; 40 μg OH-PCB-61;               0/33, 5/33, 0/22,                      diethylstilbestrol-induced carcinogenesis
                                                                                       400 μg OH-PCB-61; 10 μg OH-PCB-30 + 10 μg OH-PCB-61;              4/30*, 1/24, 3/36,                     after exposure in utero
                                                                                       or 100 μg OH-PCB-30 + 100 μg OH-PCB-61                            0/21                                   Carcinomas of the cervicovaginal tract
                                                                                       Number/group, NR                                                                                         were mainly squamous cell carcinomas and
                                                                                                                                                                                                adenosquamous carcinomas
                                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                         F, female; mo, month; NR, not reported; PCB, polychlorinated biphenyl
                                                                                                                                                                                                                                                                   620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                     filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 455
                                                                                                                                                                                                                                                                           PageID.18154 Page 451 of
      Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18155 Page 452 of
                                                     620
                                                                            Polychlorinated biphenyls


3.3 Initiation–promotion and                          Aroclor 1254 did not increase the incidence of
    co-carcinogenicity studies                        liver nodules, which were made up of type I, type
                                                      II, or more commonly a mixture of type I and
      See Table 3.13                                  type II tissues. [The Working Group noted that
                                                      it was not clear whether the diagnosis referred to
3.3.1 Initiation–promotion studies                    hyperplasia and adenoma, respectively.]
                                                           Diwan et al. (1994) examined whether
(a)     PCB-153                                       Aroclor 1254 promoted NDEA-initiated
    A study was carried out to determine whether      tumours of the liver in groups of 30 male
PCB-153 had promoting activity in NDEA-               DBA/2NCr × C57BL/6NCr (D2B6F1) mice. At
initiated tumours of the liver in male B6129SF2/J     age 5 weeks, mice were injected intraperitoneally
mice, and whether the deletion of the NF-κB p50       with NDEA at a dose of 0 (tricaprylin vehicle)
subunit influenced liver carcinogenesis (Glauert      or 90 mg/kg bw. At age 7 weeks, mice were fed
et al., 2008). Four groups of 14–17 wildtype and      Aroclor 1254 at a dietary concentration of 175 or
transgenic mice were injected intraperitoneally       350 mg/kg. The authors estimated the dose to be
with NDEA (90 mg/kg bw in saline) at 9 weeks          0.1 or 0.2 mmol/kg bw per day based on a diet
of age. After a 2-week recovery period, both          consumption of 4.5 g/day. [It was not reported
wildtype and NF-κB p50−/− mice were injected          whether food intake was measured.] Mice were
intraperitoneally with PCB-153 at a dose of 0         killed after 60 weeks. The incidence of hepato-
(corn oil) or 300 μmol/kg bw every 14 days for a      cellular adenoma or carcinoma (combined) was
total of 20 injections. Mice were then maintained     significantly increased in both groups receiving
for an additional 15 weeks before being killed.       NDEA plus Aroclor 1254 (all tumours were
Hepatocellular tumours were mainly classified         carcinomas) compared with the group receiving
as hepatocellular carcinoma. The incidence of         NDEA only (all tumours were adenomas). The
hepatocellular tumours was higher in wildtype         incidences of hepatoblastoma in the group
mice treated with PCB-153 than in wildtype            receiving Aroclor 1254 at 175 mg/kg, and of
mice receiving corn oil only. The deletion of         metaplastic and neoplastic glandular lesions
p50 decreased the incidence of hepatocellular         within hepatocellular neoplasms (cholangiocel-
tumours in mice treated with PCB-153 or corn          lular neoplasms) in the groups receiving Aroclor
oil only.                                             1254 at 175 and 350 mg/kg were higher [P < 0.01]
                                                      than in the group receiving NDEA only.
(b)     Aroclor 1254                                       Beebe et al. (1995) examined the promoting
(i)    Mouse                                          activity of Aroclor 1254 in the lung and liver in
    In a study to determine whether Aroclor           three strains of male mice that differ in AhR
1254 promoted the induction of liver nodules          responsiveness: C57BL/6, DBA/2NCr, and
after initiation with NDEA, groups of male CD-1       B6D2F1. At age 5 weeks, groups of 23–34 mice
mice were first given drinking-water containing       were injected intraperitoneally with NDEA at a
NDEA at a dose of 0 or 8 μg/g bw per day, for 8       dose of 0 (tricaprylin vehicle) or 90 mg/kg bw.
weeks (Gans & Pintauro, 1986). After 2.5 weeks,       At age 8 weeks, the mice were placed on a diet
mice were given Aroclor 1254 as an intraperito-       containing Aroclor 1254 at a concentration of
neal dose at 0 (tricaprylin/corn oil, 1/4, v/v) or    0 or 100 mg/kg for 20 weeks. They were then
100 μg/g bw, every second week for 8 (8 mice          left untreated for 24 weeks until being killed at
per group) or 16 (18–19 mice per group) weeks.        age 52 weeks. Tumours of the liver were classi-
                                                      fied as hepatocellular adenoma, hepatocellular

                                                                                                    293
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 456
                                                                   294
                                                                         Table 3.13 Initiation–promotion and co-carcinogenicity studies with PCBs

                                                                         PCB            Species, strain    Dosing regimen,                                     For each target organ: incidence         Significance     Comments
                                                                         congener or    (sex)              Animals/group at start                              (%), and/or multiplicity of
                                                                         mixture        Duration                                                               tumours
                                                                                        Reference
                                                                         Initiation–promotion studies (initiator followed by PCB)
                                                                         PCB-153       Mouse,              Initiation: NDEA (90 mg/kg, i.p.) at age 9 wk       Hepatocellular tumours                   *[P < 0.05]      Hepatocellular tumours
                                                                                       wildtype            Promotion: 2 wk later, PCB-153 (300 μmol/kg         Corn oil controls:                       vs WT mice       were mainly carcinomas
                                                                                       (WT) and            bw in corn oil) by i.p. injection, every 14 days;   WT, 11/15                                receiving corn
                                                                                                                                                                                                                                                    IARC MONOGRAPH – 107




                                                                                       NF-κB p50−/−        total of 20 injections; then maintained for an      NF-κB p50−/−, 5/11                       oil
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                       B6129SF2/J          additional 15 wk.                                   PCB-153:
                                                                                       mice (M)            14–17/group                                         WT, 7/7*
                                                                                       55 wk                                                                   NF-κB p50−/−, 6/9
                                                                                       Glauert et al.
                                                                                       (2008)
                                                                         Aroclor       Mouse, CD-1         Initiation:                                         Liver nodules of types I and II          NS (effect of    It was uncertain whether
                                                                         1254          (M)                 NDEA, 0 (control) or 8 μg/g bw per day, in          8 wk:                                    Aroclor 1254)    liver nodules included
                                                                                       8 or 16 wk          drinking-water, for 8 wk                            Control + vehicle: 0/8                                    hyperplasias and
                                                                                       Gans &              Promotion:                                          NDEA + vehicle: 2/8                                       adenomas
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                       Pintauro (1986) 2.5 wk later, Aroclor 1254 at 100 μg/g bw in            Control + Aroclor 1254: 0/8                               Types not further
                                                                                                           tricaprylin/corn oil vehicle, i.p. every other wk   NDEA + Aroclor 1254: 2/8                                  identified
                                                                                                                                                                                                                                                                           620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                           for 8 (8/group) or 16 wk (18–19/group)              16 wk:
                                                                                                                                                               Control + vehicle: 0/18
                                                                                                                                                               NDEA + vehicle: 9/19
                                                                                                                                                               Control + Aroclor 1254: 1/18
                                                                                                                                                               NDEA + Aroclor 1254: 10/18
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         Aroclor        Mouse,             Initiation:                                         Hepatocellular adenoma or                *P < 0.00001     In both NDEA + Aroclor
                                                                         1254           D2B6F1 (M)         NDEA (0 or 90 mg/kg bw in saline, i.p.) at age 5    carcinoma (combined)                                      1254 groups all tumours




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 457
                                                                                        60 wk              wk                                                  NDEA: 12/30 (3.4), 24/24* (10.8),                         were carcinomas whereas
                                                                                        Diwan et al.       Promotion:                                          23/23* (16.9)                                             in the NDEA-only
                                                                                        (1994)             Aroclor 1254 at 0, 175 or 350 mg/kg diet, at age    Saline: 7/30 (1.1), 12/29 (2.1), 25/25                    group all tumours were
                                                                                                           7 wk                                                (2.9)                                                     adenomas
                                                                                                           30/group                                            Hepatoblastoma
                                                                                                                                                               NDEA: 1/30 (1), 8/24* (1.5), 2/23        *[P < 0.01]
                                                                                                                                                               (1)
                                                                                                                                                               Saline: NR, 0/29, 0/25
                                                                                                                                                               Cholangiocellular tumours:
                                                                                                                                                               NDEA: 0/30, 7/24*, 17/23*                *[P < 0.01]
                                                                                                                                                               Saline: NR, 2/29, 10/25
                                                                                                                                                                                                                                                                                   PageID.18156 Page 453 of
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                    For each target organ: incidence   Significance   Comments
                                                                         congener or   (sex)             Animals/group at start                             (%), and/or multiplicity of
                                                                         mixture       Duration                                                             tumours
                                                                                       Reference
                                                                         Aroclor       Mouse,            Initiation: NDEA (90 mg/kg bw, i.p.) or            C57BL/6                            *P < 0.05      Purity, NR
                                                                         1254          C57BL/6,          tricaprylin vehicle at age 5 wk                    Liver tumours (all types):         (group 3 vs
                                                                                       DBA/2NCr,         Promotion: at age 8 wk, Aroclor 1254 (100 mg/kg    0/27, 4/28, 19/32*, 2/27           group 2)
                                                                                       and B6D2F1        diet) for 20 wk followed by no-exposure phase of   Hepatocellular adenoma:            **P < 0.05
                                                                                       (M)               24 wk                                              0/27, 4/28, 17/32**, 2/27          (group 3 vs
                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                       44 wk             Group 1: Tricaprylin                               Hepatocellular carcinoma:          group 2 and
                                                                                       Beebe et al.      Group 2: NDEA                                      0/27, 3/28, 3/32, 0/27             group 3 vs
                                                                                       (1995)            Group 3: NDEA+Aroclor 1254                         Cholangioadenoma or                group 4)
                                                                                                         Group 4: Tricaprylin+Aroclor 1254                  cholangiocarcinoma (combined):
                                                                                                         23–34/group                                        0/27, 0/28, 4/32, 0/27
                                                                                                                                                            Hepatoblastoma:
                                                                                                                                                            0/27, 0/28, 4/32, 0/27
                                                                                                                                                            Lung tumours (all):
                                                                                                                                                            1/27, 20/26, 20/25, 1/27
                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                                                                            B6D2F1
                                                                                                                                                            Liver tumours (all types):
                                                                                                                                                                                                                                                       620




                                                                                                                                                            0/34, 7/33, 8/33, 3/34




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                            Hepatocellular adenoma:
                                                                                                                                                            0/34, 6/33, 6/33, 3/34
                                                                                                                                                            Hepatocellular carcinoma:
                                                                                                                                                             0/34, 0/33, 2/33, 0/34
                                                                                                                                                            Cholangioadenoma or
                                                                                                                                                                                                                                                         filed 01/28/20




                                                                                                                                                            cholangiocarcinoma (combined):




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 458
                                                                                                                                                            0/34, 0/33, 0/33, 0/34
                                                                                                                                                            Hepatoblastoma:
                                                                                                                                                            0/34, 1/33, 0/33, 0/34
                                                                                                                                                            Lung tumours (all):
                                                                                                                                                            0/31, 33/34, 31/34, 2/34
                                                                                                                                                                                                                                                               PageID.18157 Page 454 of




                                                                   295
                                                                                                                                                                                                                           Polychlorinated biphenyls
                                                                   296
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                 For each target organ: incidence   Significance   Comments
                                                                         congener or   (sex)             Animals/group at start                          (%), and/or multiplicity of
                                                                         mixture       Duration                                                          tumours
                                                                                       Reference
                                                                         Aroclor                                                                          DBA/2                             ***P < 0.05
                                                                         1254                                                                             Liver tumours (all types):        (group 3 vs
                                                                         (cont.)                                                                          0/23, 6/28, 6/31***, 0/24         group 4)
                                                                                                                                                          Hepatocellular adenoma:
                                                                                                                                                                                                                                  IARC MONOGRAPH – 107




                                                                                                                                                          0/23, 5/28, 4/31, 0/24
                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                                                                                                          Hepatocellular carcinoma:
                                                                                                                                                          0/23, 2/28, 2/31, 0/24
                                                                                                                                                          Cholangioadenoma or
                                                                                                                                                          cholangiocarcinoma (combined):
                                                                                                                                                          0/23, 0/28, 0/31, 0/24
                                                                                                                                                          Hepatoblastoma:
                                                                                                                                                          0/23, 0/28, 0/31, 0/24
                                                                                                                                                          Lung tumours (all):
                                                                                                                                                          3/23, 24/28, 28/29, 1/24
                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                         Aroclor       Mouse, HRS/1      Initiation: MNNG (5 μmol in 50 μl of acetone) at Skin papilloma:                   NS             Statistical test, NR
                                                                         1254          hairless (F)      age 8 wk                                         MNNG + vehicle, 0/23
                                                                                                                                                                                                                                                         620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                       20 wk             Promotion: 1 mg Aroclor 1254 in 50 μL of acetone Vehicle + Aroclor 1254, 0/19
                                                                                       Poland et al.     per mouse, twice weekly topically for 20 wk      MNNG + Aroclor 1254, 4/19
                                                                                       (1982)            20 mice in groups receiving Aroclor 1254; 26 in
                                                                                                         MNNG-only group
                                                                                                                                                                                                                                                           filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 459
                                                                                                                                                                                                                                                                 PageID.18158 Page 455 of
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                       For each target organ: incidence   Significance    Comments
                                                                         congener or   (sex)             Animals/group at start                                (%), and/or multiplicity of
                                                                         mixture       Duration                                                                tumours
                                                                                       Reference
                                                                         Aroclor       Mouse, Swiss      Initiation:                                           Transplacental initiation          *P < 0.001      Purity, NR
                                                                         1254          (Cr:NIH)          For transplacental studies, pregnant mice were        Lung tumours (M): 2/27, 3/30,      (group 4 vs     The classification of
                                                                                       (M, F)            injected with NNK (100 mg/kg bw, i.p.) on             0/29, 10/28*, 1/27, 8/29**         group 3)        lung tumours was not
                                                                                       44 wk             days 15, 17, and 19 of gestation, or with NDMA        Lung tumours (F): 1/29, 2/30,      **P = 0.026     provided
                                                                                       Beebe et al.      (10 mg/kg bw, i.p.) on day 19 of gestation, or with   3/30, 4/30, 4/30, 5/29             (group 6 vs
                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                       (1993)            saline vehicle on day 19 of gestation                 Neonatal initiation                group 5)
                                                                                                         For neonatal studies, pups were injected with         Lung tumours (M):                  ***P = 0.016
                                                                                                         NDMA (5 mg/kg bw, i.p.), NNK (50 mg/kg bw,            11/28, 22/30***, 8/30, 10/30       (group 8 vs
                                                                                                         i.p.), or saline vehicle on PND 4                     Lung tumours (F):                  group 7)
                                                                                                         Promotion:                                            16/27, 19/27, 4/30, 11/29****      ****P = 0.039
                                                                                                         Aroclor 1254 (500 mg/kg bw, p.o.) or olive oil                                           (group 10 vs
                                                                                                         vehicle on PND 56                                                                        group 9)
                                                                                                         Transplacental initiation
                                                                                                         Group 1: Saline/olive oil
                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                         Group 2: Saline/Aroclor 1254
                                                                                                         Group 3: NDMA/olive oil
                                                                                                                                                                                                                                                                           620




                                                                                                         Group 4: NDMA/Aroclor 1254




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                         Group 5: NNK/olive oil
                                                                                                         Group 6: NNK/Aroclor 1254
                                                                                                         Neonatal initiation
                                                                                                         Group 7: NDMA/olive oil
                                                                                                         Group 8: NDMA/Aroclor 1254
                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                         Group 9: NNK/olive oil




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 460
                                                                                                         Group 10: NNK/Aroclor 1254
                                                                                                         Animals/group, NR
                                                                         Aroclor       Rat, Sprague-     Initiation: NDEA at 66 μg/mL in drinking-water        Hepatocellular carcinoma:          *P < 0.05, χ2
                                                                         1254          Dawley (M)        for 5 wk                                              NDEA alone, 5/32                   analysis
                                                                                       18 wk             Promotion: Aroclor 1254 or Aroclor 1254 from          NDEA + Aroclor 1254, 21/33*
                                                                                       Preston et al.    which PCDFs were removed at 100 mg/kg diet, or        NDEA + Aroclor 1254 with
                                                                                       (1981)            control diet                                          PCDFs removed, 27/32*
                                                                                                         40/group
                                                                         Aroclor       Rat, Sprague-     Initiation: DIPN (2.5 g/kg bw, s.c.)                  Thyroid                            *P < 0.05       Uncertainty in
                                                                         1254          Dawley (M)        Promotion: 1 wk later, Aroclor 1254 at 100 mg/kg      Cystic adenoma: 0/24, 2/22                         classification of one type
                                                                                       19 wk             diet for 19 wk                                        Follicular adenoma: 5/24, 9/22                     of thyroid tumour as
                                                                                       Vansell et al.    24/group                                              Follicular carcinoma: 1/24, 0/22                   “complete carcinoma”
                                                                                       (2004)                                                                  “Complete carcinoma”: 0/24,
                                                                                                                                                               4/22*
                                                                                                                                                                                                                                                                                   PageID.18159 Page 456 of




                                                                   297
                                                                                                                                                                                                                                               Polychlorinated biphenyls
                                                                   298
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                      For each target organ: incidence   Significance     Comments
                                                                         congener or   (sex)             Animals/group at start                               (%), and/or multiplicity of
                                                                         mixture       Duration                                                               tumours
                                                                                       Reference
                                                                         Kanechlor     Rat, Donryu       Initiation: MDAB (600 mg/kg diet) for 2 mo, rats     Hepatocellular carcinoma:          [*P < 0.05] vs   The authors indicated
                                                                         400           (F)               aged 11–15 wk                                        MDAB alone, 2/15                   MDAB-only        that the incidence in the
                                                                                       6 mo              Treatment with Kanechlor 400 at 400 mg/kg diet       MDAB followed by Kanechlor         group            group receiving MDAB
                                                                                       Kimura et al.     before, during, or after MDAB                        400, 7/11*                                          followed by Kanechlor
                                                                                                                                                                                                                                              IARC MONOGRAPH – 107




                                                                                       (1976)            Two groups were treated with Kanechlor 400 or        Kanechlor 400 followed by                           400 was significantly
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                                         MDAB only                                            MDAB, 0/9                                           different from that in
                                                                                                         25/group; 10 untreated controls                      MDAB/Kanechlor 400 together,                        all other groups, using
                                                                                                                                                              0/11                                                t-test, but the Working
                                                                                                                                                              Kanechlor 400 alone, 0/12                           Group noted that this
                                                                                                                                                              Untreated controls, 0/7                             test cannot be used for
                                                                                                                                                                                                                  binomial data
                                                                         Kanechlor     Rat, Wistar       Initiation: NDEA at 50 mg/L in drinking-water        Hepatocellular tumours (mainly     *[P < 0.05]
                                                                         500           (M)               for 2 wk                                             carcinomas):                       **P < 0.01
                                                                                       40 or 52 wk       Promotion: 1 wk later, 0.1 mL of 10% Kanechlor       40 wk:
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                       Nishizumi         500 in olive oil, by gavage, twice per week for 12   NDEA + olive oil: 0/8
                                                                                       (1979)            wk, then maintained until 40 or 52 wk after start    NDEA + Kanechlor 500: 6/7* (3.3
                                                                                                                                                                                                                                                                     620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                         of study                                             tumours/rat)**
                                                                                                         7–8/group per time-point                             52 wk:
                                                                                                                                                              NDEA + olive oil: 0/8
                                                                                                                                                              NDEA + Kanechlor 500: 8/8* (6.9
                                                                                                                                                              tumours/rat)**
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                         Unspecified   Rat, F344 (M)     Initiation: 0.1% EHEN in drinking-water for 2 wk     Hepatocellular carcinoma:          P < 0.001        PCB mixture:




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 461
                                                                         PCB           32 wk             Promotion: 0 or 0.05% unspecified PCB mixture        EHEN only, 7/21                                     Kanegafuchi Chemical
                                                                         mixture       Hirose et al.     in diet for 32 wk                                    EHEN + PCB, 19/19                                   Co., Osaka, Japan
                                                                                       (1981)            UN 1 wk after starting PCBs                          Renal cell tumours [benign]:       NS               No renal cell carcinomas
                                                                                                         20–21/group                                          EHEN, 18/21                                         were observed
                                                                                                                                                              EHEN + PCB, 12/19                                   Statistical analysis, NR
                                                                                                                                                                                                                                                                             PageID.18160 Page 457 of
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                    For each target organ: incidence   Significance      Comments
                                                                         congener or   (sex)             Animals/group at start                             (%), and/or multiplicity of
                                                                         mixture       Duration                                                             tumours
                                                                                       Reference
                                                                         Unspecified   Rat F344 (M)      Initiation: NDMA (0.04% in diet) for 2 wk          Liver                              *[P < 0.05] vs    PCB mixture:
                                                                         PCB           32 wk             Promotion: 2 wk later, 500 mg/kg diet PCB          Hyperplastic or neoplastic         control group     Kanegafuchi Chemical
                                                                         mixture       Arai et al.       mixture (or a basal diet) for 28 wk;               nodules (combined):                **[P < 0.05] vs   Co., Osaka, Japan
                                                                                       (1983)            UN 1 wk after starting PCBs                        NDMA, 5/18                         control group     Statistical analysis, NR
                                                                                                         20/group                                           NDMA + UN, 7/20                    (decrease)        Significant mortality in
                                                                                                                                                                                                                                                                                Case 2:15-cv-00201-SMJ




                                                                                                                                                            NDMA + PCBs, 10/11*                                  some groups, especially
                                                                                                                                                            NDMA + PCBs + UN, 7/7*                               in the group receiving
                                                                                                                                                            Hepatocellular carcinoma:                            NDMA + PCBs + UN
                                                                                                                                                            NDMA, 0/18
                                                                                                                                                            NDMA + UN, 0/20
                                                                                                                                                            NDMA + PCBs, 3/11*
                                                                                                                                                            NDMA + PCBs + UN, 1/7
                                                                                                                                                            Kidney
                                                                                                                                                            Nephroblastoma:
                                                                                                                                                                                                                                                                                ECF No. 388-2




                                                                                                                                                            NDMA, 17/18
                                                                                                                                                            NDMA + UN, 18/20
                                                                                                                                                                                                                                                                        620




                                                                                                                                                            NDMA + PCBs**, 4/11




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                            NDMA + PCBs + UN**, 3/7
                                                                         PCBs with other modifying agents
                                                                         Aroclor       Mouse,            Injection with Fe (Fe-dextran, 12 mL/kg; Fe,       Hepatocellular adenoma:            *[P < 0.05]       Statistical analysis, NR
                                                                         1254          C57BL/10ScSn 600 mg/kg bw, s.c.) or dextran followed 7 days          4 mo:                                                No effects of iron and
                                                                                       and DBA/2         later by Aroclor 1254 at 100 mg/kg diet for 2 mo   Aroclor 1254, 0/5                                    Aroclor 1254 in DBA/2
                                                                                                                                                                                                                                                                          filed 01/28/20




                                                                                       2, 4, 8, and 12   (5 mice/group), 4 mo (C57 only, 5 mice/group),     Aroclor 1254 + Fe, 1/5                               mice




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 462
                                                                                       mo                8 mo (10 mice/group for C57; 5–7 group for         8 mo (C57):
                                                                                       Smith et al.      DBA), or 12 mo (C57 only, 15–19/group)             Aroclor 1254, 0/10
                                                                                       (1990)                                                               Aroclor 1254 + Fe, 7/9*
                                                                                                                                                            12 mon:
                                                                                                                                                            Aroclor 1254, 0/16
                                                                                                                                                            Aroclor 1254 + Fe, 15/18*
                                                                                                                                                            Hepatocellular carcinoma:
                                                                                                                                                            12 mo only:
                                                                                                                                                            Aroclor 1254, 1/16
                                                                                                                                                            Aroclor 1254 + Fe, 7/18*
                                                                                                                                                                                                                                                                                PageID.18161 Page 458 of




                                                                   299
                                                                                                                                                                                                                                            Polychlorinated biphenyls
                                                                   300
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain    Dosing regimen,                                       For each target organ: incidence   Significance    Comments
                                                                         congener or   (sex)              Animals/group at start                                (%), and/or multiplicity of
                                                                         mixture       Duration                                                                 tumours
                                                                                       Reference
                                                                         Aroclor       Mouse,             Injection with Fe-dextran (Fe, 600 mg/kg bw,          8 mo:                              *[P < 0.05]     Statistical analysis, NR
                                                                         1254          C57BL/10ScSn       s.c.) or dextran, followed 3 days or 1 wk later by    Group 1:
                                                                                       8 and 12 mo        Aroclor 1254 at 100 mg/kg diet; for 8 mo (10/         0/10 (hepatocellular tumours);
                                                                                       Smith et al.       group) or 12 mo (15–19/group)                         Group 2:
                                                                                                                                                                                                                                              IARC MONOGRAPH – 107




                                                                                       (1995)             Group 1: Aroclor                                      7/9* (hepatocellular adenoma)
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                                          Group : Aroclor + Fe                                  12 mo:
                                                                                                                                                                Group 1:
                                                                                                                                                                0/16 (hepatocellular tumours);
                                                                                                                                                                Group 2:
                                                                                                                                                                15/18* (hepatocellular adenoma)
                                                                                                                                                                and 7/18* (hepatocellular
                                                                                                                                                                carcinoma)
                                                                         Aroclor       Mouse,             Injection with Fe-dextran (Fe, 800 mg/kg bw;          Liver adenoma:                     *[NS]           Statistical analysis, NR
                                                                         1254          C57BL/6J (M),      route NR) followed by Aroclor 1254 at 100 mg/kg       Fe-only:
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                       Cyp1a2−/− or +/+   diet for 57 wk                                        Cypla2+/+: 0/5
                                                                                       (wildtype)         Fe + Aroclor 1254, 10/group                           Cypla2-/-: 0/5
                                                                                                                                                                                                                                                                     620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                       57 wk              Fe-only, 5/group                                      Fe + Aroclor:
                                                                                       Greaves et al.                                                           Cypla2+/+: 5/10*
                                                                                       (2005)                                                                   Cypla2−/−: 0/10
                                                                         Kanechlor     Mouse, A/J (M)     Single dose of Kanechlor 400 (2.5 mg/kg bw, i.p.)     Bronchioloalveolar lesions         *P < 0.01       Statistical analysis,
                                                                         400           24 wk              or DMSO vehicle injected into mice aged 6 wk.         Incidence (average number):        compared        NR for incidence and
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                                       Nakanishi          Mice were then injected with 1-nitropyrene at         DMSO control: 0/8 (0)              with            number of lesions




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 463
                                                                                       et al. (2001)      1575 mg/kg bw (total dose of all injections) or       Kanechlor 400: 2/10 (0.4)          1-nitropyrene
                                                                                                          DMSO vehicle (i.p., 3×/wk), 17 injections. Mice       1-Nitropyrene: 16/20 (1.8)         group
                                                                                                          killed 18 wk after final injection of 1-nitropyrene   Kanechlor 400 + 1-nitropyrene:
                                                                                                          8–20/group                                            13/13 (3.2)*
                                                                                                                                                                Number:
                                                                                                                                                                DMSO control: 0
                                                                                                                                                                Kanechlor 400: 2 hyperplasias,
                                                                                                                                                                2 adenomas;
                                                                                                                                                                1-Nitropyrene: 10 hyperplasias,
                                                                                                                                                                20 adenomas, 3 adenocarcinomas;
                                                                                                                                                                1-Nitropyrene + Kanechlor 400:
                                                                                                                                                                15 hyperplasias, 23 adenomas,
                                                                                                                                                                8 adenocarcinomas
                                                                                                                                                                                                                                                                             PageID.18162 Page 459 of
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain   Dosing regimen,                                 For each target organ: incidence      Significance   Comments
                                                                         congener or   (sex)             Animals/group at start                          (%), and/or multiplicity of
                                                                         mixture       Duration                                                          tumours
                                                                                       Reference
                                                                         Kanechlor     Mouse, dd (M)     Dietary administration for 24 wk:               Liver                                 *[P < 0.05]    The chemical is
                                                                         400 and       24 wk             α-BHC (250 mg/kg)                               Nodular hyperplasia:                  compared       erroneously reported as
                                                                         Kanechlor     Nagasaki et al.   α-BHC (250 mg/kg) + Kanechlor 500               30/38, 16/20, 26/30, 0/20, 8/25,      with α-BHC     benzene hexachloride
                                                                         500           (1975)            (250 mg/kg)                                     3/24, 4/29, 0/27, 0/20, 9/30, 0/28,   (250 mg/kg)    and is actually
                                                                                                         α-BHC (250 mg/kg) + Kanechlor 400               0/28, 0/27, 0/20, 0/20, 0/20, 0/20    group          hexachlorocyclohexane
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                                         (250 mg/kg)                                     Hepatocellular carcinoma:                            Statistical analysis, NR
                                                                                                         α-BHC (100 mg/kg)                               10/38, 11/20*, 15/30*, 0/20, 1/25,
                                                                                                         α-BHC (100 mg/kg) + Kanechlor 500               0/24, 0/29, 0/27, 0/20, 2/30, 0/28,
                                                                                                         (250 mg/kg)                                     0/28, 0/27, 0/20, 0/20, 0/20, 0/20
                                                                                                         α-BHC (100 mg/kg) + Kanechlor 500 (100 mg/kg)
                                                                                                         α-BHC (100 mg/kg) + Kanechlor 400
                                                                                                         (250 mg/kg)
                                                                                                         α-BHC (100 mg/kg) + Kanechlor 400 (100 mg/kg)
                                                                                                         α-BHC (50 mg/kg)
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                                         α-BHC (50 mg/kg) + Kanechlor 500 (250 mg/kg)
                                                                                                         α-BHC (50 mg/kg) + Kanechlor 500 (100 mg/kg)
                                                                                                                                                                                                                                                                     620




                                                                                                         α-BBC (50 mg/kg) + Kanechlor 400 (250 mg/kg)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                         α-BHC (50 mg/kg) + Kanechlor 400 (100 mg/kg)
                                                                                                         Kanechlor 500 (250 mg/kg)
                                                                                                         Kanechlor 500 (100 mg/kg)
                                                                                                         Kanechlor 400 (250 mg/kg)
                                                                                                         Kanechlor 400 (100 mg/kg)
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                                                         20–38/group




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 464
                                                                                                                                                                                                                                                                             PageID.18163 Page 460 of




                                                                   301
                                                                                                                                                                                                                                         Polychlorinated biphenyls
                                                                   302
                                                                         Table 3.13 (continued)

                                                                         PCB           Species, strain     Dosing regimen,                                      For each target organ: incidence   Significance   Comments
                                                                         congener or   (sex)               Animals/group at start                               (%), and/or multiplicity of
                                                                         mixture       Duration                                                                 tumours
                                                                                       Reference
                                                                         Kanechlor     Mouse, dd (M)       BHC, (α, β, or γ isomers) (50, 100 or 250 mg/kg      Liver nodular hyperplasia        *[P < 0.05]      The chemical is
                                                                         500           24 wk               diet) for 24 wk ± Kanechlor 500 (250 mg/kg diet)     α-BHC:                                            erroneously reported as
                                                                                       Ito et al. (1973)   for 24 wk                                            0/28, 0/26, 23/30                                 benzene hexachloride
                                                                                                           25–30/group                                          α-BHC + Kanechlor 500:                            and is actually
                                                                                                                                                                                                                                              IARC MONOGRAPH – 107




                                                                                                                                                                9/30, 8/25*, 21/26                                hexachlorocyclohexane
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                                                                                                β-BHC: 0/28, 0/26, 0/26                           Statistical analysis, NR
                                                                                                                                                                β-BHC + Kanechlor 500:
                                                                                                                                                                0/29, 5/30*, 16/29*
                                                                                                                                                                Hepatocellular carcinoma
                                                                                                                                                                α-BHC:
                                                                                                                                                                0/28, 0/26, 8/30
                                                                                                                                                                α-BHC + Kanechlor 500:
                                                                                                                                                                2/30, 1/25, 15/26*
                                                                                                                                                                β-BHC:
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                                                                                                0/28, 0/26/, 0/26
                                                                                                                                                                β-BHC + Kanechlor 500:
                                                                                                                                                                                                                                                                     620




                                                                                                                                                                0/29, 1/30, 6/29*




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                γ-BHC (all doses) and γ-BHC (all
                                                                                                                                                                doses) + Kanechlor 500:
                                                                                                                                                                no tumours (0/26–30)
                                                                         PCB-77        Rat,                Single dose of DMBA at 10 mg by gavage in 0.5        Mammary gland tumours (mainly Number              It was unclear whether
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                                       Sprague-            mL corn oil at age 50 days                           mammary ductal carcinoma)        of palpable      the rats not treated with
                                                                                       Dawley (F)          PCB-77 treatment: single dose at 10 mg/kg bw                                          tumours:         PCB-77 were given the




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 465
                                                                                       10.5 wk             by gavage at the same time as DMBA, then in the                                       P < 0.005 for    vehicle instead Data were
                                                                                       Nesaretnam          diet at 500 mg/kg for one additional wk (n = 2 ×                                      group 2 vs       presented graphically
                                                                                       et al. (1998)       20); or DMBA only (n = 2 × 20)                                                        group 4 and
                                                                                                           Rats were then fed either a low-fat (5%)                                              group 1 vs
                                                                                                           (n = 2 × 20) or a high-fat (20%) diet (n = 2 × 20)                                    group 3 at 8,
                                                                                                           Total: 4 groups of 20 rats                                                            9, and 10 wk
                                                                                                           Group 1: DMBA+PCB-77 + low fat                                                        Incidence at
                                                                                                           Group 2: DMBA+PCB-77 + high fat                                                       10.5 wk:
                                                                                                           Group 3: DMBA + low fat                                                               P < 0.05 for
                                                                                                           Group 4: DMBA + high fat                                                              group 1 (60%)
                                                                                                                                                                                                 vs group 3
                                                                                                                                                                                                 (15%)
                                                                                                                                                                                                                                                                             PageID.18164 Page 461 of
                                                                         Table 3.13 (continued)

                                                                         PCB             Species, strain    Dosing regimen,                                         For each target organ: incidence        Significance      Comments
                                                                         congener or     (sex)              Animals/group at start                                  (%), and/or multiplicity of
                                                                         mixture         Duration                                                                   tumours
                                                                                         Reference
                                                                         PCB-126,        Rat,               PCB-126, TCDD and PeCDF in corn oil : acetone           Liver                                   *P < 0.001        Non-neoplastic lesions
                                                                         PeCDF, and      Harlan             (99 : 1) by gavage 5 days/wk for 104 wk at doses        Hepatocellular adenoma:                 P < 0.001         Liver: hepatocyte
                                                                         TCDD            Sprague-           of:                                                     0/53, 1/53, 1/53, 1/53, 11/51*          (trend)           hypertrophy,
                                                                                         Dawley (F)         0 ng TEQ/kg bw (controls);                              Cholangiocarcinoma:                     *P = 0.011        multinucleated
                                                                                         104 wk             10 ng TEQ/kg bw (3.3 ng/kg TCDD, 6.6 ng/kg              0/53, 0/53, 2/53, 7/53*, 9/51**         **P < 0.001       hepatocytes,
                                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                                                         NTP (2006e)        PeCDF, 33.3 ng/kg PCB 126);                                                                     P < 0.001         pigmentation,
                                                                                                            22 ng TEQ/kg bw (7.3 ng/kg TCDD, 14.5 ng/kg                                                     (trend)           inflammation, diffuse
                                                                                                            PeCDF, 73.3 ng/kg PCB 126);                             Lung                                    *P < 0.001        fatty change, bile duct
                                                                                                            46 ng TEQ/kg bw (15.2 ng/kg TCDD, 30.4 ng/kg            Cystic keratinizing epithelioma:        P < 0.001         hyperplasia, oval cell
                                                                                                            PeCDF, 153 ng/kg PCB-126); and                          0/53, 0/53, 0/53, 2/53, 20/53*          (trend)           hyperplasia, nodular
                                                                                                            100 ng TEQ/k bw (33 ng/kg TCDD, 66 ng/kg                                                                          hyperplasia, eosinophilic
                                                                                                            PeCDF, 333 ng/kg PCB 126)                                                                                         focus, cholangiofibrosis,
                                                                                                            81 rats/group                                                                                                     bile duct cysts, necrosis,
                                                                                                            Interim evaluations: up to 10 rats/group were                                                                     portal fibrosis, mixed
                                                                                                                                                                                                                                                                                               ECF No. 388-2




                                                                                                            evaluated at 14, 31, and 53 wk                                                                                    cell focus, and toxic
                                                                                                                                                                                                                              hepatopathy
                                                                                                                                                                                                                                                                                       620




                                                                                                                                                                                                                              Lung: squamous




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                              metaplasia
                                                                         DIPN, N-nitroso diisopropanolamine; DMBA, 7,12-dimethylbenz[a]anthracene; EHEN, N-ethyl-N-hydroxyethylnitrosamine; i.p., intraperitoneal; MDAB, 3ƍ-methyl-4-
                                                                         dimethylaminoazobenzene; MNNG, N-methyl-N’-nitrosoguanidine; mo, month; MNU, N-methyl-N-nitrosourea; NDEA, N-nitrosodiethylamine; NDMA, N-nitrosodimethylamine;
                                                                         NNK, 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butanone; NR, not reported; NS, not significant; PCB, polychlorinated biphenyl; PCDF, polychlorinated dibenzofuran; PeCDF,
                                                                         2,3,4,7,8-pentachlorodibenzofuran; s.c., subcutaneous; TCDD, 2,3,7,8-tetrachlorodibenzo-para-dioxin; TPA, 12-O-tetradecanoylphorbol-l3-acetate; UN, unilateral nephrectomy; wk,
                                                                                                                                                                                                                                                                                         filed 01/28/20




                                                                         week




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 466
                                                                                                                                                                                                                                                                                               PageID.18165 Page 462 of




                                                                   303
                                                                                                                                                                                                                                                           Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18166 Page 463 of
                                                      620
IARC MONOGRAPH – 107


carcinoma, cholangioadenoma, cholangiocar-             given Aroclor 1254 by gavage (500 mg/kg bw) or
cinoma, or hepatoblastoma. [The classification         olive oil vehicle for 44 weeks starting at age 56
of tumours of the lung was not described.] In          days. There were 27–30 mice in all groups when
NDEA-treated DBA/2NCR mice and B6D2F1                  the mice were killed at age 52 weeks. In females,
mice, Aroclor 1254 did not affect the incidence        transplacental exposure to NNK or NDMA plus
or multiplicity of tumours of the liver (all or any    Aroclor 1254 did not increase the incidence of
of the various types) when compared with mice          tumours of the lung or liver compared with
receiving NDEA only. In NDEA-treated C57BL/6           controls treated with NNK or NDMA only. In
mice, Aroclor 1254 increased the incidences of         males, Aroclor 1254 increased the incidence of
tumours of the liver (all types combined) and of       tumours of the lung (but not of the liver) initi-
hepatocellular adenoma. The incidence or multi-        ated by either NDMA or NNK transplacentally.
plicity of tumours of the lung was not affected        In females, Aroclor 1254 increased the incidence
by treatment with NDEA and Aroclor 1254 in             of tumours of the lung initiated neonatally by
any strain when compared with mice receiving           NNK, but not by NDMA. In males, Aroclor 1254
NDEA only.                                             increased the incidence of tumours of the lung
    Poland et al. (1982) investigated whether          initiated neonatally by NDMA, but not by NNK.
Aroclor 1254 could promote N-methyl-Nƍ-nitro-          [The classification of tumours of the lung was not
N-nitrosoguanidine (MNNG)-initiated skin               provided.]
papillomas in female HRS/1 hairless mice. At age
                                                       (ii)   Rat
8 weeks, mice were given 5 μmol of MNNG (in 50
μl of acetone) or the vehicle topically. Mice were         Preston et al. (1981) investigated whether
then given a topical application of 1 mg of Aroclor    Aroclor 1254 promotes chemically-induced
1254 (in 50 μl of acetone) per mouse, twice per        hepatocarcinogenesis in male Sprague-Dawley
week, for 20 weeks. There were 20 mice in the          rats. Three groups of 40 rats were first given
groups receiving MNNG plus Aroclor 1254, or            drinking-water containing NDEA at a concen-
Aroclor 1254 only, and 26 in the MNNG only-            tration of 66 μg/mL for 5 weeks as an initiating
treated group. Aroclor 1254 did not promote            agent. The rats were then fed an unrefined diet
MNNG-initiated tumours, and there was no               containing Aroclor 1254 at a concentration of
neoplastic effect of Aroclor 1254 in non-initiated     100 mg/kg, or Aroclor 1254 from which PCDFs
mice. [The statistical test was not reported.]         (present as impurities) had been removed, or
    Beebe et al. (1993) investigated whether           control diet. Rats were fed the diets for 18 weeks
Aroclor 1254 could promote tumours of the              and then killed. Lesions of the liver were classified
lung and liver initiated by NDMA or 4-(methyl-         as foci of cellular alteration, neoplastic nodules,
nitrosamino)-1-(3-pyridyl)-1-butanone (NNK),           hepatocellular carcinoma, cholangioma, or chol-
either neonatally or transplacentally, in male and     angiocarcinoma. The administration of either
female Swiss (Cr:NIH) mice. For transplacental         Aroclor 1254, or Aroclor 1254 without PCDFs,
studies, pregnant mice were injected intraperi-        significantly increased the incidences of NDEA-
toneally with NNK at a dose of 0 (saline vehicle)      initiated hepatocellular carcinoma.
or 100 mg/kg bw on days 15, 17, and 19 of gesta-           Vansell et al. (2004) studied whether Aroclor
tion, or with NDMA at a dose of 0 (saline vehicle)     1254 could promote tumours of the thyroid initi-
or 10 mg/kg bw on day 19 of gestation. For the         ated by N-nitrosodiisopropanolamine (DIPN)
neonatal studies, infant mice were injected with       in male Sprague-Dawley rats. Rats were first
NDMA (5 mg/kg bw), NNK (50 mg/kg bw), or               injected subcutaneously with DIPN at 0 (saline)
saline vehicle on postnatal day 4. Mice were then      or 2.5 g/kg bw. After a 1-week recovery period,


304
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 467
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18167 Page 464 of
                                                      620
                                                                             Polychlorinated biphenyls


rats were fed a diet containing Aroclor 1254 at a      mice receiving MDAB followed by Kanechlor
concentration of 100 mg/kg for 19 weeks and then       400 [P < 0.05]. [The Working Group noted that
killed. Tumours were classified as thyroid cystic      the authors calculated the incidence in the group
adenoma, thyroid follicular adenoma, thyroid           receiving MDAB then Kanechlor 400 compared
follicular carcinoma, or “thyroid complete carci-      to all other groups using a t-test, but it is not
noma.” Aroclor 1254 only significantly increased       correct to use this test for binomial data.]
the incidence of “thyroid complete carcinoma.”             In a study to determine whether Kanechlor
[The Working Group noted the uncertainty of            500 could promote NDEA-initiated carcinogen-
the classification of one type of thyroid tumour       esis, groups of 7–8 male Wistar rats were given
as “thyroid complete carcinoma.”]                      drinking-water containing NDEA at a concen-
                                                       tration of 50 mg/L for 2 weeks (Nishizumi, 1979).
(c)     Kanechlor 400 and Kanechlor 500                After a 1-week recovery period, the rats were given
Rat                                                    Kanechlor 500 (0.1 mL of 10% Kanechlor 500 in
    Kimura et al. (1976) gave female Donryu rats       olive oil) by gavage twice per week for 12 weeks.
(age, 11–15 weeks) diets containing Kanechlor          Rats were then maintained without further treat-
400 or 3ƍ-methyl-4-dimethylaminoazobenzene             ment until being killed 40 and 52 weeks after the
(MDAB) at a concentration of 400 or 600 mg/kg,         start of the experiment. Data were analysed using
respectively. Both agents were dissolved in olive      the Student t-test. The incidence [P < 0.05] and
oil before being added to the diet. There were         tumour multiplicity (P < 0.01) of hepatocellular
five groups of 25 rats each. A first group was         tumours (mainly hepatocellular carcinomas)
treated with Kanechlor 400 for 6 months, no            was significantly higher in rats given NDEA plus
treatment for 2 months, and then MDAB for              Kanechlor 500 than in rats given NDEA only, at
2 months; a second group was treated with              both 40 and 52 weeks.
MDAB for 2 months, no treatment for 2 months,
                                                       (d)   Unspecified PCBs
then Kanechlor 400 for 6 months; a third group
was treated with Kanechlor 400 for 6 months            Rat
with MDAB given for the last 2 months, and                 In a study to examine the effect of an
no treatment for 4 months; a fourth group was          unspecified PCB mixture on hepatic and
treated with MDAB for 2 months and no treat-           renal carcinogenesis induced by N-ethyl-N-
ment for 8 months; and a fifth group treated with      hydroxyethylnitrosamine (EHEN), two groups
Kanechlor 400 for 6 months and no treatment            of 20–21 male Fischer 344 rats were given drink-
for 4 months. Additionally a sixth group of 10         ing-water containing 0.1% EHEN for 2 weeks, or
rats was maintained for 10 months with no treat-       untreated drinking-water (Hirose et al., 1981).
ment. In all groups except that given MDAB only,       After an unspecified time, rats were placed on
body weight decreased markedly compared with           a diet containing 0.05% PCBs [not further spec-
untreated controls. Therefore, treatment with          ified] for 32 weeks. One week after starting the
Kanechlor 400 was discontinued for 2 weeks             experimental diet, the right kidney was removed
after 3 months of treatment, and again for 4           (unilateral nephrectomy). All rats treated with
weeks after the second 1 month of treatment. As        EHEN plus PCBs (19 out of 19; P < 0.001) devel-
for survival, 9, 11, 11, 15, 12 and 7 mice remained    oped hepatocellular carcinoma, compared with
in groups 1 to 6, respectively. Only 2 out of 15       one third (7 out of 21) of the rats treated with
mice receiving MDAB only developed hepato-             EHEN only. Treatment with PCBs had no effect
cellular carcinoma compared with 7 out of 11           on the incidence or number of EHEN-induced


                                                                                                      305
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 468
      Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20      PageID.18168 Page 465 of
                                                     620
IARC MONOGRAPH – 107


tumours of the kidney (neoplastic nodules             at 10 mg/kg bw by gavage, then a diet containing
or renal cell tumours [all benign tumours])           PCB-77 at a concentration of 500 μg/g corn oil
compared with rats receiving EHEN only. No            for an additional week. Two groups were not
renal cell carcinoma was observed.                    exposed to PCB-77. [It was unclear whether these
    In a study to determine whether an unspec-        rats were given the vehicle instead of PCB-77.]
ified PCB mixture could promote tumours of            The four groups (treated and not treated with
the liver and kidney induced by NDMA, four            PCB-77) were then fed either a low-fat (5%) or
groups of 20 male Fischer 344 rats were fed a diet    a high-fat (20%) purified diet. [Fat was substi-
containing 0.04% NDMA for 2 weeks (Arai et al.,       tuted for dextrose on a weight basis rather than
1983). After a 2-week recovery period, rats were      on a caloric basis.] Rats were palpated weekly
fed a diet containing PCBs [not further specified]    for tumours of the mammary gland and were
at a concentration of 0 (basal diet) or 500 mg/kg     killed 10.5 weeks after administration of DMBA.
for 28 weeks and then killed. In some groups,         Tumours at autopsy were mainly classified as
unilateral nephrectomy was performed at 5             mammary ductal carcinoma. The number of
weeks (1 week after starting the PCB containing       palpable tumours of the mammary gland was
diet). Tumours of the liver were classified as        significantly higher in rats fed a high-fat diet
hyperplastic and neoplastic nodules, and hepa-        plus PCB-77 than in rats fed a high-fat diet only,
tocellular carcinoma. Tumours of the kidney           at 8, 9, and 10 weeks. Similarly, the incidence of
were classified as adenoma, adenocarcinoma,           tumours of the mammary gland was higher in
and nephroblastoma. In rats receiving NDMA            rats fed a low-fat diet plus PCB-77 (~60%) than in
plus PCBs, the incidences of liver hyperplastic       rats fed a low-fat diet (~15%) only, at 10.5 weeks.
or neoplastic nodules (combined) and of hepato-       [Data were presented graphically.]
cellular carcinoma (only in non-nephrectomized
rats) were higher than in the respective controls.    (b)   Aroclor 1254
The administration of PCBs, either with or            Mouse
without nephrectomy, decreased the incidence              Smith et al. (1990) investigated whether iron
of nephroblastoma. [The Working Group noted           (Fe) and/or Aroclor 1254 could influence liver
that no statistical analysis was reported and that    carcinogenesis in male C57BL/10ScSn and DBA/2
there appeared to be significant mortality in         mice. Mice (age 7–10 weeks) were first injected
some groups, especially in the group receiving        subcutaneously with Imferon, an Fe–dextran
NDMA plus PCBs plus unilateral nephrectomy.]          complex (12 mL/kg; dose of Fe, 600 mg/kg bw)
                                                      or an equivalent volume of dextran C solution
3.3.2 Studies with other modifying agents             in water (200 mg/mL). After 7 days, mice were
(a)     PCB-77                                        fed a diet mixed with 2% corn oil containing
                                                      Aroclor 1254 at a concentration of 100 mg/kg for
Rat                                                   2 (5 mice/group), 4 (C57 only, 5 mice/group), 8
    Nesaretnam et al. (1998) investigated whether     (C57, 10 mice/group; DBA, 5–7 mice/group), or
dietary fat could influence the effect of PCB-77      12 months (C57 only, 15–19 mice/group) before
on DMBA-induced tumours of the mammary                being killed. Tumours were classified as hepato-
gland in female Sprague-Dawley rats. Groups of        cellular adenoma or hepatocellular carcinoma.
20 female rats were given DMBA (10 mg in 0.5 mL       Higher incidences of hepatocellular tumour
corn oil) by gavage at age 50 days. Two groups        were observed in C57 mice receiving both Fe
were also given a simultaneous dose of PCB-77         and Aroclor 1254 at 8 months (adenomas) and 12


306
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 469
   Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.18169 Page 466 of
                                                    620
                                                                            Polychlorinated biphenyls


months (adenomas and carcinomas) compared            (c)   Kanechlor 400 and Kanechlor 500
with those receiving Aroclor 1254 only. [No          Mouse
statistical analyses were reported.]
    Smith et al. (1995) studied the influence of         Nakanishi et al. (2001) examined the effects
Fe and/or Aroclor 1254 on liver carcinogenesis       of Kanechlor 400 on lung tumorigenesis induced
in male C57BL/10ScSn mice [age of mice not           by 1-nitropyrene in male A/J mice. Mice (age, 6
reported]. Mice were subcutaneously injected         weeks) were given a single intraperitoneal dose of
a Fe–dextran solution (100 mg/mL Fe, and             Kanechlor 400 at 0 (corn oil vehicle) or 2.5 mg/kg
100 mg/mL dextran; dose of Fe, 600 mg/kg bw)         bw. Mice were then given 1-nitropyrene or the
or the equivalent dextran solution only. After       DMSO vehicle, three times per week (17 intraperi-
3 days or 1 week, mice were fed a diet containing    toneal injections for a total dose of 1575 mg/kg
Aroclor 1254 (0.01% of diet) and corn oil (2%)       bw). Mice were killed 18 weeks after the last injec-
for 8 months (10 mice/group) or 12 months            tion of 1-nitropyrene. Numbers of mice per group
(15–19 mice/group). Tumours were classified as       were as follows: DMSO controls, 8; Kanechlor
nodules [hepatocellular adenoma] or hepatocel-       400, 10; 1-nitropyrene, 20; 1-nitropyrene plus
lular carcinoma. Higher incidences of hepatocel-     Kanechlor 400, 13. Lung lesions were classified
lular tumours were observed in mice receiving        as bronchioloalveolar hyperplasia, adenoma,
Aroclor 1254 plus Fe for 8 months (adenomas)         or adenocarcinoma. The incidence of lesions of
and 12 months (adenomas and carcinomas) than         the lung was increased in both groups of mice
in mice receiving Aroclor 1254 only. [No statis-     receiving 1-nitropyrene. The average number
tical analyses were reported.]                       of lesions, but not incidence, was significantly
    Greaves et al. (2005) studied the effects of     greater in the group receiving Kanechlor 400
deletion of the Cyp1a2 gene on the induction of      plus 1-nitropyrene than in the group receiving
tumours of the liver by Aroclor 1254 and Fe in       1-nitropyrene only.
male C57BL/6J mice. Cyp1a2 knockout (−/−) and            Nagasaki et al. (1975) investigated whether
wildtype (+/+) mice were given a Fe–dextran solu-    co-administration of Kanechlor 400 or Kanechlor
tion (Fe, 800 mg/kg bw) [route not reported],        500 and α-benzene hexachloride (α-BHC) [hexa-
followed by a diet containing Aroclor 1254 at        chlorocyclohexane] would affect the incidence
100 mg/kg for 57 weeks or until death. There         of nodular hyperplasia of the liver and hepato-
were 10 mice in the Aroclor 1254-treated groups      cellular carcinoma in male dd mice. Mice were
and 5 mice in the control groups receiving Fe        given diets containing α-BHC at a concentration
only. Liver tumours were classified as adenomas.     of 50, 100, or 250 mg/kg, and/or Kanechlor 400 or
No tumours were observed in Cyp1a2 (−/−) mice        Kanechlor 500 (100 or 250 mg/kg), for 24 weeks.
or in Cyp1a2 (+/+) wildtype mice not receiving       Nodular hyperplasia and hepatocellular carci-
Aroclor 1254. No tumours were seen in the 10         noma were observed. The incidence of hepato-
Cyp1a2 (−/−) mice receiving Aroclor 1254, but 5      cellular carcinoma was higher [P < 0.05] in mice
out of 10 [not significant] of the wildtype mice     receiving 250 mg/kg α-BHC and the higher dose
receiving Aroclor 1254 developed liver adenoma.      of Kanechlor 400 or Kanechlor 500, than in mice
[No statistical analyses were provided.]             receiving only α-BHC at 250 mg/kg. No tumours
                                                     were induced by Kanechlor 400 or Kanechlor
                                                     500 only. [Statistical analyses were not reported.]
                                                         A study by Ito et al. (1973) examined the
                                                     effects of co-administration of Kanechlor 500
                                                     and one isomer of benzene hexachloride (BHC)


                                                                                                     307
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 470
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20      PageID.18170 Page 467 of
                                                      620
IARC MONOGRAPH – 107


[hexachlorocyclohexane] on the incidence of            References
nodular hyperplasia of the liver and hepato-
cellular carcinoma. Groups of male dd mice (age,       Anderson LM, Beebe LE, Fox SD, Issaq HJ, Kovatch RM
8 weeks) were given diets containing α-, β-, or           (1991). Promotion of mouse lung tumors by bioaccu-
γ-BHC (50, 100 or 250 mg/kg) for 24 weeks, with           mulated polychlorinated aromatic hydrocarbons. Exp
                                                          Lung Res, 17(2):455–71. doi:10.3109/01902149109064432
or without Kanechlor 500 (250 mg/kg). In some             PMID:1904809
groups, Kanechlor 500 promoted the incidence           Anderson LM, Logsdon D, Ruskie S, Fox SD, Issaq
of nodular hyperplasia and hepatocellular carci-          HJ, Kovatch RM et al. (1994). Promotion by poly-
                                                          chlorinated biphenyls of lung and liver tumors in
noma induced by α-BHC and β-BHC. [Statistical             mice. Carcinogenesis, 15(10):2245–8. doi:10.1093/
analyses were not reported.]                              carcin/15.10.2245 PMID:7955061
                                                       Anderson LM, van Havere K, Budinger JM (1983). Effects
(d)     PCB-126, PeCDF, and TCDD                          of polychlorinated biphenyls on lung and liver tumors
                                                          initiated in suckling mice by N-nitrosodimethylamine.
Rat                                                       J Natl Cancer Inst, 71(1):157–63. PMID:6408294
    In a study by the NTP, groups of 81 female         Anderson LM, Ward JM, Fox SD, Isaaq HJ, Riggs CW
                                                          (1986). Effects of a single dose of polychlorinated
Harlan Sprague-Dawley rats were given a mixture           biphenyls to infant mice on N-nitrosodimethylamine-
of TCDD, PeCDF, and PCB-126 by gavage, 5 days             initiated lung and liver tumors. Int J Cancer, 38(1):109–
per week, for up to 2 years (NTP, 2006e). Up to 10        16. doi:10.1002/ijc.2910380118 PMID:3087890
rats per group were evaluated after 14, 31, and 53     Arai M, Hibino T, Takino H, Ouchi N, Hirasawa Y
                                                          (1983). Comparative enhancing effects of polychlo-
weeks. Doses were formulated by using the WHO             rinated biphenyls and phenobarbital on dimethylni-
TEF values of 1.0 for TCDD, 0.1 for PCB-126,              trosamine-induced hepatic and renal tumorigenesis in
and 0.5 for PeCDF. Specific target doses were:            rats. Dev Toxicol Environ Sci, 11:359–62. PMID:6428851
“10 ng TEQ/kg bw” (TCDD, 3.3 ng/kg; PeCDF,             Beebe LE, Fornwald LW, Diwan BA, Anver MR, Anderson
                                                          LM (1995). Promotion of N-nitrosodiethylamine-
6.6 ng/kg; PCB-126, 33.3 ng/kg), “22 ng TEQ/kg            initiated hepatocellular tumors and hepatoblastomas
bw” (TCDD, 7.3 ng/kg; PeCDF, 14.5 ng/kg;                  by 2,3,7,8-tetrachlorodibenzo-p-dioxin or Aroclor
PCB-126, 73.3 ng/kg), “46 ng TEQ/kg bw” (TCDD,            1254 in C57BL/6, DBA/2, and B6D2F1 mice. Cancer
                                                          Res, 55(21):4875–80. PMID:7585523
15.2 ng/kg; PeCDF, 30.4 ng/kg; PCB-126,                Beebe LE, Kim YE, Amin S, Riggs CW, Kovatch RM,
153 ng/kg), and “100 ng TEQ/kg bw” (TCDD,                 Anderson LM (1993). Comparison of transplacental
33 ng/kg; PeCDF, 66 ng/kg; PCB-126, 333 ng/kg).           and neonatal initiation of mouse lung and liver tumors
Rats in the control group received the corn               by N-nitrosodimethylamine (NDMA) and 4-(methyl-
                                                          nitrosamino)-1-(3-pyridyl)-1-butanone             (NNK)
oil : acetone vehicle (99 : 1; 2.5 mL/kg bw) only.        and promotability by a polychlorinated biphenyls
After 2 years, there were statistically signifi-          mixture (Aroclor 1254). Carcinogenesis, 14(8):1545–8.
cant increases (P < 0.001) in the incidences of           doi:10.1093/carcin/14.8.1545 PMID:8353839
cholangiocarcinoma, hepatocellular adenoma,            Brix AE, Jokinen MP, Walker NJ, Sells DM, Nyska A (2004).
                                                          Characterization of bronchiolar metaplasia of the alve-
and cystic keratinizing epithelioma of the lung           olar epithelium in female Sprague-Dawley rats exposed
in the group at 100 ng TEQ/kg bw. The incidence           to 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB126). Toxicol
of cholangiocarcinoma was also significantly              Pathol, 32(3):333–7. doi:10.1080/01926230490431817
                                                          PMID:15204975
increased (P = 0.011) in the group at 46 ng TEQ/kg.    Brown JF Jr, Mayes BA, Silkworth JB, Hamilton SB
In addition, there was a significant trend in the         (2007). Polychlorinated biphenyls modulated tumori-
incidence of these three types of neoplasm with           genesis in Sprague Dawley rats: correlation with mixed
increasing dose.                                          function oxidase activities and superoxide (O2*)
                                                          formation potentials and implied mode of action.
                                                          Toxicol Sci, 98(2):375–94. doi:10.1093/toxsci/kfm122
                                                          PMID:17510085
                                                       Dean CE Jr, Benjamin SA, Chubb LS, Tessari JD, Keefe TJ
                                                          (2002). Nonadditive hepatic tumor promoting effects by


308
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 471
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18171 Page 468 of
                                                              620
                                                                                         Polychlorinated biphenyls


  a mixture of two structurally different polychlorinated      IARC (1978). Polychlorinated biphenyls and polybro-
  biphenyls in female rat livers. Toxicol Sci, 66(1):54–61.       minated biphenyls. IARC Monogr Eval Carcinog Risk
  doi:10.1093/toxsci/66.1.54 PMID:11861972                        Chem Hum, 18:1–124. PMID:215509
Desaulniers D, Leingartner K, Musicki B, Cole J, Li M,         IARC(1979). Some monomers, plastics and synthetic elas-
  Charbonneau M et al. (2004). Lack of effects of postnatal       tomers, and acrolein. IARC Monogr Eval Carcinog Risk
  exposure to a mixture of aryl hydrocarbon-receptor              Chem Hum, 19:1–513. PMID:285915
  agonists on the development of methylnitrosourea-in-         IARC (1987). Overall evaluations of carcinogenicity: an
  duced mammary tumors in sprague-dawley rats.                    updating of IARC Monographs volumes 1 to 42. IARC
  J Toxicol Environ Health A, 67(18):1457–75.                     Monogr Eval Carcinog Risks Hum Suppl, 7:1–440.
  doi:10.1080/15287390490483818 PMID:15371232                     PMID:3482203
Desaulniers D, Leingartner K, Russo J, Perkins G, Chittim      IARC (2012). Chemical agents and related occupations.
  BG, Archer MC et al. (2001). Modulatory effects of              IARC Monogr Eval Carcinog Risks Hum, 100F:1–599.
  neonatal exposure to TCDD, or a mixture of PCBs,                PMID:23189753
  p,p’-DDT, and p-p’-DDE, on methylnitrosourea-in-             Ito N, Nagasaki H, Arai M, Makiura S, Sugihara S, Hirao
  duced mammary tumor development in the rat. Environ             K (1973). Histopathologic studies on liver tumori-
  Health Perspect, 109(7):739–47. PMID:11485874                   genesis induced in mice by technical polychlorinated
Diwan BA, Ward JM, Kurata Y, Rice JM (1994). Dissimilar           biphenyls and its promoting effect on liver tumors
  frequency of hepatoblastomas and hepatic cystad-                induced by benzene hexachloride. J Natl Cancer Inst,
  enomas and adenocarcinomas arising in hepato-                   51(5):1637–46. PMID:4128486
  cellular neoplasms of D2B6F1 mice initiated with             Kimbrough RD, Linder RE (1974). Induction of adenofi-
  N-nitrosodiethylamine and subsequently given                    brosis and hepatomas of the liver in BALB-cJ mice by
  Aroclor-1254,          dichlorodiphenyltrichloroethane,         polychlorinated biphenyls (Aroclor 1254). J Natl Cancer
  or phenobarbital. Toxicol Pathol, 22(4):430–9.                  Inst, 53(2):547–52. PMID:4367249
  doi:10.1177/019262339402200409 PMID:7817132                  Kimbrough RD, Squire RA, Linder RE, Strandberg JD,
Faroon OM, Keith S, Jones D, De Rosa C (2001).                    Montalli RJ, Burse VW (1975). Induction of liver tumor
  Carcinogenic         effects    of      polychlorinated         in Sherman strain female rats by polychlorinated
  biphenyls. Toxicol Ind Health, 17(2):41–62.                     biphenyl aroclor 1260. J Natl Cancer Inst, 55(6):1453–9.
  doi:10.1191/0748233701th098oa PMID:12117297                     PMID:173869
Gans JH, Pintauro SJ (1986). Liver scarring induced by         Kimura NT, Baba T (1973). Neoplastic changes in the
  polychlorinated biphenyl administration to mice                 rat liver induced by polychlorinated biphenyl. Gann,
  previously treated with diethylnitrosamine. Proc Soc            64(1):105–8. PMID:4198021
  Exp Biol Med, 183(2):207–13. doi:10.3181/00379727-           Kimura NT, Kanematsu T, Baba T (1976). Polychlorinated
  183-42406 PMID:3094019                                          biphenyl(s) as a promotor in experimental hepatocar-
Glauert HP, Tharappel JC, Banerjee S, Chan NL,                    cinogenesis in rats. Z Krebsforsch Klin Onkol Cancer
  Kania-Korwel I, Lehmler HJ et al. (2008). Inhibition            Res Clin Oncol, 87(3):257–66. doi:10.1007/BF00506498
  of the promotion of hepatocarcinogenesis by                     PMID:189520
  2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl     (PCB-153)       by     Martinez JM, Stephens LC, Jones LA (2005). Long-term
  the deletion of the p50 subunit of NF-κ B in mice.              effects of neonatal exposure to hydroxylated polychlo-
  Toxicol Appl Pharmacol, 232(2):302–8. doi:10.1016/j.            rinated biphenyls in the BALB/cCrgl mouse. Environ
  taap.2008.06.013 PMID:18644402                                  Health Perspect, 113(8):1022–6. doi:10.1289/ehp.7735
Greaves P, Clothier B, Davies R, Higginson FM,                    PMID:16079073
  Edwards RE, Dalton TP et al. (2005). Uroporphyria            Mayes BA, McConnell EE, Neal BH, Brunner MJ,
  and hepatic carcinogenesis induced by polychlo-                 Hamilton SB, Sullivan TM et al. (1998). Comparative
  rinated biphenyls-iron interaction: absence in the              carcinogenicity in Sprague-Dawley rats of the poly-
  Cyp1a2(−/−) knockout mouse. Biochem Biophys Res                 chlorinated biphenyl mixtures Aroclors 1016, 1242,
  Commun, 331(1):147–52. doi:10.1016/j.bbrc.2005.03.136           1254, and 1260. Toxicol Sci, 41(1):62–76. PMID:9520342
  PMID:15845371                                                Moore JA, Hardisty JF, Banas DA, Smith MA (1994). A
Hirose M, Shirai T, Tsuda H, Fukushima S, Ogiso T,                comparison of liver tumor diagnoses from seven PCB
  Ito N (1981). Effect of phenobarbital, polychlorin-             studies in rats. Regul Toxicol Pharmacol, 20(3 Pt 1):362–
  ated biphenyl and sodium saccharin on hepatic and               70. doi:10.1006/rtph.1994.1081 PMID:7724839
  renal carcinogenesis in unilaterally nephrectomized          Morgan RW, Ward JM, Hartman PE (1981). Aroclor 1254-
  rats      given     N-ethyl-N-hydroxyethylnitrosamine           induced intestinal metaplasia and adenocarcinoma in
  orally. Carcinogenesis, 2(12):1299–302. doi:10.1093/            the glandular stomach of F344 rats. Cancer Res, 41(12
  carcin/2.12.1299 PMID:6799217                                   Pt 1):5052–9. PMID:6796264
                                                               Muto T, Wakui S, Imano S, Nakaaki K, Hano H, Furusato
                                                                  M et al. (2001). In-utero and lactational exposure of


                                                                                                                      309
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 472
   Case 2:15-cv-00201-SMJ             ECF No. 388-2           filed 01/28/20      PageID.18172 Page 469 of
                                                            620
IARC MONOGRAPH – 107


  3,3ƍ,4,4’,5-pentachlorobiphenyl modulate dimethylb-           Natl Toxicol Program Tech Rep Ser, 531(531):1–218.
  enz[a]anthracene-induced rat mammary carcino-                 PMID:17342196
  genesis. J Toxicol Pathol, 14(3):213–24. doi:10.1293/      NTP (2006e). Toxicology and carcinogenesis studies
  tox.14.213                                                    of a mixture of 2,3,7,8-tetrachlorodibenzo-p-dioxin
Nagasaki H, Tomii S, Mega T (1975). [Factors affecting          (TCDD) (Cas No. 1746–01–6), 2,3,4,7,8-pentachlo-
  induction of liver cancer by BHC and PCBs in mice]            rodibenzofuran (PeCDF) (Cas No. 57117–31–4), and
  Nihon Eiseigaku Zasshi, 30(1):134 PMID:48569                  3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB 126) (Cas No.
Nakanishi Y, Bai F, Inoue K, Takayama K, Pei XH, Harada         57465–28–8) in female Harlan Sprague-Dawley rats
  T et al. (2001). Polychlorinated biphenyls promote            (gavage studies). Natl Toxicol Program Tech Rep Ser,
  1-nitropyrene-induced lung tumorigenesis without              526(526):1–180. PMID:17342195
  the induction of K-ras gene mutation in A/J mice.          NTP (2010). Toxicology and carcinogenesis studies of
  Teratog Carcinog Mutagen, 21(6):395–403. doi:10.1002/         2,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB 118) (CAS No.
  tcm.1027 PMID:11746253                                        31508–00–6) in female harlan Sprague-Dawley rats
Nesaretnam K, Hales E, Sohail M, Krausz T, Darbre               (gavage studies). Natl Toxicol Program Tech Rep Ser,
  P (1998). 3,3ƍ,4,4ƍ-tetrachlorobiphenyl (TCB) can             559(559):1–174. PMID:21383778
  enhance DMBA-induced mammary carcinogenesis in             Nyska A, Jokinen MP, Brix AE, Sells DM, Wyde ME,
  the rat. Eur J Cancer, 34(3):389–93. doi:10.1016/S0959-       Orzech D et al. (2004). Exocrine pancreatic pathology
  8049(97)10026-0 PMID:9640228                                  in female Harlan Sprague-Dawley rats after chronic
Nishizumi M (1979). Effect of phenobarbital, dichlorodi-        treatment with 2,3,7,8-tetrachlorodibenzo-p-dioxin
  phenyltrichloroethane, and polychlorinated biphenyls          and dioxin-like compounds. Environ Health Perspect,
  on diethylnitrosamine-induced hepatocarcinogenesis.           112(8):903–9. doi:10.1289/ehp.6869 PMID:15175180
  Gann, 70(6):835–7. PMID:119661                             Poland A, Palen D, Glover E (1982). Tumour promotion
Nishizumi M (1980). Reduction of diethylnitrosamine-in-         by TCDD in skin of HRS/J hairless mice. Nature,
  duced hepatoma in rats exposed to polychlorinated             300(5889):271–3. doi:10.1038/300271a0 PMID:7144882
  biphenyls through their dams. Gann, 71(6):910–2.           Preston BD, Van Miller JP, Moore RW, Allen JR (1981).
  PMID:6791983                                                  Promoting effects of polychlorinated biphenyls
Norback DH, Weltman RH (1985). Polychlorinated                  (Aroclor 1254) and polychlorinated dibenzofu-
  biphenyl induction of hepatocellular carcinoma in the         ran-free Aroclor 1254 on diethylnitrosamine-induced
  Sprague-Dawley rat. Environ Health Perspect, 60:97–           tumorigenesis in the rat. J Natl Cancer Inst, 66(3):509–
  105. doi:10.1289/ehp.856097 PMID:3928368                      15. PMID:6782318
NTP (1978). Bioassay of aroclor for possible carcino-        Rao CV, Banerji AS (1988). Induction of liver tumors
  genicity. Natl Cancer Inst Carcinog Tech Rep Ser, 38:1–       in male Wistar rats by feeding polychlorinated
  62. PMID:12844169                                             biphenyls (Aroclor 1260). Cancer Lett, 39(1):59–67.
NTP (2006a). NTP toxicology and carcinogenesis studies          doi:10.1016/0304-3835(88)90040-7 PMID:3125961
  of 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB 126) (CAS No.      Safe S (1989). Polychlorinated biphenyls (PCBs): muta-
  57465–28–8) in female Harlan Sprague-Dawley rats              genicity and carcinogenicity. Mutat Res, 220(1):31–47.
  (Gavage Studies). Natl Toxicol Program Tech Rep Ser,          doi:10.1016/0165-1110(89)90007-9 PMID:2492077
  520(520):4–246. PMID:16628245                              Schaeffer E, Greim H, Goessner W (1984). Pathology
NTP (2006b). NTP technical report on the toxicology             of chronic polychlorinated biphenyl (PCB) feeding
  and carcinogenesis studies of 2,2ƍ,4,4ƍ,5,5ƍ-hexa-            in rats. Toxicol Appl Pharmacol, 75(2):278–88.
  chlorobiphenyl (PCB 153) (CAS No. 35065–27–1) in              doi:10.1016/0041-008X(84)90210-2 PMID:6433511
  female Harlan Sprague-Dawley rats (Gavage studies).        Silberhorn EM, Glauert HP, Robertson LW (1990).
  Natl Toxicol Program Tech Rep Ser, 529(529):4–168.            Carcinogenicity of polyhalogenated biphenyls:
  PMID:16835634                                                 PCBs and PBBs. Crit Rev Toxicol, 20(6):440–96.
NTP (2006c). Toxicology and carcinogenesis studies of a         doi:10.3109/10408449009029331 PMID:2165409
  binary mixture of 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB     Smith AG, Carthew P, Clothier B, Constantin D, Francis
  126) (Cas No. 57465–28–8) and 2,2ƍ,4,4ƍ,5,5ƍ-hexa-            JE, Madra S (1995). Synergy of iron in the toxicity and
  chlorobiphenyl (PCB 153) (CAS No. 35065–27–1) in              carcinogenicity of polychlorinated biphenyls (PCBs)
  female Harlan Sprague-Dawley rats (gavage studies).           and related chemicals. Toxicol Lett, 82–83:945–50.
  Natl Toxicol Program Tech Rep Ser, 530(530):1–258.            doi:10.1016/0378-4274(95)03530-3 PMID:8597166
  PMID:17160104                                              Smith AG, Francis JE, Carthew P (1990). Iron as a syner-
NTP (2006d). Toxicology and carcinogenesis studies of           gist for hepatocellular carcinoma induced by polychlo-
  a binary mixture of 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl           rinated biphenyls in Ah-responsive C57BL/10ScSn
  (PCB 126) (Cas No. 57465–28–8) and 2,3ƍ,4,4ƍ,5-penta-         mice. Carcinogenesis, 11(3):437–44. doi:10.1093/
  chlorobiphenyl (PCB 118) (Cas No. 31508–00–6) in              carcin/11.3.437 PMID:2155720
  female Harlan Sprague-Dawley rats (gavage studies).


310
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 473
  Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20   PageID.18173 Page 470 of
                                                              620
                                                                                    Polychlorinated biphenyls


Vansell NR, Muppidi JR, Habeebu SM, Klaassen CD
  (2004). Promotion of thyroid tumors in rats by preg-
  nenolone-16alpha-carbonitrile (PCN) and poly-
  chlorinated biphenyl (PCB). Toxicol Sci, 81(1):50–9.
  doi:10.1093/toxsci/kfh197 PMID:15201439
Wakui S, Yokoo K, Takahashi H, Muto T, Suzuki
  Y, Kanai Y et al. (2005). CYP1 and AhR expres-
  sion in 7,12-dimethylbenz[a]anthracene-induced
  mammary carcinoma of rats prenatally exposed to
  3,3ƍ,4,4ƍ,5-pentachlorobiphenyl. Toxicology, 211(3):231–
  41. doi:10.1016/j.tox.2005.03.016 PMID:15908097
Walker NJ, Crockett PW, Nyska A, Brix AE, Jokinen MP,
  Sells DM et al. (2005). Dose-additive carcinogenicity of
  a defined mixture of “dioxin-like compounds”. Environ
  Health Perspect, 113(1):43–8. doi:10.1289/ehp.7351
  PMID:15626646
Ward JM (1985). Proliferative lesions of the glandular
  stomach and liver in F344 rats fed diets containing
  Aroclor 1254. Environ Health Perspect, 60:89–95.
  doi:10.1289/ehp.856089 PMID:3928367
Yoshizawa K, Brix AE, Sells DM, Jokinen MP, Wyde
  M, Orzech DP et al. (2009). Reproductive lesions
  in female Harlan Sprague-Dawley rats following
  two-year oral treatment with dioxin and diox-
  in-like compounds. Toxicol Pathol, 37(7):921–37.
  doi:10.1177/0192623309351721 PMID:19843953
Yoshizawa K, Heatherly A, Malarkey DE, Walker NJ,
  Nyska A (2007). A critical comparison of murine
  pathology and epidemiological data of TCDD,
  PCB126, and PeCDF. Toxicol Pathol, 35(7):865–79.
  doi:10.1080/01926230701618516 PMID:18098033
Yoshizawa K, Walker NJ, Jokinen MP, Brix AE, Sells DM,
  Marsh T et al. (2005). Gingival carcinogenicity in female
  Harlan Sprague-Dawley rats following two-year oral
  treatment with 2,3,7,8-tetrachlorodibenzo-p-dioxin
  and dioxin-like compounds. Toxicol Sci, 83(1):64–77.
  doi:10.1093/toxsci/kfi016 PMID:15509667
Young SS (1985). Male Wistar rats exposed to two poly-
  chlorinated biphenyls (Clophen A 30 or Clophen A 60)
  Toxicol Appl Pharmacol, 78(2):321–2. doi:10.1016/0041-
  008X(85)90296-0 PMID:3929428




                                                                                                         311
   Declaration of Alicia Butler In Support Of Plaintiff’s
   Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 474
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18174 Page 471 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 475
      Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20   PageID.18175 Page 472 of
                                                       620




                                    4. MECHANISTIC AND OTHER
                                              RELEVANT DATA

4.1 Absorption, distribution,                          and ensuing analytical difficulties in detection.
    metabolism, and excretion                          [Another possible explanation could be metabo-
                                                       lism of the trichlorinated congener.]
    In this Section, the most recent Ballschmiter          The gastrointestinal absorption of 10 conge-
& Zell (BZ) nomenclature was used throughout           ners from food was investigated using a mass
(see Mills et al., 2007). For the full corresponding   balance approach in seven individuals aged
IUPAC nomenclature, the reader is referred to          24–81 years with different contaminant body
Section 1.1, Tables 1.1–1.3. For the methyl sulfonyl   burdens (Schlummer et al., 1998). The differ-
metabolites, and wherever the nomenclature             ence between ingested and excreted amounts of
reported is unclear, the name of the metabolite        the chlorinated compounds was defined as net
is given as reported in the article, followed by,      absorption. Nearly complete net absorption was
where appropriate, the abbreviation as well as the     observed for PCB-28, PCB-52, PCB-77, PCB-101,
structural name (Maervoet et al., 2004; Grimm          and PCB-126. Absorption of PCB-105, PCB-138,
et al., 2015).                                         PCB-153, and PCB-180 was > 60% in most volun-
                                                       teers, but limited absorption was observed in the
4.1.1 Absorption                                       three older subjects. In all cases, absorption of
                                                       PCB-202 was < 52%.
(a)    Oral exposure
                                                       (ii)  Experimental systems
(i)    Humans
                                                           Several reports have been published on the
    The absorption of polychlorinated biphenyls        dietary absorption of PCBs, mostly individual
(PCBs) was studied in four breastfed infants in        congeners. Gastrointestinal absorption of conge-
Sweden by Dahl et al. (1995). Absorption was           ners with between one and six chlorine atoms has
measured by comparing the estimated total              been investigated by monitoring faecal excretion
intake and the excretion in faeces for 48 hours,       in rats fed individual congeners at doses ranging
at 1, 2, and 3 months postpartum. The concen-          from 5 to 100 mg/kg bw. Absorption of the
trations of 56 congeners in maternal milk were         administered dose was > 90% for all 20 conge-
determined. For tetrachlorosubstituted to octa-        ners tested (Albro & Fishbein, 1972). Metabolic
chlorosubstituted congeners, absorption was            studies in rodents given oral doses of various
found to be close to 100%, while absorption of         radiolabelled PCBs with three to six chlorine
trichlorinated congeners was 60–98%, probably          atoms (i.e. PCB-31, PCB-47, PCB-85, PCB-101,
due to the low levels at which they were present       and PCB-153) indicated that gastrointestinal


                                                                                                    313




      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 476
       Case 2:15-cv-00201-SMJ        ECF No. 388-2          filed 01/28/20    PageID.18176 Page 473 of
                                                          620
IARC MONOGRAPH – 107


absorption was highest for the trichlorobiphenyl           absorption of close to 100%. Casey et al. (1999)
congener (about 94% of the administered dose),             found that uptake of PCBs was greater by inha-
and lowest for the hexachlorobiphenyl PCB-153              lation than by ingestion in a comparison of rats
(28%) (Bergman et al., 1982). In a study by Tanabe         exposed to Aroclor 1254 for 30 days via inhala-
et al. (1981), absorption efficiency was 95% for           tion (0.9 μg/m3) or in the diet (0.436 μg/g).
dichlorobiphenyls, but only 75% for octachloro-
biphenyls. These data suggested that, in rats,             (c)    Dermal exposure
absorption of PCBs decreases as the number of              (i)     Humans
chlorine atoms increases.                                      Studies on exposure of capacitor workers
                                                           to PCBs suggested that these compounds are
(b)      Inhalation
                                                           well absorbed by skin contact (Wolff, 1985).
(i)     Humans                                             Skin samples collected from human cadavers
    There is indirect evidence for absorption of           and exposed in vitro to [14C]-labelled Aroclor
PCBs via inhalation in humans; several conge-              1254 and Aroclor 1242 retained 43–44% of the
ners have been detected in body fluids of people           administered dose over a 24-hour period when
exposed in occupational settings or frequenting            the mixtures were formulated in water (Wester
contaminated buildings, such as schools, where             et al., 1990, 1993). A lower retention was observed
air concentrations of PCBs have also been meas-            when PCBs were formulated in mineral oil or
ured (Wolff, 1985; Wolff et al., 1992; Schwenk             adsorbed on contaminated soil.
et al., 2002; Liebl et al., 2004).
                                                           (ii)  Experimental systems
(ii)    Experimental systems                                   In rhesus monkeys, percutaneous absorp-
     Hu et al. (2010) used a nose-only exposure            tion in vivo of [14C]-labelled Aroclor 1242 and
system to assess the time course of PCB vapour             Aroclor 1254 formulated in mineral oil was
uptake from commercial products in animals.                20.4 ± 8.5% and 20.8 ± 8.3% of the administered
Rats (average weight, 188 g) were exposed to               dose, respectively, as determined by urinary and
vapours of Aroclor 1242 (PCB concentration,                faecal excretion of radiolabel for 30 days after
2.4 mg/m3; total amount, 40 μg) for a total of             topical application (Wester et al., 1990).
2 hours, with a 1-hour break, and killed at 0, 1, 3, 6,        In rats given selected mono-, di-, tetra-
and 12 hours after exposure. Congeners detected            and hexachlorobiphenyls as a single dermal
in tissues included mostly PCBs with mono- or              dose (0.4 mg/kg bw), dermal penetration
di-ortho-substitution, ranging from mono- to               varied inversely with the degree of chlorina-
pentachlorobiphenyls, with the majority being              tion Garner & Matthews (1998). At 48 hours,
tri- and tetrachlorobiphenyls. PCB-20 + PCB-28             dermal penetration ranged from about 100% for
co-elution was most abundant in every tissue.              the monochlorobiphenyl to about 30% for the
When compared with the air mixture, most of                hexachlorobiphenyl.
the material retained in the tissues had shifted               In rats given a topical dose of [14C]-labelled
from mono- and dichlorinated PCBs to tri- and              PCB-77 or PCB-153, absorption at 24 hours
tetra- or even more highly chlorinated biphenyls.          after dosing ranged from 5% to 8% for both
The amount of PCBs measured in the five tissues            compounds (Hughes et al., 1992). Skin retention
collected (liver, lung, blood, adipose tissue, and         was 3–31% for PCB-77 and 3–12% for PCB-153.
brain) was 5 μg per rat. The measured body burden          Dermal absorption was similar for all application
(i.e. the sum of PCBs loaded at the end of expo-           forms (solid, aqueous paste, aqueous suspension,
sure) was 33 μg per rat, suggesting pulmonary              dissolved in ethanol). For PCB-153, absorption

314
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 477
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20     PageID.18177 Page 474 of
                                                      620
                                                                               Polychlorinated biphenyls


was significantly higher when PCB-153 was                  Some studies focused on transplacental
applied as a solid compared with in ethanol.           transfer of PCBs, as determined by measurement
    Male F344 rats were given single doses             of PCB concentrations and congener profiles
(0.4 mg/kg bw) of [14C]-labelled mono-, di-, tetra-    in maternal blood, placenta and cord blood.
and hexachlorobiphenyls applied to 1 cm2 areas         Tsukimori et al. (2013) investigated concentra-
of the dorsal skin (Garner et al., 2006). The more     tions of four non-ortho PCBs (PCB-77, PCB-81,
highly chlorinated PCBs were slowly absorbed           PCB-126, PCB-169) in maternal blood, placenta,
and accumulated in the adipose tissue and skin.        and cord blood in 19 pregnant women from
Excretion of absorbed radiolabel varied with           Fukuoka City, Japan. Mean concentrations were
chlorine content, ranging from 27% to about            3.95, 0.87, and 1.08 pg toxic equivalency (TEQ)/g
100% at 2 weeks after dosing (Garner et al., 2006).    lipid in maternal blood, placenta, and cord
                                                       blood, respectively. Among specific congeners,
4.1.2 Distribution                                     PCB-126 showed the highest ratio for cord blood
                                                       to maternal blood (0.3). PCBs are able to cross the
    The distribution of PCBs is dependent on the       placental barrier in humans, with PCB concen-
structure and the physicochemical characteris-         tration in cord blood being 25–50% of that in
tics of the individual congeners, and also on dose.    maternal blood.
                                                           A study of 360 second-grade schoolchildren
(a)     Humans                                         (a subgroup of the cohort in Hesse, Germany) in
    No studies of quantitative distribution in         1995 (Karmaus et al., 2001a, b) found a significant
humans after controlled exposure to PCBs were          dose-dependent relationship between the dura-
available to the Working Group. However, some          tion of breastfeeding (0, 1–4 weeks, 5–8 weeks,
information existed regarding the concentration        9–12 weeks, > 12 weeks) and blood concentra-
of PCBs in human tissues and biological fluids         tions of all organochlorine compounds, including
after occupational or dietary exposure. PCBs           PCBs. Breastfeeding for more than 12 weeks was
distribute preferentially to adipose tissue and        associated with a doubling of concentrations of
concentrate in human breast milk due to its high       organochlorine compounds in the children’s
fat content. The pattern of congeners observed in      blood.
tissues does not correspond with the profiles of           Scheele et al. (1992) measured the concen-
commercial PCB mixtures.                               trations of PCB-138, PCB-153, and PCB-180 in
    The most commonly detected PCBs in plasma          38 children with leukaemia and 15 children in a
and in adipose tissue of occupationally exposed        control group. The PCB concentrations in bone
individuals are the hexa- and heptachloro-             marrow were higher by two- to threefold than
biphenyls. PCB congeners with chlorine atoms           those in fat tissue; however, there was no signif-
                                                       icant difference between PCB concentrations in
in the 4 and 4ƍ positions were generally found at
                                                       bone marrow of children with leukaemia and of
relatively high concentrations, while PCBs with
                                                       children in the control group.
nonsubstituted 3,4-positions on at least one ring
                                                           PCB-28, PCB-52, PCB-101, PCB-138, PCB-153,
were present at lower concentrations (ATSDR,
                                                       and PCB-180 were analysed in six post-mortem
2000).
                                                       samples of human lung (Rallis et al., 2012). The limit
    In Greenlanders exposed through high               of quantification (LOQ) varied from 1.7–4.5 ng/g
consumption of fat from sea mammals, the               tissue. PCB-153 (detected in two cases), PCB-138
most abundant PCB congeners found in adipose           and PCB-180 (detected in three cases) were found
tissue, plasma, and liver were PCB-138, PCB-153,       at highest concentrations, ranging from < LOQ
and PCB-180 (Dewailly et al., 1999).                   to 6.3 ng/g.

                                                                                                         315
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 478
   Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.18178 Page 475 of
                                                    620
IARC MONOGRAPH – 107


    In 107 post-mortem samples of human brain             The concentration of OH-PCBs may comprise
(Mitchell et al., 2012), eight congeners (PCB-28,    10–20% of total PCBs in human serum, and as
PCB-95, PCB-105, PCB-118, PCB-138, PCB-153,          many as 38 different OH-PCBs were structur-
PCB-170, and PCB-180) were analysed. PCB-138,        ally identified in human plasma, pooled from
PCB-153, and PCB-180 were most frequently            10 randomly selected male donors. Only a few
detected, at average concentrations of 5.5–8 ng/g    of these make up the major proportion of the
lipid. PCB-95 was mainly detected in samples         OH-PCBs present in human blood (Hovander
from individuals with neurodevelopmental             et al., 2002).
disorders with a known genetic basis, compared            MeSO2 metabolites of PCBs were investigated
with neurologically typical controls.                in serum samples from pregnant women from
    In addition to the parent PCBs, hydroxyl-        Slovakia and in a selected number of paired samples
ated metabolites have been detected in human         of cord blood (Linderholm et al., 2007). The major
serum and adipose tissue (Fernandez et al.,          methylsulfone in most samples was a non-iden-
2008). The concentrations of hydroxylated PCBs       tified MeSO2-hexachlorinatedbiphenyl, followed
(OH-PCBs; 14 congeners), methylsulfonyl PCBs         by 4ƍ-MeSO2-PCB-101, 4ƍ-MeSO2-PCB-87, and
(MeSO2-PCBs; 24 congeners), and parent PCBs          4-MeSO2-PCB-149. The concentrations of MeSO2-
(17 congeners) in five paired samples of human       PCBs in maternal serum were about 1.5 times
liver and adipose tissue were reported by            higher than in the corresponding cord serum on
Guvenius et al. (2002). The sum of OH-PCB            a lipid-weight basis. In samples of human adipose
congeners was higher in liver (7–175 ng/g lipid)     tissue, 4-MeSO2-PCB-49 [4-MeSO2-2,2ƍ,4ƍ,5-
than in adipose tissue (0.3–9 ng/g lipid), with      tetraCB; 4ƍ-MeSO2-PCB-49], 4-MeSO2-PCB-101
3ƍ-OH-PCB-138 and 4ƍ-OH-PCB-130 as the               [4ƍ-MeSO2-PCB-101;            4-MeSO2-2,2ƍ,4ƍ,5,5ƍ-
predominant OH-PCB metabolites. The sum of           pentaCB], and 3-MeSO2-PCB-110 [5-MeSO2-
MeSO2-PCBs was of the same order of magni-           PCB-110; 3-MeSO2-2,3ƍ,4ƍ,5,6- pentaCB] were the
tude as OH-PCB congeners in the same samples:        predominant MeSO2 metabolites (Karásek et al.,
12–358 ng/g lipid and 2–9 ng/g lipid in liver and    2007).
adipose tissue, respectively. The concentrations
of parent PCBs were similar in liver and adipose     (b)   Experimental systems
tissue, at 459–2085 ng/g lipid and 561–2343 ng/g     (i)    PCB mixtures
lipid, respectively.                                     Adult rhesus monkeys were given Aroclor
    Concentrations and congener profiles of PCBs     1248 as a single dose at 1.5 or 3.0 g per kg bw by
and OH-PCBs in placenta samples from a popula-       gastric intubation, and killed after 4 days (Allen
tion in Madrid, Spain, were reported by Gómara       et al., 1974). At the lowest dose tested, average
et al. (2012). The sum of PCB concentrations in      concentrations found in liver, kidney, and brain
placenta samples ranged from 943–4331 pg/g           were 25, 12, and 17 μg/g tissue, respectively. In
fresh weight, and their hydroxylated metab-          another study, two groups of eight adult rhesus
olites showed a 20-times lower concentration         monkeys were exposed to diets containing
(53–261 pg/g fresh weight). PCB-52 and PCB-101       Aroclor 1248 at 2.5 ppm (Allen & Barsotti, 1976).
accounted for more than 44% of the total amount      After 6 months of exposure, the monkeys were
of PCBs. The OH-PCB profiles were dominated          successfully bred. After 2 months, milk samples
by 4-OH-PCB-187 and 4-OH-PCB-146, repre-             after birth were obtained from four lactating
senting > 50% of the sum concentration of            mothers exposed at 2.5 ppm. Concentrations of
OH-PCBs in the placenta samples.                     PCBs ranged from 0.154 to 0.397 μg per g milk in


316
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 479
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20     PageID.18179 Page 476 of
                                                      620
                                                                               Polychlorinated biphenyls


three samples of milk fat, and reached 16.44 μg        64%, 75%, and 10% respectively, 182 days after
per g in milk fat in the fourth sample.                removal of Aroclor 1254 at 2 mg/kg from the
    PCBs were analysed in blood, adipose tissue,       diet. Part of the decrease observed in the adipose
liver, kidney and brain from female rhesus             tissue and the liver resulted from a dilution effect
monkeys fed Aroclor 1254 at a daily dose of            due to weight increase in these tissues.
0, 5, 20, 40, or 80 μg/kg bw for approximately             The analysis of individual congeners in
6 years (16 animals per group) (Mes et al., 1995a).    tissues of rats fed diets containing Aroclor
Offspring were nursed for 22 weeks and fed no          1254 for 84 days demonstrated a limited accu-
additional PCBs until necropsy at approximately        mulation of PCB congeners with a low level of
120 weeks after birth. PCB concentrations in           chlorine substitution (tri- and tetrachlorobiphe-
all tissues of the adult monkeys (mothers and          nyls) (Nims et al., 1994). In these rats, time- and
offspring) increased with increasing dose. Mes         dose-dependent increases in the relative concen-
et al. (1994) reported that for groups exposed to      trations of PCB-138 and PCB-153 were detected
higher doses (≥ 40 μg/kg bw), tissues of infants       in the liver and adipose tissue. Increases in
from dosed dams contained higher concen-               PCB-99 concentrations in hepatic and adipose
trations of PCBs than tissues of infants from          tissues, and in PCB-156 in adipose tissue, were
control dams. The PCB distribution pattern in          also observed.
tissues from a dosed mother/infant pair differed           Aroclor 1254 was given to pregnant rats once
considerably. A larger percentage of heptachloro-      daily on days 7–15 of gestation (Curley et al., 1973).
biphenyls was found in the infants than in their       The concentrations of PCBs found in fetuses were
dams.                                                  higher by twofold in the group at 50 mg/kg bw
    In rats given a single dose of Aroclor 1254        compared with the group at 10 mg/kg bw. The
at 500 mg/kg bw by gavage, the highest PCB             mean concentrations of PCB-derived compo-
concentrations were found in adipose tissue            nents found in brain, liver, and kidney in wean-
(996 μg/g wet weight), liver (116 μg/g wet weight),    lings aged 21 days (27 days after the last dose was
and brain (40 μg/g wet weight), indicating that        given to the mother in the group at 10 mg/kg bw)
PCBs are able to cross the blood–brain barrier         were approximately 2, 4, and 2 μg/g wet tissue,
(Grant et al., 1971). The relative amounts of PCBs     respectively. Concentrations in milk sampled
in the brain, liver, spleen, blood, testes, heart,     from the same group were between 16 and
kidney, and adipose tissue of rats killed 3 weeks      25 μg/g.
after treatment were 10%, 16%, 20%, 21%, 22%,              Samples of brain, adipose tissue, and liver from
24%, 36%, and 67%, respectively, of those found        rat pups and dams exposed to Aroclor 1254 were
in animals killed after 2 days. In a subsequent        analysed by Shain et al. (1986). In adipose tissue,
long-term study, Grant et al. (1974) fed rats with     most congeners were detected at concentrations
Aroclor 1254 at a dietary concentration of 0, 2,       close to the feed concentration, but the following
20, or 100 mg/kg feed and found highest concen-        congeners accumulated to tissue concentrations
trations of PCBs after 246 days in adipose tissue,     10-fold those in the feed: PCB-176, PCB-146,
with concentrations reaching 26.1 ± 2.9 μg/g wet       PCB-138 + PCB-168 + PCB 178 (co-eluted), and
tissue at the lowest contamination tested (2 mg/kg     PCB-177. In the liver and the brain, the conge-
feed). Levels of PCBs in all tissues analysed were     ners present at the highest concentrations were
dose-related, and generally, the tissue concen-        PCB-85 and PCB-179 + PCB-188 (co-eluted).
trations did not increase significantly after 64       Bioaccumulation of congeners in the milk
days of exposure. The residues present in the          closely resembled that observed in fat samples
adipose tissue, liver, and brain had decreased by      from the dams. The chromatographic pattern

                                                                                                         317
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 480
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20     PageID.18180 Page 477 of
                                                       620
IARC MONOGRAPH – 107


of bioaccumulated congeners in pup liver was                The presence of MeSO2-PCB atropisomers was
different from that observed in the dams. The           determined in liver, lung, and adipose tissues of
congener found at the highest concentration in          rats orally exposed to Clophen A50. In all tissues
samples of newborn rat brain was PCB-85. Shain          analysed, especially lung, para-MeSO2 PCBs
et al. (1986) estimated that the transfer of PCBs       were more abundant than meta-derivatives. An
through the mammary gland and milk in rats              excess of the atropism 2(A2) of 4-MeSO2-PCB-149
may be 100 times higher than the transfer across        – (R)-3-MeSO2-PCB-149 – in lung extracts was
the placenta, resulting in a higher accumulation        observed (Larsson et al., 2002). The enantiomeric
during lactation than during pregnancy.                 enrichment of PCB atropoisomers was reported
    Kodavanti et al. (1998) investigated the            in selected tissues from rats exposed to Aroclor
congener-specific distribution of PCBs in blood,        1254 (Kania-Korwel et al., 2006). Both PCB-95
brain, liver, and adipose tissue of adult rats given    and PCB-149 were enantiomerically enriched to
repeated doses of Aroclor 1254 (30 mg/kg bw per         a significant extent in adipose tissue, liver, and
day; once per day, 5 days per week for 4 weeks).        skin.
Total PCB congeners in control rat brain were               A few studies on complex mixtures such
< 0.02 μg/g tissue. Mean concentrations of total        as Aroclor 1254 mention substantial retention
PCBs in treated rats in the frontal cortex, cere-       of certain congeners in lung of treated mice
bellum, and striatum were 15.1, 13.1, and 8.2 μg/g      (Anderson et al., 1993).
tissue, respectively; those in the blood, liver,            In mice exposed to contaminated soil
and adipose tissue were 1.6, 38.3, and 552 μg/g         (retrieved from a Superfund site before remedi-
tissue, respectively. In addition to differential       ation) through their bedding for 4 weeks, total
total uptake between tissues, there was differ-         PCB residues in skin and fat declined about 80%
ential accumulation of PCBs with respect to             during the 4-week recovery period. PCB resi-
number of chlorine substituents. In all tissues,        dues were detected in the ear skin (total PCBs,
heavily (hexa- to nona-) chlorinated congeners          208 mg/kg of tissue), trunk skin (total PCBs,
were present in higher proportions than in the          129 mg/kg of tissue), and in body fat (total PCBs,
parent mixture, Aroclor 1254, while less highly         370 mg/kg), confirming these tissues as impor-
(tetra- and penta-) chlorinated congeners were          tant PCB reservoirs (Imsilp & Hansen, 2005).
present to a lesser degree than their respective        (ii)    Individual congeners
proportions in Aroclor 1254. This shift towards
accumulation of heavily chlorinated congeners               Several experiments carried out in mammals,
appeared to be more pronounced in the brain             including non-human primates, confirm the data
than in liver and fat.                                  obtained with complex mixtures. The congeners
    In rats exposed via inhalation to vapour-phase      investigated were unlabelled or labelled PCB-3,
PCBs generated from Aroclor 1242 for 10 days,           PCB-5, PCB-15, PCB-30, PCB-31, PCB-47,
much higher amounts of PCBs (× 400) were found          PCB-65, PCB-77, PCB-101, PCB-116, PCB-118,
in liver and lung than in blood (Hu et al., 2010).      PCB-126, PCB-153, and PCB-196 (Goto et al.,
PCB-20 + PCB-28 (co-eluted), PCB-49 + PCB-69            1974a, b; Matthews & Anderson, 1975a, b; Abdel-
(co-eluted), PCB-52, PCB-60, PCB-61 + PCB-70 +          Hamid et al., 1981; Beran et al., 1983; Shimada
PCB-74 + PCB-76 (co-eluted), PCB-66, PCB-83 +           & Sawabe, 1984; Koga et al., 1990; van Birgelen
PCB-99 + PCB-112 (co-eluted), PCB-85 + PCB-116          et al., 1996; Pereg et al., 2001; NTP, 2006a, b, 2010).
+ PCB-117 (co-eluted), PCB-90 + PCB-101 +               In some cases, mixtures of individual congeners
PCB-113 (co-eluted), PCB-105, and PCB-118 were          were used (Öberg et al., 2002; NTP, 2006c, d).
the major congeners in these tissues.                   Taken together, the data indicated that an oral


318
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 481
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18181 Page 478 of
                                                     620
                                                                             Polychlorinated biphenyls


dose of PCBs results in an initially high concen-     of chlorine substituents and substitution pattern
tration in liver and serum, followed by a decrease    determine how well a particular PCB congener
in concentrations in the liver, and a concomitant     binds to and can be metabolized by the biotrans-
increase in adipose tissue and lipid-rich tissues.    formation enzyme (Matthews & Dedrick, 1984).
This redistribution generally occurred during         In general, congeners with more than four chlo-
the first week after dosing, and the differences      rine substituents are more slowly metabolized
between the congeners were mainly dependent           than those with four or fewer chlorines, and
on the number of chlorine atoms (ATSDR, 2000).        congeners with unsubstituted 3,4-positions in
In rodents, the hepatic retention/accumulation        one or both rings are more readily metabolized
of non-ortho-substituted PCBs such as PCB-126         than those without such substitution patterns
may occur to a higher extent than in adipose          (Hansen, 2001). Biotransformation enzymes with
tissue, including after long-term exposure (NTP,      similar functions often differ between animal
2006a). This was not the case for congeners with      species in properties of substrate recognition and
chlorine atoms in ortho positions, such as PCB-153    binding, which contributes to species differences
(van Birgelen et al., 1996; NTP, 2006a, b).           in metabolism. Very young animals often have
                                                      lower levels of several biotransformation enzymes
4.1.3 Metabolism                                      than adults, resulting in age-related differences in
                                                      metabolism (Hines, 2008). In rodents, sex affects
    There is evidence that most known PCBs are        the expression of several important biotransfor-
subject to biotransformation (metabolism) in          mation enzymes, particularly CYP, which can
humans and other animals through enzymatic            lead to sex-specific differences in PCB metab-
processes (Safe, 1993). Biotransformation is          olism. The reason that continuous exposure to
important for the eventual elimination of PCBs        certain PCB congeners can affect rate and extent
from the body, as most (but not all) of the metab-    of metabolism is that such exposure can result
olites are more water-soluble than the parent         in upregulation of expression of enzymes that
compound. As well as serving as substrates for        biotransform PCBs, through receptor-mediated
biotransformation enzymes, some PCBs and PCB          processes. PCBs that bind the aryl hydrocarbon
metabolites can interact with several drug-me-        receptor (AhR) (see Section 4.3.1) are known to
tabolizing enzymes as inducers or inhibitors, as      induce CYP isoforms in the 1 family (CYP1A1,
discussed further below.                              CYP1A2 and CYP1B1) as well as epoxide hydro-
    The first step in metabolism targets the          lase, some isoforms of uridine diphosphate-glu-
biphenyl ring carbons, and is catalysed by            curonosyltransferase (UGT) and glutathione
cytochrome P450 (CYP) monooxygenase                   S-transferase (GST) (Parkinson et al., 1980;
enzymes. Subsequent metabolism involves one           1983). PCBs that bind the nuclears receptors, the
or more of several other possible enzymatic path-     pregnane-X receptor (PXR) and the constitutive
ways (James, 2001). Some of the major pathways        androstane receptor (CAR) have been shown to
of PCB metabolism are illustrated in Fig. 4.1,        induce CYP3A4 and CYP2B isoforms (Petersen
with PCB-77 as an example. Fig 4.2 shows struc-       et al., 2007; Al-Salman & Plant, 2012).
tures of representative PCB metabolites. The rate         In the context of carcinogenesis, biotransfor-
and extent of biotransformation of a particular       mation to electrophilic metabolites that are more
PCB congener depend upon its chlorination             chemically reactive than the parent PCB is likely
pattern, the number of chlorine substituents, the     to be an important component. Being more
species, age, and sometimes sex of the animal,        biotransformed, the metabolized congeners are
and in some cases whether or not the exposure         more likely to undergo bioactivation.
is continuous or a single exposure. The number

                                                                                                      319
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 482
                                                                         Fig. 4.1 Metabolic pathways for polychlorinated biphenyls, showing PCB-77 (3,3ƍ,4,4ƍ-tetrachlorobiphenyl) as an example




                                                                   320
                                                                                                                  &O                                                                            &O                                                                          &O                                 &O
                                                                                                                                                                                                           5HDUUDQJHPHQW
                                                                                                                                  3                                                                     DQG1 ,+ VKLIW
                                                                                                                                                                                                                                     +2                                                  &O
                                                                                                                  &O                                                                            &O                                                                          &O                                 &O
                                                                                                                                                    2                                                                                                                              
                                                                         &O                                                        3         &O                                                                                   &O                                                 +2

                                                                                    &O                   3                                                    &O                      &O                                                       &O                                               &O

                                                                         )XUWKHUR[LGDWLRQ                                                          2
                                                                                                                     &O
                                                                         WRGLK\GUR[\
                                                                                                                                                                                         &O                                                       &RQMXJDWLRQZ LWKJOXFXURQLGHRUVXOIDWH
                                                                         PHWDEROLWH
                                                                                                                                                                                                                                                                                                                    IARC MONOGRAPH – 107




                                                                                                                                                                                                                                                  RUIXUWKHUR[LGDWLRQWRGLK\GUR[\
                                                                                                                                                                            * 67                                                                  PHWDEROLWHV
                                                                                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                     &O                    &O
                                                                                                                                                                                        2
                                                                                                                                                         &O
                                                                           &O                     2+                                                                                                                                                                                               &O
                                                                                                                                                                        +2
                                                                                                                                                                                                                                                        1+
                                                                                     &O                                                                                                         1+
                                                                                                                                                                                                                                             2                     6
                                                                                             8 * 768 /7                                                                                                                                                                                          &O
                                                                                                                  &O                                2            +1
                                                                                                                                                                                                               &O            **7                  +1
                                                                                                                                                                            2                                                                                   &O
                                                                                                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                                                  &O                            +1                      6                                                                                                     &O
                                                                                                                                                                                                               &O                                   2         2+
                                                                                                                                                                                                                                                                                                                                           620




                                                                                                                                                                                                                                                                            &\VWHLQ\OJO\FLQDVH
                                                                          &O                     2 62  +                                  2




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                       &O
                                                                                                                                                                                                                                                                                                   &O
                                                                                    &O                               &O                                 2+                                                                                              1+
                                                                                                                                                                  2                 &O
                                                                                                                                                                                                                                           2                      6
                                                                                                                                                                                                                       &O
                                                                                                                                                                                                                              1DFHW\O                                                            &O
                                                                                                                     &O                                                1+
                                                                                                                                                                                                                              WUDQVIHUDVH
                                                                                                                                                                                                                                                   2+
                                                                                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                                2 +               &22+                       2                      6                                                                                                   F\VWHLQH6FRQMXJDWH
                                                                                                                                                                                                                                                               &O
                                                                           &O                    2                                        +                                                                            &O




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 483
                                                                                                                                                                                                                                                                                        β−O\DVH
                                                                                                                                                                                                                                                                             &O
                                                                                     &O                                                   2+                      2+
                                                                                                             +2           +         2+                                             &O
                                                                                                         +
                                                                                                                                                                                                                                                                                              &O
                                                                                                                              +                                                                  &O                          &O
                                                                                                                                               &O
                                                                                                     2                                                                                                                              0 HWK\O
                                                                                                                                                                                + &                                                WUDQVIHUDVH           +6
                                                                                          + &                                                          )0 2 RU3                                                                                                                         &O
                                                                                                                                                                                            6
                                                                                                     6
                                                                                                                                                                                                                             &O
                                                                                             2                                                 &O
                                                                                                                                                                                                                                                          &O
                                                                                                                                                                                        &O
                                                                                                  &O                                                                                                                                                                   &O
                                                                                                                                                                                                      &O
                                                                                                                &O

                                                                         P450, cytochrome P450; UGT, UDP-glucuronosyltransferase; SULT, 3ƍ-phosphoadenosine-5ƍ-phosphosulfate-sulfotransferase; GST, glutathione-S-transferase; GGT, gamma-glutamyl
                                                                         transpeptidase; FMO, flavin monooxygenase
                                                                         The NIH shift causes non-enzymatic migration of chlorine atoms to an adjacent carbon.
                                                                                                                                                                                                                                                                                                                                                   PageID.18182 Page 479 of




                                                                         Compiled by the Working Group
 Case 2:15-cv-00201-SMJ                  ECF No. 388-2              filed 01/28/20                          PageID.18183 Page 480 of
                                                                  620
                                                                                                                 Polychlorinated biphenyls


Fig. 4.2 Representative metabolites derived from PCB-77 (3,3ƍ,4,4ƍ-tetrachlorobiphenyl)
                                                                                    &O



                                                                                    &O


                                                &O

                                                             &O

                                                   WHWUDFKORURELSKHQ\O SDUHQW



                                                                                                                           &O
                                                &O


                                                                                                                           &O
                                                &O
                 2
                                                                            +2
                &O
                                                                                              2+
                          &O

          DUHQHR[LGHRI  WHWUDFKORURELSKHQ\O                        GLK\GUR[\GLFKORURELSKHQ\O
                                                                                 FDWHFKROPHWDEROLWH

                                                &O                                                                    &O


                &O
                                                &O                                                                    &O


               +2                                                          &O                       2 62  +

                          &O                                                             &O

             K\GUR[\  WHWUDFKORURELSKHQ\O                 K\GUR[\  WHWUDFKORURELSKHQ\O VXOIDWH

                                                                                                                 &O
                                          &O


                                                                                                                 &O
                                          &O
                                                                                                               2 +            &22+
                                                                      &O                       2                                      +

                                                                                    &O                                                2+
                     2+                                                                                     +2        +          2+
                                                                                                        +
                                                                                                                          +
                K\GUR[\GLFKORURELSKHQ\O
                                                                    K\GUR[\   WHWUDFKORURELSKHQ\O JOXFXURQLGH

                                           &O
                                                                                                                                &O
                     2+
                                                                                     2
                                                                           + &
                                                                                     6
                                           &O
                                                                                2                                               &O


                                                                                    &O
                     2+
                                                                                                   &O


                 GLK\GUR[\GLFKORURELSKHQ\O                    PHWK\OVXOIRQ\O  WHWUDFKORURELSKHQ\O
                VHPLTXLQRQHPHWDEROLWH                                  PHWK\OVXOIRQHPHWDEROLWH



                                                                                                                                           321
  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 484
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18184 Page 481 of
                                                      620
IARC MONOGRAPH – 107


   The following sections describe the different       isoforms usually metabolize the same congeners
enzymatic pathways known to be involved in             in rat (Morse et al., 1995; Warner et al., 2009; Wu
PCB metabolism.                                        et al., 2011), mouse (Curran et al., 2011), and other
                                                       species such as fish (Schlezinger et al., 2000).
(a)     CYP                                            Studies have suggested that congeners with one
    The first step in biotransformation of PCBs is     or no ortho-chlorine substitutent are more likely
introduction of oxygen, catalysed by one or more       to be metabolized by CYP1 family isoforms.
members of the CYP superfamily of monooxy-             Although it has not been explicitly demon-
genase enzymes (Guengerich, 2008). Two mech-           strated, CYP1B1 metabolizes many of the same
anisms are known, H• radical abstraction and           substrates as CYP1A1 and CYP1A2 (Shimada
recombination of the short-lived chlorobiphenyl        et al., 1997) and may also metabolize congeners
radical with an OH• radical from the active site of    with one or no ortho chlorine. However, CYP1B1
CYP to give a hydroxylated (phenolic) metabolite,      protein is not constitutively expressed in liver, the
and formation of an arene oxide by addition of         major drug-metabolizing tissue, and is generally
oxygen across an aromatic bond in the biphenyl         very low in normal tissues (Murray et al., 2001).
ring. The arene oxide is an electrophilic metab-       Congeners with two or more ortho-chlorine
olite that can rearrange non-enzymatically to          substituents are usually metabolized by CYP2A,
                                                       CYP2B, CYP2C and CYP3A subfamily isoforms.
form a phenolic metabolite. If one of the carbons
                                                       It is not well understood which isoforms are
that forms part of the arene oxide is substituted
                                                       involved in monooxygenation of each known
with chlorine then, during the non-enzymatic
                                                       PCB congener. This is partly because of difficul-
rearrangement, that chlorine can migrate to
                                                       ties in studying monooxygenation of some of the
the adjacent non-chlorine-substituted carbon,
                                                       congeners in vitro with hepatic microsomes or
while the phenolic hydroxy group attaches to
                                                       expressed recombinant individual CYP isoforms.
the carbon previously substituted with chlorine,       The less chlorinated congeners, which tend to be
a mechanism known as the NIH shift (shown              readily metabolized by CYP, are easily studied in
in Fig. 4.1). Alternatively, the arene oxide may       vitro; however, until recently they attracted much
undergo further metabolism by epoxide hydro-           less attention than the more highly chlorinated
lase or GST, or may bind with a nucleophilic site      congeners (Espandiari et al., 2004). The difficulty
on DNA, such as the N7 of guanine, to form an          in studying highly chlorinated congeners is that
adduct.                                                they are very slowly metabolized, and conditions
    As noted above, the chlorine substitution          for incubation in vitro are difficult to set up to
pattern, number of chlorine substituents and           produce sufficient hydroxylated metabolite for
presence or absence of unsubstituted 3,4-posi-         analysis. With increasingly sensitive analyt-
tions are important factors in determining how         ical techniques, this problem can be overcome
readily a particular congener is metabolized by        (Yamazaki et al., 2011). While some early publi-
CYP. There are more than 50 isoforms of CYP in         cations claimed that certain congeners did not
humans, and a similar number in experimental           produce metabolites in particular species (Murk
animals (Guengerich, 2008). Studies to date have       et al., 1994), these congeners were later shown
shown that several human isoforms can biotrans-        through studies in vivo to produce hydroxylated
form one or more PCB congeners; these include          metabolites (Buckman et al., 2007).
CYP1A1, CYP1A2, CYP2A6, CYP2B6, CYP2C8,                    An important determinant of the activity of
CY2C9, CYP2C19, and CYP3A4 (Ariyoshi et al.,           CYP is whether or not the isoform that metab-
1995; McGraw & Waller 2006, 2009; Warner               olizes a particular congener is subject to induc-
et al., 2009; Yamazaki et al., 2011). Related          tion, either through exposure to PCBs or through

322
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 485
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20   PageID.18185 Page 482 of
                                                     620
                                                                           Polychlorinated biphenyls


exposure to other agents known to induce that         evidence that these compounds are enantio-
form of CYP. For example, many congeners              selectively metabolized, resulting in depletion
with no or one ortho chlorine are metabolized         of one enantiomer through metabolism, while
by CYP1A1 or CYP1A2 (Curran et al., 2011),            the form that is resistant to metabolism accu-
and these congeners, like dioxin, polycyclic          mulates (Kania-Korwel et al., 2008; Lehmler
aromatic hydrocarbons and some components             et al., 2010). Forms of CYP identified as metab-
of tobacco smoke, induce CYP1A1 and CYP1A2            olizing chiral PCBs are rat CYP2B1 and human
by binding to and activating AhR (Parkinson           CYP2B6. For example, there was evidence that
et al., 1983; Safe, 1993). CYP1B1 is also induced     PCB-45, PCB-84, PCB-91, PCB-95, PCB-132 and
by compounds that bind and activate AhR               PCB-136 were enantioselectively metabolized to
(Murray et al., 2001). A study in which wildtype      hydroxylated metabolites in vitro by purified rat
and knockout mouse strains were exposed in            CYP2B1 and human CYP2B6, leading to altera-
utero and by lactation to a complex mixture of        tions in the enantiomeric fractions of the parent
PCBs showed that mice with poor-affinity AhR          congeners (Warner et al., 2009). The positions
and lacking CYP1A2 (Cyp1a2(–/–) knockout) had         of hydroxylation were not identified. In a sepa-
higher concentrations of congeners with no or         rate study, rat liver microsomes preferentially
one ortho chlorine in tissues than mice with          metabolized (+)-2,2ƍ,3,3ƍ,6,6ƍ-hexachlorobiphenyl
high-affinity AhR and CYP1A2 (Cyp1a2(+/+) wild-       (PCB-136) to 5-hydroxy-PCB-136 (5-OH-PCB-
type), consistent with low metabolism of these        136), and treatment of rats with phenobarbital,
PCB congeners in the knockout mice (Curran            which induces CYP2B1, further increased the
et al., 2011). PCBs with two or more ortho chlo-      formation of 5-OH-PCB-136 from (+)-PCB-136,
rines and at least one para chlorine interact with    compared with untreated rats, thereby leaving an
rat and human CAR and induce CYP2B family             excess of the less readily metabolized (–)-PCB-
isoforms, including CYP2B1 and CYP2B6 in a            136 (enantiomeric enrichment) (Wu et al., 2011).
similar manner to the classic inducer, phenobar-      There was also a slight increase in 5-OH-PCB-
bital (Parkinson et al., 1980; Al-Salman & Plant,     136 formation in dexamethasone-treated rats,
2012). Some PCBs with two or more ortho chlo-         which have induced CYP3A, compared with
rines have been shown to bind to the human and        controls. The minor metabolites, 4-OH-PCB-136
rat PXR and to human CAR, resulting in upreg-         and 4,5-dihydroxy-PCB-136 were also formed
ulation of CYP3A4 (Waller et al., 1996; Petersen      preferentially by microsomes from phenobarbi-
et al., 2007; Al-Salman & Plant 2012). CYP3A4         tal-treated rats compared with controls. Since
converts PCB-101 and PCB-118 to hydroxylated          the ryanodine receptor is sensitized only by
metabolites (McGraw & Waller, 2009). Activation       (–)-PCB-136, more rapid metabolism of (+)-PCB-
of CAR also results in upregulation of CYP2B          136 means that the more toxic enantiomer is
isoforms, several of which have been shown to         preferentially retained in the body.
metabolize PCBs with two or more ortho chlo-              Once formed, OH-PCBs are sometimes
rines. For example, human CYP2B6 and the              further hydroxylated by CYP and perhaps other
related enzyme, canine CYP2B11, were shown to         oxygenases to dihydroxy-PCBs (McLean et al.,
convert PCB-153 to the 3-hydroxylated metabo-         1996a; Garner et al., 1999; Wu et al., 2011). If
lite, albeit very slowly (Ariyoshi et al., 1995).     the two OH groups are ortho to each other, the
     An interesting subgroup of PCBs comprises        metabolites are termed catechols (Garner et al.,
the 19 chiral PCB congeners, all of which have        1999), and if the two OH groups are para to each
three or more ortho chlorines, which limit            other, the metabolites are termed hydroquinones
rotation around the biphenyl bond. There was          (or semiquinones) (Fig. 4.2).

                                                                                                   323
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 486
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.18186 Page 483 of
                                                       620
IARC MONOGRAPH – 107


(b)     Other oxidative enzymes                         at high concentrations, perhaps by competitive
    PCB catechols and hydroquinones can                 inhibition of CYP1A by PCB-77 (Hahn et al.,
undergo oxidation to PCB quinones, which are            1993). Formation of ROS through uncoupling
electrophilic, potentially reactive, metabolites.       of the CYP1A cycle has been demonstrated with
One pathway for quinone formation is through            two other non-ortho-substituted PCB conge-
the action of prostaglandin endoperoxide H              ners, PCB-126 and PCB-169 (Schlezinger et al.,
synthase, an enzyme expressed in extrahepatic           2006). PCB-126 and PCB-169 were also shown
tissues, including prostate, ovary, and breast          to uncouple human CYP1B1 and produce ROS
(Wangpradit et al., 2009). Hydroquinones can            (Green et al., 2008). Since CYP1B1 is expressed
also be converted to quinones by peroxidases such       and inducible in tissues that are frequent targets
as horseradish peroxidase, myeloperoxidase, and         for cancer, including colon, breast, lung, endo-
lactoperoxidase (Srinivasan et al., 2002).              metrium, ovary, and prostate, formation of ROS
                                                        in these tissues could result in genotoxicity.
(c)     Epoxide hydrolase                                   PCB metabolism by peroxidases and prosta-
                                                        glandin H synthase (also called cyclooxygenase;
    If not quickly rearranged to form a phenolic
                                                        COX) can also give rise to ROS (Gonçalves et al.,
metabolite, an arene oxide metabolite can be
                                                        2009). Another pathway leading to ROS produc-
converted to a dihydrodiol by addition of water,
                                                        tion during PCB metabolism occurs when quinone
in a reaction catalysed by epoxide hydrolase (Ota
                                                        metabolites are formed. Quinones undergo redox
& Hammock, 1980). The dihydrodiol metabolite
                                                        cycling through reaction with glutathione (GSH)
is generally non-toxic and readily eliminated as
                                                        to form adducts through Michael addition. The
the dihydrodiol or as a glucuronide conjugate.
                                                        quinone-GSH-adduct can be converted back
It has been suggested that dihydrodiol metab-
                                                        to the semi-quinone or catechol and recycled
olites of PCBs may be oxidized by dihydrodiol
                                                        through this pathway (Amaro et al. 1996; Oakley
dehydrogenase to the corresponding catechol
                                                        et al., 1996a). This cycling results in depletion of
metabolite, thereby restoring aromaticity to the
                                                        the important cellular antioxidant, GSH, which
ring (Garner et al., 1999). Furthermore, catechols
                                                        can cause oxidative stress to the cell and forma-
could be converted to the ortho quinone, which is
                                                        tion of ROS. Redox cycling of the 2ƍ,5ƍ-dihydroxy
chemically reactive and can bind to protein and
                                                        metabolite of PCB-12 has been shown to result in
DNA (Zhao et al., 2004).
                                                        DNA adducts through formation of ROS (Oakley
(d)     PCB oxygenation and formation of ROS            et al., 1996a).
    PCB biotransformation by CYP can some-              (e)   GST
times give rise to formation of reactive oxygen
                                                            Arene oxide metabolites of PCBs are poten-
species (ROS) of PCBs, through uncoupling of
                                                        tial substrates for GSTs, as shown in Fig. 4.1.
the CYP cycle. Formation of ROS during PCB
                                                        After initial formation of a conjugate with GSH,
monooxygenation by CYP most likely occurs if
                                                        the two terminal amino acids of the tripeptide
the congener binds to the CYP substrate-binding
                                                        are enzymatically removed, leaving a cysteine
site in an orientation that is not favourable for
                                                        conjugate of the PCB. This metabolite may be
rapid monooxygenation: this has been demon-             converted to a mercapturic acid, which is readily
strated for PCB-77 biotransformation by CYP1A           excreted in urine or bile (Bakke et al., 1982).
from fish and other vertebrates (Schlezinger et al.,    Alternatively, the cysteine conjugate may be a
1999, 2000). PCB-77 has been shown to inhibit           substrate for cysteine conjugate β-lyase, which
ethoxyresorufin O-deethylase (EROD) activity            converts the cysteine conjugate to a thiol. The

324
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 487
      Case 2:15-cv-00201-SMJ        ECF No. 388-2         filed 01/28/20    PageID.18187 Page 484 of
                                                        620
                                                                                Polychlorinated biphenyls


thiol metabolite of the PCB can then be methyl-              Studies of glucuronidation have not been
ated by methyltransferase and oxidized by flavin         conducted with human liver microsomes or
monooxygenase or CYP to yield the MeSO2-PCB              UGTs; however, two studies demonstrated
(Mio & Sumino 1985). Depending on its structure,         formation of glucuronide conjugates with several
the MeSO2-PCB metabolite may not be readily              OH-PCB metabolites, using rat liver microsomes
excreted and may accumulate in tissues, particu-         and expressed rat UGTs in yeast strain AH22
larly liver, lung, and adipose tissue (Haraguchi         (Tampal et al., 2002; Daidoji et al., 2005). In a
et al., 1997a, b; Guvenius et al., 2002; Hovander        further study of OH-PCB glucuronidation, it
et al., 2006; Karásek et al., 2007). Chiral PCBs         was noted that rates of conjugation varied with
were shown, by analysis of the MeSO2-PCBs                the particular OH-PCB substitution pattern,
present in human adipose tissue, seal blubber and        in catfish as well as in rats (Sacco et al., 2008).
pelican muscle, to form MeSO2-PCBs in an enan-           Those OH-PCBs with only one chlorine flanking
tioselective manner (Karásek et al., 2007). Tissue       a 4-OH group exhibited a higher Vmax for glucu-
accumulation can occur in fatty tissues because          ronidation than OH-PCBs with a 4-OH-3,5-
the MeSO2-PCBs are very lipid soluble, especially        dichloro substitution pattern. The more slowly
those that are highly chlorinated. Accumulation          glucuronidated 4-OH-3,5-dichloro-substituted
in lung appears to be due to specific binding            OH-PCBs were shown to be more potent inhibi-
of the MeSO2-PCBs to an uteroglobin-like                 tors of human estrogen sulfotransferase (human
protein/PCB-binding protein, a protein that is           SULT1E1) than those lacking two flanking chlo-
synthesized in non-ciliated bronchiolar Clara            rine atoms (Kester et al., 2000).
cells of the lung epithelium (Nordlund-Möller                In addition to a study in rabbits, which were
et al., 1990; Anderson et al., 1993). Formation of       shown to excrete glucuronide and sulfate conju-
MeSO2-PCBs and their retention in tissues are of         gates of OH-PCB-3 (Block & Cornish, 1959),
concern because several of these metabolites have        further evidence that OH-PCBs are sulfonated
been shown to interact with the glucocorticoid           in vivo was provided by a study of the fate of
receptor (Johansson et al., 1998), and to be antiest-    PCB-3 in male rats given a dose of 112 mg/kg
rogenic (Letcher et al., 2002). Some MeSO2-PCBs          bw by intraperitoneal injection (Dhakal et al.,
such as 3-MeSO2-2,2ƍ,4ƍ,5-tetrachlorobiphenyl            2012). The major metabolite was the 4ƍ-sulfate of
[3ƍ-MeSO2-PCB-49] and 3-MeSO2-2,2ƍ,4ƍ,5,5ƍ-              PCB-3, with little evidence for the glucuronide
pentachlorobiphenyl [3ƍ-MeSO2-PCB-101] were              conjugate; 4ƍ-OH-PCB-3 was converted to the
potent inducers of CYP2B1 and CYP2B2 in rats             4ƍ-sulfate conjugate by rat SULT1A1 (Liu et al.,
(Kato et al., 1997).                                     2009). The 4ƍ-OH-PCB-3 was also a substrate
                                                         for human hepatic cytosolic SULT1A1 (Wang
(f)     Glucuronosyltransferase and                      et al., 2006). Other OH-PCBs tested were very
        sulfotransferase                                 poor substrates for human SULT1A1 (Wang
    OH-PCBs may be expected to be conju-                 et al., 2006), human SULT2A1 (Liu et al., 2006;
gated with glucuronic acid or sulfate to form            Ekuase et al., 2011), rat liver SULT1A1, or rat liver
non-toxic, readily excreted metabolites, in              SULT2A3 (Liu et al., 2009).
reactions catalysed by uridine 5ƍ-diphos-                    As noted above, OH-PCBs with a 4-OH-3,5-
phate-(UDP)-glucuronosyl transferase (UGT) or            dichloro- structural motif are potent inhibi-
3ƍ-phosphoadenosine-5ƍ-phosphosulfate (PAPS)-            tors of human SULT1E1, with 17-β-estradiol as
sulfotransferase (SULT). Glucuronide and sulfate         substrate (Kester et al., 2000). Recent studies
conjugates of a hydroxylated metabolite of PCB-3         showed that some OH-PCBs inhibit sulfona-
were identified in urine of rabbits given 1 g by         tion of dehydroepiandrosterone (DHEA), cata-
gavage (Block & Cornish, 1959).                          lysed by human SULT2A1 or rat SULT2A3 (Liu

                                                                                                          325
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 488
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.18188 Page 485 of
                                                       620
IARC MONOGRAPH – 107


et al., 2006, 2009; Ekuase et al., 2011). As well as    4.1.4 Excretion
inhibiting sulfonation of estradiol and DHEA,
OH-PCBs inhibit sulfonation and glucuronida-            (a)   Humans
tion of xenobiotic substrates. Several OH-PCBs              Two well designed studies (taking into
were potent inhibitors (low μM values for IC50,         account ongoing exposure and body weight
the concentration producing 50% inhibition) of          changes, and not limited by small sample size
sulfonation of 3-hydroxy-benzo[a]pyrene cata-           or short sampling interval) showed that highly
lysed by human liver cytosol, human SULT1A1             chlorinated congeners persist in the body, with
and human SULT1E1, but were very weak inhib-            half-lives averaging about 8–15 years, while less
itors or did not inhibit SULT1A3 (Wang et al.,          chlorinated PCBs clearly have shorter half-lives
2005).                                                  (Table 4.1; Grandjean et al., 2008; Ritter et al.,
                                                        2011).
(g)     Sites of metabolism                                 Few studies on the faecal (Schlummer et al.,
     For most xenobiotics, including PCBs, the          1998; Moser & McLachlan, 2001), or urinary
liver is the major organ of metabolism, as most         excretion (Price et al., 1972; ATSDR, 2000) of
of the drug-metabolizing enzymes are expressed          PCBs in humans have been published. A substan-
in liver in high concentrations. This is true for       tial part of absorbed or retained PCBs may be
several isoforms of CYP, epoxide hydrolase, GST,        eliminated via breast milk (see Section 1.4 in
glucuronosyltransferase, and sulfotransferase;          this Monograph). Concentrations varying from
however, the liver is not the only site where these     9 to 1915 ng/g lipid have been reported in the
enzymes are expressed. The intestine expresses          general population. Not only parent compounds,
many of the same enzymes as the liver. The liver        but also OH-PCBs were detected in breast milk.
is able to convert PCBs to reactive metabolites,        Traces of OH-PCBs (median of the sum of 12
and to respond to PCBs that interact with AhR,          congeners, 3 pg/g milk) were found in milk
but the role of metabolism in other tissues is not      samples collected in 2000–2001 from 15 mothers
always clear. Tissues where there are associations      living in Stockholm; the ratio of total PCBs to
between PCB exposure and cancer include the             total OH-PCBs was approximately 1400, and the
liver, lung, oral mucosa, uterus, thyroid, pancreas,    major metabolite was an unresolved mixture of
adrenal, breast, skin, blood and lymphatic              4-OH-CB-107 [4-OH-2,3,3ƍ,4ƍ,5-pentaCB; 4-OH-
system, and these effects in some instances may         PCB-109] and 4ƍ-OH-CB-108 [4ƍ-OH-2,3,3ƍ,4,5ƍ-
be due to tissue distribution of PCBs or metabo-        pentaCB; 4-OH-PCB-107] (Guvenius et al., 2003).
lite. As noted above, CYP1B1 is inducible by AhR        Adenugba et al. (2009) analysed 15 samples of
agonists and has been shown to be expressed in          human bile, collected endoscopically, for seven
colon, breast, lung, endometrium, ovary and             PCB congeners (PCB-28, PCB-52, PCB-101,
prostate (Schmidt & Bradfield, 1996; Green et al.,      PCB-118, PCB-153, PCB-138, and PCB-180).
2008). Prostaglandin endoperoxide H synthase,           Total PCB concentrations in bile ranged from 6
implicated in formation of quinone metabolites          to 49 ng/mL, and PCB-28 was the predominant
from OH-PCBs, is expressed in high concentra-           congener.
tions in the prostate gland, and is also found in
ovary and breast (Wangpradit et al., 2009). The         (b)   Experimental systems
skin contains inducible CYP1A, as well as other             Elimination half-lives have been estimated
drug-metabolizing enzymes (Costa et al., 2010).         in different animal species. In rats, elimination
                                                        half-lives vary from days (di- and trichloro-
                                                        biphenyl) to more than 3 months (penta- and

326
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 489
    Case 2:15-cv-00201-SMJ                   ECF No. 388-2     filed 01/28/20    PageID.18189 Page 486 of
                                                             620
                                                                                     Polychlorinated biphenyls



Table 4.1 Estimated human elimination half-lives for nine PCB congeners at background
concentrations

Age group       Elimination half-life (years)
                PCB-28       PCB-52    PCB-105    PCB-118    PCB-138   PCB-153    PCB-170   PCB-180    PCB-187
Childrena       NR           NR        5.4        5.7        3.7       8.4        7.6       9.1        8
Adultsb         5.5          2.6       5.2        9.3        10.8      14.4       15.5      11.5       10.5
aGrandjean et al. (2008), n = 200
bRitter et al. (2011), n = 229
NR, not reported
Adapted from Ritter et al. (2011)


hexachlorobiphenyl), while a half-life of approx-             (PCB-31) was isolated from the urine of rats
imately 10 months was estimated for Aroclor                   treated with this congener (Bakke et al., 1982).
1254 in weanling pigs (ATSDR, 2000). Half-lives               This metabolite represented 0.3% of the admin-
of a group of congeners (PCB-105, PCB-118,                    istered dose of 4 mg per rat. About 57% of the
PCB-128, PCB-138, PCB-153, PCB-156, PCB-157,                  administered dose was excreted in the bile,
PCB-180, PCB-183) were estimated in monkeys                   and 30–35% was present as metabolites in the
dosed with Aroclor 1254. On average, half-lives               mercapturic acid pathway.
varied from 0.4 years (PCB-105) to 1.9 years                      Lactation is also a major route of excretion
(PCB-128); however, a wide range of estimates                 of PCBs in animals. In monkeys exposed to
(0.42–7.58 years, depending on individuals) was               different doses of Aroclor 1254 in long-term
reported for PCB-128 (Mes et al., 1995b). [These              studies, approximately 4% of the intake was
data indicated that PCB half-lives vary according             eliminated in milk (Mes et al., 1994). The transfer
to species, and that PCB half-lives are longer in             of [14C]-labelled congeners PCB-77, PCB-126,
humans than in experimental animals, including                PCB-169, and PCB-105 to milk has been inves-
monkeys.]                                                     tigated in mice (Sinjari et al., 1996). These
    In rodents, PCBs administered by different                compounds were administered intraperitoneally
routes are mainly excreted in the faeces, with                to lactating mice at a single dose of 2.0 μmol/
urine usually representing a minor route of                   kg bw each on postnatal day 11. Concentrations
excretion.                                                    of PCB-126, PCB-169 and PCB-105 in milk
    PCB metabolites that have been identified in              1 day after administration were higher (1450–
urine are mentioned in Section 4.1.3. In addi-                2520 pmol/mL) than concentrations of PCB-77
tion to OH-PCBs and dihydroxylated PCBs and                   (580 pmol/mL).
corresponding glucuronides also observed in                       In addition to these routes of elimination,
other studies, the elimination in urine of sulfated           other minor pathways have been reported.
metabolites of PCB-3, PCB-3 2ƍ-sulfate, PCB-3                 Studies by Yoshimura & Yamamoto (1975) on
3ƍ-sulfate, and PCB-3 4ƍ-sulfate after a single               PCB-66 in rats have suggested that excretion of
intraperitoneal dose of PCB-3 (112 mg/kg bw) was              unmetabolized PCB through the small intes-
reported. In rats, approximately 3% of the admin-             tinal wall may occur. In other experiments with
istered dose was excreted in the urine as sulfates            rats, PCBs were excreted unchanged in hair and
over 36 hours, with peak excretion occurring                  through the skin (Matthews et al., 1976).
10–20 hours after exposure (Dhakal et al., 2012).
Mercapturic acid of [14C]-2,4ƍ,5-trichlorobiphenyl


                                                                                                              327
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 490
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20     PageID.18190 Page 487 of
                                                       620
IARC MONOGRAPH – 107


4.2 Genetic and related effects                         observed between cytogenetic effects and PCB
                                                        blood concentrations. [The Working Group
    Since the first IARC Monograph on PCBs              was not able to determine how the PCB plasma
(IARC, 1978), the genetic and related effects           concentrations were measured. No quantita-
of PCBs have been studied in several experi-            tive data were provided on the exposure of the
mental systems and in humans (for details and           workers to benzene and formaldehyde, or on
references, see Tables 4.2, 4.3, 4.4, 4.5, 4.6), and    whether all three groups were similarly exposed
summarized in numerous reviews (Safe, 1989;             to benzene and formaldehyde. The choice of
Silberhorn et al., 1990; ATSDR, 2000; Ludewig,          control group used for the t-test analysis was not
2001).                                                  clearly indicated].
                                                            An increase in structural chromosomal
4.2.1 Exposed humans                                    aberration in lymphocytes was also observed in
                                                        workers occupationally exposed to PCBs when
    Several studies have used cytogenetic effects
                                                        compared with a non-exposed control group;
(structural chromosome aberration, sister-chro-
                                                        however, no information on PCB blood concen-
matid exchange, and DNA adducts) in cells from
                                                        trations or confounders was available (Joksić &
body fluids (blood and semen) as biomarkers
                                                        Marković, 1992).
in humans occupationally or environmentally
                                                            Peripheral blood lymphocytes from male
exposed to PCBs (see Table 4.2).
                                                        workers (n = 21) exposed occupationally to
(a)     Genotoxicity and cytogenicity from              PCBs for 2–5 years at a factory decontaminating
        occupational exposure                           industrial transformers and capacitors and from
                                                        workers in an industrial control group (87; 53
    Peripheral lymphocytes from 32 workers
                                                        men and 34 women) were analysed for struc-
exposed occupationally to commercial PCB
                                                        tural and numerical chromosomal aberrations.
mixtures (DELOR 103 and 106) for up to 25
                                                        Significant increases of twofold in the frequency
years were examined for cytogenetic changes.
                                                        of structural chromosomal aberration and
All workers with PCB exposure were smokers
                                                        four- to sixfold in the frequency of premature
and moderate drinkers, and control groups
                                                        centromere division in mitotic chromosomes
were chosen accordingly: control group 1
                                                        were observed in the PCB-exposed group (Jakab
consisted of 20 people working outside the
                                                        et al., 1995; Major et al., 1999). [The Working
PCB-production unit, and control group 2
                                                        Group noted that PCB concentrations in blood
consisted of 20 employees from administrative
                                                        and/or air were not monitored, the industrial
offices and the research department (Kalina
                                                        control group was not further specified, and no
et al., 1991). Workers with PCB exposure were
                                                        adjustment for confounders was made.]
also exposed to formaldehyde and benzene, but
                                                            Two studies of occupational exposure exam-
at levels not exceeding national exposure limits.
                                                        ined workers exposed to PCBs after a fire at an elec-
Occupational exposure to PCB mixtures led to an
                                                        tric station (Elo et al., 1985; Melino et al., 1992). In
increase in PCB plasma concentrations of more
                                                        one study, maximum blood PCB concentrations
than 100-fold (305–487 μg/L), when compared
                                                        (median, 14 μg/L) were reached 3 days after expo-
with the control groups (1.5−3 μg/L). A signifi-
                                                        sure and declined over the course of 1 month to
cant increase in the frequency of chromosomal
                                                        background levels (≤ 2 μg/L). No exposure-related
aberration and sister-chromatid exchange was
                                                        increases in the frequency of structural chromo-
observed in workers exposed to PCBs for at least
                                                        somal aberration and sister-chromatid exchange
11 years; however, no dose–response effect was
                                                        in 15 PCB-exposed workers were observed for

328
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 491
                                                                         Table 4.2 Genetic effects and markers of oxidative DNA damage in humans exposed to PCBs

                                                                         Target tissue      End-point                       Result          Comments                                                       Reference
                                                                         Occupational exposure
                                                                         Peripheral blood Chromosomal aberration            –               Exposed, 15; unexposed, not defined                            Elo et al. (1985)
                                                                         lymphocytes        Sister-chromatid exchange       –               No details on individual numbers and statistical analysis
                                                                         Peripheral blood Chromosomal aberration            –               Exposed, 45 (29 men, 12 women, 4 children) living within       Tretjak et al.
                                                                         lymphocytes                                                        2 km from capacitor-manufacturing plant (24 workers, 21        (1990)
                                                                                                                                            residents); unexposed; pre-employment test from workers
                                                                                                                                            Heavy smokers excluded; no statistical analysis; no
                                                                                                                                            correlation with PCB concentrations (11 congeners) in blood
                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                                            and adipose tissue [no details on PCB concentrations were
                                                                                                                                            given]
                                                                         Peripheral blood   Chromosomal aberration          + (P < 0.01)    Exposed to technical PCB mixture, 32; unexposed group 1        Kalina et al.
                                                                         lymphocytes        Sister-chromatid exchange       + (P < 0.05)    (working outside production unit), 20; unexposed group 2       (1991)
                                                                                                                                            (administration and research), 20. Positive correlation with
                                                                                                                                            duration of exposure but not blood PCB levels
                                                                         Peripheral blood   Chromosomal aberration          ?               Exposed, 48; unexposed, 15                                     Joksić &
                                                                         lymphocytes        Micronucleus formation          +               No statistical analysis performed                              Marković (1992)
                                                                                                                                                                                                                                                                   ECF No. 388-2




                                                                                            Sister-chromatid exchange       +
                                                                         Peripheral blood   Chromosomal aberration          –               Exposed, 12; unexposed, 19                                     Melino et al.
                                                                                                                                                                                                                                                           620




                                                                         lymphocytes        Sister-chromatid exchange       –               No serum PCB concentrations; both groups contained             (1992)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                            moderate smokers; no confounder taken into account
                                                                         Peripheral blood   Chromosomal aberration        + (P < 0.01)      Exposed, 21 (men); unexposed, 87 (53 men,34 women)             Jakab et al.
                                                                         lymphocytes        Premature centromere division + (P < 0.01)      Heavy smokers (> 20 cigarettes/day); heavy drinkers (> 100 g   (1995), Major
                                                                                                                                            alcohol/day); donors with neoplasia                            et al. (1999)
                                                                                                                                                                                                                                                             filed 01/28/20




                                                                         Urine             Oxidative DNA damage             –               Study cohort: 64; pre- and post-shift workplace exposure       Wen et al. (2008)
                                                                                           (8-OHdG)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 492
                                                                         Environmental exposure
                                                                         Peripheral blood Chromosomal aberration            –               Exposed, 36 (Yucheng; 17 men, 19 women); unexposed 10 (5       Wuu & Wong
                                                                         lymphocytes                                                        men, 5 women)                                                  (1985)
                                                                                                                                            Sampling of exposed group occurred 3 years after exposure;
                                                                                                                                            chromosomal aberrations included breaks, exchanges,
                                                                                                                                            acentric fragments, and gaps.
                                                                         Peripheral blood   Chromosomal aberration          –               Exposed, 35 women (Yucheng victims); unexposed, 24             Lundgren et al.
                                                                         lymphocytes        Sister-chromatid exchange       –               Blood samples of exposed individuals were taken in 1985        (1988)
                                                                                            After exposure of lymphocytes                   or 5 years after the exposure had occurred; unexposed
                                                                                            to α-naphthoflavone in vitro:                   women were from the same county; all participants were
                                                                                                                                            nonsmokers
                                                                                            Chromosomal aberration          –
                                                                                            Sister-chromatid exchange       + (P < 0.001)
                                                                                                                                                                                                                                                                   PageID.18191 Page 488 of




                                                                   329
                                                                                                                                                                                                                               Polychlorinated biphenyls
                                                                   330
                                                                         Table 4.2 (continued)

                                                                         Target tissue       End-point                       Result                      Comments                                                       Reference
                                                                         Peripheral blood    Sister-chromatid exchange       –                           Exposed, 16 Yusho patients; unexposed, 39                      Nagayama et al.
                                                                         lymphocytes         Sister-chromatid exchange       –                                                                                          (2001)
                                                                                             after exposure of lymphocytes
                                                                                             to α-naphthoflavone
                                                                         Peripheral blood    Micronucleus formation          + (P < 0.01; PCB-118)       Study cohort: up to 1583; age 50–65 years; confounder: age,    De Coster et al.
                                                                         lymphocytes         DNA damage (comet assay)        + (P < 0.05; PCB-118)       sex, smoking, lifestyle, body mass index                       (2008)
                                                                                                                                                                                                                                           IARC MONOGRAPH – 107




                                                                         Blood serum         Prostate specific antigen       –
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                             Carcinoembryogenic antigen      –
                                                                                             TP53                            + (P < 0.05; sum of PCB-
                                                                                                                             138, PCB-153, PCB-180)
                                                                         Leukocytes          DNA adduct                      –                           Study cohort: 103 Inuits, categorized into low (1.7–20 μg/L;   Ravoori et al.
                                                                                                                                                         n = 54), medium (21–40 μg/L; n = 21) and high (41–143 μg/L;    (2008)
                                                                                                                                                         n = 28) PCB exposure
                                                                         Leukocytes          DNA adduct                      Negative correlation with   Study cohort: 83 Inuits: 56 women, 27 men                      Ravoori et al.
                                                                                                                             PCB (P < 0.0001)            Effect of age, sex, smoking status, PCB and selenium           (2010)
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                             DNA adduct and 8-OHdG           Negative correlation in     concentrations on DNA adduct accumulation taken into
                                                                                                                             the high selenium/PCB       account
                                                                                                                                                                                                                                                                  620




                                                                                                                             ratio group (P < 0.01 and




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                             P = 0.014; respectively)
                                                                         Sperm               XY disomy                       + (P < 0.001)               Study cohort: 192 men from subfertile couples                  McAuliffe et al.
                                                                                             Total sex-chromosome disomy     + (P < 0.001)                                                                              (2012)
                                                                                             XX disomy                       Negative correlation
                                                                                                                             (P < 0.001)
                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                         Sperm               Sperm chromatid structure       + (P < 0.01)                Study cohort: 176 adult men (Swedish)                          Rignell-Hydbom




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 493
                                                                                                                                                                                                                        et al. (2005)
                                                                         Sperm               Sperm chromatid structure       +                           Study cohort: 707 adult men (193 Greenland Inuits, 178         Spanò et al.
                                                                                             (DNA fragmentation)                                         Swedish, 141 Polish, and 195 Ukrainian)                        (2005)
                                                                                                                                                         Statistically positive association for Ukranian and Swedish
                                                                                                                                                         cohorts, and for European cohorts combined (Sweden,
                                                                                                                                                         Poland, Ukraine)
                                                                         Sperm               Sperm chromatid structure       + (P < 0.05)                Study cohort: 652 adult men (200 Greenland Inuits; 166         Stronati et al.
                                                                                             (DNA fragmentation)                                         Swedish, 134 Polish, and 152 Ukrainian)                        (2006)
                                                                                                                                                         Significant association only for European cohorts combined
                                                                                                                                                         (Sweden, Poland, Ukraine)
                                                                         Urine               Oxidative DNA damage            –                           Study cohort: up to 1583; age 50–65 years; confounder: age,    De Coster et al.
                                                                                             (8-OHdG)                                                    sex, smoking, lifestyle, body mass index                       (2008)
                                                                         8-OHdG, 8-hydroxy-2ƍ-deoxyguanosine
                                                                                                                                                                                                                                                                          PageID.18192 Page 489 of
                                                                         Table 4.3 Genetic and related effects of commercial PCB mixtures in experimental systems in vitro

                                                                         Agent            Test system                                                               Resultsa                Doseb           Reference
                                                                                                                                                                                            (LED or
                                                                                                                                                                    Without     With        HID), μg/mL
                                                                                                                                                                    exogenous   exogenous
                                                                                                                                                                    metabolic   metabolic
                                                                                                                                                                    system      system
                                                                         Non-mammalian systems
                                                                         Aroclor 1221   Salmonella typhimurium TA1538, reverse mutation                             –           (+)         200             Wyndham et al. (1976)
                                                                                        Saccharomyces cerevisiae, strain RS112, interchromosomal recombination      +           +           10 000          Schiestl et al. (1997)
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                        Salmonella typhimurium TA98, TA1538, reverse mutation                       –                       5000 μg/plate   Shahin et al. (1979)
                                                                         Aroclor 1254   Salmonella typhimurium C3076, D3052, G46, TA98, TA1000, TA1535,             –           –           NR              Probst et al. (1981)
                                                                                        TA1537, TA1538, and Escherichia coli WP2 uvrA, reverse mutation
                                                                                        Salmonella typhimurium TA98, TA100, TA1535, TA1537, reverse mutation        –           –           500             Bruce & Heddle (1979)
                                                                                                                                                                                                            Schoeny et al. (1979)
                                                                                           Salmonella typhimurium TA98, TA100, TA1535, TA1537, TA1538, and          –           –           333             Dunkel et al. (1984)
                                                                                           Escherichia coli WP2 uvrA, reverse mutation
                                                                                           Salmonella typhimurium TA1538, reverse mutation                          –           –           200             Wyndham et al. (1976)
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                           Salmonella typhimurium TA98, TA100, Escherichia coli WP2 uvrA, reverse   –           –           200 μg/plate    Evandri et al. (2003)
                                                                                           mutation
                                                                                                                                                                                                                                                                  620




                                                                                           Saccharomyces cerevisae, heterozygous transgenic for human MS32          +           NR          6000            Appelgren et al. (1999)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                           minisatellite, length mutation
                                                                         Aroclor 1260      Saccharomyces cerevisiae, strain RS112, interchromosomal recombination   +           +           15 000          Schiestl et al. (1997)
                                                                         Aroclor 1268      Salmonella typhimurium TA1538, reverse mutation                          –           –           200             Wyndham et al. (1976)
                                                                         Kanechlor 300     Salmonella typhimurium TA1535, TA1536, TA1537, TA1538, TA98, TA100,      –           –           NR              Odashima (1976)
                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                                           reverse mutation




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 494
                                                                                           Salmonella typhimurium TA98, TA100, Escherichia coli WP2, reverse        –           –           NR              Sugimura et al. (1976)
                                                                                           mutation
                                                                         Kanechlor 500     Salmonella typhimurium TA1535, TA1536, TA1537, TA1538, TA98, TA100,      –           –           NR              Odashima (1976)
                                                                                           reverse mutation
                                                                                           Salmonella typhimurium TA98, TA100, Escherichia coli WP2, reverse        –           –           NR              Sugimura et al. (1976)
                                                                                           mutation
                                                                         Clophen 30        Drosophila melanogaster, genetic crossing-over, sex-chromosome loss      –                       250             Nilsson & Ramel (1974)
                                                                         Clophen 50        Drosophila melanogaster, genetic crossing-over, sex-chromosome loss      –                       200             Nilsson & Ramel (1974)
                                                                         Mammalian cells in vitro
                                                                         Aroclor 1221      Intrachromosomal (non-homologous) recombination at Hprt locus,           –                       30              Helleday et al. (1998)
                                                                                           Chinese hamster lung Sp5/V79 cells
                                                                                           Intrachromosomal (homologous) recombination Hprt locus, Chinese          +                       20
                                                                                           hamster lung SPD8/V79 cells
                                                                                                                                                                                                                                                                          PageID.18193 Page 490 of




                                                                   331
                                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   332
                                                                         Table 4.3 (continued)

                                                                         Agent                 Test system                                                                             Resultsa                       Doseb              Reference
                                                                                                                                                                                                                      (LED or
                                                                                                                                                                                       Without         With           HID), μg/mL
                                                                                                                                                                                       exogenous       exogenous
                                                                                                                                                                                       metabolic       metabolic
                                                                                                                                                                                       system          system
                                                                         Aroclor 1221          Intrachromosomal recombination by deletion in HPRT locus, human                         +                              5                  Aubrecht et al. (1995)
                                                                         (cont.)               lymphoblastoid GM6804 cells
                                                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                         Aroclor 1016          DNA adducts 32P-postlabelling, primary human hepatocytes (three donors)                 (+)                            23                 Borlak et al. (2003)
                                                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                         Aroclor 1242          Gene mutation (ouabain resistance), Chinese hamster fibroblast V79 cells                –                              150                Hattula (1985)
                                                                                               Chromosomal aberrations, chicken embryo (Gallus domesticus)                             –                              20                 Blazak & Marcum
                                                                                                                                                                                                                                         (1975)
                                                                         Aroclor 1254          DNA single-strand breaks, alkaline elution, rat hepatocytes                             +                              100                Sina et al. (1983)
                                                                                               DNA strand breaks (comet assay), rat primary prostate cells                             +                              1                  Cillo et al. (2007)
                                                                                               Unscheduled DNA synthesis, primary rat hepatocytes                                      +                              20 (MED)           Althaus et al. (1982)
                                                                                               Unscheduled DNA synthesis, primary F344 rat hepatocytes                                 –                              [16] 50 μM         Probst et al. (1981)
                                                                                               DNA adducts 32P-postlabelling, primary fetal rat hepatocytes                                            –              [16] 50 μM         Dubois et al. (1995)
                                                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                                               DNA adducts 32P-postlabelling, human hepatocarcinoma HepG2 cells                        –                              [16] 50 μM         Dubois et al. (1995)
                                                                                                                                                                                                                                                                                              620




                                                                                               DNA adducts 32P-postlabelling, primary human hepatocytes (three donors)                 (+)                            [20] 60 μM         Borlak et al. (2003)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                               Detection of repairable adducts by growth inhibition (DRAG) assay in                    –                              135/114, 127,      Johansson et al. (2004)
                                                                                               wildtype and DNA repair-deficient Chinese hamster ovary cells                                                          132c
                                                                                               Micronucleus formation, human keratinocytes                                             –                              3                  van Pelt et al. (1991)
                                                                                               Chromosomal aberrations, human lymphocytes (five donors)                                +                              0.1                Sargent et al. (1989)
                                                                                               Cell transformation, Syrian hamster embryo cells                                        –                              50                 Pienta (1980)
                                                                                                                                                                                                                                                                                                filed 01/28/20




                                                                         Clophen A60           Gene mutation (ouabain resistance), Chinese hamster fibroblast V79 cells                –                              150                Hattula (1985)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 495
                                                                         Kanechlor 500         Sister-chromatid exchange, human lymphocytes                                            +               +              [0.4 ng            Nagayama et al. (1994)
                                                                         + 600 (plus                                                                                                                                  WHO-TEQ/g;
                                                                         PCDD/PCDF/                                                                                                                                   0.25 ng WHO-
                                                                         PCB-77, PCB-                                                                                                                                 TEQ/g]
                                                                         126, PCB-169 as
                                                                         0.5% wt)
                                                                         a +, considered to be positive; (+), considered to be weakly positive in an inadequate study; –, considered to be negative; ?, considered to be inconclusive (variable responses in several

                                                                         experiments within an inadequate study)
                                                                         b Approximately minimal lethal dose not reported.

                                                                         c Dose 135 μg/mL is the IC concentration inhibiting growth of wildtype CHO cells (AA8) by 50%; doses 114, 127 and 132 μg/mL are the IC for repair-deficient CHO cells EM9, UV4
                                                                                                     50                                                                                                                    50
                                                                         and UV5, respectively.
                                                                         HID, highest effective dose; LED, lowest effective dose; MED, maximum effective dose; PCDD/PCDF, polychlorinated dibenzodioxin/polychlorinated dibenzofuran; TEQ, toxic
                                                                         equivalency
                                                                                                                                                                                                                                                                                                      PageID.18194 Page 491 of
                                                                         Table 4.4 Genetic and related effects of commercial PCB mixtures in experimental animals in vivo

                                                                         Agent          Test system                                                                                  Resultsa Doseb          Reference
                                                                                                                                                                                              (LED or HID)
                                                                         Aroclor 1221   Intrachromosomal recombination by DNA deletion, homozygous C57BL/6J pun/pun mouse            +       1000 ip × 1     Schiestl et al. (1997)
                                                                         Aroclor 1242   DNA adducts 32P-postlabelling, and 8-OHdG, HPLC/ECD-analysis, male Lewis rat liver,          –       20 po × 1       Schilderman et al. (2000)
                                                                                        thymus, glandular stomach, spleen, testes, seminal vesicles and prostate gland
                                                                                        Chromosomal aberrations (structural), male Osborne-Mendel rat bone-marrow and                –       5000 po × 1     Green et al. (1975a)
                                                                                        spermatogonial cells                                                                         –       500 po × 4
                                                                                        Dominant lethality, Osborne-Mendel rat                                                       –       2500 po × 1     Green et al. (1975b)
                                                                                                                                                                                     –       250 po × 5
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                         Aroclor 1254   DNA adducts (I-compounds only) 32P-postlabelling, male Sprague-Dawley rat liver,             –       500 ip × 2      Nath et al. (1991)
                                                                                        kidney, lung
                                                                                        DNA adducts 32P-postlabelling, male F344 rat liver                                           –       25 po × 35      Chadwick et al. (1993)
                                                                                        Unscheduled DNA synthesis, Sprague-Dawley rat, primary hepatocytes                           –       300 ip × 1      Kornbrust & Dietz (1985)
                                                                                        Unscheduled DNA synthesis, rat, primary hepatocytes                                          –       500 ip × 1      Shaddock et al. (1989)
                                                                                        Unscheduled DNA synthesis, male cynomolgus monkey, primary hepatocytes                       –       50 ip × 1       Hamilton et al. (1997)
                                                                                                                                                                                     –       50 ip × 2
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                                        Micronucleus formation, fish (C. carpio), erythrocytes                                       +       50 ip × 1       Al-Sabti (1986)
                                                                                        Micronucleus formation, B6C3F1 mouse, bone-marrow cells                                      –       15 000 ip × 5   Bruce & Heddle (1979)
                                                                                                                                                                                                                                                                     620




                                                                                        Chromosomal aberrations (structural), fish (C. carpio; T. tinica; C. idella), kidney cells   +       50 ip × 1       Al-Sabti (1985)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                        Chromosomal aberrations (structural), Sprague-Dawley rat, spermatogonial cells               –       50 po × 7       Dikshith et al. (1975)
                                                                                        Chromosomal aberrations (structural), male Osborne-Mendel rat, bone-marrow cells             –       300 po × 5      Green et al. (1975a)
                                                                                        Chromosomal aberrations (structural), male Holtzman rat, bone-marrow and                     –       500 ppm, 5      Garthoff et al. (1977)
                                                                                        spermatogonial cells                                                                                 weeks
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                                        Sperm morphology, B6C3F1 mice                                                                –       7500 ip × 5     Bruce & Heddle (1979)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 496
                                                                                        Germline length mutation PC-1 minisatellite, male C57B1/6 mouse, liver                       +       100 ip × 1      Hedenskog et al. (1997)
                                                                                        Germline length mutation PC-2 minisatellite, male C57B1/6 mouse, liver                       –       100 ip × 1      Hedenskog et al. (1997)
                                                                                        Dominant lethal mutation, Osborne-Mendel rats                                                –       300 po × 5      Green et al. (1975b)
                                                                                        Gene mutation, transgenic male BigBlueTM mice                                                (+)     100 ppm in      Davies et al. (2000)
                                                                                                                                                                                             diet, 7 weeks
                                                                         Aroclor 1260   Intrachromosomal recombination by DNA deletion, homozygous C57BL/6J pun/pun mouse            +       500 ip × 1      Schiestl et al. (1997)
                                                                                        DNA adducts 32P-postlabelling, male and female B6C3F1 mouse, liver                           –       50 po × 1       Whysner et al. (1998)
                                                                                                                                                                                     –       200 ppm × 2
                                                                                                                                                                                             weeks
                                                                                                                                                                                                                                                                             PageID.18195 Page 492 of




                                                                   333
                                                                                                                                                                                                                                         Polychlorinated biphenyls
                                                                   334
                                                                         Table 4.4 (continued)

                                                                         Agent              Test system                                                                                               Resultsa Doseb                 Reference
                                                                                                                                                                                                               (LED or HID)
                                                                         Kaneclor 300       Chromosomal aberrations, mouse, bone-marrow cells                                                         –           NRc                Odashima (1976)
                                                                                            Chromosomal aberrations, rat, bone-marrow cells                                                           –           NRc                Odashima (1976)
                                                                         Kaneclor 500       Micronucleus formation, male ddY mice, bone-marrow cells                                                  (+)         100 po × 6         Watanabe et al. (1982)
                                                                                                                                                                                                      –           100 sc × 6
                                                                                            Chromosomal aberrations, mouse, bone-marrow cells                                                         +           NR                 Odashima (1976)
                                                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                                            Chromosomal aberrations, rat, bone-marrow cells                                                           –           NR                 Odashima (1976)
                                                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                         Kanechlor          DNA strand breaks (comet assay), ddY male mouse (stomach, colon, liver, kidney, urinary                   –           1000 po × 1        Sasaki et al. (2000)
                                                                         [no further        bladder, lung, brain, bone marrow )
                                                                         specification
                                                                         given]
                                                                         PCB3c              Micronucleus formation, fish (Misgurnus anguillicaudatus), erythrocytes                                   +           0.5 mg/L × 7 d     Chu et al. (1996a)
                                                                                                                                                                                                      +           1 mg/L × 2 d
                                                                                                                                                                                                      –           10 ppm × 12
                                                                                                                                                                                                                  mo
                                                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                         a +, considered to be positive; (+), considered to be weakly positive in an inadequate study; –, considered to be negative; ?, considered to be inconclusive (variable responses in several

                                                                         experiments within an inadequate study)
                                                                                                                                                                                                                                                                                              620




                                                                         b In-vivo tests, mg/kg bw




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         c Commercial PCB mixture manufactured in China, the composition of which was similar to that of Aroclor 1242 (see Section 1.1, Table 1.8)

                                                                         CB, chlorobiphenyl; d, day; HID, highest effective dose; HPLC/ECD, high-performance liquid chromatography electrochemical detection; ip, intraperitoneal; LED, lowest effective dose;
                                                                         mo, month; NR, not reported; 8-OHdG, 8-hydroxy-2’-deoxyguanosine; po, oral administration; TEQ, toxic equivalency
                                                                                                                                                                                                                                                                                                filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 497
                                                                                                                                                                                                                                                                                                      PageID.18196 Page 493 of
                                                                         Table 4.5 Genetic and related effects of PCB congeners and their metabolites in experimental systems in vitro

                                                                         PCB congener                      BZ nomenclaturea   Test system                                     Resultsb              Dosec   Reference
                                                                         Structural name                                                                                                            (LED or
                                                                                                                                                                              Without     With      HID),
                                                                                                                                                                              exogenous   exogenous μg/mL
                                                                                                                                                                              metabolic   metabolic
                                                                                                                                                                              system      system
                                                                         Non-mammalian systems
                                                                         2-MonoCB                          PCB-1              Salmonella typhimurium C3076, D3052, G46,       –           –         1000      McMahon et al.
                                                                                                                              TA98, TA1000, TA1535, TA1537, TA1538,                                           (1979)
                                                                                                                              reverse mutation
                                                                                                                                                                                                                                                                       Case 2:15-cv-00201-SMJ




                                                                         4-MonoCB                          PCB-3              Salmonella typhimurium C3076, D3052, G46,       –           –         1000      McMahon et al.
                                                                                                                              TA98, TA1000, TA1535, TA1537, TA1538,                                           (1979)
                                                                                                                              reverse mutation
                                                                         4-MonoCB                          PCB-3              Salmonella typhimurium TA1538, reverse          ?           +         50 μg/    Wyndham et al.
                                                                                                                              mutation                                                              plate     (1976)
                                                                         4-MonoCB                          PCB-3              Salmonella typhimurium TA98, TA100,             –           –         200       Schoeny (1982)
                                                                                                                              TA1535, TA1537, reverse mutation
                                                                         4,4-DiCB                          PCB-15             Salmonella typhimurium TA98, TA100, reverse     –           –         100       Butterworth et al.
                                                                                                                                                                                                                                                                       ECF No. 388-2




                                                                                                                              mutation                                                                        (1995)
                                                                                                                                                                                                                                                               620




                                                                         4,4'-DiCB                         PCB-15             Drosophila melanogaster, somatic mutation and   +           +         223       Butterworth et al.




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                              recombination, eye mosaic test                                                  (1995)
                                                                         2,2',4,4'-TetraCB                 PCB-47             Salmonella typhimurium TA98, TA100, reverse     –           –         200       Schoeny (1982)
                                                                                                                              mutation
                                                                         2,2',5,5'-TetraCB                 PCB-52             Salmonella typhimurium TA1538, reverse          –           –         200 μg/   Wyndham et al.
                                                                                                                              mutation                                                              plate     (1976)
                                                                                                                                                                                                                                                                 filed 01/28/20




                                                                         2,2',5,5'-TetraCB                 PCB-52             Salmonella typhimurium TA98, TA100,             NT          –         200 μg/   Hsia et al. (1978)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 498
                                                                                                                              TA1535, TA1537, reverse mutation                                      plate
                                                                         4-OH-2,2',5,5'-TetraCB            4-OH-PCB-52        Salmonella typhimurium TA98, TA100,             NT          –         20 μg/    Hsia et al. (1978)
                                                                                                                              TA1535, TA1537, reverse mutation                                      plate
                                                                         3,4-Epoxy-2,2',5,5'-tetraCB       3,4-Epoxy-PCB-52   Salmonella typhimurium TA98, TA100,             NT          –         200 μg/   Hsia et al. (1978)
                                                                                                                              TA1535, TA1537, reverse mutation                                      plate
                                                                         3,3',4,4'-TetraCB                 PCB-77             Salmonella typhimurium TA98, TA100, reverse     –           –         200       Schoeny (1982)
                                                                                                                              mutation
                                                                         2,2',4,4',6,6'-HexaCB             PCB-155            Salmonella typhimurium TA98, TA100, reverse     –           –         200       Schoeny (1982)
                                                                                                                              mutation
                                                                         2,2',3,3',4,4',5,5',6,6'-DecaCB   PCB-209            Salmonella typhimurium TA98, TA100,             –           –         5000      Han et al. (2009)
                                                                                                                              TA1535, TA1537, Escherichia coli WP2 uvrA,
                                                                                                                              reverse mutation
                                                                                                                                                                                                                                                                       PageID.18197 Page 494 of




                                                                   335
                                                                                                                                                                                                                                   Polychlorinated biphenyls
                                                                   336
                                                                         Table 4.5 (continued)

                                                                         PCB congener               BZ nomenclaturea      Test system                                    Resultsb              Dosec   Reference
                                                                         Structural name                                                                                                       (LED or
                                                                                                                                                                         Without     With      HID),
                                                                                                                                                                         exogenous   exogenous μg/mL
                                                                                                                                                                         metabolic   metabolic
                                                                                                                                                                         system      system
                                                                         Mammalian cells in vitro
                                                                         2',5'-HQ-2-MonoCB          Metabolite of PCB-1   Polyploidy, Chinese hamster lung V79 cells     –                     4.4     Flor & Ludewig
                                                                                                                                                                                                                            IARC MONOGRAPH – 107




                                                                                                                                                                                                       (2010)
                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                                         2',5'-HQ-2-MonoCB          Metabolite of PCB-1   Sister-chromatid exchange, Chinese hamster     –                     4.4     Flor & Ludewig
                                                                                                                          lung V79 cells                                                               (2010)
                                                                         2',5'-HQ-3-MonoCB          Metabolite of PCB-2   Polyploidy, Chinese hamster lung V79 cells     +                     1.1     Flor & Ludewig
                                                                                                                                                                                                       (2010)
                                                                         2',5'-HQ-3-MonoCB          Metabolite of PCB-2   Sister-chromatid exchange, Chinese hamster     –                     2.2     Flor & Ludewig
                                                                                                                          lung V79 cells                                                               (2010)
                                                                         4-MonoCB                   PCB-3                 Binding (covalent) to DNA, RNA or protein,     +                     2       Wong et al. (1979)
                                                                                                                          Chinese hamster ovary cells
                                                                                                                                                                                                                                                           ECF No. 388-2




                                                                         4-MonoCB                   PCB-3                 Unscheduled DNA synthesis, Chinese hamster     (+)                   2       Wong et al. (1979)
                                                                                                                          ovary cells
                                                                                                                                                                                                                                                   620




                                                                         4-MonoCB                   PCB-3                 DNA adducts (32P-postlabelling), primary       +                     43      Borlak et al.




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                          human hepatocytes (three donors)                                             (2003)
                                                                         4-MonoCB                   PCB-3                 Gene mutation, Chinese hamster lung V79        –                     56      Zettner et al.
                                                                         2'-OH-4-MonoCB             Metabolite of PCB-3   cells, Hprt locus                              –                     20      (2007)
                                                                         3'-OH-4-MonoCB             Metabolite of PCB-3                                                  –                     20
                                                                                                                                                                                                                                                     filed 01/28/20




                                                                         4'-OH-4-MonoCB             Metabolite of PCB-3                                                  –                     20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 499
                                                                         2',5'-HQ-4-MonoCB          Metabolite of PCB-3                                                  –                     1.7
                                                                         3',4'-HQ-4-MonoCB          Metabolite of PCB-3                                                  –                     5.5
                                                                         2',5'-Q-4-MonoCB           Metabolite of PCB-3                                                  +                     0.1
                                                                         3',4'-Q-4-MonoCB           Metabolite of PCB-3                                                  +                     0.1
                                                                         4-MonoCB                   PCB-3                 Micronucleus formation, Chinese hamster lung   –                     38      Zettner et al.
                                                                         2'-OH-4-MonoCB             Metabolite of PCB-3   V79 cells                                      +                     10      (2007)
                                                                         3'-OH-4-MonoCB             Metabolite of PCB-3                                                  +                     20
                                                                         4'-OH-4-MonoCB             Metabolite of PCB-3                                                  +                     15
                                                                         2',5'-HQ-4-MonoCB          Metabolite of PCB-3                                                  +                     0.6
                                                                         3',4'-HQ-4-MonoCB          Metabolite of PCB-3                                                  +                     3.3
                                                                         2',5'-Q4-MonoCB            Metabolite of PCB-3                                                  +                     0.1
                                                                         3',4'-Q-4-MonoCB           Metabolite of PCB-3                                                  +                     0.5
                                                                                                                                                                                                                                                           PageID.18198 Page 495 of
                                                                         Table 4.5 (continued)

                                                                         PCB congener                  BZ nomenclaturea        Test system                                    Resultsb              Dosec   Reference
                                                                         Structural name                                                                                                            (LED or
                                                                                                                                                                              Without     With      HID),
                                                                                                                                                                              exogenous   exogenous μg/mL
                                                                                                                                                                              metabolic   metabolic
                                                                                                                                                                              system      system
                                                                         4-MonoCB                      PCB-3                   Aneuploidy, Chinese hamster lung V79 cells     –                     38      Zettner et al.
                                                                         2'-OH-4-MonoCB                Metabolite of PCB-3                                                    +                     10      (2007)
                                                                         3'-OH-4-MonoCB                Metabolite of PCB-3                                                    +                     20
                                                                                                                                                                                                                                                                    Case 2:15-cv-00201-SMJ




                                                                         4'-OH-4-MonoCB                Metabolite of PCB-3                                                    +                     15
                                                                         2',5'-HQ-4-MonoCB             Metabolite of PCB-3                                                    +                     0.6
                                                                         3',4'-HQ-4-MonoCB             Metabolite of PCB-3                                                    +                     3.3
                                                                         2',5'-Q-4-MonoCB              Metabolite of PCB-3                                                    +                     0.5
                                                                         3',4'-Q-4-MonoCB              Metabolite of PCB-3                                                    +                     1.1
                                                                         2',5'-HQ-4-MonoCB             Metabolite of PCB-3     Polyploidy, Chinese hamster lung V79 cells     +                     1.1     Flor & Ludewig
                                                                                                                                                                                                            (2010)
                                                                         3',4'-HQ-4- MonoCB            Metabolite of PCB-3     Polyploidy, Chinese hamster lung V79 cells     –                     2.2     Flor & Ludewig
                                                                                                                                                                                                                                                                    ECF No. 388-2




                                                                                                                                                                                                            (2010)
                                                                         2',5'-HQ-4-MonoCB             Metabolite of PCB-3     Sister-chromatid exchange, Chinese hamster     –                     2.2     Flor & Ludewig
                                                                                                                                                                                                                                                            620




                                                                                                                               lung V79 cells                                                               (2010)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         3',4'-HQ-4-MonoCB             Metabolite of PCB-3     Sister-chromatid exchange, Chinese hamster     +                     1.1     Flor & Ludewig
                                                                                                                               lung V79 cells                                                               (2010)
                                                                         2',5'-Q-4-MonoCB              Metabolite of PCB-3     Micronucleus formation, human breast           +                     0.1     Venkatesha et al.
                                                                                                                               epithelial MCF-10A cells                                                     (2008)
                                                                                                                                                                                                                                                              filed 01/28/20




                                                                         2',5'-Q-4-MonoCB              Metabolite of PCB-3     Micronucleus formation, Chinese hamster lung   +                     0.6     Jacobus et al.




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 500
                                                                                                                               V79 cells                                                                    (2008)
                                                                         2,2',5,5'-TetraCB             PCB-52                  DNA strand breaks (alkaline sedimentation),    +                     20      Stadnicki et al.
                                                                                                                               mouse fibroblast L-929 cells                                                 (1979)
                                                                         4-OH-/3-OH-2,2',5,5'-         Metabolites of PCB-52   DNA strand breaks (alkaline sedimentation),    +                     20      Stadnicki et al.
                                                                         TetraCB (4 : 1)                                       mouse fibroblast L-929 cells                                                 (1979)
                                                                         3,4-Epoxy-2,2',5,5'-TetraCB   Metabolite of PCB-52    DNA strand breaks (alkaline sedimentation),    +                     10      Stadnicki et al.
                                                                                                                               mouse fibroblast L-929 cells                                                 (1979)
                                                                         2,2',5,5'-TetraCB             PCB-52                  DNA strand breaks (comet assay), human         (+)                   0.3     Sandal et al.
                                                                                                                               lymphocytes (six donors)                                                     (2008)
                                                                         2,2',5,5'-TetraCB             PCB-52                  Sister-chromatid exchange, human               –                     1       Sargent et al.
                                                                                                                               lymphocytes (four donors)                                                    (1989)
                                                                         2,2',5,5'-TetraCB             PCB-52                  Chromosomal aberrations, human lymphocytes     –                     1       Sargent et al.
                                                                                                                               (5–9 donors)                                                                 (1989)
                                                                                                                                                                                                                                                                    PageID.18199 Page 496 of




                                                                   337
                                                                                                                                                                                                                                Polychlorinated biphenyls
                                                                   338
                                                                         Table 4.5 (continued)

                                                                         PCB congener                   BZ nomenclaturea       Test system                                    Resultsb              Dosec   Reference
                                                                         Structural name                                                                                                            (LED or
                                                                                                                                                                              Without     With      HID),
                                                                                                                                                                              exogenous   exogenous μg/mL
                                                                                                                                                                              metabolic   metabolic
                                                                                                                                                                              system      system
                                                                         2,2',5,5'-TetraCB and          PCB-52 + PCB-77        Chromosomal aberrations, human lymphocytes     +                     1 + 10 –5 Sargent et al.
                                                                         3,3',4,4'-tetraCB                                     (5–9 donors)                                                                   (1989)
                                                                                                                                                                                                                                  IARC MONOGRAPH – 107




                                                                         2,2',5,5'-TetraCB and          PCB-52 + PCB-77        Sister-chromatid exchange, human               –                     1 + 10 –5 Sargent et al.
                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                                                         3,3',4,4'-tetraCB                                     lymphocytes (four donors) in vitro                                             (1989)
                                                                         3-MeSO2-2',3',4,5-TetraCB      5-MeSO2-PCB-56         Sister-chromatid exchange, human               –                     7.1       Nagayama et al.
                                                                                                                               lymphocytes                                                                    (1999)
                                                                         3-MeSO2-2',3',4,5-TetraCB      5-MeSO2-PCB-56         Micronucleus formation, human lymphocytes      –                     7.1       Nagayama et al.
                                                                                                                                                                                                              (1995)
                                                                         3,3',4,4'-TetraCB              PCB-77                 DNA strand breaks (comet assay), human         –                     25        Belpaeme et al.
                                                                                                                               lymphocytes (three donors)                                                     (1996a)
                                                                         3,3',4,4'-TetraCB              PCB-77                 DNA strand breaks (comet assay), human         (+)                   3         Sandal et al.
                                                                                                                                                                                                                                                                 ECF No. 388-2




                                                                                                                               lymphocytes (six donors)                                                       (2008)
                                                                         3,3',4,4'-TetraCB              PCB-77                 DNA adducts 32P-postlabelling, human           +                     15        Dubois et al.
                                                                                                                                                                                                                                                         620




                                                                                                                               hepatocarcinoma HepG2 cells                                                    (1995)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         3,3',4,4'-TetraCB              PCB-77                 DNA adducts 32P-postlabelling, primary fetal               +         15        Dubois et al.
                                                                                                                               rat hepatocytes                                                                (1995)
                                                                         3,3',4,4'-TetraCB              PCB-77                 Sister-chromatid exchange, human               –                     0.1       Sargent et al.
                                                                                                                               lymphocytes (four donors) in vitro                                             (1989)
                                                                                                                                                                                                                                                           filed 01/28/20




                                                                         2,2',5,5'-TetraCB and          PCB-52 + PCB-77        Sister-chromatid exchange, human               –                     1 + 10 –5 Sargent et al.
                                                                         3,3',4,4'-tetraCB                                     lymphocytes (four donors) in vitro                                             (1989)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 501
                                                                         3,3',4,4'-TetraCB              PCB-77                 Micronucleus formation, human lymphocytes      –                     500       Belpaeme et al.
                                                                                                                               (two donors)                                                                   (1996a)
                                                                         3,3',4,4'-TetraCB              PCB-77                 Chromosomal aberrations (structural), human    +                     0.01      Sargent et al.
                                                                                                                               lymphocytes (5–9 donors)                                                       (1989)
                                                                         3-MeSO2-3',4,4',5-TetraCB      5-MeSO2-PCB-77         Sister-chromatid exchange, human               –                     6.8       Nagayama et al.
                                                                                                                               lymphocytes                                                                    (1999)
                                                                         3-MeSO2-3',4,4',5-TetraCB      5-MeSO2-PCB-77         Micronucleus formation, human lymphocytes      –                     7.8       Nagayama et al.
                                                                                                                                                                                                              (1995)
                                                                         4,4'-(OH)2-3,3',5,5'-TetraCB   Metabolite of PCB-80   Detection of repairable adducts by growth      (+)                   140/102, Johansson et al.
                                                                                                                               inhibition (DRAG) assay in wildtype and DNA                          92, 91d   (2004)
                                                                                                                               repair-deficient Chinese hamster ovary cells
                                                                         4-MeSO2-2,2',3',4',5-PentaCB   4'-MeSO2-PCB-87        Sister-chromatid exchange, human               +                     5.8         Nagayama et al.
                                                                                                                               lymphocytes                                                                      (1999)
                                                                                                                                                                                                                                                                 PageID.18200 Page 497 of
                                                                         Table 4.5 (continued)

                                                                         PCB congener                   BZ nomenclaturea        Test system                                        Resultsb              Dosec   Reference
                                                                         Structural name                                                                                                                 (LED or
                                                                                                                                                                                   Without     With      HID),
                                                                                                                                                                                   exogenous   exogenous μg/mL
                                                                                                                                                                                   metabolic   metabolic
                                                                                                                                                                                   system      system
                                                                         4-MeSO2-2,2',3',4',5-PentaCB   4'-MeSO2-PCB-87         Micronucleus formation, human lymphocytes          –                     5.8     Nagayama et al.
                                                                                                                                                                                                                 (1995)
                                                                         2,2',4,5,5'-PentaCB            PCB-101                 DNA strand breaks (comet assay), fish fibroblast   +                     16      Marabini et al.
                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                                                                RTG-2 cells                                                                      (2011)
                                                                         2,2',4,5,5'-PentaCB            PCB-101                 Micronucleus formation, fish fibroblast RTG-2      +                     16      Marabini et al.
                                                                                                                                cells                                                                            (2011)
                                                                         3-MeSO2-2,2',4',5,5'-PentaCB   3'-MeSO2-PCB-101        Sister-chromatid exchange, human                   +                     5.2     Nagayama et al.
                                                                                                                                lymphocytes                                                                      (1999)
                                                                         3-MeSO2-2,2',4',5,5'-PentaCB   3'-MeSO2-PCB-101        Micronucleus formation, human lymphocytes          –                     5.2     Nagayama et al.
                                                                                                                                                                                                                 (1995)
                                                                         4-OH-2,3,3',4',5-PentaCB       Metabolite of PCB-109   Detection of repairable adducts by growth          –                             Johansson et al.
                                                                                                                                                                                                                                                                          ECF No. 388-2




                                                                                                                                inhibition (DRAG) assay in wildtype and DNA                                      (2004)
                                                                                                                                repair-deficient Chinese hamster ovary cells
                                                                                                                                                                                                                                                                  620




                                                                         2,3',4,4',5-PentaCB            PCB-118                 DNA strand breaks (comet assay), fish fibroblast   +                     10      Marabini et al.




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                RTG-2 cells                                                                      (2011)
                                                                         2,3',4,4',5-PentaCB            PCB-118                 Micronucleus formation, fish fibroblast RTG-2      +                     10      Marabini et al.
                                                                                                                                cells                                                                            (2011)
                                                                         3,3',4,4',5-PentaCB            PCB-126                 Micronucleus formation, human hepatoma             –                     0.003   Wei et al. (2009b)
                                                                                                                                HepG2 cells in vitro
                                                                                                                                                                                                                                                                    filed 01/28/20




                                                                         2,2',3,4,4',5'-HexaCB          PCB-138                 DNA strand breaks (comet assay), fish fibroblast   +                     25      Marabini et al.




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 502
                                                                                                                                RTG-2 cells                                                                      (2011)
                                                                         2,2',3,4,4',5'-HexaCB          PCB-138                 Micronucleus formation, fish fibroblast RTG-2      –                     25      Marabini et al.
                                                                                                                                cells                                                                            (2011)
                                                                         4-MeSO2-2,2',3',5,5',6'-       4'-MeSO2-PCB-151        Sister-chromatid exchange, human                   –                     9.6     Nagayama et al.
                                                                         HexaCB                                                 lymphocytes                                                                      (1999)
                                                                         4-MeSO2-2,2',3',5,5',6'-       4'-MeSO2-PCB-151        Micronucleus formation, human lymphocytes          –                     9.6     Nagayama et al.
                                                                         HexaCB                                                                                                                                  (1995)
                                                                         2,2',4,4'5,5'-HexaCB           PCB-153                 Chromosomal aberrations (structural), human        +                     1       Sargent et al.
                                                                                                                                lymphocytes (5–9 donors)                                                         (1989)
                                                                                                                                                                                                                                                                          PageID.18201 Page 498 of




                                                                   339
                                                                                                                                                                                                                                      Polychlorinated biphenyls
                                                                   340
                                                                         Table 4.5 (continued)

                                                                         PCB congener                         BZ nomenclaturea              Test system                                               Resultsb                  Dosec   Reference
                                                                         Structural name                                                                                                                                        (LED or
                                                                                                                                                                                                      Without         With      HID),
                                                                                                                                                                                                      exogenous       exogenous μg/mL
                                                                                                                                                                                                      metabolic       metabolic
                                                                                                                                                                                                      system          system
                                                                         2,2',4,4',5,5'-HexaCB                PCB-153                       Micronucleus formation, human breast                      +                              0.4         Venkatesha et al.
                                                                                                                                            epithelial MCF-10A cells                                                                             (2008)
                                                                                                                                                                                                                                                                      IARC MONOGRAPH – 107




                                                                         2,2',4,4',5,5'-HexaCB                PCB-153                       Micronucleus formation, human hepatoma                    +                              36          Wei et al. (2009a)
                                                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                                                                                            HepG2 cells
                                                                         2,2',4,4',5,5'-HexaCB                PCB-153                       DNA strand breaks (comet assay), fish fibroblast          +                              11          Marabini et al.
                                                                                                                                            RTG-2 cells                                                                                          (2011)
                                                                         2,2',4,4',5,5'-HexaCB                PCB-153                       Micronucleus formation, fish fibroblast RTG-2             +                              11          Marabini et al.
                                                                                                                                            cells                                                                                                (2011)
                                                                         4-OH-2,2',3,4',5,5',6-HeptaCB        Metabolite of PCB-187         Detection of repairable adducts by growth                 –                              23          Johansson et al.
                                                                                                                                            inhibition (DRAG) assay in wildtype and DNA                                                          (2004)
                                                                                                                                            repair-deficient Chinese hamster ovary cells
                                                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                         2,2',3,3',4,4',5,5',6,6'-DecaCB      PCB-209                       Gene mutation, mouse lymphoma L5178Y cells,               –               –              150         Han et al. (2009)
                                                                                                                                            Tk+/− locus
                                                                                                                                                                                                                                                                                             620




                                                                         a BZ nomenclature as listed in Table 1.1, Section 1




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         b +, considered to be positive; (+), considered to be weakly positive in an inadequate study; –, considered to be negative;?, considered to be inconclusive (variable responses in several
                                                                         experiments within an inadequate study); 0, not tested.
                                                                         c Approximately minimal lethal dose not reported.

                                                                         d Dose 140 μg/mL is the IC concentration inhibiting growth of wildtype CHO cells (AA8) by 50%; 102, 92 and 91 are the IC for repair-deficient CHO cells EM9, UV4 and UV5,
                                                                                                     50                                                                                                   50
                                                                         respectively.
                                                                                                                                                                                                                                                                                               filed 01/28/20




                                                                         CB, chlorobiphenyl; HID, highest effective dose; HQ, hydroquinone; LED, lowest effective dose; MED, maximum effective dose; MeSO2, methyl sulfonyl; OH, hydroxyl




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 503
                                                                         For the nomenclature of PCB metabolites, the reader is referred to the review by Grimm et al. (2015).
                                                                                                                                                                                                                                                                                                     PageID.18202 Page 499 of
                                                                         Table 4.6 Genetic and related effects of PCB congeners and their metabolites in experimental animals in vivo

                                                                         PCB congener            BZ nomenclaturea      Test system                                            Resultsb   Dosec (LED or HID)      Reference
                                                                         Structural name
                                                                         4-MonoCB                PCB-3                 Gene mutation, transgenic male BigBlue® rat, liver     +          113 ip × 4              Lehmann et al.
                                                                         4ƍ-OH-4-MonoCB          Metabolite of PCB-3                                                          –          82 ip × 4               (2007)
                                                                         4-MonoCB                PCB-3                 Gene mutation, transgenic male BigBlue® rat, lung      (+)        113 ip × 4 (1/week)     Maddox et al.
                                                                         4ƍ-OH-4-MonoCB          Metabolite of PCB-3                                                          (+)        82 ip × 4 (1/week)      (2008)
                                                                         4-MonoCB                PCB-3                 Gene mutation, transgenic female BigBlue® rat, liver   –          113 ip × 4              Jacobus et al.
                                                                         4ƍ-OH-4-MonoCB          Metabolite of PCB-3                                                          –          82 ip × 4               (2010)
                                                                         2,2ƍ,5,5ƍ-ΤetraCB       PCB-52                Chromosomal aberrations (numerical and                 –          10 ppm, 1 year          Meisner et al.
                                                                                                                                                                                                                                                                             Case 2:15-cv-00201-SMJ




                                                                                                                       structural), female Sprague-Dawley rat, 70%                                               (1992)
                                                                                                                       hepatectomy, bone-marrow cells
                                                                         2,2ƍ,5,5ƍ-ΤetraCB       PCB-52                Chromosomal aberrations (numerical), female            –          10 ppm × 7 mo           Sargent et al. (1992)
                                                                                                                       Sprague-Dawley rat, liver cells after 70%              –          10 ppm × 12 mo
                                                                                                                       hepatectomy
                                                                         3,3ƍ,4,4ƍ-ΤetraCΒ       PCB-77                Chromosomal aberrations (numerical &                   –          0.1 ppm, 1 year         Meisner et al.
                                                                                                                       structural), female Sprague-Dawley rat, 70%                                               (1992)
                                                                                                                       hepatectomy, bone-marrow cells
                                                                                                                                                                                                                                                                             ECF No. 388-2




                                                                         3,3ƍ,4,4ƍ-ΤetraCB       PCB-77                Chromosomal aberrations (numerical), female                       0.1 ppm × 7 mo          Sargent et al. (1992)
                                                                                                                       Sprague-Dawley rat liver cells after 70%               –          0.1 ppm × 12 mo
                                                                                                                                                                                                                                                                     620




                                                                                                                       hepatectomy




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         3,3ƍ,4,4ƍ-ΤetraCB       PCB-77                DNA strand breaks (comet assay) and micronucleus       –          0.9 μg/mL               Belpaeme et al.
                                                                                                                       formation, fish (Salmo trutta fario) erythrocytes                                         (1996b)
                                                                         3,3ƍ,4,4ƍ-TetraCB and   PCB-77 + PCB-52       Chromosomal aberrations (numerical &                   +          0.1 + 10 for 1 year     Meisner et al.
                                                                         2,2ƍ,5,5ƍ-tetraCB                             structural), female Sprague-Dawley rat, 70%                                               (1992)
                                                                                                                       hepatectomy, bone marrow cells
                                                                                                                                                                                                                                                                       filed 01/28/20




                                                                         3,3ƍ,4,4ƍ -TetraCB +    PCB-77 + PCB-52       Chromosomal aberrations (numerical), female            –          0.1 + 10 ppm for 7 mo   Sargent et al. (1992)




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 504
                                                                         2,2ƍ,5,5ƍ-tetraCB                             Sprague-Dawley rat liver cells after 70%
                                                                                                                       hepatectomy
                                                                         3,3ƍ,4,4ƍ,5-PentaCB     PCB-126               Gene mutation, transgenic MutaTMMouse fetus, day       –          0.5 po × 1              Inomata et al.
                                                                                                                       18 of gestation, after exposure on day 10, in utero                                       (2009)
                                                                         3,3ƍ,4,4ƍ,5-PentaCB     PCB-126               DNA adducts, M1dG secondary oxidative DNA              +          0.001 po × 5 per week   Jeong et al. (2008)
                                                                                                                       lesion, LC-MS/MS female Sprague-Dawley rat, liver                 for 53 weeks
                                                                         2,2ƍ,4,4ƍ,5,5ƍ-HexaCB   PCB-153               DNA adducts, M1dG secondary oxidative DNA              –          1 po × 5 per week for   Jeong et al. (2008)
                                                                                                                       lesion, LC-MS/MS female Sprague-Dawley rat, liver                 53 weeks
                                                                         2,2ƍ,4,4ƍ,5,5ƍ-HexaCB   PCB-153               DNA adducts, M1dG secondary oxidative DNA              –          1 po × 5/week for 53    Jeong et al. (2008)
                                                                                                                       lesion, LC-MS/MS female Sprague-Dawley rat,                       weeks
                                                                                                                       brain
                                                                                                                                                                                                                                                                             PageID.18203 Page 500 of




                                                                   341
                                                                                                                                                                                                                                         Polychlorinated biphenyls
                                                                   342
                                                                         Table 4.6 (continued)

                                                                         PCB congener                        BZ nomenclaturea          Test system                                                    Resultsb     Dosec (LED or HID)           Reference
                                                                         Structural name
                                                                         3,3ƍ,4,4ƍ,5-PentaCB and             PCB-126 + PCB-153         DNA adducts, M1dG secondary oxidative DNA                      +            0.0003 + 3 po × 5/           Jeong et al. (2008)
                                                                         2,2ƍ,4,4ƍ,5,5ƍ-hexaCB                                         lesion, LC-MS/MS female Sprague-Dawley rat, liver                           week for 53 weeks
                                                                         3,3ƍ,4,4ƍ,5-pentaCB and             PCB-126 + PCB-153         DNA adducts, M1dG secondary oxidative DNA                      –            0.001 + 1 po × 5/week        Jeong et al. (2008)
                                                                         2,2ƍ,4,4ƍ,5,5ƍ-hexaCB                                         lesion, LC-MS/MS female Sprague-Dawley rat,                                 for 53 weeks
                                                                                                                                       brain
                                                                         2,2ƍ,3,3ƍ,4,4ƍ,5,5ƍ,6,6ƍ-DecaCB     PCB-209                   Micronucleus formation, male and female Crl:CD1                –            2000 po × 1                  Han et al. (2009)
                                                                                                                                                                                                                                                                       IARC MONOGRAPH – 107




                                                                                                                                       mice bone-marrow cells
                                                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                                                         1 : 2 : 3 : 2 Mixture of            PCB-118, PCB-138,         DNA adducts, M1dG secondary oxidative DNA                      –            10 ng TEQ/kg bw              Jeong et al. (2008)
                                                                         2,3ƍ,4,4ƍ,5-pentaCB,                PCB-153, PCB-180          lesion, LC-MS/MS female C57BL/6J mouse, liver                               ip × 1
                                                                         2,2ƍ,3,4,4ƍ,5ƍ-hexaCB,
                                                                         2,2ƍ,4,4ƍ,5,5ƍ-hexaCB, and
                                                                         2,2ƍ,3,4,4ƍ,5,5ƍ-heptaCB
                                                                         a BZ nomenclature as listed in Table 1.1, Section 1.
                                                                         b +, considered to be positive; (+), considered to be weakly positive in an inadequate study; –, considered to be negative; ?, considered to be inconclusive (variable responses in several
                                                                         experiments within an inadequate study)
                                                                                                                                                                                                                                                                                                      ECF No. 388-2




                                                                         c In-vivo tests, mg/kg bw

                                                                         CB, chlorobiphenyl; HID, highest effective dose; ip, intraperitoneal; mo, month; LED, lowest effective dose; po, oral administration; TEQ, toxic equivalency; 8-OHdG, 8-hydroxy-2ƍ-
                                                                                                                                                                                                                                                                                              620




                                                                         deoxyguanosine; HPLC/ECD, high-performance liquid chromatography electrochemical detection; I-compounds, take from Table 4.3 or Table 4.4




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                                                                                                                                                filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 505
                                                                                                                                                                                                                                                                                                      PageID.18204 Page 501 of
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18205 Page 502 of
                                                      620
                                                                             Polychlorinated biphenyls


7 months (Elo et al., 1985). [The Working Group        (b)   Genotoxicity and cytogenicity from non-
noted that the control group was not defined. The            occupational exposure
data on observed chromosomal aberration and                Three years after accidental contamination
sister chromatid exchange, and the statistical         of cooking oil with PCBs in Taiwan, China (see
method used, were not provided.] The other study       Section 1.4.8), blood samples were taken from 36
reported a non-significant increase by fourfold        patients with Yucheng (“oil disease”); lympho-
in the frequency of chromosomal aberration, but        cytes were analysed for chromosomal aberra-
no increase in the frequency of sister-chromatid       tions and compared with lymphocytes from
exchange in a group of 12 workers (Melino et al.,      age- and sex-matched laboratory staff (n = 10).
1992).                                                 Blood PCB concentrations ranged from 6.4 to
    In another report, the study group consisted of    101.8 μg/L. A high frequency of chromosomal
45 randomly selected people (workers, residents,       aberration was observed in 19 out of 36 (53%)
or children) living within 2 km of a capacitor-pro-    PCB-exposed patients, while none was seen in
ducing factory known to cause occupational             the control group. The findings could not be
and environmental exposure to PCBs, in Semic,          correlated with the blood PCB levels (Wuu &
Slovenia, and was compared to workers that             Wong, 1985). [The Working Group noted that no
had pre-employment tests. An abnormally high           details on the statistical evaluation or adjustment
frequency of structural chromosome aberration          for confounders were given.]
(55%) was observed in peripheral lymphocytes               The frequencies of chromosomal aberra-
from workers and residents when compared               tion and sister-chromatid exchange in periph-
with the control group (Tretjak et al., 1990).         eral lymphocytes from 35 nonsmoking women
However, these findings were not correlated to         from Taiwan, China, exposed to PCBs through
environmental or blood PCB concentrations.             contaminated rice oil (“Yucheng”) were similar
[The Working Group noted that no PCB concen-           to those from matched controls. However, when
trations in blood were reported. No matched            peripheral blood lymphocytes were treated with
control group was available and no statistical         α-naphthoflavone in vitro [to increase sensi-
analysis was performed. Heavy smokers and              tivity], a small (20%) but significant increase
people who had had recent X-ray examinations           in frequency of sister-chromatid exchange, but
were excluded from the study].                         not chromosomal aberration, was observed
    Men working in Chinese electrical and              (Lundgren et al., 1987, 1988).
electronic equipment waste-dismantling facto-              Similarly, 27 years after exposure to high
ries were shown to be exposed occupationally           concentrations of PCBs, the frequency of
to PCBs, tetrachlorodibenzo-p-dioxins and              sister-chromatid exchange in lymphocytes of 16
dibenzofurans (TCDD/Fs) and polybrominated             victims of the “Yusho” food poisoning incident
diphenyl ethers (PBDEs). Urine concentrations          (see Section 1.4.8 in this Monograph) were not
of 8-hydroxydeoxyguanosine (8-OHdG), a                 significantly different from those of a non-ex-
product of oxidative DNA damage, were signif-          posed control group, despite persistently elevated
icantly increased in workers after their working       blood PCB concentrations in these patients
shift when compared with levels before the             (281 pg/g fat versus 41 pg/g fat in the control
working shift. However, no correlation could be        group). Addition of α-naphthoflavone did not
drawn between the observed increase in urinary         increase the frequency of sister-chromatid
8-OHdG concentrations and occupational expo-           exchange (Nagayama et al., 2001).
sure to any of the organochlorine compounds
(Wen et al., 2008).

                                                                                                      343
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 506
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20    PageID.18206 Page 503 of
                                                        620
IARC MONOGRAPH – 107


    Blood concentrations of cadmium, lead,               with the high-ratio group (P = 0.014 and P < 0.01,
p,pƍ-dichlorodiphenyldichloroethylene (DDE),             respectively), while there was no correlation with
hexachlorobenzene, PCBs (PCB-99, PCB-118,                the low-ratio group, indicating a mitigating effect
PCB-170, PCB-138, PCB-153, PCB-180), and                 of selenium on the toxicity of PCBs.
dioxin-like activity (Calux assay) were analysed
in 1583 residents in nine different industrialized       (c)   Sperm DNA damage
regions in Belgium (De Coster et al., 2008). Also            Sex-chromosome disomy in sperm nuclei was
analysed as effect biomarkers were the percentage        determined in 192 men from subfertile couples.
of cells with micronucleus formation, DNA                A positive association with YY, XY, and total
damage (comet assay) in peripheral blood cells,          sex-chromosome disomy and an inverse associa-
and 8-OHdG in urine. Overall significant differ-         tion with XX disomy were observed with higher
ences between the different regions were found           serum concentrations of four PCBs (PCB-118,
for micronucleus formation, DNA damage, and              PCB-138, PCB-153, and PCB-180) (McAuliffe
urinary 8-OHdG concentrations. Among these,              et al., 2012). Other environmental organochlo-
positive correlations were reported between              rine pollutants may also have contributed to
PCB-118 concentrations and both micronucleus             sex-chromosome aneuploidy, since plasma DDE
formation and DNA damage.                                concentrations were positively associated with
    In a group of 103 Inuit people from Northern         increased rates of XX, XY, and total sex-chro-
Canada exposed to high dietary concentrations            mosome disomy.
of PCBs and selenium, plasma PCB concentra-                  In a group of 176 Swedish fishermen with low
tions and DNA adduct profiles in leukocytes              or high consumption of fatty fish, the DNA frag-
were determined (Ravoori et al., 2008). The              mentation index in sperm was compared with
32P-postlabelling technique used allowed for
                                                         serum PCB concentrations (Rignell-Hydbom
differentiation between polar and lipophilic             et al., 2005). Plasma concentration of PCB-153
adducts. Plasma PCB concentrations were signif-          was statistically significantly associated with
icantly correlated with increasing age [P < 0.01].       an increase in DNA fragmentation (P < 0.001);
The most abundant PCB congeners in the plasma            however, when adjusted for age, which was
were PCB-138, PCB-153, and PCB-180. The most             strongly associated with percentage DNA frag-
abundant adduct was 8-OHdG, which accounted              mentation index, this association was no longer
for 51–57% of the total adduct burden. No corre-         significant (P = 0.28). When PCB-153 concen-
lation between adduct levels and specific PCB            trations were categorized into quintiles, the
congeners, smoking status, or sex were observed.         lowest-exposure quintile had significantly lower
    In a follow-up study in 83 subjects, Ravoori         levels of DNA fragmentation than the other
et al. (2010) reported 30–800-fold interindi-            quintiles (P < 0.001), even after adjustment for
vidual variability in levels of unidentified polar       age (P = 0.006). The association between DNA
DNA adducts (indicative of oxidative stress) in          fragmentation and DDE concentrations was not
leukocytes. Negative associations were observed          significant (Rignell-Hydbom et al., 2005).
between total DNA adduct levels and selenium,                In sperm samples from 707 adult men (193
and PCB concentrations, the latter being signif-         Inuits from Greenland, 178 Swedish fishermen,
icant. After grouping the individuals according          141 men from Poland, and 195 men from
to selenium/PCB ratio as high-ratio (ratio, > 33;        Ukraine), DNA fragmentation was correlated
mean, 75.5; n = 41), or low-ratio (ratio, ≤ 33; mean,    with serum PCB-153 concentrations (Spanò et al.,
18; n = 42), levels of 8-OHdG and total DNA              2005). After adjustment for age, period of sexual
adducts were significantly negatively correlated         abstinence, and serum PCB-153 concentration,

344
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 507
      Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.18207 Page 504 of
                                                    620
                                                                           Polychlorinated biphenyls


levels of DNA fragmentation betwen men in the        in patients with Prader-Willie syndrome. Five
three European groups did not differ consider-       out of six patients with dup15q11–q13, which is
ably, but were significantly higher than those       related to autism spectrum disorder, were born
found in Inuit men. While DNA fragmentation          after 1976.
in sperm was unrelated to PCB-153 concentration
                                                     (e)   Epigenetic effects
among the Inuits (very high PCB concentrations)
and Polish men (very low PCB concentrations),            In the study by Mitchell et al. (2012) cited
increasing serum PCB-153 concentrations were         above, samples of brain showing dup15q also
significantly associated with increased DNA          showed a lower level of methylation in regions
fragmentation in the Swedish (P = 0.001), and        of repetitive DNA, suggesting that PCBs may
Ukranian cohorts (P = 0.027), and in the three       have caused hypomethylation in these regions,
European groups combined (P < 0.0001). No            resulting in chromosome instability and a higher
correlation between DNA fragmentation index          risk of duplication.
and serum DDE concentrations was seen.                   Rusiecki and coworkers used pyrosequencing
    Similar results were observed in a subsequent    to estimate global DNA methylation via repetitive
study with a largely overlapping study popula-       elements Alu and (long interspersed nucleotide
tion (Stronati et al., 2006).                        element) LINE-1 assays of bisulfite-treated DNA
                                                     in 70 samples from Inuit people in Greenland to
(d)     Gene mutation                                examine epigenetic effects of high PCB contam-
    A possible correlation between PCB exposure      ination (Rusiecki et al., 2008). They observed
and cancer of the pancreas has been discussed        significant inverse correlations between percent-
earlier (see Section 2.3.5). An analysis of blood    ages of methylcytosine and plasma concentra-
                                                     tions of DDT, DDE, β-hexachlorocyclohexane,
organochlorine concentrations and KRAS muta-
                                                     oxychlordane, α-chlordane, mirex, sum of PCBs,
tions in tissue from pancreatic cancer found
                                                     and sum of all persistent organic pollutants, after
a significant correlation between tumours
                                                     adjusting for age and cigarette smoking.
harbouring KRAS mutations and PCB-138, and
PCB-153, and between the two most common             (f)   Changes in gene expression
mutations in KRAS and PCB-138 concentrations             In samples taken in 2007 from 139 daugh-
(Porta et al., 2009). The dose–response pattern      ters of members of a cohort of fish-consumers
was approximately linear only for PCB-138.           in Michigan, there was no correlation between
    Another study analysed post-mortem               serum concentrations of PCB, PBDE, or DDE,
samples of brain from patients with neurodevel-      and expression of four genes encoding 17-α-hy-
opmental disorders with a known genetic basis        droxylase (CYP17A1), aromatase (CYP19A1),
(n = 32), autism of unknown etiology (n = 32),       and estrogen receptor α and β (ESR1 and ESR2)
and controls (n = 43) for eight PCBs (PCB-28,        (Karmaus et al., 2011). In contrast, maternal
PCB-95, PCB-105, PCB-118, PCB-138, PCB-153,          concentrations of serum PCB (prenatal PCB
PCB-170, and PCB-180) (Mitchell et al., 2012).       concentration), measured in 1973–1991, were
The concentration of PCB-95 was significantly        highly significantly associated with decreased
higher in the group with genetic neurodevelop-       expression of the steroid synthesis genes CYP17
mental diseases. In fact, PCB-95 was detected        and CYP19 in blood lymphocytes. Other persis-
nearly exclusively in the brain of patients from     tent organic pollutants were not correlated.
mothers with a specific duplication in the long
arm of chromosome 15 (dup15q11–q13) or
deletions in the same chromosome 15q11–q13


                                                                                                    345
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 508
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20     PageID.18208 Page 505 of
                                                       620
IARC MONOGRAPH – 107


4.2.2 Experimental systems                              (ii)    Mammalian cells in vitro
(a)     Commercial PCB mixtures                             Aroclor 1254 caused DNA strand breaks
                                                        (detected by alkaline filter elution) in primary
    Table 4.3 and Table 4.4 summarize data with         rat hepatocytes (Sina et al., 1983) and in primary
commercial PCB mixtures in in-vitro and in-vivo         rat prostate cells (comet assay; Cillo et al., 2007),
studies respectively. For each category of test         while evidence for induction of unscheduled
(non-mammalian systems, mammalian cells in              DNA synthesis in primary rat hepatocytes was
vitro, and in-vivo assays), the data are presented      equivocal (Probst et al., 1981; Althaus et al., 1982).
by commercial PCB mixture in increasing                 An increase in the frequency of DNA adducts
order of chlorination, and for each commercial          (detected by 32P-postlabelling) was observed in
mixture, by end-point.                                  primary human hepatocytes from three different
(i)    Non-mammalian systems                            donors (Borlak et al., 2003), but not in cultured
    All PCB mixtures tested for their ability           human hepatocarcinoma HepG2 cells or dexa-
to induce gene mutation in bacteria, i.e. PCB           methasone-treated primary rat fetal hepatocytes
mixtures with chlorination levels ranging from          (Dubois et al., 1995). A dose-dependent increase
~20% (e.g. Aroclor 1221) to ~70% (e.g. Aroclor          in structural chromosomal aberration starting
1268) were not mutagenic in different strains of        at concentrations of less than 1 μg/mL was seen
Salmonella typhimurium and Escherichia coli in          in cultured human lymphocytes (Sargent et al.,
the absence or presence of an exogenous meta-           1989).
bolic activation system comprising induced                  Aroclor 1221 caused intrachromosomal
and non-induced liver microsomes (Table 4.3).           recombination at the Hprt locus in a mutant
However, only Aroclor 1254 was tested up to the         Chinese hamster V79 cell line (Helleday
recommended limit dose for hazard assessment            et al., 1998), and in human lymphoblastoid cells
of 5000 μg/plate (Shahin et al., 1979), not all         (Aubrecht et al., 1995). Aroclor 1016 enhanced
strains typically used in the Ames test battery (S.     DNA-adduct formation in primary human
typhimurium TA98, TA100, TA1535, TA1537) or             lymphocytes (Borlak et al., 2003); no increase in
E. coli WP2 uvrA were tested, and an exogenous          the frequency of chromosomal aberration was
metabolic system was not always included.               seen in chicken embryos and ouabain-resistant
    In contrast, Aroclor 1221 and Aroclor 1260          colonies in Chinese hamster V79 cells treated
did induce intrachromosomal recombination               with Aroclor 1242 (Blazak & Marcum, 1975;
in Saccharomyces cerevisiae cells in the absence        Hattula, 1985).
and presence of exogenous metabolic activation.         (iii)   In-vivo assays
Since Aroclor 1221 was effective at lower concen-           Repeated doses of Aroclor 1254 did not alter
trations than Aroclor 1260, chlorination level          hepatic levels of DNA adducts (as measured
seemed to be inversely correlated to mutagenicity       by 32P-postlabelling) in male Sprague-Dawley
of PCBs in this test system (Schiestl et al., 1997).    (given two intraperitoneal doses of 500 mg/kg
    Additionally, Aroclor 1254 induced muta-            bw) or male Fischer 344 rats (given 35 oral doses
tions in the number of tandem repeats in S.             of 25 mg/kg bw) compared with controls (Nath
cerevisiae transgenic for the human MS32 mini-          et al., 1991; Chadwick et al., 1993).
satellite (Appelgren et al., 1999).                         When used for hepatic enzyme induction, a
    Clophen mixtures did not induce somatic             single intraperitoneal application of Aroclor 1254
mutation in the fruit fly Drosophila melanogaster       of up to 500 mg/kg bw in rats (Kornbrust & Dietz,
(Nilsson & Ramel, 1974).                                1985; Shaddock et al., 1989) and 50 mg/kg bw

346
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 509
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18209 Page 506 of
                                                       620
                                                                               Polychlorinated biphenyls


in cynomolgus monkeys (Hamilton et al., 1997)               A single dose of Aroclor 1242 did not
did not enhance unscheduled DNA synthesis in            enhance levels of DNA adducts (as measured
isolated primary hepatocytes.                           by 32P-postlabelling) or 8-OHdG formation (as
    Dietary exposure of male C57BL/6 (Big Blue®)        measured by high-performance liquid chroma-
mice transgenic for bacterial lacI to Aroclor           tography/electrochemical detection) in liver,
1254 at 100 ppm (0.01%) for 7 weeks caused a            glandular stomach, spleen, thymus, prostate,
significant, but less than twofold, increase in the     testes, and seminal vesicles of male Lewis rats,
frequency of mutation in the liver (Davies et al.,      nor did Aroclor 1242 induce structural chro-
2000).                                                  mosomal aberrations in bone marrow and sper-
    No increase in the frequency of structural          matogonial cells of Osborne-Mendel rats given a
chromosomal aberration in bone marrow                   single oral dose of 5000 mg/kg bw, or repeated
and spermatogonial cells was observed in rats           doses of 500 mg/kg bw for 4 days (Green et al.,
given repeated doses of Aroclor 1254 by gavage          1975a; Schilderman et al., 2000).
(300 mg/kg bw for five consecutive days or                  Aroclor 1242, like Aroclor 1254, did not
50 mg/kg bw for seven consecutive days) or in the       reduce the number of mitotic spermatogonial
diet (500 ppm for 5 weeks) (Dikshith et al., 1975;      cells in Osborne-Mendel rats at the highest doses
Green et al., 1975a; Garthoff et al., 1977). Aroclor    tested (Green et al., 1975a), and had no effect on
1254 did not increase the frequency of micronu-         the number of dominant lethals (Green et al.,
cleus formation in bone marrow of B6C3F1 mice           1975b).
given Aroclor 1254 as intraperitoneal injections            A study by Desaulniers et al. (2009) exam-
of 15 000 mg/kg bw on five consecutive days             ined the effects of PCB and organochlorine pesti-
(Bruce & Heddle, 1979).                                 cide mixtures on DNA methylation in the liver
    In contrast to the observations in rodents,         of exposed rats. The PCB mixture, but not the
a single intraperitoneal injection of Aroclor           organochlorine pesticide mixture, reduced the
1254 induced a dose-dependent increase in the           mRNA abundance of DNA methyltransferase-1,
frequency of micronucleus formation in fish             -3a, and -3b, reduced the abundance of the methyl
(Cyprinus carpio) erythrocytes (Al-Sabti, 1986),        donor S-adenosylmethionine, and decreased the
and aberrant metaphases and structural chromo-          methylation of CpG sites in the promoter region
somal aberration in fish kidney cells (Cyprinus         of the tumour suppressor gene p16INK4a.
carpio, Tinca tinica, Ctenopharyngodon idella),             Another group analysed histone post-trans-
from the starting dose of 50 mg/kg bw (Al-Sabti,        lational modifications in chromatids from liver
1985). In addition, Aroclor 1254 induced                of rats exposed to PCBs in early life (Casati et al.,
germline length mutation in the PC-1 but not            2012). There was a decrease in levels of histone
PC-2 minisatellite region in male C57B1/6 mice          H4K16Ac and histone H3K4me3, and an increase
given a single intraperitoneal dose of Aroclor          in the expression of SirtT1 and Jarid1b, genes
1254 at 100 mg/kg bw (Hedenskog et al., 1997).          encoding two chromatid-modifying enzymes
    Kanechlor 500 (which has a similar level of         (histone demethylases). A decrease in the abun-
chlorination as Arochlor 1254) caused a weak            dance of mRNA of androgen receptor, a histone
(less than twofold) increase in the frequency of        enzyme coregulator, was also reported.
micronucleus formation in bone-marrow cells in              Ghosh et al. (2011) applied the tools of global
male ddY mice given an oral dose at 100 mg/kg           gene expression and Ingenuity biological func-
bw for 6 days, but not when applied subcutane-          tions analysis to peripheral blood mononuclear
ously at the same dose (Watanabe et al., 1982).         cells (PBMC) exposed in vitro to PCB-138
                                                        (0.87 ng/mL) or PCB-153 (1.42 ng/mL) for 48

                                                                                                         347
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 510
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18210 Page 507 of
                                                     620
IARC MONOGRAPH – 107


hours. The expression of several biologically         (b)    Individual congeners and their metabolites
significant genes was highly modulated in vitro,          In this section, the data in the text are
in general by downregulation, and differential        presented first for non-mammalian systems and
gene expression was specific to the PCB used.         then combined for cell culture tests and in-vivo
Exposure to PCB-153 identified genes involved in      assays, by PCB congener and corresponding
three Ingenuity Pathway Analysis (IPA) networks       metabolite(s) (Table 4.5 and Table 4.6). Data in
involved in cellular movement, development            the table are presented first for non-mammalian
and function of the haematological system,            systems and cell culture tests (Table 4.5), and
immune cell trafficking, molecular transport,         then for in-vitro assays (Table 4.6).
and cancer. Exposure to PCB-138 resulted in
significant expression of several genes including     (i)   Non-mammalian systems
tumour necrosis factor-associated protein 1               In tests for gene mutation in bacteria, the
(TRAP1), contactin 5 (human neuronal NB-2             PCB congeners PCB-1, PCB-3, PCB-15, PCB-47,
gene) (CNTN5), glial cell line-derived neuro-         PCB-52, PCB-77, PCB-155, and PCB-209 were
trophic factor family receptor α-1 (GFRA1), von       not mutagenic in various strains of Salmonella
Willebrand factor D and EGF domains (VWDE),           typhimurium and Escherichia coli in the absence
and CYP1A2. Notable among these are the upreg-        or presence of exogenous metabolic activation
ulated genes TRAP1, CNTN5, GFRA1, which are           (induced and non-induced liver microsomes),
important in the activation of TRAP-1.                except in one study with PCB-3 in S. typhimu-
    Using the same genomic methods,                   rium TA1538 in the presence of rabbit liver micro-
Hochstenbach et al. (2010) reported alterations       somes (Wyndham et al., 1976). Only PCB-209
indicative of exposure to immunotoxicants in          was tested up to the recommended limit dose of
whole genome gene-expression profiles (tran-          5000 μg/plate and in all strains typically used in
scriptomic changes) in human PBMC from two            the Ames test battery, i.e. S. typhimurium TA98,
healthy donors exposed in vitro to a range of         TA100, TA1535, TA1537, and in E. coli WP2 uvrA
immunotoxic chemicals including PCB-153.              (Han et al., 2009).
    Wens et al. (2013) studied gene-expression            The less chlorinated congener PCB-15
profiles in PBMC exposed in vitro to a dioxin-        was reported to induce somatic mutation in
like polychlorinated biphenyl, PCB-126 (1 μM),        Drosophila melanogaster (Butterworth et al.,
or a non dioxin-like polychlorinated biphenyl,        1995).
PCB-153 (10 μM). Hierarchal cluster analysis
                                                      (ii)  Cell culture tests and in-vivo assays
created distinct clustered gene groups for samples
exposed to PCB-126 or PCB-153. The number of              Several studies have shown in vitro or in
differentially expressed genes varied with the        non-humans in vivo that PCB congeners with one
compound used and ranged from 60 to 192. As           to four chlorine atoms are bioactivated to DNA-
expected, exposure to PCB-126 caused induc-           and protein-binding intermediates in vitro and in
tion of the AhR signalling pathway. Exposure          vivo. Each congener produced multiple different
to PCB-153, which is known to disrupt thyroid         DNA adducts, particularly with guanine. The
metabolism, resulted in expression of the nuclear     most prominent ultimate DNA-binding inter-
estrogen receptor ESR2.                               mediates were quinone metabolites, but some
                                                      binding of epoxide intermediates was suggested.
                                                      Rodent and human liver microsomes produced
                                                      similar or different adduct patterns depending
                                                      on the PCB congener used, indicating that


348
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 511
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20    PageID.18211 Page 508 of
                                                         620
                                                                                 Polychlorinated biphenyls


species differences exist. Reactive intermediates         V79 cells; of these dihydroxylated metabolites,
can bind to cellular macromolecules, including            only 3ƍ,4ƍ-dihydroxy-PCB-3 increased the levels
DNA and DNA-maintenance proteins, and                     of sister-chromatid exchange (Flor & Ludewig,
such adducts can be detected in multiple organs           2010).
(Morales & Matthews, 1979; Amaro et al., 1996;                 As in V79 cells, PCB-3–2ƍ,5ƍ-quinone caused
McLean et al., 1996b; Oakley et al., 1996a, 1996b;        a dose-dependent increase in the frequency of
Lin et al., 2000; Pereg et al., 2001, 2002; Srinivasan    micronucleus formation in human breast epithe-
et al., 2002; Arif et al., 2003; Zhao et al., 2004;       lial MCF-10A cells (Venkatesha et al., 2008). At
Bender et al., 2006; Bender & Osheroff, 2007).            the concentrations tested, electron paramagnetic
PCB-1, PCB-2, PCB-3 and metabolites                       resonance showed an increase in steady-state
                                                          levels of ROS, and detected the presence of a
    Without exogenous metabolic activation, trit-         semiquinone radical, suggesting redox cycling
ium-labelled PCB-3 was reported to bind to DNA,           of the 2ƍ,5ƍ-quinone. Furthermore, the increase
RNA, and cellular proteins in cultured Chinese            in number of micronucleated cells observed with
hamster ovary cells (Wong et al., 1979). PCB-3            PCB-3–2ƍ,5ƍ-quinone and also with PCB-153 was
also enhanced unscheduled DNA synthesis by                consistent with an increase in levels of phosphoryl-
1.6-fold in the same cell line (Wong et al., 1979),       ated histone protein γ-H2AX (Venkatesha et al.,
and increased DNA-adduct formation dose-de-               2008). The 2ƍ,5ƍ-quinone of PCB-3 also caused
pendently in primary human hepatocytes, as                significant and dose-dependent shortening of
determined by 32P-postlabelling (Borlak et al.,           the telomeres in human keratinocyte HaCaT
2003). Maximum adduct levels were observed                cells after 11 weeks of exposure, and an increase
24 hours after exposure and declined to control           in frequency of micronucleus formation in V79
levels within 48 hours (Borlak et al., 2003).             cells (Jacobus et al., 2008).
    The mutagenicity of PCB-3, its mono- and                   Induction of gene mutation in vivo by PCB-3
dihydroxylated metabolites, and its 3ƍ,4ƍ- and            and its monohydroxylated metabolite 4ƍ-OH-
2ƍ,5ƍ-quinones was investigated in cultured               PCB-3 was investigated in male and female
Chinese hamster V79 cells (Zettner et al.,                transgenic Fischer 344 (Big Blue®) rats given four
2007). Induction of gene mutations at the Hprt            intraperitoneal injections of PCB-3 at 113 mg/kg
locus was determined by 6-thioguanine resist-             bw and 4ƍ-OH-PCB-3 at 82 mg/kg bw over 4
ance. Induction of chromosomal and genomic                weeks. Seventeen days after the last injection, the
mutation was assessed by micronucleus forma-              frequency and spectrum of mutation in the lacI
tion and immunochemical differentiation of                gene were determined in the liver (Lehmann
micronuclei containing whole chromosomes                  et al., 2007) and lung (Maddox et al., 2008) of
(kinetochore-positive) or DNA fragments                   males, and in the liver of females (Jacobus et al.,
(kinetochore-negative). Both quinones, but not            2010). Both PCB-3 and its 4ƍ-OH-metabolite
the PCB-3 itself or its mono- or dihydroxylated           caused a similar, more than twofold, increase
metabolites, caused a dose-dependent increase             in mutation frequency in the liver of male rats;
in the frequency of 6-thioguanine-resistant               however, only the increase observed with PCB-3
colonies at non-cytotoxic concentrations, and an          was statistically significant. Although the muta-
increase in chromosomal and genomic mutation              tion spectrum induced by PCB-3 was different
was observed at higher, cytotoxic concentrations.         from that in control rats, and similar to that
    In addition, the 2ƍ,5ƍ-dihydroxylated metab-          induced by the positive control, 3-methylchol-
olites of PCB-3 and PCB-2, but not of PCB-1, or           anthrene, only the proportion of transitions
the 3ƍ,4ƍ-dihydroxy-PCB-3 induced polyploidy in           was statistically different from that in control

                                                                                                          349
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 512
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18212 Page 509 of
                                                       620
IARC MONOGRAPH – 107


rats. In contrast, the mutation spectrum for            hepatocytes. In human lymphocytes, PCB-77
4ƍ-OH-PCB-3 differed only slightly from that            induced structural chromosomal aberration,
in the control group (Lehmann et al., 2007). In         but no increase in the frequency of micronu-
the liver of female rats treated with PCB-3 and         cleated cells and sister-chromatid exchange was
its 4ƍ-OH-metabolite, mutation frequencies and          observed (Sargent et al., 1989; Dubois et al., 1995;
mutation spectra were not significantly different       Belpaeme et al., 1996b).
from those observed in control rats (Jacobus                Long-term dietary exposure of female hepa-
et al., 2010). PCB-3 and its 4ƍ-OH-metabolite           tectomized Sprague-Dawley rats to PCB-52 at
caused a twofold, but not statistically significant,    10 ppm for 7 months, or PCB-77 at 0.1 ppm for
increase in mutation frequency in the lungs of          1 year, did not enhance the frequency of struc-
treated males. However, a shift in the mutation         tural or numerical chromosomal aberration in
spectra, especially with PCB-3, and an increase         liver and bone-marrow cells (Meisner et al., 1992).
in the frequency of mutation outside of the             However, coexposure to PCB-52 and PCB-77 at
hotspot region for spontaneous mutation of lacI         the doses given above for 1 year increased the
(base pairs 1–400) were observed (Maddox et al.,        frequency of polyploidy and structural chromo-
2008). The genotoxicity profile of metabolites of       some aberration in bone-marrow cells. Although
PCB-3 is summarized in Table 4.7.                       the frequency of numerical and structural
PCB-28, PCB-52, PCB-77                                  chromosomal aberration in primary hepatocytes
                                                        remained unaffected after coexposure to PCB-52
    PCB-52 enhanced the frequency of DNA                and PCB-77 for 7 months, the liver became more
strand breaks in human lymphocytes (comet               susceptible to diethylnitrosamine-induced geno-
assay) and mouse fibroblast L-929 cells (alkaline       toxicity (Sargent et al., 1992).
sedimentation), but had no effect on the level
of sister-chromatid exchange and structural             PCB-101, PCB-118, PCB-138
chromosomal aberration in human lympho-                     PCB-101, PCB-118, and PCB-138 were able
cytes (Stadnicki & Allen, 1979; Stadnicki et al.,       to induce DNA strand breaks (comet assay)
1979; Sargent et al., 1989; Sandal et al., 2008).       and micronucleus formation (except PCB-138)
However, the addition of PCB-77 at non-geno-            in fish fibroblast RTG-2 cells [usually not used
toxic concentrations led to a threefold increase        for genotoxicity testing], in a single dose exper-
in the frequency of chromatid breaks compared           iment. However, the time course of markers for
with that in control cells (Sargent et al., 1989).      oxidative stress (carboxy-dichlorofluorescein
    PCB-28, PCB-52, and a synthetic mixture of          oxidation, intracellular GSH, lipid peroxidation,
PCBs similar to that present in air in Chicago,         and superoxide dismutase activity) did not corre-
USA, at equimolar concentrations all caused             spond with the observed genotoxicity (Marabini
a 30–40% reduction in telomerase activity in            et al., 2011).
human skin HaCaT keratinocytes, but the                 PCB-126
effect on telomere length differed, with short-
ening effects caused by PCB-28, PCB-52, and                PCB-126 did not increase the frequency of
the Chicago air mixture of about 10%, 40%, and          micronucleus formation in human hepatoma
5%, respectively, compared with controls after 6        HepG2 cells, but did cause a significant, but not
weeks of exposure (Senthilkumar et al., 2011).          dose-dependent, increase in levels of the DNA
    PCB-77 caused DNA-adduct formation                  repair protein XPA (Western blot), whereas XPC
in human hepatocarcinoma HepG2 cells and                protein levels were unaffected (Wei et al., 2009b).
in dexamethasone-treated primary rat fetal


350
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 513
                                                                         Table 4.7 Genotoxicity profile of metabolites of PCB-3

                                                                         Compound                   Lowest effective dose (μM)
                                                                                                    Gene mutation       Micronucleus Micronucleus                      SCEb   Polyploidyb DNA damage                ROSc
                                                                                                    (thioguanine        (clastogenic (aneuploidy:                                         (comet assay)c
                                                                                                    resistance)a        effect)a     chromosomal loss)a
                                                                         PCB-3                      -                   -                 -                            -      -           -                         -
                                                                         2-OH-PCB-3                 -                   -                 50                           -      -           -                         -
                                                                         3-OH-PCB-3                 -                   -                 100                          -      -           -                         -
                                                                         4-OH-PCB-3                 -                   75                75                           -      -           -                         -
                                                                                                                                                                                                                                                                                         Case 2:15-cv-00201-SMJ




                                                                         3,4-dihydroxy-PCB-3        -                   25                15                           5      -           -                         -
                                                                         3,4-ortho-quinone          0.6                 15                5                            -      -           -                         -
                                                                         2,5-hydroquinone           -                   5                 2.5                          -      7.5         10 (at 37°C, not 6°C,     5 (ROS increased in HL-60
                                                                                                                                                                                          in HL-60 cells; not in    cells at 37°C, not at 6°C; no
                                                                                                                                                                                          Jurkat cells at 37°C)     effect on ROS in Jurkat cells)
                                                                         2,5-para-quinone           0.5                 1                 2.5                          -      -           5 (at 37°C or 6°C in      2.5 (ROS increased in HL-60
                                                                                                                                                                                          HL-60 cells; at 37°C in   cells and in Jurkat cells)
                                                                                                                                                                                          Jurkat cells)
                                                                                                                                                                                                                                                                                         ECF No. 388-2




                                                                         a From Zettner et al. (2007)
                                                                         b From Flor & Ludewig (2010)
                                                                                                                                                                                                                                                                                 620




                                                                         c From Xie et al. (2010)




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                         PCB, polychlorinated biphenyl; ROS, reactive oxygen species; SCE, sister-chromatid exchange
                                                                         Adapted from Robertson & Ludewig (2011)
                                                                                                                                                                                                                                                                                   filed 01/28/20




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 514
                                                                                                                                                                                                                                                                                         PageID.18213 Page 510 of




                                                                   351
                                                                                                                                                                                                                                                     Polychlorinated biphenyls
   Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20     PageID.18214 Page 511 of
                                                    620
IARC MONOGRAPH – 107


    PCB-126 did not increase the frequency           also induced a significant and dose-dependent
of mutation in fetuses of the transgenic             twofold increase in the frequency of micronucle-
MutaTMMouse on day 18 of gestation after a single    ation in human hepatocarcinoma HepG2 cells.
maternal oral dose of 0.5 mg/kg bw on day 10 of      Coexposure to PCB-153 and benzo[a]pyrene
gestation (Inomata et al., 2009).                    significantly and dose-dependently increased
PCB-126 and PCB-153                                  the frequency of micronucleus formation by
                                                     60%. When α-naphthoflavone (an inhibitor
    The role of oxidative DNA damage in carcino-     of CYP1A1) was added to cultures exposed to
genesis caused by PCB-126, PCB-153, and a            PCB-153 and PCB-153 + benzo[a]pyrene, the
combination thereof, was investigated by meas-       frequency of micronucleation decreased almost
uring in treated animals the accumulation of a       to control levels (Wei et al., 2009a).
DNA adduct, namely 3-(2ƍ-deoxy-β-D-eryth-                PCB-153 was able to induce DNA strand
ro-pentafuranosyl)-pyrimido[1,2-α]-purin-10-one      breaks and micronucleus formation in fish fibro-
(M1dG) (the pyrimidopurinone of deoxy-               blast RTG-2 cells (Marabini et al., 2011; see above
guanosine) (Dedon et al., 1998), which can be        for comments).
formed by reaction of lipid-peroxidation derived         Treatment of immortal human skin HaCaT
malonedialdehyde or by oxidation of deoxyri-         keratinocytes with PCB-153 at a single concentra-
bose-derived DNA base propenal and deoxy-            tion resulted in a decrease in telomerase activity
guanosine. Accumulation of M1dG adducts was          (~20% after 1 week to ~40% after 7 weeks of
assessed in the liver of female C57BL/6J mice        exposure) and telomeres were shortened by about
given a single dose and in Sprague-Dawley rats       40% (Senthilkumar et al., 2012). Shortening of
exposed for 1 year. A single dose of a mixture       telomeres was also observed in normal human
consisting of four dioxin-like compounds             foreskin keratinocytes exposed to PCB-153 in
(including PCB-126), or a mixture consisting of      culture, but the difference compared with the
four non-dioxin-like PCBs (PCB 118, 138, 153,        control cells was not statistically significant on
180), did not increase M1dG accumulation in          any of the days analysed.
the mouse liver. In female Sprague-Dawley rats
exposed to PCB-126, PCB-153, or a combination        PCB-209
of both for 1 year (see Section 3; NTP, 2006a,          PCB-209 did not induce mutation at the
b, c), an increase in hepatic levels of M1dG was     thymidine kinase locus in mouse lymphoma
observed in rats treated with PCB-126, and in        L5178Y/T+/- cells, and did not cause an increase
rats treated with a combination of PCB-126 +         in micronucleus formation in bone-marrow cells
PCB-153. In female rats coexposed to PCB-126         of male and female Crl:CD1 mice given a single
+ PCB-153, the observed levels of M1dG adducts       oral dose at 2000 mg/kg bw (Han et al., 2009).
correlated with the observed incidence of liver      MeSO2-PCB metabolites
tumours (Jeong et al., 2008).
                                                         MeSO2-PCBs did not induce micronucleus
PCB-153                                              formation in cultured human lymphocytes,
   PCB-153 induced structural chromosomal            but some, namely 3-MeSO2-2,5,2ƍ,4ƍ,5ƍ-pentaCB
aberration in human lymphocytes (Sargent et al.,     [3ƍ-MeSO2-PCB-101;3-MeSO2-2,2ƍ,4ƍ,5,5ƍ- pentaCB] and
1989) and a statistically significant dose-de-       4-MeSO2-2,5,2ƍ,3ƍ,4ƍ-pentaCB [4’-MeSO2-PCB-87;
pendent increase in the frequency of micro-          4-MeSO2-2,2ƍ,3ƍ,4ƍ,5- pentaCB], enhanced levels
nucleus formation in human breast epithelial         of sister-chromatid exchange (Nagayama et al.,
MCF-10A cells (Venkatesha et al., 2008). PCB-153     1995, 1999).


352
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 515
      Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18215 Page 512 of
                                                     620
                                                                             Polychlorinated biphenyls


(c)     Summary                                       an exogenous metabolic system, except for one
    Numerous cell-based test systems, and animal      study in strain TA1538 in the presence of rabbit
models, have been used to investigate the geno-       liver microsomes (see Table 4.4). However, PCB-3
toxic potential of commercial PCB mixtures.           was reported to bind to DNA and to cause an
However, only 13 individual congeners have been       increase in levels of DNA adducts in primary
examined so far in studies of genotoxicity and        human hepatocytes.
related effects. Seven congeners (PCB-3, PCB-52,          The cell lines commonly used for mutagen-
PCB-77, PCB-118, PCB-138, PCB-153, PCB-209)           icity testing (Chinese hamster lung fibroblast V79,
have been investigated in both cellular systems       Chinese hamster ovary fibroblast, and mouse
and animals. An additional four congeners             lymphoma L5178Y cells) have no or only very
(PCB-15, PCB-47, PCB-101, and PCB-155) were           limited biotransformation capability, a problem
tested only in cellular systems, and two conge-       for test compounds that require metabolic acti-
ners (PCB-126 and PCB-180) have been tested           vation. Using instead a series of synthetic PCB-3
only in cellular systems or animals, respectively.    metabolites in the V79 gene mutation assay, the
    Studies on induction of gene mutation in          ortho (3,4-) and para (2,5-) quinones were shown
bacteria exposed to PCB mixtures, or to the           to efficiently induce mutation at the Hprt locus
few individual congeners tested, gave negative        at non-cytotoxic concentrations, while none of
results. However, these data were of limited          the tested mono- or dihydroxylated metabolites
value for assessing this end-point because the        or PCB-3 itself induced mutation (see Table 4.4).
doses applied were usually < 1000 μg/plate and/       In addition, an increase in chromosomal and
or where this was not the case, testing with          genomic mutation was observed for all tested
an exogenous metabolic system was omitted.            PCB-3 metabolites at higher, cytotoxic concen-
Studies with PCB-209 were not subject to the          trations. Also, the 2ƍ,5ƍ-dihydroxylated metabo-
aforementioned limitations.                           lites of PCB-3 and PCB-2, but not metabolites of
    When high concentrations of commercial            PCB-1 or the 3ƍ,4ƍ-dihydroxylated PCB-3, induced
PCB mixtures were tested in Saccharomyces             polyploidy in V79 cells, indicating strict struc-
cerevisiae, genotoxicity was observed with            ture–activity requirements for this type of DNA
Arochlor 1254, Aroclor 1221, and Aroclor 1260.        damage. The 2ƍ,5ƍ-quinone of PCB-3 induced
In mammalian cells in vitro, Aroclor 1254 was         an increase in levels of ROS via a semiquinone
reported to produce DNA adducts, unscheduled          radical at concentrations inducing micronu-
DNA synthesis, DNA strand breaks and, to some         cleation, suggesting redox cycling of the 2ƍ,5ƍ-
extent, chromosomal aberration. Although these        quinone. PCB-3–2ƍ,5ƍ-quinone caused telomere
end-points were negative when tested in rodents       shortening in cultured HaCaT cells exposed for
in vivo, Aroclor 1254 did increase chromosomal        11 weeks, an effect that may have been caused by
aberration and micronucleation in fish, and           oxidative stress.
mutation frequency in the liver of transgenic Big         The mutagenic activity of PCB-3 was also
Blue® mice. Aroclor 1254 induced cell transfor-       tested in an assay in transgenic rats in vivo.
mation in cultured Syrian hamster embryo cells.       In the liver of male rats exposed to PCB-3, the
    As for the individual congeners, the most         mutation frequency was significantly increased
comprehensive data on genetic effects were            and the mutation spectrum changed from
available for PCB-3 and its metabolites. PCB-3        predominantly transitions in the controls to
did not induce gene mutation in bacteria at doses     predominantly G:C → T:A transversions in the
up to 1000 μg/plate in the presence or absence of     rats exposed to PCB-3. 4ƍ-OH-PCB-3 caused a
                                                      similar, but not statistically significant, increase

                                                                                                      353
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 516
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20      PageID.18216 Page 513 of
                                                      620
IARC MONOGRAPH – 107


in mutation frequency and a minor shift in the         available, the significance of these in-vitro results
mutation spectrum compared with rats in the            could not be assessed by the Working Group.]
control group. A sex-specific and organ-specific           For the decachlorinated PCB-209, a series of
difference was noted, since the response was less      standard assays for genotoxicity that followed
pronounced in livers of female Big Blue® rats and      internationally accepted testing guidelines for
lungs of males, in which the observed increases        regulatory purposes were performed under good
in mutation frequency were below the level of          laboratory practice (GLP) conditions, and showed
statistical significance.                              no mutagenic and/or genotoxic potential.
    The non-dioxin-like PCB-52 was not tested
for gene mutation in bacteria and cultured
mammalian cells. Data on chromosomal aber-
                                                       4.3 Biochemical and cellular effects
ration in cultured mammalian cells were ambig-         4.3.1 AhR binding and activation
uous, but also of limited value since PCB-52 was
never tested in the presence of a metabolic acti-      (a)   AhR activity
vation system. There were, however, indications            AhR is a cytosolic, ligand-activated tran-
of DNA damage caused by PCB-52 metabolites             scription factor that mediates many toxic and
in studies in vitro and in vivo in rats coexposed      carcinogenic effects in vertebrates. TCDD has
to PCB-52 and dioxin-like PCB-77 for 1 year.           extremely high affinity to the AhR and is the refer-
Negative outcomes in other studies of chromo-          ence AhR agonist and toxicant. AhR-mediated
somal aberration in vivo may be attributed to the      toxic responses are consequences of deregulated
low doses tested.                                      physiological functions, and sustained (chronic)
    The dioxin-like PCB-77 increased the level of      AhR activation by persistent “dioxin-like”
DNA adducts in cultured mammalian cells. The           compounds is the key process in dioxin-like
lack of data on mutagenicity testing of PCB-77         toxicity (Bock & Köhle, 2006). Toxicological
did not allow for an interpretation of these           evaluation of dioxin-like-PCBs (DL-PCBs) is
findings with regard to gene mutation. Data on         based on various end-points associated with acti-
structural/numerical chromosomal aberrations,          vation of the AhR and AhR-mediated physiolog-
including micronucleus formation, were incon-          ical and toxic responses (Haws et al., 2006). The
clusive in vitro, and negative for chromosomal         major advantages of this concept are that most
aberration in female rats after long-term dietary      (if not all) effects of dioxin-like compounds are
exposure.                                              mediated via AhR activation, and that various
    The limited data available on PCB-126              effects of TCDD reported in many in-vivo and
suggested no genotoxic potential in vitro or in        in-vitro models associated with carcinogenesis
vivo. However, increased levels of DNA adduct          and tumour promotion may be extrapolated for
(M1dG) indicative of the formation of ROS and/         DL-PCBs (IARC, 2012).
or lipid peroxidation were seen in female rats             Effects of AhR-mediated changes in gene
exposed to PCB-126 and PCB-126 + PCB-153 for           expression include the control of xenobiotic-me-
1 year (Jeong et al., 2008).                           tabolizing enzymes, modulations in cell cycle
    Non-dioxin like PCB-153 gave positive results      progression and cell proliferation, suppression of
when tested for micronucleus formation in two          apoptosis, and perturbation of various develop-
cultured mammalian cell lines and one fish cell        mental signalling pathways involved in carcino-
line. Also, reduction in telomerase activity corre-    genic processes (Vezina et al., 2004; Sartor et al.,
sponding to shortened telomeres was reported in        2009; Faust et al., 2013). In addition, AhR interacts
cultured human cells. [Since no in-vivo data were      with other signalling and transcription pathways,

354
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 517
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.18217 Page 514 of
                                                       620
                                                                              Polychlorinated biphenyls


including estrogen, thyroid and retinoic acid           et al., 1985; Safe, 1990; Ahlborg et al., 1994; Van
receptors, mitogen-activated protein kinases            den Berg et al., 1998). Current TEF values were
(MAPKs), NF-κB, retinoblastoma protein, and             reevaluated recently using a refined TEF database
hypoxia-inducible factor-1 α (Tian et al., 2002;        (Haws et al., 2006; Van den Berg et al., 2006).
Beischlag et al., 2004; Murphy et al., 2007; Puga           TEQ is defined by the sum of concentrations
et al., 2009). Several molecular mechanisms that        of dioxin-like compounds multiplied by their
are related to AhR and that may contribute to           TEF values. A limitation of the concept is the
carcinogenesis have been proposed:                      additivity model being used, but its major advan-
•     Induction of CYP1 enzymes linked to toxicity      tage is the transformation of data on chemical
      and cancer initiation (DNA-adduct forma-          concentration of complex mixtures into a single
      tion and oxidative DNA damage);                   TCDD-like activity of the mixture. Many exper-
                                                        imental studies with complex mixtures have
•     Sustained AhR-dependent expression of             confirmed that the TEQ approach is consistent
      genes directly or indirectly controlling the      with an additive model, although some deviations
      cell cycle, proliferation and apoptosis, and      from additivity are observed. Another disadvan-
      cross-talk between genes in the AhR and           tage is that the potential toxic and carcinogenic
      growth-regulatory pathways;                       effects of non dioxin-like-PCBs (NDL-PCBs)
•     AhR-mediated cytoskeletal remodelling,            are not included in this concept; high levels of
      reduced cell–cell contacts, modulation of         NDL-PCBs may even suppress AhR-mediated
      developmental/differentiation pathways, cell      toxicity, and thus act as antagonists.
      plasticity and invasiveness affecting tumour          Importantly, studies of carcinogenic and
      progression;                                      tumour-promoting activity were accounted for
•     Upregulation of proinflammatory genes             in the refined TEF database. Based on the TEF
      (Gasiewicz et al., 2008).                         approach, carcinogenic hazard in humans may
    Correlations between the immunosuppres-             only be identified for DL-PCBs. The current TEF
sive effects of PCBs and activation of the AhR          values for the PCB congeners included in the TEF
pathway have been also reported (see Section            concept are presented in Section 1, Table 1.4.
4.3.4).                                                 (c)   Validation in experimental systems
(b)     Concepts of TEF and TEQ                             AhR activation by DL-PCBs has been
    The concept of toxic equivalency (TEQ)              reported in many studies in vitro and in vivo,
is based on a common mechanism of action                including comparative toxicogenomic analyses
(mediated through AhR activation) of persistent         in primary human, monkey, and rodent hepat-
organic pollutants (including polyhalogenated           ocytes (Silkworth et al., 2005; Westerink et al.
dibenzo-p-dioxins, dibenzofurans and biphe-             2008). In a comparative in-vitro study in primary
nyls). It uses relative effective potencies (REP) of    cultures of human and rat hepatocytes exposed
individual compounds to activate the AhR, and           to TCDD or PCB-126 at various concentrations
AhR-dependent toxic or biological effects rela-         for 48 hours, dose–responses and relative effec-
tive to the reference toxicant TCDD; toxic equiv-       tive potencies (REP-values) were calculated for
alency factors (TEFs) for individual compounds          induction of CYP1A1 and other AhR-responsive
were established/extrapolated from the database         genes (Carlson et al., 2009). Previously, Silkworth
of many in-vivo studies. Since the 1980s, the TEF       et al. (2005) found that human cells are about
concept has been developed and refined (Safe            10–1000 times less sensitive to TCDD, PCB-126,
                                                        and Aroclor 1254 than are rat and monkey cells.

                                                                                                       355
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 518
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18218 Page 515 of
                                                     620
IARC MONOGRAPH – 107


Importantly, the newly calculated rat–human           more effective in activating AhR-dependent gene
interspecies relative potency factors for PCB-126     expression and inducing hepatic hypertrophy
were more than 100 times lower than the current       than was PeCDF, although the administered
rodent-derived value (Silkworth et al., 2005).        doses of each compound were based on equal
    These and other studies showed a relative         TEQ values. These data fitted perfectly with the
insensitivity of the human AhR and human              TEF value for PCB-126 in rats. Nevertheless, the
cells to PCB-126. In addition to a lesser potency     gene-expression data might not bear a direct
of TCDD in human models (Haws et al., 2006),          relevance to carcinogenicity of the studied
lower potencies of PCB-126 might be due to            compounds (Vezina et al., 2004).
species differences in relative intrinsic efficacy        Global gene expression was investigated in
and/or species-specific differences in recruitment    vitro in the contact-inhibited rat liver progenitor
of transcriptional co-activators (Carlson et al.,     WB-F344 cells exposed to PCB-126 at a concen-
2009). In spite of the discrepancies between rela-    tration of 100 nM, or TCDD at 1 nM, for 6, 24,
tive potencies of PCB-126 and TCDD in rodent          and 72 hours (Faust et al., 2013). AhR depend-
and human liver cells, REP estimates based on         ency was validated using both chemical inhibi-
induction of CYP1A1 or other AhR target genes         tion of AhR and knockdown of the AhR or the
might be relevant to evaluate the carcinogenic        aryl hydrocarbon receptor nuclear translocator
and hepatotoxic potential of TCDD and PCB-126         (ARNT) using small interfering RNA (siRNA).
in humans.                                            Gene ontology analysis revealed that, apart
    The TEF approach and additivity concept           from deregulation of drug and lipid metabolism,
were evaluated in 2-year cancer bioassays in          genes participating in regulation of the cell cycle
groups of 53–55 female Harlan Sprague-Dawley          and growth control, developmental and cancer
rats receiving TCDD at a dose of 3–100 ng/kg          pathways, cell–cell communication and adhe-
bw per day, PCB-126 at a dose of 30–1000 ng/kg        sion were significantly affected. Importantly,
bw per day, 2,3,4,7,8-pentachlorodibenzofuran         transcriptional regulation mediated by PCB-126
(PeCDF) at a dose of 6–200 ng/kg bw per day, or       was very similar to that induced by TCDD in rat
a mixture of the three toxicants. Dose–response       liver in vivo (Vezina et al., 2004), and in rat liver
curves for hepatic, pulmonary, and oral mucosal       progenitor WB-F344 cells. [Nevertheless, the
neoplasms showed that carcinogenic effects            relevance of these data to human carcinogenesis
could be predicted from the WHO TEF values            remained limited due to the species-specific
(Walker et al., 2005).                                pattern of AhR-dependent gene expression (Dere
    In a short-term study, female Harlan              et al., 2011).]
Sprague-Dawley rats were exposed for 13 weeks
to toxicologically equivalent doses of four poly-     4.3.2 Cell death and proliferation
chlorinated aromatic hydrocarbons based on
their TEF: TCDD (100 ng/kg bw per day), PeCDF         (a)   Apoptosis, cell proliferation, and cell cycle
(200 ng/kg bw per day), PCB-126 (1000 ng/kg                 control
bw per day), or PCB-153 (1000 μg/kg bw per            (i)   Apoptosis
day) (Vezina et al., 2004). The AhR agonists              DL-PCBs and NDL-PCBs have been shown
(TCDD, PeCDF, and PCB126) produced very               to suppress DNA damage-induced apoptosis in
similar global gene-expression profiles, while        vitro (Knerr & Schrenk, 2006; Al-Anati et al.,
PCB-153 showed a different, non-AhR-mediated          2010).
response. All four compounds induced signifi-
cant liver hypertrophy. TCDD and PCB-126 were

356
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 519
       Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.18219 Page 516 of
                                                     620
                                                                            Polychlorinated biphenyls


    PCB-28, PCB-101, and PCB-187 inhibited                CAR is known to control the hepatic
ultraviolet irradiation-induced apoptosis in          expression of detoxification enzymes and to
hepatocytes from male Wistar rats pre-exposed         induce sustained cell proliferation in the liver.
to ultraviolet radiation before being treated         Ortho-substituted PCBs induce expression of
with PCBs for 12 hours. A statistically signifi-      CYP isoenzymes (see Section 4.1.3) via CAR
cant suppression of apoptosis was found after         (Muangmoonchai et al., 2001). The activation of
the treatment with PCB-28 at 1 nM, PCB-101 at         CAR-dependent gene expression by NDL-PCBs
10 nM, or PCB-187 at 1 μM (Bohnenberger et al.,       in vivo has been observed, e.g. in rat liver after
2001; Schrenk et al., 2004).                          28-day exposure to PCB-180 (Roos et al., 2011),
    PCB-126, and several NDL-PCBs (concen-            or in the liver of immature, ovariectomized
tration range, 0.01–10 μM), attenuated the            C57BL/6 mice treated with PCB-153 (Kopec
TP53-mediated apoptotic response via phos-            et al., 2010). Using a range of genetically engi-
phorylation of the regulatory protein MDM2 in         neered human cell models derived from liver,
human hepatoma HepG2 cells (Al-Anati et al.,          lung, and colon tissues, it has been shown that
2009). PCB-28, PCB-101, and PCB-153 reduced           several NDL-PCBs, such as PCB-99, PCB-138,
benzo[a]pyrene-induced phosphorylation of             PCB-153, PCB-180 or PCB-194, may activate
MDM2, and amplified the benzo[a]pyrene-in-            CAR-controlled reporter vectors, as well as PXR
duced TP53-dependent apoptotic response;              reporters, in a tissue-specific manner (Al-Salman
however, benzo[a]pyrene-induced apoptosis             and Plant, 2012). [The Working Group was aware
was inhibited. Reduced levels of phosphorylated       that the relevance to human risk of CAR-driven
forkhead family transcription factor FOXO3a           hepatocarcinogenic effects seen in rodents has
[FOXO3] were also reported after treatment with       been questioned (Holsapple et al., 2006).]
NDL-PCBs (Al-Anati et al., 2010). FOXO3a prob-            In the 13-week study by Vezina et al. (2004),
ably functions as a trigger for apoptosis through     modulation of global gene expression was
expression of genes necessary for cell death. Thus    analysed in liver of female rats given PCB-153
NDL-PCBs may also inhibit benzo[a]pyrene-in-          at a dose of 1000 μg/kg bw per day. In addition
duced apoptosis by preventing phosphorylation         to CYP2B1 and CYP2B2, PCB-153 also modu-
of FOXO3a (Al-Anati et al., 2010).                    lated the expression of anti-apoptotic genes (Bcl2
(ii)  Cell proliferation                              and Wee1 were downregulated), and other genes
                                                      associated with liver injury. PCB-153 selectively
    Cell proliferation can be caused either by        enhanced expression of the cAMP response
cytotoxicity/injury and regenerative prolifera-       element modulator (CREM), which is a signature
tion, or by a sustained increase in proliferation.    response to liver regeneration after hepatocyte
It is mediated via several signal-transduction        injury.
pathways leading to pro-proliferative changes in          In an initiation–promotion study in female
gene expression (controlled by specific transcrip-    Sprague-Dawley rats, an increase in the frequency
tion factors, such as AhR, CAR, NF-κB or AP-1).       of several preneoplastic foci, and increased NF-κB
These events may drive genotoxic and nongeno-         and AP-1 binding activities were observed in the
toxic processes associated with tumour promo-         liver of rats given PCBs (Tharappel et al., 2002).
tion and progression. PCBs have been reported         Although cell proliferation was not affected by
to induce such proliferative events in a series       PCB-153, apoptotic indexes were decreased in
of experimental in-vitro and in-vivo models           focal hepatocytes by PCB-153. The induction
(Tharappel et al., 2002; Marlowe & Puga, 2005;        of altered hepatic foci appeared to be related to
Puga et al., 2009).                                   compensatory cell proliferation in rats treated

                                                                                                    357
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 520
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18220 Page 517 of
                                                       620
IARC MONOGRAPH – 107


with PCB-77, while inhibition of apoptosis              hepatocytes (Elferink, 2003; Marlowe & Puga,
appeared to be important for rats treated with          2005). However, AhR ligands have been found
PCB-153 (Tharappel et al., 2002). In a subsequent       to elicit opposite effects in liver progenitor cells:
study, a single dose of PCB-153 (at 150 or 300          induction of cell proliferation in contact-in-
μmol/kg bw), but not PCB-77, induced hepato-            hibited rat liver progenitor cells in vitro by
cyte proliferation and hepatic NF-κB activation         DL-PCBs was reported to be an AhR-dependent
in male Sprague Dawley rats (Lu et al., 2003).          process (Vondráček et al., 2005). Like TCDD,
Comparison of the effects of PCB-153 in wild-           PCB-126 at 100 pM, 4ƍ-OH-PCB-79 (a metab-
type mice and in mice deficient in the NF-κB p50        olite of coplanar PCB-77) at 1 μM, or PCB-105
subunit suggested possible involvement of NF-κB         (mono-ortho-chlorinated congener) at 10 μM
in PCB-153-modulated cell proliferation and             increased the percentage of cells in S-phase
apoptotic changes (Lu et al., 2004). Absence of         and the total number of cells. In contrast, the
the NF-kB p50 subunit inhibited the promoting           NDL-PCBs and their metabolites had no effect
activity of PCB-153, as illustrated by the NF-κB        on cell proliferation at concentrations up to 10
knockout study in mice treated with diethylni-          μM. Only PCB-126 (AhR-activating), and not
trosamine/PCB-153. Taken together these data            PCB-153 (not AhR-activating), upregulated
implicate a possible role for oxidative stress-me-      levels of cyclin A and D2 protein (Vondráček
diated activation of specific transcription factors,    et al., 2005). The proliferative effects of PCB-126
such as NF-κB, as a possible mode of action for         were further potentiated by tumour necrosis
NDL-PCBs (Glauert et al., 2008).                        factor-α (Umannová et al., 2007).
     Brown et al. (2007) have reported a correla-       (iii) DNA synthesis
tion between incidence of tumours of the liver
and increased activity of mixed function oxidases           The rate of DNA synthesis in altered hepatic
and increased expression of proliferating cell          foci and in tumours in PCB-treated rats and
nuclear antigen (the indicator of cell prolifera-       mice was studied by Tharappel et al. (2002),
tion) in Sprague-Dawley rats exposed to repeated        who gave rats DEN at a dietary concentration of
doses of Aroclor mixtures for 24 months. [From          150 mg/kg followed by four biweekly intraperito-
these data, it was not clear to which class of PCB      neal injections of PCB-77 or PCB-153 at a dose of
congeners (DL- or NDL-PCBs) the effects could           100 or 300 μmol/kg bw. Rats were given bromo-
be attributed.]                                         deoxyuridine (BrdU) in Alzet osmotic pumps
     In nontumorigenic human mammary epithe-            for the measurement of DNA synthesis in focal
lial MCF-10A cells, PCB-153 at a concentration of       and nonfocal hepatocytes. PCB-77 increased
1–15 μM, Aroclor 1254 and 2-(4-chlorophenyl)            the BrdU labelling indexes in GSTP-positive
benzo-1,4-quinone increased levels of reactive          foci and in normal hepatocytes, but PCB-153
oxygen species, and caused cell-cycle delay and         did not. Similarly, PCB-153 did not influence
growth inhibition by suppressing levels of cyclin       the BrdU labelling index in DEN-initiated
D1 (Venkatesha et al., 2008, 2010; Chaudhuri            hepatic tumours in mice (Glauert et al., 2008).
et al., 2010).                                          Haag-Grönlund et al. (2000) found that weekly
     Further studies also examined the role of          subcutaneous injections of PCB-118 at doses of
AhR in PCB-mediated deregulation of cell prolif-        10–10 000 μg/kg bw did not increase BrdU label-
eration. Activation of AhR is known to cause a          ling in focal hepatocytes after 20 weeks, but that
delay in cell-cycle progression in several cancer       PCB-118 at a dose of 10 000 μg/kg bw increased
cell lines, models of differentiated cells (e.g.        the BrdU labelling index after 52 weeks.
rodent hepatoma cells), and in primary rodent

358
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 521
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20      PageID.18221 Page 518 of
                                                       620
                                                                                 Polychlorinated biphenyls


(b)     Cell–cell communication                         (34 out of 38) of all tumours from mice treated
    Several studies have demonstrated that PCBs         with PCB-153 contained mutations in the β-catenin
can inhibit gap-junctional intercellular commu-         gene (Catnb), compared with ~45% (17 out of
nication (GJIC) both in vivo (Krutovskikh et al.,       37) of tumours in the control group. Tumours
1995; Bager et al., 1997) and in vitro in rat liver     containing mutations of Ha-ras [Hras] and B-raf
epithelial cells, mouse and rat hepatocytes,            [Braf] were rare and not significantly different
human keratinocytes, and normal human breast            between treatment groups. Exposure to PCB-153
epithelial cells (Ruch & Klaunig, 1986; Swierenga       appeared to strongly select for Catnb-mutated,
et al., 1990; Hemming et al., 1991; Kang et al.,        glutamine synthetase-positive tumours of the
1996). The ortho-substituted PCBs were potent           liver in mice (Strathmann et al., 2006).
inhibitors of GJIC at low micromolar concentra-             In the rat liver progenitor WB-F344 cell line,
tions, while the coplanar PCBs did not inhibit          PCB-153 was found to decrease levels of several
GJIC after a single dose (Machala et al., 2003). The    proteins at adherens junctions involved in cell–
assay for GJIC inhibition showed good predict-          cell communication and intracellular signalling,
ability for tumour promotion of ortho-substi-           including E-cadherin, β-catenin, and plakoglobin
tuted PCBs. Recently, inhibition of GJIC has            (Šimečková et al., 2009b). Such mechanisms may
been confirmed using single doses of ultrapure          be involved in the effects of NDL-PCBs, contrib-
NDL-PCB congeners (Hamers et al., 2011).                uting to promotion of tumours.
    Different cell- and connexin-specific mecha-            Oral administration of dioxin-like PCB-126,
nisms of action probably account for the inhibi-        mono-ortho-substituted PCB-118, and non-diox-
tory effects of PCBs on GJIC. Of the NDL-PCBs,          in-like PCB-153 differentially altered expression
PCB-153 decreased the number of gap-junction            of the tight junction proteins claudin 5, occludin,
plaques, and decreased levels of connexin 43            and ZO-1 in brain capillaries in C57/B16 mice.
(constitutive protein of gap junctions) in liver        These alterations were associated with increased
epithelial cells. PCB-153 enhanced proteasomal          permeability of the blood–brain barrier. Most
and lysosomal degradation of connexin 43 and            importantly, exposure to individual PCB conge-
inhibited trafficking of connexin 43 to the plasma      ners enhanced the rate of formation and progres-
membrane (Šimečková et al., 2009a). In contrast,        sion of brain metastases by luciferase-tagged
inhibition of GJIC by AhR ligands (i.e. DL-PCBs         melanoma cells (Seelbach et al., 2010).
such as PCB-126) seems to proceed mainly                    As vascular endothelial cells create a selective
through downregulation of mRNA of connexin              barrier to the passage of cancer cells, it is of interest
32 in hepatocyte-derived models (Herrmann               to note that non-dioxin-like PCB-104 induced
et al., 2002).                                          endothelial hyperpermeability of human micro-
                                                        vascular endothelial cells HMEC-1 and trans-en-
(c)     Other cellular mechanisms relevant to PCB-      dothelial migration of human breast cancer cells
        induced carcinogenesis                          MDA-MB-231; these effects were associated with
                                                        overexpression of vascular endothelial growth
    NDL-PCBs have been shown to elicit addi-
                                                        factor (Eum et al., 2004).
tional nongenomic effects on membrane-associ-
                                                            Structurally different PCBs may induce
ated proteins, which are closely related to tumour
                                                        proinflammatory mediators, which further
promotion and progression.
                                                        contribute to metastasis. PCB-77, PCB-104 and
    PCB-153 was found to increase the incidence
                                                        PCB-153 induced expression of intercellular
of glutamine synthetase-positive tumours of the
                                                        adhesion molecule-1 (ICAM-1), vascular cell
liver in male B6129sf2/J mice, and almost 90%
                                                        adhesion molecule-1 (VCAM-1), and monocyte

                                                                                                            359
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 522
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18222 Page 519 of
                                                     620
IARC MONOGRAPH – 107


chemoattractant protein-1 (MCP-1) in the liver,       (reviewed by Bonefeld-Jørgensen, 2010; Bonefeld-
lung, and brain of male C57Bl/6 mice. PCB-77          Jørgensen et al., 2011; Crinnion, 2011; Fucic
and PCB-104 also increased levels of matrix           et al., 2012). In addition, PCBs are able to bind
metalloproteinase-7 (MMP-7) mRNA in the               to thyroxine transport protein (TTR), human
liver and brain (Sipka et al., 2008).                 thyroxine-binding globulin, and thyroid-hor-
    The mixture of seven NDL-PCBs (PCB-28,            mone receptors (reviewed by Cheek et al., 1999;
PCB-52, PCB-101, PCB-138, PCB-153, PCB-180,           Kawano et al., 2005; Grimm et al., 2013); disrup-
and PCB-209) increased cell motility of human         tion of the thyroid-hormone system was observed
non-metastatic MCF-7 cells and human meta-            up to 30 years after exposure (Masuda, 2001).
static breast cancer MDA-MB-231 cells in vitro        Furthermore, PCBs affect hormone-metabo-
via production of reactive oxygen species, and        lizing enzymes, e.g. of the CYP1, CYP2, CYP3A
activation of the Rho-associated kinase (ROCK).       subfamilies, and uridine-diphosphate-glucu-
In a follow-up study in vivo, the PCB mixture         ronyl transferase, iodothyronine deiodinase, and
enhanced the capability of metastatic breast          sulfotransferase (Brouwer et al., 1998).
cancer cells to metastasize to bone, lung, and            OH-PCB and PCB-catechol and PCB-quinone
liver (Liu et al., 2010).                             metabolites formed by CYP and other oxida-
    To explore the possible effects of PCBs on        tive enzymes have been implicated as direct or
telomeres and telomerase, human skin kerati-          indirect endocrine-disrupting agents. The inter-
nocytes were exposed to a synthetic mixture of        actions found depended upon the position of
volatile PCBs, or the prominent airborne PCB          hydroxylation, as well as the proximity of chlo-
congeners, PCB-28 or PCB-52, for up to 48             rine substitutents and the substitution pattern.
days (see also Section 4.2.2b). The PCB mixture       Some OH-PCBs are retained in blood because
and the two congeners significantly inhibited         they bind to transthyretin (TTR) (Lans et al.,
telomerase activity from day 18, while telomere       1993). Several OH-PCBs, PCB-catechols and
length was reduced by PCB-52 from day 18,             PCB-quinones interact with estrogen receptors
and by PCB-28 and by the mixture from day 30          and other cellular receptors as agonists or antag-
onwards (Senthilkumar et al., 2011).                  onists (Garner et al., 1999). Other OH-PCBs
    New bioanalytical tools (e.g. transcriptomics)    inhibit human estrogen sulfotransferase, thyroid
applied in human, animal, and in-vitro studies        hormone sulfotransferase and phenol sulfotrans-
might improve the ability to predict the poten-       ferases, with inhibitory potencies (IC50) ranging
tial carcinogenicity of chemicals by elucidation      from less than nM to low μM (Schuur et al.,
of similar mechanisms (Guyton et al., 2009).          1998a). Species differences in the protein struc-
Several analyses of global gene expression in         tures of these sulfotransferases are such that
rodent models included identification of the          there are differences in potency of inhibition
effects of DL-PCBs, especially PCB-126, on path-      of the corresponding sulfotransferases from
ways related to carcinogenicity.                      other species such as fish (Wang & James, 2007).
                                                      The human sulfotransferase enzymes are more
4.3.3 Endocrine disruption                            potently inhibited by OH-PCB than those of
                                                      other species (see details below).
    Extensive data indicate an association
between exposure to PCBs and endocrine
disruption. The effects include primarily inter-
ference with the function of sex hormones, i.e.
estrogens and androgens, and their receptors


360
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 523
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.18223 Page 520 of
                                                       620
                                                                               Polychlorinated biphenyls


(a)     Humans                                              Serum concentrations of testosterone in rela-
(i)    Effects on sex hormones and their receptors      tion to concentrations of PCBs were investigated
                                                        in an adult Native American (Mohawk) popula-
    Serum samples were collected from male              tion. Fasting serum samples were collected from
residents of an area in eastern Slovakia with           257 men and 436 women, and analysed for the
extensive environmental contamination from a            presence of 101 PCB congeners, and for testos-
former PCB-production site, as well as from a           terone, cholesterol, and triglycerides. The associ-
neighbouring non-industrial region. The highest         ations between testosterone and tertiles of PCB
quartile of PCB concentrations was significantly        concentrations in serum (both adjusted for wet
associated with reduced estrogen receptor-me-           weight and lipid) were assessed by use of a logistic
diated activity, and a negative correlation was         regression model, controlled for age, body mass
observed between total estrogenic activity and          index (BMI), and other factors. The lowest tertile
dioxin-like activity. No correlation was found          was taken as the reference level. Testosterone
between E2 [17beta-estradiol] concentrations            concentrations in men were inversely correlated
and total PCB concentrations (Rs = 0.078). E2           with total PCB concentration in serum, and
was largely responsible for the estrogenic activity     with concentrations of the congeners PCB-74,
identified in total serum extracts (Plísková et al.,    PCB-99, PCB-153, and PCB-206, but not PCB-52,
2005).                                                  PCB-105, PCB-118, PCB-138, PCB-170, PCB-180,
    PCB-induced endocrine dysfunction related           PCB-201, or PCB-203. Testosterone concentra-
to the hypothalamic–pituitary–gonadal axis was          tions in women were much lower than in men,
evaluated in a birth-cohort study in Germany,           and not significantly correlated with serum
initiated in 2000. Healthy mother–infant pairs          concentrations of PCBs (Goncharov et al., 2009).
were recruited in the industrialized city of                A possible correlation between exposure
Duisburg. Dioxins, DL-PCBs, and six indicator           to PCBs and testosterone concentrations was
PCBs (PCB-28, PCB-52, PCB-101, PCB-138,                 studied in 834 men from Eastern Slovakia (age,
PCB-153, PCB-180) were measured in maternal             21–78 years; median age, 48 years), of whom
blood during pregnancy and in breast milk.              432 were from a highly polluted area, and 402
Concentrations of testosterone and estradiol            were from an area with background pollution.
were measured in maternal and cord serum                Serum concentrations of 15 PCB congeners
of 104 mother–infant pairs. Linear-regression           were measured by gas chromatography/mass
analysis was used to describe the association of        spectrometry, and total testosterone was deter-
PCBs in maternal blood or milk with the serum           mined immunochemically (electrochemilumi-
concentrations of the sex steroids, after adjust-       nescence). Correlation coefficients for each PCB
ment for confounding. Median concentrations             congener and for the total of 15 PCBs (Σ15PCBs)
for the sum of indicator PCBs were 149 ng/g             with testosterone were determined. The full
in maternal blood fat and 177 ng/g in milk fat.         cohort of 834 men (median concentration of
Typically, reduction in testosterone concentra-         Σ15PCBs, 885 ng/g lipid) showed a highly statis-
tions was more pronounced in the cord serum of          tically significant negative correlation between
female babies. In contrast, male babies showed          testosterone concentration and age (r = 0.303;
a stronger reduction in estradiol concentra-            P < 0.0001). A significant negative correlation
tions. The only statistically significant reduction     (P < 0.05) with testosterone concentration was
associated with the six indicator PCBs was for          seen only for two mono-ortho-congeners, i.e.
testosterone in girls (means ratio, 0.76; 95% CI,       PCB-105 and PCB-118. No significant correla-
0.61–0.96) (Cao et al., 2008).                          tions were found in the subcohort of 444 men

                                                                                                        361
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 524
       Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.18224 Page 521 of
                                                        620
IARC MONOGRAPH – 107


in a narrower age range (41–55 years), in which          free total thyroxine (T4), as was to be expected
there was no effect of age on testosterone concen-       when TSH increases (Osius et al., 1999).
trations (Langer et al., 2010).                              Hagmar et al. (2001a) studied the relationship
    A follow-up study by the same authors                between the amounts of various organohalo-
included 429 men (age, 41–55 years) from a highly        genic compounds in fatty fish from the Baltic Sea
polluted area in Eastern Slovakia. For all subjects,     and hormone levels in adult men who consumed
the serum concentrations of 15 PCB congeners             these fish. Plasma samples from 110 men (43
and several other chemicals were measured by             from south-eastern Sweden, 67 from Latvia; age
gas chromatography/mass spectrometry, and                range, 23–79 years) who consumed up to 32 fish-
total testosterone in serum was determined               meals per month were analysed for the presence
by electrochemiluminescence immunoassay.                 of 18 PCB congeners, five OH-PCBs, and various
Similarly to the previous analysis, there was            other chemicals. In addition, plasma concentra-
no statistically significant correlation between         tions of follicle-stimulating hormone, luteinizing
Σ15PCBs and testosterone (Langer et al., 2012).          hormone, prolactin, plasma thyrotropin, free
    The association of PCBs with sex-hormone             and total triiodothyronine (T3), free and total
concentrations in serum was assessed in 341              T4, and free testosterone were measured. After
men from an infertility clinic in the USA, whose         adjustment for age, no significant associations
exposure levels to PCBs were comparable to               were found between any of these markers and
those observed in the general population. In             any of the PCBs or OH-PCBs. However, a study
crude regression models, inverse correlations            among 182 fishermen’s wives (age range, 23–46
were found between serum concentrations of               years) from the east coast of Sweden, who had
PCBs and steroid hormone-binding globulin                a median consumption of contaminated fatty
(SHBG) and total and free testosterone. However,         fish from the Baltic Sea of two meals per month
after adjustment for lipids, age, and body-mass          (range, 0–12 meals), found a significant inverse
index, nearly all the significant associations           correlation between PCB-153 concentrations
disappeared: an inverse correlation remained             (range, 16–776 ng/g lipid) and total T3 levels in
between PCB-118 and SHBG (P < 0.01), while               plasma, also after adjustment for age (P < 0.001)
those between DL-PCBs and SHBG and total                 (Hagmar et al., 2001b). An inverse correlation
testosterone, and between PCB-118 and total              was also observed with total T4, which was
testosterone, were suggestive but not statistically      borderline significant (P = 0.07).
significant (Ferguson et al., 2012).                         Parallel to a larger investigation of consump-
    A few studies explored the relationship              tion of contaminated fatty fish from the Great
between levels of steroid hormones in consumers          Lakes and effects on reproductive function, the
of contaminated fatty fish from the Great Lakes          association between PCB intake via consump-
(Persky et al., 2001; Turyk et al., 2006; see below).    tion of fish and effects on thyroid and steroid
(ii)  Effects on the thyroid-hormone system              hormones was studied in 178 men, and on
                                                         thyroid hormones in 51 women (Persky et al.,
    In a study of more than 600 children in              2001). Serum concentrations of PCBs and fish
Germany, blood samples collected from 320                consumption were associated with significantly
children showed a significant positive correla-          lower levels of T4 and a significantly lower free
tion between serum concentrations of PCBs and            T4 index in women. Fish consumption, but not
increased levels of thyroid-stimulating hormone          serum PCB concentration, was associated with a
(TSH), and a significant inverse correlation with        higher uptake of T3 in men. Results for TSH were
                                                         inconsistent. Among men, there were significant

362
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 525
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18225 Page 522 of
                                                     620
                                                                            Polychlorinated biphenyls


inverse associations for serum PCB concentra-             In a study in 39 healthy pregnant women
tion and fish consumption with SHBG-bound             in the metropolitan area of Tokyo, Japan, asso-
testosterone, but no association with SHBG            ciations were studied between in-utero expo-
itself, or with free testosterone. There were no      sure to PCBs or OH-PCBs and free T4 or TSH
significant overall associations for serum PCB        status in newborns. The concentration of total
concentration or fish consumption with estrone        OH-PCBs and of OH-metabolites of PCB-187 in
sulfate, follicle-stimulating hormone, luteinizing    umbilical cord tissue was significantly correlated
hormone, or dehydroepiandrosterone sulfate.           with higher levels of free T4 in heel-prick blood
    The relationsip between levels of steroid         samples obtained from neonates aged 4–6 days.
and thyroid hormones and total NDL-PCBs               On the other hand, the concentration of total
was investigated in 56 men who were frequent          PCBs and of the congeners PCB-118, PCB-138,
or infrequent consumers of fish from the Great        PCB-153, and PCB-180 showed no relationship
Lakes (Turyk et al., 2006). The men had consumed      with free T4 and TSH levels (Otake et al., 2007).
fish meals for 15–57 years. Significant inverse           In a study in 232 healthy mother–infant pairs
associations with serum PCB concentrations            recruited between 2000 and 2002 in the indus-
were found for T3, T4, TSH, and SHBG-bound            trialized city of Duisburg, Germany, TSH, total
testosterone, after adjustment for age, body-mass     T4, T3, free T4 and free T3 were measured in
index, and use of medication. Follicle-stimulating    serum of the pregnant women and in cord serum
hormone, luteinizing hormone, free testosterone,      (Wilhelm et al., 2008). Blood levels (n = 182) of
and SHBG were not associated with PCB concen-         WHO 2005 TEQ (which includes PCDD/PCDF
trations in serum.                                    + PCBs) were in the range of 3.8–58.4 pg/g lipid
    To assess the relationship between exposure       (median, 19.3 pg/g lipid). The corresponding
to organochlorine compounds and thyroid func-         value for human milk (n = 149) was 2.6–52.4 pg/g
tion and neurodevelopment, a population-based         lipid (median, 19.7 pg/g lipid). Multiple regres-
birth-cohort study was conducted on the Faroe         sion analyses did not detect any effects on thyroid
Islands (Denmark), where the regular consump-         hormones related to WHO 2005 TEQs in blood
tion of PCB-contaminated fish is an important         or milk of mothers and their newborns.
source of exposure (see Section 1.4.1). The study         In a study among Inuit women and their
included 182 newborns who were followed up            infants, a positive correlation was found between
until age 54 months. PCB levels (calculated as        concentrations of OH-PCBs and total T3 in plasma
the sum of congeners PCB-138, PCB-153, and            of 120 women at delivery (β = 0.57; P = 0.02). In
PCB-180, multiplied by two) were measured in          umbilical cord plasma of 95 newborns, PCB-153
breast milk and maternal serum, and maternal          concentrations were negatively correlated with
blood and cord blood were collected for meas-         T4-binding globulin concentrations (β = – 0.26;
urement of thyroid parameters. After covariate        P = 0.01). No associations were observed between
adjustments, consistent inverse and monotonic         organochlorine contaminants and thyroid
associations were observed between total PCB          hormones in blood plasma collected from infants
exposure and the resin T3 uptake ratio, a proxy       aged 7 months (Dallaire et al., 2009).
measure of the binding capacity of T4-binding
globulin sites that are not saturated with T4. The
resin T3 uptake ratio is high in hyperthyroidism
and low in hypothyroidism. No associations with
other thyroid parameters (TSH, free T3, free T4)
were observed (Julvez et al., 2011).

                                                                                                     363
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 526
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20   PageID.18226 Page 523 of
                                                      620
IARC MONOGRAPH – 107


(b)     Experimental systems                               In MCF-7 human breast-cancer epithe-
(i)     Effects on sex hormones and their receptors    lial cells, three abundant PCBs, i.e. PCB-138,
                                                       PCB-153 and PCB-180, showed pleiotropic effects
Experimental animals in vivo                           on the estrogen and androgen receptors. Slightly
    Groups of pregnant Wistar WU rats                  increased cell proliferation was observed at low
received a daily oral dose of 4-OH-2,3,3ƍ,4ƍ,5-        PCB concentrations (1–10 nM) in cells co-treated
pentachlorobiphenyl [4-OH-PCB-109] at 0.5 or           with E2 at 0.01 nM, while the PCBs significantly
5.0 mg/kg bw, or Aroclor 1254 at 25 mg/kg bw,          inhibited cell growth at higher concentrations
on days 10–16 of gestation. The diestrous stage        (1 and 10 μM). In a reporter assay (ERE-tk-CAT
of the estrous cycle was significantly prolonged       analysis), the three congeners induced a signif-
in 75% and 82% of female offspring exposed to          icant decrease of ER-E2-mediated CAT activity.
4-OH-PCB-109 at the lower and higher dose,             PCB-138 had a dose-dependent antagonistic
respectively, compared with 64% of Aroclor-            effect on androgen-receptor activity in tran-
exposed offspring. This effect resembled a state       siently co-transfected Chinese hamster ovary
of pseudopregnancy. Plasma estradiol concen-           cells, with an IC50 of 6.2 μM. Thus the three
trations in female offspring were significantly        PCBs compete with the binding of two natural
increased (50%) in the proestrous stage after          hormone-receptor ligands (Bonefeld-Jørgensen
exposure to 4-OH-PCB-109 at the higher dose,           et al., 2001). In reporter-based assay with LNCaP
while no effects on estradiol were seen in rats        human prostate-cancer cells, the congeners
treated with Aroclor 1254 (Meerts et al., 2004).       PCB-42, PCB-128, PCB-138 and the Aroclor
    In the offspring (age, 17 weeks) of Sprague-       mixtures 1242, 1248, 1254, and 1260, showed
Dawley dams treated intragastrically with              antagonizing effects on androgen-receptor
PCB-77 at a dose of 250 ng/kg bw on days 13–19         activity (Portigal et al., 2002).
post-conception, the concentrations of folli-              The effects of PCB-77, PCB-118, PCB-126,
cle-stimulating hormone, luteinizing hormone,          and PCB-153 (at 0.01–20 μg/mL) on the human
and testosterone were similar to those in the          prostatic carcinoma cell-line LNCaP were inves-
controls (Wakui et al., 2012).                         tigated in vitro. PCB-77 and PCB-126 reduced
In-vitro assays                                        androgen-dependent prostate-specific antigen
    In an in-vitro estrogen-reporter assay with        (PSA) secretion and LNCaP cell proliferation,
T47 human breast-cancer cells, the less chlorin-       and inhibited 5-α-reductase activity. PCB-118
ated congeners (PCB-28, PCB-52, PCB-66, and            and PCB-153 had no effect on 5-α-reductase, but
PCB-74) were estrogenic, while the more highly         showed a biphasic effect on LNCaP cell prolif-
chlorinated congeners (PCB-138, PCB-153,               eration, with low concentrations (0.1–1 μg/mL)
PCB-170, PCB-180, PCB-187, PCB-194, PCB-199,           causing an increase, and higher concentrations
and PCB-203) acted as anti-estrogens. Co-planar        (10–20 μg/mL) a significant reduction. Likewise,
PCBs had no effect on estrogen-receptor activa-        PCB-118 and PCB-153 enhanced PSA secretion
tion in this assay (Plísková et al., 2005).            at low concentrations and reduced it at higher
    Less chlorinated, ortho-substituted, non-co-       concentrations. Since induction of ethoxyre-
planar PCBs were weakly estrogenic in some             sorufin-O-deethylase (EROD) and inhibition of
in-vitro assays. Results in MCF-7 human breast-        5-α-reductase activity were not observed, these
cancer cells were generally consistent with, but       PCBs act through an AhR- and androgen-recep-
not absolute in, the requirement for ortho-chlo-       tor-independent mechanism. The anti-andro-
rine substitution and para-hydroxylation for           genic effects of the meta- and para-substituted
estrogenic potency (Gierthy et al., 1997).             PCB-77 and PCB-126 are more pronounced than

364
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 527
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20   PageID.18227 Page 524 of
                                                        620
                                                                               Polychlorinated biphenyls


those of ortho-substituted PCB-118 and PCB-153           the estrogenicity observed in the human breast-
(Endo et al., 2003).                                     cancer cells and the rat uterus may be due to (i)
    The estrogenicity of binary mixtures of the          binding of an undetected metabolite of PCB-54
OH-PCBs 2,4,6-trichloro-4ƍ-biphenylol (4ƍ-OH-            to the estrogen receptor; (ii) direct binding of
PCB-30) and 2,3,4,5-tetrachloro-4ƍ-biphenylol            PCB-54 to a novel form of the estrogen receptor;
(4ƍ-OH-PCB-61), was examined in the MCF-7                or (iii) an unknown mechanism involving the
focus assay and a competitive estrogen-receptor          estrogen receptor (Arcaro et al., 1999).
binding assay. Although the individual OH-PCBs               Evidence that PCB-77 can act as an
were estrogenic in both assays, there was no             estrogen – with effects mediated by the estrogen
synergy when they were combined at various               receptor– was based on results from a variety of
concentrations as equimolar mixtures (Arcaro             assays, including those assessing binding to the
et al., 1998). Likewise, the estrogenic activities of    receptor in a competitive binding assay (where
these two OH-PCBs were additive when tested              PCB-77 at 700-fold molar excess inhibited
as equimolar mixture in several systems (MCF-7           [3H]-estradiol binding to the estrogen receptor
cells, MDA-MB-231 human breast-cancer cells,             by 50%); regulation of gene expression from a
mouse uterus) at high and low levels of estro-           transfected exogenous (ERE-tk-CAT) or endog-
gen-receptor expression, confirming the lack of          enous (pS2) estrogen-regulated gene; regulation
a synergistic effect (Ramamoorthy et al., 1997).         of cell growth in the estrogen-dependent human
    PCB-138, PCB-153, and PCB-180, as well               breast-cancer cell lines MCF-7 and ZR-75–1; and
as other non-ortho- and di-ortho-substituted             activity in the immature mouse uterine-weight
PCBs, were shown to interfere with the func-             bioassay in vivo. These data demonstrated that
tion of the androgen and estrogen receptors in           PCB-77 mimics estrogenic action at concentra-
vitro (Schrader & Cooke, 2003; Hjelmborg et al.,         tions in the nanomolar range (292 ng/L), which is
2006). Similarly, some OH-PCBs showed estro-             comparable to concentrations of PCBs found in
genic and/or anti-estrogenic effects (Jansen et al.,     human tissues (Nesaretnam et al., 1996).
1993; Rasmussen et al., 2003).                               The estrogenic effects of PCBs may be mediated
    PCB-54 was chosen as a prototypical                  in part by their hydroxylated metabolites. Both
ortho-substituted PCB to test the hypothesis             the parent compound and the OH-metabolite
that ortho substitution in the absence of para- or       show low affinities for both the α- and β-iso-
meta-substituted chlorines may lead to enhanced          form of the estrogen receptor, which suggests
estrogenic activity. The results indicated that          that they have only weak activity as estrogen-re-
PCB-54 is estrogenic both in vitro in the MCF-7          ceptor agonist or antagonist. However, PCBs and
cell-focus test, and in vivo in the rat uterotropic      OH-PCBs may be indirectly estrogenic by inhib-
assay (Arcaro et al., 1999). The estrogenic activity     iting human estrogen sulfotransferase (hEST).
of PCB-54 in MCF-7 cultures was inhibited by             When 31 OH-PCBs were tested for their inhib-
the estrogen-receptor antagonist LY156758.               itory effect on hEST, hydroxylation of one of
Competitive binding assays with recombinant              the phenyl rings appeared to increase the inhib-
human (rh) estrogen receptor indicated that              itory effect in the order para-OH > meta-OH
PCB-54 does not bind to rhERalpha or rhERbeta,           > ortho-OH. Indeed, various environmen-
but the 4-hydroxylated metabolite of PCB-54 does.        tally relevant OH-PCBs (e.g. 4-OH-2,3,3ƍ,4ƍ,5-
This metabolite was also 10-fold more estrogenic         pentachlorobiphenyl, 4-OH-PCB-109; and
than PCB-54 in the MCF-7 focus assay, but was            4,4ƍ-dihydroxy-3,3ƍ,5,5ƍ-tetrachlorobiphenyl,
not detected in the medium of MCF-7 cultures             4,4ƍ-(OH)2PCB-80) are very potent inhibitors
exposed to PCB-54. These results suggested that          of hEST. Since sulfation by this enzyme is an

                                                                                                       365
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 528
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18228 Page 525 of
                                                     620
IARC MONOGRAPH – 107


important pathway for E2 inactivation, inhibition     androgenic. Less chlorinated NDL-PCBs (PCB-
of this metabolic step would lead to increased        19, PCB-28, PCB-47, PCB-51, PCB-53, PCB-100,
bioavailability of estradiol. This would explain      PCB-104, PCB-136) were weak estrogen-receptor
the indirect estrogenicity of hEST inhibitors         agonists. More highly chlorinated NDL-PCBs
(Kester et al., 2000).                                (PCB-138, PCB-153, PCB-170, PCB-180, PCB-190)
    A series of twelve PCBs were investigated for     were weak estrogen-receptor antagonists; several
their ability to bind to the uterine estrogen-re-     inhibited estradiol-sulfotransferase activity
ceptor protein, by use of a competitive equilibri-    by > 50% (PCB-28, PCB-47, PCB-51, PCB-53,
um-binding assay with enriched cytosol-receptor       PCB-100). On the basis of hierarchical analysis
preparations (0–40% ammonium sulfate frac-            of the toxicity profiles, three separate clusters
tion) from uteri of ovariectomized mice. PCBs         of NDL-PCBs and a fourth cluster of reference
that showed strong affinities generally possessed     DL-PCBs could be distinguished. The indicators
either single or multiple ortho-chlorine substitu-    PCB-28, PCB-52, PCB-101, PCB-118, PCB-138,
ents. For OH-metabolites, ortho-chlorine substi-      PCB-153, and PCB-180 contributed most to the
tution on the phenolic ring seemed less effective     anti-androgenic, anti-estrogenic, anti-thyroidal,
than on the nonphenolic ring. Thus 4ƍ-OH-2,4,6-       tumour-promoting, and neurotoxic potencies
trichlorobiphenyl (4ƍ-OH-PCB-30), which has           calculated for PCB mixtures reported in human
two ortho chlorines and a para substituent, had       samples, while the most potent AhR-activating
the strongest binding affinity. For PCBs without      DL-PCB, PCB-126, contributed at most 0.2% to
ortho chlorines, the binding activity decreased       any of these calculated potencies. It was suggested
10–100-fold. PCBs that demonstrated appreci-          that PCB-168 should be added to the list of indi-
able receptor-binding activity were also active in    cator congeners, given its relatively high abun-
vivo in stimulating an increase in uterine weight,    dance and its anti-androgenic and TTR-binding
while weak binders were inactive in this respect.     properties (Hamers et al., 2011).
The ortho-chlorine substitution appears essen-        (ii)   Effects on the thyroid-hormone system
tial in determining receptor-binding activity,
probably because of decreased conformational          Experimental animals in vivo
flexibility due to restricted rotation about the         Marmoset monkeys were treated with oral
inter-ring bond (Korach et al., 1988).                doses of PCB-77 at 0.1, 1, or 3 mg/kg bw, twice
    The effects of structure and substituent          per week, for 18–23 weeks. Histological exam-
position on the estrogenic and anti-estrogenic        ination of the thyroid gland showed dose-de-
activities of various OH-PCBs were investigated       pendent hyperplasia of follicular cells, which
in a series of assays. The presence of an ortho       was associated with various changes in thyroid
or meta substitution in the phenolic ring had         function. The average serum concentrations of
minimal effects on estrogenic activity, while the     T4 during the treatment period were reduced by
2,4,6-trichloro- and 2,3,4,6-tetrachloro configu-     35% in monkeys at 0.1 mg/kg bw, 81% at 1 mg/kg
ration in the non-phenolic ring were required for     bw, and > 99% at 3 mg/kg bw. A reduction in
this response. Substitution in the phenolic ring      serum concentrations of T4 was observed from
had no effect on anti-estrogenic activity (Connor     2 weeks and throughout the entire treatment
et al., 1997).                                        period (18–23 weeks), and was reflected in a
    In-vitro toxicity profiles were determined        decrease in the free T4 index in the groups at 1
for 24 NDL-PCBs with respect to 10 different          and 3 mg/kg bw. Serum T3 concentrations were
mechanisms of action. All NDL-PCBs antago-            reduced in the group at 3 mg/kg bw within 2
nized androgen-receptor activation; none were

366
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 529
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18229 Page 526 of
                                                     620
                                                                            Polychlorinated biphenyls


weeks. Concentrations of TSH were increased           PCB        congeners:      3-MeSO2-2,2ƍ,3ƍ,4ƍ,5,6-
in the group at the highest dose as a feedback        hexachlorobiphenyl          [5ƍ-MeSO2-PCB-132];
response to the strongly reduced serum T4             3-MeSO 2 -2,2ƍ,3ƍ,4ƍ,5,5ƍ-hexachlorobiphenyl
concentrations (van den Berg et al., 1988).           [3ƍ-MeSO2-PCB-141];        3-MeSO2-2,2ƍ,4ƍ,5,5ƍ,6-
    Pregnant Wistar WU rats were given Aroclor        hexachlorobiphenyl [5-MeSO2-PCB-149] and
1254 as daily oral dose at 5 or 25 mg/kg bw on        4-MeSO 2 -2,2ƍ,4ƍ,5,5ƍ,6-hexachlorobiphenyl
days 10–16 of gestation to determine effects on       [4-MeSO2-PCB-149]. These MeSO2-PCBs are
thyroid-hormone concentrations in plasma and          found in human milk, liver, and adipose tissue.
brain, on peripheral thyroid-hormone concen-          All four metabolites (20 μmol/kg bw, intra-
trations, and on peripheral thyroid-hormone           peritoneal injection, once per day, for 4 days)
metabolism in fetal and weanling rats. Maternal       reduced the serum concentration of total T4 by
exposure to Aroclor 1254 significantly reduced        22–44%, on days 2, 3, 4 and 7 after the last dose.
fetal (day 20 of gestation) and neonatal (post-       Concentrations of total T3 were reduced by 37%
natal day 4) plasma concentrations of total T4        on day 7 after treatment with 4-MeSO2-PCB-149.
and free T4. These effects were less pronounced       A 30% increase in thyroid weight was seen after
in offspring at age 21 days and absent at 90 days.    treatment with 3ƍ-MeSO2-PCB-141. These data
T3 concentrations in brain tissue in the exposed      suggest that these 3- and 4-MeSO2 metabo-
fetuses were significantly decreased relative         lites act as endocrine disrupters, but probably
to controls, but only in the group at the lower       through different mechanisms (Kato et al.,
dose. On postnatal day 21, T4 concentrations had      1998). A similar study was conducted with the
significantly decreased in the forebrain of female    meta-MeSO2 metabolites of tetra- and penta-
weanling rats from the group at the higher dose,      chlorinated biphenyls: 3-MeSO2-2,2ƍ,4ƍ,5-tetraCB
but no reductions were seen in male or female         [3ƍ-MeSO2-PCB-49],       3-MeSO2-2,3ƍ,4ƍ,5-tetraCB
neonates. The deiodination of T4 to T3 was signif-    [3-MeSO2-PCB-70], 3-MeSO2-2,2ƍ,3ƍ,4ƍ,5-pentaCB
icantly increased in fetal forebrain homogenates      [3ƍ-MeSO2-PCB-87],            3-MeSO2-2,2ƍ,4ƍ,5,5ƍ-
at both doses. No alterations in thyroid-hormone      pentaCB [3ƍ-MeSO2-PCB-101], and the para-Me-
metabolism were seen in forebrain homogenates         SO2-metabolite        4-MeSO2-2,2ƍ,4ƍ,5,5ƍ-pentaCB
from adult offspring exposed pre- and postna-         [4ƍ-MeSO2-PCB-101]. The data showed that all
tally to Aroclor 1254. Accumulation of the PCB        five MeSO2-PCBs influence thyroid-hormone
metabolite 2,3,3ƍ,4ƍ,5-pentachloro-4-biphenylol       metabolism (Kato et al., 1999). A further study by
[4-OH-PCB-109] was observed in fetal plasma           this group demonstrated that the meta-MeSO2
and forebrain tissue on day 20 of gestation, and      metabolites of PCB-49, PCB-70, PCB-87, PCB-101,
in neonatal and weanling plasma on postnatal          PCB-132, PCB-141, PCB-149 [3ƍ-MeSO2-PCB-49,
days 4, 21, and 90 (Morse et al., 1996).              3-MeSO2-PCB-70, 3ƍ-MeSO2-PCB-87, 3ƍ-MeSO2-
    In groups of Sprague-Dawley rats given            PCB-101, 5ƍ-MeSO2-PCB-132, 3ƍ-MeSO2-PCB-141,
two or five weekly intraperitoneal injections of      5-MeSO2-PCB-149] and the para-MeSO2
PCB-126 (0.2 mg/kg bw) or PCB-114 (20 mg/kg           metabolite of PCB-101 [4ƍ-MeSO2-PCB-101]
bw), total T4 concentrations in serum were lower      induced hepatic microsomal UDP-glucuronosyl
than those in the controls. The expression of TTR     transferase (UDP-GT) in male Sprague-Dawley
was significantly higher in the PCB-treated group     rats. The increase in hepatic glucuronidation
than in the control group (Han et al., 2010).         of T4 after the administration of the eight test
    Reduced thyroid-hormone levels were               compounds was the probable cause of the reduced
found in serum of Sprague-Dawley rats treated         serum concentration of T4 (Kato et al., 2000).
with MeSO2 metabolites of the following

                                                                                                     367
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 530
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18230 Page 527 of
                                                       620
IARC MONOGRAPH – 107


     Thyroid hormone status and metabolism                  Miller et al. (2012) studied the effects of
were studied in groups of pregnant Wistar               exposure to PCBs and PBDEs on T4 levels in rat
WU rats given oral doses of 4-OH-2,3,3ƍ,4ƍ,5-           offspring from day 6 of gestation until postnatal
pentachlorobiphenyl [4-OH-PCB-109] ([14C]-              day 21. In male rat offspring, exposure to PCBs or
labelled or unlabelled) at 5 mg/kg bw on days           PBDEs at a dose of 1.7, 5, 10, 20, 40, or 60 μmol/
10–16 of gestation. Fetuses were studied at days        kg bw per day induced equivalent and dose-
17 and 20 of gestation. The test compound accu-         dependent reductions in T4 from postnatal days
mulated in the fetal compartment, with fetal/           7 to 21. Exposure to equimolar mixtures of PCBs
maternal ratios of 11.0, 2.6, and 1.2 in liver,         and PBDEs at a dose of 3.4, 10, 20, 40, or 80 μmol/
cerebellum, and plasma, respectively, at day 20.        kg bw per day additively reduced T4 levels during
Radiolabel was bound to plasma TTR in dams              the exposure period. The effects on T4 levels were
and fetuses. Fetal plasma concentrations of total       similar in males and females.
T4 and free T4 were significantly decreased
                                                        In-vivo and ex-vivo systems
at days 17 and 20 of gestation (89% and 41%,
respectively, at day 20), while fetal concentra-            The OH-PCB metabolites 4-OH-PCB-69,
tions of TSH were increased more than twofold           4-OH-PCB-106, and 4-OH-PCB-121 were tested
at day 20 of gestation. No effects were seen on T3      for capacity to disrupt the thyroid-hormone
concentrations in fetal brain (Meerts et al., 2002).    system via proliferation of thyroid hormone-de-
     In a study to investigate the effects of PCBs      pendent rat-pituitary GH3 cells. Growth of GH3
on thyroid-hormone status, female Sprague-              cells was stimulated by all three 4-OH-PCBs
Dawley rats were given Aroclor 1254 at a dose           (Ghisari & Bonefeld-Jørgensen, 2005). These
of 4 mg/kg bw per day by gastric intubation for         OH-PCBs were previously reported to bind to
14 days. To test underlying mechanisms, micro-          the thyroid receptor and to thyroid-hormone
somal enzyme activities (CYP isozymes and               transport proteins (Cheek et al., 1999).
UDP-GT, indicating metabolic activation and/or              PCBs are the most concentrated class of
biliary clearance), ex-vivo binding of [125I]-T4 to     pollutant found in polar bears (Ursus maritimus).
plasma proteins (suggesting effects on peripheral       In plasma samples collected from polar bears,
thyroid-hormone transport), and light micro-            no binding of [125I]-T4 to TTR was observed.
scope morphology of the thyroid gland were              Incubation of these plasma samples with [14C]
studied. The extent of thyroid-hormone reduc-           -2,3,3ƍ,4ƍ,5-pentachloro-4-biphenylol      [[14C]-4-
tion (free T4 to 30% and total T4 to 60% of control)    OH-PCB-109], a PCB metabolite with a higher
observed after exposure to Aroclor 1254 corre-          binding affinity to TTR than the endogenous
sponded with a decrease in the ex-vivo binding of       ligand T4 itself, resulted in competitive binding.
[125I]-T4 to plasma TTR, and with induction of the      Incubation of plasma with T4 at up to 1 mM (a
microsomal phase-I enzymes (ethoxy- and meth-           concentration that is not physiologically relevant)
oxy-resorufin dealkylase, EROD and MROD).               did not result in any detectable competition.
The phase-II enzyme UDP-GT was moderately               These results suggested that the binding sites on
elevated. The thyroid morphology showed acti-           TTR for T4 in wild polar bears are completely
vation of the epithelium, but no degenerative           saturated (Gutleb et al., 2010).
alterations correlated with exposure to Aroclor             Disruption of thyroid-hormone transport
1254. The results suggested that the decrease in        may be an important mechanism by which PCBs
T4 is mainly due to disturbed serum transport,          can alter thyroid-hormone homeostasis. In a
as a result of binding of Aroclor 1254 metabolites      systematic in-vitro study of PCB-binding to TTR,
to TTR (Hallgren & Darnerud, 2002).                     the role of ortho substitution was investigated in


368
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 531
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18231 Page 528 of
                                                      620
                                                                              Polychlorinated biphenyls


more detail. PCBs that have only ortho substitu-       degradation products, PCDFs, and polychlorin-
tion show significant binding activity. The conge-     ated quarterphenyls (PCQ) via consumption of
ners most closely resembling the diiodophenolic        contaminated rice oil (the Yusho and Yucheng
ring of T4, i.e. di-meta-substitution in one or        poisoning incidents). In addition, PCB exposure
both rings, showed the highest binding activity        during prenatal and early life has been associated
to TTR. Multiple ortho substituents decreased          with incidence of infectious and allergic diseases
the binding activity of such congeners. PCBs           in children, and alterations in immune-system
with a single meta substitution in one or both         development.
rings resemble more closely the monoiodophe-               Lawton et al. (1985) tested 194 workers
nolic ring of T3, and showed significantly lower       exposed occupationally (152 men, 42 women) to
binding activity to TTR. This was consistent with      one or more of the Aroclors 1254, 1242, and 1016
the relatively low binding activity of T3 and the      in a capacitor plant factory for an average dura-
smaller size of chlorine compared with iodine.         tion of 17 years. The results taken in 1976 were
The addition of ortho substituents gave variable       compared with those from the same workers
results, depending on their position (Chauhan          taken in 1979, two years after discontinuation
et al., 2000).                                         of all PCB use in 1977. Significantly increased
    In in-vitro studies that assessed the effect of    levels of leukocytes, with a concomitant increase
OH-PCBs on thyroid-hormone sulfation, the              in levels of lymphocytes, monocytes and eosin-
inhibition of sulfotransferase activity towards        ophils, were observed when these workers were
3,3ƍ-diiodo-thyronine (T2) appeared to be              tested in 1976. Interestingly, the levels of circu-
similar to that towards T3. Hydroxylated metab-        lating polymorphonuclear cells were reduced in
olites of PCBs strongly inhibited T2 sulfotrans-       the same workers. Similar, but not statistically
ferase activity, the most potent inhibitor being       significant, shifts in leukocyte levels were noted
3-OH-2,3ƍ,4,4ƍ,5-pentachlorobiphenyl (3-OH-            when testing was repeated in 1979. A positive
PCB-118). An important structural requirement          association was observed between serum PCB
for inhibition of T2 sulfotransferase by OH-PCBs       concentrations and blood monocytes, and was
is the presence of a hydroxyl group in the para or     reported to persist even 2 years after discontin-
meta position, with ortho-OH-PCBs being much           uation of PCB use. [The Working Group noted
weaker inhibitors (Schuur et al., 1998a, b).           that the extent to which PCB exposure compro-
                                                       mises the immune system could not be estimated
4.3.4 Effects on the immune system                     on the basis of immune-cell alterations, since
                                                       measurement of functional immune parameters
    The effects of PCBs on several parameters          was not part of the study protocol.]
related to the immune system have been reported            In contrast, a study by Emmett et al. (1988a, b)
for humans, and more extensively for exper-            of 55 transformer repairmen working in a factory
imental animals (reviewed by Tryphonas &               and exposed to Aroclors 1260 and 1242 did not
Feeley, 2001).                                         report any significant exposure-related effects on
(a)     Adults                                         the immune system. The percentage of workers
                                                       with positive skin responses (delayed-type hyper-
    Immunomodulatory effects of PCBs have been         sensitivity) to mumps and trichophyton antigens
reported in workers occupationally exposed to          was similar to that of 56 nonexposed workers.
these chemicals, in humans following consump-              Follow-up studies of the Yusho and Yucheng
tion of contaminated fish, and in populations          populations indicated that several immune-
accidentally exposed to PCBs and their heat-           related parameters were disrupted in exposed

                                                                                                       369
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 532
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18232 Page 529 of
                                                     620
IARC MONOGRAPH – 107


adults. These included a statistically significant    (b)   Children
decrease in serum levels of immunoglobulins               Weisglas-Kuperus et al. (1995) studied
A and M, reduced T-helper (Th) and increased          children residing in the Netherlands and who
T-suppressor cells (Ts) resulting in reduced Th:Ts    were exposed, in utero and via breastfeeding,
cell ratio, persistent respiratory distress caused    to ambient concentrations of PCBs. The study
by Gram-negative bacilli-infected airways, and        group consisted of 207 healthy mother–infant
increased in-vitro lymphoproliferative responses      pairs. Prenatal exposure to PCBs was estimated
of peripheral blood leukocytes to phytohaema-         by the sum of PCB-118, PCB-138, PCB-153, and
glutinin, concanavalin A, and pokeweed mito-          PCB-180 (ΣPCB) in maternal and cord plasma,
gens at 1 and 3 years after exposure. Furthermore,    and in breastfed infants by the TEQ levels
a reduced number of patients with positive skin-      (based on 17 dioxins and 8 dioxin-like PCBs)
test reactivity to streptokinase/streptodornase       in human milk. A higher prenatal PCB/dioxin
antigens was observed at 1 year after exposure,       exposure was associated with increased numbers
and to tuberculin antigens at up to 4 years after     of T lymphocytes bearing T-cell receptors of the
exposure (Lü & Wu, 1985; Nakanishi et al., 1985),     gamma/delta type, increased cytotoxic T-cells
while some other immunological effects persisted      at age 18 months in breastfed infants; higher
up to 30 years after exposure (Masuda, 2001).         prenatal and postnatal concentrations of PCB/
    Consumption of contaminated fish has been         dioxin was associated with reduced monocytes
associated with some effects on the immune            and granulocytes at age 3 months. In follow-up
system. High consumption of fatty fish from           studies, statistically significant associations were
the Baltic Sea correlated positively with B-cell      observed between prenatal PCB exposure and
numbers, but negatively with the percentage of        increased number of lymphocytes, T-cells, and
cytotoxic (CD8+) T-cells in 68 fishermen in Latvia    cytotoxic (CD3+CD8+) cells, memory (CD4+
(Hagmar et al., 1995). [The significance of these     CD45RO+) cells, T-cell receptor (TcR) αβ+, and
observations was not clear, since no functional       activated T-cell (CD3+ HLA-DR+) numbers in the
immune parameters were examined.]                     toddlers.
    Svensson et al. (1994) studied levels of              Horváthová et al. (2011a, b) collected
leukocytes in a group of 23 men in Sweden             blood specimens from newborns, and infants
who consumed high levels of fatty fish species        aged 6 and 16 months, from two districts in
from the Baltic Sea and compared results with         Slovakia, Michalovce and Svidnik/Stropkov,
20 men who ate practically no fish. No effects        that had respectively high and low environ-
were reported on leukocyte counts, the number         mental PCB contamination, and correlated
of total lymphocytes or their subsets, or serum       blood PCB concentrations with lymphocyte-
immunoglobulin levels. A marginal reduction in        receptor expression. The percentages of lymphoid
natural killer (NK) cell activity was reported for    dendritic cells and naive/resting T lymphocytes
the fish-eating population. This was in agreement     were significantly increased at 6 months in the
with the weakly negative correlation observed         Michalovce area compared with those in cord
between NK cell numbers and blood concentra-          blood samples (P < 0.001). Overall there was a
tions of PCB-126 and PCB-118 in some of the           positive correlation of terminally differentiated
same subjects tested 3 years previously.              effector memory T-lymphocyte population with
                                                      age, and a negative linear correlation for myeloid
                                                      dendritic cells from birth to 6 months in both
                                                      regions. The Michalovce samples indicated


370
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 533
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20   PageID.18233 Page 530 of
                                                      620
                                                                            Polychlorinated biphenyls


significantly higher expression of memory T            (c)   Non-human primates
lymphocytes (at birth, 6, and 16 months), termi-           Unlike all other experimental animal models
nally differentiated effector memory T lympho-         in which exposure levels were high, the available
cytes (at birth and at 6 months), and lymphoid         studies in non-human primates used PCB doses
dendritic cells (at 6 months) than in samples          that were relatively low (< 1 mg). Such studies
from Svidnik/Stropkov.                                 have shown that non-human primates are more
    Jusko et al. (2012) investigated the effect of     sensitive to the immune-related effects of PCBs
several PCB congeners on thymus volume in 1134         than any other experimental animal tested.
mother–infant pairs residing in eastern Slovakia.      Alterations in the immune system and immuno-
Samples of maternal and infant (age 6 and 16           toxicity were also reported after PCB exposure
months) blood were collected and analysed for 15       during prenatal or early life.
PCB congeners. Higher maternal concentrations              Thomas & Hinsdill (1978) investigated
of PCBs were associated with reduced thymus            immunological parameters in groups of eight
volume at birth, while maternal PCB concentra-         rhesus monkeys fed diets containing Aroclor
tion was not predictive of thymus volume in the        1248 at a dose of 0.1 or 0.2 mg/kg bw per day for
infants aged 6 and 16 months.                          11 months. The reported immune-related effects
    In a subgroup of 331 children aged 7–10 years      were seen only at 0.2 mg/kg bw and included
from the Hesse, Germany cohort, mean concen-           significantly reduced titres of antibodies to
trations of PCBs were 0.50 μg/L, and this value        sheep red blood cells (SRBC) at weeks 1 and
was significantly associated with increased levels     12 after primary immunization, and decreased
of serum immunoglobulin M (IgM) (Karmaus               percentage of gamma-globulin after 20 weeks,
et al., 2005).                                         compared with a control group of five monkeys.
    Similar immune-related sensitivities in            The response to tetanus toxoid was not affected
adolescence were reported by Van Den Heuvel            by treatment. Reduced titres to SRBC were also
et al. (2002) for a study in Flanders, Belgium. In     reported in the single female cynomolgus monkey
this study, serum concentrations of PCB-138,           (Macaca fascicularis) treated with a PCB mixture
PCB-153 and PCB-180, and combined serum diox-          with constituents similar to those ingested by
in-like activity as determined by AhR-mediated         Yusho patients, and containing predominantly
expression of a reporter gene luciferase, were         penta- and hexachlorobiphenyls and no PCDFs,
measured in samples from boys and girls (aged          prepared from Kanechlor 400 and administered
17–18 years) with certain immune-related               at 5 mg per day for 20 weeks (Hori et al., 1982).
respiratory complaints. A significantly negative           Differences in PCB-induced toxicity were
correlation between the percentage of eosino-          investigated in cynomolgus (Macaca fascicu-
phils and NK cells in peripheral blood and TEQ         laris) and rhesus (Macaca mulatta) monkeys
in serum (P = 0.009 and P = 0.05, respectively) was    (Tryphonas et al., 1986; Arnold et al., 1990). In
observed. Similarly, significant negative correla-     these studies, groups of four cynomolgus and
tions were calculated between serum TEQs and           four rhesus monkeys ingested Aroclor 1254 in
levels of specific IgE antibodies to allergens (cat    apple juice-gelatin-corn oil emulsion at doses
dander, house dust mite, and grass pollen), and        of 0.00 (control) or 280 μg/kg bw per day for
the incidence of reported allergies of the upper       12–13 months (cynomolgus monkeys) and 27–28
airways. A significant positive correlation was        months (rhesus monkeys) respectively. The
observed between increased serum TEQs and              total serum IgM levels and titres to anti-SRBC
increased serum IgA levels (P = 0.05).                 (primary response) antigens were significantly


                                                                                                    371
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 534
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18234 Page 531 of
                                                       620
IARC MONOGRAPH – 107


reduced in both species. Based on clinical and          reduced interferon level at 40 μg/kg bw per day.
pathological findings, the rhesus monkeys were          Tumour necrosis factor (TNF) levels were not
more sensitive to PCB-induced toxicities than           affected significantly by treatment (Tryphonas
the cynomolgus monkeys, although effects on             et al., 1991a, b).
the immune system were similar in both species.             Hand-reared infant rhesus (Macaca mulatta)
    A long-term study with Aroclor 1254                 monkeys (age, 66 weeks) were treated with a
(Tryphonas et al., 1989, 1991a, b; Arnold et al.,       mixture of PCB congeners at a dose of 7.5 μg/kg
1993, 1995) was of particular significance since it     bw per day, which represents the approximate
was the only long-term study in which low doses         daily intake of a nursing infant whose mother’s
(range, 5–80 μg/kg bw per day) of commercial            breast milk contained PCBs at a concentration
PCB mixtures were used. Immunological effects           of 50 ppb. The PCB congeners used for treatment
were reported after 23–25 months (phase I)              were those commonly found in human breast
(Tryphonas et al., 1989), during which time a           milk in Canada. Treatment continued until
blood PCB pharmacokinetic equilibrium was               the monkeys reached age 20 weeks. Significant
established, and after 55 months (phase II)             treatment-related effects characterized by
(Tryphonas et al., 1991a, b). Testing at phase I        reduced antibody responses to SRBC antigens,
detected significant shifts in Th and Ts lympho-        and reduced levels of the HLA-DR cell surface
cyte subsets (decreased Th, increased Ts and            marker were observed (Arnold et al., 1999).
decreased Th:Ts cell ratio) at 80 μg/kg bw per              Groups of eight adult female rhesus monkeys
day, and significantly reduced titres in response       were fed diets containing Aroclor 1248 at a
to SRBC antigens (Tryphonas et al.,1989). The           concentration of 2.5 or 5.0 ppm for approximately
response to SRBC antigens was significantly             1.5 years (Allen & Barsotti, 1976). Six of the eight
reduced even at a dose of 5 μg/kg bw per day.           monkeys treated with Aroclor 1248 at 5.0 ppm,
These effects in monkeys were comparable to             and all monkeys at 2.5 ppm were successfully
those reported for the Yucheng population at            bred after 6 months of exposure. There was one
1 and 3 years after exposure (Lü & Wu, 1985).           live infant born among monkeys at 5.0 ppm, and
Several significant immune-related parameters           five infants born to monkeys at 2.5 ppm. Infants
were affected in monkeys exposed continuously           were permitted to nurse with their mothers.
to Aroclor 1254 for 55 months (phase II). Effects       Three infants died within 8 months, after 44, 112
included: a dose-related decrease in the anam-          and 239 days, respectively. At necropsy, histo-
nestic (IgM and IgG) response to SRBC antigens;         pathological observations of the infant tissues
a dose-related decrease in the lymphoprolifer-          included a near complete absence of thymo-
ative response of leukocytes to the mitogens            cytes in the cortical and medullary areas of the
concanavalin A and phytohaemaglutinin, but not          thymus, extremely small lymph nodules of the
to pokeweed mitogen (mostly B-cell dependent);          spleen with inapparent germinal centres, and
reduced monocyte activity (peak chemilumines-           hypocellularity of the bone marrow.
cence after phorbol myristate acetate activation);
significantly higher levels of serum complement         (d)   Rodents and rabbits
(CH50) activity across all treated groups compared      (i)   Effects on the thymus
with controls; a dose-related significant increase
in thymosin α1 (Tα1) levels in treated groups           Commercial PCB mixtures
compared with controls; a significant but not              Thymic atrophy was detected in female
dose-related increase in levels of interferon at the    White New Zealand rabbits fed diets containing
20 and 80 μg/kg bw per day, with a significantly        Aroclor 1260 at a dose of 118 mg/kg bw per

372
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 535
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18235 Page 532 of
                                                      620
                                                                             Polychlorinated biphenyls


day for 38 days, or Aroclor 1260 at a dose of          ppm (0.17–170 μg/kg bw per day) in females;
120 mg/kg bw per day for 28 days (Vos &Beems,          PCB-128: 0.05–50 ppm (4.5–4397 μg/kg bw per
1971; Vos & Notenboom-Ram, 1972); in male              day) (Lecavalier et al., 1997).
White New Zealand rabbits fed Aroclor 1254 at              In male C57BL/6 (Ah+) and DBA/2 (Ah-) mice
a dietary concentration of 20, 45.8, or 170 ppm        given intraperitoneal doses of PCB-77 (DL-PCB)
[0.92, 2.10 or 6.54 mg/kg bw per day] for 56 days      or PCB-52 (NDL-PCB) at 0, 10, or 100 mg/kg bw
(Street & Sharma, 1975); in male Fischer 344 rats      per day, thymic atrophy was observed only in
given Aroclor 1254 at a dose of 10 or 25 mg/kg bw      C57BL/6 mice treated with PCB-77 (Silkworth &
per day by gavage for 15 weeks (Smialowicz et al.,     Grabstein, 1982). The results suggested that PCB
1989); in female guinea-pigs fed Clophen A60 at a      immunotoxicity in mice is mediated through the
dietary concentration of 50 ppm for 49 days (Vos       AhR, present only in the C57BL/6 mice.
& van Driel-Grootenhuis, 1972) and in male
                                                       (ii)   Effects on humoral immunity
Sprague-Dawley rats fed Aroclor 1262, 1254, or
1248 at 1% of the diet for 6 weeks. The severity of    Commercial PCB mixtures
thymic atrophy was Aroclor 1254 = Aroclor 1248             Several studies reported effects of PCBs
> Aroclor 1262 (Allen & Abrahamson, 1973).             on humoral immune reactivity. A significant
    Thymic atrophy was not detected upon expo-         reduction in production of antibodies to tetanus
sure to Aroclor 1248 when fed to female outbred        toxoid was noted in guinea-pigs fed Clophen
albino mice (50, 100, 500 or 1000 ppm) for 3 to 5      A60 (Vos & van Driel-Grootenhuis, 1972), to
weeks (Thomas & Hinsdill, 1978), or to Aroclor         keyhole limpet haemocyanin (KLH) in rats fed
1242 (167 ppm) fed to Balb/c mice (Loose et al.,       Aroclor 1254 (Exon et al., 1985), and to SRBC
1979).                                                 using the plaque-forming cell assay in mice given
PCB congeners                                          Aroclor 1254 intraperitoneally (Wierda et al.,
    Thymic atrophy characterized by reduc-             1981; Loose et al., 1979). Mice genetically engi-
tions in cortical and medullary volume was also        neered to be either aryl hydrocarbon-responsive
reported in weanling male and female Sprague-          (Ahb/Ahb) or non-responsive (Ahd /Ahd) did not
Dawley rats treated with feed containing indi-         exhibit the same sensitivity to PCB-induced
vidual PCB congeners for 13 weeks at the               suppression in the plaque-forming cell assay.
following concentrations: PCB-126, 0.1–100 ppb         For example, C57BL/6N (Ahb/Ahb) mice injected
(0.01–7.4 μg/kg bw per day) (Chu et al., 1994);        intraperitoneally with Aroclor 1254 at a dose of
PCB-153, 0.05–50 ppm (3.6–3534 μg/kg bw per            250–750 mg/kg bw exhibited significant reduc-
day) (Chu et al., 1996b); PCB-28, 0.05–50 ppm          tions in plaque-forming cell numbers after
(2.8–3783 μg/kg bw per day) (Chu et al., 1996c);       5 days, compared with controls, while DBA/2N
and PCB-105, 0.05–50 ppm (3.9–4327 μg/kg bw            (Ahd /Ahd) mice failed to demonstrate any signif-
per day) (Chu et al., 1998). In contrast, PCB-77,      icant PCB-induced effects on plaque-forming
PCB-118, and PCB-128 did not have any signif-          cell numbers, compared with controls (Lubet
icant effects on the thymus when fed to wean-          et al., 1986).
ling male and female Sprague-Dawley rats for 13        PCB congeners
weeks at the following concentrations: PCB-77:            Cotreatment of C57BL/6 B6 mice with
0.01–10 ppm (0.73–768 μg/kg bw per day) in             PCB-153 and TCDD showed that PCB-153
males; 0.01–10 ppm (0.92–892 μg/kg bw per day)         partially antagonized TCDD-mediated immu-
in females (Chu et al., 1995); PCB-118: 0.01–10        notoxicity in various assays (Biegel et al., 1989).
ppm (0.66–683 μg/kg bw per day) in males; 0.002–2


                                                                                                      373
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 536
        Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.18236 Page 533 of
                                                      620
IARC MONOGRAPH – 107


    Individual congeners were also assessed for        Smialowicz et al., 1989). The mixed lymphocyte
their immunotoxicity in AhR-responsive or              response was not affected by treatment with the
AhR-non-responsive mouse models. Bandiera              less chlorinated Aroclor 1242 (Carter & Clancy,
et al. (1982) reported that PCB-77 binds AhR with      1980; reviewed by Silkworth & Loose, 1981).
high affinity and causes severe suppression of the         Nakanishi et al. (1995) treated female Sprague-
humoral antibody response in C57BL/6 B6 (Ahb/          Dawley rats (age, 8 weeks) intraperitoneally with
Ahb) mice. In comparison, PCB-77 exhibited             5 mg of Kanechlor 400 in 2 mL of corn oil, and
lower binding affinity for AhR in DBA/2N (Ahd/         effects on the immune system were examined
Ahd) mice and did not cause any immune-related         at termination of the study 4 weeks later. The
effects (Silkworth & Grabstein, 1982). In contrast,    percentage of T lymphocytes, and T-helper and
the di-ortho-substituted PCB-52 had weak AhR           T-suppressor cells, was significantly decreased in
binding affinity and was not immunosuppressive         the treated groups compared with the controls. In
in either mouse strain (Silkworth & Grabstein,         contrast, the percentage of T lymphocytes in the
1982).                                                 bronchoalveolar lavage fluid was not significantly
(iii)  Effects on cellular immunity                    increased after treatment with Kanechlor 400.
                                                       The percentage of T-suppressor cells increased
    The effects of PCBs were less pronounced           significantly, while the percentage of T-helper
on cellular immune responses than on humoral           cells was not affected by treatment. Release of
immune reactivity. Reduced skin reactivity to          O2– by alveolar macrophages, stimulated with
tuberculin was detected in female guinea-pigs          either wheat germ lectin or phorbol myristate
fed Clophen A60 at 50 or 250 ppm for 49 days           acetate, increased significantly compared with
(Vos & van Driel-Grootenhuis, 1972; Vos & Van          the controls (Martin et al., 1981). In addition,
Genderen, 1973). In contrast, no effects were          there was mild inflammation of the alveoli after
detected when dinitrochlorobenzene was used            administration of PCBs. In support of this obser-
as the skin sensitizer in female Swiss-Webster         vation, Kikuchi et al. (1971) reported that lung
mice fed Aroclor 1254 at 10, 100, or 250 ppm           autopsies for two Yusho patients showed the pres-
[1.17, 116, 292 mg/kg bw per week] for 12 weeks        ence of pulmonary haemorrhage and pulmonary
(Talcott & Koller, 1983). Similarly, White New         oedema. [It is conceivable that failure to remove
Zealand male rabbits fed Aroclor 1254 at 170           O2– produced by macrophages might be respon-
ppm [6.54 mg/kg bw per day] for 56 days did not        sible for the observed pathogenesis of interstitial
show any effects on skin reactivity to tuberculin      changes of the lung after treatment with PCBs].
sensitization (Street & Sharma, 1975).
    Studies on the mitogen-induced proliferative       (iv)  Effects on innate (non-specific) immunity
activity of splenic mononuclear leukocytes and             The cellular components of innate immu-
the mixed lymphocyte response, both in-vitro           nity, including phagocytic cells (neutrophils,
correlates of cellular immune responses, also          macrophages) and NK cells, are targets of
gave conflicting results and suggested that PCBs       PCB-induced immunotoxicity. Functional
may affect a specific subpopulation of T lympho-       impairment of these cells is characterized by
cytes. A few studies reported that phytohaemag-        reduced phagocytic activity and consequently
glutinin-induced leukocyte blastogenic activity        diminished ability to eliminate pathogenic infec-
was increased upon exposure to Aroclors, while         tions in PCB-exposed experimental animals,
no effect was noted when concanavalin A, S.            as well as compromised immunosurveillance
typhimurium, or pokeweed mitogens were used            mechanisms.
(Bonnyns & Bastomsky, 1976; Wierda et al., 1981;


374
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 537
      Case 2:15-cv-00201-SMJ      ECF No. 388-2       filed 01/28/20     PageID.18237 Page 534 of
                                                    620
                                                                             Polychlorinated biphenyls


    Male ICR mice fed diets containing Kanechlor     et al., 1988; Osterhaus & Vedder, 1988; Cleland
500 at 400, 200, or 100 μg per gram feed showed      et al., 1989; Dietz et al., 1989; Visser et al., 1993;
increased susceptibility to herpes simplex virus     De Swart et al., 1994; Ross et al., 1995, 1996;
compared with control mice (Imanishi et al.,         Hammond et al., 2005; Iwanowicz et al., 2009;
1980). Likewise, Koller (1977) demonstrated that     Frouin et al., 2010; Duffy-Whritenour et al.,
Balb/c male mice fed diets containing Aroclor        2010).
1242 at 375 ppm for 6 months showed a signif-
icant increase in susceptibility to Moloney          4.3.5 Effects on inflammatory response
leukaemia virus; this effect was not seen with
Aroclor 1221. In Balb/c male mice given feed             Several in-vivo and in-vitro studies have
containing Aroclor 1242 at 167 ppm for 6 weeks,      investigated the role of PCBs in the development
there was significantly increased susceptibility     of inflammatory responses, and are reviewed in
to S. typhosa endotoxin and to malaria parasite      the following section. Pertinent to this review
Plasmodium berghei (Loose et al., 1979). Reduced     are the following questions: (i) is the observed
clearance of Listeria monocytogenes was observed     inflammation in PCB-treated animals directly
in adult and neonate male and female ICR mice        related to PCB exposure, or is it a secondary
given Aroclor 1254 at 75 mg/kg bw per day by         development following PCB-induced toxicity in
gavage for 14 days (Smith et al., 1978). Thomas      target organs; and (ii) does inflammation play
& Hinsdill (1980) reported increased sensitivity     an active role in the development of cancer after
to endotoxin challenge in outbred, female albino     PCB exposure?
mice fed Aroclor 1248 at 100 ppm, but no effect      (a)   Humans
on resistance to S. typhimurium in mice fed
Aroclor 1248 at 1000 ppm.                                No studies defining an association between
    NK-cell activity was reported to be decreased    exposure to PCBs and the development of
in male Fischer 344 rats exposed daily to Aroclor    inflammation in relation to cancer in humans
1254 at 10 or 25 mg/kg bw by gastric intubation      were available to the Working Group.
for up to 15 weeks (Smialowicz et al., 1989), and
                                                     (b)   Experimental animals in vivo
in male Sprague-Dawley rats fed Aroclor 1254 at
50 or 500 ppm for 10 weeks (Talcott et al., 1985;    (i)   Commercial PCB mixtures
Exon et al., 1985).                                      Tryphonas et al. (1984) reported significant
    Paradoxically, despite the evidence that         changes indicative of an ongoing inflammatory
PCB-induced immunosuppression impairs                response in the liver of cynomolgus monkeys
immune surveillance, Aroclor 1254 protected          (Macaca fascicularis) treated with Aroclor 1254
mice and rats against certain kinds of exper-        or Aroclor 1248. These changes included “ground
imentally induced tumours, such as Ehrlich’s         glass” appearance of the cytoplasm and pyknosis
tumour ascites (Keck, 1981) and primary Walker       of the nuclei with or without neutrophil infiltra-
256 tumour (Kerkvliet & Kimeldorf, 1977).            tion, eosinophilic necrosis of single or clusters
                                                     of hepatocytes often with neutrophilic infiltra-
(e)     Fish and marine mammals                      tion or collapse of the connective tissue frame-
    As top predators, marine mammals and large       work, and moderate, diffuse sinusoidal fibrosis
fish bioaccumulate PCBs at high concentrations       and hypercellularity, and were associated with
in fat. Several studies have reported on the         PCB-induced necrosis of the liver.
immunotoxic effects of PCBs on fish and marine           Interstitial inflammation of the liver was
mammals in contaminated environments (Mahy           also observed in cynomolgus monkeys fed with

                                                                                                       375
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 538
       Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18238 Page 535 of
                                                      620
IARC MONOGRAPH – 107


P-KC-400 (Kanechlor 400 from which PCDFs               induction of all three inflammatory mediators
had been removed, largely containing tri- and          in the liver and lungs, but not in the brain. In
tetrachlorobiphenyls), or PY-PCB (a PCB mixture        contrast, the effects of PCB-153 varied across
with constituents similar to those ingested by         mediators and were predominantly seen in the
Yusho patients, and largely containing penta-          lung and brain. Concentrations of PCB-153 were
and hexachlorobiphenyls and no PCDF) at 5 mg           higher in the lung and brain than in the liver,
per day, for 20 weeks (Hori et al., 1982).             and PCB-153 was the only PCB to be detected in
(ii)   PCB congeners                                   the brain (Sipka et al., 2008). These observations
                                                       suggested that the observed differences in target
    Inflammatory       responses,      presumably      organ for the effects on inflammatory mediators
secondary to PCB-induced toxic effects, have           were due to differences in PCB-congener accu-
been reported in long-term studies of carcino-         mulation in the organs affected.
genicity in rats treated with PCB-126 (NTP,                In another study, a single dose of PCB-77
2006a), PCB-153 (NTP, 2006b), PCB-126 +                resulted in increased expression of VCAM-1 only
PCB-153 (NTP, 2006c, varying ratios study),            in the wildtype (AhR-positive) mice, and not in
PCB-126 + PCB-118 (NTP, 2006d), and PCB-118            mice lacking the AhR gene (Hennig et al., 2002b).
(NTP, 2010). The incidence and severity of inflam-         Sipos et al. (2012) suggested that exposure
mation in the treated groups varied according          to environmental toxicants including PCBs
to the congener administered. For PCB-118 and          may cause vascular inflammation that facili-
PCB-126, the incidence of inflammation and             tates the development of brain metastases. The
degree of severity were significantly increased in     crucial event in metastasis is adhesion of blood-
core groups receiving the three higher doses than      borne tumour cells to the vascular endothelium,
in the controls, while for PCB-153, the incidence      followed by transcapillary migration. In wild-
in the core groups was only slightly increased         type or ICAM-1-deficient mice injected with
compared with the controls and was not dose-           Lewis lung carcinoma cells via the carotid artery,
dependent. In addition to the core groups, inflam-     oral pretreatment with PCB-118 enhanced devel-
mation, albeit of low incidence and intensity, was     opment of brain metastases by inducing overex-
also observed in the control groups in the studies     pression of ICAM-1 (also designated as CD54)
with PCB-118 and PCB-126, and in the uterus of         and VCAM-1 in the brain endothelium (Sipos
rats in the PCB-153 control group, but not in the      et al., 2012).
ovary of rats in the same group.
    Sipka et al. (2008) investigated the potential     (c)   In-vitro studies
for various PCB congeners to induce inflamma-              In-vitro studies by Narayanan et al. (1998)
tion in mice. Mice were given a single gavage          indicated that Aroclor 1242 and PCB-47 (a major
dose (150 μmol/kg bw) of PCB-77, PCB-104,              constituent of Aroclor 1242) impaired the oxida-
or PCB-153. The levels of specific inflamma-           tive burst (respiratory burst) in human neutro-
tory mediators including intercellular adhesion        phils by inhibiting the antioxidant enzyme
molecules (ICAM-1), vascular cell adhesion             superoxide dismutase, which converts O2– to
molecule-1 (VCAM-1) mRNA and monocyte                  H2O2. Pre-incubation of neutrophils with Aroclor
chemoattractant protein-1 mRNA (MCP-1) were            1242 or PCB-47 before stimulation with phorbol
determined in the liver, lung, and brain. All three    12-myristate 13-acetate, elevated the respiratory
PCB congeners activated inflammatory media-            burst, and resulted in a significant increase in
tors, and the organs affected varied according to      intracellular O2– production and a significant
the congener used. PCB-77 and PCB-104 caused


376
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 539
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20   PageID.18239 Page 536 of
                                                      620
                                                                            Polychlorinated biphenyls


decrease in H2O2 compared with that in unex-           expression of COX-2 and IL-6 mRNA was highly
posed but agonist-stimulated neutrophils.              induced by PCB-153. Pre-treatment with pyrroli-
    Additional in-vitro studies indicated that         dine dithiocarbamate, an NF-κB-pathway inhib-
non-coplanar PCBs stimulate neutrophil produc-         itor, suppressed induction of COX-2, TNF-α and
tion of superoxide anions (O2–) by a mechanism         IL-1β, and reduced the induction of IL-6 mRNA
that is structure-specific and dependent on the        by PCB-153.
chlorine substitution pattern of the biphenyl              The effects of PCBs on the activation of
rings. On the contrary, coplanar congeners with        human granulocytes were investigated by Voie
high affinity for AhR do not activate neutrophils      et al. (1998). Respiratory burst activity was
to produce superoxide anions and may inhibit           measured as luminol-amplified chemolumines-
this response (Brown et al., 1998). In these           cence in human granulocytes. Ortho-substituted
studies, neutrophils were isolated from male           PCB congeners (PCB-47 and PCB-4) stimu-
Sprague-Dawley rats and exposed to specific            lated chemoluminescence in a concentration-
PCB congeners at 0 (vehicle), 10, or 50 μM for 30      dependent manner (ED50, approximately 10
minutes at 37 °C, before stimulation with phorbol      μM), while meta- and para-substituted conge-
12-myristate 13-acetate at 0 or 20 ng/mL. PCB-4,       ners had no significant effect. Furthermore,
PCB-8, or PCB-11 (50 μM) stimulated neutro-            using several enzyme-specific inhibitors, it was
phils to produce O2–. Incubation of neutrophils        shown that PCB-activated chemiluminescence
with PCB-15, PCB-126, PCB-127, or PCB-128              was dependent on Ca++-dependent phospholi-
did not result in generation of O2–. Of the various    pase D or phospholipase C, phosphatidylinositol
congeners tested, PCB-8 elicited the highest           3-kinase, and protein kinase C activation before
production of superoxide anions.                       activation of the NADPH oxidase.
    Exposure to PCB-4, PCB-8, PCB-11, or                   In an early experiment, porcine pulmonary
PCB-128 before addition of phorbol myristate           artery-derived endothelial cells were incubated
acetate caused a significant increase in the           for up to 24 hours with PCB-77, PCB-114, or
amount of O2– produced that was greater than           PCB-153, which were selected for their varying
that seen with either compound alone. Phorbol          binding avidities to AhR and different capacities
myristate acetate-stimulated production of O2–         to induce CYP (Toborek et al., 1995). PCB-77
was unaffected by prior exposure to PCB-15,            and PCB-114 significantly disrupted endothelial
PCB-126, or PCB-127. In separate experiments,          barrier function in a dose-dependent manner by
PCB-126 inhibited the amount of O2– produced           allowing an increase in albumin transfer across
in response to activation with either PCB-4 or         endothelial monolayers. PCB-77 and PCB-114
PCB-11. From these results it appeared that            also enhanced oxidative stress (increasing levels
non-coplanar congeners are capable of stimu-           of 2,7-dichlorofluorescein fluorescence, lipid
lating neutrophil production of O2–. Coplanar          hydroperoxides, and intracellular calcium) and
congeners with a high affinity for AhR do not          caused increased activity and level of CYP 1A,
activate neutrophils to produce O2– and may            and decreased levels of vitamin E in the culture
inhibit this response.                                 medium. In contrast, incubation of endothelial
    Kwon et al. (2002) investigated the effects of     cells with the non-dioxin-like PCB-153 did not
PCB-153 on the expression of cyclooxygenase-2          have any effect on cellular oxidation, intracel-
(COX-2) and pro-inflammatory cytokines such            lular calcium levels, or on endothelial barrier
as IL-1β, IL-6 and TNF-α in a human leukaemic          function.
mast cell line. The expression of TNF-α and IL-1β          Additional in-vitro experiments (Hennig
mRNA was not dependent on PCB-153, while the           et al., 1999; 2002a, 2002b) further suggested

                                                                                                    377
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 540
    Case 2:15-cv-00201-SMJ        ECF No. 388-2        filed 01/28/20    PageID.18240 Page 537 of
                                                     620
IARC MONOGRAPH – 107


that PCBs are atherogenic, exerting their effect          ortho-chloro-substitution). AhR activation
by disrupting normal cellular functions of the            leads to a multitude of biological and toxic
vascular endothelium, and confirmed that                  manifestations, referred to as “dioxin-like
oxidative stress and activation of the CYP1A              activity”.
subfamily may play a role in the events that lead     •   NDL-PCBs are ortho/para-substituted PCBs.
to atherogenicity.                                        Ortho/para-substitution (at least two chlo-
    Treatment of porcine endothelial cells with           rines in ortho positions) is associated with
the DL-PCBs PCB-77, PCB-126, or PCB-169                   the capacity to induce CAR/PXR-dependent
resulted in increases in expression of the CYP1A1         gene expression (e.g. CYP2B, CYP3A isoen-
gene, oxidative stress, and the DNA-binding               zymes). CAR agonists have substitutions in
activity of NF-κB in a concentration-dependent            ortho, para with or without meta substitution,
manner. PCB-126 elicited a maximal response               while PXR agonists and ryanodine agonists
at the lowest concentration (0.5 μM) tested. In           have multiple ortho positions substituted
                                                          with chlorines.
addition, all three coplanar PCBs increased
endothelial production of IL-6. The expression        •   Some PCB congeners do not elicit activation
of adhesion molecule VCAM-1 by endothelial                of AhR, CAR, or PXR.
cells was highest at 3.4 μM PCB-77 or PCB-169             PCB congeners can also be grouped as lower-
(Hennig et al., 2002b).                               and higher-chlorinated congeners. The number
    When human umbilical vein endothelial             of chlorine substituents is linked to persistency
cells (HUVEC) were treated with PCB-104,              and bioaccumulation in animals and humans;
a non-coplanar congener, PCB-104 increased            less chlorinated congeners are typically volatile
the oxidative stress and markedly upregulated         and metabolically active, and may produce ROS
the expression of monocyte chemoattractant            and genotoxic insults (see Section 4.2).
protein-1 (MCP-1), and the adhesion molecules             Additionally, a specific configuration may
E-selectin, and ICAM-1, at both the mRNA and          show activity in a specific bioassay, e.g. for endo-
protein levels, in a time and concentration-de-       crine effects (especially modulation of steroid and
pendent manner. Furthermore, PCB-104 stimu-           thyroid nuclear receptors), neurotoxic activities
lated the adhesion of THP-1 cells (a human acute      (release of a neurotransmitter, calcium home-
monocytic leukaemia cell line) to endothelial cell    ostasis), and/or events associated with tumour
monolayers (Choi et al., 2003).                       promotion (e.g. inhibition of GJIC) (see Section
                                                      4.3.2).
4.3.6 Quantitative structure–activity                     The TEQ concept used for risk assessement
      relationships (QSAR)                            of PCBs is based on AhR-mediated toxicity of
                                                      DL-PCBs (see Section 4.3.1). In contrast, the
    Based on their structure–activity charac-         toxicity profiles of NDL-PCBs are insufficiently
teristics, PCB congeners are generally grouped        characterized.
as dioxin-like and non-dioxin-like (see Section           Defining key structural toxicity determi-
1.1.1):                                               nants of individual congeners modulating CAR-,
•     DL-PCBs are meta-/para-chloro-substi-           PXR-, androgen receptor-, estrogen receptor-,
      tuted PCBs and include PCB-77, PCB-126,         and other receptor-dependent gene expression is
      PCB-169 and their mono-ortho-chlorinated        not easy; with the exception of AhR, androgen
      derivatives. These congeners can adopt a        receptor, and estrogen receptor, there were no
      coplanar structure and display avid binding     systematic studies comparing a large series of
      to AhR (avidity to AhR diminishes with          PCB congeners in a receptor-based bioassay.

378
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 541
   Case 2:15-cv-00201-SMJ           ECF No. 388-2         filed 01/28/20   PageID.18241 Page 538 of
                                                        620
                                                                               Polychlorinated biphenyls


    Only a few specific QSAR studies addressing          could be divided into at least three major clus-
carcinogenicity of PCBs have been published.             ters; the DL-PCBs, and two separate NDL-PCB
Ruiz et al. (2008) attempted to predict muta-            clusters with similar toxicity profiles. The first
genicity and carcinogenicity of all 209 PCB              NDL-PCB cluster included mainly less-chlorin-
congeners and some oxidative metabolites using           ated, ortho-substituted congeners with generally
experimental data on DNA-adduct forma-                   higher biological activities (e.g. PCB-28, PCB-95,
tion, on GJIC-inhibition potency, and National           PCB-101, PCB-136); this subset of congeners was
Toxicology Program (NTP) rodent carcino-                 also the most active in the study of GJIC inhibi-
genicity bioassays. Interestingly, a positive            tion. The second cluster of NDL-PCBs included
mutagenicity activity was predicted for the less         congeners with a narrow effective concentration
chlorinated PCBs and their hydroxy- and benzo-           and lower biological activities, with the excep-
quinone metabolites. Carcinogenicity of many             tion of three assays related to endocrine activity
di- to hexachlorinated PCBs was predicted by the         (e.g. PCB-118, PCB-138, PCB-153, PCB-170,
QSAR based on NTP carcinogenicity studies in             PCB-180) (Stenberg et al., 2011).
mice, while no carcinogenicity was predicted for             QSAR approaches might become a useful
tested congeners in the analysis for rats. [A signif-    tool for evaluation and prediction of toxicity
icant drawback was that carcinogenicity predic-          of PCBs related to carcinogenesis; however,
tions were not applicable for the highly abundant,       currently their use is hampered by the lack of
higher-chlorinated congeners PCB-153, PCB-170            data on specific mechanisms of action for larger
and PCB-180 (predicted values were outside the           congener sets.
optimum prediction space). Therefore QSAR
analyses of carcinogenicity of PCB congeners
were inadequate, especially when regarding
                                                         4.4 Organ toxicity relevant to
possible extrapolation to hazards in humans.]                carcinogenicity
    An alternative and more complex approach                 The reader is referred to Section 3.1.2 and
was reported recently by Stenberg et al. (2011).         Table 3.1 for study design and additional results
Multivariate toxicity profiles and QSAR model-           of the experiments described below.
ling of NDL-PCBs were used, based on a variety
of molecular descriptors. The toxicity profiles
                                                         4.4.1 Hepatic preneoplastic lesions
of 24 selected PCBs were identified by in-vitro
screening; the different mechanisms of action,           (a)   Promotion of preneoplastic lesions
which were mostly related to endocrine disrup-           (i)    Commercial PCB mixtures
tion and neurotoxicity, also included tumour
                                                             PCB mixtures, including Aroclor 1254,
promotion. NDL-PCBs were highly purified,
                                                         Clophen A 30, Clophen A 50, and Phenoclor
to exclude any contaminating dioxin-like
                                                         DP6, have shown promoting activity in liver
compounds before testing (Hamers et al., 2011).
QSAR analysis included also several param-               carcinogenesis (Glauert et al., 2001). Several
                                                         initiating agents were used, including diethyl-
eters relevant to carcinogenicity, such as ROS
                                                         nitrosamine (DEN), aflatoxin B1, and benzo[a]
production and inhibition of GJIC. Principal
                                                         pyrene. The following markers of altered hepatic
component analysis was used to derive general
                                                         foci were used in these studies: gamma-glutamyl
toxicity profiles from experimental in-vitro
                                                         transferase (GGT), ATPase, and glycogen. The
data, and individual QSAR models were calcu-
                                                         promoting activity of PCBs was observed in males
lated for each in-vitro response using a set of 67
                                                         and females. In one study, the promoting activity
chemical descriptors. It was shown that PCBs

                                                                                                       379
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 542
        Case 2:15-cv-00201-SMJ      ECF No. 388-2      filed 01/28/20      PageID.18242 Page 539 of
                                                     620
IARC MONOGRAPH – 107


of Clophen A 50 was much higher in female rats        PCBs produced less than additive effects, while
than in males (Deml & Oesterle, 1982); a similar      administration of two non-ortho PCBs produced
observation was made for phenobarbital (Xu            additive effects. These studies used DEN as the
et al., 1990). In mice, males are more susceptible    initiating agent, either as a low dose in combi-
than females to hepatocarcinogenesis; higher          nation with partial hepatectomy, or as a hepato-
production of IL-6 by Kupffer cells in males may      toxic dose.
be responsible for this sex-specific difference           In the earliest study, Sargent et al. (1991)
(Naugler et al., 2007). In a dose–response study      examined the separate and combined effects of
with Clophen A 50, a threshold dose (1 mg/kg          dietary administration of (di-ortho) PCB-52 at
bw, three times per week, for 11 weeks) was iden-     10 ppm, and (non-ortho) PCB-77 at 0.1 ppm for
tified (Deml & Oesterle, 1987).                       1 year in rats. When administered separately,
(ii)   Individual congeners                           PCB-77 did not increase the number or volume
                                                      of altered hepatic foci, but PCB-52 increased the
    Many studies have examined the ability of         volume fraction but not the number of altered
individual PCB congeners to promote altered           hepatic foci. Coadministration of PCB-52 and
hepatic foci in rat liver (Glauert et al., 2001).     PCB-77, however, increased both the number and
Most of the studies used DEN as the initiating        volume fraction of altered hepatic foci in a more
agent, whether as a single necrogenic dose, as a      than additive manner. In a study examining
low dose in conjunction with partial hepatec-         the interactive effects of a non-ortho-substi-
tomy, as a low dose in newborn animals, or in         tuted PCB (PCB-126), a mono-ortho-substituted
the drinking-water for 10–12 days. The following      PCB (PCB-105), and a di-ortho-substituted PCB
markers of altered hepatic foci were used in these    (PCB-153), no more than additive effects were
studies: GGT, GSTπ, ATPase, and/or glucose-6-         observed. An additive effect was observed with
phosphatase. PCB congeners that had promoting         PCB-105 + PCB-153, while less than additive
activity included non-ortho PCBs (PCB-77 and          effects were observed for PCB-126 + PCB-153,
PCB-126), which activated AhR; di-ortho-sub-          and for PCB-126 + PCB-105 (Haag-Grönlund
stituted PCBs (PCB-47, PCB-49, and PCB-153),          et al., 1998). In another study, PCB-77 and
which activated CAR; and mono-ortho-sub-              PCB-153 were administered every 2 weeks sepa-
stituted PCBs (PCB-105, PCB-114, PCB-118,             rately at 300 μmol/kg bw, or in combination at
and PCB-156), which activated both receptors.         150 μmol/kg bw (total PCB dose, 300 μmol/kg
Non-ortho-PCBs were the most efficacious              per injection) for four injections (Berberian et al.,
(Glauert et al., 2001). PCBs that did not induce      1995). Numbers and volume of foci induced by
(PCB-3 and PCB-15) or that weakly induced             PCB-77 were decreased by the coadministration
(PCB-28 and PCB-101) either receptor had poor         of PCB-153. In a study using a similar experi-
promoting activity (Oesterle & Deml, 1981; Deml       mental design, rats were injected four times with
et al., 1985; Buchmann et al., 1991; Kunz et al.,     PCB-77 or PCB-153 (100 or 300 μmol/kg bw),
2006). [These differences could be due to phar-       or PCB-77 + PCB-153 (100 μmol/kg bw each)
macokinetics as well as pharmacodynamics.]            biweekly. Both PCB-77 and PCB-153 separately
(iii) Combinations of individual congeners            increased the number and volume of GSTP-
    Several studies have investigated the effects     positive foci, but coadministration of PCB-153
of administering combinations of two or more          inhibited the number and volume of foci induced
PCB congeners. Most of these studies found that       by PCB-77 (Tharappel et al., 2002). When PCB-126
the co-administration of non-ortho and di-ortho       (non-ortho) and PCB-153 (di-ortho) were coad-
                                                      ministered using 14 combinations of doses, a less

380
        Declaration of Alicia Butler In Support Of Plaintiff’s
        Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 543
      Case 2:15-cv-00201-SMJ         ECF No. 388-2          filed 01/28/20    PageID.18243 Page 540 of
                                                          620
                                                                                 Polychlorinated biphenyls


than additive effect was observed (Dean et al.,            PCBs, including Aroclor 1254, Clophen A 50,
2002). Finally, the tumour-promoting activity              PCB-52, PCB-77, and PCB-153, do not produce
of a polyhalogenated aromatic hydrocarbon                  any increase in the number of altered hepatic
mixture (TCDD; 1,2,3,7,8-pentachlorodiben-                 foci after treatment with the PCB congener
zo-p-dioxin; 2,3,4,7,8-pentachlorodibenzofuran;            only (reviewed in Glauert et al., 2001). [Possible
PCB-126; PCB-118; and PCB-156) with or without             reasons for obtaining different results for the
PCB-153 (di-ortho) was compared with that of               same PCBs included use of different doses, use
TCDD alone, the mixture and TCDD having the                of different proliferative stimuli, and different
same total TEF (van der Plas et al., 1999). The            latency periods.]
mixture produced a lower mean volume of foci                   Three studies have used PCBs as initiating
and volume fraction of foci in the liver than did          agents in the Solt-Farber protocol to determine
TCDD alone. The addition of PCB-153 slightly               whether altered hepatic foci would develop.
increased the mean volume of foci and volume               This protocol involves treatment with an initi-
fraction of foci in the liver, but still not above that    ating agent (either known or to be tested) in
produced by TCDD alone. TCDD and PCB-126                   conjunction with a proliferative stimulus. After a
(non-ortho) were found to have an additive effect          recovery period (usually 2 weeks), rats are treated
in another study (Hemming et al., 1995).                   with 2-acetylaminofluorene (2-AAF; to inhibit
                                                           cell proliferation), given either in the diet or by
(b)     Initiation of preneoplastic lesions                gavage, for 2 weeks, with a proliferative stimulus
    Studies examining the effect of PCBs as initi-         (usually an oral dose of carbon tetrachloride or
ating agents fell into two categories: those that          partial hepatectomy) after the first week.
examined the effect of PCB treatment with no                   Hayes et al. (1985) assessed Aroclor 1254, a
subsequent chemical treatment, and those in                reconstituted human breast milk mixture of PCB
which PCB treatment was followed with proto-               congeners, PCB-47, PCB-52, and PCB-153, and
cols designed to shorten the latency period and            found that none of them had initiating activity.
increase the number and size of lesions, such              Espandiari et al. (2003) examined less chlorin-
as the Solt-Farber selection protocol (Solt et al.,        ated PCBs, and observed that some (PCB-3,
1977; Tsuda et al., 1980; Semple-Roberts et al.,           PCB-15, PCB-52, and PCB-77) increased the
1987). Groups of animals treated with PCBs only            number of GGT-positive foci, while others did
were often control groups in initiation–promo-             not (PCB-12 and PCB-38). A subsequent study
tion studies, e.g. PCB-only groups being used to           showed that the PCB-3 metabolites 4-OH-PCB-3
compare initiator + PCB groups.                            and the ortho 3,4-quinone of PCB-3 acted as the
    Several studies have observed a small increase         proximate and ultimate carcinogens (Espandiari
in the number of altered hepatic foci after treat-         et al., 2004). [Negative results obtained after the
ment with PCBs only. These PCBs included                   administration of PCBs could indicate lack of
Clophen A 50, PCB-49, PCB-77, and PCB-114                  initiating activity, likely due to low metabolic
(reviewed in Glauert et al., 2001). There are two          activation, or could be caused by alteration of
possible explanations for this phenomenon: first,          other components of the protocol, such as acetyl-
these PCBs have initiating activity; or second,            aminofluorene metabolism and effects.]
these PCBs are very efficient at promoting cells
that have initiated spontaneously (e.g. from
errors in DNA replication, exposure to back-
ground chemicals or radiation, etc.). Other
studies, however, have observed that certain

                                                                                                          381
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 544
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18244 Page 541 of
                                                       620
IARC MONOGRAPH – 107


4.4.2 Liver                                             regenerate, leading to a hepatic stem-cell response
                                                        and a bifurcating lineage of subsequent patholo-
     Liver toxicity is commonly observed in long-       gies of both bile-duct cells and hepatocytes.
term studies in rats and mice exposed to PCBs,
with dose- and duration-dependent increases in
the incidence, severity, and breadth of spectrum
                                                        4.4.3 Lung
of lesions observed (Kimbrough & Linder 1974;               In the long-term NTP studies in female
Mayes et al., 1998; NTP, 2006a, c, d, 2010).            Harlan Sprague-Dawley rats treated with
     For PCB-126, PCB-118, and binary mixtures          PCB-126, PCB-118, PCB-118 + 126 and PCB-126
of PCB-126 with PCB-153 or PCB-118, hepatic             + 153 by gavage, there were clear increases in the
toxicity increased with increasing dose and             incidence of cystic keratinizing epithelium of
duration of exposure, and was characterized by          the lung and of squamous cell carcinoma (NTP,
increases in the incidence and severity of hepato-      2006a, c, d, 2010). The two common effects seen
cyte hypertrophy (most likely due to alterations        in PCB-treated rats were an increased incidence
in PCB-induced CYP expression), diffuse fatty           of alveolar epithelial bronchiolar metaplasia and
changes, multinucleated hepatocytes, pigmenta-          of squamous metaplasia of the lung (reviewed in
tion (likely due to haemosiderin accumulation),         Sells et al., 2007). Squamous metaplasia was char-
inflammation, altered hepatic foci, necrosis, oval      acterized by the transition of alveolar epithelial
cell hyperplasia, cholangiofibrosis, bile-duct          cells to squamous metaplastic cells with distortion
hyperplasia, bile-duct cysts, and nodular hyper-        of the normal architecture. Keratin formation
plasia (NTP, 2006a, c, d, 2010).                        was evident and inflammation was sometimes
     With PCB-153, hepatocyte hypertrophy               observed. The more expansive lesions formed
was seen after 14, 31, and 53 weeks in female           keratinizing cysts, which consisted of a cystic
rats treated with doses of up to 3 mg/kg bw by          structure with a thin uniform wall composed of
gavage; at 2 years, there were also increases in the    mature squamous cells that contained various
incidence of fatty change, bile-duct hyperplasia,       amounts of keratin. The term “cystic keratinizing
oval-cell hyperplasia and pigmentation (NTP,            epithelioma” was used for a benign neoplasm in
2006b).                                                 this family of lesions, and “squamous cell carci-
     While none of these hepatic responses are          noma” was used as a diagnosis for the malignant
specifically preneoplastic, cholangiofibrosis           form of the lesion (Sells et al., 2007). Alveolar
and cholangiocarcinoma represent different              epithelial bronchiolar metaplasia was charac-
diagnoses along the same continuum of patho-            terized by metaplasia of alveolar epithelium to
genesis. Cholangiofibrosis was seen in the              respiratory type primarily at the junction of the
above-mentioned NTP studies of female rats              terminal bronchioles and along alveolar ducts.
treated with specific PCB congeners by gavage,          Alveolar epithelial bronchiolar metaplasia did
in female rats fed with Aroclor 1260 (Kimbrough         not appear to be associated with progression to
et al., 1975), and in female rats treated with other    neoplasia, but may have been characteristic of
dioxin-like compounds by gavage (NTP, 2006e,            increased metabolic activity in the metaplastic
f, g). In general, the higher the dose and duration     area (Brix et al., 2004).
of exposure, the higher the incidence, severity,            No pulmonary toxicity was observed in a
and breadth of spectrum of responses observed.          long-term NTP study with PCB-153 in female
The observations of biliary and hepatocellular          rats (NTP, 2006b). Pulmonary toxicity was not
lesions are characteristic of an initial insult and     reported in long-term bioassays with Aroclors
the response of the liver to repair the injury and      1016, 1242, 1254, and 1260 in CD Sprague-Dawley


382
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 545
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20   PageID.18245 Page 542 of
                                                     620
                                                                            Polychlorinated biphenyls


rats (Mayes et al., 1998). [Differences between       4.4.5 Adrenal gland
the studies included strain of rat used (Harlan
Sprague-Dawley versus Charles River Sprague-              In the long-term NTP study in female Harlan
Dawley), route of exposure (feed for Aroclors         Sprague-Dawley rats treated with PCB-126 by
versus gavage for the PCB congeners), and use of      gavage, increased incidences of adrenal atrophy
complex mixtures (Aroclors) versus individual         and cytoplasmic vacuolization were observed
or binary mixtures of single PCB congeners.]          in those groups in which elevated incidences of
                                                      adrenal adenoma were seen (NTP, 2006a). In
                                                      long-term NTP studies in female rats treated with
4.4.4 Thyroid                                         PCB-118, increases in the incidence of adrenal
    In long-term NTP studies of female Sprague-       atrophy and cytoplasmic vacuolization, but not
Dawley rats treated with PCB-126, PCB-118,            adrenal adenoma, were observed (NTP, 2010).
PCB-126 + 118, and PCB-126 + 153 by gavage,           Treatment with PCB-153 or Aroclors had no
there were increased incidences of follicular cell    effect on the adrenal gland in long-term studies
hypertrophy of the thyroid in the exposed groups      in female rats (Mayes et al., 1998; NTP, 2006b).
at 14, 31, 53 weeks, and 2 years (NTP, 2006a, c,
d, 2010; Yoshizawa et al., 2010). Increased inci-     4.4.6 Pancreas
dence of follicular cell hypertrophy was also seen
with PCB-153 only at 53 weeks and 2 years (NTP,           A common occurrence in long-term studies
2006b).                                               with PCBs with dioxin-like activity (PCB-126,
    The observation of thyroid follicular cell        PCB-118, PCB-126 + PCB-118, and PCB-126 +
hypertrophy in treated rats was attributed to         PCB-153) in female rats (males were not studied)
alterations in the expression of UDP-GT in the        was toxicity in the pancreas (NTP, 2006a, c, d,
liver, leading to a decrease in circulating T4,       2010). In the NTP studies with PCB-126 and
disruption of thyroid-hormone homeostasis, and        PCB-118, pancreatic acinar cytoplasmic vacuoli-
compensatory hypertrophy (Hill et al., 1989).         zation, atrophy, and chronic active inflammation
[The Working Group noted that other mecha-            were observed. No effect on the pancreas was
nisms may be operational.] A persistent increase      seen in female rats exposed to PCB-153 at doses
in the incidence of follicular cell hypertrophy       of up to 3 mg/kg bw per day for 2 years (NTP,
has often been linked to increased incidences of      2006b). Increased incidence of acinar adenoma
follicular cell tumours of the thyroid in studies     was observed in a long-term NTP study of
in experimental animals (see Section 3). No           PCB-126/153 in female rats, and sporadic inci-
neoplasms were observed in treated females.           dences of acinar adenoma were observed in a
Increased incidence of thyroid follicular cell        long-term NTP study of PCB-118 in female rats,
tumours was seen in male CD SD rats exposed to        although it was uncertain whether this was a
Aroclors 1242, 1254, or 1260, although without        treatment-related effect (NTP, 2006c, 2010).
significant increase in the incidence of thyroid
follicular cell hypertrophy (Mayes et al., 1998).     4.4.7 Female reproductive system
The morphological appearance of the thyroid               In the long-term NTP study of PCB-118 and
tumours was characteristic of those developed as      PCB-153 in female Harlan Sprague-Dawley rats,
a secondary response to chronic overstimulation       there was no increase in the incidence of cystic
of TSH. [This phenomenon is more common in            endometrial hyperplasia of the uterus and squa-
males than females rats due to higher circulating     mous metaplasia of the uterus; the incidences
levels of TSH in males.]                              of squamous metaplasia and cystic endometrial

                                                                                                   383
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 546
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18246 Page 543 of
                                                      620
IARC MONOGRAPH – 107


hyperplasia in the core study groups were signif-      in disturbances of the epithelial tissues of the
icantly less than the incidence in the vehicle-con-    pilo-sebaceous duct (Coenraads et al., 1994).
trol group. In the PCB-118 stop-exposure group,
in which exposure (to 4600 μg/kg bw) was for           (a)   Human exposure
only 30 weeks followed by vehicle only (corn           (i)     Occupational exposure
oil) for up to 2 years, the incidences of these two        Chloracne is the most easily recognized effect
lesions were significantly increased compared          of exposure to PCBs and structurally related chlo-
with those in the core-study group exposed             rinated organic chemicals (Rice & Cohen, 1996).
continually at 4600 μg/kg bw per day (NTP,             Chloracne first develops on the face, under the
2006b, 2010). Accordingly, there was a significant     eyes and behind the ears, but severe chloracne
increase in the incidence of uterine carcinoma in      can cover the entire body. Histologically, the
the stop-exposure group in which exposure was          lesions consist of keratinous cysts caused by squa-
for only 30 weeks followed by vehicle only (corn       mous metaplasia of sebaceous glands. The acute
oil) for up to 2 years, but not in the long-term       stage is followed by vermiculite skin atrophy.
exposure group (see Section 3.1.1). While the          Mild to moderate chloracne was observed in 7
mechanism was not known, it was speculated             out of 14 workers exposed to Aroclors (formu-
that exposure to PCB-118 for the first 30 weeks        lation not specified) at 0.1 mg/m3 for an average
led to the early development of responsive uterine     duration of 14.3 months (Meigs et al., 1954).
carcinoma, and that the subsequent cessation           [Because PCBs were used as a heat-exchange
of exposure reestablished a normal estrogenic          material, it is possible that these workers were
milieu that promoted the development of these          exposed to pyrolysis products.] Three cases of
uterine neoplasms, which would otherwise have          chloracne occurred among autoclave opera-
been suppressed if exposure had been continued         tors (number not specified) exposed to Aroclor
for the full 2 years (Yoshizawa et al., 2009).         1254 at 5.2–6.8 mg/m3 for 4–7 months (Bertazzi
    In the 2-year NTP study with PCB-153 in            et al., 1987). [The presence of pyrolysis products
female Harlan Sprague-Dawley rats, there was a         may have been a confounding factor.] In 1977,
significant increase in the incidence of chronic       four more cases of chloracne were diagnosed
active inflammation of the ovary; however, there       among 67 workers from the same plant who
was no increase in the incidence of ovarian            were engaged in impregnating capacitors with
tumours (NTP, 2006b).                                  Pyralene 3010 (0.048–0.275 mg/m3) and had skin
                                                       contact confirmed as a major exposure route.
4.4.8 Skin                                             An increased incidence of non-adolescent acnei-
    Chloracne and other dermal alterations are         form eruptions was reported in workers exposed
well known effects of long-term exposure to PCBs       to various Aroclors at mean concentrations of
and related compounds (ATSDR, 2000). These             0.007–11 mg/m3 for > 5 years; 40% of the workers
effects have been reported in workers exposed          had been exposed for > 20 years (Fischbein et al.
occupationally to PCBs, and also in individ-           1979, 1982). Maroni et al. (1981a, b) reported ten
uals exposed by accidental ingestion of rice oil       cases of acne and/or folliculitis and five cases of
contaminated with high concentrations of PCBs          dermatitis among 80 capacitor-manufacturing
(Yusho and Yucheng), and in rhesus monkeys             workers in Italy. All the workers with chloracne
fed a diet containing Aroclor 1248. Chloracne is       were employed in jobs with high exposure. Their
probably caused by interference of PCBs with the       blood PCB concentrations ranged from 300 to
metabolism of vitamin A in the skin, resulting         500 μg/L. No definite association was found


384
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 547
       Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18247 Page 544 of
                                                      620
                                                                            Polychlorinated biphenyls


between chloracne and blood PCB concentra-             (b)    Experimental systems
tions. Other dermal effects reported in workers        (i)   Animal studies in vivo
included skin rashes, pigmentation, disturbances
of skin and nails, erythema and thickening of the          Female rhesus monkeys fed diets containing
skin, and burning sensations (Ouw et al., 1976;        Aroclor 1248 at concentrations of 2.5 and
Fischbein et al., 1979, 1982; Smith et al., 1982).     5.0 ppm developed facial oedema, swollen
In these studies, the workers were exposed to          eyelids, erythema, loss of hair, and acne, within
various Aroclors at concentrations as low as           2 months. After 6 months, the monkeys were
0.003 mg/m3 for > 5 years. In those studies that       bred with control males. In the seven offspring
looked at PCB profile of exposure, statistically       carried to term, and exposed for 4 months to
significant associations between dermatolog-           PCBs via the lactating mother, focal areas of
ical effects and plasma concentrations of more         hyperpigmentation and acneiform lesions of
highly chlorinated PCB congeners were reported         the face developed within 2 months, and were
(Fischbein et al., 1979, 1982; Smith et al., 1982),    accompanied by increased skin PCB concentra-
while no relationships were found between the          tions (Allen & Norback, 1976).
incidence of skin rash or dermatitis, and plasma           Developing Xenopus laevis tadpoles were
concentrations of less chlorinated PCBs (Smith         exposed to Aroclor 1254 at concentrations of 0
et al., 1982).                                         to 100 μg/mL from day 5 to day 9 after fertiliza-
                                                       tion. Exposure at the higher concentrations (10,
(ii)  Accidental exposure                              50, and 100 μg/mL) caused statistically signifi-
    Skin effects were widely reported among            cant reductions in survival and body size, and
victims of the Yusho and Yucheng poisoning             resulted in histological abnormalities, including
episodes (Lü & Wu, 1985; Kuratsune, 1989;              aberrant tail-tips, and aberrant myotomal and
Rogan, 1989; Guo et al., 1999). However, these         melanocyte morphologies; tadpoles treated with
effects could not be attributed solely to exposure     Aroclor 1254 were devoid of dendritic arboriza-
to PCBs, since the victims were also exposed           tions, resulting in decrease in total melanocyte
to PCDFs and other chlorinated chemicals               area (Fisher et al., 2003).
(ATSDR, 1994). Characteristic skin changes             (ii)  Human cells in vitro
included marked enlargement, elevation and
keratotic plugging of follicular orifices, comedo          Only two studies were available on the
formation, acneform eruptions, hyperpigmenta-          molecular effects of PCBs in human skin cells.
tion, hyperkeratosis, and deformed nails. Dark-        Exposure of normal human melanocytes to
coloured pigmentation frequently occurred in           TCDD resulted in activation of the AhR signal-
the gingival and buccal mucosa, lips, and nails,       ling pathway, AhR-dependent induction of
and improved only gradually in most patients           tyrosinase, and consequently, elevated total
(Kuratsune et al., 1971; Fu, 1984; Lü & Wu,            melanin content. These effects were due to the
1985; Kuratsune, 1989; Rogan, 1989). At 14 years       induction of tyrosinase and tyrosinase-related
after the Yucheng incident, exposed men and            protein 2-gene expression. Thus AhR is able
women had a higher lifetime prevalence of chlo-        to modulate melanogenesis by controlling the
racne, abnormal nails, hyperkeratosis, and gum         expression of melanogenic genes (Luecke et al.,
pigmentation (Guo et al., 1999). Skin lesions were     2010).
commonly observed in children born to mothers              Exposure of human skin keratinocytes to
exposed during the Yusho or Yucheng incidents          a synthetic mixture of volatile PCBs, or the
(Gladen et al., 1990).                                 common airborne congeners PCB-28 or PCB-52


                                                                                                    385
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 548
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20    PageID.18248 Page 545 of
                                                       620
IARC MONOGRAPH – 107


led to significant inhibition of telomerase activity    capacity to metabolize particular congeners. If
and reduced telomere length. All PCBs decreased         metabolism of the congener produced genotoxic
cell proliferation, and PCB-52 produced a small         metabolites, such as arene oxides, quinones, or
increase in the fraction of cells arrested in G0/G1     reactive oxygen species through the action of
of the cell cycle. Changes in telomere length and       CYP, this could mean that greater amounts of
telomerase activity are hallmarks of ageing and         these potential carcinogens would be formed
carcinogenesis; these effects suggested a poten-        in some individuals with increased metabolic
tial mechanism by which exposure to PCBs could          activity. Alternatively, people with a lower meta-
lead to skin cancer (Senthilkumar et al., 2011).        bolic activity for some PCBs could accumulate
                                                        greater amounts of those PCBs, if continually
                                                        exposed. Both scenarios could lead to increased
4.5 Susceptibility                                      risk of cancer, through several mechanisms.
4.5.1 Genetic polymorphisms                             (i)     Cancer of the breast
    Single nucleotide polymorphisms in the                  Epidemiological studies have provided
genes for metabolizing enzymes or receptors             evidence for increased risk of cancer of the breast
can potentially affect expression or inducibility       in women with a particular genetic polymor-
(if these polymorphisms were in the promoter            phism in the CYP1A1 gene and high serum PCB
region of the gene), and stability or function of       concentrations (Moysich et al., 1999; Laden et al.,
the protein (if they were in the coding region).        2002; Charlier et al., 2004; Zhang et al., 2004; Li
The individual response to carcinogens may              et al., 2005). In the variant form, CYP1A1*2C,
be influenced by polymorphisms in genes for             also called the m2 variant, has valine substituted
metabolizing enzymes, including xenobiotic-             for isoleucine at position 462 near the C terminus
and steroid-metabolizing CYP, GST, catechol             of the protein (Persson et al., 1997). This variant
O-methyltransferase (COMT), and others (Singh           is found in 10–15% of the white population and
et al., 2008); receptors that control expression of     in a larger proportion of African-Americans
metabolizing enzymes such as AhR (Ng et al.,            (reviewed in Brody et al., 2007). Persson et al.
2010) and the AhR repressor (Hung et al., 2013);        (1997) reported that the activity per unit enzyme
and receptors that interact with endogenous             of this variant, measured in vitro, was similar
molecules such as steroid hormones.                     to that of wildtype CYP1A1. Polymorphisms in
                                                        AhR, or its repressor, that influence the expres-
(a)     Metabolizing genes                              sion of CYP1A1 may be more important than
    As discussed in Section 4.1.3, CYP plays an         CYP1A1 genotype in determining the in-vivo
important role in PCB metabolism. Knowledge             activity of CYP1A1 (Smart & Daly, 2000; Hung
of the particular CYP isoform most likely to bind       et al., 2013).
and/or metabolize a PCB congener is impor-                  Among postmenopausal patients with cancer
tant in evaluating risk from exposure to this           of the breast in western New York state, USA,
congener. Many human CYP isoforms exhibit               the incidence of cancer of the breast was higher
pharmacogenetic polymorphisms, which can                in women with total PCB concentrations (73
affect expression levels, catalytic activity per        congeners) of 3.73–19.04 ng/g of serum and the
unit enzyme with particular substrates, or both         CYP1A1*2C polymorphism than in women with
parameters (Ingelman-Sundberg et al., 2007).            lower PCB concentrations or wildtype CYP1A1
Variations in activity due to polymorphism              (Moysich et al., 1999). In a study of Caucasian
could lead to inter-individual differences in the       women in Connecticut, USA, in which serum


386
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 549
       Case 2:15-cv-00201-SMJ      ECF No. 388-2        filed 01/28/20    PageID.18249 Page 546 of
                                                      620
                                                                              Polychlorinated biphenyls


concentrations of PCB-74, PCB-118, PCB-138,            CYP1A1, HSD17B1, HSD17B4 and androgen
PCB-153, PCB-156, PCB-170, PCB-180, PCB-183,           receptor. Among these, the polymorphism
and PCB-187 were measured, cancer of the               rs384346 in HSD17B4 modified the association of
breast was more prevalent in postmenopausal            TGCT risk with PCB-118 and PCB-138 concen-
women with lipid-adjusted serum concentra-             trations. Among men who were homozygous for
tions of 611–2600 ng/g and the CYP1A1*2C               the major allele genotype, there was a statisti-
polymorphism than in controls (Zhang et al.,           cally significant dose-dependent reduction in
2004). If the CYP1A1 polymorphism was absent           risk (P for trend, < 0.001) with higher exposure
(homozygous wildtype alleles), there was no            to PCB-118 and PCB-138. Men in the highest
effect of serum PCB concentration on incidence         quartile of PCB-118 exposure had an almost 50%
of cancer of the breast. An epidemiological study      reduction in risk of TGCT (OR, 0.46, 95% CI,
of African-American and white women in North           0.31–0.70) compared with men in the lowest quar-
Carolina, USA, examined lipid-adjusted total           tile; similar results were seen for PCB-138. For
plasma PCB concentrations, CYP1A1 polymor-             any minor allele of this HSD17B4 polymorphism,
phism, and risk of cancer of the breast (Li et al.,    there were no associations between PCB-118 and
2005). Although results were not conclusive            PCB-138 concentrations and risk of TGCT. No
due to small sample size, premenopausal white          interactions between other PCB congeners of
women with cancer of the breast were more likely       interest (PCB-153, PCB-156, PCB-163, PCB-170,
to have total PCB concentration > 0.35 ng/mL           PCB-180, and PCB-187) and enzyme polymor-
serum and the CYP1A1*2C polymorphism than              phism were observed (Chia et al., 2010).
were controls, while there was no relationship
between cancer of the breast in women with             (b)   Polymorphisms in other genes
total PCB concentration < 0.35 ng/mL serum                 Among highly exposed Yucheng patients,
or lacking this polymorphism. In the African-          combined CYP1A1-Msp1 mutant genotype and
American women, total PCB concentrations               GSTM1-null genotype were associated with an
were somewhat higher (≥ 0.430 ng/mL), and the          increased risk of chloracne (OR, 2.8; 95% CI,
CYP1A1*3 polymorphism was more prevalent in            1.1–7.6). Among intermediately exposed individ-
pre- and postmenopausal patients with cancer of        uals, the GSTM1-null genotype was associated
the breast (Li et al., 2005).                          with skin allergy (Tsai et al., 2006).
    Another study found a non-significantly                Patients with non-Hodgkin lymphoma and
elevated risk of cancer of the breast among            PCB-118 concentrations in the highest quartile
women with the CYP1A1-m1 variant and high              (> 12.85–202.13 μg/L plasma) were more likely to
serum PCB concentrations (McCready et al.,             have a polymorphic variant of AhR (IVS + 4640
2004).                                                 null; G/G genotype) than controls, although
(ii)  Cancer of the testis                             the effect was not strong and was also related to
                                                       highest levels of oxychlordane and trans-nona-
   Data from 568 cases of testicular cancer
                                                       chlor (Ng et al., 2010).
and 698 controls enrolled in the United States             Among women with cancer of the breast who
Servicemen’s Testicular Tumor Environmental            carried a variant of the tumour-suppressor gene
and Endocrine Determinants Study were used             TP53, total PCB exposure in the highest quartile
to examine associations between testicular             was associated with an increased risk of cancer
germ cell tumours (TGCT) and exposure to               of the breast, but this was not statistically signif-
PCBs, as affected by polymorphisms in several          icant (OR, 3.0; 95% CI, 0.66–13.62) (Høyer et al.,
hormone-metabolizing genes, i.e. CYP17A1,              2002).

                                                                                                        387
       Declaration of Alicia Butler In Support Of Plaintiff’s
       Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 550
      Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.18250 Page 547 of
                                                      620
IARC MONOGRAPH – 107


4.5.2 Exposure in utero, postnatally, and of           the high affinity of bone marrow for PCBs was
      children                                         not clear. It is possible that genetic factors may
                                                       play a role.] There were no significant differences
    PCBs can pass through the placenta during          in PCB concentrations between the group of chil-
embryonic development and accumulate in breast         dren with leukaemia and the control group. [The
milk. In addition, compared with adults, children      Working Group noted that the authors did not
have a lower barrier to absorption through the         report whether parental smoking, an important
skin, gastrointestinal tract and lungs, and lower      confounding factor, was accounted for in their
levels of detoxifying enzymes (Lindström et al.,       statistical analysis.]
1995). A combination of all these factors leads to         A study in 360 schoolchildren (a subgroup of
a higher accumulation of PCBs in children.             the Hesse, Germany cohort) in 1995 (Karmaus
(a)     Toxicokinetics and distribution in tissues     et al., 2001a, b) focused on the potential of
                                                       early childhood factors such as breastfeeding,
(i)    Children                                        parity, and parental smoking to contribute to
    Grandjean et al. (2008) studied the elimi-         the variety of effects observed with exposure
nation kinetics of PCBs in two groups of chil-         to organochlorine compounds including PCBs,
dren with elevated PCB concentrations due to           at approximately age 7 years. Concentrations
breastfeeding. Children were followed from age         of PCBs (sum of congeners PCB-101, PCB-118,
4.5 to 7.3 years (99 subjects) and 7 to 14 years       PCB-138, PCB-153, PCB-170, PCB-180, PCB-183,
(101 subjects). Subjects with exposures above the      and PCB-187) were determined in whole blood.
median and in the highest quartile showed half-        A significant dose–dependent relationship
lives of about 3–4 years for PCB-138; 4.5–5.5 years    (P < 0.0001) existed between the duration of
for PCB-105 and PCB-118; 6.5–7.5 years for PCBs        breastfeeding (none, 1–4 weeks, 5–8 weeks, 9–12
156, 170 and 187; and 7–9 years for PCBs 153 and       weeks, > 12 weeks) and the sum of PCB concen-
180. The longest half-lives correspond to elimi-       trations. Of all the potential factors analysed,
nation of the parent PCB solely with a daily fat       breastfeeding accounted for most of the variance
excretion rate of 1–2 g, while shorter half-lives      in PCB concentrations. Exclusive breastfeeding
assume metabolic break-down.                           beyond 12 weeks was associated with a doubling
    Scheele et al. (1992) measured the concentra-      of PCB concentrations in whole blood compared
tions of PCB-138, PCB-153, and PCB-180 in bone         with bottle-fed children (sum of PCBs, 0.25 μg/L
marrow (collected during routine bone-marrow           versus 0.55 μg/L).
aspiration) of 38 children with leukaemia and 15
                                                       (ii)   Experimental animals
control children (nine had idiopathic thrombo-
cytopenia and six were bone-marrow donors).                Sixteen (eight/group) adult female rhesus
Most of the samples were pooled to ensure suffi-       monkeys were exposed to diets containing
cient volume for analysis. Total PCB concentra-        Aroclor 1248 at 2.5 or 5.0 ppm for approximately
tions were determined on the basis of congeners        1.5 years (Allen & Barsotti, 1976). Six out of the
PCB-138 + PCB-153 + PCB-180 and multiplied             eight monkeys treated with Aroclor 1248 at 5.0
by 1.7 (Deutsche Forschungsgemeinschaft,               ppm, and eight out of the eight monkeys at 2.5 ppm
1988). The mean and median concentrations              were successfully bred after 6 months of expo-
of total PCBs in bone marrow of children were          sure. One live infant was born to dams exposed
3.6 mg/kg fat basis and 2.9 mg/kg, respectively.       at 5.0 ppm, and five infants were born to monkeys
PCB concentrations in bone marrow were two-            at 2.5 ppm. Infants were permitted to nurse with
to threefold those in fat tissue. [The reason for      their mothers. All six surviving infants had PCBs


388
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 551
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18251 Page 548 of
                                                      620
                                                                              Polychlorinated biphenyls


in their tissues at birth: PCB concentrations in       500 mg/kg bw (Anderson et al., 1993). Groups
skin biopsies (epidermis, dermis and the attached      of 25 mice were killed at 1 and 7 days, and at 8,
underlying subcutaneous tissue) ranged from 1.0        12, and 16 weeks after treatment. Congeners in
to 4.8 μg per g of tissue. By the third month, skin    group 1 (PCB-99, PCB-105, PCB-118, PCB-128)
PCB concentrations ranged from 86.4 to 136.8           were eliminated from the body more rapidly
μg per g of tissue. The infant that died after 239     than congeners in group 2 (PCB-138, PCB-153,
days had PCB concentrations of more than 20 μg         PCB-156, PCB-170, PCB-180). PCB concentra-
per g in seven organs (adrenal gland, cerebrum,        tion in the carcass (adipose compartment) was
kidney, muscle, pancreas, testes, thymus). In the      the most predictable finding, since the congeners
two infants that survived for shorter periods, this    behaved similarly within each group. In contrast,
PCB concentration was exceeded only in three           in lung, after a rapid loss during the first week,
tissues (bone marrow, lung, thymus) in one             all congeners except PCB-153 were retained
infant and two tissues (bone marrow, pancreas)         and decreased in amount only as a function of
in the other.                                          dilution due to growth. Congeners PCB-105 and
    Female rhesus monkeys were fed a daily dose        PCB-138 were present at higher proportions in
of Aroclor 1254 (0, 5, 20, 40 or 80 μg/kg bw) for      the lung than in the carcass. In the liver, retention
approximately 6 years (Arnold et al., 1993, 1995;      of all congeners was observed during the prepu-
Mes et al., 1994, 1995a). Blood and adipose tissue     bertal growth phase, with specific enrichment
from offsprings exposed in utero/during lacta-         of PCB-105, followed by more rapid depletion of
tion who had nursed for 22 weeks were analysed         certain congeners (Anderson et al., 1993).
for PCB content at 120 weeks after birth. PCB
concentrations in the adult monkeys increased          (b)   Effect on gene expression
with their dosage. Tissues of live infants of dosed         Dutta et al. (2012) used microarray-based
dams contained more PCBs than those of infants         differential gene expression analysis of a group
of control dams, and less PCBs than those of still-    of children (mean age, 46.1 months) of central
born infants. Also, offspring with higher PCB          European descent (Slovak Republic) to study the
concentrations showed a marked shift from tetra-       impact of PCBs on different cellular pathways
and hexachlorobiphenyls to penta- and hepta-           and to explain their possible mode of action.
chlorobiphenyls. The PCB distribution pattern in       The subset of children having high blood PCB
tissues from a dosed mother–infant pair differed       concentrations (> 75th percentile) was compared
considerably. A larger percentage of heptachloro-      with their low PCB counterparts (< 25th percen-
biphenyls was found in the infant than in its dam      tile), with mean lipid-adjusted PCB concen-
(Mes et al., 1995a). Depletion studies revealed        trations of 3.02 ± 1.3 and 0.06 ± 0.03 ng/mg
that PCB concentrations in the blood of exposed        of serum lipid, respectively. A set of 162 genes
infants declined rapidly after weaning due to          with statistically significant differential expres-
growth dilution and approached maternal levels         sion (P < 10–5) between groups with high and
within 40–50 weeks. Approximately 100 weeks            low PCB concentration was identified. Analyses
after weaning, PCB concentrations in adipose           using the IPA tool indicated that cell–cell signal-
tissue of infants from treated dams reached levels     ling and interactions, cellular movement, cell
of those in the control group (Mes et al., 1994).      signalling, molecular transport, and vitamin
    Male Swiss mice aged 8 days were given a           and mineral metabolism were the major molec-
single intraperitoneal injection of a mixture of       ular and cellular functions associated with the
PCB-99, PCB-105, PCB-118, PCB-128, PCB-138,            genes differentially expressed in children with
PCB-153, PCB-156, PCB-170, and PCB-180 at              high PCB concentrations. Furthermore, the

                                                                                                        389
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 552
      Case 2:15-cv-00201-SMJ         ECF No. 388-2       filed 01/28/20    PageID.18252 Page 549 of
                                                       620
IARC MONOGRAPH – 107


differential gene expression appeared to play           4.6 Mechanistic considerations
a pivotal role in the development of probable
diseases and disorders, including cardiovascular            The group of PCBs comprises 209 individual
disease and cancer. The analyses also pointed           congeners with widely different physical and
out possible organ-specific effects, e.g. cardio-       chemical properties. The number of chlorine
toxicity, hepatotoxicity and nephrotoxicity in          atoms on the two phenyl rings and their relative
the children exposed to high concentrations of          positions determine the biological and toxico-
PCBs. Expression levels of BCL2, paraoxonase 1          logical attributes of each congener. Some PCBs
(PON1), interleukin IL1F7, IL23A and integrin β         are susceptible to metabolic conversion, which
1 (ITGB1) were significantly altered in these chil-     may give rise to a series of metabolites, each with
dren; more specifically, BCL2 and ITGB1 were            its own profile of biological and toxicological
downregulated, while IL1F7, PON1, and IL23A             activities. In this section, various mechanisms
were upregulated.                                       of carcinogenesis will be identified and summa-
                                                        rized for specific subgroups of PCBs and their
(c)     Enzymatic effects in feto-placental unit,       metabolites.
        and fetal and neonatal liver
    Alvares & Kappas (1975) investigated the            4.6.1 Metabolic activation and genotoxicity
induction of aryl hydrocarbon hydroxylase (Ahh)               of PCBs and their metabolites
by PCBs in the feto-placental unit, fetal livers and
                                                        (a)   Metabolism leading to formation of
neonatal livers during lactation. For the in-utero
                                                              electrophiles
exposure protocol, pregnant Sprague-Dawley
rats were injected intraperitoneally with Aroclor           The 209 PCB congeners vary greatly in their
1254 (25 mg/kg bw per day) for 6 days, and killed       susceptibility to metabolic attack, with less chlo-
24 hours later on day 20 of gestation. For the          rinated biphenyls being much more susceptible.
lactation experiments, untreated mothers were           The first metabolic step is mono-oxygenation,
injected intraperitoneally with Aroclor 1254            which leads to the formation of hydroxylated
(25 mg/kg bw per day) for 6 days starting on day        metabolites, a reaction that is mediated by
2 postpartum; the offspring of these dams were          enzymes of the CYP super-family. There are 837
killed on day 8 postpartum.                             possible mono-hydroxylated products (Rayne &
    PCBs caused a 10-fold induction in Ahh              Forest, 2010; Grimm et al., 2015). Depending on
activity in the placenta, but only a threefold          the number of chlorines present, the arene oxide
induction in the fetal livers. Ahh activity in          may emerge as a highly reactive, electrophilic
placentas of untreated rats was markedly lower          species: the lower the number of chlorines, the
than that observed in the fetal liver of the same       more reactive the arene oxide.
rats. In the liver of neonates whose mothers were           Mono-hydroxylated PCBs may undergo a
treated with Aroclor 1254 postpartum (infants           second hydroxylation, producing a dihydroxyl-
exposed through lactation), there was an 18-fold        ated PCB derivative, either as catechol (hydroxyl
increase in Ahh activity, a threefold increase          groups in the ortho configuration) or as hydro-
in CYP content, and a twofold increase in               quinone (hydroxyl groups in the para configu-
N-demethylase activity. Thus Aroclor 1254 was a         ration) (McLean et al., 1996a). The formation of
more potent inducer of Ahh activity in placenta         dihydroxylated PCBs is catalysed primarily by
and liver when exposure occurred through                CYP enzymes. PCB catechols and hydroquinones
lactation than through in-utero exposure when           may then be oxidized by peroxidases, prosta-
administered to pregnant rats.                          glandin synthase, and probably other enzymes,

390
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 553
      Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.18253 Page 550 of
                                                      620
                                                                             Polychlorinated biphenyls


giving rise to the formation of highly reactive        cellular proteins, preferably, but not exclusively,
electrophilic PCB quinones (Amaro et al., 1996;        to cysteine (Amaro et al., 1996; Srinivasan et al.,
Oakley et al., 1996a; Wangpradit et al., 2009).        2002; Bender et al., 2006).
    The oxygenated PCB intermediates and
metabolites, i.e. the arene oxides and the             (c)   Indirect genotoxicity: metabolism-
quinones, are probably the most relevant to                  associated generation of ROS
PCB-induced carcinogenesis, but many other                 The arene oxides and quinones are prob-
metabolites may also be formed. For example,           ably the metabolites with most relevance to the
OH-PCBs are substrates for glucuronidation             cancer-initiating activity of PCBs, since they
(Tampal et al., 2002) and sulfation (Liu et al.,       can be regarded as direct-acting genotoxic inter-
2006, 2009; Ekuase et al., 2011). All electrophilic    mediates. In addition, dihydroxylated PCBs
PCB metabolites with elevated chemical reac-           and their corresponding PCB quinones may
tivity, however, should be regarded as probable        undergo redox cycling, thereby generating ROS,
cancer initiators.                                     which are considered to be active in the initia-
                                                       tion, promotion, and progression of cancer. For
(b)     Binding to DNA and protein                     example, ROS formed during auto-oxidation of
    Covalent binding to cellular macromolecules        a PCB hydroquinone may give rise to oxidative
(adduct formation) has been observed in mice           DNA damage, e.g. 8-OHdG. Mutations induced
treated with radiolabelled PCB-153 and PCB-136,        by these lesions may lead to activation of onco-
the binding of the latter decreasing in the order      genes or inhibition of tumour-suppressor genes,
RNA > protein > DNA (Morales & Matthews,               thus contributing to the carcinogenic potential
1979). Formation of protein and DNA adducts            of PCBs (Amaro et al., 1996; Oakley et al., 1996a).
was observed in vitro with PCB-3 and the tetra-        Formation of ROS may also induce DNA strand
chlorinated congeners PCB-47, PCB-49, PCB-52,          breaks (Srinivasan et al., 2001).
and PCB-77 (Wyndham et al., 1976; Shimada
& Sawabe, 1984). DNA-adduct formation was              (d)   Mutagenic effects
also observed with a series of 15 mono- and                PCB-3, 4-OH-PCB-3, and two hydroqui-
dichlorinated PCBs, with but not without acti-         nones of PCB-3 were tested for mutagenicity in
vation by microsomes, horseradish peroxidase           Big Blue® rats and in Chinese hamster V79 cells.
and hydrogen peroxide (McLean et al., 1996b).          These results demonstrated that monochlorin-
This suggested that quinones were the ultimate         ated PCBs are mutagenic in vivo in the target
genotoxic agents. Indeed, tests with synthetic         organ, the liver, and studies in vitro suggested
quinones of less chlorinated PCBs confirmed the        that metabolic activation to electrophilic and
extensive DNA-adduct formation, particularly           mutagenic species plays a crucial role. Although
with deoxyguanosine (Oakley et al., 1996a; Zhao        the ultimate mutagenic metabolite (ortho- or
et al., 2004).                                         para-quinone, or epoxide or other metabolite)
    These experiments indicated that PCBs              could not be deduced with certainty, the evidence
require CYP-mediated metabolic activation,             pointed towards adduct formation by a quinone,
that a lower degree of chlorination favours            or quinone-induced redox cycling as the mode
bioactivation, that an arene oxide intermediate        of action.
and/or possibly a semiquinone or quinone is                Apart from gene mutations, other forms of
the ultimate DNA-binding species, and that             genotoxicity observed after exposure to PCBs
guanine is the major target site in DNA. Apart         included the induction of DNA strand breaks,
from binding to DNA, PCB quinones also bind            and anomalous segregation of chromosomes.

                                                                                                      391
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 554
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18254 Page 551 of
                                                      620
IARC MONOGRAPH – 107


Elevated concentrations of mono- and dihy-             that PCB-3 is metabolized in rat liver in vivo to
droxylated metabolites of PCB-3 were shown to          yield this ultimate carcinogenic species.
induce these types of lesions in vitro (Zettner
et al., 2007; Flor & Ludewig, 2010).                   (f)   Direct and indirect endocrine disruption
     With regard to the PCB congeners consid-              After the liver, the thyroid gland is the
ered to act primarily through trans-activation         second major target of the toxicity of PCBs. In
of nuclear receptors, the available data provided      rats, exposure to PCBs produced an increase in
little evidence regarding genotoxicity (see Section    the mass and/or volume of the thyroid gland,
4.2).                                                  and in the number of thyroid neoplasms (Mayes
                                                       et al., 1998). Both these changes may be linked to
(e)     Cancer initiation and promotion                the PCB-driven reduction in serum T4 concen-
    The ability of commercial PCB mixtures             trations, a commonly measured effect of PCBs
and individual PCB congeners to initiate and/          (Knerr & Schrenk, 2006; Pearce & Braverman,
or promote neoplastic lesions has been studied         2009). Suggested mechanisms include: (a)
in rodent two-stage models of liver carcino-           PCB-induced alterations in the structure and
genesis. Aroclor 1254, which contains mainly           function of the thyroid gland; (b) PCB-induced
tetra- and pentachlorobiphenyls, acted as a weak       alterations in thyroid-hormone metabolism,
tumour initiator in the mouse two-stage model          biliary excretion of T4-glucuronide (Martin
of skin carcinogenesis (DiGiovanni et al., 1977).      et al., 2012), and effects on de-iodonase activity;
In contrast, when tested using the Solt-Farber         and (c) interference with the transport of T4.
protocol, Aroclor 1254 and the PCB-153, PCB-52,        OH-PCBs are competitors for the T4-binding
and PCB-47 did not produce a positive response         site in the transport protein TTR (Brouwer et al.,
in male F344 rats (Hayes et al., 1985). No nodules     1998; Gutleb et al., 2010), with binding affinities
were apparent in animals receiving PCB-12              up to an order of magnitude stronger than that
(dichloro-) or PCB-138 (trichloro-) as initi-          of the natural ligand, T4 (Chauhan et al., 2000).
ator, while PCB-3 (mono-chlorinated) induced           The sulfate conjugates of OH-PCBs also bind to
clearly visible nodules in 50% of the exposed rats     TTR, with affinities similar to that of T4 (Grimm
(Espandiari et al., 2003). Thus less chlorinated       et al., 2012).
PCBs seem to be able to initiate hepatocarcino-            Circulating steroid and thyroid hormones
genesis in the rat, but in view of the small number    are sulfated by sulfotransferases, which is an
of congeners tested, a clear structure–activity        important feature of their homeostatic control.
relationship could not be established.                 Since OH-PCBs are both substrates and inhib-
    A series of synthetic oxygenated metabolites       itors of these enzymes, they may directly influ-
of PCB-3 were studied with respect to focus            ence the circulating levels of steroids and thyroid
formation in rat liver. Test compounds included        hormones by affecting the rates of sulfation
the 2-OH-, 3-OH-, 4-OH-, 2,3-dihydroxyl-,              (Schuur et al., 1998b, c; Kester et al., 2000; Liu
3,4-dihydroxyl-, 2,5-dihydroxyl-, 2,3-quinone,         et al., 2009; Ekuase et al., 2011).
3,4-quinone, and 2,5-quinone metabolites of                OH-PCBs have both estrogenic and anti-
PCB-3. The 4-OH- and 3,4-quinone metabo-               estrogenic properties (see Section 4.3.3).
lites significantly increased focus number and
focus volume, while none of the other metabo-
lites had a significant effect on either parameter
(Espandiari et al., 2004, 2005). The 3,4-ortho-qui-
none of PCB-3 was the initiating metabolite, and

392
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 555
      Case 2:15-cv-00201-SMJ       ECF No. 388-2         filed 01/28/20   PageID.18255 Page 552 of
                                                       620
                                                                              Polychlorinated biphenyls


4.6.2 Receptor-driven effects of PCBs and               of enzymes, notably certain CYP-dependent
      their metabolites                                 mono-oxygenases of the CYP1A subfamily, as
                                                        well as CYP2Bs and microsomal epoxide hydro-
    PCBs and their metabolites may bind to              lase (Parkinson et al., 1983), glutathione trans-
and activate a wide range of cellular receptors,        ferases, and UDP-glucuronosyl transferases (for
as illustrated in Table 4.8. Activation of AhR,         a review, see Parkinson et al., 1980).
CAR, and other receptors results in extensive               Individual PCB congeners that showed the
modulation of expression of genes involved in           strongest binding to the AhR were identified as
cell-cycle control, cell proliferation, apoptosis,      those in which the chlorines are in the meta and
cell–cell communication, cell adhesion and              para positions of the phenyl rings in the absence
migration, the pro-inflammatory response, and           of ortho chlorines (see Section 1.1.1). These PCBs
endogenous metabolism. Deregulation of those            are referred to as “coplanar” or “dioxin-like,”
processes is directly associated with carcino-          typical examples being PCB-77, PCB-126, and
genesis, i.e. tumour promotion and progression          PCB-169. Other PCBs, characterized by substitu-
(see Sections 4.3.1 and 4.3.2). The most significant    tion in the ortho and para positions of the phenyl
events include modulation of cell proliferation,        rings (e.g. PCB-153), activate CAR. PCBs in this
suppression of apoptosis (i.e. survival of initiated    group induce CYP2B1/2 and other enzymes,
cells), impaired plasma-membrane function and           and as such resemble the drug phenobarbital
plasma membrane-mediated signal transduc-               (Parkinson et al., 1983). Many PCBs that acti-
tion (i.e. modulation of cell plasticity, cell–cell     vate CAR also activate the pregnane X receptor
communication, adhesion and migration) and              (Holsapple et al., 2006). PCBs that have one chlo-
induction of proinflammatory mediators. In              rine in the ortho position may be mixed-type
part, induction of cell proliferation may be a          inducers of CYPs, for example PCB-118, which
consequence of cytotoxicity and tissue injury           induces members of the CYP1A and the CYP2B
– after biotransformation processes, oxidative          subfamilies.
stress, etc. – and is considered regenerative cell          Exposure to PCBs may alter the meta-
proliferation (see Section 4.3.2).                      bolic status in the liver, which will change the
    In addition, disruption of endocrine func-          metabolism of endogenous or other exogenous
tion, due to interaction of PCBs or their metabo-       compounds. For example, PCBs induce CYPs in
lites with steroid and thyroid hormone receptors        the liver, which may redirect the metabolism of
and serum proteins, or as a result of changes in        endogenous estrogen to more harmful estrogen
biosynthesis and catabolism of steroids, may be         catechols (Ho et al., 2008), or generate ROS that
linked to cancer development in hormone target          produce estrogen quinones (Brown et al., 2007).
tissues (see Section 4.3.3). Receptor-mediated
gene expression is also linked to induction of          (b)   Immunomodulation
proinflammatory processes and immunotoxic                   The biochemical events leading to the
effects (see Sections 4.3.4 and 4.3.5).                 observed PCB-induced immunomodulation
(a)     Induction of xenobiotic metabolism              have not been completely elucidated. Studies on
                                                        structure–activity relationships, and structure–
    Many highly chlorinated PCB congeners are           toxicity relationships have demonstrated that
potent inducers of enzymes involved in the metab-       some of the PCBs share a common mechanism
olism of xenobiotics (Parkinson et al., 1983) via       of action with other structurally related halo-
binding to AhR (Bandiera et al., 1982). Efficient       genated aromatic hydrocarbons such as dioxins
induction has been reported of a wide spectrum          and dibenzofurans (Safe, 1990). These studies

                                                                                                      393
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 556
                                                                   394
                                                                         Table 4.8 PCBs and metabolites as ligands for cellular and nuclear receptors

                                                                         Receptor                                 Ligands                                          Gene or function          References
                                                                                                                                                                   affected
                                                                         AhR        Aryl hydrocarbon              Coplanar, meta-, para-PCBs                       CYP1A activation          Bandiera et al. (1982)
                                                                         CAR        Constitutive androstane       Ortho-, para-PCBs                                CYP2B activation          Denomme et al. (1983), Al-Salman & Plant (2012)
                                                                                    receptor
                                                                         PXR        Pregnane X receptor           Multi-ortho-PCBs, PCB-47, PCB-184;               CYP3A activation          Schuetz et al. (1998), Al-Salman & Plant (2012)
                                                                                                                  PCB-138, PCB-153, PCB-180, PCB-194
                                                                         PPAR       Peroxisome proliferator       Coplanar, meta-, para-PCBs                       CYP4A, repression         Hennig et al. (2005), Robertson et al. (2007)
                                                                                                                                                                                                                                                      IARC MONOGRAPH – 107




                                                                                    receptor
                                                                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                         RyR        Ryanodine receptor            Non-dioxin-like-PCBs (optimal                    Ca 2+-channel             Pessah et al. (2006)
                                                                                                                  configuration, multi-ortho, para-PCBs),
                                                                                                                  OH-PCBs, catechols, MeSO2-PCBs
                                                                         ER         Estrogen receptor             Multi-ortho-PCBs, OH-PCBs                        Agonism and               Connor et al. (1997), Arcaro et al. (1999); Bonefeld-
                                                                                                                                                                   antagonism                Jørgensen et al. (2001), Plísková et al. (2005),
                                                                                                                                                                                             Hamers et al. (2011)
                                                                         AR         Androgen receptor             Multi-ortho-PCBs                                 Antagonism                Portigal et al. (2002), Fang et al. (2003); Schrader &
                                                                                                                                                                                             Cooke (2003), Hamers et al. (2011)
                                                                                                                                                                                                                                                                                     ECF No. 388-2




                                                                         PR         Progesterone receptor         OH-PCBs                                          Antagonism                Connor et al. (1997)
                                                                         TH         Thyroid hormone               PCBs, OH-PCBs                                    Disruption of thyroid     Gauger et al. (2004), Miyazaki et al. (2004)
                                                                                                                                                                                                                                                                             620




Declaration of Alicia Butler In Support Of Plaintiff’s
                                                                                                                                                                   receptor-dependent
                                                                                                                                                                   gene expression
                                                                         DAT or     Dopamine active               Coplanar and multi-ortho-PCBs                    Decrease or increase in   Bemis & Seegal (2004), Richardson & Miller (2004),
                                                                         VMAT       transporter or vesicular                                                       dopamine levels           Seegal et al. (2005)
                                                                                    monoamine transporters
                                                                                                                                                                                                                                                                               filed 01/28/20




                                                                         GR         Glucocorticoid receptor       MeSO2-PCBs, OH-PCBs, PCB-28, PCB-                Competitive               Johansson et al. (1998), Bovee et al. (2011), Antunes-




Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 557
                                                                                                                  153, PCB-118                                     antagonism                Fernandes et al. (2011)
                                                                         MeSO2-PCB, methyl sulfonyl PCB; OH-PCB, hydroxylated PCB; PCB, polychlorinated biphenyl
                                                                         Adapted from Ludewig et al. (2007)
                                                                                                                                                                                                                                                                                     PageID.18256 Page 553 of
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20       PageID.18257 Page 554 of
                                                     620
                                                                                Polychlorinated biphenyls


indicated that certain immunotoxic effects seen       (c)    Interference with endogenous transport by
with dioxin-like PCB congeners depend on the                 PCBs and their metabolites
presence of AhR, which regulates the synthesis of         Endogenous substances such as vitamins,
a variety of proteins (Safe, 1990). AhR is present    metals, steroids, and hormones are transported
in several tissues and cells of the immune system     throughout the body by virtue of their binding
as shown in rodents (e.g. Mason & Okey, 1982),        to serum proteins. Substances that interfere with
in non-human primates (Van Der Burght et al.,         these processes can severely impair their tissue
1998) and in humans (Hakkola et al., 1997).           availability. Notable examples are the ability of
    AhR is present in several tissues and cells of    PCB metabolites to interfere with vitamin A
the immune system in animals and in humans.           homeostasis and T4 transport (Grimm et al.,
Binding of PCBs to AhR is a prerequisite for          2012), and steroid metabolism (see Section 4.3.3).
some of the immunotoxic effects of the DL-PCBs            Overall, PCBs can induce formation of ROS,
(reviewed in Silkworth et al., 1984; Safe, 1990).     genotoxic effects, immune suppression, inflam-
TEFs were calculated for individual PCB conge-        matory responses, and endocrine effects to
ners and several commercial PCB products,             various extents and through different pathways.
based on the suppression of the response in a         DL-PCBs exert their effects mainly through acti-
challenge test against sheep erythrocytes (SRBC)      vation of AhR and the downstream cascade of
– a parameter predictive of effects on humoral        related events; less chlorinated PCBs act more
immunity (Davis & Safe, 1989, 1990). Highly           readily through metabolic activation and the
chlorinated commercial PCB products, including        ensuing effects involving their metabolites.
Aroclors 1260, 1254, and 1248 have higher TEFs,
while lower TEFs were calculated for the less
chlorinated Aroclors 1242, 1016, and 1232.
                                                      References
    Clearly some PCBs produce their immuno-
toxic effects by binding to AhR present in tissues    Abdel-Hamid FM, Moore JA, Matthews HB (1981).
and cells of the immune system, while others may        Comparative        study     of     3,4,3ƍ,4ƍ-tetrachloro-
follow different pathways and produce similar           biphenyl in male and female rats and female
effects. Furthermore, individual congeners in           monkeys. J Toxicol Environ Health, 7(2):181–91.
                                                         doi:10.1080/15287398109529971 PMID:6785443
commercial PCB products may antagonize each           Adenugba A, Khan SA, Taylor-Robinson SD, Cox IJ,
other’s effects by mechanisms that have not been         Toledano MB, Thillainayagam AV et al. (2009).
fully elucidated (see Section 4.3.4).                   Polychlorinated biphenyls in bile of patients with biliary
    Overproduction of IL-6 has been shown to            tract cancer. Chemosphere, 76(6):841–6. doi:10.1016/j.
                                                        chemosphere.2009.04.003 PMID:19419750
be responsible for the pathogenesis of inflam-        Ahlborg UG, Becking GC, Birnbaum LS, Brouwer A,
mation-associated colorectal cancer (Waldner            Derks HJGM, Feeley M et al. (1994). Toxic equivalency
et al., 2012). Furthermore, activation of NF-κB,        factors for dioxin-like PCBs: Report on WHO-ECEH
                                                        and IPCS consultation. Chemosphere, 28(6):1049–67.
a hallmark of inflammatory responses, plays a           doi:10.1016/0045-6535(94)90324-7
fundamental role in the formation and devel-          Al-Anati L, Högberg J, Stenius U (2009). Non-dioxin-like-
opment of malignant tissue changes caused by            PCBs phosphorylate Mdm2 at Ser166 and attenuate the
inflammation, and is thought to function as a           p53 response in HepG2 cells. Chem Biol Interact, 182(2–
                                                        3):191–8. doi:10.1016/j.cbi.2009.09.004 PMID:19751709
tumour promoter in inflammation-associated            Al-Anati L, Högberg J, Stenius U (2010). Non-dioxin-like
cancer (Pikarsky et al., 2004; Karin, 2006).            PCBs interact with benzo[a]pyrene-induced p53-re-
                                                        sponses and inhibit apoptosis. Toxicol Appl Pharmacol,
                                                        249(2):166–77.             doi:10.1016/j.taap.2010.09.004
                                                        PMID:20840854


                                                                                                             395
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 558
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20           PageID.18258 Page 555 of
                                                              620
IARC MONOGRAPH – 107


Al-Sabti K (1985). Carcinogenic-mutagenic chemicals              infant mice to Aroclor 1254. J Environ Pathol Toxicol
   induced chromosomal aberrations in the kidney cells           Oncol, 12(1):3–16. PMID:8459365
   of three cyprinids. Comp Biochem Physiol C, 82(2):489–      Antunes-Fernandes EC, Bovee TF, Daamen FE,
   93. doi:10.1016/0742-8413(85)90198-7 PMID:2866926             Helsdingen RJ, van den Berg M, van Duursen MB
Al-Sabti K (1986). Clastogenic effects of five carcinogen-       (2011). Some OH-PCBs are more potent inhibitors of
  ic-mutagenic chemicals on the cells of the common carp,        aromatase activity and (anti-) glucocorticoids than
   Cyprinus carpio L. Comp Biochem Physiol C, 85(1):5–9.         non-dioxin like (NDL)-PCBs and MeSO2-PCBs. Toxicol
   doi:10.1016/0742-8413(86)90043-5 PMID:2877805                 Lett, 206(2):158–65. doi:10.1016/j.toxlet.2011.07.008
Al-Salman F, Plant N (2012). Non-coplanar poly-                  PMID:21782008
   chlorinated biphenyls (PCBs) are direct agonists            Appelgren H, Hedenskog M, Sandström C, Cederberg
   for the human pregnane-X receptor and constitu-               H, Rannug U (1999). Polychlorinated biphe-
   tive androstane receptor, and activate target gene            nyls induce meiotic length mutations at the
   expression in a tissue-specific manner. Toxicol Appl          human minisatellite MS32 in yeast. Environ Mol
   Pharmacol, 263(1):7–13. doi:10.1016/j.taap.2012.05.016        Mutagen,        34(4):285–90.            doi:10.1002/(SICI)1098-
   PMID:22664347                                                 2 2 8 0 (19 9 9) 3 4 : 4 < 2 8 5 : : A I D - E M 9 >3 . 0 . C O ; 2 - 5
Albro PW, Fishbein L (1972). Intestinal absorption               PMID:10618177
   of polychlorinated biphenyls in rats. Bull Environ          Arcaro KF, Vakharia DD, Yang Y, Gierthy JF (1998). Lack
   Contam Toxicol, 8(1):26–31. doi:10.1007/BF01684500            of synergy by mixtures of weakly estrogenic hydroxy-
   PMID:4630020                                                  lated polychlorinated biphenyls and pesticides. Environ
Allen JR, Abrahamson LJ (1973). Morphological and                Health Perspect, 106:Suppl 4: 1041–6. doi:10.1289/
   biochemical changes in the liver of rats fed polychlo-        ehp.98106s41041 PMID:9703490
   rinated biphenyls. Arch Environ Contam Toxicol,             Arcaro KF, Yi L, Seegal RF, Vakharia DD, Yang Y, Spink
   1(3):265–80. doi:10.1007/BF01985749 PMID:4130176              DC et al. (1999). 2,2ƍ,6,6ƍ-Tetrachlorobiphenyl is estro-
Allen JR, Barsotti DA (1976). The effects of transplacental      genic in vitro and in vivo. J Cell Biochem, 72(1):94–102.
   and mammary movement of PCBs on infant rhesus                 doi:10.1002/(SICI)1097-4644(19990101)72:1<94::AID-
  monkeys. Toxicology, 6(3):331–40. doi:10.1016/0300-            JCB10>3.0.CO;2-Y PMID:10025670
  483X(76)90037-8 PMID:825993                                  Arif JM, Lehmler HJ, Robertson LW, Gupta RC (2003).
Allen JR, Norback DH (1976). Pathobiological responses           Interaction of benzoquinone- and hydroquinone-de-
   of primates to polychlorinated biphenyl exposure.             rivatives of lower chlorinated biphenyls with DNA and
   In: Proceedings of the National Conference on                 nucleotides in vitro. Chem Biol Interact, 142(3):307–16.
   Polychlorinated Biphenyls, Chicago, 1975. EPA-560/6–          doi:10.1016/S0009-2797(02)00141-2 PMID:12453668
   75–004. Washington (DC): Environmental Protection           Ariyoshi N, Oguri K, Koga N, Yoshimura H, Funae Y
   Agency, pp. 43–49                                             (1995). Metabolism of highly persistent PCB congener,
Allen JR, Norback DH, Hsu IC (1974). Tissue modifications        2,4,5,2ƍ,4ƍ,5ƍ-hexachlorobiphenyl, by human CYP2B6.
   in monkeys as related to absorption, distribution, and        Biochem Biophys Res Commun, 212(2):455–60.
   excretion of polychlorinated biphenyls. Arch Environ          doi:10.1006/bbrc.1995.1991 PMID:7626059
   Contam Toxicol, 2(1):86–95. doi:10.1007/BF01985803          Arnold DL, Bryce F, Karpinski K, Mes J, Fernie S,
   PMID:4208176                                                  Tryphonas H et al. (1993). Toxicological consequences
Althaus FR, Lawrence SD, Sattler GL, Longfellow DG,              of Aroclor 1254 ingestion by female rhesus (Macaca
   Pitot HC (1982). Chemical quantification of unsched-          mulatta) monkeys. Part 1B. Prebreeding phase: clinical
  uled DNA synthesis in cultured hepatocytes as an assay         and analytical laboratory findings. Food Chem Toxicol,
  for the rapid screening of potential chemical carcino-         31(11):811–24.           doi:10.1016/0278-6915(93)90219-O
  gens. Cancer Res, 42(8):3010–5. PMID:7093950                   PMID:8258410
Alvares AP, Kappas A (1975). Induction of aryl hydro-          Arnold DL, Bryce F, McGuire PF, Stapley R, Tanner
  carbon hydroxylase by polychlorinated biphenyls in             JR, Wrenshall E et al. (1995). Toxicological conse-
   the foeto-placental unit and neonatal livers during           quences of Aroclor 1254 ingestion by female rhesus
   lactation. FEBS Lett, 50(2):172–4. doi:10.1016/0014-          (Macaca mulatta) monkeys. Part 2. Reproduction
   5793(75)80482-0 PMID:803459                                   and infant findings. Food Chem Toxicol, 33(6):457–74.
Amaro AR, Oakley GG, Bauer U, Spielmann HP, Robertson            doi:10.1016/0278-6915(95)00018-W PMID:7797173
   LW (1996). Metabolic activation of PCBs to quinones:        Arnold DL, Bryce F, Mes J, Tryphonas H, Hayward S,
  reactivity toward nitrogen and sulfur nucleophiles and         Malcolm S (1999). Toxicological consequences of feeding
  influence of superoxide dismutase. Chem Res Toxicol,           PCB congeners to infant rhesus (Macaca mulatta) and
  9(3):623–9. doi:10.1021/tx950117e PMID:8728508                 cynomolgus (Macaca fascicularis) monkeys. Food
Anderson LM, Fox SD, Riggs CW, Issaq HJ (1993).                  Chem Toxicol, 37(2–3):153–67. doi:10.1016/S0278-
   Selective retention of polychlorinated biphenyl conge-        6915(98)00120-3 PMID:10227739
   ners in lung and liver after single-dose exposure of


396
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 559
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18259 Page 556 of
                                                               620
                                                                                         Polychlorinated biphenyls


Arnold DL, Mes J, Bryce F, Karpinski K, Bickis MG,              Bender RP, Lehmler HJ, Robertson LW, Ludewig G,
  Zawidzka ZZ et al. (1990). A pilot study on the effects          Osheroff N (2006). Polychlorinated biphenyl quinone
  of Aroclor 1254 ingestion by rhesus and cynomolgus               metabolites poison human topoisomerase IIalpha:
  monkeys as a model for human ingestion of PCBs.                  altering enzyme function by blocking the N-terminal
  Food Chem Toxicol, 28(12):847–57. doi:10.1016/0278-              protein       gate.   Biochemistry,   45(33):10140–52.
  6915(90)90058-U PMID:2125970                                     doi:10.1021/bi0524666 PMID:16906772
ATSDR (1994). Toxicological profile for chlorodibenzo-          Bender RP, Osheroff N (2007). Mutation of cysteine
  furans. Atlanta (GA): U.S. Department of Health and              residue 455 to alanine in human topoisomerase IIalpha
  Human Services, Public Health Service, Agency for                confers hypersensitivity to quinones: enhancing DNA
  Toxic Substances and Disease Registry.                           scission by closing the N-terminal protein gate. Chem
ATSDR (2000). Toxicological profile for polychlorinated            Res Toxicol, 20(6):975–81. doi:10.1021/tx700062t
  biphenyls (update). Atlanta (GA): Agency for Toxic               PMID:17516663
  Substances and Disease Registry. Available from: http://      Beran M, Brandt I, Slanina P (1983). Distribution and
  www.atsdr.cdc.gov/ToxProfiles/tp17.pdf, accessed 6               effect of some polychlorinated biphenyls in the hemo-
  May 2015                                                         poietic tissues. J Toxicol Environ Health, 12(4–6):521–
Aubrecht J, Rugo R, Schiestl RH (1995). Carcinogens                32. doi:10.1080/15287398309530446 PMID:6422048
  induce intrachromosomal recombination in human                Berberian I, Chen LC, Robinson FR, Glauert HP, Chow
  cells. Carcinogenesis, 16(11):2841–6. doi:10.1093/               CK, Robertson LW (1995). Effect of dietary retinyl
  carcin/16.11.2841 PMID:7586207                                   palmitate on the promotion of altered hepatic foci by
Bager Y, Kato Y, Kenne K, Wärngård L (1997). The ability           3,3ƍ,4,4ƍ-tetrachlorobiphenyl and 2,2ƍ,4,4ƍ,5,5ƍ-hexa-
  to alter the gap junction protein expression outside             chlorobiphenyl in rats initiated with diethylni-
  GST-P positive foci in liver of rats was associated to           trosamine. Carcinogenesis, 16(2):393–8. doi:10.1093/
  the tumour promotion potency of different polychlo-              carcin/16.2.393 PMID:7859372
  rinated biphenyls. Chem Biol Interact, 103(3):199–212.        Bergman Å, Larsen GL, Bakke JE (1982). Biliary secretion,
  doi:10.1016/S0009-2797(97)03759-9 PMID:9134010                   retention and excretion of five 14C-labelled polychlo-
Bakke JE, Bergman AL, Larsen GL (1982). Metabolism                 rinated biphenyls in the rat. Chemosphere, 11(3):249–
  of 2,4ƍ,5-trichlorobiphenyl by the mercapturic acid              53. doi:10.1016/0045-6535(82)90148-5
  pathway. Science, 217(4560):645–7. doi:10.1126/               Bertazzi PA, Riboldi L, Pesatori A, Radice L, Zocchetti
  science.6806905 PMID:6806905                                     C (1987). Cancer mortality of capacitor manufacturing
Bandiera S, Safe S, Okey AB (1982). Binding of polychlo-           workers. Am J Ind Med, 11(2):165–76. doi:10.1002/
  rinated biphenyls classified as either phenobarbitone-,          ajim.4700110206 PMID:3103429
  3-methylcholanthrene- or mixed-type inducers to               Biegel L, Harris M, Davis D, Rosengren R, Safe L,
  cytosolic Ah receptor. Chem Biol Interact, 39(3):259–            Safe S (1989). 2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl as a
  77. doi:10.1016/0009-2797(82)90045-X PMID:6804100                2,3,7,8-tetrachlorodibenzo-p-dioxin antagonist in
Beischlag TV, Taylor RT, Rose DW, Yoon D, Chen Y, Lee              C57BL/6J mice. Toxicol Appl Pharmacol, 97(3):561–71.
  WH et al. (2004). Recruitment of thyroid hormone                 doi:10.1016/0041-008X(89)90261-5 PMID:2558429
  receptor/retinoblastoma-interacting protein 230 by            Blazak WF, Marcum JB (1975). Attempts to induce
  the aryl hydrocarbon receptor nuclear translocator               chromosomal breakage in chicken embryos with
  is required for the transcriptional response to both             Aroclor 1242. Poult Sci, 54(1):310–2. doi:10.3382/
  dioxin and hypoxia. J Biol Chem, 279(52):54620–8.                ps.0540310 PMID:806068
  doi:10.1074/jbc.M410456200 PMID:15485806                      Block WD, Cornish HH (1959). Metabolism of biphenyl
Belpaeme K, Delbeke K, Zhu L, Kirsch-Volders M (1996a).            and 4-chlorobiphenyl in the rabbit. J Biol Chem,
  Cytogenetic studies of PCB77 on brown trout (Salmo               234:3301–3302.
  trutta fario) using the micronucleus test and the alkaline    Bock KW, Köhle C (2006). Ah receptor: dioxin-medi-
  comet assay. Mutagenesis, 11(5):485–92. doi:10.1093/             ated toxic responses as hints to deregulated physio-
  mutage/11.5.485 PMID:8921510                                     logic functions. Biochem Pharmacol, 72(4):393–404.
Belpaeme K, Delbeke K, Zhu L, Kirsch-Volders M (1996b).            doi:10.1016/j.bcp.2006.01.017 PMID:16545780
  PCBs do not induce DNA breakage in vitro in human             Bohnenberger S, Wagner B, Schmitz HJ, Schrenk D
  lymphocytes. Mutagenesis, 11(4):383–9. doi:10.1093/              (2001). Inhibition of apoptosis in rat hepatocytes
  mutage/11.4.383 PMID:8671762                                     treated with ‘non-dioxin-like’ polychlorinated biphe-
Bemis JC, Seegal RF (2004). PCB-induced inhibition                 nyls. Carcinogenesis, 22(10):1601–6. doi:10.1093/
  of the vesicular monoamine transporter predicts                  carcin/22.10.1601 PMID:11576998
  reductions in synaptosomal dopamine content.                  Bonefeld-Jørgensen EC (2010). Biomonitoring in
  Toxicol Sci, 80(2):288–95. doi:10.1093/toxsci/kfh153             Greenland: human biomarkers of exposure and effects
  PMID:15115888                                                    - a short review. Rural Remote Health, 10(2):1362
                                                                   PMID:20572746


                                                                                                                     397
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 560
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18260 Page 557 of
                                                              620
IARC MONOGRAPH – 107


Bonefeld-Jørgensen EC, Andersen HR, Rasmussen TH,              Buchmann A, Ziegler S, Wolf A, Robertson LW, Durham
   Vinggaard AM (2001). Effect of highly bioaccumulated          SK, Schwarz M (1991). Effects of polychlorinated
   polychlorinated biphenyl congeners on estrogen and            biphenyls in rat liver: correlation between primary
   androgen receptor activity. Toxicology, 158(3):141–53.        subcellular effects and promoting activity. Toxicol
   doi:10.1016/S0300-483X(00)00368-1 PMID:11275356               Appl Pharmacol, 111(3):454–68. doi:10.1016/0041-
Bonefeld-Jørgensen EC, Long M, Bossi R, Ayotte P,                008X(91)90250-I PMID:1684070
   Asmund G, Krüger T et al. (2011). Perfluorinated            Buckman AH, Brown SB, Small J, Muir DC, Parrott
   compounds are related to breast cancer risk in                J, Solomon KR et al. (2007). Role of temperature
   Greenlandic Inuit: a case control study. Environ Health,      and enzyme induction in the biotransformation
   10(1):88 doi:10.1186/1476-069X-10-88 PMID:21978366            of polychlorinated biphenyls and bioformation of
Bonnyns M, Bastomsky CH (1976). Polychlorinated biphe-           hydroxylated polychlorinated biphenyls by rainbow
   nyl-induced modification of lymphocyte response               trout (Oncorhynchus mykiss). Environ Sci Technol,
   to plant mitogens in rats. Experientia, 32(4):522–3.          41(11):3856–63. doi:10.1021/es062437y PMID:17612160
   doi:10.1007/BF01920835 PMID:817932                          Butterworth FM, Pandey P, McGowen RM, Ali-Sadat S,
Borlak J, Hock A, Hansen T, Richter E (2003). DNA adducts        Walia S (1995). Genotoxicity of polychlorinated biphe-
   in cultures of polychlorinated biphenyl-treated human         nyls (PCBs): recombinogenesis by biotransformation
   hepatocytes. Toxicol Appl Pharmacol, 188(2):81–91.            products. Mutat Res, 342(1–2):61–9. doi:10.1016/0165-
   doi:10.1016/S0041-008X(02)00075-3 PMID:12691726               1218(95)90090-X PMID:7885394
Bovee TFH, Helsdingen RJR, Hamers ARM, Brouwer BA,             Cao Y, Winneke G, Wilhelm M, Wittsiepe J, Lemm F, Fürst
   Nielen MW (2011). Recombinant cell bioassays for the          P et al. (2008). Environmental exposure to dioxins and
   detection of (gluco)corticosteroids and endocrine-dis-        polychlorinated biphenyls reduce levels of gonadal
   rupting potencies of several environmental PCB                hormones in newborns: results from the Duisburg
   contaminants. Anal Bioanal Chem, 401(3):873–82.               cohort study. Int J Hyg Environ Health, 211(1–2):30–9.
   doi:10.1007/s00216-011-5162-5 PMID:21681646                   doi:10.1016/j.ijheh.2007.04.005 PMID:17660003
Brix AE, Jokinen MP, Walker NJ, Sells DM, Nyska A (2004).      Carlson EA, McCulloch C, Koganti A, Goodwin SB,
   Characterization of bronchiolar metaplasia of the alve-       Sutter TR, Silkworth JB (2009). Divergent tran-
   olar epithelium in female Sprague-Dawley rats exposed         scriptomic responses to aryl hydrocarbon receptor
   to 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB126). Toxicol          agonists between rat and human primary hepatocytes.
   Pathol, 32(3):333–7. doi:10.1080/01926230490431817            Toxicol Sci, 112(1):257–72. doi:10.1093/toxsci/kfp200
   PMID:15204975                                                 PMID:19692669
Brody JG, Moysich KB, Humblet O, Attfield KR, Beehler GP,      Carter JW, Clancy J Jr (1980). Acutely administered
   Rudel RA (2007). Environmental pollutants and breast          polychlorinated biphenyls (PCBs) decrease splenic
   cancer: epidemiologic studies. Cancer, 109(12):Suppl:         cellularity but increase its ability to cause graft-versus-
   2667–711. doi:10.1002/cncr.22655 PMID:17503436                host reactions in BALB/c mice. Immunopharmacology,
Brouwer A, Morse DC, Lans MC, Schuur AG, Murk AJ,                2(4):341–7.            doi:10.1016/0162-3109(80)90018-1
   Klasson-Wehler E et al. (1998). Interactions of persis-       PMID:6780487
   tent environmental organohalogens with the thyroid          Casati L, Sendra R, Colciago A, Negri-Cesi P, Berdasco M,
   hormone system: mechanisms and possible conse-                Esteller M et al. (2012). Polychlorinated biphenyls affect
   quences for animal and human health. Toxicol Ind              histone modification pattern in early development of
   Health, 14(1–2):59–84. doi:10.1177/074823379801400107         rats: a role for androgen receptor-dependent modula-
   PMID:9460170                                                  tion? Epigenomics, 4(1):101–12. doi:10.2217/epi.11.110
Brown AP, Olivero-Verbel J, Holdan WL, Ganey PE (1998).          PMID:22332662
   Neutrophil activation by polychlorinated biphenyls:         Casey AC, Berger DF, Lombardo JP, Hunt A, Quimby
   structure-activity relationship. Toxicol Sci, 46(2):308–      F (1999). Aroclor 1242 inhalation and ingestion
   16. PMID:10048134                                             by Sprague-Dawley rats. J Toxicol Environ Health
Brown JF Jr, Mayes BA, Silkworth JB, Hamilton SB                 A,      56(5):311–42.       doi:10.1080/009841099158033
   (2007). Polychlorinated biphenyls modulated tumori-           PMID:10094245
   genesis in Sprague Dawley rats: correlation with mixed      Chadwick RW, George SE, Kohan MJ, Williams RW,
   function oxidase activities and superoxide (O2*)              Allison JC, Hayes YO et al. (1993). Potentiation of
   formation potentials and implied mode of action.              2,6-dinitrotoluene genotoxicity in Fischer-344 rats
   Toxicol Sci, 98(2):375–94. doi:10.1093/toxsci/kfm122          by pretreatment with Aroclor 1254. Toxicology,
   PMID:17510085                                                 80(2–3):153–71.       doi:10.1016/0300-483X(93)90178-U
Bruce WR, Heddle JA (1979). The mutagenic activity of 61         PMID:8327998
   agents as determined by the micronucleus, Salmonella,       Charlier CJ, Albert AI, Zhang L, Dubois NG, Plomteux
   and sperm abnormality assays. Can J Genet Cytol,              GJ (2004). Polychlorinated biphenyls contamina-
   21(3):319–34. PMID:393369                                     tion in women with breast cancer. Clin Chim Acta,


398
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 561
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18261 Page 558 of
                                                              620
                                                                                        Polychlorinated biphenyls


  347(1–2):177–81.          doi:10.1016/j.cccn.2004.04.025        2,4,4ƍ-trichlorobiphenyl in rats following 90-day
  PMID:15313156                                                   dietary exposure. J Toxicol Environ Health, 49(3):301–
Chaudhuri L, Sarsour EH, Kalen AL, Aykin-Burns N, Spitz           18. PMID:8876656
  DR, Goswami PC (2010). Polychlorinated biphenyl              Chu S, Xi Z, Xu X, Zhang Y, Xu Y (1996a). Induction of
  induced ROS signalling delays the entry of quiescent            micronuclei in peripheral erythrocytes of Misgurnus
  human breast epithelial cells into the proliferative            anguillicaudatus by polychlorinated biphenyls. Bull
  cycle. Free Radic Biol Med, 49(1):40–9. doi:10.1016/j.          Environ Contam Toxicol, 57(2):179–82. doi:10.1007/
  freeradbiomed.2010.03.012 PMID:20307652                         s001289900172 PMID:8661895
Chauhan KR, Kodavanti PR, McKinney JD (2000).                  Cillo F, de Eguileor M, Gandolfi F, Brevini TA (2007).
  Assessing the role of ortho-substitution on polychlo-           Aroclor-1254 affects mRNA polyadenylation, trans-
  rinated biphenyl binding to transthyretin, a thyroxine          lational activation, cell morphology, and DNA
  transport protein. Toxicol Appl Pharmacol, 162(1):10–           integrity of rat primary prostate cells. Endocr Relat
  21. doi:10.1006/taap.1999.8826 PMID:10631123                    Cancer,      14(2):257–66.    doi:10.1677/ERC-06-0081
Cheek AO, Kow K, Chen J, McLachlan JA (1999). Potential           PMID:17639042
  mechanisms of thyroid disruption in humans: inter-           Cleland GB, McElroy PJ, Sonstegard RA (1989).
  action of organochlorine compounds with thyroid                 Immunomodulation in C57Bl/6 mice following
  receptor, transthyretin, and thyroid-binding globulin.          consumption of halogenated aromatic hydrocar-
  Environ Health Perspect, 107(4):273–8. doi:10.1289/             bon-contaminated coho salmon (Oncorhynchus
  ehp.99107273 PMID:10090705                                      kisutch) from Lake Ontario. J Toxicol Environ
Chia VM, Li Y, Quraishi SM, Graubard BI, Figueroa JD,             Health, 27(4):477–86. doi:10.1080/15287398909531317
  Weber JP et al. (2010). Effect modification of endocrine        PMID:2527307
  disruptors and testicular germ cell tumour risk by           Coenraads PJ, Brouwer A, Olie K, Tang N (1994).
  hormone-metabolizing genes. Int J Androl, 33(4):588–            Chloracne. Some recent issues. Dermatol Clin,
  96. PMID:19627379                                               12(3):569–76. PMID:7923954
Choi W, Eum SY, Lee YW, Hennig B, Robertson LW,                Connor K, Ramamoorthy K, Moore M, Mustain M,
  Toborek M (2003). PCB 104-induced proinflammatory               Chen I, Safe S et al. (1997). Hydroxylated polychlo-
  reactions in human vascular endothelial cells: relation-        rinated biphenyls (PCBs) as estrogens and antiestro-
  ship to cancer metastasis and atherogenesis. Toxicol Sci,       gens: structure-activity relationships. Toxicol Appl
  75(1):47–56. doi:10.1093/toxsci/kfg149 PMID:12805654            Pharmacol, 145(1):111–23. doi:10.1006/taap.1997.8169
Chu I, Poon R, Yagminas A, Lecavalier P, Håkansson                PMID:9221830
  H, Valli VE et al. (1998). Subchronic toxicity of            Costa C, Catania S, De Pasquale R, Stancanelli R,
  PCB 105 (2,3,3ƍ,4,4ƍ-pentachlorobiphenyl) in rats. J            Scribano GM, Melchini A (2010). Exposure of human
  Appl Toxicol, 18(4):285–92. doi:10.1002/(SICI)1099-             skin to benzo[a]pyrene: role of CYP1A1 and aryl
  1263(199807/08)18:4<285::AID-JAT510>3.0.CO;2-9                  hydrocarbon receptor in oxidative stress generation.
  PMID:9719429                                                    Toxicology, 271(3):83–6. doi:10.1016/j.tox.2010.02.014
Chu I, Villeneuve DC, Yagminas A, Lecavalier P,                   PMID:20307623
  Håkansson H, Ahlborg UG et al. (1995). Toxicity              Crinnion WJ (2011). Polychlorinated biphenyls: persis-
  of PCB 77 (3,3ƍ,4,4ƍ-tetrachlorobiphenyl) and PCB               tent pollutants with immunological, neurological,
  118 (2,3ƍ,4,4’5-pentachlorobiphenyl) in the rat                 and endocrinological consequences. Altern Med Rev,
  following subchronic dietary exposure. Fundam Appl              16(1):5–13. PMID:21438643
  Toxicol, 26(2):282–92. doi:10.1006/faat.1995.1099            Curley A, Burse VW, Grim ME (1973). Polychlorinated
  PMID:7589917                                                    biphenyls: evidence of transplacental passage in
Chu I, Villeneuve DC, Yagminas A, LeCavalier P, Poon              the Sherman rat. Food Cosmet Toxicol, 11(3):471–6.
  R, Feeley M et al. (1994). Subchronic toxicity of               doi:10.1016/0015-6264(73)90013-8 PMID:4199498
  3,3ƍ,4,4ƍ,5-pentachlorobiphenyl in the rat. I. Clinical,     Curran CP, Vorhees CV, Williams MT, Genter MB, Miller
  biochemical, hematological, and histopatholog-                  ML, Nebert DW (2011). In utero and lactational expo-
  ical changes. Fundam Appl Toxicol, 22(3):457–68.                sure to a complex mixture of polychlorinated biphe-
  doi:10.1006/faat.1994.1051 PMID:8050640                         nyls: toxicity in pups dependent on the Cyp1a2 and Ahr
Chu I, Villeneuve DC, Yagminas A, Lecavalier P, Poon R,           genotypes. Toxicol Sci, 119(1):189–208. doi:10.1093/
  Feeley M et al. (1996b). Toxicity of 2,2ƍ,4,4ƍ,5,5ƍ-hexa-       toxsci/kfq314 PMID:20961953
  chlorobiphenyl in rats: effects following 90-day             Dahl P, Lindström G, Wiberg K, Rappe C (1995).
  oral exposure. J Appl Toxicol, 16(2):121–8.                     Absorption of polychlorinated biphenyls, diben-
  doi:10.1002/(SICI)1099-1263(199603)16:2<121::AID-               zo-p-dioxins and dibenzofurans by breast-fed infants.
  JAT320>3.0.CO;2-G PMID:8935785                                  Chemosphere, 30(12):2297–306. doi:10.1016/0045-
Chu I, Villeneuve DC, Yagminas A, Lecavalier P,                   6535(95)00102-E PMID:7620852
  Poon R, Håkansson H et al. (1996c). Toxicity of


                                                                                                                   399
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 562
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18262 Page 559 of
                                                              620
IARC MONOGRAPH – 107


Daidoji T, Gozu K, Iwano H, Inoue H, Yokota H (2005).            induction of monooxygenase activities by halogenated
  UDP-glucuronosyltransferase isoforms catalyzing                hydrocarbons in rat liver. Food Chem Toxicol, 23(9):880
  glucuronidation of hydroxy-polychlorinated biphenyls           doi:10.1016/0278-6915(85)90327-8
  in rat. Drug Metab Dispos, 33(10):1466–76. doi:10.1124/      Denomme MA, Bandiera S, Lambert I, Copp L, Safe L,
  dmd.105.004416 PMID:16006569                                   Safe S (1983). Polychlorinated biphenyls as pheno-
Dallaire R, Muckle G, Dewailly E, Jacobson SW, Jacobson          barbitone-type inducers of microsomal enzymes.
  JL, Sandanger TM et al. (2009). Thyroid hormone levels         Structure-activity relationships for a series of
  of pregnant inuit women and their infants exposed              2,4-dichloro-substituted         congeners.      Biochem
  to environmental contaminants. Environ Health                  Pharmacol,        32(19):2955–63.      doi:10.1016/0006-
  Perspect, 117(6):1014–20. doi:10.1289/ehp.0800219              2952(83)90402-1 PMID:6414484
  PMID:19590699                                                Dere E, Lee AW, Burgoon LD, Zacharewski TR (2011).
Davies R, Clothier B, Smith AG (2000). Mutation                  Differences in TCDD-elicited gene expression
  frequency in the lacI gene of liver DNA from                   profiles in human HepG2, mouse Hepa1c1c7 and
  lambda/lacI transgenic mice following the interac-             rat H4IIE hepatoma cells. BMC Genomics, 12(1):193
  tion of PCBs with iron causing hepatic cancer and              doi:10.1186/1471-2164-12-193 PMID:21496263
  porphyria. Mutagenesis, 15(5):379–83. doi:10.1093/           Desaulniers D, Xiao GH, Lian H, Feng YL, Zhu J, Nakai
  mutage/15.5.379 PMID:10970442                                  J et al. (2009). Effects of mixtures of polychlorinated
Davis D, Safe S (1989). Dose-response immunotoxicities           biphenyls, methylmercury, and organochlorine pesti-
  of commercial polychlorinated biphenyls (PCBs) and             cides on hepatic DNA methylation in prepubertal
  their interaction with 2,3,7,8-tetrachlorodibenzo-p-di-        female Sprague-Dawley rats. Int J Toxicol, 28(4):294–
  oxin. Toxicol Lett, 48(1):35–43. doi:10.1016/0378-             307. doi:10.1177/1091581809337918 PMID:19636072
  4274(89)90183-5 PMID:2501913                                 Deutsche Forschungsgemeinschaft (1988). [Testing of
Davis D, Safe S (1990). Interactions of 2,3,7,8-                 residues in food. Notification XIII.] Verlag Chemic,
  TCDD and PCB mixtures/congeners immuno-                        Weinheim, page 24. [In German]
  toxicity studies. Chemosphere, 20(7–9):1141–6.               Dewailly E, Mulvad G, Pedersen HS, Ayotte P, Demers
  doi:10.1016/0045-6535(90)90234-K                               A, Weber JP et al. (1999). Concentration of organo-
De Coster S, Koppen G, Bracke M, Schroijen C, Den Hond           chlorines in human brain, liver, and adipose tissue
  E, Nelen V et al. (2008). Pollutant effects on genotoxic       autopsy samples from Greenland. Environ Health
  parameters and tumor-associated protein levels in              Perspect, 107(10):823–8. doi:10.1289/ehp.99107823
  adults: a cross sectional study. Environ Health, 7(1):26       PMID:10504150
  doi:10.1186/1476-069X-7-26 PMID:18522717                     Dhakal K, He X, Lehmler HJ, Teesch LM, Duffel MW,
De Swart RL, Ross PS, Vedder LJ et al. (1994). Impairment        Robertson LW (2012). Identification of sulfated metab-
  of immune function in harbor seals (Phoca vitulina)            olites of 4-chlorobiphenyl (PCB3) in the serum and
  feeding on fish from polluted waters. Ambio, 23:155–159.       urine of male rats. Chem Res Toxicol, 25(12):2796–804.
Dean CE Jr, Benjamin SA, Chubb LS, Tessari JD, Keefe TJ          doi:10.1021/tx300416v PMID:23137097
  (2002). Nonadditive hepatic tumor promoting effects by       Dietz R, Heide-Jrgensen MP, Harkonen T (1989). Mass
  a mixture of two structurally different polychlorinated        deaths of harbor seals (Phoca vitulina) in Europe.
  biphenyls in female rat livers. Toxicol Sci, 66(1):54–61.      Ambio, 18:258–264.
  doi:10.1093/toxsci/66.1.54 PMID:11861972                     DiGiovanni J, Viaje A, Berry DL, Slaga TJ, Juchau MR
Dedon PC, Plastaras JP, Rouzer CA, Marnett LJ (1998).            (1977). Tumor-initiating ability of 2,3,7,8-tetrachlo-
  Indirect mutagenesis by oxidative DNA damage:                  rodibenzo-p-dioxin (TCDD) and Arochlor 1254 in
  formation of the pyrimidopurinone adduct of deox-              the two-stage system of mouse skin carcinogenesis.
  yguanosine by base propenal. Proc Natl Acad Sci                Bull Environ Contam Toxicol, 18(5):552–7. doi:10.1007/
  USA, 95(19):11113–6. doi:10.1073/pnas.95.19.11113              BF01684000 PMID:412534
  PMID:9736698                                                 Dikshith TS, Rockwood W, Abraham R, Coulston F
Deml E, Oesterle D (1982). Sex-dependent promoting               (1975). Effects of a polychlorinated biphenyl (Aroclor
  effect of polychlorinated biphenyls on enzyme-al-              1254) on rat testis. Exp Mol Pathol, 22(3):376–85.
  tered islands induced by diethylnitrosamine in rat             doi:10.1016/0014-4800(75)90082-9 PMID:805060
  liver. Carcinogenesis, 3(12):1449–52. doi:10.1093/           Dubois M, Pfohl-Leszkowicz A, Grosse Y, Kremers P
  carcin/3.12.1449 PMID:6217918                                  (1995). DNA adducts and P450 induction in human,
Deml E, Oesterle D (1987). Dose-response of promo-               rat and avian liver cells after exposure to polychlorobi-
  tion by polychlorinated biphenyls and chloroform in            phenyls. Mutat Res, 345(3–4):181–90. doi:10.1016/0165-
  rat liver foci bioassay. Arch Toxicol, 60(1–3):209–11.         1218(95)90053-5 PMID:8552139
  doi:10.1007/BF00296982 PMID:2887150                          Duffy-Whritenour JE, Kurtzman RZ, Kennedy S, Zelikoff
Deml E, Oesterle D, Wiebel FJ, Wolff T (1985). Correlation       JT (2010). Non-coplanar polychlorinated biphenyl
  between promotion of enzyme-deficient islands and              (PCB)-induced immunotoxicity is coincident with


400
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 563
   Case 2:15-cv-00201-SMJ                 ECF No. 388-2            filed 01/28/20       PageID.18263 Page 560 of
                                                                 620
                                                                                             Polychlorinated biphenyls


   alterations in the serotonergic system. J Immunotoxicol,       Espandiari P, Robertson LW, Srinivasan C, Glauert HP
   7(4):318–26.           doi:10.3109/1547691X.2010.512277           (2005). Comparison of different initiation protocols in
   PMID:20843273                                                     the resistant hepatocyte model. Toxicology, 206(3):373–
Dunkel VC, Zeiger E, Brusick D, McCoy E, McGregor D,                 81. doi:10.1016/j.tox.2004.07.014 PMID:15588927
   Mortelmans K et al. (1984). Reproducibility of micro-          Eum SY, Lee YW, Hennig B, Toborek M (2004). VEGF
   bial mutagenicity assays: I. Tests with Salmonella                regulates PCB 104-mediated stimulation of perme-
   typhimurium and Escherichia coli using a standard-                ability and transmigration of breast cancer cells in
   ized protocol. Environ Mutagen, 6(S2):Suppl 2: 1–251.             human microvascular endothelial cells. Exp Cell
   doi:10.1002/em.2860060702 PMID:6394312                            Res, 296(2):231–44. doi:10.1016/j.yexcr.2004.01.030
Dutta SK, Mitra PS, Ghosh S, Zang S, Sonneborn D, Hertz-             PMID:15149853
   Picciotto I et al. (2012). Differential gene expression and    Evandri MG, Mastrangelo S, Costa LG, Bolle P (2003).
   a functional analysis of PCB-exposed children: under-             In vitro assessment of mutagenicity and clasto-
   standing disease and disorder development. Environ                genicity of BDE-99, a pentabrominated diphenyl ether
   Int,     40:143–54.        doi:10.1016/j.envint.2011.07.008       flame retardant. Environ Mol Mutagen, 42(2):85–90.
   PMID:21855147                                                     doi:10.1002/em.10178 PMID:12929120
Ekuase EJ, Liu Y, Lehmler HJ, Robertson LW, Duffel MW             Exon JH, Talcott PA, Koller LD (1985). Effect of lead,
   (2011). Structure-activity relationships for hydroxylated         polychlorinated biphenyls, and cyclophosphamide
   polychlorinated biphenyls as inhibitors of the sulfa-             on rat natural killer cells, interleukin 2, and anti-
   tion of dehydroepiandrosterone catalyzed by human                 body synthesis. Fundam Appl Toxicol, 5(1):158–64.
   hydroxysteroid sulfotransferase SULT2A1. Chem                     doi:10.1016/0272-0590(85)90060-0 PMID:3921421
   Res Toxicol, 24(10):1720–8. doi:10.1021/tx200260h              Fang H, Tong W, Branham WS, Moland CL, Dial SL,
   PMID:21913674                                                     Hong H et al. (2003). Study of 202 natural, synthetic,
Elferink CJ (2003). Aryl hydrocarbon receptor-medi-                  and environmental chemicals for binding to the
   ated cell cycle control. Prog Cell Cycle Res, 5:261–7.            androgen receptor. Chem Res Toxicol, 16(10):1338–58.
   PMID:14593720                                                     doi:10.1021/tx030011g PMID:14565775
Elo O, Vuojolahti P, Janhunen H, Rantanen J (1985). Recent        Faust D, Vondráček J, Krčmář P, Smerdová L, Procházková
   PCB accidents in Finland. Environ Health Perspect,                J, Hrubá E et al. (2013). AhR-mediated changes in
   60:315–9. doi:10.1289/ehp.8560315 PMID:3928359                    global gene expression in rat liver progenitor cells. Arch
Emmett EA, Maroni M, Jefferys J, Schmith J, Levin                    Toxicol, 87(4):681–98. doi:10.1007/s00204-012-0979-z
   BK, Alvares A (1988b). Studies of transformer repair              PMID:23196670
   workers exposed to PCBs: II. Results of clinical labo-         Ferguson KK, Hauser R, Altshul L, Meeker JD (2012).
   ratory investigations. Am J Ind Med, 14(1):47–62.                 Serum concentrations of p, p’-DDE, HCB, PCBs and
   doi:10.1002/ajim.4700140107 PMID:3136647                          reproductive hormones among men of reproduc-
Emmett EA, Maroni M, Schmith JM, Levin BK, Jefferys J                tive age. Reprod Toxicol, 34(3):429–35. doi:10.1016/j.
   (1988a). Studies of transformer repair workers exposed            reprotox.2012.04.006 PMID:22564984
   to PCBs: I. Study design, PCB concentrations, ques-            Fernandez MF, Kiviranta H, Molina-Molina JM, Laine
   tionnaire, and clinical examination results. Am J                 O, Lopez-Espinosa MJ, Vartiainen T et al. (2008).
   Ind Med, 13(4):415–27. doi:10.1002/ajim.4700130402                Polychlorinated biphenyls (PCBs) and hydroxy-
   PMID:3129934                                                      PCBs in adipose tissue of women in Southeast
Endo F, Monsees TK, Akaza H, Schill WB, Pflieger-Bruss               Spain. Chemosphere, 71(6):1196–205. doi:10.1016/j.
   S (2003). Effects of single non-ortho, mono-ortho, and            chemosphere.2007.09.064 PMID:18045642
   di-ortho chlorinated biphenyls on cell functions and           Fischbein A, Thornton J, Wolff MS, Bernstein J, Selifoff IJ
   proliferation of the human prostatic carcinoma cell               (1982). Dermatological findings in capacitor manufac-
   line, LNCaP. Reprod Toxicol, 17(2):229–36. doi:10.1016/           turing workers exposed to dielectric fluids containing
   S0890-6238(02)00126-0 PMID:12642156                               polychlorinated biphenyls (PCBs). Arch Environ
Espandiari P, Glauert HP, Lehmler HJ, Lee EY, Srinivasan             Health, 37(2):69–74. doi:10.1080/00039896.1982.10667
   C, Robertson LW (2003). Polychlorinated biphenyls                 538 PMID:6462115
   as initiators in liver carcinogenesis: resistant hepat-        Fischbein A, Wolff MS, Lilis R, Thornton J, Selikoff IJ
   ocyte model. Toxicol Appl Pharmacol, 186(1):55–62.                (1979). Clinical findings among PCB-exposed capac-
   doi:10.1016/S0041-008X(02)00018-2 PMID:12583993                   itor manufacturing workers. Ann N Y Acad Sci, 320:1
Espandiari P, Glauert HP, Lehmler HJ, Lee EY, Srinivasan             Health Effect: 703–15. doi:10.1111/j.1749-6632.1979.
   C, Robertson LW (2004). Initiating activity of 4-chloro-          tb56645.x PMID:110206
   biphenyl metabolites in the resistant hepatocyte model.        Fisher MA, Jelaso AM, Predenkiewicz A, Schuster L,
   Toxicol Sci, 79(1):41–6. doi:10.1093/toxsci/kfh097                Means J, Ide CF (2003). Exposure to the polychlorin-
   PMID:14976334                                                     ated biphenyl mixture Aroclor 1254 alters melanocyte
                                                                     and tail muscle morphology in developing Xenopus


                                                                                                                          401
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 564
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20      PageID.18264 Page 561 of
                                                                620
IARC MONOGRAPH – 107


   laevis tadpoles. Environ Toxicol Chem, 22(2):321–8.           Ghosh S, Zang S, Mitra PS, Ghimbovschi S, Hoffman EP,
   doi:10.1002/etc.5620220212 PMID:12558163                        Dutta SK (2011). Global gene expression and Ingenuity
Flor S, Ludewig G (2010). Polyploidy-induction by dihy-            biological functions analysis on PCBs 153 and 138
   droxylated monochlorobiphenyls: structure-activi-               induced human PBMC in vitro reveals differential
   ty-relationships. Environ Int, 36(8):962–9. doi:10.1016/j.      mode(s) of action in developing toxicities. Environ
   envint.2010.03.012 PMID:20471090                                Int, 37(5):838–57. doi:10.1016/j.envint.2011.02.010
Frouin H, Menard L, Measures L, Brousseau P, Fournier M            PMID:21470681
   (2010). T lymphocyte-proliferative responses of a grey        Gierthy JF, Arcaro KF, Floyd M (1997). Assessment of
   seal (Halichoerus grypus) exposed to heavy metals and           PCB estrogenicity in a human breast cancer cell line.
   PCBs in vitro. Aquat Mamm, 36(4):365–71. doi:10.1578/           Chemosphere, 34(5–7):1495–505. doi:10.1016/S0045-
   AM.36.4.2010.365                                                6535(97)00446-3 PMID:9134682
Fu YA (1984). Ocular manifestation of polychlorinated            Gladen BC, Taylor JS, Wu YC, Ragan NB, Rogan WJ, Hsu
   biphenyls intoxication. Prog Clin Biol Res, 137:127–32.         CC (1990). Dermatological findings in children exposed
   PMID:6425847                                                    transplacentally to heat-degraded polychlorinated
Fucic A, Gamulin M, Ferencic Z, Katic J, Krayer von Krauss         biphenyls in Taiwan. Br J Dermatol, 122(6):799–808.
   M, Bartonova A et al. (2012). Environmental exposure            doi:10.1111/j.1365-2133.1990.tb06269.x PMID:2142435
   to xenoestrogens and oestrogen related cancers: repro-        Glauert HP, Robertson LW, Silberhorn EM (2001). PCBs
   ductive system, breast, lung, kidney, pancreas, and             and tumor promotion . In: Robertson LW, Hansen
   brain. Environ Health, 11:Suppl 1: S8 doi:10.1186/1476-         LG editors. PCBs: Recent Advances in Environmental
   069X-11-S1-S8 PMID:22759508                                     Toxicology and Health Effects. Lexington (KY):
Garner CE, Demeter J, Matthews HB (2006). The effect               University Press of Kentucky, pp. 355–371.
   of chlorine substitution on the disposition of polychlo-      Glauert HP, Tharappel JC, Banerjee S, Chan NL,
   rinated biphenyls following dermal administration.              Kania-Korwel I, Lehmler HJ et al. (2008). Inhibition
   Toxicol Appl Pharmacol, 216:157–167. doi:10.1016/j.             of the promotion of hepatocarcinogenesis by
   taap.2006.04.013 PMID:16784763                                  2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl     (PCB-153)     by
Garner CE, Jefferson WN, Burka LT, Matthews HB,                    the deletion of the p50 subunit of NF-κ B in mice.
   Newbold RR (1999). In vitro estrogenicity of the                Toxicol Appl Pharmacol, 232(2):302–8. doi:10.1016/j.
   catechol metabolites of selected polychlorinated                taap.2008.06.013 PMID:18644402
   biphenyls. Toxicol Appl Pharmacol, 154(2):188–97.             Gómara B, Athanasiadou M, Quintanilla-López JE,
   doi:10.1006/taap.1998.8560 PMID:9925803                         González MJ, Bergman A (2012). Polychlorinated
Garner CE, Matthews HB (1998). The effect of chlorine              biphenyls and their hydroxylated metabolites in
   substitution on the dermal absorption of polychlorin-           placenta from Madrid mothers. Environ Sci Pollut
   ated biphenyls. Toxicol Appl Pharmacol, 149(2):150–8.           Res Int, 19(1):139–47. doi:10.1007/s11356-011-0545-x
   doi:10.1006/taap.1998.8370 PMID:9571983                         PMID:21698361
Garthoff LH, Friedman L, Farber TM, Locke KK, Sobotka            Gonçalves LL, Ramkissoon A, Wells PG (2009).
   TJ, Green S et al. (1977). Biochemical and cytoge-              Prostaglandin H synthase-1-catalyzed bioactivation of
   netic effects in rats caused by short-term ingestion            neurotransmitters, their precursors, and metabolites:
   of Aroclor 1254 or Firemaster BP6. J Toxicol Environ            oxidative DNA damage and electron spin resonance
   Health, 3(4):769–96. doi:10.1080/15287397709529612              spectroscopy studies. Chem Res Toxicol, 22(5):842–52.
   PMID:201769                                                     doi:10.1021/tx800423s PMID:19374330
Gasiewicz TA, Henry EC, Collins LL (2008). Expression            Goncharov A, Rej R, Negoita S, Schymura M, Santiago-
   and activity of aryl hydrocarbon receptors in devel-            Rivera A, Morse G et al. ; Akwesasne Task Force on the
   opment and cancer. Crit Rev Eukaryot Gene Expr,                 Environment(2009). Lower serum testosterone associ-
   18(4):279–321.     doi:10.1615/CritRevEukarGeneExpr.            ated with elevated polychlorinated biphenyl concen-
   v18.i4.10 PMID:18652561                                         trations in Native American men. Environ Health
Gauger KJ, Kato Y, Haraguchi K, Lehmler HJ, Robertson              Perspect, 117(9):1454–60. doi:10.1289/ehp.0800134
   LW, Bansal R et al. (2004). Polychlorinated biphenyls           PMID:19750113
   (PCBs) exert thyroid hormone-like effects in the fetal        Goto M, Sugiura K, Hattori M, Miyagawa T, Okamura M
   rat brain but do not bind to thyroid hormone receptors.         (1974a). Metabolism of 2,3-dichlorobiphenyl-14C and
   Environ Health Perspect, 112(5):516–23. doi:10.1289/            2,4,6-trichlorobiphenyl-14C in the rat. Chemosphere,
   ehp.6672 PMID:15064154                                          3(5):227–32. doi:10.1016/0045-6535(74)90010-1
Ghisari M, Bonefeld-Jørgensen EC (2005). Impact of envi-         Goto M, Sugiura K, Hattori M, Miyagawa T,
   ronmental chemicals on the thyroid hormone func-                Okamura M (1974b). Metabolism of 2,3,5,6-tetra-
   tion in pituitary rat GH3 cells. Mol Cell Endocrinol,           chlorobiphenyl-14C      and    2,3,4,5,6-pentachlorobi-
   244(1–2):31–41.            doi:10.1016/j.mce.2005.01.013        phenyl-14C in the rat. Chemosphere, 3(5):233–8.
   PMID:16221524                                                   doi:10.1016/0045-6535(74)90011-3


402
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 565
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18265 Page 562 of
                                                              620
                                                                                         Polychlorinated biphenyls


Grandjean P, Budtz-Jørgensen E, Barr DB, Needham                 capacity in blood of wild polar bears (Ursus marit-
  LL, Weihe P, Heinzow B (2008). Elimination half-               imus). Environ Sci Technol, 44(8):3149–54. doi:10.1021/
  lives of polychlorinated biphenyl congeners in chil-           es903029j PMID:20345174
  dren. Environ Sci Technol, 42(18):6991–6. doi:10.1021/       Guvenius DM, Aronsson A, Ekman-Ordeberg G, Bergman
  es800778q PMID:18853821                                        A, Norén K (2003). Human prenatal and postnatal
Grant DL, Moodie CA, Phillips WEJ (1974).                        exposure to polybrominated diphenyl ethers, polychlo-
  Toxicodynamics of Aroclor 1254 in the male rat.                rinated biphenyls, polychlorobiphenylols, and penta-
  Environ Physiol Biochem, 4(5):214–25. PMID:4218811             chlorophenol. Environ Health Perspect, 111(9):1235–41.
Grant DL, Phillips WEJ, Villeneuve DC (1971). Metabolism         doi:10.1289/ehp.5946 PMID:12842779
  of a polychlorinated biphenyl (Aroclor 1254) mixture         Guvenius DM, Hassanzadeh P, Bergman A, Norén K
  in the rat. Bull Environ Contam Toxicol, 6(2):102–12.          (2002). Metabolites of polychlorinated biphenyls
  doi:10.1007/BF01540090 PMID:5005159                            in human liver and adipose tissue. Environ Toxicol
Green RM, Hodges NJ, Chipman JK, O’Donovan MR,                   Chem, 21(11):2264–9. doi:10.1002/etc.5620211102
  Graham M (2008). Reactive oxygen species from the              PMID:12389902
  uncoupling of human cytochrome P450 1B1 may                  Guyton KZ, Kyle AD, Aubrecht J, Cogliano VJ, Eastmond
  contribute to the carcinogenicity of dioxin-like poly-         DA, Jackson M et al. (2009). Improving predic-
  chlorinated biphenyls. Mutagenesis, 23(6):457–63.              tion of chemical carcinogenicity by considering
  doi:10.1093/mutage/gen035 PMID:18583386                        multiple mechanisms and applying toxicogenomic
Green S, Carr JV, Palmer KA, Oswald EJ (1975a). Lack of          approaches. Mutat Res, 681(2–3):230–40. doi:10.1016/j.
  cytogenetic effects in bone marrow and spermatago-             mrrev.2008.10.001 PMID:19010444
  nial cells in rats treated with polychlorinated biphenyls    Haag-Grönlund M, Conolly R, Scheu G, Wärngård L,
  (Aroclors 1242 and 1254). Bull Environ Contam Toxicol,         Fransson-Steen R (2000). Analysis of rat liver foci
  13(1):14–22. doi:10.1007/BF01684858 PMID:805607                growth with a quantitative two-cell model after treat-
Green S, Sauro FM, Friedman L (1975b). Lack of dominant          ment with 2,4,5,3ƍ,4ƍ-pentachlorobiphenyl. Toxicol Sci,
  lethality in rats treated with polychlorinated biphe-          57(1):32–42. doi:10.1093/toxsci/57.1.32 PMID:10966509
  nyls (Aroclors 1242 and 1254). Food Cosmet Toxicol,          Haag-Grönlund M, Johansson N, Fransson-Steen R,
  13(5):507–10.          doi:10.1016/0015-6264(75)90003-6        Hâkansson H, Scheu G, Wärngård L (1998). Interactive
  PMID:811517                                                    effects of three structurally different polychlorinated
Grimm FA, Hu D, Kania-Korwel I, Lehmler HJ, Ludewig              biphenyls in a rat liver tumor promotion bioassay.
  G, Hornbuckle KC et al. (2015). Metabolism and                 Toxicol Appl Pharmacol, 152(1):153–65. doi:10.1006/
  metabolites of polychlorinated biphenyls. Crit Rev             taap.1998.8480 PMID:9772211
  Toxicol, 45(3):245–72. doi:10.3109/10408444.2014.999         Hagmar L, Björk J, Sjödin A, Bergman A, Erfurth EM
  365 PMID:25629923                                              (2001a). Plasma levels of persistent organohalogens and
Grimm FA, Lehmler HJ, He X, Robertson LW, Duffel MW              hormone levels in adult male humans. Arch Environ
  (2013). Sulfated metabolites of polychlorinated biphe-         Health, 56(2):138–43. doi:10.1080/00039890109604065
  nyls are high-affinity ligands for the thyroid hormone         PMID:11339677
  transport protein transthyretin. Environ Health              Hagmar L, Hallberg T, Leja M, Nilsson A, Schütz A (1995).
  Perspect, 121(6):657–62. doi:10.1289/ehp.1206198               High consumption of fatty fish from the Baltic Sea is
  PMID:23584369                                                  associated with changes in human lymphocyte subset
Grimm FA, Lehmler H-J, Robertson LW, Duffel MW                   levels. Toxicol Lett, 77(1–3):335–42. doi:10.1016/0378-
  (2012). Sulfated metabolites of polychlorinated biphe-         4274(95)03315-7 PMID:7618159
  nyls bind with high affinity to the thyroid hormone          Hagmar L, Rylander L, Dyremark E, Klasson-Wehler
  transporter transthyretin. Society of Toxicology               E, Erfurth EM (2001b). Plasma concentrations of
  Annual Meeting. March 11–15, 2012. San Francisco,              persistent organochlorines in relation to thyro-
  CA.                                                            tropin and thyroid hormone levels in women. Int
Guengerich FP (2008). Cytochrome P450 and chemical               Arch Occup Environ Health, 74(3):184–8. doi:10.1007/
  toxicology. Chem Res Toxicol, 21(1):70–83. doi:10.1021/        s004200000213 PMID:11355292
  tx700079z PMID:18052394                                      Hahn ME, Lamb TM, Schultz ME, Smolowitz RM,
Guo YL, Yu ML, Hsu CC, Rogan WJ (1999). Chloracne,               Stegeman JJ (1993). Cytochrome P4501A1 induc-
  goiter, arthritis, and anemia after polychlorinated            tion and inhibition by 3,3ƍ,4,4ƍ-tetrachlorobiphenyl
  biphenyl poisoning: 14-year follow-Up of the Taiwan            in an Ah receptor-containing fish hepatoma cell
  Yucheng cohort. Environ Health Perspect, 107(9):715–9.         line (PLHC-1). Aquat Toxicol, 26(3–4):185–208.
  doi:10.1289/ehp.99107715 PMID:10464071                         doi:10.1016/0166-445X(93)90030-5
Gutleb AC, Cenijn P, Velzen M, Lie E, Ropstad E, Skaare        Hakkola J, Pasanen M, Pelkonen O, Hukkanen J, Evisalmi
  JU et al. (2010). In vitro assay shows that PCB metab-         S, Anttila S et al. (1997). Expression of CYP1B1 in human
  olites completely saturate thyroid hormone transport           adult and fetal tissues and differential inducibility of


                                                                                                                     403
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 566
   Case 2:15-cv-00201-SMJ                   ECF No. 388-2             filed 01/28/20       PageID.18266 Page 563 of
                                                                    620
IARC MONOGRAPH – 107


  CYP1B1 and CYP1A1 by Ah receptor ligands in human                    27(8):831–42.              doi:10.1080/004982597240190
  placenta and cultured cells. Carcinogenesis, 18(2):391–7.            PMID:9293619
  doi:10.1093/carcin/18.2.391 PMID:9054634                           Hattula ML (1985). Mutagenicity of PCBs and their
Hallgren S, Darnerud PO (2002). Polybrominated                         pyrosynthetic derivatives in cell-mediated assay.
  diphenyl ethers (PBDEs), polychlorinated biphenyls                   Environ Health Perspect, 60:255–7. doi:10.1289/
  (PCBs) and chlorinated paraffins (CPs) in rats-testing               ehp.8560255 PMID:3928351
  interactions and mechanisms for thyroid hormone                    Haws LC, Su SH, Harris M, Devito MJ, Walker NJ, Farland
  effects. Toxicology, 177(2–3):227–43. doi:10.1016/                   WH et al. (2006). Development of a refined database of
  S0300-483X(02)00222-6 PMID:12135626                                  mammalian relative potency estimates for dioxin-like
Hamers T, Kamstra JH, Cenijn PH, Pencikova K, Palkova                  compounds. Toxicol Sci, 89(1):4–30. doi:10.1093/toxsci/
  L, Simeckova P et al. (2011). In vitro toxicity profiling            kfi294 PMID:16120753
  of ultrapure non-dioxin-like polychlorinated biphenyl              Hayes MA, Safe SH, Armstrong D, Cameron RG (1985).
  congeners and their relative toxic contribution to                   Influence of cell proliferation on initiating activity of
  PCB mixtures in humans. Toxicol Sci, 121(1):88–100.                  pure polychlorinated biphenyls and complex mixtures
  doi:10.1093/toxsci/kfr043 PMID:21357386                              in resistant hepatocyte in vivo assays for carcinogenicity.
Hamilton CM, Dabbs JE, Cunningham GD, Vernetti LA,                     J Natl Cancer Inst, 74(5):1037–41. PMID:2860266
  Mirsalis JC, Snyder RD (1997). Evaluation of positive              Hedenskog M, Sjögren M, Cederberg H, Rannug U
  controls for the in vitro unscheduled DNA synthesis                  (1997). Induction of germline-length mutations
  assay using hepatocytes from induced (Aroclor 1254)                  at the minisatellites PC-1 and PC-2 in male mice
  and uninduced male cynomolgus monkey. Environ                        exposed to polychlorinated biphenyls and diesel
  Mol Mutagen, 30(3):354–8. doi:10.1002/(SICI)1098-                    exhaust emissions. Environ Mol Mutagen, 30(3):254–9.
  2 2 8 0 (19 9 7)3 0 : 3< 35 4 :: A I D -E M15>3. 0 .C O ; 2 - C      doi:10.1002/(SICI)1098-2280(1997)30:3<254::AID-
  PMID:9366915                                                         EM2>3.0.CO;2-L PMID:9366902
Hammond JA, Hall AJ, Dyrynda EA (2005). Comparison                   Helleday T, Arnaudeau C, Jenssen D (1998). Effects
  of polychlorinated biphenyl (PCB) induced effects                    of carcinogenic agents upon different mecha-
  on innate immune functions in harbour and grey                       nisms for intragenic recombination in mamma-
  seals. Aquat Toxicol, 74(2):126–38. doi:10.1016/j.                   lian cells. Carcinogenesis, 19(6):973–8. doi:10.1093/
  aquatox.2005.05.006 PMID:15982755                                    carcin/19.6.973 PMID:9667733
Han DY, Kang SR, Park OS, Cho JH, Won CK, Park HS                    Hemming H, Bager Y, Flodström S, Nordgren I, Kronevi
  et al. (2010). Hypothyroidism induced by polychlo-                   T, Ahlborg UG et al. (1995). Liver tumour promoting
  rinated biphenyls and up-regulation of transthyretin.                activity of 3,4,5,3ƍ,4ƍ-pentachlorobiphenyl and its inter-
  Bull Environ Contam Toxicol, 84(1):66–70. doi:10.1007/               action with 2,3,7,8-tetrachlorodibenzo-p-dioxin. Eur J
  s00128-009-9890-6 PMID:19806282                                      Pharmacol, 292(3–4):241–9. PMID:7796862
Han X, O’Connor JC, Donner EM, Nabb DL,                              Hemming H, Wärngård L, Ahlborg UG (1991). Inhibition
  Mingoia RT, Snajdr SI et al. (2009). Non-coplanar                    of dye transfer in rat liver WB cell culture by polychlo-
  2,2ƍ,3,3ƍ,4,4ƍ,5,5ƍ,6,6ƍ-decachlorobiphenyl (PCB 209)                rinated biphenyls. Pharmacol Toxicol, 69(6):416–20.
  did not induce cytochrome P450 enzyme activities in                  doi:10.1111/j.1600-0773.1991.tb01323.x PMID:1766916
  primary cultured rat hepatocytes, was not genotoxic,               Hennig B, Hammock BD, Slim R, Toborek M, Saraswathi
  and did not exhibit endocrine-modulating activities.                 V, Robertson LW (2002a). PCB-induced oxidative stress
  Toxicology, 255(3):177–86. doi:10.1016/j.tox.2008.10.013             in endothelial cells: modulation by nutrients. Int J Hyg
  PMID:19022331                                                        Environ Health, 205(1–2):95–102. doi:10.1078/1438-
Hansen LG (2001). Identification of Steady State and                   4639-00134 PMID:12018021
  Episodic PCB Congeners from Multiple Pathway                       Hennig B, Meerarani P, Slim R, Toborek M, Daugherty A,
  Exposures . In: Robertson LW, Hansen LG editors.                     Silverstone AE et al. (2002b). Proinflammatory prop-
  PCBs: Recent Advances in Environmental Toxicology                    erties of coplanar PCBs: in vitro and in vivo evidence.
  and Health Effects. Lexington (KY): The University                   Toxicol Appl Pharmacol, 181(3):174–83. doi:10.1006/
  Press of Kentucky, pp. 47–56.                                        taap.2002.9408 PMID:12079426
Haraguchi K, Kato Y, Kimura R, Masuda Y (1997a).                     Hennig B, Reiterer G, Majkova Z, Oesterling E, Meerarani
  Comparative study on formation of hydroxy and                        P, Toborek M (2005). Modification of environmental
  sulfur-containing metabolites from different chlo-                   toxicity by nutrients: implications in atherosclerosis.
  rinated biphenyls with 2,5-substitution in rats. Drug                Cardiovasc Toxicol, 5(2):153–60. doi:10.1385/CT:5:2:153
  Metab Dispos, 25(7):845–52. PMID:9224779                             PMID:16046791
Haraguchi K, Kato Y, Masuda Y, Kimura R (1997b).                     Hennig B, Slim R, Toborek M, Robertson LW (1999).
  Metabolism of 3,3ƍ,4,4ƍ-tetrachlorobiphenyl via                      Linoleic acid amplifies polychlorinated biphe-
  sulphur-containing pathway in rat: liver-specific                    nyl-mediated dysfunction of endothelial cells. J
  retention of methylsulphonyl metabolite. Xenobiotica,                Biochem Mol Toxicol, 13(2):83–91. doi:10.1002/


404
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 567
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18267 Page 564 of
                                                              620
                                                                                        Polychlorinated biphenyls


  (SICI)1099-0461(1999)13:2<83::AID-JBT4>3.0.CO;2-7              Sci Technol, 40(12):3696–703. doi:10.1021/es0525657
  PMID:9890193                                                   PMID:16830529
Herrmann S, Seidelin M, Bisgaard HC, Vang O (2002).            Hovander L, Malmberg T, Athanasiadou M, Athanassiadis
  Indolo[3,2-b]carbazole inhibits gap junctional intercel-       I, Rahm S, Bergman A et al. (2002). Identification of
  lular communication in rat primary hepatocytes and             hydroxylated PCB metabolites and other phenolic
  acts as a potential tumor promoter. Carcinogenesis,            halogenated pollutants in human blood plasma. Arch
  23(11):1861–8.             doi:10.1093/carcin/23.11.1861       Environ Contam Toxicol, 42(1):105–17. doi:10.1007/
  PMID:12419834                                                  s002440010298 PMID:11706375
Hill RN, Erdreich LS, Paynter OE, Roberts PA, Rosenthal        Høyer AP, Gerdes AM, Jørgensen T, Rank F, Hartvig HB
  SL, Wilkinson CF (1989). Thyroid follicular cell               (2002). Organochlorines, p53 mutations in relation to
  carcinogenesis. Fundam Appl Toxicol, 12(4):629–97.             breast cancer risk and survival. A Danish cohort-nested
  doi:10.1016/0272-0590(89)90001-8 PMID:2663577                  case-controls study. Breast Cancer Res Treat, 71(1):59–
Hines RN (2008). The ontogeny of drug metabolism                 65. doi:10.1023/A:1013340327099 PMID:11859874
  enzymes and implications for adverse drug events             Hsia MT, Lin FS, Allen JR (1978). Comparative mutagen-
  Pharmacol Ther, 118:250–267.                                   icity and toxic effects of 2,5,2ƍ,5ƍ-tetrachlorobiphenyl
Hjelmborg PS, Ghisari M, Bonefeld-Jørgensen EC                   and its metabolites in bacterial and mammalian
  (2006). SPE-HPLC purification of endocrine-dis-                test systems. Res Commun Chem Pathol Pharmacol,
  rupting compounds from human serum for assess-                 21(3):485–96. PMID:151904
  ment of xenoestrogenic activity. Anal Bioanal Chem,          Hu X, Adamcakova-Dodd A, Lehmler HJ, Hu D, Kania-
  385(5):875–87.           doi:10.1007/s00216-006-0463-9         Korwel I, Hornbuckle KC et al. (2010). Time course
  PMID:16791568                                                  of congener uptake and elimination in rats after
Ho PW, Garner CE, Ho JW, Leung KC, Chu AC, Kwok KH               short-term inhalation exposure to an airborne poly-
  et al. (2008). Estrogenic phenol and catechol metabo-          chlorinated biphenyl (PCB) mixture. Environ Sci
  lites of PCBs modulate catechol-O-methyltransferase            Technol, 44(17):6893–900. doi:10.1021/es101274b
  expression via the estrogen receptor: potential contri-        PMID:20698547
  bution to cancer risk. Curr Drug Metab, 9(4):304–9.          Hughes MF, Shrivastava SP, Sumler MR, Edwards BC,
  doi:10.2174/138920008784220600 PMID:18473748                   Goodwin JH, Shah PV et al. (1992). Dermal absorp-
Hochstenbach K, van Leeuwen DM, Gmuender H, Stølevik             tion of chemicals: effect of application of chem-
  SB, Nygaard UC, Løvik M et al. (2010). Transcriptomic          icals as a solid, aqueous paste, suspension, or in
  profile indicative of immunotoxic exposure: in                 volatile vehicle. J Toxicol Environ Health, 37(1):57–71.
  vitro studies in peripheral blood mononuclear cells.           doi:10.1080/15287399209531657 PMID:1522614
  Toxicol Sci, 118(1):19–30. doi:10.1093/toxsci/kfq239         Hung WT, Lambert GH, Huang P-W, Patterson DG Jr,
  PMID:20702593                                                  Guo YL (2013). Genetic susceptibility to dioxin-like
Holsapple MP, Pitot HC, Cohen SM, Boobis AR, Klaunig             chemicals’ induction of cytochrome P4501A2 in
  JE, Pastoor T et al. (2006). Mode of action in relevance       the human adult linked to specific AhRR polymor-
  of rodent liver tumors to human cancer risk. Toxicol Sci,      phism. Chemosphere, 90(9):2358–64. doi:10.1016/j.
  89(1):51–6. doi:10.1093/toxsci/kfj001 PMID:16221960            chemosphere.2012.10.026 PMID:23168330
Hori S, Obana H, Kashimoto T, Otake T, Nishimura H,            IARC (1978). Polychlorinated biphenyls and polybro-
  Ikegami N et al. (1982). Effect of polychlorinated biphe-      minated biphenyls. IARC Monogr Eval Carcinog Risk
  nyls and polychlorinated quaterphenyls in Cynomolgus           Chem Hum, 18:1–124. PMID:215509
  monkey (Macaca fascicularis). Toxicology, 24(2):123–         IARC (2012). Chemical agents and related occupations.
  39. doi:10.1016/0300-483X(82)90051-8 PMID:6814017              IARC Monogr Eval Carcinog Risks Hum, 100F:1–599.
Horváthová M, Jahnová E, Palkovičová L, Trnovec T,               PMID:23189753
  Hertz-Picciotto I (2011a). The kinetics of cell surface      Imanishi J, Nomura H, Matsubara M, Kita M, Won SJ,
  receptor expression in children perinatally exposed to         Mizutani T et al. (1980). Effect of polychlorinated
  polychlorinated biphenyls. J Immunotoxicol, 8(4):367–          biphenyl on viral infections in mice. Infect Immun,
  80. doi:10.3109/1547691X.2011.620037 PMID:22047017             29(1):275–7. PMID:6156912
Horváthová M, Jahnová E, Palkovičová L, Trnovec T,             Imsilp K, Hansen L (2005). PCB profiles in mouse skin
  Hertz-Picciotto I (2011b). Dynamics of lymphocyte              biopsies and fat from an environmental mixture.
  subsets in children living in an area polluted by poly-        Environ Toxicol Pharmacol, 19:71–84. doi:10.1016/j.
  chlorinated biphenyls. J Immunotoxicol, 8(4):333–45.           etap.2004.04.007 PMID:21783463
  doi:10.3109/1547691X.2011.615767 PMID:22013978               Ingelman-Sundberg M, Sim SC, Gomez A, Rodriguez-
Hovander L, Linderholm L, Athanasiadou M, Athanassiadis          Antona C (2007). Influence of cytochrome P450
  I, Bignert A, Fängström B et al. (2006). Levels of PCBs        polymorphisms on drug therapies: pharmacoge-
  and their metabolites in the serum of residents of a           netic, pharmacoepigenetic and clinical aspects.
  highly contaminated area in eastern Slovakia. Environ


                                                                                                                    405
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 568
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18268 Page 565 of
                                                               620
IARC MONOGRAPH – 107


   Pharmacol Ther, 116(3):496–526. doi:10.1016/j.               Julvez J, Debes F, Weihe P, Choi AL, Grandjean P (2011).
   pharmthera.2007.09.004 PMID:18001838                            Thyroid dysfunction as a mediator of organochlorine
Inomata T, Sekiguchi M, Hirayama S, Akahori F, Shirai              neurotoxicity in preschool children. Environ Health
   M, Kashiwazaki N et al. (2009). An assessment of muta-          Perspect, 119(10):1429–35. doi:10.1289/ehp.1003172
   genic effect of 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB            PMID:21719373
   126) in muta mouse fetuses J Vet Med Sci, 71(4):529–33.      Jusko TA, Sonneborn D, Palkovicova L, Kocan A, Drobna
   doi:10.1292/jvms.71.529 PMID:19420863                           B, Trnovec T et al. (2012). Pre- and postnatal poly-
Iwanowicz LR, Blazer VS, McCormick SD, Vanveld PA,                 chlorinated biphenyl concentrations and longitudinal
   Ottinger CA (2009). Aroclor 1248 exposure leads to              measures of thymus volume in infants. Environ Health
   immunomodulation, decreased disease resistance and              Perspect, 120(4):595–600. doi:10.1289/ehp.1104229
   endocrine disruption in the brown bullhead, Ameiurus            PMID:22275729
   nebulosus. Aquat Toxicol, 93(1):70–82. doi:10.1016/j.        Kalina I, Srám RJ, Konecná H, Ondrusseková A (1991).
   aquatox.2009.03.008 PMID:19406486                               Cytogenetic analysis of peripheral blood lymphocytes
Jacobus JA, Flor S, Klingelhutz A, Robertson LW, Ludewig           in workers occupationally exposed to polychlorinated
   G     (2008).     2-(4ƍ-chlorophenyl)-1,4-benzoquinone          biphenyls. Teratog Carcinog Mutagen, 11(2):77–82.
   increases the frequency of micronuclei and shortens             doi:10.1002/tcm.1770110203 PMID:1686676
   telomeres. Environ Toxicol Pharmacol, 25(2):267–72.          Kang K-S, Wilson MR, Hayashi T, Chang CC, Trosko
   doi:10.1016/j.etap.2007.10.022 PMID:18438462                    JE (1996). Inhibition of gap junctional intercellular
Jacobus JA, Wang B, Maddox C, Esch H, Lehmann L,                   communication in normal human breast epithe-
   Robertson LW et al. (2010). 3-Methylcholanthrene                lial cells after treatment with pesticides, PCBs, and
   (3-MC) and 4-chlorobiphenyl (PCB3) genotoxicity is              PBBs, alone or in mixtures. Environ Health Perspect,
   gender-related in Fischer 344 transgenic rats. Environ          104(2):192–200. PMID:8820588
   Int, 36(8):970–9. doi:10.1016/j.envint.2010.07.006           Kania-Korwel I, Garrison AW, Avants JK, Hornbuckle
   PMID:20739065                                                   KC, Robertson LW, Sulkowski WW et al. (2006).
Jakab M, Major J, Tompa A (1995). Follow up cytogenetic            Distribution of chiral PCBs in selected tissues in the
   analysis of peripheral blood lymphocytes in workers             laboratory rat. Environ Sci Technol, 40(12):3704–10.
   occupationally exposed to polychlorinated biphenyls.            doi:10.1021/es0602086 PMID:16830530
   Central Eur J Occup Environ Med, 1:206–216.                  Kania-Korwel I, Hrycay EG, Bandiera SM, Lehmler
James MO (2001). PCB: metabolism and metabolites . In:             H-J (2008). 2,2ƍ,3,3ƍ,6,6ƍ-Hexachlorobiphenyl (PCB
   Robertson LW, Hansen LG editors. Recent advances in             136) atropisomers interact enantioselectively with
   the Environmental Toxicology and Health Effects of PCB.         hepatic microsomal cytochrome P450 enzymes. Chem
   Lexington (KY): The University Press of Kentucky, pp.           Res Toxicol, 21(6):1295–303. doi:10.1021/tx800059j
   35–46.                                                          PMID:18494506
Jansen HT, Cooke PS, Porcelli J, Liu TC, Hansen LG (1993).      Karásek L, Hajslová J, Rosmus J, Hühnerfuss H (2007).
   Estrogenic and antiestrogenic actions of PCBs in the            Methylsulfonyl PCB and DDE metabolites and their
   female rat: in vitro and in vivo studies. Reprod Toxicol,       enantioselective gas chromatographic separation
   7(3):237–48.          doi:10.1016/0890-6238(93)90230-5          in human adipose tissues, seal blubber and pelican
   PMID:8318755                                                    muscle. Chemosphere, 67(9):S22–7. doi:10.1016/j.
Jeong YC, Walker NJ, Burgin DE, Kissling G, Gupta M,               chemosphere.2006.05.081 PMID:17215020
   Kupper L et al. (2008). Accumulation of M1dG DNA             Karin M (2006). Nuclear factor-kappaB in cancer devel-
   adducts after chronic exposure to PCBs, but not from            opment and progression. Nature, 441(7092):431–6.
   acute exposure to polychlorinated aromatic hydrocar-            doi:10.1038/nature04870 PMID:16724054
   bons. Free Radic Biol Med, 45(5):585–91. doi:10.1016/j.      Karmaus W, Brooks KR, Nebe T, Witten J, Obi-Osius N,
   freeradbiomed.2008.04.043 PMID:18534201                         Kruse H (2005). Immune function biomarkers in chil-
Johansson F, Allkvist A, Erixon K, Malmvärn A, Nilsson             dren exposed to lead and organochlorine compounds:
   R, Bergman A et al. (2004). Screening for genotoxicity          a cross-sectional study. Environ Health, 4(1):5
   using the DRAG assay: investigation of halogenated              doi:10.1186/1476-069X-4-5 PMID:15831097
   environmental contaminants. Mutat Res, 563(1):35–47.         Karmaus W, DeKoning EP, Kruse H, Witten J, Osius N
   doi:10.1016/j.mrgentox.2004.05.017 PMID:15324747                (2001a). Early childhood determinants of organochlo-
Johansson M, Nilsson S, Lund BO (1998). Interactions               rine concentrations in school-aged children. Pediatr
   between methylsulfonyl PCBs and the glucocorticoid              Res, 50(3):331–6. doi:10.1203/00006450-200109000-
   receptor. Environ Health Perspect, 106(12):769–72.              00007 PMID:11518819
   doi:10.1289/ehp.98106769 PMID:9831536                        Karmaus W, Kuehr J, Kruse H (2001b). Infections
Joksić G, Marković B (1992). [Cytogenetic changes in               and atopic disorders in childhood and organochlo-
   persons exposed to polychlorinated biphenyls] Arh Hig           rine exposure. Arch Environ Health, 56(6):485–92.
   Rada Toksikol, 43(1):29–35.Croatian PMID:1510614                doi:10.1080/00039890109602896 PMID:11958547


406
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 569
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18269 Page 566 of
                                                              620
                                                                                         Polychlorinated biphenyls


Karmaus W, Osuch JR, Landgraf J, Taffe B, Mikucki D,           Kimbrough RD, Squire RA, Linder RE, Strandberg JD,
  Haan P (2011). Prenatal and concurrent exposure to             Montalli RJ, Burse VW (1975). Induction of liver tumor
  halogenated organic compounds and gene expression              in Sherman strain female rats by polychlorinated
  of CYP17A1, CYP19A1, and oestrogen receptor alpha              biphenyl Aroclor 1260. J Natl Cancer Inst, 55(6):1453–9.
  and beta genes. Occup Environ Med, 68(6):430–7.                PMID:173869
  doi:10.1136/oem.2009.053249 PMID:20924025                    Knerr S, Schrenk D (2006). Carcinogenicity of “non-di-
Kato Y, Haraguchi K, Shibahara T, Masuda Y, Kimura               oxinlike” polychlorinated biphenyls. Crit Rev Toxicol,
  R (1998). Reduction of thyroid hormone levels by               36(9):663–94.           doi:10.1080/10408440600845304
  methylsulfonyl metabolites of polychlorinated                  PMID:17050081
  biphenyl congeners in rats. Arch Toxicol, 72(8):541–4.       Kodavanti PRS, Ward TR, Derr-Yellin EC, Mundy WR,
  doi:10.1007/s002040050540 PMID:9765071                         Casey AC, Bush B et al. (1998). Congener-specific
Kato Y, Haraguchi K, Shibahara T, Shinmura Y, Masuda Y,          distribution of polychlorinated biphenyls in brain
  Kimura R (2000). The induction of hepatic microsomal           regions, blood, liver, and fat of adult rats following
  UDP-glucuronosyltransferase by the methylsulfonyl              repeated exposure to Aroclor 1254. Toxicol Appl
  metabolites of polychlorinated biphenyl congeners in           Pharmacol, 153(2):199–210. doi:10.1006/taap.1998.8534
  rats. Chem Biol Interact, 125(2):107–15. doi:10.1016/          PMID:9878591
  S0009-2797(99)00168-4 PMID:10699571                          Koga N, Beppu M, Yoshimura H (1990). Metabolism
Kato Y, Haraguchi K, Shibahara T, Yumoto S, Masuda               in vivo of 3,4,5,3ƍ,4ƍ-pentachlorobiphenyl and toxi-
  Y, Kimura R (1999). Reduction of thyroid hormone               cological assessment of the metabolite in rats.
  levels by methylsulfonyl metabolites of tetra- and             J Pharmacobiodyn, 13(8):497–506. doi:10.1248/
  pentachlorinated biphenyls in male Sprague-Dawley              bpb1978.13.497 PMID:2132573
  rats. Toxicol Sci, 48(1):51–4. doi:10.1093/toxsci/48.1.51    Koller LD (1977). Enhanced polychlorinated biphenyl
  PMID:10330683                                                  lesions in Moloney leukemia virus-infected mice. Clin
Kato Y, Haraguchi K, Tomiyasu K, Hiroyuki Saito , Isogai         Toxicol, 11(1):107–16. doi:10.3109/15563657708989824
  M, Masuda Y et al. (1997). Structure-dependent induc-          PMID:406114
  tion of CYP2B1/2 by 3-methylsulfonyl metabolites of          Kopec AK, Burgoon LD, Ibrahim-Aibo D, Mets BD,
  polychlorinated biphenyl congeners in rats. Environ            Tashiro C, Potter D et al. (2010). PCB153-elicited hepatic
  Toxicol Pharmacol, 3(2):137–44. doi:10.1016/S1382-             responses in the immature, ovariectomized C57BL/6
  6689(97)00150-6 PMID:21781771                                  mice: comparative toxicogenomic effects of dioxin
Kawano M, Hasegawa J, Enomoto T, Onishi H, Nishio Y,             and non-dioxin-like ligands. Toxicol Appl Pharmacol,
  Matsuda M et al. (2005). Hydroxylated polychlorin-             243(3):359–71.              doi:10.1016/j.taap.2009.12.003
  ated biphenyls (OH-PCBs): recent advances in wild-             PMID:20005886
  life contamination study. Environ Sci, 12(6):315–24.         Korach KS, Sarver P, Chae K, McLachlan JA, McKinney JD
  PMID:16609671                                                  (1988). Estrogen receptor-binding activity of polychlo-
Keck G (1981). [Effects of the contamination by polychloro-      rinated hydroxybiphenyls: conformationally restricted
  biphenyls (PCBs) on the growth of the Ehrlich tumor            structural probes. Mol Pharmacol, 33(1):120–6.
  in mice (author’s transl)] Toxicol Eur Res, 3(5):229–36.       PMID:3122017
  PMID:6803399                                                 Kornbrust D, Dietz D (1985). Aroclor 1254 pretreatment
Kerkvliet NI, Kimeldorf DJ (1977). Antitumor activity of         effects on DNA repair in rat hepatocytes elicited by in
  a polychlorinated biphenyl mixture, Aroclor 1254, in           vivo or in vitro exposure to various chemicals. Environ
  rats inoculated with Walker 256 carcinosarcoma cells.          Mutagen, 7(6):857–70. doi:10.1002/em.2860070607
  J Natl Cancer Inst, 59(3):951–5. PMID:408506                   PMID:3933969
Kester MH, Bulduk S, Tibboel D, Meinl W, Glatt H,              Krutovskikh VA, Mesnil M, Mazzoleni G, Yamasaki H
  Falany CN et al. (2000). Potent inhibition of estrogen         (1995). Inhibition of rat liver gap junction intercellular
  sulfotransferase by hydroxylated PCB metabolites:              communication by tumor-promoting agents in vivo.
  a novel pathway explaining the estrogenic activity of          Association with aberrant localization of connexin
  PCBs. Endocrinology, 141(5):1897–900. doi:10.1210/             proteins. Lab Invest, 72(5):571–7. PMID:7745951
  endo.141.5.7530 PMID:10803601                                Kunz S, Schwarz M, Schilling B, Päpke O, Lehmler HJ,
Kikuchi M, Mikagi Y, Hashimoto M, Kojima T (1971). Two           Robertson LW et al. (2006). Tumor promoting potency
  autopsy cases of chronic chlorobiphenyls poisoning.            of PCBs 28 and 101 in rat liver. Toxicol Lett, 164(2):133–
  Fukuoka Acta Med., 62:89–103.                                  43. doi:10.1016/j.toxlet.2005.12.003 PMID:16426774
Kimbrough RD, Linder RE (1974). Induction of adenofi-          Kuratsune M (1989). Yusho, with reference to Yu-Cheng .
  brosis and hepatomas of the liver in BALB-cJ mice by           In: Kimbrough RD, Jensen AA editors. 2nd Ed. Topics
  polychlorinated biphenyls (Aroclor 1254). J Natl Cancer        in environmental Health 4: Halogenated biphenyls,
  Inst, 53(2):547–52. PMID:4367249                               terphenyls, naphthalenes, dibenzodioxins and related



                                                                                                                      407
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 570
   Case 2:15-cv-00201-SMJ             ECF No. 388-2          filed 01/28/20      PageID.18270 Page 567 of
                                                           620
IARC MONOGRAPH – 107


  products. Amsterdam, the Netherlands: Elsevier            Lehmler HJ, Harrad SJ, Hühnerfuss H, Kania-Korwel
  Science Publishers, pp. 381–400.                             I, Lee CM, Lu Z et al. (2010). Chiral polychlorinated
Kuratsune M, Yoshimura T, Matsuzaka J, Yamaguchi A             biphenyl transport, metabolism, and distribution: a
  (1971). Yusho, a poisoning caused by rice oil contam-        review. Environ Sci Technol, 44(8):2757–66. doi:10.1021/
  inated with polychlorinated biphenyls. HSMHA                 es902208u PMID:20384371
  Health Rep, 86(12):1083–91. doi:10.2307/4594392           Letcher RJ, Lemmen JG, van der Burg B, Brouwer A,
  PMID:5157795                                                 Bergman A, Giesy JP et al. (2002). In vitro antiest-
Kwon O, Lee E, Moon TC, Jung H, Lin CX, Nam KS et al.          rogenic effects of aryl methyl sulfone metabolites
  (2002). Expression of cyclooxygenase-2 and pro-in-           of polychlorinated biphenyls and 2,2-bis(4-chloro-
  flammatory cytokines induced by 2,2ƍ,4,4ƍ,5,5ƍ-hexa-         phenyl)-1,1-dichloroethene on 17beta-estradiol-in-
  chlorobiphenyl (PCB 153) in human mast cells requires        duced gene expression in several bioassay systems.
  NF-κ B activation. Biol Pharm Bull, 25(9):1165–8.            Toxicol Sci, 69(2):362–72. doi:10.1093/toxsci/69.2.362
  doi:10.1248/bpb.25.1165 PMID:12230110                        PMID:12377985
Laden F, Ishibe N, Hankinson SE, Wolff MS, Gertig DM,       Li Y, Millikan RC, Bell DA, Cui L, Tse CK, Newman B et al.
  Hunter DJ et al. (2002). Polychlorinated biphenyls,          (2005). Polychlorinated biphenyls, cytochrome P450
  cytochrome P450 1A1, and breast cancer risk in the           1A1 (CYP1A1) polymorphisms, and breast cancer risk
  Nurses’ Health Study. Cancer Epidemiol Biomarkers            among African American women and white women
  Prev, 11(12):1560–5. PMID:12496044                           in North Carolina: a population-based case-control
Langer P, Kočan A, Drobna B, Susienkova K, Radikova            study. Breast Cancer Res, 7(1):R12–8. doi:10.1186/
  Z, Huckova M et al. (2010). Polychlorinated biphenyls        bcr941 PMID:15642161
  and testosterone: age and congener related corre-         Liebl B, Schettgen T, Kerscher G, Broding HC, Otto
  lation approach in heavily exposed males. Endocr             A, Angerer J et al. (2004). Evidence for increased
  Regul, 44(3):109–14. doi:10.4149/endo_2010_03_109            internal exposure to lower chlorinated polychlorin-
  PMID:20799853                                                ated biphenyls (PCB) in pupils attending a contami-
Langer P, Kočan A, Drobna B, Susienkova K, Radikova Z,         nated school. Int J Hyg Environ Health, 207(4):315–24.
  Huckova M et al. (2012). Blood testosterone in middle        doi:10.1078/1438-4639-00296 PMID:15471095
  aged males heavily exposed to endocrine disruptors        Lin PH, Sangaiah R, Ranasinghe A, Upton PB, La DK,
  is decreasing more with HCB and p,p’-DDE related             Gold A et al. (2000). Formation of quinonoid-derived
  to BMI and lipids, but not with Σ15PCBs. Endocr              protein adducts in the liver and brain of Sprague-
  Regul, 46(2):51–9. doi:10.4149/endo_2012_02_51               Dawley rats treated with 2,2ƍ,5, 5ƍ-tetrachlorobiphenyl.
  PMID:22540852                                                Chem Res Toxicol, 13(8):710–8. doi:10.1021/tx000030f
Lans MC, Klasson-Wehler E, Willemsen M, Meussen                PMID:10956058
  E, Safe S, Brouwer A (1993). Structure-dependent,         Linderholm L, Park JS, Kocan A, Trnovec T, Athanasiadou
  competitive interaction of hydroxy-polychlorobiphe-          M, Bergman K et al. (2007). Maternal and cord
  nyls, -dibenzo-p-dioxins and -dibenzofurans with             serum exposure to PCB and DDE methyl sulfone
  human transthyretin. Chem Biol Interact, 88(1):7–21.         metabolites in eastern Slovakia. Chemosphere,
  doi:10.1016/0009-2797(93)90081-9 PMID:8330325                69(3):403–10. doi:10.1016/j.chemosphere.2007.04.081
Larsson C, Ellerichmann T, Hühnerfuss H, Bergman               PMID:17574648
  A (2002). Chiral PCB methyl sulfones in rat tissues       Lindström G, Hooper K, Petreas M, Stephens R, Gilman A
  after exposure to technical PCBs. Environ Sci Technol,       (1995). Workshop on perinatal exposure to dioxin-like
  36(13):2833–8. doi:10.1021/es025512n PMID:12144255           compounds. I. Summary. Environ Health Perspect,
Lawton RW, Ross MR, Feingold J, Brown JF Jr (1985).            103:Suppl 2: 135–42. doi:10.1289/ehp.95103s2135
  Effects of PCB exposure on biochemical and hema-             PMID:7614935
  tological findings in capacitor workers. Environ          Liu S, Li S, Du Y (2010). Polychlorinated biphenyls (PCBs)
  Health Perspect, 60:165–84. doi:10.1289/ehp.8560165          enhance metastatic properties of breast cancer cells
  PMID:2863133                                                 by activating Rho-associated kinase (ROCK). PLoS
Lecavalier P, Chu I, Yagminas A, Villeneuve DC, Poon           ONE, 5(6):e11272 doi:10.1371/journal.pone.0011272
  R, Feeley M et al. (1997). Subchronic toxicity of            PMID:20585605
  2,2ƍ,3,3ƍ,4,4ƍ-hexachlorobiphenyl in rats. J Toxicol      Liu Y, Apak TI, Lehmler HJ, Robertson LW, Duffel
  Environ Health, 51(3):265–77. PMID:9183382                   MW (2006). Hydroxylated polychlorinated biphe-
Lehmann L, Esch HL, Kirby PA, Robertson LW, Ludewig            nyls are substrates and inhibitors of human hydrox-
  G (2007). 4-monochlorobiphenyl (PCB3) induces                ysteroid sulfotransferase SULT2A1. Chem Res Toxicol,
  mutations in the livers of transgenic Fisher 344 rats.       19(11):1420–5. doi:10.1021/tx060160+ PMID:17112228
  Carcinogenesis, 28(2):471–8. doi:10.1093/carcin/bgl157    Liu Y, Smart JT, Song Y, Lehmler HJ, Robertson LW,
  PMID:16950798                                                Duffel MW (2009). Structure-activity relationships for
                                                               hydroxylated polychlorinated biphenyls as substrates


408
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 571
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18271 Page 568 of
                                                             620
                                                                                        Polychlorinated biphenyls


  and inhibitors of rat sulfotransferases and modifica-         potential mode(s) of action. Toxicol Sci, 76(1):102–11.
  tion of these relationships by changes in thiol status.       doi:10.1093/toxsci/kfg209 PMID:12915713
  Drug Metab Dispos, 37(5):1065–72. doi:10.1124/              Maddox C, Wang B, Kirby PA, Wang K, Ludewig G
  dmd.108.026021 PMID:19196841                                  (2008). Mutagenicity of 3-methylcholanthrene, PCB3,
Loose LD, Silkworth JB, Mudzinski SP, Pittman KA, Benitz        and 4-OH-PCB3 in the lung of transgenic Big Blue rats.
  KF, Mueller W (1979). Modification of the immune              Environ Toxicol Pharmacol, 25(2):260–6. doi:10.1016/j.
  response by organochlorine xenobiotics. Drug Chem             etap.2007.10.021 PMID:18438460
  Toxicol, 2(1–2):111–32. doi:10.3109/01480547908993185       Maervoet J, Covaci A, Schepens P, Sandau CD, Letcher
  PMID:121284                                                   RJ (2004). A reassessment of the nomenclature of
Lü YC, Wu YC (1985). Clinical findings and immunolog-           polychlorinated biphenyl (PCB) metabolites. Environ
  ical abnormalities in Yu-Cheng patients. Environ Health       Health Perspect, 112(3):291–4. doi:10.1289/ehp.6409
  Perspect, 59:17–29. doi:10.2307/3429869 PMID:3921359          PMID:14998742
Lu Z, Lee EY, Robertson LW, Glauert HP, Spear BT (2004).      Mahy BWJ, Barrett T, Evans S, Anderson EC, Bostock CJ
  Effect of 2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl (PCB-153)         (1988). Characterization of a seal morbillivirus. Nature,
  on hepatocyte proliferation and apoptosis in mice             336(6195):115–6. doi:10.1038/336115a0 PMID:3185731
  deficient in the p50 subunit of the transcription factor    Major J, Jakab MG, Tompa A (1999). The frequency of
  NF-kappaB. Toxicol Sci, 81(1):35–42. doi:10.1093/             induced premature centromere division in human
  toxsci/kfh193 PMID:15201435                                   populations occupationally exposed to genotoxic
Lu Z, Tharappel JC, Lee EY, Robertson LW, Spear BT,             chemicals. Mutat Res, 445(2):241–9. doi:10.1016/S1383-
  Glauert HP (2003). Effect of a single dose of polychlo-       5718(99)00129-1 PMID:10575433
  rinated biphenyls on hepatic cell proliferation and         Marabini L, Calò R, Fucile S (2011). Genotoxic effects of
  the DNA binding activity of NF-kappaB and AP-1 in             polychlorinated biphenyls (PCB 153, 138, 101, 118) in a
  rats. Mol Carcinog, 37(4):171–80. doi:10.1002/mc.10135        fish cell line (RTG-2). Toxicol In Vitro, 25(5):1045–52.
  PMID:12891626                                                 doi:10.1016/j.tiv.2011.04.004 PMID:21504788
Lubet RA, Lemaire BN, Avery D, Kouri RE (1986).               Marlowe JL, Puga A (2005). Aryl hydrocarbon receptor,
  Induction of immunotoxicity in mice by polyhalogen-           cell cycle regulation, toxicity, and tumorigenesis. J
  ated biphenyls. Arch Toxicol, 59(2):71–7. doi:10.1007/        Cell Biochem, 96(6):1174–84. doi:10.1002/jcb.20656
  BF00286726 PMID:3092783                                       PMID:16211578
Ludewig G (2001). Cancer initiation by PCBs . In:             Maroni M, Colombi A, Arbosti G, Cantoni S, Foa V
  Robertson LW, Hansen LG editors. PCBs: Recent                 (1981a). Occupational exposure to polychlorinated
  advances in environmental toxicology and health effects.      biphenyls in electrical workers. II. Health effects. Br J
  Lexington (KY): The University of Kentucky Press, pp.         Ind Med, 38(1):55–60. PMID:6451237
  337–354.                                                    Maroni M, Colombi A, Cantoni S, Ferioli E, Foa V (1981b).
Ludewig G, Esch H, Robertson LW (2007). Polyhalogenierte        Occupational exposure to polychlorinated biphenyls in
  Bi- und Terphenyle . In: Dunkelberg H, Gebel T, Hartwig       electrical workers. I. Environmental and blood poly-
  A editors. Handbuch der Lebensmitteltoxikologie.              chlorinated biphenyls concentrations. Br J Ind Med,
  Weinheim: Wiley-VCH Weinheim, pp. 1031–1094.                  38(1):49–54. PMID:6781529
Luecke S, Backlund M, Jux B, Esser C, Krutmann J,             Martin LA, Wilson DT, Reuhl KR, Gallo MA, Klaassen
  Rannug A (2010). The aryl hydrocarbon receptor                CD (2012). Polychlorinated biphenyl congeners that
  (AHR), a novel regulator of human melanogenesis.              increase the glucuronidation and biliary excretion of
  Pigment Cell Melanoma Res, 23(6):828–33. doi:10.1111/         thyroxine are distinct from the congeners that enhance
  j.1755-148X.2010.00762.x PMID:20973933                        the serum disappearance of thyroxine. Drug Metab
Lundgren K, Andries M, Thompson C, Lucier GW (1987).            Dispos, 40(3):588–95. doi:10.1124/dmd.111.042796
  alpha-Naphthoflavone metabolized by 2,3,7,8-tetra-            PMID:22187485
  chlorodibenzo(p)dioxin-induced rat liver microsomes:        Martin WJ 2nd, Gadek JE, Hunninghake GW, Crystal
  a potent clastogen in Chinese hamster ovary cells.            RG (1981). Oxidant injury of lung parenchymal cells.
  Cancer Res, 47(14):3662–6. PMID:3594431                       J Clin Invest, 68(5):1277–88. doi:10.1172/JCI110374
Lundgren K, Collman GW, Wang-Wuu S, Tiernan T,                  PMID:7298852
  Taylor M, Thompson CL et al. (1988). Cytogenetic and        Mason ME, Okey AB (1982). Cytosolic and nuclear binding
  chemical detection of human exposure to polyhalogen-          of 2,3,7,8-tetrachlorodibenzo-p-dioxin to the Ah
  ated aromatic hydrocarbons. Environ Mol Mutagen,              receptor in extra-hepatic tissues of rats and mice. Eur
  11(1):1–11. doi:10.1002/em.2850110103 PMID:3338440            J Biochem, 123(1):209–15. doi:10.1111/j.1432-1033.1982.
Machala M, Bláha L, Vondrácek J, Trosko JE, Scott J,            tb06518.x PMID:6279396
  Upham BL (2003). Inhibition of gap junctional inter-        Masuda Y (2001). Fate of PCDF/PCB congeners and change
  cellular communication by noncoplanar polychlorin-            of clinical symptoms in patients with Yusho PCB
  ated biphenyls: inhibitory potencies and screening for


                                                                                                                    409
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 572
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20       PageID.18272 Page 569 of
                                                             620
IARC MONOGRAPH – 107


  poisoning for 30 years. Chemosphere, 43(4–7):925–30.        Meerts IA, Assink Y, Cenijn PH, Van Den Berg JH,
  doi:10.1016/S0045-6535(00)00452-5 PMID:11372885               Weijers BM, Bergman A et al. (2002). Placental transfer
Matthews HB, Anderson MW (1975a). The distribution              of a hydroxylated polychlorinated biphenyl and effects
  and excretion of 2,4,5,2ƍ,5ƍ-pentachlorobiphenyl in the       on fetal and maternal thyroid hormone homeostasis
  rat. Drug Metab Dispos, 3(3):211–9. PMID:238820               in the rat. Toxicol Sci, 68(2):361–71. doi:10.1093/
Matthews HB, Anderson MW (1975b). Effect of chlorin-            toxsci/68.2.361 PMID:12151632
  ation on the distribution and excretion of polychlo-        Meerts IA, Hoving S, van den Berg JH, Weijers BM, Swarts
  rinated biphenyls. Drug Metab Dispos, 3(5):371–80.            HJ, van der Beek EM et al. (2004). Effects of in utero
  PMID:241618                                                   exposure to 4-hydroxy-2,3,3ƍ,4ƍ,5-pentachlorobiphenyl
Matthews HB, Dedrick RL (1984). Pharmacokinetics                (4-OH-CB107) on developmental landmarks, steroid
  of PCBs. Annu Rev Pharmacol Toxicol, 24(1):85–                hormone levels, and female estrous cyclicity in rats.
  103.          doi:10.1146/annurev.pa.24.040184.000505         Toxicol Sci, 82(1):259–67. doi:10.1093/toxsci/kfh251
  PMID:6428301                                                  PMID:15310862
Matthews HB, Domanski JJ, Guthrie FE (1976). Hair             Meigs JW, Albom JJ, Kartin BL (1954). Chloracne from
  and its associated lipids as an excretory pathway for         an unusual exposure to arochlor. J Am Med Assoc,
  chlorinated hydrocarbons. Xenobiotica, 6(7):425–9.            154(17):1417–8. doi:10.1001/jama.1954.02940510017007
  doi:10.3109/00498257609151655 PMID:826029                     PMID:13151867
Mayes BA, McConnell EE, Neal BH, Brunner MJ,                  Meisner LF, Roloff B, Sargent L, Pitot H (1992). Interactive
  Hamilton SB, Sullivan TM et al. (1998). Comparative           cytogenetic effects on rat bone-marrow due to chronic
  carcinogenicity in Sprague-Dawley rats of the poly-           ingestion of 2,5,2ƍ,5ƍ and 3,4,3ƍ,4ƍ PCBs. Mutat Res,
  chlorinated biphenyl mixtures Aroclors 1016, 1242,            283(3):179–83.       doi:10.1016/0165-7992(92)90105-Q
  1254, and 1260. Toxicol Sci, 41(1):62–76. PMID:9520342        PMID:1383786
McAuliffe ME, Williams PL, Korrick SA, Altshul LM,            Melino G, Vernole P, Antinori M et al. (1992).
  Perry MJ (2012). Environmental exposure to polychlo-          Immunological and cytogenetic damage in workers
  rinated biphenyls and p,pƍ-DDE and sperm sex-chromo-          accidentally exposed to polychlorinated biphenyls (pcb).
  some disomy. Environ Health Perspect, 120(4):535–40.          Clinical Chemistry and Enzymology Communications,
  doi:10.1289/ehp.1104017 PMID:22189045                         4:341–353.
McCready D, Aronson KJ, Chu W, Fan W, Vesprini D,             Mes J, Arnold DL, Bryce F (1994). Determination of poly-
  Narod SA (2004). Breast tissue organochlorine levels          chlorinated biphenyls in postpartum blood, adipose
  and metabolic genotypes in relation to breast cancer          tissue, and milk from female rhesus monkeys and their
  risk Canada. Cancer Causes Control, 15(4):399–                offspring after prolonged dosing with Aroclor 1254.
  418.         doi:10.1023/B:CACO.0000027505.32564.c2           J Anal Toxicol, 18(1):29–35. doi:10.1093/jat/18.1.29
  PMID:15141140                                                 PMID:8127081
McGraw JE Sr, Waller DP (2006). Specific human CYP            Mes J, Arnold DL, Bryce F (1995a). Postmortem tissue
  450 isoform metabolism of a pentachlorobiphenyl               levels of polychlorinated biphenyls in female rhesus
  (PCB-IUPAC# 101). Biochem Biophys Res Commun,                 monkeys after more than six years of daily dosing with
  344(1):129–33.            doi:10.1016/j.bbrc.2006.03.122      Aroclor 1254 and in their non-dosed offspring. Arch
  PMID:16616008                                                 Environ Contam Toxicol, 29(1):69–76. doi:10.1007/
McGraw JE Sr, Waller DP (2009). The role of African             BF00213089 PMID:7794014
  American ethnicity and metabolism in sentinel               Mes J, Arnold DL, Bryce F (1995b). The elimination
  polychlorinated biphenyl congener serum levels.               and estimated half-lives of specific polychlorinated
  Environ Toxicol Pharmacol, 27(1):54–61. doi:10.1016/j.        biphenyl congeners from the blood of female monkeys
  etap.2008.08.008 PMID:20047000                                after discontinuation of daily dosing with Aroclor
McLean MR, Bauer U, Amaro AR, Robertson LW (1996a).             1254. Chemosphere, 30(4):789–800. doi:10.1016/0045-
  Identification of catechol and hydroquinone metabo-           6535(94)00408-M PMID:7889352
  lites of 4-monochlorobiphenyl. Chem Res Toxicol,            Miller VM, Sanchez-Morrissey S, Brosch KO, Seegal RF
  9(1):158–64. doi:10.1021/tx950083a PMID:8924585               (2012). Developmental coexposure to polychlorin-
McLean MR, Robertson LW, Gupta RC (1996b). Detection            ated biphenyls and polybrominated diphenyl ethers
  of PCB adducts by the 32P-postlabeling technique.             has additive effects on circulating thyroxine levels in
  Chem Res Toxicol, 9(1):165–71. doi:10.1021/tx9500843          rats. Toxicol Sci, 127:76–83. doi:10.1093/toxsci/kfs089
  PMID:8924587                                                  PMID:22345314
McMahon RE, Cline JC, Thompson CZ (1979). Assay of            Mills SA 3rd, Thal DI, Barney J (2007). A summary of
  855 test chemicals in ten tester strains using a new          the 209 PCB congener nomenclature. Chemosphere,
  modification of the Ames test for bacterial mutagens.         68(9):1603–12. doi:10.1016/j.chemosphere.2007.03.052
  Cancer Res, 39(3):682–93. PMID:371791                         PMID:17499337



410
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 573
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20      PageID.18273 Page 570 of
                                                               620
                                                                                         Polychlorinated biphenyls


Mio T, Sumino K (1985). Mechanism of biosyn-                    Murphy KA, Quadro L, White LA (2007). The intersection
  thesis of methylsulfones from PCBs and related                  between the aryl hydrocarbon receptor (AhR)- and reti-
  compounds. Environ Health Perspect, 59:129–35.                  noic acid-signalling pathways. Vitam Horm, 75:33–67.
  doi:10.2307/3429885 PMID:3921355                                doi:10.1016/S0083-6729(06)75002-6 PMID:17368311
Mitchell MM, Woods R, Chi LH, Schmidt RJ, Pessah IN,            Murray GI, Melvin WT, Greenlee WF, Burke MD
  Kostyniak PJ et al. (2012). Levels of select PCB and PBDE       (2001). Regulation, function, and tissue-specific
  congeners in human postmortem brain reveal possible             expression of cytochrome P450 CYP1B1. Annu Rev
  environmental involvement in 15q11-q13 duplication              Pharmacol Toxicol, 41(1):297–316. doi:10.1146/annurev.
  autism spectrum disorder. Environ Mol Mutagen,                  pharmtox.41.1.297 PMID:11264459
  53(8):589–98. doi:10.1002/em.21722 PMID:22930557              Nagayama J, Nagayama M, Haraguchi K, Kuroki H,
Miyazaki W, Iwasaki T, Takeshita A, Kuroda Y, Koibuchi            Masuda Y (1995). Influence of five methylsulphonyl
  N (2004). Polychlorinated biphenyls suppress thyroid            PCB congeners on frequency of micronucleated
  hormone receptor-mediated transcription through                 cells in cultured human lymphocytes by cytokinesis
  a novel mechanism. J Biol Chem, 279(18):18195–202.              block method. Fukuoka Igaku Zasshi, 86(5):190–6.
  doi:10.1074/jbc.M310531200 PMID:14985366                        PMID:7628807
Morales NM, Matthews HB (1979). In vivo binding of              Nagayama J, Nagayama M, Haraguchi K, Kuroki H, Masuda
  2,3,6,2ƍ,3ƍ,6ƍ-hexachlorobiphenyl and 2,4,5,2ƍ,4ƍ,5ƍ-hexa-      Y (1999). Induction of sister chromatid exchanges in
  chlorobiphenyl to mouse liver macromolecules.                   cultured human lymphocytes with methylsulphonyl
  Chem Biol Interact, 27(1):99–110. doi:10.1016/0009-             PCB congeners. Fukuoka Igaku Zasshi, 90(5):238–45.
  2797(79)90153-4 PMID:113111                                     PMID:10396880
Morse DC, Van Bladeren PJ, Klasson-Wehler E,                    Nagayama J, Nagayama M, Iida T, Hirakawa H, Matsueda
  Brouwer A (1995). beta-Naphthoflavone- and                      T, Masuda Y (1994). Effects of highly toxic organ-
  self-induced metabolism of 3,3ƍ,4,4ƍ-tetrachlorobi-             ochlorine compounds retained in human body on
  phenyl in hepatic microsomes of the male, pregnant              induction of sister chromatid exchanges in cultured
  female and foetal rat. Xenobiotica, 25(3):245–60.               human lymphocytes. Chemosphere, 29(9–11):2349–54.
  doi:10.3109/00498259509061849 PMID:7618351                      doi:10.1016/0045-6535(94)90403-0 PMID:7850383
Morse DC, Wehler EK, Wesseling W, Koeman JH, Brouwer            Nagayama J, Nagayama M, Iida T, Hirakawa H, Matsueda
  A (1996). Alterations in rat brain thyroid hormone              T, Ohki M et al. (2001). Comparison between “Yusho”
  status following pre- and postnatal exposure to poly-           patients and healthy Japanese in contamination level of
  chlorinated biphenyls (Aroclor 1254). Toxicol Appl              dioxins and related chemicals and frequency of sister
  Pharmacol, 136(2):269–79. doi:10.1006/taap.1996.0034            chromatid exchanges. Chemosphere, 43(4–7):931–6.
  PMID:8619235                                                    doi:10.1016/S0045-6535(00)00453-7 PMID:11372886
Moser GA, McLachlan MS (2001). The influence of                 Nakanishi Y, Nomoto Y, Matsuki A, Kunitake R, Hara N
  dietary concentration on the absorption and excre-              (1995). Effect of polychlorinated biphenyls and poly-
  tion of persistent lipophilic organic pollutants in the         chlorinated dibenzofurans on leukocyte in peripheral
  human intestinal tract. Chemosphere, 45(2):201–11.              blood and bronchoalveolar lavage fluid. Fukuoka Igaku
  doi:10.1016/S0045-6535(00)00551-8 PMID:11572612                 Zasshi, 86(5):261–6. PMID:7628818
Moysich KB, Shields PG, Freudenheim JL, Schisterman             Nakanishi Y, Shigematsu N, Kurita Y, Matsuba K, Kanegae
  EF, Vena JE, Kostyniak P et al. (1999). Polychlorinated         H, Ishimaru S et al. (1985). Respiratory involvement
  biphenyls, cytochrome P4501A1 polymorphism, and                 and immune status in yusho patients. Environ Health
  postmenopausal breast cancer risk. Cancer Epidemiol             Perspect, 59:31–6. doi:10.2307/3429870 PMID:3921360
  Biomarkers Prev, 8(1):41–4. PMID:9950238                      Narayanan PK, Carter WO, Ganey PE, Roth RA, Voytik-
Muangmoonchai R, Smirlis D, Wong SC, Edwards M,                   Harbin SL, Robinson JP (1998). Impairment of human
  Phillips IR, Shephard EA (2001). Xenobiotic induc-              neutrophil oxidative burst by polychlorinated biphe-
  tion of cytochrome P450 2B1 (CYP2B1) is mediated                nyls: inhibition of superoxide dismutase activity. J
  by the orphan nuclear receptor constitutive andros-             Leukoc Biol, 63(2):216–24. PMID:9468280
  tane receptor (CAR) and requires steroid co-activator         Nath RG, Randerath E, Randerath K (1991). Short-
  1 (SRC-1) and the transcription factor Sp1. Biochem             term effects of the tumor promoting polychlorinated
  J, 355(Pt 1):71–8. doi:10.1042/0264-6021:3550071                biphenyl mixture, Aroclor 1254, on I-compounds in
  PMID:11256950                                                   liver, kidney and lung DNA of male Sprague-Dawley
Murk A, Morse D, Boon J, Brouwer A (1994). In vitro               rats. Toxicology, 68(3):275–89. doi:10.1016/0300-
  metabolism of 3,3ƍ,4,4ƍ-tetrachlorobiphenyl in rela-            483X(91)90075-C PMID:1896999
  tion to ethoxyresorufin-O-deethylase activity in liver        Naugler WE, Sakurai T, Kim S, Maeda S, Kim K,
  microsomes of some wildlife species and rat. Eur J              Elsharkawy AM et al. (2007). Gender disparity in liver
  Pharmacol, 270(2–3):253–61. PMID:8039554                        cancer due to sex differences in MyD88-dependent



                                                                                                                    411
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 574
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20       PageID.18274 Page 571 of
                                                              620
IARC MONOGRAPH – 107


  IL-6 production. Science, 317(5834):121–4. doi:10.1126/        2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD) (CAS
  science.1140485 PMID:17615358                                  No. 1746–01–6) in female Harlan Sprague-Dawley rats
Nesaretnam K, Corcoran D, Dils RR, Darbre P (1996).              (Gavage Studies). Natl Toxicol Program Tech Rep Ser,
  3,4,3ƍ4ƍ-Tetrachlorobiphenyl acts as an estrogen in vitro      521(521):4–232. PMID:16835633
  and in vivo. Mol Endocrinol, 10(8):923–36. doi:10.1210/      NTP; National Toxicology Program(2006f). Toxicology
  me.10.8.923 PMID:8843409                                       and carcinogenesis studies of 2,3,4,7,8-pentachlo-
Ng CH, Janoo-Gilani R, Sipahimalani P, Gallagher RP,             rodibenzofuran (PeCDF) (Cas No. 57117–31–4) in
  Gascoyne RD, Connors JM et al. (2010). Interaction             female Harlan Sprague-Dawley rats (gavage studies).
  between organochlorines and the AHR gene, and                  Natl Toxicol Program Tech Rep Ser, 525(525):1–198.
  risk of non-Hodgkin lymphoma. Cancer Causes                    PMID:17160103
  Control, 21(1):11–22. doi:10.1007/s10552-009-9429-5          NTP; National Toxicology Program(2006g). Toxicology
  PMID:19821039                                                  and carcinogenesis studies of a mixture of 2,3,7,8-tetra-
Nilsson B, Ramel C (1974). Genetic tests on Drosophila           chlorodibenzo-p-dioxin (TCDD) (Cas No. 1746–01–6),
  melanogaster with polychlorinated biphenyls (PCB).             2,3,4,7,8-pentachlorodibenzofuran (PeCDF) (Cas No.
  Hereditas, 77(2):319–22. doi:10.1111/j.1601-5223.1974.         57117–31–4), and 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB
  tb00944.x PMID:4217330                                         126) (Cas No. 57465–28–8) in female Harlan Sprague-
Nims RW, Fox SD, Issaq HJ, Lubet RA (1994). Accumulation         Dawley rats (gavage studies). Natl Toxicol Program Tech
  and persistence of individual polychlorinated biphenyl         Rep Ser, 526(526):1–180. PMID:17342195
  congeners in liver, blood, and adipose tissue of rats        NTP; National Toxicology Program(2010). Toxicology
  following dietary exposure to Aroclor 1254. Arch               and carcinogenesis studies of 2,3ƍ,4,4ƍ,5-penta-
  Environ Contam Toxicol, 27(4):513–20. doi:10.1007/             chlorobiphenyl (PCB 118) (CAS No. 31508–00–6) in
  BF00214843 PMID:7811109                                        female harlan Sprague-Dawley rats (gavage studies).
Nordlund-Möller L, Andersson O, Ahlgren R, Schilling J,          Natl Toxicol Program Tech Rep Ser, 559(559):1–174.
  Gillner M, Gustafsson JA et al. (1990). Cloning, struc-        PMID:21383778
  ture, and expression of a rat binding protein for poly-      Oakley GG, Devanaboyina U, Robertson LW, Gupta RC
  chlorinated biphenyls. Homology to the hormonally              (1996a). Oxidative DNA damage induced by activation
  regulated progesterone-binding protein uteroglobin. J          of polychlorinated biphenyls (PCBs): implications for
  Biol Chem, 265(21):12690–3. PMID:2115524                       PCB-induced oxidative stress in breast cancer. Chem
NTP; National Toxicology Program(2006a). NTP toxi-               Res Toxicol, 9(8):1285–92. doi:10.1021/tx960103o
  cology and carcinogenesis studies of 3,3ƍ,4,4ƍ,5-penta-        PMID:8951230
  chlorobiphenyl (PCB 126) (CAS No. 57465–28–8) in             Oakley GG, Robertson LW, Gupta RC (1996b).
  female Harlan Sprague-Dawley rats (Gavage Studies).            Analysis of polychlorinated biphenyl-DNA adducts
  Natl Toxicol Program Tech Rep Ser, 520(520):4–246.             by 32P-postlabeling. Carcinogenesis, 17(1):109–14.
  PMID:16628245                                                  doi:10.1093/carcin/17.1.109 PMID:8565118
NTP; National Toxicology Program(2006b). NTP tech-             Öberg M, Sjödin A, Casabona H, Nordgren I, Klasson-
  nical report on the toxicology and carcinogenesis              Wehler E, Håkansson H (2002). Tissue distribution and
  studies of 2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl (PCB 153)         half-lives of individual polychlorinated biphenyls and
  (CAS No. 35065–27–1) in female Harlan Sprague-                 serum levels of 4-hydroxy-2,3,3ƍ,4ƍ,5-pentachlorobi-
  Dawley rats (Gavage studies). Natl Toxicol Program             phenyl in the rat. Toxicol Sci, 70(2):171–82. doi:10.1093/
  Tech Rep Ser, 529(529):4–168. PMID:16835634                    toxsci/70.2.171 PMID:12441362
NTP; National Toxicology Program(2006c). Toxicology            Odashima S (1976). The cooperative development in Japan
  and carcinogenesis studies of a binary mixture of              of methods for screening chemicals for carcinogenicity.
  3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB 126) (Cas No.             In: Bartsch R, Tomatis L editors. Screening tests for
  57465–28–8) and 2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl              chemical carcinogenesis. Scientific Publication Number
  (PCB 153) (CAS No. 35065–27–1) in female Harlan                12. Lyon, France: IARC, pp. 61–75.
  Sprague-Dawley rats (gavage studies). Natl Toxicol           Oesterle D, Deml E (1981). Promoting effect of various
  Program Tech Rep Ser, 530(530):1–258. PMID:17160104            PCBs and DDT on enzyme-altered islands in rat liver.
NTP; National Toxicology Program(2006d). Toxicology              Naunyn Schmiedebergs Arch Pharmacol, 316:R16
  and carcinogenesis studies of a binary mixture of            Osius N, Karmaus W, Kruse H, Witten J (1999).
  3,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB 126) (Cas No.             Exposure to polychlorinated biphenyls and levels
  57465–28–8) and 2,3ƍ,4,4ƍ,5-pentachlorobiphenyl (PCB           of thyroid hormones in children. Environ Health
  118) (Cas No. 31508–00–6) in female Harlan Sprague-            Perspect, 107(10):843–9. doi:10.1289/ehp.99107843
  Dawley rats (gavage studies). Natl Toxicol Program Tech        PMID:10504153
  Rep Ser, 531(531):1–218. PMID:17342196                       Osterhaus ADME, Vedder EJ (1988). Identification of
NTP; National Toxicology Program(2006e). NTP technical           virus causing recent seal deaths. Nature, 335(6185):20
  report on the toxicology and carcinogenesis studies of         doi:10.1038/335020a0 PMID:3412456


412
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 575
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18275 Page 572 of
                                                              620
                                                                                         Polychlorinated biphenyls


Ota K, Hammock BD (1980). Cytosolic and microsomal                complex type 1 (RyR1). Chem Res Toxicol, 19(1):92–101.
  epoxide hydrolases: differential properties in mamma-           doi:10.1021/tx050196m PMID:16411661
  lian liver. Science, 207(4438):1479–81. doi:10.1126/         Petersen MS, Halling J, Damkier P, Nielsen F, Grandjean
  science.7361100 PMID:7361100                                    P, Weihe P et al. (2007). Polychlorinated biphenyl
Otake T, Yoshinaga J, Enomoto T, Matsuda M, Wakimoto              (PCB) induction of CYP3A4 enzyme activity in healthy
  T, Ikegami M et al. (2007). Thyroid hormone status              Faroese adults. Toxicol Appl Pharmacol, 224(2):202–6.
  of newborns in relation to in utero exposure to                 doi:10.1016/j.taap.2007.07.002 PMID:17692354
  PCBs and hydroxylated PCB metabolites. Environ               Pienta RJ (1980). Transformation of Syrian hamster
  Res, 105(2):240–6. doi:10.1016/j.envres.2007.03.010             embryo cells by diverse chemicals and correlation
  PMID:17490634                                                   with their reported carcinogenic and mutagenic activ-
Ouw HK, Simpson GR, Siyali DS (1976). Use and health              ities. In: de Serres FJ, Hollander A editors. Chemical
  effects of Aroclor 1242, a polychlorinated biphenyl, in         Mutagens: Principles and methods for their detection.
  an electrical industry. Arch Environ Health, 31(4):189–         Volume 6:. New York (NY): Plenum Press; pp. 175–202.
  94. doi:10.1080/00039896.1976.10667218 PMID:821401              doi:10.1007/978-1-4613-3072-1_7
Parkinson A, Robertson L, Safe L, Safe S (1980).               Pikarsky E, Porat RM, Stein I, Abramovitch R, Amit
  Polychlorinated biphenyls as inducers of hepatic                S, Kasem S et al. (2004). NF-kappaB functions as a
  microsomal enzymes: structure-activity rules.                   tumour promoter in inflammation-associated cancer.
  Chem Biol Interact, 30(3):271–85. doi:10.1016/0009-             Nature, 431(7007):461–6. doi:10.1038/nature02924
  2797(80)90050-2 PMID:6769597                                    PMID:15329734
Parkinson A, Safe SH, Robertson LW, Thomas PE, Ryan            Plísková M, Vondrácek J, Canton RF, Nera J, Kocan A,
  DE, Reik LM et al. (1983). Immunochemical quanti-               Petrík J et al. (2005). Impact of polychlorinated biphe-
  tation of cytochrome P-450 isozymes and epoxide                 nyls contamination on estrogenic activity in human
  hydrolase in liver microsomes from polychlorinated or           male serum. Environ Health Perspect, 113(10):1277–84.
  polybrominated biphenyl-treated rats. A study of struc-         doi:10.1289/ehp.7745 PMID:16203234
  ture-activity relationships. J Biol Chem, 258(9):5967–76.    Porta M, López T, Pumarega J, Jariod M, Crous-Bou M,
  PMID:6304102                                                    Marco E et al. ; PANKRAS II Study Group(2009). In
Pearce EN, Braverman LE (2009). Environmental pollut-             pancreatic ductal adenocarcinoma blood concentra-
  ants and the thyroid. Best Pract Res Clin Endocrinol            tions of some organochlorine compounds and coffee
  Metab, 23(6):801–13. doi:10.1016/j.beem.2009.06.003             intake are independently associated with KRAS muta-
  PMID:19942155                                                   tions. Mutagenesis, 24(6):513–21. doi:10.1093/mutage/
Pereg D, Robertson LW, Gupta RC (2002). DNA adduction             gep037 PMID:19797353
  by polychlorinated biphenyls: adducts derived from           Portigal CL, Cowell SP, Fedoruk MN, Butler CM,
  hepatic microsomal activation and from synthetic                Rennie PS, Nelson CC (2002). Polychlorinated biphe-
  metabolites. Chem Biol Interact, 139(2):129–44.                 nyls interfere with androgen-induced transcrip-
  doi:10.1016/S0009-2797(01)00292-7 PMID:11823002                 tional activation and hormone binding. Toxicol Appl
Pereg D, Tampal N, Espandiari P, Robertson LW (2001).             Pharmacol, 179(3):185–94. doi:10.1006/taap.2002.9371
  Distribution and macromolecular binding of benzo[a]             PMID:11906248
  pyrene and two polychlorinated biphenyl congeners            Price NO, Young RW, Dickinson JK, Bunce GE (1972).
  in female mice. Chem Biol Interact, 137(3):243–58.              Pesticide residues and polychlorinated biphenyl
  doi:10.1016/S0009-2797(01)00256-3 PMID:11566292                 levels in diets, urine, and fecal matter of preado-
Persky V, Turyk M, Anderson HA, Hanrahan LP, Falk C,              lescent girls. Proc Soc Exp Biol Med, 139(4):1280–3.
  Steenport DN et al. ; Great Lakes Consortium(2001).             doi:10.3181/00379727-139-36347 PMID:4623415
  The effects of PCB exposure and fish consump-                Probst GS, McMahon RE, Hill LE, Thompson CZ, Epp
  tion on endogenous hormones. Environ Health                     JK, Neal SB (1981). Chemically-induced unscheduled
  Perspect, 109(12):1275–83. doi:10.1289/ehp.011091275            DNA synthesis in primary rat hepatocyte cultures: a
  PMID:11748036                                                   comparison with bacterial mutagenicity using 218
Persson I, Johansson I, Ingelman-Sundberg M (1997). In            compounds. Environ Mutagen, 3(1):11–32. doi:10.1002/
  vitro kinetics of two human CYP1A1 variant enzymes              em.2860030103 PMID:7021142
  suggested to be associated with interindividual differ-      Puga A, Ma C, Marlowe JL (2009). The aryl hydrocarbon
  ences in cancer susceptibility. Biochem Biophys Res             receptor cross-talks with multiple signal transduc-
  Commun, 231(1):227–30. doi:10.1006/bbrc.1997.6051               tion pathways. Biochem Pharmacol, 77(4):713–22.
  PMID:9070254                                                    doi:10.1016/j.bcp.2008.08.031 PMID:18817753
Pessah IN, Hansen LG, Albertson TE, Garner CE, Ta              Rallis GN, Sakkas VA, Boumba VA, Vougiouklakis T,
  TA, Do Z et al. (2006). Structure-activity relationship         Albanis TA (2012). Determination of organochlorine
  for noncoplanar polychlorinated biphenyl conge-                 pesticides and polychlorinated biphenyls in post-
  ners toward the ryanodine receptor-Ca2+ channel                 mortem human lung by matrix solid-phase dispersion


                                                                                                                     413
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 576
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18276 Page 573 of
                                                              620
IARC MONOGRAPH – 107


   with the aid of response surface methodology and               and polychlorinated biphenyls. PPAR Res, 2007:15481
   desirability function. J Chromatogr A, 1227:1–9.               doi:10.1155/2007/15481 PMID:18274624
   doi:10.1016/j.chroma.2011.12.083 PMID:22265777              Robertson LW, Ludewig G (2011). Polychlorinated
Ramamoorthy K, Vyhlidal C, Wang F, Chen I, Safe                   Biphenyl (PCB) carcinogenicity with special emphasis
   S, McDonnell DP et al. (1997). Additive estrogenic             on airborne PCBs. Gefahrst Reinhalt Luft, 71(1–2):25–
   activities of a binary mixture of 2ƍ,4ƍ,6ƍ-trichloro-          32. PMID:21686028
   and 2ƍ3ƍ,4ƍ,5ƍ-tetrachloro-4-biphenylol. Toxicol Appl       Rogan WJ (1989). Yu-Cheng . In: Kimbrough RD, Jensen
   Pharmacol, 147(1):93–100. doi:10.1006/taap.1997.8281           AA editors. 2nd Ed. Topics in environmental Health
   PMID:9356311                                                   4: Halogenated biphenyls, terphenyls, naphthalenes,
Rasmussen TH, Nielsen F, Andersen HR, Nielsen JB,                 dibenzodioxins and related products. Amsterdam, the
   Weihe P, Grandjean P (2003). Assessment of xenoes-             Netherlands: Elsevier Science Publishers, pp. 401–415.
   trogenic exposure by a biomarker approach: applica-         Roos R, Andersson PL, Halldin K, Håkansson H,
   tion of the E-Screen bioassay to determine estrogenic          Westerholm E, Hamers T et al. (2011). Hepatic effects
   response of serum extracts. Environ Health, 2(1):12            of a highly purified 2,2ƍ,3,4,4ƍ,5,5ƍ-heptachlorbiphenyl
   doi:10.1186/1476-069X-2-12 PMID:14613489                       (PCB 180) in male and female rats. Toxicology, 284(1–
Ravoori S, Ayotte P, Srinivasan C, Pereg D, Robertson LW,         3):42–53. doi:10.1016/j.tox.2011.03.013 PMID:21458519
   Russell GK et al. (2008). DNA damage associated with        Ross P, De Swart R, Addison R, Van Loveren H, Vos J,
   PCBs in the whole blood cells of Inuit. Environ Toxicol        Osterhaus A (1996). Contaminant-induced immuno-
   Pharmacol, 25(2):273–6. doi:10.1016/j.etap.2007.10.027         toxicity in harbour seals: wildlife at risk? Toxicology,
   PMID:21783863                                                  112(2):157–69.       doi:10.1016/0300-483X(96)03396-3
Ravoori S, Srinivasan C, Pereg D, Robertson LW, Ayotte            PMID:8814345
   P, Gupta RC (2010). Protective effects of selenium          Ross PS, De Swart RL, Reijnders PJH, Van Loveren H,
   against DNA adduct formation in Inuit environ-                 Vos JG, Osterhaus AD (1995). Contaminant-related
   mentally exposed to PCBs. Environ Int, 36(8):980–6.            suppression of delayed-type hypersensitivity and
   doi:10.1016/j.envint.2009.08.001 PMID:19735942                 antibody responses in harbor seals fed herring from
Rayne S, Forest K (2010). pK(a) values of the monohydrox-         the Baltic Sea. Environ Health Perspect, 103(2):162–7.
   ylated polychlorinated biphenyls (OH-PCBs), poly-              doi:10.1289/ehp.95103162 PMID:7737064
   brominated biphenyls (OH-PBBs), polychlorinated             Ruch RJ, Klaunig JE (1986). Effects of tumor promoters,
   diphenyl ethers (OH-PCDEs), and polybrominated                 genotoxic carcinogens and hepatocytotoxins on
   diphenyl ethers (OH-PBDEs). J Environ Sci Health A             mouse hepatocyte intercellular communication. Cell
   Tox Hazard Subst Environ Eng, 45(11):1322–46. doi:10.          Biol Toxicol, 2(4):469–83. doi:10.1007/BF00117849
   1080/10934529.2010.500885 PMID:20658412                        PMID:2477123
Rice RH, Cohen DE (1996). Toxic responses of the skin . In:    Ruiz P, Faroon O, Moudgal CJ, Hansen H, De Rosa CT,
   Klaassen CD editor. Cassarett and Doull’s toxicology:          Mumtaz M (2008). Prediction of the health effects of
   The basic science of poisons. New York: McGraw-Hill.           polychlorinated biphenyls (PCBs) and their metab-
Richardson JR, Miller GW (2004). Acute exposure to                olites using quantitative structure-activity relation-
   Aroclor 1016 or 1260 differentially affects dopamine           ship (QSAR). Toxicol Lett, 181(1):53–65. doi:10.1016/j.
   transporter and vesicular monoamine transporter                toxlet.2008.06.870 PMID:18662755
   2 levels. Toxicol Lett, 148(1-2):29–40. doi:10.1016/j.      Rusiecki JA, Baccarelli A, Bollati V, Tarantini L, Moore
   toxlet.2003.12.006 PMID:15019086                               LE, Bonefeld-Jørgensen EC (2008). Global DNA hypo-
Rignell-Hydbom A, Rylander L, Giwercman A, Jönsson                methylation is associated with high serum-persistent
   BA, Lindh C, Eleuteri P et al. (2005). Exposure to PCBs        organic pollutants in Greenlandic Inuit. Environ
   and p,pƍ-DDE and human sperm chromatin integrity.              Health Perspect, 116(11):1547–52. doi:10.1289/ehp.11338
   Environ Health Perspect, 113(2):175–9. doi:10.1289/            PMID:19057709
   ehp.7252 PMID:15687046                                      Sacco JC, Lehmler HJ, Robertson LW, Li W, James MO
Ritter R, Scheringer M, MacLeod M, Moeckel C, Jones KC,           (2008). Glucuronidation of polychlorinated biphe-
   Hungerbühler K (2011). Intrinsic human elimination             nylols and UDP-glucuronic acid concentrations
   half-lives of polychlorinated biphenyls derived from           in channel catfish liver and intestine. Drug Metab
   the temporal evolution of cross-sectional biomoni-             Dispos, 36(4):623–30. doi:10.1124/dmd.107.019596
   toring data from the United Kingdom. Environ Health            PMID:18180271
   Perspect, 119(2):225–31. doi:10.1289/ehp.1002211            Safe S (1989). Polychlorinated biphenyls (PCBs): muta-
   PMID:20934951                                                  genicity and carcinogenicity. Mutat Res, 220(1):31–47.
Robertson LW, Berberian I, Borges T, Chen LC, Chow                doi:10.1016/0165-1110(89)90007-9 PMID:2492077
   CK, Glauert HP et al. (2007). Suppression of peroxi-        Safe S (1990). Polychlorinated biphenyls (PCBs), diben-
   somal enzyme activities and cytochrome P450 4A                 zo-p-dioxins (PCDDs), dibenzofurans (PCDFs), and
   isozyme expression by congeneric polybrominated                related compounds: environmental and mechanistic


414
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 577
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20            PageID.18277 Page 574 of
                                                              620
                                                                                                Polychlorinated biphenyls


   considerations which support the development of toxic         DNA adducts by several polychlorinated biphenyls.
   equivalency factors (TEFs). Crit Rev Toxicol, 21(1):51–       Environ Mol Mutagen, 36(2):79–86. doi:10.1002/1098-
   88. doi:10.3109/10408449009089873 PMID:2124811                2 2 8 0 ( 2 0 0 0 ) 3 6 : 2 < 7 9 : : A I D - E M 1 >3 . 0 . C O ; 2 - E
Safe S (1993). Toxicology, structure-function relationship,      PMID:11013405
   and human and environmental health impacts of poly-         Schlezinger JJ, Keller J, Verbrugge LA, Stegeman JJ (2000).
   chlorinated biphenyls: progress and problems. Environ         3,3ƍ4,4ƍ-Tetrachlorobiphenyl oxidation in fish, bird and
   Health Perspect, 100:259–68. doi:10.1289/ehp.93100259         reptile species: relationship to cytochrome P450 1A
   PMID:8354174                                                  inactivation and reactive oxygen production. Comp
Safe S, Bandiera S, Sawyer T, Robertson L, Safe L,               Biochem Physiol C Toxicol Pharmacol, 125(3):273–86.
   Parkinson A et al. (1985). PCBs: structure-function           PMID:11790349
   relationships and mechanism of action. Environ Health       Schlezinger JJ, Struntz WDJ, Goldstone JV, Stegeman JJ
   Perspect, 60:47–56. PMID:2992927                              (2006). Uncoupling of cytochrome P450 1A and stimula-
Sandal S, Yilmaz B, Carpenter DO (2008). Genotoxic               tion of reactive oxygen species production by co-planar
   effects of PCB 52 and PCB 77 on cultured human                polychlorinated biphenyl congeners. Aquat Toxicol,
   peripheral lymphocytes. Mutat Res, 654(1):88–92.              77(4):422–32.                doi:10.1016/j.aquatox.2006.01.012
   doi:10.1016/j.mrgentox.2008.05.005 PMID:18573685              PMID:16500718
Sargent L, Dragan YP, Erickson C, Laufer CJ, Pitot             Schlezinger JJ, White RD, Stegeman JJ (1999). Oxidative
   HC (1991). Study of the separate and combined                 inactivation of cytochrome P-450 1A (CYP1A) stim-
   effects of the non-planar 2,5,2ƍ,5ƍ- and the planar           ulated by 3,3ƍ,4,4ƍ-tetrachlorobiphenyl: production of
   3,4,3ƍ,4ƍ-tetrachlorobiphenyl in liver and lymphocytes        reactive oxygen by vertebrate CYP1As. Mol Pharmacol,
   in vivo. Carcinogenesis, 12(5):793–800. doi:10.1093/          56(3):588–97. PMID:10462547
   carcin/12.5.793 PMID:1827616                                Schlummer M, Moser GA, McLachlan MS (1998).
Sargent L, Roloff B, Meisner L (1989). In vitro chromosome       Digestive tract absorption of PCDD/Fs, PCBs, and
   damage due to PCB interactions. Mutat Res, 224(1):79–         HCB in humans: mass balances and mechanistic
   88. doi:10.1016/0165-1218(89)90006-2 PMID:2505070             considerations. Toxicol Appl Pharmacol, 152(1):128–37.
Sargent LM, Sattler GL, Roloff B, Xu YH, Sattler CA,             doi:10.1006/taap.1998.8487 PMID:9772208
   Meisner L et al. (1992). Ploidy and specific karyo-         Schmidt JV, Bradfield CA (1996). Ah receptor signa-
   typic changes during promotion with phenobarbital,            ling pathways. Annu Rev Cell Dev Biol, 12(1):55–89.
   2,5,2ƍ,5ƍ-tetrachlorobiphenyl, and/or 3,4,3ƍ4ƍ-tetra-         doi:10.1146/annurev.cellbio.12.1.55 PMID:8970722
   chlorobiphenyl in rat liver. Cancer Res, 52(4):955–62.      Schoeny R (1982). Mutagenicity testing of chlorinated
   PMID:1737357                                                  biphenyls and chlorinated dibenzofurans. Mutat
Sartor MA, Schnekenburger M, Marlowe JL, Reichard JF,            Res, 101(1):45–56. doi:10.1016/0165-1218(82)90164-1
   Wang Y, Fan Y et al. (2009). Genomewide analysis of           PMID:7043248
   aryl hydrocarbon receptor binding targets reveals an        Schoeny RS, Smith CC, Loper JC (1979). Non-mutagenicity
   extensive array of gene clusters that control morpho-         for Salmonella of the chlorinated hydrocarbons Aroclor
   genetic and developmental programs. Environ Health            1254, 1,2,4-trichlorobenzene, mirex and kepone. Mutat
   Perspect, 117(7):1139–46. doi:10.1289/ehp.0800485             Res, 68(2):125–32. doi:10.1016/0165-1218(79)90140-X
   PMID:19654925                                                 PMID:92763
Sasaki YF, Sekihashi K, Izumiyama F, Nishidate E,              Schrader TJ, Cooke GM (2003). Effects of Aroclors and
   Saga A, Ishida K et al. (2000). The comet assay with          individual PCB congeners on activation of the human
   multiple mouse organs: comparison of comet assay              androgen receptor in vitro. Reprod Toxicol, 17(1):15–23.
   results and carcinogenicity with 208 chemicals                doi:10.1016/S0890-6238(02)00076-X PMID:12507654
   selected from the IARC monographs and U.S. NTP              Schrenk D, Schmitz HJ, Bohnenberger S, Wagner B,
   Carcinogenicity Database. Crit Rev Toxicol, 30(6):629–        Wörner W (2004). Tumor promoters as inhibitors of
   799. doi:10.1080/10408440008951123 PMID:11145306              apoptosis in rat hepatocytes. Toxicol Lett, 149(1–3):43–
Scheele J, Teufel M, Niessen KH (1992). Chlorinated              50. doi:10.1016/j.toxlet.2003.12.019 PMID:15093247
   hydrocarbons in the bone marrow of children: studies        Schuetz EG, Brimer C, Schuetz JD (1998). Environmental
   on their association with leukaemia. Eur J Pediatr,           xenobiotics and the antihormones cyproterone acetate
   151(11):802–5. doi:10.1007/BF01957928 PMID:1468452            and spironolactone use the nuclear hormone pregne-
Schiestl RH, Aubrecht J, Yap WY, Kandikonda S, Sidhom            nolone X receptor to activate the CYP3A23 hormone
   S (1997). Polychlorinated biphenyls and 2,3,7,8-tetra-        response element. Mol Pharmacol, 54(6):1113–7.
   chlorodibenzo-p-dioxin induce intrachromosomal                PMID:9855641
   recombination in vitro and in vivo. Cancer Res,             Schuur AG, Brouwer A, Bergman A, Coughtrie MW, Visser
   57(19):4378–83. PMID:9331101                                  TJ (1998b). Inhibition of thyroid hormone sulfation by
Schilderman PA, Maas LM, Pachen DM, de Kok TM,                   hydroxylated metabolites of polychlorinated biphenyls.
   Kleinjans JC, van Schooten FJ (2000). Induction of


                                                                                                                                   415
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 578
   Case 2:15-cv-00201-SMJ               ECF No. 388-2            filed 01/28/20        PageID.18278 Page 575 of
                                                               620
IARC MONOGRAPH – 107


   Chem Biol Interact, 109(1–3):293–7. doi:10.1016/S0009-       Shahin MM, Andrillon P, Goetz N, Boré P, Bugaut A,
   2797(97)00140-3 PMID:9566753                                    Kalopissis G (1979). Studies on the mutagenicity of
Schuur AG, Legger FF, van Meeteren ME, Moonen MJ,                  p-phenylenediamine in Salmonella typhimurium.
   van Leeuwen-Bol I, Bergman A et al. (1998a). In vitro           Presence of PCB’s in rat-liver microsomal frac-
   inhibition of thyroid hormone sulfation by hydroxy-             tion induced by Aroclor. Mutat Res, 68(4):327–36.
   lated metabolites of halogenated aromatic hydrocar-             doi:10.1016/0165-1218(79)90165-4 PMID:118383
   bons. Chem Res Toxicol, 11(9):1075–81. doi:10.1021/          Shain W, Overmann SR, Wilson LR, Kostas J, Bush B
   tx9800046 PMID:9760282                                          (1986). A congener analysis of polychlorinated biphe-
Schuur AG, van Leeuwen-Bol I, Jong WM, Bergman A,                  nyls accumulating in rat pups after perinatal expo-
   Coughtrie MW, Brouwer A et al. (1998c). In vitro inhi-          sure. Arch Environ Contam Toxicol, 15(6):687–707.
   bition of thyroid hormone sulfation by polychlorobi-            doi:10.1007/BF01054916 PMID:3098189
   phenylols: isozyme specificity and inhibition kinetics.      Shimada T, Gillam EM, Sutter TR, Strickland PT,
   Toxicol Sci, 45(2):188–94. PMID:9848125                         Guengerich FP, Yamazaki H (1997). Oxidation of xeno-
Schwenk M, Gabrio T, Päpke O, Wallenhorst T (2002).                biotics by recombinant human cytochrome P450 1B1.
   Human biomonitoring of polychlorinated biphenyls                Drug Metab Dispos, 25(5):617–22. PMID:9152602
   and polychlorinated dibenzodioxins and dibenzo-              Shimada T, Sawabe Y (1984). Comparative studies on
   furanes in teachers working in a PCB-contaminated               distribution and covalent tissue binding of 2,4,2ƍ,4ƍ-
   school. Chemosphere, 47(2):229–33. doi:10.1016/S0045-           and 3,4,3ƍ,4ƍ-tetrachlorobiphenyl isomers in the rat.
   6535(01)00307-1 PMID:11993638                                   Arch Toxicol, 55(3):182–5. doi:10.1007/BF00316125
Seegal RF, Brosch KO, Okoniewski RJ (2005). Coplanar               PMID:6437376
   PCB congeners increase uterine weight and frontal            Silberhorn EM, Glauert HP, Robertson LW (1990).
   cortical dopamine in the developing rat: implications           Carcinogenicity of polyhalogenated biphenyls:
   for developmental neurotoxicity. Toxicol Sci, 86(1):125–        PCBs and PBBs. Crit Rev Toxicol, 20(6):440–96.
   31. doi:10.1093/toxsci/kfi174 PMID:15843507                     doi:10.3109/10408449009029331 PMID:2165409
Seelbach M, Chen L, Powell A, Choi YJ, Zhang B, Hennig          Silkworth JB, Antrim L, Kaminsky LS (1984). Correlations
   B et al. (2010). Polychlorinated biphenyls disrupt blood-       between polychlorinated biphenyl immunotoxicity,
   brain barrier integrity and promote brain metastasis            the aromatic hydrocarbon locus, and liver microsomal
   formation. Environ Health Perspect, 118(4):479–84.              enzyme induction in C57BL/6 and DBA/2 mice. Toxicol
   doi:10.1289/ehp.0901334 PMID:20064788                           Appl Pharmacol, 75(1):156–65. doi:10.1016/0041-
Sells DM, Brix AE, Nyska A, Jokinen MP, Orzech                     008X(84)90086-3 PMID:6431639
   DP, Walker NJ (2007). Respiratory tract lesions in           Silkworth JB, Grabstein EM (1982). Polychlorinated
   noninhalation studies. Toxicol Pathol, 35(1):170–7.             biphenyl immunotoxicity: dependence on isomer
   doi:10.1080/01926230601059969 PMID:17325986                     planarity and the Ah gene complex. Toxicol
Semple-Roberts E, Hayes MA, Armstrong D, Becker                    Appl Pharmacol, 65(1):109–15. doi:10.1016/0041-
   RA, Racz WJ, Farber E (1987). Alternative methods               008X(82)90368-4 PMID:6815831
   of selecting rat hepatocellular nodules resistant to         Silkworth JB, Koganti A, Illouz K, Possolo A, Zhao M,
   2-acetylaminofluorene. Int J Cancer, 40(5):643–5.               Hamilton SB (2005). Comparison of TCDD and PCB
   doi:10.1002/ijc.2910400512 PMID:3679591                         CYP1A induction sensitivities in fresh hepatocytes
Senthilkumar PK, Klingelhutz AJ, Jacobus JA, Lehmler H,            from human donors, sprague-dawley rats, and rhesus
   Robertson LW, Ludewig G (2011). Airborne polychlo-              monkeys and HepG2 cells. Toxicol Sci, 87(2):508–19.
   rinated biphenyls (PCBs) reduce telomerase activity             doi:10.1093/toxsci/kfi261 PMID:16049271
   and shorten telomere length in immortal human skin           Silkworth JB, Loose LD (1981). Assessment of environ-
   keratinocytes (HaCat). Toxicol Lett, 204(1):64–70.              mental contaminant-induced lymphocyte dysfunc-
   doi:10.1016/j.toxlet.2011.04.012 PMID:21530622                  tion. Environ Health Perspect, 39:105–28. doi:10.1289/
Senthilkumar PK, Robertson LW, Ludewig G (2012).                   ehp.8139105 PMID:7016518
   PCB153 reduces telomerase activity and telomere length       Šimečková P, Vondrácek J, Procházková J, Kozubík A,
   in immortalized human skin keratinocytes (HaCaT)                Krcmár P, Machala M (2009b). 2,2ƍ,4,4ƍ,5,5ƍ-hexachloro-
   but not in human foreskin keratinocytes (NFK).                  biphenyl (PCB 153) induces degradation of adherens
   Toxicol Appl Pharmacol, 259(1):115–23. doi:10.1016/j.           junction proteins and inhibits beta-catenin-dependent
   taap.2011.12.015 PMID:22210444                                  transcription in liver epithelial cells. Toxicology,
Shaddock JG, Heflich RH, McMillan DC, Hinson JA,                   260(1-3):104–11.             doi:10.1016/j.tox.2009.03.014
   Casciano DA (1989). Pretreatment with mixed-func-               PMID:19464575
   tion oxidase inducers increases the sensitivity of           Šimečková P, Vondrácek J, Andrysík Z, Zatloukalová J,
   the hepatocyte/DNA repair assay. Environ Mol                    Krcmár P, Kozubík A et al. (2009a). The 2,2ƍ,4,4ƍ,5,5ƍ-hexa-
   Mutagen, 13(4):281–8. doi:10.1002/em.2850130402                 chlorobiphenyl-enhanced degradation of connexin 43
   PMID:2737181                                                    involves both proteasomal and lysosomal activities.


416
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 579
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20      PageID.18279 Page 576 of
                                                             620
                                                                                        Polychlorinated biphenyls


   Toxicol Sci, 107(1):9–18. doi:10.1093/toxsci/kfn202        Srinivasan A, Lehmler HJ, Robertson LW, Ludewig G
   PMID:18832185                                                 (2001). Production of DNA strand breaks in vitro and
Sina JF, Bean CL, Dysart GR, Taylor VI, Bradley MO               reactive oxygen species in vitro and in HL-60 cells by
   (1983). Evaluation of the alkaline elution/rat hepato-        PCB metabolites. Toxicol Sci, 60(1):92–102. doi:10.1093/
   cyte assay as a predictor of carcinogenic/mutagenic           toxsci/60.1.92 PMID:11222876
   potential. Mutat Res, 113(5):357–91. doi:10.1016/0165-     Srinivasan A, Robertson LW, Ludewig G (2002). Sulfhydryl
   1161(83)90228-5 PMID:6877265                                  binding and topoisomerase inhibition by PCB metab-
Singh V, Parmar D, Singh MP (2008). Do single nucle-             olites. Chem Res Toxicol, 15(4):497–505. doi:10.1021/
   otide polymorphisms in xenobiotic metabolizing                tx010128+ PMID:11952335
   genes determine breast cancer susceptibility and           Stadnicki SS, Allen JR (1979). Toxicity of
   treatment outcomes? Cancer Invest, 26(8):769–83.              2,2ƍ,5,5ƍ-tetrachlorobiphenyl      and    its    metabo-
   doi:10.1080/07357900801953196 PMID:18798070                   lites,    2,2ƍ,5,5ƍ-tetrachlorobiphenyl-3.4-oxide    and
Sinjari T, Klasson-Wehler E, Oskarsson A, Darnerud               2,2ƍ,5,5ƍ-tetrachlorobiphenyl-4-ol to cultured cells
   PO (1996). Milk transfer and neonatal uptake of               in vitro. Bull Environ Contam Toxicol, 23(6):788–96.
   coplanar polychlorinated biphenyl (PCB) conge-                doi:10.1007/BF01770043 PMID:117862
   ners in mice. Pharmacol Toxicol, 78(3):181–6.              Stadnicki SS, Lin FS, Allen JR (1979). DNA single strand
   doi:10.1111/j.1600-0773.1996.tb00201.x PMID:8882352           breaks caused by 2,2ƍ,5,5ƍ-tetrachlorobiphenyl and its
Sipka S, Eum SY, Son KW, Xu S, Gavalas VG, Hennig                metabolites. Res Commun Chem Pathol Pharmacol,
   B et al. (2008). Oral administration of PCBs induces          24(2):313–27. PMID:111326
   proinflammatory and prometastatic responses.               Stenberg M, Hamers T, Machala M, Fonnum F, Stenius
   Environ Toxicol Pharmacol, 25(2):251–9. doi:10.1016/j.        U, Lauy AA et al. (2011). Multivariate toxicity profiles
   etap.2007.10.020 PMID:18438459                                and QSAR modeling of non-dioxin-like PCBs–an
Sipos E, Chen L, András IE, Wrobel J, Zhang B, Pu H et al.       investigation of in vitro screening data from ultra-pure
   (2012). Proinflammatory adhesion molecules facilitate         congeners. Chemosphere, 85(9):1423–9. doi:10.1016/j.
   polychlorinated biphenyl-mediated enhancement of              chemosphere.2011.08.019 PMID:21890175
   brain metastasis formation. Toxicol Sci, 126(2):362–71.    Strathmann J, Schwarz M, Tharappel JC, Glauert HP,
   doi:10.1093/toxsci/kfr349 PMID:22240979                       Spear BT, Robertson LW et al. (2006). PCB 153, a
Smart J, Daly AK (2000). Variation in induced CYP1A1             non-dioxin-like tumor promoter, selects for beta-cat-
   levels: relationship to CYP1A1, Ah receptor and               enin (Catnb)-mutated mouse liver tumors. Toxicol Sci,
   GSTM1          polymorphisms.        Pharmacogenetics,        93(1):34–40. doi:10.1093/toxsci/kfl041 PMID:16782779
   10(1):11–24. doi:10.1097/00008571-200002000-00003          Street JC, Sharma RP (1975). Alteration of induced
   PMID:10739168                                                 cellular and humoral immune responses by pesticides
Smialowicz RJ, Andrews JE, Riddle MM, Rogers RR,                 and chemicals of environmental concern: quantitative
   Luebke RW, Copeland CB (1989). Evaluation of the              studies of immunosuppression by DDT, Aroclor 1254,
   immunotoxicity of low level PCB exposure in the               carbaryl, carbofuran, and methylparathion. Toxicol
   rat. Toxicology, 56(2):197–211. doi:10.1016/0300-             Appl Pharmacol, 32(3):587–602. doi:10.1016/0041-
   483X(89)90133-9 PMID:2499955                                  008X(75)90123-4 PMID:50651
Smith AB, Schloemer J, Lowry LK, Smallwood AW, Ligo           Stronati A, Manicardi GC, Cecati M, Bordicchia M,
   RN, Tanaka S et al. (1982). Metabolic and health conse-       Ferrante L, Spanò M et al. (2006). Relationships between
   quences of occupational exposure to polychlorinated           sperm DNA fragmentation, sperm apoptotic markers
   biphenyls. Br J Ind Med, 39(4):361–9. PMID:6128023            and serum levels of CB-153 and p,p’-DDE in European
Smith SH, Sanders VM, Barrett BA,, Borzelleca JF,                and Inuit populations. Reproduction, 132(6):949–58.
   Munson AE (1978). Immunotoxicological evaluation              doi:10.1530/rep.1.01034 PMID:17127755
   of mice exposed to polychlorinated biphenyls. Toxicol      Sugimura T, Sato S, Nagao M et al. (1976). Overlapping
   Appl Pharmacol, 45:330–337.                                   of carcinogens and mutagens. In: Magnee PN editor.
Solt DB, Medline A, Farber E (1977). Rapid emergence             Fundamentals in cancer prevention. Baltimore (MD):
   of carcinogen-induced hyperplastic lesions in a new           University Park Press, pp. 191–215.
   model for the sequential analysis of liver carcino-        Svensson B-G, Hallberg T, Nilsson A, Schütz A, Hagmar
   genesis. Am J Pathol, 88(3):595–618. PMID:18937               L (1994). Parameters of immunological competence
Spanò M, Toft G, Hagmar L, Eleuteri P, Rescia M, Rignell-        in subjects with high consumption of fish contami-
   Hydbom A et al. ; INUENDO(2005). Exposure to PCB              nated with persistent organochlorine compounds. Int
   and p, pƍ-DDE in European and Inuit populations:              Arch Occup Environ Health, 65(6):351–8. doi:10.1007/
   impact on human sperm chromatin integrity. Hum                BF00383243 PMID:8034358
   Reprod, 20(12):3488–99. doi:10.1093/humrep/dei297          Swierenga SHH, Yamasaki H, Piccoli C, Robertson L,
   PMID:16223788                                                 Bourgon L, Marceau N et al. (1990). Effects on inter-
                                                                 cellular communication in human keratinocytes


                                                                                                                    417
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 580
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20       PageID.18280 Page 577 of
                                                                620
IARC MONOGRAPH – 107


   and liver-derived cells of polychlorinated biphenyl           Tryphonas H, Hayward S, O’Grady L, Loo JC, Arnold DL,
   congeners with differing in vivo promotion activ-               Bryce F et al. (1989). Immunotoxicity studies of PCB
   ities. Carcinogenesis, 11(6):921–6. doi:10.1093/                (Aroclor 1254) in the adult rhesus (Macaca mulatta)
   carcin/11.6.921 PMID:2112060                                    monkey–preliminary report. Int J Immunopharmacol,
Talcott PA, Koller LD (1983). The effect of inorganic lead         11(2):199–206.         doi:10.1016/0192-0561(89)90072-6
   and/or a polychlorinated biphenyl on the developing             PMID:2495254
   immune system of mice. J Toxicol Environ Health,              Tryphonas H, Luster MI, Schiffman G, Dawson LL,
   12(2–3):337–52.           doi:10.1080/15287398309530431         Hodgen M, Germolec D et al. (1991b). Effect of chronic
   PMID:6418890                                                    exposure of PCB (Aroclor 1254) on specific and
Talcott PA, Koller LD, Exon JH (1985). The effect of lead and      nonspecific immune parameters in the rhesus (Macaca
   polychlorinated biphenyl exposure on rat natural killer         mulatta) monkey. Fundam Appl Toxicol, 16(4):773–86.
   cell cytotoxicity. Int J Immunopharmacol, 7(2):255–61.          doi:10.1016/0272-0590(91)90163-X PMID:1884915
   doi:10.1016/0192-0561(85)90034-7 PMID:3924847                 Tryphonas H, Luster MI, White KL Jr, Naylor PH, Erdos
Tampal N, Lehmler HJ, Espandiari P, Malmberg T,                    MR, Burleson GR et al. (1991a). Effects of PCB (Aroclor
   Robertson LW (2002). Glucuronidation of hydrox-                 1254) on non-specific immune parameters in rhesus
   ylated polychlorinated biphenyls (PCBs). Chem                   (Macaca mulatta) monkeys. Int J Immunopharmacol,
   Res Toxicol, 15(10):1259–66. doi:10.1021/tx0200212              13(6):639–48.           doi:10.1016/0192-0561(91)90176-8
   PMID:12387623                                                   PMID:1721612
Tanabe S, Nakagawa Y, Tatsukawa R (1981). Absorption             Tryphonas L, Charbonneau S, Tryphonas H, Zawidzka
   efficiency and biological half-life of individual chloro-       Z, Mes J, Wong J et al. (1986). Comparative aspects of
   biphenyls in rats treated with Kanechlor products. Agric        Aroclor 1254 toxicity in adult cynomolgus and rhesus
   Biol Chem, 45(3):717–26. doi:10.1271/bbb1961.45.717             monkeys: a pilot study. Arch Environ Contam Toxicol,
Tharappel JC, Lee EY, Robertson LW, Spear BT, Glauert HP           15(2):159–69. doi:10.1007/BF01059965 PMID:3085600
   (2002). Regulation of cell proliferation, apoptosis, and      Tryphonas L, Truelove J, Zawidzka Z, Wong J, Mes J,
   transcription factor activities during the promotion            Charbonneau S et al. (1984). Polychlorinated biphenyl
   of liver carcinogenesis by polychlorinated biphenyls.           (PCB) toxicity in adult cynomolgus monkeys (M.
   Toxicol Appl Pharmacol, 179(3):172–84. doi:10.1006/             fascicularis): a pilot study. Toxicol Pathol, 12(1):10–25.
   taap.2001.9360 PMID:11906247                                    doi:10.1177/019262338401200103 PMID:6436955
Thomas PT, Hinsdill RD (1978). Effect of polychlorinated         Tsai PC, Huang W, Lee YC, Chan SH, Guo YL (2006).
   biphenyls on the immune responses of rhesus monkeys             Genetic polymorphisms in CYP1A1 and GSTM1
   and mice. Toxicol Appl Pharmacol, 44(1):41–51.                  predispose humans to PCBs/PCDFs-induced skin
   doi:10.1016/0041-008X(78)90282-X PMID:79241                     lesions. Chemosphere, 63(8):1410–8. doi:10.1016/j.
Thomas PT, Hinsdill RD (1980). Perinatal PCB                       chemosphere.2005.08.012 PMID:16580705
   exposure and its effect on the immune system of               Tsuda H, Lee G, Farber E (1980). Induction of resistant
   young rabbits. Drug Chem Toxicol, 3(2):173–84.                  hepatocytes as a new principle for a possible short-term
   doi:10.3109/01480548009108281 PMID:6785064                      in vivo test for carcinogens. Cancer Res, 40(4):1157–64.
Tian Y, Rabson AB, Gallo MA (2002). Ah receptor and                PMID:6101993
   NF-kappaB interactions: mechanisms and physiolog-             Tsukimori K, Morokuma S, Hori T, Takahashi K, Hirata
   ical implications. Chem Biol Interact, 141(1–2):97–115.         T, Otera Y et al. (2013). Characterization of placental
   doi:10.1016/S0009-2797(02)00068-6 PMID:12213387                 transfer of polychlorinated dibenzo-p-dioxins, diben-
Toborek M, Barger SW, Mattson MP, Espandiari P,                    zofurans and polychlorinated biphenyls in normal
   Robertson LW, Hennig B (1995). Exposure to poly-                pregnancy. J Obstet Gynaecol Res, 39(1):83–90.
   chlorinated biphenyls causes endothelial cell dysfunc-          doi:10.1111/j.1447-0756.2012.01906.x PMID:22672617
   tion. J Biochem Toxicol, 10(4):219–26. doi:10.1002/           Turyk ME, Anderson HA, Freels S, Chatterton R Jr,
   jbt.2570100406 PMID:8568836                                     Needham LL, Patterson DG Jr et al. ; Great Lakes
Tretjak Z, Volavsek C, Beckmann SL (1990). Structural              Consortium(2006). Associations of organochlorines
   chromosome aberrations and industrial waste. Lancet,            with endogenous hormones in male Great Lakes
   335(8700):1288         doi:10.1016/0140-6736(90)91362-E         fish consumers and nonconsumers. Environ Res,
   PMID:1971364                                                    102(3):299–307.          doi:10.1016/j.envres.2006.01.009
Tryphonas H, Feeley M (2001). Polychlorinated Biphenyl-            PMID:16563369
   induced Immunomodulation and Human Health                     Umannová L, Zatloukalová J, Machala M, Krcmár P,
   Effects. In: Robertson LW, Hansen LG editors. PCBs              Májková Z, Hennig B et al. (2007). Tumor necrosis
   Recent Advances in Environmental Toxicology and                 factor-alpha modulates effects of aryl hydrocarbon
   Health Effects. Lexington (KY): The University Press of         receptor ligands on cell proliferation and expression of
   Kentucky, pp. 193–209.                                          cytochrome P450 enzymes in rat liver “stem-like” cells.



418
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 581
   Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20       PageID.18281 Page 578 of
                                                             620
                                                                                        Polychlorinated biphenyls


  Toxicol Sci, 99(1):79–89. doi:10.1093/toxsci/kfm149           cytotoxicity in nonmalignant human breast epithelial
  PMID:17557910                                                 cells. Free Radic Biol Med, 45(8):1094–102. doi:10.1016/j.
van Birgelen APJM, Ross DG, DeVito MJ, Birnbaum LS              freeradbiomed.2008.07.007 PMID:18691649
  (1996). Interactive effects between 2,3,7,8-tetrachlo-      Vezina CM, Walker NJ, Olson JR (2004). Subchronic expo-
  rodibenzo-p-dioxin and 2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobi-           sure to TCDD, PeCDF, PCB126, and PCB153: effect
  phenyl in female B6C3F1 mice: tissue distribution             on hepatic gene expression. Environ Health Perspect,
  and tissue-specific enzyme induction. Fundam Appl             112(16):1636–44. doi:10.1289/ehp.7253 PMID:15598615
  Toxicol,      34(1):118–31.   doi:10.1006/faat.1996.0182    Visser IKG, van Bressem MF, Barrett T, Osterhaus ADME
  PMID:8937899                                                  (1993). Morbillivirus infections in aquatic mammals.
van den Berg KJ, Zurcher C, Brouwer A (1988). Effects of        Vet Res, 24(2):169–78. PMID:8343804
  3,4,3ƍ,4ƍ-tetrachlorobiphenyl on thyroid function and       Voie OA, Wiik P, Fonnum F (1998). Ortho-substituted
  histology in marmoset monkeys. Toxicol Lett, 41(1):77–        polychlorinated biphenyls activate respiratory
  86. doi:10.1016/0378-4274(88)90010-0 PMID:3128898             burst measured as luminol-amplified chemolu-
Van den Berg M, Birnbaum L, Bosveld ATC, Brunström              minescence in human granulocytes. Toxicol Appl
  B, Cook P, Feeley M et al. (1998). Toxic equivalency          Pharmacol, 150(2):369–75. doi:10.1006/taap.1998.8438
  factors (TEFs) for PCBs, PCDDs, PCDFs for humans              PMID:9653068
  and wildlife. Environ Health Perspect, 106(12):775–92.      Vondráček J, Machala M, Bryja V et al. (2005). Aryl
  doi:10.1289/ehp.98106775 PMID:9831538                         hydrocarbon receptor-activating polychlorinated
Van den Berg M, Birnbaum LS, Denison M, De Vito M,              biphenyls and their hydroxylated metabolites induce
  Farland W, Feeley M et al. (2006). The 2005 World             cell proliferation in contact-inhibited rat liver epithe-
  Health Organization reevaluation of human and                 lial cells. Toxicol Sci, 83:53–63. doi:10.1093/toxsci/
  Mammalian toxic equivalency factors for dioxins and           kfi009 PMID:15483185
  dioxin-like compounds. Toxicol Sci, 93(2):223–41.           Vos JG, Beems RB (1971). Dermal toxicity studies of tech-
  doi:10.1093/toxsci/kfl055 PMID:16829543                       nical polychlorinated biphenyls and fractions thereof
Van Den Heuvel RL, Koppen G, Staessen JA, Hond ED,              in rabbits. Toxicol Appl Pharmacol, 19(4):617–33.
  Verheyen G, Nawrot TS et al. (2002). Immunologic              doi:10.1016/0041-008X(71)90294-8 PMID:5132032
  biomarkers in relation to exposure markers of PCBs          Vos JG, Notenboom-Ram E (1972). Comparative toxicity
  and dioxins in Flemish adolescents (Belgium).                 study of 2,4,5,2ƍ,4ƍ,5ƍ-hexachlorobiphenyl and a poly-
  Environ Health Perspect, 110(6):595–600. doi:10.1289/         chlorinated biphenyl mixture in rabbits. Toxicol
  ehp.02110595 PMID:12055051                                    Appl Pharmacol, 23(4):563–78. doi:10.1016/0041-
Van Der Burght AS, Kreikamp AP, Horbach GJ, Seinen W,           008X(72)90097-X PMID:4630164
  Van Den Berg M (1998). Characterization of CYP1A in         Vos JG, van Driel-Grootenhuis L (1972). PCB-induced
  hepatocytes of cynomolgus monkeys (Macaca fascicu-            suppression of the humoral and cell-mediated immu-
  laris) and induction by different substituted polychlo-       nity in guinea pigs. Sci Total Environ, 1(3):289–302.
  rinated biphenyls (PCBs). Arch Toxicol, 72(10):630–6.         doi:10.1016/0048-9697(72)90024-1 PMID:4633048
  doi:10.1007/s002040050553 PMID:9851678                      Vos JG, Van Genderen H (1973). Toxicological aspects of
van der Plas SA, Haag-Grönlund M, Scheu G, Wärngård             immunosuppression. Pesticides and the environment: a
  L, van den Berg M, Wester P et al. (1999). Induction          continuing controversy. Symposia Specialists. 527–545
  of altered hepatic foci by a mixture of dioxin-like         Wakui S, Muto T, Suzuki Y, Takahashi H, Hano H (2012).
  compounds with and without 2,2ƍ4,4ƍ,5,5ƍ-hexachloro-          Sertoli cells proliferate in adult rats with prenatal
  biphenyl in female Sprague-Dawley rats. Toxicol Appl          exposure to 3,3ƍ,4,4ƍ,5-pentachlorobiphenyl. Arch
  Pharmacol, 156(1):30–9. doi:10.1006/taap.1999.8629            Toxicol, 86(1):159–62. doi:10.1007/s00204-011-0736-8
  PMID:10101096                                                 PMID:21789670
van Pelt FN, Haring RM, Overkamp MJ, Weterings PJ             Waldner MJ, Foersch S, Neurath MF (2012).
  (1991). Micronucleus formation in cultured human              Interleukin-6–a key regulator of colorectal cancer
  keratinocytes following exposure to mitomycin C               development. Int J Biol Sci, 8(9):1248–53. doi:10.7150/
  and cyclophosphamide. Mutat Res, 252(1):45–50.                ijbs.4614 PMID:23136553
  doi:10.1016/0165-1161(91)90250-C PMID:1899911               Walker NJ, Crockett PW, Nyska A, Brix AE, Jokinen MP,
Venkatesha VA, Kalen AL, Sarsour EH, Goswami PC                 Sells DM et al. (2005). Dose-additive carcinogenicity of
  (2010). PCB-153 exposure coordinates cell cycle               a defined mixture of “dioxin-like compounds”. Environ
  progression and cellular metabolism in human                  Health Perspect, 113(1):43–8. doi:10.1289/ehp.7351
  mammary epithelial cells. Toxicol Lett, 196(2):110–6.         PMID:15626646
  doi:10.1016/j.toxlet.2010.04.005 PMID:20394812              Waller DP, Presperin C, Drum ML, Negrusz A, Larsen
Venkatesha VA, Venkataraman S, Sarsour EH, Kalen AL,            AK, van der Ven H et al. (1996). Great Lakes fish as a
  Buettner GR, Robertson LW et al. (2008). Catalase             source of maternal and fetal exposure to chlorinated
  ameliorates        polychlorinated     biphenyl-induced


                                                                                                                     419
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 582
   Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18282 Page 579 of
                                                              620
IARC MONOGRAPH – 107


  hydrocarbons. Toxicol Ind Health, 12(3–4):335–45.              and polychlorinated biphenyls. Environ Sci Technol,
  doi:10.1177/074823379601200306 PMID:8843551                    42(11):4202–7. doi:10.1021/es800044m PMID:18589988
Wang LQ, James MO (2007). Sulfonation of 17beta-estra-         Wens B, De Boever P, Verbeke M, Hollanders K, Schoeters G
  diol and inhibition of sulfotransferase activity by poly-      (2013). Cultured human peripheral blood mononuclear
  chlorobiphenylols and celecoxib in channel catfish,            cells alter their gene expression when challenged with
  Ictalurus punctatus. Aquat Toxicol, 81(3):286–92.              endocrine-disrupting chemicals. Toxicology, 303:17–
  doi:10.1016/j.aquatox.2006.12.011 PMID:17239972                24. doi:10.1016/j.tox.2012.10.019 PMID:23146750
Wang LQ, Lehmler HJ, Robertson LW, Falany CN, James            Wester RC, Maibach HI, Bucks DA, McMaster J, Mobayen
  MO (2005). In vitro inhibition of human hepatic                M, Sarason R et al. (1990). Percutaneous absorption
  and cDNA-expressed sulfotransferase activity with              and skin decontamination of PCBs: in vitro studies
  3-hydroxybenzo[a]pyrene by polychlorobiphenylols.              with human skin and in vivo studies in the rhesus
  Environ Health Perspect, 113(6):680–7. doi:10.1289/            monkey. J Toxicol Environ Health, 31(4):235–46.
  ehp.7837 PMID:15929889                                         doi:10.1080/15287399009531453 PMID:2254950
Wang LQ, Lehmler HJ, Robertson LW, James MO                    Wester RC, Maibach HI, Sedik L, Melendres J, Wade M
  (2006). Polychlorobiphenylols are selective inhibitors         (1993). Percutaneous absorption of PCBs from soil: in
  of human phenol sulfotransferase 1A1 with 4-nitro-             vivo rhesus monkey, in vitro human skin, and binding
  phenol as a substrate. Chem Biol Interact, 159(3):235–         to powdered human stratum corneum. J Toxicol Environ
  46. doi:10.1016/j.cbi.2005.12.004 PMID:16413005                Health, 39(3):375–82. doi:10.1080/15287399309531758
Wangpradit O, Teesch LM, Mariappan SV, Duffel MW,                PMID:8350383
  Norstrom K, Robertson LW et al. (2009). Oxidation of         Westerink WM, Stevenson JC, Schoonen WG (2008).
  4-chlorobiphenyl metabolites to electrophilic species          Pharmacologic profiling of human and rat cytochrome
  by prostaglandin H synthase. Chem Res Toxicol,                 P450 1A1 and 1A2 induction and competition. Arch
  22(1):64–71. doi:10.1021/tx800300t PMID:19105592               Toxicol, 82(12):909–21. doi:10.1007/s00204-008-0317-7
Warner NA, Martin JW, Wong CS (2009). Chiral poly-               PMID:18493746
  chlorinated biphenyls are biotransformed enantiose-          Whysner J, Montandon F, McClain RM, Downing J,
  lectively by mammalian cytochrome P-450 isozymes               Verna LK, Steward RE 3rd et al. (1998). Absence
  to form hydroxylated metabolites. Environ Sci Technol,         of DNA adduct formation by phenobarbital, poly-
  43(1):114–21. doi:10.1021/es802237u PMID:19209593              chlorinated biphenyls, and chlordane in mouse
Watanabe M, Honda S, Hayashi M, Matsuda T (1982).                liver using the 32P-postlabeling assay. Toxicol Appl
  Mutagenic effects of combinations of chemical carcin-          Pharmacol, 148(1):14–23. doi:10.1006/taap.1997.8311
  ogens and environmental pollutants in mice as shown            PMID:9465259
  by the micronucleus test. Mutat Res, 97(1):43–8.             Wierda D, Irons RD, Greenlee WF (1981). Immunotoxicity
  doi:10.1016/0165-1161(82)90018-8 PMID:6799823                  in C57BL/6 mice exposed to benzene and Aroclor 1254.
Wei W, Zhang C, Liu AL, Xie SH, Chen XM, Lu WQ                   Toxicol Appl Pharmacol, 60(3):410–7. doi:10.1016/0041-
  (2009a). Effect of PCB153 on BaP-induced genotox-              008X(81)90325-2 PMID:6794184
  icity in HepG2 cells via modulation of metabolic             Wilhelm M, Wittsiepe J, Lemm F et al. (2008). The
  enzymes. Mutat Res, 675(1–2):71–6. doi:10.1016/j.              Duisburg birth cohort study: influence of the prenatal
  mrgentox.2009.02.013 PMID:19386251                             exposure to PCDD/Fs and dioxin-like PCBs on thyroid
Wei W, Zhang C, Liu AL, Xie SH, Chen XM, Lu WQ                   hormone status in newborns and neurodevelopment of
  (2009b). PCB126 enhanced the genotoxicity of BaP               infants until the age of 24 months. Mutat Res, 659:83–
  in HepG2 cells by modulating metabolic enzyme                  92. doi:10.1016/j.mrrev.2007.11.002 PMID:18093869
  and DNA repair activities. Toxicol Lett, 189(2):91–5.        Wolff MS (1985). Occupational exposure to polychlo-
  doi:10.1016/j.toxlet.2009.03.009 PMID:19553035                 rinated biphenyls (PCBs). Environ Health Perspect,
Weisglas-Kuperus N, Sas TC, Koopman-Esseboom                     60:133–8. doi:10.1289/ehp.8560133 PMID:3928344
  C, van der Zwan CW, De Ridder MA, Beishuizen A               Wolff MS, Fischbein A, Selikoff IJ (1992). Changes in PCB
  et al. (1995). Immunologic effects of background               serum concentrations among capacitor manufacturing
  prenatal and postnatal exposure to dioxins and poly-           workers. Environ Res, 59(1):202–16. doi:10.1016/S0013-
  chlorinated biphenyls in Dutch infants. Pediatr Res,           9351(05)80240-3 PMID:1425510
  38(3):404–10. doi:10.1203/00006450-199509000-00022           Wong A, Basrur P, Safe S (1979). The metabolically
  PMID:7494667                                                   mediated DNA damage and subsequent DNA repair
Wen S, Yang FX, Gong Y, Zhang XL, Hui Y, Li JG et al.            by 4-chlorobiphenyl in Chinese hamster ovary cells.
  (2008). Elevated levels of urinary 8-hydroxy-2ƍ-de-            Res Commun Chem Pathol Pharmacol, 24(3):543–50.
  oxyguanosine in male electrical and electronic                 PMID:451338
  equipment dismantling workers exposed to high                Wu X, Pramanik A, Duffel MW, Hrycay EG,
  concentrations of polychlorinated dibenzo-p-dioxins            Bandiera SM, Lehmler HJ et al. (2011).
  and dibenzofurans, polybrominated diphenyl ethers,             2,2ƍ,3,3ƍ,6,6ƍ-Hexachlorobiphenyl (PCB 136) is


420
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 583
   Case 2:15-cv-00201-SMJ                ECF No. 388-2            filed 01/28/20     PageID.18283 Page 580 of
                                                                620
                                                                                          Polychlorinated biphenyls


  enantioselectively oxidized to hydroxylated metabolites        Zhao S, Narang A, Ding X, Eadon G (2004).
  by rat liver microsomes. Chem Res Toxicol, 24(12):2249–          Characterization and quantitative analysis of DNA
  57. doi:10.1021/tx200360m PMID:22026639                          adducts formed from lower chlorinated PCB-derived
Wuu KD, Wong CK (1985). A chromosomal study on                     quinones. Chem Res Toxicol, 17(4):502–11. doi:10.1021/
  blood lymphocytes of patients poisoned by polychlo-              tx034245b PMID:15089092
  rinated biphenyls. Proc Natl Sci Counc Repub China B,
  9(1):67–9. PMID:3939618
Wyndham C, Devenish J, Safe S (1976). The in vitro metab-
  olism, macromolecular binding and bacterial muta-
  genicity of 4-chloribiphenyl, a model PCB substrate.
  Res Commun Chem Pathol Pharmacol, 15(3):563–70.
  PMID:825937
Xie W, Wang K, Robertson LW, Ludewig G (2010).
  Investigation of mechanism(s) of DNA damage induced
  by 4-monochlorobiphenyl (PCB3) metabolites. Environ
  Int, 36(8):950–61. doi:10.1016/j.envint.2009.12.004
  PMID:20129669
Xu YH, Campbell HA, Sattler GL, Hendrich S, Maronpot
  R, Sato K et al. (1990). Quantitative stereological anal-
  ysis of the effects of age and sex on multistage hepato-
  carcinogenesis in the rat by use of four cytochemical
  markers. Cancer Res, 50(3):472–9. PMID:1967547
Yamazaki K, Suzuki M, Itoh T, Yamamoto K, Kanemitsu
  M, Matsumura C et al. (2011). Structural basis of
  species differences between human and experimental
  animal CYP1A1s in metabolism of 3,3ƍ,4,4ƍ,5-penta-
  chlorobiphenyl. J Biochem, 149(4):487–94. doi:10.1093/
  jb/mvr009 PMID:21258071
Yoshimura H, Yamamoto H (1975). A novel route of
  excretion of 2, 4, 3ƍ, 4ƍ-tetrachlorobiphenyl in rats. Bull
  Environ Contam Toxicol, 13(6):681–8. doi:10.1007/
  BF01721936 PMID:806316
Yoshizawa K, Brix AE, Sells DM, Jokinen MP, Wyde
  M, Orzech DP et al. (2009). Reproductive lesions
  in female Harlan Sprague-Dawley rats following
  two-year oral treatment with dioxin and diox-
  in-like compounds. Toxicol Pathol, 37(7):921–37.
  doi:10.1177/0192623309351721 PMID:19843953
Yoshizawa K, Walker NJ, Nyska A, Kissling GE, Jokinen
  MP, Brix AE et al. (2010). Thyroid follicular lesions
  induced by oral treatment for 2 years with 2,3,7,8-tetra-
  chlorodibenzo-p-dioxin and dioxin-like compounds
  in female Harlan Sprague-Dawley rats. Toxicol
  Pathol, 38(7):1037–50. doi:10.1177/0192623310382560
  PMID:20924081
Zettner MA, Flor S, Ludewig G, Wagner J, Robertson LW,
  Lehmann L (2007). Quinoid metabolites of 4-mono-
  chlorobiphenyl induce gene mutations in cultured
  Chinese hamster v79 cells. Toxicol Sci, 100(1):88–98.
  doi:10.1093/toxsci/kfm204 PMID:17686921
Zhang Y, Wise JP, Holford TR, Xie H, Boyle P, Zahm SH et al.
  (2004). Serum polychlorinated biphenyls, cytochrome
  P-450 1A1 polymorphisms, and risk of breast cancer in
  Connecticut women. Am J Epidemiol, 160(12):1177–83.
  doi:10.1093/aje/kwh346 PMID:15583370



                                                                                                                    421
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 584
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18284 Page 581 of
                                            620




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 585
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18285 Page 582 of
                                                     620




                        5. SUMMARY OF DATA REPORTED

5.1 Exposure data                                          Laboratory analyses of PCBs have improved
                                                      in selectivity and sensitivity through the develop-
    Polychlorinated biphenyls (PCBs) are a class      ment of advanced instrumentation and analyt-
of aromatic chemical compounds in which some          ical strategies allowing the identification and
or all hydrogen atoms attached to the biphenyl        quantification of individual congeners within
nucleus are substituted by one to ten chlorine        commercial products. State-of-the-art analytical
atoms. There are 209 congeners, which are             methods enable detection of PCBs in virtually
arranged according to current nomenclature            all types of sample; however, comparability with
from 1 to 209 by increasing number of chlorines.      older methods is limited. Dioxin-like PCBs often
Although physical and chemical properties vary        occur in lower concentrations than other PCBs
widely across the class, PCBs generally have low      and are analysed together with polychlorinated
solubility in water, high lipophilicity, and low      dibenzodioxins and polychlorinated dibenzo-
vapour pressure; they are chemically stable and       furans. Apart from instrumental analysis, anal-
generally persist in the environment and in the       yses based on biological response have been
human body.                                           applied as screening tools.
    PCBs are not known to occur naturally and              Based on their physical and chemical proper-
have been produced commercially by a limited          ties, such as non-flammability, chemical stability,
number of companies since 1929. Production            high boiling point, and high dielectric constant,
peaked between the 1950s and the 1970s, and was       products containing PCBs were widely used in
banned in most countries by the 1980s; however,       several industrial, commercial, and military
manufacturing in the Democratic People’s              open and closed applications. The most impor-
Republic of Korea continued at least until 2006.      tant closed applications were as dielectric fluids
    Commercial PCB products were manu-                in capacitors and transformers, and as hydraulic
factured to yield a given degree of chlorina-         fluid and heat-transfer medium. Although these
tion to fulfil technical requirements. Products       applications are considered as “closed,” PCBs
sold under different trade names (e.g. Aroclor,       can still be released into the environment due to
Clophen, Kanechlor) may be of similar compo-          leakage. The most important open applications
sition with regard to the chlorine content.           were as constituents of permanent elastic seal-
However, individual congeners have generally          ants, in polymers, and as flame-retardant coat-
not been quantified in these products. A subset of    ings. To a lesser extent, PCBs were also used in
PCBs are referred to as “dioxin-like PCBs,” and       inks, adhesives, dyes for carbonless duplicating
have been assigned toxicity equivalency factors       paper, conveyor belts, and other rubber prod-
(TEFs) relative to 2,3,7,8-tetrachlorodibenzo-        ucts, small ballasts for fluorescent lights, cutting
para-dioxin (TCDD).


                                                                                                      423




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 586
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20   PageID.18286 Page 583 of
                                                       620
IARC MONOGRAPH – 107


and lubricating oils, and metal coatings. In all        PCB concentrations that were 100 to 1000 times
open applications, PCBs can be released from the        higher than in the non-exposed population.
product into the environment via volatilization         Other accidental releases have occurred in the
or erosion.                                             last few decades.
    Once released into the environment, PCBs                Indoor air can also contribute to human
can be transported via environmental media and          exposure to PCBs, owing to the use of PCBs
migratory species far from the site of production       in construction material. Exposure can occur
and use. PCBs are ubiquitous in the environ-            in the workplace or at home; importantly, chil-
ment and are found in biota, air, soil, sediment,       dren may be exposed in schools and nurseries
and water worldwide, including in polar regions         where PCB-containing materials have been used.
and deep oceans. PCB concentrations vary                Inhalation of PCBs results in a higher relative
by several orders of magnitude. Furthermore,            exposure to the more volatile, less chlorinated
congener patterns differ to varying degrees in          congeners.
air, water, sediments and soils as a consequence            Workers may be exposed during manu-
of transport, and transformation processes such         facturing, repair, use, and disposal of prod-
as dechlorination. In the environment, PCBs             ucts or equipment containing PCBs. Earlier
volatilize easily, or are ingested by fish and other    exposures to PCBs were higher and occurred
animals and transferred to the food chain, where        during PCB manufacture, and filling of
their concentration may increase.                       PCB-containing transformers and capacitors (up
    The general population is exposed primarily         to 11 000 μg/m3) and during the repair of trans-
through ingestion of contaminated food. Food            formers (up to 60 μg/m3). More recent exposures
can become contaminated with PCBs by: (i)               may occur during abatement in construction (up
uptake from the environment by fish, birds,             to 120 μg/m3), waste incineration, and recycling
livestock; (ii) contamination of the foodstuffs         of electronic equipment and – to a lesser extent
through usual practice or industrial processing;        – working in PCB-contaminated buildings (up
and (iii) accidental contamination. In contrast         to 10 μg/m3). It has been reported that workers
to vegetables and crops, fatty foods typically          in small-scale welding facilities in less devel-
contain high concentrations of PCBs. Most food-         oped countries may not use personal protective
stuffs will have a shift in the congener profile in     equipment when extracting PCB-contaminated
favour of less volatile, more highly chlorinated        coolant oil from discarded transformers, and are
congeners.                                              therefore likely to receive a considerable degree
    Six congeners (PCB-28, PCB-52, PCB-101,             of exposure.
PCB-138, PCB-153, PCB-180) are found at high                Historically, workers were exposed through
concentrations in the environment, food, and in         inhalation and dermal contact, while occupa-
human tissue. These congeners are often used to         tional exposure to PCBs is nowadays primarily
monitor exposure in epidemiological studies and         through dermal contact. In the past, workers
are referred to as “indicator PCBs.”                    were exposed during PCB manufacture and use
    There have been two major episodes of human         to congener patterns that were similar to those
food contamination; both of which occurred in           of the products they handled, while today’s
Asia; these episodes are commonly referred to           workers are exposed to congener profiles that are
as “Yusho” and “Yucheng.” These populations             different from those of the commercial mixtures.
were exposed through accidental contamina-              Occupational exposures to PCBs before the
tion of cooking oil with either Kanechlor 400           banning of PCB manufacture in the 1980s were
or Kanechlor 500. Exposed people had blood              much higher than those encountered today from

424
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 587
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20     PageID.18287 Page 584 of
                                                     620
                                                                              Polychlorinated biphenyls


other sources. Since then, levels of occupational     Europe. Excess risks of melanoma were reported
exposure to PCBs have been greatly reduced and        in all studies except one. The only study reporting
now approach levels of environmental exposure.        null results combined data from two plants in the
                                                      USA: risk was significantly increased in the plant
                                                      with predominantly white workers, but not in
5.2 Human carcinogenicity data                        the second, where a large proportion of workers
    The association between exposure to PCBs          of African heritage were employed. Exposure–
and risk of cancer in humans has been evaluated       response relationships were evaluated in three
in a large number of epidemiological studies in       studies and a statistically significant linear expo-
several occupational groups, in populations with      sure–response trend was observed with a 20-year
elevated exposure to PCBs as a result of environ-     lag in the largest study, which included workers
mental incidents, and in the general population.      at five electric power companies.
Studies have been conducted in several countries,          Further evidence came from a high-quality
primarily in North America, Europe, and Asia,         case–control study of skin melanoma in Canada,
and have used cohort, nested case–control, and        which reported measurement of plasma concen-
case–control designs.                                 trations of PCBs. This was the only case–control
    The Working Group considered more than 70         study in which the association between PCBs
separate studies with informative data regarding      and melanoma was evaluated in the general
several cancer sites. The most important evidence     population; the study used biological measure-
regarding carcinogenicity came from studies of        ments of exposure and accounted for potential
workers in industries where PCBs were used,           confounding factors. Trends were evaluated for
and from population-based case–control studies.       dioxin-like PCBs, non-dioxin-like PCBs, and
Occupational studies assessed exposure to PCB         eight highly chlorinated individual congeners:
mixtures through job-exposure matrices and            all trends were positive and statistically signif-
historical measurements, but most did not report      icant. Additional support came from a multi-
data on non-occupational risk factors, which          centre European case–control study of uveal
are important for some cancer sites. In case–         melanoma that assessed occupational exposure
control studies, analyses included adjustments        to oils containing PCBs and found positive
for a larger range of risk factors and most used      associations.
measurements of PCB concentrations (typically              The association between malignant mela-
for specific congeners or groups of congeners) in     noma and exposure to PCBs was consistently
blood or adipose tissue as indicators of exposure.    observed across studies of occupational expo-
The Working Group did not consider any expo-          sure in different industries in several countries,
sure-assessment approach to be superior, each         in the general population, and with both cohort
providing contrasting but useful information.         and case–control designs. These findings were
                                                      unlikely to be a result of chance, since statistically
5.2.1 Malignant melanoma                              significant associations were observed in large
                                                      studies. Exposure–response relationships were
    Information on the association between risk       also observed in several studies using different
of melanoma and exposure to PCBs was avail-           methodologies among exposed workers and in
able primarily from cohort studies of capac-          the general population. Confounding or other
itor- and transformer-manufacturing workers           bias is unlikely to explain these results: there are
(four studies) and electric power and equipment       few known risk factors for malignant melanoma
workers (three studies) in North America and          other than sunlight, which was controlled for in

                                                                                                        425
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 588
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18288 Page 585 of
                                                      620
IARC MONOGRAPH – 107


the case–control studies and in the only large         and presented the advantage of having collected
study of occupational exposure that included           blood at recruitment, and having subsequently
outdoor workers for whom occupational expo-            identified incident cases. Statistically significant
sure to sunlight could be significant. Exposure to     trends in risk were associated with the sum of
sunlight is unlikely to confound associations in       PCB congeners in three of the five studies consid-
studies of indoor workers, since there is no reason    ered; and were positive with specific congeners in
to believe that exposure to sunlight during leisure    several studies.
time is associated with occupational exposure to           Four out of six good-quality case–control
PCBs.                                                  studies provided indications of a positive trend in
                                                       risk of non-Hodgkin lymphoma with increasing
5.2.2 Non-Hodgkin lymphoma                             plasma concentrations of the sum of PCBs.
                                                       The results of a European case–control study
    Data on the association of NHL and expo-           of non-Hodgkin lymphoma were null overall,
sure to PCBs are available from studies of five        although heterogeneity was observed across the
independent occupational cohorts of capacitor          participating centres. A positive interaction was
manufacturing workers (three in the USA, one           reported with markers of infection with Epstein-
each in Italy and Sweden) and two cohorts of           Barr virus (EBV), or with polymorphisms in
transformer manufacturing and repair workers           genes encoding inflammatory cytokines, or an
(one in the USA, one in Canada). Four of these         ancestral haplotype for human leukocyte antigen
studies included specific assessments of the           (HLA). Regarding non-Hodgkin lymphoma
level of PCB exposure (three in the USA, one           subtypes, follicular lymphoma, but not diffuse
in Sweden). Statistically significant increases in     large B-cell lymphoma, was positively associated
mortality from NHL were observed in a cohort                    p
                                                       with exposure   to PCBs in three studies.
of capacitor manufacturing workers in Italy and            In summary, y the balance of evidence, takingg
among retired workers at a transformer manu-           into account studyy size and quality,
                                                                                       q      y suggested
                                                                                                    gg
facturing plant in the USA. Non-statistically          increased risk of non-Hodgkin g      lymphoma
                                                                                             y p         in
significant increased risk of NHL was observed         relation to PCB exposure,
                                                                            p        and this is biologi-
                                                                                                        g
in the other capacitor and transformer manu-           callyy p
                                                              plausible. However, since heterogeneous
                                                                                                   g
facturing cohorts. However, a separate analysis        results were observed in high-quality
                                                                                      g q        y studies,
of one of these latter cohorts by different inves-     the Workingg Group   p could not exclude chance
tigators reported no excess of NHL. None of            as a potential
                                                              p           explanation
                                                                            p           for the associa-
the four studies that assessed the level of PCB        tions observed. It is noteworthy that bias and
exposure found clear evidence of an exposure–          confounding were excluded.
response relationship The number of deaths
from non-Hodgkin lymphoma was above that
                                                       5.2.3 Cancer of the breast
expected among men (deaths, n = 4) in a mortality
follow-up study of a population in Taiwan, China,          Many studies investigated the risk of cancer
as a result of a mass poisoning episode with           of the breast in relation to exposure to PCBs, with
cooking oil contaminated with PCBs (Yucheng).          the rationale that such an association is biologi-
However, no data on non-Hodgkin lymphoma               cally plausible. The evidence that weighed most
were reported after a similar episode in Japan         strongly in this evaluation came from 12 well
(Yusho), with a different exposure profile.            designed and implemented case–control studies
    Nested case–control studies were conducted         in the USA, Canada, and Japan that assessed risk
among subsamples of large population cohorts,          in relation to concentrations of PCBs measured


426
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 589
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18289 Page 586 of
                                                      620
                                                                             Polychlorinated biphenyls


in serum and/or adipose tissue. These studies          small or moderate number of cases and assessed
each included between 175 and 750 cases of             PCBs in serum or adipose tissue with controls
cancer of the breast, the controls being compa-        for confounders. The findings suggested some
rable women without cancer of the breast, and          increased risks associated with some of the PCBs
results were adjusted for relevant confounders.        analysed, but the studies had limited power to
In one large study in the USA, no excess risk was      assess associations.
seen, while in the other large study in the USA,           On the balance of evidence, when takingg
increased risk of cancer of the breast in relation     into account studyy size, quality,
                                                                                 q      y and magnitude
                                                                                                 g
to PCBs was seen among African-American                of risk, an increased risk of cancer of the breast
women, and among parous never-lactating                was seen in relation to PCBs, with higher
                                                                                               g    risks
white and African-American women combined.             amongg some subgroups,
                                                                          g p and these associations
Of the 10 moderately sized studies, increased                    g    yp
                                                       are biologically plausible. Bias and confoundingg
risks were seen in six studies in relation to PCBs,    are unlikelyy to explain
                                                                           p     these results. However,
with some exposure–response relationships. In                                   g q
                                                       as the results across high-quality y studies were
some of these studies, risk was also evaluated                g
                                                       heterogeneous,   the Workingg Group  p could not
by subgroup, and increased risks were seen for         exclude chance as a possible explanation for posi-
women who were parous and had never lactated,          tive associations.
for pre- and postmenopausal women, by various
tumour characteristics, and by CYP1A1 variants.        5.2.4 Other cancer sites
Statistically significant increases in risk ranged         Several other cancer sites were considered in
from 1.1- to 4.3-fold. Three additional moderately     one or more cohort or case–control studies. There
sized studies from the USA reported no excess          were positive findings for cancer of the prostate
risk, while an inverse risk was seen in one study      and brain in several studies, but null findings
from Japan. Two additional case–control studies        in others. Other cancers with sporadic positive
assessed PCBs through estimates of occupational        findings were those of the liver and biliary tract,
or dietary exposure, and although the results          extrahepatic biliary tract, lung and respiratory
suggested some increase in risk, these studies         tract, thyroid, stomach, pancreas, colon and
were not weighted strongly. In addition, most of       rectum, urothelial organs, uterus and ovary
the 10 smaller case–control studies reported some      combined, as well as childhood acute lymphatic
increased risks in relation to PCBs, although they     leukaemia, and multiple myeloma.
were not weighted strongly in this evaluation due
to the imprecise risk estimates.
    While a few cohort studies of occupational         5.3 Animal carcinogenicity data
exposure suggested an increased risk of cancer             PCBs (individual congeners, binary mixtures,
of the breast, PCB exposure was usually not            and commercial mixtures) were evaluated in rats
assessed quantitatively in relation to risk, and       and mice in studies of various design, and ranging
important potential confounders were not taken         in duration from several months up to 2 years.
into account. Within a case–control study nested       These included 2-year studies of carcinogenicity,
among female capacitor workers, increased risk         studies    involving      transplacental/perinatal
of cancer of the breast was seen for “non-white”       and postnatal exposure, initiation–promotion
(otherwise unspecified) women, taking into             studies examining the promoting activity, and
account non-occupational confounders. Other            other co-carcinogenicity studies, using tumours
nested case–control studies (six from the USA,         as an end-point.
two from Denmark, and one from Norway) had a

                                                                                                      427
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 590
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20    PageID.18290 Page 587 of
                                                       620
IARC MONOGRAPH – 107


    For the 2-year bioassays, the route of admin-       of benign and malignant tumours of the liver
istration was oral, by gavage or feeding. In studies    (hepatocellular adenoma, hepatocholangioma,
of initiation–promotion, co-carcinogenicity, and        and cholangiocarcinoma), benign tumours of
transplacental/perinatal exposure, PCBs were            the lung (cystic keratinizing epithelioma), and
also administered intraperitoneally, subcuta-           carcinoma of the uterus.
neously, or by skin application. There were no               A binary mixture of PCB-126 and PCB-153
studies of exposure by inhalation.                      was tested for carcinogenicity in one study
                                                        in female rats treated by gavage. The mixture
5.3.1 PCB congeners                                     of PCB-126 and PCB-153 caused significant
                                                        increases in the incidences of hepatocellular
    PCB-126 was tested for carcinogenicity in one       adenoma, hepatocholangioma and cholangio-
study in female rats treated by gavage. PCB-126         carcinoma, cystic keratinizing epithelioma of the
caused significant increases in the incidences of       lung, and squamous cell carcinoma of the oral
benign and malignant tumours of the liver (hepa-        mucosa. As stated above, increasing the propor-
tocellular adenoma, hepatocholangioma, and              tion of PCB-153 to PCB-126 caused significant
cholangiocarcinoma), lung (cystic keratinizing          increases in the incidences of hepatocellular
epithelioma), and oral mucosa (gingival squa-           adenoma and cholangiocarcinoma in one study.
mous cell carcinoma). In two studies of transpla-            A binary mixture of PCB-118 and PCB-126
cental/perinatal exposure in female rats treated        was tested for carcinogenicity in one study
by gavage, PCB-126 had an inhibitory effect on          in female rats treated by gavage. The mixture
the development of tumours of the mammary               caused significant increases in the incidences of
gland induced by 7,12-dimethylbenz[a]anthra-            hepatocellular adenoma, cholangiocarcinoma,
cene (DMBA) in the offspring.                           and cystic keratinizing epithelioma of the lung.
    PCB-153 was tested for carcinogenicity in                When given to mice for 4 months, from the
one study in female rats treated by gavage, one         perinatal period to adulthood, PCB-138 was
4-month study of perinatal exposure in mice             not carcinogenic, but did show evidence of a
(including an initiation–promotion experiment),         promoting effect based on a significant increase in
and one initiation–promotion study in mice. In          the multiplicity of bronchioloalveolar adenomas
the study of carcinogenicity, PCB-153 did not           induced by N-nitrosodimethylamine (NDMA).
cause significant increases in the incidence of              A mixture of PCB-138 and PCB-153 was
tumours in rats, but two rare cholangiomas were         administered to mice for 4 months, from the
observed. PCB-153 promoted hepatocellular               perinatal period to adulthood. The mixture was
carcinomas induced by N-nitrosodiethylamine             not carcinogenic, and did not promote bronchi-
(NDEA) in mice. PCB-153 did not induce or               oloalveolar tumours.
promote bronchioloalveolar tumours in mice.                  A mixture of non-ortho, mono-ortho,
PCB-153 was also evaluated as part of a binary          and di-ortho substituted PCB congeners,
mixture in a study examining the effect of              p,pƍ-dichlorodiphenyltrichloroethane          (DDT)
increasing the dose of PCB-153 on the carcino-          and p,pƍ-dichlorodiphenyldichloroethene (DDE)
genicity of PCB-126 (see below); increasing the         was tested for carcinogenicity in one study of
dose of PCB-153 increased the incidences of             perinatal exposure in rats treated by gavage. The
hepatocellular adenoma and cholangiocarci-              mixture was not carcinogenic.
noma when coadministered with PCB-126.                       The       hydroxylated        mono-ortho-PCBs
    PCB-118 was tested for carcinogenicity in one       2ƍ,4ƍ,6ƍ-trichloro-4-biphenylol (4ƍ-OH-PCB-30)
study in female rats treated by gavage. PCB-118         and              2ƍ,3ƍ,4ƍ,5ƍ-tetrachloro-4-biphenylol
caused significant increases in the incidences

428
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 591
   Case 2:15-cv-00201-SMJ          ECF No. 388-2         filed 01/28/20   PageID.18291 Page 588 of
                                                       620
                                                                             Polychlorinated biphenyls


(OH-PCB-61), alone or as a binary mixture, were         studies examining promoting activity in male
tested for carcinogenicity in one study of perinatal    rats, five studies examining promoting activity
exposure in female mice treated by subcutaneous         in mice, and three co-carcinogenesis studies in
injection. Both the individual congeners and the        mice. In rats, oral administration of Aroclor
binary mixture caused a significant increase in         1254 caused significant increases in the inci-
the total incidence of malignant tumours of the         dence of hepatocellular adenoma or carcinoma
cervicovaginal tract (squamous cell carcinomas          (combined) in males in the first study, and of
and adenosquamous carcinomas).                          hepatocellular adenoma and hepatocellular
    A mixture of the three non-ortho congeners          carcinoma in females, and of thyroid follicular
PCB-77, PCB-126, and PCB-169, six polychlorin-          cell adenoma, and follicular cell adenoma or
ated dibenzodioxins, and seven polychlorinated          carcinoma (combined) in males in the second
dibenzofurans was tested for carcinogenicity in         study. In mice, oral administration of Aroclor
one study of perinatal exposure in female rats          1254 caused significant increases in the inci-
treated by gavage. The mixture caused a signif-         dence of “hepatomas” of the liver. In the studies
icant increase in the incidence of benign lesions       of transplacental/perinatal exposure, Aroclor
of the mammary gland (hyperplasia, adenoma,             1254 was not carcinogenic in mice, but promoted
and fibroadenoma).                                      NDMA-induced bronchioloalveolar adenomas
    A mixture of PCB-126, TCDD, and                     in two studies, and coalescing liver tumours
2,3,4,7,8-pentachlorodibenzofuran was tested            in one study. In rats, Aroclor 1254 promoted
for carcinogenicity in one long-term study in           NDEA-induced hepatocellular carcinomas in one
female rats treated by gavage. The mixture caused       study. In mice, Aroclor 1254 promoted NDEA-
a significant increase in the incidence of benign       induced hepatocellular adenomas in one study,
and malignant tumours of the liver (hepatocel-          and NDEA-induced hepatocellular carcinomas,
lular adenoma and cholangiocarcinoma) and               hepatoblastomas, and cholangiocellular tumours
benign tumours of the lung (cystic keratinizing         in another study. In a third study, Aroclor 1254
epithelioma).                                           promoted lung tumours induced by NDMA
                                                        and by 4-(methylnitrosamino)-1-(3-pyridyl)-1-
5.3.2 Aroclor                                           butanone (NNK).
                                                            Aroclor 1260 was tested for carcinogenicity
    In a feeding study of carcinogenicity in male
                                                        in one feeding study in male rats, one feeding
and female rats, Aroclor 1016 caused signifi-
                                                        study in female rats, and two feeding studies
cant increases in the incidence of hepatocellular
                                                        in male and female rats. Aroclor 1260 caused
adenoma, and of hepatocellular adenoma or
                                                        significant increases in the incidences of “liver
carcinoma (combined) in female rats.
                                                        tumours” in males in one study, and of hepa-
    In a feeding study of carcinogenicity in male
                                                        tocellular adenoma and carcinoma in females
and female rats, Aroclor 1242 caused signifi-
                                                        in a second study. In a third study, Aroclor
cant increases in the incidence of hepatocellular
                                                        1260 increased the incidence of hepatocellular
adenoma in female rats, and of thyroid follicular
                                                        carcinoma in females, and of cholangioma in
cell adenoma, and thyroid follicular cell adenoma
                                                        males and females. In a fourth study, Aroclor
or carcinoma (combined) in males.
                                                        1260 increased the incidence of hepatocellular
    Aroclor 1254 was tested for carcinogenicity
                                                        adenoma in males, of hepatocellular adenoma,
in two feeding studies in male and female rats,
                                                        hepatocellular carcinoma, and cholangioma in
one feeding study in male mice, three studies of
transplacental/perinatal exposure in mice, two

                                                                                                     429
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 592
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18292 Page 589 of
                                                      620
IARC MONOGRAPH – 107


females, and of thyroid follicular cell adenoma        administration of Kanechlor 500 decreased the
in males.                                              incidence of NDEA-initiated tumours of the liver
                                                       in rats. Kanechlor 500 promoted hepatocellular
5.3.3 Clophen                                          tumours in the three initiation–promotion
                                                       studies.
    In one feeding study of carcinogenicity in
male rats, Clophen A 30 caused a significant
increase in the incidence of benign hepatocel-         5.4 Mechanistic and other relevant
lular tumours.                                             data
    In one feeding study of carcinogenicity in
male rats, Clophen A 60 caused significant             5.4.1 Absorption, distribution, metabolism,
increases in the incidence of benign hepatocel-              and elimination
lular tumours and hepatocellular carcinoma.            (a)   Absorption
                                                           In humans, gastrointestinal absorption of
5.3.4 Kanechlor
                                                       PCBs was estimated to vary from 50% of the
    Kanechlor 300 gave negative results when           ingested amount to close to 100%, the absorption
tested for carcinogenicity in one feeding study        decreasing as the number of chlorine atoms of
in male and female mice, and one feeding study         the congener increased. A similar situation was
in male mice.                                          observed in experimental animals. Although
    Kanechlor 400 was tested for carcinogenicity       no quantitative data were available regarding
in one feeding study in male and female mice,          absorption of PCBs in humans exposed by inha-
one feeding study in male mice, and one feeding        lation, the levels of residues detected in individ-
study in male and female rats. Kanechlor 400           uals exposed to high concentrations of PCBs in
was also tested in three initiation–promotion          air suggested that inhaled PCBs are absorbed
studies examining promoting activity, one in           to a substantial extent. Data from experimental
rats and two in mice. Both studies of carcino-         animals indicated that inhalation of PCBs gives
genicity in mice gave negative results. The results    a higher uptake of PCBs than ingestion. Studies
of the study of carcinogenicity in rats were incon-    assessing dermal exposure to commercial PCB
clusive. Kanechlor 400 promoted hepatocellular         mixtures in humans and animals showed that
tumours in one initiation–promotion study in           this route of exposure generally results in absorp-
rats, and in one initiation–promotion study in         tion levels of between 20% and 40%, with dermal
mice.                                                  penetration varying inversely with the degree
    Kanechlor 500 was tested for carcino-              of chlorination of the mixture administered.
genicity in one feeding study in male mice, one        First-pass metabolism at the site of dermal expo-
feeding study in male and female mice, and one         sure appears to be responsible for differences in
initiation–promotion study of transplacental/          metabolism and disposition between routes of
perinatal exposure in male and female rats. It         administration. The rate of absorption and the
was also tested in three initiation–promotion          disposition of PCBs after dermal administration
studies, one in rats and two in mice, examining        may be mediated by transdermal metabolism.
promoting activity. Kanechlor 500 caused signif-
icant increases in the incidence of hepatocellular
carcinoma in both studies of carcinogenicity in
male and female mice. Transplacental/perinatal


430
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 593
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20     PageID.18293 Page 590 of
                                                      620
                                                                             Polychlorinated biphenyls


(b)     Distribution                                   arene oxides, and quinones. Quinones arise
    PCBs are lipophilic compounds that are             from dihydroxylated PCB metabolites through
preferentially retained and may accumulate             the action of peroxidases or prostaglandin endo-
in adipose tissue and lipid-rich tissues. A few        peroxide synthase. The other major pathway of
studies mentioned substantial retention of             metabolism of PCBs is conversion of an arene
certain congeners in the lung and spleen in mice       oxide metabolite to a glutathione conjugate. The
and rats, respectively. The pattern of congeners       glutathione conjugate is then converted either
observed in tissues of humans or experimental          to the excreted non-toxic mercapturic acid, or
animals does not correspond to the congener            to the generally poorly excreted methyl sulfone
profiles of PCB formulations. The major PCB            metabolite.
components in the plasma and adipose tissue            (d)   Elimination
of occupationally exposed individuals are the
hexa- and heptachlorobiphenyls. PCB conge-                 Highly chlorinated congeners persist in
ners with chlorine atoms in the para positions         the body, with half-lives averaging about 8–15
are generally found at relatively high concentra-      years; the half-lives of less chlorinated PCBs
tions, while PCBs with unsubstituted meta,para         are distinctly shorter. In addition, PCB half-
positions on at least one ring are present at lower    lives vary according to species, being longer in
concentrations. The most abundant congeners            humans than in experimental animals, including
found in adipose tissue, plasma, and liver are         monkeys. PCBs are mainly excreted via the
2,2ƍ,3,4,4ƍ,5ƍ-hexachlorobiphenyl       (PCB-138),     faeces, while urine usually represents a minor
2,2ƍ,4,4ƍ,5,5ƍ-hexachlorobiphenyl (PCB-153) and        route of excretion. Faecal excretion concerns
2,2ƍ,3,4,4ƍ,5,5ƍ-heptachlorobiphenyl (PCB-180).        not only unabsorbed PCBs, but also the excre-
PCBs have been found to cross the blood–brain          tion of biliary metabolites in the intestine. The
barrier, and data from humans and experimental         proportion as well as the rate of elimination in
animals provided clear evidence for the transpla-      the excreta depends on the type of mixture or
cental passage of these chemicals. Metabolites         congener and the route of exposure. Excretion
of PCBs, including hydroxylated PCBs and               profiles, and metabolite profiles in excreta, were
methylsulfone PCBs, are also known to distribute       different after administration of a dermal dose of
to various tissues.                                    PCBs when compared with an equivalent intra-
                                                       venous dose.
(c)     Metabolism                                         In addition to hydroxylated and dihydroxyl-
    Individual PCB congeners differ greatly in         ated PCBs, the corresponding glucuronide
the ease with which they are metabolized in            and sulfate conjugates, as well as mercapturic
humans and animals. Congeners with four or             acids, have also been characterized in the urine.
fewer chlorines and those with adjacent unsubsti-      Lactation is also a major route of excretion of
tuted meta,para positions are metabolized more         PCBs in animals and humans. Minor routes of
readily than those with more than four chlorines       excretion such as elimination through the intes-
and with substituents at meta,para ring posi-          tinal wall in the gastrointestinal tract or via the
tions. The initial step in the biotransformation       skin may also occur.
of all PCB congeners is cytochrome P450 (CYP)-
dependent mono-oxygenation. Readily metabo-
lized congeners can be converted to potentially
electrophilic and genotoxic metabolites of PCBs,


                                                                                                      431
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 594
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20    PageID.18294 Page 591 of
                                                      620
IARC MONOGRAPH – 107


5.4.2 Genetic and related effects                      and KRAS mutation in tumours of the pancreas
                                                       and brain, and PCB-95 concentrations and autism
    A very limited number of studies in
                                                       with a genetic basis (maternal dup15q11–q13 and
humans was available on cytogenetic effects in
                                                       Prader-Willi syndrome). These were interesting
peripheral lymphocytes (chromosomal aber-
                                                       observations, but not sufficient to allow a struc-
ration, sister-chromatid exchange, micronu-
                                                       ture–activity correlation.
cleus formation) and urinary concentrations
                                                           Of all the commercial PCB mixtures, Aroclor
of 8-hydroxy-2ƍ-deoxyguanosine (8-OHdG) in
                                                       1254 has been by far the most extensively inves-
populations with possible exposure to PCBs.
                                                       tigated for genetic effects in vitro and in vivo.
Although all these studies provided valuable
                                                       Although numerous studies in vitro and in vivo
information on genetic and related effects in
                                                       with a negative outcome have been reported,
humans exposed occupationally and environ-
                                                       almost none are suitable for hazard assessment,
mentally to PCBs, the interpretation and gener-
                                                       primarily due to the low doses tested and, in
alization of the results was hindered by lack of
                                                       case of studies in vitro, the lack of an exogenous
information about PCB exposure, analysis, and
                                                       metabolic system. Thus the Working Group
levels, the lack of a real unexposed control popu-
                                                       concluded, on the basis of a positive test for cell
lation, the small number of individuals exam-
                                                       transformation and a weakly positive study of
ined, confounding exposure to other chemicals,
                                                       mutagenicity in transgenic mice in vivo, that
and lifestyle factors.
                                                       mutagenicity associated with long-term expo-
    Several reports of sperm DNA damage and
                                                       sure to Aroclor 1254 cannot be excluded with
chromosome aneuploidy indicated that the testis
                                                       certainty.
may be a target organ for toxicity associated with
                                                           Studies of mutagenicity with individual
PCBs.
                                                       PCBs were available for 13 congeners. The most
    Some very recent studies indicated that PCBs
                                                       frequently investigated congener was monochlor-
affect DNA methylation patterns in exposed
                                                       inated PCB-3 and its metabolites, and studies in
humans, with long-term consequences for gene
                                                       vitro and in vivo provided clear evidence that
expression and chromosome stability. Since
                                                       PCB-3 causes mutation in vitro and in vivo.
genes encoding for steroid hormone-synthesizing
                                                       However, metabolic activation to electrophilic
enzymes and oncogenes have been shown to be
                                                       species, i.e. quinones, is required, as shown by
targeted, this may have significant implications
                                                       direct testing of PCB-3 metabolites for gene
for a possible mode of action of carcinogenesis
                                                       mutagenicity in vitro. The experimental evidence
by PCBs.
                                                       overall suggested that both DNA-adduct forma-
    There was a lack of data about levels or even
                                                       tion and generation of reactive oxygen species
occurrence of individual PCB congeners in
                                                       must be considered equally plausible modes of
publications on the genotoxic effects of PCBs in
                                                       action.
humans. Only a few recent studies had analysed
                                                           Since both in-vitro and in-vivo studies
a very small number of congeners and calculated
                                                       provided evidence that PCB congeners with up
correlations with biological effects. Statistically
                                                       to four chlorines are metabolically activated to
positive correlations were found between serum
                                                       electrophilic species that cause an increase in
concentration of PCB-118 and formation of micro-
                                                       DNA-adduct levels, it seems likely that PCBs
nuclei and DNA strand breaks (comet assay) in
                                                       with one to four chlorines have the same mode
peripheral lymphocytes, serum concentrations
                                                       of action as PCB-3. In contrast, strong evidence
of PCB-153 and DNA fragmentation in sperm,
                                                       suggested that decachlorinated PCB-209 is very
serum concentrations of PCB-138 and PCB-153
                                                       unlikely to cause mutations.

432
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 595
      Case 2:15-cv-00201-SMJ           ECF No. 388-2     filed 01/28/20   PageID.18295 Page 592 of
                                                       620
                                                                              Polychlorinated biphenyls


    For dioxin-like PCB-126, a dose-dependent           plasticity and invasiveness. In accordance with
increase in DNA-adduct formation – resulting            the concept of toxic equivalency, PCB-126 is the
from lipid peroxidation or oxidative damage of          most potent aryl-hydrocarbon receptor agonist
the DNA backbone – has been reported in rats            of the PCBs, followed by PCB-169; mono-ortho
exposed to PCB-126 in the long-term. Thus, a            chlorinated PCBs (e.g. PCB-118, PCB-156),
genotoxic mechanism, probably via generation            and PCB-77 also activate the aryl hydrocarbon
of reactive oxygen species, seems to contribute         receptor, although to a lesser extent.
to the mode of action of PCB-126.                           On the other hand, non-dioxin-like PCBs
    For non-dioxin-like PCB-153, a complete             induce many of their effects via multiple aryl
lack of genotoxic activity cannot be established        hydrocarbon receptor-independent mecha-
with certainty since three in-vitro studies gave        nisms, including activation of the constitu-
positive results. However, mechanistic follow-up        tive androstane or pregnane X receptors, and
studies in vitro and/or in vivo were not available      perturbations in cell–cell communication and
to the Working Group. Thus, the relevance of this       cell adhesion. Non-dioxin-like PCBs induce
finding remains elusive.                                production of reactive oxygen species, activation
    For all other nine PCB congeners tested, i.e.       of NF-κB transcription factors, and suppression
PCB-15, PCB-47, PCB-52, PCB-77, PCB-101,                of plasma membrane proteins, constituents of
PCB-118, PCB-138, PCB-155, and PCB-180, the             gap, adherens, and tight junctions, all of which
Working Group considered that the results did           may play a significant role in tumour promotion
not allow a clear conclusion to be drawn.               and progression. A series of non-dioxin-like
                                                        PCBs, including less chlorinated congeners (e.g.
5.4.3 Cellular and biochemical effects                  PCB-18, PCB-47, PCB-52, and PCB-74), envi-
                                                        ronmentally abundant congeners (e.g. PCB-138
    PCB congeners can be categorized according          and PCB-153), and hydroxylated metabolites,
to their degree of chlorination, substitution           such as 3ƍ,4ƍ-di(OH)PCB-5, 4-OH-PCB-109
pattern, and binding affinity to receptors.             (4-OH-2,3,3ƍ,4ƍ,5-pentaCB), and 4-OH-PCB-187,
Individual PCB congeners activate receptors,            inhibited gap junction intercellular communi-
including the aryl hydrocarbon, constitutive            cation in rat liver epithelial cells. A mixture of
androstane, and pregnane xenobiotic receptors,          seven non-dioxin-like PCBs (PCB-28, PCB-52,
and modulate gene expression controlled by              PCB-101, PCB-138, PCB-153, PCB-180, and
these receptors/transcription factors.                  PCB-209) induced production of reactive oxygen
(a)     Cell death and proliferation                    species and cell motility in human breast cancer
                                                        cells. Both the dioxin-like congener PCB-126,
    Twelve PCB congeners that have a strong             and the non-dioxin-like congeners PCB-118
affinity for the aryl hydrocarbon receptor are          and PCB-153 disrupted the expression of cyto-
referred to as “dioxin-like PCBs.” Activation of        solic scaffold proteins of tight junctions in
the aryl hydrocarbon receptor is one of the key         brain endothelial cells in mice. Expression of
events linked to carcinogenesis mediated by diox-       anti-apoptotic Bcl2 gene in a short-term study in
in-like compounds. Besides its role in induction        female rat liver, to decrease apoptotic index and
of CYP1 enzymes (linked to toxicity and cancer          to suppress the levels of gap junction and adhe-
initiation), sustained activation leads to deregu-      rens junction proteins (connexin 43, β-catenin,
lation of cell-cycle control and cell proliferation,    E-cadherin) in rat liver epithelial cells. PCB-28,
inhibition of apoptosis, suppression of cell–cell       PCB-101, PCB-153, and also PCB-187 (to a lesser
communication and adhesion, and increased cell

                                                                                                      433
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 596
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20   PageID.18296 Page 593 of
                                                      620
IARC MONOGRAPH – 107


extent) suppressed apoptosis in rat hepatocytes        and thyroid-stimulating hormone. For hydroxy-
and human hepatoma HepG2 cells.                        lated PCBs, a positive correlation was found with
                                                       free thyroxin in umbilical cord tissue of fetuses
(b)     Endocrine disruption                           after in-utero exposure.
    Population-based studies in men and women               Studies in rats demonstrated that hydroxy-
have shown an inverse correlation between              lated PCBs that bind to the thyroid receptor act
serum concentrations of PCBs and circulating           as agonists to the thyroid hormone; one metabo-
testosterone, including testosterone bound             lite even displayed a higher binding affinity than
to sex-hormone-binding globulin. Studies on            does thyroxine, the natural ligand. PCBs with
mother–infant pairs showed an inverse relation-        chlorines in the ortho position only have signif-
ship between indicator PCBs and testosterone in        icant binding affinity for the transport protein
female infants, which was statistically significant    transthyretin.
with the mono-ortho congeners PCB-105 and                   Hydroxylated PCBs may cross the placental
PCB-118, while male infants showed a stronger          barrier, probably through binding to transthyr-
reduction in estradiol with higher serum concen-       etin, thus causing a reduction of total and free
trations of PCBs.                                      thyroxine concentrations in fetal plasma and
    In studies on extracts of PCBs from human          brain. Moreover, pre- and postnatal exposure
serum, higher serum PCB concentrations                 to PCBs and their hydroxylated metabolites
correlated with lower activities of the estrogen,      can interfere with the thyroid-hormone system,
androgen, and aryl hydrocarbon receptors.              which may lead to a decrease in levels of thyroid
    The observed inverse trend between dioxin-         hormone.
like PCBs and activities of the aryl hydro-                 Disturbance of thyroxine-binding to trans-
carbon and estrogen receptors suggests that            thyretin by PCB metabolites and increased glucu-
these compounds have anti-estrogenic activity.         ronidation causes a reduction in serum thyroxine
In cultured cells, highly chlorinated congeners        concentrations in Aroclor 1254-exposed rats.
generally act as anti-estrogens and their hydroxyl-    The interference of PCBs with the thyroid system
ated metabolites are more active than the parent       in vitro as well as in animals corroborates the
compound. In contrast, less chlorinated PCBs           effects observed in human population studies.
and their hydroxylated metabolites are gener-          The effects of PCBs on thyroid-hormone func-
ally estrogenic, and their potency is dependent        tion, metabolism and transport may increase the
upon ortho chlorination and para hydroxylation;        risk for toxicity and pre-cancerous processes.
estrogenic activities of the hydroxylated metab-            In a study that considered 10 different mech-
olites of less chlorinated PCBs were reported to       anisms to establish in-vitro toxicity profiles for
be additive.                                           24 PCB congeners, hierarchical cluster analysis
    Studies with cultured cells demonstrated that      showed that 7 indicator PCBs contributed most
some PCBs are androgen-receptor antagonists,           to the anti-androgenic, (anti)estrogenic, and
the anti-androgenic effects of dioxin-like PCBs        anti-thyroidal effects of PCBs reported to be
being more pronounced than those of ortho-             present in human samples.
substituted PCBs. This antagonism has been
associated in humans with several factors related      (c)   Effects on the immune system
to an increased risk of cancer of the testis.             The limited data available for human expo-
    In population-based studies, an inverse            sure suggested that PCBs may cause immuno-
correlation was also reported between total            suppression. PCBs can affect an impressive
serum PCBs and triiodothyronine, thyroxine,            number of immune parameters that include

434
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 597
   Case 2:15-cv-00201-SMJ          ECF No. 388-2        filed 01/28/20     PageID.18297 Page 594 of
                                                      620
                                                                               Polychlorinated biphenyls


changes in bone-marrow cellularity; shifts in          via metabolism to arene-oxide intermediates
T-lymphocyte subsets and function; thymus and          capable of alkylating critical cellular macromol-
spleen atrophy, which correlate strongly with          ecules. Additionally, certain non-dioxin-like
humoral and cell-mediated immunosuppression;           PCBs may antagonize the immunotoxic effects
reduced resistance to microbial infection; and a       of other chemicals, including those of dioxin.
compromised immune-surveillance mechanism.                 The effects on the immune system were shown
Alterations in the immune system and immuno-           to persist in children at a later age. The severity of
toxicity were also reported after PCB exposure         effects correlated with PCB concentrations in the
during prenatal or early life.                         children’s blood, or with those in maternal blood
    An estimation of the degree of immuno-             during pregnancy and lactation. Similar results
toxicity induced by various PCB congeners and          were obtained in experimental animals.
mixtures is hindered by the fact that several
species with significant differences in sensi-         (d)   Effects on the inflammatory response
tivity were used across the studies, with different        Exposure to PCBs has been associated with
routes of exposure and levels of treatment. In         the development of inflammation in several
general, doses of > 1 mg/kg bw per day of the          studies in experimental animals in vivo; chronic
highly chlorinated commercial PCB mixtures             active inflammation can be detected specifically
(Aroclors 1248, 1254, 1262, and 1260) were             in tissues that are affected by PCB exposure.
more immunotoxic than the less chlorinated                 In in-vivo studies in mice, it has been reported
PCB mixtures. The few individual congeners             that PCB-77, PCB-104, and PCB-153 are associ-
tested in rats caused only minor changes in the        ated with inflammation in target organs since
thymus without affecting other parameters of           they induced the production of specific inflam-
the immune system.                                     matory mediators, including intercellular adhe-
    Non-human primates are more sensitive to           sion molecules (e.g. ICAM, VCAM-1, MCP-1)
PCB-induced immunotoxicity. In long-term               in the liver, lungs, and brain. The tissue distri-
studies in rhesus monkeys exposed at levels            bution of these inflammatory mediators varied
similar to those in humans, a consistent finding       according to the congener administered, prob-
was the significantly suppressed response to           ably due to differences in congener accumulation
challenge with sheep red blood cell antigen in         in the various organs.
adult and infant monkeys. Similar results were             PCBs have also been shown to cause vascular
observed in many other experimental animals at         inflammation in vivo.
higher concentrations of PCBs.                             In vitro, PCB-153 may induce expression of
    The humoral immune response to sheep red           several pro-inflammatory cytokines through
blood cell antigen is the most predictive of the       NF-κB pathway inhibitor.
tests currently used in immunotoxicology, and              Several PCB congeners and mixtures,
has been used in the calculation of TEFs. The          including Aroclor 1242 and PCB-47, interfere
TEF calculation is based on the assumptions            with O2– elimination by suppressing the activity
that the effects of PCBs on the immune system          of superoxide dismutase which converts O2– to
are mediated through the aryl hydrocarbon              H2O2. Non-dioxin-like PCBs are capable of stim-
receptor, and that PCBs in mixtures may have an        ulating neutrophil O2– production, while dioxin-
additive effect. Nonetheless, certain PCBs exert       like congeners with a high affinity for the aryl
their immunotoxic effects by mechanisms that           hydrocarbon receptor do not activate neutrophils
are not mediated through the aryl hydrocarbon          to produce O2– and may inhibit this response.
receptor; such effects are thought to be mediated

                                                                                                         435
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 598
   Case 2:15-cv-00201-SMJ            ECF No. 388-2         filed 01/28/20    PageID.18298 Page 595 of
                                                         620
IARC MONOGRAPH – 107


    Certain congeners (PCB-77, PCB-114,                   PCBs is additive. Several less chlorinated PCBs
PCB-126, and PCB-169) disrupted the normal                have initiating activity.
functions of the vascular endothelium, thus
allowing increased transfer of albumin across             5.4.6 Organ toxicity
endothelial monolayers. The same congeners
enhanced oxidative stress, increased production               Organ toxicity relevant to the carcinogenicity
of interleukin-6 by endothelial cells, increased          of long-term exposure to PCB congeners and
the levels of intracellular calcium, increased            commercial mixtures of PCBs in experimental
the activity of cytochrome P450 1A, enhanced              systems is observed in the liver and also in other
expression of the adhesion molecule VCAM-1,               organs, notably the lung and thyroid.
and decreased levels of vitamin E in the culture
medium. In contrast, PCB-153 did not have an              5.4.7 Effects on skin
effect on cellular oxidation or on endothelial                Chloracne and other dermal alterations are
barrier function.                                         well-known effects that have been reported in
                                                          workers exposed occupationally to PCBs, and in
5.4.4 Classification of congeners and                     individuals exposed by accidental ingestion of
      quantitative structure–activity                     rice oil contaminated with high concentrations
      relationships                                       of PCBs (Yusho and Yucheng victims). Chloracne
                                                          generally appears in individuals with serum PCB
     Different key structural determinants of the
                                                          concentrations that are 10–20 times higher than
toxicity of individual PCB congeners were iden-
                                                          those of the general population, but there is large
tified in various in-vitro assays for specific effects
                                                          variability between individuals. At birth, chil-
of tumour promotion, endocrine disruption, and
                                                          dren exposed in utero during food poisoning
neurotoxicity. Multivariate toxicity profiling of
                                                          incidents had increased rates of hyperpigmen-
a series of PCB congeners indicated that many
                                                          tation, eyelid swelling and discharge, deformed
of the responses are due to different structure–
                                                          nails, and acne, compared with controls.
activity relationships and cannot be integrated.
                                                              Long-term oral administration of relatively
The use of quantitative structure–activity rela-
                                                          low doses of PCBs to rhesus monkeys resulted
tionships is also hampered at present by the lack
                                                          in dermal alterations similar to those observed
of data on specific cancer-related modes of action
                                                          in humans exposed at high concentrations.
for larger sets of congeners.
                                                          Offspring from monkeys exposed during gesta-
                                                          tion and nursed by exposed mothers also devel-
5.4.5 Hepatic preneoplastic lesions                       oped dermal alterations after a few weeks of
    Numerous studies have used preneoplastic              suckling. Rodents also develop skin alterations,
lesions as end-points to study the effects of PCBs        but only after high exposures to PCBs.
on two-stage hepatocarcinogenesis. PCBs have                  Exposure of normal human melanocytes to
promoting activity, especially congeners and              TCDD resulted in activation of the aryl hydro-
mixtures that activate the aryl hydrocarbon               carbon receptor signalling pathway, an aryl
and/or constitutive androstane receptors. When            hydrocarbon receptor-dependent induction of
non-ortho and di-ortho PCBs are coadministered,           tyrosinase and – as a consequence – an elevated
less than additive effects are observed in most           total melanin content. These effects were due to
studies, while administration of two non-ortho            the induction of expression of tyrosinase and
                                                          tyrosinase-related protein 2 genes. Thus, the


436
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 599
      Case 2:15-cv-00201-SMJ       ECF No. 388-2        filed 01/28/20    PageID.18299 Page 596 of
                                                      620
                                                                              Polychlorinated biphenyls


aryl hydrocarbon receptor is able to modulate          breastfeeding beyond 12 weeks was associated
melanogenesis by controlling the expression of         with a doubling in the whole blood concentra-
melanogenic genes. This lends biological plausi-       tion of PCBs compared with bottle-fed children.
bility to the epidemiological findings of increased         Elimination kinetic studies in children
risks of melanoma of the skin after exposure to        with elevated PCB concentrations as a result of
PCBs.                                                  breastfeeding revealed differences in congener
                                                       half-lives. The longest half-lives corresponded to
5.4.8 Susceptible populations                          elimination of the parent PCB only, with a daily
                                                       fat excretion rate of 1–2 g, while shorter half-lives
(a)     Genetic polymorphisms                          were attributable to metabolic breakdown.
    Differences in response to individual conge-            Long-term studies in non-human primates
ners may arise from polymorphisms in the               receiving Aroclor 1254 have shown that in
genes for CYP, the aryl hydrocarbon receptor           tissues of mother/infants with higher concentra-
and repressor, and other enzymes and receptors         tions of PCBs, a dramatic shift from tetra- and
that interact with endogenous molecules such as        hexachlorobiphenyls to penta-and heptachloro-
steroid hormone receptors. Studies in the most         biphenyls was observed. The PCB distribution
highly exposed populations reported a higher           pattern in tissues from a dosed mother/infant
incidence of cancer of the breast in women with        pair differed between mother and infant, with a
the CYP1A1*2C genotype; of non-Hodgkin                 larger percentage of heptachlorobiphenyls in the
lymphoma and a polymorphism in the gene                infant than in its dam. PCB concentrations in the
encoding the aryl hydrocarbon receptor; and            infant’s blood declined rapidly and approached
of skin lesions in Yucheng victims who had the         maternal levels within 40–50 weeks; at 100
CYP1A1*2C polymorphism and were null for               weeks after weaning, PCB concentrations in the
GSTM1.                                                 adipose tissue of exposed infants were similar to
                                                       background levels found in the control group.
(b)     In-utero and postnatal exposure                     Tissue retention/accumulation of PCBs
    PCBs can pass through the placenta during          in postnatal and prepubertal studies in mice
embryonic development and is excreted in breast        showed results consistent with the well known
milk. In addition, compared with adults, children      effect of chlorine-substitution pattern on the rate
have a lower barrier to absorption through the         of metabolism. In the lung, all congeners except
skin, gastrointestinal tract, and lungs, and lower     PCB-153 were retained and decreased in amount
levels of detoxifying enzymes. A combination of        only as a function of dilution due to growth. The
all these factors leads to a higher accumulation       selective retention of congeners with high affinity
of PCBs in children. The determination of PCB          for the aryl hydrogen receptor is of interest since
concentrations in cord blood, breast milk, and in      it is a property that correlates with toxicity and
tissues of mother/infant have contributed signif-      tumour promotion. In the liver, retention of
icantly to the understanding of the movement           all congeners was observed during the prepu-
of these compounds from mother to infant and           bertal growth phase, with specific enrichment of
their distribution patterns throughout the body.       PCB-105, followed subsequently by more rapid
    A significant dose-dependent relationship          depletion of certain congeners.
exists between the duration of breastfeeding                Prenatal/postnatal (through breastfeeding)
and the concentration of the sum of congeners          exposure to PCBs can affect the dynamics of
PCB-101, PCB-118, PCB-138, PCB-153, PCB-170,           cell-surface receptor expression on lymphoid
PCB-180, PCB-183, and PCB-187. Exclusive               cells. These effects result in dysfunctional

                                                                                                        437
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 600
 Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20    PageID.18300 Page 597 of
                                                 620
IARC MONOGRAPH – 107


immune responses, which may have adverse
immune-system related consequences on the
health of infants and toddlers. Furthermore,
PCB-induced effects on the thymus and natural
killer cells have been reported in children, and
these effects may play a role in the development
of leukaemia in these children.

5.4.9 Mechanistic considerations
    PCBs and their metabolites have multiple
modes of action. Less chlorinated congeners
involved in oxidative metabolism may produce
oxidative stress and genotoxicity; highly chlorin-
ated congeners are very persistent and interact
with various receptors including the aryl hydro-
carbon, constitutive androstane, pregnane-X
(controlling xenobiotic and steroid hormone
metabolism and other processes), and steroid
nuclear receptors such as the androgen and
estrogen receptors. Additionally, PCBs modulate
plasma membrane-associated proteins affecting
cell communication, adhesion and migration,
and also act as tumour promoters. Overall, PCBs
occur and act in complex mixtures eliciting both
genotoxic and nongenotoxic effects associated
with carcinogenesis, tumour promotion, and
progression.




438
  Declaration of Alicia Butler In Support Of Plaintiff’s
  Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 601
   Case 2:15-cv-00201-SMJ         ECF No. 388-2        filed 01/28/20    PageID.18301 Page 598 of
                                                     620




                          6. EVALUATION AND RATIONALE

6.1 Cancer in humans                                  properties, as well as agonists of the constitutive
                                                      androstane receptor.
    There is sufficient
               ffi       evidence in humans for           The commercial mixtures for which there is
the carcinogenicity
           g       y of polychlorinated
                        p y               p y
                                        biphenyls     limited evidence in experimental animals gener-
(PCBs). PCBs cause malignant   g      melanoma.       ally have a low degree of chlorination, but are also
Positive associations have been observed for          known to contain congeners that are agonists of
non-Hodgkin lymphoma and cancer of the                the aryl hydrocarbon and/or constitutive andros-
breast.                                               tane receptors. The relative contributions of the
                                                      different congeners (dioxin-like and non-diox-
6.2 Cancer in experimental animals                    in-like) to the carcinogenicity of the commercial
                                                      mixtures is not known.
    There is sufficient evidence in experimental
animals for the carcinogenicity of PCBs.
    There is sufficient evidence in experimental
                                                      6.3 Overall evaluation
animals for the carcinogenicity of PCB-126,              PCBs are carcinogenic
                                                                           g    to humans (Groupp 1).
PCB-118, Aroclor 1260, Aroclor 1254, and                 “Dioxin-like” PCBs, with a toxicityy equiva-
                                                                                               q
Kanechlor 500.                                        lencyy factor (TEF) accordingg to WHO (PCB-77,
    There is limited evidence in experimental         PCB-81, PCB-105, PCB-114, PCB-118, PCB-123,
animals for the carcinogenicity of PCB-153,           PCB-126, PCB-169, PCB-156, PCB-157, PCB-167,
4ƍ-OH-PCB-30, 4ƍOH-PCB-61, Aroclor 1242,              PCB-189), are carcinogenic to humans (Group 1).
Aroclor 1016, Clophen A30, and Clophen A60.
    There is inadequate evidence in experimental
animals for the carcinogenicity of PCB-138,           6.4 Rationale
Kanechlor 300, and Kanechlor 400.                       In making this overall evaluation, the
    Congeners for which there is sufficient           Working Group considered that:
evidence in experimental animals for carcino-
genicity (PCB-126 and PCB-118) are agonists           •   There is strong evidence to support a recep-
of the aryl hydrocarbon receptor and exhibit              tor-mediated mechanism for carcinogenesis
dioxin-like properties. Commercial mixtures for           associated with dioxin-like PCBs in humans,
which there is sufficient evidence in experimental        based upon demonstration of carcinogenicity
animals for carcinogenicity are highly chlo-              in experimental animals and upon extensive
rinated and are known to include aryl-hydro-              proof of activity identical to 2,3,7,8-tetra-
carbon receptor agonists that exhibit dioxin-like         chlorodibenzo-para-dioxin (TCDD) for
                                                          every step of the mechanism described for


                                                                                                      439




    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 602
    Case 2:15-cv-00201-SMJ         ECF No. 388-2      filed 01/28/20   PageID.18302 Page 599 of
                                                    620
IARC MONOGRAPH – 107


      TCDD-associated carcinogenesis in humans,
      including receptor binding, gene expression,
      protein-activity changes, cellular replication,
      oxidative stress, promotion in initiation–
      promotion studies and complete carcino-
      genesis in experimental animals.
•     However, the carcinogenicity of PCBs cannot
      be attributed solely to the carcinogenicity of
      the dioxin-like PCBs.




440
    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 603
 Case 2:15-cv-00201-SMJ         ECF No. 388-2         filed 01/28/20       PageID.18303 Page 600 of
                                                    620




                                             LIST OF ABBREVIATIONS


ABS                     acrylonitrile-butadiene-styrene
AMAP                    Arctic Monitoring and Assessment Programme
ANZECC                  Australian and New Zealand Environment and Conservation Council
ARNT                    aryl hydrocarbon receptor nuclear translocator
BHC                     benzene hexachloride
BMI                     body mass index
BOS                     basic oxygen steelmaking
BrdU                    bromodeoxyuridine
bw                      body weight
CAR                     constitutive androstane receptor
CAS                     Chemical Abstracts Service
DEN                     diethylnitrosamine
DHEA                    dehydroepiandrosterone
DIPN                    N-nitrosodiisopropanolamine
DLBCL                   diffuse large B-cell lymphoma
DL-PCB                  dioxin-like PCBs
DMBA                    7,12-dimethylbenz[a]anthracene
ECNI                    electron-capture negative ionization
EBV                     Epstein–Barr virus
EBV-EA                  Epstein–Barr virus early antigen
EFSA                    European Food Safety Authority
EHEN                    N-ethyl-N-hydroxyethylnitrosamine
EPA                     Environmental Protection Agency
EROD                    ethoxyresorufin O-deethylase
e-waste                 electronic waste
GC-MS                   gas chromatography–mass spectrometry
GGT                     gamma-glutamyl transferase
GJIC                    gap-junctional intercellular communication
GPC                     gel permeation chromatography
GSH                     glutathione
GST                     glutathione S-transferase
OH-PCBs                 hydroxylated PCBs
HR                      hazard ratio
HRGC                    high-resolution gas chromatography
HRMS                    high-resolution mass spectrometry




                                                                                                501




   Declaration of Alicia Butler In Support Of Plaintiff’s
   Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 604
Case 2:15-cv-00201-SMJ        ECF No. 388-2          filed 01/28/20         PageID.18304 Page 601 of
                                                   620
IARC MONOGRAPHS – 107


IRR                     incidence rate ratio
JEM                     job-exposure matrix
LLE                     liquid-liquid extraction
MDAB                    3'-methyl-4-dimethylaminoazobenzene
MNNG                    N-methyl-N'-nitro-N-nitrosoguanidine
NDEA                    N-nitrosodiethylamine
NDL-PCBs                non-dioxin-like PCBs
NDMA                    N-nitrosodimethylamine
NHANES                  National Health and Nutrition Examination Survey
NHL                     non-Hodgkin lymphoma
NIOSH                   National Institute for Occupational Safety and Health
NK                      natural killer
NNK                     4-(methylnitrosamino)-1-(3-pyridyl)-1-butanone
NTP                     National Toxicology Program
PAH                     polycyclic aromatic hydrocarbons
PBB                     polybrominated biphenyl
PBDE                    polybrominated diphenyl ether
PBMC                    peripheral blood mononuclear cells
PBN                     polybrominated naphthalene
PCB                     polychlorinated biphenyl
PCDD                    polychlorinated dibenzodioxin
PCDF                    polychlorinated dibenzofuran
PeCDF                   2,3,4,7,8-pentachlorodibenzofuran
PEL                     permissible exposure limit
PLE                     pressurized liquid extraction
PXB                     polybromochlorobiphenyl
PXR                     pregnane-X receptor
RR                      rate ratio
SIR                     standardized incidence ratio
siRNA                   small interfering RNA
SMR                     standardized mortality ratio
SPE                     solid-phase extraction
SHBG                    steroid hormone-binding globulin
T3                      triiodothyronine
T4                      thyroxine
TCDD                    2,3,7,8-tetrachlorodibenzo-para-dioxin
TWA                     time-weighted average
TEF                     toxic equivalence factor
TEQ                     toxic equivalency
TNF                     tumour necrosis factor
TSH                     thyroid-stimulating hormone
TTR                     transthyretin; thyroid hormone transport protein; thyroxine-binding protein
UDPGT                   uridine diphosphoglucuronyl transferase




502

 Declaration of Alicia Butler In Support Of Plaintiff’s
 Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 605
Case 2:15-cv-00201-SMJ       ECF No. 388-2       filed 01/28/20    PageID.18305 Page 602 of
                                               620




                                                                                                  Design by Diizz.com
    This volume of the IARC Monographs provides evaluations of the carcinogenicity of
    polychlorinated biphenyls and polybrominated biphenyls.

    Polychlorinated biphenyls are a class of aromatic compounds comprising 209
    congeners, each containing 1 to 10 chlorine atoms attached to a biphenyl nucleus.
    Technical products, which were manufactured to obtain a certain degree of
    chlorination, are mixtures of numerous congeners. These products were widely used
    HZKPLSLJ[YPJÅ\PKPUJHWHJP[VYZHUK[YHUZMVYTLYZHUK[VHSLZZLYL_[LU[PUI\PSKPUN
    materials. Although their production and use has been banned in most countries,
    these compounds are ubiquitous environmental pollutants, including in polar regions
    and the deep ocean, because they are persistent and bioaccumulate. Worldwide
    monitoring programmes have shown that polychlorinated biphenyls are present in
    most samples of human milk.

    An IARC Monographs Working Group reviewed epidemiological evidence, animal
    bioassays, and mechanistic and other relevant data to reach conclusions as to the
    carcinogenic hazard to humans of polychlorinated biphenyls, of the subclass of dioxin-
    like polychlorinated biphenyls, and of polybrominated biphenyls.




                                                                            © iStock.com/shaunl




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 606
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18306 Page 603 of
                                            620




                              EXHIBIT &




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 607
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18307 Page 604 of
                                            620

                                                                                     Page 1
  1                         UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
  2
  3    CITY OF HARTFORD and        )
       HARTFORD BOARD OF EDUCATION,)
  4                                )
              Plaintiffs,          )
  5                                )Case No. 3:15-cv-01544(RNC)
       vs.                         )
  6                                )
       MONSANTO COMPANY, SOLUTIA   )
  7    INC., and PHARMACIA LLC,    )
                                   )
  8           Defendants.          )
  9

               ***********************************************
 10

                         ORAL AND VIDEOTAPED DEPOSITION OF
 11

                                    JOHN SCHELL, Ph.D.
 12

                                     JANUARY 11, 2018
 13

               ***********************************************
 14
 15       ORAL AND VIDEOTAPED DEPOSITION OF JOHN SCHELL, Ph.D.,
 16    produced as a witness at the instance of the Plaintiffs,
 17    and duly sworn, was taken in the above-styled and
 18    numbered cause on the 11th day of January, 2018, from
 19    9:01 a.m. to 7:22 p.m., before Julie Scarborough, CSR in
 20    and for the State of Texas, reported by method of
 21    machine shorthand, at Latham & Watkins, LLP, 811 Main
 22    Street, Suite 3700, Houston, Texas, pursuant to the
 23    Federal Rules of Civil Procedure and the provisions
 24    stated on the record or attached hereto.
 25    Job No. 135434

                       TSG Reporting - Worldwide          877-702-9580

Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 608
Case 2:15-cv-00201-SMJ                               ECF No. 388-2          filed 01/28/20                PageID.18308 Page 605 of
                                                                          620
                                                                      Page 2                                                                           Page 3
      1               APPEARANCES                                               1                    INDEX
                                                                                2                                           PAGE
      2      FOR THE PLAINTIFFS:                                                    Appearances . . . . . . . . . . . . . .      2
      3       Ms. Alicia Butler                                                 3   JOHN SCHELL, Ph.D.
                                                                                      Examination by Ms. Butler. . . . . .        8, 355
              Mr. Zack Sandman                                                  4     Examination by Mr. Miller. . . . . .       305, 359
      4       BARON & BUDD                                                          Signature and changes . . . . . . . . .        362
              3102 Oak Lawn Avenue                                              5   Reporter's Certificate . . . . . . . .       364
                                                                                6
      5       Dallas, TX 75219                                                                      EXHIBITS
      6                                                                         7

      7                                                                             NO.          DESCRIPTION                       PAGE
                                                                                8
      8      FOR THE DEFENDANTS:                                                    Exhibit 1 Expert Report of                    12
      9       Mr. Adam Miller                                                   9          John D. Schell, Ph.D.
                                                                               10   Exhibit 2 CV of John D. Schell, Ph.D.              14
              CAPES, SOKOL, GOODMAN & SARACHAN                                             (HRTFDDEXP-JS-0001 - 0009)
 10           Pierre Laclede Center                                            11
                                                                                    Exhibit 3 CV of John D. Schell, Ph.D.              15
              7701 Forsyth Boulevard                                           12
 11           St. Louis, MO 63105                                                   Exhibit 4 IBT "Report to Monsanto Company                    21
 12                                                                            13          Two-Year Chronic Oral Toxicity
                                                                                           Study with Aroclor 1254 In
 13            Mr. Thomas Goutman                                              14          Beagle Dogs, November 1, 1971"
               Ms. Rosemary Schnall                                            15
                                                                                           (TOXSTUDIES1198-1275)
 14            WHITE AND WILLIAMS                                                   Exhibit 5 IBT "Report to Monsanto Company                    22
               1650 Market Street                                              16          Two-Year Chronic Oral Toxicity
 15            One Liberty Place                                                           with Aroclor 1260 in Albino Rats,
                                                                               17          November 12, 1971" with cover
               Philadelphia, PA 19103                                                      letter (TOXSTUDIES1525-1611)
 16                                                                            18

 17                                                                                 Exhibit 6 "Index for Set labeled TOXSTUDIES"                 27
                                                                               19           (TOXSTUDIESINDEX0001-0006)
 18                                                                            20   Exhibit 7 U.S. v. Keplinger, 776 F.2d 678  35
 19          ALSO PRESENT:                                                                 (1985)
                                                                               21
 20           Mr. Robert Pierce, Videographer                                       Exhibit 8 US EPA "Summary of the IBT Review                   47
 21                                                                            22          Program Office of Pesticide
                                                                                           Programs July 1983"
 22                           * * * * *                                        23
 23                                                                                 Exhibit 9 Federal Register Vol. 44, No. 127             63
 24                                                                            24          Friday, June 29, 1979
                                                                                           "Polychlorinated Biphenyls (PCB's);
 25                                                                            25          Reduction of Tolerances


                                                                      Page 4                                                                           Page 5
  1                  EXHIBITS (Continued)                                       1              EXHIBITS (Continued)
  2       NO.        DESCRIPTION                   PAGE                         2   NO.          DESCRIPTION                  PAGE
  3       Exhibit 10 Environmental Health Perspectives  92                      3   Exhibit 18 Environmental Health "In utero     219
                 "Journal Information"                                                     exposure to polychlorinated
  4                                                                             4          biphenyls is associated with
          Exhibit 11 PubMed "Polychlorinated biphenyl          110                         decreased fecundability in
  5              exposure and human disease" 1993                               5          daughters of Michigan female
                 by James RC, et al.                                                       fisheaters: a cohort study"
  6                                                                             6          by Lisa Han, et al., 2016
          Exhibit 12 CV of John D. Schell, Ph.D.         134                    7   Exhibit 19 Environmental Health Perspectives,  220
  7
                                                                                           "Relationships of Polychlorinated
          Exhibit 13 IARC Monographs "Polychlorinated           159             8          Biphenyls and
  8              Biphenyls and Polybrominated                                              Dichlorodiphenyldichloroethylene
                 Biphenyls Volume 107"                                          9          (p,p'-DDE) with Testosterone Levels
  9              Lyon, France - 2016                                                       in Adolescent Males," March 2014,
 10       Exhibit 14 EPA "Polychlorinated Biphenyls        188                 10          by Lawrence M. Schell, et al.
                 (PCBs) in School Buildings:                                   11   Exhibit 20 Environmental Health Perspectives   222
 11              Sources, Environmental Levels,                                            "A Birth Cohort Study of Maternal
                 and Exposures" Sept. 30, 2012
 12
                                                                               12          and Infant Serum PCB-153 and DDE
                                                                                           Concentrations and Responses to
          Exhibit 15 Environmental Health Perspectives     214                 13          Infant Tuberculosis Vaccination,"
 13              "Current Status of the
                 Epidemiologic Evidence Linking                                            June 2016 by Todd A. Jusko, et al.
                                                                               14
 14              Polychlorinated Biphenyls and
                 Non-Hodgkin Lymphoma, and the                                      Exhibit 21 Environmental Health Perspectives  223
 15              role of Immune Dysregulation"
                                                                               15          "Polychlorinated Biphenyls, Lead,
                 August 2012 by Shira Kramer,                                              and Mercury Are Associated with
 16              et al.
                                                                               16          Liver Disease in American Adults:
 17       Exhibit 16 Environmental Health Perspectives     215                             NHANES 2003-2004" December 2010
                 "Polychlorinated Biphenyl and
                                                                               17          by Matt Cave, et al.
 18              Organochlorine Pesticide
                                                                               18   Exhibit 22 Journal of Diabetes            224
                 Concentrations in Maternal                                                "Endocrine-disrupting chemicals,
 19              Mid-Pregnancy Serum Samples:                                  19          risk of type 2 diabetes, and
                 Association with Autism Spectrum                                          diabetes-related metabolic traits:
 20              Disorder and Intellectual                                     20          A systematic review and
                 Disability" March 2017 by                                                 meta-analysis," 2016 by Yan Song,
 21              Kristen Lyall, et al.                                         21          et al.
 22       Exhibit 17 Environmental Research 2016          217                  22   Exhibit 23 PLOS One "Exposure to Organochlorine 227
                 "Endocrine disrupting chemicals                                           Pollutants and Type 2 Diabetes:
 23              and ovulation: Is there a                                     23          A Systematic Review and
                 Relationship?" by Mia V. Gallo,                                           Meta-Analysis" October 2014 by
 24              et al.                                                        24          Mengling Tang, et al.
 25                                                                            25




                                                                                                                                                            2
                                             TSG Reporting - Worldwide                         877-702-9580

Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 609
Case 2:15-cv-00201-SMJ               ECF No. 388-2           filed 01/28/20      PageID.18309 Page 606 of
                                                           620
                                               Page 162                                                       Page 163
 1              JOHN SCHELL, Ph.D.                               1                 JOHN SCHELL, Ph.D.
 2   support is.                                                 2     A. That's a good question because having attended
 3     Q. (BY MS. BUTLER) So the International Agency for        3   this, I'm -- independent would mean that you have no
 4   Research on Cancer has working groups of scientists that    4   financial ties and no organizational allegiances, that
 5   evaluate different compounds. Is that right?                5   you are completely independent of any potential
 6     A. Different agents.                                      6   conflicting issues. That would be independent.
 7     Q. And when they're done with their review, they          7     Q. And the IARC working groups do their reviews
 8   publish a monograph reflecting the views of the working     8   based on published data on the different agents. Is
 9   group?                                                      9   that right?
10     A. Yes.                                                  10     A. They are restricted to evaluating only
11     Q. That review is by a working group of independent      11   peer-reviewed published literature.
12   scientists. Is that true?                                  12     Q. Do you know why they are restricted to reviewing
13           MR. MILLER: Object to the form, vague and          13   the peer-reviewed published literature?
14   ambiguous.                                                 14            MR. MILLER: Object to the form of the
15     A. I'm -- I'm not sure what you mean by                  15   question, calls for speculation.
16   "independent."                                             16     A. Yeah, actually when -- when we were there, they
17     Q. (BY MS. BUTLER) Let me direct your attention to       17   read out the rationalization for it, because it had --
18   Page 1 after the index, "Note to the Reader." The third    18   they wanted to evaluate only the studies that had gone
19   paragraph says, quote, "The evaluations of carcinogenic    19   through the formal peer-review process. And so it would
20   risk are made by international working groups of           20   restrict reports -- agency reports, NGO reports, or any
21   independent scientists and are qualitative in nature."     21   of those kind of things, that they would only consider
22        Did I read that right?                                22   information that was -- had gone through the peer-review
23     A. You did.                                              23   process.
24     Q. And what -- what does "independent" mean to you       24     Q. (BY MS. BUTLER) IARC had a working group that
25   when you read that?                                        25                             right??
                                                                     evaluated PCBs. Is that right


                                               Page 164                                                       Page 165
 1                JOHN SCHELL, Ph.D.                             1                JOHN SCHELL, Ph.D.
 2     A. That's correct.                                        2   general information about the working group. If you
 3     Q. And you attended the proceedings of the working        3   turn past the section where it identifies participants,
 4   group as an observer
     group        observer??                                     4   the last page of that is No. 7. And I want to talk to
 5     A. That's correct.                                        5   you on the next group -- on the next page that I have
 6     Q. How long was that meeting -- or those meetings?        6   here. You see the section there on the working group?
 7     A. They were, I think, six days, four of which were       7            MR. MILLER: I'm sorry. Which -- I'm not
 8   dedicated to PCBs, and two days dedicated to poly --        8   following which page. It's not numbered Page 7, is it?
 9   polybrominated biphenyls.                                   9            MS. BUTLER: No. It's right after the list
10     Q. Did you attend the entire six-day event?              10   of participants in Exhibit --
11     A. No. I left after the vote on whether PCBs should      11            MR. GOUTMAN: Preamble?
12   be reclassified as a Group 1 carcinogen.                   12            THE WITNESS: Page 12.
13     Q. Were you invited to participate in the working        13            MR. MILLER: Oh, I see. I'm sorry.
14   group that IARC had to evaluate PCBs?                      14     Q. (BY MS. BUTLER) Are you with me, Dr. Schell?
15     A. I talked to Kurt Straif about being invited as a      15     A. Yes, I am.
16   full participant at the dioxin meetings in 2014 or '15.    16     Q. And under the discussion of the working group,
17   I can't remember when it was. Kurt had a poster there      17   the third to last sentence in that paragraph, quote,
18   about their upcoming events and what they were going to    18   "Working Group Members generally have published
19   do, and I asked him how I could submit my name to be       19   significant research related to the carcinogenicity of
20   nominated. And he -- this is a direct quote. "Don't        20   the agents being reviewed, and IARC uses literature
21   bother." So I submitted my -- I don't remember whether     21   searches to identify most experts."
22   I had to get nominated. But, anyhow, I submitted a         22        Did I read that right?
23   request to be an observer in the proceedings.              23     A. You did.
24     Q. Having -- these page numbers are difficult to         24     Q. Have you published any research related to the
25   follow, but I'd like to talk to you about some of their    25   carcinogenicity of the PCBs?



                                                                                                                         42
                             TSG Reporting - Worldwide                   877-702-9580

Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 610
Case 2:15-cv-00201-SMJ              ECF No. 388-2           filed 01/28/20       PageID.18310 Page 607 of
                                                          620
                                              Page 166                                                        Page 167
 1              JOHN SCHELL, Ph.D.                               1                 JOHN SCHELL, Ph.D.
 2     A. No.                                                    2   at the IARC working group on PCBs?
 3     Q. It says, quote, "Working Group Members are             3           MR. MILLER: Objection, asked and answered.
 4   selected on the basis of (a) knowledge and experience       4     A. No, I -- because I'm a salaried employee, I don't
 5   and (b) absence of real or apparent conflicts of            5   know whether my company was reimbursed by Monsanto. I
 6   interest."                                                  6   was going to be paid whether Monsanto was supporting me
 7        Did I read that right?                                 7   or not. It -- I wasn't getting paid any more or any
 8     A. Yes.                                                   8   less because I'm salaried. Whether my company was
 9     Q. Do you have any conflicts of interest that you         9   reimbursed by Monsanto for the time I spent there, I
10   know about that might preclude your participating in the   10   don't recall.
11   working group?                                             11     Q. (BY MS. BUTLER) Okay.
12            MR. MILLER: Object to the form of the             12     A. But I did acknowledge -- and you can -- I don't
13   question. It calls for speculation as to how he might      13   know if you're trying to insinuate that I was hiding
14   be viewed by the working group or by IARC.                 14   something; but if you look at Page 6, "John D. Schell6,"
15     A. I didn't feel that I had any conflicts. Kurt          15   "John D. Schell has consulted for several companies on
16   did.                                                       16   PCB-related issues and provided expert opinions on
17     Q. (BY MS. BUTLER) When you attended the working         17   regulatory issues related to PCBs."
18   group for IARC on PCBs as an observer, were you paid for   18        And if you go to the first publication where this
19   your time?                                                 19   information became available, it was in -- oh, I forget
20     A. I can't remember. I know Monsanto paid for my         20   which journal it was in, but it specifically says that I
21   airfare, but I don't -- for this particular meeting, I     21   was there representing Monsanto.
22   don't think they paid for my time, but I'd have to go      22     Q. You were there at the IARC group representing
23   back and look at my invoices. I'm not entirely clear on    23      onsanto?
                                                                     Monsanto?
                                                                     M
24   that.                                                      24
                                                                24     A. Yes.
25     Q. You can't recall if Monsanto paid for your time       25     Q. And --


                                              Page 168                                                        Page 169
 1                 JOHN SCHELL, Ph.D.                            1                JOHN SCHELL, Ph.D.
 2     A. That's what it said.                                   2   their conclusions about PCBs?
 3     Q. -- do you feel that being present representing         3           MR. MILLER: Object to the form of the
 4   Monsanto would present any potential conflict of            4   question. It assumes that every working group member
 5   interest in the working group proceedings?                  5   read every study.
 6           MR. MILLER: Object to the form of the               6     A. The -- the number of studies that were compiled
 7   question.                                                   7   for the working group, I believe, was 70. They -- those
 8     A. Absolutely not, any more than several of the           8   were sent out to designated -- prior to the meeting to
 9   other working group members had potential conflicts that    9   designated members of the working group who had a
10   were not disclosed -- may not have been disclosed. I       10   particular interest or expertise in a specific area; and
11   don't know whether they did or not because I didn't        11   they concentrated on that particular area, whether it
12   review their application, but I don't think I was any      12   was mechanism or epidemiology or whatever. And then a
13   more conflicted than several of the other working group    13   section -- and it turned out, as we found out when we
14   members.                                                   14   were at the -- the meeting, it was typically just those
15     Q. (BY MS. BUTLER) And there were 25 scientists who      15   individuals that actually reviewed all -- all of --
16   were invited to participate in the working group on        16   combined all of the studies. No individual to my
17   PCBs. Is that right?                                       17   knowledge reviewed all 70 of the studies that the
18     A. I'll -- I'll take it that you counted it. I -- I      18   working group reviewed.
19   don't remember.                                            19     Q. (BY MS. BUTLER) Did you make any notes when you
20     Q. Did the IARC working group use the                    20   were observing the IARC working group proceedings?
21   weight-of-evidence methodology that you discuss in your    21     A. I did not.
22   report?                                                    22     Q. Did you report back to anyone about what happened
23     A. They attempted to use the weight of evidence,         23   at the proceedings?
24   yes.                                                       24     A. Yes, I did.
25     Q. How many studies did they review before reaching      25     Q. Who did you report back to?




                                                                                                                         43
                             TSG Reporting - Worldwide                   877-702-9580

Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 611
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18311 Page 608 of
                                            620




                              EXHIBIT '




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 612
 Case 2:15-cv-00201-SMJ          ECF No. 388-2     filed 01/28/20       PageID.18312 Page 609 of
                                                 620

                                                                                           Page 1
1       UNITED STATES DISTRICT COURT
2       SOUTHERN DISTRICT OF CALIFORNIA
3       ------------------------------x
4       SAN DIEGO UNIFIED PORT
5       DISTRICT, a public
6       corporation; and CITY OF
7       SAN DIEGO, a municipal
8       corporation,
9                              Plaintiffs,                    Case No.
10                       v.                                   3:15-CV-00578-
11                                                            WQH-AGS
12      MONSANTO COMPANY, SOLUTIA,
13      INC., and PHARMACIA
14      CORPORATION,
15                             Defendants.
16      ------------------------------x
17
18                   DEPOSITION OF PETER G. SHIELDS, M.D.
19                                  Columbus, Ohio
20                            Wednesday, July 3, 2019
21
22      Reported by:
23      DEBORAH C. FUREY, RPR, CLR, CRI
24      JOB NO. 163157
25


                     TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 613
     Case 2:15-cv-00201-SMJ                  ECF No. 388-2       filed 01/28/20    PageID.18313 Page 610 of
                                                               620
                                                    Page 2                                                          Page 3
 1                                                                 1     $33($5$1&(6
 2                                                                 2     %$521 %8''
 3                                                                 3     $WWRUQH\VIRU3ODLQWLIIV
 4     -XO\                         4
 5     DP                            5     2DN/DZQ$YHQXH
 6                                                                 6     'DOODV7H[DV
 7                                                                 7     %<$/,&,$%87/(5(648,5(
 8     'HSRVLWLRQRI3(7(5*6+,(/'60'KHOG       8
 9     DWWKHRIILFHVRI9RU\V6DWHU6H\PRXUDQG3HDVH          9     .(//(<'5<( :$55(1
10     //3(DVW*D\6WUHHW&ROXPEXV2KLR            10     $WWRUQH\VIRUWKH8QLILHG3RUW'LVWULFW
11     EHIRUH'HERUDK&)XUH\D5HJLVWHUHG3URIHVVLRQDO         11
12     5HSRUWHU&HUWLILHG/LYH1RWH5HSRUWHUDQG1RWDU\          12     3RVW2DN%RXOHYDUG
13     3XEOLFRIWKHVWDWHVRI2KLRDQG.HQWXFN\                 13     +RXVWRQ7H[DV
14                                                                14     %<021,&$02866,*+,(648,5(
15                                                                15
16                                                                16     &$3(662.2/*22'0$1 6$5$&+$1
17                                                                17     $WWRUQH\VIRU'HIHQGDQWV
18                                                                18
19                                                                19     )RUV\WK%RXOHYDUG
20                                                                20     6W/RXLV0LVVRXUL
21                                                                21     %<$'$00,//(5(648,5(
22                                                                22     %<686$1:(567$.(648,5(
23                                                                23
24                                                                24
25                                                                25     $33($5$1&(6&217,18('

                                                    Page 4                                                          Page 5
 1       925<66$7(56(<0285 3($6(                             1     3(7(5*6+,(/'60'
 2       $WWRUQH\VIRU'HIHQGDQWV                                  2     FDOOHGDVDZLWQHVVKDYLQJEHHQILUVW
 3       (DVW*D\6WUHHW                                        3     GXO\VZRUQE\D1RWDU\3XEOLFZDV
 4       &ROXPEXV2KLR                                4     H[DPLQHGDQGWHVWLILHGDVIROORZV
 5       %<5,&+$5'6&+867(5(648,5(                            5     (;$0,1$7,21%<
 6       %<(/,=$%(7+60,7+(648,5(                             6     %<06%87/(5
 7                                                                 7     4*RRGPRUQLQJ
 8                                                                 8     $*RRGPRUQLQJ
 9                                                                 9     4, PRQHRIWKHDWWRUQH\VIRUWKH&LW\RI
10                                                                10     6DQ'LHJRLQWKLVOLWLJDWLRQ
11                                                                11     :H YHQHYHUPHWEHIRUHFRUUHFW"
12                                                                12     $&RUUHFW
13                                                                13     4:KDW V\RXUQDPHVLU"
14                                                                14     $3HWHU6KLHOGV
15                                                                15     40D\,FDOO\RX'U6KLHOGVWRGD\"
16                                                                16     $6XUH
17                                                                17     4<RX YHWHVWLILHGEHIRUHLQDGHSRVLWLRQ
18                                                                18     FRUUHFW"
19                                                                19     $&RUUHFW
20                                                                20     4<RXXQGHUVWDQGWRGD\\RX UHXQGHURDWK"
21                                                                21     $<HV
22                                                                22     4$Q\WKLQJWKDWZRXOGSUHYHQW\RXIURP
23                                                                23     WHVWLI\LQJIXOO\DQGFRPSOHWHO\WRGD\"
24                                                                24     $1R
25                                                                25     4$OOULJKW,I\RXGRQRWXQGHUVWDQGD


                                                                                               2 (Pages 2 to 5)
                              TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 614
     Case 2:15-cv-00201-SMJ            ECF No. 388-2            filed 01/28/20    PageID.18314 Page 611 of
                                                              620
                                                Page 34                                                           Page 35
 1      4/HWPHGLUHFW\RXWRWKH                        1    IRXQGWKDWWKHUHZDVVXIILFLHQWHYLGHQFHWR
 2      VHFRQGWRWKHODVWSDJHRI([KLELW                     2    FRQFOXGHWKDW3&%VDUHDNQRZQFDXVHRIRQHW\SH
 3      $2ND\                                           3    RIFDQFHUFRUUHFW"7KDW VZKDW\RXZURWH"
 4      47KHILUVWVHFWLRQ&DQFHULQ+XPDQV          4    $<HV
 5      'R\RXVHHWKDW"                                5    4%XWLQIDFWWKH,$5&ZRUNLQJJURXS
 6      $<HV                                            6    FRQFOXGHGWKDW3&%VWKHUHLVVXIILFLHQW
 7      4$QGWKH,$5&ZRUNLQJJURXSZURWH7KHUH        7    HYLGHQFHIRUWKHFDUFLQRJHQLFLW\LQKXPDQV
 8      LVVXIILFLHQWHYLGHQFHLQKXPDQVIRUWKH                  8    FRUUHFW"7KDWZDVQRWOLPLWHGWRWKHRQHW\SHRI
 9      FDUFLQRJHQLFLW\RISRO\FKORULQDWHGELSKHQ\OV              9    FDQFHUZDVLW"
10       3&%V FDXVHPDOLJQDQWPHODQRPD3RVLWLYH               10    $<HVLWLV
11      DVVRFLDWLRQVKDYHEHHQREVHUYHGIRUDQRQ+RGJNLQ        11    4:KHQ,$5&HYDOXDWHVDVXEVWDQFHIRULWV
12      O\PSKRPDLQFDQFHURIWKHEUHDVW                       12    FDUFLQRJHQLFLW\DUHWKHUHGLIIHUHQWOHYHOVRI
13      ,VWKDWWKHFRQFOXVLRQUHDFKHGE\,$5&         13    FRQFOXVLRQVWKDWWKH\UHDFKDERXWWKH
14      LQHYDOXDWLQJWKHFDUFLQRJHQLFLW\RI3&%V"               14    UHODWLRQVKLS"
15      $%DVHGRQWKHLUPHWKRGRORJLHVDQG               15    $,I, PXQGHUVWDQGLQJZKDW\RX UHDVNLQJ
16      FRQWH[W\HV                                            16    \HV
17      4$OOULJKW$QG\RXZURWHLQ\RXUUHSRUW       17    4:KDWLVWKH,$5&FODVVLILFDWLRQVWDPS"
18      DWOHQJWKDERXWWKH,$5&ZRUNLQJJURXS V                 18    $7KH\FODVVLI\WKLQJVDVNQRZQKXPDQ
19      FRQFOXVLRQVDERXWWKHUHODWLRQVKLSEHWZHHQ3&%V          19    FDUFLQRJHQVSUREDEO\KXPDQFDUFLQRJHQVSRVVLEO\
20      DQGFDQFHULQKXPDQVFRUUHFW"                           20    KXPDQFDUFLQRJHQVDQGWKHUH VVRPHORZHUWKLQJ
21      $<HV                                           21    ZKLFKLVHLWKHULQDGHTXDWHRUVRPHWKLQJDORQJ
22      4:RXOG\RXWXUQWR3DJHRI\RXUUHSRUW       22    WKRVHOLQHV
23      SOHDVH"                                                  23    4$OOULJKW$QGGLGZKDWFDWHJRU\GLG
24      $2ND\                                          24    WKH,$5&ZRUNLQJJURXSSODFH3&%VLQ"
25      48QGHUEXOOHWRQH\RXZURWHWKDW,$5&           25    $.QRZQIRUPHODQRPD

                                                Page 36                                                           Page 37
 1       4$QGLW V\RXUWHVWLPRQ\WKDWWKH\SODFHG       1      4:KHQ\RXWHVWLI\LQWKLVFDVHEHIRUHWKH
                                                                              4 :KHQ\RXWHVWLI\LQWKLVFDVHEHIRUHWKH
 2       3&%VLQDGLIIHUHQWFDWHJRU\IRURWKHUIRUPVRI          2    MMXU\GR\RXZDQWWKHMXU\WREHOLHYHWKDW,$5&
                                                                           XU\GR\RXZDQWWKHMXU\WREHOLHYHWKDW,$5&
 3       KXPDQFDQFHU                                            3      IIRXQGWKDWWKHUHZDVQRFDXVDODVVRFLDWLRQEHWZHHQ
                                                                           RXQGWKDWWKHUHZDVQRFDXVDODVVRFLDWLRQEHWZHHQ
 4       $:HOOLWLVP\WHVWLPRQ\DQGWKDW V           4    QRQ+RGJNLQ    J VO\PSKRPDDQG3&%H[SRVXUH"
                                                                                               \ S                     S
 5       H[DFWO\ZKDWLVVWDWHGRQ3DJH                      5       $7KDW
                                                                              $7KDW VH[DFWO\ZKDW,ZLOOWHOOWKHP
                                                                                                   \
 6       4'LGWKH,$5&ZRUNLQJJURXSFRQFOXGHWKDW       6       42ND\'R\RXDOVRLQWHQGWRWHOOWKH
                                                                              42ND\'R\RXDOVRLQWHQGWRWHOOWKH
 7       WKHUHZDVDSRVLWLYHDVVRFLDWLRQEHWZHHQ3&%             7    MMXU\WKDWWKH,$5&ZRUNLQJJURXSIRXQGQRFDXVDO
                                                                              \                           JJ S
 8       H[SRVXUHDQGRWKHUW\SHVRIFDQFHULQKXPDQV"            8     DVVRFLDWLRQEHWZHHQ3&%H[SRVXUHDQGEUHDVW
 9       $/LPLWHGWRQRQ+RGJNLQ VO\PSKRPDDQG          9     FFDQFHU"
                                                                            DQFHU"
10       EUHDVWFDQFHUZKLFKPHDQVWKDWLW VLQVXIILFLHQW       10       $7KDW
                                                                              $7KDW VH[DFWO\ZKDWWKHLUGRFXPHQWVD\V
                                                                                          VH[DFWO\ZKDWWKHLUGRFXPHQWVD\V
11       HYLGHQFHIRUDKXPDQFDXVDWLRQDVDNQRZQ               11       4,VQ WLWWUXHWKDWZKHQ,$5&ILQGVWKDW
12       FDUFLQRJHQJ                                            12       WKHUHLVDSRVLWLYHDVVRFLDWLRQWKDWPHDQVWKDW
13       4:KDWGRHVLWPHDQZKHQ,$5&FRQFOXGHV
             4 :KDWGRHVLWPHDQZKHQ,$5&FRQFOXGHV             13       WKHUHLVOLPLWHGHYLGHQFHRIFDXVDWLRQ"
14      WWKDWWKHUHLVLQVXIILFLHQWHYLGHQFHIRUFDXVDWLRQ"
          KDWWKHUHLVLQVXIILFLHQWHYLGHQFHIRUFDXVDWLRQ"      14       $/LPLWHGHYLGHQFHEXWLQVXIILFLHQWWR
15       $7KDWWKH\ZHUHQRWDEOHWRUXOHRXW
             $7KDWWKH\ZHUHQRWDEOHWRUXOHRXW           15       FDOOLWDNQRZQKXPDQFDUFLQRJHQ
16      FKDQFHELDVDQGFRQIRXQGLQJDPRQJWKHVWXGLHVWKDW       16       4,WPHDQVWKDWWKHUHDUHVRPHVWXGLHV
17      WKH\ZHUHUHYLHZLQJ
              \                 J                                17       VKRZLQJDFDXVDOUHODWLRQVKLSFRUUHFW"
18       4,VWKDWFRQFOXVLRQDFRQFOXVLRQWKDWWKH
             4,VWKDWFRQFOXVLRQDFRQFOXVLRQWKDWWKH
             4                                                   18       050,//(52EMHFWWRWKHIRUP
19       VXEVWDQFHGRHVQRWFDXVHFDQFHU"
        VXEV    WDQFHGRHVQRWFDXVHFDQFHU"                     19       7+(:,71(666RPHVWXGLHVWKDWWKH\
20       050,//(52EMHFWWRWKHIRUP&DOOV       20       EHOLHYHDUHFUHGLEOHEXWLQWKHFRQWH[WRI
21       IRUVSHFXODWLRQ                                    21       WKHOLWHUDWXUHLW VQRWVXIILFLHQWWRFDOOLW
22       7+(:,71(661RWKHFRQFOXVLRQLVWKDW
                                     1RW                       22       DKXPDQFDUFLQRJHQ
23       WKH\ YHORRNHGDWDOORIWKHDYDLODEOH              23       4'LGWKH,$5&ZRUNLQJJURXSILQGWKDW
24       HYLGHQFHDQGWKH\GHFLGHGLWZDVLQVXIILFLHQW      24       WKHUHZDVDFDXVDOPROHFXODUPHFKDQLVPIRULQ
25       WRFDOOLWDNQRZQKXPDQFDUFLQRJHQ                25       UHODWLRQVKLSEHWZHHQ3&%H[SRVXUHDQG


                                                                                        10 (Pages 34 to 37)
                        TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 615
      Case 2:15-cv-00201-SMJ            ECF No. 388-2             filed 01/28/20    PageID.18315 Page 612 of
                                                                620
                                                  Page 62                                                          Page 63
  1      :KDWWKH\NQRZZKDWWKH\GRLVWKH\          1     GRHVQ WUXOHLQRUUXOHRXWWKDWVRPHWKLQJ
  2      ORRNDWWKHDYDLODEOHHYLGHQFH$QGWKH               2     ZLOOFDXVHFDQFHU:KDWWKH\GRLVWKH\
  3      DYDLODEOHHYLGHQFHZDVQRWVXIILFLHQWWRFDOO          3     H[DPLQHWKHHYLGHQFHDQGPDNHDGHWHUPLQDWLRQ
  4      3&%VDNQRZQKXPDQFDUFLQRJHQIRUDQ\WKLQJ             4     WKDWWKH\WKLQNWKHUH VVXIILFLHQWKXPDQ
  5      RWKHUWKDQPDOLJQDQWPHODQRPD                         5     HYLGHQFHWRFDOOLWDNQRZQKXPDQFDUFLQRJHQ
  6      4:DVLWVXIILFLHQWXQGHUWKH,$5&                 6     ZKLFKLVGLIIHUHQWWKDQVD\LQJWKDWLWZLOO
  7      PHWKRGRORJ\WRUXOHRXW3&%VDVDFDXVHIRU                7     FDXVHFDQFHULQKXPDQV
  8      FDQFHURWKHUW\SHVRIFDQFHULQKXPDQV"                   8     4,ZDVWROGWKDWLI,ZRUHWKHVHLW
  9      050,//(5/HWPHREMHFWWRWKHIRUP          9     ZRXOGIUHDNHYHU\ERG\RXW
10       7+(:,71(666RPD\EHWKDW VZKDWWKH          10     $,W VQRW
11       SUREOHPLV\RX UHORRNLQJIRUUXOHRXWVDQG          11     40\H\HVJHWUHDOO\ELJ
12       QRVDQGWKDW VQRWWKHSURFHVV7KDW VQRW           12     /HWPHGLUHFW\RXWR3DJHRI\RXU
13       ZKDWZHGRLQSXEOLFKHDOWK<RXGRQ
                              S              <RXGRQ WUXOH        13     UHSRUW
14       WKLQJVRXWZKLFK\RX
         WKLQ  JVRXWZKLFK\RX UHORRNLQJIRUIURPD
                                     UHORRNLQJIRUIURPD         14     $2ND\
15
15       SUHFDXWLRQDU\SHUVSHFWLYHZKLFKLVZKDW,$5&
             S              \S S                                  15     4, PVRUU\3DJH
16
16       GRHVLVKRZWRPD[LPDOO\SURWHFWVRPHRQH6R
         GRHVLVKRZWRPD[LPDOO\SURWHFWVRPHRQH   6      16     %XOOHWSRLQWWZRRQ3DJH
17       WKHUXOHRXWLVQRWOLNHDSK\VLFLDQLQD             17     )RUDOORWKHUFDQFHUVWKH,$5&
18       PHGLFDOGLDJQRVLV,WMXVWGRHVQ WPDNHVHQVH        18     FRQFOXGHGDQG,DJUHHWKDWWKHVFLHQWLILF
19       WRTXHVWLRQLQWKHFRQWH[WRI,$5&                   19     HYLGHQFHLVLQVXIILFLHQWWRFRQFOXGHWKDW3&%VDUH
20       4<RXGRQRWZDQWWKHMXU\WRJHWWKH             20     FDXVDOO\DVVRFLDWHGZLWKDOORWKHUIRUPVRIKXPDQ
21       LPSUHVVLRQWKDWLW V\RXURSLQLRQWKDW,$5&UXOHG         21     FDQFHUV
22       RXW3&%VDVDFDXVHRIRWKHUIRUPVRIFDQFHULQ           22     <RXGRQ WZDQWWKHMXU\WRKHDUWKLVDQG
23       KXPDQVLVWKDWWUXH"                                     23     WKLQNWKDW,$5&FRQFOXGHGWKDW3&%VGRQRWFDXVH
24       050,//(52EMHFWWRIRUP*RDKHDG         24     RWKHUIRUPVRIKXPDQFDQFHUVLVWKDWFRUUHFW"
25       7+(:,71(666ROHW VEHFOHDU,$5&           25     050,//(52EMHFWWRWKHIRUP

                                                  Page 64                                                          Page 65
 1       7+(:,71(66,WKLQNWKHVHQWHQFH               1     4$QG\RXFDQKDYHDSUREDEOHKXPDQ
 2       VSHDNVIRULWVHOI                                     2     FDUFLQRJHQFRUUHFW"
 3       4'LG\RXLQWHQGWRFRPPXQLFDWHZLWKWKLV          3     $&RUUHFW
 4       VHQWHQFHWKDWWKHUHLVDODFNRIHIIHFWIRU3&%            4     4$QG\RXFDQKDYHDSRVVLEOHKXPDQ
 5       H[SRVXUHLQWHUPVRIWKHRWKHUKXPDQFDQFHUV"              5     FDUFLQRJHQEHORZWKDWFRUUHFW"
 6       050,//(52EMHFWWRWKHIRUP9DJXH          6     $&RUUHFW
 7       DQGDPELJXRXVODFNRIHIIHFW                         7     4$QGWKHQ\RXFDQKDYHVRPHWKLQJWKDW V
 8       7+(:,71(66:KDW, PVD\LQJLVWKH\            8     QRWFODVVLILDEOHULJKW"
 9       ORRNHGDWDOORIWKHDYDLODEOHKXPDQHYLGHQFH          9     $<HV
10       IRURWKHUW\SHVRIFDQFHUVDQGGHFLGHGWKDW           10     4$QGWKHQWKHILQDOFDWHJRU\DQDJHQW
11       WKDWZDVQRWVXIILFLHQWWRFDOOLWDNQRZQ            11     WKDWLVSUREDEO\QRWFDUFLQRJHQLFLQKXPDQV"
12       KXPDQFDUFLQRJHQ                                     12     $&RUUHFW6RWKHUH VILYHFDWHJRULHVDOO
13       4$OOULJKW:KDWDUHWKHRWKHUOHYHOVRI        13     WRJHWKHU
                                                                             J
14       FDWHJRUL]DWLRQWKDW,$5&KDVEHVLGHVNQRZQKXPDQ          14     46RDVWRDOORWKHUIRUPVRIKXPDQ
                                                                              46RDVWRDOORWKHUIRUPVRIKXPDQ
15       FDUFLQRJHQ"                                               15    FFDQFHUVEHVLGHVPHODQRPDVEUHDVWFDQFHUVDQG
                                                                            DQFHUVEHVLGHVPHODQRPDVEUHDVWFDQFHUVDQG
16       050,//(52EMHFWLRQ$VNHGDQG              16    QRQ+RGJNLQ  J VO\PSKRPDLVLW\RXUYLHZWKDW,$5&
                                                                                             \ S              \
17       DQVZHUHG                                             17    KDVFDWHJRUL]HG3&%VDVSUREDEO\QRWFDUFLQRJHQLF
                                                                                     J
18       7+(:,71(66:HZHQWWKURXJKWKDWRQ           18     WRKXPDQV"
                                                                         WR  KXPDQV"
19       WKHPRQRJUDSK\RXZDQWWRJREDFNWRWKRVH           19     $:HOOZH YHEHHQWKURXJKWKLVEHIRUH
20       WKUHHRWKHUVHFWLRQV"                                 20     ULJKW"
21       4:HOOLQWHUPVRIWKHLURYHUDOO                 21     6RRQFHWKH\GRD*URXSWKH\GRQ W
22       FRQFOXVLRQV\RXFDQKDYHDNQRZQKXPDQ                   22     VWDUWGLVWLQJXLVKLQJRXWDQ\WKLQJEHORZD
                                                                                               J         \   J
23       FDUFLQRJHQFRUUHFW"                                      23     *URXS$VR,FDQ
                                                                                  S        ,FDQ WWHOO\RXZKHWKHUWKHZRUNLQJ
                                                                                                        \                     J
24       050,//(52EMHFWWRWKHIRUP                24    JJURXSIRUDQ\RIWKRVHRWKHURWKHUVFDQFHUVZHUH
                                                                            URXSIRUDQ\RIWKRVHRWKHURWKHUVFDQFHUVZHUH
25       7+(:,71(66<HV                              25    PPDNLQJDFRQFOXVLRQRQZKHWKHULWZDVSUREDEO\RU
                                                                             DNLQJDFRQFOXVLRQRQZKHWKHULWZDVSUREDEO\RU


                                                                                          17 (Pages 62 to 65)
                         TSG Reporting - Worldwide - 877-702-9580
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 616
      Case 2:15-cv-00201-SMJ             ECF No. 388-2            filed 01/28/20    PageID.18316 Page 613 of
                                                                620
                                                  Page 66                                                       Page 67
  1      SUREDEO\QRWRUSRVVLEO\FDUFLQRJHQLFWRKXPDQV
         SUREDEO\QRWRUSRVVLEO\FDUFLQRJHQLFWRKXPDQV           1    050,//(52EMHFWWRWKHIRUPRIWKH
  2      4/HW VGLVFXVVWKHSUHFDXWLRQDU\                  2    TXHVWLRQ
  3      SULQFLSOHWKDW\RXUHIHUHQFHGHDUOLHU                     3    7+(:,71(66,GLGQ WUHDOO\IROORZWKH
  4      :KDWLVWKDW"                                    4    TXHVWLRQ
  5      $:HOOWKDW VDJHQHUDOSULQFLSOHWKDW V          5    46RDWWKHHQGRIWKHILUVWSDUDJUDSKRQ
  6      XVHGE\SXEOLFKHDOWKFRPPXQLW\UHJXODWRU\
                                               \ J        \        6    3DJH\RXZURWH)RUH[DPSOHVWXGLHVPRGHO
  7      DJHQFLHVZKLFKLV,QWKHDEVHQFHRIGDWDZH
           J                     ,QWKHDEVHQFHRIGDWDZH       7    ULVNVRIDERXWSHUPLOOLRQH[FHVVFDQFHUULVNV
  8      GRQ WDOZD
                WDOZD\VOLYHLQDSHUIHFWZRUOGEXW
                        \VOLYHLQDSHUIHFWZRUOGEXW             8    IURPIRRGDQGEHYHUDJHV2WKHUVUHSRUWVLPLODU
  9      VRPHWLPHVZHZDQWWRPDNHVXUHWKDWZHPDNHRXU
         VR  PHWLPHVZHZDQWWRPDNHVXUHWKDWZHPDNHRXU          9    H[WUHPHO\ORZOHYHOULVNV5LVNEDVHGRQFRQJHQHU
10
10       ZRUOGDVSHUIHFWDVSRVVLEOHDQGVRZHPDNH
         ZRUOGDV    SHUIHFWDVSRVVLEOHDQGVRZHPDNH          10    LQ,QXLWZRPHQDWWKHSHUFHQWOHYHOLVDW
11
11       SXEOLFKHDOWKGHFLVLRQVRUUHJXODWLRQVWRWU\WR
         S                                 J             \         11    WKHOHYHORIWRWKHQHJDWLYHRUORZHU
12
12       PD[LPDOO\UHGXFHDQ\SRWHQWLDOKDUPHYHQLIWKH
                       \            \S                            12    GHSHQGLQJRQVORSHIDFWRUVXVHG7KHVHOHYHOVRI
13
13       DJHQWPD\QRWKDYHDULVNRIFDXVLQJKDUP
         DJHQWPD\QRWKDYHDULVNRIFDXVLQJKDUP                 13    ULVNDUHVRORZWRQRWSUHGLFWDFWXDOULVNLQ
14       46RRQ3DJHRI\RXUUHSRUWWKHUH VD          14    KXPDQVDQGLWVKRXOGQRWEHLQIHUUHGWKDWVXFK
15       GLVFXVVLRQRI5LVN$VVHVVPHQW/HYHOVRI5LVN           15    ULVNHVWLPDWHVVKRXOGEHXVHGWRLQIHUDQ\LPSDFW
16       &DQ\RXILQGWKDW"                              16    RQWKHFRPPXQLW\RUXVHRIFRPPXQLW\UHVRXUFHV
17       $<HV                                            17    6R\RXJDYHWKHH[DPSOHRIVWXGLHV
18       4$QG\RXZURWH*LYHQWKHSUHFDXWLRQDU\         18    PRGHOLQJULVNVRIDERXWSHUPLOOLRQH[FHVV
19       SULQFLSOHULVNDVVHVVPHQWGHILQHVLQFUHDVHGULVN         19    FDQFHUULVNVIURPIRRGDQGEHYHUDJHV
20       DWOHYHOVRIRQHDGGLWLRQDOFDQFHULQWR            20    'R\RXFRPSDUHWKHULVNRI3&%H[SRVXUH
21       SHRSOHULJKW"                                 21    WRWKHULVNRIFDQFHUULVNIURPIRRGDQG
22       $<HV                                            22    EHYHUDJHV"
23       4:RXOG\RXFRPSDUHWKHORZULVNOHYHO            23    050,//(52EMHFWWRWKHIRUP
24       SRVHGE\3&%VWRWKHULVNRIHDWLQJIRRGWKDW             24    7+(:,71(667KDW VVREURDG, PQRW
25       FRQWDLQVPXWDJHQV"                                        25    HYHQVXUHKRZWRDQVZHUWKDW

                                                  Page 68                                                       Page 69
 1       4:K\GLG\RXUHIHUHQFHWKHULVNIURPIRRG         1    WKHLUOLIHVW\OHDQGZKDWWKH\ UHJRLQJWRHDWLV
 2       DQGEHYHUDJHV"                                             2    UHDOO\DWULYLDOGHFLVLRQDQGQRWVRPHWKLQJWKDW
 3       $%HFDXVHWKHUHDUHDORWRIIRRGVWKDW            3    ZLOOKDYHPHDQLQJWRWKHLUDFWXDOULVNRIFDQFHU
 4       DUHNQRZQWREHTXLWHKHDOWK\                             4    42ND\<RX\RXUVHOIKDYHSXEOLVKHGRQ
 5       /HW VWDONDERXWILVK)LVKGRFRQWDLQ          5    PXWDJHQVLQQDWXUDOIRRGVULJKW"
 6       ORWVRIFKHPLFDOVWKDWDUHERWKHQGRJHQRXVDV             6    $6XUH
 7       ZHOODVFRPLQJIURPWKHHQYLURQPHQWLQFOXGLQJ             7    4,Q\RXSXEOLVKHGDVWXG\RQ
 8       3&%VEXWRWKHUWKLQJVWKDWFRXOGDWOHDVWLQ             8    PXWDJHQVLQIRRGWKDWFDQOHDGWRFDQFHUV
 9       DQLPDOVFDXVHSRWHQWLDOKDUP$QGRYHUDOOZH             9    FRUUHFW"
10       NQRZWKDWILVKFRQVXPSWLRQLVKHDOWK\DQG                 10    $&DQ\RXJLYHPHWKHWLWOH"
11       SUHIHUUHGWRRWKHUULVNVWKDWFDQKDSSHQIURP             11    4)RRG0XWDJHQVZLWK*ROGPDQ
12       HDWLQJXQKHDOWK\GLHWV                                   12    $2ND\6RWKDWZDVDUHYLHZDUWLFOH
13       $QGVRZKHQ\RXWU\WRORRNDWULVN             13    VXUH
14       DVVHVVPHQWLQWKDWFRQWH[WWRWDONDERXWRQH             14    4:K\GLG\RXSXEOLVKLW"
15       DGGLWLRQDOFDQFHULQDWKRXVDQGRURQHLQD               15    $:K\GLGZHSXEOLVKLW"
16       PLOOLRQWKDW VVRORZWKDWQRRQHFDQORRNDWDQ\        16    4<HDK
17       RQHDQGVD\WKLVLVUHDOO\GDQJHURXVIRU\RXRU           17    $7KDW VZKDWZHGR:H UHSURIHVVLRQDO
18       WKLVLVUHDOO\DSUREOHPIRU\RX%XWDVDEHVW          18    FRPPXQLFDWRUVDERXWWKHVFLHQFHDVZHGHYHORSLW
19       JXHVVPD\EH\RXVKRXOG\RXNQRZ\RXVKRXOG             19    RUEHIRUHZHV\QWKHVL]HLW
20       SUHIHUVRPHIRRGVWKDWDUHKHDOWK\RYHURWKHU             20    4<RXFLWHWKDWVWXG\LQWKLVUHSRUW
21       IRRGVWKDWDUHKHDOWK\,I\RXXQGHUVWDQGZKDW           21    GRQ W\RX"
22       , PVD\LQJ                                               22    $,ZRXOGKDYHWRORRNEXWPD\EH
23       6RZKHQZHWDONDERXWULVNRIRQHLQD          23    4,WKLQNLW VUHIHUHQFH
24       WKRXVDQGRURQHLQDPLOOLRQSHRSOHWKDW VVRORZ        24    , YHQRZJRWWHQWRWKHVWDJHZKHUH, P
25       WKDWIRUDQLQGLYLGXDOEDVLVWRPDNHDGHFLVLRQRQ        25    WHDULQJP\SHQDSDUW


                                                                                         18 (Pages 66 to 69)
                         TSG Reporting - Worldwide - 877-702-9580
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 617
     Case 2:15-cv-00201-SMJ               ECF No. 388-2             filed 01/28/20      PageID.18317 Page 614 of
                                                                  620
                                                  Page 146                                                               Page 147
 1      ,DOVRUHYLHZHGWKH,$5&WH[WLQGHWDLO            1     JURXSRQ3&%V
 2      DQLQGHSHQGHQW,$5&, YHUHDGPDQ\LIQRWPRVW             2     )LUVWDW3DJHRI\RXUUHSRUW\RXJLYH
 3      RIWKHSDSHUVWKDWWKH\FLWHLQWKDWVHFWLRQ                 3     VRPHJHQHUDOVXPPDU\RI\RXURSLQLRQVLQWKHILUVW
 4      $QGVRZKDW\RX UHVHHLQJKHUHLVWKDW              4     EXOOHWSRLQW
 5      LW VQRWVHHQLQWKHUHSRUWEXWLW VQRWFRUUHFW             5     $UH\RXWKHUH"
 6      WRVD\WKDW,GLGQ WFRQVLGHULW+DGP\                     6     $<HV
 7      UHFROOHFWLRQEHHQWKDWWKLVZDVVRPHWKLQJWKDW                7     4$QG\RXZULWH$UHYLHZRIWKH:RUNLQJ
                                                                                 4$QG\RXZULWH$UHYLHZRIWKH:RUNLQJ
 8      ZRXOGFRQWULEXWHSRVLWLYHO\RUVRPHWKLQJWKDW                 8    *URXSVUHSRUWGHPRQVWUDWHVDODFNRIWUDQVSDUHQF\
                                                                                     S S
 9      ZRXOGQRWVXSSRUWP\RSLQLRQVLQWKLVFDVHWKHQ,            9     IIRUWKHLUFRQFOXVLRQVDQGQXPHURXV
                                                                              RUWKHLUFRQFOXVLRQVDQGQXPHURXV
10      FHUWDLQO\ZRXOGKDYHSXWLWLQWKHUHSRUW                   10    LLQFRQVLVWHQFLHV
                                                                              QFRQVLVWHQFLHV
11      4,VLWIDLUWRVD\LWGRHVQ WPDWWHUKRZ            11      :KHQ\RXVD\ODFNRIWUDQVSDUHQF\
                                                                                       :KHQ\RXVD\ODFNRIWUDQVSDUHQF\
                                                                                              \      \
12      JRRGWKHDQLPDOVWXGLHVDUHWKDWLW V\RXU                  12    WHOOPHZKDW\RXPHDQ
                                                                                              \
13      RSLQLRQWKDWWKHUH VQRWXPRUSURPRWLQJHIIHFW               13      $6RWKH\KDYHDPHWKRGWKH\
                                                                                 $6RWKH\KDYHDPHWKRGWKH\
                                                                                               \                     \ UHVXSSRVHG
                                                                                                                             SS
14      EHFDXVHRIZKDW\RXVHHLQWKHKXPDQVWXGLHV"                14    WWRIROORZLQWKHLUUHYLHZVRIWKHOLWHUDWXUH
                                                                              RIROORZLQWKHLUUHYLHZVRIWKHOLWHUDWXUH
15      $:HOOLWGHSHQGVRQWKHFRQWH[W)RU              15    WWKH\IROORZLW$QGWKHQZKHQLWFRPHVWRWKH
                                                                              KH\IROORZLW$QGWKHQZKHQLWFRPHVWRWKH
16      WKHSXUSRVHVRIP\RSLQLRQVLQWKLVFDVHWKDW V             16    FFRQFOXVLRQVWKH\PDNHDFRQFOXVLRQWKDWLVQRW
                                                                               RQFOXVLRQVWKH\PDNHDFRQFOXVLRQWKDWLVQRW
17      FRUUHFW                                                     17    PDSSDEOHEDFNWRWKHLUDFWXDOUHYLHZ6RWKH\
                                                                                  SS                                               UH
18      ,I,ZHUHDUHJXODWRUGRLQJUHJXODWRU\             18    QRWIROORZLQJWKHLURZQPHWKRGRORJ\
                                                                                             J                         J\
19      ULVNDVVHVVLQJSDUWRIWKHSURFHVVLVZKHQ\RX              19      6RIRUH[DPSOHWKH\WDONDERXWZRUNHU
                                                                                       6RIRUH[DPSOHWKH\WDONDERXWZRUNHU
20      GRQ WKDYHVXIILFLHQWKXPDQGDWDEXW\RXVWLOO              20    VVWXGLHVEHLQJSRVLWLYH:KHQ\RXORRNDWWKHLU
                                                                               WXGLHVEHLQJSRVLWLYH:KHQ\RXORRNDWWKHLU
21      ZDQWWRPDNHDGHFLVLRQWRWU\WRSURWHFWSHRSOH            21    UHYLHZWKH\GRQ \     WFLWHWKHPDVSRVLWLYHDQG\RX
                                                                                                                  S              \
22      WKHQ\RXZLOOUHO\RQDQLPDOVWXGLHVDVSRRUO\              22    ORRNDWWKHSDSHUVDQGWKH\
                                                                                            S S             \ UHQRWSRVLWLYH\HW
                                                                                                                     S
23      VXSSRUWHGDVWKH\PD\EH                                    23    WWKH\VWLOOFDPHXSZLWKWKHFRQFOXVLRQVIRU
                                                                              KH\VWLOOFDPHXSZLWKWKHFRQFOXVLRQVIRU
24      4/HWPHWDONDERXWVRPHRI\RXU                     24    PHODQRPDHYHQWKRXJKWKH\GLGQ
                                                                                                       J      \       WIROORZWKHLURZQ
25      FULWLFLVPVRI,$5&IRUDELWRUWKH,$5&ZRUNLQJ             25    P PHWKRGRORJ\WKDWLWGLGIRUWKHRWKHUFDQFHUV
                                                                                HWKRGRORJ\WKDWLWGLGIRUWKHRWKHUFDQFHUV

                                                  Page 148                                                               Page 149
 1       4$QGKRZGR\RXNQRZWKDW"
             4$QGKRZGR\RXNQRZWKDW"
             4                     \                                  1      SDSHUVLI\RXZRXOGOLNHWRVHHWKHP
                                                                                 S       \
 2       $,UHDGWKHPRQRJUDSK
             $,UHDGWKHPRQRJUDSK
                                     J S                              2      4'RHV\RXUUHSRUWRXWOLQHWKHZD\VLQ
                                                                                 4'RHV\RXUUHSRUWRXWOLQHWKHZD\VLQ
 3       46RWKHH[SODQDWLRQSURYLGHGLQWKH
             46RWKHH[SODQDWLRQSURYLGHGLQWKH                 3      ZKLFK\RXIHHOWKDWWKHUHYLHZVWKDWWKH\UHOLHG
                                                                             ZKLFK    \RXIHHOWKDWWKHUHYLHZVWKDWWKH\UHOLHG
 4      PRQRJUDSKDOORZHG\RXWRDUULYHDWWKDWRSLQLRQRI
                  J S                                                 4    XSXSRQRUWKHSDSHUVWKDWWKH\UHOLHGXSRQZHUHQRW
                                                                               SRQRUWKHSDSHUVWKDWWKH\UHOLHGXSRQZHUHQRW
 5      WWKHLUFRQFOXVLRQ"
          KHLUFRQFOXVLRQ"                                            5    SSRVLWLYHZKHQWKH\ZHUHFKDUDFWHUL]HGE\,$5&DV
 6       $,W
             $,W VVX
                      VVXSSRVHGWREHDWUDQVSDUHQW
                           SSRVHGWREHDWUDQVSDUHQW                 6     SRVLWLYH"
 7      SURFHVV<RXVKRXOGEHDEOHWRJRIURP6HFWLRQ
        S                                       J                     7      050,//(52EMHFWWRWKHIRUP
                                                                                       050,//(52EMHFWWRWKHIRUP
                                                                                                            M
 8      WR6HFWLRQWRWKHFRQFOXVLRQZKLFK\RXFDQQRW             8      7+(:,71(667KHDQVZHULV\HV
                                                                                       7+(:,71(667KHDQVZHULV\HV
 9      GR,W VQRWPDSSDEOH
                            SS                                        9      4$QGZKHUHLVWKDW"
                                                                                 4 $QGZKHUHLVWKDW"
                                                                                 4
10       4:KDWGR\RXEHOLHYHKDSSHQHGWKDWLVQRW
             4:KDWGR\RXEHOLHYHKDSSHQHGWKDWLVQRW
             4                \                SS                    10      $6RLWVWDUWVRQ3DJHDQGJRHVDOOWKH
                                                                                 $                      J         J
11      WUDQVSDUHQWWRWKHUHDGHURIWKHPRQRJUDSK"
                 S                                   J S             11     ZD\WKURXJKDQGLQFOXGHVDWDEOHRQ3DJHZKHUH
                                                                                  \       J                              J
12       $7KDWWKHUHZDVDEUHDNLQWKHLUSRVVHVV
             $7KDWWKHUHZDVDEUHDNLQWKHLUSRVVHVV           12     ,WULHGWRPDSRXWWKHLUFRQFOXVLRQVZLWKZKDW
                                                                                            S                                   V
13       IRUWKHPWRFRPHXSZLWKWKHLUILQDOFRQFOXVLRQ
         IRUWKHPWRFRPHX      SZLWKWKHLUILQDOFRQFOXVLRQ      13     DFWXDOO\FLWHGLQWKHSDSHUV
                                                                                       \              S S
14      WKDWZDVQRWVXSSRUWHGE\WKHLURZQDQDO\VLVDQG             14      4'RHV\RXUUHSRUWIXOO\RXWOLQHZKDW\RX
                                                                                 4'RHV\RXUUHSRUWIXOO\RXWOLQHZKDW\RX
15       FRQFOXVLRQ
        FR   QFOXVLRQ                                               15     FFRQVLGHUWRKDYHEHHQWKHODFNRIWUDQVSDUHQF\DQG
                                                                               RQVLGHUWRKDYHEHHQWKHODFNRIWUDQVSDUHQF\DQG
16       4$QGZKDWH[DFWO\GR\RXWKLQNKDSSHQHG
             4$QGZKDWH[DFWO\GR\RXWKLQNKDSSHQHG
             4                        \     \            SS          16     LQFRQVLVWHQFLHVLQWKH,$5&ZRUNLQJJURXSSURFHVV"
                                                                                                                     JJ SS
17      WKDWDOORZHGIRUDEUHDNLQPDNLQJWKHDQDO\VLV"
                                                 J         \         17      $7KDWZDVP\LQWHQWDWWKHWLPH,ZURWH
                                                                                 $7KDWZDVP\LQWHQWDWWKHWLPH,ZURWH
18       $,FDQ
             $,FDQ WVSHDNWRWKHLUPRWLYDWLRQDVWR
                            S                                        18     LLW
                                                                              W
19       ZKDWKDSSHQHGWRWKHZRUNLQJJURXS
         ZKDWKDSSHQHGWRWKHZRUNLQJJURXS                          19      4$QGDSDUWIURPUHDGLQJWKH,$5&
                                                                                 4$QGDSDUWIURPUHDGLQJWKH,$5&
20       $OO,FDQWHOO\RXLVWKDWWKHLUUHYLHZ           20     PRQRJUDSKLWVHOIGR\RXKDYHDQ\RWKHUVRXUFHVRI
                                                                                      J S              \           \
21       RIWKHSDSHUVIRUPHODQRPDZHUHUHODWLYHO\                  21     LQIRUPDWLRQWKDWDUHDEDVLVIRUWKDWRSLQLRQ"
22       DFFXUDWHEXWWKHQWKH\FDWHJRUL]HGWKHPDVEHLQJ           22      $7KHSDSHUV
                                                                                 $ 7KHSDSHUV
23       SRVLWLYHZKHQWKH\ZHUHQRW                                23      050,//(52EMHFWWRWKHIRUP
                                                                                       050,//(52EMHFWWRWKHIRUP
                                                                                                            M
24       4,Q\RXURSLQLRQ"                                  24      7+(:,71(66,UHDGWKHSDSHUV
                                                                                       7+(:,71(66,UHDGWKHSDSHUV
                                                                                                                    S S
25       $1R,QWKHSDSHUDQGZHFRXOGSXOOWKH          25      4'LG\RXKDYHDQ\SHUVRQDOFRQYHUVDWLRQV
                                                                                 4 'LG\RXKDYHDQ\SHUVRQDOFRQYHUVDWLRQV


                                                                                          38 (Pages 146 to 149)
                         TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 618
     Case 2:15-cv-00201-SMJ             ECF No. 388-2             filed 01/28/20    PageID.18318 Page 615 of
                                                                620
                                                Page 150                                                          Page 151
 1      ZLWKDQ\RQHZKRDWWHQGHGWKH,$5&ZRUNLQJJURXSRQ
        ZLWKDQ\RQHZKRDWWHQGHGWKH,$5&ZRUNLQJJURXSRQ          1     SURFHVVWKH\ UHQRWVXSSRVHGWRGRLWWKDWZD\
                                                                                            UHQRWVXSSRVHGWRGRLWWKDWZD\
 2      3&%V"
        3 &%V"                                                      2     ,WVKRXOGEHREYLRXVWKDWDQ\UHDVRQDEOH
 3      $1R
            $1R                                               3     SK\VLFLDQVFLHQWLVWVKRXOGEHDEOHWRUHDGWKHLU
 4      4+DYH\RXUHYLHZHGDQ\UHSRUWVRIZKDW
            4+DYH\RXUHYLHZHGDQ\UHSRUWVRIZKDW             4     PRQRJUDSKDQGVHHWKHLUWUDQVSDUHQF\DQGWKH
 5     WWUDQVSLUHGDWWKH,$5&ZRUNLQJJURXSRQ3&%V
         UDQVSLUHGDWWKH,$5&ZRUNLQJJURXSRQ3&%V               5     DELOLW\WRPDSWKHLUFRQFOXVLRQVWRWKHDFWXDO
 6     RRWKHUWKDQWKHPRQRJUDSK9ROXPH"
          WKHUWKDQWKHPRQRJUDSK9ROXPH"                       6     GDWD
 7      $1RWWKDW,UHFDOO
            $1RWWKDW,UHFDOO                                7     42ND\
 8      46RDSDUWIURP\RXUWKHSXEOLVKHG               8     $$WWKHHQGRIWKHGD\ZKDWHYHUWKH
 9      OLWHUDWXUHWKDW\RXORRNHGDWDQGWKHSXEOLVKHG             9     ZRUNLQJJURXS VRSLQLRQVDUHZKDWUHDOO\PDWWHUV
10      9ROXPHWKRVHDUHWKHHQWLUHVRXUFHVRI\RXU           10     LVZKDWWKHVFLHQWLILFVWXGLHVVD\\
11      LQIRUPDWLRQDERXW\RXUFULWLFLVPVRIWKH,$5&              11     4$OOULJKW6RWREHFOHDU\RXURSLQLRQ
                                                                              4$OOULJKW6RWREHFOHDU\RXURSLQLRQ
12      SURFHVV"                                                   12    WWKDWWKH,$5&ZRUNLQJJURXSSURFHVVZDVQRW
                                                                           KDWWKH,$5&ZRUNLQJJURXSSURFHVVZDVQRW
13      $6R,ORRNHGDWH[DFWO\WKHVDPHVRXUFHV          13    WUDQVSDUHQWLVEDVHGHQWLUHO\RQZKDWLVSXEOLVKHG
                                                                                  S                       \            S
14      RILQIRUPDWLRQWKDW,$5&GLG                              14    LQWKHOLWHUDWXUHLQFOXGLQJWKH,$5&YROXPH
15      ,$5&LVVXSSRVHGWRKDYHDWUDQVSDUHQW           15    LWVHOIULJKW"
                                                                                      J
16      SURFHVVLW VQRWDFORVHGGRRUVHFUHWLYH                 16     050,//(52EMHFWWRWKHIRUP
                                                                                    050,//(52EMHFWWRWKHIRUP
                                                                                                        M
17      SURFHVV                                                   17     7+(:,71(666XUH7KHUH
                                                                                    7+(:,71(666XUH7KHUH VQRWKLQJ
18      <RXDVNHGPHHDUOLHULI,$5&DQG(3$DQG         18     HOVHWKDWZRXOGEHRXWWKHUHWKDWRQHFRXOG
                                                                              HOVHWKDWZRXOGEHRXWWKHUHWKDWRQHFRXOG
19      P\VHOIDOOGLGWKHVDPHWKLQJVKRXOGZHFRPHXS           19     ORRNDW
                                                                              ORRNDW
20      ZLWKWKHVDPHDQVZHU,QWKLVFDVH\RXFDQ WVHH         20     <RXHLWKHUORRNDWSXEOLVKHG
21      WKDWIURP,$5&                                            21     H[SHULPHQWDOGDWDDQG\RXGR\RXU
22      6RWKH\ UHILQDOFRQFOXVLRQDURXQG               22     %UDGIRUG+LOODQDO\VLVDQGWKHQ\RXJRLQWR
23      PHODQRPDLVQRWPDSSDEOHDQGLVQRWWUDQVSDUHQW           23     KRZGR\RXZHLJKWWKHHYLGHQFHDQG\RXFRPHXS
24     %%XWZKDWHYHUPLJKWKDYHKDSSHQHGLQVRPH
           XWZKDWHYHUPLJKWKDYHKDSSHQHGLQVRPH                 24     ZLWKFRQFOXVLRQV7KDW VZKDWLWLV
25     FFORVHGGRRUVHFUHWLYHPHHWLQJWKDW
          ORVHGGRRUVHFUHWLYHPHHWLQJWKDW VQRWWKHL
                                                 VQRWWKHLUU      25     6RWKHUH VQRWKLQJRXWWKHUHWKDW

                                                Page 152                                                          Page 153
 1      VRPHRQHFRXOGKDYHORRNHGDWDQGLIWKHUH              1     4$QG-RKQ6FKHOOKDYHHYHUVSRNHQZLWK
                                                                              4$QG-RKQ6FKHOOKDYHHYHUVSRNHQZLWK
 2      ZDVWKH\VKRXOGKDYHKDGWKDWLQWKHLU                 2    --RKQ6FKHOO"
                                                                            RKQ6FKHOO"
 3      PRQRJUDSKWKDWWKDW
                   J S             VWKHLUSURFHVV
                                           S                        3     $1R
                                                                              $1R
 4      4$OOULJKW/HWPHGLUHFW\RXWR
            4$OOULJKW/HWPHGLUHFW\RXWR                  4     4$UH\RXDZDUHWKDW-RKQ6FKHOOKDVEHHQ
                                                                              4$UH\RXDZDUHWKDW-RKQ6FKHOOKDVEHHQ
                                                                                         \
 5      ([KLELWWKHSRUWLRQRIWKHSUHDPEOHIURP
        ([KLELW   WKHSRUWLRQRIWKHSUHDPEOHIURP              5    GHVLJQDWHGDVDUHWDLQHGH[SHUWLQWKLVFDVH"
                                                                                J
 6      9ROXPHWKDWGLVFXVVHVSDUWLFLSDQWVLQWKH               6     $0D\EH,FRXOGORRNLQP\UHSRUWWKH
                                                                              $0D\EH,FRXOGORRNLQP\UHSRUWWKH
                                                                                        \
 7      ZRUNLQJJURXS
                 JJ                                                 7    QQDPHLVIDPLOLDU
                                                                            DPHLVIDPLOLDU
 8      $6XUH
            $6XUH                                             8     4,QDQ\HYHQW\RXURSLQLRQVDERXWWKH
                                                                              4,QDQ\HYHQW\RXURSLQLRQVDERXWWKH
 9      47R\RXUNQRZOHGJHDUHDOORIWKH
            47R\RXUNQRZOHGJHDUHDOORIWKH                 9    ,$5&ZRUNLQJJURXSSURFHVVHVDUHQRWEDVHGRQ
                                                                                           JJ
10      SDUWLFLSDWHVLQWKH,$5&ZRUNLQJJURXSRQ3&%V
        S       S                            JJ S                  10    LQIRUPDWLRQ\RX  \ YHREWDLQHGIURP-RKQ6FKHOO"
11      OLVWHGKHUHLQWKHSUHDPEOHVWDUWLQJDW3DJH"
                             S                                    11     $7KDW
                                                                              $7KDW VFRUUHFW
                                                                                          VFRUUHFW
12      $6D\WKDWTXHVWLRQDJDLQ
            $6D\WKDWTXHVWLRQDJDLQ
                     \      T          J                           12     4<RXKDGVRPHFULWLFLVPVRIWKH,$5&
13      4$VIDUDV\RXNQRZDUHDOORIWKH
            4$VIDUDV\RXNQRZDUHDOORIWKH               13     ZRUNLQJJURXSSURFHVVWKDW\RXGLVFXVVLQPRUH
14      SDUWLFLSDQWVLQWKH,$5&ZRUNLQJJURXSRQ3&%V
        S       S                            JJ S                  14     GHWDLORQ3DJHRI\RXUUHSRUW
15      OLVWHGKHUHLQ([KLELWVWDUWLQJDW3DJH"
                                          J                       15     $2ND\
16      $7KH\DUHVXSSRVHGWREH
            $7KH\DUHVXSSRVHGWREH
                       \       SS                                  16     4)LUVW\RXQRWHWKDW\RXZULWHDW
17      4$OOULJKW7XUQZLWKPHWR3DJH
            4$OOULJKW7XUQZLWKPHWR3DJH
            4            J                                         17     3DJHLQWKHSDUDJUDSKULJKWEHIRUH\RXU
18      7KHUHLVDOLVWRIREVHUYHUV
        7K  HUHLVDOLVWRIREVHUYHUV                            18     VHFWLRQRQOXQJFDQFHUIRUWKH3&%PRQRJUDSK,
19      $2ND\
            $2ND\\                                           19     QRWHWKDWIHZPHPEHUVKDG3&%H[SHUWLVHPRVWZHUH
20      4(ULN&DUOVRQ+DYH\RXHYHUVSRNHQZLWK
            4(ULN&DUOVRQ+DYH\RXHYHUVSRNHQZLWK
            4                                                      20     WR[LFRORJLVWVUDWKHUWKDQH[SHUWVLQKXPDQ
21      (ULN&DUOVRQ"
        (ULN  &DUOVRQ"                                            21     VWXGLHVDQGWKHJURXSLQFOXGHG'DYLG&DUSHQWHU
22      $1R
            $1R                                              22     ZHOONQRZQ3&%SODLQWLII VH[SHUWDVDQ LQYLWHG
23      41LFROH)DOHWWHKDYH\RXHYHUVSRNHQ
            41LFROH)DOHWWHKDYH\RXHYHUVSRNHQ
            4                                                      23     VSHFLDOLVW 
24      ZLWKKHU"
        Z  LWKKHU"                                                24     7KHUH VDOLWWOHH[WUDOHWWHULQWKDW
25      $1R
            $1R                                              25     SDUDJUDSK'LG\RXFRPSOHWHO\H[SUHVVWKHRSLQLRQ


                                                                                      39 (Pages 150 to 153)
                        TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 619
     Case 2:15-cv-00201-SMJ           ECF No. 388-2            filed 01/28/20    PageID.18319 Page 616 of
                                                             620
                                              Page 158                                                       Page 159
 1      $,FDQ W,PHDQWKH3XE0HGVHDUFK           1     OLWLJDWLRQ"
 2      JRLQJWKURXJKWKHSDSHUVLWFRXOGEHHDVLO\ILYH        2     $,QOLWLJDWLRQ
 3      WRWHQPLQXWHVSHUSHUVRQ                               3     $QG,ZLOOWHOO\RXWKDW,KDYHQRWEHHQ
 4      ,W VSUHWW\REYLRXVRQFH\RXSXOOXS          4     RQSDQHOVOLNHWKLVIRUZKHQ, YHEHHQLQYROYHG
 5      WKHLUSDSHUVZKDWDUHWKH\6RPHSDSHUV\RXZDQW       5     LQOLWLJDWLRQ
 6      WRRSHQXSDQGUHDGWKHDEVWUDFWVVRPH\RXSXOO         6     4$QGZKHQ\RXVD\EHHQRQSDQHOV'DYLG
 7      WKHSDSHUV                                              7     &DUSHQWHULVLGHQWLILHGKHUHDVDQ,QYLWHG
 8      4<RXVDLGWKHJURXSLQFOXGHG'DYLG            8     VSHFLDOLVW
 9      &DUSHQWHUZHOONQRZQ3&%SODLQWLII VH[SHUWDVDQ       9     'R\RXVHHWKDWRQ3DJH"
10      LQYLWHGVSHFLDOLVW                                    10     $<HV
11      +RZGLG\RXNQRZWKDW'DYLG&DUSHQWHULV      11     47KHUH VDIRRWQRWHE\KLVQDPHDQGWKH
12      D3&%SODLQWLII VH[SHUW"                               12     IRRWQRWHGLVFORVHV'DYLG&DUSHQWHUKDVVHUYHGDV
13      $, YHEHHQLQPXOWLSOHFDVHVZLWKKLPRU       13     DQH[SHUWZLWQHVVLQ3&%UHODWHGOHJDOFDVHV
14      DJDLQVWKLP, YHEHHQLQFDVHVZKHUHKLVRSLQLRQ      14     $5LJKW
15      KDVEHHQWKURZQRXWRIFRXUWIRUODFNRIUHOLDQFH      15     46RDQ\ERG\ZKRSLFNVXSWKLVUHSRUW
16      UHOLDEOHPHWKRGV                                       16     ZRXOGNQRZDERXWKLVDIILOLDWLRQULJKW"
17      ,OHDUQHGVRPHWKLQJYHU\LQWHUHVWLQJ          17     $7KH\FRXOGILQGWKDWRXWWKDW V
18      DERXWWKH,$5&SURFHVV:KHUHDV,DOZD\VDVVXPHG      18     FRUUHFW
19      WKDWWKH\KDGJRRGFRQIOLFWRILQWHUHVWUXOHVWKH      19     4$QGOHWPHGLUHFW\RXWR3DJH
20      RQHVDURXQGOLWLJDWLRQDQGWKLVW\SHRIFRQVXOWLQJ      20     )RRWQRWH
21      LVRQO\DGXUDWLRQRIWKUHH\HDUVZKLFK,WKLQN        21     )RRWQRWHWKHODVWVHQWHQFH,QYLWHG
22      LVDOPRVWXQKHDUGRILQRXUILHOG$QGSHRSOH          22     VSHFLDOLVWVGRQRWVHUYHDVPHHWLQJFKDLURU
23      OLNHWKDWVKRXOGEHH[FOXGHGIRUHYHU                   23     VXEJURXSFKDLUGUDIWWH[WWKDWSHUWDLQVWRWKH
24      4:KHQ\RXVD\SHRSOHOLNHWKDWZKDWGR      24     GHVFULSWLRQRULQWHUSUHWDWLRQRIFDQFHUGDWD
25      \RXPHDQ"3HRSOHZKRFRQVXOWIUHTXHQWO\LQ             25     $, PVRUU\, PVWLOOWU\LQJWRILQGLW

                                              Page 160                                                       Page 161
 1      46RUU\2ND\                                  1     &DUSHQWHUGLGDQ\RIWKHVHWKLQJVRXWVLGHWKHUROH
 2      $3DJH)RRWQRWHRND\,VHHZKHUH         2     DVDQLQYLWHGVSHFLDOLVW"
 3      \RXDUH                                                 3     $1R,ZRXOGKRSHWKDWWKH\IROORZWKHLU
 4      4,QYLWHGVSHFLDOLVWVGRQRWVHUYHDV           4     SURFHVVIRUWKDW
 5      PHHWLQJFKDLURUVXEJURXSFKDLUGUDIWWH[WWKDW         5     4'R\RXPHDQWRLPSO\E\QRWLQJKLV
 6      SHUWDLQVWRWKHGHVFULSWLRQRULQWHUSUHWDWLRQRI         6     SUHVHQFHWKDWKHVRPHKRZDIIHFWHGWKHUHVXOWVRI
 7      FDQFHUGDWDRUSDUWLFLSDWHLQWKHHYDOXDWLRQV          7     WKH,$5&ZRUNLQJJURXS"
 8      'LG,UHDGWKDWULJKW"                         8     $<HV
 9      $<HV                                           9     4:KDWLVWKDWEDVHGRQ"
10      46R'DYLG&DUSHQWHU VUROHZDVQRWWR          10     $%HFDXVHWKHVHDUHDQLPSRUWDQWZD\RI
11      VHUYHDVDPHHWLQJFKDLUULJKW"                        11     QRWLQIOXHQFLQJWKHSURFHVV%XWWKH\VWLOODV
12      $&RUUHFW                                      12     LQYLWHGVSHFLDOLVWVWKHUHLVDUHDVRQZK\WKH\
13      41RWWRVHUYHDVWKHVXEJURXSFKDLU           13     JHWLQYLWHG6RWKH\SDUWLFLSDWHLQWKH
14      ULJKW"                                                  14     GHOLEHUDWLRQVQRWWKHILQDOHYDOXDWLRQV7KH\
15      $&RUUHFW                                      15     GRQ WGUDIWEXWWKH\FDQFRPPHQWRQ
16      41RWWRGUDIWDQ\WH[WWKDWSHUWDLQVWR        16     6RWKH\ UHLQYLWHGVSHFLDOLVWVLQ
17      WKHGHVFULSWLRQRIFDQFHUGDWD"                         17     TXRWHVVRWKDWWKH\FDQEULQJVRPHVSHFLDO
18      $7KDW VULJKW                                 18     H[SHUWLVHWKDWWKHZRUNLQJJURXSEHOLHYHVWKH\
19      41RWWRGUDIWWH[WWKDWSHUWDLQVWRWKH        19     QHHG6RREYLRXVO\HYHU\RQHLQWKDWURRPWKDW V
20      LQWHUSUHWDWLRQRIFDQFHUGDWD"                          20     LQYLWHGLVLQYLWHGZLWKWKHLQWHQWWRLQIOXHQFH
21      $7KDW VULJKW                                 21     WKHSURFHVV
22      4$QGQRWWRSDUWLFLSDWHLQWKH                 22     4$OOULJKW$QG\RXLQGLFDWHWKDWKH VD
23      HYDOXDWLRQVFRUUHFW"                                   23     ZHOONQRZQ3&%H[SHUWIRUSODLQWLIIVLQ
24      $7KDW VULJKW                                 24     OLWLJDWLRQ
25      4'R\RXKDYHDQ\LQIRUPDWLRQWKDW'DYLG        25     'R\RXEHOLHYHWKDWLWZDVZHOONQRZQDW


                                                                                   41 (Pages 158 to 161)
                        TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 620
      Case 2:15-cv-00201-SMJ             ECF No. 388-2            filed 01/28/20    PageID.18320 Page 617 of
                                                                620
                                                 Page 162                                                        Page 163
  1       WKHWLPHWKDWKHSDUWLFLSDWHGLQWKH,$5&ZRUNLQJ         1     050,//(52EMHFWWRWKHIRUP
                                                                                                        M
  2       JURXSLQWKLVIDVKLRQWKDWKHKDGWKDWFRQVXOWLQJ        2     7+(:,71(661RQR
                                                                                    7+(:,71(661RQR
  3       UHODWLRQVKLS"                                             3     4+DYH\RXHYHUVSRNHQZLWKDQ\RIWKH
                                                                              4 +DYH\RXHYHUVSRNHQZLWKDQ\RIWKH
                                                                                          \           S               \
  4       $+HGLG                                         4    ILUVWDQ\RIWKHPHPEHUVWKHPHPEHUV"
                                                                                     \
  5       4:DVLW                                       5     $6R,ZLOOWHOO\RXWKDW,KDYHQRWKDG
                                                                              $6R,ZLOOWHOO\RXWKDW,KDYHQRWKDG
                                                                                                   \
  6       $,WZDVRQO\DIHZ\HDUVDJR                    6    GGLUHFWFRQYHUVDWLRQV
                                                                            LUHFWFRQYHUVDWLRQV
  7       4:DVLWZHOONQRZQDWWKDWWLPH"                 7     6RPHRIWKHVHIRONV,EHOLHYH,ZDVDW
                                                                                    6RPHRIWKHVHIRONV,EHOLHYH,ZDVDW
  8       $:HOONQRZQWRDQ\RQHLQWKHOLWLJDWLRQ          8    PPHHWLQJVDQGPD\KDYHKDGFDVXDOFRQYHUVDWLRQ
                                                                             HHWLQJVDQGPD\KDYHKDGFDVXDOFRQYHUVDWLRQ
  9       ZRUOG+RZZKDWKHGLVFORVHGWR,$5&,               9    OOLNHKHOORRUDQLQWURGXFWLRQEXWQRQHRIWKHPGR
                                                                           LNHKHOORRUDQLQWURGXFWLRQEXWQRQHRIWKHPGR
10        FRXOGQ WWHOO\RX                                       10    ,UHFDOOKDYLQJKDGDVXEVWDQWLDOGLVFXVVLRQZLWK
11        2EYLRXVO\KHGLVFORVHGHQRXJKWRKDYH         11    PH
12        WKHIRRWQRWHDERXWKLVOLWLJDWLRQDFWLYLWLHV+RZ       12     4$OOULJKW/HWPHEHDOLWWOHEURDGHU
                                                                              4$OOULJKW/HWPHEHDOLWWOHEURDGHU
                                                                              4           J
13        PXFKRUZKHWKHUKLVRSLQLRQZDVWKURZQRXWRI            13    WWKDQYHUEDOFRPPXQLFDWLRQV
                                                                           KDQYHUEDOFRPPXQLFDWLRQV
14        FRXUWEHFDXVHRIXQUHOLDELOLW\,GRQ WNQRZ             14     +DYH\RXKDGDQ\FRPPXQLFDWLRQVEH\RQG
                                                                                    +DYH\RXKDGDQ\FRPPXQLFDWLRQVEH\RQG
                                                                                         \            \                      \
15        ZKHWKHUKHGLVFORVHGWKDWRUQRW                        15    WWKHVHFDVXDOLQWHUDFWLRQVWKDW\RXMXVWGHVFULEHG
                                                                           KHVHFDVXDOLQWHUDFWLRQVWKDW\RXMXVWGHVFULEHG
16        4$OOULJKW$VIDUDVWKHREVHUYHUVLV        16    ZLWKDQ\RIWKH,$5&ZRUNLQJJURXSSDUWLFLSDQWVRU
                                                                                     \
17        WKHLUUROHGLIIHUHQWWKDQWKHLQYLWHGVSHFLDOLVWV"       17     PHPEHUV"
                                                                         PH    PEHUV"
18        $0\XQGHUVWDQGLQJLVWKDWLWLVYHU\            18     $1R
                                                                              $1R
19        GLIIHUHQWWKDWWKH\VLWLQDURRPDQGOLVWHQEXW       19     4$OOULJKW,EHOLHYH,DVNHG\RXWKLV
                                                                              4$OOULJKW,EHOLHYH,DVNHG\RXWKLV
                                                                              4           J
20        WKH\GRQ WKDYHWKHDELOLW\WRFRPPHQWRUUHYLHZ         20     EXWOHWPHPDNHVXUH
                                                                         EX   WOHWPHPDNHVXUH
21        RUFULWLTXH
                    T                                              21     +DYH\RXKDGDQ\FRPPXQLFDWLRQVZLWKDQ\
                                                                                    +DYH\RXKDGDQ\FRPPXQLFDWLRQVZLWKDQ\
                                                                                         \            \
22        4'R\RXKDYHDQ\SHUVRQDONQRZOHGJH
              4'R\RXKDYHDQ\SHUVRQDONQRZOHGJH            22    RIWKHREVHUYHUVWKDWDUHOLVWHGRQ3DJH"J
23       RRXWVLGHRIWKHOLWHUDWXUHDERXWWKHPRWLYHVRIDQ\
            XWVLGHRIWKHOLWHUDWXUHDERXWWKHPRWLYHVRIDQ\      23     $<RXGLGDVNZHOOLWGRHVQ
                                                                              $<RXGLGDVNZHOOLWGRHVQ WPDWWHU
                                                                                                                    WPDWWHU
24
2 4      RIWKHSDUWLFLSDWHVLQWKH,$5&ZRUNLQJJURXSWKDW
                    S     S                                        24    ZKHWKHU\RXDVNHGLWRUQRW,GLGQ
                                                                                      \                            W
25        DUHGHVFULEHGLQ([KLELW"
          DU HGHVFULEHGLQ([KLELW"                             25     4)RUFRPSOHWHQHVVVDNHKDYH\RXKDGDQ\
                                                                              4)RUFRPSOHWHQHVVVDNHKDYH\RXKDGDQ\

                                                 Page 164                                                        Page 165
 1       FRPPXQLFDWLRQVZLWKDQ\RIWKHUHSUHVHQWDWLYHV              1   4'R\RXKDYHDQ\NQRZOHGJHWKDW'DYLG
                                                                              4          \             \          J
 2       OLVWHGRQ3DJH"                                           2   &&DUSHQWHUGLGDQ\WKLQJWRLQIOXHQFHWKH
                                                                             DUSHQWHUGLGDQ\WKLQJWRLQIOXHQFHWKH
 3       $1R
             $1R                                               3   FRQFOXVLRQVE\WKH,$5&3&%ZRUNLQJJURXS"
                                                                                            \                         JJ S
 4       4$QG\RXUFRQWDFWZLWK'DYLG&DUSHQWHU
             4$QG\RXUFRQWDFWZLWK'DYLG&DUSHQWHU            4   050,//(52EMHFWLRQ$VNHGDQG
 5       DV\RXGHVFULEHGZDVWKDWKHZDVDQH[SHUWRQWKH
             \                                       S               5    DQVZHUHG
                                                                          DQ VZHUHG
 6       RWKHUVLGHRIFDVHVWKDW\RXKDGEHHQLQYROYHGLQ"          6   7+(:,71(66,KDYHQRGLUHFWNQRZOHGJH
 7       $&RUUHFW
             $&RUUHFW                                          7   RIZKDWPLJKWKDYHRFFXUUHGEXW,NQRZWKDW
                                                                                            J
 8       42XWVLGHRIWKDWKDYH\RXHYHUKDGDQ\
             42XWVLGHRIWKDWKDYH\RXHYHUKDGDQ\
             4                           \                           8   KHZDVWKHUHDQGKDGWKHDELOLW\WRKDYH
 9       LQWHUDFWLRQZLWK'DYLG&DUSHQWHU"                           9    LQIOXHQFH
                                                                          LQIO XHQFH
10       $1R
             $1R                                             10
                                                                   1 0    4$QGZKHQ\RXVD\QRGLUHFWNQRZOHGJH
                                                                          4$QGZKHQ\RXVD\QRGLUHFWNQRZOHGJH
11       4$QGRQ3DJHWKHUH
             4$QGRQ3DJHWKHUH VDOLVWRIWKH,$5&
             4                                                     11
                                                                   1 1   GR\RXKDYHVRPHNLQGRILQGLUHFWNQRZOHGJHWKDW
                                                                               \
12       6HFUHWDULDW
         6 HFUHWDULDW                                             12
                                                                   1 2   KKHLQIOXHQFHGWKHSURFHVV"
                                                                            HLQIOXHQFHGWKHSURFHVV"
13       :KDWDUHWKRVHSHRSOH"
                   :KDWDUHWKRVHSHRSOH"                          13
                                                                   1 3    $1R,W VUHDOO
                                                                                             VUHDOO\WKHVDPHDQVZHU+H
                                                                                                    \WKHVDPHDQVZHU+H
14       $7KRVHDUHSHRSOHZKRZRUNDW,$5&ZKR
             $7KRVHDUHSHRSOHZKRZRUNDW,$5&ZKR
                               S S                                 14     ZDVFHUWDLQO\LQWKHSRVLWLRQWRKDYHLQIOXHQFHG
                                                                          ZDVFHUWDLQO    \LQWKHSRVLWLRQWRKDYHLQIOXHQFHG
15       VXSSRUWWKHSURFHVV6RWKH\GROLWHUDWXUH
             SS         S              \                           15
                                                                   1 5   LW+HZDVSURYLGHGDVDVSHFLDOLVW3UHVXPDEO\
                                                                                         S                 S
16       UHYLHZVWKH\KHOSGUDIW,W
                        \ S            VOLNHWKH\ UH              16
                                                                   1 6   KHXVHGKLVUROHDVDVSHFLDOLVWWRSURYLGHKLV
17       VWDIILQJWKHSURFHVV
                   J    S                                          17
                                                                   1 7    RSLQLRQ
                                                                         RS SLQLRQ
18       4$OOULJKW+DYH\RXHYHUVSRNHQZLWK
             4$OOULJKW+DYH\RXHYHUVSRNHQZLWK           18
                                                                   1 8   47KDW
                                                                              4            VDQDVVXPSWLRQWKDW\RX
                                                                                                       S         \ UHPDNLQJ"
19       DQ\RIWKH,$5&6HFUHWDULDWPHPEHUVOLVWHGKHUH
         DQ  \RIWKH,$5&6HFUHWDULDWPHPEHUVOLVWHGKHUH         19
                                                                   1 9    $,WKLQNLW VD
                                                                                                VDSUHWW\JRRGDVVXPSWLRQ
                                                                                                    SUHWW\JRRGDVVXPSWLRQ
20       DERXWZKDWRFFXUUHGGXULQJWKH3&%ZRUNLQJJURXS          20    \\HV+HZDVLQYLWHGLQWKHURRP\RX
                                                                            HV+HZDVLQYLWHGLQWKHURRP\RX UHDOORZHG
21       E\,$5&"
           \                                                       21    WRVSHDN\RX
                                                                               S       \ UHDOORZHGWRUHYLHZDQGFRPPHQW
22       $1R
             $1R                                             22    ,ZRXOGEHYHU\VXUSULVHGLIKHMXVWVDWLQWKH
                                                                                             \ S
23       42UFRPPXQLFDWHGZLWKWKHPLQDQ\RWKHU
             42UFRPPXQLFDWHGZLWKWKHPLQDQ\RWKHU
             4                                                     23    URRPDQGGLGQ WVD\DQ\WKLQJ
                                                                                                  \ \        J
24       ZD\DERXWWKDW"
              \                                                    24     4,VLW\RXURSLQLRQWKDWWKHODFNRI
                                                                              4,VLW\RXURSLQLRQWKDWWKHODFNRI
25       $1R
             $1R                                             25    WWUDQVSDUHQF\EHWZHHQWKHVWXGLHVRUGDWDORRNHGDW
                                                                           UDQVSDUHQF\EHWZHHQWKHVWXGLHVRUGDWDORRNHGDW


                                                                                      42 (Pages 162 to 165)
                         TSG Reporting - Worldwide - 877-702-9580
      Declaration of Alicia Butler In Support Of Plaintiff’s
      Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 621
     Case 2:15-cv-00201-SMJ            ECF No. 388-2            filed 01/28/20    PageID.18321 Page 618 of
                                                              620
                                              Page 166                                                       Page 167
 1     E\,$5&DQGWKHXOWLPDWHFRQFOXVLRQVE\WKH,$5&
         E\,$5&DQGWKHXOWLPDWHFRQFOXVLRQVE\WKH,$5&
           \                                          \           1    VHUYHDVDPHPEHURIWKH,$5&ZRUNLQJJURXSRQ
 2     ZRUNLQJJURXSDUHGXHWRWKHLQIOXHQFHRI'DYLG
         ZRUNLQJJURXSDUHGXHWRWKHLQIOXHQFHRI'DYLG
                    JJ                                            2    3&%V"
 3     &DUSHQWHU"
         &DUSHQWHU"
               S                                                  3    $,JXHVVLI,VWRSSHGGRLQJWKLV
 4     $,ZRXOGKDYHQRLGHDHLWKHUZD\
             $,ZRXOGKDYHQRLGHDHLWKHUZD\               4    OLWLJDWLRQIRUWKUHH\HDUV,FHUWDLQO\ZRXOGEH
 5     06%87/(52ND\,QHHGWRWDNHD           5    DOORZHGWR
 6     FRQYHQLHQFHEUDNH6RUU\                           6    4'R\RXWKLQNWKDW\RX UHTXDOLILHGWR
 7     7+(:,71(662ND\                            7    VHUYHRQWKH,$5&ZRUNLQJJURXSRQ3&%V"
 8      5HFHVVWDNHQIURPSPWR           8    $6RXQGVHJRWLVWLFDOEXWGHILQLWHO\
 9     SP                                            9    4,VWKDWEDVHGRQ\RXUUHVHDUFKRQ3&%V"
10     %<06%87/(5                                            10    $<HV
11     42ND\2QWKHEUHDN0U0LOOHUKDQGHG        11    4:KLFKUHVHDUFK"
12     PHDGRFXPHQWDQDUWLFOHHQWLWOHG3ROOXWDQW          12    $,KDYHVHYHUDOSXEOLFDWLRQVRQ3&%V
13     HIIHFWVRQJHQRWR[LFSDUDPHWHUVRQWXPRU                13    LQFOXGLQJSDUWLFLSDWLQJLQDQDO\VLVRIDSULPDU\
14     DVVRFLDWHGSURWHLQOHYHOVLQDGXOWVD                  14    HSLGHPLRORJLFVWXG\
15     FURVVVHFWLRQDOVWXG\E\'H&RVWHUDQGRWKHUV        15    4:KHQP\H\HGRHVWKDW, PVFUROOLQJ
16     WKDWZDVSXEOLVKHGLQ(QYLURQPHQWDO+HDOWKRQ           16    ZKDW\RXVD\WRWU\WRUHPHPEHU,EHWVKHKDVWR
17     -XQHUG                                         17    GRWKHVDPHWKLQJ
18     ,VWKDWWKH'H&RVWHUUHIHUHQFHWKDW\RX      18    :KDWLVLWDERXW\RXUOLWLJDWLRQ
19     GLVFXVVLQ\RXUUHSRUW                                 19    FRQVXOWLQJZRUNWKDW\RXEHOLHYHZRXOGGLVTXDOLI\
20     $<HVRQ3DJHWKHPLVFLWDWLRQIRU          20    \RXIURPVHUYLQJRQWKH,$5&ZRUNLQJFRPPLWWHH
21                                                         21    ZRUNLQJJURXS"
22     4$OOULJKW+DYH\RXVHUYHGRQDQ\,$5&       22    $6RP\XQGHUVWDQGLQJZLWKWKHPLVWKDWLI
23     ZRUNLQJJURXSV"                                         23    \RXDUHUHWDLQHGDVDFRQVXOWDQWRUDVDQH[SHUW
24     $1R                                           24    ZLWQHVVWKDWZRXOGGLVTXDOLI\\RXZLWKLQWKUHH
25     4'R\RXWKLQN\RXZRXOGEHDOORZHGWR          25    \HDUV

                                              Page 168                                                       Page 169
 1      4$OOULJKW$QGVRGR\RXEHOLHYHWKDW          1    KDYHKDGVRPHH[SHUWLVHWREHRQWKHUHEXW
 2      'DYLG&DUSHQWHUZDVQRWTXDOLILHGWRVHUYHDVWKH         2    FHUWDLQO\QRWLQWKHFDQFHUZRUOG
 3      LQYLWHGVSHFLDOLVW"                                       3    4$OOULJKW'R\RXEHOLHYHKLVZRUNDVD
 4      $%DVHGRQWKHWKUHH\HDUUXOH"                   4    OLWLJDWLRQFRQVXOWDQWVKRXOGKDYHGLVTXDOLILHGKLP
 5      4<HV                                            5    IURPEHLQJDQLQYLWHGVSHFLDOLVW"
 6      $,ZRXOGKRSHWKDWKHOHWWKHPNQRZ              6    $6RWKHLUUXOHLVWKUHH\HDUV,JXHVV
 7      KRQHVWO\DQGWKDWKHKDVQ WWHVWLILHGLQWKUHH           7    LW VVWDWHGIURPWKHWLPHRIWKHZRUNLQJJURXS,
 8      \HDUVDQGWKDWJRWKLPRQDFRPPLWWHH%XW,             8    GRQ WNQRZPD\EHLWZDVIURPWKHWLPHRIWKH
 9      GRQ WNQRZWKDWKHKDVQ WSDUWLFLSDWHGLQDWULDO         9    ILUVWLQYLWHRUZKDWHYHU
10      LQWKHODVWWKUHH\HDUV                                 10    ,VHHPWRUHFDOOKLPSDUWLFLSDWLQJLQ
11      4,QWKHWKUHH\HDUVSULRUWRWKH,$5&           11    FDVHVIRUWKHODVWWHQRU\HDUVEXW,GRQ W
12      ZRUNLQJJURXSRI3&%V"                                   12    UHDOO\WUDFNZKHUHKHLVDQGZKHQ$QGPD\EHKH
13      $7KDW VDJRRGSRLQW                           13    KDVDWKUHH\HDUZLQGRZRUIRXU\HDUZLQGRZRU
14      4/HWPHPDNHVXUH,XQGHUVWDQG\RX             14    ZKDWHYHUWKDWDOORZHGKLPXQGHUWKHLUUXOHVWR
15      'R\RXEHOLHYHWKDWDWWKHWLPHKH             15    EHDWWKDWPHHWLQJ
16      VHUYHGRQWKH,$5&ZRUNLQJJURXSDVDQLQYLWHG           16    46RDV\RXVLWKHUHWRGD\\RXKDYHQR
17      VSHFLDOLVWLQRUIRUWKH,$5&PRQRJUDSKRQ         17    UHDVRQWRWKLQNWKDW'DYLG&DUSHQWHUZDV
18      3&%VZDVKHTXDOLILHGWRVHUYHRQWKHFRPPLWWHH"        18    GLVTXDOLILHGIURPEHLQJDQLQYLWHGVSHFLDOLVW
19      $%DVHGRQKLVH[SHUWLVH"                        19    EHFDXVHRIKLVOLWLJDWLRQZRUNLVWKDWFRUUHFW"
20      4<HVDVDQLQYLWHGVSHFLDOLVW                 20    050,//(52EMHFWWRWKHIRUP
21      $6R, PKHVLWDQWWRDQVZHU,ZDQWWRJR       21    7+(:,71(66,KDYHQRLQIRUPDWLRQRU
22      EDFNWRVHHZKDWKLVSXEOLFDWLRQVDUH                   22    VSHFLILFUHDVRQWREHOLHYHWKDWKHKDG
23      7KHRQHV, PUHPHPEHULQJZHUHQRW              23    SDUWLFLSDWHGLQOLWLJDWLRQZLWKLQWKHWKUHH
24      SULPDU\VWXGLHV%XW,GRQ WNQRZKLV&9DQG            24    \HDUVRUZKDWHYHUWKHLUGDWHLVRIZKHQWKH\
25      SXEOLFDWLRQVZHOOHQRXJKWRNQRZZKHWKHUKHPD\          25    VWDUWFRXQWLQJ


                                                                                   43 (Pages 166 to 169)
                       TSG Reporting - Worldwide - 877-702-9580
     Declaration of Alicia Butler In Support Of Plaintiff’s
     Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 622
Case 2:15-cv-00201-SMJ      ECF No. 388-2     filed 01/28/20       PageID.18322 Page 619 of
                                            620




                              EXHIBIT (




Declaration of Alicia Butler In Support Of Plaintiff’s
Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 623
 Case 2:15-cv-00201-SMJ                       ECF No. 388-2              filed 01/28/20               PageID.18323 Page 620 of
                                                                       620
572                                                                                                                          COMMENTARIES
The precautionary principle                                                                              Martuzzi mentions the difference
..........................................................................................            between prevention, a public health con-
                                                                                                      cept that applies to known causes, and

The IARC Monographs: a resource for
                                                                                                      precaution, which can be invoked when
                                                                                                      causes are complex or uncertain or con-
                                                                                                      sequences are complex or unpredictable. In
precaution and prevention                                                                             this light, a risk management decision to
                                                                                                      reduce exposure to a Group 1 carcinogen
Vincent James Cogliano                                                                                (such as tobacco smoke or asbestos) is
......................................................................................                preventive, because these are known to
                                                                                                      cause cancer in humans. On the other
Commentary on the editorial by Martuzzi (see page 569)                                                hand, a risk management decision to
                                                                                                      reduce exposure to a Group 3 agent is

I
   n an excellent discussion, Marco               are developed by the experts who did the
                                                                                                      precautionary (if taken for the purpose of
   Martuzzi describes the precautionary           original scientific research, yet they com-
                                                                                                      reducing a potential cancer hazard),
   principle as meaning that scientific           municate their conclusions in clear terms
                                                                                                      because the evidence does not yet demon-
uncertainty must not be used as a reason          that can be understood by people outside
                                                                                                      strate the presence or absence of a cancer
to delay taking action.1 Deeply rooted in the     the field. The epidemiological evidence is
                                                                                                      hazard. In between, risk management
history of public and environmental health,       characterised using standard descriptors
                                                                                                      decisions for agents in Groups 2A and 2B
the precautionary principle has been              that span a range of levels of evidence:3
embraced by ministers of health and
environment across Europe. Martuzzi
                                                  N  Sufficient evidence of carcinogenicity: A
                                                     causal interpretation is credible, and
                                                                                                      have elements of both prevention and
                                                                                                      precaution, because there is scientific con-
                                                                                                      sensus that these agents may pose a cancer
asserts that precaution is especially needed         chance, bias, and confounding could be           hazard to humans, although the evidence is
in areas fraught with complexity and                 ruled out with reasonable confidence.
                                                  N
                                                                                                      uncertain to some degree.
uncertainty, for threats that may be irre-           Limited evidence of carcinogenicity: A causal       Martuzzi also stresses that precaution
versible or felt across generations, or when         interpretation is credible, but chance,          requires more and better science, and that
technological or societal change outpaces            bias, or confounding could not be ruled          methods of science must continue to evolve.
the accumulation of data.                            out with reasonable confidence.                  For example, better insight into the mole-
   Martuzzi is correct that the role of science
is central to the application of the precau-      N  Inadequate evidence of carcinogenicity: The
                                                     available studies do not permit a
                                                                                                      cular process of carcinogenesis may make it
                                                                                                      possible to identify human carcinogens
tionary principle, but ‘‘caution’’ means some-       conclusion regarding the presence or             without waiting years for tumours to
thing different in science. The hypothesis           absence of a causal association.                 develop. One cautionary note: better science
testing at the core of the scientific method
tends to avoid false positives and tolerate       N  Evidence suggesting lack of carcinogenicity:
                                                     Several adequate studies are mutually
                                                                                                      often means more complex science, and as
                                                                                                      complexity increases, the number of scien-
false negatives. To illustrate, epidemiologists                                                       tists who can understand and effectively
                                                     consistent in not showing a positive
make a strong distinction between the terms                                                           debate the issues becomes smaller. This
                                                     association at any level of exposure.
‘‘association’’ and ‘‘causal association’’. The                                                       makes science increasingly vulnerable to
latter is used only when there are studies of     Based on this description of the epide-             manipulation by vested interests, some-
high quality and a rigorous examination           miological evidence and a parallel                  thing Martuzzi warns about. The Lancet
shows that other factors are unlikely to          description of the experimental evidence,           Oncology recently commented on the mea-
explain an association.2 There are also           potential cancer hazards are classified             sures the IARC takes to avoid manipula-
inherent limitations to what epidemiology         into a range of groups:3
                                                  N
                                                                                                      tion4 5 and advised that they could serve as a
is able to study. For example, it is often           Group 1: The agent is carcinogenic to            model for other health agencies.6
difficult to attribute causality to a single         humans.
factor, epidemiology cannot rule out a cancer
hazard until more than 20 years of exposure
                                                  N  Group 2A: The agent is probably carci-
                                                     nogenic to humans.
                                                                                                      ACKNOWLEDGEMENTS
                                                                                                      The author thanks Kurt Straif for his insightful
have occurred, and it cannot rule out a 1-in-
10 000 risk unless tens of thousands of           N  Group 2B: The agent is possibly carcino-
                                                     genic to humans.
                                                                                                      discussions and helpful comments.
                                                                                                      Occup Environ Med 2007;64:572.
people have been exposed. A stress on
avoiding false positives generally implies an     N  Group 3: The agent is not classifiable as
                                                     to its carcinogenicity to humans.
                                                                                                      doi: 10.1136/oem.2006.031872
                                                                                                      Correspondence to: Dr V J Cogliano,
                                                  N
abundance of false negatives.
                                                     Group 4: The agent is probably not               International Agency for Research on Cancer,
   Given this, is scientific caution anti-                                                            150 cours Albert Thomas, 69008 Lyon, France;
thetical to the precautionary principle?             carcinogenic to humans.                          cogliano@iarc.fr
No, because science and risk manage-                  The IARC evaluations do not build in            Competing interests: None.
ment operate at different stages.                 precaution, rather, they strive for a
Scientists describe the potential implica-        balanced evaluation of the overall weight           REFERENCES
tions and limitations of their data, and          of the evidence. The graded nature of the            1 Martuzzi M. The precautionary principle: in action for
risk management officials should be               evaluations (sufficient evidence, limited evi-         public health, Occup Environ Med 2007;64:569–70.
prepared to act on this knowledge, giving         dence, ... ; carcinogenic, probably carcinogenic,    2 Hill AB. The environment and disease: association
appropriate consideration to findings that                                                               or causation? Proc R Soc Med 1965;58:295–300.
                                                  ...) communicates the level of credibility           3 International Agency for Research on Cancer. IARC
are plausible but not fully established.          of a potential hazard. Precaution does not             Monographs on the evaluation of carcinogenic risks to
   Here the IARC Monographs may provide           mean taking limited evidence and calling it            humans: Preamble. Available at http://
some instructive lessons. Briefly, the IARC                                                              monographs.iarc.fr/ (accessed December 2006).
                                                  sufficient. Precaution means that risk               4 Cogliano VJ, Baan RA, Straif K, et al. The science and
Monographs (named for the cancer research         management officials are prepared to act               practice of carcinogen identification and evaluation.
agency of the World Health Organization)          on less than sufficient evidence when                  Environ Health Perspect 2004;112:1269–74.
are a series of scientific reviews which          warranted. The scientific evaluation                 5 Cogliano V, Baan R, Straif K, et al. Transparency in
                                                                                                         IARC Monographs. Lancet Oncol 2005;6:747.
identify environmental factors that can           serves to indicate when precaution may               6 Collingridge D. Increased transparency in IARC
cause human cancer. The IARC Monographs           be appropriate in risk management.                     Monograph programme. Lancet Oncol 2005;6:735.

www.occenvmed.com

    Declaration of Alicia Butler In Support Of Plaintiff’s
    Motion to Exclude Expert Opinions of Peter G. Shields, M.D - 624
